


                                                                                                                        EXHIBIT 10.1


                              STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.
                                                DEPOSITOR


                                 WELLS FARGO BANK, NATIONAL ASSOCIATION,
                                                 TRUSTEE


                                                   AND


                                         EMC MORTGAGE CORPORATION
                                      SERVICER, SPONSOR AND COMPANY


                        ____________________________________________________________

                                      POOLING AND SERVICING AGREEMENT

                                         DATED AS OF JUNE 1, 2007

                        ____________________________________________________________


                              STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.
                               Bear Stearns Mortgage Funding Trust 2007-AR5
                           Mortgage Pass-Through Certificates, Series 2007-AR5




--------------------------------------------------------------------------------




                                                     TABLE OF CONTENTS


ARTICLE I             DEFINITIONS................................................................................2
ARTICLE II            CONVEYANCE OF MORTGAGE LOANS; ORIGINAL ISSUANCE OF CERTIFICATES...........................61

         Section 2.01.         Conveyance of Mortgage Loans to Trustee..........................................61
         Section 2.02.         Acceptance of Mortgage Loans by Trustee..........................................64
         Section 2.03.         Assignment of Interest in the Mortgage Loan Purchase Agreement...................66
         Section 2.04.         Substitution of Mortgage Loans...................................................67
         Section 2.05.         Issuance of Certificates.........................................................69
         Section 2.06.         Representations and Warranties Concerning the Depositor..........................69
         Section 2.07.         Representations and Warranties of the Company and Sponsor........................71
         Section 2.08.         Purposes and Powers of the Trust.................................................73

ARTICLE III           ADMINISTRATION AND SERVICING OF MORTGAGE LOANS............................................74

         Section 3.01.         Servicer to Act as Servicer......................................................74
         Section 3.02.         REMIC-Related Covenants..........................................................76
         Section 3.03.         Monitoring of Subservicers.......................................................76
         Section 3.04.         Fidelity Bond....................................................................77
         Section 3.05.         Power to Act; Procedures.........................................................77
         Section 3.06.         Due-on-Sale Clauses; Assumption Agreements.......................................78
         Section 3.07.         Release of Mortgage Files........................................................79
         Section 3.08.         Documents, Records and Funds in Possession of Servicer To Be
                               Held for Trustee.................................................................80
         Section 3.09.         Standard Hazard Insurance and Flood Insurance Policies...........................81
         Section 3.10.         Presentment of Claims and Collection of Proceeds.................................82
         Section 3.11.         Maintenance of the Primary Mortgage Insurance Policies...........................82
         Section 3.12.         Trustee to Retain Possession of Certain Insurance Policies and
                               Documents........................................................................83
         Section 3.13.         Realization Upon Defaulted Mortgage Loans........................................83
         Section 3.14.         Compensation for the Servicer....................................................84
         Section 3.15.         REO Property.....................................................................84
         Section 3.16.         Annual Statement as to Compliance; Annual Certification..........................86
         Section 3.17.         Assessments of Compliance and Attestation Reports................................87
         Section 3.18.         Reports Filed with Securities and Exchange Commission............................88
         Section 3.19.         UCC..............................................................................95
         Section 3.20.         Optional Purchase of Defaulted Mortgage Loans....................................95
         Section 3.21.         Statements to the Trustee........................................................96
         Section 3.22.         Books and Records................................................................97
         Section 3.23.         Intention of the Parties and Interpretation......................................97

ARTICLE IV            ACCOUNTS..................................................................................98

         Section 4.01.         Custodial Account................................................................98
         Section 4.02.         Permitted Withdrawals and Transfers from the Custodial Account..................100
         Section 4.03.         Distribution Account............................................................100
         Section 4.04.         Permitted Withdrawals and Transfers from the Distribution Account...............101
         Section 4.05.         Adjustable Rate Supplemental Fund...............................................103
         Section 4.06.         Reserve Fund....................................................................104
         Section 4.07.         Class XP Reserve Account........................................................105
         Section 4.08.         Final Maturity Reserve Account..................................................105
         Section 4.09.         Posted Collateral Account.......................................................107

ARTICLE V             CERTIFICATES.............................................................................107

         Section 5.01.         Certificates....................................................................107
         Section 5.02.         Registration of Transfer and Exchange of Certificates...........................115
         Section 5.03.         Mutilated, Destroyed, Lost or Stolen Certificates...............................119
         Section 5.04.         Persons Deemed Owners...........................................................119
         Section 5.05.         Transfer Restrictions on Residual Certificates..................................119
         Section 5.06.         Restrictions on Transferability of Certificates.................................120
         Section 5.07.         ERISA Restrictions..............................................................121
         Section 5.08.         Rule 144A Information...........................................................122

ARTICLE VI            PAYMENTS TO CERTIFICATEHOLDERS...........................................................122

         Section 6.01.         Distributions on the Certificates...............................................122
         Section 6.02.         Allocation of Losses and Subsequent Recoveries..................................131
         Section 6.03.         Payments........................................................................132
         Section 6.04.         Statements to Certificateholders................................................132
         Section 6.05.         Monthly Advances................................................................135
         Section 6.06.         Compensating Interest Payments..................................................136
         Section 6.07.         Distributions on REMIC Regular Interests........................................136

ARTICLE VII           THE SERVICER.............................................................................137

         Section 7.01.         Liabilities of the Servicer.....................................................137
         Section 7.02.         Merger or Consolidation of the Servicer.........................................137
         Section 7.03.         Indemnification of the Trustee..................................................137
         Section 7.04.         Limitations on Liability of the Servicer and Others.............................138
         Section 7.05.         Servicer Not to Resign..........................................................139
         Section 7.06.         Successor Servicer..............................................................139
         Section 7.07.         Sale and Assignment of Servicing................................................139

ARTICLE VIII          DEFAULT..................................................................................140

         Section 8.01.         Events of Default...............................................................140
         Section 8.02.         Trustee to Act; Appointment of Successor........................................141
         Section 8.03.         Notification to Certificateholders..............................................143
         Section 8.04.         Waiver of Defaults..............................................................143
         Section 8.05.         List of Certificateholders......................................................143

ARTICLE IX            CONCERNING THE TRUSTEE...................................................................143

         Section 9.01.         Duties of Trustee...............................................................143
         Section 9.02.         Certain Matters Affecting the Trustee...........................................145
         Section 9.03.         Trustee Not Liable for Certificates or Mortgage Loans...........................147
         Section 9.04.         Trustee May Own Certificates....................................................147
         Section 9.05.         Trustee's Fees and Expenses.....................................................147
         Section 9.06.         Eligibility Requirements for Trustee............................................148
         Section 9.07.         Insurance.......................................................................148
         Section 9.08.         Resignation and Removal of the Trustee..........................................148
         Section 9.09.         Successor Trustee...............................................................149
         Section 9.10.         Merger or Consolidation of Trustee..............................................149
         Section 9.11.         Appointment of Co-Trustee or Separate Trustee...................................150
         Section 9.12.         Federal Information Returns and Reports to Certificateholders;
                               REMIC Administration; Grantor Trust Administration..............................151

ARTICLE X             TERMINATION..............................................................................155

         Section 10.01.        Termination Upon Repurchase by the Depositor or its Designee or
                               Liquidation of the Mortgage Loans...............................................155
         Section 10.02.        Additional Termination Requirements.............................................157

ARTICLE XI            MISCELLANEOUS PROVISIONS.................................................................158

         Section 11.01.        Intent of Parties...............................................................158
         Section 11.02.        Amendment.......................................................................159
         Section 11.03.        Recordation of Agreement........................................................160
         Section 11.04.        Limitation on Rights of Certificateholders......................................160
         Section 11.05.        Acts of Certificateholders......................................................161
         Section 11.06.        Governing Law...................................................................162
         Section 11.07.        Notices.........................................................................162
         Section 11.08.        Severability of Provisions......................................................162
         Section 11.09.        Successors and Assigns..........................................................163
         Section 11.10.        Article and Section Headings....................................................163
         Section 11.11.        Counterparts....................................................................163
         Section 11.12.        Notice to Rating Agencies.......................................................163
         Section 11.13.        Use of Subservicers and Subcontractors..........................................163


                                                 EXHIBITS

Exhibit A-1                -        Form of Class A Certificate
Exhibit A-2                -        Reserved
Exhibit A-3                -        Form of Class I-B Certificate
Exhibit A-4                -        Form of Class II-B Certificate
Exhibit A-5                -        Reserved
Exhibit A-6                -        Form of Class B-IO Certificate
Exhibit A-7                -        Form of Class R Certificate
Exhibit A-8                -        Form of Class R-X Certificate
Exhibit A-9                -        Form of Class I-X Certificate
Exhibit A-10               -        Form of Class XP Certificate
Exhibit B                  -        Mortgage Loan Schedule
Exhibit C                  -        Reserved
Exhibit D                  -        Request for Release of Documents
Exhibit E                  -        Form of Affidavit pursuant to Section 860E(e)(4)
Exhibit F-1                -        Form of Investment Letter (Non-Rule 144A)
Exhibit F-2                -        Form of Rule 144A Investment Representation
Exhibit F-3                -        Form of Transferor Representation Letter
Exhibit G                  -        Form of Custodial Agreement
Exhibit H                  -        Form of Mortgage Loan Purchase Agreement
Exhibit I                  -        Form of Trustee Limited Power of Attorney
Exhibit J                  -        Reserved
Exhibit K                  -        Loan Level Format for Tape Input, Servicer Period Reporting
Exhibit L                  -        Reporting Data for Defaulted Loans
Exhibit M                  -        Reserved
Exhibit N                  -        Form of Corridor Contract
Exhibit O                  -        Reserved
Exhibit P                  -        Servicing Criteria to be Addressed in Assessment of Compliance
Exhibit Q-1                -        Form of Servicer Back-Up Certification
Exhibit Q-2                -        Form of Trustee Back-Up Certification
Exhibit R                  -        Form 10-D, Form 8-K and Form 10-K Reporting Responsibility
Exhibit S                  -        Additional Disclosure Information

                                                SCHEDULES

Schedule A                 -        Coupon Strip Reserve Account Schedule




--------------------------------------------------------------------------------




                                     POOLING AND SERVICING AGREEMENT

         This  Pooling and  Servicing  Agreement,  dated as of June 1, 2007 (this  "Agreement"),  is among
Structured Asset Mortgage  Investments II Inc., a Delaware  corporation,  as depositor (the  "Depositor"),
Wells Fargo Bank,  National  Association,  a banking  association  organized  under the laws of the United
States,  not in its  individual  capacity  but  solely  as  trustee  (the  "Trustee"),  and  EMC  Mortgage
Corporation,  as servicer (in such capacity, the "Servicer"),  as company (in such capacity, the "Company"
or "EMC") and, as sponsor (in such capacity, the "Sponsor").

                                          PRELIMINARY STATEMENT

         On or prior to the Closing  Date,  the  Depositor  acquired the Mortgage  Loans from the Sponsor.
On the Closing Date,  the Depositor  will sell the Mortgage  Loans and certain other property to the Trust
Fund and  receive in  consideration  therefor  Certificates  evidencing  the entire  beneficial  ownership
interest in the Trust Fund.

         The  Trustee on behalf of the Trust shall make an election  for the assets  constituting  REMIC I
to be treated  for  federal  income tax  purposes  as a REMIC.  On the  Startup  Day,  the REMIC I Regular
Interests will be designated "regular interests" in such REMIC.

         The Trustee on behalf of the Trust shall make an election  for the assets  constituting  REMIC II
to be treated  for  federal  income tax  purposes as a REMIC.  On the  Startup  Day,  the REMIC II Regular
Interests will be designated "regular interests" in such REMIC.

         The Trustee on behalf of the Trust shall make an election for the assets  constituting  REMIC III
to be treated  for federal  income tax  purposes as a REMIC.  On the  Startup  Day,  the REMIC III Regular
Interests will be designated "regular interests" in such REMIC.

         The Trustee on behalf of the Trust shall make an election  for the assets  constituting  REMIC IV
to be treated  for  federal  income tax  purposes as a REMIC.  On the  Startup  Day,  the REMIC IV Regular
Interests will be designated the "regular interests" in such REMIC.

         The Class R Certificates will evidence  ownership of the "residual  interest" in each of REMIC I,
REMIC II and REMIC III. The Class R-X  Certificates  will evidence  ownership of the  "residual  interest"
in REMIC IV.

         Loan Group I will have an Outstanding  Principal  Balance as of the Cut-off Date, after deducting
all Scheduled  Principal due on or before the Cut-off  Date, of  $441,571,494.71.  Loan Group II will have
an Outstanding  Principal  Balance as of the Cut-off Date, after deducting all Scheduled  Principal due on
or before the Cut-off Date, of $690,096,325.67.

         In consideration of the mutual  agreements  herein contained,  the Depositor,  the Servicer,  the
Sponsor, the Company and the Trustee agree as follows:

                                                ARTICLE I

                                               Definitions

         Whenever used in this Agreement,  the following  words and phrases,  unless  otherwise  expressly
provided or unless the context otherwise requires, shall have the meanings specified in this Article.

         2007-AR5 REMIC: Any of REMIC I, REMIC II, REMIC III and REMIC IV.

         Accepted   Servicing   Practices:   The  procedures,   including  prudent   collection  and  loan
administration  procedures,  and the standard of care (i)  employed by prudent  mortgage  servicers  which
service  mortgage loans of the same type as the Mortgage Loans in the  jurisdictions  in which the related
Mortgage  Properties  are  located or (ii) in  accordance  with the Fannie Mae Guide or Freddie Mac Guide,
subject to any variances  negotiated with Fannie Mae or Freddie Mac and subject to the express  provisions
of this  Agreement.  Such standard of care shall not be lower than that the Servicer  customarily  employs
and exercises in servicing and  administering  similar  mortgage loans for its own account and shall be in
full compliance with all federal, state, and local laws, ordinances, rules and regulations.

         Account:  The  Custodial  Account,  the  Adjustable  Rate  Supplemental  Fund,  the  Distribution
Account,  the Reserve  Fund,  the Final  Maturity  Reserve  Account,  the Class XP Reserve  Account or the
Posted Collateral Account, as the context may require.

         Actual Monthly Payments:  For any Mortgage Loan and each Due Period,  the actual monthly payments
of principal and interest received during such month on such Mortgage Loan.

         Additional Disclosure:  As defined in Section 3.18(a)(v).

         Additional Form 10-D Disclosure:  As defined in Section 3.18(a)(i).

         Additional Form 10-K Disclosure:  As defined in Section 3.18(a)(iv).

         Adjustable  Rate  Supplemental  Fund:  An "outside  reserve  fund" within the meaning of Treasury
Regulation  1.860G-2(h),  which is not an asset of any  REMIC  and  which is  established  and  maintained
pursuant to Section 4.05.

         Adjusted  Rate  Cap:  With  respect  to the  Group I  Certificates  (other  than  the  Class  I-X
Certificates),  each Distribution Date and the related Due Period,  the sum of (i) the Scheduled  Payments
owed on the Group I  Mortgage  Loans  for such Due  Period  less the  related  Servicing  Fee and (ii) the
related Actual Monthly  Payments  received in excess of the Scheduled  Payments,  expressed as a per annum
rate calculated on the basis of the aggregate Stated  Principal  Balance of the Group I Mortgage Loans for
such Due Period and further  reflecting the accrual of interest on an actual/360  basis,  minus the sum of
(a) the  interest  payable to the Class I-X  Certificates  and (b) the Coupon  Strip with  respect to Loan
Group I, if any,  payable to the Final Maturity  Reserve Account with respect to such  Distribution  Date,
expressed as a per annum rate.

                  With  respect  to the Group II  Offered  Certificates,  each  Distribution  Date and the
related Due Period,  the sum of (i) the Scheduled  Payments  owed on the Group II Mortgage  Loans for such
Due Period less the  related  Servicing  Fee and (ii) the  related  Actual  Monthly  Payments  received in
excess of the Scheduled  Payments,  expressed as a per annum rate calculated on the basis of the aggregate
Stated  Principal  Balance of the Group II Mortgage  Loans for such Due Period and further  reflecting the
accrual of interest on an actual/360 basis.

         Affiliate:  As to any  Person,  any  other  Person  controlling,  controlled  by or under  common
control with such Person.  "Control"  means the power to direct the  management  and policies of a Person,
directly or  indirectly,  whether  through  ownership  of voting  securities,  by  contract or  otherwise.
"Controlled" and "Controlling"  have meanings  correlative to the foregoing.  The Trustee may conclusively
presume that a Person is not an Affiliate of another  Person unless a  Responsible  Officer of the Trustee
has actual knowledge to the contrary.

         Agreement:  This  Pooling and  Servicing  Agreement  and all  amendments  hereof and  supplements
hereto.

         Amounts Held for Future  Distribution:  As to any  Distribution  Account  Deposit Date,  shall be
the total of the amounts held in the Custodial  Account on any date of  determination  which were received
after the Cut-off Date on account of (i) all Scheduled  Payments or portions  thereof  received in respect
of the Mortgage Loans due after the related Due Period,  (ii) Principal  Prepayments,  received in respect
of such  Mortgage  Loans  after  the last day of the  related  Prepayment  Period  and  (iii)  Liquidation
Proceeds,  Subsequent  Recoveries and Insurance  Proceeds received in respect of such Mortgage Loans after
the last day of the prior calendar month.

         Annual Certification:  As defined in Section 3.16(b) herein.

         Applicable  Credit  Rating:  For any long-term  deposit or security,  a credit rating of "AAA" in
the case of S&P or "Aaa" in the case of Moody's (or with respect to  investments  in money market funds, a
credit  rating of "AAAm" or "AAAm-G" in the case of S&P and the highest  rating given by Moody's for money
market funds in the case of Moody's).  For any  short-term  deposit or security,  or a rating of "A-l+" in
the case of S&P or "Prime-1" in the case of Moody's.

         Applicable  State Law: For purposes of  Section 9.12(d),  the  Applicable  State Law shall be (a)
the law of the  State of New York and (b) such  other  state  law  whose  applicability  shall  have  been
brought to the attention of the Trustee by either (i) an Opinion of Counsel  reasonably  acceptable to the
Trustee  delivered to it by the Servicer or the Depositor,  or  (ii) written  notice from the  appropriate
taxing authority as to the applicability of such state law.

         Applied  Realized  Loss Amount:  With respect to any  Distribution  Date and any Class of Class A
Certificates  or Class B  Certificates  (other than the Class I-X  Certificates,  and with  respect to the
Grantor Trust Certificates,  indirectly through the related Class of Underlying Certificates),  the sum of
the  Realized  Losses  with  respect to the  Mortgage  Loans in the related  Loan  Group,  which are to be
applied in  reduction  of the  Current  Principal  Amount of such Class of  Certificates  pursuant to this
Agreement in an amount equal to the amount,  if any, by which, (i) the aggregate  Current Principal Amount
of all of the  Certificates  in the related  Loan Group  (after all  distributions  of  principal  on such
Distribution  Date) exceeds (ii) the aggregate  Stated  Principal  Balance of all of the Mortgage Loans in
the related Loan Group for such Distribution Date.

                  The Applied  Realized  Loss Amount with  respect to the Group I Mortgage  Loans shall be
allocated  first to the Class I-B-9,  Class I-B-8,  Class I-B-7,  Class I-B-6,  Class I-B-5,  Class I-B-4,
Class I-B-3,  Class I-B-2 and Class I-B-1  Certificates,  sequentially,  in that order, in each case until
the  Current  Principal  Amount of each such Class has been  reduced to zero.  Thereafter,  the  principal
portion of  Realized  Losses on the Group I Mortgage  Loans will be  allocated  on any  Distribution  Date
first, to the Class I-A-3  Certificates,  second,  to the Class I-A-2A  Certificates  and Underlying Class
I-A-2B  Certificates,  pro rata, and third, to the Class I-A-1A  Certificates  and Underlying Class I-A-1B
Certificates,  pro rata,  until the Current  Principal Amount of each such Class has been reduced to zero.
Realized  Losses  allocated to the  Underlying  Certificates  will be  allocated  to the related  Class of
Grantor Trust Certificates.

         The Applied  Realized Loss Amount with respect to the Group II Mortgage  Loans shall be allocated
first to the Class  II-B-6,  Class  II-B-5,  Class  II-B-4,  Class  II-B-3,  Class II-B-2 and Class II-B-1
Certificates,  sequentially,  in that order, in each case until the Current  Principal Amount of each such
Class has been  reduced to zero.  Thereafter,  the  principal  portion of Realized  Losses on the Group II
Mortgage Loans will be allocated on any  Distribution  Date to the Class II-A-3,  the Class II-A-2 and the
Class II-A-1  Certificates,  sequentially,  in that order, until the Current Principal Amount of each such
Class has been reduced to zero.

         Appraised Value:  For any Mortgaged  Property related to a Mortgage Loan, the amount set forth as
the  appraised  value of such  Mortgaged  Property in an  appraisal  made for the mortgage  originator  in
connection with its origination of the related Mortgage Loan.

         Assessment of Compliance:  As defined in Section 3.17.

         Attestation Report:  As defined in Section 3.17.

         Attesting Party:  As defined in Section 3.17.

         Available Funds:  With respect to each  Distribution  Date and for each Loan Group, the aggregate
Principal Funds and Interest Funds for such Distribution Date and such Loan Group.

         Back-Up Certification:  As defined in Section 3.18(a)(iv).

         Bankruptcy  Code:  The  United  States  Bankruptcy  Code,  as amended  as  codified  in 11 U.S.C.
§§ 101-1330.

         Bankruptcy  Loss:  With respect to any Mortgage  Loan,  any  Deficient  Valuation or Debt Service
Reduction related to such Mortgage Loan as reported by the Servicer.

         Basis  Risk  Shortfall:  With  respect  to any  Distribution  Date  and  each  Class  of  Class A
Certificates  and Class B  Certificates  (with  respect  to the  Grantor  Trust  Certificates,  indirectly
through the related Class of Underlying Certificates), the excess, if any, of:

         1.       the amount of Current  Interest  that such Class would have been  entitled to receive on
                  such  Distribution  Date had the applicable  Pass-Through  Rate been calculated at a per
                  annum rate equal to One-Month  LIBOR plus the related  Margin and (ii) 10.50% per annum,
                  over

         2.       the amount of  Current  Interest  on such Class  calculated  using a  Pass-Through  Rate
                  equal to the related Net Rate Cap for such Distribution Date.

         Basis Risk Shortfall  Carry-Forward  Amount: With respect to any Distribution Date and each Class
of Class A  Certificates  and Class B  Certificates  (with  respect  to the  Grantor  Trust  Certificates,
indirectly  through the related Class of  Underlying  Certificates),  the sum of the Basis Risk  Shortfall
for such  Distribution  Date and the  Basis  Risk  Shortfalls  for all  previous  Distribution  Dates  not
previously paid from any source  including the Excess Cashflow and payments under the Corridor  Contracts,
together  with  interest  thereon  at a rate  equal to the  related  Pass-Through  Rate for such  Class of
Certificates for such Distribution Date.

         Book-Entry  Certificates:  The  Certificates  issued,  maintained  and  transferred  at the  DTC.
Initially,  the  Offered  Certificates  (other  than the  Class I-X  Certificates  and the  Grantor  Trust
Certificates) and the Underlying Certificates.

         Business  Day:  Any day other than  (i) a  Saturday  or a Sunday,  or (ii) a day on which the New
York Stock Exchange or Federal Reserve is closed or on which banking  institutions in any  jurisdiction in
which the Trustee,  the Custodian or the Servicer are  authorized  or obligated by law or executive  order
to be closed.

         Capitalization  Reimbursement Amount: With respect to any Distribution Date, the aggregate of the
amounts added to the Stated Principal  Balances of any Mortgage Loans during the preceding  calendar month
representing  reimbursements  to the Servicer on or prior to such Distribution Date in connection with the
modification of such Mortgage Loans.

         Certificate:  Any mortgage  pass-through  certificate  evidencing a beneficial ownership interest
in the Trust Fund signed and  countersigned  by the Trustee in  substantially  the forms annexed hereto as
Exhibits A-1, A-3, A-4, A-6, A-7, A-8, A-9 and A-10 with the blanks therein appropriately completed.

         Certificate  Owner:  Any Person who is the  beneficial  owner of a Certificate  registered in the
name of the Depository or its nominee.

         Certificate Register:  The register maintained pursuant to Section 5.02.

         Certificateholder:  A Holder of a Certificate.

         Certification Parties:  As defined in Section 3.18(a)(iv).

         Certifying Person:  As defined in Section 3.18(a)(iv).

         Class:  Any class of  Certificates  designated  as Class  I-A-1A,  Grantor  Trust  Class  I-A-1B,
Underlying  Class  I-A-1B,  Class  I-A-2A,  Grantor Trust Class  I-A-2B,  Underlying  Class I-A-2B,  Class
I-A-3,  Class I-X-1,  Class I-X-2,  Class I-B-1, Class I-B-2, Class I-B-3, Class I-B-4, Class I-B-5, Class
I-B-6,  Class I-B-7,  Class I-B-8,  Class I-B-9,  Class R, Class R-X,  Class I-XP-1,  Class I-XP-2,  Class
I-B-IO,  Class II-A-1, Class II-A-2, Class II-A-3, Class II-B-1, Class II-B-2, Class II-B-3, Class II-B-4,
Class II-B-5, Class II-B-6, Class II-XP or Class II-B-IO.

         Class I-A  Certificates:  The Class I-A-1A,  Underlying  Class I-A-1B,  Class I-A-2A,  Underlying
Class I-A-2B and Class I-A-3 Certificates.

         Class I-A  Principal  Distribution  Amount:  For any  Distribution  Date on or after the  related
Stepdown  Date on which a Group I Trigger  Event is not in effect,  an amount equal to the excess (if any)
of (x) the aggregate  Current  Principal  Amount of the Class I-A Certificates  immediately  prior to such
Distribution  Date over (y) the lesser of (I) the excess of (a) the aggregate Stated Principal  Balance of
the Group I Mortgage  Loans as of the last day of the related Due Period  (after  reduction  for Principal
Prepayments  and Realized  Losses on the Group I Mortgage  Loans  incurred  during the related  Prepayment
Period) over (b) the aggregate Stated  Principal  Balance of the Group I Mortgage Loans as of the last day
of the related Due Period (after  reduction for Principal  Prepayments  and Realized Losses on the Group I
Mortgage  Loans  incurred  during  the  related   Prepayment  Period)  multiplied  by  (i)  prior  to  the
Distribution  Date in July  2013,  24.750%  and  (ii) on or  after  the  Distribution  Date in July  2013,
19.800%,  and (II) the excess of (a) the aggregate Stated Principal  Balance of the Group I Mortgage Loans
as of the last day of the related Due Period  (after  reduction  for  Principal  Prepayments  and Realized
Losses on the Group I Mortgage  Loans  incurred  during the related  Prepayment  Period) over (b) 0.50% of
the Stated Principal Balance of the Group I Mortgage Loans as of the Cut-off Date.

         Class I-B Certificates:  The Class I-B-1,  Class I-B-2,  Class I-B-3,  Class I-B-4,  Class I-B-5,
Class I-B-6, Class I-B-7, Class I-B-8 and Class I-B-9 Certificates.

         Class I-B-1 Principal  Distribution  Amount:  For any  Distribution  Date on or after the related
Stepdown  Date on which a Group I Trigger  Event is not in effect,  an amount equal to the excess (if any)
of (x)  the  Current  Principal  Amount  of  the  Class  I-B-1  Certificates  immediately  prior  to  such
Distribution  Date over (y) the lesser of (I) the excess of (a) the  aggregate  Stated  Principal  Balance
of the  Group I  Mortgage  Loans  as of the  last day of the  related  Due  Period  (after  reduction  for
Principal  Prepayments  and  Realized  Losses on the Group I Mortgage  Loans  incurred  during the related
Prepayment  Period)  over (b) the sum of (1) the  aggregate  Current  Principal  Amount  of the  Class I-A
Certificates  (after  taking into account the payment of the Class I-A Principal  Distribution  Amount for
such  Distribution  Date) and (2) the aggregate Stated Principal  Balance of the Group I Mortgage Loans as
of the last day of the related Due Period (after  reduction for Principal  Prepayments and Realized Losses
on the Group I Mortgage Loans incurred during the related  Prepayment  Period)  multiplied by (i) prior to
the  Distribution  Date in July 2013,  18.000%  and (ii) on or after the  Distribution  Date in July 2013,
14.400%,  and (II) the  excess of (a) the  aggregate  Stated  Principal  Balance  of the Group I  Mortgage
Loans as of the last day of the  related  Due  Period  (after  reduction  for  Principal  Prepayments  and
Realized  Losses on the Group I Mortgage Loans  incurred  during the related  Prepayment  Period) over (b)
0.50% of the Stated Principal Balance of the Group I Mortgage Loans as of the Cut-off Date.

         Class I-B-2 Principal  Distribution  Amount:  For any  Distribution  Date on or after the related
Stepdown  Date on which a Group I Trigger  Event is not in effect,  an amount equal to the excess (if any)
of (x)  the  Current  Principal  Amount  of  the  Class  I-B-2  Certificates  immediately  prior  to  such
Distribution  Date over (y) the lesser of (I) the excess of (a) the  aggregate  Stated  Principal  Balance
of the  Group I  Mortgage  Loans  as of the  last day of the  related  Due  Period  (after  reduction  for
Principal  Prepayments  and  Realized  Losses on the Group I Mortgage  Loans  incurred  during the related
Prepayment  Period)  over (b) the sum of (1) the  aggregate  Current  Principal  Amount  of the  Class I-A
Certificates  (after  taking into account the payment of the Class I-A Principal  Distribution  Amount for
such  Distribution  Date),  (2) the aggregate  Current  Principal  Amount of the Class I-B-1  Certificates
(after  taking  into  account  the  payment of the Class  I-B-1  Principal  Distribution  Amounts for such
Distribution  Date) and (3) the aggregate  Stated  Principal  Balance of the Group I Mortgage  Loans as of
the last day of the related Due Period (after  reduction for Principal  Prepayments and Realized Losses on
the Group I Mortgage  Loans  incurred  during the related  Prepayment  Period)  multiplied by (i) prior to
the  Distribution  Date in July 2013,  13.375%  and (ii) on or after the  Distribution  Date in July 2013,
10.700%,  and (II) the  excess of (a) the  aggregate  Stated  Principal  Balance  of the Group I  Mortgage
Loans as of the last day of the  related  Due  Period  (after  reduction  for  Principal  Prepayments  and
Realized  Losses on the Group I Mortgage Loans  incurred  during the related  Prepayment  Period) over (b)
0.50% of the Stated Principal Balance of the Group I Mortgage Loans as of the Cut-off Date.

         Class I-B-3 Principal  Distribution  Amount:  For any  Distribution  Date on or after the related
Stepdown  Date on which a Group I Trigger  Event is not in effect,  an amount equal to the excess (if any)
of (x)  the  Current  Principal  Amount  of  the  Class  I-B-3  Certificates  immediately  prior  to  such
Distribution  Date over (y) the lesser of (I) the excess of (a) the  aggregate  Stated  Principal  Balance
of the  Group I  Mortgage  Loans  as of the  last day of the  related  Due  Period  (after  reduction  for
Principal  Prepayments  and  Realized  Losses on the Group I Mortgage  Loans  incurred  during the related
Prepayment  Period)  over (b) the sum of (1) the  aggregate  Current  Principal  Amount  of the  Class I-A
Certificates  (after  taking into account the payment of the Class I-A Principal  Distribution  Amount for
such  Distribution  Date),  (2) the aggregate  Current  Principal  Amount of the Class I-B-1  Certificates
(after  taking  into  account  the  payment of the Class  I-B-1  Principal  Distribution  Amounts for such
Distribution  Date), (3) the aggregate  Current  Principal Amount of the Class I-B-2  Certificates  (after
taking into account the payment of the Class I-B-2 Principal  Distribution  Amounts for such  Distribution
Date) and (4) the aggregate Stated  Principal  Balance of the Group I Mortgage Loans as of the last day of
the related Due Period  (after  reduction  for Principal  Prepayments  and Realized  Losses on the Group I
Mortgage  Loans  incurred  during  the  related   Prepayment  Period)  multiplied  by  (i)  prior  to  the
Distribution Date in July 2013,  12.125% and (ii) on or after the Distribution Date in July 2013,  9.700%,
and (II) the excess of (a) the  aggregate  Stated  Principal  Balance of the Group I Mortgage  Loans as of
the last day of the related Due Period (after  reduction for Principal  Prepayments and Realized Losses on
the Group I Mortgage Loans  incurred  during the related  Prepayment  Period) over (b) 0.50% of the Stated
Principal Balance of the Group I Mortgage Loans as of the Cut-off Date.

         Class I-B-4 Principal  Distribution  Amount:  For any  Distribution  Date on or after the related
Stepdown  Date on which a Group I Trigger  Event is not in effect,  an amount equal to the excess (if any)
of (x)  the  Current  Principal  Amount  of  the  Class  I-B-4  Certificates  immediately  prior  to  such
Distribution  Date over (y) the lesser of (I) the excess of (a) the  aggregate  Stated  Principal  Balance
of the  Group I  Mortgage  Loans  as of the  last day of the  related  Due  Period  (after  reduction  for
Principal  Prepayments  and  Realized  Losses on the Group I Mortgage  Loans  incurred  during the related
Prepayment  Period)  over (b) the sum of (1) the  aggregate  Current  Principal  Amount  of the  Class I-A
Certificates  (after  taking into account the payment of the Class I-A Principal  Distribution  Amount for
such  Distribution  Date),  (2) the aggregate  Current  Principal  Amount of the Class I-B-1  Certificates
(after  taking  into  account  the  payment of the Class  I-B-1  Principal  Distribution  Amounts for such
Distribution  Date), (3) the aggregate  Current  Principal Amount of the Class I-B-2  Certificates  (after
taking into account the payment of the Class I-B-2 Principal  Distribution  Amounts for such  Distribution
Date),  (4) the aggregate  Current  Principal  Amount of the Class I-B-3  Certificates  (after taking into
account the payment of the Class I-B-3  Principal  Distribution  Amounts for such  Distribution  Date) and
(5) the  aggregate  Stated  Principal  Balance  of the  Group I  Mortgage  Loans as of the last day of the
related  Due  Period  (after  reduction  for  Principal  Prepayments  and  Realized  Losses on the Group I
Mortgage  Loans  incurred  during  the  related   Prepayment  Period)  multiplied  by  (i)  prior  to  the
Distribution Date in July 2013,  9.500% and (ii) on or after the Distribution  Date in July 2013,  7.600%,
and (II) the excess of (a) the  aggregate  Stated  Principal  Balance of the Group I Mortgage  Loans as of
the last day of the related Due Period (after  reduction for Principal  Prepayments and Realized Losses on
the Group I Mortgage Loans  incurred  during the related  Prepayment  Period) over (b) 0.50% of the Stated
Principal Balance of the Group I Mortgage Loans as of the Cut-off Date.

         Class I-B-5 Principal  Distribution  Amount:  For any  Distribution  Date on or after the related
Stepdown  Date on which a Group I Trigger  Event is not in effect,  an amount equal to the excess (if any)
of (x)  the  Current  Principal  Amount  of  the  Class  I-B-5  Certificates  immediately  prior  to  such
Distribution  Date over (y) the lesser of (I) the excess of (a) the  aggregate  Stated  Principal  Balance
of the  Group I  Mortgage  Loans  as of the  last day of the  related  Due  Period  (after  reduction  for
Principal  Prepayments  and  Realized  Losses on the Group I Mortgage  Loans  incurred  during the related
Prepayment  Period)  over (b) the sum of (1) the  aggregate  Current  Principal  Amount  of the  Class I-A
Certificates  (after  taking into account the payment of the Class I-A Principal  Distribution  Amount for
such  Distribution  Date),  (2) the aggregate  Current  Principal  Amount of the Class I-B-1  Certificates
(after  taking  into  account  the  payment of the Class  I-B-1  Principal  Distribution  Amounts for such
Distribution  Date), (3) the aggregate  Current  Principal Amount of the Class I-B-2  Certificates  (after
taking into account the payment of the Class I-B-2 Principal  Distribution  Amounts for such  Distribution
Date),  (4) the aggregate  Current  Principal  Amount of the Class I-B-3  Certificates  (after taking into
account the payment of the Class I-B-3 Principal  Distribution  Amounts for such  Distribution  Date), (5)
the aggregate  Current  Principal  Amount of the Class I-B-4  Certificates  (after taking into account the
payment  of the  Class  I-B-4  Principal  Distribution  Amounts  for such  Distribution  Date) and (6) the
aggregate  Stated  Principal  Balance of the Group I Mortgage  Loans as of the last day of the related Due
Period (after  reduction  for  Principal  Prepayments  and Realized  Losses on the Group I Mortgage  Loans
incurred during the related  Prepayment  Period)  multiplied by (i) prior to the Distribution Date in July
2013,  8.250%  and (ii) on or after the  Distribution  Date in July 2013,  6.600%,  and (II) the excess of
(a) the  aggregate  Stated  Principal  Balance  of the  Group I  Mortgage  Loans as of the last day of the
related  Due  Period  (after  reduction  for  Principal  Prepayments  and  Realized  Losses on the Group I
Mortgage  Loans  incurred  during the related  Prepayment  Period) over (b) 0.50% of the Stated  Principal
Balance of the Group I Mortgage Loans as of the Cut-off Date.

         Class I-B-6 Principal  Distribution  Amount:  For any  Distribution  Date on or after the related
Stepdown  Date on which a Group I Trigger  Event is not in effect,  an amount equal to the excess (if any)
of (x)  the  Current  Principal  Amount  of  the  Class  I-B-6  Certificates  immediately  prior  to  such
Distribution  Date over (y) the lesser of (I) the excess of (a) the  aggregate  Stated  Principal  Balance
of the  Group I  Mortgage  Loans  as of the  last day of the  related  Due  Period  (after  reduction  for
Principal  Prepayments  and  Realized  Losses on the Group I Mortgage  Loans  incurred  during the related
Prepayment  Period)  over (b) the sum of (1) the  aggregate  Current  Principal  Amount  of the  Class I-A
Certificates  (after  taking into account the payment of the Class I-A Principal  Distribution  Amount for
such  Distribution  Date),  (2) the aggregate  Current  Principal  Amount of the Class I-B-1  Certificates
(after  taking  into  account  the  payment of the Class  I-B-1  Principal  Distribution  Amounts for such
Distribution  Date), (3) the aggregate  Current  Principal Amount of the Class I-B-2  Certificates  (after
taking into account the payment of the Class I-B-2 Principal  Distribution  Amounts for such  Distribution
Date),  (4) the aggregate  Current  Principal  Amount of the Class I-B-3  Certificates  (after taking into
account the payment of the Class I-B-3 Principal  Distribution  Amounts for such  Distribution  Date), (5)
the aggregate  Current  Principal  Amount of the Class I-B-4  Certificates  (after taking into account the
payment of the Class I-B-4 Principal  Distribution  Amounts for such Distribution Date), (6) the aggregate
Current  Principal  Amount of the Class I-B-5  Certificates  (after taking into account the payment of the
Class I-B-5  Principal  Distribution  Amounts for such  Distribution  Date) and (7) the  aggregate  Stated
Principal  Balance  of the Group I Mortgage  Loans as of the last day of the  related  Due  Period  (after
reduction for Principal  Prepayments  and Realized  Losses on the Group I Mortgage Loans  incurred  during
the related  Prepayment  Period)  multiplied by (i) prior to the  Distribution  Date in July 2013,  7.000%
and  (ii) on or after  the  Distribution  Date in July  2013,  5.600%,  and  (II)  the  excess  of (a) the
aggregate  Stated  Principal  Balance of the Group I Mortgage  Loans as of the last day of the related Due
Period (after  reduction  for  Principal  Prepayments  and Realized  Losses on the Group I Mortgage  Loans
incurred  during the related  Prepayment  Period)  over (b) 0.50% of the Stated  Principal  Balance of the
Group I Mortgage Loans as of the Cut-off Date.

         Class I-B-7 Principal  Distribution  Amount:  For any  Distribution  Date on or after the related
Stepdown  Date on which a Group I Trigger  Event is not in effect,  an amount equal to the excess (if any)
of (x)  the  Current  Principal  Amount  of  the  Class  I-B-7  Certificates  immediately  prior  to  such
Distribution  Date over (y) the lesser of (I) the excess of (a) the  aggregate  Stated  Principal  Balance
of the  Group I  Mortgage  Loans  as of the  last day of the  related  Due  Period  (after  reduction  for
Principal  Prepayments  and  Realized  Losses on the Group I Mortgage  Loans  incurred  during the related
Prepayment  Period)  over (b) the sum of (1) the  aggregate  Current  Principal  Amount  of the  Class I-A
Certificates  (after  taking into account the payment of the Class I-A Principal  Distribution  Amount for
such  Distribution  Date),  (2) the aggregate  Current  Principal  Amount of the Class I-B-1  Certificates
(after  taking  into  account  the  payment of the Class  I-B-1  Principal  Distribution  Amounts for such
Distribution  Date), (3) the aggregate  Current  Principal Amount of the Class I-B-2  Certificates  (after
taking into account the payment of the Class I-B-2 Principal  Distribution  Amounts for such  Distribution
Date),  (4) the aggregate  Current  Principal  Amount of the Class I-B-3  Certificates  (after taking into
account the payment of the Class I-B-3 Principal  Distribution  Amounts for such  Distribution  Date), (5)
the aggregate  Current  Principal  Amount of the Class I-B-4  Certificates  (after taking into account the
payment of the Class I-B-4 Principal  Distribution  Amounts for such Distribution Date), (6) the aggregate
Current  Principal  Amount of the Class I-B-5  Certificates  (after taking into account the payment of the
Class I-B-5  Principal  Distribution  Amounts  for such  Distribution  Date),  (7) the  aggregate  Current
Principal  Amount of the Class B-6  Certificates  (after  taking into account the payment of the Class B-6
Principal  Distribution  Amounts  for such  Distribution  Date)  and (8) the  aggregate  Stated  Principal
Balance of the Group I Mortgage  Loans as of the last day of the related Due Period  (after  reduction for
Principal  Prepayments  and  Realized  Losses on the Group I Mortgage  Loans  incurred  during the related
Prepayment  Period)  multiplied by (i) prior to the Distribution  Date in July 2013, 5.750% and (ii) on or
after  the  Distribution  Date in July  2013,  4.600%,  and (II) the  excess of (a) the  aggregate  Stated
Principal  Balance  of the Group I Mortgage  Loans as of the last day of the  related  Due  Period  (after
reduction for Principal  Prepayments  and Realized  Losses on the Group I Mortgage Loans  incurred  during
the related  Prepayment  Period)  over (b) 0.50% of the Stated  Principal  Balance of the Group I Mortgage
Loans as of the Cut-off Date.

         Class I-B-8 Principal  Distribution  Amount:  For any  Distribution  Date on or after the related
Stepdown  Date on which a Group I Trigger  Event is not in effect,  an amount equal to the excess (if any)
of (x)  the  Current  Principal  Amount  of  the  Class  I-B-8  Certificates  immediately  prior  to  such
Distribution  Date over (y) the lesser of (I) the excess of (a) the  aggregate  Stated  Principal  Balance
of the  Group I  Mortgage  Loans  as of the  last day of the  related  Due  Period  (after  reduction  for
Principal  Prepayments  and  Realized  Losses on the Group I Mortgage  Loans  incurred  during the related
Prepayment  Period)  over (b) the sum of (1) the  aggregate  Current  Principal  Amount  of the  Class I-A
Certificates  (after  taking into account the payment of the Class I-A Principal  Distribution  Amount for
such  Distribution  Date),  (2) the aggregate  Current  Principal  Amount of the Class I-B-1  Certificates
(after  taking  into  account  the  payment of the Class  I-B-1  Principal  Distribution  Amounts for such
Distribution  Date), (3) the aggregate  Current  Principal Amount of the Class I-B-2  Certificates  (after
taking into account the payment of the Class I-B-2 Principal  Distribution  Amounts for such  Distribution
Date),  (4) the aggregate  Current  Principal  Amount of the Class I-B-3  Certificates  (after taking into
account the payment of the Class I-B-3 Principal  Distribution  Amounts for such  Distribution  Date), (5)
the aggregate  Current  Principal  Amount of the Class I-B-4  Certificates  (after taking into account the
payment of the Class I-B-4 Principal  Distribution  Amounts for such Distribution Date), (6) the aggregate
Current  Principal  Amount of the Class I-B-5  Certificates  (after taking into account the payment of the
Class I-B-5  Principal  Distribution  Amounts  for such  Distribution  Date),  (7) the  aggregate  Current
Principal  Amount of the Class B-6  Certificates  (after  taking into account the payment of the Class B-6
Principal  Distribution  Amounts for such  Distribution  Date), (8) the aggregate Current Principal Amount
of the Class  I-B-7  Certificates  (after  taking into  account  the payment of the Class I-B-7  Principal
Distribution  Amounts for such  Distribution  Date) and (9) the aggregate Stated Principal  Balance of the
Group I  Mortgage  Loans as of the last day of the  related  Due Period  (after  reduction  for  Principal
Prepayments  and Realized  Losses on the Group I Mortgage  Loans  incurred  during the related  Prepayment
Period)  multiplied by (i) prior to the  Distribution  Date in July 2013,  4.500% and (ii) on or after the
Distribution  Date in July  2013,  3.600%,  and (II) the  excess  of (a) the  aggregate  Stated  Principal
Balance of the Group I Mortgage  Loans as of the last day of the related Due Period  (after  reduction for
Principal  Prepayments  and  Realized  Losses on the Group I Mortgage  Loans  incurred  during the related
Prepayment  Period)  over (b) 0.50% of the Stated  Principal  Balance of the Group I Mortgage  Loans as of
the Cut-off Date.

         Class I-B-9 Principal  Distribution  Amount:  For any  Distribution  Date on or after the related
Stepdown  Date on which a Group I Trigger  Event is not in effect,  an amount equal to the excess (if any)
of (x)  the  Current  Principal  Amount  of  the  Class  I-B-9  Certificates  immediately  prior  to  such
Distribution  Date over (y) the lesser of (I) the excess of (a) the  aggregate  Stated  Principal  Balance
of the  Group I  Mortgage  Loans  as of the  last day of the  related  Due  Period  (after  reduction  for
Principal  Prepayments  and  Realized  Losses on the Group I Mortgage  Loans  incurred  during the related
Prepayment  Period)  over (b) the sum of (1) the  aggregate  Current  Principal  Amount  of the  Class I-A
Certificates  (after  taking into account the payment of the Class I-A Principal  Distribution  Amount for
such  Distribution  Date),  (2) the aggregate  Current  Principal  Amount of the Class I-B-1  Certificates
(after  taking  into  account  the  payment of the Class  I-B-1  Principal  Distribution  Amounts for such
Distribution  Date), (3) the aggregate  Current  Principal Amount of the Class I-B-2  Certificates  (after
taking into account the payment of the Class I-B-2 Principal  Distribution  Amounts for such  Distribution
Date),  (4) the aggregate  Current  Principal  Amount of the Class I-B-3  Certificates  (after taking into
account the payment of the Class I-B-3 Principal  Distribution  Amounts for such  Distribution  Date), (5)
the aggregate  Current  Principal  Amount of the Class I-B-4  Certificates  (after taking into account the
payment of the Class I-B-4 Principal  Distribution  Amounts for such Distribution Date), (6) the aggregate
Current  Principal  Amount of the Class I-B-5  Certificates  (after taking into account the payment of the
Class I-B-5  Principal  Distribution  Amounts  for such  Distribution  Date),  (7) the  aggregate  Current
Principal  Amount of the Class I-B-6  Certificates  (after  taking  into  account the payment of the Class
I-B-6 Principal  Distribution  Amounts for such  Distribution  Date), (8) the aggregate  Current Principal
Amount of the Class  I-B-7  Certificates  (after  taking  into  account  the  payment  of the Class  I-B-7
Principal  Distribution  Amounts for such  Distribution  Date), (9) the aggregate Current Principal Amount
of the Class  I-B-8  Certificates  (after  taking into  account  the payment of the Class I-B-8  Principal
Distribution  Amounts for such  Distribution  Date) and (10) the aggregate Stated Principal Balance of the
Group I  Mortgage  Loans as of the last day of the  related  Due Period  (after  reduction  for  Principal
Prepayments  and Realized  Losses on the Group I Mortgage  Loans  incurred  during the related  Prepayment
Period)  multiplied by (i) prior to the  Distribution  Date in July 2013,  3.250% and (ii) on or after the
Distribution  Date in July  2013,  2.600%,  and (II) the  excess  of (a) the  aggregate  Stated  Principal
Balance of the Group I Mortgage  Loans as of the last day of the related Due Period  (after  reduction for
Principal  Prepayments  and  Realized  Losses on the Group I Mortgage  Loans  incurred  during the related
Prepayment  Period)  over (b) 0.50% of the Stated  Principal  Balance of the Group I Mortgage  Loans as of
the Cut-off Date.

         Class I-B-IO  Distribution  Amount:  With respect to any Distribution  Date, the Current Interest
for the Class I-B-IO  Certificates  for such  Distribution  Date (from REMIC III to REMIC IV on account of
REMIC III Regular  Interest  I-B-IO-I);  provided,  however,  that on and after the  Distribution  Date on
which the aggregate  Current  Principal Amount of the Class I-A or Class I-B Certificates has been reduced
to zero,  the Class I-B-IO  Distribution  Amount shall  include the Group I  Overcollateralization  Amount
(which shall be deemed  distributable,  first,  from REMIC III to REMIC IV on account of REMIC III Regular
Interest  I-B-IO-I,  in respect of accrued  and unpaid  interest  thereon  until such  accrued  and unpaid
interest shall have been reduced to zero and,  thereafter,  from REMIC III to REMIC IV on account of REMIC
III Regular Interest I-B-IO-P, in respect of the principal balance thereof).

         Class  I-B-IO  Notional  Amount:  With  respect  to any  Distribution  Date and the Class  I-B-IO
Certificates, the aggregate of the Uncertificated Principal Balances of the REMIC I Regular Interests.

         Class  I-B-IO  Pass-Through  Rate:  With respect to the Class  I-B-IO  Certificates  or REMIC III
Regular  Interest  I-B-IO-I,  and any  Distribution  Date,  a per annum  rate  equal to the sum of (a) the
Maximum Coupon Strip Rate and (b) the percentage  equivalent of a fraction,  the numerator of which is the
sum of the amounts  calculated  pursuant to clauses (i) through (iii) below,  and the denominator of which
is the  aggregate  Uncertificated  Principal  Balance of the REMIC I  Regular  Interests.  For purposes of
calculating the  Pass-Through  Rate for the Class I-B-IO  Certificates,  the numerator is equal to the sum
of the following components:

         (i)      the  Uncertificated  Pass-Through  Rate for  REMIC I  Regular  Interest  LT1  minus  the
                  related  Marker  Rate,  applied  to  a  notional  amount  equal  to  the  Uncertificated
                  Principal Balance of REMIC I Regular Interest LT1;

         (ii)     the  Uncertificated  Pass-Through  Rate for  REMIC I  Regular  Interest  LT2  minus  the
                  related  Marker  Rate,  applied  to  a  notional  amount  equal  to  the  Uncertificated
                  Principal Balance of REMIC I Regular Interest LT2; and

         (iii)    the  Uncertificated  Pass-Through  Rate for REMIC I Regular Interest LT4 minus twice the
                  related  Marker  Rate,  applied  to  a  notional  amount  equal  to  the  Uncertificated
                  Principal Balance of REMIC I Regular Interest LT4.

         Class I-X Certificates:  The Class I-X-1 Certificates and the Class I-X-2 Certificates.

         Class  I-X-1  Notional  Amount:  With  respect  to any  Distribution  Date  and the  Class  I-X-1
Certificates,  the aggregate Stated Principal  Balance  immediately prior to such Distribution Date of the
Group I Mortgage  Loans  with  Prepayment  Charges  other than the Hard  Prepayment  Charge  Loans and the
Combination Prepayment Charge Loans.

         Class  I-X-2  Notional  Amount:  With  respect  to any  Distribution  Date  and the  Class  I-X-2
Certificates,  the aggregate Stated Principal  Balance  immediately prior to such Distribution Date of the
Hard Prepayment Charge Loans and the Combination Prepayment Charge Loans.

         Class I-XP Certificates:  The Class I-XP-1 Certificates and the Class I-XP-2 Certificates.

         Class II-A Certificates:  The Class II-A-1, Class II-A-2 and Class II-A-3 Certificates.

         Class II-A  Principal  Distribution  Amount:  For any  Distribution  Date on or after the related
Stepdown Date on which a Group II Trigger  Event is not in effect,  an amount equal to the excess (if any)
of (x) the aggregate  Current  Principal Amount of the Class II-A  Certificates  immediately prior to such
Distribution  Date over (y) the lesser of (I) the excess of (a) the aggregate Stated Principal  Balance of
the Group II Mortgage  Loans as of the last day of the related Due Period  (after  reduction for Principal
Prepayments  and Realized  Losses on the Group II Mortgage  Loans incurred  during the related  Prepayment
Period) over (b) the  aggregate  Stated  Principal  Balance of the Group II Mortgage  Loans as of the last
day of the related Due Period  (after  reduction  for  Principal  Prepayments  and Realized  Losses on the
Group II Mortgage  Loans incurred  during the related  Prepayment  Period)  multiplied by (i) prior to the
Distribution  Date in July  2013,  18.625%  and  (ii) on or  after  the  Distribution  Date in July  2013,
14.900%,  and (II) the excess of (a) the  aggregate  Stated  Principal  Balance  of the Group II  Mortgage
Loans as of the last day of the  related  Due  Period  (after  reduction  for  Principal  Prepayments  and
Realized  Losses on the Group II Mortgage Loans incurred  during the related  Prepayment  Period) over (b)
0.50% of the Stated Principal Balance of the Group II Mortgage Loans as of the Cut-off Date.

         Class II-B  Certificates:  The Class II-B-1,  Class II-B-2,  Class  II-B-3,  Class II-B-4,  Class
II-B-5 and Class II-B-6 Certificates.

         Class II-B-1 Principal  Distribution  Amount:  For any Distribution  Date on or after the related
Stepdown Date on which a Group II Trigger  Event is not in effect,  an amount equal to the excess (if any)
of (x)  the  Current  Principal  Amount  of the  Class  II-B-1  Certificates  immediately  prior  to  such
Distribution  Date over (y) the lesser of (I) the excess of (a) the  aggregate  Stated  Principal  Balance
of the  Group II  Mortgage  Loans as of the  last day of the  related  Due  Period  (after  reduction  for
Principal  Prepayments  and Realized  Losses on the Group II Mortgage  Loans  incurred  during the related
Prepayment  Period)  over (b) the sum of (1) the  aggregate  Current  Principal  Amount of the Class  II-A
Certificates  (after taking into account the payment of the Class II-A Principal  Distribution  Amount for
such  Distribution  Date) and (2) the aggregate Stated Principal Balance of the Group II Mortgage Loans as
of the last day of the related Due Period (after  reduction for Principal  Prepayments and Realized Losses
on the Group II Mortgage  Loans incurred  during the related  Prepayment  Period)  multiplied by (i) prior
to the Distribution  Date in July 2013,  14.375% and (ii) on or after the Distribution  Date in July 2013,
11.500%,  and (II) the excess of (a) the  aggregate  Stated  Principal  Balance  of the Group II  Mortgage
Loans as of the last day of the  related  Due  Period  (after  reduction  for  Principal  Prepayments  and
Realized  Losses on the Group II Mortgage Loans incurred  during the related  Prepayment  Period) over (b)
0.50% of the Stated Principal Balance of the Group II Mortgage Loans as of the Cut-off Date.

         Class II-B-2 Principal  Distribution  Amount:  For any Distribution  Date on or after the related
Stepdown Date on which a Group II Trigger  Event is not in effect,  an amount equal to the excess (if any)
of (x)  the  Current  Principal  Amount  of the  Class  II-B-2  Certificates  immediately  prior  to  such
Distribution  Date over (y) the lesser of (I) the excess of (a) the  aggregate  Stated  Principal  Balance
of the  Group II  Mortgage  Loans as of the  last day of the  related  Due  Period  (after  reduction  for
Principal  Prepayments  and Realized  Losses on the Group II Mortgage  Loans  incurred  during the related
Prepayment  Period)  over (b) the sum of (1) the  aggregate  Current  Principal  Amount of the Class  II-A
Certificates  (after taking into account the payment of the Class II-A Principal  Distribution  Amount for
such  Distribution  Date), (2) the aggregate  Current  Principal  Amount of the Class II-B-1  Certificates
(after  taking into  account  the  payment of the Class  II-B-1  Principal  Distribution  Amounts for such
Distribution  Date) and (3) the aggregate  Stated  Principal  Balance of the Group II Mortgage Loans as of
the last day of the related Due Period (after  reduction for Principal  Prepayments and Realized Losses on
the Group II Mortgage  Loans incurred  during the related  Prepayment  Period)  multiplied by (i) prior to
the  Distribution  Date in July 2013,  10.875%  and (ii) on or after the  Distribution  Date in July 2013,
8.700%,  and (II) the  excess of (a) the  aggregate  Stated  Principal  Balance  of the Group II  Mortgage
Loans as of the last day of the  related  Due  Period  (after  reduction  for  Principal  Prepayments  and
Realized  Losses on the Group II Mortgage Loans incurred  during the related  Prepayment  Period) over (b)
0.50% of the Stated Principal Balance of the Group II Mortgage Loans as of the Cut-off Date.

         Class II-B-3 Principal  Distribution  Amount:  For any Distribution  Date on or after the related
Stepdown Date on which a Group II Trigger  Event is not in effect,  an amount equal to the excess (if any)
of (x)  the  Current  Principal  Amount  of the  Class  II-B-3  Certificates  immediately  prior  to  such
Distribution  Date over (y) the lesser of (I) the excess of (a) the  aggregate  Stated  Principal  Balance
of the  Group II  Mortgage  Loans as of the  last day of the  related  Due  Period  (after  reduction  for
Principal  Prepayments  and Realized  Losses on the Group II Mortgage  Loans  incurred  during the related
Prepayment  Period)  over (b) the sum of (1) the  aggregate  Current  Principal  Amount of the Class  II-A
Certificates  (after taking into account the payment of the Class II-A Principal  Distribution  Amount for
such  Distribution  Date), (2) the aggregate  Current  Principal  Amount of the Class II-B-1  Certificates
(after  taking into  account  the  payment of the Class  II-B-1  Principal  Distribution  Amounts for such
Distribution  Date), (3) the aggregate  Current Principal Amount of the Class II-B-2  Certificates  (after
taking into account the payment of the Class II-B-2 Principal  Distribution  Amounts for such Distribution
Date) and (4) the aggregate  Stated  Principal  Balance of the Group II Mortgage  Loans as of the last day
of the related Due Period (after  reduction for Principal  Prepayments and Realized Losses on the Group II
Mortgage  Loans  incurred  during  the  related   Prepayment  Period)  multiplied  by  (i)  prior  to  the
Distribution Date in July 2013,  7.750% and (ii) on or after the Distribution  Date in July 2013,  6.200%,
and (II) the excess of (a) the aggregate  Stated  Principal  Balance of the Group II Mortgage  Loans as of
the last day of the related Due Period (after  reduction for Principal  Prepayments and Realized Losses on
the Group II Mortgage Loans incurred  during the related  Prepayment  Period) over (b) 0.50% of the Stated
Principal Balance of the Group II Mortgage Loans as of the Cut-off Date.

         Class II-B-4 Principal  Distribution  Amount:  For any Distribution  Date on or after the related
Stepdown Date on which a Group II Trigger  Event is not in effect,  an amount equal to the excess (if any)
of (x)  the  Current  Principal  Amount  of the  Class  II-B-4  Certificates  immediately  prior  to  such
Distribution  Date over (y) the lesser of (I) the excess of (a) the  aggregate  Stated  Principal  Balance
of the  Group II  Mortgage  Loans as of the  last day of the  related  Due  Period  (after  reduction  for
Principal  Prepayments  and Realized  Losses on the Group II Mortgage  Loans  incurred  during the related
Prepayment  Period)  over (b) the sum of (1) the  aggregate  Current  Principal  Amount of the Class  II-A
Certificates  (after taking into account the payment of the Class II-A Principal  Distribution  Amount for
such  Distribution  Date), (2) the aggregate  Current  Principal  Amount of the Class II-B-1  Certificates
(after  taking into  account  the  payment of the Class  II-B-1  Principal  Distribution  Amounts for such
Distribution  Date), (3) the aggregate  Current Principal Amount of the Class II-B-2  Certificates  (after
taking into account the payment of the Class II-B-2 Principal  Distribution  Amounts for such Distribution
Date),  (4) the aggregate  Current  Principal Amount of the Class II-B-3  Certificates  (after taking into
account the payment of the Class II-B-3 Principal  Distribution  Amounts for such  Distribution  Date) and
(5) the  aggregate  Stated  Principal  Balance  of the Group II  Mortgage  Loans as of the last day of the
related  Due Period  (after  reduction  for  Principal  Prepayments  and  Realized  Losses on the Group II
Mortgage  Loans  incurred  during  the  related   Prepayment  Period)  multiplied  by  (i)  prior  to  the
Distribution Date in July 2013,  6.500% and (ii) on or after the Distribution  Date in July 2013,  5.200%,
and (II) the excess of (a) the aggregate  Stated  Principal  Balance of the Group II Mortgage  Loans as of
the last day of the related Due Period (after  reduction for Principal  Prepayments and Realized Losses on
the Group II Mortgage Loans incurred  during the related  Prepayment  Period) over (b) 0.50% of the Stated
Principal Balance of the Group II Mortgage Loans as of the Cut-off Date.

         Class II-B-5 Principal  Distribution  Amount:  For any Distribution  Date on or after the related
Stepdown Date on which a Group II Trigger  Event is not in effect,  an amount equal to the excess (if any)
of (x)  the  Current  Principal  Amount  of the  Class  II-B-5  Certificates  immediately  prior  to  such
Distribution  Date over (y) the lesser of (I) the excess of (a) the  aggregate  Stated  Principal  Balance
of the  Group II  Mortgage  Loans as of the  last day of the  related  Due  Period  (after  reduction  for
Principal  Prepayments  and Realized  Losses on the Group II Mortgage  Loans  incurred  during the related
Prepayment  Period)  over (b) the sum of (1) the  aggregate  Current  Principal  Amount of the Class  II-A
Certificates  (after taking into account the payment of the Class II-A Principal  Distribution  Amount for
such  Distribution  Date), (2) the aggregate  Current  Principal  Amount of the Class II-B-1  Certificates
(after  taking into  account  the  payment of the Class  II-B-1  Principal  Distribution  Amounts for such
Distribution  Date), (3) the aggregate  Current Principal Amount of the Class II-B-2  Certificates  (after
taking into account the payment of the Class II-B-2 Principal  Distribution  Amounts for such Distribution
Date),  (4) the aggregate  Current  Principal Amount of the Class II-B-3  Certificates  (after taking into
account the payment of the Class II-B-3 Principal  Distribution  Amounts for such Distribution  Date), (5)
the aggregate  Current  Principal Amount of the Class II-B-4  Certificates  (after taking into account the
payment  of the Class  II-B-4  Principal  Distribution  Amounts  for such  Distribution  Date) and (6) the
aggregate  Stated  Principal  Balance of the Group II Mortgage Loans as of the last day of the related Due
Period (after  reduction  for Principal  Prepayments  and Realized  Losses on the Group II Mortgage  Loans
incurred during the related  Prepayment  Period)  multiplied by (i) prior to the Distribution Date in July
2013,  5.250%  and (ii) on or after the  Distribution  Date in July 2013,  4.200%,  and (II) the excess of
(a) the  aggregate  Stated  Principal  Balance  of the Group II  Mortgage  Loans as of the last day of the
related  Due Period  (after  reduction  for  Principal  Prepayments  and  Realized  Losses on the Group II
Mortgage  Loans  incurred  during the related  Prepayment  Period) over (b) 0.50% of the Stated  Principal
Balance of the Group II Mortgage Loans as of the Cut-off Date.

         Class II-B-6 Principal  Distribution  Amount:  For any Distribution  Date on or after the related
Stepdown Date on which a Group II Trigger  Event is not in effect,  an amount equal to the excess (if any)
of (x)  the  Current  Principal  Amount  of the  Class  II-B-5  Certificates  immediately  prior  to  such
Distribution  Date over (y) the lesser of (I) the excess of (a) the  aggregate  Stated  Principal  Balance
of the  Group II  Mortgage  Loans as of the  last day of the  related  Due  Period  (after  reduction  for
Principal  Prepayments  and Realized  Losses on the Group II Mortgage  Loans  incurred  during the related
Prepayment  Period)  over (b) the sum of (1) the  aggregate  Current  Principal  Amount of the Class  II-A
Certificates  (after taking into account the payment of the Class II-A Principal  Distribution  Amount for
such  Distribution  Date), (2) the aggregate  Current  Principal  Amount of the Class II-B-1  Certificates
(after  taking into  account  the  payment of the Class  II-B-1  Principal  Distribution  Amounts for such
Distribution  Date), (3) the aggregate  Current Principal Amount of the Class II-B-2  Certificates  (after
taking into account the payment of the Class II-B-2 Principal  Distribution  Amounts for such Distribution
Date),  (4) the aggregate  Current  Principal Amount of the Class II-B-3  Certificates  (after taking into
account the payment of the Class II-B-3 Principal  Distribution  Amounts for such Distribution  Date), (5)
the aggregate  Current  Principal Amount of the Class II-B-4  Certificates  (after taking into account the
payment  of the  Class  II-B-4  Principal  Distribution  Amounts  for  such  Distribution  Date),  (6) the
aggregate  Current  Principal  Amount of the Class  II-B-4  Certificates  (after  taking into  account the
payment  of the Class  II-B-5  Principal  Distribution  Amounts  for such  Distribution  Date) and (7) the
aggregate  Stated  Principal  Balance of the Group II Mortgage Loans as of the last day of the related Due
Period (after  reduction  for Principal  Prepayments  and Realized  Losses on the Group II Mortgage  Loans
incurred during the related  Prepayment  Period)  multiplied by (i) prior to the Distribution Date in July
2013,  4.000%  and (ii) on or after the  Distribution  Date in July 2013,  3.200%,  and (II) the excess of
(a) the  aggregate  Stated  Principal  Balance  of the Group II  Mortgage  Loans as of the last day of the
related  Due Period  (after  reduction  for  Principal  Prepayments  and  Realized  Losses on the Group II
Mortgage  Loans  incurred  during the related  Prepayment  Period) over (b) 0.50% of the Stated  Principal
Balance of the Group II Mortgage Loans as of the Cut-off Date.

         Class II-B-IO Advances:  As defined in Section 6.01(c).

         Class II-B-IO  Distribution  Amount:  With respect to any Distribution Date, the Current Interest
for the Class II-B-IO  Certificates for such Distribution Date (which shall be deemed  distributable  from
REMIC III to REMIC IV on account of REMIC III Regular  Interest  II-B-IO-I);  provided,  however,  that on
and after the  Distribution  Date on which the  aggregate  Current  Principal  Amount of the Class II-A or
Class II-B  Certificates  has been reduced to zero,  the Class II-B-IO  Distribution  Amount shall include
the Group II Overcollateralization  Amount (which shall be deemed distributable,  first, from REMIC III to
REMIC IV on account of REMIC III Regular  Interest  II-B-IO-I,  in respect of accrued and unpaid  interest
thereon  until such  accrued and unpaid  interest  shall have been reduced to zero and,  thereafter,  from
REMIC III to REMIC IV on account of REMIC III  Regular  Interest  II-B-IO-P,  in respect of the  principal
balance thereof).

         Class  II-B-IO  Notional  Amount:  With respect to any  Distribution  Date and the Class  II-B-IO
Certificates, the aggregate of the Uncertificated Principal Balances of the REMIC II Regular Interests.

         Class II-B-IO  Pass-Through  Rate:  With respect to the Class II-B-IO  Certificates  or REMIC III
Regular  Interest  II-B-IO-I,  and any  Distribution  Date,  a per  annum  rate  equal  to the  percentage
equivalent  of a  fraction,  the  numerator  of which is the sum of the  amounts  calculated  pursuant  to
clauses (i) through (iii) below,  and the denominator of which is the aggregate  Uncertificated  Principal
Balance of the REMIC II  Regular  Interests.  For purposes of calculating  the  Pass-Through  Rate for the
Class II-B-IO Certificates, the numerator is equal to the sum of the following components:

         (i)      the  Uncertificated  Pass-Through  Rate for  REMIC II  Regular  Interest  LT5  minus the
                  related  Marker  Rate,  applied  to  a  notional  amount  equal  to  the  Uncertificated
                  Principal Balance of REMIC II Regular Interest LT5;

         (ii)     the  Uncertificated  Pass-Through  Rate for  REMIC II  Regular  Interest  LT6  minus the
                  related  Marker  Rate,  applied  to  a  notional  amount  equal  to  the  Uncertificated
                  Principal Balance of REMIC II Regular Interest LT6; and

         (iii)    the  Uncertificated  Pass-Through Rate for REMIC II Regular Interest LT8 minus twice the
                  related  Marker  Rate,  applied  to  a  notional  amount  equal  to  the  Uncertificated
                  Principal Balance of REMIC II Regular Interest LT8.

         Class A Certificates: The  Class I-A Certificates and the Class II-A Certificates.

         Class B Certificates:  The Class I-B Certificates and the Class II-B Certificates.

         Class B-IO Certificates:  The Class I-B-IO Certificates and the Class II-B-IO Certificates.

         Class R  Certificates:  The Class R  Certificates  substantially  in the form  annexed  hereto as
Exhibit  A-7 and  evidencing  ownership  of  interests  designated  as  "residual  interests"  in REMIC I,
REMIC II and REMIC III for purposes of the REMIC  Provisions.  Component I of the Class R Certificates  is
designated as the sole class of "residual  interest" in REMIC I,  Component II of the Class R Certificates
is  designated  as the sole class of  "residual  interest" in REMIC II  and  Component III  of the Class R
Certificates is designated as the sole class of "residual interest" in REMIC III.

         Class R-X  Certificates:  The Class R-X Certificates  substantially in the form annexed hereto as
Exhibit A-8 and  evidencing  ownership  of the  "residual  interest" in REMIC IV for purposes of the REMIC
Provisions.

         Class XP Certificates:  The Class I-XP Certificates and the Class II-XP Certificates.

         Class XP Reserve  Account:  The account  established  and  maintained by the Trustee  pursuant to
Section 4.07.

         Closing Date:  June 29, 2007.

         Code:  The United States Internal Revenue Code of 1986, as amended.

         Combination  Prepayment  Charge  Loan:  Any Group I Mortgage  Loan with a 30-month or  three-year
prepayment  charge term for which a combination of "hard" and "soft"  Prepayment  Charges (i.e. "hard" for
the first 12 months and "soft" for the following 24 months or such other time frame as indicated  therein)
may be assessed, as indicated on the Mortgage Loan Schedule.

         Commission or SEC:  The U.S. Securities and Exchange Commission.

         Compensating Interest Payment: As defined in Section 6.06.

         Corporate Trust Office:  The designated  office of the Trustee,  where at any particular time its
corporate  trust  business  with  respect to this  Agreement  shall be  administered.  For the  purpose of
registration  and transfer and exchange only,  the Corporate  Trust Office of the Trustee shall be located
at Sixth Street and Marquette  Avenue,  Minneapolis,  Minnesota 55479,  Attention:  Corporate Trust Group,
Bear Stearns  Mortgage  Funding Trust  2007-AR5.  The Corporate Trust Office of the Trustee at the date of
the execution of this  Agreement for all other purposes is located at 9062 Old Annapolis  Road,  Columbia,
Maryland 21045, Attention: Corporate Trust Group, Bear Stearns Mortgage Funding Trust 2007-AR5.

         Corridor Contracts:  With respect to the Group II Offered  Certificates,  the respective interest
rate corridor cap  contracts,  dated as of the Closing Date,  between the Trustee,  on behalf of the Trust
for the  benefit of the Holders of the  related  Class of  Certificates,  and the  Corridor  Counterparty,
together with any  scheduling,  confirmations  or other  agreements  related  thereto,  a form of which is
attached hereto as Exhibit N.

         Corridor  Contract  Payment  Amount:  With  respect  to any  Distribution  Date and any  Corridor
Contract, any amounts received from such Corridor Contract on such Distribution Date.

         Corridor Counterparty:  Bear Stearns Financial Products Inc.

         Coupon  Strip:  With  respect to Loan Group I, shall be an amount  equal to the lesser of (a) the
product of (i) 1.00%,  (ii) the  aggregate  Stated  Principal  Balance of the Group I Mortgage  Loans with
original  terms to maturity in excess of 30 years as of the Due Date  occurring in the month prior to such
Distribution  Date and (iii)  one-twelfth  and (b) the excess of (i) the Final  Maturity  Reserve  Account
Target for such  Distribution  Date over (ii) the amount on deposit in the Final Maturity  Reserve Account
immediately prior to such Distribution Date.

         Coupon Strip Rate:  With respect to Loan Group I, shall equal the Coupon Strip,  if any,  payable
to the Final Maturity Reserve Account on any Distribution  Date,  expressed as a per annum rate calculated
on the  basis  of the  aggregate  Stated  Principal  Balance  of the  Group I  Mortgage  Loans  as of such
Distribution Date.

         Credit Enhancement  Percentage:  For any Distribution Date is the percentage obtained by dividing
(x) the aggregate  Current  Principal  Amount of the  Subordinate  Certificates  in the related Loan Group
(including the related  Overcollateralization  Amount) thereto by (y) the aggregate  Principal  Balance of
the Mortgage  Loans in the related Loan Group,  calculated  after  taking into  account  distributions  of
principal on the related  Mortgage Loans and  distribution  of the Principal  Distribution  Amounts to the
holders of the related  Certificates  then  entitled to  distributions  of principal on such  Distribution
Date.

         Cumulative  Loss Test  Violation:  The Group I  Cumulative  Loss Test  Violation  or the Group II
Cumulative Loss Test Violation, as applicable.

         Current  Interest:  As of  any  Distribution  Date,  with  respect  to  each  Class  of  Class  A
Certificates  and Class B  Certificates,  (i) the  interest  accrued on the  Current  Principal  Amount or
Notional Amount during the related  Interest Accrual Period at the applicable  Pass-Through  Rate plus any
amount  previously  distributed with respect to interest for such Certificate that has been recovered as a
voidable  preference  by a trustee in  bankruptcy  minus (1) with respect to the Class A  Certificates  or
Class B Certificates,  (ii) the sum of (a) any Prepayment  Interest  Shortfall for such Distribution Date,
to the extent not covered by  Compensating  Interest  Payments and (b) any  shortfalls  resulting from the
application  of the Relief Act during the related  Due Period;  provided,  however,  that for  purposes of
calculating  Current Interest for any such Class,  amounts specified in clauses (ii)(a) and (ii)(b) hereof
for any such  Distribution  Date shall be allocated first to the related Class B-IO  Certificates  and the
Residual  Certificates  in reduction  of amounts  otherwise  distributable  to such  Certificates  on such
Distribution  Date and then any excess  shall be  allocated  to each other  Class of  Certificates  in the
related Loan Group pro rata based on the  respective  amounts of interest  accrued  pursuant to clause (i)
hereof for each such Class on such  Distribution  Date,  (c) any Net Deferred  Interest  allocated to such
Class,  and (d) the interest  portion of any Realized  Losses on the related  Mortgage Loans  allocated to
such Class in the manner as described  herein and (2) in the case of the Grantor Trust  Certificates,  any
shortfalls  described  in clauses  (a) and (b) herein  (and to the extent the related  Swap  Agreement  is
terminated and no replacement  swap agreement has been entered into,  clause (c) herein)  allocated to the
related Class of Underlying Certificates.

         Current  Principal  Amount:  As of any  Distribution  Date, with respect to each Class of Class A
Certificates  and Class B Certificates,  the initial  principal amount of such Certificate plus the amount
of any Net  Deferred  Interest  allocated  thereto  on the  related  Distribution  Date  and all  previous
Distribution  Dates  plus  any  Subsequent  Recoveries  added  to the  Current  Principal  Amount  of such
Certificates  pursuant  to Section  6.02(h),  and  reduced  by (i) all  amounts  distributed  on  previous
Distribution  Dates on such  Certificate  with respect to principal  and (ii) any  Applied  Realized  Loss
Amounts  allocated  to such Class on previous  Distribution  Dates.  With respect to each Class of Class A
Certificates  and Class B  Certificates,  the Current  Principal  Amount thereof will equal the sum of the
Current  Principal  Amounts of all  Certificates in such Class.  The initial Current  Principal Amount for
each Class of Certificates is set forth in Section 5.01(c)(iv).

         Curtailment:  Any Principal  Prepayment made by a Mortgagor  which is not a Principal  Prepayment
in full.

         Custodial  Account:  The trust  account  or  accounts  created  and  maintained  by the  Servicer
pursuant to Section 4.01,  which shall be denominated "Wells Fargo Bank, National Association,  as Trustee
f/b/o holders of Structured  Asset  Mortgage  Investments  II Inc.,  Bear Stearns  Mortgage  Funding Trust
2007-AR5,  Mortgage  Pass-Through  Certificates,   Series  2007-AR5,  Custodial  Account."  The  Custodial
Account shall be an Eligible Account.

         Custodial  Agreement:  An  agreement,  dated as of the  Closing  Date  among the  Depositor,  the
Servicer, the Trustee and the Custodian in substantially the form attached hereto as Exhibit G.

         Custodian:  Wells  Fargo  Bank,  National  Association,  or  any  successor  custodian  appointed
pursuant to the provisions hereof and of the Custodial Agreement.

         Cut-off Date:  June 1, 2007.

         Cut-off Date Balance:  $1,131,667,820.38.

         Debt Service  Reduction:  Any reduction of the Scheduled  Payments which a Mortgagor is obligated
to pay with respect to a Mortgage  Loan as a result of any  proceeding  under the  Bankruptcy  Code or any
other similar state law or other proceeding.

         Deferred  Interest:  The amount of accrued  interest on the Mortgage Loans,  the payment of which
is  deferred  and  added  to the  Outstanding  Principal  Balance  of a  Mortgage  Loan  due  to  negative
amortization on such Mortgage Loan.

         Deficient  Valuation:  A Bankruptcy  Loss that results if a court,  in connection with a personal
bankruptcy  of a  Mortgagor,  establishes  the value of a  Mortgaged  Property  at an amount less than the
unpaid principal balance of the Mortgage Loan secured by such Mortgaged Property.

         Delinquency  Recognition  Policies:  The generally  accepted  industry  standard that defines the
proper means of reporting  delinquency  status when a loan is  determined  to be delinquent if the payment
is not received by the end of the day immediately preceding the loan's next due date.

         Delinquency  Test  Violation:  A Group I  Delinquency  Test  Violation or a Group II  Delinquency
Test Violation, as applicable.

         Delinquent:  The  delinquency  method used for  calculations  with respect to the Mortgage  Loans
will  be in  accordance  with  the  methodology  used  by  lenders  regulated  by  the  Office  of  Thrift
Supervision.  Under this  method,  a  mortgage  loan is  considered  "30 days or more  Delinquent"  if the
borrower  fails to make a scheduled  payment  prior to the close of business on the mortgage  loan's first
succeeding  due date.  For  example,  if a  securitization  had a closing  date  occurring in August and a
cut-off  date of August 1, a mortgage  loan with a payment  due on July 1 that  remained  unpaid as of the
close of business on July 31 would not be described as 30 days  delinquent  as of the cut-off  date.  Such
mortgage  loan with a payment  due on June 1 that  remained  unpaid as of the close of business on July 31
would be described as 30 days  delinquent as of the cut-off date. A mortgage loan would be considered  "60
days or more  Delinquent" with respect to such scheduled  payment if such scheduled  payment were not made
prior to the close of business on the mortgage  loan's  second  succeeding  due date (or, in the preceding
example,  if the mortgage loan with a payment due on May 1 remained  unpaid as of the close of business on
July  31).  Similarly  for "90  days or more  Delinquent"  and so on.  Unless  otherwise  specified,  with
respect to any date of  determination,  determinations  of delinquency  are made as of the last day of the
prior calendar month.

         Depositor:  Structured  Asset  Mortgage  Investments  II Inc.,  a  Delaware  corporation,  or its
successors in interest.

         Depository:  The Depository  Trust Company,  the nominee of which is Cede & Co., or any successor
thereto.

         Depository Agreement:  The meaning specified in Section 5.01(a).

         Depository  Participant:  A broker,  dealer, bank or other financial  institution or other Person
for whom  from  time to time the  Depository  effects  book-entry  transfers  and  pledges  of  securities
deposited with the Depository.

         Determination  Date:  The 15th day (or if such 15th day is not a Business  Day,  the Business Day
immediately preceding such 15th day) of the month of the Distribution Date.

         Disqualified  Organization:   Any  of  the  following:   (i) the  United  States,  any  State  or
political  subdivision  thereof,  any possession of the United States, or any agency or instrumentality of
any of the foregoing  (other than an  instrumentality  which is a corporation if all of its activities are
subject to tax and,  except for the  Freddie  Mac or any  successor  thereto,  a majority  of its board of
directors is not selected by such  governmental  unit),  (ii) any foreign  government,  any  international
organization,  or any agency or instrumentality  of any of the foregoing,  (iii) any  organization  (other
than certain  farmers'  cooperatives  described in  Section 521  of the Code) which is exempt from the tax
imposed by  Chapter 1 of the Code  (including  the tax  imposed by  Section 511  of the Code on  unrelated
business   taxable   income),   (iv)   rural   electric   and   telephone    cooperatives   described   in
Section 1381(a)(2)(C)  of the Code or (v) any other  Person so  designated  by the  Trustee  based upon an
Opinion of Counsel  that the holding of an  ownership  interest in a Residual  Certificate  by such Person
may cause any  2007-AR5  REMIC  contained in the Trust or any Person  having an ownership  interest in the
Residual  Certificate  (other than such Person) to incur a liability for any federal tax imposed under the
Code that would not  otherwise  be imposed  but for the  transfer of an  ownership  interest in a Residual
Certificate to such Person.  The terms "United States,"  "State" and  "international  organization"  shall
have the meanings set forth in Section 7701 of the Code or successor provisions.

         Distribution  Account:  The trust  account or  accounts  created  and  maintained  by the Trustee
pursuant to Section 4.03,  which shall be denominated "Wells Fargo Bank, National Association,  as Trustee
f/b/o holders of Structured  Asset  Mortgage  Investments  II Inc.,  Bear Stearns  Mortgage  Funding Trust
2007-AR5,  Mortgage Pass-Through  Certificates,  Series 2007-AR5 - Distribution Account." The Distribution
Account shall be an Eligible Account.

         Distribution Account Deposit Date:  The second Business Day prior to each Distribution Date.

         Distribution  Date: The 25th day of any month,  beginning in the month immediately  following the
month of the Closing  Date,  or, if such 25th day is not a Business  Day,  the  Business  Day  immediately
following.

         Distribution  Report:  The  Asset-Backed  Issuer  Distribution  Report  pursuant to Section 13 or
15(d) of the Exchange Act.

         DTC  Custodian:  Wells  Fargo  Bank,  National  Association,  or its  successors  in  interest as
custodian for the Depository.

         Due Date:  With  respect to each  Mortgage  Loan,  the date in each month on which its  Scheduled
Payment  is due if such due date is the first day of a month and  otherwise  is deemed to be the first day
of the following month.

         Due  Period:  With  respect  to  any  Distribution  Date  and  each  Mortgage  Loan,  the  period
commencing on the second day of the month  preceding  the calendar  month in which the  Distribution  Date
occurs and ending at the close of  business on the first day of the month in which the  Distribution  Date
occurs.

         EDGAR:  As defined in Section 3.18(a)(i).

         Eligible  Account:  Any of (i) an  account  or  accounts  maintained  with  a  federal  or  state
chartered  depository  institution  or  trust  company,  the  long-term  unsecured  debt  obligations  and
short-term  unsecured  debt  obligations  of which (or, in the case of a depository  institution  or trust
company that is the  principal  subsidiary  of a holding  company,  the debt  obligations  of such holding
company,  so long as Moody's is not a Rating  Agency)  are rated by each  Rating  Agency in one of its two
highest long-term and its highest  short-term  rating  categories,  respectively,  at the time any amounts
are held on deposit  therein;  provided,  that  following a downgrade,  withdrawal,  or suspension of such
institution's  rating  above,  each  account  shall  promptly  (and in any case  within  not more  than 30
calendar  days) be  moved  to one or more  segregated  trust  accounts  in the  trust  department  of such
institution or to an account at another institution that complies with the above  requirements,  or (ii) a
trust account or accounts  maintained with the corporate trust  department of a federal or state chartered
depository  institution or trust company having capital and surplus of not less than  $50,000,000,  acting
in its fiduciary  capacity or (iii) any other account  acceptable to the Rating Agencies,  as evidenced in
writing.  Eligible  Accounts  may bear  interest,  and may  include,  if  otherwise  qualified  under this
definition,  accounts  maintained with the Trustee.  Notwithstanding  Section 11.02, this Agreement may be
amended  to  reduce  the  rating  requirements  in clause  (i) above  without  the  consent  of any of the
Certificateholders,  provided that the Person  requesting such amendment obtains a letter from each Rating
Agency  stating that such  amendment  would not result in the  downgrading or withdrawal of the respective
ratings then assigned to the Certificates.

         EMC: EMC Mortgage Corporation, and any successor thereto.

         ERISA: The Employee Retirement Income Security Act of 1974, as amended.

         Event of Default: As defined in Section 8.01.

         Excess Cashflow:  With respect to any  Distribution  Date and each Loan Group, the sum of (i) the
Remaining   Excess   Spread   for   such   Loan   Group   and   such   Distribution   Date  and  (ii)  the
Overcollateralization Release Amount for such Loan Group and for such Distribution Date.

         Excess  Liquidation  Proceeds:  To the extent that such amount is not  required by law to be paid
to the related Mortgagor,  the amount, if any, by which Liquidation  Proceeds with respect to a Liquidated
Mortgage Loan exceed the sum of (i) the  Outstanding  Principal  Balance of such Mortgage Loan and accrued
but unpaid interest at the related  Mortgage  Interest Rate through the last day of the month in which the
related Liquidation Date occurs, plus (ii) related Liquidation Expenses.

         Excess  Overcollateralization:  With respect to any  Distribution  Date and each Loan Group,  the
excess,  if any, of the  Overcollateralization  Amount for such Loan Group over the  Overcollateralization
Target Amount for such Loan Group.

         Excess Spread:  With respect to any Distribution  Date and each Loan Group,  the excess,  if any,
of the related  Interest  Funds for such  Distribution  Date over the sum (i) with respect to Loan Group I
only,  the Coupon Strip,  if applicable,  (ii) the Current  Interest on the related  Offered  Certificates
(other than the Grantor Trust  Certificates) and the Underlying  Certificates and (iii) any Interest Carry
Forward Amounts on the related Senior Certificates on such Distribution Date.

         Exchange Act:  The Securities Exchange Act of 1934, as amended.

         Exchange Act Reports:  Any reports required to be filed pursuant to Sections 3.17 and 3.18.

         Extra Principal  Distribution  Amount: With respect to any Distribution Date and each Loan Group,
the lesser of (i) the excess, if any, of the  Overcollateralization  Target Amount for such Loan Group and
such  Distribution  Date over the  Overcollateralization  Amount for such Loan Group and such Distribution
Date and (ii) the Excess Spread for such Loan Group and such Distribution Date.

         Fannie Mae:  Federal National Mortgage Association and any successor thereto.

         Fannie  Mae  Guide:  The Fannie Mae  Selling  Guide and the  Fannie Mae  Servicing  Guide and all
amendments or additions thereto.

         FDIC:  Federal Deposit Insurance Corporation and any successor thereto.

         Final  Certification:  The  certification  substantially  in the  form  of  Exhibit Three  to the
Custodial Agreement.

         Final Maturity  Reserve Account:  The separate account  established and maintained by the Trustee
pursuant to Section 4.08.  Amounts on deposit in the Final Maturity  Reserve  Account will not be an asset
of any 2007-AR5 REMIC.

         Final  Maturity  Reserve  Account  Target:   For  any   Distribution   Date  beginning  with  the
Distribution  Date in July 2017, the lesser of (a) the product of (i) the aggregate  principal  balance of
the Group I  Mortgage  Loans  with  original  terms to  maturity  in excess of 30 years as of the Due Date
occurring in the month prior to such  Distribution  Date and (ii) the fraction,  the numerator of which is
1.00 and the denominator of which is 0.85, and (b) $10,934,191.

         Fiscal  Quarter:  December 1 through  the last day of  February,  March 1 through  May 31, June 1
through August 31, or September 1 through November 30, as applicable.

         Form 8-K Disclosure Information:  As defined in Section 3.18(a)(iii).

         Fractional  Undivided Interest:  With respect to any Class of  Certificates (other than the Class
XP  Certificates),  the  fractional  undivided  interest  evidenced by any  Certificate  of such Class the
numerator of which is the Current  Principal  Amount of such  Certificate  and the denominator of which is
the Current  Principal  Amount of such Class.  With respect to the Class XP  Certificates,  the percentage
interest  stated thereon.  With respect to the  Certificates  in the aggregate,  the fractional  undivided
interest  evidenced by (i) the Residual  Certificates  will be deemed to equal 1.0% and (ii) a Certificate
of any other Class will be deemed to equal 99.0%  multiplied by a fraction,  the numerator of which is the
Current  Principal  Amount of such  Certificate  and the  denominator  of which is the  aggregate  Current
Principal Amount of all the Certificates of such Class.

         Freddie  Mac:  Freddie  Mac,  formerly  the  Federal  Home  Loan  Mortgage  Corporation,  and any
successor thereto.

         Freddie Mac Guide:  The Freddie Mac  Selling  Guide and the Freddie Mac  Servicing  Guide and all
amendments or additions thereto.

         Global  Certificate:  Any Private  Certificate  registered  in the name of the  Depository or its
nominee,  beneficial  interests in which are reflected on the books of the Depository or on the books of a
Person maintaining an account with such Depository  (directly or as an indirect  participant in accordance
with the rules of such depository).

         Grantor Trust:  Bear Stearns Mortgage Funding Grantor Trust 2007-AR5.

         Grantor Trust  Agreement:  The grantor  trust  agreement,  dated as of the Closing Date,  between
the Depositor and the Grantor Trustee.

         Grantor Trust  Available  Funds:  With respect to any  Distribution  Date and (a) the  Underlying
Class I-A-1B  Certificates,  the sum of (i) any payments  received by the Grantor  Trustee with respect to
the Underlying Class I-A-1B  Certificates  and (ii) any payments  received by the Grantor Trustee from and
with  respect to the Swap  Counterparty  pursuant to the related  Swap  Agreement,  or (b) the  Underlying
Class I-A-2B  Certificates,  the sum of (i) any payments  received by the Grantor  Trustee with respect to
the Underlying Class I-A-2B  Certificates and (ii) any  payments  received by the Grantor Trustee from and
with respect to the Swap Counterparty  pursuant to the related Swap Agreement,  in each case following the
payment of amounts to  reimburse  the Grantor  Trustee for its  reimbursable  expenses as set forth in the
Grantor Trust Agreement.

         Grantor Trust  Certificates:  The Grantor Trust Class I-A-1B  Certificates  and the Grantor Trust
Class I-A-2B Certificates.

         Grantor  Trust Class I-A-1B  Certificates:  The Class I-A-1B  Certificates  issued by the Grantor
Trust on the Closing Date pursuant to the Grantor Trust Agreement.

         Grantor  Trust Class I-A-2B  Certificates:  The Class I-A-2B  Certificates  issued by the Grantor
Trust on the Closing Date pursuant to the Grantor Trust Agreement.

         Grantor  Trustee:  Wells Fargo  Bank,  National  Association,  its  successor  in interest or any
successor appointed pursuant to the Grantor Trust Agreement.

         Gross Margin:  As to each Mortgage Loan, the fixed  percentage set forth in the related  Mortgage
Note and indicated on the Mortgage Loan  Schedule  which  percentage is added to the related Index on each
Interest  Adjustment Date to determine  (subject to rounding,  the minimum and maximum  Mortgage  Interest
Rate and the Periodic Rate Cap) the Mortgage Interest Rate until the next Interest Adjustment Date.

         Group I Certificates:  The Class I-A, Class I-X and Class I-B Certificates.

         Group I Cumulative Loss Test Violation:  If on any  Distribution  Date if the aggregate amount of
Realized  Losses on the Group I Mortgage  Loans  incurred  since the Cut-off  Date through the last day of
the related  Prepayment  Period divided by the aggregate  Principal  Balance of the Group I Mortgage Loans
as of the  Cut-off  Date ,  exceeds  the  applicable  percentages  set forth  below  with  respect to such
Distribution Date:

              Distribution Date Occurring in              Percentage

              July 2010 through  June 2011                0.45% (plus an additional  1/12th the difference
              between 0.80% and                           0.45% for each month)

              July 2011 through  June 2012                0.80% (plus an additional  1/12th the difference
              between 1.15% and                           0.80% for each month)

              July 2012 through  June 2013                1.15% (plus an additional  1/12th the difference
              between 1.55% and                           1.15% for each month)

              July 2013 through  June 2014                1.55% (plus an additional  1/12th the difference
              between 1.70% and                           1.55% for each month)

              July 2014 and thereafter                    1.70%

         Group I Delinquency  Test  Violation:  If on any  Distribution  Date, the percentage  obtained by
dividing (x) the aggregate  Outstanding  Principal  Balance of Group I Mortgage  Loans that are 60 days or
more  Delinquent  or are in  bankruptcy  or  foreclosure  or  are  REO  Properties  by (y)  the  aggregate
Outstanding  Principal  Balance  of the Group I Mortgage  Loans , in each case,  as of the last day of the
previous  calendar month,  exceeds (i) prior to the Distribution  Date in July 2013,  28.28% of the Credit
Enhancement Percentage and (ii) on or after the Distribution Date in July 2013, 35.35%.

         Group I Mortgage Loans:  The Mortgage Loans identified as such on the Mortgage Loan Schedule.

         Group I Offered  Certificates:  The Class  I-A-1A,  Grantor  Trust Class  I-A-1B,  Class  I-A-2A,
Grantor  Trust Class  I-A-2B,  Class I-A-3,  Class I-X-1,  Class I-X-2,  Class I-B-1,  Class I-B-2,  Class
I-B-3, Class I-B-4, Class I-B-5, Class I-B-6, Class I-B-7, Class I-B-8 and Class I-B-9 Certificates.

         Group I  Overcollateralization  Amount:  With respect to any  Distribution  Date, the excess,  if
any,  of (i) the  aggregate  principal  balance  of the Group I  Mortgage  Loans as of the last day of the
related Due Period  (after  giving  effect to scheduled  payments of principal  due during the related Due
Period, to the extent received or advanced,  and unscheduled  collections of principal received during the
related  Prepayment  Period,  and after  reduction  for  Realized  Losses on the  Group I  Mortgage  Loans
incurred during the related  Prepayment  Period) over (ii) the aggregate  Current  Principal Amount of the
Class I-A  Certificates  and the  Class  I-B  Certificates,  taking  into  account  the  distributions  of
principal, less the related Net Deferred Interest, to be made on such Distribution Date.

         Group I  Overcollateralization  Release Amount: With respect to Loan Group I and any Distribution
Date for which the  related  Excess  Overcollateralization  Amount  is, or would  be,  after  taking  into
account all other  distributions to be made on that Distribution  Date, greater than zero, an amount equal
to the lesser of (i) the related Excess  Overcollateralization  Amount for such Distribution Date and (ii)
related Principal Funds for that Distribution Date.

         Group I  Overcollateralization  Target Amount:  With respect to Loan Group I and any Distribution
Date,  (i) prior to the Stepdown  Date,  an amount equal to 1.300% of the aggregate  principal  balance of
the Group I Mortgage Loans as of the Cut-off Date,  (ii) on or after the related  Stepdown Date provided a
Group I Trigger  Event is not in effect,  the  greater of (x) (1) prior to the  Distribution  Date in July
2013,  3.250% of the then current  aggregate  outstanding  Principal Balance of the Group I Mortgage Loans
as of the last day of the related Due Period  (after  giving  effect to  scheduled  payments of  principal
due during the related Due Period,  to the extent  received or advanced,  and  unscheduled  collections of
principal  received during the related  Prepayment  Period, and after reduction for Realized Losses on the
Group  I  Mortgage  Loans  incurred  during  the  related  Prepayment  Period)  and  (2) on or  after  the
Distribution  Date in July 2013,  2.600% of the then current  aggregate  Outstanding  Principal Balance of
the Group I Mortgage  Loans as of the last day of the related Due Period (after giving effect to scheduled
payments  of  principal  due during the  related  Due Period,  to the extent  received  or  advanced,  and
unscheduled  collections of principal  received during the related  Prepayment Period, and after reduction
for Realized Losses on the Group I Mortgage Loans incurred during the related  Prepayment  Period) and (y)
0.50% of the sum of the aggregate  principal  balance of the Group I Mortgage Loans as of the Cut-off Date
($2,207,857.47)  or (iii) on or after  the  related  Stepdown  Date and if a Group I  Trigger  Event is in
effect, the Group I Overcollateralization Target Amount for the immediately preceding Distribution Date.

         Group I Principal  Distribution  Amount:  With respect to each Distribution Date, an amount equal
to (i) the  Principal  Funds for Loan Group I for such  Distribution  Date,  plus (ii) any Extra Principal
Distribution  Amount with respect to Loan Group I for such  Distribution  Date,  minus  (iii) any  Group I
Overcollateralization Release Amount for such Distribution Date.

         Group I Trigger  Event:  The  occurrence  of either a Group I  Delinquency  Test  Violation  or a
Group I Cumulative Loss Test Violation.

         Group II Cumulative Loss Test Violation:  If on any  Distribution  Date, the aggregate  amount of
Realized  Losses on the Group II Mortgage  Loans  incurred  since the Cut-off Date through the last day of
the related  Prepayment  Period divided by the aggregate  Principal Balance of the Group II Mortgage Loans
as of the  Cut-off  Date  exceeds  the  applicable  percentages  set  forth  below  with  respect  to such
Distribution Date:

              Distribution Date Occurring in              Percentage

              July 2010 through  June 2011                0.45% (plus an additional  1/12th the difference
              between 0.85% and                           0.45% for each month)

              July 2011 through  June 2012                0.85% (plus an additional  1/12th the difference
              between 1.20% and                           0.85% for each month)

              July 2012 through  June 2013                1.20% (plus an additional  1/12th the difference
              between 1.65% and                           1.20% for each month)

              July 2013 through  June 2014                1.65% (plus an additional  1/12th the difference
              between 1.80% and                           1.65% for each month)

              July 2014 and thereafter                    1.80%

         Group II Delinquency  Test Violation:  If on any  Distribution  Date, the percentage  obtained by
dividing (x) the aggregate  Outstanding  Principal  Balance of Group II Mortgage Loans that are 60 days or
more  Delinquent  or are in  bankruptcy  or  foreclosure  or  are  REO  Properties  by (y)  the  aggregate
Outstanding  Principal  Balance of the Group II Mortgage  Loans , in each case,  as of the last day of the
previous  calendar month,  exceeds (i) prior to the Distribution  Date in July 2013,  37.58% of the Credit
Enhancement Percentage and (ii) on or after the Distribution Date in July 2013, 40.00%.

         Group II Mortgage Loans:  The Mortgage Loans identified as such on the Mortgage Loan Schedule.

         Group II Offered Certificates:  The Class II-A Certificates and the Class II-B Certificates.

         Group II  Overcollateralization  Amount:  With respect to any Distribution  Date, the excess,  if
any,  of (i) the  aggregate  principal  balance of the Group II  Mortgage  Loans as of the last day of the
related Due Period  (after  giving  effect to scheduled  payments of principal  due during the related Due
Period, to the extent received or advanced,  and unscheduled  collections of principal received during the
related  Prepayment  Period,  and after  reduction  for  Realized  Losses on the Group II  Mortgage  Loans
incurred during the related  Prepayment  Period) over (ii) the aggregate  Current  Principal Amount of the
Class II-A  Certificates and the Class II-B  Certificates,  after taking into account the distributions of
principal, less the related Net Deferred Interest, to be made on such Distribution Date.

         Group  II  Overcollateralization   Release  Amount:  With  respect  to  Loan  Group  II  and  any
Distribution  Date for  which the  related  Excess  Overcollateralization  Amount  is, or would be,  after
taking into account all other  distributions to be made on that Distribution  Date,  greater than zero, an
amount equal to the lesser of (i) the related Excess  Overcollateralization  Amount for that  Distribution
Date and (ii) related Principal Funds for that Distribution Date.

         Group II  Overcollateralization  Target Amount: With respect to any Distribution Date,  (i) prior
to the related  Stepdown Date, an amount equal to 1.600% of the aggregate  principal  balance of the Group
II Mortgage Loans as of the Cut-off Date,  (ii) on or after the related  Stepdown Date provided a Group II
Trigger  Event is not in  effect,  the  greater  of (x) (1) prior to the  Distribution  Date in July 2013,
4.000% of the then current  aggregate  outstanding  Principal Balance of the Group II Mortgage Loans as of
the last day of the related Due Period  (after  giving  effect to  scheduled  payments  of  principal  due
during the  related  Due Period,  to the extent  received or  advanced,  and  unscheduled  collections  of
principal  received during the related  Prepayment  Period, and after reduction for Realized Losses on the
Group II  Mortgage  Loans  incurred  during  the  related  Prepayment  Period)  and  (2) on  or after  the
Distribution  Date in July 2013,  3.200% of the then current  aggregate  Outstanding  Principal Balance of
the  Group II  Mortgage  Loans as of the last day of the  related  Due  Period  (after  giving  effect  to
scheduled  payments of principal  due during the related Due Period,  to the extent  received or advanced,
and  unscheduled  collections  of  principal  received  during the related  Prepayment  Period,  and after
reduction  for  Realized  Losses on the Group II Mortgage  Loans  incurred  during the related  Prepayment
Period)  and (y)  0.50% of the  aggregate  principal  balance  of the  Group II  Mortgage  Loans as of the
Cut-off Date  ($3,450,481.63)  or (iii) on or after the related Stepdown Date and if a Trigger Event is in
effect, the Group II Overcollateralization Target Amount for the immediately preceding Distribution Date.

         Group II  Principal  Distribution  Amount:  With  respect to each  Distribution  Date,  an amount
equal to (i) the  Principal  Funds for Loan  Group II for such  Distribution  Date,  plus  (ii) any  Extra
Principal  Distribution  Amount with respect to Loan Group II for such Distribution  Date, minus (iii) any
Group II Overcollateralization Release Amount for such Distribution Date.

         Group II Significance  Estimate:  With respect to any  Distribution  Date, and in accordance with
Item 1115 of Regulation AB, shall be an amount determined based on the reasonable  good-faith  estimate by
the  Depositor  of  the  aggregate   maximum  probable  exposure  of  the  outstanding  Group  II  Offered
Certificates to the related Corridor Contract.

         Group II Significance  Percentage:  With respect to any Distribution Date, and in accordance with
Item 1115 of Regulation AB, shall be an percentage  equal to the Group II  Significance  Estimate  divided
by the aggregate outstanding  Certificate  Principal Balance of the Group II Offered  Certificates,  prior
to the distribution of the related Principal Distribution Amount on such Distribution Date.

         Group II Trigger  Event:  The  occurrence of either a Group II  Delinquency  Test  Violation or a
Group II Cumulative Loss Test Violation.

         Hard  Prepayment  Charge  Loan:  Any  Group  I  Mortgage  Loan  with  a  30-month  or  three-year
prepayment  charge  term for  which a "hard"  Prepayment  Charge  may be  assessed,  as  indicated  on the
Mortgage Loan Schedule.

         Holder:  The  Person in whose name a  Certificate  is  registered  in the  Certificate  Register,
except  that,  subject to Sections  11.02(b)  and  11.05(e),  solely for the purpose of giving any consent
pursuant to this Agreement,  any Certificate registered in the name of the Depositor,  the Servicer or the
Trustee or any  Affiliate  thereof  shall be deemed not to be  outstanding  and the  Fractional  Undivided
Interest  evidenced  thereby  shall  not be taken  into  account  in  determining  whether  the  requisite
percentage of Fractional Undivided Interests necessary to effect any such consent has been obtained.

         Indemnified  Persons:  The Trustee and the Custodian and their  officers,  directors,  agents and
employees and, with respect to the Trustee,  any separate co-trustee and its officers,  directors,  agents
and employees.

         Independent:  When used with respect to any  specified  Person,  this term means that such Person
(a) is in fact  independent  of the Depositor or the Servicer and of any Affiliate of the Depositor or the
Servicer,  (b) does not have any direct financial  interest or any material indirect financial interest in
the  Depositor or the Servicer or any  Affiliate of the Depositor or the Servicer and (c) is not connected
with the  Depositor  or the  Servicer or any  Affiliate as an officer,  employee,  promoter,  underwriter,
trustee, partner, director or person performing similar functions.

         Index:  The  index,  if any,  specified  in a Mortgage  Note by  reference  to which the  related
Mortgage Interest Rate will be adjusted from time to time.

         Individual  Certificate:  Any  Private  Certificate  registered  in the name of the Holder  other
than the Depository or its nominee.

         Initial  Certification:  The  certification  substantially  in the  form  of  Exhibit One  to the
Custodial Agreement.

         Institutional  Accredited Investor:  Any Person meeting the requirements of Rule 501(a)(l),  (2),
(3) or (7) of  Regulation  D under the  Securities  Act or any entity  all of the equity  holders in which
come within such paragraphs.

         Insurance  Policy:  With respect to any Mortgage  Loan,  any standard  hazard  insurance  policy,
flood insurance policy or title insurance policy.

         Insurance  Proceeds:  Amounts  paid by the  insurer  under  any  Insurance  Policy  covering  any
Mortgage  Loan or  Mortgaged  Property  other  than  amounts  required  to be paid  over to the  Mortgagor
pursuant to law or the  related  Mortgage  Note or  Security  Instrument  and other than  amounts  used to
repair or restore the  Mortgaged  Property or to reimburse  insured  expenses,  including  the  Servicer's
costs and expenses incurred in connection with presenting claims under the related Insurance Policies.

         Interest  Accrual Period:  For each Class of Class A, Class B and Grantor Trust  Certificates and
for any  Distribution  Date, the period  commencing on the  Distribution  Date in the month  preceding the
month in which a  Distribution  Date  occurs  (or the  Closing  Date,  in the case of the  first  Interest
Accrual  Period) and ending on the day  immediately  prior to such  Distribution  Date.  For each Class of
Class I-X  Certificates  and for any  Distribution  Date, the calendar month  preceding the month in which
such Distribution Date occurs.

         Interest  Adjustment  Date:  With respect to a Mortgage Loan, the date, if any,  specified in the
related Mortgage Note on which the Mortgage Interest Rate is subject to adjustment.

         Interest  Carry Forward  Amount:  As of any  Distribution  Date and with respect to each Class of
Class A Certificates  and the Class B Certificates  and as of the first  Distribution  Date, zero, and for
each  Distribution  Date thereafter,  the sum of (i) the excess of (a) the Current Interest for such Class
with  respect  to prior  Distribution  Dates  over (b) the amount  actually  distributed  to such Class of
Certificates  with respect to interest on or after such prior  Distribution  Dates,  and (ii)  interest on
such excess (to the extent  permitted by  applicable  law) at the  applicable  Pass-Through  Rate for such
Class for the related  Interest  Accrual Period  including the Interest  Accrual  Period  relating to such
Distribution Date.

         Interest Funds: With respect to each Loan Group and any Distribution Date,

(i) the sum, without duplication, of

         (a) all  scheduled  interest  collected  in  respect to the  related  Mortgage  Loans  during the
related Due Period less the related Servicing Fee if any,

         (b) all Monthly  Advances  relating to interest with respect to the related  Mortgage  Loans made
on or prior to the related Distribution Account Deposit Date,

         (c) all  Compensating  Interest  Payments with respect to the related Mortgage Loans and required
to be remitted by the Servicer pursuant to this Agreement with respect to such Distribution Date,

         (d)  Insurance  Proceeds,  Liquidation  Proceeds and  Subsequent  Recoveries  with respect to the
Mortgage Loans  collected  during the related  Prepayment  Period,  to the extent such proceeds  relate to
interest,  less all Nonrecoverable  Advances relating to interest and certain expenses, in each case, with
respect to the Mortgage Loans in the related Loan Group,

         (e) all amounts  relating to interest  with  respect to each  Mortgage  Loan in the related  Loan
Group  purchased by the Depositor  pursuant to Sections  2.02,  2.03 or 3.20 during the related Due Period
less all Non-Recoverable Advances relating to interest,

         (f) all  amounts in  respect of  interest  paid by the  Depositor  or its  designee  pursuant  to
Section  10.01 and  allocated  to the  related  Loan  Group,  in each case to the extent  remitted  by the
Servicer to the Distribution Account pursuant to this Agreement,

         (g) the  amount  of any  Principal  Prepayments  in  full,  partial  Principal  Prepayments,  Net
Liquidation Proceeds,  Repurchase Proceeds and scheduled principal payments,  in that order,  allocated to
the  related  Loan Group,  included  in  Available  Funds for such  Distribution  Date that are applied in
connection with any Deferred  Interest in accordance with the definition of Net Deferred  Interest to EMC,
the Depositor, the Servicer or the Trustee and

         (h)  any  amounts   deposited  in  the  Adjustable  Rate  Supplemental  Fund  and  available  for
distribution  to the  Group I  Certificates  (other  than the  Class  I-X  Certificates)  and the Group II
Offered Certificates, as applicable, on such Distribution Date in accordance with Section 4.05,

         minus

(ii) all amounts  relating to interest  required to be reimbursed  pursuant to Sections 4.01,  4.03,  4.04
and 4.05 or the Grantor  Trust  Agreement,  as  applicable,  and allocated to the related Loan Group or as
otherwise set forth in this Agreement or the Grantor Trust Agreement, as applicable.

         Interest  Shortfall:  With respect to any  Distribution  Date and each  Mortgage Loan that during
the related  Prepayment  Period was the  subject of a Principal  Prepayment  or  constitutes  a Relief Act
Mortgage Loan, an amount determined as follows:

         (a)      partial Principal  Prepayments  (other than any collections on REO Property treated as a
Curtailment  pursuant to Section 3.15(b)) received during the related  Prepayment  Period:  The difference
between  (i) one  month's  interest  at the  applicable  Net Rate on the  amount  of such  prepayment  and
(ii) the  amount of interest for the calendar  month of such  prepayment  (adjusted to the  applicable Net
Rate) received at the time of such prepayment;

         (b)      Principal  Prepayments  in full  received  during the relevant  Prepayment  Period:  The
difference  between (i) one month's  interest at the applicable Net Rate on the Stated  Principal  Balance
of such  Mortgage  Loan  immediately  prior to such  prepayment  and  (ii) the  amount of interest for the
calendar  month of such  prepayment  (adjusted to the  applicable  Net Rate)  received at the time of such
prepayment; and

         (c)      as to any Relief Act  Mortgage  Loan,  the excess of (i) 30 days'  interest  (or, in the
case of a principal  prepayment  in full,  interest  to the date of  prepayment)  on the Stated  Principal
Balance  thereof  (or, in the case of a  principal  prepayment  in part,  on the amount so prepaid) at the
related  Net Rate  over  (ii) 30  days'  interest  (or,  in the case of a  principal  prepayment  in full,
interest to the date of  prepayment)  on such  Stated  Principal  Balance  (or, in the case of a Principal
Prepayment  in part,  on the amount so prepaid)  at the annual  interest  rate  required to be paid by the
Mortgagor as limited by application of the Relief Act.

         Interest-Only Certificates:  The Class I-X Certificates.

         Interim  Certification:  The  certification  substantially  in the  form  of  Exhibit Two  to the
Custodial Agreement.

         Investment  Letter: The letter to be furnished by each  Institutional  Accredited  Investor which
purchases any of the Private  Certificates  in connection  with such purchase,  substantially  in the form
set forth as Exhibit F-1 hereto.

         IRS:  The United States Internal Revenue Service.

         Latest Possible Maturity Date:  As defined in Section 5.01(d).

         LIBOR  Business  Day:  Any day  other  than a  Saturday  or a Sunday  or a day on  which  banking
institutions in the city of London, England are required or authorized by law to be closed.

         LIBOR  Determination  Date:  With  respect to each Class of Class A,  Class B and  Grantor  Trust
Certificates  and for the first Interest  Accrual  Period,  June 27, 2007. With respect to each such Class
and any Interest  Accrual Period  thereafter,  the second LIBOR Business Day preceding the commencement of
such Interest Accrual Period.

         Liquidated  Mortgage  Loan:  Any defaulted  Mortgage Loan as to which the Servicer has determined
that all amounts it expects to recover from or on account of such Mortgage Loan have been recovered.

         Liquidation  Date:  With respect to any Liquidated  Mortgage Loan, the date on which the Servicer
has certified that such Mortgage Loan has become a Liquidated Mortgage Loan.

         Liquidation  Expenses:  With respect to a Mortgage  Loan in  liquidation,  unreimbursed  expenses
paid or  incurred  by or for the  account of the  Servicer  in  connection  with the  liquidation  of such
Mortgage  Loan and the related  Mortgaged  Property,  such  expenses  including  (a)  property  protection
expenses,  (b)  property  sales  expenses,  (c)  foreclosure  and sale  costs,  including  court costs and
reasonable  attorneys'  fees,  and (d) similar  expenses  reasonably  paid or incurred in connection  with
liquidation.

         Liquidation  Proceeds:  Cash received in connection with the liquidation of a defaulted  Mortgage
Loan,  whether through trustee's sale,  foreclosure sale,  Insurance  Proceeds,  condemnation  proceeds or
otherwise and Subsequent Recoveries.

         Loan Group:  Loan Group I or Loan Group II, as applicable.

         Loan Group I:  The group of Mortgage Loans consisting of Group I Mortgage Loans.

         Loan Group II:  The group of Mortgage Loans consisting of Group II Mortgage Loans.

         Loan-to-Value  Ratio:  With  respect  to  any  Mortgage  Loan,  the  fraction,   expressed  as  a
percentage,  the  numerator of which is the original  principal  balance of the related  Mortgage Loan and
the denominator of which is the Original Value of the related Mortgaged Property.

         Loss Allocation Limitation:  The meaning specified in Section 6.02(c).

         Lost Notes:  The original  Mortgage  Notes that have been lost, as indicated on the Mortgage Loan
Schedule.

         Margin:  With respect to the Class I-A-1A,  Underlying Class I-A-1B,  Grantor Trust Class I-A-1B,
Class I-A-2A,  Underlying  Class  I-A-2B,  Grantor Trust Class  I-A-2B,  Class I-A-3,  Class I-B-1,  Class
I-B-2,  Class I-B-3,  Class I-B-4,  Class I-B-5, Class I-B-6, Class I-B-7, Class I-B-8, Class I-B-9, Class
II-A-1,  Class II-A-2,  Class II-A-3, Class II-B-1, Class II-B-2, Class II-B-3, Class II-B-4, Class II-B-5
and Class II-B-6 Certificates will be 0.170%,  0.160%,  0.160%,  0.230%,  0.220%,  0.220%, 0.280%, 0.380%,
0.420%,  0.480%,  0.750%,  0.900%, 1.000%, 1.750%, 2.100%, 2.100%, 0.180%, 0.230%, 0.280%, 0.400%, 0.450%,
1.000%,  2.000%,  2.000% and  2.000% per annum,  respectively,  provided  that,  after the first  possible
related Optional  Termination Date, the related Margin with respect to the Class I-A-1A,  Underlying Class
I-A-1B,  Grantor Trust Class I-A-1B,  Class I-A-2A,  Underlying Class I-A-2B,  Grantor Trust Class I-A-2B,
Class I-A-3,  Class I-B-1,  Class I-B-2,  Class I-B-3, Class I-B-4, Class I-B-5, Class I-B-6, Class I-B-7,
Class I-B-8, Class I-B-9, Class II-A-1,  Class II-A-2,  Class II-A-3,  Class II-B-1,  Class II-B-2,  Class
II-B-3, Class II-B-4, Class II-B-5 and Class II-B-6 Certificates will be 0.340%,  0.320%,  0.320%, 0.460%,
0.440%,  0.440%,  0.560%,  0.570%, 0.630%, 0.720%, 1.125%, 1.350%, 1.500%, 2.625%, 3.150%, 3.150%, 0.360%,
0.460%, 0.560%, 0.600%, 0.675%, 1.500%, 3.000%, 3.000% and 3.000% per annum, respectively.

         Marker  Rate:  With  respect  to the Class  I-B-IO  Certificates  or REMIC III  Regular  Interest
I-B-IO-I and any  Distribution  Date, a per annum rate equal to two (2) times the weighted  average of the
Uncertificated  REMIC I Pass-Through  Rates for REMIC I Regular  Interest LT2 and REMIC I Regular Interest
LT3.  With respect to the Class  II-B-IO  Certificates  or REMIC III Regular  Interest  II-B-IO-I  and any
Distribution  Date,  a per annum rate equal to two (2) times the  weighted  average of the  Uncertificated
REMIC II Pass-Through Rates for REMIC II Regular Interest LT6 and REMIC II Regular Interest LT7.

         Material Defect:  The meaning specified in Section 2.02(a).

         Maximum  Coupon  Strip:  With respect to Loan Group I, shall be an amount equal to the product of
(i) 1.00%,  (ii) the aggregate Stated Principal Balance of the Group I Mortgage Loans  with original terms
to   maturity   in  excess  of  30  years  as  of  the  Due  Date   occurring   in  the  month   prior  to
such Distribution Date and (iii) one-twelfth.

         Maximum  Coupon  Strip Rate:  On any  Distribution  Date  occurring in or after July 2017 and for
Loan Group I, the Coupon Strip Rate  modified by replacing the term "Coupon  Strip" with the term "Maximum
Coupon Strip" wherever it appears in the definition of "Coupon Strip Rate."

         Maximum  Lifetime  Mortgage Rate: The maximum level to which a Mortgage  Interest Rate can adjust
in accordance with its terms, regardless of changes in the applicable Index.

         MERS:  Mortgage  Electronic  Registration  Systems,  Inc., a  corporation  organized and existing
under the laws of the State of Delaware, or any successor thereto.

         MERS® System: The system of recording  transfers of Mortgage Loans  electronically  maintained by
MERS.

         MIN: The Mortgage  Identification  Number for Mortgage  Loans  registered  with MERS on the MERS®
System.

         Minimum  Lifetime  Mortgage Rate: The minimum level to which a Mortgage  Interest Rate can adjust
in accordance with its terms, regardless of changes in the applicable Index.

         Modified  Net Rate Cap:  For any  Distribution  Date and Loan Group I, the  related  Net Rate Cap
modified by replacing  the term "Coupon  Strip Rate" with the term  "Maximum  Coupon Strip Rate"  wherever
it appears in the definition of "Net Rate Cap" with respect to Loan Group I.

         MOM Loan:  With  respect to any Mortgage  Loan,  MERS acting as the  mortgagee  of such  Mortgage
Loan,  solely as nominee for the originator of such Mortgage Loan and its  successors and assigns,  at the
origination thereof.

         Monthly  Advance:  An advance of  principal  or interest  required to be made by the  Servicer or
the Trustee as successor servicer pursuant to Section 6.05.

         Monthly  Payments:  For any  Mortgage  Loan and any  month,  the  minimum  scheduled  payment  or
payments of principal  and interest  due during such month on such  Mortgage  Loan which either is payable
by a Mortgagor  in such month under the related  Mortgage  Note or in the case of any  Mortgaged  Property
acquired through  foreclosure or deed in lieu of foreclosure,  would otherwise have been payable under the
related Mortgage Note.

         Monthly Statement:  The statement delivered to the Certificateholders pursuant to Section 6.04.

         Moody's:  Moody's Investors Service, Inc. or its successor in interest.

         Mortgage:  The mortgage,  deed of trust or other instrument  creating a first priority lien on an
estate in fee simple or leasehold interest in real property securing a Mortgage Loan.

         Mortgage  File:  The mortgage  documents  listed in  Section 2.01(b)  pertaining  to a particular
Mortgage  Loan and any  additional  documents  required to be added to the Mortgage  File pursuant to this
Agreement.

         Mortgage  Interest  Rate:  The annual  rate at which  interest  accrues  from time to time on any
Mortgage  Loan  pursuant to the related  Mortgage  Note,  which rate is initially  equal to the  "Mortgage
Interest Rate" set forth with respect thereto on the Mortgage Loan Schedule.

         Mortgage Loan: A mortgage loan  transferred  and assigned to the Trust pursuant to  Sections 2.01
and 2.04 and held as a part of the Trust Fund, as  identified  in the Mortgage Loan Schedule  (which shall
include,  without  limitation,  with respect to each Mortgage Loan, each related  Mortgage Note,  Mortgage
and Mortgage File and all rights  appertaining  thereto),  including a mortgage loan the property securing
which has become an REO Property.

         Mortgage Loan Documents:  The original Mortgage Loan legal documents held by the Custodian.

         Mortgage Loan Purchase  Agreement:  The Mortgage Loan Purchase  Agreement dated as of the Closing
Date,  between EMC, as mortgage  loan seller,  and  Structured  Asset  Mortgage  Investments  II Inc.,  as
purchaser, and all amendments thereof and supplements thereto, attached as Exhibit H.

         Mortgage  Loan  Schedule:  The  schedule,  attached  hereto  as  Exhibit B  with  respect  to the
Mortgage  Loans as amended from time to time to reflect the repurchase or  substitution  of Mortgage Loans
pursuant to this Agreement or the Mortgage Loan Purchase Agreement, as the case may be.

         Mortgage  Note:  The  originally  executed  note  or  other  evidence  of the  indebtedness  of a
Mortgagor under the related Mortgage Loan.

         Mortgaged  Property:  Land and  improvements  securing the  indebtedness of a Mortgagor under the
related Mortgage Loan or, in the case of REO Property, such REO Property.

         Mortgagor:  The obligor on a Mortgage Note.

         Net Deferred Interest:  On any Distribution  Date, for each Loan Group,  Deferred Interest on the
related  Mortgage  Loans  during the  related Due Period net of  Principal  Prepayments  in full,  partial
Principal  Prepayments,  Net Liquidation  Proceeds,  Repurchase Proceeds and scheduled principal payments,
in that order,  included in Available Funds for such Loan Group and such  Distribution  Date and available
to be distributed on the  Certificates  on such  Distribution  Date. With respect to any Class of Class A,
Class B or Grantor Trust  Certificates as of any Distribution  Date, the Net Deferred  Interest will be an
amount  equal  to the  product  of (1)  the  difference,  if  any,  between  (a)  the  lesser  of (i)  the
Pass-Through  Rate for such Class without regard to the related Net Rate Cap on such Distribution Date and
(ii)  the  related  Net  Rate  Cap on such  Distribution  Date  and (b) the  Adjusted  Rate  Cap for  such
Distribution  Date,  (2) the  Current  Principal  Amount  of such  Certificate  immediately  prior to such
Distribution Date, and (3) the actual number of days in such Interest Accrual Period divided by 360.

         Net Interest Shortfall:  With respect to any Distribution Date, the Interest  Shortfall,  if any,
for such  Distribution  Date net of Compensating  Interest Payments made with respect to such Distribution
Date.

         Net  Liquidation  Proceeds:  As to any  Liquidated  Mortgage  Loan,  Liquidation  Proceeds net of
(i) Liquidation  Expenses  which are payable  therefrom to the Servicer in accordance  with this Agreement
and (ii) unreimbursed advances by the Servicer and unreimbursed Monthly Advances.

         Net Rate:  With respect to each  Mortgage  Loan,  the Mortgage  Interest Rate in effect from time
to time less the related Servicing Fee Rate, expressed as a per annum rate.

         Net Rate Cap: For any  Distribution  Date,  (A) with respect to the Group I Offered  Certificates
(other  than the  Class  I-X  Certificates)  and the  Underlying  Certificates,  is equal to the  weighted
average of the Net Rates of the Group I Mortgage  Loans less (i) the Coupon  Strip  Rate,  if  applicable,
and (ii) the sum of (x) the  Pass-Through  Rate on the Class I-X-1  Certificates  multiplied  by the Class
I-X-1 Notional  Amount and (y) the  Pass-Through  Rate of the Class I-X-2  Certificates  multiplied by the
Class I-X-2 Notional Amount,  divided by the aggregate  Stated  Principal  Balance of the Group I Mortgage
Loans  immediately  prior  to such  Distribution  Date  and (B)  with  respect  to the  Group  II  Offered
Certificates,  is equal to the weighted  average of the Net Rates of the Group II Mortgage  Loans, in each
case as adjusted to an effective rate reflecting the accrual of interest on an actual/360 basis.

         NIM Issuer:  The entity  established as the issuer of the NIM  Securities in accordance  with the
terms thereof.

         NIM  Securities:  Any debt  securities  issued by the NIM Issuer and secured or otherwise  backed
by some or all of the Certificates.

         NIM Trustee:  The trustee for any NIM Securities in accordance with the terms thereof.

         Non-Mortgage   Widely  Held  Fixed  Investment  Trust:  As  such  term  is  defined  in  Treasury
Regulations section 1.671-5(b)(12) or successor provisions.

         Non-Offered  Certificates:  The  Underlying  Certificates,  Class  XP  Certificates,  Class  B-IO
Certificates and Residual Certificates.

         Nonrecoverable  Advance:  Any advance or Monthly  Advance  (i) which  was  previously  made or is
proposed to be made by the Servicer or the Trustee (as  successor  Servicer) and  (ii) which,  in the good
faith judgment of the Servicer or the Trustee,  will not or, in the case of a proposed  advance or Monthly
Advance,  would not, be  ultimately  recoverable  by the Servicer or the Trustee (as  successor  Servicer)
from  Liquidation  Proceeds,  Insurance  Proceeds or future  payments on the Mortgage  Loan for which such
advance or Monthly Advance was made or is proposed to be made.

         Notional  Amount:  The Class I-X-1 Notional Amount,  the Class I-X-2 Notional  Amount,  the Class
I-B-IO Notional Amount or the Class II-B-IO Notional Amount, as applicable.

         Offered Certificates:  The Group I Offered Certificates and the Group II Offered Certificates.

         Officer's  Certificate:  A certificate  signed by the Chairman of the Board, the Vice Chairman of
the Board,  the President or a Vice President or Assistant Vice President or other  authorized  officer of
the  Servicer  or the  Depositor,  as  applicable,  and  delivered  to the  Trustee,  as  required by this
Agreement.

         One-Month  LIBOR:  With  respect to any  Interest  Accrual  Period,  the rate  determined  by the
Trustee on the related  LIBOR  Determination  Date on the basis of the rate for U.S.  dollar  deposits for
one month that  appears on  Reuters  Screen  LIBOR01  Page as of 11:00  a.m.  (London  time) on such LIBOR
Determination  Date;  provided that the parties  hereto  acknowledge  that  One-Month  LIBOR for the first
Interest  Accrual  Period  shall be the rate  determined  by the  Trustee two  Business  Days prior to the
Closing  Date.  If such rate does not appear on such page (or such other page as may replace  that page on
that service, or if such service is no longer offered,  such other service for displaying  One-Month LIBOR
or comparable  rates as may be reasonably  selected by the Trustee),  One-Month  LIBOR for the  applicable
Interest  Accrual  Period will be the Reference  Bank Rate. If no such  quotations  can be obtained by the
Trustee and no Reference Bank Rate is available,  One-Month  LIBOR will be One-Month  LIBOR  applicable to
the preceding  Interest  Accrual  Period.  The Trustee's  determination  of One-Month LIBOR for each Class
of Offered  Certificates  for any Interest  Accrual  Period shall,  in the absence of manifest  error,  be
final and binding.

         Opinion of  Counsel:  A written  opinion of counsel who is or are  acceptable  to the Trustee and
who,  unless  required to be Independent (an "Opinion of Independent  Counsel"),  may be internal  counsel
for the Company, the Servicer or the Depositor.

         Optional  Termination  Date: (A) With respect to Loan Group I, the Distribution Date on which the
aggregate  Stated  Principal  Balance  of the  Group I  Mortgage  Loans is less than 10% of the sum of the
Cut-off  Date  Balance  of the  Group I  Mortgage  Loans  and (B)  with  respect  to Loan  Group  II,  the
Distribution  Date on which the aggregate Stated Principal  Balance of the Group II Mortgage Loans is less
than 10% of the Cut-off Date Balance of the Group II Mortgage Loans.

         Original  Value:  The lesser of (i) the  Appraised  Value or (ii) the  sales price of a Mortgaged
Property at the time of origination of a Mortgage  Loan,  except in instances  where either clauses (i) or
(ii) is  unavailable,  the other may be used to determine the Original  Value,  or if both clauses (i) and
(ii) are  unavailable,  Original Value may be determined from other sources  reasonably  acceptable to the
Depositor.

         Outstanding  Mortgage  Loan:  With respect to any Due Date, a Mortgage Loan which,  prior to such
Due Date,  was not the subject of a Principal  Prepayment  in full,  did not become a Liquidated  Mortgage
Loan and was not purchased or replaced.

         Outstanding  Principal Balance:  As of the time of any determination,  the principal balance of a
Mortgage Loan  remaining to be paid by the  Mortgagor,  or, in the case of an REO Property,  the principal
balance of the related  Mortgage Loan  remaining to be paid by the Mortgagor at the time such property was
acquired by the Trust Fund less any Net  Liquidation  Proceeds with respect  thereto to the extent applied
to principal.

         Overcollateralization   Amount:  The  Group  I  Overcollateralization  Amount  or  the  Group  II
Overcollateralization Amount, as applicable.

         Overcollateralization  Release Amount:  The Group I  Overcollateralization  Release Amount or the
Group II Overcollateralization Release Amount, as applicable.

         Overcollateralization  Target  Amount:  The Group I  Overcollateralization  Target  Amount or the
Group II Overcollateralization Target Amount, as applicable.

         Pass-Through  Rate:  As to each  Class  of  Certificates,  the  rate of  interest  determined  as
provided with respect thereto in Section 5.01(c).  The Trustee's  determination  of the Pass-Through  Rate
for each Class of  Certificates  for any Interest  Accrual Period shall, in the absence of manifest error,
be final and binding.

         Paying  Agent:  The Trustee,  its  successor in interest or any  successor  trustee  appointed as
provided herein.

         Periodic Rate Cap: With respect to each Mortgage  Loan, the maximum  adjustment  that can be made
to the Mortgage  Interest Rate on each Interest  Adjustment Date in accordance with its terms,  regardless
of changes in the applicable Index.

         Permitted  Investments:  At any time, any one or more of the following obligations and securities
held in the name of the Trustee for the benefit of the Certificateholders:

         (i)  obligations  of the United  States or any agency  thereof,  provided  such  obligations  are
backed by the full faith and credit of the United States;

         (ii) general  obligations of or  obligations  guaranteed by any state of the United States or the
District of Columbia  receiving the highest  long-term  debt rating of each Rating  Agency,  or such lower
rating  as will  not  result  in the  downgrading  or  withdrawal  of the  ratings  then  assigned  to the
Certificates by each Rating Agency;

         (iii)  commercial  or finance  company paper which is then  receiving  the highest  commercial or
finance  company  paper  rating of each  Rating  Agency,  or such  lower  rating as will not result in the
downgrading or withdrawal of the ratings then assigned to the Certificates by each Rating Agency;

         (iv)  certificates of deposit,  demand or time deposits,  or bankers'  acceptances  issued by any
depository  institution or trust company  incorporated under the laws of the United States or of any state
thereof  and  subject  to  supervision  and  examination  by  federal  and/or  state  banking  authorities
(including  the Trustee in its commercial  banking  capacity),  provided that the commercial  paper and/or
long term unsecured debt  obligations of such  depository  institution or trust company are then rated one
of the two highest  long-term  and the  highest  short-term  ratings of each such  Rating  Agency for such
securities,  or such lower ratings as will not result in the  downgrading or withdrawal of the rating then
assigned to the Certificates by any Rating Agency;

         (v)  guaranteed   reinvestment  agreements  issued  by  any  bank,  insurance  company  or  other
corporation  containing,  at the time of the issuance of such  agreements,  such terms and  conditions  as
will not result in the  downgrading or withdrawal of the rating then assigned to the  Certificates  by any
such Rating Agency;

         (vi)  repurchase  obligations  with  respect to any  security  described  in clauses (i) and (ii)
above,  in either case entered into with a depository  institution or trust company  (acting as principal)
described in clause (iv) above;

         (vii) securities  (other than stripped bonds,  stripped coupons or instruments sold at a purchase
price in excess of 115% of the face amount thereof)  bearing  interest or sold at a discount issued by any
corporation  incorporated  under the laws of the United States or any state thereof which,  at the time of
such  investment,  have one of the two  highest  long term  ratings of each Rating  Agency  (except if the
Rating  Agency is Moody's,  such rating  shall be the highest  commercial  paper rating of Moody's for any
such  securities),  or such lower rating as will not result in the downgrading or withdrawal of the rating
then assigned to the  Certificates  by any Rating Agency,  as evidenced by a signed  writing  delivered by
each Rating Agency;

         (viii)  interests  in any money  market fund  (including  any such fund managed or advised by the
Trustee or any  affiliate  thereof)  which at the date of  acquisition  of the  interests in such fund and
throughout  the time such interests are held in such fund has the highest  applicable  long term rating by
each  Rating  Agency  rating  such fund or such  lower  rating as will not  result in the  downgrading  or
withdrawal of the ratings then assigned to the Certificates by each Rating Agency;

         (ix)  short  term  investment  funds  sponsored  by any  trust  company  or  banking  association
incorporated  under the laws of the United  States or any state thereof  (including  any such fund managed
or advised by the Trustee or any affiliate  thereof)  which on the date of  acquisition  has been rated by
each Rating Agency in their  respective  highest  applicable  rating category or such lower rating as will
not result in the  downgrading  or  withdrawal of the ratings then  assigned to the  Certificates  by each
Rating Agency; and

         (x) such other  investments  having a specified stated maturity and bearing interest or sold at a
discount  acceptable  to each Rating  Agency as will not result in the  downgrading  or  withdrawal of the
rating  then  assigned  to the  Certificates  by any  Rating  Agency,  as  evidenced  by a signed  writing
delivered by each Rating Agency;

         provided,   that  no  such  instrument  shall  be  a  Permitted  Investment  if  such  instrument
(i) evidences the right to receive interest only payments with respect to the obligations  underlying such
instrument,  (ii) is purchased at a premium or (iii) is purchased  at a deep  discount;  provided  further
that no such instrument  shall be a Permitted  Investment (A) if such instrument  evidences  principal and
interest  payments  derived from  obligations  underlying such  instrument and the interest  payments with
respect to such  instrument  provide a yield to maturity of greater  than 120% of the yield to maturity at
par of such  underlying  obligations,  or (B) if it may be redeemed at a price  below the  purchase  price
(the  foregoing  clause (B) not to apply to  investments in units of money market funds pursuant to clause
(viii) above);  provided further that no amount  beneficially  owned by any 2007-AR5 REMIC may be invested
in  investments  (other than money  market  funds)  treated as equity  interests  for  federal  income tax
purposes,  unless the Trustee shall receive an Opinion of Counsel,  at the expense of the Trustee,  to the
effect that such  investment  will not adversely  affect the status of any such REMIC as a REMIC under the
Code or result in  imposition  of a tax on any such  REMIC.  Permitted  Investments  that are  subject  to
prepayment or call may not be purchased at a price in excess of par.

         Permitted  Transferee:  Any Person other than a Disqualified  Organization  or an "electing large
partnership" (as defined by Section 775 of the Code).

         Person:  Any  individual,   corporation,   partnership,   joint  venture,  association,   limited
liability company,  joint-stock company,  trust,  unincorporated  organization or government or any agency
or political subdivision thereof.

         Physical Certificates:  The Private Certificates.

         Plan: The meaning specified in Section 5.07(a).

         Posted  Collateral  Account:  The trust  account or accounts  established  and  maintained by the
Trustee pursuant to Section 4.09.

         Prepayment  Charges:  With respect to any Mortgage Loan, the charges or premiums,  if any, due in
connection with a Principal Prepayment of such Mortgage Loan in accordance with the terms thereof.

         Prepayment  Charge Loan:  Any Mortgage Loan for which a Prepayment  Charge may be assessed and to
which such  Prepayment  Charge the  related  Class XP  Certificates  are  entitled,  as  indicated  on the
Mortgage Loan Schedule.

         Prepayment  Interest  Shortfalls:  With respect to any Distribution  Date, for each Mortgage Loan
that was the  subject  of a  Principal  Prepayment  during  the  prior  calendar  month  or that  became a
Liquidated  Mortgage  Loan during the related  Prepayment  Period,  (other than a Principal  Prepayment in
full resulting from the purchase of a Mortgage Loan pursuant to Section 2.02,  2.03,  3.20 or 10.01),  the
amount,  if any, by which (i) one  month's  interest at the  applicable  Net Rate on the Stated  Principal
Balance of such Mortgage Loan  immediately  prior to such prepayment (or  liquidation) or in the case of a
partial Principal  Prepayment on the amount of such prepayment (or liquidation  proceeds) exceeds (ii) the
amount of interest  paid or collected in connection  with such  Principal  Prepayment or such  Liquidation
Proceeds less the sum of (a) any Prepayment Charges and (b) the Servicing Fee.

         Prepayment  Period:  With  respect to any  Distribution  Date and (i)  Principal  Prepayments  in
full, the period from the sixteenth day of the calendar  month  preceding the calendar month in which such
Distribution  Date occurs  through the close of business on the  fifteenth  day of the  calendar  month in
which  such  Distribution  Date  occurs  and  (ii)  Liquidation  Proceeds,   Realized  Losses,  Subsequent
Recoveries and partial Principal Prepayments, the prior calendar month.

         Primary  Mortgage  Insurance  Policy:  Any primary mortgage  guaranty  insurance policy issued in
connection  with a Mortgage  Loan which  provides  compensation  to a Mortgage Note holder in the event of
default  by the  obligor  under such  Mortgage  Note or the  related  Security  Instrument,  if any or any
replacement  policy therefor  through the related  Interest  Accrual Period for such  Class relating  to a
Distribution Date.

         Prime Rate:  The prime rate of U.S.  money  center  banks as  published  from time to time in The
Wall Street Journal.

         Principal  Distribution  Amount:  The  Group I  Principal  Distribution  Amount  or the  Group II
Principal Distribution Amount, as applicable.

         Principal Funds: With respect to each Loan Group and each Distribution Date,

(i) the greater of zero and the sum, without duplication, of

         (a) all  scheduled  principal  collected on the  Mortgage  Loans in the related Loan Group during
the related Due Period,

         (b) all Monthly  Advances  relating to principal  made on the Mortgage  Loans in the related Loan
Group on or before the Distribution Account Deposit Date,

         (c)  Principal  Prepayments  on the  Mortgage  Loans in the  related  Loan  Group,  exclusive  of
Prepayment Charges collected during the related Prepayment Period,

         (d) the  Stated  Principal  Balance  of each  Mortgage  Loan in the  related  Loan Group that was
repurchased pursuant to Section 2.02, 2.03 or 3.20 during the related Due Period,

         (e) the aggregate of all Substitution  Adjustment  Amounts in connection with the substitution of
Mortgage Loans in the related Loan Group pursuant to Section 2.04 during the related Due Period,

         (f) amounts in respect of principal  paid by the Depositor  pursuant to Section  10.01  allocated
to the related Loan Group,

         (g) Insurance  Proceeds,  Liquidation  Proceeds and Subsequent  Recoveries  collected  during the
related  Prepayment  Period on the Mortgage  Loans in the related Loan Group,  to the extent such proceeds
relate to  principal,  in each case to the extent  remitted by the  Servicer to the  Distribution  Account
pursuant to this Agreement and

         (h) the principal  portions of the amounts,  if any,  transferred from the Final Maturity Reserve
Account allocated to Loan Group I on such Distribution Date

         minus

(ii)     (a) all  amounts  required  to be  reimbursed  pursuant  to  Sections  4.01,  4.03 and 4.05 or as
otherwise set forth in this Agreement or the Grantor Trust Agreement, as applicable.

         (b) the  amount  of any  Principal  Prepayments  in  full,  partial  Principal  Prepayments,  Net
Liquidation  Proceeds,  Repurchase Proceeds and payments of Scheduled Principal,  in that order,  included
in Available  Funds  allocated to the related  Loan Group for such  Distribution  Date that are applied as
Interest  Funds in  connection  with any  Deferred  Interest  in  accordance  with the  definition  of Net
Deferred Interest, and

         (c)      any Capitalization Reimbursement Amount for such Loan Group and such Distribution Date.

         Principal  Prepayment:  Any payment  (whether  partial or full) or other recovery of principal on
a Mortgage  Loan which is  received  in advance  of its  scheduled  Due Date to the extent  that it is not
accompanied by an amount as to interest  representing  scheduled  interest due on any date or dates in any
month or months  subsequent  to the month of  prepayment,  including  Insurance  Proceeds  and  Repurchase
Proceeds,  but  excluding  the  principal  portion  of Net  Liquidation  Proceeds  received  at the time a
Mortgage Loan becomes a Liquidated Mortgage Loan.

         Private Certificates:  The Non-Offered Certificates.

         Prospectus:  The prospectus,  dated June 28, 2007, as  supplemented by the prospectus  supplement
dated June 28, 2007 (as the same may be supplemented  from time to time),  relating to the offering of the
Offered Certificates.

         QIB: A Qualified  Institutional  Buyer as defined in Rule 144A  promulgated  under the Securities
Act.

         Qualified  Insurer:  Any insurance  company duly qualified as such under the laws of the state or
states  in  which  the  related  Mortgaged  Property  or  Mortgaged  Properties  is or are  located,  duly
authorized  and licensed in such state or states to transact  the type of  insurance  business in which it
is engaged and approved as an insurer by the Servicer,  so long as the claims  paying  ability of which is
acceptable  to  the  Rating  Agencies  for  pass-through  certificates  having  the  same  rating  as  the
Certificates rated by the Rating Agencies as of the Closing Date.

         Rating Agency:  Each of Moody's and S&P.

         Realized  Loss: Any  (i) Bankruptcy  Loss or (ii) as to any  Liquidated  Mortgage  Loan,  (x) the
Outstanding  Principal  Balance of such Liquidated  Mortgage Loan plus accrued and unpaid interest thereon
at the  Mortgage  Interest  Rate through the last day of the month of such  liquidation,  less (y) the Net
Liquidation Proceeds with respect to such Mortgage Loan and the related Mortgaged Property.

         With respect to each  Mortgage Loan which is the subject of a Servicing  Modification  during the
calendar month  immediately  preceding the related  Distribution  Date, the sum of (a) the total amount of
interest and principal  which is forgiven with respect to the related  Mortgage Loan and (b) the amount of
any advances  and Monthly  Advances,  to the extent  forgiven,  made by the Servicer  with respect to such
Mortgage  Loan which are  reimbursable  from the Trust to the  Servicer  with  respect  to such  Servicing
Modification;  provided  that,  the  amounts  expressed  in clause (a) above shall not include the amounts
expressed in clause (b) above.

         In  addition,  to the extent the  Servicer  receives  Subsequent  Recoveries  with respect to any
Mortgage  Loan,  the amount of the Realized Loss with respect to that Mortgage Loan will be reduced to the
extent such  recoveries are applied to reduce the Current  Principal  Amount of any Class of  Certificates
(other than the Class XP, Class X, Class B-IO and Residual Certificates) on any Distribution Date.

         With  respect to each  Mortgage  Loan which has become the subject of a Deficient  Valuation,  if
the principal  amount due under the related  Mortgage Note has been reduced,  then "Realized  Loss" is the
difference  between the  principal  balance of such Mortgage Loan  outstanding  immediately  prior to such
Deficient  Valuation  and  the  principal  balance  of such  Mortgage  Loan as  reduced  by the  Deficient
Valuation.

         With  respect to each  Mortgage  Loan which has become the subject of a Debt  Service  Reduction,
the portion,  if any, of the reduction in each affected  Monthly  Payment  attributable  to a reduction in
the Mortgage  Rate imposed by a court of competent  jurisdiction.  Each such Realized Loss shall be deemed
to have been incurred on the Due Date for each affected Monthly Payment.

         Record Date:  For each Class of Offered  Certificates (other than the Class I-X Certificates) and
for any  Distribution  Date,  the Business Day prior to such  Distribution  Date.  For each Class of Class
I-X Certificates  and Non-Offered  Certificates,  and for any Distribution  Date, the last Business Day of
the calendar month preceding the month in which such Distribution Date occurs.

         Reference  Bank:  A leading  bank  selected by the  Trustee  that is engaged in  transactions  in
Eurodollar deposits in the international Eurocurrency market.

         Reference Bank Rate: With respect to any Interest Accrual Period,  the arithmetic  mean,  rounded
upwards, if necessary,  to the nearest whole multiple of 0.03125%,  of the offered rates for United States
dollar  deposits  for one month that are quoted by the  Reference  Banks as of 11:00  a.m.,  New York City
time,  on the related  interest  determination  date to prime banks in the London  interbank  market for a
period of one month in  amounts  approximately  equal to the  aggregate  Current  Principal  Amount of the
Offered  Certificates  for such Interest  Accrual Period,  provided that at least two such Reference Banks
provide  such  rate.  If fewer  than two  offered  rates  appear,  the  Reference  Bank  Rate  will be the
arithmetic mean, rounded upwards,  if necessary,  to the nearest whole multiple of 0.03125%,  of the rates
quoted by one or more major banks in New York City,  selected by the Trustee,  as of 11:00 a.m.,  New York
City time, on such date for loans in U.S.  dollars to leading  European banks for a period of one month in
amounts approximately equal to the aggregate Current Principal Amount of the Offered Certificates.

         Regulation  AB:  Subpart  229.1100  -  Asset  Backed   Securities   (Regulation  AB),  17  C.F.R.
§§229.1100-229.1123,  as such may be amended  from time to time,  and  subject to such  clarification  and
interpretation as have been provided by the Commission in the adopting release  (Asset-Backed  Securities,
Securities  Act Release No.  33-8518,  70 Fed.  Reg.  1,506,  1,531 (Jan. 7, 2005)) or by the staff of the
Commission, or as may be provided by the Commission or its staff from time to time.

         Reinvestment  Agreements:  One  or  more  reinvestment  agreements,   acceptable  to  the  Rating
Agencies, from a bank, insurance company or other corporation or entity (including the Trustee).

         Relief Act:  The Servicemembers' Civil Relief Act, as amended, or similar state law.

         Relief Act Mortgage  Loan: Any Mortgage Loan as to which the Scheduled  Payment  thereof has been
reduced due to the application of the Relief Act.

         Remaining Excess Spread:  With respect to any Distribution  Date and each Loan Group, the related
Excess Spread  remaining after  distribution of any related Extra Principal  Distribution  Amount for such
Distribution Date.

         REMIC: A "real estate  mortgage  investment  conduit"  within the meaning of  Section 860D of the
Code.

         REMIC  Administrator:  The Trustee;  provided that if the REMIC Administrator is found by a court
of competent  jurisdiction  to no longer be able to fulfill its obligations as REMIC  Administrator  under
this Agreement the Servicer shall appoint a successor  REMIC  Administrator,  subject to assumption of the
REMIC Administrator obligations under this Agreement.

         REMIC  Opinion:  An Opinion  of  Independent  Counsel,  to the effect  that the  proposed  action
described therein would not, under the REMIC  Provisions,  (i) cause any 2007-AR5 REMIC to fail to qualify
as a REMIC while any regular  interest in such  2007-AR5  REMIC is  outstanding,  (ii) result  in a tax on
prohibited  transactions with respect to any 2007-AR5 REMIC or (iii) constitute a taxable  contribution to
any 2007-AR5 REMIC after the Startup Day.

         REMIC  Provisions:  The  provisions  of the  federal  income tax law  relating  to REMICs,  which
appear at Sections  860A through 860G of the Code,  and related  provisions  and  regulations  promulgated
thereunder, as the foregoing may be in effect from time to time.

         REMIC  Regular  Interest:  Any of the REMIC I  Regular  Interests,  REMIC II  Regular  Interests,
REMIC III Regular Interests and REMIC IV Regular Interests.

         REMIC I:  The  segregated  pool of  assets,  with  respect  to  which a  REMIC  election  is made
pursuant  to  this  Agreement,  exclusive  of any  assets  held in the  Final  Maturity  Reserve  Account,
consisting of:

         (a)      the Group I Mortgage Loans and the related  Mortgage Files and collateral  securing such
Mortgage Loans,

         (b)      all payments on and  collections  in respect of the Group I Mortgage Loans due after the
Cut-off Date as shall be on deposit in the Custodial  Account or in the  Distribution  Account (other than
amounts  representing  Prepayment  Charges in respect  of  Prepayment  Charge  Loans)  and  identified  as
belonging to the Trust Fund,

         (c)      property  that  secured  a Group I  Mortgage  Loan and that  has been  acquired  for the
benefit of the Certificateholders by foreclosure or deed in lieu of foreclosure,

         (d)      the hazard insurance policies and Primary Mortgage Insurance Policy, if any, and

         (e)      all proceeds of clauses (a) through (d) above.

         REMIC I Available  Distribution  Amount:  For any  Distribution  Date,  the Available  Funds with
respect to Loan Group I.

         REMIC I  Distribution  Amount:  On each  Distribution  Date,  the REMIC I Available  Distribution
Amount,  in the following  order of priority,  shall be  distributed by REMIC I to REMIC III on account of
the REMIC I Regular  Interests  and to the Holders of the Class R  Certificates  in respect of Component I
thereof:

                           (i)      to REMIC III as the holder of REMIC I Regular Interests,  pro rata, in
         an  amount  equal to (A) the  Uncertificated  Accrued  Interest  for each  such  REMIC I  Regular
         Interest  for  such  Distribution  Date  reduced,  in each  case,  by any Net  Deferred  Interest
         allocated to such REMIC I Regular  Interest for such  Distribution  Date, plus (B) any amounts in
         respect thereof remaining unpaid from previous Distribution Dates;

                           (ii)     to REMIC III as the holder of REMIC I Regular  Interests LT1, LT2, LT3
         and LT4, in an amount equal to the remainder of the REMIC I Available  Distribution  Amount after
         the distributions made pursuant to clause (i) above, allocated as follows:

                                    (A)     in  respect  of REMIC I Regular  Interests  LT2,  LT3 and LT4,
                           their respective Principal Distribution Amounts;

                                    (B)     in  respect  of REMIC I  Regular  Interest  LT1 any  remainder
                           until the Uncertificated Principal Balance thereof is reduced to zero;

                                    (C)     any   remainder   in  respect  of  each  of  REMIC  I  Regular
                           Interests (other than REMIC I Regular  Interests LT1 and W), pro rata according
                           to  their  respective  Uncertificated  Principal  Balances  as  reduced  by the
                           distributions  deemed  made  pursuant  to (A)  above,  until  their  respective
                           Uncertificated Principal Balances are reduced to zero; and

                           (iii)    any remaining  amounts to the Holders of the Class R  Certificates  in
         respect of Component I thereof.

         REMIC I Interest:  The REMIC I Regular Interests and Component I of the Class R Certificates.

         REMIC I Net  Deferred  Interest:  Net  Deferred  Interest  for Loan Group I for any  Distribution
Date  shall  be  allocated  to  REMIC  I  Regular  Interest  LT1  in  reduction  of  the  portion  of  the
Uncertificated  Accrued Interest thereon  distributable on the related  Distribution Date and shall result
in an increase in the Uncertificated Principal Balance thereof to the extent of such reduction.

         REMIC I  Principal  Reduction  Amounts:  For any  Distribution  Date,  the  amounts  by which the
Uncertificated  Principal  Balances of the REMIC I Regular  Interests will be reduced on such Distribution
Date by the allocation of REMIC I Realized Losses and REMIC I Net Deferred  Interest and the  distribution
of principal, determined as follows:

                  For purposes of the  succeeding  formulas the following  symbols shall have the meanings
set forth below:

                  Y1 =     the  Uncertificated  Principal  Balance of REMIC I  Regular  Interest LT1 after
distributions  and the  allocation  of REMIC I Net Deferred  Interest  and REMIC I Realized  Losses on the
prior Distribution Date.

                  Y2 =     the  Uncertificated  Principal  Balance of REMIC I  Regular  Interest LT2 after
distributions and the allocation of REMIC I Realized Losses on the prior Distribution Date.

                  Y3 =     the  Uncertificated  Principal  Balance of REMIC I  Regular  Interest LT3 after
distributions and the allocation of REMIC I Realized Losses on the prior Distribution Date.

                  Y4 =     the  Uncertificated  Principal  Balance of REMIC I  Regular  Interest LT4 after
distributions  and the allocation of REMIC I Realized  Losses on the prior  Distribution  Date (note: Y3 =
Y4).

                  ΔY1 =    the REMIC I Regular Interest LT1 Principal Reduction Amount.

                  ΔY2 =    the REMIC I Regular Interest LT2 Principal Reduction Amount.

                  ΔY3 =    the REMIC I Regular Interest LT3 Principal Reduction Amount.

                  ΔY4 =    the REMIC I Regular Interest LT4 Principal Reduction Amount.

                  P0 =     the  aggregate   Uncertificated  Principal  Balance  of  the  REMIC  I  Regular
Interests  after  distributions  and the  allocation  of REMIC I Realized  Losses and REMIC I Net Deferred
Interest on the prior Distribution Date.

                  P1 =     the  aggregate   Uncertificated  Principal  Balance  of  the  REMIC  I  Regular
Interests  after  distributions  and the  allocation  of REMIC I Realized  Losses and REMIC I Net Deferred
Interest to be made on such Distribution Date.

                  ΔP =     P0 - P1 = the aggregate of the REMIC I Principal Reduction Amounts.

                        =  the aggregate of the REMIC I Net Deferred  Interest and  principal  portions of
REMIC I Realized  Losses to be allocated  to, and the principal  distributions  to be made on, the Group I
Certificates  on such  Distribution  Date (including  distributions  of accrued and unpaid interest on the
Class I-X and Class I-B-IO Certificates for prior Distribution Dates).

                  R0 =     the  Modified  Net Rate Cap for the  Certificates  related  Loan  Group I after
giving  effect to amounts  distributed  and REMIC I  Realized  Losses  and REMIC I Net  Deferred  Interest
allocated on the prior Distribution Date.

                  R1 =     the  Modified Net Rate Cap for the  Certificates  related to Loan Group I after
giving effect to amounts to be distributed and REMIC I Realized  Losses and REMIC I Net Deferred  Interest
to be allocated on such Distribution Date.

                  α =      (Y2 + Y3)/P0.  The initial  value of α on the Closing Date for use on the first
Distribution Date shall be 0.0001.

                  γ0 =     the lesser of (A) the sum for all Classes of Group I  Certificates  (other than
the Class I-B-IO  Certificates  and the Class I-X  Certificates)  of the product for each Class of (i) the
monthly  interest rate (as limited by the Modified Net Rate Cap, if applicable) for such Class  applicable
for  distributions to be made on such  Distribution  Date and (ii) the aggregate  Current Principal Amount
for such  Class  after  distributions  and the  allocation  of REMIC I  Realized  Losses  and  REMIC I Net
Deferred Interest on the prior Distribution Date and (B) R0*P0.

                  γ1  =    the lesser of (A) the sum for all Classes of Group I  Certificates  (other than
the Class I-B-IO  Certificates  and the Class I-X  Certificates)  of the product for each Class of (i) the
monthly  interest rate (as limited by the Modified Net Rate Cap, if applicable) for such Class  applicable
for  distributions  to be made on the next  succeeding  Distribution  Date and (ii) the aggregate  Current
Principal  Amount for such Class after  distributions  and the  allocation of REMIC I Realized  Losses and
REMIC I Net Deferred Interest to be made on such Distribution Date and (B) R1*P1.

                  Then, based on the foregoing definitions:

                  ΔY1 =    ΔP - ΔY2 - ΔY3 - ΔY4;

                  ΔY2 =    (α/2){( γ0R1 - γ1R0)/R0R1};

                  ΔY3 =    αΔP - ΔY2; and

                  ΔY4 =    ΔY3.

                  if both ΔY2 and ΔY3, as so determined, are non-negative numbers.  Otherwise:

                  (1)      If ΔY2, as so determined, is negative, then

                  ΔY2 = 0;

                  ΔY3 = α{γ1R0P0 - γ0R1P1}/{γ1R0};

                  ΔY4 = ΔY3; and

                  ΔY1 = ΔP - ΔY2 - ΔY3 - ΔY4.

                  (2)      If ΔY3, as so determined, is negative, then

                  ΔY3 = 0;

                  ΔY2 = α{γ0R1P1 - γ1R0P0}/{2R1R0P1 -  γ1R0};

                  ΔY4 = ΔY3; and

         ΔY1 = ΔP - ΔY2 - ΔY3 - ΔY4.

         REMIC I Realized  Losses:  For any Distribution  Date,  Realized Losses on Mortgage Loans in Loan
Group I for the related Due Period shall be allocated to REMIC I Regular  Interests  LT1, LT2, LT3 and LT4
as follows:  The interest  portion of such  Realized  Losses,  if any,  shall be allocated to such REMIC I
Regular Interests,  pro rata according to the amount of interest accrued but unpaid thereon,  in reduction
thereof.  Any interest portion of such Realized Losses in excess of the amount  allocated  pursuant to the
preceding  sentence shall be treated as a principal  portion of Realized  Losses not  attributable  to any
specific Mortgage Loan and allocated pursuant to the succeeding  sentences.  The principal portion of such
Realized  Losses shall be allocated to such REMIC I Regular  Interests as follows:  (1) first,  to REMIC I
Regular  Interests LT2, LT3 and LT4, pro rata according to their  respective  REMIC I Principal  Reduction
Amounts,  provided  that  such  allocation  to such  REMIC I Regular  Interests  shall  not  exceed  their
respective REMIC I Principal  Reduction Amounts for such Distribution  Date, and (2) second,  any Realized
Losses not allocated to such REMIC I Regular  Interests  pursuant to the proviso of clause (1) above shall
be allocated to REMIC I Regular Interest LT1.

         REMIC I Regular Interest:  Any of the separate  non-certificated  beneficial  ownership interests
in REMIC I set forth in  Section 5.01(c)  and issued  hereunder and designated as a "regular  interest" in
REMIC I.  Each REMIC I Regular  Interest shall accrue  interest at the  Uncertificated  Pass-Through  Rate
specified for such REMIC I Regular  Interest in  Section 5.01(c),  and shall be entitled to  distributions
of principal,  subject to the terms and  conditions  hereof,  in an aggregate  amount equal to its initial
Uncertificated  Principal  Balance as set forth in  Section 5.01(c).  The  designations for the respective
REMIC I Regular Interests are set forth in Section 5.01(c).

         REMIC I Regular  Interest LT1 Principal  Distribution  Amount:  For any  Distribution  Date,  the
excess,  if any, of the REMIC I Regular  Interest LT1  Principal  Reduction  Amount for such  Distribution
Date over the REMIC I  Realized  Losses and REMIC I Net  Deferred  Interest  allocated  to REMIC I Regular
Interest LT1 on such Distribution Date.

         REMIC I Regular  Interest LT2 Principal  Distribution  Amount:  For any  Distribution  Date,  the
excess,  if any, of the REMIC I Regular  Interest LT2  Principal  Reduction  Amount for such  Distribution
Date over the REMIC I Realized  Losses  allocated  to REMIC I Regular  Interest  LT2 on such  Distribution
Date.

         REMIC I Regular  Interest LT3 Principal  Distribution  Amount:  For any  Distribution  Date,  the
excess,  if any, of the REMIC I Regular  Interest LT3  Principal  Reduction  Amount for such  Distribution
Date over the REMIC I Realized  Losses  allocated  to REMIC I Regular  Interest  LT3 on such  Distribution
Date.

         REMIC I Regular  Interest LT4 Principal  Distribution  Amount:  For any  Distribution  Date,  the
excess,  if any, of the REMIC I Regular  Interest LT4  Principal  Reduction  Amount for such  Distribution
Date over the REMIC I Realized  Losses  allocated  to REMIC I Regular  Interest  LT4 on such  Distribution
Date.

         REMIC II:  The  segregated  pool of  assets,  with  respect  to  which a REMIC  election  is made
pursuant to this Agreement, consisting of:

         (a)      the Group II  Mortgage  Loans and the related  Mortgage  Files and  collateral  securing
such Mortgage Loans,

         (b)      all  payments on and  collections  in respect of the Group II  Mortgage  Loans due after
the Cut-off Date as shall be on deposit in the Custodial  Account or in the  Distribution  Account  (other
than amounts  representing  Prepayment  Charges in respect of Prepayment  Charge Loans) and  identified as
belonging to the Trust Fund,

         (c)      property  that  secured  a Group II  Mortgage  Loan and that has been  acquired  for the
benefit of the Certificateholders by foreclosure or deed in lieu of foreclosure,

         (d)      the hazard insurance policies and Primary Mortgage Insurance Policy, if any, and

         (e)      all proceeds of clauses (a) through (d) above.

         REMIC II Available  Distribution  Amount:  For any  Distribution  Date, the Available  Funds with
respect to Loan Group II.

         REMIC II Distribution  Amount:  On each  Distribution  Date, the REMIC II Available  Distribution
Amount,  in the following  order of priority,  shall be distributed by REMIC II to REMIC III on account of
the REMIC II Regular  Interests and to the Holders of the Class R Certificates  in respect of Component II
thereof:

                           (i)      to REMIC  III as the  holder of the REMIC II  Regular  Interests,  pro
         rata,  in an amount  equal to (A) the  Uncertificated  Accrued  Interest  for each such  REMIC II
         Regular Interest for such Distribution  Date reduced,  in each case, by any Net Deferred Interest
         allocated to such REMIC II Regular Interest for such  Distribution  Date, plus (B) any amounts in
         respect thereof remaining unpaid from previous Distribution Dates;

                           (ii)     to REMIC III as the  holder of the REMIC II Regular  Interests,  in an
         amount  equal  to the  remainder  of  the  REMIC  II  Available  Distribution  Amount  after  the
         distributions made pursuant to clause (i) above, allocated as follows:

                           (A)      in respect  of REMIC II  Regular  Interests  LT6,  LT7 and LT8,  their
                           respective Principal Distribution Amounts;

                           (B)      in respect of REMIC II Regular  Interest LT5 any  remainder  until the
                           Uncertificated Principal Balance thereof is reduced to zero;

                           (C)      any  remainder  in respect  of each of the REMIC II Regular  Interests
                           (other  than  REMIC II  Regular  Interest  LT5),  pro rata  according  to their
                           respective  Uncertificated  Principal  Balances as reduced by the distributions
                           deemed  made  pursuant  to (A) above,  until  their  respective  Uncertificated
                           Principal Balances are reduced to zero; and

                           (iii)    any remaining  amounts to the Holders of the Class R  Certificates  in
         respect of Component II thereof.

         REMIC II Interest:  The REMIC II Regular Interests and Component II of the Class R Certificates.

         REMIC II Net  Deferred  Interest:  Net Deferred  Interest for Loan Group II for any  Distribution
Date  shall  be  allocated  to  REMIC  II  Regular  Interest  LT5  in  reduction  of  the  portion  of the
Uncertificated  Accrued Interest thereon  distributable on the related  Distribution Date and shall result
in an increase in the Uncertificated Principal Balance thereof to the extent of such reduction.

         REMIC II  Principal  Reduction  Amounts:  For any  Distribution  Date,  the  amounts by which the
Uncertificated  Principal  Balances of the REMIC II Regular Interests will be reduced on such Distribution
Date  by the  allocation  of  REMIC  II  Realized  Losses  and  REMIC  II Net  Deferred  Interest  and the
distribution of principal, determined as follows:

                  For purposes of the  succeeding  formulas the following  symbols shall have the meanings
set forth below:

                  Y5 =     the  Uncertificated  Principal  Balance of REMIC II  Regular Interest LT5 after
distributions  and the  allocation of REMIC II Net Deferred  Interest and REMIC II Realized  Losses on the
prior Distribution Date.

                  Y6 =     the  Uncertificated  Principal  Balance of REMIC II  Regular Interest LT6 after
distributions and the allocation of REMIC II Realized Losses on the prior Distribution Date.

                  Y7 =     the  Uncertificated  Principal  Balance of REMIC II  Regular Interest LT7 after
distributions and the allocation of REMIC II Realized Losses on the prior Distribution Date.

                  Y8 =     the  Uncertificated  Principal  Balance of REMIC II  Regular Interest LT8 after
distributions  and the allocation of REMIC II Realized Losses on the prior  Distribution  Date.  (note: Y7
= Y8).

                  ΔY5 =    the REMIC II Regular Interest LT5 Principal Reduction Amount.

                  ΔY6 =    the REMIC II Regular Interest LT6 Principal Reduction Amount.

                  ΔY7 =    the REMIC II Regular Interest LT7 Principal Reduction Amount.

                  ΔY8 =    the REMIC II Regular Interest LT8 Principal Reduction Amount.

                  Q0 =     the  aggregate  Uncertificated  Principal  Balance  of  the  REMIC  II  Regular
Interests  after  distributions  and the allocation of REMIC II Realized  Losses and REMIC II Net Deferred
Interest on the prior Distribution Date.

                  Q1 =     the  aggregate  Uncertificated  Principal  Balance  of  the  REMIC  II  Regular
Interests  after  distributions  and the allocation of REMIC II Realized  Losses and REMIC II Net Deferred
Interest to be made on such Distribution Date.

                  ΔQ =     Q0 - Q1 = the aggregate of the REMIC II Principal Reduction Amounts.

                  =        the aggregate of the REMIC II Net Deferred  Interest and principal  portions of
REMIC II Realized Losses to be allocated to, and the principal  distributions  to be made on, the Group II
Offered  Certificates on such  Distribution  Date (including  distributions of accrued and unpaid interest
on the Class II-B-IO Certificates for prior Distribution Dates).

                  S0 =     the  weighted  average  (stated  as a  monthly  rate)  of the Net  Rates on the
Mortgage Loans in Loan Group II after giving effect to amounts  distributed  and REMIC II Realized  Losses
and REMIC II Net Deferred Interest allocated on the prior Distribution Date.

                  S1 =     the  weighted  average  (stated  as a  monthly  rate)  of the Net  Rates on the
Mortgage  Loans in Loan Group II after giving  effect to amounts to be  distributed  and REMIC II Realized
Losses and REMIC II Net Deferred Interest to be allocated on such Distribution Date.

                  β =      (Y6 + Y7)/Q0.  The initial  value of β on the Closing Date for use on the first
Distribution Date shall be 0.0001.

                  Γ0 =     the lesser of (A) the sum for all Classes of Group II Offered  Certificates  of
the  product  for each Class of (i) the  monthly  interest  rate (as  limited by the Net Rate Cap for Loan
Group II, if applicable)  for such Class  applicable  for  distributions  to be made on such  Distribution
Date  and (ii)  the  aggregate  Current  Principal  Amount  for such  Class  after  distributions  and the
allocation of REMIC II Realized Losses and REMIC II Net Deferred  Interest on the prior  Distribution Date
and (B) S0*Q0.

                  Γ1  =    the lesser of (A) the sum for all Classes of Group II Offered  Certificates  of
the  product  for each Class of (i) the  monthly  interest  rate (as  limited by the Net Rate Cap for Loan
Group II, if applicable)  for such Class  applicable for  distributions  to be made on the next succeeding
Distribution Date and (ii) the aggregate  Current Principal Amount for such Class after  distributions and
the  allocation  of  REMIC II  Realized  Losses  and  REMIC II Net  Deferred  Interest  to be made on such
Distribution Date and (B) S1*Q1.

                  Then, based on the foregoing definitions:

                  ΔY5 =    ΔQ - ΔY6 - ΔY7 - ΔY8;

                  ΔY6 =    (β/2){(Γ0S1 - Γ1S0)/S0S1};

                  ΔY7 =    βΔQ - ΔY6; and

                  ΔY8 =    ΔY7.

                  if both ΔY6 and ΔY7, as so determined, are non-negative numbers.  Otherwise:

                  (1)      If ΔY6, as so determined, is negative, then

                  ΔY6 = 0;

                  ΔY7 = β{Γ1S0Q0 - Γ0S1Q1}/{Γ1S0};

                  ΔY8 = ΔY7; and

                  ΔY5 = ΔQ - ΔY6 - ΔY7 - ΔY8.

                  (2)      If ΔY7, as so determined, is negative, then

                  ΔY7 = 0;

                  ΔY6 = β{Γ1S0Q0 - Γ0S1Q1}/{2S1S0Q1 -  Γ1S0};

                  ΔY8 = ΔY7; and

                  ΔY5 = ΔQ - ΔY6 - ΔY7 - ΔY8.

         REMIC II Realized Losses:  For any Distribution  Date,  Realized Losses on Mortgage Loans in Loan
Group II for the related Due Period  shall be allocated to REMIC II Regular  Interests  LT5,  LT6, LT7 and
LT8 as follows:  The interest  portion of such Realized  Losses,  if any, shall be allocated to such REMIC
II Regular  Interests,  pro rata  according  to the amount of  interest  accrued  but unpaid  thereon,  in
reduction  thereof.  Any  interest  portion  of such  Realized  Losses in excess of the  amount  allocated
pursuant  to the  preceding  sentence  shall be treated as a  principal  portion  of  Realized  Losses not
attributable  to any specific  Mortgage  Loan and  allocated  pursuant to the  succeeding  sentences.  The
principal  portion of such  Realized  Losses  shall be  allocated  to such REMIC II Regular  Interests  as
follows:  (1)  first,  to  REMIC II  Regular  Interests  LT6,  LT7 and LT8,  pro rata  according  to their
respective REMIC II Principal  Reduction  Amounts,  provided that such allocation to such REMIC II Regular
Interests shall not exceed their respective  REMIC II Principal  Reduction  Amounts for such  Distribution
Date, and (2) second,  any Realized  Losses not allocated to such REMIC II Regular  Interests  pursuant to
the proviso of clause (1) above shall be allocated to REMIC II Regular Interest LT5.

         REMIC II Regular Interest:  Any of the separate  non-certificated  beneficial ownership interests
in REMIC II set forth in  Section 5.01(c)  and issued hereunder and designated as a "regular  interest" in
REMIC II.  Each REMIC II Regular Interest shall accrue interest at the  Uncertificated  Pass-Through  Rate
specified for such REMIC II  Regular Interest in  Section 5.01(c),  and shall be entitled to distributions
of principal,  subject to the terms and  conditions  hereof,  in an aggregate  amount equal to its initial
Uncertificated  Principal  Balance as set forth in  Section 5.01(c).  The  designations for the respective
REMIC II Regular Interests are set forth in Section 5.01(c).

         REMIC II Regular  Interest LT5 Principal  Distribution  Amount:  For any  Distribution  Date, the
excess,  if any, of the REMIC II Regular  Interest LT5 Principal  Reduction  Amount for such  Distribution
Date over the REMIC II Realized  Losses and REMIC II Net Deferred  Interest  allocated to REMIC II Regular
Interest LT5 on such Distribution Date.

         REMIC II Regular  Interest LT6 Principal  Distribution  Amount:  For any  Distribution  Date, the
excess,  if any, of the REMIC II Regular  Interest LT6 Principal  Reduction  Amount for such  Distribution
Date over the REMIC II Realized  Losses  allocated to REMIC II Regular  Interest LT6 on such  Distribution
Date.

         REMIC II Regular  Interest LT7 Principal  Distribution  Amount:  For any  Distribution  Date, the
excess,  if any, of the REMIC II Regular  Interest LT7 Principal  Reduction  Amount for such  Distribution
Date over the REMIC II Realized  Losses  allocated to REMIC II Regular  Interest LT7 on such  Distribution
Date.

         REMIC II Regular  Interest LT8 Principal  Distribution  Amount:  For any  Distribution  Date, the
excess,  if any, of the REMIC II Regular  Interest LT8 Principal  Reduction  Amount for such  Distribution
Date over the REMIC II Realized  Losses  allocated to REMIC II Regular  Interest LT8 on such  Distribution
Date.

         REMIC III:  That group of assets  contained in the Trust Fund  designated  as a REMIC  consisting
of the REMIC I Regular Interests and the REMIC II Regular Interests and any proceeds thereof.

         REMIC  III  Available  Distribution  Amount:  For  any  Distribution  Date,  the  amounts  deemed
distributed with respect to the REMIC I Regular Interests and the REMIC II Regular  Interests  pursuant to
Section 6.07.

         REMIC III Distribution  Amount: For any Distribution  Date, the REMIC III Available  Distribution
Amount  shall be deemed  distributed  by REMIC III to the  Holders  of the  Certificates  (other  than the
Residual,  Class B-IO and Class XP  Certificates)  on account of the REMIC III  Regular  Interests  (other
than REMIC III Regular  Interests  I-B-IO,  I-B-IO-P,  II-B-IO and  II-B-IO-P),  to REMIC IV on account of
REMIC III Regular  Interests  I-B-IO-I,  I-B-IO-P,  II-B-IO-I  and II-B-IO-P and to the holders of Class R
Certificates  in respect of  Component  III  thereof,  as follows:  to each REMIC III Regular  Interest in
respect of Uncertificated  Accrued Interest thereon and the Uncertificated  Principal Balance thereof, the
amount  distributed in respect of interest and principal on the Class or Classes of  Certificates  bearing
the same  designation  (with such amounts  having the same character as interest or principal with respect
to the REMIC III Regular  Interest  as they have with  respect to such  Certificates),  except that (1) no
amount  paid  to any  Certificate  in  respect  of any  Basis  Risk  Shortfall  or  Basis  Risk  Shortfall
Carry-Forward  Amount or, in the case of the Class I-A Certificates or Class I-B Certificates,  in respect
of interest  accrued at a  Pass-Through  Rate in excess of the Modified Net Rate Cap, shall be included in
the amount paid in respect of the related  REMIC III Regular  Interest  and (2) any amount paid in respect
of  Basis  Risk  Shortfall  Carry-Forward  Amounts  and,  in the  case  of the  Class  I-A and  Class  I-B
Certificates,  interest  accrued at a  Pass-Through  Rate in excess of the Modified Net Rate Cap, shall be
deemed paid with respect to REMIC III Regular Interest  I-B-IO-I or REMIC III Regular Interest  II-B-IO-I,
as applicable,  in respect of accrued and unpaid interest  thereon.  Any remaining amount of the REMIC III
Available  Distribution  Amount shall be distributed to the Holders of the Class R Certificates in respect
of Component III thereof.

         REMIC  III  Interests:  The  REMIC  III  Regular  Interests  and  Component  III of the  Class  R
Certificates.

         REMIC III Net  Deferred  Interest:  Net  Deferred  Interest  for any  Distribution  Date shall be
allocated to the REMIC III Regular  Interests  to the same extent that Net Deferred  Interest is allocated
to the  Class of  Certificates  bearing  the same  designation,  except  that  any Net  Deferred  Interest
allocated to a Class of Class I-A  Certificates or Class I-B  Certificates in respect of interest  accrued
thereon at a  Pass-Through  Rate in excess of the Modified Net Rate Cap, if  applicable,  shall instead be
allocated to REMIC III Regular Interest I-B-IO-I.

         REMIC III Regular  Interest:  Any of the  separate  beneficial  ownership  interests in REMIC III
set forth in  Section 5.01(c)  and issued  hereunder and designated as a "regular  interest" in REMIC III.
Each REMIC III  Regular Interest (other than REMIC III Regular  Interests  I-B-IO-I,  I-B-IO-P,  II-B-IO-I
and II-B-IO-P)  shall accrue interest at the Pass-Through  Rate for the Class of Certificates  bearing the
same  designation  specified in  Section 5.01(c),  modified as provided in the  footnotes of the REMIC III
table,  if  applicable.  REMIC III Regular  Interest  I-B-IO-I  shall accrue  interest at the Class I-B-IO
Pass-Through  Rate.  REMIC III Regular  Interest  II-B-IO-I  shall  accrue  interest at the Class  II-B-IO
Pass-Through  Rate.  REMIC III Regular  Interests  I-B-IO-P and II-B-IO-P  shall accrue no interest.  Each
REMIC III Regular  Interest  (other than REMIC III Regular  Interests  I-B-IO-I  and  II-B-IO-I)  shall be
entitled to  distributions  of  principal,  subject to the terms and  conditions  hereof,  in an aggregate
amount equal to the Current  Principal  Amount of the Class of Certificates  bearing the same  designation
as set forth in  Section 5.01(c).  The designations  for the respective  REMIC III  Regular  Interests are
set forth in Section 5.01(c).

         REMIC IV: That group of assets  contained in the Trust Fund  designated as a REMIC  consisting of
REMIC III Regular Interests I-B-IO-I, I-B-IO-P, II-B-IO-I and II-B-IO-P and any proceeds thereof.

         REMIC  IV  Available   Distribution  Amount:  For  any  Distribution  Date,  the  amounts  deemed
distributed  with respect to REMIC III Regular  Interests  I-B-IO-I,  I-B-IO-P,  II-B-IO-I  and  II-B-IO-P
pursuant to Section 6.07.

         REMIC IV Distribution  Amount:  For any  Distribution  Date, the REMIC IV Available  Distribution
Amount  shall be deemed  distributed  by REMIC IV to the  Holders  of the Class  I-B-IO  Certificates  the
amounts deemed  distributed with respect to REMIC III Regular  Interests  I-B-IO-I and I-B-IO-P and to the
Holders of the Class  II-B-IO  Certificates  the  amounts  deemed  distributed  with  respect to REMIC III
Regular Interests II-B-IO-I and II-B-IO-P.

         REMIC IV Interests:  The REMIC IV Regular Interests and the Class R-X Certificates.

         REMIC IV Regular Interests:  The separate  beneficial  ownership  interests in REMIC IV set forth
in Section 5.01(c)  and issued hereunder and designated as "regular  interests" in REMIC IV.  The REMIC IV
Regular  Interests  shall  accrue  interest at the  Uncertificated  Pass-Through  Rate  specified  for the
REMIC IV Regular  Interests in  Section 5.01(c).  The designations for the REMIC IV Regular  Interests are
set forth in Section 5.01(c).

         REO  Acquisition:  The  acquisition  by the  Servicer on behalf of the Trustee for the benefit of
the Certificateholders of any REO Property pursuant to Section 3.15.

         REO  Disposition:  As to any REO Property,  a determination  by the Servicer that it has received
all Insurance Proceeds,  Liquidation  Proceeds,  REO Proceeds and other payments and recoveries (including
proceeds of a final  sale) which the  Servicer  expects to be finally  recoverable  from the sale or other
disposition of the REO Property.

         REO Proceeds:  Proceeds, net of expenses, received in respect of any REO Property.

         REO  Property:  A  Mortgaged  Property  acquired  in the name of the  Trust,  for the  benefit of
Certificateholders,  by  foreclosure  or  deed-in-lieu  of  foreclosure  in  connection  with a  defaulted
Mortgage Loan.

         Reportable Event:  As defined in Section 3.18(a)(iii).

         Repurchase  Price:  With respect to any  Mortgage  Loan (or any  property  acquired  with respect
thereto) required to be repurchased  pursuant to the Mortgage Loan Purchase Agreement,  Article II of this
Agreement or Section 3.20 of this  Agreement,  an amount equal to the excess of (i) the sum of (a) 100% of
the  Outstanding  Principal  Balance of such Mortgage Loan as of the date of repurchase (or if the related
Mortgaged  Property was acquired with respect thereto,  100% of the Outstanding  Principal  Balance at the
date of the  acquisition),  (b) accrued but unpaid  interest on the Outstanding  Principal  Balance at the
related  Mortgage  Interest  Rate,  through and  including  the last day of the month of  repurchase,  and
(c) any  costs and  damages  (if any)  incurred  by the Trust in  connection  with any  violation  of such
Mortgage  Loan  of any  predatory  or  abusive  lending  laws  over  (ii)  any  portion  of the  Servicing
Compensation, Monthly Advances and advances payable to the purchaser of the Mortgage Loan.

         Repurchase  Proceeds:  The Repurchase  Price in connection with any repurchase of a Mortgage Loan
by the Sponsor and any cash deposit in connection with the substitution of a Mortgage Loan.

         Request for Release:  A request for release in the form attached hereto as Exhibit D.

         Required  Insurance  Policy:  With respect to any Mortgage  Loan,  any insurance  policy which is
required to be maintained from time to time under this Agreement with respect to such Mortgage Loan.

         Reserve Fund: The separate trust account  established  and maintained by the Trustee  pursuant to
Section 4.06.

         Residual Certificates:  The Class R Certificates and the Class R-X Certificates.

         Responsible  Officer:  Any officer  assigned to the Corporate Trust Office of the Trustee (or any
successor thereto),  including any Vice President,  Assistant Vice President, Trust Officer, any Assistant
Secretary,  any trust  officer  or any other  officer  of the  Trustee  customarily  performing  functions
similar to those performed by any of the above designated  officers and having direct  responsibility  for
the  administration  of this  Agreement,  and any other  officer of the  Trustee to whom a matter  arising
hereunder may be referred.

         Rule  144A  Certificate:  The  certificate  to  be  furnished  by  each  purchaser  of a  Private
Certificate  (which is also a Physical  Certificate) which is a Qualified  Institutional  Buyer as defined
under Rule 144A promulgated  under the Securities Act,  substantially in the form set forth as Exhibit F-2
hereto.

         S&P:  Standard & Poor's Ratings  Services,  a division of The  McGraw-Hill  Companies,  Inc., and
its successors in interest.

         Sarbanes-Oxley  Act:  The  Sarbanes-Oxley  Act of  2002  and the  rules  and  regulations  of the
Commission promulgated thereunder (including any interpretation thereof by the Commission's staff).

         Sarbanes-Oxley Certification:  As defined in Section 3.18(a)(iv).

         Scheduled  Payment:  With respect to any Mortgage Loan and any Due Period,  the scheduled payment
or payments of principal  and interest  due during such Due Period on such  Mortgage  Loan which either is
payable  by a  Mortgagor  in such Due  Period  under  the  related  Mortgage  Note or,  in the case of REO
Property, would otherwise have been payable under the related Mortgage Note.

         Scheduled Principal:  The principal portion of any Scheduled Payment.

         Securities Act:  The Securities Act of 1933, as amended.

         Securities  Legend:  "THIS  CERTIFICATE  HAS NOT  BEEN  AND  WILL  NOT BE  REGISTERED  UNDER  THE
SECURITIES  ACT OF 1933,  AS AMENDED (THE  "SECURITIES  ACT"),  OR UNDER ANY STATE  SECURITIES  LAWS.  THE
HOLDER HEREOF,  BY PURCHASING THIS  CERTIFICATE,  AGREES THAT THIS  CERTIFICATE MAY BE REOFFERED,  RESOLD,
PLEDGED OR OTHERWISE  TRANSFERRED  ONLY IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE  LAWS
AND ONLY (1)  PURSUANT  TO RULE 144A UNDER THE  SECURITIES  ACT ("RULE  144A") TO A PERSON THAT THE HOLDER
REASONABLY  BELIEVES  IS A  QUALIFIED  INSTITUTIONAL  BUYER  WITHIN  THE  MEANING  OF RULE 144A (A "QIB"),
PURCHASING  FOR ITS OWN  ACCOUNT  OR A QIB  PURCHASING  FOR THE  ACCOUNT  OF A QIB,  WHOM THE  HOLDER  HAS
INFORMED,  IN EACH CASE, THAT THE REOFFER,  RESALE,  PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON
RULE 144A OR (2) IN  CERTIFICATED  FORM TO AN  "INSTITUTIONAL  ACCREDITED  INVESTOR"  WITHIN  THE  MEANING
THEREOF IN RULE  501(a)(1),  (2),  (3) or (7) OF  REGULATION D UNDER THE ACT OR ANY ENTITY IN WHICH ALL OF
THE EQUITY  OWNERS COME  WITHIN SUCH  PARAGRAPHS  PURCHASING  NOT FOR  DISTRIBUTION  IN  VIOLATION  OF THE
SECURITIES ACT,  SUBJECT TO (A) THE RECEIPT BY THE TRUSTEE OF A LETTER  SUBSTANTIALLY IN THE FORM PROVIDED
IN THE  AGREEMENT  AND (B) THE RECEIPT BY THE  TRUSTEE OF SUCH OTHER  EVIDENCE  ACCEPTABLE  TO THE TRUSTEE
THAT  SUCH  REOFFER,  RESALE,  PLEDGE OR  TRANSFER  IS IN  COMPLIANCE  WITH THE  SECURITIES  ACT AND OTHER
APPLICABLE  LAWS OR IN EACH CASE IN ACCORDANCE  WITH ALL APPLICABLE  SECURITIES  LAWS OF THE UNITED STATES
AND ANY OTHER APPLICABLE  JURISDICTION.  THIS  CERTIFICATE MAY NOT BE ACQUIRED  DIRECTLY OR INDIRECTLY BY,
OR ON BEHALF OF, AN EMPLOYEE  BENEFIT PLAN OR OTHER  RETIREMENT  ARRANGEMENT (A "PLAN") THAT IS SUBJECT TO
TITLE I OF THE EMPLOYEE  RETIREMENT  INCOME  SECURITY ACT OF 1974, AS AMENDED,  AND/OR SECTION 4975 OF THE
INTERNAL  REVENUE CODE OF 1986,  AS AMENDED (THE  "CODE"),  OR BY A PERSON USING "PLAN  ASSETS" OF A PLAN,
UNLESS THE  PROPOSED  TRANSFEREE  PROVIDES  THE TRUSTEE  WITH AN OPINION OF COUNSEL FOR THE BENEFIT OF THE
TRUSTEE  AND THE  SERVICER  AND ON WHICH  THEY MAY RELY  WHICH IS  SATISFACTORY  TO THE  TRUSTEE  THAT THE
PURCHASE OF THIS  CERTIFICATE  IS  PERMISSIBLE  UNDER  APPLICABLE  LAW, WILL NOT CONSTITUTE OR RESULT IN A
NON-EXEMPT  PROHIBITED  TRANSACTION  UNDER SECTION 406 OF THE EMPLOYEE  RETIREMENT  INCOME SECURITY ACT OF
1974,  AS AMENDED,  OR SECTION  4975 OF THE CODE AND WILL NOT  SUBJECT THE  SERVICER OR THE TRUSTEE TO ANY
OBLIGATION OR LIABILITY IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT.

         Security  Instrument:  A written  instrument  creating a valid first lien on a Mortgaged Property
securing a Mortgage Note,  which may be any  applicable  form of mortgage,  deed of trust,  deed to secure
debt or security deed, including any riders or addenda thereto.

         Senior Certificates:  The Class I-A-1A,  Underlying Class I-A-1B, Class I-A-2A,  Underlying Class
I-A-2B, Class I-A-3, Class I-X, Class II-A-1, Class II-A-2 and Class II-A-3 Certificates.

         Servicer:  As of the Closing Date, EMC and,  thereafter,  its  respective  successors in interest
that meet the qualifications of this Agreement.

         Servicing  Criteria:  The  "servicing  criteria" set forth in Item 1122(d) of  Regulation  AB, as
such may be amended from time to time.

         Servicing  Fee: As to any Mortgage Loan and a  Distribution  Date, an amount equal to the product
of (i) the Stated  Principal  Balance of such Mortgage Loan as of the Due Date in the month  preceding the
month in which such  Distribution  Date occurs and (ii) the related  Servicing Fee Rate,  or, in the event
of any payment of interest that  accompanies a Principal  Prepayment in full during the related Due Period
made by the Mortgagor  immediately  prior to such prepayment,  interest at the related  Servicing Fee Rate
on the Stated Principal Balance of such Mortgage Loan for the period covered by such payment of interest.

         Servicing Fee Rate:  As to any Mortgage  Loan,  either  0.250% per annum or 0.375% per annum,  as
indicated in the Mortgage Loan Schedule.

         Servicing  Modification:  Any  modification  of a Mortgage Loan which is effected by the Servicer
in accordance with the terms of Section 3.01.

         Servicing  Officer:  The  President  or a Vice  President or  Assistant  Vice  President or other
authorized officer of the Servicer having direct  responsibility for the administration of this Agreement,
and any other authorized officer of the Servicer to whom a matter arising hereunder may be referred.

         Sponsor:  EMC, as mortgage loan seller under the Mortgage Loan Purchase Agreement.

         Startup Day:  June 29, 2007.

         Stated Principal  Balance:  With respect to any Mortgage Loan or related REO Property and for any
Distribution Date,

         (i) the sum of (a) the  Outstanding  Principal  Balance  thereof as of the Cut-off  Date  (taking
account of the Principal  Payment to be made on such Due Date and  irrespective  of any delinquency in its
payment), as specified in the amortization schedule at the time relating thereto (before any adjustment to
such amortization  schedule by reason of any bankruptcy or similar proceeding  occurring after the Cut-off
Date (other than a Deficient  Valuation) or any  moratorium or similar  waiver or grace  period),  (b) any
amount by which the Principal  Balance  thereof has been increased for Deferred  Interest  pursuant to the
terms of the related Mortgage Note on or prior to such Distribution  Date, and (c) the amount by which the
Stated Principal Balance of the Mortgage Loan has been increased  pursuant to a Servicing  Modification of
such Mortgage Loan minus

         (ii) the sum of (a) the  principal  portion of the  Scheduled  Payments  due with respect to such
Mortgage  Loan during each Due Period  ending prior to such  Distribution  Date (and  irrespective  of any
delinquency in their payment),  (b) all Principal  Prepayments with respect to such Mortgage Loan received
prior to or during the related Prepayment  Period,  (c) all Liquidation  Proceeds to the extent applied by
the Servicer as recoveries of principal in accordance  with this  Agreement  with respect to such Mortgage
Loan,  that were  received by the  Servicer  as of the close of  business on the last day of the  calendar
month related to such  Distribution  Date and (d) any Realized Losses on such Mortgage Loan incurred prior
to or during the preceding calendar month.

         The Stated Principal Balance of a Liquidated Mortgage Loan shall equal zero.

         Stepdown  Date:  (a) With  respect to Loan Group I, the earlier to occur of (i) the  Distribution
Date on which the aggregate  Current  Principal  Amount of the Class I-A  Certificates has been reduced to
zero and (ii) the later to occur of (x) the  Distribution  Date  occurring  in July 2010 and (y) the first
Distribution  Date for which the aggregate  Current  Principal  Amount of the Subordinate  Certificates in
the Loan Group I plus the related  Overcollateralization  Amount divided by the aggregate Stated Principal
Balance of the Group I Mortgage  Loans is greater than or equal to (i) prior to the  Distribution  Date in
July 2013, 24.750% and (ii) on or after the Distribution Date in July 2013,  19.800%;  or (b) with respect
to Loan  Group II,  the  earlier  to occur of (i) the  Distribution  Date on which the  aggregate  Current
Principal  Amount of the Class II-A  Certificates  has been reduced to zero and (ii) the later to occur of
(x) the  Distribution  Date  occurring  in July  2010 and (y) the  first  Distribution  Date for which the
aggregate Current  Principal Amount of the Subordinate  Certificates in the Loan Group II plus the related
Overcollateralization  Amount divided by the aggregate Stated  Principal  Balance of the Group II Mortgage
Loans is greater  than or equal (i) prior to the  Distribution  Date in July 2013,  18.625% and (ii) on or
after the Distribution Date in July 2013, 14.900%.

         Subcontractor:  Any  vendor,  subcontractor  or  other  Person  that is not  responsible  for the
overall  servicing  (as  "servicing"  is  commonly  understood  by  participants  in  the  mortgage-backed
securities  market) of Mortgage  Loans but  performs one or more  discrete  functions  identified  in Item
1122(d) of Regulation  AB with respect to Mortgage  Loans under the direction or authority of the Servicer
or a Subservicer.

         Subordinate  Certificates:  With  respect  to Loan Group I, the Class I-B  Certificates  and with
respect to Loan Group II, the Class II-B Certificates.

         Subsequent  Recoveries:  As of  any  Distribution  Date,  amounts  received  during  the  related
Prepayment  Period by the Servicer (net of any related  expenses  permitted to be  reimbursed  pursuant to
Section 4.02) or surplus  amounts held by the Servicer to cover  estimated  expenses  (including,  but not
limited to,  recoveries in respect of the  representations  and warranties made by the Sponsor pursuant to
the Mortgage Loan  Purchase  Agreement)  specifically  related to a Liquidated  Mortgage  Loan, a Mortgage
Loan that has been modified which  resulted in a Realized Loss or a final  disposition of any REO Property
prior to the related Prepayment Period that resulted in a Realized Loss.

         Subservicer:  Any  Person  that  services  Mortgage  Loans  on  behalf  of  the  Servicer  or any
Subservicer  and is  responsible  for  the  performance  (whether  directly  or  through  Subservicers  or
Subcontractors) of a substantial  portion of the material servicing  functions required to be performed by
the Servicer under this Agreement or any  Reconstitution  Agreement that are identified in Item 1122(d) of
Regulation AB.

         Substitute  Mortgage  Loan: A mortgage loan  tendered to the Trust  pursuant to the Mortgage Loan
Purchase Agreement or Section 2.04,  as applicable,  in each case, (i) which has an Outstanding  Principal
Balance  not  greater  nor  materially  less than the  Mortgage  Loan for  which it is to be  substituted;
(ii) which has a Mortgage Interest Rate and Net Rate not less than, and not materially  greater than, such
Mortgage Loan;  (iii) which  has a maturity date not  materially  earlier or later than such Mortgage Loan
and not later than the latest  maturity  date of any  Mortgage  Loan;  (iv) which is of the same  property
type and occupancy type as such Mortgage Loan;  (v) which has a  Loan-to-Value  Ratio not greater than the
Loan-to-Value  Ratio of such Mortgage Loan;  (vi) which is current in payment of principal and interest as
of the date of  substitution;  (vii) as to which the  payment  terms do not vary in any  material  respect
from the payment terms of the Mortgage Loan for which it is to be  substituted,  (viii) which  has a Gross
Margin,  Periodic Rate Cap and Maximum  Lifetime  Mortgage Rate no less than those of such Mortgage  Loan,
has the same Index and interval  between  Interest  Adjustment  Dates as such Mortgage Loan, and a Minimum
Lifetime  Mortgage Rate no lower than that of such Mortgage Loan and (ix) has a negative  amortization cap
of no more than that of the Mortgage Loan for which it is to be substituted.

         Substitution  Adjustment  Amount:  The amount,  if any, required to be paid by the Sponsor to the
Trustee  for  deposit  in the  Distribution  Account  pursuant  to  Section  2.04 in  connection  with the
substitution of a Mortgage Loan.

         Swap  Agreement:  Each of (i) the ISDA Master  Agreement  and related  Confirmation,  dated as of
the Closing Date,  between the Swap  Counterparty  and the Grantor  Trustee with respect to the Underlying
Class I-A-1B  Certificates  and (ii) the ISDA Master Agreement and related  Confirmation,  dated as of the
Closing Date,  between the Swap  Counterparty and the Grantor Trustee with respect to the Underlying Class
I-A-2B Certificates.

         Swap Counterparty:  Bear Stearns Capital Markets Inc.

         Swap  Counterparty  Payment:  On each Distribution Date and with respect to each Class of Grantor
Trust  Certificates,  the  following  amounts due to the Swap  Counterparty  pursuant to the related  Swap
Agreement:  (i) from  interest  payments  on the related  Class of  Underlying  Certificates,  accrued and
unpaid  interest  on the  related  Swap  Deferred  Interest  Amount and  (ii) to  the extent of  principal
payments on such Underlying Certificates, the related Swap Deferred Interest Amount.

         Tax  Administration  and Tax Matters  Person:  The Trustee and any successor  thereto or assignee
thereof shall serve as tax  administrator  hereunder and as agent for the Tax Matters  Person.  The Holder
of the  largest  percentage  interest  of each Class of  Residual  Certificates  shall be the Tax  Matters
Person for the related REMIC, as more particularly set forth in Section 9.12.

         Termination  Purchase Price: The price,  calculated as set forth in Section 10.01,  to be paid in
connection with the repurchase of the Mortgage Loans pursuant to Section 10.01.

         Trigger Event:  A Group I Trigger Event or a Group II Trigger Event, as applicable.

         Trust  Fund or Trust:  The  corpus of the trust  created  by this  Agreement,  consisting  of the
Mortgage Loans and the other assets described in Section 2.01(a).

         Trustee:  Wells  Fargo  Bank,  National  Association,  or  its  successor  in  interest,  or  any
successor trustee appointed as herein provided.

         Trustee Compensation:  As defined in Section 9.05.

         Uncertificated  Accrued  Interest:  With respect to any  Uncertificated  Regular Interest for any
Distribution  Date,  one  month's  interest  at the  related  Uncertificated  Pass-Through  Rate  for such
Distribution  Date,  accrued  on  the   Uncertificated   Principal  Balance   immediately  prior  to  such
Distribution Date.  Uncertificated  Accrued Interest for the Uncertificated Regular Interests shall accrue
on the basis of a 360-day year  consisting of twelve  30-day  months except as otherwise  indicated in the
definition of the applicable  Uncertificated  Pass-Through Rate. For purposes of calculating the amount of
Uncertificated  Accrued Interest for the REMIC I Regular  Interests and the REMIC II Regular Interests for
any  Distribution  Date, any Prepayment  Interest  Shortfalls and Relief Act Shortfalls (to the extent not
covered by Compensating  Interest  Payments)  shall be allocated  among the REMIC I Regular  Interests and
the REMIC II Regular  Interests,  respectively,  pro rata, based on, and to the extent of,  Uncertificated
Accrued  Interest,  as calculated  without  application of this sentence.  For purposes of calculating the
amount of Uncertificated  Accrued Interest for the REMIC III Regular Interests for any Distribution  Date,
any Prepayment  Interest  Shortfalls and Relief Act Shortfalls (to the extent not covered by  Compensating
Interest  Payments)  shall be  allocated  among the REMIC III  Regular  Interests  to the same extent such
amounts are allocated to the Class of Certificates bearing the same designation.

         Uncertificated   Pass-Through   Rate:  The   Uncertificated   REMIC  I  Pass-Through   Rate,  the
Uncertificated  REMIC  II  Pass-Through  Rate,  the  Uncertificated  REMIC  III  Pass-Through  Rate or the
Uncertificated  REMIC IV  Pass-Through  Rate as  applicable.  Any  monthly  calculation  of  interest at a
stated  rate for the  REMIC I  Regular  Interests,  the  REMIC II  Regular  Interests,  REMIC III  Regular
Interest  I-B-IO-I,  REMIC III Regular Interest II-B-IO-I or the REMIC IV Regular Interests shall be based
upon annual interest at such rate divided by twelve.

         Uncertificated  Principal Balance:  The principal amount of any  Uncertificated  Regular Interest
outstanding as of any date of determination.  The  Uncertificated  Principal Balance of each REMIC Regular
Interest shall never be less than zero.

         Uncertificated Regular Interests:  The REMIC I Regular Interests,  the REMIC II Regular Interests
and REMIC III Regular Interests I-B-IO-I, I-B-IO-P, II-B-IO-I and II-B-IO-P.

         Uncertificated  REMIC I Pass-Through  Rate: With respect to any Distribution  Date and: (i) REMIC
I Regular  Interests  LT1 and LT2,  the weighted  average of the Net Rates on the  Mortgage  Loans in Loan
Group I, reduced by the Maximum  Coupon  Strip Rate,  (ii) REMIC I Regular  Interest  LT3,  zero  (0.00%),
(iii) REMIC I Regular  Interest LT4, twice the weighted  average of the Net Rates on the Mortgage Loans in
Loan Group I,  reduced by twice the  Maximum  Coupon  Strip  Rate,  (iv) REMIC I Regular  Interest  W, the
Maximum Coupon Strip Rate, (v) REMIC I Regular  Interest I-X-1,  0.080% and (vi) REMIC I Regular  Interest
I-X-2, 0.500%.

         Uncertificated  REMIC II  Pass-Through  Rate:  With  respect to any  Distribution  Date and:  (i)
REMIC II Regular  Interests  LT5 and LT6, the weighted  average of the Net Rates on the Mortgage  Loans in
Loan Group II, (ii) REMIC II Regular  Interest  LT7,  zero  (0.00%),  and (iii) REMIC II Regular  Interest
LT8, twice the weighted average of the Net Rates on the Mortgage Loans in Loan Group II.

         Underlying  Certificates:  The Underlying  Class I-A-1B  Certificates  and the  Underlying  Class
I-A-2B Certificates.

         Underlying Class I-A-1B  Certificates:  The Class I-A-1B  Certificates issued by the Trust on the
Closing Date pursuant to this Agreement.

         Underlying Class I-A-2B  Certificates:  The Class I-A-2B  Certificates issued by the Trust on the
Closing Date pursuant to this Agreement.

         Uninsured  Cause:  Any cause of damage to a Mortgaged  Property or related REO Property such that
the complete  restoration of such Mortgaged  Property or related REO Property is not fully reimbursable by
the hazard  insurance  policies  required to be maintained  pursuant to this Agreement,  without regard to
whether or not such policy is maintained.

         United States Person:  A citizen or resident of the United  States,  a corporation or partnership
(including an entity treated as a corporation or partnership  for federal income tax purposes)  created or
organized  in, or under the laws of, the United  States or any state  thereof or the  District of Columbia
(except,  in the case of a  partnership,  to the extent  provided  in  regulations),  provided  that,  for
purposes solely of the Class R  Certificates,  no partnership or other entity treated as a partnership for
United States  federal  income tax purposes  shall be treated as a United States Person unless all persons
that own an interest in such  partnership  either directly or through any entity that is not a corporation
for United  States  federal  income tax purposes are United States  Persons,  or an estate whose income is
subject to United States  federal  income tax  regardless of its source,  or a trust if a court within the
United States is able to exercise  primary  supervision  over the  administration  of the trust and one or
more such United  States  Persons have the  authority to control all  substantial  decisions of the trust.
To the  extent  prescribed  in  regulations  by the  Secretary  of the  Treasury,  which have not yet been
issued,  a trust which was in existence  on  August 20,  1996 (other than a trust  treated as owned by the
grantor under  subpart E of part I of  subchapter J of chapter 1 of the Code),  and which was treated as a
United  States  person on  August 20,  1996 may elect to continue to be treated as a United  States person
notwithstanding the previous sentence.

         Unpaid  Realized  Loss  Amount:  With respect to any  Distribution  Date and any Class of Class A
Certificates and Class B Certificates,  the excess of (i) Applied Realized Loss Amounts  allocated to such
Class over (ii) the sum of all  distributions  to such Class in reduction of such  Applied  Realized  Loss
Amounts on all  previous  Distribution  Dates.  Any  amounts  distributed  to a Class of  Certificates  in
respect of any Unpaid Realized Loss Amount will not be applied to reduce the Current  Principal  Amount of
such Class.

         Widely  Held Fixed  Investment  Trust:  As such term is defined in Treasury  Regulations  section
1.671-5(b)(22) or successor provisions.

         Widely  Held Fixed  Investment  Trust  Regulations:  Treasury  Regulations  section  1.671-5,  as
amended.

         Widely  Held  Mortgage  Trust:  As  such  term  is  defined  in  Treasury   Regulations   section
1.671-5(b)(23) or successor provisions.

                                                ARTICLE II

                     Conveyance of Mortgage Loans; Original Issuance of Certificates

         Section 2.01.     Conveyance of Mortgage Loans to Trustee.

         (a)      The Depositor,  concurrently  with the execution and delivery of this Agreement,  sells,
transfers  and assigns to the Trust without  recourse all its right,  title and interest in and to (i) the
Mortgage  Loans  identified  in the Mortgage  Loan  Schedule,  including  all  interest due and  principal
received with respect to the Mortgage  Loans after the Cut-off Date;  (ii) such  assets as shall from time
to time be  credited  or are  required by the terms of this  Agreement  to be  credited  to the  Custodial
Account,  (iii) such  assets  relating  to the  Mortgage  Loans  as from  time to time  may be held by the
Trustee in the  Distribution  Account  and the Reserve  Fund for the  benefit of the Offered  Certificates
(other than the Class I-X Certificates and the Grantor Trust  Certificates),  the Underlying  Certificates
and the  related  Class  B-IO  Certificates,  as  applicable,  (iv) such  assets  relating  to the Group I
Mortgage Loans as from time to time may be held by the Trustee in the Final Maturity  Reserve  Account and
such  assets  relating  to the  Mortgage  Loans  as from  time to time may be held by the  Trustee  in the
Adjustable Rate  Supplemental  Fund for the benefit of the Group I Certificates  (other than the Class I-X
Certificates)  and the Group II  Offered  Certificates,  as  applicable,  (v) any REO  Property,  (vi) the
Required  Insurance  Policies and any amounts paid or payable by the insurer  under any  Insurance  Policy
(to the extent the  mortgagee has a claim  thereto),  (vii) the  Mortgage  Loan Purchase  Agreement to the
extent  provided  in Section  2.03(a),  (viii)  such  assets as shall from time to time be credited or are
required  by the  terms of this  Agreement  to be  credited  to any of the  Distribution  Account  and the
Reserve  Fund and (ix) any  proceeds  of the  foregoing.  Although it is the intent of the parties to this
Agreement that the conveyance of the  Depositor's  right,  title and interest in and to the Mortgage Loans
and other assets in the Trust Fund  pursuant to this  Agreement  shall  constitute a purchase and sale and
not a loan,  in the event that such  conveyance is deemed to be a loan, it is the intent of the parties to
this  Agreement  that the  Depositor  shall be  deemed to have  granted  to the  Trustee a first  priority
perfected  security  interest in all of the  Depositor's  right,  title and  interest in, to and under the
Mortgage  Loans and other assets in the Trust Fund, and that this  Agreement  shall  constitute a security
agreement under applicable law.

         (b)      In connection with the above transfer and  assignment,  the Sponsor hereby deposits with
the Trustee or the Custodian, as its agent, with respect to each Mortgage Loan:

                  (i)      the original  Mortgage Note,  endorsed without recourse (A) to the order of the
Trustee or in blank or (B) in the case of a Mortgage  Loan  registered on the MERS system,  in blank,  and
in each case  showing  an  unbroken  chain of  endorsements  from the  originator  thereof  to the  Person
endorsing it, or lost note affidavit together with a copy of the related Mortgage Note,

                  (ii)     the original  Mortgage and, if the related Mortgage Loan is a MOM Loan,  noting
the presence of the MIN and language  indicating  that such Mortgage Loan is a MOM Loan,  which shall have
been recorded (or if the original is not available,  a copy),  with evidence of such  recording  indicated
thereon (or if clause (w) in the proviso below applies, shall be in recordable form),

                  (iii)    unless the  Mortgage  Loan is a MOM Loan,  a certified  copy of the  assignment
(which  may be in the  form of a  blanket  assignment  if  permitted  in the  jurisdiction  in  which  the
Mortgaged Property is located) in blank or to "Wells Fargo Bank, National Association,  as Trustee",  with
evidence  of  recording  with  respect to each  Mortgage  Loan in the name of the  Trustee  thereon (or if
clause  (w) in the  proviso  below  applies  or for  Mortgage  Loans  with  respect  to which the  related
Mortgaged Property is located in a state other than Maryland,  Tennessee, South Carolina,  Mississippi and
Florida,  or an Opinion of Counsel  has been  provided as set forth in this  Section 2.01(b),  shall be in
recordable form),

                  (iv)     all intervening assignments of the Security Instrument,  if applicable and only
to the extent available to the Depositor with evidence of recording thereon,

                  (v)      the  original  or a copy of the  policy  or  certificate  of  primary  mortgage
guaranty insurance, to the extent available, if any,

                  (vi)     the original  policy of title  insurance or  mortgagee's  certificate  of title
insurance or commitment or binder for title insurance,  if available,  or a copy thereof, or, in the event
that such original title  insurance  policy is unavailable,  a photocopy  thereof,  or in lieu thereof,  a
current lien search on the related Mortgaged Property, and

                  (vii)    originals of all modification agreements, if applicable and available.

provided,  however,  that in lieu of the  foregoing,  the Depositor  may deliver the following  documents,
under the  circumstances  set forth below: (w) in lieu of the original  Security  Instrument,  assignments
to the Trustee or  intervening  assignments  thereof  which have been  delivered,  are being  delivered or
will, upon receipt of recording  information  relating to the Security  Instrument required to be included
thereon,  be delivered to recording  offices for  recording and have not been returned to the Depositor in
time to permit their  delivery as specified  above,  the  Depositor may deliver a true copy thereof with a
certification by the Depositor,  on the face of such copy,  substantially  as follows:  "Certified to be a
true and correct copy of the  original,  which has been  transmitted  for  recording";  (x) in lieu of the
Security  Instrument,  assignment to the Trustee or  intervening  assignments  thereof,  if the applicable
jurisdiction  retains the originals of such documents (as evidenced by a certification  from the Depositor
to  such  effect)  the  Depositor  may  deliver  photocopies  of such  documents  containing  an  original
certification by the judicial or other  governmental  authority of the  jurisdiction  where such documents
were  recorded;  and (y) the  Depositor  shall not be  required  to  deliver  intervening  assignments  or
Mortgage  Note  endorsements  between the Sponsor and the  Depositor,  and between the  Depositor  and the
Trustee;  and provided,  further,  however,  that in the case of Mortgage Loans which have been prepaid in
full after the Cut-off Date and prior to the Closing  Date,  in lieu of  delivering  the above  documents,
may  deliver to the  Trustee or the  Custodian,  as its agent,  a  certification  to such effect and shall
deposit all amounts paid in respect of such Mortgage  Loans in the  Custodial  Account on the Closing Date
the  Depositor,  in lieu of delivering the above  documents,  may deliver to the Trustee or the Custodian,
as its agent,  a  certification  to such  effect and shall  deposit  all  amounts  paid in respect of such
Mortgage  Loans in the Custodial  Account on the Closing Date.  The Depositor  shall deliver such original
documents  (including any original  documents as to which certified  copies had previously been delivered)
to the Trustee or the  Custodian,  as its agent,  promptly  after they are received.  The Depositor  shall
cause the Sponsor,  at its expense,  to cause each assignment of the Security Instrument to the Trustee to
be recorded not later than 180 days after the Closing Date,  unless (a) such  recordation  is not required
by the Rating  Agencies  or an Opinion  of Counsel  addressed  to the  Trustee  has been  provided  to the
Trustee (with a copy to the Custodian)  which states that  recordation of such Security  Instrument is not
required to protect the interests of the  Certificateholders  in the related Mortgage Loans or (b) MERS is
identified  on the  Mortgage or on a properly  recorded  assignment  of the  Mortgage as the  mortgagee of
record  solely as nominee for the Sponsor and its  successor  and assigns;  provided,  however,  that each
assignment  shall be submitted for recording by the Sponsor in the manner  described  above, at no expense
to  the  Trust  or the  Trustee  or  the  Custodian,  as  its  agent,  upon  the  earliest  to  occur  of:
(i) reasonable  direction  by the  Holders  of  Certificates  evidencing  Fractional  Undivided  Interests
aggregating  not less  than 25% of the  Trust,  (ii) the  occurrence  of an  Event of  Default,  (iii) the
occurrence of a bankruptcy,  insolvency or foreclosure  relating to the Sponsor and (iv) the occurrence of
a servicing  transfer as described in Section 8.02.  Notwithstanding  the foregoing,  if the Sponsor fails
to pay the cost of  recording  the  assignments,  such expense will be paid by the Trustee and the Trustee
shall be reimbursed for such expenses by the Trust in accordance with Section 9.05.

         Section 2.02.     Acceptance of Mortgage Loans by Trustee.

         (a)      The Trustee (on behalf of the Trust)  acknowledges the sale,  transfer and assignment of
the Trust Fund to it by the Depositor and receipt of, subject to further  review and the exceptions  which
may be noted pursuant to the procedures  described  below,  and declares that it holds,  the documents (or
certified copies thereof) delivered to it or the Custodian,  as its agent,  pursuant to Section 2.01,  and
declares that it will continue to hold those  documents and any  amendments,  replacements  or supplements
thereto  and all other  assets of the  Trust  Fund  delivered  to it as  Trustee  in trust for the use and
benefit of all present and future Holders of the  Certificates.  On the Closing Date,  with respect to the
Initial  Mortgage Loans,  the Custodian shall  acknowledge  with respect to each Mortgage Loan by delivery
to the Depositor and the Trustee of an Initial  Certification  receipt of the Mortgage  File,  but without
review of such Mortgage File,  except to the extent  necessary to confirm that such Mortgage File contains
the  related  Mortgage  Note or lost note  affidavit.  No later than 90 days after the  Closing  Date (or,
with respect to any Substitute  Mortgage Loan,  within five Business Days after the receipt by the Trustee
or Custodian thereof), the Trustee agrees, for the benefit of the  Certificateholders,  to review or cause
to be  reviewed by the  Custodian  on its behalf  (under the  Custodial  Agreement),  each  Mortgage  File
delivered to it and to execute and deliver,  or cause to be executed and  delivered,  to the Depositor and
the  Trustee an  Interim  Certification.  In  conducting  such  review,  the  Trustee  or  Custodian  will
ascertain whether all required  documents have been executed and received,  and based on the Mortgage Loan
Schedule,  whether  those  documents  relate,  determined  on the basis of the  Mortgagor  name,  original
principal  balance and loan number,  to the Mortgage Loans it has received,  as identified in the Mortgage
Loan  Schedule.  In  performing  any  such  review,  the  Trustee  or the  Custodian,  as its  agent,  may
conclusively  rely on the  purported  due  execution  and  genuineness  of any  such  document  and on the
purported  genuineness  of any signature  thereon.  If the Trustee or the Custodian,  as its agent,  finds
any  document  constituting  part of the  Mortgage  File  has not  been  executed  or  received,  or to be
unrelated,  determined on the basis of the Mortgagor name,  original principal balance and loan number, to
the Mortgage Loans identified in Exhibit B,  or to appear defective on its face (i.e. torn, mutilated,  or
otherwise  physically  altered) (a "Material Defect"),  the Trustee or the Custodian,  as its agent, shall
promptly,  upon  completion  of the  review of all  files,  but in no event  later  than 90 days after the
Closing Date,  notify the Sponsor.  In accordance with the Mortgage Loan Purchase  Agreement,  the Sponsor
shall  correct or cure any such  defect  within  ninety (90) days from the date of notice from the Trustee
or the  Custodian,  as its agent,  of the defect  and if the  Sponsor  fails to correct or cure the defect
within  such  period,   and  such  defect   materially   and  adversely   affects  the  interests  of  the
Certificateholders  in the related  Mortgage  Loan,  the  Trustee or the  Custodian,  as its agent,  shall
enforce the Sponsor's  obligation  pursuant to the Mortgage Loan Purchase  Agreement,  within 90 days from
the Trustee's or the  Custodian's  notification,  to purchase such Mortgage Loan at the Repurchase  Price;
provided  that,  if such defect would cause the Mortgage  Loan to be other than a "qualified  mortgage" as
defined in  Section 860G(a)(3)(A)  of the Code and Treasury Regulation Section  1.860G-2(a)(1),  (2), (4),
(5), (6), (7) and (9), without reliance on the provisions of Treasury  Regulation  Section  1.860G-2(a)(3)
or Treasury  Regulation Section  1.860G-2(f)(2) or any other provision that would allow a Mortgage Loan to
be treated as a  "qualified  mortgage"  notwithstanding  its failure to meet the  requirements  of Section
860G(a)(3)(A)  of the Code and Treasury  Regulation  Section  1.860G-2(a)(1),  (2), (4), (5), (6), (7) and
(9),  any such cure or  repurchase  must occur  within 90 days from the date such  breach was  discovered;
provided,  however,  that if such defect  relates  solely to the  inability  of the Sponsor to deliver the
original  Security  Instrument  or  intervening  assignments  thereof,  or a  certified  copy  because the
originals of such  documents,  or a certified copy have not been returned by the applicable  jurisdiction,
the Sponsor shall not be required to purchase  such  Mortgage  Loan if the Sponsor  delivers such original
documents or certified  copy promptly upon receipt,  but in no event later than 360 days after the Closing
Date.  The foregoing  repurchase  obligation  shall not apply in the event that the Sponsor cannot deliver
such original or copy of any document  submitted for recording to the appropriate  recording office in the
applicable  jurisdiction  because such  document has not been  returned by such office;  provided that the
Sponsor  shall instead  deliver a recording  receipt of such  recording  office or, if such receipt is not
available,  a certificate  confirming  that such documents have been accepted for recording,  and delivery
to the Trustee or the  Custodian,  as its agent,  shall be effected by the Sponsor  within  thirty days of
its receipt of the original recorded document.

         (b)      No later  than 180 days  after  the  Closing  Date (or with  respect  to any  Substitute
Mortgage Loan, within five Business Days after the receipt by the Trustee or the Custodian  thereof),  the
Trustee or the  Custodian,  as its agent,  will  review,  for the benefit of the  Certificateholders,  the
Mortgage  Files  delivered to it and will execute and deliver or cause to be executed and delivered to the
Depositor  and  the  Trustee  a Final  Certification.  In  conducting  such  review,  the  Trustee  or the
Custodian,  as its agent,  will ascertain whether an original of each document required to be recorded has
been returned from the recording  office with evidence of recording  thereon or a certified  copy has been
obtained  from the  recording  office.  If the Trustee or the  Custodian,  as its agent,  finds a Material
Defect,  the  Trustee or the  Custodian,  as its agent,  shall  promptly  notify  the  Sponsor  (provided,
however,  that with respect to those  documents  described  in Sections  2.01(b)(iv),  (v) and (vii),  the
Trustee's  and  Custodian's  obligations  shall  extend only to the  documents  actually  delivered to the
Trustee or the  Custodian  pursuant to such  Sections).  In  accordance  with the Mortgage  Loan  Purchase
Agreement,  the Sponsor  shall correct or cure any such defect within 90 days from the date of notice from
the Trustee or the Custodian,  as its agent,  of the Material  Defect and if the Sponsor is unable to cure
such defect within such period,  and if such defect  materially and adversely affects the interests of the
Certificateholders  in the related  Mortgage  Loan,  the Trustee shall  enforce the  Sponsor's  obligation
under the Mortgage Loan Purchase  Agreement to provide a Substitute  Mortgage Loan (if within two years of
the Closing Date) or purchase  such Mortgage Loan at the  Repurchase  Price;  provided,  however,  that if
such  defect  would  cause the  Mortgage  Loan to be other  than a  "qualified  mortgage"  as  defined  in
Section 860G(a)(3)(A) of the Code and Treasury Regulation Section 1.860G-2(a)(1),  (2), (4), (5), (6), (7)
and (9),  without reliance on the provisions of Treasury  Regulation  Section  1.860G-2(a)(3)  or Treasury
Regulation  Section  1.860G-2(f)(2)  or any other provision that would allow a Mortgage Loan to be treated
as a "qualified  mortgage"  notwithstanding its failure to meet the requirements of Section  860G(a)(3)(A)
of the Code and Treasury  Regulation  Section  1.860G-2(a)(1),  (2),  (4), (5), (6), (7) and (9), any such
cure,  repurchase  or  substitution  must occur  within 90 days from the date such breach was  discovered;
provided,  further,  that if such defect  relates  solely to the  inability  of the Sponsor to deliver the
original  Security  Instrument  or  intervening  assignments  thereof,  or a certified  copy,  because the
originals of such documents or a certified  copy,  have not been returned by the applicable  jurisdiction,
the Sponsor shall not be required to purchase such  Mortgage  Loan, if the Sponsor  delivers such original
documents or certified  copy promptly upon receipt,  but in no event later than 360 days after the Closing
Date.  The foregoing  repurchase  obligation  shall not apply in the event that the Sponsor cannot deliver
such original or copy of any document  submitted for recording to the appropriate  recording office in the
applicable  jurisdiction  because such  document has not been  returned by such office;  provided that the
Sponsor  shall instead  deliver a recording  receipt of such  recording  office or, if such receipt is not
available,  a certificate  confirming  that such documents have been accepted for recording,  and delivery
to the Trustee or the  Custodian,  as its agent,  shall be effected by the Sponsor  within  thirty days of
its receipt of the original recorded document.

         (c)      In the event  that a Mortgage  Loan is  purchased  by the  Sponsor  in  accordance  with
Sections  2.02(a) or (b) above,  the Sponsor shall remit to the Servicer the Repurchase  Price for deposit
in the Custodial Account and the Sponsor shall provide to the Trustee written  notification  detailing the
components of the Repurchase  Price.  Upon deposit of the Repurchase Price in the Custodial  Account,  the
Depositor  shall notify the Trustee and the Custodian,  as agent of the Trustee (upon receipt of a Request
for Release in the form of Exhibit D  attached hereto with respect to such Mortgage  Loan),  shall release
to the Sponsor the related  Mortgage  File and the Trustee shall  execute and deliver all  instruments  of
transfer or assignment,  without recourse,  representation or warranty, furnished to it by the Sponsor, as
are necessary to vest in the Sponsor  title to and rights under the Mortgage  Loan.  Such  purchase  shall
be deemed to have  occurred on the date on which the  Repurchase  Price in available  funds is received by
the Trustee.  The Servicer  shall amend the Mortgage Loan Schedule,  which was previously  delivered to it
by the Depositor in a form agreed to between the Depositor  and the Servicer,  to reflect such  repurchase
and shall promptly  notify the Trustee of such amendment and the Trustee shall promptly  notify the Rating
Agencies and the Servicer of such  amendment.  The  obligation of the Sponsor to  repurchase  any Mortgage
Loan as to which such a defect in a constituent  document exists shall be the sole remedy  respecting such
defect available to the Certificateholders or to the Trustee on their behalf.

         Section 2.03.     Assignment of Interest in the Mortgage Loan Purchase Agreement.

         (a)      The Depositor  hereby assigns to the Trustee,  on behalf of Trust for the benefit of the
Certificateholders,  all of its right,  title and interest in the Mortgage  Loan Purchase  Agreement.  The
obligations  of the Sponsor to  substitute  or  repurchase,  as  applicable,  a Mortgage Loan shall be the
Trustee's  and the  Certificateholders'  sole  remedy  for  any  breach  thereof.  At the  request  of the
Trustee,  the Depositor shall take such actions as may be necessary to enforce the above right,  title and
interest on behalf of the Trust and the  Certificateholders  or shall  execute such  further  documents as
the Trustee may reasonably require in order to enable the Trustee to carry out such enforcement.

         (b)      If the  Depositor,  the  Servicer  or  the  Trustee  discovers  a  breach  of any of the
representations  and  warranties  set  forth  in  the  Mortgage  Loan  Purchase  Agreement,  which  breach
materially and adversely  affects the value of the interests of  Certificateholders  or the Trustee in the
related  Mortgage  Loan, the party  discovering  the breach shall give prompt written notice of the breach
to the other  parties.  The  Sponsor,  within 90 days of its  discovery  or  receipt  of notice  that such
breach has  occurred  (whichever  occurs  earlier),  shall cure the breach in all  material  respects  or,
subject to the Mortgage  Loan  Purchase  Agreement or  Section 2.04,  as  applicable,  shall  purchase the
Mortgage Loan or any property  acquired with respect thereto from the Trust;  provided,  however,  that if
there  is a  breach  of  any  representation  set  forth  in  the  Mortgage  Loan  Purchase  Agreement  or
Section 2.04,  as applicable,  and the Mortgage Loan or the related property acquired with respect thereto
has been sold, then the Sponsor shall pay, in lieu of the Repurchase  Price,  any excess of the Repurchase
Price over the Net Liquidation  Proceeds  received upon such sale. If the Net Liquidation  Proceeds exceed
the  Repurchase  Price,  any excess  shall be paid to the Sponsor to the extent not  required by law to be
paid to the  borrower.  Any such  purchase by the Sponsor  shall be made by  providing  an amount equal to
the  Repurchase  Price to the  Servicer  for deposit in the  Custodial  Account  and written  notification
detailing the  components  of such  Repurchase  Price.  The Sponsor shall notify the Trustee and submit to
the Trustee or the Custodian,  as its agent, a Request for Release,  and the Trustee shall release, or the
Trustee  shall cause the  Custodian to release,  to the Sponsor the related  Mortgage File and the Trustee
shall  execute and deliver all  instruments  of transfer or  assignment  furnished  to it by the  Sponsor,
without  recourse,  representation or warranty as are necessary to vest in the Sponsor title to and rights
under the Mortgage Loan or any property  acquired with respect  thereto.  Such purchase shall be deemed to
have  occurred on the date on which the  Repurchase  Price in available  funds is received by the Trustee.
The Sponsor shall amend the Mortgage Loan Schedule to reflect such  repurchase and shall  promptly  notify
the Trustee and the Rating  Agencies of such  amendment.  Enforcement  of the obligation of the Sponsor to
purchase (or  substitute a Substitute  Mortgage Loan for) any Mortgage Loan or any property  acquired with
respect  thereto (or pay the Repurchase  Price as set forth in the above proviso) as to which a breach has
occurred and is  continuing  shall  constitute  the sole remedy  respecting  such breach  available to the
Certificateholders or the Trustee on their behalf.

         (c)      In  connection  with any  repurchase  of a  Mortgage  Loan or the cure of a breach  of a
representation  or warranty  pursuant to this Section  2.03,  the Sponsor  shall  promptly  furnish to the
Trustee an officer's  certificate,  signed by a duly authorized  officer of the Sponsor to the effect that
such  repurchase or cure has been made in accordance  with the terms and  conditions of this Agreement and
that all conditions  precedent to such repurchase or cure have been  satisfied,  including the delivery to
the Trustee of the Repurchase  Price for deposit into the  Distribution  Account,  together with copies of
any Opinion of Counsel  required to be delivered  pursuant to this  Agreement and the related  Request for
Release,  in which the Trustee may rely.  Solely for purposes of the Trustee  providing an  Assessment  of
Compliance,  upon receipt of such  documentation,  the Trustee shall  approve such  repurchase or cure and
which approval shall consist solely of the Trustee's receipt of such documentation and deposits.

         Section 2.04.     Substitution of Mortgage Loans.

         (a)  Notwithstanding  anything  to the  contrary  in this  Agreement,  in lieu  of  purchasing  a
Mortgage  Loan pursuant to the Mortgage  Loan  Purchase  Agreement or Sections  2.02 or 2.03,  the Sponsor
may, no later than the date by which such purchase by the Sponsor would  otherwise be required,  tender to
the Trustee  (on behalf of the Trust) a  Substitute  Mortgage  Loan  accompanied  by a  certificate  of an
authorized  officer of the Sponsor that such  Substitute  Mortgage Loan conforms to the  requirements  set
forth in the  definition of  "Substitute  Mortgage  Loan" in the Mortgage Loan Purchase  Agreement or this
Agreement,  as applicable;  provided,  however,  that substitution  pursuant to the Mortgage Loan Purchase
Agreement or this  Section 2.04,  as  applicable,  in lieu of purchase  shall not be  permitted  after the
termination of the two-year period  beginning on the Startup Day;  provided,  further,  that if the breach
would   cause  the   Mortgage   Loan  to  be  other   than  a   "qualified   mortgage"   as   defined   in
Section 860G(a)(3)(A) of the Code and Treasury Regulation Section 1.860G-2(a)(1),  (2), (4), (5), (6), (7)
and (9),  without reliance on the provisions of Treasury  Regulation  Section  1.860G-2(a)(3)  or Treasury
Regulation  Section  1.860G-2(f)(2)  or any other provision that would allow a Mortgage Loan to be treated
as a "qualified  mortgage"  notwithstanding its failure to meet the requirements of Section  860G(a)(3)(A)
of the Code and Treasury  Regulation  Section  1.860G-2(a)(1),  (2),  (4), (5), (6), (7) and (9), any such
cure or  substitution  must occur within 90 days from the date the breach was  discovered.  The Trustee or
the  Custodian,  as its agent,  shall  examine the Mortgage File for any  Substitute  Mortgage Loan in the
manner set forth in  Section 2.02(a)  and the Trustee or the  Custodian,  as its agent,  shall  notify the
Sponsor,  in writing,  within five Business Days after receipt,  whether or not the documents  relating to
the Substitute  Mortgage Loan satisfy the requirements of the fourth sentence of Section  2.02(a).  Within
two Business  Days after such  notification,  the Sponsor  shall provide to the Trustee for deposit in the
Distribution  Account  the  amount,  if any,  by which the  Outstanding  Principal  Balance as of the next
preceding Due Date of the Mortgage Loan for which  substitution is being made,  after giving effect to the
Scheduled  Principal due on such date,  exceeds the Outstanding  Principal  Balance as of such date of the
Substitute  Mortgage  Loan,  after giving  effect to Scheduled  Principal  due on such date,  which amount
shall be treated  for the  purposes  of this  Agreement  as if it were the  payment by the  Sponsor of the
Repurchase  Price for the  purchase of a Mortgage  Loan by the  Sponsor.  After such  notification  to the
Sponsor  and, if any such excess  exists,  upon  receipt of such  deposit,  the Trustee  shall accept such
Substitute  Mortgage Loan which shall  thereafter be deemed to be a Mortgage Loan hereunder.  In the event
of such a  substitution,  accrued  interest  on the  Substitute  Mortgage  Loan for the month in which the
substitution  occurs and any Principal  Prepayments  made thereon  during such month shall be the property
of the Trust Fund and accrued  interest for such month on the Mortgage Loan for which the  substitution is
made and any Principal  Prepayments  made thereon  during such month shall be the property of the Sponsor.
The Scheduled  Principal on a Substitute  Mortgage  Loan due on the Due Date in the month of  substitution
shall be the  property of the Sponsor  and the  Scheduled  Principal  on the  Mortgage  Loan for which the
substitution  is made due on such Due Date shall be the  property of the Trust Fund.  Upon  acceptance  of
the  Substitute  Mortgage Loan (and  delivery to the Trustee or the Custodian as agent of the Trustee,  as
applicable,  of a Request for Release for such Mortgage Loan), the Trustee or the Custodian,  as agent for
the  Trustee,  shall  release to the  Sponsor the  related  Mortgage  File  related to any  Mortgage  Loan
released pursuant to the Mortgage Loan Purchase  Agreement or this  Section 2.04,  as applicable,  and the
Trustee  (or the  Custodian,  as agent of the  Trustee)  shall  execute and  deliver  all  instruments  of
transfer or  assignment,  without  recourse,  representation  or warranty in form as provided to it as are
necessary  to vest in the Sponsor  title to and rights under any Mortgage  Loan  released  pursuant to the
Mortgage  Loan  Purchase  Agreement or this  Section 2.04,  as  applicable.  The Sponsor shall deliver the
documents  related to the Substitute  Mortgage Loan in accordance with the provisions of the Mortgage Loan
Purchase  Agreement or Sections  2.01(b) and 2.02(b),  as  applicable,  with the date of acceptance of the
Substitute  Mortgage  Loan deemed to be the  Closing  Date for  purposes of the time  periods set forth in
such  Sections.  The  representations  and  warranties  set forth in the Mortgage Loan Purchase  Agreement
shall be deemed to have been made by the Sponsor with respect to each  Substitute  Mortgage Loan as of the
date of  acceptance  of such  Mortgage  Loan by the Trustee (on behalf of the  Trust).  The Sponsor  shall
amend the Mortgage  Loan  Schedule to reflect such  substitution  and shall provide a copy of such amended
Mortgage Loan Schedule to the Trustee,  who shall then deliver such amended  Mortgage Loan Schedule to the
Rating Agencies.

         (b)      In  connection  with any  substitution  of a Mortgage  Loan or the cure of a breach of a
representation  or warranty  pursuant to this Section  2.04,  the Sponsor  shall  promptly  furnish to the
Trustee an officer's  certificate,  signed by a duly authorized  officer of the Sponsor to the effect that
such  substitution  or cure has been made in accordance  with the terms and  conditions of this  Agreement
and that all  conditions  precedent  to such  substitution  or cure have  been  satisfied,  including  the
delivery to the  Trustee of the  Substitution  Adjustment  Amount,  as  applicable,  for deposit  into the
Distribution  Account,  together with copies of any Opinion of Counsel  required to be delivered  pursuant
to this  Agreement  and the  related  Request  for  Release,  in which the  Trustee  may rely.  Solely for
purposes of the Trustee  providing an Assessment of Compliance,  upon receipt of such  documentation,  the
Trustee shall approve such  substitution  or cure, as applicable,  and which approval shall consist solely
of the Trustee's receipt of such documentation and deposits.

         Section 2.05.     Issuance of Certificates.

         (a)      The Trustee  acknowledges  the assignment to it (on behalf of the Trust) of the Mortgage
Loans and the other  assets  comprising  the Trust  Fund and,  concurrently  therewith,  has  signed,  and
countersigned  and delivered to the  Depositor,  in exchange  therefor,  Certificates  in such  authorized
denominations  representing  such  Fractional  Undivided  Interests as the  Depositor has  requested.  The
Trustee  agrees  that it will hold the  Mortgage  Loans and such other  assets as may from time to time be
delivered   to  it   segregated   on  the  books  of  the   Trustee  in  trust  for  the  benefit  of  the
Certificateholders.

         (b)      The  Depositor,  concurrently  with the  execution  and  delivery  hereof,  does  hereby
transfer,  assign,  set over and otherwise  convey in trust to the Trustee without recourse all the right,
title  and  interest  of the  Depositor  in and to the  REMIC I Regular  Interests  and  REMIC II  Regular
Interests  and the other  assets of REMIC III for the benefit of the  holders of the REMIC III  Interests,
REMIC III Regular Interests I-B-IO-I,  I-B-IO-P,  II-B-IO-I and II-B-IO-P and the other assets of REMIC IV
for the  benefit of the  holders  of the REMIC IV  Interests.  The  Trustee  acknowledges  receipt of such
Uncertificated  Regular  Interests and such other assets and declares that it holds and will hold the same
in trust for the  exclusive  use and  benefit  of the  holders  of the REMIC  III  Interests  and REMIC IV
Interests, as applicable.

         Section 2.06.     Representations and Warranties  Concerning the Depositor.  The Depositor hereby
represents and warrants to the Servicer and the Trustee as follows:

         (a)      the  Depositor  (a) is a  corporation  duly  organized,  validly  existing  and in  good
standing  under the laws of the State of Delaware and (b) is qualified  and in good  standing as a foreign
corporation to do business in each jurisdiction  where such  qualification is necessary,  except where the
failure  so to  qualify  would  not  reasonably  be  expected  to have a  material  adverse  effect on the
Depositor's  business as presently  conducted or on the  Depositor's  ability to enter into this Agreement
and to consummate the transactions contemplated hereby;

         (b)      the Depositor  has full  corporate  power to own its property,  to carry on its business
as presently conducted and to enter into and perform its obligations under this Agreement;

         (c)      the  execution  and  delivery  by  the  Depositor  of  this  Agreement  have  been  duly
authorized by all necessary  corporate action on the part of the Depositor;  and neither the execution and
delivery of this Agreement,  nor the consummation of the transactions herein contemplated,  nor compliance
with the  provisions  hereof,  will conflict with or result in a breach of, or constitute a default under,
any of the provisions of any law,  governmental  rule,  regulation,  judgment,  decree or order binding on
the  Depositor or its  properties or the articles of  incorporation  or by-laws of the  Depositor,  except
those  conflicts,  breaches or defaults which would not reasonably be expected to have a material  adverse
effect on the  Depositor's  ability  to enter  into this  Agreement  and to  consummate  the  transactions
contemplated hereby;

         (d)      the  execution,  delivery and  performance  by the  Depositor of this  Agreement and the
consummation  of the  transactions  contemplated  hereby do not require  the  consent or approval  of, the
giving of notice to, the  registration  with,  or the taking of any other action in respect of, any state,
federal  or  other  governmental  authority  or  agency,  except  those  consents,   approvals,   notices,
registrations or other actions as have already been obtained, given or made;

         (e)      this Agreement has been duly executed and delivered by the Depositor  and,  assuming due
authorization,  execution  and  delivery  by the other  parties  hereto,  constitutes  a valid and binding
obligation of the Depositor  enforceable  against it in accordance  with its terms  (subject to applicable
bankruptcy  and  insolvency  laws and other  similar  laws  affecting  the  enforcement  of the  rights of
creditors generally);

         (f)      there  are no  actions,  suits  or  proceedings  pending  or,  to the  knowledge  of the
Depositor,  threatened against the Depositor,  before or by any court,  administrative agency,  arbitrator
or  governmental  body  (i) with  respect to any of the  transactions  contemplated  by this  Agreement or
(ii) with respect to any other matter which in the judgment of the Depositor will be determined  adversely
to the Depositor and will if determined  adversely to the Depositor  materially  and adversely  affect the
Depositor's  ability to enter into this Agreement or perform its  obligations  under this  Agreement;  and
the  Depositor  is not in  default  with  respect  to any  order  of  any  court,  administrative  agency,
arbitrator or governmental  body so as to materially and adversely  affect the  transactions  contemplated
by this Agreement;

         (g)      immediately  prior to the transfer and  assignment to the Trust,  each Mortgage Note and
each  Mortgage were not subject to an  assignment  or pledge,  and the  Depositor had good and  marketable
title to, was the sole owner  thereof and had full right to transfer  and sell such  Mortgage  Loan to the
Trustee free and clear of any encumbrance, equity, lien, pledge, charge, claim or security interest; and

         (h)      the  Depositor  has filed all  reports  required  to be filed by  Section  13 or Section
15(d) of the Exchange  Act during the  preceding  twelve (12) months (or for such shorter  period that the
Depositor was required to file such reports) and it has been subject to such filing  requirements  for the
past ninety (90) days.

         Section 2.07.     Representations and Warranties of the Company and Sponsor.

         (a)      The  Company  hereby  represents  and  warrants  to the  Trustee  and the  Depositor  as
follows, as of the Closing Date:

                  (i)      it is duly  organized and is validly  existing and in good  standing  under the
laws of the State of Delaware  and is duly  authorized  and  qualified  to transact  any and all  business
contemplated  by this Agreement to be conducted by it in any state in which a Mortgaged  Property  related
to a  Mortgage  Loan is  located  or is  otherwise  not  required  under  applicable  law to  effect  such
qualification  and, in any event,  is in compliance with the doing business laws of any such state, to the
extent  necessary to ensure its ability to enforce each Mortgage  Loan,  to service the Mortgage  Loans in
accordance  with the terms of this  Agreement  and to  perform  any of its other  obligations  under  this
Agreement and any other Transaction Documents to which it is a party in accordance with the terms hereof;

                  (ii)     it has the full  corporate  power and authority to service each Mortgage  Loan,
and to execute,  deliver and perform,  and to enter into and consummate the  transactions  contemplated by
this Agreement and any other  Transaction  Documents to which it is a party and has duly authorized by all
necessary  corporate action on its part the execution,  delivery and performance of this Agreement and any
other  Transaction  Documents  to which  it is a  party;  and this  Agreement  and any  other  Transaction
Documents to which it is a party,  assuming the due  authorization,  execution and delivery  hereof by the
other parties  hereto,  constitutes its legal,  valid and binding  obligation,  enforceable  against it in
accordance  with its terms,  except  that (a) the  enforceability  hereof  may be  limited by  bankruptcy,
insolvency,  moratorium,  receivership and other similar laws relating to creditors'  rights generally and
(b) the remedy of specific  performance and injunctive and other forms of equitable  relief may be subject
to equitable  defenses and to the  discretion  of the court  before which any  proceeding  therefor may be
brought;

                  (iii)    the  execution  and  delivery  of  this  Agreement  and any  other  Transaction
Documents to which it is a party by it, the  servicing of the Mortgage  Loans by it under this  Agreement,
the  consummation  of any  other  of the  transactions  contemplated  by  this  Agreement  and  any  other
Transaction  Documents to which it is a party,  and the fulfillment of or compliance with the terms hereof
are in its  ordinary  course of business  and will not (A) result in a breach of any term or  provision of
its charter or by-laws or (B) conflict with,  result in a breach,  violation or acceleration of, or result
in a default under,  the terms of any other material  agreement or instrument to which it is a party or by
which it may be bound,  or (C)  constitute a violation of any statute,  order or regulation  applicable to
it of any court,  regulatory body,  administrative  agency or governmental  body having  jurisdiction over
it;  and it is not in breach or  violation  of any  material  indenture  or other  material  agreement  or
instrument,  or in  violation  of any  statute,  order  or  regulation  of  any  court,  regulatory  body,
administrative  agency or  governmental  body having  jurisdiction  over it which breach or violation  may
materially  impair its  ability to perform or meet any of its  obligations  under this  Agreement  and any
other Transaction Documents to which it is a party;

                  (iv)     it is an  approved  company of  conventional  mortgage  loans for Fannie Mae or
Freddie Mac and is a mortgagee  approved by the  Secretary  of Housing and Urban  Development  pursuant to
sections 203 and 211 of the National Housing Act;

                  (v)      no litigation is pending or, to the best of its knowledge,  threatened, against
it that  would  materially  and  adversely  affect  the  execution,  delivery  or  enforceability  of this
Agreement  and any other  Transaction  Documents  to which it is a party or its  ability  to  service  the
Mortgage Loans or to perform any of its other  obligations  under this Agreement and any other Transaction
Documents to which it is a party in accordance with the terms hereof; and

                  (vi)     no  consent,  approval,  authorization  or order of any  court or  governmental
agency or body is required for its  execution,  delivery and  performance  of, or  compliance  with,  this
Agreement  and any  other  Transaction  Documents  to  which  it is a  party  or the  consummation  of the
transactions  contemplated hereby, or if any such consent,  approval,  authorization or order is required,
it has obtained the same;

         (b)      The  Sponsor  hereby  represents  and  warrants  to the  Depositor  and the  Trustee  as
follows, as of the Closing Date:

                  (i)      the  Sponsor  is  duly  organized  as a  Delaware  corporation  and is  validly
existing  and in good  standing  under  the  laws of the  State of  Delaware  and is duly  authorized  and
qualified  to transact any and all  business  contemplated  by this  Agreement  and any other  Transaction
Documents  to  which  it is a party to be  conducted  by the  Sponsor  in any  state in which a  Mortgaged
Property is located or is otherwise not required under  applicable law to effect such  qualification  and,
in any event,  is in compliance  with the doing business laws of any such state,  to the extent  necessary
to ensure its ability to enforce each  Mortgage  Loan, to sell the Mortgage  Loans in accordance  with the
terms of this  Agreement and to perform any of its other  obligations  under this  Agreement and any other
Transaction Documents to which it is a party in accordance with the terms hereof or thereof;

                  (ii)     the Sponsor has the full  corporate  power and  authority to sell each Mortgage
Loan,  and  to  execute,  deliver  and  perform,  and  to  enter  into  and  consummate  the  transactions
contemplated  by this  Agreement and any other  Transaction  Documents to which it is a party and has duly
authorized  by all  necessary  corporate  action on the part of the Sponsor the  execution,  delivery  and
performance  of this  Agreement  and any  other  Transaction  Documents  to which it is a party;  and this
Agreement  and any other  Transaction  Documents to which it is a party,  assuming the due  authorization,
execution  and delivery  hereof by the other  parties  hereto or thereto,  as  applicable,  constitutes  a
legal,  valid and binding  obligation of the Sponsor,  enforceable  against the Sponsor in accordance with
its  terms,  except  that  (a)  the  enforceability  hereof  may be  limited  by  bankruptcy,  insolvency,
moratorium,  receivership  and other  similar laws  relating to  creditors'  rights  generally and (b) the
remedy of  specific  performance  and  injunctive  and other forms of  equitable  relief may be subject to
equitable  defenses  and to the  discretion  of the court  before  which any  proceeding  therefor  may be
brought;

                  (iii)    the  execution  and  delivery  of  this  Agreement  and any  other  Transaction
Documents to which it is a party by the Sponsor,  the sale of the Mortgage  Loans by the Sponsor under the
Mortgage Loan Purchase Agreement,  the consummation of any other of the transactions  contemplated by this
Agreement  and any  other  Transaction  Documents  to  which  it is a  party,  and the  fulfillment  of or
compliance  with the terms  hereof and thereof are in the  ordinary  course of business of the Sponsor and
will not (A) result in a breach of any term or  provision  of the charter or by-laws of the Sponsor or (B)
conflict with,  result in a breach,  violation or acceleration of, or result in a default under, the terms
of any other  material  agreement  or  instrument  to which the  Sponsor  is a party or by which it may be
bound,  or (C)  constitute a violation of any statute,  order or  regulation  applicable to the Sponsor of
any court,  regulatory  body,  administrative  agency or governmental  body having  jurisdiction  over the
Sponsor;  and the  Sponsor is not in breach or  violation  of any  material  indenture  or other  material
agreement or  instrument,  or in violation of any statute,  order or regulation  of any court,  regulatory
body,  administrative  agency or governmental  body having  jurisdiction over it which breach or violation
may  materially  impair  the  Sponsor's  ability  to  perform  or meet any of its  obligations  under this
Agreement and any other Transaction Documents to which it is a party;

                  (iv)     the Sponsor is an approved  seller of  conventional  mortgage  loans for Fannie
Mae or  Freddie  Mac and is a  mortgagee  approved  by the  Secretary  of  Housing  and Urban  Development
pursuant to sections 203 and 211 of the National Housing Act;

                  (v)      no  litigation  is  pending  or,  to  the  best  of  the  Sponsor's  knowledge,
threatened,  against the Sponsor that would  materially and adversely  affect the  execution,  delivery or
enforceability  of this  Agreement  and any  other  Transaction  Documents  to  which it is a party or the
ability of the Sponsor to sell the Mortgage  Loans or to perform any of its other  obligations  under this
Agreement and any other  Transaction  Documents to which it is a party in accordance with the terms hereof
or thereof;

                  (vi)     no  consent,  approval,  authorization  or order of any  court or  governmental
agency or body is required for the  execution,  delivery and  performance by the Sponsor of, or compliance
by the Sponsor  with,  this  Agreement and any other  Transaction  Documents to which it is a party or the
consummation  of the  transactions  contemplated  hereby or  thereby,  or if any such  consent,  approval,
authorization or order is required, the Sponsor has obtained the same; and

                  (vii)    as of the Closing Date,  the  representations  and  warranties  concerning  the
Mortgage  Loans set forth in the Mortgage  Loan  Purchase  Agreement  are true and correct in all material
respects.

         Section 2.08.     Purposes and Powers of the Trust.

         The  purpose  of the  common  law trust,  as  created  hereunder,  is to engage in the  following
activities:

         (a)      acquire  and hold the  Mortgage  Loans  and the other  assets of the Trust  Fund and the
proceeds therefrom;

         (b)      to issue the Certificates sold to the Depositor in exchange for the Mortgage Loans;

         (c)      to make payments on the Certificates;

         (d)      to engage in those  activities that are necessary,  suitable or convenient to accomplish
the foregoing or are incidental thereto or connected therewith; and

         (e)      subject to compliance  with this  Agreement,  to engage in such other  activities as may
be required in  connection  with  conservation  of the Trust Fund and the making of  distributions  to the
Certificateholders.

         The Trust is hereby  authorized  to engage in the  foregoing  activities.  The Trustee  shall not
cause the Trust to engage in any activity  other than in  connection  with the  foregoing or other than as
required or authorized by the terms of this  Agreement  while any  Certificate  is  outstanding,  and this
Section 2.08 may not be amended,  without the consent of the Certificateholders  evidencing 51% or more of
the aggregate voting rights of the Certificates.

                                               ARTICLE III

                              Administration and Servicing of Mortgage Loans

         Section 3.01.     Servicer to Act as Servicer.  The Servicer  shall  service and  administer  the
Mortgage  Loans in accordance  with this  Agreement and with Accepted  Servicing  Practices and shall have
full power and authority,  acting alone,  to do or cause to be done any and all things in connection  with
such servicing and  administration  which the Servicer may deem necessary or desirable and consistent with
the terms of this  Agreement and with Accepted  Servicing  Practices and shall exercise the same care that
it  customarily  employs  for its own  account.  In  addition,  the  Servicer  shall  furnish  information
regarding  the  borrower  credit  files  related to such  Mortgage  Loan to credit  reporting  agencies in
compliance  with  the  provisions  of the  Fair  Credit  Reporting  Act  and the  applicable  implementing
regulations.  Except as set forth in this  Agreement,  the Servicer  shall  service the Mortgage  Loans in
accordance with Accepted  Servicing  Practices in compliance  with the servicing  provisions of the Fannie
Mae Guide,  which  include,  but are not limited to,  provisions  regarding  the  liquidation  of Mortgage
Loans, the collection of Mortgage Loan payments,  the payment of taxes,  insurance and other charges,  the
maintenance of hazard  insurance  with a Qualified  Insurer,  the  maintenance of fidelity bond and errors
and omissions insurance,  inspections,  the restoration of Mortgaged Property,  the maintenance of Primary
Mortgage  Insurance  Policies,  insurance  claims,  and  title  insurance,  management  of  REO  Property,
permitted  withdrawals with respect to REO Property,  liquidation reports, and reports of foreclosures and
abandonments  of Mortgaged  Property,  the transfer of Mortgaged  Property,  the release of Mortgage  Loan
Documents,  annual  statements,  and examination of records and facilities.  In the event of any conflict,
inconsistency  or  discrepancy  between any of the servicing  provisions of this  Agreement and any of the
servicing  provisions  of the Fannie Mae Guide,  the  provisions  of this  Agreement  shall control and be
binding upon the Depositor and the Servicer.

         In addition,  if a Mortgage  Loan is in default or such default is  reasonably  foreseeable,  the
Servicer may also waive,  modify or vary any term of any Mortgage Loan or consent to the  postponement  of
strict  compliance  with any such term or in any  manner  grant  indulgence  to any  mortgagor,  including
without  limitation,  to (1)  capitalize  any amounts  owing on the Mortgage Loan by adding such amount to
the  outstanding  principal  balance of the Mortgage  Loan,  (2) defer such amounts to a later date or the
final payment date of such Mortgage  Loan,  (3) extend the maturity of any such Mortgage  Loan,  (4) amend
the related  Mortgage  Note to reduce the related  Mortgage  Rate with respect to any Mortgage  Loan,  (5)
convert the Mortgage  Rate on any  Mortgage  Loan from a fixed rate to an  adjustable  rate or vice versa,
(6) with  respect to a mortgage  loan with an initial  fixed rate period  followed by an  adjustable  rate
period,  extend the fixed period and reduce the adjustable  rate period,  and/or (7) forgive the amount of
any  interest  and  principal   owed  by  the  related   Mortgagor;   provided  that,  in  the  Servicer's
determination,  such waiver,  modification,  postponement or indulgence:  (A) is not materially adverse to
the  interests  of the  Certificateholders  in the  aggregate  on a present  value basis using  reasonable
assumptions  (including  taking into account any  estimated  Realized  Loss that might result  absent such
action) and (B) does not amend the related  Mortgage  Note to extend the maturity  thereof  later than the
date of the Latest Possible  Maturity Date;  provided further,  that the Servicer shall not modify,  waive
or vary the term of any  Mortgage  Loan which is not in default or as to which  default is not  reasonably
foreseeable  unless the  Servicer  delivers to the Trustee an Opinion of Counsel,  from counsel that has a
national  reputation  with respect to taxation of REMICs,  that such  modification  of such  Mortgage Loan
will not result in the imposition of taxes on or disqualify from REMIC status any of the 2007-AR5 REMICs.

         In connection with any such Servicing  Modification,  the Servicer may reimburse  itself from the
Trust for any  outstanding  advances  or Monthly  Advances at the time of the  modification  to the extent
interest  and  principal is forgiven or Monthly  Advances are  reimbursed.  Any such  reimbursement  shall
occur during the same calendar  month as the Servicing  Modification,  to the extent that such advances or
Monthly Advances are forgiven,  and any such  reimbursement  will be treated as a Realized Loss which will
be  incurred  on  the  Distribution  Date  related  to the  calendar  month  during  which  the  Servicing
Modification  occurred.  To the extent  advances,  Monthly  Advances or other amounts owed to the Servicer
are capitalized, the Servicer may reimburse itself from such arrearages on a first priority basis.

         The Servicer  shall provide to each  Mortgagor of a Mortgage Loan all payment  options  listed in
the  related  Mortgage  Note  that  are  available  to  such  Mortgagor  with  respect  to  such  payment,
notwithstanding  any  provision  in the  related  Mortgage  Note that  explicitly  states or implies  that
providing  such options is optional for the servicer of such  Mortgage  Loan or the owner or holder of the
related Mortgage Note.

         Notwithstanding  the foregoing,  the Servicer shall not permit any  modification  with respect to
any Mortgage  Loan that would both  constitute a sale or exchange of such Mortgage Loan within the meaning
of  Section 1001  of the Code and any  proposed,  temporary or final  regulations  promulgated  thereunder
(other than in connection  with a proposed  conveyance or assumption of such Mortgage Loan that is treated
as a Principal  Prepayment in Full) and cause any REMIC formed under this  Agreement to fail to qualify as
a REMIC  under the Code.  Upon  request,  the  Trustee  shall  furnish  the  Servicer  with any  powers of
attorney,  in  substantially  the form  attached  hereto  as  Exhibit  I, and other  documents  in form as
provided to it  necessary or  appropriate  to enable the  Servicer to service and  administer  the related
Mortgage Loans and REO Property.

         The Trustee shall provide  access to the records and  documentation  in possession of the Trustee
regarding   the  related   Mortgage   Loans  and  REO   Property   and  the   servicing   thereof  to  the
Certificateholders,  the FDIC,  and the  supervisory  agents and examiners of the FDIC,  such access being
afforded only upon  reasonable  prior written  request and during normal  business  hours at the office of
the  Trustee;  provided,  however,  that,  unless  otherwise  required by law,  the  Trustee  shall not be
required to provide access to such records and  documentation  if the provision  thereof would violate the
legal right to privacy of any  Mortgagor.  The Trustee shall allow  representatives  of the above entities
to  photocopy  any of the records and  documentation  and shall  provide  equipment  for that purpose at a
charge that covers the Trustee's actual costs.

         The  Trustee  shall  execute  and  deliver to the  Servicer  any court  pleadings,  requests  for
trustee's  sale or other  documents  prepared  by the  Servicer  as  necessary  or  desirable  to  (i) the
foreclosure  or trustee's  sale with respect to a Mortgaged  Property;  (ii) any  legal action  brought to
obtain  judgment  against any  Mortgagor  on the  Mortgage  Note or Security  Instrument;  (iii) obtain  a
deficiency  judgment against the Mortgagor;  or (iv) enforce any other rights or remedies  provided by the
Mortgage Note or Security Instrument or otherwise available at law or equity.

         The Servicer shall not waive any Prepayment Charge unless: (i) the  enforceability  thereof shall
have been limited by bankruptcy, insolvency,  moratorium,  receivership and other similar laws relating to
creditors'  rights  generally,  (ii) the enforcement  thereof is illegal,  or any local,  state or federal
agency has  threatened  legal action if the  prepayment  penalty is enforced,  (iii) the mortgage debt has
been  accelerated  in connection  with a foreclosure or other  involuntary  payment or (iv) such waiver is
standard  and  customary  in  servicing  similar  Mortgage  Loans and relates to a default or a reasonably
foreseeable  default and would,  in the reasonable  judgment of the Servicer,  maximize  recovery of total
proceeds  taking into account the value of such  Prepayment  Charge and the related  Mortgage  Loan.  If a
Prepayment  Charge is waived,  but does not meet the  standards  described  above,  then the  Servicer  is
required to pay the amount of such waived  Prepayment  Charge by remitting such amount to the Depositor by
the Distribution Account Deposit Date.

         Section 3.02.     REMIC-Related  Covenants.  For as long as any 2007-AR5  REMIC shall exist,  the
Trustee  shall act in  accordance  herewith to assure  continuing  treatment of such  2007-AR5  REMIC as a
REMIC,  and the Trustee  shall comply with any  directions of the Depositor or the Servicer to assure such
continuing  treatment.  In  particular,  the  Trustee  shall not (a) sell or permit the sale of all or any
portion of the  Mortgage  Loans or of any  investment  of deposits in an Account  unless such sale is as a
result of a repurchase  of the  Mortgage  Loans  pursuant to this  Agreement or the Trustee has received a
REMIC  Opinion  addressed  to the Trustee  prepared  at the expense of the Trust Fund;  and (b) other than
with respect to a  substitution  pursuant to the Mortgage  Loan  Purchase  Agreement or  Section 2.04,  as
applicable,  accept any  contribution  to any  2007-AR5  REMIC after the Startup Day without  receipt of a
REMIC Opinion addressed to the Trustee.

         Section 3.03.     Monitoring of Subservicers.

         (a)      The  Servicer  shall  perform all of its  servicing  responsibilities  hereunder  or may
cause a  subservicer  to perform any such  servicing  responsibilities  on its behalf,  but the use by the
Servicer of a  subservicer  shall not release the Servicer from any of its  obligations  hereunder and the
Servicer  shall remain  responsible  hereunder for all acts and omissions of each  subservicer as fully as
if such  acts  and  omissions  were  those of the  Servicer.  Any such  subservicer  must be a Fannie  Mae
approved  seller/servicer  or a Freddie  Mac  seller/servicer  in good  standing  and no event  shall have
occurred,  including  but not limited to, a change in  insurance  coverage,  which would make it unable to
comply with the  eligibility  requirements  for lenders imposed by Fannie Mae or for  seller/servicers  by
Freddie Mac, or which would  require  notification  to Fannie Mae or Freddie  Mac. The Servicer  shall pay
all fees and expenses of each  subservicer  from its own funds,  and a subservicer's  fee shall not exceed
the Servicing Fee.

         (b)      At the cost and expense of the  Servicer,  without any right of  reimbursement  from the
Custodial  Account,  the Servicer  shall be entitled to  terminate  the rights and  responsibilities  of a
subservicer  and arrange for any  servicing  responsibilities  to be performed by a successor  subservicer
meeting the requirements in the preceding  paragraph,  provided,  however,  that nothing  contained herein
shall be deemed to prevent or prohibit the Servicer,  at the Servicer's  option,  from electing to service
the related  Mortgage  Loans itself.  In the event that the Servicer's  responsibilities  and duties under
this Agreement are terminated  pursuant to Section 7.07,  8.01 or 10.01,  and if requested to do so by the
Depositor,  the Servicer shall at its own cost and expense  terminate the rights and  responsibilities  of
each  subservicer  effective as of the date of  termination  of the Servicer.  The Servicer  shall pay all
fees,  expenses or  penalties  necessary  in order to terminate  the rights and  responsibilities  of each
subservicer from the Servicer's own funds without reimbursement from the Depositor.

         (c)      Notwithstanding  any of the  provisions  of this  Agreement  relating to  agreements  or
arrangements  between the Servicer and a subservicer  or any  reference  herein to actions taken through a
subservicer  or  otherwise,  the Servicer  shall not be relieved of its  obligations  to the Depositor and
shall be  obligated  to the same  extent  and under  the same  terms and  conditions  as if it alone  were
servicing  and  administering  the  Mortgage  Loans.  The  Servicer  shall be  entitled  to enter  into an
agreement  with  a  subservicer  for  indemnification  of the  Servicer  by the  subservicer  and  nothing
contained in this Agreement shall be deemed to limit or modify such indemnification.

         (d)      Any  subservicing  agreement  and any other  transactions  or  services  relating to the
Mortgage  Loans  involving a  subservicer  shall be deemed to be between  such  subservicer  and  Servicer
alone,  and the  Depositor  shall  have  no  obligations,  duties  or  liabilities  with  respect  to such
Subservicer  including no obligation,  duty or liability of Depositor to pay such  subservicer's  fees and
expenses.  For purposes of  distributions  and advances by the Servicer  pursuant to this  Agreement,  the
Servicer  shall be deemed to have received a payment on a Mortgage  Loan when a  subservicer  has received
such payment.

         Section 3.04.     Fidelity  Bond.  The  Servicer,  at its  expense,  shall  maintain  in effect a
blanket fidelity bond and an errors and omissions  insurance  policy,  affording  coverage with respect to
all  directors,  officers,  employees  and other Persons  acting on the  Servicer's  behalf,  and covering
errors  and  omissions  in the  performance  of the  Servicer's  obligations  hereunder.  The  errors  and
omissions  insurance  policy and the fidelity bond shall be in such form and amount  generally  acceptable
for entities serving as servicers.

         Section 3.05.     Power to Act;  Procedures.  The Servicer  shall service the Mortgage  Loans and
shall have full power and  authority,  subject to the REMIC  Provisions  and the  provisions  of Article X
hereof,  to do any and all  things  that it may  deem  necessary  or  desirable  in  connection  with  the
servicing and  administration of the Mortgage Loans,  including but not limited to the power and authority
(i) to execute and deliver,  on behalf of the  Certificateholders  and the Trustee,  customary consents or
waivers and other  instruments and documents,  (ii) to consent to transfers of any Mortgaged  Property and
assumptions  of the Mortgage  Notes and related  Mortgages,  (iii) to  collect any Insurance  Proceeds and
Liquidation  Proceeds,  and (iv) to  effectuate  foreclosure  or other  conversion of the ownership of the
Mortgaged  Property  securing any Mortgage  Loan, in each case, in accordance  with the provisions of this
Agreement,  as  applicable;  provided,  however,  that the  Servicer  shall not (and  consistent  with its
responsibilities  under 3.03,  shall not permit any  subservicer to) knowingly or  intentionally  take any
action,  or fail to take (or fail to cause to be taken) any action  reasonably  within its control and the
scope of duties more  specifically  set forth herein,  that, under the REMIC  Provisions,  if taken or not
taken,  as the case may be, would cause any 2007-AR5  REMIC to fail to qualify as a REMIC or result in the
imposition of a tax upon the Trust Fund  (including but not limited to the tax on prohibited  transactions
as  defined  in  Section 860F(a)(2)  of the  Code and the tax on  contributions  to a REMIC  set  forth in
Section 860G(d)  of the Code)  unless the  Servicer  has  received  an Opinion of Counsel  (but not at the
expense of the  Servicer) to the effect that the  contemplated  action would not cause any 2007-AR5  REMIC
to fail to qualify as a REMIC or result in the  imposition of a tax upon any 2007-AR5  REMIC.  The Trustee
shall furnish the  Servicer,  with any powers of attorney  empowering  the Servicer to execute and deliver
instruments  of  satisfaction  or  cancellation,  or of  partial  or full  release  or  discharge,  and to
foreclose  upon or  otherwise  liquidate  Mortgaged  Property,  and to appeal,  prosecute or defend in any
court  action  relating  to the  Mortgage  Loans  or the  Mortgaged  Property,  in  accordance  with  this
Agreement,  and the Trustee shall execute and deliver such other  documents,  as the Servicer may request,
to enable the Servicer to service and administer  the Mortgage  Loans and carry out its duties  hereunder,
in each case in accordance  with  Accepted  Servicing  Practices  (and the Trustee shall have no liability
for misuse of any such  powers of  attorney  by the  Servicer).  If the  Servicer  or the Trustee has been
advised that it is likely that the laws of the state in which action is to be taken  prohibit  such action
if taken in the name of the  Trustee or that the  Trustee  would be  adversely  affected  under the "doing
business"  or tax laws of such state if such  action is taken in its name,  the  Servicer  shall join with
the Trustee in the  appointment  of a  co-trustee  pursuant to  Section 9.11.  In the  performance  of its
duties  hereunder,  the  Servicer  shall be an  independent  contractor  and  shall  not,  except in those
instances where it is taking action in the name of the Trustee, be deemed to be the agent of the Trustee.

         Section 3.06.     Due-on-Sale Clauses; Assumption Agreements.

         (a)      When any  Mortgaged  Property is conveyed by a Mortgagor,  the Servicer or  subservicer,
to the extent it has knowledge of such conveyance,  shall enforce any due-on-sale  clause contained in any
Mortgage Note or Mortgage,  to the extent  permitted under  applicable law and  governmental  regulations,
but only to the extent that such enforcement  will not adversely  affect or jeopardize  coverage under any
Primary  Mortgage  Insurance  Policy.  Notwithstanding  the  foregoing,  the  Servicer is not  required to
exercise  such  rights  with  respect  to a  Mortgage  Loan if the  Person to whom the  related  Mortgaged
Property has been conveyed or is proposed to be conveyed  satisfies the terms and conditions  contained in
the Mortgage Note and Mortgage  related  thereto and the consent of the mortgagee under such Mortgage Note
or Mortgage is not  otherwise  so required  under such  Mortgage  Note or Mortgage as a condition  to such
transfer.  In the event  that the  Servicer  is  prohibited  by law from  enforcing  any such  due-on-sale
clause,  or if coverage under any Primary  Mortgage  Insurance Policy would be adversely  affected,  or if
nonenforcement is otherwise permitted hereunder,  the Servicer is authorized,  subject to Section 3.06(b),
to take or enter  into an  assumption  and  modification  agreement  from or with the  person to whom such
property  has been or is about to be  conveyed,  pursuant to which such person  becomes  liable  under the
Mortgage Note and,  unless  prohibited by applicable  state law, the  Mortgagor  remains  liable  thereon,
provided that the Mortgage  Loan shall  continue to be covered (if so covered  before the Servicer  enters
such  agreement)  by  the  applicable  Primary  Mortgage  Insurance  Policy.  The  Servicer,   subject  to
Section 3.06(b),  is also  authorized  with the prior approval of the insurers under any Primary  Mortgage
Insurance Policy to enter into a substitution of liability  agreement with such Person,  pursuant to which
the  original  Mortgagor is released  from  liability  and such Person is  substituted  as  Mortgagor  and
becomes liable under the Mortgage Note.  Notwithstanding  the foregoing,  the Servicer shall not be deemed
to be in  default  under  this  Section by  reason  of any  transfer  or  assumption  which  the  Servicer
reasonably believes it is restricted by law from preventing, for any reason whatsoever.

         (b)      Subject to the  Servicer's  duty to  enforce  any  due-on-sale  clause to the extent set
forth in  Section 3.06(a),  in any case in which a  Mortgaged  Property is to be conveyed to a Person by a
Mortgagor,  and such Person is to enter into an assumption or modification  agreement or supplement to the
Mortgage  Note or Mortgage  which  requires the  signature of the Trustee,  or if an instrument of release
signed by the Trustee is required  releasing  the  Mortgagor  from  liability  on the Mortgage  Loan,  the
Servicer is  authorized,  subject to the  requirements  of the  sentence  next  following,  to execute and
deliver,  on behalf  of the  Trustee,  the  assumption  agreement  with the  Person to whom the  Mortgaged
Property  is to be  conveyed  and such  modification  agreement  or  supplement  to the  Mortgage  Note or
Mortgage or other  instruments  as are reasonable or necessary to carry out the terms of the Mortgage Note
or Mortgage or otherwise to comply with any applicable  laws regarding  assumptions or the transfer of the
Mortgaged  Property to such Person;  provided,  however,  that in connection with any such assumption,  no
material  term of the Mortgage  Note may be changed.  Upon receipt of  appropriate  instructions  from the
Servicer in accordance  with the foregoing,  the Trustee shall execute any necessary  instruments for such
assumption  or  substitution  of  liability  delivered to it by the Servicer and as directed in writing by
the Servicer.  Upon the closing of the  transactions  contemplated by such  documents,  the Servicer shall
cause the originals or true and correct copies of the assumption  agreement,  the release (if any), or the
modification  or  supplement  to the  Mortgage  Note or  Mortgage  to be  delivered  to the Trustee or the
Custodian  and  deposited  with the  Mortgage  File for  such  Mortgage  Loan.  Any fee  collected  by the
Servicer or such  related  subservicer  for  entering  into an  assumption  or  substitution  of liability
agreement will be retained by the Servicer or such subservicer as additional servicing compensation.

         Section 3.07.     Release of Mortgage Files.

         (a)      Upon becoming  aware of the payment in full of any Mortgage  Loan, or the receipt by the
Servicer  of a  notification  that  payment  in full has been  escrowed  in a  manner  customary  for such
purposes for payment to  Certificateholders  on the next Distribution  Date, the Servicer will, (or if the
Servicer does not, the Trustee may),  promptly  furnish to the  Custodian,  on behalf of the Trustee,  two
copies of a certification  substantially in the form of Exhibit D hereto signed by a Servicing  Officer or
in a mutually agreeable  electronic format which will, in lieu of a signature on its face,  originate from
a  Servicing  Officer  (which  certification  shall  include a  statement  to the effect  that all amounts
received in  connection  with such payment that are  required to be  deposited  in the  Custodial  Account
maintained by the Servicer  pursuant to Section 4.01  have been or will be so deposited) and shall request
that the Custodian,  on behalf of the Trustee,  deliver to the Servicer the related  Mortgage  File.  Upon
receipt of such  certification  and  request,  the  Custodian,  on behalf of the Trustee,  shall  promptly
release the related  Mortgage  File to the  Servicer and the Trustee and  Custodian  shall have no further
responsibility  with  regard to such  Mortgage  File.  Upon any such  payment  in full,  the  Servicer  is
authorized,  to give,  as agent for the Trustee,  as the  mortgagee  under the  Mortgage  that secured the
Mortgage Loan, an instrument of satisfaction  (or assignment of mortgage without  recourse)  regarding the
Mortgaged  Property subject to the Mortgage,  which instrument of satisfaction or assignment,  as the case
may be, shall be delivered to the Person or Persons  entitled  thereto  against  receipt  therefor of such
payment,  it being  understood and agreed that no expenses  incurred in connection with such instrument of
satisfaction or assignment, as the case may be, shall be chargeable to the Custodial Account.

         In the event the Servicer  satisfies or releases a Mortgage  without having  obtained  payment in
full of the  indebtedness  secured  by the  Mortgage  or  should  it  otherwise  prejudice  any  right the
Certificateholders  or the  Depositor  may have under the Mortgage  Loan  Documents,  the  Servicer,  upon
written demand by the Depositor or the Trustee,  shall remit within one Business Day the then  outstanding
principal balance of the related Mortgage Loan by deposit thereof in the Custodial Account.

         (b)      From time to time and as  appropriate  for the servicing or  foreclosure of any Mortgage
Loan,  the Trustee shall  execute such  documents as shall be prepared and furnished to the Trustee by the
Servicer (in a form  reasonably  acceptable to the Trustee) and as are necessary to the prosecution of any
such proceedings.  The Custodian,  on behalf of the Trustee,  shall, upon the request of the Servicer, and
delivery to the  Custodian,  on behalf of the Trustee,  of two copies of a request for release signed by a
Servicing  Officer  substantially in the form of Exhibit D (or in a mutually  agreeable  electronic format
which will, in lieu of a signature on its face,  originate from a Servicing Officer),  release the related
Mortgage File held in its  possession or control to the  Servicer.  Such trust receipt shall  obligate the
Servicer to return the Mortgage  File to the  Custodian on behalf of the Trustee,  when the need  therefor
by the  Servicer no longer  exists  unless the  Mortgage  Loan shall be  liquidated,  in which case,  upon
receipt of a certificate of a Servicing Officer similar to that hereinabove  specified,  the Mortgage File
shall be released by the Custodian, on behalf of the Trustee or to the Servicer.

         Section 3.08.     Documents, Records and Funds in Possession of Servicer To Be Held for Trustee.

         (a)      The Servicer shall  transmit to the Trustee or Custodian such documents and  instruments
coming into the  possession of the Servicer  from time to time as are required by the terms hereof,  to be
delivered  to the Trustee or  Custodian.  Any funds  received by the  Servicer in respect of any  Mortgage
Loan or which  otherwise are collected by the Servicer as  Liquidation  Proceeds or Insurance  Proceeds in
respect of any  Mortgage  Loan shall be held for the  benefit of the  Trustee  and the  Certificateholders
subject to the  Servicer's  right to retain or withdraw from the  Custodial  Account the Servicing Fee and
other  amounts as provided in this  Agreement.  The  Servicer  shall  provide  access to  information  and
documentation  regarding the Mortgage  Loans to the Trustee,  its agents and  accountants at any time upon
reasonable request and during normal business hours, and to  Certificateholders  that are savings and loan
associations,  banks  or  insurance  companies,  the  Office  of  Thrift  Supervision,  the  FDIC  and the
supervisory  agents and  examiners of such Office and  Corporation  or  examiners of any other  federal or
state banking or insurance  regulatory  authority if so required by applicable  regulations  of the Office
of Thrift  Supervision or other regulatory  authority,  such access to be afforded without charge but only
upon  reasonable  request in writing  and during  normal  business  hours at the  offices of the  Servicer
designated by it. In  fulfilling  such a request the Servicer  shall not be  responsible  for  determining
the sufficiency of such information.

         (b)      All  Mortgage  Files  and funds  collected  or held by, or under  the  control  of,  the
Servicer,  in respect of any  Mortgage  Loans,  whether  from the  collection  of  principal  and interest
payments or from  Liquidation  Proceeds or  Insurance  Proceeds,  shall be held by the Servicer for and on
behalf of the Trustee and the  Certificateholders  and shall be and remain the sole and exclusive property
of the Trust;  provided,  however, that the Servicer shall be entitled to setoff against, and deduct from,
any such funds any amounts that are properly due and payable to the Servicer under this Agreement.

         Section 3.09.     Standard Hazard Insurance and Flood Insurance Policies.

         (a)      The  Servicer  shall  cause to be  maintained  for each  Mortgage  Loan fire and  hazard
insurance  with extended  coverage as is customary in the area where the Mortgaged  Property is located in
an amount which is equal to the lesser of (i) the maximum  insurable  value of the  improvements  securing
such  Mortgage Loan or (ii) the greater of (a) the  outstanding  principal  balance of the Mortgage  Loan,
and (b) the  percentage  such that the  proceeds  thereof  shall be  sufficient  to prevent the  Mortgagor
and/or the Mortgagee  from becoming a co-insurer.  If the Mortgaged  Property is in an area  identified in
the Federal  Register by the Federal  Emergency  Management  Agency as being a special  flood  hazard area
that has  federally-mandated  flood  insurance  requirements,  the Servicer  will cause to be maintained a
flood  insurance  policy  meeting the  requirements  of the current  guidelines  of the Federal  Insurance
Administration  with a generally  acceptable  insurance carrier,  in an amount  representing  coverage not
less than the least of (i) the  outstanding  principal  balance of the  Mortgage  Loan,  (ii) the  maximum
insurable value of the  improvements  securing such Mortgage Loan or (iii) the maximum amount of insurance
which is available  under the Flood Disaster  Protection Act of 1973, as amended.  The Servicer shall also
maintain on the REO Property,  fire and hazard  insurance with extended  coverage in an amount which is at
least  equal  to the  maximum  insurable  value of the  improvements  which  are a part of such  property,
liability  insurance and, to the extent required and available under the Flood Disaster  Protection Act of
1973, as amended,  flood  insurance in an amount as provided  above.  It is understood  and agreed that no
other  additional  insurance  need be required by the Servicer or the  Mortgagor or maintained on property
acquired  in  respect  of the  Mortgage  Loans,  other  than  pursuant  to the  Fannie  Mae  Guide or such
applicable  state or federal laws and  regulations  as shall at any time be in force and as shall  require
such  additional  insurance.  All such policies  shall be endorsed with  standard  mortgagee  clauses with
loss payable to the  Servicer  and its  successors  and/or  assigns and shall  provide for at least thirty
days prior written notice of any  cancellation,  reduction in the amount or material change in coverage to
the Servicer.  The Servicer  shall not interfere  with the  Mortgagor's  freedom of choice in selecting an
insurance  carrier or agent,  provided,  however,  that the Servicer  shall not accept any such  insurance
policies from  insurance  companies  unless such  companies  currently  reflect a General Policy Rating in
Best's Key Rating Guide  currently  acceptable  to Fannie Mae and are licensed to do business in the state
wherein the property subject to the policy is located.

         (b)      If the  Servicer  shall  obtain and  maintain a blanket  hazard  insurance  policy  with
extended  coverage  insuring against hazard losses on all of the Mortgage Loans, it shall  conclusively be
deemed to have satisfied its obligations as set forth in the first sentence of  Section 3.09(a),  it being
understood  and agreed  that such  policy may  contain a  deductible  clause,  in which case the  Servicer
shall, in the event that there shall not have been maintained on the related  Mortgaged  Property a policy
complying  with the first  sentence of  Section 3.09(a)  and there shall have been a loss which would have
been covered by such policy,  deposit in the Custodial  Account the amount not otherwise payable under the
blanket policy because of such deductible clause.

         (c)      Pursuant to  Section 4.01,  any amounts  collected by the Servicer,  under any insurance
policies  (other than amounts to be applied to the  restoration  or repair of the property  subject to the
related  Mortgage)  shall be deposited  into the  Custodial  Account,  subject to  withdrawal  pursuant to
Section  4.02.  Any cost  incurred by the Servicer in  maintaining  any such  insurance  if the  Mortgagor
defaults in its  obligation  to do so shall be added to the amount owing under the Mortgage Loan where the
terms of the Mortgage Loan so permit;  provided,  however, that the addition of any such cost shall not be
taken into account for purposes of calculating  the  distributions  to be made to  Certificateholders  and
shall be recoverable by the Servicer pursuant to Section 4.02.

         Section 3.10.     Presentment  of Claims and  Collection of Proceeds.  The Servicer shall prepare
and present on behalf of the Trustee and the  Certificateholders  all claims under the Insurance  Policies
and take such actions (including the negotiation,  settlement,  compromise or enforcement of the insured's
claim) as shall be necessary  to realize  recovery  under such  policies.  Any  proceeds  disbursed to the
Servicer in respect of such  policies,  bonds or contracts  shall be promptly  deposited in the  Custodial
Account  upon  receipt,  except  that  any  amounts  realized  that are to be  applied  to the  repair  or
restoration of the related  Mortgaged  Property as a condition  precedent to the presentation of claims on
the related  Mortgage Loan to the insurer under any applicable  Insurance  Policy need not be so deposited
(or remitted).

         Section 3.11.     Maintenance of the Primary Mortgage Insurance Policies.

         (a)      The Servicer  shall not take, or permit any  subservicer  to take, any action that would
result in noncoverage  under any applicable  Primary Mortgage  Insurance Policy of any loss which, but for
the actions of the Servicer or such subservicer,  would have been covered  thereunder.  The Servicer shall
cause to be kept in force and effect (to the extent that the  Mortgage  Loan  requires  the  Mortgagor  to
maintain such insurance),  primary mortgage insurance  applicable to each Mortgage Loan in accordance with
the  provisions  of this  Agreement.  The  Servicer  shall not, and shall not permit any  subservicer  to,
cancel or refuse to renew any such  Primary  Mortgage  Insurance  Policy  that is in effect at the date of
the  initial  issuance  of the  Mortgage  Note and is  required  to be kept in force  hereunder  except in
accordance with the provisions of this Agreement.  Any such primary mortgage  insurance  policies shall be
issued by a Qualified Insurer.

         (b)      The Servicer agrees to present,  or to cause each  subservicer to present,  on behalf of
the  Trustee  and the  Certificateholders,  claims to the insurer  under any  Primary  Mortgage  Insurance
Policies  and, in this regard,  to take such  reasonable  action as shall be necessary to permit  recovery
under  any  Primary  Mortgage  Insurance  Policies  respecting  defaulted  Mortgage  Loans.   Pursuant  to
Section 4.01,  any amounts collected by the Servicer under any Primary Mortgage  Insurance  Policies shall
be deposited in the Custodial Account, subject to withdrawal pursuant to Section 4.02.

         Section 3.12.     Trustee to Retain Possession of Certain Insurance Policies and Documents.

         The Trustee (or the Custodian,  as directed by the Trustee),  shall retain possession and custody
of the originals (to the extent available) of any Primary Mortgage Insurance  Policies,  or certificate of
insurance if applicable,  and any  certificates  of renewal as to the foregoing as may be issued from time
to  time  as  contemplated  by  this  Agreement.  Until  all  amounts  distributable  in  respect  of  the
Certificates  have been  distributed  in full and the Servicer  otherwise has  fulfilled  its  obligations
under this  Agreement,  the Trustee (or the  Custodian,  as  directed  by the  Trustee)  shall also retain
possession  and custody of each Mortgage File in accordance  with and subject to the terms and  conditions
of this  Agreement.  The Servicer shall  promptly  deliver or cause to be delivered to the Trustee (or the
Custodian,  as directed by the  Trustee),  upon the  execution  or receipt  thereof the  originals  of any
Primary  Mortgage  Insurance  Policies,   any  certificates  of  renewal,  and  such  other  documents  or
instruments  that  constitute  portions of the Mortgage File that come into the possession of the Servicer
from time to time.

         Section 3.13.     Realization  Upon  Defaulted   Mortgage  Loans.  The  Servicer  shall  use  its
reasonable  efforts,  consistent  with the procedures  that the Servicer would use in servicing  loans for
its own account and the  requirements of the Fannie Mae Guide,  to foreclose upon or otherwise  comparably
convert the  ownership  of  Mortgaged  Properties  securing  such of the  Mortgage  Loans as come into and
continue  in  default  and as to  which  no  satisfactory  arrangements  can be  made  for  collection  of
delinquent  payments  pursuant to Section  4.01. In  determining  the  delinquency  status of any Mortgage
Loan,  the  Servicer  will use  Delinquency  Recognition  Policies  as  described  to and  approved by the
Depositor,  and shall  revise  these  policies  as  requested  by the  Depositor  from  time to time.  The
Servicer  shall use its  reasonable  efforts to realize upon  defaulted  Mortgage  Loans in such manner as
will maximize the receipt of principal  and interest by the  Depositor,  taking into account,  among other
things,  the timing of foreclosure  proceedings.  The foregoing is subject to the provisions  that, in any
case in which  Mortgaged  Property  shall have  suffered  damage,  the  Servicer  shall not be required to
expend its own funds toward the  restoration of such property  unless it shall determine in its discretion
(i) that such  restoration  will increase the proceeds of liquidation of the related  Mortgage Loan to the
Depositor  after  reimbursement  to  itself  for  such  expenses,  and (ii)  that  such  expenses  will be
recoverable  by the  Servicer  through  Insurance  Proceeds  or  Liquidation  Proceeds  from  the  related
Mortgaged  Property,  as  contemplated  in Section 4.02. The Servicer  shall be responsible  for all costs
and expenses incurred by it in any such proceedings or functions as advances;  provided,  however, that it
shall be entitled to reimbursement therefor as provided in Section 4.02.  Notwithstanding  anything to the
contrary  contained  herein,  in  connection  with a  foreclosure  or  acceptance  of a deed  in  lieu  of
foreclosure,  in the event the  Servicer  has  reasonable  cause to believe  that a Mortgaged  Property is
contaminated  by  hazardous  or toxic  substances  or wastes,  or if the  Trustee  otherwise  requests  an
environmental  inspection  or review of such  Mortgaged  Property,  such an  inspection or review is to be
conducted by a qualified  inspector.  Upon  completion  of the  inspection,  the Servicer  shall  promptly
provide the Depositor and the Trustee with a written report of the environmental inspection.

         Section 3.14.     Compensation  for the Servicer.  The Servicer will be entitled to the Servicing
Fee and all income and gain realized from any  investment of funds in the Custodial  Account,  pursuant to
Article  IV, for the  performance  of its  activities  hereunder.  Servicing  compensation  in the form of
assumption fees, if any, late payment charges,  as collected,  if any, or otherwise (but not including any
Prepayment  Charges)  shall be  retained  by the  Servicer  and shall not be  deposited  in the  Custodial
Account.  The Servicer will be entitled to retain,  as additional  compensation,  any interest incurred in
connection with a Principal  Prepayment in full or otherwise in excess of amounts  required to be remitted
to the  Distribution  Account (such amounts  together with the amounts  specified in the first sentence of
this Section 3.14, the "Servicing  Compensation") and any Excess Liquidation Proceeds.  The Servicer shall
be required to pay all expenses  incurred by it in connection with its activities  hereunder and shall not
be entitled to reimbursement therefor except as provided in this Agreement.

         Section 3.15.     REO Property.

         (a)      In the event the Trust Fund  acquires  ownership  of any REO  Property in respect of any
related  Mortgage  Loan,  the deed or  certificate  of sale  shall be  issued  to the  Trustee,  or to its
nominee,  on behalf of the related  Certificateholders.  The Servicer  shall ensure that the title to such
REO Property  references  this Agreement and the Trustee's  capacity  hereunder (and not in its individual
capacity).  The  Servicer,  however,  shall  not be  required  to  expend  its own  funds or  incur  other
reimbursable  charges  in  connection  with  any  foreclosure,  or  attempted  foreclosure  which  is  not
completed,  or  towards  the  restoration  of  any  property  unless  it  shall  determine  (i) that  such
restoration  and/or  foreclosure  will  increase the proceeds of  liquidation  of the Mortgage Loan to the
Certificateholders  of one or more Classes after  reimbursement to itself for such expenses or charges and
(ii) that such  expenses or charges will be  recoverable  to it through  Liquidation  Proceeds,  Insurance
Proceeds,  or REO Proceeds  (respecting  which it shall have priority for purposes of withdrawals from the
Custodial  Account  pursuant to  Section 4.02,  whether or not such  expenses  and  charges  are  actually
recoverable  from related  Liquidation  Proceeds,  Insurance  Proceeds or REO  Proceeds).  In the event of
such a determination by the Servicer pursuant to this  Section 3.15(a),  the Servicer shall be entitled to
reimbursement  of such amounts  pursuant to  Section 4.02.  If the Servicer has knowledge that a Mortgaged
Property  which the Servicer is  contemplating  acquiring in foreclosure or by deed in lieu of foreclosure
is located  within a one (1) mile  radius of any site  listed in the  Expenditure  Plan for the  Hazardous
Substance  Clean Up Bond Act of 1984 or other site with  environmental  or hazardous  waste risks known to
the Servicer,  the Servicer will, prior to acquiring the Mortgaged Property,  consider such risks and only
take action in accordance with its established environmental review procedures.

         The  Servicer  shall,  either  itself or  through  an agent  selected  by the  Servicer,  manage,
conserve,  protect and operate each REO Property in the same manner that it manages,  conserves,  protects
and operates other foreclosed  property for its own account,  and in the same manner that similar property
in the same  locality as the REO Property is managed,  including in accordance  with the REMIC  Provisions
and in a manner that does not result in a tax on "net  income  from  foreclosure  property"  (unless  such
result would  maximize the Trust Fund's  after-tax  return on such property) or cause such REO Property to
fail to qualify as  "foreclosure  property"  within the meaning of Section  860G(a)(8)  of the Code.  Each
disposition  of REO  Property  shall be carried out by the  Servicer at such price and upon such terms and
conditions  as the  Servicer  deems to be in the best  interest of the  Certificateholders.  The  Servicer
shall deposit all funds  collected  and received in  connection  with the operation of any REO Property in
the Custodial Account pursuant to Section 4.01.

         Upon the  occurrence  of a Cash  Liquidation  or REO  Disposition,  following  the deposit in the
Custodial  Account of all  Insurance  Proceeds,  Liquidation  Proceeds and other  payments and  recoveries
referred to in the definition of "Cash Liquidation" or "REO  Disposition," as applicable,  upon receipt by
the Trustee of written  notification  of such deposit  signed by a Servicing  Officer,  the Trustee or any
Custodian,  as the case may be, shall  release to the Servicer the related  Mortgage  File and the Trustee
shall execute and deliver such  instruments  of transfer or assignment  prepared by the Servicer,  in each
case without  recourse,  as shall be necessary  to vest in the Servicer or its  designee,  as the case may
be, the related Mortgage Loan, and thereafter such Mortgage Loan shall not be part of the Trust Fund.

         (b)      If title to any  Mortgaged  Property is acquired by the Trust Fund as an REO Property by
foreclosure  or by deed in lieu of  foreclosure,  the deed or  certificate  of sale shall be issued to the
Trustee  or to its  nominee  on behalf of  Certificateholders.  Notwithstanding  any such  acquisition  of
title and  cancellation  of the related  Mortgage  Loan,  such REO  Property  shall  (except as  otherwise
expressly  provided herein) be considered to be an Outstanding  Mortgage Loan held in the Trust Fund until
such  time as the REO  Property  shall  be  sold.  Consistent  with  the  foregoing  for  purposes  of all
calculations  hereunder so long as such REO Property  shall be  considered to be an  Outstanding  Mortgage
Loan it shall be assumed that,  notwithstanding  that the  indebtedness  evidenced by the related Mortgage
Note shall have been  discharged,  such Mortgage Note and the related  amortization  schedule in effect at
the time of any such  acquisition  of title (after giving effect to any previous  Curtailments  and before
any  adjustment  thereto by reason of any  bankruptcy or similar  proceeding or any  moratorium or similar
waiver or grace  period)  remain in effect.  To the extent the net  income  received  during any  calendar
month is in excess of the  amount  attributable  to  amortizing  principal  and  accrued  interest  at the
related  Mortgage  Rate on the  related  Mortgage  Loan for such  calendar  month,  such  excess  shall be
considered to be a Curtailment of the related Mortgage Loan.

         (c)      If the Trust Fund  acquires any REO  Property as  aforesaid  or otherwise in  connection
with a default or  imminent  default on a Mortgage  Loan,  the  Servicer on behalf of the Trust Fund shall
dispose of such REO  Property  within three full years after the taxable  year of its  acquisition  by the
Trust Fund for  purposes of  Section 860G(a)(8)  of the Code (or such  shorter  period as may be necessary
under  applicable  state  (including  any state in which such  property  is located)  law to maintain  the
status of any  portion of the  applicable  REMIC as a REMIC  under  applicable  state law and avoid  taxes
resulting from such property  failing to be foreclosure  property under  applicable  state law) or, at the
expense of the Trust  Fund,  request,  more than 60 days before the day on which such grace  period  would
otherwise  expire,  an  extension  of such grace  period  unless the  Servicer  obtains for the Trustee an
Opinion of  Counsel,  addressed  to the Trustee  and the  Servicer,  to the effect that the holding by the
Trust Fund of such REO Property  subsequent  to such period will not result in the  imposition of taxes on
"prohibited  transactions" as defined in Section 860F of the Code or cause the applicable REMIC to fail to
qualify as a REMIC (for federal (or any  applicable  State or local) income tax purposes) at any time that
any  Certificates  are  outstanding,  in which case the Trust Fund may  continue to hold such REO Property
(subject to any  conditions  contained in such Opinion of Counsel).  The Servicer  shall be entitled to be
reimbursed  from the Custodial  Account for any costs  incurred in obtaining  such Opinion of Counsel,  as
provided  in  Section 4.02.  Notwithstanding  any  other  provision  of this  Agreement,  no REO  Property
acquired by the Trust Fund shall be rented (or allowed to continue to be rented) or  otherwise  used by or
on behalf of the  Trust  Fund in such a manner or  pursuant  to any terms  that  would (i) cause  such REO
Property to fail to qualify as  "foreclosure  property"  within the meaning of  Section 860G(a)(8)  of the
Code or (ii) subject the Trust Fund to the  imposition  of any federal  income taxes on the income  earned
from such REO Property,  including any taxes imposed by reason of  Section 860G(c) of the Code, unless the
Servicer has agreed to indemnify  and hold  harmless the Trust Fund with respect to the  imposition of any
such taxes.

         Section 3.16.     Annual Statement as to Compliance; Annual Certification.

         (a)      The Servicer and the Trustee  shall  deliver to the  Depositor,  not later than March 15
of each calendar year beginning in 2008, an Officer's  Certificate  (an "Annual  Statement of Compliance")
stating,  as to each signatory thereof,  that (i) a review of the activities of each such party during the
preceding  calendar year and of its  performance  under this  Agreement has been made under such officer's
supervision and (ii) to the best of such officer's  knowledge,  based on such review,  each such party has
fulfilled all of its obligations under this Agreement in all material  respects  throughout such year, or,
if there has been a failure to fulfill any such obligation in any material  respect,  specifying each such
failure  known to such  officer  and the  nature  and  status  of cure  provisions  thereof.  Such  Annual
Statement of Compliance  shall contain no  restrictions  or  limitations on its use. In the event that the
Servicer  has  delegated  any  servicing  responsibilities  with  respect  to  the  Mortgage  Loans  to  a
Subservicer or  Subcontractor,  the Servicer shall cause such  Subservicer or  Subcontractor  to deliver a
similar  Annual  Statement of Compliance by that  Subservicer  or  Subcontractor  to the Depositor and the
Trustee as described above as and when required with respect to the Servicer.

         (b)      With respect to the Mortgage  Loans,  by March 15th of each calendar  year  beginning in
2008, the Servicer shall execute and deliver an Officer's  Certificate (an "Annual  Certification") to the
Depositor for the benefit of the  Depositor and the  Depositor's  Affiliates  and the officers,  directors
and agents of the  Depositor and the  Depositor's  Affiliates,  in the form attached  hereto as Exhibit S.
In the event that the Servicer has delegated any servicing  responsibilities  with respect to the Mortgage
Loans to a  Subservicer  or  Subcontractor,  the Servicer  shall  deliver an Annual  Certification  of the
Subservicer as described above as to each Subservicer as and when required with respect to the Servicer.

         (c)      Failure of the  Servicer to comply with this  Section  3.16  (including  with respect to
the  timeframes  required in this Section)  shall be deemed an Event of Default,  and the Trustee,  at the
direction  of the  Depositor,  shall,  in  addition  to  whatever  rights the  Trustee may have under this
Agreement and at law or equity or to damages,  including injunctive relief and specific performance,  upon
notice  immediately  terminate all the rights and  obligations of the Servicer under this Agreement and in
and to the  Mortgage  Loans and the  proceeds  thereof  without  compensating  the  Servicer for the same.
Failure of the  Trustee  to comply  with this  Section  3.16  (including  with  respect to the  timeframes
required  in this  Section)  which  failure  results  in a failure  to timely  file the Form 10-K shall be
deemed a default  which may result in the  termination  of the Trustee  pursuant  to Section  9.08 and the
Depositor  may, in addition to whatever  rights the Depositor may have under this  Agreement and at law or
equity or to damages,  including  injunctive  relief and  specific  performance,  upon notice  immediately
terminate all the rights and  obligations  of the Trustee under this  Agreement and in and to the Mortgage
Loans and the  proceeds  thereof  without  compensating  the Trustee for the same.  This  paragraph  shall
supercede any other provision in this Agreement or any other agreement to the contrary.

         Section 3.17.     Assessments of Compliance and Attestation  Reports.  The Servicer shall service
and  administer  the Mortgage  Loans in  accordance  with all  applicable  requirements  of the  Servicing
Criteria.  Pursuant to Rules  13a-18 and 15d-18 of the Exchange  Act and Item 1122 of  Regulation  AB, the
Servicer,  the Trustee and the Custodian  (each, an "Attesting  Party") shall deliver to the Trustee,  the
Servicer  and the  Depositor  on or before March 15th of each  calendar  year  beginning in 2008, a report
regarding  such  Attesting  Party's  assessment of compliance (an  "Assessment  of  Compliance")  with the
Servicing  Criteria  during the preceding  calendar year.  The  Assessment of Compliance,  as set forth in
Regulation AB, must contain the following:

         (a)      A statement by an authorized  officer of such  Attesting  Party of its authority and its
responsibility for assessing  compliance with the Servicing  Criteria  applicable to the related Attesting
Party;

         (b)      A statement by such  officer,  attached as Exhibit Q-1, that such  Attesting  Party used
the Servicing  Criteria  attached as Exhibit P hereto,  and which will also be attached to the  Assessment
of  Compliance,  to assess  compliance  with the Servicing  Criteria  applicable to the related  Attesting
Party;

         (c)      An  assessment  by such officer of the related  Attesting  Party's  compliance  with the
applicable  Servicing  Criteria  for the period  consisting  of the  preceding  calendar  year,  including
disclosure  of any material  instance of  noncompliance  with respect  thereto  during such period,  which
assessment  shall be based on the activities  such Attesting  Party performs with respect to  asset-backed
securities  transactions  taken as a whole involving the related  Attesting Party,  that are backed by the
same asset type as the Mortgage Loans;

         (d)      A statement that a registered  public  accounting firm has issued an attestation  report
on the related  Attesting  Party's  Assessment  of Compliance  for the period  consisting of the preceding
calendar year; and

         (e)      A statement as to which of the Servicing  Criteria,  if any, are not  applicable to such
Attesting  Party,  which  statement  shall be based on the activities  such Attesting  Party performs with
respect to asset-backed  securities  transactions  taken as a whole involving such Attesting  Party,  that
are backed by the same asset type as the Mortgage Loans.

         Such report at a minimum  shall  address each of the  Servicing  Criteria  specified on Exhibit P
hereto that are indicated as applicable to the related Attesting Party.

         On or before March 15th of each  calendar  year  beginning in 2008,  each  Attesting  Party shall
furnish  to the  Servicer,  the  Depositor  and the  Trustee  a  report  (an  "Attestation  Report")  by a
registered  public  accounting  firm that attests to, and reports on, the Assessment of Compliance made by
the related  Attesting  Party, as required by Rules 13a-18 and 15d-18 of the Exchange Act and Item 1122(b)
of Regulation  AB, which  Attestation  Report must be made in accordance  with  standards for  attestation
reports issued or adopted by the Public Company Accounting Oversight Board.

         The  Servicer  shall  cause  any  subservicer  and  each  subcontractor  determined  by  it to be
"participating in the servicing  function" within the meaning of Item 1122 of Regulation AB, to deliver to
the Trustee,  the Servicer and the Depositor an Assessment of  Compliance  and  Attestation  Report as and
when provided above along with an indication of what Servicing Criteria are addressed in such assessment.

         Such  Assessment of Compliance,  as to any  subservicer,  shall at a minimum  address each of the
Servicing  Criteria  specified  on Exhibit P hereto  which are  indicated  as  applicable  to any "primary
servicer." The Trustee shall confirm that each of the  Assessments  of Compliance  delivered to it address
the  Servicing  Criteria  for each  party as set  forth on  Exhibit  P and  notify  the  Depositor  of any
exceptions.  Notwithstanding  the foregoing,  as to any Subcontractor,  an Assessment of Compliance is not
required to be delivered unless it is required as part of a Form 10-K with respect to the Trust Fund.

         Failure  of the  Servicer  to comply  with this  Section  3.17  (including  with  respect  to the
timeframes  required  in this  Section)  shall be  deemed  an Event of  Default,  and the  Trustee  at the
direction  of the  Depositor  shall,  in  addition  to  whatever  rights the  Trustee  may have under this
Agreement and at law or equity or to damages,  including injunctive relief and specific performance,  upon
notice  immediately  terminate all the rights and  obligations of the Servicer under this Agreement and in
and to the Mortgage Loans and the proceeds  thereof without  compensating  the Servicer for the same. This
paragraph shall supercede any other provision in this Agreement or any other agreement to the contrary.

         The Trustee shall also provide an Assessment of Compliance and  Attestation  Report,  as and when
provided  above,  which shall at a minimum address each of the Servicing  Criteria  specified on Exhibit P
hereto which are  indicated as  applicable  to the  "trustee."  In addition,  the Trustee  shall cause the
Custodian to deliver to the Trustee,  the Servicer and the  Depositor  an  Assessment  of  Compliance  and
Attestation  Report,  as and when provided  above,  which shall at a minimum address each of the Servicing
Criteria   specified  on  Exhibit  P  hereto  which  are   indicated   as   applicable   to  a  custodian.
Notwithstanding  the foregoing,  as to the Trustee and any  Custodian,  an Assessment of Compliance is not
required to be delivered unless it is required as part of a Form 10-K with respect to the Trust Fund.

         Section 3.18.     Reports Filed with Securities and Exchange Commission.

         (a)      (i)      Within 15 days after each  Distribution  Date, the Trustee shall, in accordance
with industry  standards,  file with the Commission via the Electronic Data Gathering and Retrieval System
("EDGAR"),  a  Distribution  Report on Form  10-D,  signed  by the  Servicer,  with a copy of the  Monthly
Statement to be furnished by the Trustee to the  Certificateholders  for such Distribution Date;  provided
that the Trustee shall have  received no later than five (5) calendar days after the related  Distribution
Date, all  information  required to be provided to the Trustee as described in clause  (a)(ii) below.  Any
disclosure  in  addition  to  the  Monthly  Statement  that  is  required  to be  included  on  Form  10-D
("Additional Form 10-D Disclosure")  shall be, pursuant to the paragraph  immediately  below,  reported by
the parties set forth on Exhibit R to the Trustee and the  Depositor  and approved by the  Depositor,  and
the  Trustee  will have no duty or  liability  for any  failure  hereunder  to  determine  or prepare  any
Additional  Form  10-D  Disclosure  absent  such  reporting  (other  than with  respect  to when it is the
reporting  party as set forth in Exhibit R) or prepare any  Additional  Form 10-D  Disclosure  absent such
reporting and approval.

                  (ii)     (A)  Within  five (5)  calendar  days  after  the  related  Distribution  Date,
(i) the  parties  set forth in Exhibit R shall be required  to  provide,  pursuant  to section  3.18(a)(v)
below,  to the Trustee and the Depositor,  to the extent known,  in  EDGAR-compatible  format,  or in such
other form as  otherwise  agreed  upon by the  Trustee  and the  Depositor  and such  party,  the form and
substance of any Additional Form 10-D Disclosure,  if applicable,  and (ii) the Depositor will approve, as
to form and  substance,  or  disapprove,  as the case may be, the  inclusion of the  Additional  Form 10-D
Disclosure on Form 10-D. The Depositor will be responsible for any reasonable  fees and expenses  assessed
or incurred by the Trustee in connection  with including any Additional  Form 10-D Disclosure on Form 10-D
pursuant to this Section.

                  (B)      After preparing the Form 10-D, the Trustee shall forward  electronically a copy
of the Form 10-D to the  Servicer,  and in the case that such  Form  10-D  contains  Additional  Form 10-D
Disclosure,  to the Servicer and the Depositor,  for review.  No later than two (2) Business Days prior to
the 15th calendar day after the related  Distribution  Date, a senior officer of the Servicer in charge of
the servicing  function  shall sign the Form 10-D and return an electronic or fax copy of such signed Form
10-D (with an original  executed  hard copy to follow by overnight  mail) to the  Trustee.  If a Form 10-D
cannot be filed on time or if a  previously  filed Form 10-D needs to be amended,  the Trustee will follow
the procedures set forth in Section  3.18(a)(vi).  Promptly (but no later than one (1) Business Day) after
filing with the  Commission,  the Trustee  will make  available  on its  internet  website  identified  in
Section  6.04 a final  executed  copy of each Form 10-D  prepared  and filed by the  Trustee.  The signing
party at the Servicer can be contacted at  214-626-3287.  Form 10-D  requires the  registrant  to indicate
(by  checking  "yes" or "no")  that it "(1) has filed all  reports  required  to be filed by Section 13 or
15(d) of the Exchange Act during the preceding 12 months (or for such shorter  period that the  registrant
was required to file such reports),  and (2) has been subject to such filing  requirements for the past 90
days.  The  Depositor  hereby  represents  to the Trustee that the  Depositor  has filed all such required
reports  during the  preceding 12 months and that it has been subject to such filing  requirement  for the
past 90 days.  The  Depositor  shall notify the Trustee in writing,  no later than the fifth  calendar day
after the related  Distribution  Date with  respect to the filing of a report on Form 10-D,  if the answer
to either  question  should be "no." The  Trustee  shall be  entitled  to rely on the  representations  in
Section  2.06(h)  and in any such  notice in  preparing,  executing  and/or  filing any such  report.  The
parties to this  Agreement  acknowledge  that the  performance by the Trustee of its duties under Sections
3.18(a)(i)  and (vi) related to the timely  preparation,  execution  and filing of Form 10-D is contingent
upon such parties  strictly  observing all applicable  deadlines in the  performance of their duties under
such  Sections.  The Trustee  shall have no liability for any loss,  expense,  damage or claim arising out
of or with respect to any failure to properly  prepare,  execute and/or timely file such Form 10-D,  where
such  failure  results  from the  Trustee's  inability  or  failure to  receive,  on a timely  basis,  any
information  from any other party hereto needed to prepare,  arrange for execution or file such Form 10-D,
not resulting from its own negligence, bad faith or willful misconduct.

                  (iii)    (A)      Within  four  (4)  Business  Days  after  the  occurrence  of an event
requiring  disclosure on Form 8-K (each such event, a "Reportable  Event"),  the Trustee shall prepare and
file,  at the  direction  of the  Depositor,  on behalf of the Trust,  any Form 8-K,  as  required  by the
Exchange  Act;  provided  that,  the  Depositor  shall file the initial  Form 8-K in  connection  with the
issuance of the  Certificates.  Any  disclosure or  information  related to a Reportable  Event or that is
otherwise  required to be included on Form 8-K ("Form 8-K Disclosure  Information")  shall be, pursuant to
the  paragraph  immediately  below,  reported by the parties set forth on Exhibit R to the Trustee and the
Depositor  and approved by the  Depositor,  and the Trustee will have no duty or liability for any failure
hereunder to determine or prepare any  Additional  Form 8-K Disclosure  absent such reporting  (other than
with respect to when it is the reporting  party as set forth in Exhibit R) or prepare any Additional  Form
8-K Disclosure absent such reporting and approval.

                  (B)      For  so  long  as  the  Trust  is  subject  to  the  Exchange   Act   reporting
requirements,  no later than 5:00 p.m. New York City time on the 2nd Business Day after the  occurrence of
a  Reportable  Event  (i) the  parties  set forth in  Exhibit  R shall be  required  pursuant  to  Section
3.18(a)(v)  below to provide to the  Trustee  and the  Depositor,  to the  extent  known by a  responsible
officer  thereof,  in  EDGAR-compatible  format,  or in such other form as  otherwise  agreed  upon by the
Trustee and the Depositor and such party,  the form and substance of any Form 8-K Disclosure  Information,
if applicable,  and (ii) the Depositor will approve, as to form and substance, or disapprove,  as the case
may be,  the  inclusion  of the Form  8-K  Disclosure  Information  on Form  8-K.  The  Depositor  will be
responsible  for any reasonable  fees and expenses  assessed or incurred by the Trustee in connection with
including any Form 8-K Disclosure Information on Form 8-K pursuant to this Section.

                  (C)      After preparing the Form 8-K, the Trustee shall forward  electronically  a copy
of the Form 8-K to the  Depositor  and the  Servicer  for review.  No later than 12:00 p.m.  New York City
time on the 4th Business Day after the  Reportable  Event, a senior officer of the Servicer shall sign the
Form 8-K and return an  electronic  or fax copy of such signed Form 8-K (with an  original  executed  hard
copy to  follow  by  overnight  mail)  to the  Trustee.  If a Form  8-K  cannot  be  filed on time or if a
previously  filed Form 8-K needs to be  amended,  the  Trustee  will  follow the  procedures  set forth in
Section  3.18(a)(vi).  Promptly  (but  no  later  than  one  (1)  Business  Day)  after  filing  with  the
Commission,  the Trustee will make available on its internet website,  identified in Section 6.04, a final
executed  copy of each Form 8-K prepared and filed by the Trustee.  The signing  party at the Servicer can
be contacted at  212-272-7525.  The parties to this  Agreement  acknowledge  that the  performance  by the
Trustee of its duties  under this Section  3.18(a)(iii)  related to the timely  preparation  and filing of
Form 8-K is contingent upon such parties  strictly  observing all applicable  deadlines in the performance
of their  duties  under this  Section  3.18(a)(iii).  The Trustee  shall have no  liability  for any loss,
expense,  damage, claim arising out of or with respect to any failure to properly prepare,  execute and/or
timely  file such Form 8-K,  where  such  failure  results  from the  Trustee's  inability  or  failure to
receive,  on a timely basis,  any information  from any other party hereto needed to prepare,  arrange for
execution or file such Form 8-K, not resulting from its own negligence, bad faith or willful misconduct.

                  (iv)     (A)      Within 90 days after the end of each  fiscal year of the Trust or such
earlier  date as may be required by the Exchange Act (the "10-K  Filing  Deadline")  (it being  understood
that the fiscal year for the Trust ends on  December  31st of each year),  commencing  in March 2008,  the
Trustee  shall  prepare and file on behalf of the Trust a Form 10-K,  in form and substance as required by
the  Exchange  Act.  Each such Form 10-K shall  include the  following  items,  in each case to the extent
they have been  delivered to the Trustee within the  applicable  timeframes  set forth in this  Agreement,
(I) an annual  compliance  statement  for the Servicer and any  Subservicer,  as described  under  Section
3.18,  (II)(A) the annual reports on assessment of compliance  with  Servicing  Criteria for the Servicer,
each  Subservicer  and  Subcontractor  participating  in the  Servicing  Function,  the  Trustee  and  the
Custodian,  as described under Section 3.17, and (B) if the  Servicer's,  the Trustee's or the Custodian's
report on assessment of compliance  with servicing  criteria  described  under Section 3.17 identifies any
material  instance of  noncompliance,  disclosure  identifying such instance of  noncompliance,  or if the
Servicer's,  the Trustee's or the Custodian's  report on assessment of compliance with Servicing  Criteria
described  under  Section  3.17 is not  included  as an exhibit to such Form  10-K,  disclosure  that such
report is not  included  and an  explanation  why such report is not  included,  (III)(A)  the  registered
public accounting firm attestation  report for the Servicer,  the Trustee and the Custodian,  as described
under Section 3.17, and (B) if any registered  public  accounting firm attestation  report described under
Section 3.17 identifies any material  instance of noncompliance,  disclosure  identifying such instance of
noncompliance,  or if any such registered public accounting firm attestation  report is not included as an
exhibit to such Form  10-K,  disclosure  that such  report is not  included  and an  explanation  why such
report is not  included,  and (IV) a  Sarbanes-Oxley  Certification  ("Sarbanes-Oxley  Certification")  as
described in this Section  3.18(a)(iv)(D)  below. Any disclosure or information in addition to (I) through
(IV) above that is  required to be included on Form 10-K  ("Additional  Form 10-K  Disclosure")  shall be,
pursuant  to the  paragraph  immediately  below,  reported  by the  parties  set forth on Exhibit R to the
Trustee and the  Depositor and approved by the  Depositor,  and the Trustee will have no duty or liability
for any  failure  hereunder  to  determine  or prepare any  Additional  Form 10-K  Disclosure  absent such
reporting  (other  than with  respect  to when it is the  reporting  party as set forth in  Exhibit  R) or
prepare any Additional Form 10-K Disclosure absent such reporting and approval.

                  (B)      No later  than  March  15th of each  year  that the  Trust  is  subject  to the
Exchange Act reporting  requirements,  commencing in 2008, (i) the parties set forth in Exhibit R shall be
required to provide pursuant to Section  3.18(a)(v) below to the Trustee and the Depositor,  to the extent
known, in  EDGAR-compatible  format, or in such other form as otherwise agreed upon by the Trustee and the
Depositor and such party,  the form and substance of any Additional Form 10-K  Disclosure,  if applicable,
and (ii) the Depositor  will approve,  as to form and substance,  or  disapprove,  as the case may be, the
inclusion of the Additional  Form 10-K  Disclosure on Form 10-K.  The Depositor  will be  responsible  for
any  reasonable  fees and expenses  assessed or incurred by the Trustee in connection  with  including any
Additional Form 10-K Disclosure Information on Form 10-K pursuant to this Section.

                  (C)      After  preparing  the Form 10-K,  the Trustee shall  forward  electronically  a
draft copy of the Form 10-K to the  Depositor  and the Servicer  for review.  No later than 12:00 p.m. New
York  City time on the 4th  Business  Day  prior to the 10-K  Filing  Deadline,  a senior  officer  of the
Servicer in charge of the  servicing  function  shall sign the Form 10-K and return an  electronic  or fax
copy of such signed Form 10-K (with an original  executed  hard copy to follow by  overnight  mail) to the
Trustee.  If a Form 10-K cannot be filed on time or if a  previously  filed Form 10-K needs to be amended,
the Trustee  will follow the  procedures  set forth in Section  3.18(a)(vi).  Promptly  (but no later than
one (1) Business Day) after filing with the  Commission,  the Trustee will make  available on its internet
website  identified  in Section  6.04 a final  executed  copy of each Form 10-K  prepared and filed by the
Trustee.  The signing  party at the  Servicer can be contacted  at  212-272-7525.  Form 10-K  requires the
registrant  to indicate  (by  checking  "yes" or "no") that it "(1) has filed all  reports  required to be
filed by Section 13 or 15(d) of the  Exchange  Act during  the  preceding  12 months (or for such  shorter
period that the  registrant  was required to file such  reports),  and (2) has been subject to such filing
requirements for the past 90 days. The Depositor  hereby  represents to the Trustee that the Depositor has
filed all such  required  reports  during the  preceding  12 months  and that it has been  subject to such
filing  requirement  for the past 90 days.  The  Depositor  shall notify the Trustee in writing,  no later
than March 15th with  respect  to the  filing of a report on Form 10-K,  if the answer to either  question
should be "no." The Trustee  shall be entitled to rely on the  representations  in Section  2.06(h) and in
any such notice in  preparing,  executing  and/or  filing any such report.  The parties to this  Agreement
acknowledge  that the performance by the Trustee of its duties under Sections  3.18(a)(iv)  related to the
timely  preparation  and  filing of Form 10-K is  contingent  upon such  parties  strictly  observing  all
applicable  deadlines in the  performance  of their duties under such  Sections,  Section 3.16 and Section
3.17.  The Trustee shall have no liability  for any loss,  expense,  damage,  claim arising out of or with
respect to any failure to properly  prepare and/or timely file such Form 10-K,  where such failure results
from the Trustee's  inability or failure to receive,  on a timely basis,  any  information  from any other
party hereto needed to prepare,  arrange for execution or file such Form 10-K,  not resulting from its own
negligence,  bad faith or willful  misconduct.  Subject to the  foregoing,  the  Trustee has no duty under
this  Agreement to monitor or enforce the  performance  by the other parties  listed on Exhibit R of their
duties under this  paragraph or to proactively  solicit or procure from such parties any  Additional  Form
10-K Disclosure information.

                  (D)      Each   Form  10-K   shall   include  a   certification   (the   "Sarbanes-Oxley
Certification")  required to be included therewith pursuant to the Sarbanes-Oxley  Act. The Trustee shall,
and the Servicer  shall cause any  subservicer  or  subcontractor  engaged by it to, provide to the Person
who signs the Sarbanes-Oxley  Certification (the "Certifying  Person"),  by March 10 of each year in which
the Trust is subject to the reporting  requirements of the Exchange Act and otherwise  within a reasonable
period of time upon request,  a  certification  (each,  a "Back-Up  Certification"),  in the form attached
hereto as Exhibit Q-1 or Exhibit Q-2, as  applicable,  upon which the  Certifying  Person,  the entity for
which the  Certifying  Person acts as an officer,  and such entity's  officers,  directors and  Affiliates
(collectively  with the  Certifying  Person,  "Certification  Parties") can  reasonably  rely.  The senior
officer of the  Servicer  in charge of the  servicing  function  shall serve as the  Certifying  Person on
behalf of the Trust.  Such officer of the Certifying Person can be contacted at 212-272-7525.

                  (v)      With  respect to any  Additional  Form 10-D  Disclosure,  Additional  Form 10-K
Disclosure or any Form 8-K Disclosure  Information  (collectively,  the "Additional  Disclosure") relating
to the Trust Fund in the form  attached  hereto as Exhibit S, the  Trustee's  obligation  to include  such
Additional  Information in the  applicable  Exchange Act report is subject to receipt from the entity that
is indicated in Exhibit R as the  responsible  party for  providing  that  information,  if other than the
Trustee,  as and when  required  as  described  in Section  3.18(a)(i)  through  (iv)  above.  Each of the
Trustee,  Servicer,  Sponsor,  and Depositor hereby agree to notify and provide to the extent known to the
Trustee,  Servicer,  Sponsor and the Depositor all Additional  Disclosure relating to the Trust Fund, with
respect  to which  such  party is  indicated  in Exhibit R as the  responsible  party for  providing  that
information.  Within five Business Days of each  Distribution  Date of each year that the Trust is subject
to the Exchange Act reporting  requirements,  the Depositor  shall make available to the Trustee the Group
II  Significance  Estimate  and the  Trustee  shall  use  such  information  to  calculate  the  Group  II
Significance  Percentage.  If the Group II Significance  Percentage  meets either of the threshold  levels
detailed  in  Item  1115(b)(1)  or  1115(b)(2)  of  Regulation  AB,  the  Trustee  shall  deliver  written
notification  to the Depositor and the Corridor  Counterparty  to that effect,  which  notification  shall
include a request that the Corridor  Counterparty  provide  Regulation AB  information to the Depositor in
accordance  with the related  Corridor  Contract.  The  Depositor  shall be  obligated  to obtain from the
Corridor  Counterparty  any  information  required  under  Regulation AB to the extent  required under the
related  Corridor  Contract  and to provide to the  Trustee  any  information  that may be  required to be
included  in any  Form  10-D,  Form  8-K or Form  10-K  relating  to such  Corridor  Contract  or  written
notification  instructing the Trustee that such Additional  Disclosure regarding the Corridor Counterparty
is not necessary for such  Distribution  Date. The Servicer shall be responsible  for determining the pool
concentration applicable to any subservicer or originator at any time.

                  (vi)     (A)      On or prior to January  30 of the first  year in which the  Trustee is
able to do so  under  applicable  law,  the  Trustee  shall  prepare  and file a Form 15  relating  to the
automatic suspension of reporting in respect of the Trust under the Exchange Act.

         (b)      In the event that the  Trustee is unable to timely file with the  Commission  all or any
required  portion of any Form 8-K, 10-D or 10-K required to be filed by this  Agreement  because  required
disclosure  information  was either not  delivered to it or  delivered to it after the delivery  deadlines
set forth in this  Agreement or for any other reason,  the Trustee will  immediately  notify the Depositor
and the Servicer.  In the case of Form 10-D and 10-K, the  Depositor,  Servicer and Trustee will cooperate
to prepare  and file a Form  12b-25 and a 10-DA and 10-KA as  applicable,  pursuant  to Rule 12b-25 of the
Exchange  Act.  In the  case of Form  8-K,  the  Trustee  will,  upon  receipt  of all  required  Form 8-K
Disclosure  Information  and upon the approval and  direction of the  Depositor,  include such  disclosure
information  on the next Form 10-D.  In the event that any  previously  filed Form 8-K, 10-D or 10-K needs
to be amended due to any  Additional  Disclosure  items,  the Trustee  will notify the  Depositor  and the
Servicer and such  parties will  cooperate to prepare any  necessary  8-KA,  10-DA or 10-KA.  Any Form 15,
Form  12b-25 or any  amendment  to Form 8-K,  10-D or 10-K  shall be  signed  by a senior  officer  of the
Servicer  in  charge  of  the  servicing  function.  The  Depositor  and  Servicer  acknowledge  that  the
performance  by  the  Trustee  of its  duties  under  this  Section  3.18(a)(vi)  related  to  the  timely
preparation,  execution  and filing of Form 15, a Form 12b-25 or any  amendment to Form 8-K,  10-D or 10-K
is  contingent  upon the Servicer and the  Depositor  timely  performing  their duties under this Section.
The  Trustee  shall  have no  liability  for any loss,  expense,  damage or claim  arising  out of or with
respect to any failure to properly  prepare,  execute  and/or timely file any such Form 15, Form 12b-25 or
any  amendments to Forms 8-K,  10-D or 10-K,  where such failure  results from the Trustee's  inability or
failure to receive,  on a timely  basis,  any  information  from any other party hereto needed to prepare,
arrange for  execution  or file such Form 15, Form 12b-25 or any  amendments  to Forms 8-K,  10-D or 10-K,
not resulting from its own negligence, bad faith or willful misconduct.

                  The  Depositor  agrees  to  promptly  furnish  to the  Trustee,  from  time to time upon
request,  such further  information,  reports and financial statements within its control relating to this
Agreement,  the  Mortgage  Loans as the  Trustee  reasonably  deems  appropriate  to prepare  and file all
necessary  reports with the Commission.  The Trustee shall have no  responsibility to file any items other
than those  specified  in this Section  3.18;  provided,  however,  the Trustee  will  cooperate  with the
Depositor in  connection  with any  additional  filings  with  respect to the Trust Fund as the  Depositor
deems  necessary  under the Exchange  Act. Fees and expenses  incurred by the Trustee in  connection  with
this Section 3.18 shall not be reimbursable from the Trust Fund.

         (c)      In  connection  with the filing of any Form 10-K  hereunder,  the  Trustee  shall sign a
certification  (a "Form of Back-Up  Certification  for Form 10-K  Certificate,"  substantially in the form
attached  hereto  as  Exhibit  Q-2)  for  the  Depositor  regarding  certain  aspects  of  the  Form  10-K
certification  signed by the  Servicer,  provided,  however,  that the  Trustee  shall not be  required to
undertake an analysis of any accountant's report attached as an exhibit to the Form 10-K.

         (d)      The Trustee  shall  indemnify and hold harmless the Depositor and the Servicer and their
respective  officers,  directors and affiliates from and against any losses,  damages,  penalties,  fines,
forfeitures,  reasonable  and  necessary  legal fees and  related  costs,  judgments  and other  costs and
expenses  arising  out of or based  upon a breach of the  Trustee's  obligations  under  Section  3.17 and
Section 3.18 or the Trustee's negligence, bad faith or willful misconduct in connection therewith.

         The  Depositor  shall  indemnify  and hold  harmless  the  Trustee  and the  Servicer  and  their
respective  officers,  directors and affiliates from and against any losses,  damages,  penalties,  fines,
forfeitures,  reasonable  and  necessary  legal fees and  related  costs,  judgments  and other  costs and
expenses  arising out of or based upon a breach of the  obligations  of the Depositor  under Section 3.16,
Section  3.17 and  Section  3.18 or the  Depositor's  negligence,  bad  faith  or  willful  misconduct  in
connection therewith.

         The  Servicer  shall  indemnify  and hold  harmless  the  Trustee  and the  Depositor  and  their
respective  officers,  directors and affiliates from and against any losses,  damages,  penalties,  fines,
forfeitures,  reasonable  and  necessary  legal fees and  related  costs,  judgments  and other  costs and
expenses  arising out of or based upon a breach of the  obligations  of the  Servicer  under this  Section
3.18 or the Servicer's negligence, bad faith or willful misconduct in connection therewith.

         If the  indemnification  provided for herein is unavailable or  insufficient to hold harmless the
Trustee,  the Depositor or the Servicer,  as applicable,  then the defaulting  party, in connection with a
breach of its respective  obligations under this Section 3.18 or its respective  negligence,  bad faith or
willful  misconduct  in  connection  therewith,  agrees  that it shall  contribute  to the amount  paid or
payable by the other  parties as a result of the  losses,  claims,  damages  or  liabilities  of the other
party in such  proportion as is appropriate to reflect the relative fault and the relative  benefit of the
respective parties.

         (e)      Nothing shall be construed  from the foregoing  subsections  (a), (b) and (c) to require
the Trustee or any  officer,  director  or  Affiliate  thereof to sign any Form 10-K or any  certification
contained  therein.  Furthermore,  the  inability  of the  Trustee  to file a Form 10-K as a result of the
lack of required  information as set forth in Section 3.16(a) or required  signatures on such Form 10-K or
any  certification  contained  therein shall not be regarded as a breach by the Trustee of any  obligation
under this Agreement.

         Failure  of the  Servicer  to comply  with this  Section  3.18  (including  with  respect  to the
timeframes  required  in this  Section)  shall be  deemed  an Event of  Default,  and the  Trustee  at the
direction  of the  Depositor  shall,  in  addition  to  whatever  rights the  Trustee  may have under this
Agreement and at law or equity or to damages,  including injunctive relief and specific performance,  upon
notice  immediately  terminate all the rights and  obligations of the Servicer under this Agreement and in
and to the Mortgage Loans and the proceeds  thereof without  compensating  the Servicer for the same. This
paragraph shall supercede any other provision in this Agreement or any other agreement to the contrary.

         (f)      Notwithstanding  the  provisions  of Section  11.02,  this  Section  3.18 may be amended
without the consent of the Certificateholders.

         Section 3.19.     UCC.  The  Depositor  shall  inform  the  Trustee  in  writing  of any  Uniform
Commercial  Code  financing  statements  that were filed on the Closing Date in connection  with the Trust
with stamped  recorded  copies of such financing  statements to be delivered to the Trustee  promptly upon
receipt by the  Depositor.  The Trustee  agrees to monitor and notify the  Depositor  if any  continuation
statements for such Uniform  Commercial  Code financing  statements  need to be filed.  If directed by the
Depositor in writing,  the Trustee  will file any such  continuation  statements  solely at the expense of
the Depositor.  The Depositor shall file any financing  statements or amendments  thereto  required by any
change in the Uniform Commercial Code.

         Section 3.20.     Optional Purchase of Defaulted Mortgage Loans.

         (a)      With  respect  to any  Mortgage  Loan  which as of the first day of a Fiscal  Quarter is
delinquent  in  payment  by 90 days or more or is an REO  Property,  the  Company  shall have the right to
purchase such  Mortgage Loan from the Trust at a price equal to the  Repurchase  Price;  provided  however
(i) that such  Mortgage  Loan is still 90 days or more  delinquent or is an REO Property as of the date of
such purchase and (ii) this  purchase option,  if not theretofore  exercised,  shall terminate on the date
prior to the last day of the related Fiscal Quarter.  This purchase  option,  if not exercised,  shall not
be thereafter  reinstated  unless the delinquency is cured and the Mortgage Loan thereafter  again becomes
90 days or more  delinquent  or becomes an REO  Property,  in which case the  option  shall  again  become
exercisable as of the first day of the related Fiscal Quarter.

         (b)      In addition,  the Company  shall,  at its option,  purchase  any Mortgage  Loan from the
Trust for which the first  Scheduled  Payment due to the Trust after the Closing Date becomes  thirty (30)
days  past  due;  provided,  however,  such  Mortgage  Loan was  purchased  by the  Company  or one of its
affiliates  from an  originator  pursuant  to a loan  purchase  agreement  that  obligated  such seller to
repurchase  such Mortgage Loan if one or more Scheduled  Payments  becomes 30 or more days delinquent (and
such  originator  has agreed to repurchase  such Mortgage  Loan);  provided,  further,  that such optional
purchase  shall be  exercised  no later  than the 270th day after  such  Mortgage  Loan is subject to such
originator's  repurchase  obligation.  Such purchase  shall be made at a price equal to 100% of the Stated
Principal  Balance  thereof plus accrued  interest  thereon at the applicable  Mortgage Rate from the date
through  which  interest was last paid by the related  Mortgagor or advanced to the first day of the month
in which such amount is to be distributed.

         (c)      If at any time the  Company  deposits,  or remits to the  Servicer  (to the extent it is
not the  Servicer)  for  deposit,  in the  Custodial  Account  the  amount of the  Repurchase  Price for a
Mortgage  Loan and the  Company  provides  to the Trustee a  certification  signed by a Servicing  Officer
stating that the amount of such  payment has been  deposited in the  Custodial  Account,  then the Trustee
shall execute the  assignment  of such Mortgage Loan to the Company at the request of the Company  without
recourse,  representation  or warranty and the Company shall succeed to all of the Trustee's right,  title
and  interest in and to such  Mortgage  Loan,  and all  security  and  documents  relative  thereto.  Such
assignment  shall be an  assignment  outright and not for  security.  The Company will  thereupon own such
Mortgage,  and all such  security  and  documents,  free of any further  obligation  to the Trustee or the
Certificateholders  with  respect  thereto.  This right may be assigned  by the Company to a third  party,
including a Holder of a Class of Certificates.

         Section 3.21.     Statements to the Trustee.

         (a)      The  Servicer  shall  furnish to the  Trustee an  individual  Mortgage  Loan  accounting
report (a "Report"),  as of the last Business Day of each month,  in the  Servicer's  assigned loan number
order to document  Mortgage Loan payment  activity on an individual  Mortgage Loan basis.  With respect to
each month,  such Report  shall be  received  by the  Trustee no later than the 10th  calendar  day of the
month of the related  Distribution  Date (or July 10, 2007, in the case of the initial  Report),  and with
respect to information as to Principal  Prepayments in full and Prepayment  Charges, no later than one (1)
Business  Day  immediately  following  each  Prepayment  Period,  a  report  in an Excel  (or  compatible)
electronic  format,  in such format as may be mutually  agreed upon by both the Trustee and the  Servicer,
and in hard copy, which Report shall contain the following:

                  (i)      with respect to each Monthly  Payment  received or advanced  during the related
Due  Period,  the  amount of such  remittance  allocable  to  interest  and to  principal;  the  amount of
Principal Prepayments and prepayment penalties received during the related Prepayment Period;

                  (ii)     the amount of Servicing  Compensation received by the Servicer during the prior
Due Period;

                  (iii)    the aggregate Stated Principal Balance of the Mortgage Loans;

                  (iv)     the number and aggregate  outstanding  principal balances of Mortgage Loans (a)
Delinquent  (1) 30 to 59 days, (2) 60 to 89 days,  (3) 90 days or more;  (b) as to which  foreclosure  has
commenced; and (c) as to which REO Property has been acquired; and

                  (v)      such other data as may  reasonably  be required by the Trustee in order to make
distributions to the Certificateholders on such Distribution Date.

         (b)      The Servicer  shall also provide  with each such Report a trial  balance,  sorted in the
Trustee's  assigned loan number order,  and such other loan level  information  as described on Exhibits K
and L, in electronic tape form.

         (c)      The  Servicer  shall  prepare  and  file  any and all  information  statements  or other
filings  required to be delivered to any  governmental  taxing authority or to the Trustee pursuant to any
applicable  law  with  respect  to the  Mortgage  Loans  and  the  transactions  contemplated  hereby.  In
addition,  the Servicer shall provide the Trustee with such  information  concerning the Mortgage Loans as
is  necessary  for the  Trustee to prepare the  Trust's  income tax returns as the Trustee may  reasonably
request from time to time.

         Section 3.22.     Books and Records.

         (a)      The Servicer shall be responsible for  maintaining,  and shall maintain,  a complete set
of books and records for the Mortgage  Loans which shall be  appropriately  identified  in the  Servicer's
computer system to clearly  reflect the ownership of the Mortgage Loans by the Trust.  In particular,  the
Servicer  shall maintain in its  possession,  available for inspection by the Trustee and shall deliver to
the Trustee  upon  demand,  evidence  of  compliance  with all  federal,  state and local laws,  rules and
regulations.  To the extent that  original  documents  are not  required for  purposes of  realization  of
Liquidation  Proceeds or Insurance  Proceeds,  documents  maintained by the Servicer may be in the form of
microfilm or microfiche or such other  reliable means of recreating  original  documents,  including,  but
not limited to,  optical  imagery  techniques so long as the Servicer  complies with the  requirements  of
Accepted Servicing Practices.

         (b)      The  Servicer  shall  maintain  with  respect  to each  Mortgage  Loan  and  shall  make
available for  inspection by the Trustee the related  servicing file during the time such Mortgage Loan is
subject to this Agreement and thereafter in accordance with applicable law.

         (c)      Payments on the Mortgage  Loans,  including  any payoffs,  made in  accordance  with the
related  Mortgage  File  will be  entered  in the  Servicer's  set of books and  records  no more than two
Business  Days after  receipt and  identification,  and allocated to principal or interest as specified in
the related Mortgage File.

         Section 3.23.     Intention of the Parties and Interpretation.

         Each of the parties  acknowledges  and agrees that the purpose of Sections 3.16, 3.17 and 3.18 is
to facilitate  compliance by the Sponsor,  the Trustee and the Depositor with the provisions of Regulation
AB.  Therefore,  each of the parties  agrees that (a) the  obligations of the parties  hereunder  shall be
interpreted in such a manner as to accomplish that purpose,  (b) the parties'  obligations  hereunder will
be supplemented  and modified in writing,  as agreed to and executed by the parties  hereto,  as necessary
to be  consistent  with any such  amendments,  interpretive  advice or guidance,  convention  or consensus
among active  participants in the  asset-backed  securities  markets,  advice of counsel,  or otherwise in
respect of the  requirements of Regulation AB, (c) the parties shall comply with reasonable  requests made
by the Sponsor,  the Trustee or the Depositor for delivery of additional or different  information  as the
Sponsor,  the  Trustee or the  Depositor  may  determine  in good faith is  necessary  to comply  with the
provisions of Regulation AB, and (d) no amendment of this  Agreement  shall be required to effect any such
changes in the parties'  obligations  as are  necessary to  accommodate  evolving  interpretations  of the
provisions of Regulation AB.

                                                ARTICLE IV

                                                 Accounts

         Section 4.01.     Custodial Account.

         (a)      The Servicer  shall  segregate  and hold all funds  collected  and received  pursuant to
each  Mortgage Loan  separate and apart from any of its own funds and general  assets and shall  establish
and maintain one or more  Custodial  Accounts  held in trust for the  Certificateholders.  Each  Custodial
Account  shall be an  Eligible  Account.  The  Custodial  Account  shall  be  maintained  as a  segregated
account,  separate and apart from trust funds  created for  mortgage  pass-through  certificates  of other
series,  and the other  accounts of the  Servicer.  Each  Custodial  Account  shall be  reconciled  within
forty-five (45) days after each bank statement cut-off date.

         Within two (2) Business  Days of receipt and  identification,  except as  otherwise  specifically
provided  herein,  the  Servicer  shall  deposit  or cause to be  deposited  the  following  payments  and
collections  remitted by  subservicers  or received by it in respect of the Mortgage  Loans  subsequent to
the  Cut-off  Date (other than in respect of  principal  and  interest  due on such  Mortgage  Loans on or
before the Cut-off Date) and the following amounts required to be deposited hereunder:

                  (i)      Scheduled  Payments on the  Mortgage  Loans  received  or any  related  portion
thereof  advanced by the  Servicer  which were due during or before the  related  Due  Period,  net of the
amount thereof comprising the Servicing Fee;

                  (ii)     Full Principal Prepayments,  Subsequent Recoveries and any Liquidation Proceeds
received  by the  Servicer  with  respect to the  Mortgage  Loans in the  related  Prepayment  Period with
interest to the date of prepayment or  liquidation,  net of the amount  thereof  comprising  the Servicing
Fee;

                  (iii)    Partial Principal  Prepayments  received by the Servicer for the Mortgage Loans
in the related Prepayment Period;

                  (iv)     Any Monthly Advance and any Compensating Interest Payments;

                  (v)      Any Insurance Proceeds or Net Liquidation  Proceeds received by or on behalf of
the Servicer;

                  (vi)     The  Repurchase  Price with  respect to any  Mortgage  Loans  purchased  by the
Sponsor  pursuant to the Mortgage Loan Purchase  Agreement or Sections 2.02 or 2.03, any amounts which are
to be treated  pursuant  to  Section 2.04  as the payment of a  Repurchase  Price in  connection  with the
tender of a Substitute  Mortgage Loan by the Sponsor,  the  Repurchase  Price with respect to any Mortgage
Loans  purchased  pursuant to  Section 3.20,  and all proceeds of any Mortgage Loans or property  acquired
with respect thereto repurchased by the Depositor or its designee pursuant to Section 10.01;

                  (vii)    Any amounts  required to be deposited  with respect to losses on investments of
deposits in an Account;

                  (viii)   Any amounts  received by the Servicer in connection with any Prepayment  Charge
on the Prepayment Charge Loans;

                  (ix)     Any other  amounts  received by or on behalf of the Servicer and required to be
deposited in the Custodial Account pursuant to this Agreement; and

                  (x)      Any unreimbursed Capitalization Reimbursement Amounts.

         (b)      All amounts  deposited  to the  Custodial  Account  shall be held by the Servicer in the
name of the Trustee in trust for the benefit of the  Certificateholders  in accordance  with the terms and
provisions of this Agreement.  The  requirements  for crediting the Custodial  Account or the Distribution
Account shall be exclusive,  it being  understood and agreed that,  without limiting the generality of the
foregoing,  payments in the nature of (i) late  payment  charges or  assumption,  tax  service,  statement
account or payoff,  substitution,  satisfaction,  release  and other  like fees and  charges  and (ii) the
items  enumerated  in Sections  4.04(a)(i)  through (iv) and (vi) through (xi) with respect to the Trustee
and the  Servicer,  need not be credited  by the  Servicer to the  Distribution  Account or the  Custodial
Account,  as applicable.  Amounts  received by the Servicer in connection with  Prepayment  Charges on the
Prepayment  Charge  Loans shall be remitted by the  Servicer to the Trustee and  deposited  by the Trustee
into the Class XP Reserve  Account upon receipt  thereof.  In the event that the Servicer shall deposit or
cause to be deposited to the  Distribution  Account any amount not  required to be credited  thereto,  the
Trustee,  upon receipt of a written request therefor signed by a Servicing Officer of the Servicer,  shall
promptly transfer such amount to the Servicer, any provision herein to the contrary notwithstanding.

         (c)      The amount at any time  credited to the Custodial  Account may be invested,  in the name
of the Trustee, or its nominee,  for the benefit of the  Certificateholders,  in Permitted  Investments as
directed  by the  Servicer.  All  Permitted  Investments  shall  mature or be  subject  to  redemption  or
withdrawal  on or before,  and shall be held  until,  the next  succeeding  Distribution  Account  Deposit
Date.  Any and all  investment  earnings on amounts on deposit in the Custodial  Account from time to time
shall be for the account of the  Servicer.  The Servicer  from time to time shall be permitted to withdraw
or receive  distribution of any and all investment  earnings from the Custodial Account.  The risk of loss
of monies required to be distributed to the  Certificateholders  resulting from such investments  shall be
borne by and be the risk of the  Servicer.  The Servicer  shall deposit the amount of any such loss in the
Custodial  Account  within two Business  Days of receipt of  notification  of such loss but not later than
the second  Business  Day prior to the  Distribution  Date on which the monies so invested are required to
be distributed to the Certificateholders.

         Section 4.02.     Permitted Withdrawals and Transfers from the Custodial Account.
(a) The  Servicer  will,  from  time to time on  demand  of the  Trustee,  make or cause  to be made  such
withdrawals  or transfers  from the Custodial  Account as the Servicer has designated for such transfer or
withdrawal  pursuant to this  Agreement.  The  Servicer  may clear and  terminate  the  Custodial  Account
pursuant to Section 10.01 and remove amounts from time to time deposited in error.

         (b)      On an ongoing  basis,  the Servicer shall  withdraw from the Custodial  Account  (i) any
expenses  recoverable by the Trustee,  the Servicer or the Custodian  pursuant to Sections 3.03,  7.04 and
9.05 and (ii) any amounts payable to the Servicer as set forth in Section 3.14.

         (c)      In addition,  on or before each  Distribution  Account  Deposit Date, the Servicer shall
deposit in the  Distribution  Account (or remit to the Trustee for deposit  therein) any Monthly  Advances
required to be made by the Servicer with respect to the Mortgage Loans.

         (d)      No later than 3:00 p.m. New York time on each  Distribution  Account  Deposit Date,  the
Servicer  will  transfer  all  Available  Funds on deposit in the  Custodial  Account  with respect to the
related Distribution Date to the Trustee for deposit in the Distribution Account.

         (e)      With respect to any remittance  received by the Trustee after the  Distribution  Account
Deposit Date on which such payment was due,  the  Servicer  shall pay to the Trustee  interest on any such
late  payment at an annual  rate equal to the Prime  Rate,  adjusted  as of the date of each change of the
Prime Rate,  plus two  percentage  points,  but in no event greater than the maximum  amount  permitted by
applicable  law.  Such  interest  shall be remitted  to the Trustee by the  Servicer on the date such late
payment is made and shall cover the period  commencing  with such  Distribution  Account  Deposit Date and
ending with the Business Day on which such payment is made,  both  inclusive.  The payment by the Servicer
of any such  interest  shall not be deemed an  extension  of time for  payment or a waiver of any Event of
Default by the Servicer.

         Section 4.03.     Distribution Account.

         (a)      The Trustee  shall  establish  and maintain in the name of the Trustee,  for the benefit
of the  Certificateholders,  the  Distribution  Account as a segregated  trust  account or  accounts.  The
Trustee shall deposit into the  Distribution  Account all amounts in respect to Available  Funds  received
by it from the Servicer.

         (b)      All  amounts  deposited  to the  Distribution  Account  shall be held by the  Trustee in
trust for the  benefit of the  Certificateholders  in  accordance  with the terms and  provisions  of this
Agreement.

         (c)      The  Distribution  Account shall constitute a trust account of the Trust Fund segregated
on the books of the  Trustee  and held by the  Trustee in trust in its  Corporate  Trust  Office,  and the
Distribution  Account and the funds  deposited  therein  shall not be subject  to, and shall be  protected
from, all claims,  liens,  and  encumbrances  of any creditors or depositors of the Trustee  (whether made
directly,  or  indirectly  through a liquidator  or receiver of the  Trustee).  The  Distribution  Account
shall be an  Eligible  Account.  The  amount  at any time  credited  to the  Distribution  Account  may be
invested in the name of the  Trustee in  Permitted  Investments  selected by the  Trustee.  All  Permitted
Investments  shall  mature or be subject  to  redemption  or  withdrawal  on or before,  and shall be held
until, the next succeeding  Distribution Date if the obligor for such Permitted  Investment is the Trustee
or, if such  obligor  is any other  Person,  the  Business  Day  preceding  such  Distribution  Date.  All
investment  earnings on amounts on deposit in the  Distribution  Account or benefit from funds  uninvested
therein  from time to time shall be for the account of the  Trustee.  The Trustee  shall be  permitted  to
withdraw or receive  distribution  of any and all  investment  earnings from the  Distribution  Account on
each  Distribution  Date.  If there is any loss on a Permitted  Investment,  the Trustee shall deposit the
amount of such loss for deposit in the  Distribution  Account.  With respect to the  Distribution  Account
and the funds  deposited  therein,  the Trustee  shall take such action as may be necessary to ensure that
the  Certificateholders  shall be entitled to the priorities afforded to such a trust account (in addition
to a  claim  against  the  estate  of the  Trustee)  as  provided  by 12 U.S.  §  92a(e),  and  applicable
regulations  pursuant thereto,  if applicable,  or any applicable  comparable state statute  applicable to
state chartered banking corporations.

         Section 4.04.     Permitted Withdrawals and Transfers from the Distribution Account.
(a) The  Trustee  will,  from  time to time on  demand  of the  Servicer,  make or cause  to be made  such
withdrawals  or transfers from the  Distribution  Account as the Servicer has designated for such transfer
or  withdrawal  pursuant to this  Agreement or as the Trustee deems  necessary for the following  purposes
(limited in the case of amounts due the  Servicer to those not  withdrawn  from the  Custodial  Account in
accordance with the terms of this Agreement):

                  (i)      to reimburse  itself or the Servicer for any Monthly  Advance of its own funds,
the right of the Trustee or the Servicer to  reimbursement  pursuant to this subclause  (i) being  limited
to amounts  received on a particular  Mortgage Loan  (including,  for this purpose,  the Repurchase  Price
therefor,  Insurance  Proceeds,  Liquidation  Proceeds and  Subsequent  Recoveries)  which  represent late
payments or  recoveries  of the  principal of or interest on such Mortgage Loan with respect to which such
Monthly Advance was made;

                  (ii)     to reimburse  the Servicer  from  Insurance  Proceeds or  Liquidation  Proceeds
relating to a particular  Mortgage  Loan for amounts  expended by the Servicer in good faith in connection
with the  restoration  of the related  Mortgaged  Property  which was damaged by an Uninsured  Cause or in
connection with the liquidation of such Mortgage Loan;

                  (iii)    to reimburse  the Servicer  from  Insurance  Proceeds  relating to a particular
Mortgage  Loan for insured  expenses  incurred  with respect to such  Mortgage  Loan and to reimburse  the
Servicer from  Liquidation  Proceeds from a particular  Mortgage Loan for  Liquidation  Expenses  incurred
with respect to such  Mortgage  Loan;  provided that the Servicer  shall not be entitled to  reimbursement
for  Liquidation  Expenses with respect to a Mortgage Loan to the extent that (i) any amounts with respect
to such  Mortgage  Loan were paid as Excess  Liquidation  Proceeds  pursuant to clause (x) of this Section
4.04(a) to the  Servicer;  (ii) such  Liquidation  Expenses were not included in the  computation  of such
Excess  Liquidation  Proceeds;  and  (iii)  Liquidation  Expenses  exceed  the  Amounts  Held  for  Future
Distribution.

                  (iv)     to pay the Servicer,  from Liquidation  Proceeds or Insurance Proceeds received
in connection  with the  liquidation  of any Mortgage  Loan, the amount which the Servicer would have been
entitled to receive  under clause (ix) of this Section  4.04(a) as  servicing  compensation  on account of
each  defaulted  scheduled  payment  on such  Mortgage  Loan if paid in a  timely  manner  by the  related
Mortgagor;

                  (v)      to pay the  Servicer  from the  Repurchase  Price for any  Mortgage  Loan,  the
amount which the Servicer  would have been entitled to receive  under clause (ix) of this Section  4.04(a)
as servicing compensation;

                  (vi) to reimburse the Servicer for advances of funds (other than Monthly  Advances) made
with respect to the Mortgage Loans;  provided,  however, that such right to reimbursement pursuant to this
clause (vi) shall be limited to (1) amounts  received on the related  Mortgage Loan  (including,  for this
purpose, the Repurchase Price therefor,  Insurance Proceeds and Liquidation Proceeds) which represent late
recoveries  of the  payments for which such  advances  were made and (2) to the extent of Amounts Held for
Future  Distribution;  provided that any such Amounts Held for Future Distribution so applied to reimburse
the Servicer  shall be replaced by the Servicer by deposit in the  Distribution  Account no later than the
close of business on the Distribution Account Deposit Date immediately  preceding the Distribution Date on
which such funds are required to be distributed pursuant to this Agreement;

                  (vii)    to reimburse  the Trustee or the Servicer for any  Nonrecoverable  Advance that
has not been reimbursed pursuant to clauses (i) and (vi);

                  (viii)   to pay the Servicer as set forth in Section 3.14;

                  (ix)     to reimburse the Servicer for expenses,  costs and liabilities  incurred by and
reimbursable  to it pursuant to Sections  3.03 and 7.04 or otherwise  reimbursable  to it pursuant to this
Agreement;

                  (x)      to pay to the  Servicer,  as  additional  servicing  compensation,  any  Excess
Liquidation Proceeds;

                  (xi)     to reimburse the Trustee or the Custodian for expenses,  costs and  liabilities
incurred by or reimbursable to it pursuant to this Agreement;

                  (xii)    to pay the Trustee Compensation set forth in Section 9.05;

                  (xiii)   to remove amounts deposited in error;

                  (xiv)    to clear and terminate the Distribution Account pursuant to Section 10.01; and

                  (xv)     to pay any unreimbursed Capitalization Reimbursement Amount

         (b)      The  Servicer  shall  keep and  maintain  separate  accounting,  on a  Mortgage  Loan by
Mortgage  Loan  basis and shall  provide a copy to the  Trustee,  for the  purpose of  accounting  for any
reimbursement  from the  Distribution  Account  pursuant  to clauses  (i)  through  (vi) and (vii) or with
respect to any such  amounts  which  would have been  covered by such  clauses  had the  amounts  not been
retained by the Servicer  without being  deposited in the  Distribution  Account  under  Section  4.01(b).
Reimbursements  made pursuant to clauses  (vii),  (ix) and (xi) will be allocated  between the Loan Groups
pro rata based on the aggregate Stated Principal Balances of the Mortgage Loans in each Loan Group.

         (c)      On each  Distribution  Date,  the Trustee shall  distribute  the Available  Funds to the
extent  on  deposit  in the  Distribution  Account  for each  Loan  Group to the  Holders  of the  related
Certificates in accordance with Section 6.01.

         Section 4.05.     Adjustable Rate Supplemental Fund.

         (a)      No later than the initial  Distribution  Date, the Trustee shall establish and maintain,
in  trust  for the  benefit  of the  holders  of the  Group I  Certificates  (other  than  the  Class  I-X
Certificates)  and the Group II  Offered  Certificates,  a  segregated  trust  account  (or  accounts)  or
sub-account (or  sub-accounts) of a trust account,  which shall be titled  "Adjustable  Rate  Supplemental
Fund, Wells Fargo Bank,  National  Association,  as Trustee for the benefit of holders of Structured Asset
Mortgage  Investments  II Inc.,  Bear Stearns  Mortgage  Funding  Trust  2007-AR5,  Mortgage  Pass-Through
Certificates,   Series  2007-AR5"  (the  "Adjustable  Rate  Supplemental   Fund").   The  Adjustable  Rate
Supplemental  Fund shall be an Eligible  Account or a sub-account  of an Eligible  Account.  No later than
the initial  Distribution  Date, the Depositor shall pay to the Trustee an amount equal to (i) in the case
of the Group I  Certificates,  $25,000,  which shall be deposited by the Trustee into the Adjustable  Rate
Supplemental  Fund for the  benefit  of the  Group I  Certificates  and  (ii) in the case of the  Group II
Offered  Certificates,  $25,000,  which  shall  be  deposited  by the  Trustee  into the  Adjustable  Rate
Supplemental  Fund for the  benefit of the Group II Offered  Certificates.  Pursuant to Section  6.01,  on
the  initial  Distribution  Date,  amounts on deposit in the  Adjustable  Rate  Supplemental  Fund will be
withdrawn  from the Adjustable  Rate  Supplemental  Fund and paid to the Group I Certificates  (other than
the Class I-X  Certificates)  and the Group II Offered  Certificates,  as  applicable,  to the extent that
Current Interest on such  Certificates on the initial  Distribution  Date is reduced by application of the
related Net Rate Cap on such initial  Distribution  Date. The Adjustable  Rate  Supplemental  Fund will be
entitled to be replenished on each future  Distribution  Date from the Interest Funds otherwise payable on
such  Distribution  Date  to,  in the  case  of the  Group  I  Certificates  (other  than  the  Class  I-X
Certificates),  the Class I-B-IO  Certificates or, in the case of the Group II Offered  Certificates,  the
Class  II-B-IO  Certificates,  as  applicable,  until  the  Adjustable  Rate  Supplemental  Fund  has been
replenished to the extent of the amount paid from the  Adjustable  Rate  Supplemental  Fund to the Group I
Certificates  (other  than  the  Class  I-X  Certificates)  and the  Group  II  Offered  Certificates,  as
applicable,  on the initial  Distribution  Date. On each future  Distribution Date, all amounts on deposit
in the Adjustable  Rate  Supplemental  Fund as set forth in the preceding  sentence will be distributed to
the  Depositor  or  its  designee.  On the  Distribution  Date  on  which  the  aggregate  of the  amounts
replenished to the Adjustable Rate  Supplemental  Fund equals $25,000 with respect to each Loan Group, all
amounts then on deposit in the Adjustable Rate  Supplemental  Fund will be distributed to the Depositor or
its designee (as set forth in the preceding  sentence),  and following such  distributions  the Adjustable
Rate Supplemental Fund will be terminated.

         (b)      The Trustee will invest funds  deposited in the  Adjustable  Rate  Supplemental  Fund as
directed by the  Depositor or its designee in writing in Permitted  Investments  with a maturity  date (i)
no later than the  Business  Day  immediately  preceding  the date on which such funds are  required to be
withdrawn from the Adjustable Rate  Supplemental  Fund pursuant to this Agreement,  if a Person other than
the  Trustee or an  Affiliate  of the Trustee is the obligor  for such  Permitted  Investment,  or (ii) no
later  than  the  date on which  such  funds  are  required  to be  withdrawn  from  the  Adjustable  Rate
Supplemental  Fund  pursuant  to this  Agreement,  if the  Trustee or an  affiliate  of the Trustee is the
obligor for such  Permitted  Investment  (or, if no written  direction is received by the Trustee from the
Depositor,  then funds in the Adjustable  Rate  Supplemental  Fund shall remain  uninvested).  For federal
income tax purposes,  the Depositor shall be the owner of the Adjustable Rate  Supplemental Fund and shall
report all items of income,  deduction,  gain or loss arising  therefrom.  At no time will the  Adjustable
Rate  Supplemental  Fund be an asset of any REMIC  created  hereunder.  All income and gain  realized from
investment of funds deposited in the Adjustable Rate  Supplemental  Fund,  which  investment shall be made
solely upon the written  direction of the  Depositor,  shall be for the sole and exclusive  benefit of the
Depositor  and shall be  remitted  by the  Trustee  to the  Depositor  within one  Business  Day after the
termination of the Adjustable Rate  Supplemental  Fund. The Depositor shall deposit in the Adjustable Rate
Supplemental  Fund the  amount  of any net loss  incurred  in  respect  of any such  Permitted  Investment
immediately upon realization of such loss, without any right of reimbursement therefor.

         Section 4.06.     Reserve Fund.

         (a)      On or before the  Closing  Date,  the Trustee  shall  establish  one or more  segregated
trust  accounts (the  "Reserve  Fund") on behalf of the Holders of the Group II Offered  Certificates  and
the Class II-B-IO  Certificates.  The Reserve Fund must be an Eligible Account.  The Reserve Fund shall be
entitled  "Reserve  Fund,  Wells Fargo Bank,  National  Association as Trustee f/b/o holders of Structured
Asset Mortgage  Investments II Inc., Bear Stearns Mortgage Funding Trust 2007-AR5,  Mortgage  Pass-Through
Certificates,  Series  2007-AR5."  The Trustee shall demand  payment of all money payable by each Corridor
Counterparty  under each  Corridor  Contract.  The Trustee  shall deposit in the Reserve Fund all Corridor
Contract  Payment  Amounts and, prior to  distribution of such amounts  pursuant to Section  6.01(b),  all
payments from Excess  Cashflow  described  under the Tenth and Eleventh  clauses of Section  6.01(b).  All
Corridor  Contract  Payment Amounts received from Corridor  Contracts  benefiting the Holders of the Group
II Offered  Certificates  and the Excess Cashflow  amounts  described in the Tenth and Eleventh clauses of
Section  6.01(b)  deposited  to the Reserve  Fund shall be held by the Trustee on behalf of the Trust,  in
trust  for  the  benefit  of  the   applicable   Group  II   Certificateholders   and  the  Class  II-B-IO
Certificateholders  in accordance  with the terms and provisions of this Agreement.  On each  Distribution
Date,  the Trustee shall  distribute  amounts on deposit in the Reserve Fund held in trust for the benefit
of the Group II Certificateholders  and the Class II-B-IO  Certificateholders in accordance with the Tenth
and Eleventh clauses of Section 6.01(b) and Section 6.01(c).

         (b) The  Reserve  Fund is an "outside  reserve  fund"  within the meaning of Treasury  Regulation
Section  1.860G-2(h) and shall be an asset of the Trust Fund but not an asset of any 2007-AR5  REMIC.  The
Trustee on behalf of the Trust shall be the  nominal  owner of the Reserve  Fund.  For federal  income tax
purposes,  the Class  II-B-IO  Certificateholders  shall be the  beneficial  owners of the  Reserve  Fund,
subject  to the power of the  Trustee  to  distribute  amounts  under the Tenth and  Eleventh  clauses  of
Section  6.01(b) and Section  6.01(c) and shall  report items of income,  deduction,  gain or loss arising
therefrom.  For federal income tax purposes,  amounts distributed to Group II Certificateholders  pursuant
to the Tenth and  Eleventh  clauses  of  Section  6.01(b)  and  Section  6.01(c)  will be treated as first
distributed   to  the  Class   II-B-IO   Certificateholders   and  then   paid  from  the  Class   II-B-IO
Certificateholders  to such  Holders.  Amounts in the  Reserve  Fund held in trust for the  benefit of the
Holders of the Group II Offered  Certificates  and the Class II-B-IO  Certificates  shall,  at the written
direction of the Class II-B-IO  Certificateholders,  be invested in Permitted  Investments  that mature no
later than the Business Day prior to the next  succeeding  Distribution  Date. If no written  direction is
received,  the amounts in the Reserve Fund shall remain  uninvested.  Any losses on the related  Permitted
Investments  shall not in any case be a  liability  of the  Trustee,  but an amount  equal to such  losses
shall  be  given  by the  Class  II-B-IO  Certificateholders  to the  Trustee  out  of the  Class  II-B-IO
Certificateholders'  own funds  immediately  as  realized,  for  deposit by the  Trustee  into the Reserve
Fund.  To the extent  that the Class  II-B-IO  Certificateholders  have  provided  the  Trustee  with such
written  direction to invest such funds in Permitted  Investments,  on each  Distribution Date the Trustee
shall  distribute  all net income and gain from such  Permitted  Investments  in the  Reserve  Fund to the
Class  II-B-IO  Certificateholders,  not as a  distribution  in respect of any  interest  in any  2007-AR5
REMIC.  All monies  earned on amounts on deposit in the Reserve  Fund held in trust for the benefit of the
Holders of the Group II Offered  Certificates and the Class II-B-IO  Certificates  shall be taxable to the
Class II-B-IO Certificateholders.

         Section 4.07.     Class XP Reserve Account.

         (a)      The Paying Agent shall establish and maintain with itself a separate,  segregated  trust
account,  which  shall be an Eligible  Account,  titled  "Reserve  Account,  Wells  Fargo  Bank,  National
Association,  as Trustee for the benefit of holders of  Structured  Asset  Mortgage  Investments  II Inc.,
Bear Stearns Mortgage Funding Trust 2007-AR5,  Mortgage Pass-Through Certificates,  Series 2007-AR5, Class
XP."  Funds on  deposit  in the Class XP Reserve  Account  shall be held in trust by the  Trustee  for the
benefit of the  holders of the  related  Class XP  Certificates.  The Class XP  Reserve  Account  will not
represent an interest in any 2007-AR5 REMIC.

         (b)      Any amount on deposit in the Class XP Reserve Account shall be held  uninvested.  On the
Business Day prior to each  Distribution  Date,  the Trustee shall  withdraw the amount then on deposit in
the Class XP Reserve  Account and deposit such amount into the  Distribution  Account to be distributed to
the Holders of the related Class XP  Certificates  in accordance  with Section  6.01(e).  In addition,  on
the  earlier  of (x) the  Business  Day  prior to the  Distribution  Date on which  all the  assets of the
related Loan Group are  repurchased  as described in Section  10.01(a),  and (y) the Business Day prior to
the  Distribution  Date  occurring in March 2012,  the Trustee shall withdraw the amount on deposit in the
Class XP Reserve  Account and deposit  such  amount into the  Distribution  Account and pay such amount to
the related Class XP Certificates in accordance  with Section  6.01(e),  and following such withdrawal the
Class XP Reserve Account shall be closed.

         Section 4.08.     Final Maturity Reserve Account.

         (a)      No later than the Closing  Date,  the Paying Agent shall  establish  and maintain in the
name of the  Holders of the Group I  Certificates,  the Final  Maturity  Reserve  Account as a  segregated
trust  account.  The Paying Agent shall keep records that  accurately  reflect the funds on deposit in the
Final Maturity Reserve Account.

         (b)      The Paying Agent will invest funds  deposited in the Final Maturity  Reserve  Account as
directed by the Class I-B-IO  Certificateholders  in writing in Permitted Investments with a maturity date
no later than the  Business  Day  immediately  preceding  the date on which such funds are  required to be
withdrawn from the Final Maturity  Reserve  Account  pursuant to this Agreement.  If no written  direction
with  respect to such  Permitted  Investment  shall be received by the Paying  Agent from the Class I-B-IO
Certificateholders,  then funds in the Final  Maturity  Reserve  Account  shall be  invested  in the Wells
Fargo  Prime  Advantage  Money  Market  Fund.  All  income  and gain  realized  from  investment  of funds
deposited in the Final Maturity  Reserve Account shall be for the sole and exclusive  benefit of the Class
I-B-IO Certificateholders.

         (c)      If, on the  Distribution  Date  occurring  in July  2017,  or on any  Distribution  Date
thereafter,  any Group I Certificates are outstanding and the aggregate  Stated  Principal  Balance of the
Group I  Mortgage  Loans  with  original  terms to  maturity  in  excess of 30 years is  greater  than the
applicable  scheduled amount for such Distribution  Date set forth in Schedule A hereto,  then the Trustee
shall  deposit  into the Final  Maturity  Reserve  Account,  from  Interest  Funds  with  respect  to such
Distribution  Date, the Coupon Strip for such  Distribution  Date, in accordance with the payment priority
set forth in Section  6.01(a)(first),  until the amount on deposit in the Final Maturity  Reserve  Account
is equal to the Final Maturity Reserve Account Target.

         (d)      If, on any  Distribution  Date,  any  amounts on deposit in the Final  Maturity  Reserve
Account exceed the lesser of (i) the aggregate  Current  Principal  Amount of the Group I Certificates  as
of such  date,  and (ii) the  aggregate  Stated  Principal  Balance  of the Group I  Mortgage  Loans  with
original  terms to maturity in excess of 30 years as of such date,  an amount  equal to such excess  shall
be  distributed by the Trustee to the Class I-B-IO  Certificates  on such  Distribution  Date as a part of
the Class I-B-IO Distribution Amount.

         (e)      On the  earlier  of (i) the  Distribution  Date in  occurring  in June 2037 and (ii) the
Distribution  Date on which the final  distribution  of payments  from the Group I Mortgage  Loans and the
other assets in the trust is expected to be made,  funds on deposit in the Final Maturity  Reserve Account
will be distributed to the  Certificates in the following  order of priority  (provided,  however,  if the
Group I Mortgage  Loans are purchased on the related  Optional  Termination  Date, the funds on deposit in
the Final Maturity  Reserve  Account will be used to make payments in accordance  with  priorities  fourth
and fifth below after application of the Termination Purchase Price):

                  (i)      first, to the Class I-A-1, Class I-A-2,  Underlying Class I-A-1B and Underlying
Class I-A-2B  Certificates (in the case of the Underlying  Certificates,  to the Swap  Counterparty as set
forth in the Grantor Trust Agreement),  pro rata, in accordance with their respective  outstanding Current
Principal Amounts until the Current Principal Amount of each such Class has been reduced to zero;

                  (ii)     second,  sequentially,  to the Class  I-B-1,  Class I-B-2,  Class I-B-3,  Class
I-B-4, Class I-B-5, Class I-B-6,  Class I-B-7,  Class I-B-8 and Class I-B-9  Certificates,  in that order,
after giving effect to principal  distributions on such  Distribution  Date,  until the Current  Principal
Amount of each such Class thereof has been reduced to zero;

                  (iii)    third,  to each  Class  of  Group I  Certificates,  any  Current  Interest  and
Interest  Carry  Forward  Amount for each such Class  remaining  unpaid  after  giving  effect to interest
distributions  on such  Distribution  Date in  accordance  with  payment  priorities  set forth in Section
6.01(a);

                  (iv)     fourth,  to each  Class of  Group I  Certificates,  any  Basis  Risk  Shortfall
Carry-Forward  Amount for each such Class  remaining  unpaid after giving effect to the  distributions  on
such Distribution Date in accordance with payment priorities set forth in Section 6.01(a); and

                  (v)      fifth, to the Class I-B-IO Certificates, any remaining amounts.

         (f)      The  forgoing  distributions  will be  treated  as an amount  paid by the  Holder of the
Class  I-B-IO  Certificates  to purchase  the  outstanding  Group I  Certificates  and will be deemed made
pursuant  to a  mandatory  purchase  of the  Group  I  Certificates  by the  Holder  of the  Class  I-B-IO
Certificates.

         Section 4.09.     Posted Collateral Account.

         (a)      Upon the  occurrence  of a Rating Agency  Downgrade (as defined in the related  Corridor
Contract)  or as  otherwise  provided  in a  Corridor  Contract,  the  Trustee is hereby  directed  by the
Depositor to establish and maintain a Posted Collateral  Account,  which shall be denominated "Wells Fargo
Bank,  National  Association,  as Trustee f/b/o holders of Structured Asset Mortgage  Investments II Inc.,
Bear Stearns  Mortgage  Funding Trust  2007-AR5,  Mortgage  Pass-Through  Certificates,  Series 2007-AR5 -
Posted  Collateral  Account."  The Posted  Collateral  Account shall be an Eligible  Account.  The Trustee
shall deposit into such account any amounts  required to be posted by the Corridor  Counterparty  pursuant
to a Corridor Contract.

         (b)  Amounts on deposit in the Posted  Collateral  Account  will be  invested  by the  Trustee in
accordance  with the  provisions  of the related  Corridor  Contract.  If no  direction is provided by the
Corridor Counterparty with respect to such investment,  the amounts in the Posted Collateral Account shall
remain univested.

                                                ARTICLE V

                                               Certificates

         Section 5.01.     Certificates.

         (a)       The  Depository,  the  Depositor  and  the  Trustee  have  entered  into  a  Depository
Agreement  dated  as  of  the  Closing  Date  (the  "Depository  Agreement").   Except  for  the  Residual
Certificates,  the  Private  Certificates  and the  Individual  Certificates  and as  provided  in Section
5.01(b),  the  Certificates  shall at all times remain  registered  in the name of the  Depository  or its
nominee and at all times:  (i) registration  of such  Certificates  may not be  transferred by the Trustee
except  to  a  successor  to  the  Depository;  (ii) ownership  and  transfers  of  registration  of  such
Certificates  on the books of the  Depository  shall be governed by applicable  rules  established  by the
Depository;  (iii) the  Depository may collect its usual and customary fees, charges and expenses from its
Depository  Participants;  (iv) the  Trustee  shall deal with the  Depository  as  representative  of such
Certificate  Owners of the  respective  Class of  Certificates  for purposes of  exercising  the rights of
Certificateholders   under  this   Agreement,   and  requests  and   directions  for  and  votes  of  such
representative  shall  not be  deemed  to be  inconsistent  if they are made  with  respect  to  different
Certificate  Owners;  and (v) the  Trustee  may  rely  and  shall  be  fully  protected  in  relying  upon
information furnished by the Depository with respect to its Depository Participants.

                  The  Residual   Certificates  and  the  Private   Certificates  are  initially  Physical
Certificates.  If at any time the Holders of all of the  Certificates  of one or more such Classes request
that the Trustee cause such Class to become Global  Certificates,  the Trustee and the Depositor will take
such action as may be reasonably  required to cause the  Depository  to accept such  Class or  Classes for
trading if it may legally be so traded.

                  All  transfers  by  Certificate   Owners  of  such  respective   Classes  of  Book-Entry
Certificates and any Global  Certificates  shall be made in accordance with the procedures  established by
the  Depository  Participant or brokerage firm  representing  such  Certificate  Owners.  Each  Depository
Participant  shall only  transfer  Book-Entry  Certificates  of  Certificate  Owners it  represents  or of
brokerage firms for which it acts as agent in accordance with the Depository's normal procedures.

         (b)      If (i)(A)  the  Depositor  advises  the  Trustee in writing  that the  Depository  is no
longer willing or able to properly discharge its  responsibilities  as Depository and (B) the Depositor is
unable to locate a qualified  successor  within 30 days or (ii) the  Depositor  at its option  advises the
Trustee in writing that it elects to terminate the book-entry  system through the Depository,  the Trustee
shall request that the Depository  notify all  Certificate  Owners of the occurrence of any such event and
of the availability of definitive,  fully  registered  Certificates to Certificate  Owners  requesting the
same. Upon surrender to the Trustee of the  Certificates  by the  Depository,  accompanied by registration
instructions from the Depository for registration, the Trustee shall issue the definitive Certificates.

                  In addition,  if an Event of Default has occurred and is  continuing,  each  Certificate
Owner  materially  adversely  affected  thereby  may  at  its  option  request  a  definitive  Certificate
evidencing  such  Certificate  Owner's  interest in the related  Class of  Certificates.  In order to make
such  request,  such  Certificate  Owner shall,  subject to the rules and  procedures  of the  Depository,
provide the Depository or the related  Depository  Participant with directions for the Trustee to exchange
or  cause  the  exchange  of the  Certificate  Owner's  interest  in such  Class  of  Certificates  for an
equivalent  interest in fully  registered  definitive  form.  Upon receipt by the Trustee of  instructions
from the  Depository  directing  the  Trustee  to effect  such  exchange  (such  instructions  to  contain
information  regarding the Class of Certificates and the Current  Principal  Amount being  exchanged,  the
Depository  Participant  account to be debited with the decrease,  the  registered  holder of and delivery
instructions  for the  definitive  Certificate,  and any  other  information  reasonably  required  by the
Trustee),  (i) the Trustee shall  instruct the Depository to reduce the related  Depository  Participant's
account by the aggregate  Current Principal Amount of the definitive  Certificate,  (ii) the Trustee shall
execute and  deliver,  in  accordance  with the  registration  and delivery  instructions  provided by the
Depository,  a  Definitive  Certificate  evidencing  such  Certificate  Owner's  interest in such Class of
Certificates  and (iii) the Trustee shall execute a new  Book-Entry  Certificate  reflecting the reduction
in the aggregate  Current  Principal  Amount of such Class of Certificates by the amount of the definitive
Certificates.

                  Neither the  Depositor  nor the Trustee shall be liable for any delay in the delivery of
any  instructions  required  pursuant to this Section 5.01(b) and may  conclusively  rely on, and shall be
protected in relying on, such instructions.

         (c)      (i)      As provided herein, the REMIC  Administrator will make an election to treat the
segregated  pool of assets  consisting  of the Group I Mortgage  Loans and certain  other  related  assets
subject to this Agreement as a REMIC for federal income tax purposes,  and such  segregated pool of assets
will be designated as "REMIC I."  Component I of the Class R  Certificates  will  represent the sole class
of  "residual  interests"  in REMIC I for  purposes of the REMIC  Provisions  (as  defined  herein)  under
federal income tax law. The following table  irrevocably  sets forth the  designation,  pass-through  rate
(the  "Uncertificated  REMIC I Pass-Through Rate") and initial  Uncertificated  Principal Balance for each
of the "regular  interests"  in REMIC I (the "REMIC I  Regular  Interests").  None of the REMIC I  Regular
Interests will be certificated.

                                                 Uncertificated
                                                    REMIC I        Initial Uncertificated
 Class Designation for each REMIC I Interest   Pass-Through Rate      Principal Balance
___________________________________________________________________________________________
W                                                     (1)                    N/A
LT1                                               Variable(1)          $441,504,310.38
LT2                                               Variable(1)            $21,129.97
LT3                                                  0.00%               $23,027.18
LT4                                               Variable(1)            $23,027.18
I-X-1                                                0.080%                  (2)
I-X-2                                                0.500%                  (3)
Component I of the Class R                            N/A                    N/A
_______________________________
(1)  Calculated as provided in the definition of Uncertificated REMIC I Pass-Through Rate.

(2)  REMIC I Regular  Interest  I-X-1 will not have an  Uncertificated  Principal  Balance,  but will bear
     interest at a fixed  pass-through  rate equal to 0.080% per annum on a notional  amount  equal to the
     aggregate Stated Principal  Balance  immediately  prior to such  Distribution  Date of all Prepayment
     Charge  Loans other than the Hard  Prepayment  Charge  Loans and the  Combination  Prepayment  Charge
     Loans.

(3)  REMIC I Regular  Interest  I-X-2 will not have an  Uncertificated  Principal  Balance,  but will bear
     interest at a fixed  pass-through  rate equal to 0.500% per annum on a notional  amount  equal to the
     aggregate  Stated  Principal  Balance  immediately  prior  to  such  Distribution  Date  of the  Hard
     Prepayment Charge Loans and the Combination Prepayment Charge Loans.

                  (ii)     As provided herein, the REMIC  Administrator will make an election to treat the
segregated  pool of assets  consisting of the Group II Mortgage  Loans and certain  other  related  assets
subject to this Agreement as a REMIC for federal income tax purposes,  and such  segregated pool of assets
will be  designated  as  "REMIC II."  Component II  of the Class R  Certificates  will  represent the sole
class of "residual  interests" in REMIC II for purposes of the REMIC  Provisions  under federal income tax
law. The following table irrevocably sets forth the designation,  pass-through  rate (the  "Uncertificated
REMIC II  Pass-Through  Rate") and  initial  Uncertificated  Principal  Balance  for each of the  "regular
interests" in REMIC II (the "REMIC II  Regular  Interests").  None of the REMIC II Regular  Interests will
be certificated.

Class Designation for each REMIC II        Uncertificated REMIC II             Initial Uncertificated
              Interest                        Pass-Through Rate                  Principal Balance
__________________________________________________________________________________________________________
LT5                                              Variable(1)                      $689,981,788.89
LT6                                              Variable(1)                         $23,482.48
LT7                                                 0.00%                            $45,527.15
LT8                                              Variable(1)                         $45,527.15
Component II of the Class R                          N/A                                N/A

(1)  Calculated as provided in the definition of Uncertificated REMIC II Pass-Through Rate.

     As provided  herein,  the REMIC  Administrator  will make an election to treat the segregated pool of
     assets  consisting  of the REMIC I Regular  Interests  and the  REMIC II  Regular  Interests  and any
     proceeds  thereof as a REMIC for federal  income tax  purposes,  and such  segregated  pool of assets
     will be  designated as  "REMIC III."  Component II  of the Class R  Certificates  will  represent the
     sole class of "residual  interests" in REMIC III for purposes of the REMIC  Provisions  under federal
     income tax law. The following table  irrevocably  sets forth the designation,  the Pass-Through  Rate
     for the Class of Certificates  bearing the same  designation  (which is, with the substitution of the
     Modified  Net Rate Cap in each  place  where the Net Rate Cap occurs in the case of the Class I-A and
     Class I-B  Certificates,  the  Uncertificated  REMIC III  Pass-Through  Rate) and  initial  principal
     amount or  Uncertificated  Principal  Balance for each of the "regular  interests" in REMIC III  (the
     "REMIC III  Regular  Interests").  For  federal  income tax  purposes,  payment of (i) any Basis Risk
     Shortfall or Basis Risk  Shortfall  Carry-Forward  Amount to any Class of  Certificates,  (ii) in the
     case of the Class I-A or Class I-B  Certificates,  interest accrued at a Pass-Through  Rate in excess
     of the Modified  Net Rate Cap,  and (iii) any amounts to the Class I-XP and Class II-XP  Certificates
     (which  shall not be treated as an  interest  in any REMIC,  but as a  pass-through  interest  in the
     Trust  entitled to any  prepayment  penalties  payable with respect to the Group I Mortgage Loans and
     Group II Mortgage  Loans,  respectively)  shall be treated as paid  outside of any REMIC formed under
     this  Agreement  and shall not be part of the  entitlement  of the REMIC  III  Regular  Interest  the
     ownership of which is represented  by the Class of  Certificates  receiving  such payment.  REMIC III
     Regular Interests I-B-IO-I, I-B-IO-P, II-B-IO-I and II-B-IO-P will not be certificated.

         The  Classes  of the  Certificates  shall  have the  following  designations,  initial  principal
amounts and Pass-Through Rates:

         Designation               Initial Principal Amount        Pass-Through Rate
_________________________________________________________________________________________
I-A-1A                                 $188,714,000                       (1)
Underlying I-A-1B                       $50,000,000                       (1)
Grantor Trust I-A-1B                    $50,000,000                       (1)
I-A-2A                                  $69,357,000                       (1)
Underlying I-A-2B                       $50,000,000                       (1)
Grantor Trust I-A-2B                    $50,000,000                       (1)
I-A-3                                   $39,785,000                       (1)
I-X-1                                    Notional                         (2)
I-X-2                                    Notional                         (2)
I-B-1                                   $11,922,000                       (1)
I-B-2                                   $8,169,000                        (1)
I-B-3                                   $2,208,000                        (1)
I-B-4                                   $4,637,000                        (1)
I-B-5                                   $2,208,000                        (1)
I-B-6                                   $2,208,000                        (1)
I-B-7                                   $2,208,000                        (1)
I-B-8                                   $2,208,000                        (1)
I-B-9                                   $2,208,000                        (1)
II-A-1                                 $383,210,000                       (1)
II-A-2                                 $191,605,000                       (1)
II-A-3                                  $63,869,000                       (1)
II-B-1                                  $11,732,000                       (1)
II-B-2                                  $9,661,000                        (1)
II-B-3                                  $8,626,000                        (1)
II-B-4                                  $3,450,000                        (1)
II-B-5                                  $3,450,000                        (1)
II-B-6                                  $3,450,000                        (1)
I-XP-1                                      N/A                           (3)
I-XP-2                                      N/A                           (3)
II-XP                                       N/A                           (3)
I-B-IO                                 $5,739,494.71                      (4)
II-B-IO                               $11,043,325.67                      (5)
Component III of the Class R                N/A                           N/A
____________________________

(1)  The Class I-A-1A,  Grantor Trust Class I-A-1B,  Underlying Class I-A-1B, Class I-A-2A,  Grantor Trust
     Class I-A-2B,  Underlying Class I-A-2B,  Class I-A-3,  Class I-B-1,  Class I-B-2,  Class I-B-3, Class
     I-B-4, Class I-B-5,  Class I-B-6, Class I-B-7, Class I-B-8, Class I-B-9, Class II-A-1,  Class II-A-2,
     Class II-A-3,  Class II-B-1,  Class II-B-2, Class II-B-3, Class II-B-4, Class II-B-5 and Class II-B-6
     Certificates  will bear interest at a  pass-through  rate equal to the least of (i)  One-Month  LIBOR
     plus the related  Margin,  (ii) 10.50% per annum and (iii) the related Net Rate Cap.  With respect to
     the Group I  Certificates  on any  Distribution  Date  occurring  in or after July 2017,  in which an
     amount is payable to the Final  Maturity  Reserve  Account  pursuant  to Section  4.8, if the Maximum
     Coupon Strip Rate  exceeds the Coupon Strip Rate,  for federal  income tax  purposes,  each REMIC III
     Regular  Interest,  the ownership of which is represented by the Class I-A Certificates and Class I-B
     Certificates,  will bear interest at a  Pass-Through  Rate equal to the least of (i) One-Month  LIBOR
     plus  the  related  Margin,  (ii)  10.50%  per  annum  and  (iii)  the  Modified  Net Rate  Cap.  The
     entitlements  of  Holders  of the  Class I-A  Certificates  and Class  I-B  Certificates  to  receive
     interest in excess of this modified  Pass-Through  Rate shall be treated as paid outside of any REMIC
     formed  under  this  Agreement  and shall  not be part of the  entitlement  of the REMIC III  Regular
     Interest the ownership of which is represented by the Class of  Certificates  receiving such payment,
     instead  such  amount  shall be deemed to have been paid from  amounts  distributable  in  respect of
     REMIC IV Regular Interest I-B-IO.

(2)  The Class I-X-1  Certificates  will bear  interest at a fixed  pass-through  rate equal to 0.080% per
     annum on the Class I-X-1 Notional Amount,  and the Class I-X-2  Certificates  will bear interest at a
     fixed pass-through rate equal to 0.500% per annum on the Class I-X-2 Notional Amount.

(3)  The Class XP Certificates  will not bear any interest.  The Holders of the Class I-XP-2  Certificates
     will be entitled to the "hard" Prepayment  Charges and the "combination"  Prepayment Charges received
     on the Hard Prepayment Charge Loans and the Combination  Prepayment Charge Loans,  respectively,  and
     the  Holders of the Class  I-XP-1  Certificates  will be  entitled  to all other  Prepayment  Charges
     received  on the Group I  Mortgage  Loans.  The  Holders  of the  Class  II-XP  Certificates  will be
     entitled  to the  Prepayment  Charges  received  on  the  Group  II  Mortgage  Loans.  The  Class  XP
     Certificates  will not  represent an interest in any REMIC.  They will instead  represent an interest
     in the Trust  constituted  by this Agreement that is a strip of Prepayment  Charges  associated  with
     the Prepayment Charge Loans.

(4)  The Class  I-B-IO  Certificates  will bear  interest  at a per annum rate  equal to the Class  I-B-IO
     Pass-Through  Rate on the  related  Notional  Amount.  Amounts  paid,  or deemed  paid,  to the Class
     I-B-IO  Certificates  shall be deemed  to first be paid to REMIC III  Regular  Interest  I-B-IO-I  in
     reduction of accrued and unpaid  interest  thereon until such accrued and unpaid  interest shall have
     been  reduced  to zero and  shall  then be deemed  paid to REMIC III  Regular  Interest  I-B-IO-P  in
     reduction of the principal balance thereof.

(5)  The Class  II-B-IO  Certificates  will bear  interest at a per annum rate equal to the Class  II-B-IO
     Pass-Through  Rate on the  related  Notional  Amount.  Amounts  paid,  or deemed  paid,  to the Class
     II-B-IO  Certificates  shall be deemed to first be paid to REMIC III Regular  Interest  II-B-IO-I  in
     reduction of accrued and unpaid  interest  thereon until such accrued and unpaid  interest shall have
     been  reduced  to zero and shall  then be deemed  paid to REMIC III  Regular  Interest  II-B-IO-P  in
     reduction of the principal balance thereof.

                  (iii)    As provided herein, the REMIC  Administrator will make an election to treat the
segregated pool of assets  consisting of REMIC III Regular  Interests  I-B-IO-I,  I-B-IO-P,  II-B-IO-I and
II-B-IO-P and any proceeds  thereof as a REMIC for federal income tax purposes,  and such  segregated pool
of assets will be designated as "REMIC IV."  The Class R-X  Certificates  will represent the sole class of
"residual  interests" in REMIC IV for purposes of the REMIC  Provisions  under federal income tax law. The
following table  irrevocably  sets forth the  designation,  Uncertificated  Pass-Through  Rate and initial
Uncertificated  Principal  Balance for both of the "regular  interests" in REMIC IV (the "REMIC IV Regular
Interests").

   Class Designation for each         Uncertificated REMIC IV          Initial Uncertificated
        REMIC IV Interest                Pass-Through Rate               Principal Balance
__________________________________________________________________________________________________
 I-B-IO                                         (1)                        $5,739,494.71
 II-B-IO                                        (2)                        $11,043,325.67
 Class R-X                                      N/A                             N/A

(1)  The Class  I-B-IO  Certificates  will bear  interest  at a per annum rate  equal to the Class  I-B-IO
     Pass-Through  Rate on its  Notional  Amount.  REMIC  IV  Regular  Interest  I-B-IO  will  not have an
     Uncertificated  Pass-Through Rate, but will be entitled to 100% of all amounts  distributed or deemed
     distributed on REMIC III Regular Interests I-B-IO-I and I-B-IO-P.

(2)  The Class  II-B-IO  Certificates  will bear  interest at a per annum rate equal to the Class  II-B-IO
     Pass-Through  Rate on its  Notional  Amount.  REMIC  IV  Regular  Interest  II-B-IO  will not have an
     Uncertificated  Pass-Through Rate, but will be entitled to 100% of all amounts  distributed or deemed
     distributed on REMIC III Regular Interests II-B-IO-I and II-B-IO-P.

         (d)      Solely for  purposes of  Section 1.860G-1(a)(4)(iii) of  the Treasury  regulations,  the
Distribution  Date immediately  following the maturity date for the Mortgage Loan with the latest maturity
date in the  Trust  Fund has been  designated  as the  "Latest  Possible  Maturity  Date"  for the REMIC I
Regular  Interests,  REMIC II Regular Interests,  REMIC III Regular Interests,  REMIC IV Regular Interests
and the Certificates.

         (e)      With  respect  to each  Distribution  Date,  each  Class of  Certificates  shall  accrue
interest during the related  Interest  Accrual  Period.  With respect to each  Distribution  Date and each
Class of Class A  Certificates  and Class B  Certificates,  interest shall be calculated on the basis of a
360-day year and the actual number of days elapsed,  in each case, based upon the respective  Pass-Through
Rate set forth,  or determined  as provided,  above and the Current  Principal  Amount of such Class as of
such  Distribution  Date.  With respect to each  Distribution  Date and Class I-X  Certificates,  interest
shall be calculated on the basis of a 360-day year consisting of 30-day months.

         (f)      The  Certificates  shall be  substantially  in the forms set forth in Exhibits A-1, A-3,
A-4,  A-6, A-7, A-8, A-9 and A-10. On original  issuance,  the Trustee shall sign,  countersign  and shall
deliver them at the direction of the  Depositor.  Pending the  preparation of definitive  Certificates  of
any Class, the Trustee may sign and countersign temporary  Certificates that are printed,  lithographed or
typewritten,  in authorized  denominations  for Certificates of such Class,  substantially of the tenor of
the  definitive  Certificates  in lieu of which  they are  issued  and with such  appropriate  insertions,
omissions,  substitutions  and other variations as the officers or authorized  signatories  executing such
Certificates  may  determine,  as  evidenced  by  their  execution  of  such  Certificates.  If  temporary
Certificates  are  issued,  the  Depositor  will cause  definitive  Certificates  to be  prepared  without
unreasonable  delay. After the preparation of definitive  Certificates,  the temporary  Certificates shall
be exchangeable  for definitive  Certificates  upon surrender of the temporary  Certificates at the office
of the  Trustee,  without  charge  to the  Holder.  Upon  surrender  for  cancellation  of any one or more
temporary  Certificates,  the Trustee shall sign and countersign  and deliver in exchange  therefor a like
aggregate  principal  amount, in authorized  denominations  for such Class, of definitive  Certificates of
the same Class.  Until so  exchanged,  such  temporary  Certificates  shall in all respects be entitled to
the same benefits as definitive Certificates.

         (g)      Each Class of  Book-Entry  Certificates  will be registered as a single  Certificate  of
such  Class held by a nominee of the  Depository or the DTC Custodian,  and  beneficial  interests will be
held by investors  through the  book-entry  facilities of the Depository in minimum  denominations  of, in
the case of the Offered Certificates,  $25,000 and increments of $1.00 in excess thereof,  except that one
Certificate  of each such Class may be issued in a different  amount so that the sum of the  denominations
of all outstanding  Certificates of such Class shall  equal the Current  Principal Amount of such Class on
the Closing Date. On the Closing Date,  the Trustee shall execute and  countersign  Physical  Certificates
all in an aggregate  principal  amount that shall equal the Current  Principal Amount of such Class on the
Closing  Date.  The  Private  Certificates  (other  than the  Residual  Certificates)  shall be  issued in
certificated  fully-registered  form in minimum dollar  denominations of $25,000 and integral multiples of
$1.00 in excess  thereof,  except that one Private  Certificate of each Class may be issued in a different
amount so that the sum of the  denominations of all outstanding  Private  Certificates of such Class shall
equal the Current  Principal  Amount of such Class on the Closing Date.  The Residual  Certificates  shall
each be issued in certificated  fully-registered  form. Each Class of Global  Certificates,  if any, shall
be issued in fully registered form in minimum dollar  denominations  of $50,000 and integral  multiples of
$1.00 in excess thereof,  except that one Certificate of each Class may be in a different  denomination so
that the sum of the  denominations of all outstanding  Certificates of such Class shall  equal the Current
Principal  Amount of such Class on the Closing  Date.  On the Closing Date,  the Trustee shall execute and
countersign (i) in the case of each Class of Offered  Certificates,  the Certificate in the entire Current
Principal  Amount of the  respective  Class and  (ii) in the case of each Class of  Private  Certificates,
Individual  Certificates  all in an  aggregate  principal  amount that shall  equal the Current  Principal
Amount of each  such  respective  Class on  the  Closing  Date.  The  Certificates  referred  to in clause
(i) and if at any time there are to be Global Certificates,  the Global Certificates shall be delivered by
the Depositor to the Depository or pursuant to the  Depository's  instructions,  shall be delivered by the
Depositor on behalf of the  Depository to and  deposited  with the DTC  Custodian.  The Trustee shall sign
the  Certificates by facsimile or manual  signature and countersign  them by manual signature on behalf of
the  Trustee by one or more  authorized  signatories,  each of whom shall be  Responsible  Officers of the
Trustee or its agent. A Certificate  bearing the manual and facsimile  signatures of individuals  who were
the  authorized  signatories  of the Trustee or its agent at the time of issuance  shall bind the Trustee,
notwithstanding  that such  individuals  or any of them have  ceased to hold such  positions  prior to the
delivery of such Certificate.

         (h)      No Certificate  shall be entitled to any benefit under this  Agreement,  or be valid for
any purpose,  unless there  appears on such  Certificate  the manually  executed  countersignature  of the
Trustee or its agent, and such  countersignature  upon any Certificate shall be conclusive  evidence,  and
the  only  evidence,  that  such  Certificate  has  been  duly  executed  and  delivered  hereunder.   All
Certificates  issued on the  Closing  Date  shall be dated  the  Closing  Date.  All  Certificates  issued
thereafter shall be dated the date of their countersignature.

         (i)      The Closing  Date is hereby  designated  as the  "startup"  day of each  2007-AR5  REMIC
within the meaning of Section 860G(a)(9) of the Code.

         (j)      For federal  income tax purposes,  each  2007-AR5  REMIC shall have a tax year that is a
calendar year and shall report income on an accrual basis.

         (k)      The Trustee on behalf of the Trust shall cause each  2007-AR5  REMIC to timely  elect to
be  treated  as a REMIC  under  Section 860D  of the Code.  Any  inconsistencies  or  ambiguities  in this
Agreement  or in the  administration  of any Trust  established  hereby shall be resolved in a manner that
preserves the validity of such elections.

         (l)      The  following  legend  shall be  placed  on the  Residual  Certificates,  whether  upon
original  issuance or upon issuance of any other  Certificate  of any such Class in  exchange  therefor or
upon transfer thereof:

         ANY RESALE,  TRANSFER OR OTHER  DISPOSITION OF THIS  CERTIFICATE MAY BE MADE ONLY IF THE PROPOSED
         TRANSFEREE  PROVIDES  A  TRANSFER  AFFIDAVIT  TO THE  SERVICER  AND THE  TRUSTEE  THAT  (1)  SUCH
         TRANSFEREE  IS NOT (A) THE  UNITED  STATES,  ANY  STATE OR  POLITICAL  SUBDIVISION  THEREOF,  ANY
         POSSESSION  OF THE  UNITED  STATES,  OR ANY  AGENCY OR  INSTRUMENTALITY  OF ANY OF THE  FOREGOING
         (OTHER THAN AN  INSTRUMENTALITY  WHICH IS A CORPORATION  IF ALL OF ITS  ACTIVITIES ARE SUBJECT TO
         TAX AND EXCEPT FOR FREDDIE  MAC, A MAJORITY  OF ITS BOARD OF  DIRECTORS  IS NOT  SELECTED BY SUCH
         GOVERNMENTAL UNIT), (B) A FOREIGN GOVERNMENT,  ANY INTERNATIONAL  ORGANIZATION,  OR ANY AGENCY OR
         INSTRUMENTALITY  OF EITHER OF THE FOREGOING,  (C) ANY  ORGANIZATION  (OTHER THAN CERTAIN FARMERS'
         COOPERATIVES  DESCRIBED  IN  SECTION  521 OF THE CODE)  WHICH IS EXEMPT  FROM THE TAX  IMPOSED BY
         CHAPTER 1 OF THE CODE  UNLESS SUCH  ORGANIZATION  IS SUBJECT TO THE TAX IMPOSED BY SECTION 511 OF
         THE CODE  (INCLUDING  THE TAX IMPOSED BY SECTION 511 OF THE CODE ON  UNRELATED  BUSINESS  TAXABLE
         INCOME),  (D) RURAL ELECTRIC AND TELEPHONE  COOPERATIVES  DESCRIBED IN SECTION  1381(a)(2)(C)  OF
         THE CODE,  (E) AN ELECTING  LARGE  PARTNERSHIP  UNDER SECTION 775(a) OF THE CODE (ANY SUCH PERSON
         DESCRIBED IN THE  FOREGOING  CLAUSES  (A),  (B),  (C),  (D) OR (E) BEING HEREIN  REFERRED TO AS A
         "DISQUALIFIED ORGANIZATION"),  OR (F) AN AGENT OF A DISQUALIFIED ORGANIZATION,  (2) NO PURPOSE OF
         SUCH  TRANSFER  IS TO  IMPEDE  THE  ASSESSMENT  OR  COLLECTION  OF TAX  AND (3)  SUCH  TRANSFEREE
         SATISFIES  CERTAIN  ADDITIONAL  CONDITIONS  RELATING TO THE  FINANCIAL  CONDITION OF THE PROPOSED
         TRANSFEREE.  NOTWITHSTANDING THE REGISTRATION IN THE CERTIFICATE  REGISTER OR ANY TRANSFER,  SALE
         OR  OTHER  DISPOSITION  OF THIS  CERTIFICATE  TO A  DISQUALIFIED  ORGANIZATION  OR AN  AGENT OF A
         DISQUALIFIED  ORGANIZATION,  SUCH REGISTRATION  SHALL BE DEEMED TO BE OF NO LEGAL FORCE OR EFFECT
         WHATSOEVER  AND SUCH  PERSON  SHALL  NOT BE  DEEMED  TO BE A  CERTIFICATEHOLDER  FOR ANY  PURPOSE
         HEREUNDER,  INCLUDING,  BUT NOT  LIMITED TO, THE RECEIPT OF  DISTRIBUTIONS  ON THIS  CERTIFICATE.
         EACH  HOLDER  OF THIS  CERTIFICATE  BY  ACCEPTANCE  OF THIS  CERTIFICATE  SHALL BE DEEMED TO HAVE
         CONSENTED TO THE PROVISIONS OF THIS PARAGRAPH.

         (m)      Notwithstanding  anything  to the  contrary  contained  herein,  the  Trustee  shall not
permit the  transfer  of a  beneficial  interest  in a  Class II-B-IO  Certificate  unless the  transferee
executes  and  delivers to the  Trustee any  certification  that is required  pursuant to Section  9.12(f)
prior to transfer.  The following legend shall be placed on the Class II-B-IO  Certificates,  whether upon
original  issuance or upon  issuance of any other  Certificate  of any such Class in exchange  therefor or
upon transfer thereof:

         NO TRANSFER OF ANY  CLASS II-B-IO  CERTIFICATE  SHALL BE MADE UNLESS THE PROPOSED  TRANSFEREE  OF
         SUCH CLASS II-B-IO  CERTIFICATE  PROVIDES TO THE TRUSTEE AND ANY PAYING AGENT THE APPROPRIATE TAX
         CERTIFICATION  FORM  (I.E.,  IRS  FORM W-9 OR IRS FORM  W-8BEN,  W-8IMY,  W-8EXP  OR  W-8ECI,  AS
         APPLICABLE (OR ANY SUCCESSOR  FORM THERETO)) AND AGREES TO UPDATE SUCH FORMS (I) UPON  EXPIRATION
         OF ANY SUCH FORM,  (II) AS REQUIRED UNDER THEN  APPLICABLE  U.S.  TREASURY  REGULATIONS AND (III)
         PROMPTLY UPON LEARNING  THAT SUCH FORM HAS BECOME  OBSOLETE OR INCORRECT,  AS A CONDITION TO SUCH
         TRANSFER.  UNDER  THE  AGREEMENT,  UPON  RECEIPT  OF  ANY  SUCH  TAX  CERTIFICATION  FORM  FROM A
         TRANSFEREE OF ANY CLASS  II-B-IO  CERTIFICATE,  THE TRUSTEE SHALL FORWARD SUCH TAX  CERTIFICATION
         FORM  PROVIDED TO IT TO THE CORRIDOR  COUNTERPARTY.  EACH HOLDER OF A CLASS  II-B-IO  CERTIFICATE
         AND EACH  TRANSFEREE  THEREOF SHALL BE DEEMED TO HAVE CONSENTED TO THE TRUSTEE  FORWARDING TO THE
         CORRIDOR  COUNTERPARTY ANY SUCH TAX CERTIFICATION  FORM IT HAS PROVIDED AND UPDATED IN ACCORDANCE
         WITH  THESE  TRANSFER  RESTRICTIONS.  ANY  PURPORTED  SALES OR  TRANSFERS  OF ANY  CLASS  II-B-IO
         CERTIFICATE TO A TRANSFEREE  WHICH DOES NOT COMPLY WITH THESE  REQUIREMENTS  SHALL BE DEEMED NULL
         AND VOID UNDER THE AGREEMENT.

         Section 5.02.     Registration of Transfer and Exchange of Certificates.

         (a)      The Trustee  shall  maintain at its  Corporate  Trust Office a  Certificate  Register in
which,  subject to such  reasonable  regulations  as it may  prescribe,  the Trustee shall provide for the
registration of Certificates and of transfers and exchanges of Certificates as herein provided.

         (b)      Subject to  Section  5.01(a)  and,  in the case of any Global  Certificate  or  Physical
Certificate  upon the  satisfaction of the conditions set forth below,  upon surrender for registration of
transfer  of any  Certificate  at any office or agency of the Trustee  maintained  for such  purpose,  the
Trustee  shall  sign,  countersign  and  shall  deliver,  in the  name  of the  designated  transferee  or
transferees,  a new Certificate of a like Class and aggregate Fractional  Undivided Interest,  but bearing
a different number.

         (c)      By acceptance  of a Private  Certificate,  whether upon original  issuance or subsequent
transfer,  each  holder  of  such  Certificate  acknowledges  the  restrictions  on the  transfer  of such
Certificate  set forth in the Securities  Legend and agrees that it will transfer such a Certificate  only
as provided herein.  In addition to the provisions of Section 5.02(h),  the following  restrictions  shall
apply with respect to the transfer and  registration of transfer of a Private  Certificate to a transferee
that takes delivery in the form of an Individual Certificate:

                  (i)      The Trustee  shall  register the transfer of an Individual  Certificate  if the
requested  transfer  is  being  made to a  transferee  who  has  provided  the  Trustee  with a Rule  144A
Certificate or comparable evidence as to its QIB status.

                  (ii)     The Trustee shall  register the transfer of any  Individual  Certificate if (x)
the  transferor  has  advised the  Trustee in writing  that the  Certificate  is being  transferred  to an
Institutional  Accredited  Investor along with facts  surrounding the transfer as set forth in Exhibit F-3
hereto;  and (y) prior to the transfer the transferee  furnishes to the Trustee an Investment  Letter (and
the Trustee  shall be fully  protected in so doing),  provided  that,  if based upon an Opinion of Counsel
addressed  to the  Trustee to the effect  that the  delivery  of (x) and (y) above are not  sufficient  to
confirm that the proposed  transfer is being made pursuant to an exemption  from, or in a transaction  not
subject to, the  registration  requirements of the Securities Act and other  applicable  laws, the Trustee
shall as a condition of the  registration  of any such  transfer  require the  transferor  to furnish such
other  certifications,  legal  opinions  or other  information  prior to  registering  the  transfer of an
Individual Certificate as shall be set forth in such Opinion of Counsel.

         (d)      So long  as a  Global  Certificate  of such  Class is  outstanding  and is held by or on
behalf of the Depository,  transfers of beneficial  interests in such Global Certificate,  or transfers by
holders  of  Individual  Certificates  of such  Class to  transferees  that take  delivery  in the form of
beneficial  interests in the Global Certificate,  may be made only in accordance with Section 5.02(h), the
rules of the Depository and the following:

                  (i)      In  the  case  of  a  beneficial  interest  in  the  Global  Certificate  being
transferred to an Institutional  Accredited  Investor,  such transferee shall be required to take delivery
in the form of an Individual  Certificate  or  Certificates  and the Trustee shall  register such transfer
only upon compliance with the provisions of Section 5.02(c)(ii).

                  (ii)     In the case of a beneficial  interest in a Class of Global  Certificates  being
transferred to a transferee  that takes delivery in the form of an Individual  Certificate or Certificates
of such Class,  except as set forth in clause  (i) above,  the Trustee  shall  register such transfer only
upon compliance with the provisions of Section 5.02(c)(i).

                  (iii)    In the case of an  Individual  Certificate  of a Class being  transferred  to a
transferee  that takes  delivery  in the form of a  beneficial  interest in a Global  Certificate  of such
Class,  the Trustee shall  register such transfer if the  transferee  has provided the Trustee with a Rule
144A Certificate or comparable evidence as to its QIB status.

                  (iv)     No  restrictions  shall apply with respect to the transfer or  registration  of
transfer  of a  beneficial  interest  in the Global  Certificate  of a Class to  a  transferee  that takes
delivery in the form of a  beneficial  interest in the Global  Certificate  of such Class;  provided  that
each such transferee  shall be deemed to have made such  representations  and warranties  contained in the
Rule 144A Certificate as are sufficient to establish that it is a QIB.

         (e)      Subject  to  Section  5.02(h),  an  exchange  of  a  beneficial  interest  in  a  Global
Certificate of a Class for an Individual  Certificate  or  Certificates  of such Class,  an exchange of an
Individual  Certificate or Certificates of a Class for a beneficial  interest in the Global Certificate of
such  Class and  an  exchange  of  an  Individual  Certificate  or  Certificates  of a  Class for  another
Individual  Certificate or Certificates of such Class (in each case,  whether or not such exchange is made
in  anticipation  of subsequent  transfer,  and, in the case of the Global  Certificate of such Class,  so
long as such  Certificate is outstanding  and is held by or on behalf of the  Depository) may be made only
in accordance with Section 5.02(h), the rules of the Depository and the following:

                  (i)      A holder of a  beneficial  interest in a Global  Certificate  of a Class may at
any time exchange such beneficial interest for an Individual Certificate or Certificates of such Class.

                  (ii)     A holder of an Individual  Certificate or Certificates of a Class may  exchange
such  Certificate or  Certificates  for a beneficial  interest in the Global  Certificate of such Class if
such holder furnishes to the Trustee a Rule 144A Certificate or comparable evidence as to its QIB status.

                  (iii)    A holder of an Individual  Certificate of a Class may exchange such Certificate
for an equal aggregate principal amount of Individual  Certificates of such Class in different  authorized
denominations without any certification.

         (f)      (i) Upon  acceptance  for  exchange  or  transfer  of  an  Individual  Certificate  of a
Class for a beneficial  interest in a Global  Certificate of such Class as  provided  herein,  the Trustee
shall cancel such  Individual  Certificate  and shall (or shall request the  Depository to) endorse on the
schedule  affixed to the applicable  Global  Certificate (or on a continuation of such schedule affixed to
the  Global  Certificate  and  made a part  thereof)  or  otherwise  make  in its  books  and  records  an
appropriate  notation  evidencing the date of such exchange or transfer and an increase in the certificate
balance  of the  Global  Certificate  equal to the  certificate  balance  of such  Individual  Certificate
exchanged or transferred therefor.

                  (ii)     Upon  acceptance for exchange or transfer of a beneficial  interest in a Global
Certificate of a Class for an Individual  Certificate of such Class as provided herein,  the Trustee shall
(or shall request the Depository to) endorse on the schedule  affixed to such Global  Certificate (or on a
continuation  of such schedule  affixed to such Global  Certificate  and made a part thereof) or otherwise
make in its books and records an  appropriate  notation  evidencing  the date of such exchange or transfer
and a decrease in the certificate  balance of such Global Certificate equal to the certificate  balance of
such Individual Certificate issued in exchange therefor or upon transfer thereof.

         (g)      The Securities Legend shall be placed on any Individual  Certificate  issued in exchange
for  or  upon  transfer  of  another  Individual  Certificate  or of a  beneficial  interest  in a  Global
Certificate.

         (h)      Subject to the  restrictions  on transfer and  exchange set forth in this  Section 5.02,
the holder of any  Individual  Certificate  may  transfer or exchange  the same in whole or in part (in an
initial certificate  balance equal to the minimum authorized  denomination set forth in Section 5.01(g) or
any integral  multiple of $1.00 in excess  thereof) by  surrendering  such  Certificate  at the  Corporate
Trust  Office  of the  Trustee,  or at the  office  of any  transfer  agent,  together  with  an  executed
instrument of  assignment  and transfer  satisfactory  in form and substance to the Trustee in the case of
transfer  and a  written  request  for  exchange  in the case of  exchange.  The  holder  of a  beneficial
interest in a Global  Certificate  may,  subject to the rules and procedures of the Depository,  cause the
Depository  (or its  nominee) to notify the  Trustee in writing of a request  for  transfer or exchange of
such beneficial  interest for an Individual  Certificate or  Certificates.  Following a proper request for
transfer or exchange,  the Trustee shall,  within five Business Days of such request made at the Corporate
Trust Office of the Trustee,  sign,  countersign and deliver at the Corporate Trust Office of the Trustee,
to the  transferee  (in the case of  transfer)  or holder (in the case of exchange) or send by first class
mail at the risk of the  transferee  (in the case of transfer) or holder (in the case of exchange) to such
address  as  the  transferee  or  holder,  as  applicable,  may  request,  an  Individual  Certificate  or
Certificates,  as the case may require,  for a like aggregate  Fractional  Undivided  Interest and in such
authorized  denomination or denominations  as may be requested.  The presentation for transfer or exchange
of any  Individual  Certificate  shall  not be valid  unless  made at the  Corporate  Trust  Office of the
Trustee by the registered holder in person, or by a duly authorized attorney-in-fact.

         (i)      At the  option  of the  Certificateholders,  Certificates  may be  exchanged  for  other
Certificates of authorized  denominations of a like Class and  aggregate  Fractional  Undivided  Interest,
upon  surrender  of the  Certificates  to be  exchanged  at the  Corporate  Trust  Office of the  Trustee;
provided,  however,  that no  Certificate  may be  exchanged  for new  Certificates  unless  the  original
Fractional  Undivided  Interest  represented  by each such new  Certificate  (i) is at least  equal to the
minimum  authorized  denomination  or (ii) is  acceptable  to the Depositor as indicated to the Trustee in
writing.  Whenever  any  Certificates  are so  surrendered  for  exchange,  the  Trustee  shall  sign  and
countersign  and the  Trustee  shall  deliver  the  Certificates  which the  Certificateholder  making the
exchange is entitled to receive.

         (j)      If the Trustee so requires,  every Certificate  presented or surrendered for transfer or
exchange  shall be duly  endorsed  by, or be  accompanied  by a written  instrument  of  transfer,  with a
signature  guarantee,  in form satisfactory to the Trustee,  duly executed by the holder thereof or his or
her attorney duly authorized in writing.

         (k)      No service  charge shall be made for any transfer or exchange of  Certificates,  but the
Trustee  may  require  payment of a sum  sufficient  to cover any tax or  governmental  charge that may be
imposed in connection with any transfer or exchange of Certificates.

         (l)      The Trustee  shall  cancel all  Certificates  surrendered  for  transfer or exchange but
shall retain such  Certificates in accordance with its standard  retention policy or for such further time
as is required by the record  retention  requirements of the Securities  Exchange Act of 1934, as amended,
and thereafter may destroy such Certificates.

         Section 5.03.     Mutilated, Destroyed, Lost or Stolen Certificates.

         (a)      If  (i) any  mutilated  Certificate  is  surrendered  to the  Trustee,  or  the  Trustee
receives  evidence  to its  satisfaction  of the  destruction,  loss  or  theft  of any  Certificate,  and
(ii) there  is delivered to the Trustee such  security or indemnity as it may require to save it harmless,
and (iii) the  Trustee has not received notice that such  Certificate has been acquired by a third Person,
the Trustee  shall sign,  countersign  and  deliver,  in  exchange  for or in lieu of any such  mutilated,
destroyed,  lost or stolen Certificate,  a new Certificate of like tenor and Fractional Undivided Interest
but in each case bearing a different number.  The mutilated,  destroyed,  lost or stolen Certificate shall
thereupon be canceled of record by the Trustee and shall be of no further effect and evidence no rights.

         (b)      Upon the  issuance  of any new  Certificate  under this  Section 5.03,  the  Trustee may
require  the  payment  of a sum  sufficient  to cover  any tax or other  governmental  charge  that may be
imposed in relation  thereto  and any other  expenses  (including  the fees and  expenses of the  Trustee)
connected  therewith.  Any duplicate  Certificate  issued pursuant to this  Section 5.03  shall constitute
complete and  indefeasible  evidence of ownership in the Trust Fund, as if originally  issued,  whether or
not the lost, stolen or destroyed Certificate shall be found at any time.

         Section 5.04.     Persons  Deemed  Owners.  Prior  to  due  presentation  of  a  Certificate  for
registration  of transfer,  the  Depositor,  the Trustee and any agent of the Depositor or the Trustee may
treat the Person in whose name any  Certificate  is  registered as the owner of such  Certificate  for the
purpose of  receiving  distributions  pursuant  to  Section 6.01  and for all other  purposes  whatsoever.
Neither the  Depositor,  the Trustee nor any agent of the  Depositor  or the Trustee  shall be affected by
notice to the contrary.  No  Certificate  shall be deemed duly  presented for a transfer  effective on any
Record Date unless the  Certificate  to be transferred is presented no later than the close of business on
the third Business Day preceding such Record Date.

         Section 5.05.     Transfer Restrictions on Residual Certificates.

         (a)       Residual  Certificates,  or interests therein, may not be transferred without the prior
express  written  consent  of the Tax  Matters  Person  and the  Sponsor,  which  cannot  be  unreasonably
withheld.  As a  prerequisite  to such  consent,  the  proposed  transferee  must  provide the Tax Matters
Person,  the  Sponsor  and the Trustee  with an  affidavit  that the  proposed  transferee  is a Permitted
Transferee  (and,  unless the Tax Matters  Person and the Sponsor  consent to the transfer to a person who
is not a U.S. Person, an affidavit that it is a U.S. Person) as provided in Section 5.05(b).

         (b)      No  transfer,  sale  or  other  disposition  of  a  Residual  Certificate  (including  a
beneficial  interest  therein) may be made unless,  prior to the transfer,  sale or other disposition of a
Residual  Certificate,  the proposed transferee (including the initial purchasers thereof) delivers to the
Tax Matters  Person,  the Trustee and the Depositor an affidavit in the form attached  hereto as Exhibit E
stating,  among other  things,  that as of the date of such  transfer  (i) such  transferee is a Permitted
Transferee and that (ii) such  transferee is not acquiring  such Residual  Certificate  for the account of
any person who is not a Permitted  Transferee.  The Tax Matters  Person shall not consent to a transfer of
a  Residual  Certificate  if it has actual  knowledge  that any  statement  made in the  affidavit  issued
pursuant to the preceding sentence is not true.  Notwithstanding  any transfer,  sale or other disposition
of a Residual Certificate to any Person who is not a Permitted  Transferee,  such transfer,  sale or other
disposition  shall be deemed to be of no legal force or effect  whatsoever  and such  Person  shall not be
deemed to be a Holder of a Residual  Certificate  for any purpose  hereunder,  including,  but not limited
to,  the  receipt of  distributions  thereon.  If any  purported  transfer  shall be in  violation  of the
provisions  of this  Section  5.05(b),  then the prior  Holder  thereof  shall,  upon  discovery  that the
transfer of such Residual  Certificate was not in fact permitted by this Section  5.05(b),  be restored to
all rights as a Holder  thereof  retroactive to the date of the purported  transfer.  None of the Trustee,
the Tax Matters  Person or the Depositor  shall be under any liability to any Person for any  registration
or  transfer  of a  Residual  Certificate  that is not  permitted  by this  Section  5.05(b) or for making
payments due on such  Residual  Certificate  to the  purported  Holder  thereof or taking any other action
with  respect to such  purported  Holder  under the  provisions  of this  Agreement so long as the written
affidavit  referred to above was received with respect to such transfer,  and the Tax Matters Person,  the
Trustee and the  Depositor,  as applicable,  had no knowledge  that it was untrue.  The prior Holder shall
be  entitled  to  recover  from any  purported  Holder of a  Residual  Certificate  that was in fact not a
permitted  transferee  under this  Section  5.05(b) at the time it became a Holder  all  payments  made on
such  Residual  Certificate.  Each  Holder of a Residual  Certificate,  by  acceptance  thereof,  shall be
deemed  for  all  purposes  to  have  consented  to the  provisions  of this  Section  5.05(b)  and to any
amendment of this  Agreement  deemed  necessary  (whether as a result of new  legislation or otherwise) by
counsel of the Tax Matters  Person or the  Depositor  to ensure  that the  Residual  Certificates  are not
transferred  to any  Person who is not a  Permitted  Transferee  and that any  transfer  of such  Residual
Certificates  will not cause the  imposition  of a tax upon the Trust or cause any 2007-AR5  REMIC to fail
to qualify as a REMIC.

         (c)      The Class R-X  Certificates  (including a beneficial  interest  therein) and, unless the
Tax Matters  Person  shall have  consented  in writing  (which  consent may be withheld in the Tax Matters
Person's sole discretion),  the Class R Certificates  (including a beneficial interest therein) may not be
purchased by or transferred to any person who is not a United States Person.

         (d)      By accepting a Residual  Certificate,  the purchaser  thereof agrees to be a Tax Matters
Person if it is the Holder of the  largest  percentage  interest of such  Certificate,  and  appoints  the
Trustee to act as its agent with respect to all matters concerning the tax obligations of the Trust.

         Section 5.06.     Restrictions on Transferability of Certificates.

         (a)      No offer,  sale,  transfer or other  disposition  (including  pledge) of any Certificate
shall be made by any Holder thereof unless  registered  under the Securities Act, or an exemption from the
registration  requirements  of the Securities Act and any applicable  state  securities or "Blue Sky" laws
is available.  Except with respect to (i) the initial  transfer of the Class XP  Certificates or Class R-X
Certificates  on the Closing  Date,  (ii) the transfer of any Class of  Certificates,  including the Class
R-X Certificates,  to any NIM Issuer or any NIM Trustee,  or (iii) a transfer of the Class XP Certificates
or the Class R-X  Certificates  to the  Depositor or any Affiliate of the  Depositor,  in the event that a
transfer of a  Certificate  which is a Physical  Certificate  is to be made in reliance  upon an exemption
from the Securities Act and  applicable  state  securities  laws, in order to assure  compliance  with the
Securities  Act and  such  laws,  and the  prospective  transferee  (other  than  the  Depositor)  of such
Certificate  signs  and  delivers  to  the  Trustee  an  Investment   Letter,  if  the  transferee  is  an
Institutional  Accredited  Investor,  in the  form  set  forth  as  Exhibit F-l  hereto,  or a  Rule  144A
Certificate,  if the  transferee is a QIB, in the form set forth as  Exhibit F-2  hereto.  Notwithstanding
the provisions of the immediately  preceding  sentence,  no  restrictions  shall apply with respect to the
transfer or  registration  of  transfer  of a  beneficial  interest  in any  Certificate  that is a Global
Certificate  of a Class to a transferee  that takes  delivery in the form of a beneficial  interest in the
Global  Certificate of such  Class provided  that each such  transferee  shall be deemed to have made such
representations  and  warranties  contained in the Rule 144A  Certificate  as are  sufficient to establish
that it is a QIB.  In the case of a proposed  transfer of any  Certificate  to a  transferee  other than a
QIB,  the Trustee may require an Opinion of Counsel  addressed  to the Trustee  that such  transaction  is
exempt from the  registration  requirements  of the Securities  Act. The cost of such opinion shall not be
an expense of the Trustee or the Trust Fund.

         (b)      The Private Certificates shall each bear a Securities Legend.

         Section 5.07.

         ERISA Restrictions.

         (a)      Subject to the  provisions  of  subsection  (b),  no  Residual  Certificates  or Private
Certificates  may be acquired  directly or  indirectly  by, or on behalf of, an employee  benefit  plan or
other  retirement  arrangement that is subject to Title I of ERISA or Section 4975 of the Code (a "Plan"),
or by a person using "plan assets" of a Plan, unless the proposed  transferee  provides the Trustee,  with
an Opinion  of Counsel  addressed  to the  Servicer  and the  Trustee  (upon  which they may rely) that is
satisfactory  to the  Trustee,  which  opinion  will not be at the expense of the Servicer or the Trustee,
that the purchase of such  Certificates by or on behalf of such Plan is permissible  under applicable law,
will not constitute or result in a nonexempt  prohibited  transaction  under ERISA or  Section 4975 of the
Code and will not subject the  Depositor,  the  Servicer or the Trustee to any  obligation  in addition to
those undertaken in this Agreement.

         (b)      Unless  such  Person has  provided  an Opinion of  Counsel in  accordance  with  Section
5.07(a),  any Person  acquiring an interest in a Global  Certificate  which is a Private  Certificate,  by
acquisition  of such  Certificate,  shall be deemed to have  represented  to the  Trustee,  and any Person
acquiring  an interest in a Private  Certificate  in  definitive  form shall  represent  in writing to the
Trustee,  that it is not  acquiring  an interest in such  Certificate  directly  or  indirectly  by, or on
behalf of, or with "plan assets" of, any Plan.

         (c)      Each  beneficial  owner  of a  Class  I-X  Certificate,  a Class  B  Certificate  or any
interest  therein shall be deemed to have  represented,  by virtue of its  acquisition  or holding of that
certificate or any interest therein shall be deemed to have  represented,  by virtue of its acquisition or
holding of that  certificate  or  interest  therein,  that either (i) such  Certificate  is rated at least
"BBB-" or its equivalent by Fitch Ratings,  S&P, Moody's, DBRS Limited or DBRS, Inc., (ii) such beneficial
owner  is not a Plan or  investing  with  "plan  assets"  of any  Plan,  or (iii)  (1) it is an  insurance
company,  (2) the  source of funds  used to  acquire or hold the  certificate  or  interest  therein is an
"insurance  company general  account," as such term is defined in Prohibited  Transaction  Class Exemption
("PTCE") 95-60, and (3) the conditions in Sections I and III of PTCE 95-60 have been satisfied.

         (d)      Neither the Servicer  nor the Trustee will be required to monitor,  determine or inquire
as to compliance with the transfer  restrictions  with respect to the Global  Certificates.  Any attempted
or  purported  transfer of any  Certificate  in violation of the  provisions  of Sections  (a), (b) or (c)
above shall be void ab initio and such Certificate  shall be considered to have been held  continuously by
the  prior  permitted  Certificateholder.   Any  transferor  of  any  Certificate  in  violation  of  such
provisions,  shall  indemnify  and hold harmless the Trustee and the Servicer from and against any and all
liabilities,  claims,  costs or  expenses  incurred  by the  Trustee or the  Servicer  as a result of such
attempted  or purported  transfer.  The Trustee  shall have no  liability  for transfer of any such Global
Certificates  in or through  book-entry  facilities  of any  Depository  or  between  or among  Depository
Participants or Certificate Owners made in violation of the transfer restrictions set forth herein.

         Section 5.08.     Rule  144A   Information.   For  so  long  as  any  Private   Certificates  are
outstanding,  (1) the  Sponsor  will  provide  or cause  to be  provided  to any  holder  of such  Private
Certificates and any prospective  purchaser thereof designated by such a holder,  upon the request of such
holder or prospective  purchaser,  the  information  required to be provided to such holder or prospective
purchaser by Rule 144A(d)(4)  under the Securities Act; and (2) the Sponsor shall update such  information
from time to time in order to prevent such  information  from becoming  false and misleading and will take
such other  actions as are  necessary  to ensure  that the safe  harbor  exemption  from the  registration
requirements  of the  Securities  Act under Rule 144A is and will be available for resales of such Private
Certificates conducted in accordance with Rule 144A.

                                                ARTICLE VI

                                      Payments to Certificateholders

         Section 6.01.     Distributions on the Certificates.

         (a)      On each  Distribution  Date, an amount equal to the Interest  Funds and Principal  Funds
with  respect to Loan  Group I for such  Distribution  Date shall be  withdrawn  by the  Trustee  from the
Distribution  Account,  in each case to the  extent  of funds on  deposit  with  respect  to Loan  Group I
therein, and distributed in the following order of priority:

         First,  from  Interest  Funds,  from  Loan  Group I, on each  Distribution  Date on and after the
Distribution Date in July 2017, if applicable,  to the Final Maturity Reserve Account,  an amount equal to
the Coupon Strip for such Distribution Date.

         Second,  from Interest  Funds,  from Loan Group I, to pay any accrued and unpaid  interest on the
Class I-A, Class I-B  and Class I-X Certificates in the following order of priority:

                  1.       to each  Class of Class  I-A  Certificates  and  Class  I-X  Certificates,  the
         Current  Interest  and then any  Interest  Carry  Forward  Amount for each such Class,  pro rata,
         based on the Current Interest and Interest Carry Forward Amount due to each such Class;

                  2.       to the Class I-B-1,  Class I-B-2,  Class I-B-3, Class I-B-4, Class I-B-5, Class
         I-B-6, Class I-B-7, Class I-B-8 and Class I-B-9  Certificates,  sequentially,  in that order, the
         Current Interest for each such Class of Certificates;

                  3.       any Excess Spread with respect to Loan Group I to the extent  necessary to meet
         a level of  overcollateralization  equal to the Group I Overcollateralization  Target Amount will
         be the Extra Principal  Distribution  Amount with respect to Loan Group I and will be included as
         part of the Group I Principal  Distribution  Amount and  distributed in accordance with Third (A)
         and (B) below; and

                  4.       any remaining  Excess Spread with respect to Loan Group I will be the Remaining
         Excess  Spread  with  respect  to Loan  Group I and will be  applied,  together  with the Group I
         Overcollateralization  Release  Amount,  as Excess  Cashflow for Loan Group I pursuant to clauses
         Fourth through Eighteenth below.

         Third,  to pay as  principal on the Class I-A  Certificates  and Class I-B  Certificates,  in the
following order of priority:

         (A)      For each  Distribution  Date (i) prior to the related  Stepdown  Date or (ii) on which a
         Group I  Trigger  Event  is in  effect,  the  Group I  Principal  Distribution  Amount  for  such
         Distribution Date will be distributed as follows:

                  1.       to each Class of Class I-A Certificates,  pro rata, until the Current Principal
         Amount of each such Class is reduced to zero;

                  2.       to the Class I-B-1 Certificates,  any remaining Group I Principal  Distribution
         Amount until the Current Principal Amount thereof is reduced to zero;

                  3.       to the Class I-B-2 Certificates,  any remaining Group I Principal  Distribution
         Amount until the Current Principal Amount thereof is reduced to zero;

                  4.       to the Class I-B-3 Certificates,  any remaining Group I Principal  Distribution
         Amount until the Current Principal Amount thereof is reduced to zero;

                  5.       to the Class I-B-4 Certificates,  any remaining Group I Principal  Distribution
         Amount until the Current Principal Amount thereof is reduced to zero;

                  6.       to the Class I-B-5 Certificates,  any remaining Group I Principal  Distribution
         Amount until the Current Principal Amount thereof is reduced to zero;

                  7.       to the Class I-B-6 Certificates,  any remaining Group I Principal  Distribution
         Amount until the Current Principal Amount thereof is reduced to zero;

                  8.       to the Class I-B-7 Certificates,  any remaining Group I Principal  Distribution
         Amount until the Current Principal Amount thereof is reduced to zero;

                  9.       to the Class I-B-8 Certificates,  any remaining Group I Principal  Distribution
         Amount until the Current Principal Amount thereof is reduced to zero; and

                  10.      to the Class I-B-9 Certificates,  any remaining Group I Principal  Distribution
         Amount until the Current Principal Amount thereof is reduced to zero.

         (B)      For each  Distribution  Date on or after the related Stepdown Date, so long as a Group I
         Trigger Event is not in effect, the Group I Principal  Distribution  Amount for such Distribution
         Date will be distributed as follows:

                  1.       to the Class I-A Certificates,  from the Group I Principal Distribution Amount,
         an amount  equal to the Class I-A  Principal  Distribution  Amount  will be  distributed  to each
         Class of Class I-A  Certificates,  pro  rata,  until the  Current  Principal  Amount of each such
         Class is reduced to zero;

                  2.       to  the  Class  I-B-1  Certificates,  from  any  remaining  Group  I  Principal
         Distribution  Amount, the Class I-B-1 Principal  Distribution Amount, until the Current Principal
         Amount thereof is reduced to zero;

                  3.       to  the  Class  I-B-2  Certificates,  from  any  remaining  Group  I  Principal
         Distribution  Amount, the Class I-B-2 Principal  Distribution Amount, until the Current Principal
         Amount thereof is reduced to zero;

                  4.       to  the  Class  I-B-3  Certificates,  from  any  remaining  Group  I  Principal
         Distribution  Amount, the Class I-B-3 Principal  Distribution Amount, until the Current Principal
         Amount thereof is reduced to zero;

                  5.       to  the  Class  I-B-4  Certificates,  from  any  remaining  Group  I  Principal
         Distribution  Amount, the Class I-B-4 Principal  Distribution Amount, until the Current Principal
         Amount thereof is reduced to zero;

                  6.       to  the  Class  I-B-5  Certificates,  from  any  remaining  Group  I  Principal
         Distribution  Amount, the Class I-B-5 Principal  Distribution Amount, until the Current Principal
         Amount thereof is reduced to zero;

                  7.       to  the  Class  I-B-6  Certificates,  from  any  remaining  Group  I  Principal
         Distribution  Amount, the Class I-B-6 Principal  Distribution Amount, until the Current Principal
         Amount thereof is reduced to zero;

                  8.       to  the  Class  I-B-7  Certificates,  from  any  remaining  Group  I  Principal
         Distribution  Amount, the Class I-B-7 Principal  Distribution Amount, until the Current Principal
         Amount thereof is reduced to zero;

                  9.       to  the  Class  I-B-8  Certificates,  from  any  remaining  Group  I  Principal
         Distribution  Amount, the Class I-B-8 Principal  Distribution Amount, until the Current Principal
         Amount thereof is reduced to zero; and

                  10.      to  the  Class  I-B-9  Certificates,  from  any  remaining  Group  I  Principal
         Distribution  Amount, the Class I-B-9 Principal  Distribution Amount, until the Current Principal
         Amount thereof is reduced to zero.

         Fourth,  from any Excess  Cashflow  with respect to Loan Group I, to the Class I-A  Certificates,
pro rata in accordance  with the  respective  amounts owed to each such Class,  an amount equal to (a) any
remaining  Interest Carry Forward Amount,  and then (b) any Unpaid Realized Loss Amount for such Class for
such Distribution Date;

         Fifth,  from any  remaining  Excess  Cashflow  with  respect to Loan Group I, to the Class  I-B-1
Certificates,  an amount equal to (a) any Interest Carry Forward Amount,  and then (b) any Unpaid Realized
Loss Amount for such Class for such Distribution Date;

         Sixth,  from any  remaining  Excess  Cashflow  with  respect to Loan Group I, to the Class  I-B-2
Certificates,  an amount equal to (a) any Interest Carry Forward Amount,  and then (b) any Unpaid Realized
Loss Amount for such Class for such Distribution Date;

         Seventh,  from any  remaining  Excess  Cashflow  with respect to Loan Group I, to the Class I-B-3
Certificates,  an amount equal to (a) any Interest Carry Forward Amount,  and then (b) any Unpaid Realized
Loss Amount for such Class for such Distribution Date;

         Eighth,  from any  remaining  Excess  Cashflow  with  respect to Loan Group I, to the Class I-B-4
Certificates,  an amount equal to (a) any Interest Carry Forward Amount,  and then (b) any Unpaid Realized
Loss Amount for such Class for such Distribution Date;

         Ninth,  from any  remaining  Excess  Cashflow  with  respect to Loan Group I, to the Class  I-B-5
Certificates,  an amount equal to (a) any Interest Carry Forward Amount,  and then (b) any Unpaid Realized
Loss Amount for such Class for such Distribution Date;

         Tenth,  from any  remaining  Excess  Cashflow  with  respect to Loan Group I, to the Class  I-B-6
Certificates,  an amount equal to (a) any Interest Carry Forward Amount,  and then (b) any Unpaid Realized
Loss Amount for such Class for such Distribution Date;

         Eleventh,  from any  remaining  Excess  Cashflow with respect to Loan Group I, to the Class I-B-7
Certificates,  an amount equal to (a) any Interest Carry Forward Amount,  and then (b) any Unpaid Realized
Loss Amount for such Class for such Distribution Date;

         Twelfth,  from any  remaining  Excess  Cashflow  with respect to Loan Group I, to the Class I-B-8
Certificates,  an amount equal to (a) any Interest Carry Forward Amount,  and then (b) any Unpaid Realized
Loss Amount for such Class for such Distribution Date;

         Thirteenth,  from any remaining  Excess Cashflow with respect to Loan Group I, to the Class I-B-9
Certificates,  an amount equal to (a) any Interest Carry Forward Amount,  and then (b) any Unpaid Realized
Loss Amount for such Class for such Distribution Date;

         Fourteenth,  from amounts in the Adjustable Rate  Supplemental  Fund with respect to Loan Group I
(only with respect to the initial  Distribution  Date as described  herein) and from any remaining  Excess
Cashflow  with  respect  to Loan  Group  I, to the  Class  I-A  Certificates,  any  Basis  Risk  Shortfall
Carry-Forward  Amount for each such Class for such  Distribution  Date, pro rata,  based on the Basis Risk
Shortfall Carry-Forward Amount owed to each such Class;

         Fifteenth,  from amounts in the Adjustable  Rate  Supplemental  Fund with respect to Loan Group I
(only with respect to the initial  Distribution  Date as described  herein) and from any remaining  Excess
Cashflow with respect to Loan Group I, to the Class I-B-1,  Class I-B-2,  Class I-B-3,  Class I-B-4, Class
I-B-5, Class I-B-6, Class I-B-7, Class I-B-8 and Class I-B-9  Certificates,  sequentially,  in that order,
any Basis Risk Shortfall Carry-Forward Amount, for each such Class for such Distribution Date;

         Sixteenth,  if the Adjustable Rate Supplemental Fund has not been terminated  pursuant to Section
4.05, to the  Adjustable  Rate  Supplemental  Fund, the lesser of (A) any remaining  amounts,  and (B) the
amount which,  when added to amounts on deposit in the  Adjustable  Rate  Supplemental  Fund,  would equal
$25,000 with respect to Loan Group I;

         Seventeenth,  from any  remaining  Excess  Cashflow  with  respect  to Loan Group I, to the Class
I-B-IO Certificates, the Class I-B-IO Distribution Amount for such Distribution Date, and

         Eighteenth, any remaining amounts with respect to Loan Group I to the Residual Certificates.

         If on the initial  Distribution  Date, the amounts payable to the Class I-A  Certificates and the
Class I-B  Certificates  in respect of the related  Interest Funds for such  Distribution  Date is reduced
due to the  application  of the related Net Rate Cap, the Trustee shall transfer from amount on deposit in
the  Adjustable  Rate  Supplemental  Fund for Loan Group I for  distribution  to the  applicable  Class or
Classes  of Group I  Certificates  on such  Distribution  Date,  an amount  equal to the lesser of (i) the
amount on deposit in the Adjustable Rate  Supplemental  Fund for Loan Group I, and (ii) the amount of such
applicable shortfall.

         All  payments  of  amounts  in  respect  of  Basis  Risk   Shortfall  or  Basis  Risk   Shortfall
Carry-Forward  Amounts made pursuant to the provisions of this paragraph (a) (including  amounts paid from
the Adjustable  Rate  Supplemental  Fund) shall,  for federal income tax purposes,  be deemed to have been
distributed  from REMIC IV to the Holder of the Class  I-B-IO  Certificates  and then paid  outside of any
2007-AR5 REMIC to the recipients  thereof  pursuant to an interest rate cap contract.  By accepting  their
Certificates,  the Holders of the  Certificates  agree so to treat such  payments  for  purposes of filing
their income tax returns.

         For federal  income tax  purposes,  payment of any  interest  accrued at a  Pass-Through  Rate in
excess of the  Modified Net Rate Cap to the Class I-A  Certificates  and Class I-B  Certificates  shall be
treated as paid outside of any 2007-AR5  REMIC and shall not be part of the  entitlement  of the REMIC III
Regular  Interest,  the ownership of which is  represented  by such Class of  Certificates  receiving such
payment.

         (b)      On each  Distribution  Date, an amount equal to the Interest  Funds and Principal  Funds
with  respect to Loan Group II for such  Distribution  Date shall be  withdrawn  by the  Trustee  from the
Distribution  Account to the  extent of funds on  deposit  with  respect  to Loan  Group II  therein,  and
distributed in the following order of priority:

         First,  from  Interest  Funds  with  respect  to Loan  Group II, to pay any  accrued  and  unpaid
interest  on the Class  II-A  Certificates  and the Class  II-B  Certificates  in the  following  order of
priority:

                  1.       to each Class of Class II-A  Certificates,  the Current  Interest  and then any
         Interest Carry Forward Amount for each such Class,  pro rata,  based on the Current  Interest and
         Interest Carry Forward Amount due to each such Class;

                  2.       to the Class II-B-1,  Class II-B-2,  Class II-B-3,  Class II-B-4,  Class II-B-5
         and Class II-B-6  Certificates,  sequentially,  in that order, the Current Interest for each such
         Class of Certificates;

                  3.       any Excess  Spread  with  respect to Loan Group II to the extent  necessary  to
         meet a level of overcollateralization  equal to the Group II Overcollateralization  Target Amount
         will be the  Extra  Principal  Distribution  Amount  with  respect  to Loan  Group II and will be
         included as part of the Group II Principal  Distribution  Amount and  distributed  in  accordance
         with Second (A) and (B) below; and

                  4.       any  remaining  Excess  Spread  with  respect  to  Loan  Group  II  will be the
         Remaining  Excess  Spread with  respect to Loan Group II and will be applied,  together  with the
         Group II  Overcollateralization  Release Amount, as Excess Cashflow for Loan Group II pursuant to
         clauses Third through Fifteenth below.

         Second,  to pay as principal on the Class II-A Certificates and Class II-B  Certificates,  in the
following order of priority:

         (A)      For each  Distribution  Date (i) prior to the related  Stepdown  Date or (ii) on which a
         Group II Trigger  Event is in effect,  from the Group II Principal  Distribution  Amount for such
         Distribution Date:

                  5.       to each  Class of Class  II-A-1  Certificates,  pro  rata,  until  the  Current
         Principal Amount of each such Class is reduced to zero;

                  6.       to the Class II-B Certificates in the following order of priority:

                        a. to  the  Class  II-B-1   Certificates,   any   remaining   Group  II  Principal
                           Distribution  Amount until the Current  Principal  Amount thereof is reduced to
                           zero;

                        b. to  the  Class  II-B-2   Certificates,   any   remaining   Group  II  Principal
                           Distribution  Amount until the Current  Principal  Amount thereof is reduced to
                           zero;

                        c. to  the  Class  II-B-3   Certificates,   any   remaining   Group  II  Principal
                           Distribution  Amount until the Current  Principal  Amount thereof is reduced to
                           zero;

                        d. to  the  Class  II-B-4   Certificates,   any   remaining   Group  II  Principal
                           Distribution  Amount until the Current  Principal  Amount thereof is reduced to
                           zero;

                        e. to  the  Class  II-B-5   Certificates,   any   remaining   Group  II  Principal
                           Distribution  Amount until the Current  Principal  Amount thereof is reduced to
                           zero and

                        f. to  the  Class  II-B-6   Certificates,   any   remaining   Group  II  Principal
                           Distribution  Amount until the Current  Principal  Amount thereof is reduced to
                           zero.

         (B)      For each  Distribution  Date on or after the related  Stepdown  Date, so long as a Group
         II  Trigger  Event  is not in  effect,  the  Group  II  Principal  Distribution  Amount  for such
         Distribution Date will be distributed as follows:

                  1.       from the Group II Principal  Distribution  Amount, an amount equal to the Class
         II-A  Principal  Distribution  Amount will be  distributed  to the Class II-A  Certificates,  pro
         rata, until the Current Principal Amount of each such Class is reduced to zero;

                  2.       to the Class II-B Certificates in the following order of priority:

                        a. to the  Class  II-B-1  Certificates,  from any  remaining  Group  II  Principal
                           Distribution Amount, the Class II-B-1 Principal  Distribution Amount, until the
                           Current Principal Amount thereof is reduced to zero;

                        b. to the  Class  II-B-2  Certificates,  from any  remaining  Group  II  Principal
                           Distribution Amount, the Class II-B-2 Principal  Distribution Amount, until the
                           Current Principal Amount thereof is reduced to zero;

                        c. to the  Class  II-B-3  Certificates,  from any  remaining  Group  II  Principal
                           Distribution Amount, the Class II-B-3 Principal  Distribution Amount, until the
                           Current Principal Amount thereof is reduced to zero;

                        d. to the  Class  II-B-4  Certificates,  from any  remaining  Group  II  Principal
                           Distribution Amount, the Class II-B-4 Principal  Distribution Amount, until the
                           Current Principal Amount thereof is reduced to zero;

                        e. to the  Class  II-B-5  Certificates,  from any  remaining  Group  II  Principal
                           Distribution Amount, the Class II-B-5 Principal  Distribution Amount, until the
                           Current Principal Amount thereof is reduced to zero; and

                        f. to the  Class  II-B-6  Certificates,  from any  remaining  Group  II  Principal
                           Distribution Amount, the Class II-B-6 Principal  Distribution Amount, until the
                           Current Principal Amount thereof is reduced to zero.

         Third,  from any Excess  Cashflow with respect to Loan Group II, to the Class II-A  Certificates,
pro rata, in  accordance  with the  respective  amounts owed to each such Class an amount equal to (a) any
remaining  Interest  Carry  Forward  Amount,  for each such Class to the extent not fully paid pursuant to
subclause  First (1) above and then (b) any  Unpaid  Realized  Loss  Amount  for each such  Class for such
Distribution Date.

         Fourth,  from any  remaining  Excess  Cashflow with respect to Loan Group II, to the Class II-B-1
Certificates,  an amount equal to (a) any Interest Carry Forward Amount,  and then (b) any Unpaid Realized
Loss Amount for such Class for such Distribution Date;

         Fifth,  from any  remaining  Excess  Cashflow  with respect to Loan Group II, to the Class II-B-2
Certificates,  an amount equal to (a) any Interest Carry Forward Amount,  and then (b) any Unpaid Realized
Loss Amount for such Class for such Distribution Date;

         Sixth,  from any  remaining  Excess  Cashflow  with respect to Loan Group II, to the Class II-B-3
Certificates,  an amount equal to (a) any Interest Carry Forward Amount,  and then (b) any Unpaid Realized
Loss Amount for such Class for such Distribution Date;

         Seventh,  from any remaining  Excess  Cashflow with respect to Loan Group II, to the Class II-B-4
Certificates,  an amount equal to (a) any Interest Carry Forward Amount,  and then (b) any Unpaid Realized
Loss Amount for such Class for such Distribution Date;

         Eighth,  from any  remaining  Excess  Cashflow with respect to Loan Group II, to the Class II-B-5
Certificates,  an amount equal to (a) any Interest Carry Forward Amount,  and then (b) any Unpaid Realized
Loss Amount for such Class for such Distribution Date;

         Ninth,  from any  remaining  Excess  Cashflow  with respect to Loan Group II, to the Class II-B-6
Certificates,  an amount equal to (a) any Interest Carry Forward Amount,  and then (b) any Unpaid Realized
Loss Amount for such Class for such Distribution Date;

         Tenth,  from  amounts in the  Adjustable  Rate  Supplemental  Fund with  respect to Loan Group II
(only with  respect to the  initial  Distribution  Date as  described  herein)  and any  remaining  Excess
Cashflow  with  respect  to Loan  Group II, to the  Class  II-A  Certificates,  any Basis  Risk  Shortfall
Carry-Forward  Amount for each such Class for such  Distribution  Date, pro rata,  based on the Basis Risk
Shortfall  Carry-Forward  Amount  owed to each such  Class (any such  amounts  distributable  from  Excess
Cashflow being first  deposited to, and then  immediately  withdrawn from, the Reserve Fund as provided in
Section 4.06);

         Eleventh,  from amounts in the Adjustable  Rate  Supplemental  Fund with respect to Loan Group II
(only with  respect to the  initial  Distribution  Date as  described  herein)  and any  remaining  Excess
Cashflow with respect to Loan Group II, to the Class II-B-1,  Class  II-B-2,  Class II-B-3,  Class II-B-4,
Class  II-B-5 and Class  II-B-6  Certificates,  sequentially,  in that  order,  any Basis  Risk  Shortfall
Carry-Forward  Amount for each such Class and for such Distribution  Date (any such amounts  distributable
from Excess  Cashflow being first deposited to, and then  immediately  withdrawn from, the Reserve Fund as
provided in Section 4.06);

         Twelfth,  if the Adjustable Rate  Supplemental  Fund has not been terminated  pursuant to Section
4.05, to the  Adjustable  Rate  Supplemental  Fund, the lesser of (A) any remaining  amounts,  and (B) the
amount which,  when added to amounts on deposit in the  Adjustable  Rate  Supplemental  Fund,  would equal
$25,000 with respect to Loan Group II;

         Thirteenth,  from any  remaining  Excess  Cashflow  with  respect  to Loan Group II, to the Class
II-B-IO Certificates, the Class II-B-IO Distribution Amount for such Distribution Date;

         Fourteenth,  from any  remaining  Excess  Cashflow  with  respect  to Loan Group II, to the Class
II-B-IO Certificates, any unreimbursed Class II-B-IO Advances; and

         Fifteenth, any remaining amounts with respect to Loan Group II to the Residual Certificates.

         If on the initial  Distribution  Date, the amounts payable to the Class II-A Certificates and the
Class II-B  Certificates in respect of the related  Interest Funds for such  Distribution  Date is reduced
due to the  application  of the related Net Rate Cap, the Trustee  shall  transfer from amounts on deposit
in the Adjustable Rate  Supplemental  Fund for Loan Group II for  distribution to the applicable  Class or
Classes of Group II Offered  Certificates on such Distribution  Date, an amount equal to the lesser of (i)
the amount on deposit in the Adjustable Rate  Supplemental  Fund for Loan Group II, and (ii) the amount of
such applicable shortfall.

         All payments of amounts in respect of Basis Risk  Shortfall  Carry-Forward  Amounts made pursuant
to the  provisions of this paragraph (b) (including  amounts paid from the  Adjustable  Rate  Supplemental
Fund) shall,  for federal  income tax purposes,  be deemed to have been  distributed  from REMIC IV to the
Holder of the Class II-B-IO  Certificates  and then paid outside of any 2007-AR5  REMIC to the  recipients
thereof  pursuant to an interest rate cap contract.  By accepting their  Certificates,  the Holders of the
Certificates agree so to treat such payments for purposes of filing their income tax returns.

         (c)      On each  Distribution  Date,  amounts received under each Corridor  Contract  benefiting
the Group II  Certificateholders  and with  respect to such  Distribution  Date will be  allocated  in the
following order of priority:

         First,  to the  Holders  of the  related  Class of  Certificates,  the  payment of any Basis Risk
Shortfall  Carry-Forward  Amount for such Class to the extent not covered by the related  Excess  Cashflow
on such Distribution Date;

         Second,  from any remaining  amounts,  to the Holders of the related Class of  Certificates,  the
payment  of any  Current  Interest  and  Interest  Carry  Forward  Amount for such Class to the extent not
covered by Interest Funds or Excess Cashflow on such Distribution Date;

         Third,  from any excess amounts  available from each Corridor  Contract  relating to the Group II
Offered  Certificates,  to the Holders of the Class II-A  Certificates,  pro rata, and then to the Holders
of the Class II-B-1,  the Class  II-B-2,  the Class  II-B-3,  the Class  II-B-4,  the Class II-B-5 and the
Class II-B-6 Certificates,  in that order, the payment of any Basis Risk Shortfall  Carry-Forward Amounts,
Current  Interest and Interest  Carry Forward  Amounts for such Classes to the extent not paid pursuant to
clauses  First or Second above or covered by related  Interest  Funds or related  Excess  Cashflow on such
Distribution Date; and

         Fourth, to the Class II-B-IO Certificateholders, any remaining amounts.

         On each  Distribution  Date,  amounts  on  deposit  in the  Reserve  Fund for the  benefit of the
related Group II Offered  Certificates will be allocated first to the Class II-A  Certificates,  pro rata,
based on the  current  Realized  Losses and any Unpaid  Realized  Loss Amount for each such Class for such
Distribution  Date, and then to the Class II-B-1,  the Class II-B-2,  the Class II-B-3,  the Class II-B-4,
the Class  II-B-5 and the Class  II-B-6  Certificates,  sequentially,  in that  order,  to pay any current
Realized Losses and any Unpaid Realized Loss Amount, for each such Class and for such Distribution Date.

         All Corridor  Contract  Payment Amounts made with respect to Current  Interest and Interest Carry
Forward  Amounts will be treated,  for federal  income tax  purposes,  as  reimbursable  advances  ("Class
II-B-IO  Advances") made from the Class II-B-IO  Certificateholders.  Such Class II-B-IO  Advances will be
paid back to the Class II-B-IO Certificateholders pursuant to Section 6.01(b).

         (d)      On each  Distribution  Date, all amounts  transferred  from the Class XP Reserve Account
representing  Prepayment  Charges in respect of the  Prepayment  Charge  Loans in the  related  Loan Group
received  during the  related  Prepayment  Period  will be  withdrawn  from the  Distribution  Account and
distributed  by the  Trustee as  follows:  (I) with  respect to the Class  I-XP  Certificates,  (i) to the
Class I-XP-2  Certificates,  all Prepayment  Charges received on the Hard Prepayment  Charge Loans and the
Combination  Prepayment  Charge Loans (to the extent not waived by the Servicer as set forth herein),  and
(ii) to the Class  I-XP-1  Certificates,  all other  Prepayment  Charges  received on the Group I Mortgage
Loans  (to the  extent  not  waived by the  Servicer  as set forth  herein),  and (II) to the Class  II-XP
Certificates,  all  Prepayment  Charges  received on the Group II Mortgage Loans (to the extent not waived
by the Servicer as set forth herein).  Amounts  transferred  to the Class XP Reserve  Account shall not be
available for distribution to the holders of any other Class of Certificates.

         (e)      The  expenses  and fees of the Trust shall be paid by each of the  2007-AR5  REMICs,  to
the extent that such expenses relate to the assets of each of such  respective  2007-AR5  REMICs,  and all
other expenses and fees of the Trust shall be paid pro rata by each of the 2007-AR5 REMICs.

         Section 6.02.     Allocation of Losses and Subsequent Recoveries.

         (a)       On or prior to each  Determination  Date,  the Servicer  shall  determine the amount of
any  Realized  Loss in respect of each  Mortgage  Loan that  occurred  during  the  immediately  preceding
calendar  month.  Any  Realized  Losses  with  respect  to the  Mortgage  Loans  shall be  applied  on the
Distribution  Date in the month  following  the month in which such loss was incurred  and, in the case of
the principal portion thereof,  after giving effect to distributions  made on such  Distribution  Date, as
provided for in Section  6.01,  in reduction  of the Current  Principal  Amount of the Class or Classes of
Certificates in the related Loan Group to the extent  provided in the definition of Applied  Realized Loss
Amount.

         (b)      In addition,  in the event that the Servicer  receives any  Subsequent  Recoveries,  the
Servicer shall deposit such funds into the Custodial  Account pursuant to Section  4.01(a)(ii).  If, after
taking into account such Subsequent  Recoveries,  the amount of a Realized Loss is reduced,  the amount of
such  remaining  Subsequent  Recoveries  will be applied to increase the Current  Principal  Amount of the
Class of Subordinate  Certificates  in the related Loan Group with the highest  payment  priority to which
Applied  Realized Loss Amounts have been  allocated,  but not by more than the amount of Applied  Realized
Loss  Amounts  previously  allocated  to  that  Class  of  Subordinate  Certificates.  The  amount  of any
remaining Subsequent  Recoveries will be applied to sequentially  increase the Current Principal Amount of
the  Subordinate  Certificates  in the  related  Loan  Group,  beginning  with the  Class  of  Subordinate
Certificates  with the next  highest  payment  priority,  up to the amount of such Applied  Realized  Loss
Amounts  previously  allocated  to such  Class or Classes of  Certificates.  Holders of such  Certificates
will not be entitled to any payments in respect of Current  Interest on the amount of such  increases  for
any Interest  Accrual  Period  preceding the  Distribution  Date on which such increase  occurs.  Any such
increases shall be applied to the Current  Principal Amount of each Subordinate  Certificate of such Class
in accordance with its respective Fractional Undivided Interest.

         Section 6.03.     Payments.

         (a)       On each Distribution  Date, other than the final  Distribution  Date, the Trustee shall
distribute  to  each  Certificateholder  of  record  as of  the  immediately  preceding  Record  Date  the
Certificateholder's  pro rata share of its  Class (based on the aggregate  Fractional  Undivided  Interest
represented  by  such  Holder's   Certificates)  of  all  amounts  required  to  be  distributed  on  such
Distribution  Date to such  Class.  The  Trustee  shall  calculate  the amount to be  distributed  to each
Class and,  based on such  amounts,  the Trustee  shall  determine  the amount to be  distributed  to each
Certificateholder.  The Trustee's  calculations of payments shall be based solely on information  provided
to the Trustee by the  Servicer.  The Trustee  shall not be required to confirm,  verify or recompute  any
such information but shall be entitled to rely conclusively on such information.

         (b)      Payment  of the above  amounts  to each  Certificateholder  shall be made  (i) by  check
mailed to each  Certificateholder  entitled thereto at the address  appearing in the Certificate  Register
or  (ii) upon  receipt by the Trustee on or before the fifth  Business  Day  preceding  the Record Date of
written  instructions  from a  Certificateholder  by wire  transfer  to a  United  States  dollar  account
maintained  by the payee at any United States  depository  institution  with  appropriate  facilities  for
receiving  such a wire  transfer;  provided,  however,  that the final payment in respect of each Class of
Certificates  will be made only upon  presentation  and surrender of such  respective  Certificates at the
office or agency of the Trustee specified in the notice to Certificateholders of such final payment.

         Section 6.04.     Statements to Certificateholders.

         (a)      On each Distribution  Date,  concurrently with each distribution to  Certificateholders,
the Trustee shall make available to the parties hereto, the Swap  Counterparty,  the Grantor Trustee (with
respect  to the  Grantor  Trust  Certificates)  and  each  Certificateholder  via the  Trustee's  internet
website as set forth below,  the  following  information,  expressed  with respect to clauses  (i) through
(vii) in the aggregate and as a Fractional  Undivided  Interest  representing an initial Current Principal
Amount of $1,000, or in the case of the Class B-IO Certificates, a Notional Amount of $1,000:

                  (i)      the  Current  Principal  Amount or Notional  Amount of each Class after  giving
effect to (i) all  distributions  allocable to principal on such Distribution Date and (ii) the allocation
of any Applied Realized Loss Amounts for such Distribution Date;

                  (ii)     the amount of the related  distribution  to the Holders of each Class allocable
to principal,  separately  identifying  (A) the aggregate  amount of any  Principal  Prepayments  included
therein,  (B) the  aggregate of all  scheduled  payments of principal  included  therein and (C) the Extra
Principal Distribution Amount (if any);

                  (iii)    the Pass-Through  Rate for each applicable  Class of Certificates  with respect
to the  current  Accrual  Period,  and,  if  applicable,  whether  such  Pass-Through  Rate was limited by
applicable the Net Rate Cap;

                  (iv)     the applicable  accrual period dates for calculating  distributions and general
Distribution Dates;

                  (v)      with respect to each Loan Group,  the total cash flows received and the general
sources thereof;

                  (vi)     the  amount,   if  any,  of  fees  or  expenses   accrued  and  paid,  with  an
identification  of the payee and the general  purpose of such fees  including  the  related  amount of the
Servicing Fee paid to or retained by the Servicer for the related Due Period;

                  (vii)    the  amount  of any  payments  made  pursuant  to each Swap  Agreement  for the
benefit of the Grantor Trust Certificates;

                  (viii)   the amount of any Corridor Contract Payment Amount payable to the Trustee;

                  (ix)     with  respect  to each Loan  Group,  the  amount of such  distribution  to each
Certificate  allocable to interest  and,  with respect to the Group II Offered  Certificates,  the portion
thereof, if any, provided by the Corridor Contract.

                  (x)      the Interest Carry Forward  Amount and any Basis Risk  Shortfall  Carry-Forward
Amount for each Class of Certificates;

                  (xi)     with respect to each Loan Group, the aggregate of the Stated Principal  Balance
of the related Mortgage Loans for the following Distribution Date;

                  (xii)    with respect to each Loan Group, the number and Outstanding  Principal  Balance
of the related  Mortgage Loans that were  Delinquent  (exclusive of any Mortgage Loan in  foreclosure)  in
respect of which using the OTS method of calculation  (A) are 30 to 59  days Delinquent,  (B) are 60 to 89
days Delinquent,  (C) are 90 or more days Delinquent and (D) foreclosure  proceedings have been commenced,
in  each  case  as of the  close  of  business  on the  last  day of the  calendar  month  preceding  such
Distribution  Date and  separately  identifying  such  information  for the first lien Mortgage  Loans and
second lien Mortgage Loans;

                  (xiii)   with  respect to each Loan Group,  the amount of Monthly  Advances  included in
the distribution on such Distribution Date (including the general purpose of such Monthly Advances);

                  (xiv)    with  respect to each Loan Group,  the  cumulative  amount of Applied  Realized
Loss Amounts to date;

                  (xv)     unless  otherwise  previously  reported on Form 10-D,  material  modifications,
extensions or waivers to Mortgage Loan terms,  fees,  penalties or payments during the preceding  calendar
month or that have become material over time;

                  (xvi)    with respect to each Loan Group and with respect to any related  Mortgage  Loan
that was liquidated  during the preceding  calendar month,  the loan number and aggregate Stated Principal
Balance of, and  Realized  Loss on, such  Mortgage  Loan as of the close of business on the  Determination
Date preceding such Distribution Date;

                  (xvii)   with respect to each Loan Group, the total number and principal  balance of any
real estate owned or REO Properties as of the last day of the calendar month  preceding such  Distribution
Date;

                  (xviii)  with  respect  to each Loan  Group,  the three  month  rolling  average  of the
percent  equivalent of a fraction,  the numerator of which is the aggregate  Stated  Principal  Balance of
the Mortgage  Loans that are 60 days or more  Delinquent or are in bankruptcy  or  foreclosure  or are REO
Properties,  and the  denominator  of  which  is the  aggregate  Stated  Principal  Balance  of all of the
Mortgage  Loans in each case as of the close of business on the last day of the calendar  month  preceding
such Distribution Date and separately identifying such information for the first lien Mortgage Loans;

                  (xix)    with  respect to each Loan  Group,  the  Realized  Losses  during  the  related
Prepayment Period and the cumulative Realized Losses through the end of the preceding month;

                  (xx)     with respect to each Loan Group, whether a Trigger Event exists;

                  (xxi)    updated pool  composition data including the weighted average mortgage rate and
weighted average remaining term;

                  (xxii)   with  respect to each Loan Group,  information  regarding  any new  issuance of
securities  backed by the same asset  pool,  any pool asset  changes,  such as  additions  or  removals of
Mortgage Loans from the Trust Fund, if applicable;

                  (xxiii)  unless otherwise  previously reported on Form 10-D, any material changes in the
solicitation,   credit-granting,   underwriting,  origination,  acquisition  or  Mortgage  Loan  selection
criteria or procedures, as applicable,  used to originate,  acquire or select Mortgage Loans for the Trust
Fund;

                  (xxiv)   the  special  hazard  amount,  fraud loss  amount  and  bankruptcy  amount,  if
applicable,  as of the close of business on the  applicable  Distribution  Date and a  description  of any
change in the calculation of these amounts; and

                  (xxv)    the amount of the distribution  made on such  Distribution  Date to the Holders
of the Class XP Certificates allocable to Prepayment Charges for the related Mortgage Loans.

         (b)      The  Depositor  covenants  that if  there  is a  material  change  in the  solicitation,
credit-granting,   underwriting,   origination,   acquisition  or  Mortgage  Loan  selection  criteria  or
procedures,  as  applicable,  used to originate,  acquire or select  Mortgage  Loans for the Trust Fund it
will  notify  the  Trustee  five  (5)  calendar  days  before  each  Distribution  Date,  and  if no  such
notification  occurs,  the  Trustee  has no  obligation  to report  with  respect  to (w).  The  Depositor
covenants to the Trustee that there will be no new issuance of  securities  backed by the same asset pool,
so the  Trustee  will only be  responsible  in (v) above for  reporting  any pool asset  changes,  such as
additions or removals of Mortgage Loans from the Trust Fund.

         (c)      The  information  set forth above shall be calculated  or reported,  as the case may be,
by the  Trustee,  based  solely  on,  and to the extent of,  information  provided  to the  Trustee by the
Servicer.  The Trustee may  conclusively  rely on such  information  and shall not be required to confirm,
verify or recalculate any such information.

         (d)      The  Trustee  may make  available  each  month,  to any  interested  party,  the monthly
statement  to  Certificateholders  via the  Trustee's  website  initially  located  at  "www.ctslink.com."
Assistance  in using the website can be obtained by calling the Trustee's  customer  service desk at (866)
846-4526.  Parties  that are  unable to use the above  distribution  option are  entitled  to have a paper
copy mailed to them via first class mail by calling the  Trustee's  customer  service desk and  indicating
such.  The Trustee  shall have the right to change the way such reports are  distributed  in order to make
such  distribution  more convenient  and/or more accessible to the parties,  and the Trustee shall provide
timely and adequate notification to all parties regarding any such change.

         (e)      Within  a  reasonable  period  of time  after  the end of the  preceding  calendar  year
beginning in 2008,  the Trustee will furnish upon request a report to each Holder of the  Certificates  of
record at any time during the prior  calendar  year as to the  aggregate of amounts  reported  pursuant to
subclauses  (a)(i) and (a)(ii) above with respect to the  Certificates,  plus  information with respect to
the amount of servicing  compensation  and such other  customary  information as the Trustee may determine
to be necessary  and/or to be required by the IRS or by a federal or state law or rules or  regulations to
enable such  Holders to prepare  their tax returns  for such  calendar  year.  Such  obligations  shall be
deemed to have been satisfied to the extent that  substantially  comparable  information shall be provided
by the Trustee pursuant to the requirements of the Code.

         Section 6.05.     Monthly  Advances.  If a portion of the  Scheduled  Payment on a Mortgage  Loan
that was due on a related Due Date is Delinquent  other than as a result of  application of the Relief Act
and exceeds the amount  deposited in the Custodial  Account which will be used for an advance with respect
to  such  Mortgage  Loan,  the  Servicer  will  deposit  in the  Custodial  Account  not  later  than  the
Distribution  Account Deposit Date immediately  preceding the related Distribution Date an amount equal to
such  deficiency,  net of the  Servicing  Fee for such  Mortgage  Loan,  except to the extent the Servicer
determines  any such advance to be a  Nonrecoverable  Advance.  If the  Servicer  deems an advance to be a
Nonrecoverable  Advance,  on the  Distribution  Account  Deposit  Date,  the  Servicer  shall  present  an
Officer's  Certificate to the Trustee  (i) stating  that the Servicer elects not to make a Monthly Advance
in a stated amount and (ii) detailing the reason it deems the advance to be a Nonrecoverable Advance.

         Notwithstanding  the  foregoing,  the amount of such  deposit may be reduced by the Amounts  Held
for Future  Distribution  then on deposit in the  Custodial  Account.  Any portion of the Amounts Held for
Future  Distribution  used to pay Monthly  Advances  shall be replaced by the Servicer by deposit into the
Custodial  Account on any future  Distribution  Account Deposit Date to the extent that the funds that are
available in the Custodial Account on such  Distribution  Account Deposit Date are less than the amount of
payments required to be made by the Servicer on such Distribution Account Deposit Date.

         Section 6.06.     Compensating  Interest  Payments.  The Servicer  shall deposit in the Custodial
Account not later than each  Distribution  Account  Deposit  Date an amount equal to the lesser of (i) the
sum of the aggregate  amounts  required to be paid by the Servicer  under this  Agreement  with respect to
subclauses  (a) and (b) of the  definition of Interest  Shortfall  with respect to the Mortgage  Loans for
the related  Distribution Date and (ii) the  Servicing Fee for such  Distribution  Date (such amount,  the
"Compensating  Interest  Payment").  The  Servicer  shall  not be  entitled  to any  reimbursement  of any
Compensating  Interest  Payment.  Compensating  Interest Payments will be allocated to each Loan Group, on
a pro rata basis, based on the respective amounts determined by clause (i) of this Section 6.06.

         Section 6.07.     Distributions on REMIC Regular Interests.

         (a)      On each  Distribution  Date,  the  Trustee  shall be deemed to  distribute  to itself on
behalf of REMIC III as the holder of the REMIC I Regular  Interests  and the REMIC II  Regular  Interests,
those  portions  of the  REMIC  I  Distribution  Amount  not  designated  to  Component  I of the  Class R
Certificates  and those  portions of the REMIC II  Distribution  Amount not  designated to Component II of
the  Class R  Certificates,  in the  amounts  and in  accordance  with  the  priorities  set  forth in the
definitions of REMIC I Distribution Amount and REMIC II Distribution Amount, respectively.

         (b)      On each  Distribution  Date the  Trustee  shall be  deemed to  distribute  the REMIC III
Distribution  Amount to: (i) the  holders of each  Class of  Certificates  (other  than the Class R, Class
R-X,  Class B-IO and Class XP  Certificates),  as the  holders of the REMIC III Regular  Interests  (other
than REMIC III Regular  Interests  I-B-IO-I,  I-B-IO-P,  II-B-IO-I  and  II-B-IO-P)  and (ii) to itself on
behalf of REMIC IV,  as the  holder of REMIC III  Regular  Interests  I-B-IO-I,  I-B-IO-P,  II-B-IO-I  and
II-B-IO-P,  in the amounts and in accordance  with the priorities set forth in the definition of REMIC III
Distribution Amount.

         (c)      On each  Distribution  Date, the Trustee shall be deemed to distribute to the Holders of
the Class  I-B-IO  Certificates  and the Class  II-B-IO  Certificates,  as the holders of REMIC IV Regular
Interests  I-B-IO  and  II-B-IO,  respectively,  the  amounts  set  forth  in the  definition  of REMIC IV
Distribution Amount.

         (d)      Notwithstanding  the deemed  distributions on the REMIC Regular  Interests  described in
this Section 6.07,  distributions of funds from the Distribution  Account shall be made only in accordance
with Section 6.01.

                                               ARTICLE VII

                                               The Servicer

         Section 7.01.     Liabilities  of the  Servicer.  The  Servicer  shall be  liable  in  accordance
herewith only to the extent of the obligations specifically imposed upon and undertaken by it herein.

         Section 7.02.     Merger or Consolidation of the Servicer

         (a)      The Servicer  will keep in full force and effect its  existence,  rights and  franchises
as a  corporation  under the laws of the state of its  incorporation,  and will  obtain and  preserve  its
qualification  to do business as a foreign  corporation in each  jurisdiction in which such  qualification
is or shall be necessary to protect the validity and  enforceability  of this Agreement,  the Certificates
or any of the Mortgage Loans and to perform its duties under this Agreement.

         (b)      Any Person into which the Servicer  may be merged or  consolidated,  or any  corporation
resulting  from any  merger  or  consolidation  to which  the  Servicer  shall be a party,  or any  Person
succeeding to the business of the  Servicer,  shall be the  successor of the Servicer  hereunder,  without
the  execution  or filing of any paper or further act on the part of any of the parties  hereto,  anything
herein to the contrary notwithstanding.

         Section 7.03.     Indemnification of the Trustee.

         (a)      The  Servicer  agrees  to  indemnify  the  Indemnified  Persons  for,  and to hold  them
harmless against,  any loss,  liability or expense  (including  reasonable legal fees and disbursements of
counsel)  incurred on their part that may be sustained  in  connection  with,  arising out of, or relating
to, any claim or legal action  (including  any pending or threatened  claim or legal  action)  relating to
this  Agreement  or the  Certificates  or the  powers  of  attorney  delivered  by the  Trustee  hereunder
(i) related to the Servicer's  failure to perform its duties in compliance with this Agreement  (except as
any such loss,  liability  or expense  shall be  otherwise  reimbursable  pursuant to this  Agreement)  or
(ii) incurred  by reason of the  Servicer's  willful  misfeasance,  bad faith or gross  negligence  in the
performance of duties  hereunder or by reason of reckless  disregard of obligations and duties  hereunder,
provided,  in each case,  that with  respect to any such claim or legal  action (or pending or  threatened
claim or legal action),  the  Indemnified  Person shall have given the Servicer and the Depositor  written
notice  thereof  promptly  after the  Indemnified  Person  shall have with  respect to such claim or legal
action  knowledge  thereof.  The  Trustee's  failure  to  give  any  such  notice  shall  not  affect  the
Indemnified Person's right to indemnification  hereunder,  except to the extent the Servicer is materially
prejudiced by such failure to give notice.  This  indemnity  shall survive the  resignation  or removal of
the Servicer or the Trustee and the termination of this Agreement.

         (b)      The Trust  Fund will  indemnify  any  Indemnified  Person  for any  loss,  liability  or
expense of any  Indemnified  Person not otherwise  covered by the Servicer's  indemnification  pursuant to
Section  7.03(a).

         Section 7.04.     Limitations   on  Liability  of  the  Servicer  and  Others.   Subject  to  the
obligation of the Servicer to indemnify the Indemnified Persons pursuant to Section 7.03:

         (a)      Neither the  Servicer  nor any of the  directors,  officers,  employees or agents of the
Servicer shall be under any liability to the  Indemnified  Persons,  the Depositor,  the Trust Fund or the
Certificateholders  for taking any action or for refraining  from taking any action in good faith pursuant
to this Agreement,  or for errors in judgment;  provided,  however,  that this provision shall not protect
the Servicer or any such Person  against any breach of  warranties or  representations  made herein or any
liability which would otherwise be imposed by reason of such Person's  willful  misfeasance,  bad faith or
gross  negligence  in the  performance  of duties or by reason of reckless  disregard of  obligations  and
duties hereunder.

         (b)      The Servicer and any  director,  officer,  employee or agent of the Servicer may rely in
good  faith on any  document  of any kind  prima  facie  properly  executed  and  submitted  by any Person
respecting any matters arising hereunder.

         (c)      The  Servicer,  the  Custodian  and any  director,  officer,  employee  or  agent of the
Servicer or the Custodian  shall be indemnified by the Trust and held harmless  thereby  against any loss,
liability or expense  (including  reasonable legal fees and  disbursements  of counsel)  incurred on their
part that may be sustained in  connection  with,  arising out of, or related to, any claim or legal action
(including  any  pending  or  threatened  claim  or  legal  action)  relating  to  this  Agreement  or the
Certificates,  other than (i) any such loss,  liability or expense  related to the  Servicer's  failure to
perform  its duties in  compliance  with this  Agreement  (except as any such loss,  liability  or expense
shall be otherwise  reimbursable  pursuant to this  Agreement),  or to the Custodian's  failure to perform
its duties  under the  Custodial  Agreement,  respectively,  or (ii) any  such loss,  liability or expense
incurred  by  reason  of the  Servicer's  or the  Custodian's  willful  misfeasance,  bad  faith  or gross
negligence in the performance of duties hereunder or under the Custodial Agreement,  as applicable,  or by
reason of reckless  disregard of obligations  and duties  hereunder or under the Custodial  Agreement,  as
applicable.

         (d)      The Servicer  shall not be under any  obligation  to appear in,  prosecute or defend any
legal  action  that is not  incidental  to its duties  under this  Agreement  and that in its  opinion may
involve it in any expense or liability;  provided,  however, the Servicer may in its discretion,  with the
consent of the Trustee  (which  consent  shall not be  unreasonably  withheld),  undertake any such action
which it may deem  necessary or desirable  with respect to this Agreement and the rights and duties of the
parties hereto and the interests of the  Certificateholders  hereunder.  In such event, the legal expenses
and costs of such action and any liability  resulting  therefrom shall be expenses,  costs and liabilities
of the Trust Fund,  and the Servicer  shall be entitled to be  reimbursed  therefor  out of the  Custodial
Account as  provided  by  Section 4.02.  Nothing  in this  Section  7.04(d)  shall  affect the  Servicer's
obligation to service and administer the Mortgage Loans in accordance with this Agreement.

         (e)      In taking or  recommending  any  course of action  pursuant  to this  Agreement,  unless
specifically  required  to do so  pursuant  to this  Agreement,  the  Servicer  shall not be  required  to
investigate or make  recommendations  concerning  potential  liabilities  which the Trust might incur as a
result of such course of action by reason of the  condition  of the  Mortgaged  Properties  but shall give
notice to the Trustee if it has notice of such potential liabilities.

         Section 7.05.     Servicer  Not to Resign.  Except as  provided  in  Section 7.07,  the  Servicer
shall not resign from the  obligations  and duties hereby imposed on it except upon a  determination  that
any such  duties  hereunder  are no longer  permissible  under  applicable  law and such  impermissibility
cannot be cured.  Any such  determination  permitting  the  resignation of the Servicer shall be evidenced
by an Opinion of  Independent  Counsel  addressed to the Trustee to such effect  delivered to the Trustee.
No such  resignation  by the  Servicer  shall  become  effective  until the Trustee or a successor  to the
Servicer reasonably  satisfactory to the Trustee shall have assumed the  responsibilities  and obligations
of the  Servicer in  accordance  with  Section 8.02.  The Trustee  shall notify the Rating  Agencies  upon
notice of the resignation of the Servicer.

         Section 7.06.     Successor  Servicer.  In  connection  with  the  appointment  of any  successor
servicer or the  assumption  of the duties of the  Servicer,  the  Depositor  or the Trustee may make such
arrangements  for the  compensation  of such  successor  servicer out of payments on the Mortgage Loans as
the Depositor or the Trustee and such  successor  servicer  shall agree.  If the  successor  servicer does
not agree that such market value is a fair price,  such successor  servicer shall obtain two quotations of
market value from third  parties  actively  engaged in the  servicing  of  single-family  mortgage  loans.
Notwithstanding  the  foregoing,  the  compensation  payable to a  successor  servicer  may not exceed the
compensation  which the Servicer  would have been  entitled to retain if the Servicer had continued to act
as Servicer hereunder.

         Section 7.07.     Sale and  Assignment of Servicing.  The Servicer may sell and assign its rights
and  delegate  its duties and  obligations  in its  entirety  as  Servicer  under this  Agreement  and the
Depositor may terminate the Servicer  without cause and select a new Servicer;  provided,  however,  that:
(i) the  purchaser or transferee  accepting  such  assignment  and  delegation (a) shall be a Person which
shall be  qualified  to service  mortgage  loans for Fannie Mae or Freddie Mac; (b) shall have a net worth
of not less  than  $10,000,000  (unless  otherwise  approved  by each  Rating  Agency  pursuant  to clause
(ii) below);  (c) shall be reasonably satisfactory to the Trustee (as evidenced in a writing signed by the
Trustee);  and (d)  shall  execute  and  deliver  to the  Trustee  an  agreement,  in form  and  substance
reasonably  satisfactory  to the  Trustee,  which  contains  an  assumption  by such Person of the due and
punctual  performance  and  observance of each covenant and condition to be performed or observed by it as
servicer  under  this  Agreement,  any  custodial  agreement  from and  after the  effective  date of such
agreement;  (ii) each  Rating Agency shall be given prior  written  notice of the identity of the proposed
successor  to the Servicer  and each Rating  Agency's  rating of the  Certificates  in effect  immediately
prior to such assignment,  sale and delegation will not be downgraded,  qualified or withdrawn as a result
of such  assignment,  sale and  delegation,  as  evidenced  by a letter to such  effect  delivered  to the
Servicer and the Trustee;  (iii) the  Servicer  assigning and selling the  servicing  shall deliver to the
Trustee an Officer's  Certificate  and an Opinion of Independent  Counsel  addressed to the Trustee,  each
stating that all  conditions  precedent to such action under this  Agreement  have been completed and such
action is permitted by and complies with the terms of this  Agreement;  and (iv) in the event the Servicer
is  terminated  without  cause by the  Depositor,  the  Depositor  shall  pay the  terminated  Servicer  a
termination  fee equal to 0.25% of the aggregate  Stated  Principal  Balance of the Mortgage  Loans at the
time the servicing of the Mortgage  Loans is  transferred to the successor  Servicer.  No such  assignment
or delegation  shall affect any rights or liability of the Servicer  arising  prior to the effective  date
thereof.

                                               ARTICLE VIII

                                                 Default

         Section 8.01.     Events of Default.  "Event of Default," wherever used herein,  means any one of
the following  events  (whatever the reason for such Event of Default and whether it shall be voluntary or
involuntary  or be effected by operation of law or pursuant to any judgment,  decree or order of any court
or any order,  rule or regulation of any  administrative  or  governmental  body) and only with respect to
the defaulting Servicer:

                  (i)      The Servicer  fails to cause to be deposited  in the  Distribution  Account any
amount so required to be deposited  pursuant to this Agreement  (other than a Monthly  Advance),  and such
failure  continues  unremedied  for a period of three  Business  Days  after the date upon  which  written
notice of such failure, requiring the same to be remedied, shall have been given to the Servicer; or

                  (ii)     The  Servicer  fails to observe or perform in any  material  respect  any other
material  covenants  and  agreements  set forth in this  Agreement  to be  performed by it (other than its
obligations  under Sections 3.16,  3.17 and 3.18),  which covenants and agreements  materially  affect the
rights of  Certificateholders,  and such failure  continues  unremedied  for a period of 60 days after the
date on which written  notice of such  failure,  properly  requiring  the same to be remedied,  shall have
been  given  to the  Servicer  by the  Trustee  or to the  Servicer  and the  Trustee  by the  Holders  of
Certificates  evidencing  Fractional Undivided Interests  aggregating not less than 25% of the Trust Fund;
or

                  (iii)    There is entered  against  the  Servicer a decree or order by a court or agency
or  supervisory  authority  having  jurisdiction  in the premises for the  appointment  of a  conservator,
receiver or liquidator in any insolvency,  readjustment  of debt,  marshaling of assets and liabilities or
similar  proceedings,  or for the winding up or  liquidation  of its affairs,  and the  continuance of any
such decree or order is unstayed  and in effect for a period of 60  consecutive  days,  or an  involuntary
case is commenced against the Servicer under any applicable  insolvency or reorganization  statute and the
petition is not dismissed within 60 days after the commencement of the case; or

                  (iv)     The  Servicer  consents  to the  appointment  of a  conservator  or receiver or
liquidator  in any  insolvency,  readjustment  of debt,  marshaling of assets and  liabilities  or similar
proceedings of or relating to the Servicer or  substantially  all of its property;  or the Servicer admits
in writing  its  inability  to pay its debts  generally  as they  become  due,  files a  petition  to take
advantage of any applicable insolvency or reorganization  statute,  makes an assignment for the benefit of
its creditors, or voluntarily suspends payment of its obligations;

                  (v)      The Servicer  assigns or delegates its duties or rights under this Agreement in
contravention of the provisions permitting such assignment or delegation under Sections 7.05 or 7.07;

                  (vi)     The Servicer  fails to cause to be deposited  in the  Distribution  Account any
Monthly  Advance  (other  than  a  Nonrecoverable  Advance)  by  5:00  p.m.  New  York  City  time  on the
Distribution Account Deposit Date; or

                  (vii)    The Servicer fails to comply with Sections 3.16, 3.17 or 3.18 herein.

         In each and every  such  case,  so long as such Event of  Default  with  respect to the  Servicer
shall not have been  remedied,  either the Trustee or the Holders of  Certificates  evidencing  Fractional
Undivided  Interests  aggregating  not less  than 51% of the  principal  of the Trust  Fund,  by notice in
writing  to the  Servicer  (and to the  Trustee if given by such  Certificateholders),  with a copy to the
Rating  Agencies,  and with the consent of the Company,  may terminate  all of the rights and  obligations
(but not the  liabilities)  of the Servicer  under this  Agreement and in and to the Mortgage Loans and/or
the REO Property  serviced by the Servicer and the proceeds  thereof.  Upon the receipt by the Servicer of
the written  notice,  all authority and power of the Servicer under this  Agreement,  whether with respect
to the Certificates,  the Mortgage Loans, REO Property or under any other related  agreements (but only to
the extent  that such other  agreements  relate to the  Mortgage  Loans or related  REO  Property)  shall,
subject to  Section 8.02,  automatically  and without  further action pass to and be vested in the Trustee
pursuant to this  Section 8.01;  and, without  limitation,  the Trustee is hereby authorized and empowered
to  execute  and  deliver,  on  behalf of the  Servicer  as  attorney-in-fact  or  otherwise,  any and all
documents  and  other  instruments  and  to do or  accomplish  all  other  acts  or  things  necessary  or
appropriate  to effect the  purposes of such notice of  termination,  whether to complete the transfer and
endorsement  or  assignment  of the  Mortgage  Loans and related  documents,  or  otherwise.  The Servicer
agrees  to  cooperate  with the  Trustee  in  effecting  the  termination  of the  Servicer's  rights  and
obligations  hereunder,  including,  without  limitation,  the transfer to the Trustee of (i) the property
and amounts  which are then or should be part of the Trust or which  thereafter  become part of the Trust;
and  (ii) originals  or copies of all  documents  of the Servicer  reasonably  requested by the Trustee to
enable it to assume the  Servicer's  duties  thereunder.  In addition to any other amounts which are then,
or,  notwithstanding  the termination of its activities  under this  Agreement,  may become payable to the
Servicer under this  Agreement,  the Servicer shall be entitled to receive,  out of any amount received on
account of a Mortgage  Loan or related REO  Property,  that portion of such  payments  which it would have
received  as  reimbursement  under  this  Agreement  if  notice of  termination  had not been  given.  The
termination of the rights and  obligations of the Servicer  shall not affect any  obligations  incurred by
the Servicer prior to such termination.

         Notwithstanding  the  foregoing,  if an  Event  of  Default  described  in  clause  (vi) of  this
Section 8.01 shall occur, the Trustee shall, by notice in writing to the Servicer,  which may be delivered
by telecopy,  immediately  terminate all of the rights and obligations of the Servicer  thereafter arising
under  this  Agreement,  but  without  prejudice  to any rights it may have as a  Certificateholder  or to
reimbursement  of Monthly  Advances  and other  advances of its own funds,  and the  Trustee  shall act as
provided in  Section 8.02  to carry out the duties of the Servicer,  including the  obligation to make any
Monthly  Advance  the  nonpayment  of which  was an Event of  Default  described  in clause  (vi) of  this
Section 8.01.  Any such action  taken by the Trustee  must be prior to the  distribution  on the  relevant
Distribution Date.

         Section 8.02.     Trustee to Act; Appointment of Successor.

         (a)      Upon the receipt by the  Servicer of a notice of  termination  pursuant to  Section 8.01
or an Opinion of Independent  Counsel  pursuant to Section 7.05 to the effect that the Servicer is legally
unable to act or to  delegate  its duties to a Person  which is legally  able to act,  the  Trustee  shall
automatically  become the successor in all respects to the Servicer in its capacity  under this  Agreement
and the  transactions  set forth or  provided  for  herein  and shall  thereafter  be  subject  to all the
responsibilities,  duties,  liabilities  and  limitations  on liabilities  relating  thereto placed on the
Servicer by the terms and provisions hereof;  provided,  however, it is understood and acknowledged by the
parties  hereto  that  there  will be a period of  transition  (not to exceed 90 days)  before  the actual
servicing  functions  can be fully  transferred  to the  Trustee  or any  other  successor  Servicer;  and
provided,  further,  that the  Trustee  shall  have the right to  select a  successor  Servicer;  provided
further,  however,  that the Trustee  shall have no  obligation  whatsoever  with respect to any liability
(other than advances deemed  recoverable and not previously  made) incurred by the Servicer at or prior to
the time of  termination.  As compensation  therefor,  but subject to  Section 7.06,  the Trustee shall be
entitled  to  compensation  which the  Servicer  would have been  entitled to retain if the  Servicer  had
continued to act hereunder,  except for those amounts due the Servicer as  reimbursement  permitted  under
this Agreement for advances  previously made or expenses previously  incurred.  Notwithstanding the above,
the  Trustee  may,  if it shall be  unwilling  so to act,  or shall,  if it is  legally  unable so to act,
appoint or  petition a court of  competent  jurisdiction  to  appoint,  any  established  housing and home
finance  institution  which is a Fannie  Mae- or  Freddie  Mac-approved  Servicer,  and with  respect to a
successor to the Servicer only, having a net worth of not less than  $10,000,000,  as the successor to the
Servicer  hereunder in the  assumption of all or any part of the  responsibilities,  duties or liabilities
of the Servicer hereunder;  provided,  that the Trustee shall obtain a letter from each Rating Agency that
the ratings,  if any, on each of the Certificates  will not be lowered as a result of the selection of the
successor to the  Servicer.  Pending  appointment  of a successor to the Servicer  hereunder,  the Trustee
shall act in such capacity as hereinabove  provided.  In connection with such  appointment and assumption,
the Trustee may make such  arrangements  for the  compensation  of such  successor  out of payments on the
Mortgage  Loans  as it and  such  successor  shall  agree;  provided,  however,  that  the  provisions  of
Section 7.06  shall apply, the  compensation  shall not be in excess of that which the Servicer would have
been entitled to if the Servicer had continued to act hereunder,  and that such successor  shall undertake
and assume the  obligations of the Trustee to pay  compensation  to any third Person acting as an agent or
independent contractor in the performance of servicing  responsibilities  hereunder.  The Trustee and such
successor  shall take such action,  consistent  with this  Agreement,  as shall be necessary to effectuate
any such succession.

         (b)      If the Trustee  shall  succeed to any duties of the  Servicer  respecting  the  Mortgage
Loans as provided  herein,  it shall do so in a separate  capacity and not in its capacity as Trustee and,
accordingly,  the  provisions  of Article  IX shall be  inapplicable  to the  Trustee in its duties as the
successor  to the  Servicer in the  servicing  of the  Mortgage  Loans  (although  such  provisions  shall
continue to apply to the Trustee in its  capacity as Trustee);  the  provisions  of Article VII,  however,
shall apply to it in its capacity as successor servicer.

         (c)      To the extent that the costs and expenses of the Trustee  related to any  termination of
the  Servicer,  appointment  of a successor  Servicer or the transfer and  assumption  of servicing by the
Trustee with respect to this Agreement  (including,  without limitation,  (i) all legal costs and expenses
and all due diligence  costs and expenses  associated  with an evaluation of the potential  termination of
the  Servicer  as a result  of an event of  default  by the  Servicer  and  (ii) all  costs  and  expenses
associated  with the complete  transfer of servicing,  including,  but not limited to, all servicing files
and all servicing data and the  completion,  correction or  manipulation  of such servicing data as may be
required by the  successor  servicer to correct any errors or  insufficiencies  in the  servicing  data or
otherwise  to enable the  successor  servicer  to  service  the  Mortgage  Loans in  accordance  with this
Agreement) are not fully and timely reimbursed by the terminated  Servicer,  the Trustee shall be entitled
to reimbursement of such costs and expenses from the Distribution Account.

         Section 8.03.     Notification  to  Certificateholders.  Upon any termination or appointment of a
successor   to  the   Servicer,   the  Trustee   shall  give  prompt   written   notice   thereof  to  the
Certificateholders  at their respective  addresses appearing in the Certificate Register and to the Rating
Agencies.

         Section 8.04.     Waiver of Defaults.  The Trustee shall give prompt  written  notice  thereof to
all  Certificateholders,  within 60 days after the occurrence of any Event of Default  actually known to a
Responsible  Officer of the Trustee,  unless such Event of Default  shall have been cured,  notice of each
such  Event  of  Default.   The  Holders  of  Certificates   evidencing   Fractional  Undivided  Interests
aggregating  not less than 51% of the  Trust  Fund may,  on  behalf of all  Certificateholders,  waive any
default by the Servicer in the  performance of its  obligations  hereunder and the  consequences  thereof,
except  a  default  in  the  making  of or  the  causing  to be  made  any  required  distribution  on the
Certificates,  which  default  may  only be  waived  by  Holders  of  Certificates  evidencing  Fractional
Undivided  Interests  aggregating  100% of the Trust Fund.  Upon any such waiver of a past  default,  such
default shall be deemed to cease to exist,  and any Event of Default arising  therefrom shall be deemed to
have been  timely  remedied  for every  purpose of this  Agreement.  No such  waiver  shall  extend to any
subsequent  or other  default or impair any right  consequent  thereon  except to the extent  expressly so
waived.  The Trustee shall give notice of any such waiver to the Rating Agencies.

         Section 8.05.     List  of   Certificateholders.   Upon   written   request   of  three  or  more
Certificateholders  of record,  for purposes of communicating with other  Certificateholders  with respect
to their  rights  under this  Agreement,  the Trustee will afford such  Certificateholders  access  during
business hours to the most recent list of Certificateholders held by the Trustee.

                                                ARTICLE IX

                                          Concerning the Trustee

         Section 9.01.     Duties of Trustee.

         (a)      The  Trustee,  prior to the  occurrence  of an Event of Default  and after the curing or
waiver of all Events of Default which may have  occurred,  undertakes to perform such duties and only such
duties as are  specifically  set forth in this Agreement as duties of the Trustee.  If an Event of Default
has occurred and has not been cured or waived,  the Trustee  shall  exercise such of the rights and powers
vested in it by this Agreement,  and subject to  Section 8.02(b)  use the same degree of care and skill in
their  exercise,  as a prudent  person would exercise  under the  circumstances  in the conduct of his own
affairs.

         (b)      Upon  receipt  of  all  resolutions,   certificates,   statements,   opinions,  reports,
documents,  orders or other  instruments  which are  specifically  required to be furnished to the Trustee
pursuant to any provision of this  Agreement,  the Trustee  shall  examine them to determine  whether they
are in the form required by this Agreement;  provided,  however, that the Trustee shall not be responsible
for the accuracy or content of any resolution,  certificate,  statement,  opinion, report, document, order
or other instrument  furnished  hereunder;  provided,  further,  that the Trustee shall not be responsible
for the accuracy or verification of any calculation provided to it pursuant to this Agreement.

         (c)      On each  Distribution  Date, the Trustee shall make monthly  distributions and the final
distribution  to the  Certificateholders  from funds in the  Distribution  Account and the Adjustable Rate
Supplemental Fund as provided in Sections 6.01 and 10.01 herein.

         (d)      No  provision  of this  Agreement  shall  be  construed  to  relieve  the  Trustee  from
liability for its own negligent action,  its own negligent  failure to act or its own willful  misconduct;
provided, however, that:

                  (i)      Prior to the occurrence of an Event of Default,  and after the curing or waiver
of all such Events of Default which may have  occurred,  the duties and  obligations  of the Trustee shall
be determined solely by the express  provisions of this Agreement,  the Trustee shall not be liable except
for the performance of its duties and  obligations as are  specifically  set forth in this  Agreement,  no
implied  covenants  or  obligations  shall be read into this  Agreement  against the  Trustee  and, in the
absence of bad faith on the part of the Trustee,  the Trustee may  conclusively  rely,  as to the truth of
the statements and the correctness of the opinions  expressed  therein,  upon any certificates or opinions
furnished to the Trustee and conforming to the requirements of this Agreement;

                  (ii)     The  Trustee  shall not be liable in its  individual  capacity  for an error of
judgment made in good faith by a Responsible  Officer or  Responsible  Officers of the Trustee,  unless it
shall be proved that the Trustee was negligent in ascertaining the pertinent facts;

                  (iii)    The Trustee shall not be liable with respect to any action  taken,  suffered or
omitted to be taken by it in good faith in accordance  with the directions of the Holders of  Certificates
evidencing  Fractional  Undivided  Interests  aggregating  not less  than 25% of the Trust  Fund,  if such
action or non-action  relates to the time,  method and place of conducting  any  proceeding for any remedy
available to the Trustee or  exercising  any trust or other power  conferred  upon the Trustee  under this
Agreement;

                  (iv)     The  Trustee  shall not be  required to take notice or be deemed to have notice
or knowledge of any default or Event of Default  unless a Responsible  Officer of the Trustee's  Corporate
Trust  Office  shall have  actual  knowledge  thereof.  In the  absence of such  notice,  the  Trustee may
conclusively assume there is no such default or Event of Default;

                  (v)      The Trustee  shall not in any way be liable by reason of any  insufficiency  in
any  Account  held  by or in the  name  of  Trustee  unless  it is  determined  by a  court  of  competent
jurisdiction  that the  Trustee's  gross  negligence or willful  misconduct  was the primary cause of such
insufficiency (except to the extent that the Trustee is obligor and has defaulted thereon);

                  (vi)     The Trustee  shall not in any way be liable by reason of any  insufficiency  in
any Account  held by the Trustee or any Account  held in the name of the Trustee  unless it is  determined
by a court of competent  jurisdiction  that the Trustee's gross  negligence or willful  misconduct was the
primary  cause of such  insufficiency  (except to the extent that the Trustee is obligor and has defaulted
thereon);

                  (vii)    Anything in this Agreement to the contrary  notwithstanding,  in no event shall
the  Trustee  be liable for  special,  indirect  or  consequential  loss or damage of any kind  whatsoever
(including  but not limited to lost  profits),  even if the Trustee has been advised of the  likelihood of
such loss or damage and regardless of the form of action;
                  (viii)   None of the Trustee,  the Servicer,  the  Depositor or the  Custodian  shall be
responsible for the acts or omissions of the other,  it being  understood that this Agreement shall not be
construed to render them partners, joint venturers or agents of one another; and

                  (ix)     The Trustee  shall not be required to expend or risk its own funds or otherwise
incur  financial  liability in the performance of any of its duties  hereunder,  or in the exercise of any
of its rights or powers,  if there is reasonable  ground for believing that the repayment of such funds or
adequate  indemnity  against  such risk or  liability  is not  reasonably  assured  to it, and none of the
provisions  contained  in this  Agreement  shall in any  event  require  the  Trustee  to  perform,  or be
responsible  for the  manner  of  performance  of,  any of the  obligations  of the  Servicer  under  this
Agreement,  except  during such time, if any, as the Trustee shall be the successor to, and be vested with
the  rights,  duties,  powers  and  privileges  of,  the  Servicer  in  accordance  with the terms of this
Agreement.

         (e)      All funds  received by the Servicer  and the Trustee and  required to be deposited  into
any Account  pursuant to this Agreement  will be promptly so deposited by the Servicer or the Trustee,  as
applicable.

         (f)      Except for those  actions  that the Trustee is required to take  hereunder,  the Trustee
shall not have any  obligation  or  liability  to take any  action or to  refrain  from  taking any action
hereunder in the absence of written direction as provided hereunder.

         Section 9.02.     Certain  Matters  Affecting  the  Trustee.  Except  as  otherwise  provided  in
Section 9.01:

         (a)      The  Trustee  may rely and shall be  protected  in acting or  refraining  from acting in
reliance on any resolution,  certificate of the Depositor or the Servicer,  certificate of auditors or any
other certificate,  statement,  instrument,  opinion, report, notice, request,  consent, order, appraisal,
bond or other paper or document  believed by it to be genuine and to have been signed or  presented by the
proper party or parties;

         (b)      The Trustee may consult  with  counsel and any advice of such  counsel or any Opinion of
Counsel  shall be full and  complete  authorization  and  protection  with  respect to any action taken or
suffered  or  omitted  by it  hereunder  in good faith and in  accordance  with such  advice or Opinion of
Counsel;

         (c)      The Trustee  shall not be under any  obligation  to exercise any of the trusts or powers
vested in it by this Agreement,  other than its obligation to give notices pursuant to this Agreement,  or
to institute,  conduct or defend any litigation  hereunder or in relation hereto at the request,  order or
direction of any of the  Certificateholders  pursuant to the  provisions  of this  Agreement,  unless such
Certificateholders  shall have offered to the Trustee reasonable  security or indemnity against the costs,
expenses  and  liabilities  which may be incurred  therein or thereby.  Nothing  contained  herein  shall,
however,  relieve the Trustee of the  obligation,  upon the  occurrence  of an Event of Default of which a
Responsible  Officer  of the  Trustee  has actual  knowledge  (which  has not been  cured or  waived),  to
exercise  such of the rights  and powers  vested in it by this  Agreement,  and to use the same  degree of
care and skill in their  exercise,  as a prudent  person would  exercise  under the  circumstances  in the
conduct of his own affairs;

         (d)      Prior to the  occurrence  of an Event of  Default  hereunder  and  after  the  curing or
waiver  of all  Events  of  Default  which  may have  occurred,  the  Trustee  shall  not be liable in its
individual  capacity for any action  taken,  suffered or omitted by it in good faith and believed by it to
be authorized or within the discretion or rights or powers conferred upon it by this Agreement;

         (e)      The  Trustee  shall not be bound to make any  investigation  into the  facts or  matters
stated in any resolution,  certificate,  statement, instrument, opinion, report, notice, request, consent,
order,  approval,  bond or other paper or  document,  unless  requested  in writing to do so by Holders of
Certificates  evidencing  Fractional  Undivided Interests  aggregating not less than 25% of the Trust Fund
and  provided  that the  payment  within a  reasonable  time to the  Trustee  of the  costs,  expenses  or
liabilities  likely to be  incurred  by it in the making of such  investigation  is, in the opinion of the
Trustee,  reasonably  assured  to the  Trustee,  by the  security  afforded  to it by the  terms  of  this
Agreement.  The  Trustee  may  require  reasonable  indemnity  against  such  expense  or  liability  as a
condition to taking any such action.  The reasonable  expense of every such  examination  shall be paid by
the Certificateholders requesting the investigation;

         (f)      The  Trustee may  execute  any of the trusts or powers  hereunder  or perform any duties
hereunder  either  directly  or through  Affiliates,  agents or  attorneys;  provided,  however,  that the
Trustee may not appoint any agent  (other than the  Custodian)  to perform its  custodial  functions  with
respect to the Mortgage Files or paying agent functions  under this Agreement  without the express written
consent of the  Servicer,  which  consent  will not be  unreasonably  withheld.  The Trustee  shall not be
liable or  responsible  for (i) the  misconduct or negligence of any of the Trustee's  agents or attorneys
or a custodian or paying agent appointed  hereunder by the Trustee with due care and, when required,  with
the  consent of the  Servicer  or (ii) any acts or  omissions  of the  Servicer  (unless  the  Trustee has
assumed the obligations of the Servicer pursuant to the provision of this Agreement);

         (g)      Should the  Trustee  deem the nature of any action  required  on its part,  other than a
payment or transfer by the Trustee under  Section  4.02,  to be unclear,  the Trustee may require prior to
such action that it be provided by the Depositor with reasonable further instructions;

         (h)      The right of the Trustee to perform any  discretionary  act enumerated in this Agreement
shall not be construed as a duty, and the Trustee shall not be  accountable  for other than its negligence
or willful misconduct in the performance of any such act;

         (i)      The  Trustee  shall not be  required  to give any bond or  surety  with  respect  to the
execution  of the trust  created  hereby or the powers  granted  hereunder,  except as provided in Section
9.07; and

         (j)      Neither  the  Trustee nor the  Servicer  shall have any duty to conduct any  affirmative
investigation  as to the occurrence of any condition  requiring the repurchase of any Mortgage Loan by the
Sponsor  pursuant to this  Agreement,  the Mortgage  Loan  Purchase  Agreement or the  eligibility  of any
Mortgage Loan for purposes of this Agreement.

         Section 9.03.     Trustee Not Liable for Certificates or Mortgage Loans.  The recitals  contained
herein and in the  Certificates  (other  than the  signature  and  countersignature  of the Trustee on the
Certificates)  shall be taken as the  statements  of the  Depositor,  and the  Trustee  shall not have any
responsibility  for  their  correctness.  The  Trustee  makes  no  representation  as to the  validity  or
sufficiency  of the  Certificates  (other than the  signature and  countersignature  of the Trustee on the
Certificates)  or of any Mortgage Loan except as expressly  provided in Sections 2.02 and 2.05;  provided,
however,  that the foregoing  shall not relieve the Trustee of the obligation to review the Mortgage Files
pursuant to Sections 2.02 and 2.04.  The Trustee's  signature and  countersignature  (or  countersignature
of its agent) on the  Certificates  shall be solely in its  capacity as Trustee  and shall not  constitute
the  Certificates  an  obligation  of  the  Trustee  in any  other  capacity.  The  Trustee  shall  not be
accountable  for the use or application by the Depositor of any of the  Certificates or of the proceeds of
such  Certificates,  or for the use or  application of any funds paid to the Depositor with respect to the
Mortgage Loans.  Subject to the provisions of  Section 2.05,  the Trustee shall not be responsible for the
legality or validity of this  Agreement  or any document or  instrument  relating to this  Agreement,  the
validity  of the  execution  of this  Agreement  or of any  supplement  hereto or  instrument  of  further
assurance,  or the validity,  priority,  perfection or  sufficiency  of the security for the  Certificates
issued  hereunder  or  intended  to be  issued  hereunder.  The  Trustee  shall  not at any time  have any
responsibility  or liability  for or with respect to the  legality,  validity  and  enforceability  of any
Mortgage or any Mortgage Loan, or the  perfection  and priority of any Mortgage or the  maintenance of any
such  perfection and priority,  or for or with respect to the sufficiency of the Trust Fund or its ability
to generate  the payments to be  distributed  to  Certificateholders,  under this  Agreement.  The Trustee
shall not have any  responsibility  for filing  any  financing  or  continuation  statement  in any public
office at any time or to otherwise  perfect or maintain the  perfection  of any security  interest or lien
granted to it hereunder or to record this Agreement other than any  continuation  statements  filed by the
Trustee pursuant to Section 3.19.

         Section 9.04.     Trustee  May Own  Certificates.  The Trustee in its  individual  capacity or in
any capacity  other than as Trustee  hereunder  may become the owner or pledgee of any  Certificates  with
the same rights it would have if it were not the Trustee and may otherwise deal with the parties hereto.

         Section 9.05.     Trustee's  Fees and  Expenses.  The Trustee  will be entitled to all income and
gain  realized  from any  investment of funds in the  Distribution  Account (the "Trustee  Compensation"),
pursuant to Article IV, as  compensation  for the  performance of its activities  hereunder.  In addition,
the  Trustee  will be entitled to recover  from the  Distribution  Account  pursuant to  Section 4.04  all
reasonable  out-of-pocket  expenses,  disbursements  and  advances  and the  expenses  of the  Trustee  in
connection  with  any  Event of  Default,  any  breach  of this  Agreement  or any  claim or legal  action
(including  any pending or threatened  claim or legal  action)  incurred or made by or against the Trustee
or in  connection  with  the  administration  of the  trusts  hereunder  by  the  Trustee  (including  the
reasonable   compensation,   expenses  and   disbursements  of  its  counsel)  except  any  such  expense,
disbursement  or  advance as may arise  from its  negligence  or  intentional  misconduct  or which is the
responsibility  of  the  Certificateholders.  If  funds  in  the  Distribution  Account  are  insufficient
therefor,   the  Trustee  shall  recover  such  expenses  from  the  Depositor.   Such   compensation  and
reimbursement  obligation  shall not be limited by any provision of law in regard to the compensation of a
trustee of an express trust.

         Section 9.06.     Eligibility  Requirements  for Trustee.  The Trustee and any successor  Trustee
shall  during  the  entire  duration  of this  Agreement  be a state  bank or trust  company or a national
banking  association  organized  and doing  business  under the laws of such state or the United States of
America,  authorized  under such laws to exercise  corporate trust powers,  having a combined  capital and
surplus  and  undivided  profits  of at  least  $40,000,000  or,  in  the  case  of a  successor  Trustee,
$50,000,000,  subject to supervision or examination by federal or state  authority and, in the case of the
Trustee,  rated "BBB" or higher by S&P with  respect to their  long-term  rating and rated "BBB" or higher
by  S&P  and  "Baa2"  or  higher  by  Moody's  with  respect  to  any  outstanding   long-term   unsecured
unsubordinated  debt, and, in the case of a successor  Trustee or successor Trustee other than pursuant to
Section 9.10,  rated in one of the two highest  long-term debt categories of, or otherwise  acceptable to,
each of the Rating Agencies.  If the Trustee  publishes  reports of condition at least annually,  pursuant
to law or to the requirements of the aforesaid  supervising or examining authority,  then for the purposes
of this  Section 9.06  the  combined  capital  and surplus of such  corporation  shall be deemed to be its
total equity  capital  (combined  capital and surplus) as set forth in its most recent report of condition
so  published.  In case at any  time the  Trustee  shall  cease  to be  eligible  in  accordance  with the
provisions of this  Section 9.06,  the Trustee shall resign  immediately in the manner and with the effect
specified in Section 9.08.

         Section 9.07.     Insurance.  The Trustee,  at its own expense,  shall at all times  maintain and
keep  in  full  force  and  effect:   (i) fidelity  insurance,   (ii) theft  of  documents  insurance  and
(iii) forgery  insurance (which may be collectively  satisfied by a "Financial  Institution Bond" and/or a
"Bankers'  Blanket Bond").  All such insurance shall be in amounts,  with standard coverage and subject to
deductibles,  as are customary for insurance  typically  maintained by banks or their affiliates which act
as custodians  for  investor-owned  mortgage  pools.  A certificate of an officer of the Trustee as to the
Trustee's  compliance with this Section 9.07 shall be furnished to any  Certificateholder  upon reasonable
written request.

         Section 9.08.     Resignation and Removal of the Trustee.

         (a)      The Trustee may at any time resign and be  discharged  from the Trust hereby  created by
giving  written  notice  thereof to the Depositor and the  Servicer,  with a copy to the Rating  Agencies.
Upon receiving such notice of resignation,  the Depositor shall promptly appoint a successor  Trustee,  by
written  instrument,  in  triplicate,  one copy of which  instrument  shall be delivered to the  resigning
Trustee.  If no successor  Trustee shall have been so appointed and have  accepted  appointment  within 30
days after the giving of such notice of  resignation,  the  resigning  Trustee may  petition  any court of
competent jurisdiction for the appointment of a successor Trustee.

         (b)      If at  any  time  the  Trustee  shall  cease  to be  eligible  in  accordance  with  the
provisions of  Section 9.06  and shall fail to resign after written  request  therefor by the Depositor or
if at any time the  Trustee  shall  become  incapable  of  acting,  or shall be  adjudged  a  bankrupt  or
insolvent,  or a receiver of the Trustee or of its  property  shall be  appointed,  or any public  officer
shall  take  charge  or  control  of the  Trustee  or of its  property  or  affairs  for  the  purpose  of
rehabilitation,  conservation  or  liquidation,  then the Depositor  shall promptly remove the Trustee and
appoint a successor Trustee by written  instrument,  in triplicate,  one copy of which instrument shall be
delivered to the Trustee so removed, the successor Trustee.

         (c)      The Holders of Certificates  evidencing  Fractional Undivided Interests  aggregating not
less than 51% of the Trust Fund may at any time remove the  Trustee  and  appoint a  successor  Trustee by
written  instrument or instruments,  in quintuplicate,  signed by such Holders or their  attorneys-in-fact
duly authorized,  one complete set of which instruments shall be delivered to the Depositor,  the Servicer
and the Trustee so removed and the  successor so appointed.  In the event that the Trustee  removed by the
Holders of Certificates in accordance with this  Section 9.08(c),  the Holders of such Certificates  shall
be responsible for paying any  compensation  payable  hereunder to a successor  Trustee,  in excess of the
amount paid hereunder to the predecessor Trustee.

         (d)      No  resignation  or  removal of the  Trustee  and  appointment  of a  successor  Trustee
pursuant to any of the provisions of this  Section 9.08  shall become effective except upon appointment of
and acceptance of such appointment by the successor Trustee as provided in Section 9.09.

         Section 9.09.     Successor Trustee.

         (a)      Any successor Trustee appointed as provided in Section 9.08  shall execute,  acknowledge
and deliver to the  Depositor and to its  predecessor  Trustee an instrument  accepting  such  appointment
hereunder.  The  resignation or removal of the  predecessor  Trustee shall then become  effective and such
successor  Trustee,  without any further act, deed or  conveyance,  shall become fully vested with all the
rights,  powers,  duties and obligations of its predecessor  hereunder,  with like effect as if originally
named as Trustee  herein.  The  predecessor  Trustee  shall,  after its  receipt of payment in full of its
outstanding  fees and expenses  promptly  deliver to the  successor  Trustee all assets and records of the
Trust held by it hereunder,  and the Depositor and the predecessor  Trustee shall execute and deliver such
instruments  and do such other things as may  reasonably be required for more fully and certainly  vesting
and confirming in the successor Trustee all such rights, powers, duties and obligations.

         (b)      No successor Trustee shall accept  appointment as provided in this  Section 9.09  unless
at the time of such  acceptance  such  successor  Trustee  shall  be  eligible  under  the  provisions  of
Section 9.06.

         (c)      Upon   acceptance  of   appointment   by  a  successor   Trustee  as  provided  in  this
Section 9.09,  the successor  Trustee shall mail notice of the succession of such Trustee hereunder to all
Certificateholders at their addresses as shown in the Certificate  Register,  to the Rating Agencies.  The
Company shall pay the cost of any mailing by the successor Trustee.

         Section 9.10.     Merger  or  Consolidation  of  Trustee.  Any  state  bank or trust  company  or
national  banking  association  into which the Trustee may be merged or  converted or with which it may be
consolidated  or any state bank or trust  company  or  national  banking  association  resulting  from any
merger,  conversion or  consolidation  to which the Trustee  shall be a party,  or any state bank or trust
company or national  banking  association  succeeding to all or  substantially  all of the corporate trust
business of the Trustee  shall be the  successor  of the Trustee  hereunder,  provided  such state bank or
trust company or national  banking  association  shall be eligible under the  provisions of  Section 9.06.
Such  succession  shall be valid without the  execution,  delivery of notice or filing of any paper or any
further act on the part of any of the parties hereto, anything herein to the contrary notwithstanding.

         Section 9.11.

         Appointment of Co-Trustee or Separate Trustee.

         (a)      Notwithstanding  any other  provisions  hereof,  at any time, for the purpose of meeting
any legal  requirements of any  jurisdiction in which any part of the Trust or property  constituting  the
same may at the time be located,  the  Depositor and the Trustee  acting  jointly shall have the power and
shall execute and deliver all  instruments to appoint one or more Persons  approved by the Trustee and the
Depositor to act as co-trustee or co-trustees,  jointly with the Trustee,  or separate trustee or separate
trustees,  of all or any part of the Trust, and to vest in such Person or Persons, in such capacity,  such
title to the Trust, or any part thereof,  and, subject to the other provisions of this Section 9.11,  such
powers,  duties,  obligations,  rights and trusts as the Depositor and the Trustee may consider  necessary
or desirable.

         (b)      If the  Depositor  shall not have  joined in such  appointment  within 15 days after the
receipt by it of a written  request so to do, the  Trustee  shall have the power to make such  appointment
without the Depositor.

         (c)      No  co-trustee  or  separate  trustee  hereunder  shall be required to meet the terms of
eligibility as a successor Trustee under  Section 9.06  hereunder and no notice to  Certificateholders  of
the appointment of co-trustee(s) or separate trustee(s) shall be required under Section 9.08.

         (d)      In the case of any  appointment  of a co-trustee  or separate  trustee  pursuant to this
Section 9.11,  all  rights,  powers,  duties and  obligations  conferred  or imposed  upon the Trustee and
required  to be  conferred  on such  co-trustee  shall be  conferred  or  imposed  upon and  exercised  or
performed  by the Trustee  and such  separate  trustee or  co-trustee  jointly,  except to the extent that
under any law of any  jurisdiction  in which any  particular  act or acts are to be performed  (whether as
Trustee  hereunder or as  successor  to the  Servicer  hereunder),  the Trustee  shall be  incompetent  or
unqualified  to perform  such act or acts,  in which event such  rights,  powers,  duties and  obligations
(including  the holding of title to the Trust or any portion  thereof in any such  jurisdiction)  shall be
exercised and performed by such separate trustee or co-trustee at the direction of the Trustee.

         (e)      Any notice,  request or other  writing given to the Trustee shall be deemed to have been
given to each of the  then  separate  trustees  and  co-trustees,  as  effectively  as if given to each of
them.  Every  instrument  appointing any separate  trustee or co-trustee shall refer to this Agreement and
the  conditions  of this Article IX. Each  separate  trustee and  co-trustee,  upon its  acceptance of the
trusts  conferred,  shall  be  vested  with  the  estates  or  property  specified  in its  instrument  of
appointment,  either jointly with the Trustee or separately,  as may be provided  therein,  subject to all
the provisions of this Agreement,  specifically  including  every provision of this Agreement  relating to
the  conduct  of,  affecting  the  liability  of, or  affording  protection  to, the  Trustee.  Every such
instrument shall be filed with the Trustee.

         (f)      To the extent not  prohibited  by law, any separate  trustee or  co-trustee  may, at any
time,  request  the  Trustee,  its agent or  attorney-in-fact,  with full power and  authority,  to do any
lawful  act under or with  respect  to this  Agreement  on its  behalf  and in its name.  If any  separate
trustee or co-trustee  shall die, become  incapable of acting,  resign or be removed,  all of its estates,
properties  rights,  remedies and trusts  shall vest in and be  exercised  by the  Trustee,  to the extent
permitted by law, without the appointment of a new or successor Trustee.

         (g)      No  trustee  under this  Agreement  shall be  personally  liable by reason of any act or
omission of another  trustee under this  Agreement.  The Depositor and the Trustee  acting  jointly may at
any time accept the resignation of or remove any separate trustee or co-trustee.

         Section 9.12.     Federal  Information  Returns  and  Reports  to   Certificateholders;   REMIC
Administration; Grantor Trust Administration.

         (a)      For federal  income tax  purposes,  the taxable year of each  2007-AR5  REMIC shall be a
calendar year and the Trustee shall  maintain or cause the  maintenance of the books of each such 2007-AR5
REMIC on the accrual method of accounting.

         (b)      It is intended  that the portion of the Trust Fund  consisting  of the Trust's  interest
in the  Corridor  Contracts  be  classified  for  federal  income  tax  purposes  as a grantor  trust (the
"Corridor  Contract  Grantor  Trust") under subpart E, part I of subchapter J of chapter 1 of the Code, of
which the Class  II-B-IO  Certificateholders  are  owners,  rather  than as an  association  taxable  as a
corporation.  The powers granted and obligations  undertaken in this Agreement shall be construed so as to
further such intent.

                  (i)      As of the Closing  Date,  the Corridor  Contract  Grantor Trust is not a Widely
Held  Fixed  Investment  Trust.  Within 10 days after the date,  if any,  on which the  Corridor  Contract
Grantor  Trust becomes a Widely Held Fixed  Investment  Trust,  the Depositor  shall notify the Trustee in
writing  whether the Corridor  Contract  Grantor Trust is a Widely Held Fixed  Investment  Trust and if so
whether  it is a Widely  Held  Mortgage  Trust or a  Non-Mortgage  Widely  Held  Fixed  Investment  Trust.
Following  the  delivery  of any such notice the  Trustee  will  report as required  under the Widely Held
Fixed  Investment Trust  Regulations to the extent such  information as is reasonably  necessary to enable
the  Trustee to do so is  provided  to the  Trustee on a timely  basis.  To the extent  that the  Corridor
Contract  Grantor Trust is a Widely Held Fixed  Investment  Trust, the Depositor shall provide the Trustee
with  information  identifying  the grantor trust interest  holders that are "middlemen" as defined by the
Widely Held Fixed  Investment  Trust  Regulations.  The Trustee  will not be liable for any tax  reporting
penalties  that may arise  under the Widely Held Fixed  Investment  Trust  Regulations  as a result of the
Depositor  incorrectly  determining  the status of the Corridor  Contract  Grantor  Trust as a Widely Held
Fixed  Investment  Trust or failing to identify  whether or not the Corridor  Contract  Grantor Trust is a
Widely Held Fixed Investment Trust.

                  (ii)     The  Trustee,  in its  discretion,  will  report  required  Widely  Held  Fixed
Investment  Trust  information  using either the cash or accrual  method,  except to the extent the Widely
Held Fixed Investment  Trust  Regulations  specifically  require a different  method.  The Trustee will be
under no obligation to determine  whether any interest holder in the Corridor  Contract Grantor Trust uses
the cash or  accrual  method.  The  Trustee  will  make  available  Widely  Held  Fixed  Investment  Trust
information  to  holders  annually.  In  addition,  the  Trustee  will not be  responsible  or liable  for
providing  subsequently  amended,  revised or updated  information to any interest  holder in the Corridor
Contract Grantor Trust, unless requested by such holder.

                  (iii)    The Trustee shall not be liable for failure to meet the reporting  requirements
of the Widely Held Fixed  Investment  Trust  Regulations nor for any penalties  thereunder if such failure
is due to:  (i) the  lack  of  reasonably  necessary  information  being  provided  to the  Trustee,  (ii)
incomplete,  inaccurate or untimely  information  being  provided to the Trustee or (iii) the inability of
the Trustee,  after good faith efforts,  to alter its existing  information  reporting  systems to capture
information  necessary to fully comply with the Widely Held Fixed  Investment  Trust  Regulations  for the
2007 calendar  year.  Each owner of a class of securities  representing,  in whole or in part,  beneficial
ownership of an interest in a Widely Held Fixed  Investment  Trust,  by acceptance of its interest in such
class of securities,  will be deemed to have agreed to provide the Trustee with information  regarding any
sale of such  securities,  including  the price,  amount of proceeds and date of sale.  Absent  receipt of
such  information,  and unless  informed  otherwise by the Depositor,  the Trustee will assume there is no
secondary market trading of Widely Held Fixed Investment Trust interests.

                  (iv)     To the extent required by the Widely Held Fixed Investment  Trust  Regulations,
the  Trustee  will use  reasonable  efforts  to  publish  on an  appropriate  website  the  CUSIPs for the
certificates  that represent  ownership of a Widely Held Fixed  Investment  Trust. The CUSIPs so published
will  represent  the Rule 144A CUSIPs.  The Trustee will not publish any  associated  Regulation S CUSIPs.
The  Trustee  will make  reasonable  good faith  efforts to keep the website  accurate  and updated to the
extent  CUSIPs have been  received.  Absent the  receipt of a CUSIP,  the  Trustee  will use a  reasonable
identifier  number in lieu of a CUSIP.  The Trustee will not be liable for investor  reporting delays that
result from the receipt of inaccurate or untimely CUSIP information.

                  (v)      The Trustee shall have no obligation to monitor  whether the Corridor  Contract
Grantor  Trust has become a Widely Held Fixed  Investment  Trust  following  the Closing  Date,  and shall
report under the Widely Held Fixed  Investment  Trust  Regulations  only to the extent it receives written
notice of the same.

                  (vi)     The  Trustee  shall be  entitled  to  additional  reasonable  compensation  for
changes in  reporting  required  in respect of the Widely Held Fixed  Investment  Trust  Regulations  that
arise as a result of (i) the failure of the Depositor to timely inform the Trustee of the  designation  of
the Corridor  Contract Grantor Trust as a Widely Held Fixed Investment  Trust,  (ii) the Corridor Contract
Grantor Trust becoming a Widely Held Fixed  Investment  Trust after the Closing Date (if  compensation  is
not already  provided for this  contingency) or (iii) a change in the Widely Held Fixed  Investment  Trust
Regulations or a change in  interpretation  of the Widely Held Fixed Investment  Trust  Regulations by the
IRS or the Depositor or its counsel, if such change requires,  in the Trustee's reasonable  discretion,  a
material  increase in the Trustee's  reporting  obligations  in respect of the Corridor  Contract  Grantor
Trust.

         (c)      The Trustee shall  prepare,  sign and file or cause to be filed with the IRS all Federal
tax  information  returns or elections  required to be made hereunder with respect to each 2007-AR5 REMIC,
the Trust  Fund  (including  the  portion  of the Trust  Fund  classified  as a grantor  trust as noted in
Section  9.12(b)) and the  Certificates  containing such information and at the times and in the manner as
may be required by the Code or  applicable  Treasury  regulations,  and the Trustee  shall furnish to each
Holder of  Certificates  at any time during the  calendar  year for which such returns or reports are made
such  statements  or  information  at the times and in the manner as may be required  thereby,  including,
without  limitation,  reports relating to mortgaged  property that is abandoned or foreclosed,  receipt of
mortgage  interests in kind in a trade or business,  a cancellation of  indebtedness,  interest,  original
issue  discount and market  discount or premium  (assuming a constant  rate of  prepayment on the Mortgage
Loans of 25%).  The  Trustee  will apply for an  Employee  Identification  Number  from the IRS under Form
SS-4 or any other  acceptable  method for all tax entities  (including each 2007-AR5 REMIC and the portion
of the Trust Fund  classified as a grantor  trust as noted in Section  9.12(b)).  In  connection  with the
foregoing,  the Trustee shall timely prepare and file, and the Trustee shall upon the written  instruction
of the Trustee  sign,  IRS Form 8811,  which  shall  provide the name and address of the person who can be
contacted  to obtain  information  required to be reported  to the  holders of regular  interests  in each
2007-AR5  REMIC (the "REMIC  Reporting  Agent").  The Trustee shall make  elections to treat each 2007-AR5
REMIC as a REMIC and the  portion of the Trust Fund  consisting  of the Trust's  interest in the  Corridor
Contracts as a grantor trust (which elections shall apply to the taxable period ending  December 31,  2007
and each  calendar year  thereafter)  in such manner as the Code or applicable  Treasury  regulations  may
prescribe,  and as described by the Trustee.  The Trustee  shall sign all tax  information  returns  filed
pursuant  to this  Section and  any  other  returns  as may be  required  by the Code.  The  Holder of the
largest  percentage  interest in the Class R Certificates is hereby designated as the "Tax Matters Person"
(within  the  meaning of Treas.  Reg.  §§1.860F-4(d))  for each of REMIC I,  REMIC II and REMIC  III.  The
Holder of the largest  percentage  interest in the Class R-X Certificates is hereby designated as the "Tax
Matters  Person"  (within the meaning of Treas.  Reg.  §§1.860F-4(d))  for REMIC IV. The Trustee is hereby
designated  and  appointed  as the  agent of each  such Tax  Matters  Person.  Any  Holder  of a  Residual
Certificate will by acceptance thereof appoint the Trustee as agent and  attorney-in-fact  for the purpose
of acting as Tax Matters  Person for each 2007-AR5  REMIC during such time as the Trustee does not own any
such Residual  Certificate.  In the event that the Code or applicable  Treasury  regulations  prohibit the
Trustee from signing tax or information  returns or other statements,  or the Trustee from acting as agent
for the Tax Matters  Person,  the Trustee shall take whatever  action that in its sole good faith judgment
is  necessary  for the proper  filing of such  information  returns or for the  provision of a tax matters
person,  including  designation of the Holder of the largest percentage interest in a Residual Certificate
to sign such returns or act as tax matters person.  Each Holder of a Residual  Certificate  shall be bound
by this Section.

         (d)      The Trustee  shall  provide upon request and receipt of  reasonable  compensation,  such
information  as required in  Section 860D(a)(6)(B)  of the Code to the IRS,  to any Person  purporting  to
transfer a Residual Certificate to a Person other than a transferee  permitted by Section 5.05(b),  and to
any regulated  investment company,  real estate investment trust, common trust fund,  partnership,  trust,
estate,  organization  described  in  Section 1381  of the Code,  or  nominee  holding  an  interest  in a
pass-through  entity  described in  Section 860E(e)(6)  of the Code,  any record  holder of which is not a
transferee  permitted  by  Section 5.05(b)  (or  which  is  deemed  by  statute  to be an  entity  with  a
disqualified member).

         (e)      The Trustee  shall  prepare and file or cause to be filed,  and the Trustee  shall sign,
any state income tax returns  required under  Applicable State Law with respect to each 2007- AR4 REMIC or
the Trust Fund.

         (f)      The Trustee  shall request  certification  acceptable to the Trustee to enable the Trust
to make  payments on the Class II-B-IO  Certificates  without  withholding  or backup  withholding  taxes.
Each Class II-B-IO  Certificateholder  shall provide the appropriate tax certification  requested pursuant
to this  paragraph and to update or replace such form or  certification  in  accordance  with its terms or
its  subsequent  amendments  and consents to the delivery by the Trustee to the Corridor  Counterparty  of
any such  certification.  Such certification may include Form W-8BEN, Form W-8IMY, Form W-9 or Form W-8ECI
or any  successors to such IRS forms.  Any purported  sales or transfers of any Class II-B-IO  Certificate
to a  transferee  which does not comply with these  requirements  shall be deemed null and void under this
Agreement.

         (g)      The  Trustee,  on behalf of the Trust,  (i) shall  authorize,  execute and deliver a IRS
Form W-9 or successor  applicable  form, or other  appropriate  United States tax forms as may be required
to  prevent  withholding  or  backup  withholding  taxes on  payments  to the  Trust  under  the  Corridor
Contracts,  to the Corridor  Counterparty on or before the first payment date under the Corridor Contracts
and thereafter  prior to the expiration or obsolescence  of such form and (ii) shall,  if requested by the
Corridor  Counterparty  and  permitted to do so by the Class  II-B-IO  Certificateholders,  deliver to the
Corridor  Counterparty  promptly  upon  receipt  each  certification   received  from  the  Class  II-B-IO
Certificateholders pursuant to Section 9.12(f).

         (h)      Notwithstanding  any other  provision of this  Agreement,  the Trustee shall comply with
all  federal  withholding  requirements  respecting  payments  to  Certificateholders,  that  the  Trustee
reasonably  believes  are  applicable  under the Code.  The  consent  of  Certificateholders  shall not be
required for such  withholding.  In the event the Trustee  withholds  any amount from  interest,  original
issue  discount  or other  payments  or  advances  thereof to any  Certificateholder  pursuant  to federal
withholding   requirements,   the   Trustee   shall,   together   with   its   monthly   report   to  such
Certificateholders, indicate such amount withheld.

         (i)      The  Trustee  agrees to  indemnify  the Trust Fund and the  Depositor  for any taxes and
costs including,  without  limitation,  any reasonable  attorneys fees imposed on or incurred by the Trust
Fund,  the  Depositor or the  Servicer,  as a result of a breach of the  Trustee's  covenants set forth in
this Section 9.12.

         (j)      The Trustee  shall perform its  obligations  set forth under Section 7.12 of the Grantor
Trust Agreement  regarding the  preparation  and filing of tax returns for the Grantor Trust.  The Trustee
shall indemnify the Grantor Trust and the Sponsor for any taxes and costs including,  without  limitation,
any  attorneys  fees imposed on or incurred by the Grantor  Trust or the Depositor as a result of a breach
of the Trustee's obligations set forth under Section 7.12 of the Grantor Trust Agreement.

                                                ARTICLE X

                                               Termination

         Section 10.01.    Termination Upon Repurchase by the Depositor or its Designee or Liquidation of
the Mortgage Loans.

         (a)      Subject  to  Section 10.02,  the  respective  obligations  and  responsibilities  of the
Depositor,  the Trustee and the Servicer created hereby,  other than the obligation of the Trustee to make
payments to Certificateholders as hereinafter set forth, shall terminate upon:

                  (i)      the  repurchase  by or at the direction of the Depositor or its designee of all
of the  Mortgage  Loans  in each of Loan  Group I and Loan  Group  II  (which  repurchase  of the  Group I
Mortgage Loans and the Group II Mortgage  Loans may occur on separate  dates) and all related REO Property
remaining in the Trust at a price (the  "Termination  Purchase Price") equal to the sum of (a) 100% of the
Outstanding  Principal  Balance of each  Mortgage  Loan in such Loan  Group  (other  than a Mortgage  Loan
related to REO Property) as of the date of repurchase,  net of the principal  portion of any  unreimbursed
Monthly  Advances  on the  Mortgage  Loans  unpaid  to, but not  including,  the first day of the month of
repurchase,  (b) the  appraised  value of any related REO  Property,  less the good faith  estimate of the
Depositor of  liquidation  expenses to be incurred in connection  with its disposal  thereof (but not more
than the  Outstanding  Principal  Balance of the related  Mortgage  Loan,  together  with  interest at the
applicable  Mortgage  Interest  Rate accrued on that balance but unpaid to, but not  including,  the first
day of the month of repurchase),  such appraisal to be calculated by an appraiser  mutually agreed upon by
the Depositor and the Trustee at the expense of the  Depositor,  (c)  unreimbursed  out-of pocket costs of
the Servicer,  including  unreimbursed  servicing  advances and the interest  portion of any  unreimbursed
Monthly  Advances,  made on the related Mortgage Loans prior to the exercise of such repurchase right, (d)
any costs and damages  incurred by the Trust in connection  with any violation of any predatory or abusive
lending  laws with  respect  to a  Mortgage  Loan,  and (e) any  unreimbursed  costs and  expenses  of the
Servicer, the Custodian and the Trustee payable pursuant to Section 9.05 or Section 7.04(c);

                  (ii)     the later of the  making  of the final  payment  or other  liquidation,  or any
advance with respect  thereto,  of the last Mortgage Loan,  remaining in the Trust Fund or the disposition
of all property acquired with respect to any Mortgage Loan; provided,  however,  that in the event that an
advance has been made,  but not yet  recovered,  at the time of such  termination,  the Person having made
such  advance  shall be entitled to receive,  notwithstanding  such  termination,  any  payments  received
subsequent thereto with respect to which such advance was made; or

                  (iii)    the payment to the  Certificateholders  of all  amounts  required to be paid to
them pursuant to this Agreement.

         (b)      In no event,  however,  shall the Trust created hereby continue beyond the expiration of
21  years  from  the  death of the last  survivor  of the  descendants  of  Joseph  P.  Kennedy,  the late
Ambassador of the United States to the Court of St. James's, living on the date of this Agreement.

         (c)      The right of the  Depositor  or its  designee  to  repurchase  all the  assets of a Loan
Group  described  in Section  10.01(a)(i)  above  shall be  exercisable  only if (i) the Stated  Principal
Balance of the Mortgage  Loans in such Loan Group at the time of any such  repurchase  is less than 10% of
the Cut-off Date Balance of such Mortgage  Loans or (ii) the  Depositor,  based upon an Opinion of Counsel
addressed to the  Depositor  and the Trustee has  determined  that the REMIC status of any 2007-AR5  REMIC
has been lost or that a substantial  risk exists that such REMIC status will be lost for the  then-current
taxable  year.  At any time  thereafter,  in the case of (i) or (ii)  above,  the  Depositor  may elect to
terminate any 2007-AR5  REMIC at any time, and upon such  election,  the Depositor or its designee,  shall
purchase in accordance with Section 10.01(a)(i) above all the assets of the Trust Fund.

         (d)      The  Trustee  shall give notice of any  termination  to the  Certificateholders,  with a
copy to the Servicer and the Rating  Agencies,  upon which the  Certificateholders  shall  surrender their
Certificates  to the Trustee for payment of the final  distribution  and  cancellation.  Such notice shall
be given by  letter,  mailed  not  earlier  than the 15th day and not later than the 25th day of the month
next preceding the month of such final  distribution,  and shall specify  (i) the  Distribution  Date upon
which final payment of the Certificates  will be made upon  presentation and surrender of the Certificates
at the  Corporate  Trust  Office of the  Trustee  therein  designated,  (ii) the  amount of any such final
payment and (iii) that the Record Date otherwise  applicable to such  Distribution Date is not applicable,
payments  being made only upon  presentation  and surrender of the  Certificates  at the  Corporate  Trust
Office of the Trustee therein specified.

         (e)      If the option of the Depositor to  repurchase  or cause the  repurchase of all the Group
I Mortgage Loans or the Group II Mortgage  Loans and the related assets of each such Loan Group  described
in Section  10.01(a)(i)  above is  exercised,  the  Depositor  and/or its  designee  shall  deliver to the
Trustee  for  deposit  in  the  Distribution  Account,  by  the  Business  Day  prior  to  the  applicable
Distribution  Date, an amount equal to the Termination  Purchase Price. Upon presentation and surrender of
the  related  Certificates  by the  related  Certificateholders,  the  Trustee  shall  distribute  to such
Certificateholders  from  amounts  then on deposit in the  Distribution  Account an amount  determined  as
follows:  with respect to each related  Certificate (other than the Residual  Certificates and the related
Class XP  Certificates),  the  outstanding  Current  Principal  Amount,  plus,  with  respect to each such
Certificate  (other than the Residual  Certificates  and the related Class XP  Certificates),  one month's
interest thereon at the applicable  Pass-Through  Rate; and with respect to the Residual  Certificates and
the  related  Class  XP  Certificates,  the  percentage  interest  evidenced  thereby  multiplied  by  the
difference,  if any,  between  the  above  described  repurchase  price  and the  aggregate  amount  to be
distributed  to the Holders of the  Certificates  (other than the  Residual  Certificates  and the related
Class XP  Certificates).  If the proceeds with respect to the Mortgage Loans are not sufficient to pay all
of the related  Certificates  in full  (other  than the  Residual  Certificates  and the related  Class XP
Certificates),  any such  deficiency  will be allocated  first,  to the related Class B  Certificates,  in
inverse order of their numerical designation,  and then to the related Senior Certificates,  on a pro rata
basis.  Upon deposit of the required  repurchase price and following such final  Distribution Date for the
related  Certificates,  the  Trustee  shall  release  promptly  (or cause the  Custodian  to  release)  to
Depositor  and/or its designee the Mortgage Files for the remaining  applicable  Mortgage  Loans,  and the
Accounts with respect  thereto shall  terminate,  subject to the Trustee's  obligation to hold any amounts
payable to the  Certificateholders  in trust  without  interest  pending final  distributions  pursuant to
Section  10.01(g).  Any other amounts remaining in the Accounts will belong to the Depositor.

         (f)      In the event that this  Agreement is terminated by reason of the payment or  liquidation
of all Mortgage  Loans or the  disposition  of all property  acquired  with respect to all Mortgage  Loans
under  Section  10.01(a)(ii) above,  the  Servicer  shall  deliver  to  the  Trustee  for  deposit  in the
Distribution   Account  all  distributable   amounts  remaining  in  the  Custodial   Account.   Upon  the
presentation  and  surrender  of  the  Certificates,   the  Trustee  shall  distribute  to  the  remaining
Certificateholders,  in accordance with their respective  interests,  all distributable  amounts remaining
in the Distribution  Account.  Upon deposit by the Servicer of such distributable  amounts,  and following
such final  Distribution  Date,  the Trustee shall  release  promptly to the Depositor or its designee the
Mortgage Files for the remaining  Mortgage Loans, and the Custodial  Account and the Distribution  Account
shall   terminate,   subject  to  the   Trustee's   obligation   to  hold  any  amounts   payable  to  the
Certificateholders  in trust  without  interest  pending  final  distributions  pursuant  to this  Section
10.01(f).

         (g)      If  not  all  of  the   Certificateholders   shall  surrender  their   Certificates  for
cancellation  within six months  after the time  specified  in the  above-mentioned  written  notice,  the
Trustee  shall  give a second  written  notice to the  remaining  Certificateholders  to  surrender  their
Certificates  for  cancellation and receive the final  distribution  with respect  thereto.  If within six
months after the second notice,  not all the Certificates  shall have been  surrendered for  cancellation,
the Trustee may take  appropriate  steps, or appoint any agent to take  appropriate  steps, to contact the
remaining  Certificateholders  concerning  surrender of their Certificates,  and the cost thereof shall be
paid out of the funds and other assets which remain subject to this Agreement.

         (h)      The designee of the  Depositor,  if it is not an affiliate  of the  Depositor,  shall be
deemed to represent that one of the following  will be true and correct:  (i) the exercise of the optional
termination  right set forth in Section  10.01  shall not result in a  non-exempt  prohibited  transaction
under  ERISA or  Section  4975 of the Code or (ii)  such  designee  is (A) not a party  in  interest  with
respect to any Plan and (B) is not a "benefit plan  investor"  (other than a plan  sponsored or maintained
by the Depositor or such designee,  as the case may be,  provided that no assets of such plan are invested
or deemed to be invested in the Certificates).  If the holder of the optional  termination right is unable
to exercise such option by reason of the preceding sentence, then the Depositor may exercise such option.

         Section 10.02.    Additional Termination Requirements.

         (a)      If  the  option  of the  Depositor  to  repurchase  the  Mortgage  Loans  under  Section
10.01(a)(i)  above is  exercised  with  respect  to all of the  Mortgage  Loans,  the Trust  Fund and each
2007-AR5 REMIC shall be terminated in accordance with the following  additional  requirements,  unless the
Trustee has been  furnished  with an Opinion of Counsel  addressed to the Trustee (which opinion shall not
be at the  expense  of the  Trustee)  to the  effect  that the  failure  of the Trust to  comply  with the
requirements  of this  Section  10.02  will not (i)  result  in the  imposition  of  taxes on  "prohibited
transactions"  as defined in Section  860F of the Code on each  2007-AR5  REMIC or (ii) cause any 2007-AR5
REMIC to fail to qualify as a 2007-AR5 REMIC at any time that any Certificates are outstanding:

                  (i)      within 90 days prior to the final  Distribution  Date, at the written direction
of  Depositor,  the  Trustee,  as agent for the  respective  Tax  Matters  Persons,  shall adopt a plan of
complete liquidation of each 2007-AR5 REMIC in the case of a termination under Section  10.01(a)(i).  Such
plan,  which shall be provided to the Trustee by Depositor,  shall meet the  requirements  of a "qualified
liquidation" under Section 860F of the Code and any regulations thereunder.

                  (ii)     the  Depositor  shall  notify the  Trustee at the  commencement  of such 90-day
liquidation  period and, at or prior to the time of making of the final payment on the  Certificates,  the
Trustee  shall sell or otherwise  dispose of all of the  remaining  assets of the Trust Fund in accordance
with the terms hereof; and

                  (iii)    at or after the time of adoption of such a plan of complete  liquidation of any
2007-AR5  REMIC and at or prior to the final  Distribution  Date,  the Trustee  shall sell for cash all of
the  assets  of the  Trust to or at the  direction  of the  Depositor,  and  each  2007-AR5  REMIC,  shall
terminate at such time.

         (b)      By their acceptance of the Residual  Certificates,  the Holders thereof hereby (i) agree
to adopt such a plan of complete  liquidation of the related  2007-AR5  REMIC upon the written  request of
the  Depositor,  and to take such action in  connection  therewith as may be  reasonably  requested by the
Depositor and (ii) appoint the Depositor as their attorney-in-fact,  with full power of substitution,  for
purposes  of  adopting  such a plan  of  complete  liquidation.  The  Trustee  shall  adopt  such  plan of
liquidation  by filing the  appropriate  statement on the final tax return of each  2007-AR5  REMIC.  Upon
complete  liquidation  or final  distribution  of all of the assets of the Trust Fund,  the Trust Fund and
each 2007-AR5 REMIC shall terminate.

                                                ARTICLE XI

                                         Miscellaneous Provisions

         Section 11.01.    Intent of  Parties.  The  parties  intend  that each  2007-AR5  REMIC  shall be
treated as a REMIC for federal  income tax purposes and that the  provisions of this  Agreement  should be
construed in furtherance  of this intent.  Notwithstanding  any other express or implied  agreement to the
contrary,  the  Sponsor,  the  Servicer,  the  Trustee,  the  Depositor,  each  recipient  of the  related
Prospectus  Supplement  and,  by  its  acceptance  thereof,  each  holder  of a  Certificate,  agrees  and
acknowledges  that each party  hereto has agreed  that each of them and their  employees,  representatives
and other agents may disclose,  immediately upon  commencement of discussions,  to any and all persons the
tax treatment and tax structure of the Certificates and the 2007-AR5  REMICs,  the transactions  described
herein and all  materials of any kind  (including  opinions and other tax  analyses)  that are provided to
any of them relating to such tax treatment and tax structure.  For purposes of this  paragraph,  the terms
"tax  treatment"  and "tax  structure"  have  the  meanings  set  forth in  Treasury  Regulation  Sections
1.6011-4(c), 301.6111-2(c) and 301.6112-1(d).

         Section 11.02.    Amendment.

         (a)      This  Agreement  may be amended from time to time by the  Company,  the  Depositor,  the
Servicer and the Trustee,  without notice to or the consent of any of the  Certificateholders  to (i) cure
any  ambiguity,  (ii) correct or supplement any  provisions  herein that may be defective or  inconsistent
with  any  other  provisions  herein,  (iii)  conform  any  provisions  herein  to the  provisions  in the
Prospectus,  (iv) comply with any changes in the Code,  (v) to revise or correct any provisions to reflect
the  obligations  of the parties to this  Agreement as they relate to Regulation AB or (vi) make any other
provisions  with  respect  to  matters or  questions  arising  under  this  Agreement  which  shall not be
inconsistent with the provisions of this Agreement;  provided,  however, that with respect to clauses (iv)
and (vi) of this  Section  11.02(a),  such action  shall not, as  evidenced  by an Opinion of  Independent
Counsel,  addressed  to the  Trustee,  adversely  affect in any  material  respect  the  interests  of any
Certificateholder;  provided,  further,  that  with  respect  to  clauses  (iv) and  (vi) of this  Section
11.02(a),  the Trustee may request an Opinion of  Independent  Counsel,  addressed to the Trustee (but not
at the expense of the Trustee),  to the effect that such  amendment will not cause any REMIC created under
this Agreement to fail to qualify as a REMIC at any time that any Certificate is outstanding.

         (b)      This Agreement may also be amended from time to time by the Company,  the Servicer,  the
Depositor and the Trustee,  with the consent of the Holders of the  Certificates  evidencing not less than
51% of the aggregate  outstanding  Certificate  Principal Balance of the Certificates included in the Loan
Group affected  thereby (or, of each Class of  Certificates  evidencing not less than 51% of the aggregate
outstanding  Certificate  Principal Balance of each Class affected thereby, if such amendment affects only
such  Class or  Classes)  for the  purpose  of adding  any  provisions  to or  changing  in any  manner or
eliminating  any of the  provisions  of this  Agreement  or of  modifying  in any manner the rights of the
Certificateholders;  provided,  however,  that no such amendment shall (i) reduce in any manner the amount
of, or delay the timing of,  payments  received on Mortgage  Loans which are required to be distributed on
any  Certificate  without  the  consent  of the  Holder of such  Certificate,  (ii) reduce  the  aforesaid
percentage of  Certificates  the Holders of which are required to consent to any such  amendment,  without
the consent of the Holders of all  Certificates  then  outstanding,  or (iii) cause  any 2007-AR5 REMIC to
fail to qualify as a REMIC for federal  income tax  purposes,  as evidenced  by an Opinion of  Independent
Counsel  addressed  to the Trustee  which shall be  provided  to the Trustee  other than at the  Trustee's
expense.  Notwithstanding  any  other  provision  of  this  Agreement,  for  purposes  of  the  giving  or
withholding  of consents  pursuant to this  Section 11.02(b),  Certificates  registered  in the name of or
held for the benefit of the  Depositor,  the  Servicer or the Trustee or any  Affiliate  thereof  shall be
entitled  to  vote  their  Fractional   Undivided   Interests  with  respect  to  matters  affecting  such
Certificates.

         (c)      Promptly  after the  execution of any such  amendment,  the Trustee shall furnish a copy
of such amendment or written  notification  of the substance of such  amendment to each  Certificateholder
and the Trustee, and the Trustee shall provide a copy of such amendment or notice to the Rating Agencies.

         (d)      In the case of an amendment  under  Section  11.02(b)  above,  it shall not be necessary
for the  Certificateholders  to approve the  particular  form of such an  amendment.  Rather,  it shall be
sufficient  if the  Certificateholders  approve the  substance of the  amendment.  The manner of obtaining
such consents and of evidencing the  authorization of the execution  thereof by  Certificateholders  shall
be subject to such reasonable regulations as the Trustee may prescribe.

         (e)      Prior  to the  execution  of any  amendment  to this  Agreement,  the  Trustee  shall be
entitled  to receive  and rely upon an  Opinion  of Counsel  addressed  to the  Trustee  stating  that the
execution of such  amendment is  authorized  or  permitted by this  Agreement.  The Trustee may, but shall
not be  obligated  to,  enter into any such  amendment  which  affects  the  Trustee's  rights,  duties or
immunities under this Agreement.

         Section 11.03.    Recordation  of  Agreement.  To the extent  permitted by  applicable  law, this
Agreement is subject to recordation  in all  appropriate  public offices for real property  records in all
the  counties  or other  comparable  jurisdictions  in which any or all of the  Mortgaged  Properties  are
situated,  and in any other appropriate  public recording office or elsewhere.  The Depositor shall effect
such  recordation,  at the  expense of the Trust upon the request in writing of a  Certificateholder,  but
only if  such  direction  is  accompanied  by an  Opinion  of  Counsel  (provided  at the  expense  of the
Certificateholder  requesting  recordation)  to the effect  that such  recordation  would  materially  and
beneficially affect the interests of the Certificateholders or is required by law.

         Section 11.04.    Limitation on Rights of Certificateholders.

         (a)      The death or incapacity of any  Certificateholder  shall not terminate this Agreement or
the Trust, nor entitle such  Certificateholder's  legal representatives or heirs to claim an accounting or
to take any action or  proceeding  in any court for a partition or winding up of the Trust,  nor otherwise
affect the rights, obligations and liabilities of the parties hereto or any of them.

         (b)      Except as expressly  provided in this Agreement,  no  Certificateholders  shall have any
right to vote or in any manner  otherwise  control  the  operation  and  management  of the Trust,  or the
obligations of the parties  hereto,  nor shall anything herein set forth, or contained in the terms of the
Certificates,  be  construed so as to establish  the  Certificateholders  from time to time as partners or
members of an  association;  nor shall any  Certificateholders  be under any liability to any third Person
by reason of any action taken by the parties to this Agreement pursuant to any provision hereof.

         (c)      No  Certificateholder  shall have any right by virtue of any provision of this Agreement
to  institute  any suit,  action or  proceeding  in equity or at law upon,  under or with  respect to this
Agreement  against the  Depositor,  the Trustee,  the Servicer or any successor to any such parties unless
(i) such  Certificateholder  previously  shall have given to the Trustee a written  notice of a continuing
default, as herein provided,  (ii) the Holders of Certificates  evidencing  Fractional Undivided Interests
aggregating  not less than 51% of the Trust Fund  shall  have made  written  request  upon the  Trustee to
institute such action,  suit or proceeding in its own name as Trustee  hereunder and shall have offered to
the Trustee such  reasonable  indemnity as it may require  against the costs and expenses and  liabilities
to be incurred therein or thereby,  and (iii) the  Trustee,  for 60 days after its receipt of such notice,
request and offer of  indemnity,  shall have  neglected or refused to institute  any such action,  suit or
proceeding.

         (d)      No one or more  Certificateholders  shall have any right by virtue of any  provision  of
this  Agreement  to  affect  the  rights of any  other  Certificateholders  or to obtain or seek to obtain
priority  or  preference  over any other  such  Certificateholder,  or to  enforce  any right  under  this
Agreement,  except in the manner  herein  provided  and for the equal,  ratable and common  benefit of all
Certificateholders.  For the protection and  enforcement  of the  provisions of this  Section 11.04,  each
and every  Certificateholder  and the Trustee  shall be entitled to such relief as can be given  either at
law or in equity.

         Section 11.05.

         Acts of Certificateholders.

         (a)      Any request, demand,  authorization,  direction, notice, consent, waiver or other action
provided by this  Agreement to be given or taken by  Certificateholders  may be embodied in and  evidenced
by one or more instruments of substantially  similar tenor signed by such  Certificateholders in person or
by an agent duly appointed in writing.  Except as herein otherwise expressly  provided,  such action shall
become  effective  when such  instrument  or  instruments  are  delivered to the Trustee and,  where it is
expressly  required,  to the  Depositor.  Proof  of  execution  of any  such  instrument  or of a  writing
appointing  any such agent shall be sufficient  for any purpose of this  Agreement and conclusive in favor
of the Trustee and the Depositor, if made in the manner provided in this Section 11.05.

         (b)      The fact and date of the  execution by any Person of any such  instrument or writing may
be proved by the  affidavit  of a witness of such  execution  or by a  certificate  of a notary  public or
other officer authorized by law to take  acknowledgments of deeds,  certifying that the individual signing
such  instrument  or writing  acknowledged  to him the  execution  thereof.  Where such  execution is by a
signer acting in a capacity  other than his or her  individual  capacity,  such  certificate  or affidavit
shall also  constitute  sufficient  proof of his or her  authority.  The fact and date of the execution of
any such  instrument  or writing,  or the  authority of the  individual  executing  the same,  may also be
proved in any other manner which the Trustee deems sufficient.

         (c)      The  ownership  of  Certificates  (notwithstanding  any  notation of  ownership or other
writing  on  such  Certificates,  except  an  endorsement  in  accordance  with  Section 5.02  made  on  a
Certificate  presented in accordance with Section 5.04) shall be proved by the Certificate  Register,  and
none of the Trustee,  the Depositor,  the Servicer nor any successor to any such parties shall be affected
by any notice to the contrary.

         (d)      Any request, demand,  authorization,  direction, notice, consent, waiver or other action
of the holder of any  Certificate  shall bind every future holder of the same  Certificate  and the holder
of every Certificate  issued upon the registration of transfer or exchange thereof,  if applicable,  or in
lieu  thereof  with  respect  to  anything  done,  omitted  or  suffered  to be done by the  Trustee,  the
Depositor,  the Servicer or any successor to any such party in reliance  thereon,  whether or not notation
of such action is made upon such Certificates.

         (e)      In  determining  whether  the  Holders  of  the  requisite  percentage  of  Certificates
evidencing  Fractional  Undivided  Interests  have given any request,  demand,  authorization,  direction,
notice,  consent or waiver hereunder,  Certificates owned by the Trustee,  the Depositor,  the Servicer or
any Affiliate thereof shall be disregarded,  except as otherwise provided in  Section 11.02(b)  and except
that, in  determining  whether the Trustee  shall be protected in relying upon any such  request,  demand,
authorization,  direction,  notice,  consent or waiver,  only Certificates which a Responsible  Officer of
the Trustee  actually knows to be so owned shall be so disregarded.  Certificates  which have been pledged
in good faith to the Trustee,  the  Depositor,  the Servicer or any  Affiliate  thereof may be regarded as
outstanding  if the pledgor  establishes  to the  satisfaction  of the Trustee the pledgor's  right to act
with  respect  to such  Certificates  and  that  the  pledgor  is not an  Affiliate  of the  Trustee,  the
Depositor, or the Servicer, as the case may be.

         Section 11.06.    Governing  Law.  THIS  AGREEMENT  AND THE  CERTIFICATES  SHALL BE  CONSTRUED IN
ACCORDANCE  WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT  REFERENCE TO ITS CONFLICT OF LAWS RULES (OTHER
THAN SECTION  5-1401 OF THE NEW YORK GENERAL  OBLIGATIONS  LAW,  WHICH THE PARTIES  HERETO  EXPRESSLY RELY
UPON IN THE CHOICE OF SUCH LAW AS THE GOVERNING LAW  HEREUNDER) AND THE  OBLIGATIONS,  RIGHTS AND REMEDIES
OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

         Section 11.07.    Notices.  All demands and  notices  hereunder  shall be in writing and shall be
deemed given when  delivered at (including  delivery by facsimile)  or mailed by registered  mail,  return
receipt  requested,  postage  prepaid,  or by  recognized  overnight  courier,  to (i) in  the case of the
Depositor,  383  Madison  Avenue,  New  York,  New  York  10179,  Attention:   Vice   President-Servicing,
telecopier  number:  (212)  272-5591,  or to such other address as may hereafter be furnished to the other
parties hereto in writing;  (ii) in the case of the Trustee,  at its Corporate Trust Office, or such other
address as may  hereafter be furnished to the other  parties  hereto in writing;  (iii) in the case of the
Company,  383  Madison  Avenue,  New  York,  New  York  10179,  Attention:  Vice  President  -  Servicing,
telecopier  number:  (212)  272-5591,  or to such other address as may hereafter be furnished to the other
parties  hereto in writing;  (iv) in the case of the Servicer,  2780 Lake Vista Drive,  Lewisville,  Texas
75067,  Attention:  Bear Stearns Mortgage Funding 2007-AR5,  telecopier  number:  (214) 626-3751,  or such
other  address as may hereafter be furnished to the other  parties  hereto in writing;  (v) in the case of
the Rating  Agencies,  Moody's  Investors  Service,  Inc., 99 Church Street,  New York, New York 10007 and
Standard & Poor's Ratings Services,  a division of The McGraw-Hill  Companies,  Inc., 55 Water Street, New
York,  New York 10041 or such other  address or telecopy  number as may be furnished to the other  parties
hereto in  writing.  Any notice  delivered  to the  Depositor,  the  Servicer  or the  Trustee  under this
Agreement  shall be  effective  only upon  receipt.  Any notice  required or  permitted  to be mailed to a
Certificateholder,  unless  otherwise  provided  herein,  shall  be  given by  first-class  mail,  postage
prepaid,  at the address of such  Certificateholder  as shown in the Certificate  Register.  Any notice so
mailed  within the time  prescribed in this  Agreement  shall be  conclusively  presumed to have been duly
given when mailed, whether or not the Certificateholder receives such notice.

         Section 11.08.    Severability  of Provisions.  If any one or more of the covenants,  agreements,
provisions  or  terms of this  Agreement  shall be for any  reason  whatsoever  held  invalid,  then  such
covenants,  agreements,  provisions  or terms  shall be  deemed  severed  from  the  remaining  covenants,
agreements,  provisions  or  terms  of  this  Agreement  and  shall  in no  way  affect  the  validity  or
enforceability  of the other  provisions  of this  Agreement or of the  Certificates  or the rights of the
holders thereof.

         Section 11.09.    Successors  and Assigns.  The  provisions  of this  Agreement  shall be binding
upon and inure to the benefit of the respective successors and assigns of the parties hereto.

         Section 11.10.    Article and  Section Headings.  The article and section headings herein are for
convenience of reference only, and shall not limit or otherwise affect the meaning hereof.

         Section 11.11.    Counterparts.  This Agreement may be executed in two or more  counterparts each
of which when so executed and delivered  shall be an original but all of which together  shall  constitute
one and the same instrument.

         Section 11.12.    Notice to Rating  Agencies.  The article and  section  headings  herein are for
convenience  of  reference  only,  and shall not  limited or  otherwise  affect the  meaning  hereof.  The
Trustee  shall  promptly  provide  notice to each Rating  Agency with respect to each of the  following of
which a Responsible Officer of the Trustee has actual knowledge:

         1.       Any material change or amendment to this Agreement;

         2.       The occurrence of any Event of Default that has not been cured;

         3.       The resignation or termination of the Servicer or the Trustee;

         4.       The repurchase or substitution of any Mortgage Loans;

         5.       The final payment to Certificateholders; and

         6.       Any change in the location of the Custodial Account or the Distribution Account.

         Section 11.13.    Use of Subservicers and Subcontractors.

         (a)      The Servicer  shall not hire or otherwise  utilize the  services of any  Subservicer  to
fulfill any of the  obligations  of the  Servicer as servicer  under this  Agreement  unless the  Servicer
complies with the  provisions of paragraph (b) of this Section.  The Servicer  shall not hire or otherwise
utilize the  services of any  Subcontractor,  and shall not permit any  Subservicer  to hire or  otherwise
utilize the services of any  Subcontractor,  to fulfill any of the obligations of the Servicer as servicer
under this Agreement unless the Servicer complies with the provisions of paragraph (d) of this Section.

         (b)      The Servicer shall cause any  Subservicer  used by the Servicer (or by any  Subservicer)
for the benefit of the  Depositor to comply with the  provisions  of this Section and with  Sections  3.16
and 3.17 to the same extent as if such Subservicer  were the Depositor.  The Servicer shall be responsible
for obtaining from each  Subservicer  and  delivering to the Depositor any Annual  Statement of Compliance
required to be delivered by such  Subservicer  under Section  3.16(a),  any  Assessment of Compliance  and
Attestation  Report  required  to be  delivered  by such  Subservicer  under  Section  3.17 and any Annual
Certification required under Section 3.16(b) as and when required to be delivered.

         (c)      The Servicer  shall  promptly upon request  provide to the Depositor (or any designee of
the Depositor,  such as an  administrator)  a written  description (in form and substance  satisfactory to
the  Depositor)  of  the  role  and  function  of  each  Subcontractor  utilized  by the  Servicer  or any
Subservicer,  specifying  (i) the  identity  of each  such  Subcontractor,  (ii)  which  (if  any) of such
Subcontractors  are  "participating  in the  servicing  function"  within  the  meaning  of  Item  1122 of
Regulation  AB, and (iii) which  elements of the Servicing  Criteria will be addressed in  assessments  of
compliance provided by each Subcontractor identified pursuant to clause (ii) of this paragraph.

         (d)      As a condition to the utilization of any  Subcontractor  determined to be "participating
in the  servicing  function"  within the meaning of Item 1122 of Regulation  AB, the Servicer  shall cause
any such  Subcontractor  used by the Servicer (or by any  Subservicer) for the benefit of the Depositor to
comply  with  the  provisions  of  Sections  3.01 to the same  extent  as if such  Subcontractor  were the
Servicer.  The Servicer shall be responsible for obtaining from each  Subcontractor  and delivering to the
Depositor any  Assessment of  Compliance  and  Attestation  Report and other  certificates  required to be
delivered  by such  Subservicer  and such  Subcontractor  under  Section  3.17,  in each  case as and when
required to be delivered.



                                           [Signatures Follow]




--------------------------------------------------------------------------------




         IN WITNESS WHEREOF, the Depositor,  the Trustee,  the Servicer,  the Sponsor and the Company have
caused their names to be signed hereto by their  respective  officers  thereunto duly authorized as of the
day and year first above written.

                                                              STRUCTURED ASSET MORTGAGE INVESTMENTS II
                                                              INC., as Depositor


                                                              By: /s/ Baron Silverstein                      
                                                                  Name: Baron Silverstein
                                                                  Title: Senior Managing Director


                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION, as
                                                              Trustee


                                                              By: /s/ Stacey Taylor                          
                                                                  Name: Stacey Taylor
                                                                  Title: Vice President


                                                              EMC MORTGAGE CORPORATION, as Servicer and
                                                              Company


                                                              By: /s/ Debbie Pratt                           
                                                                  Name: Debbie Pratt
                                                                  Title: Senior Vice President
Accepted and Agreed as to
Sections 2.01, 2.02, 2.03, 2.04, 2.07 and 9.09(c)
in its capacity as Sponsor


EMC MORTGAGE CORPORATION


By:   /s/ Debbie Pratt                               
      Name: Debbie Pratt
      Title: Senior Vice President




--------------------------------------------------------------------------------




STATE OF NEW YORK                           )
                                            ) ss.:
COUNTY OF NEW YORK                          )

         On the 29th day of June,  2007  before  me, a notary  public  in and for said  State,  personally
appeared Baron  Silverstein,  known to me to be a Senior  Managing  Director of Structured  Asset Mortgage
Investments II Inc., the corporation that executed the within  instrument,  and also known to me to be the
person  who  executed  it on behalf of said  corporation,  and  acknowledged  to me that such  corporation
executed the within instrument.

         IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day and year
in this certificate first above written.


                                                              /s/ Michelle Sterling                       
                                                              Notary Public


[Notarial Seal]




--------------------------------------------------------------------------------




STATE OF MARYLAND                           )
                                            ) ss.:
COUNTY OF HOWARD                            )


         On the 29th day of June,  2007  before  me, a notary  public  in and for said  State,  personally
appeared  Stacey  Taylor,  known to me to be a Vice President of Wells Fargo Bank,  National  Association,
the entity that executed the within  instrument,  and also known to me to be the person who executed it on
behalf of said entity, and acknowledged to me that such entity executed the within instrument.

         IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day and year
in this certificate first above written.


                                                              /s/ Kellie Greer                            
                                                              Notary Public


[Notarial Seal]




--------------------------------------------------------------------------------




STATE OF TEXAS                              )
                                            ) ss.:
COUNTY OF DALLAS                            )

         On the 29th day of June,  2007  before  me, a notary  public  in and for said  State,  personally
appeared  Debbie  Pratt,  known  to me to be  Senior  Vice  President  of EMC  Mortgage  Corporation,  the
corporation  that  executed the within  instrument,  and also known to me to be the person who executed it
on  behalf  of said  corporation,  and  acknowledged  to me that  such  corporation  executed  the  within
instrument.

         IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day and year
in this certificate first above written.


                                                              /s/ Kay J. Ottinger                         
                                                              Notary Public


[Notarial Seal]




--------------------------------------------------------------------------------




STATE OF TEXAS                              )
                                            ) ss.:
COUNTY OF DALLAS                            )

         On the 29th day of June,  2007  before  me, a notary  public  in and for said  State,  personally
appeared  Debbie  Pratt,  known  to me to be  Senior  Vice  President  of EMC  Mortgage  Corporation,  the
corporation  that  executed the within  instrument,  and also known to me to be the person who executed it
on  behalf  of said  corporation,  and  acknowledged  to me that  such  corporation  executed  the  within
instrument.

         IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day and year
in this certificate first above written.


                                                              /s/ Kay J. Ottinger                         
                                                              Notary Public


[Notarial Seal]




--------------------------------------------------------------------------------




                                                                                                                            EXHIBIT A-1

                                   FORM OF [UNDERLYING] CLASS [I][II]-A-[1][2][A][B][3] CERTIFICATE

                  SOLELY FOR U.S.  FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST" IN A "REAL ESTATE  MORTGAGE
INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS  860G AND 860D OF THE INTERNAL  REVENUE CODE OF 1986,  AS
AMENDED (THE "CODE").

                  THE CURRENT  PRINCIPAL  AMOUNT OF THIS  CERTIFICATE  WILL BE INCREASED  OR  DECREASED AS SET FORTH IN THE  AGREEMENT.
ACCORDINGLY,  FOLLOWING THE INITIAL ISSUANCE OF THE  CERTIFICATES,  THE CURRENT  PRINCIPAL AMOUNT OF THIS CERTIFICATE WILL BE DIFFERENT
FROM THE  DENOMINATION  SHOWN BELOW.  ANYONE  ACQUIRING THIS  CERTIFICATE MAY ASCERTAIN ITS CURRENT  PRINCIPAL AMOUNT BY INQUIRY OF THE
TRUSTEE NAMED HEREIN.

                  UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE DEPOSITORY TRUST COMPANY TO THE TRUSTEE
OR ITS AGENT FOR  REGISTRATION  OF TRANSFER,  EXCHANGE OR PAYMENT,  AND ANY  CERTIFICATE  ISSUED IS  REGISTERED  IN THE NAME OF [CEDE &
CO.][WELLS FARGO BANK,  NATIONAL  ASSOCIATION,  AS GRANTOR TRUSTEE] OR SUCH OTHER NAME AS REQUESTED BY AN AUTHORIZED  REPRESENTATIVE OF
THE DEPOSITORY TRUST COMPANY AND ANY PAYMENT IS MADE TO [CEDE & CO.][WELLS FARGO BANK, NATIONAL ASSOCIATION,  AS GRANTOR TRUSTEE],  ANY
TRANSFER,  PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE REGISTERED  OWNER HEREOF,  [CEDE
& CO.][WELLS FARGO BANK, NATIONAL ASSOCIATION, AS GRANTOR TRUSTEE], HAS AN INTEREST HEREIN.




--------------------------------------------------------------------------------




Certificate No. 1                                                             Variable Pass-Through Rate


[Underlying] Class [I][II]-A-[1][2][A][B][3]
[Level][1][2][Super] Senior [Support]


                                                                              Aggregate Initial Current Principal Amount of this Certificate
                                                                              as of the
Date of Pooling and Servicing Agreement and Cut-off Date:                     Cut-off Date:
June 1, 2007                                                                  $___________


First Distribution Date:                                                      Initial Current Principal Amount of this Certificate as of the Cut-off
July 25, 2007                                                                 Date:
                                                                              $____________


Servicer:                                                                     CUSIP: _____________
EMC Mortgage Corporation


Assumed Final Distribution Date:
July 25, 2037



                                    BEAR STEARNS MORTGAGE FUNDING TRUST 2007-AR5
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2007-AR5

         evidencing  a  fractional   undivided   interest  in  the   distributions   allocable  to  the   [Underlying]   Class
         [I][II]-A-[1][2][A][B][3]  Certificates  with respect to a Trust Fund  consisting  primarily of a pool of  adjustable
         interest rate mortgage  loans secured by first liens on one- to  four-family  residential  properties  (the "Mortgage
         Loans") and sold by Structured Asset Mortgage Investments II Inc.

                  This  Certificate  is payable solely from the assets of the Trust Fund, and does not represent an obligation of or an
interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the Servicer or the Trustee  referred to below or any of their
affiliates  or any other  person.  Neither  this  Certificate  nor the  underlying  Mortgage  Loans are  guaranteed  or  insured by any
governmental  entity or by SAMI II, the Servicer or the Trustee or any of their  affiliates or any other  person.  None of SAMI II, the
Servicer or any of their  affiliates  will have any  obligation  with  respect to any  certificate  or other  obligation  secured by or
payable from payments on the Certificates.

                  This certifies that [Cede & Co.][Wells Fargo Bank, National Association,  as Grantor Trustee] is the registered owner
of the Fractional  Undivided Interest  evidenced hereby in the beneficial  ownership interest of Certificates of the same Class as this
Certificate in a trust (the "Trust Fund")  primarily  consisting of the Mortgage Loans sold by SAMI II. The Mortgage Loans were sold by
EMC Mortgage  Corporation  ("EMC") to SAMI II. EMC will act as servicer of the Mortgage Loans (the "Servicer,"  which term includes any
successors thereto under the Agreement  referred to below). The Trust Fund was created pursuant to the Pooling and Servicing  Agreement
dated as of the Cut-off Date specified above (the "Agreement"),  among SAMI II, as depositor (the "Seller"),  EMC and Wells Fargo Bank,
National  Association,  as trustee (the "Trustee"),  a summary of certain of the pertinent  provisions of which is set forth hereafter.
To the extent not defined  herein,  capitalized  terms used  herein  shall have the meaning  ascribed  to them in the  Agreement.  This
Certificate is issued under and is subject to the terms,  provisions and conditions of the Agreement,  to which Agreement the Holder of
this Certificate by virtue of its acceptance hereof assents and by which such Holder is bound.

                  Interest on this  Certificate  will accrue during the period from and including the preceding  Distribution  Date (as
hereinafter  defined) (or in the case of the first  Distribution  Date,  from the Closing  Date) to and  including the day prior to the
current  Distribution  Date on the Current  Principal Amount hereof at a per annum rate equal to the Pass-Through Rate set forth in the
Agreement.  The Trustee will  distribute  on the 25th day of each month,  or, if such 25th day is not a Business  Day, the  immediately
following  Business Day (each, a "Distribution  Date"),  commencing on the first  Distribution  Date specified  above, to the Person in
whose name this  Certificate  is  registered  at the close of business on the [last  Business Day of the calendar  month  preceding the
month in which such Distribution Date  occurs][Business  Day prior to the related Distribution Date], an amount equal to the product of
the Fractional  Undivided  Interest  evidenced by this  Certificate and the amount (of interest,  if any) required to be distributed to
the Holders of Certificates of the same Class as this  Certificate.  The Assumed Final  Distribution  Date is the Distribution  Date in
the month  following  the latest  scheduled  maturity  date of any Mortgage  Loan and is not likely to be the date on which the Current
Principal Amount of this Class of Certificates will be reduced to zero.

                  Distributions  on this  Certificate will be made by the Trustee by check mailed to the address of the Person entitled
thereto as such name and address  shall appear on the  Certificate  Register or, if such Person so requests by notifying the Trustee in
writing as specified in the Agreement,  by wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will
be made after due notice by the  Trustee  of the  pendency  of such  distribution  and only upon  presentation  and  surrender  of this
Certificate  at the office or agency  appointed by the Trustee for that purpose and  designated  in such  notice.  The initial  Current
Principal  Amount of this  Certificate  is set forth above.  The Current  Principal  Amount  hereof will be reduced or increased as set
forth in the Agreement.

                  This  Certificate is one of a duly authorized  issue of Certificates  designated as set forth on the face hereof (the
"Certificates").  The  Certificates,  in the  aggregate,  evidence the entire  beneficial  ownership  interest in the Trust Fund formed
pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look solely to the Trust Fund for
payment  hereunder and that the Trustee is not liable to the  Certificateholders  for any amount payable under this  Certificate or the
Agreement or, except as expressly provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to  summarize  the  Agreement  and  reference  is made to the  Agreement  for the
interests,  rights and limitations of rights, benefits,  obligations and duties evidenced hereby, and the rights, duties and immunities
of the Trustee.

                  The Agreement permits,  with certain  exceptions therein provided:  (i) the amendment thereof and the modification of
the rights and  obligations of the Seller,  the Servicer and the Trustee and the rights of the  Certificateholders  under the Agreement
from time to time by the Seller,  the  Servicer and the Trustee,  and (ii) the  amendment  thereof by the Servicer and the Trustee with
the consent of the Holders of Certificates,  evidencing  Fractional Undivided Interests aggregating not less than 51% of the Trust Fund
(or in certain cases,  Holders of Certificates of affected  Classes  evidencing such percentage of the Fractional  Undivided  Interests
thereof).  Any such  consent by the Holder of this  Certificate  shall be  conclusive  and  binding on such  Holder and upon all future
Holders of this  Certificate and of any  Certificate  issued upon the transfer hereof or in lieu hereof whether or not notation of such
consent is made upon this Certificate.  The Agreement also permits the amendment thereof in certain limited circumstances,  without the
consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the transfer of this Certificate
will be  registered  with the Trustee  upon  surrender  of this  Certificate  for  registration  of transfer at the offices or agencies
maintained  by the  Trustee  for such  purposes,  duly  endorsed  by,  or  accompanied  by a written  instrument  of  transfer  in form
satisfactory  to the Trustee duly  executed by the Holder hereof or such Holder's  attorney duly  authorized in writing,  and thereupon
one or more new Certificates in authorized  denominations  representing a like aggregate  Fractional  Undivided Interest will be issued
to the designated transferee.

                  The  Certificates  are issuable  only as registered  Certificates  without  coupons in the Classes and  denominations
specified in the Agreement.  As provided in the Agreement and subject to certain  limitations  therein set forth,  this  Certificate is
exchangeable for one or more new Certificates  evidencing the same Class and in the same aggregate  Fractional  Undivided Interest,  as
requested by the Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such registration of transfer, but the Trustee may
require payment of a sum sufficient to cover any tax or other  governmental  charge payable in connection  therewith.  The Seller,  the
Servicer,  the  Trustee and any agent of any of them may treat the Person in whose name this  Certificate  is  registered  as the owner
hereof for all  purposes,  and none of the  Seller,  the  Servicer,  the  Trustee or any such agent  shall be affected by notice to the
contrary.

                  The  obligations  created by the Agreement and the Trust Fund created  thereby  (other than the  obligations  to make
payments to  Certificateholders  with respect to the termination of the Agreement) shall terminate upon the earlier of (i) the later of
(A) the maturity or other  liquidation  (or Advance with respect  thereto) of the last  Mortgage  Loan  remaining in the Trust Fund and
disposition  of all property  acquired upon  foreclosure  or deed in lieu of foreclosure of any Mortgage Loan and (B) the remittance of
all funds due under the  Agreement,  or (ii) the optional  repurchase by the party named in the Agreement of all the Mortgage Loans and
other assets of the Trust Fund in accordance  with the terms of the  Agreement.  Such optional  repurchase  may be made only if (i) the
Stated  Principal  Balance of the  Mortgage  Loans in a Loan Group at the time of any such  repurchase  is less than 10% of the Cut-off
Date  Balance of such  Mortgage  Loans or (ii) the  Depositor,  based upon an Opinion of Counsel  addressed  to the  Depositor  and the
Trustee has  determined  that the REMIC status of any REMIC under the Agreement  has been lost or that a  substantial  risk exists that
such REMIC status will be lost for the  then-current  taxable year. The exercise of such right will effect the early  retirement of the
Certificates.  In no event,  however, will the Trust Fund created by the Agreement continue beyond the expiration of 21 years after the
death of certain persons identified in the Agreement.

                  Unless this Certificate has been  countersigned by an authorized  signatory of the Trustee by manual signature,  this
Certificate shall not be entitled to any benefit under the Agreement or be valid for any purpose.




--------------------------------------------------------------------------------




                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: June 29, 2007                                          WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Not in its individual capacity but solely as Trustee


                                                              By:_________________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This is one of the [Underlying]  Class  [I][II]-A-[1][2][A][B][3]  Certificates  referred to in the  within-mentioned
Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory of Wells Fargo Bank, National  Association,  not in
                                                              its individual capacity but solely as Trustee


                                                              By:_________________________________________________
                                                                                Authorized Signatory




--------------------------------------------------------------------------------




                                                     ASSIGNMENT

                  FOR    VALUE    RECEIVED,     the    undersigned     hereby     sell(s),     assign(s)    and    transfer(s)     unto
__________________________________  (Please  print or typewrite  name and address  including  postal zip code of assignee) a Fractional
Undivided  Interest  evidenced by the within Mortgage  Pass-Through  Certificate and hereby  authorizes the transfer of registration of
such interest to assignee on the Certificate Register of the Trust Fund.

                  I (We) further direct the Certificate  Registrar to issue a new Certificate of a like  denomination and Class, to the
above named assignee and deliver such Certificate to the following address:




Dated:
                                                              _________________________________________________
                                                              Signature by or on behalf of assignor



                                                              _________________________________________________
                                                              Signature Guaranteed



                                                       DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions   shall   be   made,   by  wire   transfer   or   otherwise,   in   immediately   available   funds  to
_________________________________  for the account of _________________________  account number _____________,  or, if mailed by check,
to ______________________________.  Applicable statements should be mailed to _____________________________________________.

                  This information is provided by    __________________,  the assignee  named above,  or  ________________________,  as
its agent.




--------------------------------------------------------------------------------




                                                                                                                            EXHIBIT A-2

                                                               RESERVED




--------------------------------------------------------------------------------




                                                                                                                            EXHIBIT A-3

                                       FORM OF CLASS I-B-[1][2][3][4][5][6][7][8][9] CERTIFICATE

                  THIS   CERTIFICATE   IS   SUBORDINATED   IN  RIGHT  OF   PAYMENT   TO  THE  CLASS   I-A   CERTIFICATES   [AND   CLASS
[I]-B-[1][2][3][4][5][6][7][8] CERTIFICATES] AS DESCRIBED IN THE AGREEMENT (AS DEFINED BELOW).

                  SOLELY FOR U.S.  FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST" IN A "REAL ESTATE  MORTGAGE
INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS  860G AND 860D OF THE INTERNAL  REVENUE CODE OF 1986,  AS
AMENDED (THE "CODE").

                  THE CURRENT  PRINCIPAL  AMOUNT OF THIS  CERTIFICATE  WILL BE INCREASED  OR  DECREASED AS SET FORTH IN THE  AGREEMENT.
ACCORDINGLY,  FOLLOWING THE INITIAL ISSUANCE OF THE  CERTIFICATES,  THE CURRENT  PRINCIPAL AMOUNT OF THIS CERTIFICATE WILL BE DIFFERENT
FROM THE  DENOMINATION  SHOWN BELOW.  ANYONE  ACQUIRING THIS  CERTIFICATE MAY ASCERTAIN ITS CURRENT  PRINCIPAL AMOUNT BY INQUIRY OF THE
TRUSTEE NAMED HEREIN.

                  UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE DEPOSITORY TRUST COMPANY TO THE TRUSTEE
OR ITS AGENT FOR REGISTRATION OF TRANSFER,  EXCHANGE OR PAYMENT,  AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR
SUCH OTHER NAME AS REQUESTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST COMPANY AND ANY PAYMENT IS MADE TO CEDE & CO.,
ANY  TRANSFER,  PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL  SINCE THE  REGISTERED  OWNER HEREOF,
CEDE & CO., HAS AN INTEREST HEREIN.

                  EACH BENEFICIAL OWNER OF A CLASS I-B-[1][2][3][4][5][6][7][8][9]  CERTIFICATE OR ANY INTEREST THEREIN SHALL BE DEEMED
TO HAVE  REPRESENTED,  BY VIRTUE OF ITS  ACQUISITION  OR  HOLDING  OF THAT  CERTIFICATE  OR  INTEREST  THEREIN,  THAT  EITHER  (I) SUCH
CERTIFICATE IS RATED AT LEAST "BBB-" OR ITS EQUIVALENT BY FITCH RATINGS,  S&P RATINGS, A DIVISION OF THE MCGRAW-HILL  COMPANIES,  INC.,
MOODY'S  INVESTORS  SERVICE,  INC.,  DBRS LIMITED OR DBRS,  INC.,  (II) IT IS NOT A PLAN SUBJECT TO TITLE I OF THE EMPLOYEE  RETIREMENT
INCOME  SECURITY ACT OF 1974,  AS AMENDED,  OR SECTION 4975 OF THE CODE (EACH A "PLAN") OR INVESTING  WITH "PLAN ASSETS" OF ANY PLAN OR
(III) (1) IT IS AN  INSURANCE  COMPANY,  (2) THE  SOURCE OF FUNDS USED TO ACQUIRE OR HOLD THE  CERTIFICATE  OR  INTEREST  THEREIN IS AN
"INSURANCE  COMPANY  GENERAL  ACCOUNT," AS SUCH TERM IS DEFINED IN U.S.  DEPARTMENT OF LABOR  PROHIBITED  TRANSACTION  CLASS  EXEMPTION
("PTCE") 95-60, AND (3) THE CONDITIONS IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN SATISFIED.




--------------------------------------------------------------------------------




Certificate No. 1                                                             Variable Pass-Through Rate


Class I-B-[1][2][3][4][5][6][7][8][9]  Subordinate


                                                                              Aggregate Initial Current Principal Amount of this Certificate as of the
Date of Pooling and Servicing Agreement and Cut-off Date:                     Cut-off Date:
June 1, 2007                                                                  $______________


First Distribution Date:                                                      Initial Current Principal Amount of this Certificate as of the Cut-off
July 25, 2007                                                                 Date:
                                                                              $______________


Servicer:                                                                     CUSIP: ___________
EMC Mortgage Corporation


Assumed Final Distribution Date:
July 25, 2037



                                    BEAR STEARNS MORTGAGE FUNDING TRUST 2007-AR5
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2007-AR5

         evidencing    a    fractional    undivided    interest    in   the    distributions    allocable    to   the    Class
         I-B-[1][2][3][4][5][6][7][8][9]  Certificates  with  respect  to a  Trust  Fund  consisting  primarily  of a pool  of
         adjustable  interest rate mortgage loans secured by first liens on one- to four-family  residential  properties  (the
         "Mortgage Loans") and sold by Structured Asset Mortgage Investments II Inc.

                  This  Certificate  is payable solely from the assets of the Trust Fund, and does not represent an obligation of or an
interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the Servicer or the Trustee  referred to below or any of their
affiliates  or any other  person.  Neither  this  Certificate  nor the  underlying  Mortgage  Loans are  guaranteed  or  insured by any
governmental  entity or by SAMI II, the Servicer or the Trustee or any of their  affiliates or any other  person.  None of SAMI II, the
Servicer or any of their  affiliates  will have any  obligation  with  respect to any  certificate  or other  obligation  secured by or
payable from payments on the Certificates.

                  This certifies that Cede & Co. is the registered owner of the Fractional  Undivided  Interest evidenced hereby in the
beneficial  ownership  interest  of  Certificates  of the same  Class as this  Certificate  in a trust  (the  "Trust  Fund")  primarily
consisting  of the Mortgage  Loans sold by SAMI II. The Mortgage  Loans were sold by EMC Mortgage  Corporation  ("EMC") to SAMI II. EMC
will act as servicer of the Mortgage Loans (the  "Servicer,"  which term includes any successors  thereto under the Agreement  referred
to below).  The Trust Fund was created  pursuant to the Pooling and Servicing  Agreement  dated as of the Cut-off Date specified  above
(the  "Agreement"),  among SAMI II, as  depositor  (the  "Seller"),  EMC and Wells Fargo Bank,  National  Association,  as trustee (the
"Trustee"),  a summary of certain of the  pertinent  provisions  of which is set forth  hereafter.  To the extent not  defined  herein,
capitalized  terms used herein  shall have the meaning  ascribed to them in the  Agreement.  This  Certificate  is issued  under and is
subject to the terms,  provisions and conditions of the Agreement,  to which Agreement the Holder of this  Certificate by virtue of its
acceptance hereof assents and by which such Holder is bound.

                  Interest on this  Certificate  will accrue during the period from and including the preceding  Distribution  Date (as
hereinafter  defined) (or in the case of the first  Distribution  Date,  from the Closing  Date) to and  including the day prior to the
current  Distribution  Date on the Current  Principal Amount hereof at a per annum rate equal to the Pass-Through Rate set forth in the
Agreement.  The Trustee will  distribute  on the 25th day of each month,  or, if such 25th day is not a Business  Day, the  immediately
following  Business Day (each, a "Distribution  Date"),  commencing on the first  Distribution  Date specified  above, to the Person in
whose name this  Certificate  is  registered  at the close of business on the Business Day prior to the related  Distribution  Date, an
amount  equal to the  product of the  Fractional  Undivided  Interest  evidenced  by this  Certificate  and the amount  required  to be
distributed  to the  Holders  of  Certificates  of the same Class as this  Certificate.  The  Assumed  Final  Distribution  Date is the
Distribution  Date in the month following the latest  scheduled  maturity date of any Mortgage Loan and is not likely to be the date on
which the Current Principal Amount of this Class of Certificates will be reduced to zero.

                  Distributions  on this  Certificate will be made by the Trustee by check mailed to the address of the Person entitled
thereto as such name and address  shall appear on the  Certificate  Register or, if such Person so requests by notifying the Trustee in
writing as specified in the Agreement,  by wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will
be made after due notice by the  Trustee  of the  pendency  of such  distribution  and only upon  presentation  and  surrender  of this
Certificate  at the office or agency  appointed by the Trustee for that purpose and  designated  in such  notice.  The initial  Current
Principal  Amount of this  Certificate  is set forth above.  The Current  Principal  Amount  hereof will be reduced or increased as set
forth in the Agreement.

         Each beneficial owner of a Class  I-B-[1][2][3][4][5][6][7][8][9]  Certificate or any interest therein shall be deemed to have
represented,  by virtue of its  acquisition or holding of that  Certificate or interest  therein,  that either (i) such  Certificate is
rated at least "BBB-" or its equivalent by Fitch Ratings,  Standard & Poor's Rating Services, a division of The McGraw-Hill  Companies,
Inc.,  Moody's  Investors  Service,  Inc.,  DBRS  Limited  or DBRS,  Inc.,  (ii) it is not a plan  subject  to Title I of the  Employee
Retirement  Security  Investment Act of 1974, as amended,  or Section 4975 of the Code (each, a "Plan") or investing with "plan assets"
of any Plan,  or (iii)(1)  it is an  insurance  company,  (2) the source of funds used to acquire or hold the  Certificate  or interest
therein is an "insurance  company general  account," as such term is defined in U.S.  Department of Labor Prohibited  Transaction Class
Exemption ("PTCE") 95-60, and (3) the conditions in Sections I and III of PTCE 95-60 have been satisfied.

         This  Certificate  is one of a duly  authorized  issue  of  Certificates  designated  as set  forth on the  face  hereof  (the
"Certificates").  The  Certificates,  in the  aggregate,  evidence the entire  beneficial  ownership  interest in the Trust Fund formed
pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look solely to the Trust Fund for
payment  hereunder and that the Trustee is not liable to the  Certificateholders  for any amount payable under this  Certificate or the
Agreement or, except as expressly provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to  summarize  the  Agreement  and  reference  is made to the  Agreement  for the
interests,  rights and limitations of rights, benefits,  obligations and duties evidenced hereby, and the rights, duties and immunities
of the Trustee.

                  The Agreement permits,  with certain  exceptions therein provided:  (i) the amendment thereof and the modification of
the rights and  obligations of the Seller,  the Servicer and the Trustee and the rights of the  Certificateholders  under the Agreement
from time to time by the Seller,  the  Servicer and the Trustee,  and (ii) the  amendment  thereof by the Servicer and the Trustee with
the consent of the Holders of Certificates,  evidencing  Fractional Undivided Interests aggregating not less than 51% of the Trust Fund
(or in certain cases,  Holders of Certificates of affected  Classes  evidencing such percentage of the Fractional  Undivided  Interests
thereof).  Any such  consent by the Holder of this  Certificate  shall be  conclusive  and  binding on such  Holder and upon all future
Holders of this  Certificate and of any  Certificate  issued upon the transfer hereof or in lieu hereof whether or not notation of such
consent is made upon this Certificate.  The Agreement also permits the amendment thereof in certain limited circumstances,  without the
consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the transfer of this Certificate
will be  registered  with the Trustee  upon  surrender  of this  Certificate  for  registration  of transfer at the offices or agencies
maintained  by the  Trustee  for such  purposes,  duly  endorsed  by,  or  accompanied  by a written  instrument  of  transfer  in form
satisfactory  to the Trustee duly  executed by the Holder hereof or such Holder's  attorney duly  authorized in writing,  and thereupon
one or more new Certificates in authorized  denominations  representing a like aggregate  Fractional  Undivided Interest will be issued
to the designated transferee.

                  The  Certificates  are issuable  only as registered  Certificates  without  coupons in the Classes and  denominations
specified in the Agreement.  As provided in the Agreement and subject to certain  limitations  therein set forth,  this  Certificate is
exchangeable for one or more new Certificates  evidencing the same Class and in the same aggregate  Fractional  Undivided Interest,  as
requested by the Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such registration of transfer, but the Trustee may
require payment of a sum sufficient to cover any tax or other  governmental  charge payable in connection  therewith.  The Seller,  the
Servicer,  the  Trustee and any agent of any of them may treat the Person in whose name this  Certificate  is  registered  as the owner
hereof for all purposes, and none of the Seller, the Trustee or any such agent shall be affected by notice to the contrary.

                  The  obligations  created by the Agreement and the Trust Fund created  thereby  (other than the  obligations  to make
payments to  Certificateholders  with respect to the termination of the Agreement) shall terminate upon the earlier of (i) the later of
(A) the maturity or other  liquidation  (or Advance with respect  thereto) of the last  Mortgage  Loan  remaining in the Trust Fund and
disposition  of all property  acquired upon  foreclosure  or deed in lieu of foreclosure of any Mortgage Loan and (B) the remittance of
all funds due under the  Agreement,  or (ii) the optional  repurchase by the party named in the Agreement of all the Mortgage Loans and
other assets of the Trust Fund in accordance  with the terms of the  Agreement.  Such optional  repurchase  may be made only if (i) the
Stated  Principal  Balance of the  Mortgage  Loans in a Loan Group at the time of any such  repurchase  is less than 10% of the Cut-off
Date  Balance of such  Mortgage  Loans or (ii) the  Depositor,  based upon an Opinion of Counsel  addressed  to the  Depositor  and the
Trustee has  determined  that the REMIC status of any REMIC under the Agreement  has been lost or that a  substantial  risk exists that
such REMIC status will be lost for the  then-current  taxable year. The exercise of such right will effect the early  retirement of the
Certificates.  In no event,  however, will the Trust Fund created by the Agreement continue beyond the expiration of 21 years after the
death of certain persons identified in the Agreement.

                  Unless this Certificate has been  countersigned by an authorized  signatory of the Trustee by manual signature,  this
Certificate shall not be entitled to any benefit under the Agreement or be valid for any purpose.




--------------------------------------------------------------------------------



                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: June 29, 2007                                          WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Not in its individual capacity but solely as Trustee


                                                              By:_________________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This is one of the Class I-B-[1][2][3][4][5][6][7][8][9] Certificates referred to in the within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory of Wells Fargo Bank, National  Association,  not in
                                                              its individual capacity but solely as Trustee


                                                              By:_________________________________________________
                                                                                Authorized Signatory




--------------------------------------------------------------------------------




                                                     ASSIGNMENT

                  FOR    VALUE    RECEIVED,     the    undersigned     hereby     sell(s),     assign(s)    and    transfer(s)     unto
__________________________________  (Please  print or typewrite  name and address  including  postal zip code of assignee) a Fractional
Undivided  Interest  evidenced by the within Mortgage  Pass-Through  Certificate and hereby  authorizes the transfer of registration of
such interest to assignee on the Certificate Register of the Trust Fund.

                  I (We) further direct the Certificate  Registrar to issue a new Certificate of a like  denomination and Class, to the
above named assignee and deliver such Certificate to the following address:




Dated:
                                                              _________________________________________________
                                                              Signature by or on behalf of assignor



                                                              _________________________________________________
                                                              Signature Guaranteed



                                                       DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions   shall   be   made,   by  wire   transfer   or   otherwise,   in   immediately   available   funds  to
_________________________________  for the account of _________________________  account number _____________,  or, if mailed by check,
to ______________________________.  Applicable statements should be mailed to _____________________________________________.

                  This information is provided by    __________________,  the assignee  named above,  or  ________________________,  as
its agent.




--------------------------------------------------------------------------------




                                                                                                                            EXHIBIT A-4

                                           FORM OF CLASS II-B-[1][2][3][4][5][6] CERTIFICATE

                  THIS CERTIFICATE IS SUBORDINATED IN RIGHT OF PAYMENT TO THE CLASS II-A CERTIFICATES  [AND CLASS  II-B-[1][2][3][4][5]
CERTIFICATES] AS DESCRIBED IN THE AGREEMENT (AS DEFINED BELOW).

                  SOLELY FOR U.S.  FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST" IN A "REAL ESTATE  MORTGAGE
INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS  860G AND 860D OF THE INTERNAL  REVENUE CODE OF 1986,  AS
AMENDED (THE "CODE").

                  THE CURRENT  PRINCIPAL  AMOUNT OF THIS  CERTIFICATE  WILL BE INCREASED  OR  DECREASED AS SET FORTH IN THE  AGREEMENT.
ACCORDINGLY,  FOLLOWING THE INITIAL ISSUANCE OF THE  CERTIFICATES,  THE CURRENT  PRINCIPAL AMOUNT OF THIS CERTIFICATE WILL BE DIFFERENT
FROM THE  DENOMINATION  SHOWN BELOW.  ANYONE  ACQUIRING THIS  CERTIFICATE MAY ASCERTAIN ITS CURRENT  PRINCIPAL AMOUNT BY INQUIRY OF THE
TRUSTEE NAMED HEREIN.

                  UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE DEPOSITORY TRUST COMPANY TO THE TRUSTEE
OR ITS AGENT FOR REGISTRATION OF TRANSFER,  EXCHANGE OR PAYMENT,  AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR
SUCH OTHER NAME AS REQUESTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST COMPANY AND ANY PAYMENT IS MADE TO CEDE & CO.,
ANY  TRANSFER,  PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL  SINCE THE  REGISTERED  OWNER HEREOF,
CEDE & CO., HAS AN INTEREST HEREIN.

                  EACH BENEFICIAL OWNER OF A CLASS II-B-[1][2][3][4][5][6]  CERTIFICATE OR ANY INTEREST THEREIN SHALL BE DEEMED TO HAVE
REPRESENTED,  BY VIRTUE OF ITS  ACQUISITION OR HOLDING OF THAT  CERTIFICATE OR INTEREST  THEREIN,  THAT EITHER (I) SUCH  CERTIFICATE IS
RATED AT LEAST "BBB-" OR ITS  EQUIVALENT  BY FITCH  RATINGS,  S&P  RATINGS,  A DIVISION OF THE  MCGRAW-HILL  COMPANIES,  INC.,  MOODY'S
INVESTORS  SERVICE,  INC.,  DBRS  LIMITED OR DBRS,  INC.  (II) IT IS NOT A PLAN SUBJECT TO TITLE I OF THE  EMPLOYEE  RETIREMENT  INCOME
SECURITY ACT OF 1974,  AS AMENDED,  OR SECTION 4975 OF THE CODE (EACH A "PLAN") OR  INVESTING  WITH "PLAN  ASSETS" OF ANY PLAN OR (III)
(1) IT IS AN INSURANCE  COMPANY,  (2) THE SOURCE OF FUNDS USED TO ACQUIRE OR HOLD THE CERTIFICATE OR INTEREST  THEREIN IS AN "INSURANCE
COMPANY GENERAL ACCOUNT," AS SUCH TERM IS DEFINED IN U.S.  DEPARTMENT OF LABOR PROHIBITED  TRANSACTION CLASS EXEMPTION  ("PTCE") 95-60,
AND (3) THE CONDITIONS IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN SATISFIED.




--------------------------------------------------------------------------------




Certificate No. 1                                                             Variable Pass-Through Rate


Class II-B-[1][2][3][4][5][6] Subordinate


                                                                              Aggregate Initial Current Principal Amount of this Certificate as of the
Date of Pooling and Servicing Agreement and Cut-off Date:                     Cut-off Date:
June 1, 2007                                                                  $______________


First Distribution Date:                                                      Initial Current Principal Amount of this Certificate as of the Cut-off
July 25, 2007                                                                 Date:
                                                                              $_____________


Servicer:                                                                     CUSIP: ___________
EMC Mortgage Corporation


Assumed Final Distribution Date:
July 25, 2037



                                    BEAR STEARNS MORTGAGE FUNDING TRUST 2007-AR5
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2007-AR5

         evidencing a  fractional  undivided  interest in the  distributions  allocable  to the Class  II-B-[1][2][3][4][5][6]
         Certificates with respect to a Trust Fund consisting  primarily of a pool of adjustable  interest rate mortgage loans
         secured by first liens on one- to four-family  residential  properties (the "Mortgage  Loans") and sold by Structured
         Asset Mortgage Investments II Inc.

                  This  Certificate  is payable solely from the assets of the Trust Fund, and does not represent an obligation of or an
interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the Servicer or the Trustee  referred to below or any of their
affiliates  or any other  person.  Neither  this  Certificate  nor the  underlying  Mortgage  Loans are  guaranteed  or  insured by any
governmental  entity or by SAMI II, the Servicer or the Trustee or any of their  affiliates or any other  person.  None of SAMI II, the
Servicer or any of their  affiliates  will have any  obligation  with  respect to any  certificate  or other  obligation  secured by or
payable from payments on the Certificates.

                  This certifies that Cede & Co. is the registered owner of the Fractional  Undivided  Interest evidenced hereby in the
beneficial  ownership  interest  of  Certificates  of the same  Class as this  Certificate  in a trust  (the  "Trust  Fund")  primarily
consisting  of the Mortgage  Loans sold by SAMI II. The Mortgage  Loans were sold by EMC Mortgage  Corporation  ("EMC") to SAMI II. EMC
will act as servicer of the Mortgage Loans (the  "Servicer,"  which term includes any successors  thereto under the Agreement  referred
to below).  The Trust Fund was created  pursuant to the Pooling and Servicing  Agreement  dated as of the Cut-off Date specified  above
(the  "Agreement"),  among SAMI II, as  depositor  (the  "Seller"),  EMC and Wells Fargo Bank,  National  Association,  as trustee (the
"Trustee"),  a summary of certain of the  pertinent  provisions  of which is set forth  hereafter.  To the extent not  defined  herein,
capitalized  terms used herein  shall have the meaning  ascribed to them in the  Agreement.  This  Certificate  is issued  under and is
subject to the terms,  provisions and conditions of the Agreement,  to which Agreement the Holder of this  Certificate by virtue of its
acceptance hereof assents and by which such Holder is bound.

                  Interest on this  Certificate  will accrue during the period from and including the preceding  Distribution  Date (as
hereinafter  defined) (or in the case of the first  Distribution  Date,  from the Closing  Date) to and  including the day prior to the
current  Distribution  Date on the Current  Principal Amount hereof at a per annum rate equal to the Pass-Through Rate set forth in the
Agreement.  The Trustee will  distribute  on the 25th day of each month,  or, if such 25th day is not a Business  Day, the  immediately
following  Business Day (each, a "Distribution  Date"),  commencing on the first  Distribution  Date specified  above, to the Person in
whose name this  Certificate  is  registered  at the close of business on the Business Day prior to the related  Distribution  Date, an
amount  equal to the  product of the  Fractional  Undivided  Interest  evidenced  by this  Certificate  and the amount  required  to be
distributed  to the  Holders  of  Certificates  of the same Class as this  Certificate.  The  Assumed  Final  Distribution  Date is the
Distribution  Date in the month following the latest  scheduled  maturity date of any Mortgage Loan and is not likely to be the date on
which the Current Principal Amount of this Class of Certificates will be reduced to zero.

                  Distributions  on this  Certificate will be made by the Trustee by check mailed to the address of the Person entitled
thereto as such name and address  shall appear on the  Certificate  Register or, if such Person so requests by notifying the Trustee in
writing as specified in the Agreement,  by wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will
be made after due notice by the  Trustee  of the  pendency  of such  distribution  and only upon  presentation  and  surrender  of this
Certificate  at the office or agency  appointed by the Trustee for that purpose and  designated  in such  notice.  The initial  Current
Principal  Amount of this  Certificate  is set forth above.  The Current  Principal  Amount  hereof will be reduced or increased as set
forth in the Agreement.

         Each  beneficial  owner of a Class  II-B-[1][2][3][4][5][6]  Certificate  or any  interest  therein  shall be  deemed  to have
represented,  by virtue of its  acquisition or holding of that  Certificate or interest  therein,  that either (i) such  Certificate is
rated at least "BBB-" or its equivalent by Fitch Ratings,  Standard & Poor's Rating Services, a division of The McGraw-Hill  Companies,
Inc.,  Moody's  Investors  Service,  Inc.,  DBRS  Limited  or DBRS,  Inc.,  (ii) it is not a plan  subject  to Title I of the  Employee
Retirement  Security  Investment Act of 1974, as amended,  or Section 4975 of the Code (each, a "Plan") or investing with "plan assets"
of any Plan,  or (iii)(1)  it is an  insurance  company,  (2) the source of funds used to acquire or hold the  Certificate  or interest
therein is an "insurance  company general  account," as such term is defined in U.S.  Department of Labor Prohibited  Transaction Class
Exemption ("PTCE") 95-60, and (3) the conditions in Sections I and III of PTCE 95-60 have been satisfied.

         This  Certificate  is one of a duly  authorized  issue  of  Certificates  designated  as set  forth on the  face  hereof  (the
"Certificates").  The  Certificates,  in the  aggregate,  evidence the entire  beneficial  ownership  interest in the Trust Fund formed
pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look solely to the Trust Fund for
payment  hereunder and that the Trustee is not liable to the  Certificateholders  for any amount payable under this  Certificate or the
Agreement or, except as expressly provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to  summarize  the  Agreement  and  reference  is made to the  Agreement  for the
interests,  rights and limitations of rights, benefits,  obligations and duties evidenced hereby, and the rights, duties and immunities
of the Trustee.

                  The Agreement permits,  with certain  exceptions therein provided:  (i) the amendment thereof and the modification of
the rights and  obligations of the Seller,  the Servicer and the Trustee and the rights of the  Certificateholders  under the Agreement
from time to time by the Seller,  the  Servicer and the Trustee,  and (ii) the  amendment  thereof by the Servicer and the Trustee with
the consent of the Holders of Certificates,  evidencing  Fractional Undivided Interests aggregating not less than 51% of the Trust Fund
(or in certain cases,  Holders of Certificates of affected  Classes  evidencing such percentage of the Fractional  Undivided  Interests
thereof).  Any such  consent by the Holder of this  Certificate  shall be  conclusive  and  binding on such  Holder and upon all future
Holders of this  Certificate and of any  Certificate  issued upon the transfer hereof or in lieu hereof whether or not notation of such
consent is made upon this Certificate.  The Agreement also permits the amendment thereof in certain limited circumstances,  without the
consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the transfer of this Certificate
will be  registered  with the Trustee  upon  surrender  of this  Certificate  for  registration  of transfer at the offices or agencies
maintained  by the  Trustee  for such  purposes,  duly  endorsed  by,  or  accompanied  by a written  instrument  of  transfer  in form
satisfactory  to the Trustee duly  executed by the Holder hereof or such Holder's  attorney duly  authorized in writing,  and thereupon
one or more new Certificates in authorized  denominations  representing a like aggregate  Fractional  Undivided Interest will be issued
to the designated transferee.

                  The  Certificates  are issuable  only as registered  Certificates  without  coupons in the Classes and  denominations
specified in the Agreement.  As provided in the Agreement and subject to certain  limitations  therein set forth,  this  Certificate is
exchangeable for one or more new Certificates  evidencing the same Class and in the same aggregate  Fractional  Undivided Interest,  as
requested by the Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such registration of transfer, but the Trustee may
require payment of a sum sufficient to cover any tax or other  governmental  charge payable in connection  therewith.  The Seller,  the
Servicer,  the  Trustee and any agent of any of them may treat the Person in whose name this  Certificate  is  registered  as the owner
hereof for all purposes, and none of the Seller, the Trustee or any such agent shall be affected by notice to the contrary.

                  The  obligations  created by the Agreement and the Trust Fund created  thereby  (other than the  obligations  to make
payments to  Certificateholders  with respect to the termination of the Agreement) shall terminate upon the earlier of (i) the later of
(A) the maturity or other  liquidation  (or Advance with respect  thereto) of the last  Mortgage  Loan  remaining in the Trust Fund and
disposition  of all property  acquired upon  foreclosure  or deed in lieu of foreclosure of any Mortgage Loan and (B) the remittance of
all funds due under the  Agreement,  or (ii) the optional  repurchase by the party named in the Agreement of all the Mortgage Loans and
other assets of the Trust Fund in accordance  with the terms of the  Agreement.  Such optional  repurchase  may be made only if (i) the
Stated  Principal  Balance of the  Mortgage  Loans in a Loan Group at the time of any such  repurchase  is less than 10% of the Cut-off
Date  Balance of such  Mortgage  Loans or (ii) the  Depositor,  based upon an Opinion of Counsel  addressed  to the  Depositor  and the
Trustee has  determined  that the REMIC status of any REMIC under the Agreement  has been lost or that a  substantial  risk exists that
such REMIC status will be lost for the  then-current  taxable year. The exercise of such right will effect the early  retirement of the
Certificates.  In no event,  however, will the Trust Fund created by the Agreement continue beyond the expiration of 21 years after the
death of certain persons identified in the Agreement.

                  Unless this Certificate has been  countersigned by an authorized  signatory of the Trustee by manual signature,  this
Certificate shall not be entitled to any benefit under the Agreement or be valid for any purpose.



--------------------------------------------------------------------------------


                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: June 29, 2007                                          WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Not in its individual capacity but solely as Trustee


                                                              By:_________________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This is one of the Class II-B-[1][2][3][4][5][6] Certificates referred to in the within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory of Wells Fargo Bank, National  Association,  not in
                                                              its individual capacity but solely as Trustee


                                                              By:_________________________________________________
                                                                                Authorized Signatory





--------------------------------------------------------------------------------




                                                     ASSIGNMENT

                  FOR    VALUE    RECEIVED,     the    undersigned     hereby     sell(s),     assign(s)    and    transfer(s)     unto
__________________________________  (Please  print or typewrite  name and address  including  postal zip code of assignee) a Fractional
Undivided  Interest  evidenced by the within Mortgage  Pass-Through  Certificate and hereby  authorizes the transfer of registration of
such interest to assignee on the Certificate Register of the Trust Fund.

                  I (We) further direct the Certificate  Registrar to issue a new Certificate of a like  denomination and Class, to the
above named assignee and deliver such Certificate to the following address:




Dated:
                                                              _________________________________________________
                                                              Signature by or on behalf of assignor



                                                              _________________________________________________
                                                              Signature Guaranteed



                                                       DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions   shall   be   made,   by  wire   transfer   or   otherwise,   in   immediately   available   funds  to
_________________________________  for the account of _________________________  account number _____________,  or, if mailed by check,
to ______________________________.  Applicable statements should be mailed to _____________________________________________.

                  This information is provided by    __________________,  the assignee  named above,  or  ________________________,  as
its agent.




--------------------------------------------------------------------------------




                                                                                                                            EXHIBIT A-5

                                                               RESERVED




--------------------------------------------------------------------------------




                                                                                                                            EXHIBIT A-6


                                                FORM OF CLASS [I][II]-B-IO CERTIFICATE


                  THIS  CERTIFICATE IS  SUBORDINATED IN RIGHT OF PAYMENT TO THE CLASS  [I][II]-A  CERTIFICATES  AND THE CLASS [I][II]-B
CERTIFICATES AS DESCRIBED IN THE AGREEMENT (AS DEFINED BELOW).

                  SOLELY FOR U.S.  FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST" IN A "REAL ESTATE  MORTGAGE
INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS  860G AND 860D OF THE INTERNAL  REVENUE CODE OF 1986,  AS
AMENDED (THE "CODE").

                  THIS  CERTIFICATE  HAS NOT  BEEN AND WILL NOT BE  REGISTERED  UNDER  THE  SECURITIES  ACT OF 1933,  AS  AMENDED  (THE
"SECURITIES ACT"), OR UNDER ANY STATE SECURITIES LAWS. THE HOLDER HEREOF, BY PURCHASING THIS CERTIFICATE,  AGREES THAT THIS CERTIFICATE
MAY BE REOFFERED,  RESOLD,  PLEDGED OR OTHERWISE  TRANSFERRED  ONLY IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS AND
ONLY (1) PURSUANT TO RULE 144A UNDER THE  SECURITIES ACT ("RULE 144A") TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A QUALIFIED
INSTITUTIONAL  BUYER WITHIN THE MEANING OF RULE 144A (A "QIB"),  PURCHASING  FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE ACCOUNT OF
A QIB, WHOM THE HOLDER HAS INFORMED,  IN EACH CASE,  THAT THE REOFFER,  RESALE,  PLEDGE OR OTHER  TRANSFER IS BEING MADE IN RELIANCE ON
RULE 144A OR (2) IN CERTIFICATED  FORM TO AN  "INSTITUTIONAL  ACCREDITED  INVESTOR" WITHIN THE MEANING THEREOF IN RULE 501(a)(1),  (2),
(3) or (7) OF REGULATION D UNDER THE ACT OR ANY ENTITY IN WHICH ALL OF THE EQUITY  OWNERS COME WITHIN SUCH  PARAGRAPHS  PURCHASING  NOT
FOR  DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT,  SUBJECT TO (A) THE RECEIPT BY THE TRUSTEE OF A LETTER  SUBSTANTIALLY IN THE FORM
PROVIDED IN THE  AGREEMENT  AND (B) THE RECEIPT BY THE TRUSTEE OF SUCH OTHER  EVIDENCE  ACCEPTABLE  TO THE TRUSTEE  THAT SUCH  REOFFER,
RESALE,  PLEDGE OR TRANSFER IS IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE LAWS OR IN EACH CASE IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION.

                  THIS  CERTIFICATE MAY NOT BE ACQUIRED  DIRECTLY OR INDIRECTLY BY, OR ON BEHALF OF, AN EMPLOYEE  BENEFIT PLAN OR OTHER
RETIREMENT  ARRANGEMENT  (A "PLAN")  THAT IS SUBJECT TO TITLE I OF THE EMPLOYEE  RETIREMENT  INCOME  SECURITY ACT OF 1974,  AS AMENDED,
AND/OR  SECTION 4975 OF THE INTERNAL  REVENUE CODE OF 1986,  AS AMENDED  (THE  "CODE"),  OR BY A PERSON USING "PLAN  ASSETS" OF A PLAN,
UNLESS THE  PROPOSED  TRANSFEREE  PROVIDES  THE  TRUSTEE  WITH AN OPINION OF COUNSEL FOR THE BENEFIT OF THE TRUSTEE AND ON WHICH IT MAY
RELY WHICH IS  SATISFACTORY  TO THE TRUSTEE THAT THE  PURCHASE OF THIS  CERTIFICATE  IS  PERMISSIBLE  UNDER  APPLICABLE  LAW,  WILL NOT
CONSTITUTE OR RESULT IN A NON-EXEMPT  PROHIBITED  TRANSACTION UNDER SECTION 406 OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS  AMENDED,  OR SECTION  4975 OF THE CODE AND WILL NOT  SUBJECT  THE  TRUSTEE TO ANY  OBLIGATION  OR  LIABILITY  IN  ADDITION TO THOSE
UNDERTAKEN IN THE AGREEMENT.

                                               [FOR THE CLASS II-B-IO CERTIFICATES ONLY]

                  [NO TRANSFER OF ANY  CLASS§II-B-IO  CERTIFICATE  SHALL BE MADE UNLESS THE PROPOSED  TRANSFEREE  OF SUCH CLASS II-B-IO
CERTIFICATE  PROVIDES  TO THE TRUSTEE AND ANY PAYING  AGENT THE  APPROPRIATE  TAX  CERTIFICATION  FORM (I.E.,  IRS FORM W-9 OR IRS FORM
W-8BEN,  W-8IMY,  W-8EXP OR W-8ECI,  AS APPLICABLE (OR ANY SUCCESSOR FORM THERETO)) AND AGREES TO UPDATE SUCH FORMS (I) UPON EXPIRATION
OF ANY SUCH FORM,  (II) AS REQUIRED UNDER THEN  APPLICABLE  U.S.  TREASURY  REGULATIONS AND (III) PROMPTLY UPON LEARNING THAT SUCH FORM
HAS BECOME  OBSOLETE OR INCORRECT,  AS A CONDITION TO SUCH TRANSFER.  UNDER THE AGREEMENT,  UPON RECEIPT OF ANY SUCH TAX  CERTIFICATION
FORM FROM A TRANSFEREE OF ANY CLASS II-B-IO  CERTIFICATE,  THE TRUSTEE SHALL FORWARD SUCH TAX CERTIFICATION  FORM PROVIDED TO IT TO THE
CAP  COUNTERPARTY.  EACH HOLDER OF A CLASS II-B-IO  CERTIFICATE  AND EACH  TRANSFEREE  THEREOF SHALL BE DEEMED TO HAVE CONSENTED TO THE
TRUSTEE  FORWARDING  TO THE CAP  COUNTERPARTY  ANY SUCH TAX  CERTIFICATION  FORM IT HAS PROVIDED AND UPDATED IN  ACCORDANCE  WITH THESE
TRANSFER  RESTRICTIONS.  ANY PURPORTED SALES OR TRANSFERS OF ANY CLASS II-B-IO  CERTIFICATE TO A TRANSFEREE  WHICH DOES NOT COMPLY WITH
THESE REQUIREMENTS SHALL BE DEEMED NULL AND VOID UNDER THE AGREEMENT.]




--------------------------------------------------------------------------------




Certificate No. [1][2]                                                        Variable Pass-Through Rate


Class [I][II]-B-IO Subordinate


Date of Pooling and Servicing Agreement and Cut-off Date:                     Aggregate Initial Notional Amount of this Certificate as of the Cut-off
June 1, 2007                                                                  Date:
                                                                              $_____________


First Distribution Date:                                                      Initial Notional Amount of this Certificate as of the Cut-off Date:
July 25, 2007                                                                 $______________


Servicer:                                                                     Percentage Interest of this Certificate:
EMC Mortgage Corporation                                                      __________%


Assumed Final Distribution Date:                                              CUSIP: ____________
July 25, 2037



                                    BEAR STEARNS MORTGAGE FUNDING TRUST 2007-AR5
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2007-AR5

         evidencing a fractional  undivided  interest in the distributions  allocable to the Class  [I][II]-B-IO  Certificates
         with respect to a Trust Fund  consisting  primarily of a pool of adjustable  interest rate mortgage  loans secured by
         first liens on one- to four-family residential properties and sold by Structured Asset Mortgage Investments II Inc.

                  This  Certificate  is payable solely from the assets of the Trust Fund, and does not represent an obligation of or an
interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the Servicer or the Trustee  referred to below or any of their
affiliates  or any other  person.  Neither  this  Certificate  nor the  underlying  Mortgage  Loans are  guaranteed  or  insured by any
governmental  entity or by SAMI II, the Servicer or the Trustee or any of their  affiliates or any other  person.  None of SAMI II, the
Servicer,  the Trustee or any of their affiliates will have any obligation with respect to any certificate or other obligation  secured
by or payable from payments on the Certificates.

                  This certifies that Bear,  Stearns  Securities  Corp. is the registered  owner of the Fractional  Undivided  Interest
evidenced  hereby in the beneficial  ownership  interest of Certificates  of the same Class as this  Certificate in a trust (the "Trust
Fund") primarily  consisting of conventional  adjustable rate mortgage loans secured by first liens on one- to four- family residential
properties  (collectively,  the "Mortgage Loans") sold by SAMI II. The Mortgage Loans were sold by EMC Mortgage  Corporation ("EMC") to
SAMI II. EMC will act as servicer  of the  Mortgage  Loans (the  "Servicer,"  which term  includes  any  successors  thereto  under the
Agreement referred to below).  The Trust Fund was created pursuant to the Pooling and Servicing  Agreement dated as of the Cut-off Date
specified above (the  "Agreement"),  among SAMI II, as depositor (the "Seller"),  EMC and Wells Fargo Bank,  National  Association,  as
trustee (the "Trustee"),  a summary of certain of the pertinent  provisions of which is set forth hereafter.  To the extent not defined
herein,  capitalized  terms used herein shall have the meaning ascribed to them in the Agreement.  This Certificate is issued under and
is subject to the terms,  provisions and conditions of the Agreement,  to which  Agreement the Holder of this  Certificate by virtue of
its acceptance hereof assents and by which such Holder is bound.

                  Interest on this Certificate will accrue during the calendar month  immediately  preceding such Distribution Date (as
hereinafter  defined) on the Notional Amount hereof at a per annum rate equal to the  Pass-Through  Rate as set forth in the Agreement.
The Trustee  will  distribute  on the 25th day of each month,  or, if such 25th day is not a Business  Day, the  immediately  following
Business Day (each, a "Distribution  Date"),  commencing on the first  Distribution  Date specified  above, to the Person in whose name
this  Certificate  is registered at the close of business on the Business Day prior to the related  Distribution  Date, an amount equal
to the  product of the  Fractional  Undivided  Interest  evidenced  by this  Certificate  and the  amount of  interest  required  to be
distributed  to the  Holders  of  Certificates  of the same Class as this  Certificate.  The  Assumed  Final  Distribution  Date is the
Distribution Date in the month following the latest scheduled maturity date of any Mortgage Loan.

                  Distributions  on this  Certificate will be made by the Trustee by check mailed to the address of the Person entitled
thereto as such name and address  shall appear on the  Certificate  Register or, if such Person so requests by notifying the Trustee in
writing as specified in the Agreement,  by wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will
be made after due notice by the  Trustee  of the  pendency  of such  distribution  and only upon  presentation  and  surrender  of this
Certificate  at the office or agency  appointed by the Trustee for that purpose and designated in such notice.  The Class  [I][II]-B-IO
Certificates have no Current Principal Amount. The Initial Notional Amount of this Certificate is set forth above.

                  No transfer of this  Certificate  shall be made unless the  transfer is made  pursuant to an  effective  registration
statement  under the  Securities  Act of 1933,  as amended  (the "1933 Act"),  and an effective  registration  or  qualification  under
applicable state securities laws, or is made in a transaction that does not require such  registration or  qualification.  In the event
that such a transfer of this  Certificate is to be made without  registration  or  qualification,  the Trustee shall require receipt of
(i) if such  transfer is  purportedly  being made (a) in reliance  upon Rule 144A under the 1933 Act or (b) to a transferee  that is an
"Institutional  Accredited Investor" within the meaning of Rule 501(a)(1),  (2), (3) or (7) of Regulation D under the 1933 Act, written
certifications  from the Holder of the  Certificate  desiring to effect the transfer,  and from such Holder's  prospective  transferee,
substantially  in the forms  attached to the Agreement as Exhibit F-1 or F-2, as applicable,  and (ii) if requested by the Trustee,  an
Opinion of Counsel  satisfactory  to it that such transfer may be made without such  registration  or  qualification  (which Opinion of
Counsel  shall not be an expense of the Trust Fund or of the Seller,  the Trustee or the  Servicer in their  respective  capacities  as
such),  together with copies of the written  certification(s)  of the Holder of the Certificate  desiring to effect the transfer and/or
such Holder's  prospective  transferee upon which such Opinion of Counsel is based.  Neither the Seller nor the Trustee is obligated to
register or qualify the Class of  Certificates  specified on the face hereof under the 1933 Act or any other  securities law or to take
any  action  not  otherwise  required  under the  Agreement  to permit  the  transfer  of such  Certificates  without  registration  or
qualification.  Any Holder  desiring to effect a transfer of this  Certificate  shall be required to indemnify the Trustee,  the Seller
and the  Servicer  against  any  liability  that may result if the  transfer  is not so exempt or is not made in  accordance  with such
federal and state laws.

                  No transfer of this Class  [I][II]-B-IO  Certificate  will be made unless the Trustee has received either (i) opinion
of counsel for the  benefit of the  Trustee and the  Servicer  and which they may rely which is  satisfactory  to the Trustee  that the
purchase of this  certificate is  permissible  under local law, will not  constitute or result in a non-exempt  prohibited  transaction
under  Section 406 of the Employee  Retirement  Income  Security Act of 1974,  as amended  ("ERISA"),  and Section 4975 of the Internal
Revenue  Code,  as amended (the "Code") and will not subject the Servicer or the Trustee to any  obligation or liability in addition to
those undertaken in the Agreement or (ii) a representation  letter stating that the transferee is not acquiring  directly or indirectly
by, or on behalf of, an employee  benefit plan or other retirement  arrangement (a "Plan") that is subject to Title I of ERISA,  and/or
Section 4975 of the Code, or by a person using "plan assets" of a Plan.

                                               [For the Class II-B-IO Certificates Only]

                  [No transfer of any Class  II-B-IO  Certificate  shall be made unless the proposed  transferee  of such Class II-B-IO
Certificate  provides  to the Trustee and any paying  agent the  appropriate  tax  certification  form (i.e.,  IRS form W-9 or IRS form
W-8BEN,  W-8IMY,  W-8EXP or W-8ECI,  as applicable (or any successor form thereto)) and agrees to update such forms (i) upon expiration
of any such form,  (ii) as required under then  applicable  U.S.  Treasury  Regulations and (iii) promptly upon learning that such form
has become  obsolete or incorrect,  as a condition to such transfer.  Under the Agreement,  upon receipt of any such tax  certification
form from a transferee of any Class II-B-IO  Certificate,  the trustee shall forward such tax certification  form provided to it to the
Cap  Counterparty.  Each holder of a Class II-B-IO  Certificate  and each  transferee  thereof shall be deemed to have consented to the
Trustee  forwarding  to the Cap  Counterparty  any such tax  certification  form it has provided and updated in  accordance  with these
transfer  restrictions.  Any purported sales or transfers of any Class II-B-IO  Certificate to a transferee  which does not comply with
these requirements shall be deemed null and void under the Agreement.]

                  This  Certificate is one of a duly authorized  issue of Certificates  designated as set forth on the face hereof (the
"Certificates").  The  Certificates,  in the  aggregate,  evidence the entire  beneficial  ownership  interest in the Trust Fund formed
pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look solely to the Trust Fund for
payment hereunder and that neither the Trustee nor the Servicer is liable to the  Certificateholders  for any amount payable under this
Certificate or the Agreement or, except as expressly provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to  summarize  the  Agreement  and  reference  is made to the  Agreement  for the
interests,  rights and limitations of rights, benefits,  obligations and duties evidenced hereby, and the rights, duties and immunities
of the Trustee.

                  The Agreement permits,  with certain  exceptions therein provided:  (i) the amendment thereof and the modification of
the rights and  obligations of the Seller,  the Servicer and the Trustee and the rights of the  Certificateholders  under the Agreement
from time to time by the Seller,  the  Servicer and the Trustee,  and (ii) the  amendment  thereof by the Servicer and the Trustee with
the consent of the Holders of Certificates,  evidencing  Fractional Undivided Interests aggregating not less than 51% of the Trust Fund
(or in certain cases,  Holders of Certificates of affected  Classes  evidencing such percentage of the Fractional  Undivided  Interests
thereof).  Any such  consent by the Holder of this  Certificate  shall be  conclusive  and  binding on such  Holder and upon all future
Holders of this  Certificate and of any  Certificate  issued upon the transfer hereof or in lieu hereof whether or not notation of such
consent is made upon this Certificate.  The Agreement also permits the amendment thereof in certain limited circumstances,  without the
consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the transfer of this Certificate
is registrable with the Trustee upon surrender of this  Certificate for registration of transfer at the offices or agencies  maintained
by the Trustee for such  purposes,  duly endorsed by, or accompanied by a written  instrument of transfer in form  satisfactory  to the
Trustee duly  executed by the Holder  hereof or such  Holder's  attorney  duly  authorized  in writing,  and  thereupon one or more new
Certificates in authorized  denominations  representing a like aggregate Fractional Undivided Interest will be issued to the designated
transferee.

                  The  Certificates  are issuable  only as registered  Certificates  without  coupons in the Classes and  denominations
specified in the Agreement.  As provided in the Agreement and subject to certain  limitations  therein set forth,  this  Certificate is
exchangeable for one or more new Certificates  evidencing the same Class and in the same aggregate  Fractional  Undivided Interest,  as
requested by the Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such registration of transfer, but the Trustee may
require payment of a sum sufficient to cover any tax or other  governmental  charge payable in connection  therewith.  The Seller,  the
Servicer,  the  Trustee and any agent of any of them may treat the Person in whose name this  Certificate  is  registered  as the owner
hereof for all  purposes,  and none of the  Seller,  the  Servicer,  the  Trustee or any such agent  shall be affected by notice to the
contrary.

                  The  obligations  created by the Agreement and the Trust Fund created  thereby  (other than the  obligations  to make
payments to  Certificateholders  with respect to the termination of the Agreement) shall terminate upon the earlier of (i) the later of
(A) the maturity or other  liquidation  (or Advance with respect  thereto) of the last  Mortgage  Loan  remaining in the Trust Fund and
disposition  of all property  acquired upon  foreclosure  or deed in lieu of foreclosure of any Mortgage Loan and (B) the remittance of
all funds due under the  Agreement,  or (ii) the optional  repurchase by the party named in the Agreement of all the Mortgage Loans and
other assets of the Trust Fund in accordance  with the terms of the  Agreement.  Such optional  repurchase  may be made only if (i) the
Stated  Principal  Balance of the  Mortgage  Loans in a Loan Group at the time of any such  repurchase  is less than 10% of the Cut-off
Date  Balance of such  Mortgage  Loans or (ii) the  Depositor,  based upon an Opinion of Counsel  addressed  to the  Depositor  and the
Trustee has  determined  that the REMIC status of any REMIC under the Agreement  has been lost or that a  substantial  risk exists that
such REMIC status will be lost for the  then-current  taxable year. The exercise of such right will effect the early  retirement of the
Certificates.  In no event,  however, will the Trust Fund created by the Agreement continue beyond the expiration of 21 years after the
death of certain persons identified in the Agreement.

                  Unless this Certificate has been  countersigned by an authorized  signatory of the Trustee by manual signature,  this
Certificate shall not be entitled to any benefit under the Agreement or be valid for any purpose.




--------------------------------------------------------------------------------



                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: June 29, 2007                                          WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Not in its individual capacity but solely as Trustee


                                                              By:_________________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This is one of the Class [I][II]-B-IO Certificates referred to in the within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory of Wells Fargo Bank, National  Association,  not in
                                                              its individual capacity but solely as Trustee


                                                              By:_________________________________________________
                                                                                Authorized Signatory




--------------------------------------------------------------------------------


                                                              ASSIGNMENT

                  FOR    VALUE    RECEIVED,     the    undersigned     hereby     sell(s),     assign(s)    and    transfer(s)     unto
__________________________________  (Please  print or typewrite  name and address  including  postal zip code of assignee) a Fractional
Undivided  Interest  evidenced by the within Mortgage  Pass-Through  Certificate and hereby  authorizes the transfer of registration of
such interest to assignee on the Certificate Register of the Trust Fund.

                  I (We) further direct the Certificate  Registrar to issue a new Certificate of a like  denomination and Class, to the
above named assignee and deliver such Certificate to the following address:




Dated:
                                                              _________________________________________________
                                                              Signature by or on behalf of assignor



                                                              _________________________________________________
                                                              Signature Guaranteed


                                             DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions   shall   be   made,   by  wire   transfer   or   otherwise,   in   immediately   available   funds  to
_________________________________  for the account of _________________________  account number _____________,  or, if mailed by check,
to ______________________________.  Applicable statements should be mailed to _____________________________________________.

                  This information is provided by    __________________,  the assignee  named above,  or  ________________________,  as
its agent.




--------------------------------------------------------------------------------




                                                                                                                            EXHIBIT A-7

                                                      FORM OF CLASS R CERTIFICATE

                  THIS CERTIFICATE MAY NOT BE HELD BY OR TRANSFERRED TO A NON-UNITED  STATES PERSON OR A DISQUALIFIED  ORGANIZATION (AS
DEFINED BELOW).

                  SOLELY FOR U.S.  FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "RESIDUAL  INTEREST" IN A "REAL ESTATE MORTGAGE
INVESTMENT  CONDUIT" AS THOSE TERMS ARE  DEFINED,  RESPECTIVELY,  IN SECTIONS  860G AND 860D OF THE INTERNAL  REVENUE CODE OF 1986,  AS
AMENDED (THE "CODE").

                  THIS  CERTIFICATE  HAS NOT  BEEN AND WILL NOT BE  REGISTERED  UNDER  THE  SECURITIES  ACT OF 1933,  AS  AMENDED  (THE
"SECURITIES ACT"), OR UNDER ANY STATE SECURITIES LAWS. THE HOLDER HEREOF, BY PURCHASING THIS CERTIFICATE,  AGREES THAT THIS CERTIFICATE
MAY BE REOFFERED,  RESOLD,  PLEDGED OR OTHERWISE  TRANSFERRED  ONLY IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS AND
ONLY (1) PURSUANT TO RULE 144A UNDER THE  SECURITIES ACT ("RULE 144A") TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A QUALIFIED
INSTITUTIONAL  BUYER WITHIN THE MEANING OF RULE 144A (A "QIB"),  PURCHASING  FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE ACCOUNT OF
A QIB, WHOM THE HOLDER HAS INFORMED,  IN EACH CASE,  THAT THE REOFFER,  RESALE,  PLEDGE OR OTHER  TRANSFER IS BEING MADE IN RELIANCE ON
RULE 144A OR (2) IN CERTIFICATED  FORM TO AN  "INSTITUTIONAL  ACCREDITED  INVESTOR" WITHIN THE MEANING THEREOF IN RULE 501(a)(1),  (2),
(3) or (7) OF REGULATION D UNDER THE ACT OR ANY ENTITY IN WHICH ALL OF THE EQUITY  OWNERS COME WITHIN SUCH  PARAGRAPHS  PURCHASING  NOT
FOR  DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT,  SUBJECT TO (A) THE RECEIPT BY THE TRUSTEE OF A LETTER  SUBSTANTIALLY IN THE FORM
PROVIDED IN THE  AGREEMENT  AND (B) THE RECEIPT BY THE TRUSTEE OF SUCH OTHER  EVIDENCE  ACCEPTABLE  TO THE TRUSTEE  THAT SUCH  REOFFER,
RESALE,  PLEDGE OR TRANSFER IS IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE LAWS OR IN EACH CASE IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION.

                  THIS  CERTIFICATE MAY NOT BE ACQUIRED  DIRECTLY OR INDIRECTLY BY, OR ON BEHALF OF, AN EMPLOYEE  BENEFIT PLAN OR OTHER
RETIREMENT  ARRANGEMENT  (A "PLAN")  THAT IS SUBJECT TO TITLE I OF THE EMPLOYEE  RETIREMENT  INCOME  SECURITY ACT OF 1974,  AS AMENDED,
AND/OR  SECTION 4975 OF THE INTERNAL  REVENUE CODE OF 1986,  AS AMENDED  (THE  "CODE"),  OR BY A PERSON USING "PLAN  ASSETS" OF A PLAN,
UNLESS THE PROPOSED  TRANSFEREE  PROVIDES THE TRUSTEE WITH AN OPINION OF COUNSEL FOR THE BENEFIT OF THE TRUSTEE AND THE SERVICER AND ON
WHICH THEY MAY RELY WHICH IS SATISFACTORY  TO THE TRUSTEE THAT THE PURCHASE OF THIS  CERTIFICATE IS PERMISSIBLE  UNDER  APPLICABLE LAW,
WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT  PROHIBITED  TRANSACTION UNDER SECTION 406 OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT
OF 1974,  AS AMENDED,  OR SECTION 4975 OF THE CODE AND WILL NOT SUBJECT THE SERVICER OR THE TRUSTEE TO ANY  OBLIGATION  OR LIABILITY IN
ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT.


                  ANY RESALE,  TRANSFER OR OTHER DISPOSITION OF THIS CERTIFICATE MAY BE MADE ONLY IF THE PROPOSED TRANSFEREE PROVIDES A
TRANSFER  AFFIDAVIT  TO THE  SERVICER AND THE TRUSTEE THAT (1) SUCH  TRANSFEREE  IS NOT (A) THE UNITED  STATES,  ANY STATE OR POLITICAL
SUBDIVISION  THEREOF,  ANY POSSESSION OF THE UNITED STATES,  OR ANY AGENCY OR  INSTRUMENTALITY  OF ANY OF THE FOREGOING  (OTHER THAN AN
INSTRUMENTALITY  WHICH IS A  CORPORATION  IF ALL OF ITS  ACTIVITIES  ARE SUBJECT TO TAX AND EXCEPT FOR  FREDDIE  MAC, A MAJORITY OF ITS
BOARD OF DIRECTORS IS NOT SELECTED BY SUCH  GOVERNMENTAL  UNIT),  (B) A FOREIGN  GOVERNMENT,  ANY  INTERNATIONAL  ORGANIZATION,  OR ANY
AGENCY OR  INSTRUMENTALITY  OF EITHER OF THE FOREGOING,  (C) ANY ORGANIZATION  (OTHER THAN CERTAIN FARMERS'  COOPERATIVES  DESCRIBED IN
SECTION 521 OF THE CODE) WHICH IS EXEMPT FROM THE TAX IMPOSED BY CHAPTER 1 OF THE CODE UNLESS SUCH  ORGANIZATION  IS SUBJECT TO THE TAX
IMPOSED BY SECTION 511 OF THE CODE (INCLUDING THE TAX IMPOSED BY SECTION 511 OF THE CODE ON UNRELATED  BUSINESS  TAXABLE  INCOME),  (D)
RURAL ELECTRIC AND TELEPHONE  COOPERATIVES  DESCRIBED IN SECTION  1381(a)(2)(C)  OF THE CODE, (E) AN ELECTING LARGE  PARTNERSHIP  UNDER
SECTION 775(a) OF THE CODE (ANY SUCH PERSON  DESCRIBED IN THE FOREGOING  CLAUSES (A), (B), (C), (D) OR (E) BEING HEREIN  REFERRED TO AS
A  "DISQUALIFIED  ORGANIZATION"),  OR (F) AN AGENT OF A  DISQUALIFIED  ORGANIZATION,  (2) NO PURPOSE OF SUCH  TRANSFER IS TO IMPEDE THE
ASSESSMENT OR COLLECTION OF TAX AND (3) SUCH TRANSFEREE  SATISFIES CERTAIN ADDITIONAL  CONDITIONS  RELATING TO THE FINANCIAL  CONDITION
OF THE PROPOSED  TRANSFEREE.  NOTWITHSTANDING THE REGISTRATION IN THE CERTIFICATE  REGISTER OR ANY TRANSFER,  SALE OR OTHER DISPOSITION
OF THIS CERTIFICATE TO A DISQUALIFIED  ORGANIZATION OR AN AGENT OF A DISQUALIFIED  ORGANIZATION,  SUCH REGISTRATION  SHALL BE DEEMED TO
BE OF NO LEGAL FORCE OR EFFECT  WHATSOEVER  AND SUCH PERSON SHALL NOT BE DEEMED TO BE A  CERTIFICATEHOLDER  FOR ANY PURPOSE  HEREUNDER,
INCLUDING, BUT NOT LIMITED TO, THE RECEIPT OF DISTRIBUTIONS ON THIS CERTIFICATE.




--------------------------------------------------------------------------------




Certificate No. 1                                                             Percentage Interest: 100%


Class R


Date of Pooling and Servicing Agreement and Cut-off Date:                     Aggregate Initial Current Principal Amount of this Certificate as of the
June 1, 2007                                                                  Cut-off Date:
                                                                              $_______


                                                                              Initial Current Principal Amount of this Certificate as of the Cut-off
First Distribution Date:                                                      Date:
July 25, 2007                                                                 $_______


Servicer:                                                                     CUSIP: ___________
EMC Mortgage Corporation


Assumed Final Distribution Date:
July 25, 2037



                                    BEAR STEARNS MORTGAGE FUNDING TRUST 2007-AR5
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2007-AR5

         evidencing a fractional  undivided  interest in the distributions  allocable to the Class R Certificates with respect
         to a Trust Fund consisting  primarily of a pool of adjustable  interest rate mortgage loans secured by first liens on
         one- to four- family residential  properties (the "Mortgage Loans") and sold by Structured Asset Mortgage Investments
         II Inc.

                  This  Certificate  is payable solely from the assets of the Trust Fund, and does not represent an obligation of or an
interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the Servicer or the Trustee  referred to below or any of their
affiliates  or any other  person.  Neither  this  Certificate  nor the  underlying  Mortgage  Loans are  guaranteed  or  insured by any
governmental  entity or by SAMI II, the Servicer or the Trustee or any of their  affiliates or any other  person.  None of SAMI II, the
Servicer or any of their  affiliates  will have any  obligation  with  respect to any  certificate  or other  obligation  secured by or
payable from payments on the Certificates.

                  This certifies that Bear,  Stearns  Securities  Corp. is the registered  owner of the Fractional  Undivided  Interest
evidenced  hereby in the beneficial  ownership  interest of Certificates  of the same Class as this  Certificate in a trust (the "Trust
Fund")  primarily  consisting of the Mortgage Loans sold by SAMI II. The Mortgage Loans were sold by EMC Mortgage  Corporation  ("EMC")
to SAMI II. EMC will act as servicer of the Mortgage  Loans (the  "Servicer,"  which term  includes any  successors  thereto  under the
Agreement referred to below).  The Trust Fund was created pursuant to the Pooling and Servicing  Agreement dated as of the Cut-off Date
specified above (the  "Agreement"),  among SAMI II, as depositor (the "Seller"),  EMC and Wells Fargo Bank,  National  Association,  as
trustee (the "Trustee"),  a summary of certain of the pertinent  provisions of which is set forth hereafter.  To the extent not defined
herein,  capitalized  terms used herein shall have the meaning ascribed to them in the Agreement.  This Certificate is issued under and
is subject to the terms,  provisions and conditions of the Agreement,  to which  Agreement the Holder of this  Certificate by virtue of
its acceptance hereof assents and by which such Holder is bound.

                  Each  Holder  of this  Certificate  will be deemed to have  agreed to be bound by the  restrictions  set forth in the
Agreement to the effect that (i) each person holding or acquiring any ownership  interest in this  Certificate  must be a United States
Person and a Permitted  Transferee,  (ii) the transfer of any  ownership  interest in this  Certificate  will be  conditioned  upon the
delivery  to the  Trustee  of,  among  other  things,  an  affidavit  to the effect  that it is a United  States  Person and  Permitted
Transferee,  (iii) any attempted or purported  transfer of any ownership interest in this Certificate in violation of such restrictions
will be  absolutely  null and void and will vest no rights in the  purported  transferee,  and (iv) if any  person  other than a United
States Person and a Permitted  Transferee  acquires any ownership interest in this Certificate in violation of such restrictions,  then
the Seller will have the right, in its sole discretion and without notice to the Holder of this  Certificate,  to sell this Certificate
to a  purchaser  selected  by the  Seller,  which  purchaser  may be the Seller,  or any  affiliate  of the  Seller,  on such terms and
conditions as the Seller may choose.

                  The  Trustee  will  distribute  on the 25th day of each  month,  or,  if such  25th day is not a  Business  Day,  the
immediately  following  Business Day (each, a "Distribution  Date"),  commencing on the first Distribution Date specified above, to the
Person in whose name this  Certificate  is  registered  at the close of business on the Business Day prior to the related  Distribution
Date, an amount equal to the product of the Fractional  Undivided  Interest  evidenced by this  Certificate  and the amount required to
be  distributed  to the Holders of  Certificates  of the same Class as this  Certificate.  The Assumed Final  Distribution  Date is the
Distribution  Date in the month following the latest  scheduled  maturity date of any Mortgage Loan and is not likely to be the date on
which the Current Principal Amount of this Class of Certificates will be reduced to zero.

                  Distributions  on this  Certificate will be made by the Trustee by check mailed to the address of the Person entitled
thereto as such name and address  shall appear on the  Certificate  Register or, if such Person so requests by notifying the Trustee in
writing as specified in the Agreement,  by wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will
be made after due notice by Trustee of the pendency of such  distribution and only upon  presentation and surrender of this Certificate
at the office or agency appointed by the Trustee for that purpose and designated in such notice.

                  No transfer of this  Certificate  shall be made unless the  transfer is made  pursuant to an  effective  registration
statement  under the  Securities  Act of 1933,  as amended  (the "1933 Act"),  and an effective  registration  or  qualification  under
applicable state securities laws, or is made in a transaction that does not require such  registration or  qualification.  In the event
that such a transfer of this  Certificate is to be made without  registration  or  qualification,  the Trustee shall require receipt of
(i) if such  transfer is  purportedly  being made (a) in reliance  upon Rule 144A under the 1933 Act or (b) to a transferee  that is an
"Institutional  Accredited Investor" within the meaning of Rule 501(a)(1),  (2), (3) or (7) of Regulation D under the 1933 Act, written
certifications  from the Holder of the  Certificate  desiring to effect the transfer,  and from such Holder's  prospective  transferee,
substantially  in the forms  attached to the Agreement as Exhibit F-1 or F-2, as applicable,  and (ii) if requested by the Trustee,  an
Opinion of Counsel  satisfactory  to it that such transfer may be made without such  registration  or  qualification  (which Opinion of
Counsel shall not be an expense of the Trust Fund or of the Seller or the Trustee in their  respective  capacities  as such),  together
with copies of the written  certification(s)  of the Holder of the  Certificate  desiring to effect the transfer  and/or such  Holder's
prospective  transferee  upon which such  Opinion of Counsel is based.  Neither the Seller nor the Trustee is  obligated to register or
qualify the Class of  Certificates  specified on the face hereof under the 1933 Act or any other  securities  law or to take any action
not otherwise  required under the Agreement to permit the transfer of such  Certificates  without  registration or  qualification.  Any
Holder  desiring  to effect a transfer  of this  Certificate  shall be required  to  indemnify  the Trustee and the Seller  against any
liability that may result if the transfer is not so exempt or is not made in accordance with such federal and state laws.

                  No transfer of this Class R  Certificate  will be made unless the Trustee has received  either (i) opinion of counsel
for the benefit of the Trustee and the  Servicer  and which they may rely which is  satisfactory  to the Trustee  that the  purchase of
this certificate is permissible  under local law, will not constitute or result in a non-exempt  prohibited  transaction  under Section
406 of the Employee  Retirement  Income Security Act of 1974, as amended  ("ERISA"),  and Section 4975 of the Internal Revenue Code, as
amended (the "Code") and will not subject the Servicer or the Trustee to any  obligation  or liability in addition to those  undertaken
in the Agreement or (ii) a representation  letter stating that the transferee is not acquiring  directly or indirectly by, or on behalf
of, an employee  benefit plan or other  retirement  arrangement (a "Plan") that is subject to Title I of ERISA,  and/or Section 4975 of
the Code, or by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of Certificates  designated as set forth on the face hereof (the
"Certificates").  The  Certificates,  in the  aggregate,  evidence the entire  beneficial  ownership  interest in the Trust Fund formed
pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look solely to the Trust Fund for
payment  hereunder and that the Trustee is not liable to the  Certificateholders  for any amount payable under this  Certificate or the
Agreement or, except as expressly provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to  summarize  the  Agreement  and  reference  is made to the  Agreement  for the
interests,  rights and limitations of rights, benefits,  obligations and duties evidenced hereby, and the rights, duties and immunities
of the Trustee.

                  The Agreement permits,  with certain  exceptions therein provided:  (i) the amendment thereof and the modification of
the rights and  obligations of the Seller,  the Servicer and the Trustee and the rights of the  Certificateholders  under the Agreement
from time to time by the Seller,  the  Servicer and the Trustee,  and (ii) the  amendment  thereof by the Servicer and the Trustee with
the consent of the Holders of Certificates,  evidencing  Fractional Undivided Interests aggregating not less than 51% of the Trust Fund
(or in certain cases,  Holders of Certificates of affected  Classes  evidencing such percentage of the Fractional  Undivided  Interests
thereof).  Any such  consent by the Holder of this  Certificate  shall be  conclusive  and  binding on such  Holder and upon all future
Holders of this  Certificate and of any  Certificate  issued upon the transfer hereof or in lieu hereof whether or not notation of such
consent is made upon this Certificate.  The Agreement also permits the amendment thereof in certain limited circumstances,  without the
consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the transfer of this Certificate
will be  registered  with the Trustee  upon  surrender  of this  Certificate  for  registration  of transfer at the offices or agencies
maintained  by the  Trustee  for such  purposes,  duly  endorsed  by,  or  accompanied  by a written  instrument  of  transfer  in form
satisfactory  to the Trustee duly  executed by the Holder hereof or such Holder's  attorney duly  authorized in writing,  and thereupon
one or more new Certificates in authorized  denominations  representing a like aggregate  Fractional  Undivided Interest will be issued
to the designated transferee.

                  The  Certificates  are issuable  only as registered  Certificates  without  coupons in the Classes and  denominations
specified in the Agreement.  As provided in the Agreement and subject to certain  limitations  therein set forth,  this  Certificate is
exchangeable for one or more new Certificates  evidencing the same Class and in the same aggregate  Fractional  Undivided Interest,  as
requested by the Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such registration of transfer, but the Trustee may
require payment of a sum sufficient to cover any tax or other  governmental  charge payable in connection  therewith.  The Seller,  the
Servicer,  the  Trustee and any agent of any of them may treat the Person in whose name this  Certificate  is  registered  as the owner
hereof for all purposes, and none of the Seller, the Trustee or any such agent shall be affected by notice to the contrary.

                  The  obligations  created by the Agreement and the Trust Fund created  thereby  (other than the  obligations  to make
payments to  Certificateholders  with respect to the termination of the Agreement) shall terminate upon the earlier of (i) the later of
(A) the maturity or other  liquidation  (or Advance with respect  thereto) of the last  Mortgage  Loan  remaining in the Trust Fund and
disposition  of all property  acquired upon  foreclosure  or deed in lieu of foreclosure of any Mortgage Loan and (B) the remittance of
all funds due under the  Agreement,  or (ii) the optional  repurchase by the party named in the Agreement of all the Mortgage Loans and
other assets of the Trust Fund in accordance  with the terms of the  Agreement.  Such optional  repurchase  may be made only if (i) the
Stated  Principal  Balance of the  Mortgage  Loans in a Loan Group at the time of any such  repurchase  is less than 10% of the Cut-off
Date  Balance of such  Mortgage  Loans or (ii) the  Depositor,  based upon an Opinion of Counsel  addressed  to the  Depositor  and the
Trustee has  determined  that the REMIC status of any REMIC under the Agreement  has been lost or that a  substantial  risk exists that
such REMIC status will be lost for the  then-current  taxable year. The exercise of such right will effect the early  retirement of the
Certificates.  In no event,  however, will the Trust Fund created by the Agreement continue beyond the expiration of 21 years after the
death of certain persons identified in the Agreement.

                  Unless this Certificate has been  countersigned by an authorized  signatory of the Trustee by manual signature,  this
Certificate shall not be entitled to any benefit under the Agreement or be valid for any purpose.




--------------------------------------------------------------------------------




                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: June 29, 2007                                          WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Not in its individual capacity but solely as Trustee


                                                              By:_________________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This is one of the Class R Certificates referred to in the within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory of Wells Fargo Bank, National  Association,  not in
                                                              its individual capacity but solely as Trustee

                                                              By:_________________________________________________
                                                                                Authorized Signatory




--------------------------------------------------------------------------------




                                                     ASSIGNMENT

                  FOR    VALUE    RECEIVED,     the    undersigned     hereby     sell(s),     assign(s)    and    transfer(s)     unto
__________________________________  (Please  print or typewrite  name and address  including  postal zip code of assignee) a Fractional
Undivided  Interest  evidenced by the within Mortgage  Pass-Through  Certificate and hereby  authorizes the transfer of registration of
such interest to assignee on the Certificate Register of the Trust Fund.

                  I (We) further direct the Certificate  Registrar to issue a new Certificate of a like  denomination and Class, to the
above named assignee and deliver such Certificate to the following address:




Dated:
                                                              _________________________________________________
                                                              Signature by or on behalf of assignor



                                                              _________________________________________________
                                                              Signature Guaranteed



                                                       DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions   shall   be   made,   by  wire   transfer   or   otherwise,   in   immediately   available   funds  to
_________________________________  for the account of _________________________  account number _____________,  or, if mailed by check,
to ______________________________.  Applicable statements should be mailed to _____________________________________________.

                  This information is provided by    __________________,  the assignee  named above,  or  ________________________,  as
its agent.




--------------------------------------------------------------------------------




                                                                                                                            EXHIBIT A-8

                                                     FORM OF CLASS R-X CERTIFICATE

                  THIS CERTIFICATE MAY NOT BE HELD BY OR TRANSFERRED TO A NON-UNITED  STATES PERSON OR A DISQUALIFIED  ORGANIZATION (AS
DEFINED BELOW).

                  SOLELY FOR U.S.  FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "RESIDUAL  INTEREST" IN A "REAL ESTATE MORTGAGE
INVESTMENT  CONDUIT" AS THOSE TERMS ARE  DEFINED,  RESPECTIVELY,  IN SECTIONS  860G AND 860D OF THE INTERNAL  REVENUE CODE OF 1986,  AS
AMENDED (THE "CODE").

                  THIS  CERTIFICATE  HAS NOT  BEEN AND WILL NOT BE  REGISTERED  UNDER  THE  SECURITIES  ACT OF 1933,  AS  AMENDED  (THE
"SECURITIES ACT"), OR UNDER ANY STATE SECURITIES LAWS. THE HOLDER HEREOF, BY PURCHASING THIS CERTIFICATE,  AGREES THAT THIS CERTIFICATE
MAY BE REOFFERED,  RESOLD,  PLEDGED OR OTHERWISE  TRANSFERRED  ONLY IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS AND
ONLY (1) PURSUANT TO RULE 144A UNDER THE  SECURITIES ACT ("RULE 144A") TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A QUALIFIED
INSTITUTIONAL  BUYER WITHIN THE MEANING OF RULE 144A (A "QIB"),  PURCHASING  FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE ACCOUNT OF
A QIB, WHOM THE HOLDER HAS INFORMED,  IN EACH CASE,  THAT THE REOFFER,  RESALE,  PLEDGE OR OTHER  TRANSFER IS BEING MADE IN RELIANCE ON
RULE 144A OR (2) IN CERTIFICATED  FORM TO AN  "INSTITUTIONAL  ACCREDITED  INVESTOR" WITHIN THE MEANING THEREOF IN RULE 501(a)(1),  (2),
(3) or (7) OF REGULATION D UNDER THE ACT OR ANY ENTITY IN WHICH ALL OF THE EQUITY  OWNERS COME WITHIN SUCH  PARAGRAPHS  PURCHASING  NOT
FOR  DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT,  SUBJECT TO (A) THE RECEIPT BY THE TRUSTEE OF A LETTER  SUBSTANTIALLY IN THE FORM
PROVIDED IN THE  AGREEMENT  AND (B) THE RECEIPT BY THE TRUSTEE OF SUCH OTHER  EVIDENCE  ACCEPTABLE  TO THE TRUSTEE  THAT SUCH  REOFFER,
RESALE,  PLEDGE OR TRANSFER IS IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE LAWS OR IN EACH CASE IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION.

                  THIS  CERTIFICATE MAY NOT BE ACQUIRED  DIRECTLY OR INDIRECTLY BY, OR ON BEHALF OF, AN EMPLOYEE  BENEFIT PLAN OR OTHER
RETIREMENT  ARRANGEMENT  (A "PLAN")  THAT IS SUBJECT TO TITLE I OF THE EMPLOYEE  RETIREMENT  INCOME  SECURITY ACT OF 1974,  AS AMENDED,
AND/OR  SECTION 4975 OF THE INTERNAL  REVENUE CODE OF 1986,  AS AMENDED  (THE  "CODE"),  OR BY A PERSON USING "PLAN  ASSETS" OF A PLAN,
UNLESS THE PROPOSED  TRANSFEREE  PROVIDES THE TRUSTEE WITH AN OPINION OF COUNSEL FOR THE BENEFIT OF THE TRUSTEE AND THE SERVICER AND ON
WHICH THEY MAY RELY WHICH IS SATISFACTORY  TO THE TRUSTEE THAT THE PURCHASE OF THIS  CERTIFICATE IS PERMISSIBLE  UNDER  APPLICABLE LAW,
WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT  PROHIBITED  TRANSACTION UNDER SECTION 406 OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT
OF 1974,  AS AMENDED,  OR SECTION 4975 OF THE CODE AND WILL NOT SUBJECT THE SERVICER OR THE TRUSTEE TO ANY  OBLIGATION  OR LIABILITY IN
ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT.

                  ANY RESALE,  TRANSFER OR OTHER DISPOSITION OF THIS CERTIFICATE MAY BE MADE ONLY IF THE PROPOSED TRANSFEREE PROVIDES A
TRANSFER  AFFIDAVIT  TO THE  SERVICER AND THE TRUSTEE THAT (1) SUCH  TRANSFEREE  IS NOT (A) THE UNITED  STATES,  ANY STATE OR POLITICAL
SUBDIVISION  THEREOF,  ANY POSSESSION OF THE UNITED STATES,  OR ANY AGENCY OR  INSTRUMENTALITY  OF ANY OF THE FOREGOING  (OTHER THAN AN
INSTRUMENTALITY  WHICH IS A  CORPORATION  IF ALL OF ITS  ACTIVITIES  ARE SUBJECT TO TAX AND EXCEPT FOR  FREDDIE  MAC, A MAJORITY OF ITS
BOARD OF DIRECTORS IS NOT SELECTED BY SUCH  GOVERNMENTAL  UNIT),  (B) A FOREIGN  GOVERNMENT,  ANY  INTERNATIONAL  ORGANIZATION,  OR ANY
AGENCY OR  INSTRUMENTALITY  OF EITHER OF THE FOREGOING,  (C) ANY ORGANIZATION  (OTHER THAN CERTAIN FARMERS'  COOPERATIVES  DESCRIBED IN
SECTION 521 OF THE CODE) WHICH IS EXEMPT FROM THE TAX IMPOSED BY CHAPTER 1 OF THE CODE UNLESS SUCH  ORGANIZATION  IS SUBJECT TO THE TAX
IMPOSED BY SECTION 511 OF THE CODE (INCLUDING THE TAX IMPOSED BY SECTION 511 OF THE CODE ON UNRELATED  BUSINESS  TAXABLE  INCOME),  (D)
RURAL ELECTRIC AND TELEPHONE  COOPERATIVES  DESCRIBED IN SECTION  1381(a)(2)(C)  OF THE CODE, (E) AN ELECTING LARGE  PARTNERSHIP  UNDER
SECTION 775(a) OF THE CODE (ANY SUCH PERSON  DESCRIBED IN THE FOREGOING  CLAUSES (A), (B), (C), (D) OR (E) BEING HEREIN  REFERRED TO AS
A  "DISQUALIFIED  ORGANIZATION"),  OR (F) AN AGENT OF A  DISQUALIFIED  ORGANIZATION,  (2) NO PURPOSE OF SUCH  TRANSFER IS TO IMPEDE THE
ASSESSMENT OR COLLECTION OF TAX AND (3) SUCH TRANSFEREE  SATISFIES CERTAIN ADDITIONAL  CONDITIONS  RELATING TO THE FINANCIAL  CONDITION
OF THE PROPOSED  TRANSFEREE.  NOTWITHSTANDING THE REGISTRATION IN THE CERTIFICATE  REGISTER OR ANY TRANSFER,  SALE OR OTHER DISPOSITION
OF THIS CERTIFICATE TO A DISQUALIFIED  ORGANIZATION OR AN AGENT OF A DISQUALIFIED  ORGANIZATION,  SUCH REGISTRATION  SHALL BE DEEMED TO
BE OF NO LEGAL FORCE OR EFFECT  WHATSOEVER  AND SUCH PERSON SHALL NOT BE DEEMED TO BE A  CERTIFICATEHOLDER  FOR ANY PURPOSE  HEREUNDER,
INCLUDING, BUT NOT LIMITED TO, THE RECEIPT OF DISTRIBUTIONS ON THIS CERTIFICATE.




--------------------------------------------------------------------------------




Certificate No. 1                                                             Percentage Interest: 100%


Class R-X


Date of Pooling and Servicing Agreement and Cut-off Date:                     Aggregate Initial Current Principal Amount of this Certificate as of the
June 1, 2007                                                                  Cut-off Date:
                                                                              $_______


                                                                              Initial Current Principal Amount of this Certificate as of the Cut-off
First Distribution Date:                                                      Date:
July 25, 2007                                                                 $_______


Servicer:                                                                     CUSIP: ___________
EMC Mortgage Corporation


Assumed Final Distribution Date:
July 25, 2037



                                    BEAR STEARNS MORTGAGE FUNDING TRUST 2007-AR5
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2007-AR5

         evidencing a fractional undivided interest in the distributions  allocable to the Class R-X Certificates with respect
         to a Trust Fund consisting  primarily of a pool of adjustable  interest rate mortgage loans secured by first liens on
         one- to four-family  residential  properties (the "Mortgage Loans") and sold by Structured Asset Mortgage Investments
         II Inc.

                  This  Certificate  is payable  solely from the assets of the Trust Fund,  and does not  represent an obligation of or
interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the Servicer or the Trustee  referred to below or any of their
affiliates  or any other  person.  Neither  this  Certificate  nor the  underlying  Mortgage  Loans are  guaranteed  or  insured by any
governmental  entity or by SAMI II, the Servicer or the Trustee or any of their  affiliates or any other  person.  None of SAMI II, the
Servicer or any of their  affiliates  will have any  obligation  with  respect to any  certificate  or other  obligation  secured by or
payable from payments on the Certificates.

                  This certifies that Bear,  Stearns  Securities  Corp. is the registered  owner of the Fractional  Undivided  Interest
evidenced  hereby in the beneficial  ownership  interest of Certificates  of the same Class as this  Certificate in a trust (the "Trust
Fund")  primarily  consisting of the Mortgage Loans sold by SAMI II. The Mortgage Loans were sold by EMC Mortgage  Corporation  ("EMC")
to SAMI II. EMC will act as servicer of the Mortgage  Loans (the  "Servicer,"  which term  includes any  successors  thereto  under the
Agreement referred to below).  The Trust Fund was created pursuant to the Pooling and Servicing  Agreement dated as of the Cut-off Date
specified above (the  "Agreement"),  among SAMI II, as depositor (the "Seller"),  EMC and Wells Fargo Bank,  National  Association,  as
trustee (the "Trustee"),  a summary of certain of the pertinent  provisions of which is set forth hereafter.  To the extent not defined
herein,  capitalized  terms used herein shall have the meaning ascribed to them in the Agreement.  This Certificate is issued under and
is subject to the terms,  provisions and conditions of the Agreement,  to which  Agreement the Holder of this  Certificate by virtue of
its acceptance hereof assents and by which such Holder is bound.

                  Each  Holder  of this  Certificate  will be deemed to have  agreed to be bound by the  restrictions  set forth in the
Agreement to the effect that (i) each person holding or acquiring any ownership  interest in this  Certificate  must be a United States
Person and a Permitted  Transferee,  (ii) the transfer of any  ownership  interest in this  Certificate  will be  conditioned  upon the
delivery  to the  Trustee  of,  among  other  things,  an  affidavit  to the effect  that it is a United  States  Person and  Permitted
Transferee,  (iii) any attempted or purported  transfer of any ownership interest in this Certificate in violation of such restrictions
will be  absolutely  null and void and will vest no rights in the  purported  transferee,  and (iv) if any  person  other than a United
States Person and a Permitted  Transferee  acquires any ownership interest in this Certificate in violation of such restrictions,  then
the Seller will have the right, in its sole discretion and without notice to the Holder of this  Certificate,  to sell this Certificate
to a  purchaser  selected  by the  Seller,  which  purchaser  may be the Seller,  or any  affiliate  of the  Seller,  on such terms and
conditions as the Seller may choose.

                  The  Trustee  will  distribute  on the 25th day of each  month,  or,  if such  25th day is not a  Business  Day,  the
immediately  following  Business Day (each, a "Distribution  Date"),  commencing on the first Distribution Date specified above, to the
Person in whose name this  Certificate  is  registered  at the close of business on the Business Day prior to the related  Distribution
Date, an amount equal to the product of the Fractional  Undivided  Interest  evidenced by this  Certificate  and the amount required to
be  distributed  to the Holders of  Certificates  of the same Class as this  Certificate.  The Assumed Final  Distribution  Date is the
Distribution  Date in the month following the latest  scheduled  maturity date of any Mortgage Loan and is not likely to be the date on
which the Current Principal Amount of this Class of Certificates will be reduced to zero.

                  Distributions  on this  Certificate will be made by the Trustee by check mailed to the address of the Person entitled
thereto as such name and address  shall appear on the  Certificate  Register or, if such Person so requests by notifying the Trustee in
writing as specified in the Agreement,  by wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will
be made after due notice by Trustee of the pendency of such  distribution and only upon  presentation and surrender of this Certificate
at the office or agency appointed by the Trustee for that purpose and designated in such notice.


                  No transfer of this  Certificate  shall be made unless the  transfer is made  pursuant to an  effective  registration
statement  under the  Securities  Act of 1933,  as amended  (the "1933 Act"),  and an effective  registration  or  qualification  under
applicable state securities laws, or is made in a transaction that does not require such  registration or  qualification.  In the event
that such a transfer of this  Certificate is to be made without  registration  or  qualification,  the Trustee shall require receipt of
(i) if such  transfer is  purportedly  being made (a) in reliance  upon Rule 144A under the 1933 Act or (b) to a transferee  that is an
"Institutional  Accredited Investor" within the meaning of Rule 501(a)(1),  (2), (3) or (7) of Regulation D under the 1933 Act, written
certifications  from the Holder of the  Certificate  desiring to effect the transfer,  and from such Holder's  prospective  transferee,
substantially  in the forms  attached to the Agreement as Exhibit F-1 or F-2, as applicable,  and (ii) if requested by the Trustee,  an
Opinion of Counsel  satisfactory  to it that such transfer may be made without such  registration  or  qualification  (which Opinion of
Counsel shall not be an expense of the Trust Fund or of the Seller or the Trustee in their  respective  capacities  as such),  together
with copies of the written  certification(s)  of the Holder of the  Certificate  desiring to effect the transfer  and/or such  Holder's
prospective  transferee  upon which such  Opinion of Counsel is based.  Neither the Seller nor the Trustee is  obligated to register or
qualify the Class of  Certificates  specified on the face hereof under the 1933 Act or any other  securities  law or to take any action
not otherwise  required under the Agreement to permit the transfer of such  Certificates  without  registration or  qualification.  Any
Holder  desiring  to effect a transfer  of this  Certificate  shall be required  to  indemnify  the Trustee and the Seller  against any
liability that may result if the transfer is not so exempt or is not made in accordance with such federal and state laws.

                  No transfer of this Class R-X Certificate  will be made unless the Trustee has received either (i) opinion of counsel
for the benefit of the Trustee and the  Servicer  and which they may rely which is  satisfactory  to the Trustee  that the  purchase of
this certificate is permissible  under local law, will not constitute or result in a non-exempt  prohibited  transaction  under Section
406 of the Employee  Retirement  Income Security Act of 1974, as amended  ("ERISA"),  and Section 4975 of the Internal Revenue Code, as
amended (the "Code") and will not subject the Servicer or the Trustee to any  obligation  or liability in addition to those  undertaken
in the Agreement or (ii) a representation  letter stating that the transferee is not acquiring  directly or indirectly by, or on behalf
of, an employee  benefit plan or other  retirement  arrangement (a "Plan") that is subject to Title I of ERISA,  and/or Section 4975 of
the Code, or by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of Certificates  designated as set forth on the face hereof (the
"Certificates").  The  Certificates,  in the  aggregate,  evidence the entire  beneficial  ownership  interest in the Trust Fund formed
pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look solely to the Trust Fund for
payment  hereunder and that the Trustee is not liable to the  Certificateholders  for any amount payable under this  Certificate or the
Agreement or, except as expressly provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to  summarize  the  Agreement  and  reference  is made to the  Agreement  for the
interests,  rights and limitations of rights, benefits,  obligations and duties evidenced hereby, and the rights, duties and immunities
of the Trustee.

                  The Agreement permits,  with certain  exceptions therein provided:  (i) the amendment thereof and the modification of
the rights and  obligations of the Seller,  the Servicer and the Trustee and the rights of the  Certificateholders  under the Agreement
from time to time by the Seller,  the  Servicer and the Trustee,  and (ii) the  amendment  thereof by the Servicer and the Trustee with
the consent of the Holders of Certificates,  evidencing  Fractional Undivided Interests aggregating not less than 51% of the Trust Fund
(or in certain cases,  Holders of Certificates of affected  Classes  evidencing such percentage of the Fractional  Undivided  Interests
thereof).  Any such  consent by the Holder of this  Certificate  shall be  conclusive  and  binding on such  Holder and upon all future
Holders of this  Certificate and of any  Certificate  issued upon the transfer hereof or in lieu hereof whether or not notation of such
consent is made upon this Certificate.  The Agreement also permits the amendment thereof in certain limited circumstances,  without the
consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the transfer of this Certificate
will be  registered  with the Trustee  upon  surrender  of this  Certificate  for  registration  of transfer at the offices or agencies
maintained  by the  Trustee  for such  purposes,  duly  endorsed  by,  or  accompanied  by a written  instrument  of  transfer  in form
satisfactory  to the Trustee duly  executed by the Holder hereof or such Holder's  attorney duly  authorized in writing,  and thereupon
one or more new Certificates in authorized  denominations  representing a like aggregate  Fractional  Undivided Interest will be issued
to the designated transferee.

                  The  Certificates  are issuable  only as registered  Certificates  without  coupons in the Classes and  denominations
specified in the Agreement.  As provided in the Agreement and subject to certain  limitations  therein set forth,  this  Certificate is
exchangeable for one or more new Certificates  evidencing the same Class and in the same aggregate  Fractional  Undivided Interest,  as
requested by the Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such registration of transfer, but the Trustee may
require payment of a sum sufficient to cover any tax or other  governmental  charge payable in connection  therewith.  The Seller,  the
Servicer,  the  Trustee and any agent of any of them may treat the Person in whose name this  Certificate  is  registered  as the owner
hereof for all purposes, and none of the Seller, the Trustee or any such agent shall be affected by notice to the contrary.

                  The  obligations  created by the Agreement and the Trust Fund created  thereby  (other than the  obligations  to make
payments to  Certificateholders  with respect to the termination of the Agreement) shall terminate upon the earlier of (i) the later of
(A) the maturity or other  liquidation  (or Advance with respect  thereto) of the last  Mortgage  Loan  remaining in the Trust Fund and
disposition  of all property  acquired upon  foreclosure  or deed in lieu of foreclosure of any Mortgage Loan and (B) the remittance of
all funds due under the  Agreement,  or (ii) the optional  repurchase by the party named in the Agreement of all the Mortgage Loans and
other assets of the Trust Fund in accordance  with the terms of the  Agreement.  Such optional  repurchase  may be made only if (i) the
Stated  Principal  Balance of the  Mortgage  Loans in a Loan Group at the time of any such  repurchase  is less than 10% of the Cut-off
Date  Balance of such  Mortgage  Loans or (ii) the  Depositor,  based upon an Opinion of Counsel  addressed  to the  Depositor  and the
Trustee has  determined  that the REMIC status of any REMIC under the Agreement  has been lost or that a  substantial  risk exists that
such REMIC status will be lost for the  then-current  taxable year. The exercise of such right will effect the early  retirement of the
Certificates.  In no event,  however, will the Trust Fund created by the Agreement continue beyond the expiration of 21 years after the
death of certain persons identified in the Agreement.

                  Unless this Certificate has been  countersigned by an authorized  signatory of the Trustee by manual signature,  this
Certificate shall not be entitled to any benefit under the Agreement or be valid for any purpose.




--------------------------------------------------------------------------------




                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: June 29, 2007                                          WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Not in its individual capacity but solely as Trustee


                                                              By:_________________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This is one of the Class R-X Certificates referred to in the within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory of Wells Fargo Bank, National  Association,  not in
                                                              its individual capacity but solely as Trustee

                                                              By:_________________________________________________
                                                                                Authorized Signatory




--------------------------------------------------------------------------------




                                                     ASSIGNMENT

                  FOR    VALUE    RECEIVED,     the    undersigned     hereby     sell(s),     assign(s)    and    transfer(s)     unto
__________________________________  (Please  print or typewrite  name and address  including  postal zip code of assignee) a Fractional
Undivided  Interest  evidenced by the within Mortgage  Pass-Through  Certificate and hereby  authorizes the transfer of registration of
such interest to assignee on the Certificate Register of the Trust Fund.

                  I (We) further direct the Certificate  Registrar to issue a new Certificate of a like  denomination and Class, to the
above named assignee and deliver such Certificate to the following address:




Dated:
                                                              _________________________________________________
                                                              Signature by or on behalf of assignor



                                                              _________________________________________________
                                                              Signature Guaranteed



                                                       DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions   shall   be   made,   by  wire   transfer   or   otherwise,   in   immediately   available   funds  to
_________________________________  for the account of _________________________  account number _____________,  or, if mailed by check,
to ______________________________.  Applicable statements should be mailed to _____________________________________________.

                  This information is provided by    __________________,  the assignee  named above,  or  ________________________,  as
its agent.




--------------------------------------------------------------------------------




                                                                                                                            EXHIBIT A-9

                                                 FORM OF CLASS I-X-[1][2] CERTIFICATE

                  SOLELY FOR U.S.  FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST" IN A "REAL ESTATE  MORTGAGE
INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS  860G AND 860D OF THE INTERNAL  REVENUE CODE OF 1986 (THE
"CODE").

                  UNLESS THIS  CERTIFICATE  IS  PRESENTED  BY AN  AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST  COMPANY TO THE
SECURITIES  ADMINISTRATOR OR ITS AGENT FOR REGISTRATION OF TRANSFER,  EXCHANGE OR PAYMENT,  AND ANY CERTIFICATE ISSUED IS REGISTERED IN
THE NAME OF CEDE & CO. OR SUCH OTHER NAME AS  REQUESTED  BY AN  AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST  COMPANY  AND ANY
PAYMENT IS MADE TO CEDE & CO., ANY  TRANSFER,  PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL  SINCE
THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

                  EACH BENEFICIAL OWNER OF A CLASS I-X-[1][2]  CERTIFICATE OR ANY INTEREST THEREIN SHALL BE DEEMED TO HAVE REPRESENTED,
BY VIRTUE OF ITS ACQUISITION OR HOLDING OF THAT  CERTIFICATE OR INTEREST  THEREIN,  THAT EITHER (I) SUCH  CERTIFICATE IS RATED AT LEAST
"BBB-" OR ITS EQUIVALENT BY FITCH RATINGS,  S&P RATINGS,  A DIVISION OF THE MCGRAW-HILL  COMPANIES,  INC.,  MOODY'S INVESTORS  SERVICE,
INC.,  DBRS LIMITED OR DBRS,  INC.,  (II) IT IS NOT A PLAN OR INVESTING WITH "PLAN ASSETS"?  OF ANY PLAN,  (III) (1) IT IS AN INSURANCE
COMPANY,  (2) THE SOURCE OF FUNDS USED TO ACQUIRE  OR HOLD THE  CERTIFICATE  OR  INTEREST  THEREIN  IS AN  "INSURANCE  COMPANY  GENERAL
ACCOUNT," AS SUCH TERM IS DEFINED IN PROHIBITED  TRANSACTION  CLASS EXEMPTION  ("PTCE") 95-60, AND (3) THE CONDITIONS IN SECTIONS I AND
III OF PTCE 95-60 HAVE BEEN SATISFIED.




--------------------------------------------------------------------------------




Certificate No. 1                                                             Fixed Pass-Through Rate


Class I-X-[1][2]
Senior Interest Only


                                                                              Aggregate Initial Current Notional Amount of the Certificates as of the
Date of Pooling and Servicing Agreement and Cut-off Date:                     Cut-off Date:
June 1, 2007                                                                  $__________



First Distribution Date:                                                      Initial Current Notional Amount of this Certificate as of the Cut-off Date:
July 25, 2007                                                                 $__________


                                                                              Initial Principal Balance of the Principal Component of this Certificate
                                                                              as of the Cut-off Date: $0


Servicer:                                                                     CUSIP: ___________
EMC Mortgage Corporation


Assumed Final Distribution Date:
July 25, 2037



                                   BEAR STEARNS MORTGAGE FUNDING TRUST 2007-AR5
                                         MORTGAGE PASS-THROUGH CERTIFICATE
                                                  SERIES 2007-AR5

         evidencing a fractional undivided interest in the distributions  allocable to the Class I-X-[1][2]  Certificates with
         respect to a Trust Fund  consisting  primarily of a pool of adjustable  interest rate mortgage loans secured by first
         liens on one- to four- family  residential  properties (the "Mortgage  Loans") and sold by Structured  Asset Mortgage
         Investments II Inc.


                  This  Certificate  is payable solely from the assets of the Trust Fund, and does not represent an obligation of or an
interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the Servicer or the Trustee  referred to below or any of their
affiliates  or any other  person.  Neither  this  Certificate  nor the  underlying  Mortgage  Loans are  guaranteed  or  insured by any
governmental  entity or by SAMI II, the Servicer or the Trustee or any of their  affiliates or any other  person.  None of SAMI II, the
Servicer or any of their  affiliates  will have any  obligation  with  respect to any  certificate  or other  obligation  secured by or
payable from payments on the Certificates.

                  This certifies that Cede & Co. is the registered owner of the Fractional  Undivided  Interest evidenced hereby in the
beneficial  ownership  interest  of  Certificates  of the same  Class as this  Certificate  in a trust  (the  "Trust  Fund")  primarily
consisting  of the Mortgage  Loans sold by SAMI II. The Mortgage  Loans were sold by EMC Mortgage  Corporation  ("EMC") to SAMI II. EMC
will act as servicer of the Mortgage Loans (the  "Servicer,"  which term includes any successors  thereto under the Agreement  referred
to below).  The Trust Fund was created  pursuant to the Pooling and Servicing  Agreement  dated as of the Cut-off Date specified  above
(the  "Agreement"),  among SAMI II, as  depositor  (the  "Seller"),  EMC and Wells Fargo Bank,  National  Association,  as trustee (the
"Trustee"),  a summary of certain of the  pertinent  provisions  of which is set forth  hereafter.  To the extent not  defined  herein,
capitalized  terms used herein  shall have the meaning  ascribed to them in the  Agreement.  This  Certificate  is issued  under and is
subject to the terms,  provisions and conditions of the Agreement,  to which Agreement the Holder of this  Certificate by virtue of its
acceptance hereof assents and by which such Holder is bound.

                  Interest on this  Certificate  will accrue during the period from and including the preceding  Distribution  Date (as
hereinafter  defined) (or in the case of the first  Distribution  Date,  from the Closing  Date) to and  including the day prior to the
current  Distribution  Date on the Current  Principal Amount hereof at a per annum rate equal to the Pass-Through Rate set forth in the
Agreement.  The Trustee will  distribute  on the 25th day of each month,  or, if such 25th day is not a Business  Day, the  immediately
following  Business Day (each, a "Distribution  Date"),  commencing on the first  Distribution  Date specified  above, to the Person in
whose name this  Certificate  is registered at the close of business on the last Business Day of the prior  calendar  month,  an amount
equal to the product of the Fractional  Undivided  Interest  evidenced by this Certificate and the amount required to be distributed to
the Holders of Certificates of the same Class as this Certificate.

                  Distributions  on this  Certificate will be made by the Trustee by check mailed to the address of the Person entitled
thereto as such name and address  shall appear on the  Certificate  Register or, if such Person so requests by notifying the Trustee in
writing as specified in the Agreement,  by wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will
be made after due notice by the  Trustee  of the  pendency  of such  distribution  and only upon  presentation  and  surrender  of this
Certificate  at the office or agency  appointed by the Trustee for that  purpose and  designated  in such  notice.  Each of the initial
Notional  Amount of this  Certificate and the initial  principal  balance of the principal  component of this  Certificate is set forth
above. The principal  balance of the principal  component of this Certificate will be reduced to the extent of distributions  allocable
to principal  hereon and any Realized  Losses  allocable  hereto.  In the event that  interest  accrued on the Notional  Amount of this
Certificate  is reduced as a result of the  allocation  of Net Deferred  Interest on the related  Mortgage  Loans,  as described in the
Agreement, the principal balance of the principal component of this Certificate will increase by the amount of such reduction.

                  Each beneficial owner of a Class I-X-[1][2]  Certificate or any interest therein shall be deemed to have represented,
by virtue of its acquisition or holding of that  Certificate or interest  therein,  that either (i) such  Certificate is rated at least
"BBB-" or its equivalent by Fitch Ratings,  Standard & Poor's Rating Services, a division of The McGraw-Hill  Companies,  Inc., Moody's
Investors  Service,  Inc., DBRS Limited or DBRS,  Inc., (ii) it is not a Plan or investing with "plan assets" of any Plan,  (iii)(1) it
is an insurance  company,  (2) the source of funds used to acquire or hold the Certificate or interest therein is an "insurance company
general  account," as such term is defined in  Prohibited  Transaction  Class  Exemption  ("PTCE")  95-60,  and (3) the  conditions  in
Sections I and III of PTCE 95-60 have been satisfied.

                  This  Certificate is one of a duly authorized  issue of Certificates  designated as set forth on the face hereof (the
"Certificates").  The  Certificates,  in the  aggregate,  evidence the entire  beneficial  ownership  interest in the Trust Fund formed
pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look solely to the Trust Fund for
payment  hereunder and that the Trustee is not liable to the  Certificateholders  for any amount payable under this  Certificate or the
Agreement or, except as expressly provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to  summarize  the  Agreement  and  reference  is made to the  Agreement  for the
interests,  rights and limitations of rights, benefits,  obligations and duties evidenced hereby, and the rights, duties and immunities
of the Trustee.

                  The Agreement permits,  with certain  exceptions therein provided:  (i) the amendment thereof and the modification of
the rights and  obligations of the Seller,  the Servicer and the Trustee and the rights of the  Certificateholders  under the Agreement
from time to time by the Seller,  the  Servicer and the Trustee,  and (ii) the  amendment  thereof by the Servicer and the Trustee with
the consent of the Holders of Certificates,  evidencing  Fractional Undivided Interests aggregating not less than 51% of the Trust Fund
(or in certain cases,  Holders of Certificates of affected  Classes  evidencing such percentage of the Fractional  Undivided  Interests
thereof).  Any such  consent by the Holder of this  Certificate  shall be  conclusive  and  binding on such  Holder and upon all future
Holders of this  Certificate and of any  Certificate  issued upon the transfer hereof or in lieu hereof whether or not notation of such
consent is made upon this Certificate.  The Agreement also permits the amendment thereof in certain limited circumstances,  without the
consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the transfer of this Certificate
will be  registered  with the Trustee  upon  surrender  of this  Certificate  for  registration  of transfer at the offices or agencies
maintained  by the  Trustee  for such  purposes,  duly  endorsed  by,  or  accompanied  by a written  instrument  of  transfer  in form
satisfactory  to the Trustee duly  executed by the Holder hereof or such Holder's  attorney duly  authorized in writing,  and thereupon
one or more new Certificates in authorized  denominations  representing a like aggregate  Fractional  Undivided Interest will be issued
to the designated transferee.

                  The  Certificates  are issuable  only as registered  Certificates  without  coupons in the Classes and  denominations
specified in the Agreement.  As provided in the Agreement and subject to certain  limitations  therein set forth,  this  Certificate is
exchangeable for one or more new Certificates  evidencing the same Class and in the same aggregate  Fractional  Undivided Interest,  as
requested by the Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such registration of transfer, but the Trustee may
require payment of a sum sufficient to cover any tax or other  governmental  charge payable in connection  therewith.  The Seller,  the
Servicer,  the  Trustee and any agent of any of them may treat the Person in whose name this  Certificate  is  registered  as the owner
hereof for all purposes, and none of the Seller, the Trustee or any such agent shall be affected by notice to the contrary.

                  The  obligations  created by the Agreement and the Trust Fund created  thereby  (other than the  obligations  to make
payments to  Certificateholders  with respect to the termination of the Agreement) shall terminate upon the earlier of (i) the later of
(A) the maturity or other  liquidation  (or Advance with respect  thereto) of the last  Mortgage  Loan  remaining in the Trust Fund and
disposition  of all property  acquired upon  foreclosure  or deed in lieu of foreclosure of any Mortgage Loan and (B) the remittance of
all funds due under the  Agreement,  or (ii) the optional  repurchase by the party named in the Agreement of all the Mortgage Loans and
other assets of the Trust Fund in accordance  with the terms of the  Agreement.  Such optional  repurchase  may be made only if (i) the
Stated  Principal  Balance of the  Mortgage  Loans in a Loan Group at the time of any such  repurchase  is less than 10% of the Cut-off
Date  Balance of such  Mortgage  Loans or (ii) the  Depositor,  based upon an Opinion of Counsel  addressed  to the  Depositor  and the
Trustee has  determined  that the REMIC status of any REMIC under the Agreement  has been lost or that a  substantial  risk exists that
such REMIC status will be lost for the  then-current  taxable year. The exercise of such right will effect the early  retirement of the
Certificates.  In no event,  however, will the Trust Fund created by the Agreement continue beyond the expiration of 21 years after the
death of certain persons identified in the Agreement.

                  Unless this Certificate has been  countersigned by an authorized  signatory of the Trustee by manual signature,  this
Certificate shall not be entitled to any benefit under the Agreement or be valid for any purpose.




--------------------------------------------------------------------------------




                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: June 29, 2007                                          WELLS FARGO BANK, NATIONAL ASSOCIATON
                                                              Not in its individual capacity but solely as Trustee


                                                              By:_________________________________________________
                                                                                Authorized Signatory


                                           CERTIFICATE OF AUTHENTICATION

                  This is one of the Class I-X-[1][2] Certificates referred to in the within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory of Wells Fargo Bank, National  Association,  not in
                                                              its individual capacity but solely as Trustee


                                                              By:_________________________________________________
                                                                                Authorized Signatory



--------------------------------------------------------------------------------



                                                    ASSIGNMENT

                  FOR    VALUE    RECEIVED,     the    undersigned     hereby     sell(s),     assign(s)    and    transfer(s)     unto
__________________________________  (Please  print or typewrite  name and address  including  postal zip code of assignee) a Fractional
Undivided  Interest  evidenced by the within Mortgage  Pass-Through  Certificate and hereby  authorizes the transfer of registration of
such interest to assignee on the Certificate Register of the Trust Fund.

                  I (We) further direct the Certificate  Registrar to issue a new Certificate of a like  denomination and Class, to the
above named assignee and deliver such Certificate to the following address:




Dated:
                                                              _________________________________________________
                                                              Signature by or on behalf of assignor



                                                              _________________________________________________
                                                              Signature Guaranteed



                                                       DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions   shall   be   made,   by  wire   transfer   or   otherwise,   in   immediately   available   funds  to
_________________________________  for the account of _________________________  account number _____________,  or, if mailed by check,
to ______________________________.  Applicable statements should be mailed to _____________________________________________.

This information is provided by     __________________, the assignee named above, or ________________________, as its agent.




--------------------------------------------------------------------------------




                                                                                                                           EXHIBIT A-10

                                                 FORM OF CLASS [I][II]-XP CERTIFICATE

                  THIS  CERTIFICATE  HAS NOT  BEEN AND WILL NOT BE  REGISTERED  UNDER  THE  SECURITIES  ACT OF 1933,  AS  AMENDED  (THE
"SECURITIES ACT"), OR UNDER ANY STATE SECURITIES LAWS. THE HOLDER HEREOF, BY PURCHASING THIS CERTIFICATE,  AGREES THAT THIS CERTIFICATE
MAY BE REOFFERED,  RESOLD,  PLEDGED OR OTHERWISE  TRANSFERRED  ONLY IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS AND
ONLY (1) PURSUANT TO RULE 144A UNDER THE  SECURITIES ACT ("RULE 144A") TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A QUALIFIED
INSTITUTIONAL  BUYER WITHIN THE MEANING OF RULE 144A (A "QIB"),  PURCHASING  FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE ACCOUNT OF
A QIB, WHOM THE HOLDER HAS INFORMED,  IN EACH CASE,  THAT THE REOFFER,  RESALE,  PLEDGE OR OTHER  TRANSFER IS BEING MADE IN RELIANCE ON
RULE 144A OR (2) IN CERTIFICATED  FORM TO AN  "INSTITUTIONAL  ACCREDITED  INVESTOR" WITHIN THE MEANING THEREOF IN RULE 501(a)(1),  (2),
(3) or (7) OF REGULATION D UNDER THE ACT OR ANY ENTITY IN WHICH ALL OF THE EQUITY  OWNERS COME WITHIN SUCH  PARAGRAPHS  PURCHASING  NOT
FOR  DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT,  SUBJECT TO (A) THE RECEIPT BY THE TRUSTEE OF A LETTER  SUBSTANTIALLY IN THE FORM
PROVIDED IN THE  AGREEMENT  AND (B) THE RECEIPT BY THE TRUSTEE OF SUCH OTHER  EVIDENCE  ACCEPTABLE  TO THE TRUSTEE  THAT SUCH  REOFFER,
RESALE,  PLEDGE OR TRANSFER IS IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE LAWS OR IN EACH CASE IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION.

                  THIS  CERTIFICATE MAY NOT BE ACQUIRED  DIRECTLY OR INDIRECTLY BY, OR ON BEHALF OF, AN EMPLOYEE  BENEFIT PLAN OR OTHER
RETIREMENT  ARRANGEMENT  (A "PLAN")  THAT IS SUBJECT TO TITLE I OF THE EMPLOYEE  RETIREMENT  INCOME  SECURITY ACT OF 1974,  AS AMENDED,
AND/OR  SECTION 4975 OF THE INTERNAL  REVENUE CODE OF 1986,  AS AMENDED  (THE  "CODE"),  OR BY A PERSON USING "PLAN  ASSETS" OF A PLAN,
UNLESS THE PROPOSED  TRANSFEREE  PROVIDES THE TRUSTEE WITH AN OPINION OF COUNSEL FOR THE BENEFIT OF THE TRUSTEE AND THE SERVICER AND ON
WHICH THEY MAY RELY WHICH IS SATISFACTORY  TO THE TRUSTEE THAT THE PURCHASE OF THIS  CERTIFICATE IS PERMISSIBLE  UNDER  APPLICABLE LAW,
WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT  PROHIBITED  TRANSACTION UNDER SECTION 406 OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT
OF 1974,  AS AMENDED,  OR SECTION 4975 OF THE CODE AND WILL NOT SUBJECT THE SERVICER OR THE TRUSTEE TO ANY  OBLIGATION  OR LIABILITY IN
ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT.




--------------------------------------------------------------------------------




Certificate No. [1][2]
                                                                              Aggregate Initial Current Notional Amount of the Class [I][II]-XP-[1][2]
                                                                              Certificates as of the Cut-off Date:
                                                                              $__________


Class [I][II]-XP-[1][2] Certificate


                                                                              Initial Notional Amount of the Class I][II]-XP-[1][2] Certificates as of
                                                                              the Cut-off Date:
                                                                              $__________


Date of Pooling and Servicing Agreement
and Cut-off Date:
June 1, 2007                                                                  Percentage Interest of this Certificate:
                                                                              _____%


First Distribution Date:
July 25, 2007


Servicer:                                                                     CUSIP: ___________
EMC Mortgage Corporation


Assumed Final Distribution Date:
July 25, 2037



                                   BEAR STEARNS MORTGAGE FUNDING TRUST 2007-AR5
                                         MORTGAGE PASS-THROUGH CERTIFICATE
                                                  SERIES 2007-AR5

         evidencing  a  fractional  undivided  interest  in  the  distributions   allocable  to  the  Class  [I][II]-XP-[1][2]
         Certificates with respect to a Trust Fund consisting  primarily of a pool of adjustable  interest rate mortgage loans
         secured by first liens on one- to four- family  residential  properties (the "Mortgage Loans") and sold by Structured
         Asset Mortgage Investments II Inc.


                  This  Certificate  is payable  solely from the assets of the Trust Fund,  and does not  represent an obligation of or
interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the Servicer or the Trustee  referred to below or any of their
affiliates  or any other  person.  Neither  this  Certificate  nor the  underlying  Mortgage  Loans are  guaranteed  or  insured by any
governmental  entity or by SAMI II, the Servicer or the Trustee or any of their  affiliates or any other  person.  None of SAMI II, the
Servicer or any of their  affiliates  will have any  obligation  with  respect to any  certificate  or other  obligation  secured by or
payable from payments on the Certificates.

                  This certifies that Bear,  Stearns  Securities  Corp. is the registered  owner of the Fractional  Undivided  Interest
evidenced  hereby in the beneficial  ownership  interest of Certificates  of the same Class as this  Certificate in a trust (the "Trust
Fund")  primarily  consisting of the Mortgage Loans sold by SAMI II. The Mortgage Loans were sold by EMC Mortgage  Corporation  ("EMC")
to SAMI II. EMC will act as servicer of the Mortgage  Loans (the  "Servicer,"  which term  includes any  successors  thereto  under the
Agreement referred to below).  The Trust Fund was created pursuant to the Pooling and Servicing  Agreement dated as of the Cut-off Date
specified above (the "Agreement"),  among SAMI II, as depositor (the "Seller"),  EMC and Wells Fargo, National Association,  as trustee
(the "Trustee"),  a summary of certain of the pertinent  provisions of which is set forth hereafter.  To the extent not defined herein,
capitalized  terms used herein  shall have the meaning  ascribed to them in the  Agreement.  This  Certificate  is issued  under and is
subject to the terms,  provisions and conditions of the Agreement,  to which Agreement the Holder of this  Certificate by virtue of its
acceptance hereof assents and by which such Holder is bound.

                  The  Trustee  will  distribute  on the 25th day of each  month,  or,  if such  25th day is not a  Business  Day,  the
immediately  following  Business Day (each, a "Distribution  Date"),  commencing on the first Distribution Date specified above, to the
Person in whose name this  Certificate  is  registered  at the close of business on the Business Day prior to the related  Distribution
Date, an amount equal to the product of the Fractional  Undivided  Interest  evidenced by this  Certificate  and the amount required to
be distributed to the Holders of Certificates of the same Class as this Certificate.

                  Distributions  on this  Certificate will be made by the Trustee by check mailed to the address of the Person entitled
thereto as such name and address  shall appear on the  Certificate  Register or, if such Person so requests by notifying the Trustee in
writing as specified in the Agreement,  by wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will
be made after due notice by the  Trustee  of the  pendency  of such  distribution  and only upon  presentation  and  surrender  of this
Certificate at the office or agency appointed by the Trustee for that purpose and designated in such notice.

                  No transfer of this  Certificate  shall be made unless the  transfer is made  pursuant to an  effective  registration
statement  under the  Securities  Act of 1933,  as amended  (the "1933 Act"),  and an effective  registration  or  qualification  under
applicable state securities laws, or is made in a transaction that does not require such  registration or  qualification.  In the event
that such a transfer of this  Certificate is to be made without  registration  or  qualification,  the Trustee shall require receipt of
(i) if such  transfer is  purportedly  being made (a) in reliance  upon Rule 144A under the 1933 Act or (b) to a transferee  that is an
"Institutional  Accredited Investor" within the meaning of Rule 501(a)(1),  (2), (3) or (7) of Regulation D under the 1933 Act, written
certifications  from the Holder of the  Certificate  desiring to effect the transfer,  and from such Holder's  prospective  transferee,
substantially  in the forms  attached to the Agreement as Exhibit F-1 or F-2, as applicable,  and (ii) if requested by the Trustee,  an
Opinion of Counsel  satisfactory  to it that such transfer may be made without such  registration  or  qualification  (which Opinion of
Counsel  shall not be an expense of the Trust Fund or of the Seller,  the Trustee or the  Servicer in their  respective  capacities  as
such),  together with copies of the written  certification(s)  of the Holder of the Certificate  desiring to effect the transfer and/or
such Holder's  prospective  transferee  upon which such Opinion of Counsel is based.  None of the Seller or the Trustee is obligated to
register or qualify the Class of  Certificates  specified on the face hereof under the 1933 Act or any other  securities law or to take
any  action  not  otherwise  required  under the  Agreement  to permit  the  transfer  of such  Certificates  without  registration  or
qualification.  Any Holder  desiring to effect a transfer of this  Certificate  shall be required to indemnify the Trustee,  the Seller
and the  Servicer  against  any  liability  that may result if the  transfer  is not so exempt or is not made in  accordance  with such
federal and state laws.

                  No transfer of this Class  [I][II]-XP-[1][2]  Certificate  will be made  unless the Trustee has  received  either (i)
opinion of counsel for the benefit of the Trustee and the  Servicer and which they may rely which is  satisfactory  to the Trustee that
the purchase of this certificate is permissible under local law, will not constitute or result in a non-exempt  prohibited  transaction
under  Section 406 of the Employee  Retirement  Income  Security Act of 1974,  as amended  ("ERISA"),  and Section 4975 of the Internal
Revenue  Code,  as amended (the "Code") and will not subject the Servicer or the Trustee to any  obligation or liability in addition to
those undertaken in the Agreement or (ii) a representation  letter stating that the transferee is not acquiring  directly or indirectly
by, or on behalf of, an employee  benefit plan or other retirement  arrangement (a "Plan") that is subject to Title I of ERISA,  and/or
Section 4975 of the Code, or by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of Certificates  designated as set forth on the face hereof (the
"Certificates").  The  Certificates,  in the  aggregate,  evidence the entire  beneficial  ownership  interest in the Trust Fund formed
pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look solely to the Trust Fund for
payment  hereunder and that the Trustee is not liable to the  Certificateholders  for any amount payable under this  Certificate or the
Agreement or, except as expressly provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to  summarize  the  Agreement  and  reference  is made to the  Agreement  for the
interests,  rights and limitations of rights, benefits,  obligations and duties evidenced hereby, and the rights, duties and immunities
of the Trustee.

                  The Agreement permits,  with certain  exceptions therein provided:  (i) the amendment thereof and the modification of
the rights and  obligations of the Seller,  the Servicer and the Trustee and the rights of the  Certificateholders  under the Agreement
from time to time by EMC, the Seller,  the Servicer and the  Trustee,  and (ii) the  amendment  thereof by the Servicer and the Trustee
with the consent of the Holders of Certificates,  evidencing  Fractional Undivided Interests aggregating not less than 51% of the Trust
Fund (or in certain  cases,  Holders of  Certificates  of affected  Classes  evidencing  such  percentage of the  Fractional  Undivided
Interests  thereof).  Any such consent by the Holder of this  Certificate  shall be conclusive  and binding on such Holder and upon all
future Holders of this  Certificate  and of any  Certificate  issued upon the transfer hereof or in lieu hereof whether or not notation
of such consent is made upon this  Certificate.  The Agreement  also permits the amendment  thereof in certain  limited  circumstances,
without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the transfer of this Certificate
will be  registered  with the Trustee  upon  surrender  of this  Certificate  for  registration  of transfer at the offices or agencies
maintained  by the  Trustee  for such  purposes,  duly  endorsed  by,  or  accompanied  by a written  instrument  of  transfer  in form
satisfactory  to the Trustee duly  executed by the Holder hereof or such Holder's  attorney duly  authorized in writing,  and thereupon
one or more new Certificates in authorized  denominations  representing a like aggregate  Fractional  Undivided Interest will be issued
to the designated transferee.

                  The  Certificates  are issuable  only as registered  Certificates  without  coupons in the Classes and  denominations
specified in the Agreement.  As provided in the Agreement and subject to certain  limitations  therein set forth,  this  Certificate is
exchangeable for one or more new Certificates  evidencing the same Class and in the same aggregate  Fractional  Undivided Interest,  as
requested by the Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such registration of transfer, but the Trustee may
require payment of a sum sufficient to cover any tax or other  governmental  charge payable in connection  therewith.  The Seller,  the
Servicer,  the  Trustee and any agent of any of them may treat the Person in whose name this  Certificate  is  registered  as the owner
hereof for all  purposes,  and none of the  Seller,  the  Servicer,  the  Trustee or any such agent  shall be affected by notice to the
contrary.

                  The  obligations  created by the Agreement and the Trust Fund created  thereby  (other than the  obligations  to make
payments to  Certificateholders  with respect to the termination of the Agreement) shall terminate upon the earlier of (i) the later of
the mailing of the final payment or other  liquidation  (or Advance with respect  thereto) of the last  Mortgage Loan  remaining in the
Trust Fund or the  disposition of all property  acquired upon  foreclosure or deed in lieu of foreclosure of any Mortgage Loan, or (ii)
the optional  repurchase  by the party named in the Agreement of all the Mortgage  Loans and all related REO Property  remaining in the
Trust in accordance with the terms of the Agreement.  Such optional  repurchase may be made only if (i) the Stated Principal Balance of
the Mortgage  Loans in a Loan Group at the time of any such  repurchase  is less than 10% of the Cut-off Date Balance of such  Mortgage
Loans or (ii) the  Depositor,  based upon an Opinion of Counsel  addressed to the  Depositor  and the Trustee has  determined  that the
REMIC status of any REMIC under the Agreement  has been lost or that a substantial  risk exists that such REMIC status will be lost for
the then-current taxable year. The exercise of such right will effect the early retirement of the Certificates.  In no event,  however,
will the Trust Fund created by the Agreement  continue beyond the expiration of 21 years after the death of certain persons  identified
in the Agreement.

                  Unless this Certificate has been  countersigned by an authorized  signatory of the Trustee by manual signature,  this
Certificate shall not be entitled to any benefit under the Agreement or be valid for any purpose.



--------------------------------------------------------------------------------



                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: June 29, 2007                                 WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Not in its individual capacity but solely as Trustee


                                                              By:_________________________________________________
                                                                                Authorized Signatory


                                           CERTIFICATE OF AUTHENTICATION

                  This is one of the Class [I][II]-XP-[1][2] Certificates referred to in the within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory of Wells Fargo Bank, National  Association,  not in
                                                              its individual capacity but solely as Trustee


                                                              By:_________________________________________________
                                                                                Authorized Signatory



--------------------------------------------------------------------------------


                                                              ASSIGNMENT

                  FOR    VALUE    RECEIVED,     the    undersigned     hereby     sell(s),     assign(s)    and    transfer(s)     unto
__________________________________  (Please  print or typewrite  name and address  including  postal zip code of assignee) a Fractional
Undivided  Interest  evidenced by the within Mortgage  Pass-Through  Certificate and hereby  authorizes the transfer of registration of
such interest to assignee on the Certificate Register of the Trust Fund.

                  I (We) further direct the Certificate  Registrar to issue a new Certificate of a like  denomination and Class, to the
above named assignee and deliver such Certificate to the following address:




Dated:
                                                              _________________________________________________
                                                              Signature by or on behalf of assignor



                                                              _________________________________________________
                                                              Signature Guaranteed



                                                       DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions   shall   be   made,   by  wire   transfer   or   otherwise,   in   immediately   available   funds  to
_________________________________  for the account of _________________________  account number _____________,  or, if mailed by check,
to ______________________________.  Applicable statements should be mailed to _____________________________________________.

                  This information is provided by    __________________,  the assignee  named above,  or  ________________________,  as
its agent.




--------------------------------------------------------------------------------




                                                                                                                              EXHIBIT B

                                                        MORTGAGE LOAN SCHEDULE



LOAN_SEQ                                     DEAL_INFO                                    CURRENT_BALANCE                PAYMENT                 STATED_ORIGINAL_TERM
17169246                                     GR1. NOPP                                       231153.12                   670.83                          360
17088778                                GR5. 1YRHARD/2YRSOFT                                 253264.33                   1102.5                          360
17128755                                GR5. 1YRHARD/2YRSOFT                                 377885.88                    1410                           360
17206094                                     GR1. NOPP                                        209322                     935.25                          360
16662111                                GR5. 1YRHARD/2YRSOFT                                 233881.47                   817.24                          360
17066358                                     GR1. NOPP                                       488152.62                   1566.15                         360
17167260                                     GR1. NOPP                                       301504.45                   1031.25                         360
17182716                                     GR1. NOPP                                       227567.5                    733.02                          360
16851936                                   GR3. 3YR HARD                                     379629.13                   1386.07                         360
16852021                                   GR3. 3YR HARD                                     309745.65                   766.66                          480
16852138                                   GR3. 3YR HARD                                     454479.72                   1356.66                         480
16852941                                   GR3. 3YR HARD                                     573103.2                    1426.11                         480
16853029                                   GR3. 3YR HARD                                     299370.4                    952.05                          360
16849503                                   GR3. 3YR HARD                                     377178.5                    1196.5                          360
16849219                                   GR2. 1YR/Other                                    569275.64                   1415.99                         480
16849148                                   GR3. 3YR HARD                                     548530.09                   2009.81                         360
16307873                                   GR3. 3YR HARD                                     304864.36                   1094.07                         360
16693070                                GR5. 1YRHARD/2YRSOFT                                 531632.03                   2078.13                         360
16721656                                   GR3. 3YR HARD                                     136120.99                   434.22                          360
16847923                                     GR1. NOPP                                       505749.67                   1848.1                          360
16844699                                   GR3. 3YR HARD                                     275127.99                   874.86                          360
16839822                                   GR3. 3YR HARD                                     344952.19                   1095.18                         360
16840195                                   GR3. 3YR HARD                                     339749.09                    849.6                          480
16840202                                   GR3. 3YR HARD                                     530995.11                   1333.06                         480
16835951                                   GR3. 3YR HARD                                     272266.29                   997.97                          360
16838575                                   GR3. 3YR HARD                                     323414.65                   966.62                          480
16839122                                   GR3. 3YR HARD                                     640932.96                   1592.99                         480
16832765                                   GR2. 1YR/Other                                    334707.13                   1067.13                         360
16833003                                   GR3. 3YR HARD                                     494380.82                   1569.6                          360
16833185                                   GR2. 1YR/Other                                    218446.69                   546.17                          480
16835574                                   GR3. 3YR HARD                                     194672.76                   617.55                          360
17001953                                     GR1. NOPP                                       167271.85                   638.25                          360
16823749                                   GR3. 3YR HARD                                     267133.68                   665.01                          480
16824420                                   GR3. 3YR HARD                                     452559.17                   1125.21                         480
16806967                                   GR3. 3YR HARD                                     1163579.8                   3698.85                         360
16807164                                   GR3. 3YR HARD                                     254113.04                   656.82                          480
16807206                                   GR3. 3YR HARD                                     572662.42                   1816.62                         360
16807249                                   GR3. 3YR HARD                                     406625.46                   1011.42                         480
16809484                                   GR2. 1YR/Other                                    508281.8                    1264.28                         480
16809562                                   GR3. 3YR HARD                                     406322.8                    1292.99                         360
16809612                                   GR3. 3YR HARD                                     500487.61                   1245.57                         480
16813615                                   GR2. 1YR/Other                                    658499.02                   2090.66                         360
16813776                                   GR3. 3YR HARD                                     362399.64                   1323.24                         360
16813951                                   GR3. 3YR HARD                                     252401.39                   798.31                          360
16814097                                   GR3. 3YR HARD                                     286146.64                   711.16                          480
16788597                                   GR3. 3YR HARD                                     308231.91                   977.78                          360
16788879                                   GR3. 3YR HARD                                     304605.07                   968.13                          360
16790563                                   GR3. 3YR HARD                                     244317.84                   771.93                          360
16790663                                   GR3. 3YR HARD                                     914907.26                   2275.7                          480
16790789                                   GR2. 1YR/Other                                    658837.1                    2090.66                         360
16790847                                     GR1. NOPP                                       502358.75                   1608.2                          360
16791201                                   GR3. 3YR HARD                                     506463.19                   1511.71                         480
16798780                                   GR3. 3YR HARD                                     520047.33                   1294.62                         480
16798937                                   GR3. 3YR HARD                                     177245.25                   564.48                          360
16801927                                   GR2. 1YR/Other                                    324894.24                   809.14                          480
16781406                                   GR3. 3YR HARD                                     222462.04                   707.61                          360
16784719                                   GR2. 1YR/Other                                    382165.5                    1209.36                         360
16788403                                   GR3. 3YR HARD                                      226690                     716.61                          360
16781067                                     GR1. NOPP                                      1011190.53                   3209.96                         360
16776884                                   GR3. 3YR HARD                                     235104.45                    580.3                          480
16776995                                   GR2. 1YR/Other                                    275359.23                   872.29                          360
16777035                                   GR3. 3YR HARD                                     357000.97                   1059.89                         480
16777067                                   GR3. 3YR HARD                                     329640.96                   819.25                          480
16778694                                   GR3. 3YR HARD                                    1520881.08                   4824.59                         360
16778815                                     GR1. NOPP                                       364762.25                   1157.9                          360
16771872                                   GR3. 3YR HARD                                     664564.88                   1643.56                         480
16772581                                   GR2. 1YR/Other                                    250632.83                   625.82                          480
16768175                                   GR2. 1YR/Other                                    446571.16                   1112.57                         480
16770811                                   GR3. 3YR HARD                                     321409.66                   1019.6                          360
16732067                                     GR1. NOPP                                       268469.09                   849.13                          360
16767968                                     GR1. NOPP                                       142227.14                   521.61                          360
16729685                                   GR3. 3YR HARD                                     471237.21                   1399.05                         480
16729418                                     GR1. NOPP                                       299018.02                   946.91                          360
16729589                                   GR3. 3YR HARD                                     522926.99                   1903.54                         360
16729599                                     GR1. NOPP                                       151304.89                   477.63                          360
16728864                                   GR3. 3YR HARD                                     713800.2                    2264.34                         360
16728881                                   GR2. 1YR/Other                                    430221.19                   1567.19                         360
16728772                                   GR2. 1YR/Other                                    405026.12                   1282.38                         360
16728363                                   GR3. 3YR HARD                                     918058.79                   2275.7                          480
16718862                                   GR3. 3YR HARD                                     1015334.3                   3216.4                          360
16717397                                   GR3. 3YR HARD                                     243356.53                   887.09                          360
16713731                                   GR2. 1YR/Other                                    185372.89                   596.32                          360
16713928                                   GR3. 3YR HARD                                     282530.83                   900.59                          360
16710981                                   GR3. 3YR HARD                                     92570.02                    295.91                          360
16697687                                   GR2. 1YR/Other                                    152725.69                   482.46                          360
16685342                                   GR3. 3YR HARD                                     449252.4                    1415.21                         360
17146127                                GR5. 1YRHARD/2YRSOFT                                 266329.07                   966.15                          360
17255600                                     GR1. NOPP                                       646570.76                   2322.08                         360
17255623                                     GR1. NOPP                                       862931.36                   3104.45                         360
17255612                                   GR3. 3YR HARD                                     423027.4                    1457.41                         480
17256771                                     GR1. NOPP                                       721932.32                   2590.01                         360
17256743                                     GR1. NOPP                                       683296.85                   2523.21                         360
17264492                                     GR1. NOPP                                      1327857.59                   4763.84                         360
17256821                                     GR1. NOPP                                       137494.23                   521.56                          360
17058659                                     GR1. NOPP                                       584265.28                   2100.59                         360
17028155                                     GR1. NOPP                                       528527.96                   1685.39                         360
16564205                                     GR1. NOPP                                       276681.28                   1035.01                         360
17230602                                GR5. 1YRHARD/2YRSOFT                                  412000                     1673.76                         360
17032622                                GR5. 1YRHARD/2YRSOFT                                 527633.07                   1914.06                         360
17027426                                GR5. 1YRHARD/2YRSOFT                                1480491.99                   5538.01                         360
17016240                                     GR1. NOPP                                       587503.54                   2107.74                         360
17020891                                     GR1. NOPP                                       647249.65                   2322.09                         360
17014498                                     GR1. NOPP                                       647249.65                   2322.09                         360
16997869                                GR4. 1YRHARD/1YRSOFT                                 577439.99                   1800.01                         360
17001469                                GR5. 1YRHARD/2YRSOFT                                 107467.99                   491.34                          360
16852456                                     GR1. NOPP                                       174340.8                    687.17                          360
17147252                                GR5. 1YRHARD/2YRSOFT                                 423170.39                   1662.5                          360
17089409                                    GR3. 1YRHARD                                     249871.65                     930                           360
17089428                                GR5. 1YRHARD/2YRSOFT                                 443322.38                   1879.17                         360
17076084                                GR5. 1YRHARD/2YRSOFT                                 189898.28                   744.17                          360
17076085                                GR5. 1YRHARD/2YRSOFT                                 436363.39                    1800                           360
17076086                                    GR3. 1YRHARD                                     250504.52                   1007.5                          360
17076088                                    GR3. 1YRHARD                                     501011.39                    2170                           360
17076089                                GR5. 1YRHARD/2YRSOFT                                 269983.75                   1200.24                         360
17076091                                    GR3. 1YRHARD                                     518381.92                   2031.42                         360
17076045                                    GR3. 1YRHARD                                     281307.77                   1134.25                         360
17076046                                    GR3. 1YRHARD                                     239394.09                   1014.75                         360
17076048                                     GR1. NOPP                                       294204.18                   1155.83                         360
17076049                                GR5. 1YRHARD/2YRSOFT                                 241006.18                   1021.58                         360
17076050                                GR5. 1YRHARD/2YRSOFT                                 275564.75                   1111.09                         360
17076051                                     GR1. NOPP                                       190104.12                    727.2                          360
17076053                                     GR1. NOPP                                       274053.41                    1105                           360
17076056                                     GR1. NOPP                                       172237.6                    569.83                          360
17076060                                     GR1. NOPP                                       208756.01                   820.13                          360
17076061                                GR5. 1YRHARD/2YRSOFT                                 163379.41                   557.41                          360
17076064                                    GR3. 1YRHARD                                     462896.47                    1725                           360
17076068                                    GR3. 1YRHARD                                     407050.56                   1725.42                         360
17076069                                GR5. 1YRHARD/2YRSOFT                                 270924.14                   1046.41                         360
17076071                                    GR3. 1YRHARD                                     274052.56                   991.67                          360
17076073                                GR5. 1YRHARD/2YRSOFT                                  257442                     989.75                          360
17076074                                    GR3. 1YRHARD                                     153044.77                   601.27                          360
17076075                                    GR3. 1YRHARD                                     287817.34                   1166.75                         360
17076076                                GR5. 1YRHARD/2YRSOFT                                 531987.7                     2365                           360
17076077                                    GR3. 1YRHARD                                     483619.91                    1450                           360
17076081                                     GR1. NOPP                                       361129.99                    1350                           360
17076083                                GR5. 1YRHARD/2YRSOFT                                 519766.49                   2079.84                         360
17243389                                    GR3. 1YRHARD                                      561400                      2100                           360
17246147                                     GR1. NOPP                                       300499.6                    1090.1                          360
17246154                                     GR1. NOPP                                        561400                     2158.33                         360
17238821                                GR5. 1YRHARD/2YRSOFT                                  501250                      1875                           360
17238830                                     GR1. NOPP                                       171427.5                    659.06                          360
17243209                                GR5. 1YRHARD/2YRSOFT                                  204510                       765                           360
17243213                                     GR1. NOPP                                       367458.55                   1256.84                         360
17243218                                     GR1. NOPP                                       162410.23                   488.17                          360
17243227                                GR5. 1YRHARD/2YRSOFT                                  260650                     839.58                          360
17229010                                GR5. 1YRHARD/2YRSOFT                                  264660                      1210                           360
17230220                                     GR1. NOPP                                        1012525                    2840.63                         360
17230246                                GR5. 1YRHARD/2YRSOFT                                  501250                     2239.58                         360
17230296                                     GR1. NOPP                                       576437.5                    1677.08                         360
17231112                                     GR1. NOPP                                       477691.25                   1737.24                         360
17217945                                GR5. 1YRHARD/2YRSOFT                                 340849.5                    1522.92                         360
17217976                                     GR1. NOPP                                       323556.88                   1311.17                         360
17218912                                GR5. 1YRHARD/2YRSOFT                                  160400                     716.67                          360
17218929                                GR5. 1YRHARD/2YRSOFT                                  220550                     1008.33                         360
17218954                                GR5. 1YRHARD/2YRSOFT                                 474182.5                    2118.65                         360
17218962                                GR5. 1YRHARD/2YRSOFT                                 360034.84                    1275                           360
17218970                                     GR1. NOPP                                        316790                     1448.33                         360
17219524                                GR5. 1YRHARD/2YRSOFT                                  517290                      1720                           360
17219531                                     GR1. NOPP                                        200500                     916.67                          360
17219583                                     GR1. NOPP                                       418015.31                   1172.81                         360
17221815                                GR5. 1YRHARD/2YRSOFT                                  521300                     2112.5                          360
17224437                                GR5. 1YRHARD/2YRSOFT                                  216540                      607.5                          360
17224440                                GR5. 1YRHARD/2YRSOFT                                  529320                      1705                           360
17226593                                     GR1. NOPP                                        471175                     1566.67                         360
17226639                                GR5. 1YRHARD/2YRSOFT                                  254234                     1109.5                          360
17228913                                     GR1. NOPP                                        249422                     1088.5                          360
17208358                                     GR1. NOPP                                       446363.12                   1437.79                         360
17214372                                     GR1. NOPP                                       345725.11                   1182.5                          360
17214379                                GR5. 1YRHARD/2YRSOFT                                 381476.03                   1547.81                         360
17215697                                     GR1. NOPP                                        260650                     1137.5                          360
17215720                                     GR1. NOPP                                       189622.87                   669.91                          360
17215721                                GR5. 1YRHARD/2YRSOFT                                  493230                     1742.5                          360
17217066                                     GR1. NOPP                                       925307.5                    3365.1                          360
17217067                                GR5. 1YRHARD/2YRSOFT                                  401000                     1291.67                         360
17217068                                GR5. 1YRHARD/2YRSOFT                                 273682.5                    1052.19                         360
17217069                                GR5. 1YRHARD/2YRSOFT                                  350875                     1130.21                         360
17217076                                     GR1. NOPP                                       937688.38                   3507.56                         360
17217859                                 GR2. SOFTPP/OTHER                                    481200                      2000                           360
17217872                                     GR1. NOPP                                        254234                     1109.5                          360
17217874                                 GR2. SOFTPP/OTHER                                    238595                     867.71                          360
17217875                                     GR1. NOPP                                        316790                     1152.08                         360
17217877                                GR5. 1YRHARD/2YRSOFT                                  336840                      1330                           360
17217898                                GR5. 1YRHARD/2YRSOFT                                  421050                     1706.25                         360
17207389                                     GR1. NOPP                                        380950                      1425                           360
17207453                                     GR1. NOPP                                       151377.5                    581.98                          360
17208224                                GR5. 1YRHARD/2YRSOFT                                 280267.65                   904.17                          360
17204069                                 GR2. SOFTPP/OTHER                                    441100                     2062.5                          360
17206062                                GR5. 1YRHARD/2YRSOFT                                  501250                     1927.08                         360
17206067                                GR5. 1YRHARD/2YRSOFT                                 261304.27                   1056.25                         360
17206091                                GR5. 1YRHARD/2YRSOFT                                 271677.5                     875.1                          360
17206116                                     GR1. NOPP                                        170425                     513.54                          360
17206117                                GR5. 1YRHARD/2YRSOFT                                 303857.75                   1136.63                         360
17206138                                GR5. 1YRHARD/2YRSOFT                                  216139                     830.96                          360
17054910                                   GR3. 3YR HARD                                     423293.17                    1062                           480
17057147                                   GR3. 3YR HARD                                      260000                     657.43                          480
17060413                                   GR3. 3YR HARD                                     360528.1                    1157.91                         360
17206933                                     GR1. NOPP                                       525660.58                   1529.65                         360
17206934                                     GR1. NOPP                                        556588                     1619.33                         360
17206787                                     GR1. NOPP                                       528135.02                   1696.93                         360
17206883                                     GR1. NOPP                                       248740.79                   696.09                          360
17206463                                     GR1. NOPP                                      1799463.77                   5553.13                         360
17206712                                     GR1. NOPP                                       196480.1                    549.84                          360
17206717                                     GR1. NOPP                                        260650                     731.25                          360
17206802                                     GR1. NOPP                                       253683.64                   789.06                          360
17206721                                     GR1. NOPP                                       198136.43                   583.26                          360
17205671                                GR5. 1YRHARD/2YRSOFT                                 616304.19                   2245.83                         360
17206483                                     GR1. NOPP                                        310518                     869.06                          360
17206816                                     GR1. NOPP                                       250083.13                   648.18                          360
17206577                                     GR1. NOPP                                       1200991.8                   3734.38                         360
17249964                                   GR3. 3YR HARD                                      178540                     574.26                          360
17206583                                     GR1. NOPP                                       568235.1                    1825.77                         360
17206755                                     GR1. NOPP                                       214821.64                   623.44                          360
17214780                                    GR3. 1YRHARD                                      360000                     1387.51                         360
17202688                                    GR3. 1YRHARD                                     224559.99                   933.34                          360
17231282                                   GR3. 3YR HARD                                      215000                     794.68                          360
17159819                                     GR1. NOPP                                        900000                     3215.2                          360
17234040                                 GR2. SOFTPP/OTHER                                    608400                     2725.13                         360
17206501                                     GR1. NOPP                                      1300790.71                   4449.16                         360
17206611                                     GR1. NOPP                                       211052.53                    612.5                          360
17052772                                   GR3. 3YR HARD                                     284475.65                   913.46                          360
17027352                                   GR3. 3YR HARD                                     402063.17                   1478.48                         360
17027470                                   GR3. 3YR HARD                                     926243.8                    2326.28                         480
17032787                                     GR1. NOPP                                       652910.77                   2090.66                         360
17032880                                   GR3. 3YR HARD                                     441400.1                    1332.44                         480
17034393                                   GR3. 3YR HARD                                     308413.71                   1138.43                         360
17042911                                     GR1. NOPP                                       624601.93                   1567.71                         480
17042935                                    GR3. 1YRHARD                                      428000                     1605.01                         360
17043248                                     GR1. NOPP                                       417332.32                   1500.43                         360
17047905                                     GR1. NOPP                                       490607.24                   1811.14                         360
17016232                                     GR1. NOPP                                       586252.58                   2107.74                         360
17016241                                     GR1. NOPP                                       614890.67                   2211.34                         360
17020890                                     GR1. NOPP                                       486887.71                   1750.5                          360
17020371                                   GR3. 3YR HARD                                     220318.39                   813.16                          360
17020980                                     GR1. NOPP                                       357713.43                   1286.08                         360
17013410                                     GR1. NOPP                                       280895.8                    705.47                          480
17012446                                     GR1. NOPP                                       765109.29                   2750.78                         360
17012476                                     GR1. NOPP                                       377852.31                   1209.37                         360
17013319                                   GR3. 3YR HARD                                     457156.21                   1153.03                         480
17004586                                     GR1. NOPP                                       501423.75                   1264.29                         480
17001407                                     GR1. NOPP                                       644512.68                   2322.09                         360
17003025                                     GR1. NOPP                                      1189893.97                    4278                           360
17004434                                     GR1. NOPP                                       273453.66                   874.86                          360
17004481                                   GR3. 3YR HARD                                     257676.46                   775.24                          480
16997787                                   GR3. 3YR HARD                                     158417.04                   399.52                          480
17001505                                     GR1. NOPP                                       635438.15                   2284.58                         360
16994865                                     GR1. NOPP                                       419319.64                   1507.57                         360
16994557                                     GR1. NOPP                                       770077.54                   2768.64                         360
16994560                                     GR1. NOPP                                       778026.71                   2797.22                         360
16994928                                     GR1. NOPP                                       659782.56                   2372.1                          360
16991110                                     GR1. NOPP                                       770843.07                   2772.21                         360
16994803                                     GR1. NOPP                                      1306647.67                   4697.76                         360
16852581                                     GR1. NOPP                                       753185.51                   2707.91                         360
16845463                                   GR2. 1YR/Other                                    633102.37                   2019.9                          360
16847423                                   GR3. 3YR HARD                                     377070.67                   950.74                          480
16848795                                   GR3. 3YR HARD                                     363443.16                   1157.9                          360
16851495                                   GR3. 3YR HARD                                     471878.92                   1729.82                         360
16839509                                   GR3. 3YR HARD                                     461377.66                   1691.01                         360
16832615                                   GR2. 1YR/Other                                    258089.1                    946.23                          360
17228103                                GR5. 1YRHARD/2YRSOFT                                 543714.63                   1580.83                         360
17228104                                     GR1. NOPP                                        311109                      1155                           360
17228105                                     GR1. NOPP                                       507614.69                   1783.33                         360
17228108                                GR4. 1YRHARD/1YRSOFT                                1001905.37                   3816.01                         360
17228109                                GR5. 1YRHARD/2YRSOFT                                 593950.57                   3209.5                          360
17228110                                GR5. 1YRHARD/2YRSOFT                                 303021.19                    1000                           360
17228114                                     GR1. NOPP                                       278083.53                   1109.75                         360
17228115                                    GR3. 1YRHARD                                     375671.63                   1224.24                         360
17228116                                GR4. 1YRHARD/1YRSOFT                                 361912.66                   1583.47                         360
17228117                                GR4. 1YRHARD/1YRSOFT                                 237650.87                   987.67                          360
17228118                                    GR3. 1YRHARD                                     445842.3                    2028.13                         360
17228119                                GR5. 1YRHARD/2YRSOFT                                 256559.8                    1039.68                         360
17228120                                GR5. 1YRHARD/2YRSOFT                                 133218.33                     534                           360
17228121                                GR5. 1YRHARD/2YRSOFT                                 421825.07                   1443.75                         360
17228122                                GR5. 1YRHARD/2YRSOFT                                 494954.53                   1453.28                         360
17228124                                 GR2. SOFTPP/OTHER                                   370776.71                   1303.33                         360
17228125                                GR5. 1YRHARD/2YRSOFT                                 331654.81                   1097.25                         360
17228126                                GR5. 1YRHARD/2YRSOFT                                 502507.03                   1562.5                          360
17228128                                GR5. 1YRHARD/2YRSOFT                                 620650.39                   2502.5                          360
17228129                                GR5. 1YRHARD/2YRSOFT                                 374804.55                   1007.5                          360
17228130                                 GR2. SOFTPP/OTHER                                   202471.66                   718.68                          360
17228131                                 GR2. SOFTPP/OTHER                                   232359.75                   919.98                          360
17228132                                    GR3. 1YRHARD                                     506528.31                   2064.3                          360
17228133                                GR5. 1YRHARD/2YRSOFT                                 431229.09                   1471.25                         360
17228134                                GR4. 1YRHARD/1YRSOFT                                 336373.28                   1452.53                         360
17228135                                     GR1. NOPP                                       106586.61                   360.35                          360
17228136                                 GR2. SOFTPP/OTHER                                   160801.75                   566.67                          360
17228137                                GR5. 1YRHARD/2YRSOFT                                 501251.02                   1658.34                         360
17228139                                GR5. 1YRHARD/2YRSOFT                                 146933.14                   490.99                          360
17228140                                    GR3. 1YRHARD                                     301960.8                     997.5                          360
17228141                                GR5. 1YRHARD/2YRSOFT                                 439288.97                   1435.17                         360
17228142                                     GR1. NOPP                                       221661.43                   971.67                          360
17228143                                GR5. 1YRHARD/2YRSOFT                                 361806.5                     1701                           360
17228144                                 GR2. SOFTPP/OTHER                                   268338.15                   611.88                          360
17228145                                    GR3. 1YRHARD                                     418338.15                   1717.03                         360
17228146                                GR5. 1YRHARD/2YRSOFT                                 405222.68                   1663.2                          360
17228147                                GR5. 1YRHARD/2YRSOFT                                 290173.98                    1140                           360
17228148                                GR5. 1YRHARD/2YRSOFT                                 373866.01                   1472.5                          360
17228149                                    GR3. 1YRHARD                                     281404.66                   1164.33                         360
17228150                                    GR3. 1YRHARD                                     342509.86                    1491                           360
17228151                                GR5. 1YRHARD/2YRSOFT                                 326227.7                    1150.33                         360
17228152                                GR5. 1YRHARD/2YRSOFT                                 423556.25                   1249.9                          360
17228153                                GR5. 1YRHARD/2YRSOFT                                 179294.73                   832.53                          360
17228154                                    GR3. 1YRHARD                                     482407.25                    1700                           360
17228156                                GR4. 1YRHARD/1YRSOFT                                 273365.48                   1511.87                         360
17228157                                 GR2. SOFTPP/OTHER                                   153767.23                     510                           360
17228158                                    GR3. 1YRHARD                                     431150.81                   1251.25                         360
17228160                                GR5. 1YRHARD/2YRSOFT                                 140953.98                   745.08                          360
17228161                                GR5. 1YRHARD/2YRSOFT                                 1608022.5                    5000                           360
17228162                                GR5. 1YRHARD/2YRSOFT                                 401001.96                   1787.19                         360
17228163                                GR5. 1YRHARD/2YRSOFT                                 316508.5                    754.52                          360
17228164                                GR5. 1YRHARD/2YRSOFT                                 321604.66                    1064                           360
17228165                                GR5. 1YRHARD/2YRSOFT                                 233826.34                    877.5                          360
17228166                                GR5. 1YRHARD/2YRSOFT                                 317291.25                   1087.97                         360
17228167                                     GR1. NOPP                                       452258.01                   2077.5                          360
17228168                                GR5. 1YRHARD/2YRSOFT                                 154068.67                   485.45                          360
17228169                                GR5. 1YRHARD/2YRSOFT                                 276378.43                   685.21                          360
17228170                                    GR3. 1YRHARD                                     269975.85                   896.67                          360
17228171                                GR5. 1YRHARD/2YRSOFT                                 562695.43                    2275                           360
17228173                                 GR2. SOFTPP/OTHER                                   638183.94                   1984.37                         360
17228174                                GR5. 1YRHARD/2YRSOFT                                 172360.43                   743.17                          360
17228175                                    GR3. 1YRHARD                                     392458.9                    1586.41                         360
17228176                                 GR2. SOFTPP/OTHER                                   310992.37                   1292.94                         360
17228177                                     GR1. NOPP                                      1507518.94                    3825                           360
17228178                                GR5. 1YRHARD/2YRSOFT                                 241204.1                     1040                           360
17228098                                GR5. 1YRHARD/2YRSOFT                                 297483.85                   801.67                          360
17228099                                    GR3. 1YRHARD                                     391734.57                   1498.5                          360
17228101                                     GR1. NOPP                                        545360                     1983.33                         360
17228102                                    GR3. 1YRHARD                                     444442.13                   1695.83                         360
17228094                                    GR3. 1YRHARD                                     343565.31                   1566.81                         360
17228095                                GR5. 1YRHARD/2YRSOFT                                 547097.57                   1979.69                         360
17228096                                     GR1. NOPP                                       368963.12                   1296.96                         360
17228097                                GR5. 1YRHARD/2YRSOFT                                 804013.98                    4000                           360
17228082                                GR5. 1YRHARD/2YRSOFT                                 318385.09                   1217.92                         360
17228083                                GR5. 1YRHARD/2YRSOFT                                 302263.41                    1035                           360
17228084                                GR5. 1YRHARD/2YRSOFT                                 288157.98                   1012.92                         360
17228085                                GR5. 1YRHARD/2YRSOFT                                 392909.99                   1414.58                         360
17228078                                GR5. 1YRHARD/2YRSOFT                                 334508.46                   1625.42                         360
17228079                                GR5. 1YRHARD/2YRSOFT                                 231153.29                   742.71                          360
17228081                                     GR1. NOPP                                       208404.88                   754.12                          360
17228070                                GR5. 1YRHARD/2YRSOFT                                 753711.09                   2656.07                         360
17228071                                GR5. 1YRHARD/2YRSOFT                                 154370.08                     448                           360
17228072                                    GR3. 1YRHARD                                     330468.65                   1298.33                         360
17228073                                GR4. 1YRHARD/1YRSOFT                                 354658.75                   1613.33                         360
17228074                                     GR1. NOPP                                       294204.18                   1155.83                         360
17228075                                GR5. 1YRHARD/2YRSOFT                                 564223.67                    1750                           360
17228076                                     GR1. NOPP                                       419140.18                   1646.67                         360
17228077                                     GR1. NOPP                                       234377.22                   685.42                          360
17228056                                    GR3. 1YRHARD                                     382871.12                   1860.42                         360
17228057                                GR5. 1YRHARD/2YRSOFT                                 396673.71                   1804.46                         360
17228058                                GR4. 1YRHARD/1YRSOFT                                 357073.81                   1218.25                         360
17228061                                     GR1. NOPP                                        186397                     801.67                          360
17228063                                GR5. 1YRHARD/2YRSOFT                                 390929.75                   1657.08                         360
17228064                                GR5. 1YRHARD/2YRSOFT                                 483620.67                    1550                           360
17228065                                GR5. 1YRHARD/2YRSOFT                                 386092.91                   1556.75                         360
17228066                                GR5. 1YRHARD/2YRSOFT                                 749621.9                    3713.8                          360
17228067                                GR5. 1YRHARD/2YRSOFT                                 588409.71                   2494.17                         360
17228068                                GR4. 1YRHARD/1YRSOFT                                 274054.47                   1246.67                         360
17228069                                    GR3. 1YRHARD                                     436111.11                   1359.38                         360
17228051                                    GR3. 1YRHARD                                     593232.23                    2205                           360
17228053                                    GR3. 1YRHARD                                     312810.19                    1235                           360
17228054                                GR5. 1YRHARD/2YRSOFT                                 449567.6                    1691.84                         360
17228055                                GR5. 1YRHARD/2YRSOFT                                 197277.81                   816.67                          360
16323859                                GR5. 1YRHARD/2YRSOFT                                 379275.87                   1459.84                         360
17228046                                GR5. 1YRHARD/2YRSOFT                                1160187.63                   3958.28                         360
17228047                                GR5. 1YRHARD/2YRSOFT                                 335355.44                   1521.67                         360
17228048                                GR5. 1YRHARD/2YRSOFT                                 460606.52                   1947.5                          360
17228049                                     GR1. NOPP                                       331599.49                    1100                           360
17256831                                   GR2. 1YR/Other                                    246817.5                    797.67                          360
17256734                                   GR3. 3YR HARD                                     118474.42                   380.66                          360
17256799                                   GR3. 3YR HARD                                     70078.28                    237.41                          360
17028137                                     GR1. NOPP                                       241639.67                   770.33                          360
17028165                                     GR1. NOPP                                       148132.95                   530.51                          360
17028144                                     GR1. NOPP                                      1517571.33                   3792.85                         480
17028140                                     GR1. NOPP                                       558329.27                   2336.91                         360
17028170                                   GR3. 3YR HARD                                     433283.86                   1082.22                         480
17058646                                   GR3. 3YR HARD                                     513658.38                   2147.43                         360
17028179                                   GR3. 3YR HARD                                     604709.53                   1929.84                         360
17028187                                     GR1. NOPP                                       234802.47                    985.3                          360
17058666                                     GR1. NOPP                                       644877.84                   2318.51                         360
17058662                                     GR1. NOPP                                       645871.48                   2322.08                         360
17256729                                   GR2. 1YR/Other                                    421978.3                    1363.75                         360
17255635                                   GR3. 3YR HARD                                     384486.79                   1616.89                         360
17255601                                     GR1. NOPP                                       266901.83                   990.58                          360
17255639                                   GR3. 3YR HARD                                     196578.49                    495.6                          480
17255630                                   GR2. 1YR/Other                                    328933.98                   829.37                          480
17255602                                   GR2. 1YR/Other                                    193863.89                   622.69                          360
17255606                                   GR3. 3YR HARD                                     212235.64                    783.6                          360
17255611                                   GR3. 3YR HARD                                     497615.94                   1608.2                          360
17255638                                   GR3. 3YR HARD                                     223482.94                   939.82                          360
17255629                                   GR3. 3YR HARD                                      168231                     540.35                          360
17255633                                 GR2. SOFTPP/OTHER                                   192862.49                   719.63                          360
17255622                                   GR2. 1YR/Other                                    188295.34                   604.68                          360
17255604                                   GR3. 3YR HARD                                     381592.38                   1364.94                         480
17255647                                   GR3. 3YR HARD                                     190298.46                   611.12                          360
17256747                                   GR3. 3YR HARD                                     132389.6                    333.77                          480
17255598                                GR5. 1YRHARD/2YRSOFT                                1488680.54                   6017.58                         360
17256796                                GR5. 1YRHARD/2YRSOFT                                  473180                     2114.17                         360
17255636                                   GR3. 3YR HARD                                     160145.67                   542.65                          360
17256730                                   GR3. 3YR HARD                                     121451.51                   391.11                          360
17256759                                     GR1. NOPP                                       437356.54                   1415.21                         360
17255625                                   GR3. 3YR HARD                                     127629.32                   432.43                          360
17256767                                     GR1. NOPP                                       480408.84                   2021.11                         360
17256785                                   GR2. 1YR/Other                                    253197.13                    813.1                          360
17255643                                   GR3. 3YR HARD                                     450550.04                   1526.19                         360
17255642                                   GR3. 3YR HARD                                     450550.04                   1526.19                         360
17256792                                   GR3. 3YR HARD                                     136213.64                   437.43                          360
17256741                                     GR1. NOPP                                       240277.27                   771.93                          360
17256813                                   GR3. 3YR HARD                                     304806.49                   768.68                          480
17256766                                   GR2. 1YR/Other                                    187103.6                    604.68                          360
16691775                                   GR3. 3YR HARD                                     384482.49                   1603.42                         360
16732294                                     GR1. NOPP                                       444514.09                   1402.35                         360
16784524                                   GR2. 1YR/Other                                    707203.94                   1754.19                         480
16784547                                   GR3. 3YR HARD                                     361935.25                   1286.08                         360
16814899                                   GR3. 3YR HARD                                     103639.79                   328.07                          360
16784521                                   GR3. 3YR HARD                                     210314.86                   558.87                          480
16848704                                   GR3. 3YR HARD                                     185549.69                   774.76                          360
16814914                                   GR3. 3YR HARD                                     89485.44                     307.5                          360
16848712                                   GR3. 3YR HARD                                     88251.08                    370.54                          360
16848701                                   GR3. 3YR HARD                                     178038.86                   566.09                          360
16848715                                   GR3. 3YR HARD                                     286326.36                   913.46                          360
16848722                                   GR3. 3YR HARD                                     97519.32                    433.82                          360
16666525                                   GR3. 3YR HARD                                     162249.89                   514.62                          360
16655705                                   GR3. 3YR HARD                                     149700.49                    372.2                          480
16392216                                   GR3. 3YR HARD                                     188923.16                   609.92                          360
17228022                                GR5. 1YRHARD/2YRSOFT                                 370169.14                   1060.79                         360
17228023                                GR5. 1YRHARD/2YRSOFT                                 272580.94                   1032.61                         360
17228024                                GR5. 1YRHARD/2YRSOFT                                 176159.86                   617.67                          360
17228026                                GR5. 1YRHARD/2YRSOFT                                 393461.91                   1578.45                         360
17228030                                GR4. 1YRHARD/1YRSOFT                                 315905.75                   1462.5                          360
17228031                                GR5. 1YRHARD/2YRSOFT                                 141057.01                   583.22                          360
17228032                                GR5. 1YRHARD/2YRSOFT                                 399997.28                    1485                           360
17228033                                GR5. 1YRHARD/2YRSOFT                                 537365.89                   1717.92                         360
17228036                                GR4. 1YRHARD/1YRSOFT                                 241813.16                    1150                           360
17228037                                GR5. 1YRHARD/2YRSOFT                                 364094.63                   1395.33                         360
17228039                                GR5. 1YRHARD/2YRSOFT                                 584165.52                   2252.34                         360
17228040                                    GR3. 1YRHARD                                     297383.93                   1079.17                         360
17228041                                GR5. 1YRHARD/2YRSOFT                                 467503.22                   1929.47                         360
17228043                                     GR1. NOPP                                       261303.86                   893.75                          360
17228044                                GR5. 1YRHARD/2YRSOFT                                 315151.33                    1300                           360
17228086                                GR5. 1YRHARD/2YRSOFT                                 243013.47                   1183.81                         360
17228087                                GR5. 1YRHARD/2YRSOFT                                 239895.33                    1000                           360
17228088                                GR5. 1YRHARD/2YRSOFT                                 721389.53                   3281.67                         360
17228089                                    GR3. 1YRHARD                                      298800                     1867.5                          360
17228090                                    GR3. 1YRHARD                                     564221.91                   1516.67                         360
17228091                                GR5. 1YRHARD/2YRSOFT                                 452592.57                   2012.04                         360
17228092                                GR5. 1YRHARD/2YRSOFT                                 459945.55                   1759.43                         360
17228093                                GR5. 1YRHARD/2YRSOFT                                 316780.93                    1182                           360
17156313                                 GR2. SOFTPP/OTHER                                   424518.93                    1716                           360
17201312                                   GR3. 3YR HARD                                     302742.83                   946.91                          360
17202559                                    GR3. 1YRHARD                                     591110.43                   2028.13                         360
17206496                                     GR1. NOPP                                       137335.11                   398.56                          360
17206538                                     GR1. NOPP                                       615068.45                   1848.75                         360
17206564                                     GR1. NOPP                                       125166.47                   389.53                          360
17206599                                     GR1. NOPP                                       284921.56                   915.47                          360
17206613                                     GR1. NOPP                                       723610.31                    2325                           360
17206631                                     GR1. NOPP                                       127335.02                   290.35                          360
17206653                                     GR1. NOPP                                       127636.78                   396.88                          360
17206672                                     GR1. NOPP                                       398688.66                   1074.4                          360
17206683                                     GR1. NOPP                                       206865.87                   666.34                          360
17206705                                     GR1. NOPP                                       293367.32                   609.79                          360
17206713                                     GR1. NOPP                                       293965.44                   944.53                          360
17206828                                     GR1. NOPP                                       184922.44                    517.5                          360
17206862                                     GR1. NOPP                                       438688.75                   1409.53                         360
17206876                                     GR1. NOPP                                       150751.72                    312.5                          360
17206914                                     GR1. NOPP                                       327307.7                    915.96                          360
17207584                                     GR1. NOPP                                       198462.24                   658.24                          360
17207597                                 GR2. SOFTPP/OTHER                                   180902.65                   618.75                          360
17208507                                 GR2. SOFTPP/OTHER                                   471151.93                   2002.17                         360
17218999                                 GR2. SOFTPP/OTHER                                    842100                      2975                           360
17219001                                     GR1. NOPP                                        270675                     1012.5                          360
17219002                                 GR2. SOFTPP/OTHER                                    1002500                    3958.33                         360
17219003                                     GR1. NOPP                                       304509.37                   1328.91                         360
17219004                                GR5. 1YRHARD/2YRSOFT                                 864656.25                   4042.97                         360
17219005                                     GR1. NOPP                                       374784.63                   1324.05                         360
17219006                                 GR2. SOFTPP/OTHER                                   93064.45                    347.25                          360
17230309                                GR5. 1YRHARD/2YRSOFT                                  200500                       875                           360
17230311                                     GR1. NOPP                                        368920                     1456.67                         360
17230315                                GR5. 1YRHARD/2YRSOFT                                  401000                     1416.67                         360
17230319                                GR5. 1YRHARD/2YRSOFT                                  541350                      2475                           360
17230321                                GR5. 1YRHARD/2YRSOFT                                  220800                      1012                           360
17230324                                     GR1. NOPP                                       455391.15                   1753.65                         360
17155143                                     GR1. NOPP                                       287541.29                   1189.58                         360
17155153                                     GR1. NOPP                                       351405.14                   1385.42                         360
17243221                                    GR3. 1YRHARD                                      238194                       990                           360
17076079                                     GR1. NOPP                                       447053.69                   1205.89                         360
17147102                                GR5. 1YRHARD/2YRSOFT                                 346477.99                   1397.5                          360
17214381                                    GR3. 1YRHARD                                     615673.21                   2552.5                          360
17214384                                GR5. 1YRHARD/2YRSOFT                                 162334.12                   723.83                          360
17224439                                GR5. 1YRHARD/2YRSOFT                                1151926.85                   3833.33                         360
17231082                                GR5. 1YRHARD/2YRSOFT                                 159194.56                     627                           360
17053573                                GR5. 1YRHARD/2YRSOFT                                 421210.58                   1650.62                         360
17130542                                     GR1. NOPP                                       237183.5                    811.25                          360
17130546                                GR5. 1YRHARD/2YRSOFT                                 221103.44                     825                           360
17130696                                     GR1. NOPP                                       608638.57                   2712.58                         360
17130840                                GR5. 1YRHARD/2YRSOFT                                 310298.58                   1157.81                         360
17131102                                     GR1. NOPP                                       755661.41                   2968.75                         360
17133088                                GR5. 1YRHARD/2YRSOFT                                 604531.48                   2687.5                          360
17146117                                     GR1. NOPP                                       135375.6                    505.13                          360
17146230                                GR5. 1YRHARD/2YRSOFT                                 340802.79                   1097.92                         360
17148591                                GR5. 1YRHARD/2YRSOFT                                  611525                     2223.96                         360
17149015                                GR5. 1YRHARD/2YRSOFT                                 430146.24                   1426.67                         360
17151524                                GR5. 1YRHARD/2YRSOFT                                 199716.96                    848.7                          360
17151575                                     GR1. NOPP                                       218316.4                    702.34                          360
17152866                                GR5. 1YRHARD/2YRSOFT                                 271353.94                     900                           360
17152869                                GR5. 1YRHARD/2YRSOFT                                 316077.17                   1081.09                         360
17152943                                     GR1. NOPP                                       392960.29                   1140.42                         360
17152976                                GR5. 1YRHARD/2YRSOFT                                 349746.07                   1558.75                         360
17153081                                    GR3. 1YRHARD                                     313564.88                    1170                           360
17245823                                   GR2. 1YR/Other                                     130000                     418.14                          360
17141825                                     GR1. NOPP                                       324809.99                   1451.26                         360
17168678                                     GR1. NOPP                                       111076.99                   415.51                          360
17170682                                    GR3. 1YRHARD                                     335828.65                   1291.15                         360
17170702                                     GR1. NOPP                                        495000                     1768.36                         360
17172262                                     GR1. NOPP                                        648000                     2314.94                         360
17172168                                GR5. 1YRHARD/2YRSOFT                                 248439.54                   798.25                          360
17175158                                     GR1. NOPP                                        492000                     1757.64                         360
17178396                                   GR3. 3YR HARD                                      364000                      920.4                          480
17181684                                    GR3. 1YRHARD                                     300749.99                   968.76                          360
17181725                                GR5. 1YRHARD/2YRSOFT                                  100250                     354.17                          360
17200716                                   GR2. 1YR/Other                                     340000                     859.72                          480
17202741                                     GR1. NOPP                                        980000                     3500.99                         360
17202616                                GR5. 1YRHARD/2YRSOFT                                  408000                     1275.01                         360
17205790                                     GR1. NOPP                                        600000                     2143.47                         360
17206992                                 GR2. SOFTPP/OTHER                                   289722.49                   963.34                          360
17207154                                    GR3. 1YRHARD                                     340849.99                   1239.59                         360
17207928                                    GR3. 1YRHARD                                     130324.99                   433.34                          360
17214743                                GR5. 1YRHARD/2YRSOFT                                  501250                     1822.92                         360
17214785                                     GR1. NOPP                                        598900                     2139.54                         360
17215494                                GR5. 1YRHARD/2YRSOFT                                  441100                     1466.67                         360
17216712                                     GR1. NOPP                                        592000                     2114.89                         360
17217675                                    GR3. 1YRHARD                                      640000                     2600.01                         360
17217683                                    GR3. 1YRHARD                                      180000                     693.76                          360
17217729                                GR5. 1YRHARD/2YRSOFT                                 407212.44                   1657.51                         360
17219214                                    GR3. 1YRHARD                                     577439.99                   2160.01                         360
17219220                                    GR3. 1YRHARD                                      547200                     2394.01                         360
17219256                                     GR1. NOPP                                        626500                     2015.08                         360
17221521                                    GR3. 1YRHARD                                      450000                     1640.63                         360
17221571                                GR5. 1YRHARD/2YRSOFT                                  650000                     2234.38                         360
17221575                                    GR3. 1YRHARD                                     205512.49                   683.34                          360
17221581                                GR5. 1YRHARD/2YRSOFT                                  508000                     2010.84                         360
17224132                                GR4. 1YRHARD/1YRSOFT                                  394800                     1480.51                         360
17224005                                GR5. 1YRHARD/2YRSOFT                                  364000                     1478.75                         360
17224219                                    GR3. 1YRHARD                                       95996                     369.99                          360
17229473                                GR4. 1YRHARD/1YRSOFT                                  164000                     700.42                          360
17229482                                     GR1. NOPP                                        265000                     1076.57                         360
17233947                                   GR3. 3YR HARD                                      500000                     1264.29                         480
17233977                                    GR3. 1YRHARD                                      500500                     1929.02                         360
17234023                                 GR2. SOFTPP/OTHER                                    149600                     685.67                          360
17234024                                GR5. 1YRHARD/2YRSOFT                                  855615                     3654.19                         360
17234038                                GR5. 1YRHARD/2YRSOFT                                  465000                     1889.07                         360
17242787                                GR5. 1YRHARD/2YRSOFT                                  779500                     3085.53                         360
17242879                                GR5. 1YRHARD/2YRSOFT                                  616000                     2310.01                         360
17244004                                    GR3. 1YRHARD                                      256200                     960.76                          360
17244012                                GR5. 1YRHARD/2YRSOFT                                  344000                     1325.84                         360
17244383                                   GR2. 1YR/Other                                     333600                     1072.99                         360
17128130                                GR5. 1YRHARD/2YRSOFT                                 335837.5                    1186.46                         360
17055822                                     GR1. NOPP                                       220553.09                    687.5                          360
17059492                                     GR1. NOPP                                       418042.49                   1129.38                         360
17060738                                     GR1. NOPP                                       326227.02                   778.65                          360
17113380                                   GR3. 3YR HARD                                     180456.4                    455.14                          480
17113381                                   GR3. 3YR HARD                                     190343.44                   480.43                          480
17113390                                   GR2. 1YR/Other                                    571027.5                    1826.91                         360
17113572                                   GR3. 3YR HARD                                     206505.58                   762.35                          360
17113573                                   GR3. 3YR HARD                                     385424.09                   1238.31                         360
17113590                                   GR3. 3YR HARD                                      324990                     819.25                          480
17113591                                   GR3. 3YR HARD                                     492763.16                   1818.53                         360
17113629                                   GR2. 1YR/Other                                    498808.47                   1608.2                          360
17113653                                   GR3. 3YR HARD                                     480644.76                   1774.17                         360
17113707                                   GR3. 3YR HARD                                     650818.45                   2090.66                         360
17128559                                   GR2. 1YR/Other                                    336457.99                   1080.71                         360
17128697                                   GR3. 3YR HARD                                     360602.94                   1157.9                          360
17128711                                   GR3. 3YR HARD                                     381082.07                   960.85                          480
17128747                                   GR3. 3YR HARD                                     492700.86                   1242.03                         480
17128801                                   GR3. 3YR HARD                                     364208.97                   1169.48                         360
17088733                                   GR3. 3YR HARD                                     569735.54                   1436.22                         480
17089145                                   GR3. 3YR HARD                                     398649.53                   1203.73                         480
17089173                                   GR3. 3YR HARD                                     429307.77                   1082.22                         480
17089242                                GR5. 1YRHARD/2YRSOFT                                 301202.95                   1030.22                         360
17089320                                   GR2. 1YR/Other                                    632796.8                    1595.52                         480
17089324                                   GR3. 3YR HARD                                     397145.19                   1199.19                         480
16714605                                    GR3. 1YRHARD                                     463656.24                   1638.03                         360
16685698                                     GR1. NOPP                                       312593.91                   1187.08                         360
17057581                                GR5. 1YRHARD/2YRSOFT                                 479594.6                    2082.5                          360
17057966                                GR5. 1YRHARD/2YRSOFT                                 341705.31                    1275                           360
17059397                                GR5. 1YRHARD/2YRSOFT                                 523864.79                   2117.58                         360
17060836                                 GR2. SOFTPP/OTHER                                   419090.98                   1346.56                         360
17066759                                 GR2. SOFTPP/OTHER                                   385925.5                     1240                           360
17075751                                 GR2. SOFTPP/OTHER                                   172862.59                   609.17                          360
17033271                                GR5. 1YRHARD/2YRSOFT                                 419091.52                   1563.75                         360
17033446                                 GR2. SOFTPP/OTHER                                   523121.24                   2325.58                         360
17034544                                     GR1. NOPP                                       437382.8                     1632                           360
17034904                                 GR2. SOFTPP/OTHER                                   942203.86                   4199.22                         360
17042553                                GR5. 1YRHARD/2YRSOFT                                 745588.84                   3314.58                         360
17042781                                     GR1. NOPP                                       211432.34                   721.36                          360
17043836                                     GR1. NOPP                                       164822.43                   563.75                          360
17052015                                GR5. 1YRHARD/2YRSOFT                                 221661.54                   985.42                          360
17000450                                     GR1. NOPP                                       258989.23                   1017.49                         360
16665901                                     GR1. NOPP                                       228770.61                   793.33                          360
17167393                                     GR1. NOPP                                      1155006.31                   4080.45                         360
17100410                                   GR3. 3YR HARD                                     441245.02                   1102.45                         480
17100425                                   GR3. 3YR HARD                                     564390.92                   1415.99                         480
17100429                                   GR3. 3YR HARD                                     552824.43                   1769.02                         360
17100433                                   GR3. 3YR HARD                                     433406.46                   1389.48                         360
17156346                                GR5. 1YRHARD/2YRSOFT                                 129444.97                   415.92                          360
17156403                                   GR3. 3YR HARD                                     178363.63                   571.23                          360
17156404                                   GR2. 1YR/Other                                    401139.02                   1011.42                         480
17156408                                   GR2. 1YR/Other                                    402190.21                   1380.48                         360
17156409                                   GR3. 3YR HARD                                     315446.7                    1013.16                         360
17156410                                   GR3. 3YR HARD                                     652659.06                   2090.66                         360
17156412                                   GR3. 3YR HARD                                     138327.3                     417.9                          480
17156413                                   GR3. 3YR HARD                                     228334.47                   733.34                          360
17156414                                   GR3. 3YR HARD                                      292306                     939.19                          360
17156416                                   GR2. 1YR/Other                                    342381.41                   859.71                          480
17156417                                   GR3. 3YR HARD                                     525492.1                    1324.97                         480
17156419                                   GR3. 3YR HARD                                     80387.87                     276.1                          360
17156423                                     GR1. NOPP                                       250310.74                   631.13                          480
17156427                                   GR3. 3YR HARD                                     428399.42                   1581.97                         360
17156430                                   GR3. 3YR HARD                                     225208.68                   831.64                          360
17156433                                   GR3. 3YR HARD                                     225208.68                   831.64                          360
17156434                                   GR3. 3YR HARD                                     432453.29                   1090.32                         480
17156437                                     GR1. NOPP                                       385093.45                   970.97                          480
17156438                                   GR2. 1YR/Other                                    220322.73                   707.61                          360
17156445                                   GR2. 1YR/Other                                    500733.5                    1608.2                          360
17156447                                   GR2. 1YR/Other                                    512751.11                   1646.79                         360
17076059                                     GR1. NOPP                                       219796.29                   569.53                          360
17217029                                   GR3. 3YR HARD                                    1035616.41                   2623.07                         480
17217808                                   GR3. 3YR HARD                                     246997.69                   914.81                          360
17218958                                   GR3. 3YR HARD                                     339423.62                   859.71                          480
17219542                                   GR2. 1YR/Other                                    355396.5                    900.17                          480
17219584                                   GR2. 1YR/Other                                    299485.19                   1264.81                         360
17219604                                   GR3. 3YR HARD                                     453309.16                   1461.5                          360
17224512                                   GR3. 3YR HARD                                     389208.48                   1441.52                         360
17226575                                   GR3. 3YR HARD                                     486837.07                   1569.6                          360
17226679                                   GR3. 3YR HARD                                     518760.8                    1672.53                         360
17231086                                   GR2. 1YR/Other                                    470875.19                   1518.14                         360
17231759                                   GR2. 1YR/Other                                    261967.25                   970.25                          360
17145988                                   GR2. 1YR/Other                                    236346.21                   759.07                          360
17146089                                   GR2. 1YR/Other                                    461628.38                   1482.76                         360
17148478                                   GR3. 3YR HARD                                     172159.51                   635.75                          360
17148516                                GR5. 1YRHARD/2YRSOFT                                 143034.01                   607.82                          360
17148604                                   GR3. 3YR HARD                                     375945.96                   1131.05                         480
17148783                                   GR3. 3YR HARD                                     521588.87                   1314.85                         480
17148819                                   GR3. 3YR HARD                                     223993.1                    720.47                          360
17151510                                   GR3. 3YR HARD                                     563653.57                   1817.26                         360
17151548                                   GR3. 3YR HARD                                     323000.25                   1192.02                         360
17151749                                   GR3. 3YR HARD                                     409246.66                   1031.65                         480
17151755                                   GR3. 3YR HARD                                     361041.09                   1090.17                         480
17152890                                   GR3. 3YR HARD                                     186434.46                   598.89                          360
17152951                                   GR2. 1YR/Other                                    568332.53                   1825.3                          360
17152975                                GR5. 1YRHARD/2YRSOFT                                 110953.67                     391                           360
17153006                                GR5. 1YRHARD/2YRSOFT                                 484417.53                   1807.5                          360
17154606                                   GR3. 3YR HARD                                     139203.91                   447.08                          360
17154609                                   GR3. 3YR HARD                                     252638.96                    637.2                          480
17154649                                   GR2. 1YR/Other                                    525070.92                   1323.9                          480
17154662                                   GR3. 3YR HARD                                     609018.3                    1955.57                         360
17154729                                   GR3. 3YR HARD                                     564768.77                   1814.05                         360
17154739                                   GR3. 3YR HARD                                     446220.87                   1125.21                         480
17154740                                     GR1. NOPP                                       480863.27                   1213.71                         480
17154751                                   GR2. 1YR/Other                                    463879.52                   1489.83                         360
17154759                                   GR2. 1YR/Other                                    409682.38                   1034.18                         480
17155811                                     GR1. NOPP                                       653260.49                   2572.92                         360
17155827                                   GR2. 1YR/Other                                    267173.67                   858.17                          360
17160254                                     GR1. NOPP                                       211810.26                   680.27                          360
17160347                                     GR1. NOPP                                       363225.36                   918.58                          480
17160386                                GR5. 1YRHARD/2YRSOFT                                 560496.2                    1684.72                         360
17167293                                   GR3. 3YR HARD                                     245708.52                   741.92                          480
17167316                                   GR3. 3YR HARD                                     200548.72                   505.71                          480
17168981                                   GR3. 3YR HARD                                     335879.16                   1233.6                          360
17169014                                   GR3. 3YR HARD                                     348474.34                   1119.31                         360
17169040                                     GR1. NOPP                                      1055266.95                   4156.25                         360
17169184                                   GR3. 3YR HARD                                     250997.42                   809.24                          360
17169212                                   GR3. 3YR HARD                                     527104.92                   1335.08                         480
17171352                                   GR3. 3YR HARD                                     155395.43                   499.18                          360
17171401                                   GR3. 3YR HARD                                     206419.84                   762.34                          360
17171439                                   GR2. 1YR/Other                                    505577.79                   1633.93                         360
17171673                                   GR3. 3YR HARD                                     267163.62                   673.61                          480
17171687                                     GR1. NOPP                                       460627.02                   1479.54                         360
17172545                                   GR3. 3YR HARD                                     424195.49                   1362.95                         360
17172636                                GR5. 1YRHARD/2YRSOFT                                 502507.29                   1666.67                         360
17172671                                     GR1. NOPP                                        325612                     1251.83                         360
17172759                                   GR2. 1YR/Other                                    532780.44                   1711.12                         360
17175451                                   GR3. 3YR HARD                                     813939.21                   2614.93                         360
17175515                                   GR3. 3YR HARD                                     651850.91                   1643.56                         480
17175537                                   GR3. 3YR HARD                                     181630.62                   672.71                          360
17175586                                   GR2. 1YR/Other                                    431832.56                   1386.91                         360
17180366                                   GR3. 3YR HARD                                     921349.65                   2959.08                         360
17181954                                   GR2. 1YR/Other                                    396580.94                   1273.69                         360
17181983                                   GR3. 3YR HARD                                     195532.92                   630.41                          360
17181986                                   GR3. 3YR HARD                                     749976.46                   1899.58                         480
17182000                                   GR3. 3YR HARD                                     580441.79                   1864.22                         360
17182030                                   GR3. 3YR HARD                                      158884                     400.52                          480
17182719                                   GR3. 3YR HARD                                     466283.04                   1497.55                         360
17182748                                   GR3. 3YR HARD                                     240207.7                    771.93                          360
17182790                                   GR2. 1YR/Other                                    395374.22                   1270.48                         360
17201875                                   GR3. 3YR HARD                                     440645.49                   1415.21                         360
17202219                                   GR3. 3YR HARD                                     355764.93                   1078.82                         480
17206106                                   GR3. 3YR HARD                                     502798.94                   1621.06                         360
17207421                                     GR1. NOPP                                       363930.66                   1173.34                         360
17208191                                   GR2. 1YR/Other                                    510779.88                   1646.79                         360
17208226                                   GR2. 1YR/Other                                    315246.95                   1016.38                         360
17208230                                   GR3. 3YR HARD                                     431267.66                   1092.34                         480
17208317                                   GR2. 1YR/Other                                    213649.65                   688.82                          360
17208323                                   GR3. 3YR HARD                                     336795.47                   1085.86                         360
17208324                                   GR2. 1YR/Other                                    457906.17                   1476.33                         360
17214312                                   GR2. 1YR/Other                                    459373.67                    1393                           480
17214387                                    GR3. 1YRHARD                                     452257.5                     1875                           360
17215068                                   GR3. 3YR HARD                                     391065.84                   1260.83                         360
17215077                                   GR3. 3YR HARD                                     438455.46                   1110.54                         480
17130671                                   GR3. 3YR HARD                                     229533.21                   850.12                          360
17130995                                   GR3. 3YR HARD                                     533897.33                   1906.27                         480
17131011                                   GR2. 1YR/Other                                    521480.72                   1314.85                         480
17131040                                   GR3. 3YR HARD                                     424710.13                   1363.75                         360
17132958                                   GR2. 1YR/Other                                    260322.21                   961.01                          360
17132980                                   GR2. 1YR/Other                                    380510.43                   1404.55                         360
17133018                                   GR3. 3YR HARD                                     488584.18                   1801.9                          360
17133236                                   GR3. 3YR HARD                                     500673.54                   2108.02                         360
17133271                                   GR3. 3YR HARD                                     350312.03                   1125.74                         360
17133278                                   GR3. 3YR HARD                                     496029.38                   1592.76                         360
17133304                                   GR3. 3YR HARD                                     363011.76                   1344.49                         360
17245791                                GR5. 1YRHARD/2YRSOFT                                  290000                     876.05                          360
17245802                                   GR3. 3YR HARD                                      500000                     1264.29                         480
17245811                                   GR3. 3YR HARD                                      270000                     817.63                          480
17245842                                GR5. 1YRHARD/2YRSOFT                                  492000                     1742.51                         360
17245888                                 GR2. SOFTPP/OTHER                                    220000                     825.01                          360
17245908                                   GR3. 3YR HARD                                      222400                     822.04                          360
17246602                                GR5. 1YRHARD/2YRSOFT                                  296000                     1541.67                         360
17246617                                     GR1. NOPP                                        1435000                    4615.53                         360
17246619                                     GR1. NOPP                                        536000                     1723.99                         360
17246622                                     GR1. NOPP                                        890000                     2862.6                          360
17246624                                     GR1. NOPP                                        654000                     2103.53                         360
17246625                                     GR1. NOPP                                        680000                     2187.15                         360
17246685                                GR4. 1YRHARD/1YRSOFT                                  680000                     2620.84                         360
17246702                                GR5. 1YRHARD/2YRSOFT                                  188000                     763.76                          360
17246717                                   GR3. 3YR HARD                                      400000                     1011.43                         480
17247484                                   GR2. 1YR/Other                                     368000                     1183.64                         360
17202696                                   GR2. 1YR/Other                                    651443.86                   2100.31                         360
17202718                                     GR1. NOPP                                        380000                     1357.53                         360
17202738                                GR5. 1YRHARD/2YRSOFT                                  285600                     1011.51                         360
17203628                                     GR1. NOPP                                        547000                     1954.13                         360
17203698                                   GR3. 3YR HARD                                     187551.98                   604.69                          360
17205737                                   GR3. 3YR HARD                                     649648.15                   2094.52                         360
17205781                                   GR3. 3YR HARD                                     459220.19                   1163.14                         480
17205788                                     GR1. NOPP                                        768000                     2743.63                         360
17205711                                GR5. 1YRHARD/2YRSOFT                                  1715000                    6788.55                         360
17205809                                   GR3. 3YR HARD                                     426980.05                   1376.62                         360
17205828                                    GR3. 1YRHARD                                      609000                     2220.32                         360
17205841                                     GR1. NOPP                                        1000000                    3572.44                         360
17207044                                     GR1. NOPP                                        576000                     2057.73                         360
17206974                                   GR3. 3YR HARD                                      438750                     1328.65                         480
17207142                                   GR3. 3YR HARD                                     314360.69                   1164.31                         360
17207146                                   GR3. 3YR HARD                                     442941.92                   1428.08                         360
17207740                                   GR3. 3YR HARD                                     576327.95                   2134.55                         360
17207861                                   GR3. 3YR HARD                                      176000                     532.98                          480
17207894                                    GR3. 1YRHARD                                      261600                     953.75                          360
17207905                                   GR2. 1YR/Other                                    494817.99                   1595.34                         360
17207763                                   GR3. 3YR HARD                                     388189.84                   986.64                          480
17213922                                    GR3. 1YRHARD                                     248020.07                   1009.53                         360
17214084                                    GR3. 1YRHARD                                      396000                     1402.51                         360
17214085                                   GR3. 3YR HARD                                      453750                     1374.08                         480
17214759                                   GR3. 3YR HARD                                      183750                     679.18                          360
17214773                                GR5. 1YRHARD/2YRSOFT                                  242400                     883.75                          360
17214819                                    GR3. 1YRHARD                                      160000                     616.67                          360
17215286                                 GR2. SOFTPP/OTHER                                    400000                     1166.67                         360
17215497                                GR5. 1YRHARD/2YRSOFT                                  440000                     2016.67                         360
17215229                                GR5. 1YRHARD/2YRSOFT                                 173367.5                    594.69                          360
17215562                                   GR2. 1YR/Other                                     228000                     690.45                          480
17215581                                GR5. 1YRHARD/2YRSOFT                                  248000                     1059.17                         360
17215248                                GR5. 1YRHARD/2YRSOFT                                  220550                     779.17                          360
17215645                                   GR3. 3YR HARD                                     333603.1                    1075.57                         360
17215646                                   GR2. 1YR/Other                                    798643.82                   2022.85                         480
17216641                                GR5. 1YRHARD/2YRSOFT                                  524000                     1855.84                         360
17216790                                    GR3. 1YRHARD                                      328000                     1298.34                         360
17218507                                   GR3. 3YR HARD                                     499152.38                   1264.29                         480
17218537                                   GR3. 3YR HARD                                     202089.02                   748.48                          360
17218598                                GR5. 1YRHARD/2YRSOFT                                  331000                     1206.78                         360
17218599                                   GR2. 1YR/Other                                     648750                     1640.41                         480
17219136                                   GR3. 3YR HARD                                     411301.56                   1041.77                         480
17219161                                   GR3. 3YR HARD                                      500000                     1264.29                         480
17219168                                GR5. 1YRHARD/2YRSOFT                                  203000                     592.09                          360
17219179                                    GR3. 1YRHARD                                      650000                     1963.55                         360
17219191                                GR5. 1YRHARD/2YRSOFT                                  488000                     2033.34                         360
17219246                                    GR3. 1YRHARD                                      1000000                    4062.51                         360
17219097                                   GR2. 1YR/Other                                     224000                      566.4                          480
17221482                                   GR3. 3YR HARD                                      260000                     836.27                          360
17221508                                    GR3. 1YRHARD                                      244000                     1042.09                         360
17221546                                   GR3. 3YR HARD                                      340000                     1093.58                         360
17221568                                   GR3. 3YR HARD                                     509419.49                   1289.57                         480
17224128                                   GR3. 3YR HARD                                      152000                     384.35                          480
17224151                                   GR2. 1YR/Other                                    403315.13                   1021.54                         480
17224180                                     GR1. NOPP                                        332000                     839.49                          480
17224023                                   GR2. 1YR/Other                                     574300                     1847.18                         360
17224228                                   GR3. 3YR HARD                                      288000                     728.23                          480
17226401                                   GR2. 1YR/Other                                     648000                     1638.51                         480
17226445                                GR5. 1YRHARD/2YRSOFT                                  355000                     1220.32                         360
17226558                                   GR3. 3YR HARD                                      519000                     1783.95                         480
17226563                                   GR3. 3YR HARD                                      456000                     1567.4                          480
17228673                                   GR3. 3YR HARD                                      480000                     1453.57                         480
17229583                                   GR3. 3YR HARD                                      359200                     908.26                          480
17229600                                    GR3. 1YRHARD                                      457000                     1713.76                         360
17229614                                GR5. 1YRHARD/2YRSOFT                                  650000                     2640.63                         360
17229618                                GR5. 1YRHARD/2YRSOFT                                  320000                     1433.34                         360
17230540                                    GR3. 1YRHARD                                      394500                     1520.47                         360
17231475                                   GR3. 3YR HARD                                      308000                     990.65                          360
17233923                                GR5. 1YRHARD/2YRSOFT                                  187000                     623.34                          360
17233952                                GR5. 1YRHARD/2YRSOFT                                  512000                     1973.34                         360
17234012                                GR5. 1YRHARD/2YRSOFT                                  371000                     1159.38                         360
17242778                                GR5. 1YRHARD/2YRSOFT                                  213750                     667.97                          360
17242810                                GR5. 1YRHARD/2YRSOFT                                  312000                     1300.01                         360
17242819                                   GR3. 3YR HARD                                      500000                     1608.2                          360
17242854                                 GR2. SOFTPP/OTHER                                    350000                     1421.88                         360
17242895                                   GR3. 3YR HARD                                      420000                      1062                           480
17242925                                   GR2. 1YR/Other                                     232800                     588.65                          480
17244018                                GR5. 1YRHARD/2YRSOFT                                  388000                     1778.34                         360
17244030                                   GR2. 1YR/Other                                     648750                     2086.64                         360
17244108                                    GR3. 1YRHARD                                      780000                     3331.25                         360
17244434                                   GR3. 3YR HARD                                      260000                     1096.18                         360
17244534                                GR5. 1YRHARD/2YRSOFT                                  363750                     1250.4                          360
17245755                                   GR3. 3YR HARD                                      301000                     911.51                          480
17245769                                     GR1. NOPP                                        1000000                    3645.84                         360
17245776                                 GR2. SOFTPP/OTHER                                    500000                     1718.76                         360
17170633                                   GR3. 3YR HARD                                      356250                      900.8                          480
17172196                                     GR1. NOPP                                        499000                     1782.65                         360
17172197                                     GR1. NOPP                                        450000                     1607.6                          360
17172233                                   GR3. 3YR HARD                                      500000                     1608.2                          360
17172182                                GR5. 1YRHARD/2YRSOFT                                  120000                     412.51                          360
17172291                                     GR1. NOPP                                        560000                     2000.57                         360
17175171                                   GR2. 1YR/Other                                    274533.81                   695.36                          480
17175215                                   GR3. 3YR HARD                                     211494.79                   681.88                          360
17178405                                     GR1. NOPP                                        220550                     1054.17                         360
17178431                                     GR1. NOPP                                        860000                     3072.3                          360
17181678                                   GR2. 1YR/Other                                    467206.63                   1183.37                         480
17182391                                     GR1. NOPP                                       240176.27                   774.35                          360
17182362                                     GR1. NOPP                                        801500                     3172.61                         360
17182342                                   GR2. 1YR/Other                                    304482.96                   771.21                          480
17182475                                     GR1. NOPP                                        400000                     1428.98                         360
17200631                                   GR2. 1YR/Other                                    407171.95                   1508.05                         360
17200741                                   GR3. 3YR HARD                                      408000                     1312.29                         360
17201545                                   GR2. 1YR/Other                                    234002.63                    592.7                          480
17201553                                GR5. 1YRHARD/2YRSOFT                                  319000                     1063.34                         360
17159853                                    GR3. 1YRHARD                                      115000                     371.36                          360
17159908                                    GR3. 1YRHARD                                     168745.74                    507.5                          360
17166497                                   GR2. 1YR/Other                                    242588.06                   614.44                          480
17168522                                   GR3. 3YR HARD                                     199660.96                   505.71                          480
17013889                                   GR3. 3YR HARD                                     192679.09                   705.97                          360
17112893                                   GR3. 3YR HARD                                     442819.05                   1655.9                          360
17113021                                   GR3. 3YR HARD                                      323200                     817.24                          480
16996709                                     GR1. NOPP                                       103513.72                   328.23                          360
17172648                                GR5. 1YRHARD/2YRSOFT                                 329243.37                   1330.88                         360
17066689                                GR5. 1YRHARD/2YRSOFT                                 201003.07                   729.17                          360
17011027                                     GR1. NOPP                                       411178.49                   1612.23                         360
17246756                                GR5. 1YRHARD/2YRSOFT                                  272000                     1105.01                         360
17221433                                    GR3. 1YRHARD                                      579846                     2349.75                         360
17130997                                GR5. 1YRHARD/2YRSOFT                                 365825.49                   1289.17                         360
16851064                                    GR3. 1YRHARD                                     405057.61                   1291.67                         360
17113394                                GR5. 1YRHARD/2YRSOFT                                 326444.46                   1113.75                         360
17113680                                 GR2. SOFTPP/OTHER                                   131853.81                     574                           360
17113722                                     GR1. NOPP                                       390927.61                   1374.17                         360
17113727                                GR5. 1YRHARD/2YRSOFT                                 510548.33                   2063.75                         360
16714119                                     GR1. NOPP                                       304569.71                   1093.75                         360
16706595                                     GR1. NOPP                                       179138.35                     660                           360
17264487                                GR5. 1YRHARD/2YRSOFT                                 226128.39                   796.88                          360
17256777                                    GR3. 1YRHARD                                     288790.87                    927.9                          360
17256797                                 GR2. SOFTPP/OTHER                                   180902.58                   581.25                          360
17256788                                    GR3. 1YRHARD                                     184118.81                   667.92                          360
17256802                                GR5. 1YRHARD/2YRSOFT                                 160802.34                   533.33                          360
17264496                                GR5. 1YRHARD/2YRSOFT                                 249194.02                   1084.78                         360
17256737                                     GR1. NOPP                                       180349.83                   579.47                          360
17256820                                     GR1. NOPP                                       140250.55                   554.17                          360
17256817                                     GR1. NOPP                                       338488.91                   1122.67                         360
17256834                                GR5. 1YRHARD/2YRSOFT                                  296740                     1171.67                         360
17256819                                     GR1. NOPP                                       301303.55                   1187.5                          360
17256810                                     GR1. NOPP                                       440044.96                   1185.84                         360
17264495                                GR5. 1YRHARD/2YRSOFT                                 376478.95                   1443.77                         360
17256773                                GR5. 1YRHARD/2YRSOFT                                 844213.78                   3412.5                          360
17256783                                     GR1. NOPP                                       342508.7                    1029.5                          360
17264489                                GR5. 1YRHARD/2YRSOFT                                 651251.14                    2835                           360
17264479                                GR5. 1YRHARD/2YRSOFT                                  150375                     531.25                          360
17256800                                GR5. 1YRHARD/2YRSOFT                                 100501.64                   406.25                          360
17256744                                     GR1. NOPP                                       158792.39                   559.58                          360
17264481                                GR5. 1YRHARD/2YRSOFT                                 489870.71                   1777.34                         360
17264482                                    GR3. 1YRHARD                                     124052.26                   363.13                          360
17264486                                GR5. 1YRHARD/2YRSOFT                                 194972.93                   687.08                          360
17255645                                     GR1. NOPP                                       281153.62                   1253.05                         360
17256763                                GR5. 1YRHARD/2YRSOFT                                 176882.56                   586.67                          360
17255634                                GR5. 1YRHARD/2YRSOFT                                 144621.83                    569.6                          360
17256740                                GR5. 1YRHARD/2YRSOFT                                 361806.19                    1575                           360
17256798                                    GR3. 1YRHARD                                     421604.27                   1660.52                         360
17255618                                     GR1. NOPP                                       639037.92                    2385                           360
17255644                                GR5. 1YRHARD/2YRSOFT                                 135677.11                   506.25                          360
17255646                                GR5. 1YRHARD/2YRSOFT                                 205023.13                   743.75                          360
17256732                                     GR1. NOPP                                       695470.09                   2306.67                         360
17255627                                 GR2. SOFTPP/OTHER                                   192158.99                     717                           360
17255631                                     GR1. NOPP                                       186928.16                   1324.99                         360
17256780                                    GR3. 1YRHARD                                     603007.97                   1687.5                          360
17255640                                    GR3. 1YRHARD                                     672102.63                   1880.86                         360
17256775                                GR5. 1YRHARD/2YRSOFT                                 312760.86                    1167                           360
17255607                                 GR2. SOFTPP/OTHER                                   176882.75                     660                           360
17255620                                GR5. 1YRHARD/2YRSOFT                                 147938.46                   613.33                          360
17255613                                 GR2. SOFTPP/OTHER                                   230820.38                     960                           360
17256790                                GR5. 1YRHARD/2YRSOFT                                 181706.88                   696.83                          360
17256758                                     GR1. NOPP                                       570847.84                   1715.83                         360
17255615                                GR5. 1YRHARD/2YRSOFT                                 233163.68                   894.17                          360
17255608                                    GR3. 1YRHARD                                     381905.84                   1385.42                         360
17255603                                     GR1. NOPP                                       629541.95                   2414.25                         360
17255632                                 GR2. SOFTPP/OTHER                                   450247.35                    1820                           360
17255637                                    GR3. 1YRHARD                                     274369.39                   1080.63                         360
17175668                                GR5. 1YRHARD/2YRSOFT                                 208018.75                    734.9                          360
17255599                                    GR3. 1YRHARD                                     404819.63                   1301.35                         360
17255617                                     GR1. NOPP                                       385925.3                     1160                           360
17255628                                GR5. 1YRHARD/2YRSOFT                                 366830.22                   1178.65                         360
17255610                                GR5. 1YRHARD/2YRSOFT                                 273364.39                   1076.67                         360
17255605                                GR5. 1YRHARD/2YRSOFT                                 226128.05                   656.25                          360
17255641                                GR5. 1YRHARD/2YRSOFT                                 114689.87                   463.73                          360
17255621                                 GR2. SOFTPP/OTHER                                   151256.04                   519.06                          360
17255624                                    GR3. 1YRHARD                                     447231.83                   1622.4                          360
17255619                                     GR1. NOPP                                       79898.68                    273.28                          360
17255626                                GR5. 1YRHARD/2YRSOFT                                 324921.72                   1279.73                         360
17255597                                 GR2. SOFTPP/OTHER                                   170445.69                   600.67                          360
16791362                                     GR1. NOPP                                       285892.82                    1144                           360
16825857                                     GR1. NOPP                                       207376.75                     640                           360
16965795                                GR5. 1YRHARD/2YRSOFT                                 303794.79                   1031.25                         360
17052684                                GR5. 1YRHARD/2YRSOFT                                 182589.44                     703                           360
17228059                                    GR3. 1YRHARD                                     141058.01                   714.58                          360
17228127                                    GR3. 1YRHARD                                     249244.72                   1265.83                         360
16810735                                   GR3. 3YR HARD                                     319836.7                    1049.74                         360
16828257                                   GR3. 3YR HARD                                     119338.8                    443.55                          360
17256718                                   GR3. 3YR HARD                                     188476.69                   475.37                          480
17120279                                   GR3. 3YR HARD                                     281052.16                   898.98                          360
17028133                                   GR2. 1YR/Other                                    335981.29                   839.48                          480
17028129                                   GR2. 1YR/Other                                    254304.21                   810.53                          360
17058638                                     GR1. NOPP                                       241282.63                   771.93                          360
17204000                                GR5. 1YRHARD/2YRSOFT                                 418042.5                    1563.75                         360
17182088                                     GR1. NOPP                                       430146.57                   1560.42                         360
17182760                                GR5. 1YRHARD/2YRSOFT                                  206114                     835.25                          360
17182771                                     GR1. NOPP                                       459566.68                   1576.09                         360
17182812                                     GR1. NOPP                                       484417.03                   1606.67                         360
17182819                                     GR1. NOPP                                       246228.32                   714.58                          360
17182827                                GR5. 1YRHARD/2YRSOFT                                 352961.58                   1353.58                         360
17182831                                GR5. 1YRHARD/2YRSOFT                                  294334                     1162.17                         360
17182840                                GR5. 1YRHARD/2YRSOFT                                  384960                      1600                           360
17182849                                GR5. 1YRHARD/2YRSOFT                                 273516.42                   1178.75                         360
17200954                                GR5. 1YRHARD/2YRSOFT                                  501250                     2083.33                         360
17201803                                GR5. 1YRHARD/2YRSOFT                                 379895.12                   1102.5                          360
17201813                                GR5. 1YRHARD/2YRSOFT                                  334835                     1148.13                         360
17201823                                GR5. 1YRHARD/2YRSOFT                                 487050.73                   1566.15                         360
17201840                                     GR1. NOPP                                        338845                     1337.92                         360
17201845                                GR5. 1YRHARD/2YRSOFT                                 205512.5                    768.75                          360
17201849                                     GR1. NOPP                                       402006.15                   1458.33                         360
17201856                                     GR1. NOPP                                       180349.75                   843.28                          360
17201857                                GR5. 1YRHARD/2YRSOFT                                  350875                     1130.21                         360
17202205                                GR5. 1YRHARD/2YRSOFT                                  481200                      1950                           360
17202249                                GR5. 1YRHARD/2YRSOFT                                  701750                     2843.75                         360
17202259                                GR5. 1YRHARD/2YRSOFT                                 448117.49                   1769.38                         360
17203876                                GR5. 1YRHARD/2YRSOFT                                 147054.04                   609.67                          360
17155880                                GR5. 1YRHARD/2YRSOFT                                 265324.33                   1072.5                          360
17155881                                     GR1. NOPP                                       515068.87                   1818.65                         360
17171537                                GR5. 1YRHARD/2YRSOFT                                 262197.57                   926.15                          360
17160233                                GR5. 1YRHARD/2YRSOFT                                 971463.36                   3046.88                         360
17160234                                GR5. 1YRHARD/2YRSOFT                                 586929.28                   2250.83                         360
17160238                                GR5. 1YRHARD/2YRSOFT                                 241204.06                    1025                           360
17160272                                     GR1. NOPP                                       293464.72                   1155.83                         360
17160281                                 GR2. SOFTPP/OTHER                                    409020                     1572.5                          360
17160320                                     GR1. NOPP                                       161402.5                     687.6                          360
17160336                                     GR1. NOPP                                       411660.77                   1195.83                         360
17171594                                     GR1. NOPP                                       110149.54                    342.5                          360
17171626                                GR5. 1YRHARD/2YRSOFT                                 213087.39                   885.65                          360
17160363                                GR5. 1YRHARD/2YRSOFT                                 494467.69                    1845                           360
17160365                                GR5. 1YRHARD/2YRSOFT                                  405010                     1346.67                         360
17160380                                     GR1. NOPP                                       351755.38                   1276.04                         360
17171678                                GR5. 1YRHARD/2YRSOFT                                 398739.44                   1281.17                         360
17172541                                GR5. 1YRHARD/2YRSOFT                                 180822.64                   768.41                          360
17172628                                     GR1. NOPP                                       668817.88                   3057.77                         360
17172661                                     GR1. NOPP                                        160400                     583.33                          360
17172745                                GR5. 1YRHARD/2YRSOFT                                 688929.96                   2715.42                         360
17167159                                GR5. 1YRHARD/2YRSOFT                                 226837.61                   933.33                          360
17167162                                     GR1. NOPP                                        453130                     1789.17                         360
17167239                                GR5. 1YRHARD/2YRSOFT                                 130250.09                     513                           360
17167240                                    GR3. 1YRHARD                                     395966.7                    1275.52                         360
17167244                                GR5. 1YRHARD/2YRSOFT                                 739691.89                   2913.33                         360
17167271                                     GR1. NOPP                                       145362.5                    634.38                          360
17167279                                     GR1. NOPP                                       182594.95                   745.47                          360
17167296                                     GR1. NOPP                                        280700                     1020.83                         360
17167306                                     GR1. NOPP                                        302755                     975.21                          360
17167314                                     GR1. NOPP                                       756272.12                   2277.71                         360
17167327                                     GR1. NOPP                                       235575.66                     879                           360
17175480                                     GR1. NOPP                                       419091.19                   1433.44                         360
17175482                                     GR1. NOPP                                       534668.59                   2105.83                         360
17175504                                     GR1. NOPP                                        149974                     592.17                          360
17175564                                GR5. 1YRHARD/2YRSOFT                                 443010.81                    1653                           360
17175566                                    GR3. 1YRHARD                                     295072.35                   1009.25                         360
17175569                                     GR1. NOPP                                        526914                      1971                           360
17175570                                     GR1. NOPP                                       313565.2                     1300                           360
17167329                                     GR1. NOPP                                       301504.3                    968.75                          360
17167332                                GR5. 1YRHARD/2YRSOFT                                 259342.59                   965.25                          360
17167343                                     GR1. NOPP                                       265324.47                   1127.5                          360
17167365                                GR5. 1YRHARD/2YRSOFT                                 163616.67                   661.38                          360
17167367                                GR5. 1YRHARD/2YRSOFT                                 390951.08                   1458.75                         360
17167394                                GR5. 1YRHARD/2YRSOFT                                 331628.02                   1203.13                         360
17168972                                GR5. 1YRHARD/2YRSOFT                                 313565.44                   1397.5                          360
17168980                                     GR1. NOPP                                       620094.96                   2442.29                         360
17169020                                     GR1. NOPP                                       402408.46                   1584.92                         360
17169028                                    GR3. 1YRHARD                                     582909.06                    2175                           360
17169034                                GR5. 1YRHARD/2YRSOFT                                 160802.41                   566.67                          360
17169039                                    GR3. 1YRHARD                                      160000                     683.33                          360
17169053                                     GR1. NOPP                                       408286.87                   1227.21                         360
17169057                                     GR1. NOPP                                       116581.69                   386.67                          360
17169063                                     GR1. NOPP                                        126716                     408.17                          360
17169070                                     GR1. NOPP                                       189472.5                    649.69                          360
17175582                                GR5. 1YRHARD/2YRSOFT                                 200882.12                   708.33                          360
17175597                                     GR1. NOPP                                       309772.5                     1030                           360
17175618                                     GR1. NOPP                                       272560.59                   1158.25                         360
17180365                                GR5. 1YRHARD/2YRSOFT                                 179214.6                    761.58                          360
17180374                                GR5. 1YRHARD/2YRSOFT                                 176802.56                   751.33                          360
17169096                                     GR1. NOPP                                        231778                     891.08                          360
17169097                                    GR3. 1YRHARD                                      603010                      2500                           360
17169156                                    GR3. 1YRHARD                                     192981.25                   741.93                          360
17169205                                GR5. 1YRHARD/2YRSOFT                                  187267                     583.75                          360
17169241                                GR5. 1YRHARD/2YRSOFT                                  701750                     2187.5                          360
17180396                                GR5. 1YRHARD/2YRSOFT                                  280700                      1050                           360
17152993                                    GR3. 1YRHARD                                     367835.34                    1220                           360
17152994                                GR5. 1YRHARD/2YRSOFT                                 247233.52                   794.38                          360
17153007                                GR5. 1YRHARD/2YRSOFT                                1266318.05                   4068.75                         360
17153009                                    GR3. 1YRHARD                                     199646.19                   682.86                          360
17153010                                GR5. 1YRHARD/2YRSOFT                                 773861.23                   2566.67                         360
17153012                                GR5. 1YRHARD/2YRSOFT                                 250248.63                     830                           360
17153016                                GR5. 1YRHARD/2YRSOFT                                 387231.72                   1123.79                         360
17153018                                GR5. 1YRHARD/2YRSOFT                                 259495.03                   968.25                          360
17153019                                     GR1. NOPP                                       653059.82                   2302.08                         360
17153023                                GR5. 1YRHARD/2YRSOFT                                 220299.49                   844.83                          360
17153034                                 GR2. SOFTPP/OTHER                                   281404.23                   991.67                          360
17153036                                    GR3. 1YRHARD                                     315787.5                    918.75                          360
17153070                                     GR1. NOPP                                       452256.8                    1593.75                         360
17154578                                     GR1. NOPP                                       229143.98                   1021.25                         360
17154591                                GR5. 1YRHARD/2YRSOFT                                 430146.47                   1515.83                         360
17154594                                GR5. 1YRHARD/2YRSOFT                                 450247.35                    1820                           360
17154677                                     GR1. NOPP                                       427232.04                   1549.84                         360
17154743                                 GR2. SOFTPP/OTHER                                   162631.36                   523.13                          360
17154744                                    GR3. 1YRHARD                                    1293706.41                   4977.66                         360
17152812                                     GR1. NOPP                                       407030.38                   1139.06                         360
17152819                                GR5. 1YRHARD/2YRSOFT                                 435258.91                   1436.4                          360
17152829                                     GR1. NOPP                                       746123.4                    2706.67                         360
17152832                                GR5. 1YRHARD/2YRSOFT                                  453130                     1883.33                         360
17155820                                GR5. 1YRHARD/2YRSOFT                                 216078.13                   716.67                          360
17155823                                     GR1. NOPP                                       229143.38                   783.75                          360
17155840                                GR5. 1YRHARD/2YRSOFT                                 321902.75                   1103.78                         360
17152849                                GR5. 1YRHARD/2YRSOFT                                 361805.44                    1275                           360
17152867                                GR5. 1YRHARD/2YRSOFT                                 190952.72                   613.54                          360
17152889                                     GR1. NOPP                                        441100                     1833.33                         360
17151587                                GR5. 1YRHARD/2YRSOFT                                 167154.32                   675.68                          360
17151599                                    GR3. 1YRHARD                                     139808.01                   623.14                          360
17151615                                GR5. 1YRHARD/2YRSOFT                                 979890.23                   3656.25                         360
17151624                                GR5. 1YRHARD/2YRSOFT                                 241203.75                     900                           360
17151523                                GR5. 1YRHARD/2YRSOFT                                 374802.44                    1395                           360
17151539                                     GR1. NOPP                                       179973.5                     523.5                          360
17146123                                GR5. 1YRHARD/2YRSOFT                                 449442.87                   1630.42                         360
17146128                                     GR1. NOPP                                        405010                     1557.08                         360
17146223                                     GR1. NOPP                                       391955.58                   1259.38                         360
17146238                                GR5. 1YRHARD/2YRSOFT                                 170852.57                   602.08                          360
17148471                                GR5. 1YRHARD/2YRSOFT                                 470340.01                   1852.5                          360
17148482                                GR5. 1YRHARD/2YRSOFT                                 526628.6                    2128.75                         360
17148521                                GR5. 1YRHARD/2YRSOFT                                 308331.15                   1310.26                         360
17148588                                GR5. 1YRHARD/2YRSOFT                                 415071.78                   1677.81                         360
17148621                                     GR1. NOPP                                       332700.2                    1172.43                         360
17148634                                GR5. 1YRHARD/2YRSOFT                                 409242.58                   1611.83                         360
17148675                                     GR1. NOPP                                       108998.28                   453.33                          360
17148706                                     GR1. NOPP                                       147267.07                   428.46                          360
17148721                                GR5. 1YRHARD/2YRSOFT                                 219093.01                   658.54                          360
17148874                                     GR1. NOPP                                       482357.55                    1950                           360
17148898                                GR5. 1YRHARD/2YRSOFT                                 393966.13                    1470                           360
17148963                                GR5. 1YRHARD/2YRSOFT                                 472056.2                    1908.16                         360
17133011                                GR5. 1YRHARD/2YRSOFT                                 223515.59                   880.33                          360
17133022                                 GR2. SOFTPP/OTHER                                   838732.1                    3044.27                         360
17133025                                 GR2. SOFTPP/OTHER                                   959166.79                   4264.06                         360
17133056                                     GR1. NOPP                                       200848.12                   708.33                          360
17133065                                GR5. 1YRHARD/2YRSOFT                                 330477.2                    1469.17                         360
17133068                                    GR3. 1YRHARD                                     514567.86                   1866.67                         360
17133071                                GR5. 1YRHARD/2YRSOFT                                1006539.43                   3746.25                         360
17133080                                     GR1. NOPP                                       402006.35                   1541.67                         360
17146048                                GR5. 1YRHARD/2YRSOFT                                 242208.52                   803.33                          360
17146065                                GR5. 1YRHARD/2YRSOFT                                 603008.28                   1812.5                          360
17146074                                     GR1. NOPP                                        170425                     672.92                          360
17146076                                     GR1. NOPP                                       153566.47                   604.83                          360
17146100                                GR5. 1YRHARD/2YRSOFT                                 442206.41                   1466.67                         360
17133092                                     GR1. NOPP                                       212058.19                   747.29                          360
17133097                                     GR1. NOPP                                       242817.3                    702.92                          360
17133100                                     GR1. NOPP                                       232136.89                     912                           360
17133101                                GR5. 1YRHARD/2YRSOFT                                 356780.64                   1368.23                         360
17133113                                     GR1. NOPP                                       356780.18                   1183.33                         360
17133234                                     GR1. NOPP                                        85212.5                    292.19                          360
17133260                                     GR1. NOPP                                       261303.79                   866.67                          360
17133291                                GR5. 1YRHARD/2YRSOFT                                 410046.27                   1487.5                          360
17133327                                GR5. 1YRHARD/2YRSOFT                                 418086.61                   1603.33                         360
17128860                                GR5. 1YRHARD/2YRSOFT                                 602256.09                   2434.45                         360
17128862                                GR5. 1YRHARD/2YRSOFT                                 188942.74                   626.67                          360
17128868                                 GR2. SOFTPP/OTHER                                   370850.77                   1383.75                         360
17130536                                     GR1. NOPP                                        429070                     1783.33                         360
17130552                                     GR1. NOPP                                       251254.1                    1015.63                         360
17130559                                     GR1. NOPP                                        516577                     1873.96                         360
17130579                                GR5. 1YRHARD/2YRSOFT                                 361805.44                    1275                           360
17130585                                GR5. 1YRHARD/2YRSOFT                                 234721.82                   1046.11                         360
17130593                                GR5. 1YRHARD/2YRSOFT                                 316578.69                   918.75                          360
17130599                                GR5. 1YRHARD/2YRSOFT                                 237176.08                   1057.05                         360
17130607                                GR5. 1YRHARD/2YRSOFT                                  441100                     1787.5                          360
17130622                                    GR3. 1YRHARD                                     203012.28                   673.33                          360
17130648                                     GR1. NOPP                                       302264.09                    1125                           360
17130652                                     GR1. NOPP                                       290173.3                     1050                           360
17130739                                     GR1. NOPP                                       326630.41                   1354.17                         360
17130740                                GR5. 1YRHARD/2YRSOFT                                 494464.78                   1998.75                         360
17130743                                GR5. 1YRHARD/2YRSOFT                                  223758                      790.5                          360
17130754                                GR5. 1YRHARD/2YRSOFT                                 513763.99                    1917                           360
17130768                                GR5. 1YRHARD/2YRSOFT                                 201003.23                   791.67                          360
17130828                                GR5. 1YRHARD/2YRSOFT                                 831979.75                   2328.75                         360
17130855                                GR5. 1YRHARD/2YRSOFT                                  689720                      3010                           360
17130872                                     GR1. NOPP                                       261304.13                   1002.08                         360
17130898                                    GR3. 1YRHARD                                     369042.41                   1644.75                         360
17130910                                     GR1. NOPP                                        361806                      1500                           360
17130915                                     GR1. NOPP                                       289343.49                     900                           360
17130920                                     GR1. NOPP                                       406025.89                   1346.67                         360
17130923                                GR4. 1YRHARD/1YRSOFT                                 293966.77                     975                           360
17130930                                GR5. 1YRHARD/2YRSOFT                                 459291.67                   1523.33                         360
17130976                                GR5. 1YRHARD/2YRSOFT                                 653260.16                   2437.5                          360
17130981                                     GR1. NOPP                                       203013.1                    736.46                          360
17131004                                     GR1. NOPP                                       685923.16                   2559.38                         360
17131007                                GR5. 1YRHARD/2YRSOFT                                 209043.04                   693.33                          360
17131010                                     GR1. NOPP                                       680923.77                   2189.38                         360
17131056                                GR5. 1YRHARD/2YRSOFT                                 369384.5                    1341.67                         360
17131060                                     GR1. NOPP                                       345725.47                   1325.83                         360
17131104                                     GR1. NOPP                                       341705.31                    1275                           360
17132975                                     GR1. NOPP                                       942202.63                   3710.94                         360
17247493                                   GR3. 3YR HARD                                      500000                     1264.29                         480
17247499                                   GR3. 3YR HARD                                      330000                     1061.42                         360
17247564                                 GR2. SOFTPP/OTHER                                    340000                     1345.84                         360
17247581                                     GR1. NOPP                                        369000                     884.07                          360
17247603                                GR5. 1YRHARD/2YRSOFT                                  144000                     645.01                          360
17247619                                   GR3. 3YR HARD                                      448000                     1440.95                         360
17247646                                GR5. 1YRHARD/2YRSOFT                                  311000                     1069.07                         360
17247658                                     GR1. NOPP                                        504000                     1890.01                         360
17247661                                GR5. 1YRHARD/2YRSOFT                                  496000                     2118.34                         360
17247681                                   GR2. 1YR/Other                                     445000                     1125.21                         480
17248409                                GR5. 1YRHARD/2YRSOFT                                  227500                     734.64                          360
17248414                                    GR3. 1YRHARD                                      785000                     2534.9                          360
17249984                                   GR3. 3YR HARD                                      340000                     1093.58                         360
17249995                                   GR3. 3YR HARD                                      228000                     733.34                          360
17250004                                    GR3. 1YRHARD                                      272000                     1076.67                         360
17251436                                GR5. 1YRHARD/2YRSOFT                                  304000                     1076.67                         360
17251485                                   GR3. 3YR HARD                                      160000                      591.4                          360
17251502                                   GR3. 3YR HARD                                      465000                     1718.74                         360
17252619                                GR5. 1YRHARD/2YRSOFT                                  280000                     1108.34                         360
17255251                                 GR2. SOFTPP/OTHER                                    352500                     1101.57                         360
17255964                                   GR3. 3YR HARD                                      435200                     1399.78                         360
17256035                                GR5. 1YRHARD/2YRSOFT                                  780000                     3250.01                         360
17256914                                   GR3. 3YR HARD                                      408800                     1033.68                         480
17245809                                   GR3. 3YR HARD                                      435000                     1399.14                         360
17245813                                     GR1. NOPP                                        458000                     2814.8                          360
17245835                                   GR3. 3YR HARD                                      217500                     699.57                          360
17245840                                    GR3. 1YRHARD                                      452000                     1742.09                         360
17245846                                   GR3. 3YR HARD                                      412000                     1325.16                         360
17245851                                GR5. 1YRHARD/2YRSOFT                                  145600                     546.01                          360
17245885                                    GR3. 1YRHARD                                      446000                     1672.51                         360
17246585                                    GR3. 1YRHARD                                      325000                     1286.46                         360
17246688                                GR5. 1YRHARD/2YRSOFT                                  383000                     1555.94                         360
17246733                                   GR3. 3YR HARD                                      296800                     750.48                          480
17246747                                GR5. 1YRHARD/2YRSOFT                                  790000                     3373.96                         360
17247468                                   GR2. 1YR/Other                                     760000                     1921.71                         480
17247479                                   GR3. 3YR HARD                                      500000                     1608.2                          360
17224212                                    GR3. 1YRHARD                                       95996                     369.99                          360
17224234                                    GR3. 1YRHARD                                      175200                      693.5                          360
17226431                                GR5. 1YRHARD/2YRSOFT                                  211250                     682.17                          360
17226440                                GR5. 1YRHARD/2YRSOFT                                  272000                     1076.67                         360
17226466                                GR5. 1YRHARD/2YRSOFT                                  314400                     1342.75                         360
17231351                                   GR2. 1YR/Other                                     825000                     2086.07                         480
17226476                                GR5. 1YRHARD/2YRSOFT                                  262500                     902.35                          360
17226482                                   GR2. 1YR/Other                                     528000                     1335.08                         480
17231412                                    GR3. 1YRHARD                                      344000                     1218.34                         360
17231429                                GR5. 1YRHARD/2YRSOFT                                  169000                     704.17                          360
17231434                                    GR3. 1YRHARD                                      335000                     1291.15                         360
17231460                                   GR2. 1YR/Other                                     412500                     1524.69                         360
17231470                                   GR3. 3YR HARD                                      468000                     1183.37                         480
17233930                                     GR1. NOPP                                        376000                     1292.51                         360
17233961                                GR5. 1YRHARD/2YRSOFT                                  272000                     850.01                          360
17233967                                     GR1. NOPP                                        251000                     888.96                          360
17234032                                    GR3. 1YRHARD                                      341000                     1065.63                         360
17233869                                   GR3. 3YR HARD                                      528000                     2226.07                         360
17228597                                   GR2. 1YR/Other                                      96000                     308.78                          360
17242804                                GR5. 1YRHARD/2YRSOFT                                  401000                     1253.13                         360
17242813                                   GR2. 1YR/Other                                     328000                     829.37                          480
17242818                                GR5. 1YRHARD/2YRSOFT                                  492000                     1947.5                          360
17242827                                    GR3. 1YRHARD                                      396000                     1650.01                         360
17242830                                    GR3. 1YRHARD                                      287500                     1138.03                         360
17228616                                   GR3. 3YR HARD                                      348000                     1119.31                         360
17228649                                    GR3. 1YRHARD                                      440000                     1650.01                         360
17228663                                    GR3. 1YRHARD                                      999950                     3853.98                         360
17228697                                   GR3. 3YR HARD                                      320000                     809.14                          480
17229452                                   GR3. 3YR HARD                                      500000                     1514.13                         480
17229508                                   GR3. 3YR HARD                                      452000                     1453.82                         360
17229513                                GR5. 1YRHARD/2YRSOFT                                  160300                     651.22                          360
17229514                                   GR3. 3YR HARD                                      336000                     1241.93                         360
17242890                                GR5. 1YRHARD/2YRSOFT                                  450000                     1875.01                         360
17242903                                GR5. 1YRHARD/2YRSOFT                                  448000                     2053.34                         360
17242908                                   GR3. 3YR HARD                                      500000                     1848.1                          360
17242909                                   GR3. 3YR HARD                                      246400                     746.17                          480
17243963                                 GR2. SOFTPP/OTHER                                    999999                     4166.67                         360
17243968                                 GR2. SOFTPP/OTHER                                    216000                     1057.5                          360
17244050                                   GR3. 3YR HARD                                      368000                     930.52                          480
17229541                                   GR3. 3YR HARD                                      493000                     1694.58                         480
17229549                                   GR3. 3YR HARD                                      262500                     794.92                          480
17229566                                GR5. 1YRHARD/2YRSOFT                                  284000                     1153.76                         360
17229936                                GR5. 1YRHARD/2YRSOFT                                  285000                     1246.88                         360
17229957                                    GR3. 1YRHARD                                      192800                     883.67                          360
17229905                                    GR3. 1YRHARD                                     386168.92                   1373.39                         360
17229979                                    GR3. 1YRHARD                                      940000                     3622.92                         360
17229982                                    GR3. 1YRHARD                                      144000                       435                           360
17229996                                   GR3. 3YR HARD                                      352000                     890.06                          480
17230003                                GR5. 1YRHARD/2YRSOFT                                  300000                     1218.76                         360
17244070                                   GR3. 3YR HARD                                      252760                     812.98                          360
17244408                                GR5. 1YRHARD/2YRSOFT                                  253000                      922.4                          360
17244475                                    GR3. 1YRHARD                                      220000                     825.01                          360
17244491                                   GR3. 3YR HARD                                      228000                     733.34                          360
17244333                                GR5. 1YRHARD/2YRSOFT                                  408000                     1657.5                          360
17230014                                GR5. 1YRHARD/2YRSOFT                                  176000                     605.01                          360
17230029                                GR5. 1YRHARD/2YRSOFT                                  161250                     705.47                          360
17230055                                 GR2. SOFTPP/OTHER                                    250000                     937.51                          360
17230535                                GR5. 1YRHARD/2YRSOFT                                  880000                     3483.34                         360
17230561                                    GR3. 1YRHARD                                      872000                     2997.51                         360
17230576                                   GR3. 3YR HARD                                      468000                     1729.82                         360
17230598                                     GR1. NOPP                                        882850                     2232.34                         480
17230603                                GR5. 1YRHARD/2YRSOFT                                  217000                     813.76                          360
17230623                                   GR3. 3YR HARD                                      452000                     1453.82                         360
17224152                                GR5. 1YRHARD/2YRSOFT                                  280000                     845.84                          360
17224200                                 GR2. SOFTPP/OTHER                                    136000                     495.84                          360
17221592                                   GR3. 3YR HARD                                      242000                     894.48                          360
17221598                                GR5. 1YRHARD/2YRSOFT                                  119900                     474.61                          360
17224103                                GR5. 1YRHARD/2YRSOFT                                 417039.99                   1560.01                         360
17224111                                    GR3. 1YRHARD                                      275000                     1031.26                         360
17224112                                GR5. 1YRHARD/2YRSOFT                                  990000                     3196.88                         360
17224140                                   GR3. 3YR HARD                                      461500                     1397.55                         480
17221512                                GR5. 1YRHARD/2YRSOFT                                  172000                     770.42                          360
17221529                                 GR2. SOFTPP/OTHER                                  1102749.99                   4125.01                         360
17221535                                GR4. 1YRHARD/1YRSOFT                                 220549.99                   939.59                          360
17221549                                    GR3. 1YRHARD                                      960000                     3700.01                         360
17221560                                GR4. 1YRHARD/1YRSOFT                                  360000                      1650                           360
17221561                                     GR1. NOPP                                        700000                     2500.71                         360
17218601                                   GR3. 3YR HARD                                     478254.01                   1768.63                         360
17218390                                   GR2. 1YR/Other                                     196000                     630.41                          360
17219172                                    GR3. 1YRHARD                                      246400                     1026.67                         360
17219202                                GR5. 1YRHARD/2YRSOFT                                  507500                     1638.81                         360
17219222                                   GR3. 3YR HARD                                      650000                     1643.57                         480
17219260                                 GR2. SOFTPP/OTHER                                    234400                     1294.09                         360
17219263                                    GR3. 1YRHARD                                      350000                     1348.96                         360
17221500                                    GR3. 1YRHARD                                      1235000                    4502.61                         360
17221502                                     GR1. NOPP                                        650000                     2708.34                         360
17221503                                   GR3. 3YR HARD                                      488000                     1569.61                         360
17204160                                GR4. 1YRHARD/1YRSOFT                                 288719.99                   1170.01                         360
17204163                                   GR2. 1YR/Other                                     742500                     2388.18                         360
17204179                                     GR1. NOPP                                        350000                     1250.36                         360
17204192                                 GR2. SOFTPP/OTHER                                    390975                      1300                           360
17204196                                     GR1. NOPP                                        875000                     3125.89                         360
17204209                                     GR1. NOPP                                        800000                     2857.95                         360
17204212                                     GR1. NOPP                                       798308.72                   2857.95                         360
17204220                                GR5. 1YRHARD/2YRSOFT                                  500000                     2291.67                         360
17215512                                    GR3. 1YRHARD                                      1841000                    7862.61                         360
17215514                                 GR2. SOFTPP/OTHER                                   310373.99                   1386.76                         360
17215521                                GR5. 1YRHARD/2YRSOFT                                  265000                     1076.57                         360
17215524                                GR5. 1YRHARD/2YRSOFT                                  378945                     1496.25                         360
17215548                                GR5. 1YRHARD/2YRSOFT                                 135537.99                   647.84                          360
17215551                                     GR1. NOPP                                        680000                     2429.26                         360
17215555                                     GR1. NOPP                                       956373.84                   3423.83                         360
17215556                                 GR2. SOFTPP/OTHER                                   263777.8                    1178.56                         360
17204223                                     GR1. NOPP                                        504000                     1800.51                         360
17204224                                     GR1. NOPP                                       92229.99                    575.01                          360
17204226                                GR5. 1YRHARD/2YRSOFT                                 596487.5                    2417.19                         360
17204235                                     GR1. NOPP                                       438428.12                   1571.88                         360
17204236                                     GR1. NOPP                                        560000                     2000.57                         360
17204238                                GR5. 1YRHARD/2YRSOFT                                 242203.99                   1208.01                         360
17204243                                     GR1. NOPP                                        880000                     3143.75                         360
17204252                                     GR1. NOPP                                        500000                     1786.22                         360
17205727                                     GR1. NOPP                                        476000                     1700.48                         360
17205729                                     GR1. NOPP                                        629000                     2247.07                         360
17205744                                GR5. 1YRHARD/2YRSOFT                                 267065.99                   1276.51                         360
17205749                                     GR1. NOPP                                        266250                     673.23                          480
17205761                                GR5. 1YRHARD/2YRSOFT                                 581449.99                   2477.09                         360
17205765                                     GR1. NOPP                                        700000                     2500.71                         360
17205767                                     GR1. NOPP                                        1370000                    3970.73                         480
17205768                                     GR1. NOPP                                        720000                     2572.16                         360
17205769                                     GR1. NOPP                                        980000                     3500.99                         360
17205771                                     GR1. NOPP                                        462000                     1650.47                         360
17205779                                     GR1. NOPP                                        713800                     2550.01                         360
17205793                                     GR1. NOPP                                        472000                     1686.19                         360
17205803                                     GR1. NOPP                                       659112.82                   3572.44                         360
17205817                                GR5. 1YRHARD/2YRSOFT                                 413029.99                   2188.76                         360
17205836                                     GR1. NOPP                                        668000                     2386.39                         360
17215566                                     GR1. NOPP                                       569895.85                   1834.96                         360
17215577                                GR5. 1YRHARD/2YRSOFT                                  268500                     1034.85                         360
17215598                                     GR1. NOPP                                        693400                     2477.13                         360
17215605                                   GR3. 3YR HARD                                      689200                     1742.69                         480
17215628                                     GR1. NOPP                                        616000                     2200.62                         360
17215639                                GR5. 1YRHARD/2YRSOFT                                 280699.99                   1137.51                         360
17216668                                GR5. 1YRHARD/2YRSOFT                                  180000                      712.5                          360
17216676                                   GR3. 3YR HARD                                      487500                     1801.9                          360
17216688                                GR5. 1YRHARD/2YRSOFT                                  550000                     2177.09                         360
17216703                                     GR1. NOPP                                        666400                     2380.68                         360
17216705                                     GR1. NOPP                                        990000                     3536.72                         360
17216706                                     GR1. NOPP                                       384959.99                   1840.01                         360
17206958                                GR5. 1YRHARD/2YRSOFT                                  384960                      1480                           360
17207054                                     GR1. NOPP                                        630000                     2250.64                         360
17207066                                     GR1. NOPP                                        825000                     2947.26                         360
17207082                                     GR1. NOPP                                        999999                     3572.44                         360
17216733                                     GR1. NOPP                                        292730                     1034.17                         360
17216734                                GR5. 1YRHARD/2YRSOFT                                  472000                     1819.17                         360
17216742                                   GR3. 3YR HARD                                      177600                     449.08                          480
17207129                                     GR1. NOPP                                        605000                     2161.33                         360
17207181                                    GR3. 1YRHARD                                      477190                     2181.67                         360
17207828                                GR5. 1YRHARD/2YRSOFT                                 451124.99                   1734.38                         360
17207846                                    GR3. 1YRHARD                                     245411.99                   994.51                          360
17216786                                   GR2. 1YR/Other                                     473489                     1522.93                         360
17217654                                    GR3. 1YRHARD                                      352880                     1466.67                         360
17217659                                    GR3. 1YRHARD                                     195487.49                   771.88                          360
17217676                                   GR2. 1YR/Other                                     460000                     1479.55                         360
17207883                                   GR3. 3YR HARD                                      266400                     856.85                          360
17207942                                GR5. 1YRHARD/2YRSOFT                                  413030                     1716.67                         360
17213971                                 GR2. SOFTPP/OTHER                                    296000                     1110.01                         360
17213976                                    GR3. 1YRHARD                                      412500                      1375                           360
17213986                                GR5. 1YRHARD/2YRSOFT                                  167200                     557.34                          360
17213920                                    GR3. 1YRHARD                                      240600                       800                           360
17213999                                GR5. 1YRHARD/2YRSOFT                                 891808.67                   3984.67                         360
17214007                                GR5. 1YRHARD/2YRSOFT                                  189000                     689.07                          360
17214038                                GR4. 1YRHARD/1YRSOFT                                 416037.49                   1426.57                         360
17214074                                     GR1. NOPP                                        328000                     1435.01                         360
17214716                                GR5. 1YRHARD/2YRSOFT                                 180369.8                    880.86                          360
17214760                                    GR3. 1YRHARD                                      240000                       875                           360
17214781                                     GR1. NOPP                                       174033.99                   831.84                          360
17214806                                     GR1. NOPP                                        364800                      1558                           360
17214808                                     GR1. NOPP                                        268000                     1228.34                         360
17214825                                     GR1. NOPP                                        663000                     2368.53                         360
17214833                                GR5. 1YRHARD/2YRSOFT                                  392178                      1793                           360
17217688                                GR5. 1YRHARD/2YRSOFT                                  243920                     1117.97                         360
17217726                                GR4. 1YRHARD/1YRSOFT                                 440599.99                   1970.84                         360
17217736                                    GR3. 1YRHARD                                      169600                     689.01                          360
17217748                                    GR3. 1YRHARD                                      360000                     1350.01                         360
17215481                                    GR3. 1YRHARD                                      144360                       885                           360
17215484                                    GR3. 1YRHARD                                     136339.99                   835.84                          360
17215493                                     GR1. NOPP                                        523500                     1870.17                         360
17217785                                   GR3. 3YR HARD                                      224000                     720.48                          360
17218489                                GR5. 1YRHARD/2YRSOFT                                  359250                     1571.72                         360
17218494                                   GR2. 1YR/Other                                     195000                     720.76                          360
17218521                                   GR3. 3YR HARD                                      234450                     709.98                          480
17182469                                GR5. 1YRHARD/2YRSOFT                                 175437.5                    692.71                          360
17182478                                    GR3. 1YRHARD                                     353422.4                    1139.9                          360
17182486                                     GR1. NOPP                                        750000                     2679.33                         360
17182489                                 GR2. SOFTPP/OTHER                                   336839.99                   1295.01                         360
17170680                                     GR1. NOPP                                       760772.88                   2729.34                         360
17170688                                     GR1. NOPP                                        729000                     2604.31                         360
17170693                                     GR1. NOPP                                        401900                     1435.77                         360
17170698                                     GR1. NOPP                                       549236.4                    1966.27                         360
17170707                                     GR1. NOPP                                       578773.81                   2072.02                         360
17170717                                     GR1. NOPP                                        450000                     1607.6                          360
17170718                                     GR1. NOPP                                       478985.23                   1714.77                         360
17172198                                     GR1. NOPP                                        522000                     1864.82                         360
17172199                                     GR1. NOPP                                        748000                     2672.19                         360
17172203                                     GR1. NOPP                                       642638.52                   2300.65                         360
17172208                                GR5. 1YRHARD/2YRSOFT                                 290975.62                    967.5                          360
17172212                                     GR1. NOPP                                       156389.99                   682.51                          360
17172214                                GR5. 1YRHARD/2YRSOFT                                 842099.99                   3237.51                         360
17172238                                     GR1. NOPP                                        440000                     1571.88                         360
17182503                                    GR3. 1YRHARD                                      235000                     807.82                          360
17182505                                    GR3. 1YRHARD                                      180450                      712.5                          360
17182507                                GR5. 1YRHARD/2YRSOFT                                  384960                      1520                           360
17182512                                    GR3. 1YRHARD                                     511274.99                   1806.26                         360
17200635                                GR5. 1YRHARD/2YRSOFT                                  213000                     776.57                          360
17200647                                    GR3. 1YRHARD                                     421843.98                   2060.13                         360
17200649                                    GR3. 1YRHARD                                     211527.49                   791.26                          360
17200668                                    GR3. 1YRHARD                                     480197.5                    1596.67                         360
17200673                                     GR1. NOPP                                        221250                     817.79                          360
17200704                                GR5. 1YRHARD/2YRSOFT                                 350874.99                   1276.05                         360
17200736                                     GR1. NOPP                                        1002500                    4166.67                         360
17200619                                     GR1. NOPP                                        620000                     2518.76                         360
17172268                                     GR1. NOPP                                        842000                     3007.99                         360
17172278                                    GR3. 1YRHARD                                    1002499.99                   3645.84                         360
17172287                                GR5. 1YRHARD/2YRSOFT                                 315787.49                   1214.07                         360
17172289                                    GR3. 1YRHARD                                     627364.49                   2542.32                         360
17172294                                GR5. 1YRHARD/2YRSOFT                                  320800                     1166.67                         360
17175132                                     GR1. NOPP                                       371927.5                    1313.96                         360
17175147                                GR5. 1YRHARD/2YRSOFT                                  290725                     936.46                          360
17200738                                GR5. 1YRHARD/2YRSOFT                                  380950                     1385.42                         360
17201462                                GR5. 1YRHARD/2YRSOFT                                 441099.99                   1650.01                         360
17201464                                    GR3. 1YRHARD                                     493229.99                   1742.51                         360
17201404                                    GR3. 1YRHARD                                     470839.58                   1664.58                         360
17175180                                     GR1. NOPP                                        810000                     2893.68                         360
17175106                                GR5. 1YRHARD/2YRSOFT                                  491225                     1786.46                         360
17175193                                   GR3. 3YR HARD                                      288000                     728.23                          480
17175200                                 GR2. SOFTPP/OTHER                                    180608                     827.79                          360
17175112                                GR5. 1YRHARD/2YRSOFT                                  481200                      1600                           360
17175218                                     GR1. NOPP                                       388969.99                   1657.09                         360
17175223                                     GR1. NOPP                                        517000                     1846.95                         360
17175228                                     GR1. NOPP                                        600000                     2143.47                         360
17175231                                     GR1. NOPP                                        659000                     2354.24                         360
17201536                                GR5. 1YRHARD/2YRSOFT                                 270674.99                   956.26                          360
17201548                                    GR3. 1YRHARD                                      229600                     908.84                          360
17201578                                 GR2. SOFTPP/OTHER                                   405511.25                   1390.47                         360
17201579                                 GR2. SOFTPP/OTHER                                   761899.99                   3245.84                         360
17202649                                     GR1. NOPP                                        153983                     624.01                          360
17202673                                     GR1. NOPP                                       522630.87                   2070.21                         360
17202678                                GR5. 1YRHARD/2YRSOFT                                  304760                     981.67                          360
17202690                                    GR3. 1YRHARD                                     224559.99                   933.34                          360
17202695                                GR5. 1YRHARD/2YRSOFT                                  328820                     1161.67                         360
17202704                                   GR2. 1YR/Other                                     480000                     1543.87                         360
17202740                                GR4. 1YRHARD/1YRSOFT                                 260649.99                   893.76                          360
17202743                                    GR3. 1YRHARD                                      248000                     981.67                          360
17202752                                     GR1. NOPP                                        630000                     2250.64                         360
17202756                                     GR1. NOPP                                        390000                     1393.25                         360
17202759                                   GR3. 3YR HARD                                      431200                     1090.32                         480
17178394                                     GR1. NOPP                                        401000                     1291.67                         360
17178407                                     GR1. NOPP                                        1187000                    4240.48                         360
17178411                                     GR1. NOPP                                        437000                     1561.16                         360
17178420                                     GR1. NOPP                                       371212.5                    1328.95                         360
17203535                                     GR1. NOPP                                       232579.99                   870.01                          360
17203545                                 GR2. SOFTPP/OTHER                                   200499.99                   708.34                          360
17203546                                GR5. 1YRHARD/2YRSOFT                                  340000                     1487.51                         360
17203549                                     GR1. NOPP                                        450000                     1607.6                          360
17203557                                    GR3. 1YRHARD                                     367343.18                   1415.45                         360
17203569                                     GR1. NOPP                                        588000                     2100.6                          360
17203572                                     GR1. NOPP                                       698520.12                   2500.71                         360
17203573                                    GR3. 1YRHARD                                     203707.99                   762.01                          360
17203586                                     GR1. NOPP                                        1190000                    3008.99                         480
17203590                                     GR1. NOPP                                        208520                     996.67                          360
17178435                                     GR1. NOPP                                        545000                     1946.98                         360
17178440                                     GR1. NOPP                                       997885.89                   3572.44                         360
17178441                                 GR2. SOFTPP/OTHER                                   438092.49                   1684.28                         360
17178442                                     GR1. NOPP                                        507000                     1811.23                         360
17178445                                GR4. 1YRHARD/1YRSOFT                                 174434.99                   616.26                          360
17178467                                     GR1. NOPP                                        417000                     1489.71                         360
17203595                                     GR1. NOPP                                        564000                     2014.86                         360
17203603                                GR5. 1YRHARD/2YRSOFT                                 196489.99                   898.34                          360
17203606                                     GR1. NOPP                                       544796.25                   1950.55                         360
17203607                                     GR1. NOPP                                       586756.9                    2100.6                          360
17203609                                    GR3. 1YRHARD                                      168000                       665                           360
17203611                                     GR1. NOPP                                        500000                     1786.22                         360
17203617                                GR4. 1YRHARD/1YRSOFT                                  260650                     1110.42                         360
17203627                                GR5. 1YRHARD/2YRSOFT                                  148000                     539.59                          360
17203629                                     GR1. NOPP                                        640000                     2286.36                         360
17203631                                     GR1. NOPP                                        560000                     2000.57                         360
17203642                                     GR1. NOPP                                        630000                     2250.64                         360
17203645                                   GR3. 3YR HARD                                      648000                     2084.23                         360
17203647                                    GR3. 1YRHARD                                      305000                     1302.61                         360
17178371                                GR5. 1YRHARD/2YRSOFT                                 543856.24                   1921.36                         360
17178486                                     GR1. NOPP                                       498942.95                   1786.22                         360
17178497                                GR5. 1YRHARD/2YRSOFT                                 571424.99                   1840.63                         360
17178511                                     GR1. NOPP                                       729454.59                   2611.45                         360
17178520                                     GR1. NOPP                                        840000                     3000.85                         360
17181658                                    GR3. 1YRHARD                                     508167.25                   1742.47                         360
17181671                                     GR1. NOPP                                        750000                     2679.33                         360
17181672                                     GR1. NOPP                                       826748.46                   2959.77                         360
17181683                                GR5. 1YRHARD/2YRSOFT                                  411025                     1323.96                         360
17181690                                GR5. 1YRHARD/2YRSOFT                                 509269.99                   1693.34                         360
17181702                                    GR3. 1YRHARD                                     449119.99                   1820.01                         360
17181727                                     GR1. NOPP                                        944000                     3372.38                         360
17181734                                     GR1. NOPP                                       345862.49                   1293.76                         360
17181735                                GR5. 1YRHARD/2YRSOFT                                 202504.99                   673.34                          360
17203674                                 GR2. SOFTPP/OTHER                                    449120                     1446.67                         360
17203676                                     GR1. NOPP                                        742000                     2650.75                         360
17203677                                    GR3. 1YRHARD                                     245411.99                   943.51                          360
17203678                                     GR1. NOPP                                        570000                     2036.29                         360
17203680                                     GR1. NOPP                                        368000                     1314.66                         360
17203683                                     GR1. NOPP                                        990000                     3536.72                         360
17204128                                     GR1. NOPP                                        550000                     1964.84                         360
17181747                                 GR2. SOFTPP/OTHER                                   352879.99                   1393.34                         360
17182417                                     GR1. NOPP                                        363750                     1344.5                          360
17182363                                GR5. 1YRHARD/2YRSOFT                                 223772.54                   1026.67                         360
17074993                                GR4. 1YRHARD/1YRSOFT                                 128319.99                   493.34                          360
17064818                                    GR3. 1YRHARD                                     204817.68                   871.25                          360
17075238                                     GR1. NOPP                                       1337167.1                   4787.07                         360
17076336                                GR5. 1YRHARD/2YRSOFT                                 437182.37                   1857.81                         360
17076600                                GR5. 1YRHARD/2YRSOFT                                 333665.17                   1245.01                         360
17077663                                    GR3. 1YRHARD                                     562808.29                   1925.01                         360
17077794                                     GR1. NOPP                                       497945.06                   1782.65                         360
17077826                                GR5. 1YRHARD/2YRSOFT                                  604500                      2015                           360
17065940                                     GR1. NOPP                                      1495624.25                   4347.52                         480
17170645                                    GR3. 1YRHARD                                     228068.74                   782.04                          360
17170658                                     GR1. NOPP                                        797000                     2847.24                         360
17170660                                     GR1. NOPP                                       748414.42                   2679.33                         360
17170666                                     GR1. NOPP                                        770000                     2750.78                         360
17170672                                     GR1. NOPP                                       328304.45                   1175.34                         360
17066165                                     GR1. NOPP                                       630558.51                   2272.07                         360
16785111                                     GR1. NOPP                                       361230.96                   1153.02                         360
16780414                                   GR2. 1YR/Other                                    398571.09                   1260.83                         360
17060857                                GR5. 1YRHARD/2YRSOFT                                 320464.45                   1333.33                         360
16704184                                     GR1. NOPP                                       144850.01                   566.83                          360
17128714                                GR5. 1YRHARD/2YRSOFT                                  964815                      3600                           360
17128787                                GR5. 1YRHARD/2YRSOFT                                 668737.22                   2425.94                         360
17128790                                     GR1. NOPP                                       301504.53                   1062.5                          360
17128799                                     GR1. NOPP                                       752556.48                    3120                           360
17128808                                GR5. 1YRHARD/2YRSOFT                                 305524.75                    1140                           360
17128818                                GR5. 1YRHARD/2YRSOFT                                 188842.84                   665.83                          360
17166469                                    GR3. 1YRHARD                                      451125                     1593.75                         360
17166569                                    GR3. 1YRHARD                                     111277.49                   416.26                          360
17166584                                GR5. 1YRHARD/2YRSOFT                                 624557.5                    2530.94                         360
17166590                                    GR3. 1YRHARD                                      250000                     781.26                          360
17166478                                GR5. 1YRHARD/2YRSOFT                                 187334.72                   621.33                          360
17166482                                     GR1. NOPP                                       498942.95                   1786.22                         360
17166483                                     GR1. NOPP                                       471458.98                   1704.05                         360
17166650                                     GR1. NOPP                                       642638.52                   2300.65                         360
17166658                                 GR2. SOFTPP/OTHER                                   413531.25                   1546.88                         360
17168601                                     GR1. NOPP                                        778351                     2786.5                          360
17168602                                GR5. 1YRHARD/2YRSOFT                                 220549.99                   939.59                          360
17168523                                GR5. 1YRHARD/2YRSOFT                                  651625                     2505.21                         360
17168631                                GR5. 1YRHARD/2YRSOFT                                  210525                     721.88                          360
17168655                                     GR1. NOPP                                       476989.45                   1707.63                         360
17168667                                GR5. 1YRHARD/2YRSOFT                                  266665                     914.38                          360
17168534                                     GR1. NOPP                                        1002500                    3437.5                          360
17168682                                     GR1. NOPP                                       798308.72                   2857.95                         360
17168689                                     GR1. NOPP                                       478985.23                   1714.77                         360
17168690                                    GR3. 1YRHARD                                      721800                      2175                           360
17168695                                     GR1. NOPP                                        560000                     2000.57                         360
17168727                                    GR3. 1YRHARD                                     313782.49                   1108.55                         360
17168732                                    GR3. 1YRHARD                                     412648.46                   1343.34                         360
17170562                                     GR1. NOPP                                       645632.17                   2311.37                         360
17170563                                     GR1. NOPP                                        625000                     2232.78                         360
17170565                                     GR1. NOPP                                       449048.65                   1607.6                          360
17170600                                     GR1. NOPP                                        488000                     1743.35                         360
17170601                                   GR3. 3YR HARD                                      244000                     616.97                          480
17170608                                     GR1. NOPP                                       368418.75                   1148.44                         360
17170618                                     GR1. NOPP                                       947991.6                    3393.82                         360
17170623                                     GR1. NOPP                                        588000                     2100.6                          360
17170626                                     GR1. NOPP                                        720000                     2572.16                         360
17170628                                     GR1. NOPP                                        931000                     3325.94                         360
17170630                                     GR1. NOPP                                       696723.93                   2494.28                         360
17170631                                     GR1. NOPP                                        960000                     3429.54                         360
17170634                                     GR1. NOPP                                        635760                     2271.22                         360
17170636                                     GR1. NOPP                                       478985.23                   1714.77                         360
17155322                                    GR3. 1YRHARD                                    1578937.49                   5414.07                         360
17155256                                GR5. 1YRHARD/2YRSOFT                                 420037.5                    1487.5                          360
17155331                                    GR3. 1YRHARD                                     180449.99                   637.51                          360
17155337                                     GR1. NOPP                                       818266.43                   2929.4                          360
17155345                                     GR1. NOPP                                        145162                     708.92                          360
17155284                                GR5. 1YRHARD/2YRSOFT                                 463555.99                   1589.51                         360
17155408                                    GR3. 1YRHARD                                       90225                     309.38                          360
17155411                                    GR3. 1YRHARD                                     602502.49                   2003.34                         360
17155418                                    GR3. 1YRHARD                                      142355                     517.71                          360
17155419                                    GR3. 1YRHARD                                     315787.49                   1082.82                         360
17155425                                GR5. 1YRHARD/2YRSOFT                                 194532.81                   954.69                          360
17159877                                    GR3. 1YRHARD                                     372929.99                   1201.26                         360
17159881                                     GR1. NOPP                                       155387.49                   532.82                          360
17159897                                GR5. 1YRHARD/2YRSOFT                                 167415.37                   616.15                          360
17159779                                     GR1. NOPP                                       498942.95                   1786.22                         360
17159907                                    GR3. 1YRHARD                                      224560                     886.67                          360
17159912                                     GR1. NOPP                                       504930.26                   1807.66                         360
17159916                                GR5. 1YRHARD/2YRSOFT                                 376939.99                   1527.51                         360
17159923                                GR5. 1YRHARD/2YRSOFT                                 220549.99                   756.26                          360
17159926                                     GR1. NOPP                                       501337.87                   1794.8                          360
17166547                                     GR1. NOPP                                        290000                      878.2                          480
17154255                                    GR3. 1YRHARD                                      230575                     766.67                          360
17154277                                     GR1. NOPP                                       763382.7                    2732.92                         360
17154278                                    GR3. 1YRHARD                                     635426.26                   2191.41                         360
17154286                                     GR1. NOPP                                       531873.18                   1904.11                         360
17154289                                     GR1. NOPP                                       588752.68                   2107.74                         360
17152495                                GR5. 1YRHARD/2YRSOFT                                 492979.37                   1741.62                         360
17154171                                     GR1. NOPP                                       729454.59                   2611.45                         360
17154181                                     GR1. NOPP                                       642638.52                   2300.65                         360
17154183                                     GR1. NOPP                                       511915.46                   1832.66                         360
17154186                                     GR1. NOPP                                       399154.35                   1428.98                         360
17154187                                     GR1. NOPP                                       478985.23                   1714.77                         360
17154196                                     GR1. NOPP                                       600497.49                   2183.86                         360
17154208                                     GR1. NOPP                                       898097.3                    3215.2                          360
17154213                                     GR1. NOPP                                        400000                     1428.98                         360
17154215                                     GR1. NOPP                                       391171.27                   1400.4                          360
17154227                                    GR3. 1YRHARD                                      800000                     2916.67                         360
17154230                                     GR1. NOPP                                       498942.95                   1786.22                         360
17154233                                     GR1. NOPP                                        662000                     2364.96                         360
17154234                                GR5. 1YRHARD/2YRSOFT                                 159357.37                   700.01                          360
17154242                                GR5. 1YRHARD/2YRSOFT                                 354383.75                   1472.92                         360
17132450                                    GR3. 1YRHARD                                     320799.99                   1233.34                         360
17132455                                     GR1. NOPP                                       449048.65                   1607.6                          360
17132472                                 GR2. SOFTPP/OTHER                                   376880.47                    1250                           360
17141752                                GR5. 1YRHARD/2YRSOFT                                 231153.35                   766.67                          360
17148219                                   GR3. 3YR HARD                                      450000                     1362.72                         480
17148254                                    GR3. 1YRHARD                                     201502.49                   565.32                          360
17148270                                     GR1. NOPP                                        552758                     1833.34                         360
17149396                                GR5. 1YRHARD/2YRSOFT                                 508538.3                    2055.63                         360
17149715                                GR5. 1YRHARD/2YRSOFT                                  284710                     857.92                          360
17150065                                 GR2. SOFTPP/OTHER                                   516287.5                    1609.38                         360
17150096                                GR4. 1YRHARD/1YRSOFT                                 305762.49                   1239.07                         360
17149417                                    GR3. 1YRHARD                                      651625                     2302.08                         360
17152425                                     GR1. NOPP                                       565801.29                   2025.58                         360
17152442                                     GR1. NOPP                                       360899.99                   1350.01                         360
17152374                                     GR1. NOPP                                        184460                      747.5                          360
17152458                                GR5. 1YRHARD/2YRSOFT                                 176439.99                   568.34                          360
17152484                                    GR3. 1YRHARD                                     962399.99                   3700.01                         360
17152486                                GR5. 1YRHARD/2YRSOFT                                 113803.79                   555.78                          360
17129956                                 GR2. SOFTPP/OTHER                                   419091.82                   1694.07                         360
17130038                                    GR3. 1YRHARD                                     416037.49                   1340.11                         360
17129807                                    GR3. 1YRHARD                                     221466.15                   713.65                          360
17129840                                    GR3. 1YRHARD                                      223758                     953.25                          360
17129852                                GR5. 1YRHARD/2YRSOFT                                 195487.49                   751.57                          360
17129864                                GR4. 1YRHARD/1YRSOFT                                 384959.99                   1440.01                         360
17129885                                   GR3. 3YR HARD                                      116250                     352.04                          480
17129710                                GR5. 1YRHARD/2YRSOFT                                  230575                     838.54                          360
17128608                                     GR1. NOPP                                       417550.59                   1860.94                         360
17128614                                GR5. 1YRHARD/2YRSOFT                                 130079.31                   539.29                          360
17128624                                GR5. 1YRHARD/2YRSOFT                                 137114.42                   568.46                          360
17128658                                     GR1. NOPP                                       262349.01                   870.13                          360
17113730                                GR5. 1YRHARD/2YRSOFT                                 346596.16                    1290                           360
17128563                                     GR1. NOPP                                       176379.74                   457.03                          360
17113555                                GR5. 1YRHARD/2YRSOFT                                 342961.41                   1208.59                         360
17113559                                     GR1. NOPP                                       151131.82                   531.25                          360
17113580                                GR5. 1YRHARD/2YRSOFT                                 326629.91                   1151.04                         360
17113663                                     GR1. NOPP                                        209322                     500.25                          360
17113679                                     GR1. NOPP                                       261303.73                   839.58                          360
17113690                                GR5. 1YRHARD/2YRSOFT                                 419091.29                   1476.88                         360
17113719                                     GR1. NOPP                                       455410.87                   1647.92                         360
17113418                                     GR1. NOPP                                       564227.18                   2216.67                         360
17113423                                     GR1. NOPP                                       296370.36                   857.96                          360
17113457                                     GR1. NOPP                                       196324.39                   632.92                          360
17113470                                GR5. 1YRHARD/2YRSOFT                                 374167.03                   1279.78                         360
17113510                                     GR1. NOPP                                       311554.19                   904.17                          360
17113513                                     GR1. NOPP                                       394959.33                   1592.5                          360
17113518                                GR5. 1YRHARD/2YRSOFT                                 257931.61                   906.67                          360
17113534                                GR5. 1YRHARD/2YRSOFT                                 321604.59                   1033.33                         360
17089218                                     GR1. NOPP                                       331614.96                   1237.35                         360
17089247                                GR5. 1YRHARD/2YRSOFT                                 522307.19                    1950                           360
17089263                                     GR1. NOPP                                       442206.88                    1650                           360
17089331                                     GR1. NOPP                                       351754.74                   1020.83                         360
17113372                                GR5. 1YRHARD/2YRSOFT                                 529865.45                   1479.38                         360
17113385                                GR5. 1YRHARD/2YRSOFT                                 182969.97                   605.33                          360
17113387                                GR5. 1YRHARD/2YRSOFT                                 347804.95                   1258.54                         360
17113400                                     GR1. NOPP                                       495713.88                   1947.5                          360
16732338                                   GR3. 3YR HARD                                     162432.04                   404.57                          480
16732352                                   GR3. 3YR HARD                                     203393.48                   739.24                          360
17004732                                   GR3. 3YR HARD                                     538864.56                   1723.99                         360
17005127                                   GR3. 3YR HARD                                     414942.91                   1041.77                         480
16995197                                     GR1. NOPP                                       206508.63                   659.36                          360
16995201                                   GR3. 3YR HARD                                     503606.66                   1264.28                         480
16991435                                   GR3. 3YR HARD                                     524809.53                   1672.53                         360
16990037                                     GR1. NOPP                                       748607.98                   2863.65                         360
17078668                                   GR3. 3YR HARD                                     556796.77                   1785.1                          360
17078819                                   GR3. 3YR HARD                                     471129.66                   1738.69                         360
17079059                                   GR3. 3YR HARD                                     501393.93                   1514.13                         480
16984673                                   GR3. 3YR HARD                                     162415.34                   595.09                          360
16978875                                   GR2. 1YR/Other                                    454097.61                   1451.24                         360
16979344                                   GR3. 3YR HARD                                     132091.83                    487.9                          360
16979562                                   GR3. 3YR HARD                                     415463.76                   1249.16                         480
16968794                                   GR2. 1YR/Other                                    281327.19                   1034.93                         360
16970356                                   GR3. 3YR HARD                                     537677.66                   1342.67                         480
16968539                                   GR3. 3YR HARD                                     329118.09                   1205.88                         360
16691766                                   GR3. 3YR HARD                                    1496511.08                   4728.1                          360
17088746                                GR5. 1YRHARD/2YRSOFT                                 316780.6                     1182                           360
17088797                                GR5. 1YRHARD/2YRSOFT                                 511553.88                   2279.9                          360
17088846                                GR5. 1YRHARD/2YRSOFT                                 316579.51                   1017.19                         360
17088894                                GR5. 1YRHARD/2YRSOFT                                 256206.16                   956.25                          360
17089056                                     GR1. NOPP                                       188942.89                   685.42                          360
16963160                                   GR3. 3YR HARD                                     507712.86                   1514.13                         480
17088687                                 GR2. SOFTPP/OTHER                                   369845.27                   1188.33                         360
17078891                                GR5. 1YRHARD/2YRSOFT                                 127722.22                   463.46                          360
17078868                                     GR1. NOPP                                       321604.91                   1166.67                         360
17078598                                GR5. 1YRHARD/2YRSOFT                                 496880.5                     2163                           360
16963039                                   GR2. 1YR/Other                                    658224.43                   2090.66                         360
17016442                                GR5. 1YRHARD/2YRSOFT                                 684125.46                   2687.71                         360
17057870                                     GR1. NOPP                                       930343.21                   3567.8                          360
17059400                                GR5. 1YRHARD/2YRSOFT                                 562808.75                    2100                           360
17170613                                     GR1. NOPP                                        676000                     2414.97                         360
17170690                                     GR1. NOPP                                       464016.93                   1661.19                         360
17170694                                     GR1. NOPP                                        545000                     1946.98                         360
17172194                                 GR2. SOFTPP/OTHER                                   144671.76                   465.01                          360
17175191                                     GR1. NOPP                                       493953.51                   1768.36                         360
17175242                                     GR1. NOPP                                        650000                     2322.09                         360
17178414                                     GR1. NOPP                                        1100000                    3929.68                         360
17178419                                     GR1. NOPP                                        780000                     2786.5                          360
17181722                                     GR1. NOPP                                       478985.23                   1714.77                         360
17200699                                   GR3. 3YR HARD                                      532500                     1612.55                         480
17202573                                GR5. 1YRHARD/2YRSOFT                                  232580                       870                           360
17202746                                GR5. 1YRHARD/2YRSOFT                                  400000                     1625.01                         360
17203548                                     GR1. NOPP                                        650000                     2322.09                         360
17203556                                     GR1. NOPP                                        718000                     2565.01                         360
17203605                                   GR2. 1YR/Other                                    548837.24                   1964.84                         360
17203654                                     GR1. NOPP                                        542000                     1936.26                         360
17204151                                GR5. 1YRHARD/2YRSOFT                                  620000                     2518.76                         360
17205756                                     GR1. NOPP                                        700000                     2500.71                         360
17205764                                GR5. 1YRHARD/2YRSOFT                                  240000                     1375.01                         360
17205776                                     GR1. NOPP                                        700000                     2500.71                         360
17205825                                GR5. 1YRHARD/2YRSOFT                                  372800                     1359.17                         360
17205844                                GR5. 1YRHARD/2YRSOFT                                  189520                     829.16                          360
17207086                                    GR3. 1YRHARD                                      300750                     1187.5                          360
17207839                                GR5. 1YRHARD/2YRSOFT                                  208520                     671.67                          360
17207742                                GR5. 1YRHARD/2YRSOFT                                  670000                     2652.08                         360
17207857                                GR5. 1YRHARD/2YRSOFT                                 601499.99                   2625.01                         360
17207890                                     GR1. NOPP                                        205500                     834.85                          360
17214729                                GR5. 1YRHARD/2YRSOFT                                  261000                     1060.32                         360
17214832                                   GR3. 3YR HARD                                      393750                     1192.38                         480
17215480                                     GR1. NOPP                                        770000                     2476.63                         360
17215520                                     GR1. NOPP                                        886000                     2849.73                         360
17215532                                     GR1. NOPP                                        700000                     2500.71                         360
17215636                                     GR1. NOPP                                       175437.5                    546.88                          360
17216716                                    GR3. 1YRHARD                                      342400                     1355.34                         360
17130948                                     GR1. NOPP                                       254872.3                    1083.08                         360
17133299                                GR5. 1YRHARD/2YRSOFT                                 277866.72                   1036.8                          360
17198166                                     GR1. NOPP                                       257573.8                    1529.34                         360
17198907                                     GR1. NOPP                                       228641.23                   924.22                          360
17198908                                GR5. 1YRHARD/2YRSOFT                                 768773.08                    2550                           360
17198916                                    GR3. 1YRHARD                                     366830.51                   1292.71                         360
17202561                                GR5. 1YRHARD/2YRSOFT                                 230314.69                   742.71                          360
17206480                                     GR1. NOPP                                       181304.63                   601.33                          360
17206490                                     GR1. NOPP                                       91648.51                    314.79                          360
17206492                                     GR1. NOPP                                       663308.25                    1650                           360
17206497                                     GR1. NOPP                                       616537.5                    1473.44                         360
17206516                                     GR1. NOPP                                       298489.33                     990                           360
17206527                                     GR1. NOPP                                       108771.25                   282.55                          360
17206531                                     GR1. NOPP                                       162812.28                   506.25                          360
17206555                                     GR1. NOPP                                       222108.05                    667.6                          360
17206559                                     GR1. NOPP                                       186932.55                   561.88                          360
17206566                                     GR1. NOPP                                       190952.72                   613.54                          360
17206597                                     GR1. NOPP                                       172774.46                   503.13                          360
17206600                                     GR1. NOPP                                       119245.46                   383.46                          360
17206617                                     GR1. NOPP                                       181807.09                   584.16                          360
17206621                                     GR1. NOPP                                       249417.21                     830                           360
17206634                                     GR1. NOPP                                       361805.16                   1162.5                          360
17206650                                     GR1. NOPP                                       123616.7                    371.56                          360
17206679                                     GR1. NOPP                                       311805.62                   969.53                          360
17206685                                     GR1. NOPP                                       699243.75                   1598.44                         360
17206714                                     GR1. NOPP                                       127718.5                    384.85                          360
17206725                                     GR1. NOPP                                       595671.52                   1728.71                         360
17206753                                     GR1. NOPP                                        145000                     422.92                          360
17206797                                     GR1. NOPP                                       252007.42                   835.83                          360
17206869                                     GR1. NOPP                                       298589.68                   928.44                          360
17206917                                     GR1. NOPP                                       179897.28                   466.15                          360
17207621                                 GR2. SOFTPP/OTHER                                   196991.25                   614.06                          360
17207658                                    GR3. 1YRHARD                                     603009.84                   2437.5                          360
17207659                                GR5. 1YRHARD/2YRSOFT                                 254570.78                   924.22                          360
17215753                                GR5. 1YRHARD/2YRSOFT                                 176139.25                   530.76                          360
17218995                                GR5. 1YRHARD/2YRSOFT                                 359897.5                    1009.69                         360
17218996                                GR5. 1YRHARD/2YRSOFT                                 160750.76                   616.67                          360
17230314                                GR5. 1YRHARD/2YRSOFT                                 327635.09                   1222.5                          360
17230317                                     GR1. NOPP                                        386250                     1488.67                         360
17230318                                     GR1. NOPP                                        196000                      857.5                          360
17230323                                GR5. 1YRHARD/2YRSOFT                                  508000                     2275.42                         360
17156450                                   GR3. 3YR HARD                                     525224.6                    1688.61                         360
17156451                                   GR3. 3YR HARD                                     320369.67                   1029.25                         360
17201040                                   GR3. 3YR HARD                                     311600.09                   767.42                          360
17201048                                     GR1. NOPP                                       530338.45                   1385.14                         360
17201049                                   GR3. 3YR HARD                                     201716.83                    630.7                          360
17201050                                   GR3. 3YR HARD                                     354447.77                   1212.77                         360
17201053                                   GR2. 1YR/Other                                    252437.28                   802.81                          360
17201056                                   GR2. 1YR/Other                                    217255.7                    792.83                          360
17201059                                   GR3. 3YR HARD                                     623746.02                   1631.45                         360
17201063                                   GR3. 3YR HARD                                     328487.41                   1045.33                         360
17201065                                   GR2. 1YR/Other                                    234405.7                    575.25                          360
17201066                                   GR3. 3YR HARD                                     310385.72                   841.91                          360
17201067                                   GR2. 1YR/Other                                    331553.3                    1052.4                          360
17201070                                   GR3. 3YR HARD                                     277023.49                   884.51                          360
17201073                                   GR3. 3YR HARD                                     608229.15                   1589.07                         360
17201077                                   GR3. 3YR HARD                                     265103.43                   970.25                          360
17201078                                   GR3. 3YR HARD                                     590072.28                   2159.35                         360
17201079                                   GR2. 1YR/Other                                   1011261.64                   3216.4                          360
17201083                                   GR3. 3YR HARD                                      325104                     1029.25                         360
17201087                                   GR2. 1YR/Other                                    364309.99                   1136.17                         360
17201091                                   GR3. 3YR HARD                                     365780.35                   1157.9                          360
17201093                                   GR2. 1YR/Other                                    619826.72                   1618.87                         360
17201094                                   GR3. 3YR HARD                                     403471.69                   1684.26                         360
17201095                                   GR3. 3YR HARD                                     206443.95                   656.14                          360
17201097                                   GR2. 1YR/Other                                    408735.88                   1069.97                         360
17201101                                   GR3. 3YR HARD                                     485759.59                   1543.87                         360
17201102                                   GR3. 3YR HARD                                     429167.96                   1579.83                         360
17201103                                   GR2. 1YR/Other                                    460753.84                   2183.92                         360
17201107                                   GR2. 1YR/Other                                    384319.56                   1222.23                         360
17201108                                   GR3. 3YR HARD                                     298462.39                   949.48                          360
17201109                                   GR3. 3YR HARD                                     467656.24                   1487.26                         360
17201110                                   GR2. 1YR/Other                                    516119.57                   1640.36                         360
17201114                                   GR2. 1YR/Other                                    570214.84                   1489.75                         360
17201115                                   GR3. 3YR HARD                                     404799.66                   1286.56                         360
17201116                                   GR2. 1YR/Other                                    293349.4                    915.25                          360
17201118                                   GR3. 3YR HARD                                     265850.02                    975.8                          360
17201121                                   GR3. 3YR HARD                                     383280.93                   943.15                          360
17201123                                   GR3. 3YR HARD                                     230173.09                   568.93                          360
17201128                                   GR2. 1YR/Other                                    462450.07                   1463.46                         360
17201129                                   GR2. 1YR/Other                                    422805.85                   1104.4                          360
17201131                                   GR3. 3YR HARD                                     530546.35                   1937.88                         360
17201134                                   GR2. 1YR/Other                                    307751.45                     981                           360
17201135                                   GR3. 3YR HARD                                     632333.62                   2015.07                         360
17201137                                   GR2. 1YR/Other                                    485101.43                   1541.3                          360
17201141                                   GR3. 3YR HARD                                     313001.82                   997.08                          360
17201142                                   GR2. 1YR/Other                                    660981.52                   2109.96                         360
17201143                                   GR3. 3YR HARD                                     181263.18                   664.42                          360
17201144                                   GR3. 3YR HARD                                     445756.52                   1165.32                         360
17201146                                   GR3. 3YR HARD                                     459151.98                   1685.46                         360
17201148                                   GR3. 3YR HARD                                     596718.68                   1904.11                         360
17201149                                   GR2. 1YR/Other                                    352442.92                   921.66                          360
17201152                                   GR2. 1YR/Other                                    809092.2                    2573.12                         360
17201155                                   GR3. 3YR HARD                                     454573.37                   1673.79                         360
17201158                                   GR2. 1YR/Other                                    168802.96                   900.83                          360
17201161                                     GR1. NOPP                                       304725.06                   951.59                          360
17201162                                     GR1. NOPP                                       272835.24                     852                           360
17201170                                   GR2. 1YR/Other                                    275828.99                   874.86                          360
17201171                                   GR3. 3YR HARD                                     340884.65                   1088.43                         360
17201172                                   GR2. 1YR/Other                                    95729.07                    509.92                          360
17201176                                   GR3. 3YR HARD                                     446034.7                    1165.32                         360
17201177                                   GR2. 1YR/Other                                    132287.73                   414.78                          360
17201178                                   GR2. 1YR/Other                                    171522.74                   629.83                          360
17201183                                   GR3. 3YR HARD                                     321987.22                   1018.95                         360
17201185                                   GR2. 1YR/Other                                    465325.67                   1479.54                         360
17201186                                   GR3. 3YR HARD                                     238482.12                   758.75                          360
17201187                                   GR2. 1YR/Other                                    115390.2                    422.84                          360
17201188                                   GR2. 1YR/Other                                    499979.41                   1828.73                         360
17201189                                     GR1. NOPP                                       423420.44                   1345.74                         360
17201190                                   GR2. 1YR/Other                                     452001                     1438.37                         360
17201201                                   GR2. 1YR/Other                                    245274.53                   1162.53                         360
17201206                                   GR3. 3YR HARD                                     754135.28                   3155.88                         360
17201208                                   GR3. 3YR HARD                                     250551.06                    782.7                          360
17201209                                   GR2. 1YR/Other                                    127238.91                   465.54                          360
17201210                                   GR3. 3YR HARD                                     419372.46                   1332.87                         360
17201213                                   GR2. 1YR/Other                                    740081.95                   2301.52                         360
17201214                                   GR2. 1YR/Other                                    433341.99                   1353.09                         360
17201215                                   GR3. 3YR HARD                                     344207.72                   1074.88                         360
17201217                                   GR3. 3YR HARD                                     161579.73                   590.59                          360
17201218                                   GR3. 3YR HARD                                     207657.89                   599.96                          360
17201221                                   GR2. 1YR/Other                                    326470.55                   1544.96                         360
17201223                                   GR3. 3YR HARD                                     434003.57                   1810.58                         360
17201224                                   GR3. 3YR HARD                                     140207.01                   512.66                          360
17201225                                   GR3. 3YR HARD                                     157697.33                   575.83                          360
17201226                                   GR3. 3YR HARD                                     977896.46                   3107.04                         360
17201227                                   GR3. 3YR HARD                                     647881.72                   2058.49                         360
17201229                                   GR3. 3YR HARD                                     176851.07                   762.06                          360
17201230                                   GR2. 1YR/Other                                    176353.96                   601.52                          360
17201231                                   GR3. 3YR HARD                                     139400.21                   364.43                          360
17201232                                   GR2. 1YR/Other                                    576614.72                   1832.06                         360
17201234                                   GR3. 3YR HARD                                     518544.72                   2460.49                         360
17201235                                   GR3. 3YR HARD                                     278635.03                   1090.53                         360
17201236                                   GR2. 1YR/Other                                    546138.34                   1736.85                         360
17201237                                   GR3. 3YR HARD                                     556873.67                   1735.82                         360
17201238                                   GR3. 3YR HARD                                     233967.86                   614.44                          360
17201239                                   GR3. 3YR HARD                                     388581.12                   1421.11                         360
17201243                                   GR3. 3YR HARD                                      101595                     321.64                          360
17201247                                   GR3. 3YR HARD                                     412602.91                   2203.83                         360
17201249                                   GR3. 3YR HARD                                     206254.51                   656.14                          360
17201250                                   GR3. 3YR HARD                                     121869.08                   379.37                          360
17201252                                   GR2. 1YR/Other                                    109336.58                   341.43                          360
17201253                                   GR2. 1YR/Other                                    821990.44                   2156.9                          360
17201255                                   GR2. 1YR/Other                                    211776.28                   774.35                          360
17201256                                   GR3. 3YR HARD                                     238533.62                   759.07                          360
17201258                                   GR3. 3YR HARD                                     348293.56                   1087.53                         360
17201259                                   GR2. 1YR/Other                                    97997.95                    306.03                          360
17201260                                   GR3. 3YR HARD                                     445130.53                   1415.21                         360
17201261                                   GR3. 3YR HARD                                     500789.16                   1959.8                          360
17201263                                   GR2. 1YR/Other                                    647381.35                   2023.31                         360
17201268                                   GR3. 3YR HARD                                     181968.76                   569.06                          360
17201271                                   GR3. 3YR HARD                                     487857.83                   1556.74                         360
17201272                                   GR2. 1YR/Other                                    356075.3                    1132.17                         360
17201274                                   GR2. 1YR/Other                                    254543.86                    995.7                          360
17201275                                   GR2. 1YR/Other                                    361789.87                   1040.5                          360
17201279                                   GR3. 3YR HARD                                     211713.25                   773.31                          360
17201280                                   GR3. 3YR HARD                                     442635.62                   1162.67                         360
17201282                                   GR3. 3YR HARD                                     550641.96                   1749.72                         360
17201283                                   GR3. 3YR HARD                                     425832.09                   1112.35                         360
17201297                                   GR3. 3YR HARD                                     605138.6                    1496.91                         360
17201301                                   GR3. 3YR HARD                                     358885.78                   1141.82                         360
17201315                                   GR2. 1YR/Other                                    541131.69                   1995.95                         360
17201316                                   GR3. 3YR HARD                                     449147.25                   1428.08                         360
17201317                                   GR2. 1YR/Other                                    363873.44                   1330.63                         360
17201319                                   GR2. 1YR/Other                                    358688.43                   1145.04                         360
17201320                                   GR3. 3YR HARD                                     619251.75                   1934.79                         360
17201321                                     GR1. NOPP                                       480249.43                   1527.79                         360
17201323                                     GR1. NOPP                                       282114.51                   900.59                          360
17201324                                   GR2. 1YR/Other                                    280881.47                   888.85                          360
17201325                                   GR3. 3YR HARD                                     447484.44                   1429.69                         360
17201327                                   GR2. 1YR/Other                                    349623.89                   1106.44                         360
17201328                                   GR3. 3YR HARD                                     330350.58                   1292.05                         360
17201329                                   GR3. 3YR HARD                                     464904.35                   1700.25                         360
17201331                                   GR3. 3YR HARD                                     492081.45                   2054.8                          360
17201335                                   GR3. 3YR HARD                                      521443                     1909.08                         360
17201336                                   GR3. 3YR HARD                                     378324.58                   1583.2                          360
17201337                                   GR3. 3YR HARD                                     328529.72                   1201.26                         360
17201339                                   GR2. 1YR/Other                                    318271.9                    1011.23                         360
17201340                                   GR3. 3YR HARD                                     655269.38                   2082.62                         360
17201341                                   GR2. 1YR/Other                                    328204.68                    858.1                          360
17201342                                   GR2. 1YR/Other                                    705726.18                   2251.48                         360
17201345                                   GR3. 3YR HARD                                     407902.6                    1274.05                         360
17201348                                   GR3. 3YR HARD                                     454889.36                   1663.29                         360
17201352                                     GR1. NOPP                                       734687.45                   1928.07                         360
17201354                                   GR3. 3YR HARD                                     221661.39                   707.61                          360
17201361                                   GR2. 1YR/Other                                    380569.62                   1209.36                         360
17201366                                   GR3. 3YR HARD                                     554216.39                   1775.45                         360
17201368                                   GR2. 1YR/Other                                    200389.37                   735.29                          360
17113613                                GR5. 1YRHARD/2YRSOFT                                 392960.78                   1426.25                         360
17128535                                GR5. 1YRHARD/2YRSOFT                                  254234                     1003.83                         360
17128555                                GR5. 1YRHARD/2YRSOFT                                  254234                     1003.83                         360
17231246                                     GR1. NOPP                                       212028.75                   771.09                          360
17231247                                     GR1. NOPP                                        270675                     1012.5                          360
17231248                                     GR1. NOPP                                        789970                      2955                           360
17231250                                GR5. 1YRHARD/2YRSOFT                                  451125                     2062.5                          360
17231251                                GR5. 1YRHARD/2YRSOFT                                 153767.59                   653.44                          360
17208501                                     GR1. NOPP                                       191355.12                    773.5                          360
17215745                                GR5. 1YRHARD/2YRSOFT                                 249042.87                   929.25                          360
17218998                                GR5. 1YRHARD/2YRSOFT                                 333464.27                   1278.81                         360
17207570                                   GR3. 3YR HARD                                     502798.94                   1621.06                         360
17207572                                   GR3. 3YR HARD                                     529355.94                   1700.83                         360
17207573                                   GR2. 1YR/Other                                    472643.37                   1518.14                         360
17207575                                   GR2. 1YR/Other                                    572708.87                   2114.22                         360
17207576                                   GR3. 3YR HARD                                     351434.21                   886.01                          480
17207578                                   GR3. 3YR HARD                                     440416.87                   1415.21                         360
17207583                                 GR2. SOFTPP/OTHER                                   364327.29                    1130                           360
17207619                                    GR3. 1YRHARD                                     378186.82                    1413                           360
17215741                                     GR1. NOPP                                       440950.83                   1736.72                         360
17215742                                GR5. 1YRHARD/2YRSOFT                                 458287.48                   1852.5                          360
17215743                                GR5. 1YRHARD/2YRSOFT                                  255036                       954                           360
17215746                                GR5. 1YRHARD/2YRSOFT                                 247617.5                    900.52                          360
17215747                                GR5. 1YRHARD/2YRSOFT                                  216540                      877.5                          360
17215748                                     GR1. NOPP                                       371654.3                    1271.88                         360
17215750                                GR5. 1YRHARD/2YRSOFT                                  200500                       875                           360
17215751                                     GR1. NOPP                                       419091.29                   1476.88                         360
17215752                                 GR2. SOFTPP/OTHER                                   357134.5                    1406.6                          360
17215754                                GR5. 1YRHARD/2YRSOFT                                  489220                     2185.83                         360
17215755                                     GR1. NOPP                                       375937.5                    1445.31                         360
17215756                                GR5. 1YRHARD/2YRSOFT                                 237184.18                   1081.67                         360
17219000                                     GR1. NOPP                                       385423.39                   1398.18                         360
17230310                                GR5. 1YRHARD/2YRSOFT                                 276609.8                    1092.18                         360
17207604                                 GR2. SOFTPP/OTHER                                   316579.35                   951.56                          360
17207605                                 GR2. SOFTPP/OTHER                                   132662.06                     495                           360
17207606                                     GR1. NOPP                                       246228.57                   816.67                          360
17207608                                     GR1. NOPP                                       530648.39                    2035                           360
17207611                                 GR2. SOFTPP/OTHER                                   264579.8                    852.24                          360
17207613                                GR5. 1YRHARD/2YRSOFT                                 167234.47                     572                           360
17207614                                 GR2. SOFTPP/OTHER                                    437090                     1725.83                         360
17207615                                     GR1. NOPP                                       90451.24                    271.88                          360
17207616                                    GR3. 1YRHARD                                     369845.75                    1380                           360
17207618                                     GR1. NOPP                                       340097.11                   1198.5                          360
17207620                                GR5. 1YRHARD/2YRSOFT                                 269343.77                    837.5                          360
17207622                                    GR3. 1YRHARD                                     520095.99                   2102.34                         360
17207623                                 GR2. SOFTPP/OTHER                                   140702.08                   481.25                          360
17207656                                GR5. 1YRHARD/2YRSOFT                                 192827.33                     640                           360
17207660                                    GR3. 1YRHARD                                     338690.27                   1263.75                         360
17207661                                GR5. 1YRHARD/2YRSOFT                                 182912.84                    682.5                          360
17208499                                 GR2. SOFTPP/OTHER                                   317584.86                   1152.08                         360
17208504                                 GR2. SOFTPP/OTHER                                   445222.03                   1707.4                          360
17208505                                     GR1. NOPP                                       800449.86                   3583.33                         360
17208506                                     GR1. NOPP                                       202892.71                   820.14                          360
17208510                                 GR2. SOFTPP/OTHER                                   249143.41                   1007.5                          360
17208512                                 GR2. SOFTPP/OTHER                                   221103.56                   870.83                          360
17208513                                 GR2. SOFTPP/OTHER                                   410046.8                     1700                           360
17209882                                GR5. 1YRHARD/2YRSOFT                                 299896.35                   994.67                          360
17209886                                     GR1. NOPP                                       438186.81                    1635                           360
17207599                                 GR2. SOFTPP/OTHER                                   233163.68                   894.17                          360
17207600                                 GR2. SOFTPP/OTHER                                   370850.47                   1268.44                         360
17207602                                    GR3. 1YRHARD                                     311554.19                   904.17                          360
17207603                                    GR3. 1YRHARD                                     364819.84                   1323.44                         360
17207585                                 GR2. SOFTPP/OTHER                                   361793.14                   1387.5                          360
17207586                                    GR3. 1YRHARD                                     294769.69                   1344.28                         360
17207587                                 GR2. SOFTPP/OTHER                                   229143.44                    807.5                          360
17207590                                 GR2. SOFTPP/OTHER                                   148649.89                   570.06                          360
17207591                                    GR3. 1YRHARD                                     339192.77                   1265.63                         360
17207592                                GR5. 1YRHARD/2YRSOFT                                 188942.94                     705                           360
17207594                                     GR1. NOPP                                      1004966.15                   4062.3                          360
17207595                                 GR2. SOFTPP/OTHER                                   339019.05                   1197.08                         360
17207596                                    GR3. 1YRHARD                                     562808.02                   1808.33                         360
17207598                                 GR2. SOFTPP/OTHER                                   91657.38                      323                           360
17207580                                     GR1. NOPP                                       225690.86                   886.67                          360
17207581                                     GR1. NOPP                                       167242.94                   657.08                          360
17207582                                     GR1. NOPP                                       246832.48                   1176.83                         360
17206882                                     GR1. NOPP                                        625560                      1690                           360
17206884                                     GR1. NOPP                                       618083.49                   1857.81                         360
17206885                                     GR1. NOPP                                       293965.84                   609.38                          360
17206887                                     GR1. NOPP                                       97143.12                     232.4                          360
17206889                                     GR1. NOPP                                       203716.35                   633.44                          360
17206890                                     GR1. NOPP                                        189445                     530.16                          360
17206891                                     GR1. NOPP                                       87235.22                    271.25                          360
17206892                                     GR1. NOPP                                       215938.5                    673.13                          360
17206893                                     GR1. NOPP                                       281403.72                    787.5                          360
17206894                                     GR1. NOPP                                        128320                     373.33                          360
17206895                                     GR1. NOPP                                       169050.52                   458.25                          360
17206896                                     GR1. NOPP                                       176380.06                     585                           360
17206897                                     GR1. NOPP                                       296579.65                   922.19                          360
17206898                                     GR1. NOPP                                       150752.11                   468.75                          360
17206899                                     GR1. NOPP                                       398142.87                   1075.62                         360
17206900                                     GR1. NOPP                                       149646.6                    465.31                          360
17206901                                     GR1. NOPP                                       351452.63                   729.17                          360
17206902                                     GR1. NOPP                                       177937.75                   553.28                          360
17206904                                     GR1. NOPP                                       200322.57                   604.17                          360
17206905                                     GR1. NOPP                                       245261.62                   688.08                          360
17206906                                     GR1. NOPP                                       160801.73                   483.33                          360
17206907                                     GR1. NOPP                                       703508.75                    1750                           360
17206908                                     GR1. NOPP                                       94654.42                    295.31                          360
17206909                                     GR1. NOPP                                       506024.71                   1625.89                         360
17206910                                     GR1. NOPP                                       295462.23                   829.69                          360
17206911                                     GR1. NOPP                                       154671.66                   480.94                          360
17206912                                     GR1. NOPP                                       258991.59                   590.56                          360
17206913                                     GR1. NOPP                                       160802.29                   516.67                          360
17206915                                     GR1. NOPP                                       144203.97                   418.54                          360
17206916                                     GR1. NOPP                                       281403.94                     875                           360
17206918                                     GR1. NOPP                                       128139.26                   385.16                          360
17206919                                     GR1. NOPP                                       565822.33                   1524.79                         360
17206920                                     GR1. NOPP                                       212761.42                   639.51                          360
17206921                                     GR1. NOPP                                       594565.7                    1602.25                         360
17206922                                     GR1. NOPP                                       155537.45                    503.1                          360
17206923                                     GR1. NOPP                                       140375.29                   421.94                          360
17206924                                     GR1. NOPP                                       635168.89                    1975                           360
17206925                                     GR1. NOPP                                       140701.71                   335.42                          360
17206926                                     GR1. NOPP                                       303759.86                   884.63                          360
17206927                                     GR1. NOPP                                       147586.16                   397.72                          360
17206928                                     GR1. NOPP                                       237183.13                   663.75                          360
17206929                                     GR1. NOPP                                       162058.57                    520.7                          360
17206930                                     GR1. NOPP                                       133566.33                   401.47                          360
17206932                                     GR1. NOPP                                       173414.87                    413.4                          360
17206935                                     GR1. NOPP                                        75476.6                    250.33                          360
17206937                                     GR1. NOPP                                       127335.31                   409.14                          360
17206938                                     GR1. NOPP                                       244599.45                    841.5                          360
17206939                                     GR1. NOPP                                       847980.39                   2548.83                         360
17206940                                     GR1. NOPP                                       126631.84                     420                           360
17206941                                     GR1. NOPP                                       137460.48                   399.95                          360
17206942                                     GR1. NOPP                                       150689.53                    437.5                          360
17206943                                     GR1. NOPP                                       197915.28                   596.62                          360
17206944                                     GR1. NOPP                                       156003.34                   501.25                          360
17206945                                     GR1. NOPP                                       452256.67                   1546.88                         360
17206946                                     GR1. NOPP                                       404015.53                   1214.38                         360
17206948                                     GR1. NOPP                                       87429.89                    253.75                          360
17206949                                     GR1. NOPP                                       487214.99                   1569.38                         360
17206950                                     GR1. NOPP                                       508536.99                   1528.54                         360
17206951                                     GR1. NOPP                                        216540                       675                           360
17206952                                     GR1. NOPP                                       525934.61                    1305                           360
17206861                                     GR1. NOPP                                       134435.25                   419.06                          360
17206863                                     GR1. NOPP                                       179334.27                   429.21                          360
17206864                                     GR1. NOPP                                       122790.18                   333.13                          360
17206865                                     GR1. NOPP                                       628133.78                   1953.13                         360
17206866                                     GR1. NOPP                                       110551.49                   320.83                          360
17206867                                     GR1. NOPP                                       520579.21                   1351.82                         360
17206868                                     GR1. NOPP                                       142711.92                   414.17                          360
17206870                                     GR1. NOPP                                       84109.75                    270.93                          360
17206871                                     GR1. NOPP                                       144721.91                     405                           360
17206872                                     GR1. NOPP                                       82706.25                    257.81                          360
17206873                                     GR1. NOPP                                       231459.7                    695.77                          360
17206874                                     GR1. NOPP                                       291131.54                   815.63                          360
17206875                                     GR1. NOPP                                       140199.28                   363.28                          360
17206877                                     GR1. NOPP                                       149721.42                   421.88                          360
17206878                                     GR1. NOPP                                       281948.79                   820.31                          360
17206880                                     GR1. NOPP                                       305857.85                   697.81                          360
17206881                                     GR1. NOPP                                       157292.5                    441.56                          360
17206715                                     GR1. NOPP                                       180902.44                     525                           360
17206716                                     GR1. NOPP                                       162404.77                   523.13                          360
17206719                                     GR1. NOPP                                       89446.14                    231.77                          360
17206720                                     GR1. NOPP                                       309342.85                    769.5                          360
17206722                                     GR1. NOPP                                       495044.79                   1539.3                          360
17206723                                     GR1. NOPP                                       365878.91                   950.13                          360
17206724                                     GR1. NOPP                                       254786.65                   746.67                          360
17206726                                     GR1. NOPP                                        340850                     1097.92                         360
17206729                                     GR1. NOPP                                       243251.76                   583.98                          360
17206730                                     GR1. NOPP                                       75044.21                    218.53                          360
17206731                                     GR1. NOPP                                       281986.25                   881.25                          360
17206733                                     GR1. NOPP                                       153332.38                    446.1                          360
17206734                                     GR1. NOPP                                       89094.54                     295.5                          360
17206735                                     GR1. NOPP                                       208942.37                   628.03                          360
17206736                                     GR1. NOPP                                         76190                     245.42                          360
17206737                                     GR1. NOPP                                       203515.29                   611.72                          360
17206738                                     GR1. NOPP                                        511275                     1487.5                          360
17206739                                     GR1. NOPP                                       428134.88                    887.5                          360
17206740                                     GR1. NOPP                                       208942.05                   498.09                          360
17206741                                     GR1. NOPP                                       252459.14                     628                           360
17206742                                     GR1. NOPP                                       276780.66                   774.56                          360
17206743                                     GR1. NOPP                                       618875.99                   1808.33                         360
17206744                                     GR1. NOPP                                       361101.27                   1010.53                         360
17206747                                     GR1. NOPP                                       138188.42                   415.37                          360
17206748                                     GR1. NOPP                                       423010.31                   1271.47                         360
17206749                                     GR1. NOPP                                       166832.24                   484.17                          360
17206750                                     GR1. NOPP                                       392659.09                   1261.64                         360
17206751                                     GR1. NOPP                                       225869.84                   703.13                          360
17206752                                     GR1. NOPP                                       249622.49                   674.38                          360
17206754                                     GR1. NOPP                                       182912.47                   530.83                          360
17206756                                     GR1. NOPP                                       119999.25                   324.19                          360
17206757                                     GR1. NOPP                                       349548.08                   906.25                          360
17206758                                     GR1. NOPP                                       145726.96                   422.92                          360
17206760                                     GR1. NOPP                                       108918.38                   327.38                          360
17206761                                     GR1. NOPP                                       281404.01                   904.17                          360
17206762                                     GR1. NOPP                                       122935.52                     357                           360
17206763                                     GR1. NOPP                                       100501.41                    312.5                          360
17206764                                     GR1. NOPP                                        235788                      710.5                          360
17206766                                     GR1. NOPP                                       309544.09                   866.25                          360
17206767                                     GR1. NOPP                                        190475                     554.17                          360
17206768                                     GR1. NOPP                                       123616.67                   358.75                          360
17206769                                     GR1. NOPP                                       180902.3                    468.75                          360
17206770                                     GR1. NOPP                                       301503.44                     625                           360
17206771                                     GR1. NOPP                                       146492.05                   472.27                          360
17206772                                     GR1. NOPP                                       105763.28                     286                           360
17206773                                     GR1. NOPP                                       110976.75                   357.47                          360
17206774                                     GR1. NOPP                                       169193.77                    385.8                          360
17206775                                     GR1. NOPP                                       118088.61                   342.71                          360
17206776                                     GR1. NOPP                                       252761.1                    812.14                          360
17206777                                     GR1. NOPP                                       154370.2                      496                           360
17206778                                     GR1. NOPP                                       117660.77                    380.4                          360
17206779                                     GR1. NOPP                                       171857.45                   552.19                          360
17206780                                     GR1. NOPP                                       516413.71                   1391.81                         360
17206781                                     GR1. NOPP                                       791423.1                    2220.33                         360
17206782                                     GR1. NOPP                                       156782.23                   503.75                          360
17206784                                     GR1. NOPP                                       450715.99                   1312.5                          360
17206785                                     GR1. NOPP                                       233966.15                     679                           360
17206788                                     GR1. NOPP                                       186128.5                    540.17                          360
17206789                                     GR1. NOPP                                       84119.68                    261.56                          360
17206791                                     GR1. NOPP                                       91456.31                    293.85                          360
17206792                                     GR1. NOPP                                        421050                     1268.75                         360
17206793                                     GR1. NOPP                                       647228.38                   1744.17                         360
17206794                                     GR1. NOPP                                       165224.14                   445.25                          360
17206795                                     GR1. NOPP                                       146632.93                     427                           360
17206796                                     GR1. NOPP                                       438161.35                   1230.4                          360
17206800                                     GR1. NOPP                                       292358.21                   757.55                          360
17206801                                     GR1. NOPP                                       122402.25                    394.6                          360
17206803                                     GR1. NOPP                                       195487.5                    568.75                          360
17206805                                     GR1. NOPP                                       176630.94                   439.38                          360
17206806                                     GR1. NOPP                                       115576.55                   335.42                          360
17206808                                     GR1. NOPP                                       276462.45                     920                           360
17206809                                     GR1. NOPP                                       160643.06                   466.67                          360
17206810                                     GR1. NOPP                                       141299.94                    456.6                          360
17206814                                     GR1. NOPP                                        316790                     921.67                          360
17206815                                     GR1. NOPP                                        427065                     1242.5                          360
17206817                                     GR1. NOPP                                       119596.51                    309.9                          360
17206818                                     GR1. NOPP                                        401000                     1166.67                         360
17206821                                     GR1. NOPP                                       150751.91                   390.63                          360
17206822                                     GR1. NOPP                                       164319.68                   459.84                          360
17206823                                     GR1. NOPP                                       120062.7                    387.42                          360
17206824                                     GR1. NOPP                                       333664.41                   933.75                          360
17206827                                     GR1. NOPP                                       315976.58                    1048                           360
17206829                                     GR1. NOPP                                       120196.1                      375                           360
17206830                                     GR1. NOPP                                       155777.26                   516.67                          360
17206831                                     GR1. NOPP                                       150752.11                   468.75                          360
17206832                                     GR1. NOPP                                       170473.19                   391.53                          360
17206835                                     GR1. NOPP                                       176882.34                     495                           360
17206836                                     GR1. NOPP                                       208037.91                   646.88                          360
17206837                                     GR1. NOPP                                       350774.75                   1056.99                         360
17206838                                     GR1. NOPP                                       93466.28                    280.94                          360
17206839                                     GR1. NOPP                                       373743.59                   1162.5                          360
17206841                                     GR1. NOPP                                       159495.48                   396.75                          360
17206843                                     GR1. NOPP                                       278589.9                    866.25                          360
17206844                                     GR1. NOPP                                       315286.25                   1015.57                         360
17206846                                     GR1. NOPP                                       156139.34                   421.42                          360
17206847                                     GR1. NOPP                                       230299.31                   717.89                          360
17206848                                     GR1. NOPP                                       116590.76                   278.64                          360
17206849                                     GR1. NOPP                                       680847.87                   1768.62                         360
17206850                                     GR1. NOPP                                       554403.97                   1609.05                         360
17206851                                     GR1. NOPP                                       339697.64                   885.42                          360
17206853                                     GR1. NOPP                                        236590                     491.67                          360
17206854                                     GR1. NOPP                                       518586.85                   1451.25                         360
17206856                                     GR1. NOPP                                       120199.58                   336.38                          360
17206857                                     GR1. NOPP                                       173013.16                   537.97                          360
17206858                                     GR1. NOPP                                       191878.5                    578.19                          360
17206859                                     GR1. NOPP                                       186098.71                   543.23                          360
17206860                                     GR1. NOPP                                       222187.51                    693.2                          360
17206618                                     GR1. NOPP                                       62310.78                      155                           360
17206619                                     GR1. NOPP                                       195173.58                   546.19                          360
17206620                                     GR1. NOPP                                       272660.19                   848.44                          360
17206622                                     GR1. NOPP                                       171857.32                   498.75                          360
17206625                                     GR1. NOPP                                       226127.81                    562.5                          360
17206626                                     GR1. NOPP                                       321604.25                     900                           360
17206628                                     GR1. NOPP                                       739343.75                   1536.46                         360
17206629                                     GR1. NOPP                                       184344.32                   420.35                          360
17206633                                     GR1. NOPP                                        144360                       465                           360
17206635                                     GR1. NOPP                                       319797.5                    930.42                          360
17206636                                     GR1. NOPP                                       345523.66                   1002.75                         360
17206637                                     GR1. NOPP                                      1196368.72                   2486.09                         360
17206640                                     GR1. NOPP                                       284167.73                   883.59                          360
17206641                                     GR1. NOPP                                       301504.37                    1000                           360
17206643                                     GR1. NOPP                                        200500                      562.5                          360
17206644                                     GR1. NOPP                                       196178.44                     488                           360
17206646                                     GR1. NOPP                                       237100.89                   712.92                          360
17206647                                     GR1. NOPP                                       162711.65                   455.34                          360
17206648                                     GR1. NOPP                                       301983.22                   814.13                          360
17206649                                     GR1. NOPP                                       497983.56                   1187.14                         360
17206651                                     GR1. NOPP                                       166932.67                   449.85                          360
17206652                                     GR1. NOPP                                       162462.71                   506.56                          360
17206654                                     GR1. NOPP                                       532026.75                   1271.47                         360
17206656                                     GR1. NOPP                                       349744.71                    1015                           360
17206658                                     GR1. NOPP                                       137242.25                   385.03                          360
17206659                                     GR1. NOPP                                       159194.27                    511.5                          360
17206660                                     GR1. NOPP                                       106535.89                   321.12                          360
17206662                                     GR1. NOPP                                       351101.07                   878.88                          360
17206665                                     GR1. NOPP                                       192313.76                     600                           360
17206666                                     GR1. NOPP                                       297986.74                   957.45                          360
17206667                                     GR1. NOPP                                       86456.33                    268.83                          360
17206668                                     GR1. NOPP                                       716072.52                   2226.56                         360
17206669                                     GR1. NOPP                                       330799.86                   925.73                          360
17206670                                     GR1. NOPP                                       230650.19                   502.03                          360
17206671                                     GR1. NOPP                                       145726.77                    347.4                          360
17206673                                     GR1. NOPP                                        497240                      1395                           360
17206674                                     GR1. NOPP                                       108491.33                   359.83                          360
17206675                                     GR1. NOPP                                       150752.03                    437.5                          360
17206676                                     GR1. NOPP                                       175437.5                    364.58                          360
17206678                                     GR1. NOPP                                       80401.09                    233.33                          360
17206684                                     GR1. NOPP                                       272861.11                   763.59                          360
17206686                                     GR1. NOPP                                       108541.32                   258.75                          360
17206688                                     GR1. NOPP                                       215726.11                    603.7                          360
17206690                                     GR1. NOPP                                       367382.42                   951.95                          360
17206691                                     GR1. NOPP                                       332307.72                    964.4                          360
17206692                                     GR1. NOPP                                       218690.84                   589.33                          360
17206694                                     GR1. NOPP                                       151053.66                   485.34                          360
17206695                                     GR1. NOPP                                       237434.52                   713.67                          360
17206696                                     GR1. NOPP                                       180299.57                   579.31                          360
17206698                                     GR1. NOPP                                       158390.3                    525.33                          360
17206699                                     GR1. NOPP                                       114822.76                   321.33                          360
17206700                                     GR1. NOPP                                      1004813.05                   3124.38                         360
17206701                                     GR1. NOPP                                       382607.8                    1114.17                         360
17206702                                     GR1. NOPP                                       343312.54                   960.75                          360
17206703                                     GR1. NOPP                                        300750                       625                           360
17206704                                     GR1. NOPP                                       157535.87                   457.19                          360
17206706                                     GR1. NOPP                                       151697.81                   456.15                          360
17206707                                     GR1. NOPP                                        368920                      1035                           360
17206708                                     GR1. NOPP                                        184460                     594.17                          360
17206709                                     GR1. NOPP                                       201002.71                   583.33                          360
17206711                                     GR1. NOPP                                       395063.7                    1273.66                         360
17206587                                     GR1. NOPP                                       328388.1                    918.98                          360
17206589                                     GR1. NOPP                                       890982.87                   2489.06                         360
17206592                                     GR1. NOPP                                       324429.31                   1012.19                         360
17206593                                     GR1. NOPP                                       164822.35                   529.58                          360
17206594                                     GR1. NOPP                                       99797.95                      331                           360
17206595                                     GR1. NOPP                                       697228.14                   2023.44                         360
17206596                                     GR1. NOPP                                       164219.13                   442.54                          360
17206598                                     GR1. NOPP                                       581400.28                   1687.29                         360
17206601                                     GR1. NOPP                                       401000.82                    1330                           360
17206602                                     GR1. NOPP                                       820090.84                    2295                           360
17206603                                     GR1. NOPP                                       222871.96                   650.05                          360
17206604                                     GR1. NOPP                                       146722.23                   456.25                          360
17206607                                     GR1. NOPP                                       199495.11                   456.04                          360
17206609                                     GR1. NOPP                                       1422191.7                   2948.13                         360
17206610                                     GR1. NOPP                                       394765.16                   818.33                          360
17206612                                     GR1. NOPP                                       112159.59                   360.38                          360
17206614                                     GR1. NOPP                                       459793.93                   1429.69                         360
17206615                                     GR1. NOPP                                       424216.55                   1363.03                         360
17206616                                     GR1. NOPP                                       426427.14                   1193.34                         360
17206556                                     GR1. NOPP                                       274050.64                   736.67                          360
17206558                                     GR1. NOPP                                       302207.57                   877.04                          360
17206561                                     GR1. NOPP                                       149721.85                   419.06                          360
17206563                                     GR1. NOPP                                       402967.14                   1333.17                         360
17206567                                     GR1. NOPP                                       186647.36                    598.2                          360
17206568                                     GR1. NOPP                                       169356.53                   573.33                          360
17206569                                     GR1. NOPP                                       216339.5                    629.42                          360
17206570                                     GR1. NOPP                                       330975.04                   684.38                          360
17206571                                     GR1. NOPP                                       234972.35                   754.98                          360
17206572                                     GR1. NOPP                                       188720.63                   588.28                          360
17206573                                     GR1. NOPP                                       170675.63                   532.03                          360
17206574                                     GR1. NOPP                                       185713.12                   578.91                          360
17206575                                     GR1. NOPP                                       205022.55                     510                           360
17206576                                     GR1. NOPP                                       113566.38                   270.73                          360
17206578                                     GR1. NOPP                                       105695.85                   339.71                          360
17206579                                     GR1. NOPP                                       150550.8                    343.29                          360
17206580                                     GR1. NOPP                                       478587.46                   1438.52                         360
17206581                                     GR1. NOPP                                       276774.11                   859.38                          360
17206582                                     GR1. NOPP                                       151675.99                   490.83                          360
17206584                                     GR1. NOPP                                       157787.09                   441.56                          360
17206585                                     GR1. NOPP                                       75401.19                    234.45                          360
17206542                                     GR1. NOPP                                       184292.76                   536.67                          360
17206543                                     GR1. NOPP                                       402382.61                   1292.88                         360
17206544                                     GR1. NOPP                                       186735.18                   543.96                          360
17206545                                     GR1. NOPP                                       263256.5                    601.79                          360
17206546                                     GR1. NOPP                                       282454.81                   851.88                          360
17206547                                     GR1. NOPP                                       198892.01                   515.37                          360
17206548                                     GR1. NOPP                                       121254.97                    389.6                          360
17206550                                     GR1. NOPP                                       160472.86                   498.98                          360
17206552                                     GR1. NOPP                                       449204.43                   1169.27                         360
17206554                                     GR1. NOPP                                       232946.11                   532.81                          360
17206520                                     GR1. NOPP                                       263313.75                   846.04                          360
17206522                                     GR1. NOPP                                       350222.08                   1016.39                         360
17206523                                     GR1. NOPP                                       230624.84                   741.09                          360
17206524                                     GR1. NOPP                                       273564.82                   850.63                          360
17206525                                     GR1. NOPP                                       162812.15                   455.63                          360
17206528                                     GR1. NOPP                                       90805.88                    282.42                          360
17206529                                     GR1. NOPP                                       208489.32                   649.38                          360
17206530                                     GR1. NOPP                                       185118.33                   560.21                          360
17206532                                     GR1. NOPP                                       112483.95                     375                           360
17206534                                     GR1. NOPP                                       184997.14                     522                           360
17206535                                     GR1. NOPP                                       205274.24                   680.83                          360
17206536                                     GR1. NOPP                                       244833.62                   810.67                          360
17206539                                     GR1. NOPP                                       287247.7                    597.19                          360
17206540                                     GR1. NOPP                                       114269.83                   248.72                          360
17206541                                     GR1. NOPP                                       259946.62                   700.51                          360
17207562                                   GR3. 3YR HARD                                     161786.69                   519.77                          360
17207563                                   GR3. 3YR HARD                                     260219.32                   836.26                          360
17207565                                   GR2. 1YR/Other                                    266690.66                   856.53                          360
17207566                                   GR2. 1YR/Other                                    262223.99                   661.47                          480
17207567                                   GR3. 3YR HARD                                     424643.24                   1363.75                         360
17207568                                   GR3. 3YR HARD                                     501341.91                   1514.13                         480
17207569                                   GR3. 3YR HARD                                     323671.88                   1042.11                         360
17206514                                     GR1. NOPP                                       856410.92                   2656.25                         360
17206517                                     GR1. NOPP                                       143776.27                   445.94                          360
17206518                                     GR1. NOPP                                       407444.2                    1317.5                          360
17206466                                     GR1. NOPP                                       346428.16                   1005.38                         360
17206467                                     GR1. NOPP                                       250147.48                    570.4                          360
17206468                                     GR1. NOPP                                       250851.64                     832                           360
17206470                                     GR1. NOPP                                       364032.19                   907.81                          360
17206471                                     GR1. NOPP                                       210651.01                   676.83                          360
17206472                                     GR1. NOPP                                       280699.16                   904.17                          360
17206473                                     GR1. NOPP                                       732253.24                   2276.88                         360
17206474                                     GR1. NOPP                                       323614.2                    872.08                          360
17206475                                     GR1. NOPP                                       227255.98                   638.16                          360
17206476                                     GR1. NOPP                                       346390.86                   787.88                          360
17206477                                     GR1. NOPP                                       310272.49                   771.81                          360
17206478                                     GR1. NOPP                                       571249.11                    1421                           360
17206479                                     GR1. NOPP                                       411025.03                   1195.83                         360
17206482                                     GR1. NOPP                                       204178.29                   612.17                          360
17206484                                     GR1. NOPP                                       263472.29                   817.19                          360
17206485                                     GR1. NOPP                                       294293.32                   945.58                          360
17206488                                     GR1. NOPP                                       95476.41                    326.56                          360
17206489                                     GR1. NOPP                                       402005.84                   1333.33                         360
17206493                                     GR1. NOPP                                       124109.75                   361.38                          360
17206494                                     GR1. NOPP                                       247855.97                   845.63                          360
17206495                                     GR1. NOPP                                       158289.35                   344.53                          360
17206498                                     GR1. NOPP                                       314568.67                   684.69                          360
17206500                                     GR1. NOPP                                       354267.55                   1138.28                         360
17206502                                     GR1. NOPP                                       234469.83                   753.37                          360
17206503                                     GR1. NOPP                                       194972.22                   404.17                          360
17206504                                     GR1. NOPP                                       149948.14                   481.79                          360
17206505                                     GR1. NOPP                                        312590                     969.53                          360
17206506                                     GR1. NOPP                                       329644.69                   1059.17                         360
17206508                                     GR1. NOPP                                       349696.53                   1017.41                         360
17206509                                     GR1. NOPP                                       138288.95                   444.33                          360
17206512                                     GR1. NOPP                                       460547.93                   1527.5                          360
17206513                                     GR1. NOPP                                       114668.65                   287.25                          360
17202556                                GR5. 1YRHARD/2YRSOFT                                 82913.61                    240.63                          360
17202560                                GR4. 1YRHARD/1YRSOFT                                 135676.97                     450                           360
17202562                                GR4. 1YRHARD/1YRSOFT                                 252258.86                    915.1                          360
17202563                                 GR2. SOFTPP/OTHER                                   351693.86                   1203.13                         360
17202564                                GR5. 1YRHARD/2YRSOFT                                 154476.44                    565.1                          360
17202565                                    GR3. 1YRHARD                                     353764.95                    1100                           360
17202566                                    GR3. 1YRHARD                                     481604.71                   1443.96                         360
17202567                                GR5. 1YRHARD/2YRSOFT                                 309544.49                   1026.67                         360
17198210                                     GR1. NOPP                                       275005.53                   1039.08                         360
17198909                                GR5. 1YRHARD/2YRSOFT                                 507068.06                   1934.79                         360
17198911                                GR5. 1YRHARD/2YRSOFT                                 506527.48                   1732.5                          360
17198912                                GR5. 1YRHARD/2YRSOFT                                 317585.11                   1250.83                         360
17198913                                GR5. 1YRHARD/2YRSOFT                                 251254.1                    1015.63                         360
17198914                                    GR3. 1YRHARD                                     327635.26                   1290.42                         360
17198915                                    GR3. 1YRHARD                                     493664.44                    2149                           360
17198918                                     GR1. NOPP                                       226497.61                    983.5                          360
17201257                                   GR3. 3YR HARD                                     740994.01                   2323.65                         360
17201262                                   GR3. 3YR HARD                                     314254.15                   1001.1                          360
17201266                                   GR3. 3YR HARD                                     378656.43                   1206.15                         360
17201136                                   GR2. 1YR/Other                                    321478.25                   1022.81                         360
17113053                                GR4. 1YRHARD/1YRSOFT                                 276689.99                   1121.26                         360
17104616                                    GR3. 1YRHARD                                      276690                       920                           360
17113140                                GR5. 1YRHARD/2YRSOFT                                 417039.99                   1993.34                         360
17127797                                GR5. 1YRHARD/2YRSOFT                                 453092.89                   1852.5                          360
17127825                                GR5. 1YRHARD/2YRSOFT                                 841699.93                   2878.91                         360
17128136                                GR5. 1YRHARD/2YRSOFT                                 497159.8                    1601.41                         360
17128229                                GR5. 1YRHARD/2YRSOFT                                  425060                     1899.17                         360
16652274                                   GR3. 3YR HARD                                     349700.45                   1029.61                         480
16685431                                   GR2. 1YR/Other                                    375377.48                   1360.2                          360
16685429                                   GR3. 3YR HARD                                     275292.9                    865.22                          360
17075975                                GR5. 1YRHARD/2YRSOFT                                 273364.39                   1076.67                         360
17076026                                    GR3. 1YRHARD                                     374909.39                   1550.42                         360
17076030                                     GR1. NOPP                                       639903.51                   2387.66                         360
17076818                                     GR1. NOPP                                       281404.16                    962.5                          360
17076903                                GR5. 1YRHARD/2YRSOFT                                 365136.73                   1585.5                          360
17076934                                GR5. 1YRHARD/2YRSOFT                                 128642.2                      560                           360
17076945                                GR5. 1YRHARD/2YRSOFT                                 508537.65                   1792.08                         360
17076958                                GR5. 1YRHARD/2YRSOFT                                 361805.63                   1537.5                          360
17076987                                GR5. 1YRHARD/2YRSOFT                                 150752.19                     500                           360
17077060                                     GR1. NOPP                                       361804.88                    1050                           360
17077089                                     GR1. NOPP                                       216823.6                    739.75                          360
17077094                                     GR1. NOPP                                       302263.86                   1093.75                         360
17077137                                     GR1. NOPP                                       450246.89                   1633.33                         360
17077171                                GR5. 1YRHARD/2YRSOFT                                 256278.92                   929.69                          360
17077221                                GR5. 1YRHARD/2YRSOFT                                 554757.77                   2357.5                          360
17077263                                    GR3. 1YRHARD                                     261300.23                   893.75                          360
17078253                                     GR1. NOPP                                       232541.85                    865.5                          360
17065215                                     GR1. NOPP                                       176178.92                   529.55                          360
17065217                                GR5. 1YRHARD/2YRSOFT                                 1250620.6                   5042.58                         360
17065236                                     GR1. NOPP                                       493210.66                   1533.59                         360
17065239                                GR5. 1YRHARD/2YRSOFT                                 407049.6                    1599.17                         360
17065256                                     GR1. NOPP                                       127838.05                    503.5                          360
17065270                                     GR1. NOPP                                       264560.72                   1151.68                         360
17065373                                GR5. 1YRHARD/2YRSOFT                                 423170.72                   1706.25                         360
17066408                                GR5. 1YRHARD/2YRSOFT                                 326445.48                   1248.75                         360
17066413                                GR5. 1YRHARD/2YRSOFT                                 422106.89                   1706.25                         360
17066417                                GR5. 1YRHARD/2YRSOFT                                 256182.96                   879.14                          360
17066420                                     GR1. NOPP                                       138228.4                    445.63                          360
17075555                                     GR1. NOPP                                       469944.41                   1511.25                         360
17066570                                     GR1. NOPP                                       402936.93                   1333.07                         360
17066577                                GR5. 1YRHARD/2YRSOFT                                 366745.96                   1213.33                         360
17075645                                     GR1. NOPP                                        192963                       720                           360
17075754                                     GR1. NOPP                                       767831.34                   2626.25                         360
17075807                                     GR1. NOPP                                       202677.51                   652.29                          360
17075828                                GR5. 1YRHARD/2YRSOFT                                 455412.3                    1836.25                         360
17066596                                     GR1. NOPP                                       510907.04                   2124.8                          360
17066646                                     GR1. NOPP                                       402006.04                   1416.67                         360
17075894                                 GR2. SOFTPP/OTHER                                   286127.8                    1008.31                         360
17075902                                GR5. 1YRHARD/2YRSOFT                                 451050.43                   1449.25                         360
17075907                                GR5. 1YRHARD/2YRSOFT                                 201509.23                   729.17                          360
17066692                                GR5. 1YRHARD/2YRSOFT                                 297484.45                   1140.83                         360
17066697                                GR5. 1YRHARD/2YRSOFT                                 217519.05                   721.67                          360
17066707                                     GR1. NOPP                                       548337.23                   2330.17                         360
17066730                                GR5. 1YRHARD/2YRSOFT                                 392959.88                   1388.33                         360
17075466                                GR5. 1YRHARD/2YRSOFT                                 301504.49                   1062.5                          360
17075490                                GR5. 1YRHARD/2YRSOFT                                 402005.41                   1166.67                         360
17075507                                GR5. 1YRHARD/2YRSOFT                                 382910.46                   1230.31                         360
17075520                                GR5. 1YRHARD/2YRSOFT                                 288439.11                   926.77                          360
17056096                                    GR3. 1YRHARD                                     192962.75                     620                           360
17056098                                     GR1. NOPP                                       125729.41                   469.13                          360
17056114                                GR5. 1YRHARD/2YRSOFT                                 281787.08                    962.5                          360
17057607                                     GR1. NOPP                                       81606.24                    296.04                          360
17057641                                GR5. 1YRHARD/2YRSOFT                                 257284.06                   986.67                          360
17057719                                GR5. 1YRHARD/2YRSOFT                                 172862.59                   609.17                          360
17059511                                     GR1. NOPP                                       241203.38                     750                           360
17059542                                GR5. 1YRHARD/2YRSOFT                                 314354.9                    1202.5                          360
17059557                                     GR1. NOPP                                       343916.97                   1532.77                         360
17059632                                GR5. 1YRHARD/2YRSOFT                                 187435.27                   641.09                          360
17057826                                GR5. 1YRHARD/2YRSOFT                                 653261.17                   2843.75                         360
17057845                                     GR1. NOPP                                       527955.85                   2128.75                         360
17057847                                GR5. 1YRHARD/2YRSOFT                                 270702.1                    839.89                          360
17057986                                GR5. 1YRHARD/2YRSOFT                                 282113.16                    1050                           360
17060596                                GR5. 1YRHARD/2YRSOFT                                 348940.97                   1121.17                         360
17060612                                GR5. 1YRHARD/2YRSOFT                                 249243.75                   878.33                          360
17060682                                GR5. 1YRHARD/2YRSOFT                                 255514.51                   1030.25                         360
17060684                                GR5. 1YRHARD/2YRSOFT                                 255514.51                   1030.25                         360
17059237                                    GR3. 1YRHARD                                      99831.5                    322.92                          360
17059285                                GR5. 1YRHARD/2YRSOFT                                 535397.94                   2229.17                         360
17059331                                     GR1. NOPP                                       337685.69                    1435                           360
17060866                                GR5. 1YRHARD/2YRSOFT                                 105901.15                   386.28                          360
17065161                                     GR1. NOPP                                       419092.06                   1780.94                         360
17065177                                 GR2. SOFTPP/OTHER                                   326166.55                    1054                           360
17065187                                 GR2. SOFTPP/OTHER                                   942202.63                   3710.94                         360
17059342                                GR5. 1YRHARD/2YRSOFT                                 175877.64                   619.79                          360
17059434                                GR5. 1YRHARD/2YRSOFT                                 289444.57                    1110                           360
17052199                                     GR1. NOPP                                       567751.83                   1995.73                         360
17052211                                GR5. 1YRHARD/2YRSOFT                                 392358.2                    1504.67                         360
17052257                                GR5. 1YRHARD/2YRSOFT                                 178739.11                   702.21                          360
17052282                                GR5. 1YRHARD/2YRSOFT                                 411078.52                    1445                           360
17053291                                 GR2. SOFTPP/OTHER                                   253902.63                    1050                           360
17053356                                     GR1. NOPP                                       587933.22                   1828.13                         360
17048258                                    GR3. 1YRHARD                                     289444.73                    1170                           360
17048262                                     GR1. NOPP                                        437268                     1540.93                         360
17053406                                     GR1. NOPP                                       329595.21                   1366.46                         360
17053422                                GR5. 1YRHARD/2YRSOFT                                 312662.7                    1260.68                         360
17055589                                    GR3. 1YRHARD                                     349745.53                   1341.25                         360
17055606                                GR5. 1YRHARD/2YRSOFT                                 705286.18                   3062.5                          360
17051806                                GR5. 1YRHARD/2YRSOFT                                 177329.24                   788.33                          360
17051842                                 GR2. SOFTPP/OTHER                                    1824550                    7014.58                         360
17055653                                GR5. 1YRHARD/2YRSOFT                                  254234                     1056.67                         360
17055661                                    GR3. 1YRHARD                                     909890.42                   3206.45                         360
17055691                                     GR1. NOPP                                       460425.27                   1598.68                         360
17051950                                     GR1. NOPP                                        108300                       450                           360
17051961                                     GR1. NOPP                                       687431.04                   2707.5                          360
17051963                                     GR1. NOPP                                       120009.76                    412.5                          360
17055728                                     GR1. NOPP                                       227931.05                   783.75                          360
17055746                                     GR1. NOPP                                       290069.85                   1199.58                         360
17055803                                     GR1. NOPP                                       273364.39                   1076.67                         360
17055880                                     GR1. NOPP                                       469843.58                   1266.15                         360
17055939                                     GR1. NOPP                                       306830.8                    954.06                          360
17055940                                     GR1. NOPP                                       148742.31                     555                           360
17056000                                 GR2. SOFTPP/OTHER                                   199975.37                   580.42                          360
17056044                                     GR1. NOPP                                       74531.97                    285.83                          360
17056049                                GR5. 1YRHARD/2YRSOFT                                 289444.42                    1050                           360
17052054                                    GR3. 1YRHARD                                     419092.16                   1824.38                         360
17042493                                GR5. 1YRHARD/2YRSOFT                                 177989.08                    702.6                          360
17042520                                GR5. 1YRHARD/2YRSOFT                                 197988.03                   718.23                          360
17042532                                     GR1. NOPP                                       160802.46                   583.33                          360
17042548                                GR5. 1YRHARD/2YRSOFT                                 451381.76                   1773.33                         360
17042568                                GR5. 1YRHARD/2YRSOFT                                 452256.8                    1593.75                         360
17042780                                GR5. 1YRHARD/2YRSOFT                                 174104.26                     666                           360
17043808                                 GR2. SOFTPP/OTHER                                   320800.9                    1163.75                         360
17043841                                     GR1. NOPP                                       417081.27                   1469.79                         360
17043844                                     GR1. NOPP                                       275374.21                   998.96                          360
17043878                                GR5. 1YRHARD/2YRSOFT                                 482407.62                    1850                           360
17043902                                     GR1. NOPP                                       278078.14                   1063.75                         360
17043990                                GR5. 1YRHARD/2YRSOFT                                 286663.47                   917.08                          360
17044098                                     GR1. NOPP                                       250414.85                   955.83                          360
17047931                                GR5. 1YRHARD/2YRSOFT                                 100754.54                   354.17                          360
17047939                                     GR1. NOPP                                       194470.58                   745.78                          360
17047947                                GR5. 1YRHARD/2YRSOFT                                 205022.92                   658.75                          360
17047949                                GR5. 1YRHARD/2YRSOFT                                 261304.06                     975                           360
17047960                                     GR1. NOPP                                       215533.96                   761.46                          360
17047997                                     GR1. NOPP                                       239394.47                     794                           360
17033716                                     GR1. NOPP                                       442206.88                    1650                           360
17034479                                     GR1. NOPP                                       302983.23                   1193.32                         360
17034508                                     GR1. NOPP                                       276580.3                     1032                           360
17034515                                GR5. 1YRHARD/2YRSOFT                                 211053.17                   743.75                          360
17034630                                GR5. 1YRHARD/2YRSOFT                                 175274.73                     654                           360
17034654                                     GR1. NOPP                                       313496.82                   1137.5                          360
17034660                                GR5. 1YRHARD/2YRSOFT                                 121087.72                     450                           360
17034862                                GR5. 1YRHARD/2YRSOFT                                 125426.05                     507                           360
17033329                                GR5. 1YRHARD/2YRSOFT                                 493687.36                   2087.37                         360
17033347                                GR5. 1YRHARD/2YRSOFT                                 381438.4                    1385.42                         360
17033409                                GR5. 1YRHARD/2YRSOFT                                 301202.79                   967.78                          360
17033185                                    GR3. 1YRHARD                                     228107.57                    707.5                          360
17022126                                     GR1. NOPP                                       225123.56                   863.33                          360
17022135                                 GR2. SOFTPP/OTHER                                   298988.8                    1171.67                         360
17022176                                     GR1. NOPP                                       246627.15                   892.43                          360
17022233                                GR5. 1YRHARD/2YRSOFT                                 253902.63                    1050                           360
17022253                                 GR2. SOFTPP/OTHER                                   297484.54                   1079.17                         360
17027631                                     GR1. NOPP                                       281403.65                   758.33                          360
17027667                                GR5. 1YRHARD/2YRSOFT                                 303030.13                    1250                           360
17027672                                     GR1. NOPP                                       452994.18                   1826.5                          360
17027724                                GR5. 1YRHARD/2YRSOFT                                 313565.12                   1267.5                          360
17027752                                GR5. 1YRHARD/2YRSOFT                                 257284.06                   986.67                          360
17021953                                     GR1. NOPP                                      1909086.84                   7678.13                         360
17021976                                 GR2. SOFTPP/OTHER                                   350627.44                    1450                           360
17022006                                GR5. 1YRHARD/2YRSOFT                                 377886.17                   1527.5                          360
17016509                                     GR1. NOPP                                       154364.48                     496                           360
17021090                                     GR1. NOPP                                       520597.55                   1726.67                         360
17014917                                GR5. 1YRHARD/2YRSOFT                                 181358.32                   656.25                          360
17014922                                     GR1. NOPP                                       125626.89                   442.71                          360
17015113                                 GR2. SOFTPP/OTHER                                   321906.72                   1264.67                         360
17013546                                GR5. 1YRHARD/2YRSOFT                                 166617.24                   662.92                          360
17013691                                     GR1. NOPP                                       268007.7                    1025.21                         360
17014840                                     GR1. NOPP                                       326630.25                   1286.46                         360
17012925                                GR5. 1YRHARD/2YRSOFT                                 377078.02                   1446.08                         360
17012887                                     GR1. NOPP                                       376980.77                   1172.19                         360
17009200                                GR5. 1YRHARD/2YRSOFT                                 735551.89                   3041.83                         360
17009303                                     GR1. NOPP                                       292459.63                   1121.56                         360
17011001                                GR5. 1YRHARD/2YRSOFT                                 229719.99                     760                           360
16990160                                GR5. 1YRHARD/2YRSOFT                                 268010.76                     890                           360
16985239                                     GR1. NOPP                                       520609.13                   1733.33                         360
16984785                                    GR3. 1YRHARD                                     486247.55                    1764                           360
16984846                                     GR1. NOPP                                       173231.41                   660.99                          360
16985110                                     GR1. NOPP                                       226494.33                   819.58                          360
16970657                                GR5. 1YRHARD/2YRSOFT                                 206403.63                   701.25                          360
16968500                                 GR2. SOFTPP/OTHER                                   1000492.3                   3190.42                         360
16963116                                     GR1. NOPP                                       213549.43                   772.73                          360
16859071                                     GR1. NOPP                                       345564.75                   1361.03                         360
16788433                                     GR1. NOPP                                       140918.12                   607.25                          360
16781342                                     GR1. NOPP                                       207391.14                   725.33                          360
17076078                                    GR3. 1YRHARD                                     450372.8                    1583.12                         360
17147217                                     GR1. NOPP                                       510072.63                   2162.11                         360
17147225                                     GR1. NOPP                                       265186.36                     987                           360
17155137                                 GR2. SOFTPP/OTHER                                   246430.77                     921                           360
17156324                                 GR2. SOFTPP/OTHER                                   394033.58                   1592.5                          360
17156339                                    GR3. 1YRHARD                                     317906.62                   1219.15                         360
17151756                                GR5. 1YRHARD/2YRSOFT                                 432156.72                   1612.5                          360
17152881                                GR5. 1YRHARD/2YRSOFT                                 311554.76                   1130.21                         360
17152960                                GR5. 1YRHARD/2YRSOFT                                 281404.31                   1020.83                         360
17208228                                     GR1. NOPP                                        320800                     1133.33                         360
17215053                                 GR2. SOFTPP/OTHER                                   182912.04                   606.67                          360
17215710                                GR5. 1YRHARD/2YRSOFT                                  179648                     709.33                          360
17217973                                GR5. 1YRHARD/2YRSOFT                                 402253.12                   1630.08                         360
17218901                                     GR1. NOPP                                       604607.75                   2261.63                         360
17219541                                     GR1. NOPP                                        396990                     1526.25                         360
17155839                                GR4. 1YRHARD/1YRSOFT                                 239696.1                    844.69                          360
17160252                                     GR1. NOPP                                       182108.83                    679.5                          360
17219571                                GR5. 1YRHARD/2YRSOFT                                 341852.5                    1562.92                         360
17219615                                GR5. 1YRHARD/2YRSOFT                                  569420                     2366.67                         360
17243204                                GR5. 1YRHARD/2YRSOFT                                  525310                     2347.08                         360
17243244                                    GR3. 1YRHARD                                      381752                     1110.67                         360
17167325                                GR5. 1YRHARD/2YRSOFT                                 436268.52                   1713.96                         360
17169183                                     GR1. NOPP                                        572628                     2320.5                          360
17169193                                GR5. 1YRHARD/2YRSOFT                                 487405.6                    1924.74                         360
17181977                                GR5. 1YRHARD/2YRSOFT                                 396879.85                   1400.73                         360
17182028                                     GR1. NOPP                                       253632.5                    948.75                          360
17200942                                    GR3. 1YRHARD                                      449120                      2100                           360
17077126                                    GR3. 1YRHARD                                     624680.58                   2518.75                         360
17077186                                GR4. 1YRHARD/1YRSOFT                                 622104.99                   2450.21                         360
17077310                                     GR1. NOPP                                       224319.31                   767.25                          360
17078215                                     GR1. NOPP                                       104521.71                    422.5                          360
17207557                                   GR2. 1YR/Other                                    648950.62                   2084.22                         360
17207558                                   GR3. 3YR HARD                                     143782.22                   532.25                          360
17207560                                   GR3. 3YR HARD                                     495099.72                   1248.98                         480
17198207                                   GR2. 1YR/Other                                    246174.57                   792.52                          360
17198209                                   GR2. 1YR/Other                                    237455.36                   751.35                          360
17198213                                   GR2. 1YR/Other                                     169618                     601.37                          360
17206551                                     GR1. NOPP                                       160802.29                   516.67                          360
17206560                                     GR1. NOPP                                       276367.55                   685.75                          360
17206590                                     GR1. NOPP                                        160400                     333.33                          360
17206630                                     GR1. NOPP                                       351754.74                   1020.83                         360
17206661                                     GR1. NOPP                                       209190.6                    607.83                          360
17206680                                     GR1. NOPP                                       131809.07                   371.25                          360
17206689                                     GR1. NOPP                                       531652.72                   1763.33                         360
17206759                                     GR1. NOPP                                       168842.14                    437.5                          360
17206765                                     GR1. NOPP                                       203640.44                   422.14                          360
17206799                                     GR1. NOPP                                       132567.35                   371.39                          360
17206811                                     GR1. NOPP                                       83558.58                    200.29                          360
17206812                                     GR1. NOPP                                       97979.58                    234.79                          360
17206833                                     GR1. NOPP                                       142033.7                    471.08                          360
17206842                                     GR1. NOPP                                       169143.95                     561                           360
17206903                                     GR1. NOPP                                       223557.5                    743.33                          360
17207543                                   GR3. 3YR HARD                                     161821.85                   514.62                          360
17207544                                   GR3. 3YR HARD                                     490770.42                   1476.28                         480
17207547                                   GR3. 3YR HARD                                     181582.37                   665.32                          360
17207548                                     GR1. NOPP                                       650953.54                   2090.66                         360
17207551                                   GR3. 3YR HARD                                     259807.06                   652.37                          480
17207552                                   GR2. 1YR/Other                                    529503.5                    1335.08                         480
17207554                                   GR3. 3YR HARD                                     451047.42                   1137.85                         480
17207555                                   GR3. 3YR HARD                                     417054.8                    1051.88                         480
17207556                                   GR2. 1YR/Other                                    552809.78                   1775.45                         360
17156380                                     GR1. NOPP                                       367553.71                    1444                           360
17156354                                GR5. 1YRHARD/2YRSOFT                                 159194.52                    610.5                          360
17156355                                 GR2. SOFTPP/OTHER                                   195977.83                   752.33                          360
17156356                                 GR2. SOFTPP/OTHER                                   192962.95                     700                           360
17156314                                GR5. 1YRHARD/2YRSOFT                                 323298.06                   1184.9                          360
17156315                                     GR1. NOPP                                       219093.35                   794.79                          360
17156316                                    GR3. 1YRHARD                                     127637.08                   515.94                          360
17156320                                 GR2. SOFTPP/OTHER                                   551149.85                   1770.88                         360
17156321                                     GR1. NOPP                                       420144.79                   1259.69                         360
17156323                                     GR1. NOPP                                       221103.15                   710.42                          360
17156328                                    GR3. 1YRHARD                                     568462.79                   2128.13                         360
17156329                                GR5. 1YRHARD/2YRSOFT                                 113841.98                   459.02                          360
17156330                                 GR2. SOFTPP/OTHER                                   87838.39                    336.85                          360
17156332                                GR5. 1YRHARD/2YRSOFT                                 497683.48                   1753.83                         360
17156333                                     GR1. NOPP                                       361911.14                   1384.42                         360
17156334                                GR5. 1YRHARD/2YRSOFT                                 723611.44                    2775                           360
17156336                                     GR1. NOPP                                       261303.32                   677.08                          360
17156337                                GR5. 1YRHARD/2YRSOFT                                 173298.21                   662.92                          360
17156338                                    GR3. 1YRHARD                                     455875.56                    1890                           360
17156342                                    GR3. 1YRHARD                                     299092.49                    1054                           360
17156343                                GR5. 1YRHARD/2YRSOFT                                 277182.81                   891.25                          360
17156344                                GR5. 1YRHARD/2YRSOFT                                 494266.94                   1946.71                         360
17156345                                GR5. 1YRHARD/2YRSOFT                                 450247.46                   1866.67                         360
17156347                                     GR1. NOPP                                       136682.2                    538.33                          360
17156348                                 GR2. SOFTPP/OTHER                                   201806.77                   606.58                          360
17156349                                GR5. 1YRHARD/2YRSOFT                                 159194.52                    610.5                          360
17156350                                    GR3. 1YRHARD                                     361805.06                    1125                           360
17156351                                    GR3. 1YRHARD                                     347333.49                    1332                           360
17156352                                GR5. 1YRHARD/2YRSOFT                                 272308.67                   790.42                          360
17156353                                    GR3. 1YRHARD                                     293464.64                   1125.42                         360
17155130                                GR5. 1YRHARD/2YRSOFT                                 477982.88                   2124.92                         360
17155132                                    GR3. 1YRHARD                                     342500.72                   1345.83                         360
17155134                                    GR3. 1YRHARD                                     625690.09                   2781.56                         360
17155135                                    GR3. 1YRHARD                                     594048.31                   2026.75                         360
17155136                                GR5. 1YRHARD/2YRSOFT                                 443318.6                     1375                           360
17155138                                 GR2. SOFTPP/OTHER                                   347603.7                    1293.75                         360
17155141                                     GR1. NOPP                                       360758.18                   1298.83                         360
17155142                                     GR1. NOPP                                       350956.95                   1309.5                          360
17155144                                    GR3. 1YRHARD                                     297267.68                   951.96                          360
17155145                                    GR3. 1YRHARD                                     604414.74                   2555.54                         360
17155146                                     GR1. NOPP                                       111087.79                     299                           360
17155149                                    GR3. 1YRHARD                                     499502.31                   1911.67                         360
17155150                                    GR3. 1YRHARD                                     419139.21                   1516.67                         360
17155151                                    GR3. 1YRHARD                                     276071.68                   1002.6                          360
17155152                                 GR2. SOFTPP/OTHER                                   302264.56                   1187.5                          360
17155122                                     GR1. NOPP                                       233163.5                    821.67                          360
17155124                                GR5. 1YRHARD/2YRSOFT                                 344519.36                   1285.5                          360
17169143                                     GR1. NOPP                                        350875                     1020.83                         360
17169180                                     GR1. NOPP                                       341705.93                   1522.92                         360
17169239                                     GR1. NOPP                                       434166.86                    1665                           360
17175614                                 GR2. SOFTPP/OTHER                                   430687.5                    1612.5                          360
17182025                                GR5. 1YRHARD/2YRSOFT                                 203737.03                   865.78                          360
17182730                                     GR1. NOPP                                       225123.15                     700                           360
17201827                                GR5. 1YRHARD/2YRSOFT                                  601500                     2437.5                          360
17204013                                GR5. 1YRHARD/2YRSOFT                                  100000                       375                           360
17206127                                    GR3. 1YRHARD                                     278889.84                   1151.03                         360
16643252                                   GR2. 1YR/Other                                    701965.67                   2280.13                         360
16641426                                   GR3. 3YR HARD                                     139117.09                   499.73                          360
16643243                                   GR2. 1YR/Other                                    227144.31                   585.45                          480
16595679                                   GR3. 3YR HARD                                     207863.68                   748.48                          360
16772806                                     GR1. NOPP                                       242042.66                    601.8                          480
16731186                                   GR3. 3YR HARD                                     364859.3                    1157.9                          360
16727961                                   GR3. 3YR HARD                                     673935.45                   1668.85                         480
17169026                                     GR1. NOPP                                       225123.61                   886.67                          360
17088231                                GR4. 1YRHARD/1YRSOFT                                 1386457.5                   5618.44                         360
17088214                                     GR1. NOPP                                       251878.13                   994.53                          360
17088218                                    GR3. 1YRHARD                                     401925.64                   1416.38                         360
17207455                                GR5. 1YRHARD/2YRSOFT                                 190952.92                   692.71                          360
17230574                                GR5. 1YRHARD/2YRSOFT                                  480000                     1950.01                         360
17230575                                   GR2. 1YR/Other                                     468000                     1356.43                         480
17230579                                 GR2. SOFTPP/OTHER                                    166400                     1022.67                         360
17230606                                GR5. 1YRHARD/2YRSOFT                                  450000                     1828.13                         360
17231367                                     GR1. NOPP                                        504000                     1621.07                         360
17231420                                     GR1. NOPP                                        168750                     755.86                          360
17231472                                     GR1. NOPP                                        495000                     1592.12                         360
17233962                                   GR3. 3YR HARD                                      476000                     1203.6                          480
17242789                                   GR3. 3YR HARD                                      105000                     317.97                          480
17244068                                 GR2. SOFTPP/OTHER                                    560000                     2391.67                         360
17251471                                   GR3. 3YR HARD                                      464000                     1715.04                         360
17216766                                     GR1. NOPP                                        900000                     2894.76                         360
17218477                                    GR3. 1YRHARD                                      208000                     996.67                          360
17218491                                GR5. 1YRHARD/2YRSOFT                                  368000                     1380.01                         360
17221541                                     GR1. NOPP                                        147200                     598.01                          360
17221543                                   GR2. 1YR/Other                                     377000                     953.27                          480
17224178                                   GR2. 1YR/Other                                     500000                     1264.29                         480
17224222                                    GR3. 1YRHARD                                      608000                     2406.67                         360
17226402                                   GR3. 3YR HARD                                      468000                     1417.23                         480
17226446                                     GR1. NOPP                                        175200                     657.01                          360
17226547                                    GR3. 1YRHARD                                      699200                     2185.01                         360
17226554                                GR4. 1YRHARD/1YRSOFT                                  440000                     1833.34                         360
17228688                                GR5. 1YRHARD/2YRSOFT                                  536000                     2400.84                         360
17229520                                GR5. 1YRHARD/2YRSOFT                                  350400                      1387                           360
17229552                                GR5. 1YRHARD/2YRSOFT                                  476000                     2181.67                         360
17229590                                     GR1. NOPP                                        990000                     4846.88                         360
17229942                                GR5. 1YRHARD/2YRSOFT                                  328000                     1503.34                         360
17229981                                    GR3. 1YRHARD                                      448000                     1820.01                         360
17229877                                     GR1. NOPP                                        192000                       620                           360
17078159                                   GR3. 3YR HARD                                     406998.69                   1021.54                         480
17078388                                   GR3. 3YR HARD                                     220368.45                   707.61                          360
17078472                                   GR3. 3YR HARD                                     522874.26                   1678.96                         360
17057829                                   GR2. 1YR/Other                                    650953.54                   2090.66                         360
17057950                                   GR3. 3YR HARD                                     152783.99                   561.83                          360
17060567                                     GR1. NOPP                                        651625                     2437.5                          360
17060583                                   GR2. 1YR/Other                                    219475.72                   707.61                          360
17060587                                    GR3. 1YRHARD                                     377885.49                   1253.33                         360
17060640                                   GR2. 1YR/Other                                    572024.23                   1442.29                         480
17060711                                   GR3. 3YR HARD                                     441808.82                   1114.08                         480
17060740                                   GR3. 3YR HARD                                     414125.08                   1522.83                         360
17066725                                 GR2. SOFTPP/OTHER                                   393966.23                   1510.83                         360
17066741                                   GR3. 3YR HARD                                     714380.68                   1801.6                          480
17066758                                   GR2. 1YR/Other                                    380429.75                   1222.23                         360
17075410                                   GR3. 3YR HARD                                     140173.49                   517.47                          360
17075632                                   GR3. 3YR HARD                                     409179.89                   1235.53                         480
17075652                                   GR3. 3YR HARD                                     648451.01                   2090.66                         360
17075830                                   GR3. 3YR HARD                                     454604.57                   1453.81                         360
17075969                                     GR1. NOPP                                       422627.87                   1376.62                         360
17076906                                   GR3. 3YR HARD                                    1002891.89                   3028.26                         480
17065335                                GR5. 1YRHARD/2YRSOFT                                 273364.46                    1105                           360
17065449                                   GR3. 3YR HARD                                     393197.76                    991.2                          480
17022234                                   GR2. 1YR/Other                                    398676.14                   1199.19                         480
17027692                                   GR3. 3YR HARD                                     291196.4                    732.27                          480
17027782                                   GR3. 3YR HARD                                     550776.52                   1762.58                         360
17027783                                GR5. 1YRHARD/2YRSOFT                                 509744.46                   2113.33                         360
17033417                                     GR1. NOPP                                       201002.76                   604.17                          360
17033576                                   GR3. 3YR HARD                                     401761.58                   1286.56                         360
17034500                                   GR3. 3YR HARD                                     308477.76                   1138.43                         360
17034703                                   GR3. 3YR HARD                                     198809.3                    636.85                          360
17042691                                   GR3. 3YR HARD                                     572537.96                   2105.35                         360
17042766                                   GR3. 3YR HARD                                     285329.25                   916.67                          360
17043815                                     GR1. NOPP                                        569420                     2366.67                         360
17044061                                   GR3. 3YR HARD                                     387821.96                   1240.24                         360
17048109                                   GR3. 3YR HARD                                     486094.37                   1787.48                         360
17051847                                   GR3. 3YR HARD                                     288455.32                   867.29                          480
17052246                                   GR3. 3YR HARD                                     519841.66                   1304.74                         480
17052252                                   GR3. 3YR HARD                                      266070                     667.54                          480
17052263                                   GR3. 3YR HARD                                     437624.07                   1098.41                         480
17052285                                   GR3. 3YR HARD                                     415551.16                   1330.3                          360
17053387                                   GR3. 3YR HARD                                     180254.04                   578.95                          360
17053404                                   GR3. 3YR HARD                                     301107.74                   1108.86                         360
17055616                                   GR3. 3YR HARD                                     826723.83                   2645.49                         360
17055751                                   GR3. 3YR HARD                                     228637.42                   731.48                          360
17055937                                   GR3. 3YR HARD                                     541312.47                   1365.42                         480
17057518                                   GR3. 3YR HARD                                     606969.31                   1537.36                         480
17064720                                GR5. 1YRHARD/2YRSOFT                                  566212                     2235.67                         360
17065885                                    GR3. 1YRHARD                                     126149.82                    575.3                          360
17075164                                    GR3. 1YRHARD                                     408919.61                   1569.07                         360
17128153                                    GR3. 1YRHARD                                     447616.24                   1255.79                         360
17150132                                    GR3. 1YRHARD                                     357282.76                   1222.04                         360
17159921                                GR5. 1YRHARD/2YRSOFT                                  204000                     701.26                          360
17013862                                   GR3. 3YR HARD                                     301598.07                   758.57                          480
17014717                                     GR1. NOPP                                       152762.65                   680.83                          360
17016349                                   GR3. 3YR HARD                                     305567.93                   1123.64                         360
17013639                                   GR3. 3YR HARD                                     502695.55                   1608.2                          360
17013665                                     GR1. NOPP                                       341611.56                   1256.71                         360
17011362                                     GR1. NOPP                                       793948.24                   3119.17                         360
17012759                                   GR3. 3YR HARD                                     484737.1                    2036.35                         360
17228080                                 GR2. SOFTPP/OTHER                                   486293.1                    1966.25                         360
17021468                                GR5. 1YRHARD/2YRSOFT                                 474223.08                   1917.5                          360
17009074                                   GR3. 3YR HARD                                     697868.51                   2483.52                         480
17009141                                   GR3. 3YR HARD                                     232525.84                   743.63                          360
17009256                                     GR1. NOPP                                       370952.34                   940.62                          480
17009307                                   GR3. 3YR HARD                                     249408.42                   797.67                          360
17012969                                GR5. 1YRHARD/2YRSOFT                                1356418.58                   6170.31                         360
16991707                                     GR1. NOPP                                       419136.27                   1126.67                         360
17000173                                     GR1. NOPP                                       999992.36                   4456.77                         360
17003361                                GR5. 1YRHARD/2YRSOFT                                 377587.5                    1367.19                         360
17003540                                GR5. 1YRHARD/2YRSOFT                                 237781.45                   934.17                          360
16974209                                GR5. 1YRHARD/2YRSOFT                                 267791.31                   1052.32                         360
17088789                                     GR1. NOPP                                       365825.03                   1099.58                         360
17089129                                     GR1. NOPP                                       490577.29                   2180.91                         360
17089291                                     GR1. NOPP                                       440567.9                    1371.09                         360
17113465                                     GR1. NOPP                                       251884.79                   677.08                          360
17059620                                 GR2. SOFTPP/OTHER                                   296804.75                   1104.68                         360
17060611                                GR5. 1YRHARD/2YRSOFT                                 397985.67                   1278.75                         360
17065329                                GR5. 1YRHARD/2YRSOFT                                 276378.65                   773.44                          360
17066504                                GR5. 1YRHARD/2YRSOFT                                 233751.81                   990.83                          360
17066510                                GR5. 1YRHARD/2YRSOFT                                 233751.81                   990.83                          360
16849549                                GR5. 1YRHARD/2YRSOFT                                 109822.53                    397.4                          360
17075459                                    GR3. 1YRHARD                                     375875.94                   1441.46                         360
17075515                                GR5. 1YRHARD/2YRSOFT                                  306295                      1235                           360
17075955                                GR5. 1YRHARD/2YRSOFT                                 294469.58                   1098.75                         360
17076863                                GR5. 1YRHARD/2YRSOFT                                 351754.64                   984.38                          360
17076935                                     GR1. NOPP                                       415699.57                   1426.56                         360
17078983                                GR5. 1YRHARD/2YRSOFT                                  280700                     933.33                          360
17078988                                GR5. 1YRHARD/2YRSOFT                                 200601.12                    748.5                          360
17022122                                GR5. 1YRHARD/2YRSOFT                                 379958.9                    1797.83                         360
17027898                                GR5. 1YRHARD/2YRSOFT                                 503776.24                   2239.58                         360
17033579                                GR5. 1YRHARD/2YRSOFT                                 402006.88                    1750                           360
17043931                                    GR3. 1YRHARD                                     559038.74                   2254.08                         360
17048314                                GR5. 1YRHARD/2YRSOFT                                 251095.21                   856.68                          360
17048362                                GR5. 1YRHARD/2YRSOFT                                 209043.25                     780                           360
17052203                                     GR1. NOPP                                       95476.48                    356.25                          360
17021881                                 GR2. SOFTPP/OTHER                                   633159.01                   2034.38                         360
17004746                                GR5. 1YRHARD/2YRSOFT                                  1403500                     5250                           360
17034633                                GR5. 1YRHARD/2YRSOFT                                 502504.4                    1979.17                         360
17055610                                GR5. 1YRHARD/2YRSOFT                                 93466.36                      310                           360
17057925                                GR5. 1YRHARD/2YRSOFT                                 465486.33                   1684.38                         360
17065247                                GR5. 1YRHARD/2YRSOFT                                 377829.52                   1328.13                         360
17066512                                GR5. 1YRHARD/2YRSOFT                                 281404.23                   991.67                          360
17128604                                GR5. 1YRHARD/2YRSOFT                                 233164.04                   1039.17                         360
17256716                                     GR1. NOPP                                       208037.91                   646.88                          360
17256720                                     GR1. NOPP                                       249244.26                    1085                           360
17256724                                GR5. 1YRHARD/2YRSOFT                                 542707.59                   1687.5                          360
17256717                                    GR3. 1YRHARD                                     987428.62                   3991.41                         360
17075245                                   GR3. 3YR HARD                                      172800                     523.29                          480
17150112                                GR5. 1YRHARD/2YRSOFT                                 163566.28                   610.32                          360
17150150                                GR4. 1YRHARD/1YRSOFT                                 314569.48                   1010.73                         360
17155372                                    GR3. 1YRHARD                                     238594.99                   743.76                          360
17159925                                    GR3. 1YRHARD                                      540000                     2250.01                         360
17166599                                    GR3. 1YRHARD                                     108269.99                   337.51                          360
17166495                                    GR3. 1YRHARD                                     442206.41                   1466.67                         360
17168517                                     GR1. NOPP                                       763382.7                    2732.92                         360
17170676                                     GR1. NOPP                                       634655.43                   2272.07                         360
17170687                                     GR1. NOPP                                        970000                     3465.27                         360
17172200                                     GR1. NOPP                                        460000                     1643.32                         360
17175189                                     GR1. NOPP                                        505000                     1804.08                         360
17175196                                     GR1. NOPP                                       383188.18                   1371.82                         360
17175237                                     GR1. NOPP                                        504000                     1800.51                         360
17175239                                     GR1. NOPP                                        564000                     2014.86                         360
17178446                                     GR1. NOPP                                        604000                     2157.76                         360
17182346                                     GR1. NOPP                                        663655                     2413.54                         360
17204101                                     GR1. NOPP                                       295730.41                   1051.88                         360
17204203                                     GR1. NOPP                                        599000                     2139.89                         360
17205820                                     GR1. NOPP                                        557500                     1991.64                         360
17207083                                     GR1. NOPP                                        470000                     1679.05                         360
17207826                                    GR3. 1YRHARD                                      175000                     729.17                          360
17207748                                GR5. 1YRHARD/2YRSOFT                                  205000                     768.75                          360
17216735                                     GR1. NOPP                                        600000                     2143.47                         360
17216616                                   GR3. 3YR HARD                                      305500                     925.13                          480
17217718                                   GR2. 1YR/Other                                     735750                     1860.39                         480
17218510                                   GR3. 3YR HARD                                      125250                     462.95                          360
17218392                                   GR3. 3YR HARD                                      216000                     694.74                          360
17219156                                   GR3. 3YR HARD                                      356000                     1078.06                         480
17219204                                GR5. 1YRHARD/2YRSOFT                                  208000                     845.01                          360
17228633                                   GR3. 3YR HARD                                      216000                     546.17                          480
17229492                                GR5. 1YRHARD/2YRSOFT                                  282500                     1177.09                         360
17229391                                   GR2. 1YR/Other                                     500000                     1608.2                          360
17229585                                   GR3. 3YR HARD                                      360000                     910.29                          480
17229980                                    GR3. 1YRHARD                                      199689                     852.84                          360
17230051                                GR4. 1YRHARD/1YRSOFT                                  352000                     1393.34                         360
17230524                                   GR3. 3YR HARD                                      451000                     1611.17                         360
17230645                                GR5. 1YRHARD/2YRSOFT                                  301235                     1223.77                         360
17230652                                 GR2. SOFTPP/OTHER                                    352000                     1136.67                         360
17230658                                GR5. 1YRHARD/2YRSOFT                                  515000                     2092.19                         360
17231410                                    GR3. 1YRHARD                                      244000                     915.01                          360
17233975                                   GR3. 3YR HARD                                      212500                     537.32                          480
17233983                                   GR3. 3YR HARD                                      404000                     1021.54                         480
17234009                                GR5. 1YRHARD/2YRSOFT                                  225600                      963.5                          360
17234028                                GR5. 1YRHARD/2YRSOFT                                  236000                     983.34                          360
17242923                                    GR3. 1YRHARD                                      168000                       770                           360
17243979                                   GR3. 3YR HARD                                      205600                     759.94                          360
17244385                                GR5. 1YRHARD/2YRSOFT                                  460000                     1916.67                         360
17244350                                GR5. 1YRHARD/2YRSOFT                                  381500                     1311.41                         360
17244503                                   GR2. 1YR/Other                                     408000                     1312.29                         360
17244519                                GR5. 1YRHARD/2YRSOFT                                  231100                     866.63                          360
17245915                                GR5. 1YRHARD/2YRSOFT                                  220750                      919.8                          360
17246600                                   GR3. 3YR HARD                                      574700                     1848.47                         360
17247456                                GR5. 1YRHARD/2YRSOFT                                  420000                     1837.51                         360
17247540                                   GR3. 3YR HARD                                      191250                      706.9                          360
17251424                                   GR3. 3YR HARD                                       57600                     235.15                          360
17252654                                     GR1. NOPP                                        223000                     717.26                          360
17133004                                 GR2. SOFTPP/OTHER                                    240600                       900                           360
17133095                                GR5. 1YRHARD/2YRSOFT                                 208870.23                   671.67                          360
17133115                                GR5. 1YRHARD/2YRSOFT                                 213063.09                   706.67                          360
17146236                                GR5. 1YRHARD/2YRSOFT                                 192963.1                      760                           360
17153013                                     GR1. NOPP                                       277685.1                    893.83                          360
17153017                                     GR1. NOPP                                       668334.52                   2147.4                          360
17153028                                     GR1. NOPP                                       492457.91                   1939.58                         360
17154661                                GR5. 1YRHARD/2YRSOFT                                 378890.4                    1217.4                          360
17155862                                GR5. 1YRHARD/2YRSOFT                                  314785                     1046.67                         360
17155885                                     GR1. NOPP                                       279697.5                      930                           360
17160263                                     GR1. NOPP                                       175437.5                    674.48                          360
17167354                                     GR1. NOPP                                        224560                     746.67                          360
17169017                                     GR1. NOPP                                       497872.98                   1963.33                         360
17171564                                    GR3. 1YRHARD                                     185626.16                   712.64                          360
17175579                                GR5. 1YRHARD/2YRSOFT                                 180802.64                    805.8                          360
17181968                                     GR1. NOPP                                        401000                     1166.67                         360
17182752                                GR5. 1YRHARD/2YRSOFT                                1661393.12                   6732.58                         360
17201800                                GR5. 1YRHARD/2YRSOFT                                 256278.52                   770.31                          360
17202128                                GR5. 1YRHARD/2YRSOFT                                 1278187.5                   5976.56                         360
17203881                                GR5. 1YRHARD/2YRSOFT                                 185927.36                   481.77                          360
17203916                                GR5. 1YRHARD/2YRSOFT                                  449120                      1960                           360
17219613                                     GR1. NOPP                                       416037.5                    1599.48                         360
17155125                                 GR2. SOFTPP/OTHER                                   211183.65                   1026.17                         360
17156318                                     GR1. NOPP                                       285134.91                   943.33                          360
17156319                                     GR1. NOPP                                       497482.09                   1598.44                         360
17156326                                GR5. 1YRHARD/2YRSOFT                                 413061.53                   1584.06                         360
17198188                                     GR1. NOPP                                       471531.25                   1657.5                          360
17198919                                     GR1. NOPP                                       382156.21                   1029.84                         360
17202557                                GR5. 1YRHARD/2YRSOFT                                 309544.66                   1090.83                         360
17206465                                     GR1. NOPP                                       194570.72                     605                           360
17206481                                     GR1. NOPP                                       277584.95                    891.9                          360
17206537                                     GR1. NOPP                                       90451.28                    290.63                          360
17206565                                     GR1. NOPP                                       496301.08                   1543.2                          360
17206588                                     GR1. NOPP                                       298489.26                   959.06                          360
17206591                                     GR1. NOPP                                       212768.76                   641.32                          360
17206606                                     GR1. NOPP                                       156168.93                   468.23                          360
17206623                                     GR1. NOPP                                       138993.26                   360.16                          360
17206624                                     GR1. NOPP                                       262270.77                   843.62                          360
17206627                                     GR1. NOPP                                       226128.1                    679.69                          360
17206632                                     GR1. NOPP                                       83787.06                    234.49                          360
17206645                                     GR1. NOPP                                       253765.92                   736.46                          360
17206657                                     GR1. NOPP                                       239192.78                   520.63                          360
17206727                                     GR1. NOPP                                       705519.67                   2120.63                         360
17206728                                     GR1. NOPP                                       224013.28                   466.04                          360
17206745                                     GR1. NOPP                                       791448.16                   2296.88                         360
17206807                                     GR1. NOPP                                       121506.13                   352.63                          360
17206820                                     GR1. NOPP                                       422106.02                   1356.25                         360
17206826                                     GR1. NOPP                                       329694.85                   1025.16                         360
17206834                                     GR1. NOPP                                       370043.4                    1156.25                         360
17215744                                GR5. 1YRHARD/2YRSOFT                                 289444.5                     1080                           360
17230312                                GR5. 1YRHARD/2YRSOFT                                  785960                      2695                           360
17230316                                GR5. 1YRHARD/2YRSOFT                                  150375                      562.5                          360
17230320                                GR5. 1YRHARD/2YRSOFT                                  1060000                    4527.08                         360
17057201                                     GR1. NOPP                                       553379.99                   2645.01                         360
17058877                                GR5. 1YRHARD/2YRSOFT                                 204353.82                   743.75                          360
17058912                                     GR1. NOPP                                       1079283.5                   3876.1                          360
17058967                                     GR1. NOPP                                       443117.07                   1589.74                         360
17060402                                GR5. 1YRHARD/2YRSOFT                                  1096735                    4216.46                         360
17060420                                     GR1. NOPP                                       453074.76                   1625.46                         360
17057110                                     GR1. NOPP                                       547437.28                   1964.84                         360
17051498                                GR5. 1YRHARD/2YRSOFT                                 170852.57                   602.08                          360
17051695                                     GR1. NOPP                                       738186.24                   2657.9                          360
17047778                                     GR1. NOPP                                       702429.78                   2529.29                         360
17052884                                     GR1. NOPP                                       945980.27                   3393.82                         360
17054946                                     GR1. NOPP                                       711974.61                   2554.3                          360
17054950                                     GR1. NOPP                                       561528.4                    2014.86                         360
17047828                                GR5. 1YRHARD/2YRSOFT                                 533329.99                   1939.59                         360
17041642                                    GR3. 1YRHARD                                     162817.73                   538.67                          360
17043462                                    GR3. 1YRHARD                                      601500                      2375                           360
15904934                                   GR3. 3YR HARD                                     347455.11                   1311.22                         360
15662895                                   GR2. 1YR/Other                                    349755.26                    880.7                          480
16610344                                   GR2. 1YR/Other                                    204996.9                    643.28                          360
16641650                                   GR3. 3YR HARD                                     229053.93                    947.4                          360
16641748                                   GR3. 3YR HARD                                     476628.26                   1344.83                         480
16667575                                   GR3. 3YR HARD                                     193550.89                   677.33                          360
16667544                                   GR3. 3YR HARD                                     531864.01                   1858.52                         480
16675150                                   GR3. 3YR HARD                                     176448.59                   554.83                          360
16667579                                   GR3. 3YR HARD                                     72908.96                    241.65                          360
16691647                                   GR3. 3YR HARD                                     380682.41                   1196.5                          360
16691676                                   GR3. 3YR HARD                                     608748.92                   1916.97                         360
16691691                                   GR3. 3YR HARD                                     655610.86                   2058.49                         360
16691696                                   GR3. 3YR HARD                                     365541.18                   1589.55                         360
16724237                                   GR3. 3YR HARD                                     359514.49                   1341.22                         360
16707299                                   GR2. 1YR/Other                                    436814.28                   1376.62                         360
16707260                                   GR3. 3YR HARD                                     373785.45                   1315.26                         480
16710299                                   GR3. 3YR HARD                                     156664.89                   494.04                          360
16724244                                     GR1. NOPP                                       139401.14                   343.88                          480
16784515                                   GR3. 3YR HARD                                     379404.7                    1204.22                         360
16710326                                   GR3. 3YR HARD                                     325348.91                   1029.25                         360
16732173                                   GR3. 3YR HARD                                     402000.55                    991.2                          480
16732200                                   GR3. 3YR HARD                                     220448.34                   694.74                          360
16814867                                   GR3. 3YR HARD                                     211499.03                   669.01                          360
16814869                                   GR3. 3YR HARD                                     442352.16                   1611.54                         360
17028127                                   GR3. 3YR HARD                                     553382.53                   1385.65                         480
16633078                                   GR3. 3YR HARD                                     503790.33                   1582.47                         360
16646639                                   GR2. 1YR/Other                                    141515.09                    451.9                          360
16646713                                   GR3. 3YR HARD                                     567020.72                   1671.6                          480
16648326                                   GR3. 3YR HARD                                     321907.56                   788.91                          480
16656850                                   GR2. 1YR/Other                                    477396.42                   1505.27                         360
16658476                                   GR2. 1YR/Other                                    118981.7                    380.82                          360
16662029                                   GR3. 3YR HARD                                     661614.23                   2402.53                         360
16662603                                   GR3. 3YR HARD                                     430759.78                    1062                           480
16664380                                   GR3. 3YR HARD                                     248608.51                    732.6                          480
16665931                                   GR3. 3YR HARD                                     463705.75                   1453.81                         360
16543955                                   GR3. 3YR HARD                                     443589.04                   1082.22                         480
16597526                                     GR1. NOPP                                       672690.31                   1643.56                         480
16680356                                   GR3. 3YR HARD                                     248156.51                    784.8                          360
16681621                                   GR3. 3YR HARD                                     380900.03                   1386.07                         360
16681635                                   GR2. 1YR/Other                                    179433.02                   651.45                          360
16684047                                   GR3. 3YR HARD                                     345703.39                   1022.04                         480
16684188                                   GR3. 3YR HARD                                     580785.51                   1720.05                         480
16684856                                   GR3. 3YR HARD                                     509080.34                   1505.04                         480
16692135                                   GR3. 3YR HARD                                     168498.41                   498.15                          480
16692686                                   GR3. 3YR HARD                                     394178.23                   1434.12                         360




--------------------------------------------------------------------------------




LOAN_SEQ                       STATED_REM_TERM                      CURRENT_NET_COUPON                  TRUSTFEE        LPMI       MSERV          SERV_FEE
17169246                             358                                   6.125                           0              0          0              0.375
17088778                             358                                   7.875                           0              0          0              0.375
17128755                             358                                   7.125                           0              0          0              0.375
17206094                             359                                     8                             0              0          0              0.375
16662111                             354                                   6.875                           0              0          0              0.375
17066358                             357                                    6.5                            0              0          0              0.375
17167260                             358                                   6.75                            0              0          0              0.375
17182716                             359                                    6.5                            0              0          0              0.375
16851936                             355                                   8.375                           0              0          0              0.375
16852021                             475                                   9.575                           0              0          0              0.375
16852138                             475                                     8                             0              0          0              0.375
16852941                             475                                     8                             0              0          0              0.375
16853029                             355                                   7.625                           0              0          0              0.375
16849503                             355                                   8.375                           0              0          0              0.375
16849219                             475                                   8.125                           0              0          0              0.375
16849148                             356                                   8.375                           0              0          0              0.375
16307873                             349                                     8                             0              0          0              0.375
16693070                             358                                   7.375                           0              0          0              0.375
16721656                             356                                   7.75                            0              0          0              0.375
16847923                             355                                   8.125                           0              0          0              0.375
16844699                             355                                   8.125                           0              0          0              0.375
16839822                             355                                   8.125                           0              0          0              0.375
16840195                             475                                     8                             0              0          0              0.375
16840202                             475                                   8.125                           0              0          0              0.375
16835951                             355                                   8.375                           0              0          0              0.375
16838575                             475                                   8.125                           0              0          0              0.375
16839122                             475                                   8.375                           0              0          0              0.375
16832765                             356                                     8                             0              0          0              0.375
16833003                             355                                   8.125                           0              0          0              0.375
16833185                             476                                   8.125                           0              0          0              0.375
16835574                             355                                   8.375                           0              0          0              0.375
17001953                             356                                   7.25                            0              0          0              0.375
16823749                             475                                   7.875                           0              0          0              0.375
16824420                             475                                   8.25                            0              0          0              0.375
16806967                             355                                   7.75                            0              0          0              0.375
16807164                             472                                   8.25                            0              0          0              0.375
16807206                             355                                   8.375                           0              0          0              0.375
16807249                             475                                   8.125                           0              0          0              0.375
16809484                             475                                   8.125                           0              0          0              0.375
16809562                             355                                   8.125                           0              0          0              0.375
16809612                             475                                     8                             0              0          0              0.375
16813615                             355                                   8.125                           0              0          0              0.375
16813776                             355                                   8.375                           0              0          0              0.375
16813951                             354                                   8.125                           0              0          0              0.375
16814097                             475                                   8.375                           0              0          0              0.375
16788597                             355                                   8.375                           0              0          0              0.375
16788879                             355                                     8                             0              0          0              0.375
16790563                             354                                   8.375                           0              0          0              0.375
16790663                             475                                   8.125                           0              0          0              0.375
16790789                             355                                   8.375                           0              0          0              0.375
16790847                             357                                   7.75                            0              0          0              0.375
16791201                             475                                   8.375                           0              0          0              0.375
16798780                             475                                   7.875                           0              0          0              0.375
16798937                             355                                   7.625                           0              0          0              0.375
16801927                             475                                   7.75                            0              0          0              0.375
16781406                             355                                   7.625                           0              0          0              0.375
16784719                             354                                     8                             0              0          0              0.375
16788403                             354                                   8.25                            0              0          0              0.375
16781067                             354                                   7.25                            0              0          0              0.375
16776884                             471                                    8.5                            0              0          0              0.375
16776995                             354                                   7.75                            0              0          0              0.375
16777035                             474                                   8.375                           0              0          0              0.375
16777067                             475                                   8.375                           0              0          0              0.375
16778694                             355                                   8.375                           0              0          0              0.375
16778815                             355                                   8.375                           0              0          0              0.375
16771872                             475                                   8.375                           0              0          0              0.375
16772581                             475                                   7.625                           0              0          0              0.375
16768175                             474                                   8.125                           0              0          0              0.375
16770811                             355                                   8.375                           0              0          0              0.375
16732067                             354                                   8.125                           0              0          0              0.375
16767968                             356                                     8                             0              0          0              0.375
16729685                             474                                   8.375                           0              0          0              0.375
16729418                             354                                     8                             0              0          0              0.375
16729589                             354                                   8.25                            0              0          0              0.375
16729599                             353                                   7.75                            0              0          0              0.375
16728864                             355                                   8.375                           0              0          0              0.375
16728881                             354                                   8.125                           0              0          0              0.375
16728772                             354                                   7.875                           0              0          0              0.375
16728363                             474                                   7.875                           0              0          0              0.375
16718862                             354                                   7.75                            0              0          0              0.375
16717397                             354                                   8.125                           0              0          0              0.375
16713731                             353                                   8.575                           0              0          0              0.375
16713928                             354                                   8.125                           0              0          0              0.375
16710981                             354                                   8.25                            0              0          0              0.375
16697687                             353                                   8.125                           0              0          0              0.375
16685342                             353                                   8.375                           0              0          0              0.375
17146127                             358                                     7                             0              0          0              0.375
17255600                             358                                   1.375                           0              0          0              0.375
17255623                             358                                   1.375                           0              0          0              0.375
17255612                             478                                   2.375                           0              0          0              0.375
17256771                             358                                   1.375                           0              0          0              0.375
17256743                             358                                   1.375                           0              0          0              0.375
17264492                             358                                   1.375                           0              0          0              0.375
17256821                             358                                   1.75                            0              0          0              0.375
17058659                             357                                   8.625                           0              0          0              0.375
17028155                             356                                   8.125                           0              0          0              0.375
16564205                             351                                   7.125                           0              0          0              0.375
17230602                             360                                    7.5                            0              0          0              0.375
17032622                             359                                     7                             0              0          0              0.375
17027426                             359                                   7.125                           0              0          0              0.375
17016240                             358                                   1.375                           0              0          0              0.375
17020891                             358                                   1.375                           0              0          0              0.375
17014498                             358                                   1.375                           0              0          0              0.375
16997869                             359                                   6.375                           0              0          0              0.375
17001469                             359                                   8.125                           0              0          0              0.375
16852456                             358                                   7.375                           0              0          0              0.375
17147252                             357                                   7.375                           0              0          0              0.375
17089409                             357                                   7.125                           0              0          0              0.375
17089428                             357                                   7.75                            0              0          0              0.375
17076084                             356                                   7.375                           0              0          0              0.375
17076085                             356                                   7.625                           0              0          0              0.375
17076086                             356                                    7.5                            0              0          0              0.375
17076088                             356                                   7.875                           0              0          0              0.375
17076089                             357                                     8                             0              0          0              0.375
17076091                             356                                   7.375                           0              0          0              0.375
17076045                             357                                    7.5                            0              0          0              0.375
17076046                             357                                   7.75                            0              0          0              0.375
17076048                             357                                   7.375                           0              0          0              0.375
17076049                             357                                   7.75                            0              0          0              0.375
17076050                             357                                    7.5                            0              0          0              0.375
17076051                             357                                   7.25                            0              0          0              0.375
17076053                             357                                    7.5                            0              0          0              0.375
17076056                             357                                   6.625                           0              0          0              0.375
17076060                             357                                   7.375                           0              0          0              0.375
17076061                             357                                   6.75                            0              0          0              0.375
17076064                             357                                   7.125                           0              0          0              0.375
17076068                             357                                   7.75                            0              0          0              0.375
17076069                             357                                   7.25                            0              0          0              0.375
17076071                             357                                     7                             0              0          0              0.375
17076073                             357                                   7.25                            0              0          0              0.375
17076074                             357                                   7.375                           0              0          0              0.375
17076075                             357                                    7.5                            0              0          0              0.375
17076076                             357                                     8                             0              0          0              0.375
17076077                             357                                   6.25                            0              0          0              0.375
17076081                             357                                   7.125                           0              0          0              0.375
17076083                             354                                    7.5                            0              0          0              0.375
17243389                             359                                   7.125                           0              0          0              0.375
17246147                             358                                     7                             0              0          0              0.375
17246154                             359                                   7.25                            0              0          0              0.375
17238821                             359                                   7.125                           0              0          0              0.375
17238830                             359                                   7.25                            0              0          0              0.375
17243209                             359                                   7.125                           0              0          0              0.375
17243213                             358                                   6.75                            0              0          0              0.375
17243218                             358                                   6.25                            0              0          0              0.375
17243227                             359                                    6.5                            0              0          0              0.375
17229010                             359                                   8.125                           0              0          0              0.375
17230220                             359                                     6                             0              0          0              0.375
17230246                             359                                     8                             0              0          0              0.375
17230296                             359                                   6.125                           0              0          0              0.375
17231112                             359                                     7                             0              0          0              0.375
17217945                             359                                     8                             0              0          0              0.375
17217976                             359                                    7.5                            0              0          0              0.375
17218912                             359                                     8                             0              0          0              0.375
17218929                             359                                   8.125                           0              0          0              0.375
17218954                             359                                     8                             0              0          0              0.375
17218962                             359                                   6.875                           0              0          0              0.375
17218970                             359                                   8.125                           0              0          0              0.375
17219524                             359                                   6.625                           0              0          0              0.375
17219531                             359                                   8.125                           0              0          0              0.375
17219583                             359                                     6                             0              0          0              0.375
17221815                             359                                    7.5                            0              0          0              0.375
17224437                             359                                     6                             0              0          0              0.375
17224440                             359                                    6.5                            0              0          0              0.375
17226593                             359                                   6.625                           0              0          0              0.375
17226639                             359                                   7.875                           0              0          0              0.375
17228913                             359                                   7.875                           0              0          0              0.375
17208358                             359                                    6.5                            0              0          0              0.375
17214372                             358                                   6.75                            0              0          0              0.375
17214379                             359                                    7.5                            0              0          0              0.375
17215697                             359                                   7.875                           0              0          0              0.375
17215720                             359                                   6.875                           0              0          0              0.375
17215721                             359                                   6.875                           0              0          0              0.375
17217066                             359                                     7                             0              0          0              0.375
17217067                             359                                    6.5                            0              0          0              0.375
17217068                             359                                   7.25                            0              0          0              0.375
17217069                             359                                    6.5                            0              0          0              0.375
17217076                             359                                   7.125                           0              0          0              0.375
17217859                             359                                   7.625                           0              0          0              0.375
17217872                             359                                   7.875                           0              0          0              0.375
17217874                             359                                     7                             0              0          0              0.375
17217875                             359                                     7                             0              0          0              0.375
17217877                             359                                   7.375                           0              0          0              0.375
17217898                             359                                    7.5                            0              0          0              0.375
17207389                             359                                   7.125                           0              0          0              0.375
17207453                             359                                   7.25                            0              0          0              0.375
17208224                             359                                    6.5                            0              0          0              0.375
17204069                             359                                   8.25                            0              0          0              0.375
17206062                             359                                   7.25                            0              0          0              0.375
17206067                             358                                    7.5                            0              0          0              0.375
17206091                             359                                    6.5                            0              0          0              0.375
17206116                             359                                   6.25                            0              0          0              0.375
17206117                             359                                   7.125                           0              0          0              0.375
17206138                             359                                   7.25                            0              0          0              0.375
17054910                             477                                   8.375                           0              0          0              0.375
17057147                             480                                   0.625                           0              0          0              0.375
17060413                             358                                   8.125                           0              0          0              0.375
17206933                             358                                   6.125                           0              0          0              0.375
17206934                             359                                   6.125                           0              0          0              0.375
17206787                             358                                    6.5                            0              0          0              0.375
17206883                             358                                     6                             0              0          0              0.375
17206463                             355                                   6.375                           0              0          0              0.375
17206712                             358                                     6                             0              0          0              0.375
17206717                             358                                     6                             0              0          0              0.375
17206802                             358                                   6.375                           0              0          0              0.375
17206721                             358                                   6.125                           0              0          0              0.375
17205671                             359                                     7                             0              0          0              0.375
17206483                             358                                     6                             0              0          0              0.375
17206816                             358                                   5.75                            0              0          0              0.375
17206577                             358                                   6.375                           0              0          0              0.375
17249964                             360                                   0.625                           0              0          0              0.375
17206583                             358                                    6.5                            0              0          0              0.375
17206755                             358                                   6.125                           0              0          0              0.375
17214780                             360                                   7.25                            0              0          0              0.375
17202688                             359                                   7.625                           0              0          0              0.375
17231282                             360                                   1.625                           0              0          0              0.375
17159819                             360                                   1.375                           0              0          0              0.375
17234040                             360                                     8                             0              0          0              0.375
17206501                             358                                   6.75                            0              0          0              0.375
17206611                             358                                   6.125                           0              0          0              0.375
17052772                             358                                   8.375                           0              0          0              0.375
17027352                             357                                   8.375                           0              0          0              0.375
17027470                             477                                   7.875                           0              0          0              0.375
17032787                             357                                   8.125                           0              0          0              0.375
17032880                             477                                   8.25                            0              0          0              0.375
17034393                             358                                   8.125                           0              0          0              0.375
17042911                             477                                   8.125                           0              0          0              0.375
17042935                             359                                   7.125                           0              0          0              0.375
17043248                             357                                   8.125                           0              0          0              0.375
17047905                             358                                     8                             0              0          0              0.375
17016232                             357                                   8.125                           0              0          0              0.375
17016241                             357                                   8.125                           0              0          0              0.375
17020890                             357                                   8.125                           0              0          0              0.375
17020371                             358                                   8.125                           0              0          0              0.375
17020980                             357                                   8.125                           0              0          0              0.375
17013410                             477                                   7.75                            0              0          0              0.375
17012446                             357                                   8.125                           0              0          0              0.375
17012476                             357                                   7.875                           0              0          0              0.375
17013319                             478                                   7.75                            0              0          0              0.375
17004586                             478                                   8.125                           0              0          0              0.375
17001407                             357                                   8.125                           0              0          0              0.375
17003025                             357                                   8.125                           0              0          0              0.375
17004434                             357                                   8.125                           0              0          0              0.375
17004481                             477                                     8                             0              0          0              0.375
16997787                             478                                   7.875                           0              0          0              0.375
17001505                             357                                   8.125                           0              0          0              0.375
16994865                             357                                   8.125                           0              0          0              0.375
16994557                             357                                   8.125                           0              0          0              0.375
16994560                             357                                   8.125                           0              0          0              0.375
16994928                             357                                   8.125                           0              0          0              0.375
16991110                             357                                   8.125                           0              0          0              0.375
16994803                             357                                   8.125                           0              0          0              0.375
16852581                             357                                   8.125                           0              0          0              0.375
16845463                             356                                   7.875                           0              0          0              0.375
16847423                             477                                   8.125                           0              0          0              0.375
16848795                             356                                   8.25                            0              0          0              0.375
16851495                             356                                   8.25                            0              0          0              0.375
16839509                             356                                   8.25                            0              0          0              0.375
16832615                             356                                   8.125                           0              0          0              0.375
17228103                             358                                   6.125                           0              0          0              0.375
17228104                             356                                   7.125                           0              0          0              0.375
17228105                             354                                   6.905                           0              0          0              0.375
17228108                             357                                   7.23                            0              0          0              0.375
17228109                             356                                   9.175                           0              0          0              0.375
17228110                             356                                   6.625                           0              0          0              0.375
17228114                             357                                   7.45                            0              0          0              0.375
17228115                             356                                   6.575                           0              0          0              0.375
17228116                             356                                   7.915                           0              0          0              0.375
17228117                             357                                   7.625                           0              0          0              0.375
17228118                             357                                   8.125                           0              0          0              0.375
17228119                             357                                    7.5                            0              0          0              0.375
17228120                             357                                   7.425                           0              0          0              0.375
17228121                             358                                   6.75                            0              0          0              0.375
17228122                             357                                   6.175                           0              0          0              0.375
17228124                             357                                   6.875                           0              0          0              0.375
17228125                             358                                   6.615                           0              0          0              0.375
17228126                             358                                   6.375                           0              0          0              0.375
17228128                             357                                    7.5                            0              0          0              0.375
17228129                             357                                   5.875                           0              0          0              0.375
17228130                             358                                   6.905                           0              0          0              0.375
17228131                             358                                    7.4                            0              0          0              0.375
17228132                             358                                   7.54                            0              0          0              0.375
17228133                             357                                   6.75                            0              0          0              0.375
17228134                             357                                   7.825                           0              0          0              0.375
17228135                             358                                   6.655                           0              0          0              0.375
17228136                             358                                   6.875                           0              0          0              0.375
17228137                             358                                   6.615                           0              0          0              0.375
17228139                             358                                   6.655                           0              0          0              0.375
17228140                             357                                   6.615                           0              0          0              0.375
17228141                             357                                   6.575                           0              0          0              0.375
17228142                             357                                   7.925                           0              0          0              0.375
17228143                             358                                   8.295                           0              0          0              0.375
17228144                             358                                   5.375                           0              0          0              0.375
17228145                             358                                   7.575                           0              0          0              0.375
17228146                             358                                   7.575                           0              0          0              0.375
17228147                             357                                   7.375                           0              0          0              0.375
17228148                             358                                   7.375                           0              0          0              0.375
17228149                             358                                   7.615                           0              0          0              0.375
17228150                             358                                   7.875                           0              0          0              0.375
17228151                             358                                   6.875                           0              0          0              0.375
17228152                             358                                   6.175                           0              0          0              0.375
17228153                             358                                   8.225                           0              0          0              0.375
17228154                             358                                   6.875                           0              0          0              0.375
17228156                             358                                   9.295                           0              0          0              0.375
17228157                             358                                   6.625                           0              0          0              0.375
17228158                             358                                   6.125                           0              0          0              0.375
17228160                             358                                     9                             0              0          0              0.375
17228161                             358                                   6.375                           0              0          0              0.375
17228162                             358                                     8                             0              0          0              0.375
17228163                             358                                    5.5                            0              0          0              0.375
17228164                             358                                   6.615                           0              0          0              0.375
17228165                             358                                   7.125                           0              0          0              0.375
17228166                             358                                   6.75                            0              0          0              0.375
17228167                             358                                   8.165                           0              0          0              0.375
17228168                             358                                   6.425                           0              0          0              0.375
17228169                             358                                   5.615                           0              0          0              0.375
17228170                             358                                   6.625                           0              0          0              0.375
17228171                             358                                    7.5                            0              0          0              0.375
17228173                             358                                   6.375                           0              0          0              0.375
17228174                             358                                   7.825                           0              0          0              0.375
17228175                             358                                    7.5                            0              0          0              0.375
17228176                             358                                   7.639                           0              0          0              0.375
17228177                             358                                   5.685                           0              0          0              0.375
17228178                             358                                   7.825                           0              0          0              0.375
17228098                             358                                   5.875                           0              0          0              0.375
17228099                             357                                   7.25                            0              0          0              0.375
17228101                             358                                     7                             0              0          0              0.375
17228102                             355                                   7.25                            0              0          0              0.375
17228094                             358                                   8.125                           0              0          0              0.375
17228095                             357                                     7                             0              0          0              0.375
17228096                             357                                   6.875                           0              0          0              0.375
17228097                             358                                   8.625                           0              0          0              0.375
17228082                             357                                   7.25                            0              0          0              0.375
17228083                             357                                   6.765                           0              0          0              0.375
17228084                             357                                   6.875                           0              0          0              0.375
17228085                             355                                     7                             0              0          0              0.375
17228078                             357                                    8.5                            0              0          0              0.375
17228079                             358                                    6.5                            0              0          0              0.375
17228081                             357                                     7                             0              0          0              0.375
17228070                             358                                   6.875                           0              0          0              0.375
17228071                             358                                   6.125                           0              0          0              0.375
17228072                             357                                   7.375                           0              0          0              0.375
17228073                             357                                   8.125                           0              0          0              0.375
17228074                             357                                   7.375                           0              0          0              0.375
17228075                             357                                   6.375                           0              0          0              0.375
17228076                             357                                   7.375                           0              0          0              0.375
17228077                             358                                   6.125                           0              0          0              0.375
17228056                             357                                    8.5                            0              0          0              0.375
17228057                             357                                   8.125                           0              0          0              0.375
17228058                             357                                   6.75                            0              0          0              0.375
17228061                             357                                   7.825                           0              0          0              0.375
17228063                             357                                   7.75                            0              0          0              0.375
17228064                             357                                    6.5                            0              0          0              0.375
17228065                             357                                    7.5                            0              0          0              0.375
17228066                             357                                   8.615                           0              0          0              0.375
17228067                             357                                   7.75                            0              0          0              0.375
17228068                             357                                   8.125                           0              0          0              0.375
17228069                             357                                   6.375                           0              0          0              0.375
17228051                             356                                   7.125                           0              0          0              0.375
17228053                             355                                   7.375                           0              0          0              0.375
17228054                             357                                   7.175                           0              0          0              0.375
17228055                             357                                   7.625                           0              0          0              0.375
16323859                             349                                   7.375                           0              0          0              0.375
17228046                             357                                   6.75                            0              0          0              0.375
17228047                             356                                   8.125                           0              0          0              0.375
17228048                             356                                   7.75                            0              0          0              0.375
17228049                             356                                   6.625                           0              0          0              0.375
17256831                             358                                   0.625                           0              0          0              0.375
17256734                             358                                   7.625                           0              0          0              0.375
17256799                             358                                   7.75                            0              0          0              0.375
17028137                             356                                     8                             0              0          0              0.375
17028165                             356                                   8.625                           0              0          0              0.375
17028144                             476                                     8                             0              0          0              0.375
17028140                             356                                   7.779                           0              0          0              0.375
17028170                             476                                   8.25                            0              0          0              0.375
17058646                             356                                   8.279                           0              0          0              0.375
17028179                             356                                   7.625                           0              0          0              0.375
17028187                             357                                   7.779                           0              0          0              0.375
17058666                             357                                   8.375                           0              0          0              0.375
17058662                             357                                   8.625                           0              0          0              0.375
17256729                             358                                   8.25                            0              0          0              0.375
17255635                             358                                   8.279                           0              0          0              0.375
17255601                             358                                   1.625                           0              0          0              0.375
17255639                             478                                   8.25                            0              0          0              0.375
17255630                             478                                   8.125                           0              0          0              0.375
17255602                             358                                     8                             0              0          0              0.375
17255606                             358                                   7.875                           0              0          0              0.375
17255611                             358                                   7.375                           0              0          0              0.375
17255638                             358                                   8.279                           0              0          0              0.375
17255629                             358                                   8.375                           0              0          0              0.375
17255633                             358                                   7.125                           0              0          0              0.375
17255622                             358                                   8.25                            0              0          0              0.375
17255604                             478                                   8.279                           0              0          0              0.375
17255647                             358                                   8.25                            0              0          0              0.375
17256747                             478                                   8.25                            0              0          0              0.375
17255598                             358                                    7.5                            0              0          0              0.375
17256796                             358                                     8                             0              0          0              0.375
17255636                             358                                    7.5                            0              0          0              0.375
17256730                             358                                   8.25                            0              0          0              0.375
17256759                             358                                     8                             0              0          0              0.375
17255625                             358                                   7.625                           0              0          0              0.375
17256767                             358                                   7.779                           0              0          0              0.375
17256785                             358                                   8.25                            0              0          0              0.375
17255643                             358                                   7.875                           0              0          0              0.375
17255642                             358                                   7.875                           0              0          0              0.375
17256792                             358                                   8.25                            0              0          0              0.375
17256741                             358                                   7.75                            0              0          0              0.375
17256813                             478                                   8.25                            0              0          0              0.375
17256766                             358                                     8                             0              0          0              0.375
16691775                             353                                   7.229                           0              0          0              0.375
16732294                             353                                   7.875                           0              0          0              0.375
16784524                             474                                     8                             0              0          0              0.375
16784547                             354                                   8.625                           0              0          0              0.375
16814899                             354                                     8                             0              0          0              0.375
16784521                             474                                     8                             0              0          0              0.375
16848704                             355                                     8                             0              0          0              0.375
16814914                             354                                   7.75                            0              0          0              0.375
16848712                             355                                   8.104                           0              0          0              0.375
16848701                             355                                   8.125                           0              0          0              0.375
16848715                             355                                   8.125                           0              0          0              0.375
16848722                             355                                   7.454                           0              0          0              0.375
16666525                             354                                   8.25                            0              0          0              0.375
16655705                             475                                   8.25                            0              0          0              0.375
16392216                             343                                     9                             0              0          0              0.375
17228022                             353                                   6.125                           0              0          0              0.375
17228023                             353                                   7.25                            0              0          0              0.375
17228024                             354                                   6.875                           0              0          0              0.375
17228026                             355                                    7.5                            0              0          0              0.375
17228030                             355                                   8.25                            0              0          0              0.375
17228031                             357                                   7.624                           0              0          0              0.375
17228032                             356                                   7.125                           0              0          0              0.375
17228033                             356                                    6.5                            0              0          0              0.375
17228036                             357                                   8.375                           0              0          0              0.375
17228037                             356                                   7.225                           0              0          0              0.375
17228039                             357                                   7.275                           0              0          0              0.375
17228040                             357                                     7                             0              0          0              0.375
17228041                             357                                   7.615                           0              0          0              0.375
17228043                             356                                   6.75                            0              0          0              0.375
17228044                             356                                   7.625                           0              0          0              0.375
17228086                             358                                    8.5                            0              0          0              0.375
17228087                             357                                   7.625                           0              0          0              0.375
17228088                             357                                   8.125                           0              0          0              0.375
17228089                             358                                   7.125                           0              0          0              0.375
17228090                             357                                   5.875                           0              0          0              0.375
17228091                             357                                     8                             0              0          0              0.375
17228092                             357                                   7.25                            0              0          0              0.375
17228093                             358                                   7.125                           0              0          0              0.375
17156313                             358                                    7.5                            0              0          0              0.375
17201312                             351                                   8.25                            0              0          0              0.375
17202559                             358                                   6.75                            0              0          0              0.375
17206496                             358                                   6.125                           0              0          0              0.375
17206538                             358                                   6.25                            0              0          0              0.375
17206564                             357                                   6.375                           0              0          0              0.375
17206599                             358                                    6.5                            0              0          0              0.375
17206613                             358                                    6.5                            0              0          0              0.375
17206631                             358                                   5.375                           0              0          0              0.375
17206653                             358                                   6.375                           0              0          0              0.375
17206672                             358                                   5.875                           0              0          0              0.375
17206683                             358                                    6.5                            0              0          0              0.375
17206705                             358                                   5.125                           0              0          0              0.375
17206713                             358                                    6.5                            0              0          0              0.375
17206828                             358                                     6                             0              0          0              0.375
17206862                             358                                    6.5                            0              0          0              0.375
17206876                             358                                   5.125                           0              0          0              0.375
17206914                             358                                     6                             0              0          0              0.375
17207584                             358                                   6.625                           0              0          0              0.375
17207597                             358                                   6.75                            0              0          0              0.375
17208507                             358                                   7.75                            0              0          0              0.375
17218999                             359                                   6.875                           0              0          0              0.375
17219001                             359                                   7.125                           0              0          0              0.375
17219002                             359                                   7.375                           0              0          0              0.375
17219003                             359                                   7.875                           0              0          0              0.375
17219004                             359                                   8.25                            0              0          0              0.375
17219005                             359                                   6.875                           0              0          0              0.375
17219006                             359                                   7.125                           0              0          0              0.375
17230309                             359                                   7.875                           0              0          0              0.375
17230311                             359                                   7.375                           0              0          0              0.375
17230315                             359                                   6.875                           0              0          0              0.375
17230319                             359                                   8.125                           0              0          0              0.375
17230321                             359                                   8.125                           0              0          0              0.375
17230324                             359                                   7.25                            0              0          0              0.375
17155143                             355                                   7.625                           0              0          0              0.375
17155153                             357                                   7.375                           0              0          0              0.375
17243221                             359                                   7.625                           0              0          0              0.375
17076079                             357                                   5.875                           0              0          0              0.375
17147102                             357                                    7.5                            0              0          0              0.375
17214381                             358                                   7.625                           0              0          0              0.375
17214384                             357                                     8                             0              0          0              0.375
17224439                             358                                   6.625                           0              0          0              0.375
17231082                             358                                   7.375                           0              0          0              0.375
17053573                             356                                   7.375                           0              0          0              0.375
17130542                             358                                   6.75                            0              0          0              0.375
17130546                             358                                   7.125                           0              0          0              0.375
17130696                             358                                     8                             0              0          0              0.375
17130840                             358                                   7.125                           0              0          0              0.375
17131102                             357                                   7.375                           0              0          0              0.375
17133088                             357                                     8                             0              0          0              0.375
17146117                             358                                   7.125                           0              0          0              0.375
17146230                             358                                    6.5                            0              0          0              0.375
17148591                             359                                     7                             0              0          0              0.375
17149015                             358                                   6.625                           0              0          0              0.375
17151524                             358                                   7.75                            0              0          0              0.375
17151575                             358                                    6.5                            0              0          0              0.375
17152866                             358                                   6.625                           0              0          0              0.375
17152869                             358                                   6.75                            0              0          0              0.375
17152943                             358                                   6.125                           0              0          0              0.375
17152976                             358                                     8                             0              0          0              0.375
17153081                             358                                   7.125                           0              0          0              0.375
17245823                             360                                   0.625                           0              0          0              0.375
17141825                             359                                     8                             0              0          0              0.375
17168678                             359                                   7.125                           0              0          0              0.375
17170682                             359                                   7.25                            0              0          0              0.375
17170702                             360                                   1.375                           0              0          0              0.375
17172262                             360                                   1.375                           0              0          0              0.375
17172168                             358                                    6.5                            0              0          0              0.375
17175158                             360                                   1.375                           0              0          0              0.375
17178396                             480                                   0.625                           0              0          0              0.375
17181684                             359                                    6.5                            0              0          0              0.375
17181725                             359                                   6.875                           0              0          0              0.375
17200716                             480                                   0.625                           0              0          0              0.375
17202741                             360                                   1.375                           0              0          0              0.375
17202616                             360                                   6.375                           0              0          0              0.375
17205790                             360                                   1.375                           0              0          0              0.375
17206992                             359                                   6.625                           0              0          0              0.375
17207154                             359                                     7                             0              0          0              0.375
17207928                             359                                   6.625                           0              0          0              0.375
17214743                             359                                     7                             0              0          0              0.375
17214785                             360                                   1.375                           0              0          0              0.375
17215494                             359                                   6.625                           0              0          0              0.375
17216712                             360                                   1.375                           0              0          0              0.375
17217675                             360                                    7.5                            0              0          0              0.375
17217683                             360                                   7.25                            0              0          0              0.375
17217729                             360                                    7.5                            0              0          0              0.375
17219214                             359                                   7.125                           0              0          0              0.375
17219220                             360                                   7.875                           0              0          0              0.375
17219256                             360                                   0.625                           0              0          0              0.375
17221521                             360                                     7                             0              0          0              0.375
17221571                             360                                   6.75                            0              0          0              0.375
17221575                             359                                   6.625                           0              0          0              0.375
17221581                             360                                   7.375                           0              0          0              0.375
17224132                             360                                   7.125                           0              0          0              0.375
17224005                             360                                    7.5                            0              0          0              0.375
17224219                             360                                   7.25                            0              0          0              0.375
17229473                             360                                   7.75                            0              0          0              0.375
17229482                             360                                    7.5                            0              0          0              0.375
17233947                             480                                   0.625                           0              0          0              0.375
17233977                             360                                   7.25                            0              0          0              0.375
17234023                             360                                   8.125                           0              0          0              0.375
17234024                             360                                   7.75                            0              0          0              0.375
17234038                             360                                    7.5                            0              0          0              0.375
17242787                             360                                   7.375                           0              0          0              0.375
17242879                             360                                   7.125                           0              0          0              0.375
17244004                             360                                   7.125                           0              0          0              0.375
17244012                             360                                   7.25                            0              0          0              0.375
17244383                             360                                   0.625                           0              0          0              0.375
17128130                             359                                   6.875                           0              0          0              0.375
17055822                             358                                   6.375                           0              0          0              0.375
17059492                             359                                   5.875                           0              0          0              0.375
17060738                             358                                    5.5                            0              0          0              0.375
17113380                             478                                   7.75                            0              0          0              0.375
17113381                             478                                   6.875                           0              0          0              0.375
17113390                             357                                   8.125                           0              0          0              0.375
17113572                             358                                     8                             0              0          0              0.375
17113573                             358                                     8                             0              0          0              0.375
17113590                             478                                   8.375                           0              0          0              0.375
17113591                             358                                   8.375                           0              0          0              0.375
17113629                             359                                   8.125                           0              0          0              0.375
17113653                             358                                   8.125                           0              0          0              0.375
17113707                             358                                   7.875                           0              0          0              0.375
17128559                             358                                     8                             0              0          0              0.375
17128697                             358                                   8.375                           0              0          0              0.375
17128711                             478                                   8.125                           0              0          0              0.375
17128747                             478                                   8.375                           0              0          0              0.375
17128801                             358                                   8.375                           0              0          0              0.375
17088733                             478                                   8.375                           0              0          0              0.375
17089145                             478                                   8.375                           0              0          0              0.375
17089173                             478                                   8.375                           0              0          0              0.375
17089242                             358                                   6.75                            0              0          0              0.375
17089320                             478                                   8.125                           0              0          0              0.375
17089324                             478                                   8.375                           0              0          0              0.375
16714605                             354                                   6.875                           0              0          0              0.375
16685698                             353                                   7.25                            0              0          0              0.375
17057581                             357                                   7.875                           0              0          0              0.375
17057966                             358                                   7.125                           0              0          0              0.375
17059397                             358                                    7.5                            0              0          0              0.375
17060836                             358                                    6.5                            0              0          0              0.375
17066759                             358                                    6.5                            0              0          0              0.375
17075751                             358                                   6.875                           0              0          0              0.375
17033271                             358                                   7.125                           0              0          0              0.375
17033446                             357                                     8                             0              0          0              0.375
17034544                             358                                   7.125                           0              0          0              0.375
17034904                             358                                     8                             0              0          0              0.375
17042553                             357                                     8                             0              0          0              0.375
17042781                             357                                   6.75                            0              0          0              0.375
17043836                             358                                   6.75                            0              0          0              0.375
17052015                             357                                     8                             0              0          0              0.375
17000450                             357                                   7.375                           0              0          0              0.375
16665901                             352                                   6.875                           0              0          0              0.375
17167393                             359                                   6.875                           0              0          0              0.375
17100410                             476                                   8.125                           0              0          0              0.375
17100425                             477                                   8.375                           0              0          0              0.375
17100429                             357                                     8                             0              0          0              0.375
17100433                             357                                   6.875                           0              0          0              0.375
17156346                             358                                    6.5                            0              0          0              0.375
17156403                             357                                    7.5                            0              0          0              0.375
17156404                             478                                   8.125                           0              0          0              0.375
17156408                             357                                   8.375                           0              0          0              0.375
17156409                             358                                   8.125                           0              0          0              0.375
17156410                             357                                   7.375                           0              0          0              0.375
17156412                             478                                   7.75                            0              0          0              0.375
17156413                             358                                   8.125                           0              0          0              0.375
17156414                             358                                   7.625                           0              0          0              0.375
17156416                             477                                   7.875                           0              0          0              0.375
17156417                             478                                   8.125                           0              0          0              0.375
17156419                             357                                     8                             0              0          0              0.375
17156423                             478                                   8.125                           0              0          0              0.375
17156427                             358                                   8.125                           0              0          0              0.375
17156430                             358                                   7.625                           0              0          0              0.375
17156433                             358                                   7.625                           0              0          0              0.375
17156434                             478                                   8.375                           0              0          0              0.375
17156437                             478                                   8.125                           0              0          0              0.375
17156438                             358                                   8.125                           0              0          0              0.375
17156445                             358                                   8.125                           0              0          0              0.375
17156447                             358                                   8.125                           0              0          0              0.375
17076059                             357                                   5.75                            0              0          0              0.375
17217029                             479                                     8                             0              0          0              0.375
17217808                             359                                   8.375                           0              0          0              0.375
17218958                             479                                     8                             0              0          0              0.375
17219542                             479                                   8.125                           0              0          0              0.375
17219584                             359                                   8.125                           0              0          0              0.375
17219604                             359                                   8.375                           0              0          0              0.375
17224512                             359                                   7.625                           0              0          0              0.375
17226575                             359                                   8.375                           0              0          0              0.375
17226679                             359                                   7.625                           0              0          0              0.375
17231086                             359                                   8.125                           0              0          0              0.375
17231759                             359                                   8.125                           0              0          0              0.375
17145988                             358                                   8.125                           0              0          0              0.375
17146089                             358                                     8                             0              0          0              0.375
17148478                             358                                   7.625                           0              0          0              0.375
17148516                             358                                   7.75                            0              0          0              0.375
17148604                             477                                     8                             0              0          0              0.375
17148783                             478                                   8.375                           0              0          0              0.375
17148819                             358                                   8.375                           0              0          0              0.375
17151510                             359                                   8.25                            0              0          0              0.375
17151548                             358                                   8.375                           0              0          0              0.375
17151749                             478                                   8.375                           0              0          0              0.375
17151755                             478                                   8.375                           0              0          0              0.375
17152890                             358                                   7.875                           0              0          0              0.375
17152951                             358                                   8.125                           0              0          0              0.375
17152975                             358                                   6.875                           0              0          0              0.375
17153006                             358                                   7.125                           0              0          0              0.375
17154606                             358                                   8.125                           0              0          0              0.375
17154609                             478                                   7.75                            0              0          0              0.375
17154649                             478                                   8.125                           0              0          0              0.375
17154662                             358                                   8.375                           0              0          0              0.375
17154729                             358                                     8                             0              0          0              0.375
17154739                             478                                     8                             0              0          0              0.375
17154740                             478                                   8.125                           0              0          0              0.375
17154751                             358                                   8.125                           0              0          0              0.375
17154759                             478                                   7.625                           0              0          0              0.375
17155811                             358                                   7.375                           0              0          0              0.375
17155827                             358                                     8                             0              0          0              0.375
17160254                             358                                   8.125                           0              0          0              0.375
17160347                             478                                   8.125                           0              0          0              0.375
17160386                             358                                   6.25                            0              0          0              0.375
17167293                             478                                   8.375                           0              0          0              0.375
17167316                             478                                     8                             0              0          0              0.375
17168981                             358                                   7.875                           0              0          0              0.375
17169014                             358                                     8                             0              0          0              0.375
17169040                             358                                   7.375                           0              0          0              0.375
17169184                             359                                   8.375                           0              0          0              0.375
17169212                             479                                    7.5                            0              0          0              0.375
17171352                             358                                   7.875                           0              0          0              0.375
17171401                             358                                    7.5                            0              0          0              0.375
17171439                             358                                   8.125                           0              0          0              0.375
17171673                             478                                   8.375                           0              0          0              0.375
17171687                             358                                     8                             0              0          0              0.375
17172545                             358                                   7.625                           0              0          0              0.375
17172636                             358                                   6.625                           0              0          0              0.375
17172671                             359                                   7.25                            0              0          0              0.375
17172759                             358                                   8.125                           0              0          0              0.375
17175451                             358                                   7.75                            0              0          0              0.375
17175515                             478                                   8.125                           0              0          0              0.375
17175537                             359                                   8.375                           0              0          0              0.375
17175586                             358                                   8.125                           0              0          0              0.375
17180366                             358                                   8.125                           0              0          0              0.375
17181954                             358                                   8.125                           0              0          0              0.375
17181983                             359                                   8.125                           0              0          0              0.375
17181986                             479                                   8.125                           0              0          0              0.375
17182000                             358                                   8.125                           0              0          0              0.375
17182030                             478                                   8.375                           0              0          0              0.375
17182719                             358                                   8.125                           0              0          0              0.375
17182748                             358                                    7.5                            0              0          0              0.375
17182790                             358                                    7.5                            0              0          0              0.375
17201875                             358                                   8.125                           0              0          0              0.375
17202219                             479                                   8.375                           0              0          0              0.375
17206106                             359                                   7.875                           0              0          0              0.375
17207421                             359                                   8.125                           0              0          0              0.375
17208191                             359                                   7.625                           0              0          0              0.375
17208226                             359                                     8                             0              0          0              0.375
17208230                             479                                   7.875                           0              0          0              0.375
17208317                             359                                   8.125                           0              0          0              0.375
17208323                             359                                   7.875                           0              0          0              0.375
17208324                             359                                   7.875                           0              0          0              0.375
17214312                             479                                   7.25                            0              0          0              0.375
17214387                             358                                   7.625                           0              0          0              0.375
17215068                             359                                   7.625                           0              0          0              0.375
17215077                             479                                   8.125                           0              0          0              0.375
17130671                             359                                   8.375                           0              0          0              0.375
17130995                             478                                   8.375                           0              0          0              0.375
17131011                             478                                   8.125                           0              0          0              0.375
17131040                             358                                   8.375                           0              0          0              0.375
17132958                             358                                     8                             0              0          0              0.375
17132980                             358                                   8.125                           0              0          0              0.375
17133018                             358                                   8.375                           0              0          0              0.375
17133236                             358                                   8.375                           0              0          0              0.375
17133271                             358                                   8.125                           0              0          0              0.375
17133278                             358                                   8.375                           0              0          0              0.375
17133304                             359                                   8.375                           0              0          0              0.375
17245791                             360                                   6.25                            0              0          0              0.375
17245802                             480                                   0.625                           0              0          0              0.375
17245811                             480                                   1.625                           0              0          0              0.375
17245842                             360                                   6.875                           0              0          0              0.375
17245888                             360                                   7.125                           0              0          0              0.375
17245908                             360                                   1.625                           0              0          0              0.375
17246602                             360                                   8.875                           0              0          0              0.375
17246617                             360                                   0.625                           0              0          0              0.375
17246619                             360                                   0.625                           0              0          0              0.375
17246622                             360                                   0.625                           0              0          0              0.375
17246624                             360                                   0.625                           0              0          0              0.375
17246625                             360                                   0.625                           0              0          0              0.375
17246685                             360                                   7.25                            0              0          0              0.375
17246702                             360                                    7.5                            0              0          0              0.375
17246717                             480                                   0.625                           0              0          0              0.375
17247484                             360                                   0.625                           0              0          0              0.375
17202696                             359                                   8.125                           0              0          0              0.375
17202718                             360                                   1.375                           0              0          0              0.375
17202738                             360                                   6.875                           0              0          0              0.375
17203628                             360                                   1.375                           0              0          0              0.375
17203698                             359                                   7.625                           0              0          0              0.375
17205737                             359                                   8.125                           0              0          0              0.375
17205781                             479                                   8.25                            0              0          0              0.375
17205788                             360                                   1.375                           0              0          0              0.375
17205711                             360                                   7.375                           0              0          0              0.375
17205809                             359                                   8.375                           0              0          0              0.375
17205828                             360                                     7                             0              0          0              0.375
17205841                             360                                   1.375                           0              0          0              0.375
17207044                             360                                   1.375                           0              0          0              0.375
17206974                             480                                   1.625                           0              0          0              0.375
17207142                             359                                   8.375                           0              0          0              0.375
17207146                             359                                   8.125                           0              0          0              0.375
17207740                             359                                   8.375                           0              0          0              0.375
17207861                             480                                   1.625                           0              0          0              0.375
17207894                             360                                     7                             0              0          0              0.375
17207905                             359                                   8.375                           0              0          0              0.375
17207763                             479                                   8.375                           0              0          0              0.375
17213922                             359                                    7.5                            0              0          0              0.375
17214084                             360                                   6.875                           0              0          0              0.375
17214085                             480                                   1.625                           0              0          0              0.375
17214759                             360                                   1.625                           0              0          0              0.375
17214773                             360                                     7                             0              0          0              0.375
17214819                             360                                   7.25                            0              0          0              0.375
17215286                             360                                   6.125                           0              0          0              0.375
17215497                             360                                   8.125                           0              0          0              0.375
17215229                             359                                   6.75                            0              0          0              0.375
17215562                             480                                   1.625                           0              0          0              0.375
17215581                             360                                   7.75                            0              0          0              0.375
17215248                             359                                   6.875                           0              0          0              0.375
17215645                             359                                   7.75                            0              0          0              0.375
17215646                             479                                   8.375                           0              0          0              0.375
17216641                             360                                   6.875                           0              0          0              0.375
17216790                             360                                   7.375                           0              0          0              0.375
17218507                             479                                   8.125                           0              0          0              0.375
17218537                             359                                   7.625                           0              0          0              0.375
17218598                             360                                     7                             0              0          0              0.375
17218599                             480                                   0.625                           0              0          0              0.375
17219136                             479                                   7.75                            0              0          0              0.375
17219161                             480                                   0.625                           0              0          0              0.375
17219168                             360                                   6.125                           0              0          0              0.375
17219179                             360                                   6.25                            0              0          0              0.375
17219191                             360                                   7.625                           0              0          0              0.375
17219246                             360                                    7.5                            0              0          0              0.375
17219097                             480                                   0.625                           0              0          0              0.375
17221482                             360                                   0.625                           0              0          0              0.375
17221508                             360                                   7.75                            0              0          0              0.375
17221546                             360                                   0.625                           0              0          0              0.375
17221568                             480                                   0.625                           0              0          0              0.375
17224128                             480                                   0.625                           0              0          0              0.375
17224151                             479                                   8.375                           0              0          0              0.375
17224180                             480                                   0.625                           0              0          0              0.375
17224023                             360                                   0.625                           0              0          0              0.375
17224228                             480                                   0.625                           0              0          0              0.375
17226401                             480                                   0.625                           0              0          0              0.375
17226445                             360                                   6.75                            0              0          0              0.375
17226558                             480                                   2.375                           0              0          0              0.375
17226563                             480                                   2.375                           0              0          0              0.375
17228673                             480                                   1.625                           0              0          0              0.375
17229583                             480                                   0.625                           0              0          0              0.375
17229600                             360                                   7.125                           0              0          0              0.375
17229614                             360                                    7.5                            0              0          0              0.375
17229618                             360                                     8                             0              0          0              0.375
17230540                             360                                   7.25                            0              0          0              0.375
17231475                             360                                   0.625                           0              0          0              0.375
17233923                             360                                   6.625                           0              0          0              0.375
17233952                             360                                   7.25                            0              0          0              0.375
17234012                             360                                   6.375                           0              0          0              0.375
17242778                             360                                   6.375                           0              0          0              0.375
17242810                             360                                   7.625                           0              0          0              0.375
17242819                             360                                   0.625                           0              0          0              0.375
17242854                             360                                    7.5                            0              0          0              0.375
17242895                             480                                   0.625                           0              0          0              0.375
17242925                             480                                   0.625                           0              0          0              0.375
17244018                             360                                   8.125                           0              0          0              0.375
17244030                             360                                   0.625                           0              0          0              0.375
17244108                             360                                   7.75                            0              0          0              0.375
17244434                             360                                   2.625                           0              0          0              0.375
17244534                             360                                   6.75                            0              0          0              0.375
17245755                             480                                   1.625                           0              0          0              0.375
17245769                             360                                     7                             0              0          0              0.375
17245776                             360                                   6.75                            0              0          0              0.375
17170633                             480                                   0.625                           0              0          0              0.375
17172196                             360                                   1.375                           0              0          0              0.375
17172197                             360                                   1.375                           0              0          0              0.375
17172233                             360                                   0.625                           0              0          0              0.375
17172182                             360                                   6.75                            0              0          0              0.375
17172291                             360                                   1.375                           0              0          0              0.375
17175171                             479                                   7.875                           0              0          0              0.375
17175215                             359                                   8.125                           0              0          0              0.375
17178405                             359                                   8.375                           0              0          0              0.375
17178431                             360                                   1.375                           0              0          0              0.375
17181678                             479                                   8.125                           0              0          0              0.375
17182391                             359                                   8.125                           0              0          0              0.375
17182362                             360                                   7.375                           0              0          0              0.375
17182342                             479                                     8                             0              0          0              0.375
17182475                             360                                   1.375                           0              0          0              0.375
17200631                             359                                   8.125                           0              0          0              0.375
17200741                             360                                   0.625                           0              0          0              0.375
17201545                             479                                   8.125                           0              0          0              0.375
17201553                             360                                   6.625                           0              0          0              0.375
17159853                             359                                    6.5                            0              0          0              0.375
17159908                             358                                   6.25                            0              0          0              0.375
17166497                             479                                   8.125                           0              0          0              0.375
17168522                             479                                   8.375                           0              0          0              0.375
17013889                             356                                   8.375                           0              0          0              0.375
17112893                             359                                   8.375                           0              0          0              0.375
17113021                             480                                   0.625                           0              0          0              0.375
16996709                             355                                    8.5                            0              0          0              0.375
17172648                             358                                    7.5                            0              0          0              0.375
17066689                             358                                     7                             0              0          0              0.375
17011027                             356                                   7.375                           0              0          0              0.375
17246756                             360                                    7.5                            0              0          0              0.375
17221433                             359                                    7.5                            0              0          0              0.375
17130997                             358                                   6.875                           0              0          0              0.375
16851064                             355                                    6.5                            0              0          0              0.375
17113394                             357                                   6.75                            0              0          0              0.375
17113680                             358                                   7.875                           0              0          0              0.375
17113722                             357                                   6.875                           0              0          0              0.375
17113727                             358                                    7.5                            0              0          0              0.375
16714119                             354                                     7                             0              0          0              0.375
16706595                             353                                   7.125                           0              0          0              0.375
17264487                             358                                   6.875                           0              0          0              0.375
17256777                             358                                    6.5                            0              0          0              0.375
17256797                             358                                    6.5                            0              0          0              0.375
17256788                             358                                     7                             0              0          0              0.375
17256802                             358                                   6.625                           0              0          0              0.375
17264496                             358                                   7.875                           0              0          0              0.375
17256737                             358                                    6.5                            0              0          0              0.375
17256820                             358                                   7.375                           0              0          0              0.375
17256817                             358                                   6.625                           0              0          0              0.375
17256834                             358                                   7.375                           0              0          0              0.375
17256819                             358                                   7.375                           0              0          0              0.375
17256810                             358                                   5.875                           0              0          0              0.375
17264495                             358                                   7.25                            0              0          0              0.375
17256773                             358                                    7.5                            0              0          0              0.375
17256783                             358                                   6.25                            0              0          0              0.375
17264489                             358                                   7.875                           0              0          0              0.375
17264479                             358                                   6.875                           0              0          0              0.375
17256800                             358                                    7.5                            0              0          0              0.375
17256744                             358                                   6.875                           0              0          0              0.375
17264481                             358                                     7                             0              0          0              0.375
17264482                             358                                   6.125                           0              0          0              0.375
17264486                             358                                   6.875                           0              0          0              0.375
17255645                             358                                     8                             0              0          0              0.375
17256763                             358                                   6.625                           0              0          0              0.375
17255634                             358                                   7.375                           0              0          0              0.375
17256740                             358                                   7.875                           0              0          0              0.375
17256798                             358                                   7.375                           0              0          0              0.375
17255618                             358                                   7.125                           0              0          0              0.375
17255644                             358                                   7.125                           0              0          0              0.375
17255646                             358                                     7                             0              0          0              0.375
17256732                             358                                   6.625                           0              0          0              0.375
17255627                             358                                   7.125                           0              0          0              0.375
17255631                             358                                   7.25                            0              0          0              0.375
17256780                             358                                     6                             0              0          0              0.375
17255640                             358                                     6                             0              0          0              0.375
17256775                             358                                   7.125                           0              0          0              0.375
17255607                             358                                   7.125                           0              0          0              0.375
17255620                             358                                   7.625                           0              0          0              0.375
17255613                             358                                   7.625                           0              0          0              0.375
17256790                             358                                   7.25                            0              0          0              0.375
17256758                             358                                   6.25                            0              0          0              0.375
17255615                             358                                   7.25                            0              0          0              0.375
17255608                             358                                     7                             0              0          0              0.375
17255603                             358                                   7.25                            0              0          0              0.375
17255632                             358                                    7.5                            0              0          0              0.375
17255637                             358                                   7.375                           0              0          0              0.375
17175668                             358                                   6.875                           0              0          0              0.375
17255599                             358                                    6.5                            0              0          0              0.375
17255617                             358                                   6.25                            0              0          0              0.375
17255628                             358                                    6.5                            0              0          0              0.375
17255610                             358                                   7.375                           0              0          0              0.375
17255605                             358                                   6.125                           0              0          0              0.375
17255641                             358                                    7.5                            0              0          0              0.375
17255621                             358                                   6.75                            0              0          0              0.375
17255624                             358                                     7                             0              0          0              0.375
17255619                             358                                   6.75                            0              0          0              0.375
17255626                             358                                   7.375                           0              0          0              0.375
17255597                             358                                   6.875                           0              0          0              0.375
16791362                             354                                    7.5                            0              0          0              0.375
16825857                             354                                   6.375                           0              0          0              0.375
16965795                             355                                   6.75                            0              0          0              0.375
17052684                             357                                   7.25                            0              0          0              0.375
17228059                             357                                   8.75                            0              0          0              0.375
17228127                             358                                   8.75                            0              0          0              0.375
16810735                             354                                   8.125                           0              0          0              0.375
16828257                             353                                   6.875                           0              0          0              0.375
17256718                             478                                   7.75                            0              0          0              0.375
17120279                             357                                   8.25                            0              0          0              0.375
17028133                             476                                   8.125                           0              0          0              0.375
17028129                             356                                   8.125                           0              0          0              0.375
17058638                             357                                   8.125                           0              0          0              0.375
17204000                             359                                   7.125                           0              0          0              0.375
17182088                             358                                     7                             0              0          0              0.375
17182760                             359                                    7.5                            0              0          0              0.375
17182771                             359                                   6.75                            0              0          0              0.375
17182812                             358                                   6.625                           0              0          0              0.375
17182819                             358                                   6.125                           0              0          0              0.375
17182827                             358                                   7.25                            0              0          0              0.375
17182831                             359                                   7.375                           0              0          0              0.375
17182840                             359                                   7.625                           0              0          0              0.375
17182849                             358                                   7.75                            0              0          0              0.375
17200954                             359                                   7.625                           0              0          0              0.375
17201803                             358                                   6.125                           0              0          0              0.375
17201813                             359                                   6.75                            0              0          0              0.375
17201823                             358                                    6.5                            0              0          0              0.375
17201840                             359                                   7.375                           0              0          0              0.375
17201845                             359                                   7.125                           0              0          0              0.375
17201849                             358                                     7                             0              0          0              0.375
17201856                             359                                   8.25                            0              0          0              0.375
17201857                             359                                    6.5                            0              0          0              0.375
17202205                             359                                    7.5                            0              0          0              0.375
17202249                             359                                    7.5                            0              0          0              0.375
17202259                             359                                   7.375                           0              0          0              0.375
17203876                             358                                   7.625                           0              0          0              0.375
17155880                             358                                    7.5                            0              0          0              0.375
17155881                             358                                   6.875                           0              0          0              0.375
17171537                             358                                   6.875                           0              0          0              0.375
17160233                             358                                   6.375                           0              0          0              0.375
17160234                             358                                   7.25                            0              0          0              0.375
17160238                             358                                   7.75                            0              0          0              0.375
17160272                             358                                   7.375                           0              0          0              0.375
17160281                             359                                   7.25                            0              0          0              0.375
17160320                             359                                   7.75                            0              0          0              0.375
17160336                             358                                   6.125                           0              0          0              0.375
17171594                             358                                   6.375                           0              0          0              0.375
17171626                             359                                   7.625                           0              0          0              0.375
17160363                             358                                   7.125                           0              0          0              0.375
17160365                             359                                   6.625                           0              0          0              0.375
17160380                             358                                     7                             0              0          0              0.375
17171678                             358                                    6.5                            0              0          0              0.375
17172541                             358                                   7.75                            0              0          0              0.375
17172628                             359                                   8.125                           0              0          0              0.375
17172661                             359                                     7                             0              0          0              0.375
17172745                             358                                   7.375                           0              0          0              0.375
17167159                             355                                   7.625                           0              0          0              0.375
17167162                             359                                   7.375                           0              0          0              0.375
17167239                             358                                   7.375                           0              0          0              0.375
17167240                             358                                    6.5                            0              0          0              0.375
17167244                             358                                   7.375                           0              0          0              0.375
17167271                             359                                   7.875                           0              0          0              0.375
17167279                             358                                    7.5                            0              0          0              0.375
17167296                             359                                     7                             0              0          0              0.375
17167306                             359                                    6.5                            0              0          0              0.375
17167314                             358                                   6.25                            0              0          0              0.375
17167327                             358                                   7.125                           0              0          0              0.375
17175480                             358                                   6.75                            0              0          0              0.375
17175482                             358                                   7.375                           0              0          0              0.375
17175504                             359                                   7.375                           0              0          0              0.375
17175564                             358                                   7.125                           0              0          0              0.375
17175566                             358                                   6.75                            0              0          0              0.375
17175569                             359                                   7.125                           0              0          0              0.375
17175570                             358                                   7.625                           0              0          0              0.375
17167329                             358                                    6.5                            0              0          0              0.375
17167332                             357                                   7.125                           0              0          0              0.375
17167343                             358                                   7.75                            0              0          0              0.375
17167365                             358                                    7.5                            0              0          0              0.375
17167367                             358                                   7.125                           0              0          0              0.375
17167394                             358                                     7                             0              0          0              0.375
17168972                             358                                     8                             0              0          0              0.375
17168980                             358                                   7.375                           0              0          0              0.375
17169020                             358                                   7.375                           0              0          0              0.375
17169028                             358                                   7.125                           0              0          0              0.375
17169034                             358                                   6.875                           0              0          0              0.375
17169039                             358                                   7.75                            0              0          0              0.375
17169053                             358                                   6.25                            0              0          0              0.375
17169057                             358                                   6.625                           0              0          0              0.375
17169063                             359                                    6.5                            0              0          0              0.375
17169070                             359                                   6.75                            0              0          0              0.375
17175582                             358                                   6.875                           0              0          0              0.375
17175597                             359                                   6.625                           0              0          0              0.375
17175618                             358                                   7.75                            0              0          0              0.375
17180365                             358                                   7.75                            0              0          0              0.375
17180374                             358                                   7.75                            0              0          0              0.375
17169096                             359                                   7.25                            0              0          0              0.375
17169097                             358                                   7.625                           0              0          0              0.375
17169156                             359                                   7.25                            0              0          0              0.375
17169205                             359                                   6.375                           0              0          0              0.375
17169241                             359                                   6.375                           0              0          0              0.375
17180396                             359                                   7.125                           0              0          0              0.375
17152993                             358                                   6.625                           0              0          0              0.375
17152994                             358                                    6.5                            0              0          0              0.375
17153007                             358                                    6.5                            0              0          0              0.375
17153009                             358                                   6.75                            0              0          0              0.375
17153010                             358                                   6.625                           0              0          0              0.375
17153012                             358                                   6.625                           0              0          0              0.375
17153016                             358                                   6.125                           0              0          0              0.375
17153018                             358                                   7.125                           0              0          0              0.375
17153019                             358                                   6.875                           0              0          0              0.375
17153023                             358                                   7.25                            0              0          0              0.375
17153034                             358                                   6.875                           0              0          0              0.375
17153036                             358                                   6.125                           0              0          0              0.375
17153070                             358                                   6.875                           0              0          0              0.375
17154578                             358                                     8                             0              0          0              0.375
17154591                             358                                   6.875                           0              0          0              0.375
17154594                             358                                    7.5                            0              0          0              0.375
17154677                             358                                     7                             0              0          0              0.375
17154743                             358                                    6.5                            0              0          0              0.375
17154744                             359                                   7.25                            0              0          0              0.375
17152812                             358                                     6                             0              0          0              0.375
17152819                             357                                   6.615                           0              0          0              0.375
17152829                             358                                     7                             0              0          0              0.375
17152832                             359                                   7.625                           0              0          0              0.375
17155820                             358                                   6.625                           0              0          0              0.375
17155823                             358                                   6.75                            0              0          0              0.375
17155840                             359                                   6.75                            0              0          0              0.375
17152849                             358                                   6.875                           0              0          0              0.375
17152867                             358                                    6.5                            0              0          0              0.375
17152889                             359                                   7.625                           0              0          0              0.375
17151587                             358                                    7.5                            0              0          0              0.375
17151599                             358                                     8                             0              0          0              0.375
17151615                             358                                   7.125                           0              0          0              0.375
17151624                             358                                   7.125                           0              0          0              0.375
17151523                             357                                   7.125                           0              0          0              0.375
17151539                             358                                   6.115                           0              0          0              0.375
17146123                             358                                     7                             0              0          0              0.375
17146128                             359                                   7.25                            0              0          0              0.375
17146223                             358                                    6.5                            0              0          0              0.375
17146238                             358                                   6.875                           0              0          0              0.375
17148471                             358                                   7.375                           0              0          0              0.375
17148482                             358                                    7.5                            0              0          0              0.375
17148521                             358                                   7.75                            0              0          0              0.375
17148588                             358                                    7.5                            0              0          0              0.375
17148621                             358                                   6.875                           0              0          0              0.375
17148634                             358                                   7.375                           0              0          0              0.375
17148675                             358                                   7.625                           0              0          0              0.375
17148706                             359                                   6.125                           0              0          0              0.375
17148721                             358                                   6.25                            0              0          0              0.375
17148874                             358                                    7.5                            0              0          0              0.375
17148898                             358                                   7.125                           0              0          0              0.375
17148963                             358                                    7.5                            0              0          0              0.375
17133011                             358                                   7.375                           0              0          0              0.375
17133022                             358                                     7                             0              0          0              0.375
17133025                             357                                     8                             0              0          0              0.375
17133056                             358                                   6.875                           0              0          0              0.375
17133065                             357                                     8                             0              0          0              0.375
17133068                             358                                     7                             0              0          0              0.375
17133071                             357                                   7.125                           0              0          0              0.375
17133080                             358                                   7.25                            0              0          0              0.375
17146048                             358                                   6.625                           0              0          0              0.375
17146065                             358                                   6.25                            0              0          0              0.375
17146074                             359                                   7.375                           0              0          0              0.375
17146076                             358                                   7.375                           0              0          0              0.375
17146100                             358                                   6.625                           0              0          0              0.375
17133092                             357                                   6.875                           0              0          0              0.375
17133097                             357                                   6.125                           0              0          0              0.375
17133100                             357                                   7.375                           0              0          0              0.375
17133101                             358                                   7.25                            0              0          0              0.375
17133113                             358                                   6.625                           0              0          0              0.375
17133234                             359                                   6.75                            0              0          0              0.375
17133260                             358                                   6.625                           0              0          0              0.375
17133291                             358                                     7                             0              0          0              0.375
17133327                             358                                   7.25                            0              0          0              0.375
17128860                             358                                    7.5                            0              0          0              0.375
17128862                             358                                   6.625                           0              0          0              0.375
17128868                             358                                   7.125                           0              0          0              0.375
17130536                             359                                   7.625                           0              0          0              0.375
17130552                             358                                    7.5                            0              0          0              0.375
17130559                             358                                     7                             0              0          0              0.375
17130579                             358                                   6.875                           0              0          0              0.375
17130585                             358                                     8                             0              0          0              0.375
17130593                             358                                   6.125                           0              0          0              0.375
17130599                             358                                     8                             0              0          0              0.375
17130607                             359                                    7.5                            0              0          0              0.375
17130622                             358                                   6.625                           0              0          0              0.375
17130648                             357                                   7.125                           0              0          0              0.375
17130652                             357                                     7                             0              0          0              0.375
17130739                             358                                   7.625                           0              0          0              0.375
17130740                             358                                    7.5                            0              0          0              0.375
17130743                             358                                   6.875                           0              0          0              0.375
17130754                             358                                   7.125                           0              0          0              0.375
17130768                             358                                   7.375                           0              0          0              0.375
17130828                             358                                     6                             0              0          0              0.375
17130855                             359                                   7.875                           0              0          0              0.375
17130872                             358                                   7.25                            0              0          0              0.375
17130898                             358                                     8                             0              0          0              0.375
17130910                             358                                   7.625                           0              0          0              0.375
17130915                             358                                   6.375                           0              0          0              0.375
17130920                             358                                   6.625                           0              0          0              0.375
17130923                             358                                   6.625                           0              0          0              0.375
17130930                             358                                   6.625                           0              0          0              0.375
17130976                             358                                   7.125                           0              0          0              0.375
17130981                             358                                     7                             0              0          0              0.375
17131004                             358                                   7.125                           0              0          0              0.375
17131007                             358                                   6.625                           0              0          0              0.375
17131010                             358                                    6.5                            0              0          0              0.375
17131056                             358                                     7                             0              0          0              0.375
17131060                             358                                   7.25                            0              0          0              0.375
17131104                             358                                   7.125                           0              0          0              0.375
17132975                             358                                   7.375                           0              0          0              0.375
17247493                             480                                   0.625                           0              0          0              0.375
17247499                             360                                   0.625                           0              0          0              0.375
17247564                             360                                   7.375                           0              0          0              0.375
17247581                             360                                    5.5                            0              0          0              0.375
17247603                             360                                     8                             0              0          0              0.375
17247619                             360                                   0.625                           0              0          0              0.375
17247646                             360                                   6.75                            0              0          0              0.375
17247658                             360                                   7.125                           0              0          0              0.375
17247661                             360                                   7.75                            0              0          0              0.375
17247681                             480                                   0.625                           0              0          0              0.375
17248409                             360                                    6.5                            0              0          0              0.375
17248414                             360                                    6.5                            0              0          0              0.375
17249984                             360                                   0.625                           0              0          0              0.375
17249995                             360                                   0.625                           0              0          0              0.375
17250004                             360                                   7.375                           0              0          0              0.375
17251436                             360                                   6.875                           0              0          0              0.375
17251485                             360                                   1.625                           0              0          0              0.375
17251502                             360                                   1.625                           0              0          0              0.375
17252619                             360                                   7.375                           0              0          0              0.375
17255251                             360                                   6.375                           0              0          0              0.375
17255964                             360                                   0.625                           0              0          0              0.375
17256035                             360                                   7.625                           0              0          0              0.375
17256914                             480                                   0.625                           0              0          0              0.375
17245809                             360                                   0.625                           0              0          0              0.375
17245813                             360                                    10                             0              0          0              0.375
17245835                             360                                   0.625                           0              0          0              0.375
17245840                             360                                   7.25                            0              0          0              0.375
17245846                             360                                   0.625                           0              0          0              0.375
17245851                             360                                   7.125                           0              0          0              0.375
17245885                             360                                   7.125                           0              0          0              0.375
17246585                             360                                   7.375                           0              0          0              0.375
17246688                             360                                    7.5                            0              0          0              0.375
17246733                             480                                   0.625                           0              0          0              0.375
17246747                             360                                   7.75                            0              0          0              0.375
17247468                             480                                   0.625                           0              0          0              0.375
17247479                             360                                   0.625                           0              0          0              0.375
17224212                             360                                   7.25                            0              0          0              0.375
17224234                             360                                   7.375                           0              0          0              0.375
17226431                             360                                    6.5                            0              0          0              0.375
17226440                             360                                   7.375                           0              0          0              0.375
17226466                             360                                   7.75                            0              0          0              0.375
17231351                             480                                   0.625                           0              0          0              0.375
17226476                             360                                   6.75                            0              0          0              0.375
17226482                             480                                   0.625                           0              0          0              0.375
17231412                             360                                   6.875                           0              0          0              0.375
17231429                             360                                   7.625                           0              0          0              0.375
17231434                             360                                   7.25                            0              0          0              0.375
17231460                             360                                   1.625                           0              0          0              0.375
17231470                             480                                   0.625                           0              0          0              0.375
17233930                             360                                   6.75                            0              0          0              0.375
17233961                             360                                   6.375                           0              0          0              0.375
17233967                             360                                   6.875                           0              0          0              0.375
17234032                             360                                   6.375                           0              0          0              0.375
17233869                             360                                   2.625                           0              0          0              0.375
17228597                             360                                   0.625                           0              0          0              0.375
17242804                             360                                   6.375                           0              0          0              0.375
17242813                             480                                   0.625                           0              0          0              0.375
17242818                             360                                   7.375                           0              0          0              0.375
17242827                             360                                   7.625                           0              0          0              0.375
17242830                             360                                   7.375                           0              0          0              0.375
17228616                             360                                   0.625                           0              0          0              0.375
17228649                             360                                   7.125                           0              0          0              0.375
17228663                             360                                   7.25                            0              0          0              0.375
17228697                             480                                   0.625                           0              0          0              0.375
17229452                             480                                   1.625                           0              0          0              0.375
17229508                             360                                   0.625                           0              0          0              0.375
17229513                             360                                    7.5                            0              0          0              0.375
17229514                             360                                   1.625                           0              0          0              0.375
17242890                             360                                   7.625                           0              0          0              0.375
17242903                             360                                   8.125                           0              0          0              0.375
17242908                             360                                   1.625                           0              0          0              0.375
17242909                             480                                   1.625                           0              0          0              0.375
17243963                             360                                   7.625                           0              0          0              0.375
17243968                             360                                    8.5                            0              0          0              0.375
17244050                             480                                   0.625                           0              0          0              0.375
17229541                             480                                   2.375                           0              0          0              0.375
17229549                             480                                   1.625                           0              0          0              0.375
17229566                             360                                    7.5                            0              0          0              0.375
17229936                             360                                   7.875                           0              0          0              0.375
17229957                             360                                   8.125                           0              0          0              0.375
17229905                             360                                   6.875                           0              0          0              0.375
17229979                             360                                   7.25                            0              0          0              0.375
17229982                             360                                   6.25                            0              0          0              0.375
17229996                             480                                   0.625                           0              0          0              0.375
17230003                             360                                    7.5                            0              0          0              0.375
17244070                             360                                   0.625                           0              0          0              0.375
17244408                             360                                     7                             0              0          0              0.375
17244475                             360                                   7.125                           0              0          0              0.375
17244491                             360                                   0.625                           0              0          0              0.375
17244333                             360                                    7.5                            0              0          0              0.375
17230014                             360                                   6.75                            0              0          0              0.375
17230029                             360                                   7.875                           0              0          0              0.375
17230055                             360                                   7.125                           0              0          0              0.375
17230535                             360                                   7.375                           0              0          0              0.375
17230561                             360                                   6.75                            0              0          0              0.375
17230576                             360                                   1.625                           0              0          0              0.375
17230598                             480                                   0.625                           0              0          0              0.375
17230603                             360                                   7.125                           0              0          0              0.375
17230623                             360                                   0.625                           0              0          0              0.375
17224152                             360                                   6.25                            0              0          0              0.375
17224200                             360                                     7                             0              0          0              0.375
17221592                             360                                   1.625                           0              0          0              0.375
17221598                             360                                   7.375                           0              0          0              0.375
17224103                             359                                   7.125                           0              0          0              0.375
17224111                             360                                   7.125                           0              0          0              0.375
17224112                             360                                    6.5                            0              0          0              0.375
17224140                             480                                   1.625                           0              0          0              0.375
17221512                             360                                     8                             0              0          0              0.375
17221529                             359                                   7.125                           0              0          0              0.375
17221535                             359                                   7.75                            0              0          0              0.375
17221549                             359                                   7.25                            0              0          0              0.375
17221560                             360                                   8.125                           0              0          0              0.375
17221561                             360                                   1.375                           0              0          0              0.375
17218601                             360                                   1.625                           0              0          0              0.375
17218390                             360                                   0.625                           0              0          0              0.375
17219172                             360                                   7.625                           0              0          0              0.375
17219202                             360                                    6.5                            0              0          0              0.375
17219222                             480                                   0.625                           0              0          0              0.375
17219260                             360                                   9.25                            0              0          0              0.375
17219263                             360                                   7.25                            0              0          0              0.375
17221500                             360                                     7                             0              0          0              0.375
17221502                             360                                   7.625                           0              0          0              0.375
17221503                             360                                   0.625                           0              0          0              0.375
17204160                             359                                    7.5                            0              0          0              0.375
17204163                             360                                   0.625                           0              0          0              0.375
17204179                             360                                   1.375                           0              0          0              0.375
17204192                             359                                   6.625                           0              0          0              0.375
17204196                             360                                   1.375                           0              0          0              0.375
17204209                             360                                   1.375                           0              0          0              0.375
17204212                             359                                   1.375                           0              0          0              0.375
17204220                             360                                   8.125                           0              0          0              0.375
17215512                             360                                   7.75                            0              0          0              0.375
17215514                             359                                     8                             0              0          0              0.375
17215521                             360                                    7.5                            0              0          0              0.375
17215524                             359                                   7.375                           0              0          0              0.375
17215548                             359                                   8.375                           0              0          0              0.375
17215551                             360                                   1.375                           0              0          0              0.375
17215555                             359                                   1.375                           0              0          0              0.375
17215556                             359                                     8                             0              0          0              0.375
17204223                             360                                   1.375                           0              0          0              0.375
17204224                             359                                  10.125                           0              0          0              0.375
17204226                             359                                    7.5                            0              0          0              0.375
17204235                             360                                   1.375                           0              0          0              0.375
17204236                             360                                   1.375                           0              0          0              0.375
17204238                             359                                   8.625                           0              0          0              0.375
17204243                             360                                   1.375                           0              0          0              0.375
17204252                             360                                   1.375                           0              0          0              0.375
17205727                             360                                   1.375                           0              0          0              0.375
17205729                             360                                   1.375                           0              0          0              0.375
17205744                             359                                   8.375                           0              0          0              0.375
17205749                             480                                   0.625                           0              0          0              0.375
17205761                             359                                   7.75                            0              0          0              0.375
17205765                             360                                   1.375                           0              0          0              0.375
17205767                             480                                   1.375                           0              0          0              0.375
17205768                             360                                   1.375                           0              0          0              0.375
17205769                             360                                   1.375                           0              0          0              0.375
17205771                             360                                   1.375                           0              0          0              0.375
17205779                             360                                   1.375                           0              0          0              0.375
17205793                             360                                   1.375                           0              0          0              0.375
17205803                             360                                   1.375                           0              0          0              0.375
17205817                             359                                     9                             0              0          0              0.375
17205836                             360                                   1.375                           0              0          0              0.375
17215566                             360                                   0.625                           0              0          0              0.375
17215577                             360                                   7.25                            0              0          0              0.375
17215598                             360                                   1.375                           0              0          0              0.375
17215605                             480                                   0.625                           0              0          0              0.375
17215628                             360                                   1.375                           0              0          0              0.375
17215639                             359                                    7.5                            0              0          0              0.375
17216668                             360                                   7.375                           0              0          0              0.375
17216676                             360                                   1.625                           0              0          0              0.375
17216688                             360                                   7.375                           0              0          0              0.375
17216703                             360                                   1.375                           0              0          0              0.375
17216705                             360                                   1.375                           0              0          0              0.375
17216706                             359                                   8.375                           0              0          0              0.375
17206958                             359                                   7.25                            0              0          0              0.375
17207054                             360                                   1.375                           0              0          0              0.375
17207066                             360                                   1.375                           0              0          0              0.375
17207082                             360                                   1.375                           0              0          0              0.375
17216733                             359                                   6.875                           0              0          0              0.375
17216734                             360                                   7.25                            0              0          0              0.375
17216742                             480                                   0.625                           0              0          0              0.375
17207129                             360                                   1.375                           0              0          0              0.375
17207181                             359                                   8.125                           0              0          0              0.375
17207828                             359                                   7.25                            0              0          0              0.375
17207846                             359                                    7.5                            0              0          0              0.375
17216786                             360                                   0.625                           0              0          0              0.375
17217654                             359                                   7.625                           0              0          0              0.375
17217659                             359                                   7.375                           0              0          0              0.375
17217676                             360                                   0.625                           0              0          0              0.375
17207883                             360                                   0.625                           0              0          0              0.375
17207942                             359                                   7.625                           0              0          0              0.375
17213971                             360                                   7.125                           0              0          0              0.375
17213976                             360                                   6.625                           0              0          0              0.375
17213986                             360                                   6.625                           0              0          0              0.375
17213920                             359                                   6.625                           0              0          0              0.375
17213999                             359                                     8                             0              0          0              0.375
17214007                             360                                     7                             0              0          0              0.375
17214038                             359                                   6.75                            0              0          0              0.375
17214074                             360                                   7.875                           0              0          0              0.375
17214716                             359                                    8.5                            0              0          0              0.375
17214760                             360                                     7                             0              0          0              0.375
17214781                             359                                   8.375                           0              0          0              0.375
17214806                             360                                   7.75                            0              0          0              0.375
17214808                             360                                   8.125                           0              0          0              0.375
17214825                             360                                   1.375                           0              0          0              0.375
17214833                             359                                   8.125                           0              0          0              0.375
17217688                             360                                   8.125                           0              0          0              0.375
17217726                             359                                     8                             0              0          0              0.375
17217736                             360                                    7.5                            0              0          0              0.375
17217748                             360                                   7.125                           0              0          0              0.375
17215481                             359                                    10                             0              0          0              0.375
17215484                             359                                    10                             0              0          0              0.375
17215493                             360                                   1.375                           0              0          0              0.375
17217785                             360                                   0.625                           0              0          0              0.375
17218489                             360                                   7.875                           0              0          0              0.375
17218494                             360                                   1.625                           0              0          0              0.375
17218521                             480                                   1.625                           0              0          0              0.375
17182469                             359                                   7.375                           0              0          0              0.375
17182478                             359                                    6.5                            0              0          0              0.375
17182486                             360                                   1.375                           0              0          0              0.375
17182489                             359                                   7.25                            0              0          0              0.375
17170680                             360                                   1.375                           0              0          0              0.375
17170688                             360                                   1.375                           0              0          0              0.375
17170693                             360                                   1.375                           0              0          0              0.375
17170698                             359                                   1.375                           0              0          0              0.375
17170707                             359                                   1.375                           0              0          0              0.375
17170717                             360                                   1.375                           0              0          0              0.375
17170718                             359                                   1.375                           0              0          0              0.375
17172198                             360                                   1.375                           0              0          0              0.375
17172199                             360                                   1.375                           0              0          0              0.375
17172203                             359                                   1.375                           0              0          0              0.375
17172208                             359                                   6.625                           0              0          0              0.375
17172212                             359                                   7.875                           0              0          0              0.375
17172214                             359                                   7.25                            0              0          0              0.375
17172238                             360                                   1.375                           0              0          0              0.375
17182503                             360                                   6.75                            0              0          0              0.375
17182505                             359                                   7.375                           0              0          0              0.375
17182507                             359                                   7.375                           0              0          0              0.375
17182512                             359                                   6.875                           0              0          0              0.375
17200635                             360                                     7                             0              0          0              0.375
17200647                             359                                    8.5                            0              0          0              0.375
17200649                             359                                   7.125                           0              0          0              0.375
17200668                             359                                   6.625                           0              0          0              0.375
17200673                             360                                   1.625                           0              0          0              0.375
17200704                             359                                     7                             0              0          0              0.375
17200736                             359                                   7.625                           0              0          0              0.375
17200619                             360                                    7.5                            0              0          0              0.375
17172268                             360                                   1.375                           0              0          0              0.375
17172278                             359                                     7                             0              0          0              0.375
17172287                             359                                   7.25                            0              0          0              0.375
17172289                             359                                    7.5                            0              0          0              0.375
17172294                             359                                     7                             0              0          0              0.375
17175132                             359                                   6.875                           0              0          0              0.375
17175147                             359                                    6.5                            0              0          0              0.375
17200738                             359                                     7                             0              0          0              0.375
17201462                             359                                   7.125                           0              0          0              0.375
17201464                             359                                   6.875                           0              0          0              0.375
17201404                             359                                   6.875                           0              0          0              0.375
17175180                             360                                   1.375                           0              0          0              0.375
17175106                             359                                     7                             0              0          0              0.375
17175193                             480                                   0.625                           0              0          0              0.375
17175200                             359                                   8.125                           0              0          0              0.375
17175112                             359                                   6.625                           0              0          0              0.375
17175218                             359                                   7.75                            0              0          0              0.375
17175223                             360                                   1.375                           0              0          0              0.375
17175228                             360                                   1.375                           0              0          0              0.375
17175231                             360                                   1.375                           0              0          0              0.375
17201536                             359                                   6.875                           0              0          0              0.375
17201548                             360                                   7.375                           0              0          0              0.375
17201578                             359                                   6.75                            0              0          0              0.375
17201579                             359                                   7.75                            0              0          0              0.375
17202649                             359                                    7.5                            0              0          0              0.375
17202673                             359                                   7.375                           0              0          0              0.375
17202678                             359                                    6.5                            0              0          0              0.375
17202690                             359                                   7.625                           0              0          0              0.375
17202695                             359                                   6.875                           0              0          0              0.375
17202704                             360                                   0.625                           0              0          0              0.375
17202740                             359                                   6.75                            0              0          0              0.375
17202743                             360                                   7.375                           0              0          0              0.375
17202752                             360                                   1.375                           0              0          0              0.375
17202756                             360                                   1.375                           0              0          0              0.375
17202759                             480                                   0.625                           0              0          0              0.375
17178394                             359                                    6.5                            0              0          0              0.375
17178407                             360                                   1.375                           0              0          0              0.375
17178411                             360                                   1.375                           0              0          0              0.375
17178420                             359                                   1.375                           0              0          0              0.375
17203535                             359                                   7.125                           0              0          0              0.375
17203545                             359                                   6.875                           0              0          0              0.375
17203546                             360                                   7.875                           0              0          0              0.375
17203549                             360                                   1.375                           0              0          0              0.375
17203557                             359                                   7.25                            0              0          0              0.375
17203569                             360                                   1.375                           0              0          0              0.375
17203572                             359                                   1.375                           0              0          0              0.375
17203573                             359                                   7.125                           0              0          0              0.375
17203586                             480                                   0.625                           0              0          0              0.375
17203590                             359                                   8.375                           0              0          0              0.375
17178435                             360                                   1.375                           0              0          0              0.375
17178440                             359                                   1.375                           0              0          0              0.375
17178441                             359                                   7.25                            0              0          0              0.375
17178442                             360                                   1.375                           0              0          0              0.375
17178445                             359                                   6.875                           0              0          0              0.375
17178467                             360                                   1.375                           0              0          0              0.375
17203595                             360                                   1.375                           0              0          0              0.375
17203603                             359                                   8.125                           0              0          0              0.375
17203606                             359                                   1.375                           0              0          0              0.375
17203607                             359                                   1.375                           0              0          0              0.375
17203609                             360                                   7.375                           0              0          0              0.375
17203611                             360                                   1.375                           0              0          0              0.375
17203617                             359                                   7.75                            0              0          0              0.375
17203627                             360                                     7                             0              0          0              0.375
17203629                             360                                   1.375                           0              0          0              0.375
17203631                             360                                   1.375                           0              0          0              0.375
17203642                             360                                   1.375                           0              0          0              0.375
17203645                             360                                   0.625                           0              0          0              0.375
17203647                             360                                   7.75                            0              0          0              0.375
17178371                             359                                   6.875                           0              0          0              0.375
17178486                             359                                   1.375                           0              0          0              0.375
17178497                             359                                    6.5                            0              0          0              0.375
17178511                             359                                   1.375                           0              0          0              0.375
17178520                             360                                   1.375                           0              0          0              0.375
17181658                             359                                   6.75                            0              0          0              0.375
17181671                             360                                   1.375                           0              0          0              0.375
17181672                             359                                   1.375                           0              0          0              0.375
17181683                             359                                    6.5                            0              0          0              0.375
17181690                             359                                   6.625                           0              0          0              0.375
17181702                             359                                    7.5                            0              0          0              0.375
17181727                             360                                   1.375                           0              0          0              0.375
17181734                             359                                   7.125                           0              0          0              0.375
17181735                             359                                   6.625                           0              0          0              0.375
17203674                             359                                    6.5                            0              0          0              0.375
17203676                             360                                   1.375                           0              0          0              0.375
17203677                             359                                   7.25                            0              0          0              0.375
17203678                             360                                   1.375                           0              0          0              0.375
17203680                             360                                   1.375                           0              0          0              0.375
17203683                             360                                   1.375                           0              0          0              0.375
17204128                             360                                   1.375                           0              0          0              0.375
17181747                             359                                   7.375                           0              0          0              0.375
17182417                             360                                   1.625                           0              0          0              0.375
17182363                             360                                   8.125                           0              0          0              0.375
17074993                             359                                   7.25                            0              0          0              0.375
17064818                             358                                   7.75                            0              0          0              0.375
17075238                             359                                   1.375                           0              0          0              0.375
17076336                             358                                   7.75                            0              0          0              0.375
17076600                             358                                   7.125                           0              0          0              0.375
17077663                             358                                   6.75                            0              0          0              0.375
17077794                             359                                   1.375                           0              0          0              0.375
17077826                             360                                   6.625                           0              0          0              0.375
17065940                             478                                   1.375                           0              0          0              0.375
17170645                             359                                   6.75                            0              0          0              0.375
17170658                             360                                   1.375                           0              0          0              0.375
17170660                             359                                   1.375                           0              0          0              0.375
17170666                             360                                   1.375                           0              0          0              0.375
17170672                             359                                   1.375                           0              0          0              0.375
17066165                             358                                   1.375                           0              0          0              0.375
16785111                             356                                    7.5                            0              0          0              0.375
16780414                             354                                   8.125                           0              0          0              0.375
17060857                             358                                   7.625                           0              0          0              0.375
16704184                             354                                   7.375                           0              0          0              0.375
17128714                             358                                   7.125                           0              0          0              0.375
17128787                             358                                     7                             0              0          0              0.375
17128790                             358                                   6.875                           0              0          0              0.375
17128799                             358                                   7.625                           0              0          0              0.375
17128808                             358                                   7.125                           0              0          0              0.375
17128818                             358                                   6.875                           0              0          0              0.375
17166469                             359                                   6.875                           0              0          0              0.375
17166569                             359                                   7.125                           0              0          0              0.375
17166584                             359                                    7.5                            0              0          0              0.375
17166590                             359                                   6.375                           0              0          0              0.375
17166478                             358                                   6.625                           0              0          0              0.375
17166482                             359                                   1.375                           0              0          0              0.375
17166483                             359                                   1.375                           0              0          0              0.375
17166650                             359                                   1.375                           0              0          0              0.375
17166658                             359                                   7.125                           0              0          0              0.375
17168601                             359                                   1.375                           0              0          0              0.375
17168602                             359                                   7.75                            0              0          0              0.375
17168523                             359                                   7.25                            0              0          0              0.375
17168631                             359                                   6.75                            0              0          0              0.375
17168655                             359                                   1.375                           0              0          0              0.375
17168667                             359                                   6.75                            0              0          0              0.375
17168534                             359                                   6.75                            0              0          0              0.375
17168682                             359                                   1.375                           0              0          0              0.375
17168689                             359                                   1.375                           0              0          0              0.375
17168690                             359                                   6.25                            0              0          0              0.375
17168695                             360                                   1.375                           0              0          0              0.375
17168727                             359                                   6.875                           0              0          0              0.375
17168732                             359                                    6.5                            0              0          0              0.375
17170562                             359                                   1.375                           0              0          0              0.375
17170563                             360                                   1.375                           0              0          0              0.375
17170565                             359                                   1.375                           0              0          0              0.375
17170600                             360                                   1.375                           0              0          0              0.375
17170601                             480                                   0.625                           0              0          0              0.375
17170608                             359                                   6.375                           0              0          0              0.375
17170618                             359                                   1.375                           0              0          0              0.375
17170623                             360                                   1.375                           0              0          0              0.375
17170626                             360                                   1.375                           0              0          0              0.375
17170628                             360                                   1.375                           0              0          0              0.375
17170630                             359                                   1.375                           0              0          0              0.375
17170631                             360                                   1.375                           0              0          0              0.375
17170634                             360                                   1.375                           0              0          0              0.375
17170636                             359                                   1.375                           0              0          0              0.375
17155322                             359                                   6.75                            0              0          0              0.375
17155256                             358                                   6.875                           0              0          0              0.375
17155331                             359                                   6.875                           0              0          0              0.375
17155337                             359                                   1.375                           0              0          0              0.375
17155345                             359                                    8.5                            0              0          0              0.375
17155284                             359                                   6.75                            0              0          0              0.375
17155408                             359                                   6.75                            0              0          0              0.375
17155411                             359                                   6.625                           0              0          0              0.375
17155418                             359                                     7                             0              0          0              0.375
17155419                             359                                   6.75                            0              0          0              0.375
17155425                             359                                    8.5                            0              0          0              0.375
17159877                             359                                    6.5                            0              0          0              0.375
17159881                             359                                   6.75                            0              0          0              0.375
17159897                             359                                     7                             0              0          0              0.375
17159779                             359                                   1.375                           0              0          0              0.375
17159907                             359                                   7.375                           0              0          0              0.375
17159912                             359                                   1.375                           0              0          0              0.375
17159916                             359                                    7.5                            0              0          0              0.375
17159923                             359                                   6.75                            0              0          0              0.375
17159926                             359                                   1.375                           0              0          0              0.375
17166547                             480                                   1.625                           0              0          0              0.375
17154255                             359                                   6.625                           0              0          0              0.375
17154277                             359                                   1.375                           0              0          0              0.375
17154278                             359                                   6.75                            0              0          0              0.375
17154286                             359                                   1.375                           0              0          0              0.375
17154289                             359                                   1.375                           0              0          0              0.375
17152495                             359                                   6.875                           0              0          0              0.375
17154171                             359                                   1.375                           0              0          0              0.375
17154181                             359                                   1.375                           0              0          0              0.375
17154183                             359                                   1.375                           0              0          0              0.375
17154186                             359                                   1.375                           0              0          0              0.375
17154187                             359                                   1.375                           0              0          0              0.375
17154196                             359                                     7                             0              0          0              0.375
17154208                             359                                   1.375                           0              0          0              0.375
17154213                             360                                   1.375                           0              0          0              0.375
17154215                             359                                   1.375                           0              0          0              0.375
17154227                             360                                     7                             0              0          0              0.375
17154230                             359                                   1.375                           0              0          0              0.375
17154233                             360                                   1.375                           0              0          0              0.375
17154234                             359                                   7.875                           0              0          0              0.375
17154242                             359                                   7.625                           0              0          0              0.375
17132450                             359                                   7.25                            0              0          0              0.375
17132455                             359                                   1.375                           0              0          0              0.375
17132472                             358                                   6.625                           0              0          0              0.375
17141752                             358                                   6.625                           0              0          0              0.375
17148219                             480                                   1.625                           0              0          0              0.375
17148254                             359                                     6                             0              0          0              0.375
17148270                             358                                   6.625                           0              0          0              0.375
17149396                             359                                    7.5                            0              0          0              0.375
17149715                             359                                   6.25                            0              0          0              0.375
17150065                             359                                   6.375                           0              0          0              0.375
17150096                             359                                    7.5                            0              0          0              0.375
17149417                             359                                   6.875                           0              0          0              0.375
17152425                             359                                   1.375                           0              0          0              0.375
17152442                             359                                   7.125                           0              0          0              0.375
17152374                             359                                    7.5                            0              0          0              0.375
17152458                             359                                    6.5                            0              0          0              0.375
17152484                             359                                   7.25                            0              0          0              0.375
17152486                             359                                    8.5                            0              0          0              0.375
17129956                             358                                    7.5                            0              0          0              0.375
17130038                             359                                    6.5                            0              0          0              0.375
17129807                             359                                    6.5                            0              0          0              0.375
17129840                             359                                   7.75                            0              0          0              0.375
17129852                             359                                   7.25                            0              0          0              0.375
17129864                             359                                   7.125                           0              0          0              0.375
17129885                             480                                   1.625                           0              0          0              0.375
17129710                             359                                     7                             0              0          0              0.375
17128608                             358                                     8                             0              0          0              0.375
17128614                             358                                   7.625                           0              0          0              0.375
17128624                             358                                   7.625                           0              0          0              0.375
17128658                             358                                   6.625                           0              0          0              0.375
17113730                             357                                   7.125                           0              0          0              0.375
17128563                             358                                   5.75                            0              0          0              0.375
17113555                             358                                   6.875                           0              0          0              0.375
17113559                             357                                   6.875                           0              0          0              0.375
17113580                             358                                   6.875                           0              0          0              0.375
17113663                             359                                    5.5                            0              0          0              0.375
17113679                             358                                    6.5                            0              0          0              0.375
17113690                             358                                   6.875                           0              0          0              0.375
17113719                             357                                     7                             0              0          0              0.375
17113418                             357                                   7.375                           0              0          0              0.375
17113423                             358                                   6.115                           0              0          0              0.375
17113457                             358                                    6.5                            0              0          0              0.375
17113470                             358                                   6.75                            0              0          0              0.375
17113510                             358                                   6.125                           0              0          0              0.375
17113513                             357                                    7.5                            0              0          0              0.375
17113518                             357                                   6.875                           0              0          0              0.375
17113534                             358                                    6.5                            0              0          0              0.375
17089218                             358                                   7.125                           0              0          0              0.375
17089247                             358                                   7.125                           0              0          0              0.375
17089263                             358                                   7.125                           0              0          0              0.375
17089331                             358                                   6.125                           0              0          0              0.375
17113372                             357                                     6                             0              0          0              0.375
17113385                             357                                   6.625                           0              0          0              0.375
17113387                             357                                     7                             0              0          0              0.375
17113400                             357                                   7.375                           0              0          0              0.375
16732338                             473                                   8.125                           0              0          0              0.375
16732352                             353                                   7.875                           0              0          0              0.375
17004732                             357                                   8.125                           0              0          0              0.375
17005127                             477                                   8.375                           0              0          0              0.375
16995197                             356                                   7.375                           0              0          0              0.375
16995201                             477                                     8                             0              0          0              0.375
16991435                             356                                   8.125                           0              0          0              0.375
16990037                             357                                   7.25                            0              0          0              0.375
17078668                             357                                   6.875                           0              0          0              0.375
17078819                             358                                   8.375                           0              0          0              0.375
17079059                             478                                   8.25                            0              0          0              0.375
16984673                             356                                   8.375                           0              0          0              0.375
16978875                             356                                   7.125                           0              0          0              0.375
16979344                             358                                   8.375                           0              0          0              0.375
16979562                             476                                   8.375                           0              0          0              0.375
16968794                             357                                   8.125                           0              0          0              0.375
16970356                             476                                   8.375                           0              0          0              0.375
16968539                             356                                   8.375                           0              0          0              0.375
16691766                             353                                   7.625                           0              0          0              0.375
17088746                             358                                   7.125                           0              0          0              0.375
17088797                             358                                     8                             0              0          0              0.375
17088846                             358                                    6.5                            0              0          0              0.375
17088894                             358                                   7.125                           0              0          0              0.375
17089056                             358                                     7                             0              0          0              0.375
16963160                             475                                   8.375                           0              0          0              0.375
17088687                             358                                    6.5                            0              0          0              0.375
17078891                             358                                     7                             0              0          0              0.375
17078868                             358                                     7                             0              0          0              0.375
17078598                             358                                   7.875                           0              0          0              0.375
16963039                             355                                     8                             0              0          0              0.375
17016442                             357                                   7.375                           0              0          0              0.375
17057870                             358                                   7.25                            0              0          0              0.375
17059400                             357                                   7.125                           0              0          0              0.375
17170613                             360                                   1.375                           0              0          0              0.375
17170690                             359                                   1.375                           0              0          0              0.375
17170694                             360                                   1.375                           0              0          0              0.375
17172194                             358                                    6.5                            0              0          0              0.375
17175191                             359                                   1.375                           0              0          0              0.375
17175242                             360                                   1.375                           0              0          0              0.375
17178414                             360                                   1.375                           0              0          0              0.375
17178419                             360                                   1.375                           0              0          0              0.375
17181722                             359                                   1.375                           0              0          0              0.375
17200699                             480                                   1.625                           0              0          0              0.375
17202573                             359                                   7.125                           0              0          0              0.375
17202746                             360                                    7.5                            0              0          0              0.375
17203548                             360                                   1.375                           0              0          0              0.375
17203556                             360                                   1.375                           0              0          0              0.375
17203605                             359                                   1.375                           0              0          0              0.375
17203654                             360                                   1.375                           0              0          0              0.375
17204151                             360                                    7.5                            0              0          0              0.375
17205756                             360                                   1.375                           0              0          0              0.375
17205764                             360                                    9.5                            0              0          0              0.375
17205776                             360                                   1.375                           0              0          0              0.375
17205825                             360                                     7                             0              0          0              0.375
17205844                             360                                   7.875                           0              0          0              0.375
17207086                             359                                   7.375                           0              0          0              0.375
17207839                             359                                    6.5                            0              0          0              0.375
17207742                             360                                   7.375                           0              0          0              0.375
17207857                             359                                   7.875                           0              0          0              0.375
17207890                             360                                    7.5                            0              0          0              0.375
17214729                             360                                    7.5                            0              0          0              0.375
17214832                             480                                   1.625                           0              0          0              0.375
17215480                             360                                   0.625                           0              0          0              0.375
17215520                             360                                   0.625                           0              0          0              0.375
17215532                             360                                   1.375                           0              0          0              0.375
17215636                             359                                   6.375                           0              0          0              0.375
17216716                             360                                   7.375                           0              0          0              0.375
17130948                             358                                   7.75                            0              0          0              0.375
17133299                             358                                   7.125                           0              0          0              0.375
17198166                             356                                   6.875                           0              0          0              0.25
17198907                             358                                    7.5                            0              0          0              0.375
17198908                             358                                   6.625                           0              0          0              0.375
17198916                             358                                   6.875                           0              0          0              0.375
17202561                             358                                    6.5                            0              0          0              0.375
17206480                             358                                   6.625                           0              0          0              0.375
17206490                             357                                   6.75                            0              0          0              0.375
17206492                             358                                   5.625                           0              0          0              0.375
17206497                             358                                    5.5                            0              0          0              0.375
17206516                             358                                   6.625                           0              0          0              0.375
17206527                             359                                   5.75                            0              0          0              0.375
17206531                             358                                   6.375                           0              0          0              0.375
17206555                             358                                   6.25                            0              0          0              0.375
17206559                             358                                   6.25                            0              0          0              0.375
17206566                             358                                    6.5                            0              0          0              0.375
17206597                             358                                   6.125                           0              0          0              0.375
17206600                             358                                    6.5                            0              0          0              0.375
17206617                             358                                    6.5                            0              0          0              0.375
17206621                             358                                   6.625                           0              0          0              0.375
17206634                             358                                    6.5                            0              0          0              0.375
17206650                             358                                   6.25                            0              0          0              0.375
17206679                             358                                   6.375                           0              0          0              0.375
17206685                             359                                   5.375                           0              0          0              0.375
17206714                             358                                   6.25                            0              0          0              0.375
17206725                             358                                   6.125                           0              0          0              0.375
17206753                             358                                   6.125                           0              0          0              0.375
17206797                             358                                   6.625                           0              0          0              0.375
17206869                             358                                   6.375                           0              0          0              0.375
17206917                             358                                   5.75                            0              0          0              0.375
17207621                             359                                   6.375                           0              0          0              0.375
17207658                             358                                    7.5                            0              0          0              0.375
17207659                             358                                     7                             0              0          0              0.375
17215753                             359                                   6.25                            0              0          0              0.375
17218995                             359                                     6                             0              0          0              0.375
17218996                             359                                   7.25                            0              0          0              0.375
17230314                             359                                   7.125                           0              0          0              0.375
17230317                             359                                   7.25                            0              0          0              0.375
17230318                             359                                   7.875                           0              0          0              0.375
17230323                             359                                     8                             0              0          0              0.375
17156450                             358                                   6.875                           0              0          0              0.375
17156451                             358                                   7.75                            0              0          0              0.375
17201040                             353                                   8.375                           0              0          0              0.375
17201048                             357                                   8.375                           0              0          0              0.375
17201049                             357                                   7.875                           0              0          0              0.375
17201050                             357                                   7.25                            0              0          0              0.375
17201053                             357                                     8                             0              0          0              0.375
17201056                             356                                   7.875                           0              0          0              0.375
17201059                             357                                   8.125                           0              0          0              0.375
17201063                             357                                   7.75                            0              0          0              0.375
17201065                             352                                   8.125                           0              0          0              0.375
17201066                             355                                   8.375                           0              0          0              0.375
17201067                             356                                    7.5                            0              0          0              0.375
17201070                             357                                   7.625                           0              0          0              0.375
17201073                             357                                   8.25                            0              0          0              0.375
17201077                             357                                     8                             0              0          0              0.375
17201078                             357                                    7.5                            0              0          0              0.375
17201079                             357                                     8                             0              0          0              0.375
17201083                             356                                   8.25                            0              0          0              0.375
17201087                             357                                   8.375                           0              0          0              0.375
17201091                             356                                   8.25                            0              0          0              0.375
17201093                             357                                   8.375                           0              0          0              0.375
17201094                             357                                   8.125                           0              0          0              0.375
17201095                             357                                   8.25                            0              0          0              0.375
17201097                             357                                     8                             0              0          0              0.375
17201101                             357                                   8.25                            0              0          0              0.375
17201102                             357                                    7.5                            0              0          0              0.375
17201103                             357                                   7.75                            0              0          0              0.375
17201107                             357                                     8                             0              0          0              0.375
17201108                             357                                     8                             0              0          0              0.375
17201109                             357                                     8                             0              0          0              0.375
17201110                             357                                   8.25                            0              0          0              0.375
17201114                             357                                   8.25                            0              0          0              0.375
17201115                             357                                   8.25                            0              0          0              0.375
17201116                             357                                     8                             0              0          0              0.375
17201118                             358                                   8.25                            0              0          0              0.375
17201121                             354                                   8.125                           0              0          0              0.375
17201123                             355                                   8.125                           0              0          0              0.375
17201128                             356                                   8.375                           0              0          0              0.375
17201129                             357                                   8.375                           0              0          0              0.375
17201131                             357                                   8.25                            0              0          0              0.375
17201134                             357                                   7.375                           0              0          0              0.375
17201135                             357                                   7.25                            0              0          0              0.375
17201137                             357                                   8.375                           0              0          0              0.375
17201141                             357                                   7.375                           0              0          0              0.375
17201142                             357                                   8.375                           0              0          0              0.375
17201143                             358                                   8.25                            0              0          0              0.375
17201144                             357                                     8                             0              0          0              0.375
17201146                             358                                   8.375                           0              0          0              0.375
17201148                             358                                   8.25                            0              0          0              0.375
17201149                             357                                   7.875                           0              0          0              0.375
17201152                             357                                     8                             0              0          0              0.375
17201155                             357                                   8.125                           0              0          0              0.375
17201158                             357                                     8                             0              0          0              0.375
17201161                             357                                   8.375                           0              0          0              0.375
17201162                             357                                   8.375                           0              0          0              0.375
17201170                             356                                   8.25                            0              0          0              0.375
17201171                             358                                   7.875                           0              0          0              0.375
17201172                             356                                   8.375                           0              0          0              0.375
17201176                             357                                   8.25                            0              0          0              0.375
17201177                             358                                   8.375                           0              0          0              0.375
17201178                             358                                     8                             0              0          0              0.375
17201183                             356                                   8.375                           0              0          0              0.375
17201185                             357                                   8.125                           0              0          0              0.375
17201186                             357                                   7.875                           0              0          0              0.375
17201187                             357                                    7.5                            0              0          0              0.375
17201188                             357                                   8.25                            0              0          0              0.375
17201189                             357                                   8.25                            0              0          0              0.375
17201190                             357                                   7.75                            0              0          0              0.375
17201201                             357                                   7.75                            0              0          0              0.375
17201206                             358                                   8.375                           0              0          0              0.375
17201208                             357                                   7.625                           0              0          0              0.375
17201209                             357                                   8.125                           0              0          0              0.375
17201210                             357                                   8.25                            0              0          0              0.375
17201213                             356                                   8.375                           0              0          0              0.375
17201214                             357                                   8.375                           0              0          0              0.375
17201215                             357                                   8.375                           0              0          0              0.375
17201217                             357                                     8                             0              0          0              0.375
17201218                             357                                     8                             0              0          0              0.375
17201221                             357                                   8.375                           0              0          0              0.375
17201223                             357                                   8.375                           0              0          0              0.375
17201224                             357                                   8.375                           0              0          0              0.375
17201225                             357                                   8.375                           0              0          0              0.375
17201226                             357                                   8.375                           0              0          0              0.375
17201227                             357                                   8.375                           0              0          0              0.375
17201229                             357                                     8                             0              0          0              0.375
17201230                             358                                   8.375                           0              0          0              0.375
17201231                             357                                     8                             0              0          0              0.375
17201232                             357                                   8.375                           0              0          0              0.375
17201234                             357                                   8.375                           0              0          0              0.375
17201235                             357                                   8.375                           0              0          0              0.375
17201236                             357                                     8                             0              0          0              0.375
17201237                             357                                   8.375                           0              0          0              0.375
17201238                             358                                     8                             0              0          0              0.375
17201239                             357                                   7.75                            0              0          0              0.375
17201243                             356                                   8.25                            0              0          0              0.375
17201247                             356                                   7.25                            0              0          0              0.375
17201249                             357                                     8                             0              0          0              0.375
17201250                             356                                   8.125                           0              0          0              0.375
17201252                             357                                   8.375                           0              0          0              0.375
17201253                             358                                   8.375                           0              0          0              0.375
17201255                             357                                   8.375                           0              0          0              0.375
17201256                             357                                   7.75                            0              0          0              0.375
17201258                             357                                   8.375                           0              0          0              0.375
17201259                             357                                   8.375                           0              0          0              0.375
17201260                             357                                   8.125                           0              0          0              0.375
17201261                             357                                   8.375                           0              0          0              0.375
17201263                             357                                     8                             0              0          0              0.375
17201268                             357                                   7.875                           0              0          0              0.375
17201271                             358                                   8.25                            0              0          0              0.375
17201272                             357                                   8.125                           0              0          0              0.375
17201274                             357                                   8.375                           0              0          0              0.375
17201275                             358                                   7.75                            0              0          0              0.375
17201279                             356                                   8.25                            0              0          0              0.375
17201280                             357                                   8.375                           0              0          0              0.375
17201282                             357                                   8.375                           0              0          0              0.375
17201283                             356                                   8.375                           0              0          0              0.375
17201297                             354                                   8.375                           0              0          0              0.375
17201301                             357                                   7.875                           0              0          0              0.375
17201315                             357                                     8                             0              0          0              0.375
17201316                             356                                   8.375                           0              0          0              0.375
17201317                             357                                   8.375                           0              0          0              0.375
17201319                             357                                     8                             0              0          0              0.375
17201320                             357                                   8.125                           0              0          0              0.375
17201321                             357                                   7.875                           0              0          0              0.375
17201323                             358                                     8                             0              0          0              0.375
17201324                             354                                     8                             0              0          0              0.375
17201325                             358                                    7.5                            0              0          0              0.375
17201327                             356                                   8.375                           0              0          0              0.375
17201328                             356                                    7.5                            0              0          0              0.375
17201329                             357                                   8.375                           0              0          0              0.375
17201331                             357                                     8                             0              0          0              0.375
17201335                             357                                   8.25                            0              0          0              0.375
17201336                             358                                   8.375                           0              0          0              0.375
17201337                             357                                   8.375                           0              0          0              0.375
17201339                             357                                   8.375                           0              0          0              0.375
17201340                             357                                   8.375                           0              0          0              0.375
17201341                             357                                     8                             0              0          0              0.375
17201342                             358                                   8.375                           0              0          0              0.375
17201345                             357                                   8.25                            0              0          0              0.375
17201348                             357                                   8.375                           0              0          0              0.375
17201352                             358                                   8.375                           0              0          0              0.375
17201354                             358                                     8                             0              0          0              0.375
17201361                             357                                   8.375                           0              0          0              0.375
17201366                             357                                   8.375                           0              0          0              0.375
17201368                             358                                   7.75                            0              0          0              0.375
17113613                             358                                     7                             0              0          0              0.375
17128535                             359                                   7.375                           0              0          0              0.375
17128555                             359                                   7.375                           0              0          0              0.375
17231246                             359                                     7                             0              0          0              0.375
17231247                             359                                   7.125                           0              0          0              0.375
17231248                             359                                   7.125                           0              0          0              0.375
17231250                             359                                   8.125                           0              0          0              0.375
17231251                             357                                   7.75                            0              0          0              0.375
17208501                             358                                    7.5                            0              0          0              0.375
17215745                             358                                   7.125                           0              0          0              0.375
17218998                             359                                   7.25                            0              0          0              0.375
17207570                             359                                   7.25                            0              0          0              0.375
17207572                             358                                   7.625                           0              0          0              0.375
17207573                             358                                     8                             0              0          0              0.375
17207575                             358                                     8                             0              0          0              0.375
17207576                             478                                   8.25                            0              0          0              0.375
17207578                             358                                    7.5                            0              0          0              0.375
17207583                             357                                   6.375                           0              0          0              0.375
17207619                             358                                   7.125                           0              0          0              0.375
17215741                             358                                   7.375                           0              0          0              0.375
17215742                             358                                    7.5                            0              0          0              0.375
17215743                             359                                   7.125                           0              0          0              0.375
17215746                             359                                     7                             0              0          0              0.375
17215747                             359                                    7.5                            0              0          0              0.375
17215748                             358                                   6.75                            0              0          0              0.375
17215750                             359                                   7.875                           0              0          0              0.375
17215751                             358                                   6.875                           0              0          0              0.375
17215752                             358                                   7.375                           0              0          0              0.375
17215754                             359                                     8                             0              0          0              0.375
17215755                             359                                   7.25                            0              0          0              0.375
17215756                             358                                   8.125                           0              0          0              0.375
17219000                             359                                     7                             0              0          0              0.375
17230310                             359                                   7.375                           0              0          0              0.375
17207604                             358                                   6.25                            0              0          0              0.375
17207605                             358                                   7.125                           0              0          0              0.375
17207606                             358                                   6.625                           0              0          0              0.375
17207608                             358                                   7.25                            0              0          0              0.375
17207611                             359                                    6.5                            0              0          0              0.375
17207613                             358                                   6.75                            0              0          0              0.375
17207614                             359                                   7.375                           0              0          0              0.375
17207615                             358                                   6.25                            0              0          0              0.375
17207616                             358                                   7.125                           0              0          0              0.375
17207618                             358                                   6.875                           0              0          0              0.375
17207620                             358                                   6.375                           0              0          0              0.375
17207622                             358                                    7.5                            0              0          0              0.375
17207623                             358                                   6.75                            0              0          0              0.375
17207656                             358                                   6.625                           0              0          0              0.375
17207660                             358                                   7.125                           0              0          0              0.375
17207661                             358                                   7.125                           0              0          0              0.375
17208499                             358                                     7                             0              0          0              0.375
17208504                             358                                   7.25                            0              0          0              0.375
17208505                             358                                     8                             0              0          0              0.375
17208506                             358                                    7.5                            0              0          0              0.375
17208510                             358                                    7.5                            0              0          0              0.375
17208512                             358                                   7.375                           0              0          0              0.375
17208513                             358                                   7.625                           0              0          0              0.375
17209882                             358                                   6.625                           0              0          0              0.375
17209886                             358                                   7.125                           0              0          0              0.375
17207599                             358                                   7.25                            0              0          0              0.375
17207600                             358                                   6.75                            0              0          0              0.375
17207602                             358                                   6.125                           0              0          0              0.375
17207603                             358                                     7                             0              0          0              0.375
17207585                             358                                   7.25                            0              0          0              0.375
17207586                             358                                   8.125                           0              0          0              0.375
17207587                             358                                   6.875                           0              0          0              0.375
17207590                             358                                   7.25                            0              0          0              0.375
17207591                             358                                   7.125                           0              0          0              0.375
17207592                             358                                   7.125                           0              0          0              0.375
17207594                             358                                    7.5                            0              0          0              0.375
17207595                             358                                   6.875                           0              0          0              0.375
17207596                             358                                    6.5                            0              0          0              0.375
17207598                             358                                   6.875                           0              0          0              0.375
17207580                             357                                   7.375                           0              0          0              0.375
17207581                             357                                   7.375                           0              0          0              0.375
17207582                             358                                   8.375                           0              0          0              0.375
17206882                             359                                   5.875                           0              0          0              0.375
17206884                             358                                   6.25                            0              0          0              0.375
17206885                             358                                   5.125                           0              0          0              0.375
17206887                             358                                    5.5                            0              0          0              0.375
17206889                             358                                   6.375                           0              0          0              0.375
17206890                             358                                     6                             0              0          0              0.375
17206891                             358                                   6.375                           0              0          0              0.375
17206892                             358                                   6.375                           0              0          0              0.375
17206893                             358                                     6                             0              0          0              0.375
17206894                             359                                   6.125                           0              0          0              0.375
17206895                             358                                   5.875                           0              0          0              0.375
17206896                             358                                   6.625                           0              0          0              0.375
17206897                             358                                   6.375                           0              0          0              0.375
17206898                             358                                   6.375                           0              0          0              0.375
17206899                             359                                   5.875                           0              0          0              0.375
17206900                             358                                   6.375                           0              0          0              0.375
17206901                             358                                   5.125                           0              0          0              0.375
17206902                             358                                   6.375                           0              0          0              0.375
17206904                             358                                   6.25                            0              0          0              0.375
17206905                             359                                     6                             0              0          0              0.375
17206906                             358                                   6.25                            0              0          0              0.375
17206907                             358                                   5.625                           0              0          0              0.375
17206908                             358                                   6.375                           0              0          0              0.375
17206909                             358                                    6.5                            0              0          0              0.375
17206910                             358                                     6                             0              0          0              0.375
17206911                             358                                   6.375                           0              0          0              0.375
17206912                             358                                   5.375                           0              0          0              0.375
17206913                             358                                    6.5                            0              0          0              0.375
17206915                             358                                   6.125                           0              0          0              0.375
17206916                             358                                   6.375                           0              0          0              0.375
17206918                             358                                   6.25                            0              0          0              0.375
17206919                             358                                   5.875                           0              0          0              0.375
17206920                             358                                   6.25                            0              0          0              0.375
17206921                             358                                   5.875                           0              0          0              0.375
17206922                             358                                    6.5                            0              0          0              0.375
17206923                             358                                   6.25                            0              0          0              0.375
17206924                             358                                   6.375                           0              0          0              0.375
17206925                             358                                    5.5                            0              0          0              0.375
17206926                             358                                   6.125                           0              0          0              0.375
17206927                             358                                   5.875                           0              0          0              0.375
17206928                             358                                     6                             0              0          0              0.375
17206929                             358                                    6.5                            0              0          0              0.375
17206930                             358                                   6.25                            0              0          0              0.375
17206932                             358                                    5.5                            0              0          0              0.375
17206935                             358                                   6.625                           0              0          0              0.375
17206937                             358                                    6.5                            0              0          0              0.375
17206938                             358                                   6.75                            0              0          0              0.375
17206939                             358                                   6.25                            0              0          0              0.375
17206940                             358                                   6.625                           0              0          0              0.375
17206941                             358                                   6.125                           0              0          0              0.375
17206942                             358                                   6.125                           0              0          0              0.375
17206943                             359                                   6.25                            0              0          0              0.375
17206944                             358                                    6.5                            0              0          0              0.375
17206945                             358                                   6.75                            0              0          0              0.375
17206946                             358                                   6.25                            0              0          0              0.375
17206948                             358                                   6.125                           0              0          0              0.375
17206949                             358                                    6.5                            0              0          0              0.375
17206950                             358                                   6.25                            0              0          0              0.375
17206951                             358                                   6.375                           0              0          0              0.375
17206952                             357                                   5.625                           0              0          0              0.375
17206861                             358                                   6.375                           0              0          0              0.375
17206863                             358                                    5.5                            0              0          0              0.375
17206864                             358                                   5.875                           0              0          0              0.375
17206865                             358                                   6.375                           0              0          0              0.375
17206866                             358                                   6.125                           0              0          0              0.375
17206867                             358                                   5.75                            0              0          0              0.375
17206868                             358                                   6.125                           0              0          0              0.375
17206870                             359                                    6.5                            0              0          0              0.375
17206871                             358                                     6                             0              0          0              0.375
17206872                             358                                   6.375                           0              0          0              0.375
17206873                             358                                   6.25                            0              0          0              0.375
17206874                             358                                     6                             0              0          0              0.375
17206875                             358                                   5.75                            0              0          0              0.375
17206877                             358                                     6                             0              0          0              0.375
17206878                             358                                   6.125                           0              0          0              0.375
17206880                             358                                   5.375                           0              0          0              0.375
17206881                             358                                     6                             0              0          0              0.375
17206715                             358                                   6.125                           0              0          0              0.375
17206716                             358                                    6.5                            0              0          0              0.375
17206719                             358                                   5.75                            0              0          0              0.375
17206720                             358                                   5.625                           0              0          0              0.375
17206722                             358                                   6.375                           0              0          0              0.375
17206723                             358                                   5.75                            0              0          0              0.375
17206724                             358                                   6.125                           0              0          0              0.375
17206726                             358                                    6.5                            0              0          0              0.375
17206729                             358                                    5.5                            0              0          0              0.375
17206730                             358                                   6.125                           0              0          0              0.375
17206731                             358                                   6.375                           0              0          0              0.375
17206733                             358                                   6.125                           0              0          0              0.375
17206734                             358                                   6.625                           0              0          0              0.375
17206735                             358                                   6.25                            0              0          0              0.375
17206736                             359                                    6.5                            0              0          0              0.375
17206737                             358                                   6.25                            0              0          0              0.375
17206738                             358                                   6.125                           0              0          0              0.375
17206739                             358                                   5.125                           0              0          0              0.375
17206740                             358                                    5.5                            0              0          0              0.375
17206741                             358                                   5.625                           0              0          0              0.375
17206742                             358                                     6                             0              0          0              0.375
17206743                             358                                   6.125                           0              0          0              0.375
17206744                             358                                     6                             0              0          0              0.375
17206747                             358                                   6.25                            0              0          0              0.375
17206748                             358                                   6.25                            0              0          0              0.375
17206749                             358                                   6.125                           0              0          0              0.375
17206750                             358                                    6.5                            0              0          0              0.375
17206751                             358                                   6.375                           0              0          0              0.375
17206752                             358                                   5.875                           0              0          0              0.375
17206754                             358                                   6.125                           0              0          0              0.375
17206756                             359                                   5.875                           0              0          0              0.375
17206757                             358                                   5.75                            0              0          0              0.375
17206758                             358                                   6.125                           0              0          0              0.375
17206760                             358                                   6.25                            0              0          0              0.375
17206761                             358                                    6.5                            0              0          0              0.375
17206762                             358                                   6.125                           0              0          0              0.375
17206763                             358                                   6.375                           0              0          0              0.375
17206764                             359                                   6.25                            0              0          0              0.375
17206766                             358                                     6                             0              0          0              0.375
17206767                             358                                   6.125                           0              0          0              0.375
17206768                             358                                   6.125                           0              0          0              0.375
17206769                             358                                   5.75                            0              0          0              0.375
17206770                             358                                   5.125                           0              0          0              0.375
17206771                             358                                    6.5                            0              0          0              0.375
17206772                             358                                   5.875                           0              0          0              0.375
17206773                             359                                    6.5                            0              0          0              0.375
17206774                             358                                   5.375                           0              0          0              0.375
17206775                             358                                   6.125                           0              0          0              0.375
17206776                             358                                    6.5                            0              0          0              0.375
17206777                             358                                    6.5                            0              0          0              0.375
17206778                             358                                    6.5                            0              0          0              0.375
17206779                             358                                    6.5                            0              0          0              0.375
17206780                             358                                   5.875                           0              0          0              0.375
17206781                             358                                     6                             0              0          0              0.375
17206782                             358                                    6.5                            0              0          0              0.375
17206784                             358                                   6.125                           0              0          0              0.375
17206785                             358                                   6.125                           0              0          0              0.375
17206788                             358                                   6.125                           0              0          0              0.375
17206789                             358                                   6.375                           0              0          0              0.375
17206791                             358                                    6.5                            0              0          0              0.375
17206792                             358                                   6.25                            0              0          0              0.375
17206793                             358                                   5.875                           0              0          0              0.375
17206794                             358                                   5.875                           0              0          0              0.375
17206795                             358                                   6.125                           0              0          0              0.375
17206796                             358                                     6                             0              0          0              0.375
17206800                             358                                   5.75                            0              0          0              0.375
17206801                             358                                    6.5                            0              0          0              0.375
17206803                             359                                   6.125                           0              0          0              0.375
17206805                             358                                   5.625                           0              0          0              0.375
17206806                             358                                   6.125                           0              0          0              0.375
17206808                             358                                   6.625                           0              0          0              0.375
17206809                             358                                   6.125                           0              0          0              0.375
17206810                             358                                    6.5                            0              0          0              0.375
17206814                             358                                   6.125                           0              0          0              0.375
17206815                             358                                   6.125                           0              0          0              0.375
17206817                             358                                   5.75                            0              0          0              0.375
17206818                             359                                   6.125                           0              0          0              0.375
17206821                             358                                   5.75                            0              0          0              0.375
17206822                             358                                     6                             0              0          0              0.375
17206823                             358                                    6.5                            0              0          0              0.375
17206824                             358                                     6                             0              0          0              0.375
17206827                             358                                   6.625                           0              0          0              0.375
17206829                             358                                   6.375                           0              0          0              0.375
17206830                             358                                   6.625                           0              0          0              0.375
17206831                             358                                   6.375                           0              0          0              0.375
17206832                             358                                   5.375                           0              0          0              0.375
17206835                             358                                     6                             0              0          0              0.375
17206836                             358                                   6.375                           0              0          0              0.375
17206837                             358                                   6.25                            0              0          0              0.375
17206838                             358                                   6.25                            0              0          0              0.375
17206839                             358                                   6.375                           0              0          0              0.375
17206841                             358                                   5.625                           0              0          0              0.375
17206843                             358                                   6.375                           0              0          0              0.375
17206844                             358                                    6.5                            0              0          0              0.375
17206846                             358                                   5.875                           0              0          0              0.375
17206847                             359                                   6.375                           0              0          0              0.375
17206848                             358                                    5.5                            0              0          0              0.375
17206849                             358                                   5.75                            0              0          0              0.375
17206850                             358                                   6.125                           0              0          0              0.375
17206851                             358                                   5.75                            0              0          0              0.375
17206853                             358                                   5.125                           0              0          0              0.375
17206854                             358                                     6                             0              0          0              0.375
17206856                             358                                     6                             0              0          0              0.375
17206857                             358                                   6.375                           0              0          0              0.375
17206858                             358                                   6.25                            0              0          0              0.375
17206859                             358                                   6.125                           0              0          0              0.375
17206860                             358                                   6.375                           0              0          0              0.375
17206618                             358                                   5.625                           0              0          0              0.375
17206619                             358                                     6                             0              0          0              0.375
17206620                             358                                   6.375                           0              0          0              0.375
17206622                             358                                   6.125                           0              0          0              0.375
17206625                             358                                   5.625                           0              0          0              0.375
17206626                             358                                     6                             0              0          0              0.375
17206628                             358                                   5.125                           0              0          0              0.375
17206629                             358                                   5.375                           0              0          0              0.375
17206633                             358                                    6.5                            0              0          0              0.375
17206635                             358                                   6.125                           0              0          0              0.375
17206636                             358                                   6.125                           0              0          0              0.375
17206637                             358                                   5.125                           0              0          0              0.375
17206640                             358                                   6.375                           0              0          0              0.375
17206641                             358                                   6.625                           0              0          0              0.375
17206643                             358                                     6                             0              0          0              0.375
17206644                             358                                   5.625                           0              0          0              0.375
17206646                             358                                   6.25                            0              0          0              0.375
17206647                             358                                     6                             0              0          0              0.375
17206648                             358                                   5.875                           0              0          0              0.375
17206649                             358                                    5.5                            0              0          0              0.375
17206651                             358                                   5.875                           0              0          0              0.375
17206652                             358                                   6.375                           0              0          0              0.375
17206654                             358                                    5.5                            0              0          0              0.375
17206656                             358                                   6.125                           0              0          0              0.375
17206658                             358                                     6                             0              0          0              0.375
17206659                             358                                    6.5                            0              0          0              0.375
17206660                             358                                   6.25                            0              0          0              0.375
17206662                             359                                   5.625                           0              0          0              0.375
17206665                             358                                   6.375                           0              0          0              0.375
17206666                             358                                    6.5                            0              0          0              0.375
17206667                             358                                   6.375                           0              0          0              0.375
17206668                             358                                   6.375                           0              0          0              0.375
17206669                             358                                     6                             0              0          0              0.375
17206670                             358                                   5.25                            0              0          0              0.375
17206671                             358                                    5.5                            0              0          0              0.375
17206673                             358                                     6                             0              0          0              0.375
17206674                             358                                   6.625                           0              0          0              0.375
17206675                             358                                   6.125                           0              0          0              0.375
17206676                             358                                   5.125                           0              0          0              0.375
17206678                             358                                   6.125                           0              0          0              0.375
17206684                             358                                     6                             0              0          0              0.375
17206686                             358                                    5.5                            0              0          0              0.375
17206688                             358                                     6                             0              0          0              0.375
17206690                             358                                   5.75                            0              0          0              0.375
17206691                             358                                   6.125                           0              0          0              0.375
17206692                             358                                   5.875                           0              0          0              0.375
17206694                             358                                    6.5                            0              0          0              0.375
17206695                             358                                   6.25                            0              0          0              0.375
17206696                             358                                    6.5                            0              0          0              0.375
17206698                             358                                   6.625                           0              0          0              0.375
17206699                             358                                     6                             0              0          0              0.375
17206700                             358                                   6.375                           0              0          0              0.375
17206701                             358                                   6.125                           0              0          0              0.375
17206702                             358                                     6                             0              0          0              0.375
17206703                             358                                   5.125                           0              0          0              0.375
17206704                             358                                   6.125                           0              0          0              0.375
17206706                             358                                   6.25                            0              0          0              0.375
17206707                             358                                     6                             0              0          0              0.375
17206708                             358                                    6.5                            0              0          0              0.375
17206709                             358                                   6.125                           0              0          0              0.375
17206711                             358                                    6.5                            0              0          0              0.375
17206587                             358                                     6                             0              0          0              0.375
17206589                             357                                     6                             0              0          0              0.375
17206592                             358                                   6.375                           0              0          0              0.375
17206593                             358                                    6.5                            0              0          0              0.375
17206594                             358                                   6.625                           0              0          0              0.375
17206595                             358                                   6.125                           0              0          0              0.375
17206596                             358                                   5.875                           0              0          0              0.375
17206598                             358                                   6.125                           0              0          0              0.375
17206601                             358                                   6.625                           0              0          0              0.375
17206602                             358                                     6                             0              0          0              0.375
17206603                             358                                   6.125                           0              0          0              0.375
17206604                             358                                   6.375                           0              0          0              0.375
17206607                             358                                   5.375                           0              0          0              0.375
17206609                             358                                   5.125                           0              0          0              0.375
17206610                             358                                   5.125                           0              0          0              0.375
17206612                             358                                    6.5                            0              0          0              0.375
17206614                             358                                   6.375                           0              0          0              0.375
17206615                             358                                    6.5                            0              0          0              0.375
17206616                             358                                     6                             0              0          0              0.375
17206556                             357                                   5.875                           0              0          0              0.375
17206558                             358                                   6.125                           0              0          0              0.375
17206561                             358                                     6                             0              0          0              0.375
17206563                             357                                   6.625                           0              0          0              0.375
17206567                             357                                    6.5                            0              0          0              0.375
17206568                             358                                   6.625                           0              0          0              0.375
17206569                             359                                   6.125                           0              0          0              0.375
17206570                             357                                   5.125                           0              0          0              0.375
17206571                             358                                    6.5                            0              0          0              0.375
17206572                             358                                   6.375                           0              0          0              0.375
17206573                             358                                   6.375                           0              0          0              0.375
17206574                             358                                   6.375                           0              0          0              0.375
17206575                             358                                   5.625                           0              0          0              0.375
17206576                             358                                    5.5                            0              0          0              0.375
17206578                             358                                    6.5                            0              0          0              0.375
17206579                             358                                   5.375                           0              0          0              0.375
17206580                             358                                   6.25                            0              0          0              0.375
17206581                             357                                   6.375                           0              0          0              0.375
17206582                             358                                    6.5                            0              0          0              0.375
17206584                             358                                     6                             0              0          0              0.375
17206585                             358                                   6.375                           0              0          0              0.375
17206542                             358                                   6.125                           0              0          0              0.375
17206543                             358                                    6.5                            0              0          0              0.375
17206544                             358                                   6.125                           0              0          0              0.375
17206545                             359                                   5.375                           0              0          0              0.375
17206546                             358                                   6.25                            0              0          0              0.375
17206547                             358                                   5.75                            0              0          0              0.375
17206548                             358                                    6.5                            0              0          0              0.375
17206550                             358                                   6.375                           0              0          0              0.375
17206552                             358                                   5.75                            0              0          0              0.375
17206554                             358                                   5.375                           0              0          0              0.375
17206520                             358                                    6.5                            0              0          0              0.375
17206522                             358                                   6.125                           0              0          0              0.375
17206523                             358                                    6.5                            0              0          0              0.375
17206524                             358                                   6.375                           0              0          0              0.375
17206525                             358                                     6                             0              0          0              0.375
17206528                             358                                   6.375                           0              0          0              0.375
17206529                             358                                   6.375                           0              0          0              0.375
17206530                             358                                   6.25                            0              0          0              0.375
17206532                             357                                   6.625                           0              0          0              0.375
17206534                             357                                     6                             0              0          0              0.375
17206535                             358                                   6.625                           0              0          0              0.375
17206536                             357                                   6.625                           0              0          0              0.375
17206539                             358                                   5.125                           0              0          0              0.375
17206540                             358                                   5.25                            0              0          0              0.375
17206541                             358                                   5.875                           0              0          0              0.375
17207562                             358                                   7.75                            0              0          0              0.375
17207563                             358                                   7.375                           0              0          0              0.375
17207565                             358                                   8.125                           0              0          0              0.375
17207566                             478                                   7.75                            0              0          0              0.375
17207567                             358                                   8.25                            0              0          0              0.375
17207568                             478                                   8.125                           0              0          0              0.375
17207569                             358                                   7.375                           0              0          0              0.375
17206514                             357                                   6.375                           0              0          0              0.375
17206517                             357                                   6.375                           0              0          0              0.375
17206518                             358                                    6.5                            0              0          0              0.375
17206466                             358                                   6.125                           0              0          0              0.375
17206467                             358                                   5.375                           0              0          0              0.375
17206468                             358                                   6.625                           0              0          0              0.375
17206470                             358                                   5.625                           0              0          0              0.375
17206471                             358                                    6.5                            0              0          0              0.375
17206472                             358                                    6.5                            0              0          0              0.375
17206473                             358                                   6.375                           0              0          0              0.375
17206474                             358                                   5.875                           0              0          0              0.375
17206475                             358                                     6                             0              0          0              0.375
17206476                             357                                   5.375                           0              0          0              0.375
17206477                             358                                   5.625                           0              0          0              0.375
17206478                             358                                   5.625                           0              0          0              0.375
17206479                             358                                   6.125                           0              0          0              0.375
17206482                             357                                   6.25                            0              0          0              0.375
17206484                             357                                   6.375                           0              0          0              0.375
17206485                             358                                    6.5                            0              0          0              0.375
17206488                             358                                   6.75                            0              0          0              0.375
17206489                             358                                   6.625                           0              0          0              0.375
17206493                             359                                   6.125                           0              0          0              0.375
17206494                             357                                   6.75                            0              0          0              0.375
17206495                             358                                   5.25                            0              0          0              0.375
17206498                             358                                   5.25                            0              0          0              0.375
17206500                             358                                    6.5                            0              0          0              0.375
17206502                             358                                    6.5                            0              0          0              0.375
17206503                             358                                   5.125                           0              0          0              0.375
17206504                             358                                    6.5                            0              0          0              0.375
17206505                             357                                   6.375                           0              0          0              0.375
17206506                             358                                    6.5                            0              0          0              0.375
17206508                             358                                   6.125                           0              0          0              0.375
17206509                             358                                    6.5                            0              0          0              0.375
17206512                             358                                   6.625                           0              0          0              0.375
17206513                             358                                   5.625                           0              0          0              0.375
17202556                             358                                   6.125                           0              0          0              0.375
17202560                             358                                   6.625                           0              0          0              0.375
17202562                             358                                     7                             0              0          0              0.375
17202563                             358                                   6.75                            0              0          0              0.375
17202564                             358                                     7                             0              0          0              0.375
17202565                             358                                   6.375                           0              0          0              0.375
17202566                             357                                   6.25                            0              0          0              0.375
17202567                             358                                   6.625                           0              0          0              0.375
17198210                             352                                   7.375                           0              0          0              0.25
17198909                             356                                   7.25                            0              0          0              0.375
17198911                             358                                   6.75                            0              0          0              0.375
17198912                             358                                   7.375                           0              0          0              0.375
17198913                             358                                    7.5                            0              0          0              0.375
17198914                             358                                   7.375                           0              0          0              0.375
17198915                             358                                   7.875                           0              0          0              0.375
17198918                             357                                   7.875                           0              0          0              0.375
17201257                             357                                   8.375                           0              0          0              0.375
17201262                             357                                   7.875                           0              0          0              0.375
17201266                             357                                     8                             0              0          0              0.375
17201136                             357                                   8.375                           0              0          0              0.375
17113053                             359                                    7.5                            0              0          0              0.375
17104616                             359                                   6.625                           0              0          0              0.375
17113140                             359                                   8.375                           0              0          0              0.375
17127797                             358                                    7.5                            0              0          0              0.375
17127825                             358                                   6.75                            0              0          0              0.375
17128136                             359                                    6.5                            0              0          0              0.375
17128229                             359                                     8                             0              0          0              0.375
16652274                             472                                   8.375                           0              0          0              0.375
16685431                             352                                   7.875                           0              0          0              0.375
16685429                             352                                     8                             0              0          0              0.375
17075975                             358                                   7.375                           0              0          0              0.375
17076026                             357                                   7.625                           0              0          0              0.375
17076030                             358                                   7.125                           0              0          0              0.375
17076818                             358                                   6.75                            0              0          0              0.375
17076903                             357                                   7.875                           0              0          0              0.375
17076934                             358                                   7.875                           0              0          0              0.375
17076945                             358                                   6.875                           0              0          0              0.375
17076958                             358                                   7.75                            0              0          0              0.375
17076987                             358                                   6.625                           0              0          0              0.375
17077060                             358                                   6.125                           0              0          0              0.375
17077089                             357                                   6.75                            0              0          0              0.375
17077094                             357                                     7                             0              0          0              0.375
17077137                             358                                     7                             0              0          0              0.375
17077171                             358                                     7                             0              0          0              0.375
17077221                             358                                   7.75                            0              0          0              0.375
17077263                             358                                   6.75                            0              0          0              0.375
17078253                             357                                   7.125                           0              0          0              0.375
17065215                             358                                   6.25                            0              0          0              0.375
17065217                             357                                    7.5                            0              0          0              0.375
17065236                             358                                   6.375                           0              0          0              0.375
17065239                             357                                   7.375                           0              0          0              0.375
17065256                             358                                   7.375                           0              0          0              0.375
17065270                             358                                   7.875                           0              0          0              0.375
17065373                             357                                    7.5                            0              0          0              0.375
17066408                             357                                   7.25                            0              0          0              0.375
17066413                             358                                    7.5                            0              0          0              0.375
17066417                             358                                   6.75                            0              0          0              0.375
17066420                             358                                    6.5                            0              0          0              0.375
17075555                             358                                    6.5                            0              0          0              0.375
17066570                             357                                   6.625                           0              0          0              0.375
17066577                             357                                   6.625                           0              0          0              0.375
17075645                             358                                   7.125                           0              0          0              0.375
17075754                             358                                   6.75                            0              0          0              0.375
17075807                             358                                    6.5                            0              0          0              0.375
17075828                             357                                    7.5                            0              0          0              0.375
17066596                             357                                   7.625                           0              0          0              0.375
17066646                             358                                   6.875                           0              0          0              0.375
17075894                             358                                   6.875                           0              0          0              0.375
17075902                             358                                    6.5                            0              0          0              0.375
17075907                             357                                     7                             0              0          0              0.375
17066692                             358                                   7.25                            0              0          0              0.375
17066697                             358                                   6.625                           0              0          0              0.375
17066707                             358                                   7.75                            0              0          0              0.375
17066730                             358                                   6.875                           0              0          0              0.375
17075466                             358                                   6.875                           0              0          0              0.375
17075490                             358                                   6.125                           0              0          0              0.375
17075507                             358                                    6.5                            0              0          0              0.375
17075520                             358                                    6.5                            0              0          0              0.375
17056096                             358                                    6.5                            0              0          0              0.375
17056098                             357                                   7.125                           0              0          0              0.375
17056114                             357                                   6.75                            0              0          0              0.375
17057607                             357                                     7                             0              0          0              0.375
17057641                             358                                   7.25                            0              0          0              0.375
17057719                             358                                   6.875                           0              0          0              0.375
17059511                             358                                   6.375                           0              0          0              0.375
17059542                             357                                   7.25                            0              0          0              0.375
17059557                             358                                     8                             0              0          0              0.375
17059632                             358                                   6.75                            0              0          0              0.375
17057826                             358                                   7.875                           0              0          0              0.375
17057845                             357                                    7.5                            0              0          0              0.375
17057847                             357                                   6.375                           0              0          0              0.375
17057986                             357                                   7.125                           0              0          0              0.375
17060596                             358                                    6.5                            0              0          0              0.375
17060612                             358                                   6.875                           0              0          0              0.375
17060682                             357                                    7.5                            0              0          0              0.375
17060684                             357                                    7.5                            0              0          0              0.375
17059237                             358                                    6.5                            0              0          0              0.375
17059285                             358                                   7.625                           0              0          0              0.375
17059331                             358                                   7.75                            0              0          0              0.375
17060866                             358                                     7                             0              0          0              0.375
17065161                             358                                   7.75                            0              0          0              0.375
17065177                             357                                    6.5                            0              0          0              0.375
17065187                             358                                   7.375                           0              0          0              0.375
17059342                             358                                   6.875                           0              0          0              0.375
17059434                             358                                   7.25                            0              0          0              0.375
17052199                             357                                   6.875                           0              0          0              0.375
17052211                             358                                   7.25                            0              0          0              0.375
17052257                             357                                   7.375                           0              0          0              0.375
17052282                             357                                   6.875                           0              0          0              0.375
17053291                             357                                   7.625                           0              0          0              0.375
17053356                             358                                   6.375                           0              0          0              0.375
17048258                             358                                    7.5                            0              0          0              0.375
17048262                             358                                   6.875                           0              0          0              0.375
17053406                             358                                   7.625                           0              0          0              0.375
17053422                             357                                    7.5                            0              0          0              0.375
17055589                             358                                   7.25                            0              0          0              0.375
17055606                             357                                   7.875                           0              0          0              0.375
17051806                             357                                     8                             0              0          0              0.375
17051842                             358                                   7.25                            0              0          0              0.375
17055653                             357                                   7.625                           0              0          0              0.375
17055661                             358                                   6.875                           0              0          0              0.375
17055691                             358                                   6.75                            0              0          0              0.375
17051950                             359                                   7.125                           0              0          0              0.375
17051961                             358                                   7.375                           0              0          0              0.375
17051963                             358                                   6.75                            0              0          0              0.375
17055728                             357                                   6.75                            0              0          0              0.375
17055746                             357                                   7.625                           0              0          0              0.375
17055803                             358                                   7.375                           0              0          0              0.375
17055880                             358                                   5.875                           0              0          0              0.375
17055939                             358                                   6.375                           0              0          0              0.375
17055940                             358                                   7.125                           0              0          0              0.375
17056000                             357                                   6.125                           0              0          0              0.375
17056044                             358                                   7.25                            0              0          0              0.375
17056049                             358                                     7                             0              0          0              0.375
17052054                             358                                   7.875                           0              0          0              0.375
17042493                             358                                   7.375                           0              0          0              0.375
17042520                             358                                     7                             0              0          0              0.375
17042532                             358                                     7                             0              0          0              0.375
17042548                             357                                   7.375                           0              0          0              0.375
17042568                             358                                   6.875                           0              0          0              0.375
17042780                             357                                   7.25                            0              0          0              0.375
17043808                             358                                     7                             0              0          0              0.375
17043841                             358                                   6.875                           0              0          0              0.375
17043844                             358                                     7                             0              0          0              0.375
17043878                             358                                   7.25                            0              0          0              0.375
17043902                             357                                   7.25                            0              0          0              0.375
17043990                             356                                    6.5                            0              0          0              0.375
17044098                             356                                   7.25                            0              0          0              0.375
17047931                             357                                   6.875                           0              0          0              0.375
17047939                             358                                   7.25                            0              0          0              0.375
17047947                             358                                    6.5                            0              0          0              0.375
17047949                             358                                   7.125                           0              0          0              0.375
17047960                             359                                   6.875                           0              0          0              0.375
17047997                             358                                   6.625                           0              0          0              0.375
17033716                             358                                   7.125                           0              0          0              0.375
17034479                             358                                   7.375                           0              0          0              0.375
17034508                             358                                   7.125                           0              0          0              0.375
17034515                             358                                   6.875                           0              0          0              0.375
17034630                             358                                   7.125                           0              0          0              0.375
17034654                             358                                     7                             0              0          0              0.375
17034660                             356                                   7.125                           0              0          0              0.375
17034862                             358                                    7.5                            0              0          0              0.375
17033329                             356                                   7.75                            0              0          0              0.375
17033347                             358                                     7                             0              0          0              0.375
17033409                             358                                    6.5                            0              0          0              0.375
17033185                             357                                   6.375                           0              0          0              0.375
17022126                             358                                   7.25                            0              0          0              0.375
17022135                             356                                   7.375                           0              0          0              0.375
17022176                             357                                     7                             0              0          0              0.375
17022233                             357                                   7.625                           0              0          0              0.375
17022253                             358                                     7                             0              0          0              0.375
17027631                             358                                   5.875                           0              0          0              0.375
17027667                             356                                   7.625                           0              0          0              0.375
17027672                             357                                    7.5                            0              0          0              0.375
17027724                             358                                    7.5                            0              0          0              0.375
17027752                             358                                   7.25                            0              0          0              0.375
17021953                             356                                    7.5                            0              0          0              0.375
17021976                             357                                   7.625                           0              0          0              0.375
17022006                             358                                    7.5                            0              0          0              0.375
17016509                             357                                    6.5                            0              0          0              0.375
17021090                             358                                   6.625                           0              0          0              0.375
17014917                             357                                     7                             0              0          0              0.375
17014922                             358                                   6.875                           0              0          0              0.375
17015113                             357                                   7.375                           0              0          0              0.375
17013546                             356                                   7.25                            0              0          0              0.375
17013691                             357                                   7.25                            0              0          0              0.375
17014840                             358                                   7.375                           0              0          0              0.375
17012925                             358                                   7.25                            0              0          0              0.375
17012887                             358                                   6.375                           0              0          0              0.375
17009200                             357                                   7.625                           0              0          0              0.375
17009303                             358                                   7.25                            0              0          0              0.375
17011001                             357                                   6.625                           0              0          0              0.375
16990160                             358                                   6.625                           0              0          0              0.375
16985239                             357                                   6.625                           0              0          0              0.375
16984785                             358                                     7                             0              0          0              0.375
16984846                             356                                   7.25                            0              0          0              0.375
16985110                             357                                     7                             0              0          0              0.375
16970657                             355                                   6.75                            0              0          0              0.375
16968500                             355                                    6.5                            0              0          0              0.375
16963116                             357                                     7                             0              0          0              0.375
16859071                             358                                   7.375                           0              0          0              0.375
16788433                             354                                   7.875                           0              0          0              0.375
16781342                             355                                   6.875                           0              0          0              0.375
17076078                             357                                   6.875                           0              0          0              0.375
17147217                             357                                   7.75                            0              0          0              0.375
17147225                             357                                   7.125                           0              0          0              0.375
17155137                             357                                   7.125                           0              0          0              0.375
17156324                             357                                    7.5                            0              0          0              0.375
17156339                             358                                   7.25                            0              0          0              0.375
17151756                             358                                   7.125                           0              0          0              0.375
17152881                             358                                     7                             0              0          0              0.375
17152960                             358                                     7                             0              0          0              0.375
17208228                             359                                   6.875                           0              0          0              0.375
17215053                             358                                   6.625                           0              0          0              0.375
17215710                             359                                   7.375                           0              0          0              0.375
17217973                             359                                    7.5                            0              0          0              0.375
17218901                             359                                   7.125                           0              0          0              0.375
17219541                             359                                   7.25                            0              0          0              0.375
17155839                             358                                   6.875                           0              0          0              0.375
17160252                             358                                   7.125                           0              0          0              0.375
17219571                             359                                   8.125                           0              0          0              0.375
17219615                             359                                   7.625                           0              0          0              0.375
17243204                             359                                     8                             0              0          0              0.375
17243244                             359                                   6.125                           0              0          0              0.375
17167325                             357                                   7.375                           0              0          0              0.375
17169183                             359                                    7.5                            0              0          0              0.375
17169193                             358                                   7.375                           0              0          0              0.375
17181977                             358                                   6.875                           0              0          0              0.375
17182028                             359                                   7.125                           0              0          0              0.375
17200942                             359                                   8.25                            0              0          0              0.375
17077126                             357                                    7.5                            0              0          0              0.375
17077186                             358                                   7.375                           0              0          0              0.375
17077310                             358                                   6.75                            0              0          0              0.375
17078215                             358                                    7.5                            0              0          0              0.375
17207557                             358                                   8.125                           0              0          0              0.375
17207558                             358                                   7.625                           0              0          0              0.375
17207560                             478                                    7.5                            0              0          0              0.375
17198207                             357                                   8.25                            0              0          0              0.25
17198209                             354                                   8.125                           0              0          0              0.25
17198213                             354                                   1.25                            0              0          0              0.25
17206551                             358                                    6.5                            0              0          0              0.375
17206560                             357                                   5.625                           0              0          0              0.375
17206590                             359                                   5.125                           0              0          0              0.375
17206630                             358                                   6.125                           0              0          0              0.375
17206661                             358                                   6.125                           0              0          0              0.375
17206680                             358                                     6                             0              0          0              0.375
17206689                             358                                   6.625                           0              0          0              0.375
17206759                             358                                   5.75                            0              0          0              0.375
17206765                             358                                   5.125                           0              0          0              0.375
17206799                             358                                     6                             0              0          0              0.375
17206811                             358                                    5.5                            0              0          0              0.375
17206812                             358                                    5.5                            0              0          0              0.375
17206833                             358                                   6.625                           0              0          0              0.375
17206842                             358                                   6.625                           0              0          0              0.375
17206903                             359                                   6.625                           0              0          0              0.375
17207543                             355                                   7.625                           0              0          0              0.375
17207544                             477                                   8.375                           0              0          0              0.375
17207547                             356                                   8.375                           0              0          0              0.375
17207548                             358                                   8.125                           0              0          0              0.375
17207551                             477                                   7.875                           0              0          0              0.375
17207552                             478                                   8.125                           0              0          0              0.375
17207554                             478                                    7.5                            0              0          0              0.375
17207555                             478                                   7.75                            0              0          0              0.375
17207556                             358                                   8.125                           0              0          0              0.375
17156380                             357                                   7.375                           0              0          0              0.375
17156354                             358                                   7.25                            0              0          0              0.375
17156355                             358                                   7.25                            0              0          0              0.375
17156356                             358                                     7                             0              0          0              0.375
17156314                             358                                     7                             0              0          0              0.375
17156315                             358                                     7                             0              0          0              0.375
17156316                             358                                    7.5                            0              0          0              0.375
17156320                             358                                    6.5                            0              0          0              0.375
17156321                             357                                   6.25                            0              0          0              0.375
17156323                             358                                    6.5                            0              0          0              0.375
17156328                             358                                   7.125                           0              0          0              0.375
17156329                             357                                    7.5                            0              0          0              0.375
17156330                             358                                   7.25                            0              0          0              0.375
17156332                             358                                   6.875                           0              0          0              0.375
17156333                             357                                   7.25                            0              0          0              0.375
17156334                             358                                   7.25                            0              0          0              0.375
17156336                             358                                   5.75                            0              0          0              0.375
17156337                             357                                   7.25                            0              0          0              0.375
17156338                             358                                   7.625                           0              0          0              0.375
17156342                             358                                   6.875                           0              0          0              0.375
17156343                             358                                    6.5                            0              0          0              0.375
17156344                             358                                   7.375                           0              0          0              0.375
17156345                             358                                   7.625                           0              0          0              0.375
17156347                             358                                   7.375                           0              0          0              0.375
17156348                             358                                   6.25                            0              0          0              0.375
17156349                             358                                   7.25                            0              0          0              0.375
17156350                             358                                   6.375                           0              0          0              0.375
17156351                             358                                   7.25                            0              0          0              0.375
17156352                             358                                   6.125                           0              0          0              0.375
17156353                             358                                   7.25                            0              0          0              0.375
17155130                             357                                     8                             0              0          0              0.375
17155132                             357                                   7.375                           0              0          0              0.375
17155134                             357                                     8                             0              0          0              0.375
17155135                             357                                   6.75                            0              0          0              0.375
17155136                             357                                   6.375                           0              0          0              0.375
17155138                             357                                   7.125                           0              0          0              0.375
17155141                             355                                     7                             0              0          0              0.375
17155142                             355                                   7.125                           0              0          0              0.375
17155144                             356                                    6.5                            0              0          0              0.375
17155145                             356                                   7.75                            0              0          0              0.375
17155146                             357                                   5.875                           0              0          0              0.375
17155149                             357                                   7.25                            0              0          0              0.375
17155150                             357                                     7                             0              0          0              0.375
17155151                             357                                     7                             0              0          0              0.375
17155152                             357                                   7.375                           0              0          0              0.375
17155122                             358                                   6.875                           0              0          0              0.375
17155124                             358                                   7.125                           0              0          0              0.375
17169143                             359                                   6.125                           0              0          0              0.375
17169180                             358                                     8                             0              0          0              0.375
17169239                             358                                   7.25                            0              0          0              0.375
17175614                             359                                   7.125                           0              0          0              0.375
17182025                             358                                   7.75                            0              0          0              0.375
17182730                             358                                   6.375                           0              0          0              0.375
17201827                             359                                    7.5                            0              0          0              0.375
17204013                             359                                   7.125                           0              0          0              0.375
17206127                             357                                   7.615                           0              0          0              0.375
16643252                             351                                   7.875                           0              0          0              0.375
16641426                             350                                   8.25                            0              0          0              0.375
16643243                             471                                   7.625                           0              0          0              0.375
16595679                             351                                   8.375                           0              0          0              0.375
16772806                             475                                   8.25                            0              0          0              0.375
16731186                             355                                   8.25                            0              0          0              0.375
16727961                             474                                   8.125                           0              0          0              0.375
17169026                             358                                   7.375                           0              0          0              0.375
17088231                             359                                    7.5                            0              0          0              0.375
17088214                             358                                   7.375                           0              0          0              0.375
17088218                             358                                   6.875                           0              0          0              0.375
17207455                             358                                     7                             0              0          0              0.375
17230574                             360                                    7.5                            0              0          0              0.375
17230575                             480                                   1.375                           0              0          0              0.375
17230579                             360                                    10                             0              0          0              0.375
17230606                             360                                    7.5                            0              0          0              0.375
17231367                             360                                   0.625                           0              0          0              0.375
17231420                             360                                     8                             0              0          0              0.375
17231472                             360                                   0.625                           0              0          0              0.375
17233962                             480                                   0.625                           0              0          0              0.375
17242789                             480                                   1.625                           0              0          0              0.375
17244068                             360                                   7.75                            0              0          0              0.375
17251471                             360                                   1.625                           0              0          0              0.375
17216766                             360                                   0.625                           0              0          0              0.375
17218477                             360                                   8.375                           0              0          0              0.375
17218491                             360                                   7.125                           0              0          0              0.375
17221541                             360                                    7.5                            0              0          0              0.375
17221543                             480                                   0.625                           0              0          0              0.375
17224178                             480                                   0.625                           0              0          0              0.375
17224222                             360                                   7.375                           0              0          0              0.375
17226402                             480                                   1.625                           0              0          0              0.375
17226446                             360                                   7.125                           0              0          0              0.375
17226547                             360                                   6.375                           0              0          0              0.375
17226554                             360                                   7.625                           0              0          0              0.375
17228688                             360                                     8                             0              0          0              0.375
17229520                             360                                   7.375                           0              0          0              0.375
17229552                             360                                   8.125                           0              0          0              0.375
17229590                             360                                    8.5                            0              0          0              0.375
17229942                             360                                   8.125                           0              0          0              0.375
17229981                             360                                    7.5                            0              0          0              0.375
17229877                             360                                    6.5                            0              0          0              0.375
17078159                             477                                   8.125                           0              0          0              0.375
17078388                             358                                   8.375                           0              0          0              0.375
17078472                             358                                   8.375                           0              0          0              0.375
17057829                             358                                   8.125                           0              0          0              0.375
17057950                             357                                   8.375                           0              0          0              0.375
17060567                             357                                   7.125                           0              0          0              0.375
17060583                             359                                   7.875                           0              0          0              0.375
17060587                             358                                   6.625                           0              0          0              0.375
17060640                             478                                   8.125                           0              0          0              0.375
17060711                             478                                     8                             0              0          0              0.375
17060740                             357                                   8.375                           0              0          0              0.375
17066725                             358                                   7.25                            0              0          0              0.375
17066741                             478                                   7.875                           0              0          0              0.375
17066758                             358                                   8.125                           0              0          0              0.375
17075410                             358                                     8                             0              0          0              0.375
17075632                             478                                   8.375                           0              0          0              0.375
17075652                             359                                   8.375                           0              0          0              0.375
17075830                             357                                   8.375                           0              0          0              0.375
17075969                             358                                   8.125                           0              0          0              0.375
17076906                             478                                   8.375                           0              0          0              0.375
17065335                             358                                    7.5                            0              0          0              0.375
17065449                             478                                   8.375                           0              0          0              0.375
17022234                             477                                   8.125                           0              0          0              0.375
17027692                             477                                    7.5                            0              0          0              0.375
17027782                             357                                     8                             0              0          0              0.375
17027783                             358                                   7.625                           0              0          0              0.375
17033417                             358                                   6.25                            0              0          0              0.375
17033576                             357                                   7.625                           0              0          0              0.375
17034500                             357                                   8.375                           0              0          0              0.375
17034703                             356                                    8.5                            0              0          0              0.375
17042691                             357                                   8.375                           0              0          0              0.375
17042766                             358                                   7.75                            0              0          0              0.375
17043815                             359                                   7.625                           0              0          0              0.375
17044061                             357                                   8.375                           0              0          0              0.375
17048109                             357                                   8.375                           0              0          0              0.375
17051847                             477                                   8.375                           0              0          0              0.375
17052246                             477                                   8.125                           0              0          0              0.375
17052252                             477                                   8.375                           0              0          0              0.375
17052263                             477                                   8.375                           0              0          0              0.375
17052285                             357                                   7.75                            0              0          0              0.375
17053387                             358                                   8.125                           0              0          0              0.375
17053404                             357                                   7.625                           0              0          0              0.375
17055616                             357                                     8                             0              0          0              0.375
17055751                             357                                   8.125                           0              0          0              0.375
17055937                             478                                   7.625                           0              0          0              0.375
17057518                             479                                   8.125                           0              0          0              0.375
17064720                             359                                   7.375                           0              0          0              0.375
17065885                             358                                   8.125                           0              0          0              0.375
17075164                             358                                   7.25                            0              0          0              0.375
17128153                             359                                     6                             0              0          0              0.375
17150132                             358                                   6.75                            0              0          0              0.375
17159921                             360                                   6.75                            0              0          0              0.375
17013862                             477                                   8.375                           0              0          0              0.375
17014717                             358                                     8                             0              0          0              0.375
17016349                             357                                   8.375                           0              0          0              0.375
17013639                             357                                   8.375                           0              0          0              0.375
17013665                             357                                   8.125                           0              0          0              0.375
17011362                             357                                   7.375                           0              0          0              0.375
17012759                             357                                   7.875                           0              0          0              0.375
17228080                             356                                    7.5                            0              0          0              0.375
17021468                             356                                    7.5                            0              0          0              0.375
17009074                             477                                   8.125                           0              0          0              0.375
17009141                             357                                   8.375                           0              0          0              0.375
17009256                             477                                   8.125                           0              0          0              0.375
17009307                             357                                   8.375                           0              0          0              0.375
17012969                             357                                   8.125                           0              0          0              0.375
16991707                             357                                   5.875                           0              0          0              0.375
17000173                             358                                     8                             0              0          0              0.375
17003361                             357                                     7                             0              0          0              0.375
17003540                             357                                   7.375                           0              0          0              0.375
16974209                             357                                   7.375                           0              0          0              0.375
17088789                             358                                   6.25                            0              0          0              0.375
17089129                             357                                     8                             0              0          0              0.375
17089291                             357                                   6.375                           0              0          0              0.375
17113465                             357                                   5.875                           0              0          0              0.375
17059620                             357                                   7.125                           0              0          0              0.375
17060611                             358                                    6.5                            0              0          0              0.375
17065329                             358                                     6                             0              0          0              0.375
17066504                             357                                   7.75                            0              0          0              0.375
17066510                             357                                   7.75                            0              0          0              0.375
16849549                             357                                     7                             0              0          0              0.375
17075459                             358                                   7.25                            0              0          0              0.375
17075515                             357                                    7.5                            0              0          0              0.375
17075955                             358                                   7.125                           0              0          0              0.375
17076863                             358                                     6                             0              0          0              0.375
17076935                             358                                   6.75                            0              0          0              0.375
17078983                             358                                   6.625                           0              0          0              0.375
17078988                             358                                   7.125                           0              0          0              0.375
17022122                             355                                   8.375                           0              0          0              0.375
17027898                             357                                     8                             0              0          0              0.375
17033579                             358                                   7.875                           0              0          0              0.375
17043931                             357                                    7.5                            0              0          0              0.375
17048314                             357                                   6.75                            0              0          0              0.375
17048362                             358                                   7.125                           0              0          0              0.375
17052203                             358                                   7.125                           0              0          0              0.375
17021881                             358                                    6.5                            0              0          0              0.375
17004746                             358                                   7.125                           0              0          0              0.375
17034633                             358                                   7.375                           0              0          0              0.375
17055610                             358                                   6.625                           0              0          0              0.375
17057925                             357                                     7                             0              0          0              0.375
17065247                             357                                   6.875                           0              0          0              0.375
17066512                             358                                   6.875                           0              0          0              0.375
17128604                             358                                     8                             0              0          0              0.375
17256716                             358                                   6.375                           0              0          0              0.375
17256720                             358                                   7.875                           0              0          0              0.375
17256724                             358                                   6.375                           0              0          0              0.375
17256717                             358                                    7.5                            0              0          0              0.375
17075245                             480                                   1.625                           0              0          0              0.375
17150112                             358                                   7.125                           0              0          0              0.375
17150150                             358                                    6.5                            0              0          0              0.375
17155372                             359                                   6.375                           0              0          0              0.375
17159925                             360                                   7.625                           0              0          0              0.375
17166599                             359                                   6.375                           0              0          0              0.375
17166495                             358                                   6.625                           0              0          0              0.375
17168517                             359                                   1.375                           0              0          0              0.375
17170676                             359                                   1.375                           0              0          0              0.375
17170687                             360                                   1.375                           0              0          0              0.375
17172200                             360                                   1.375                           0              0          0              0.375
17175189                             360                                   1.375                           0              0          0              0.375
17175196                             359                                   1.375                           0              0          0              0.375
17175237                             360                                   1.375                           0              0          0              0.375
17175239                             360                                   1.375                           0              0          0              0.375
17178446                             360                                   1.375                           0              0          0              0.375
17182346                             359                                     7                             0              0          0              0.375
17204101                             359                                   6.875                           0              0          0              0.375
17204203                             360                                   1.375                           0              0          0              0.375
17205820                             360                                   1.375                           0              0          0              0.375
17207083                             360                                   1.375                           0              0          0              0.375
17207826                             360                                   7.625                           0              0          0              0.375
17207748                             360                                   7.125                           0              0          0              0.375
17216735                             360                                   1.375                           0              0          0              0.375
17216616                             480                                   1.625                           0              0          0              0.375
17217718                             480                                   0.625                           0              0          0              0.375
17218510                             360                                   1.625                           0              0          0              0.375
17218392                             360                                   0.625                           0              0          0              0.375
17219156                             480                                   1.625                           0              0          0              0.375
17219204                             360                                    7.5                            0              0          0              0.375
17228633                             480                                   0.625                           0              0          0              0.375
17229492                             360                                   7.625                           0              0          0              0.375
17229391                             360                                   0.625                           0              0          0              0.375
17229585                             480                                   0.625                           0              0          0              0.375
17229980                             360                                   7.75                            0              0          0              0.375
17230051                             360                                   7.375                           0              0          0              0.375
17230524                             360                                   1.375                           0              0          0              0.375
17230645                             360                                    7.5                            0              0          0              0.375
17230652                             360                                    6.5                            0              0          0              0.375
17230658                             360                                    7.5                            0              0          0              0.375
17231410                             360                                   7.125                           0              0          0              0.375
17233975                             480                                   0.625                           0              0          0              0.375
17233983                             480                                   0.625                           0              0          0              0.375
17234009                             360                                   7.75                            0              0          0              0.375
17234028                             360                                   7.625                           0              0          0              0.375
17242923                             360                                   8.125                           0              0          0              0.375
17243979                             360                                   1.625                           0              0          0              0.375
17244385                             360                                   7.625                           0              0          0              0.375
17244350                             360                                   6.75                            0              0          0              0.375
17244503                             360                                   0.625                           0              0          0              0.375
17244519                             360                                   7.125                           0              0          0              0.375
17245915                             360                                   7.625                           0              0          0              0.375
17246600                             360                                   0.625                           0              0          0              0.375
17247456                             360                                   7.875                           0              0          0              0.375
17247540                             360                                   1.625                           0              0          0              0.375
17251424                             360                                   2.375                           0              0          0              0.375
17252654                             360                                   0.625                           0              0          0              0.375
17133004                             358                                   7.125                           0              0          0              0.375
17133095                             357                                    6.5                            0              0          0              0.375
17133115                             358                                   6.625                           0              0          0              0.375
17146236                             358                                   7.375                           0              0          0              0.375
17153013                             358                                    6.5                            0              0          0              0.375
17153017                             358                                    6.5                            0              0          0              0.375
17153028                             358                                   7.375                           0              0          0              0.375
17154661                             358                                    6.5                            0              0          0              0.375
17155862                             359                                   6.625                           0              0          0              0.375
17155885                             359                                   6.625                           0              0          0              0.375
17160263                             359                                   7.25                            0              0          0              0.375
17167354                             359                                   6.625                           0              0          0              0.375
17169017                             358                                   7.375                           0              0          0              0.375
17171564                             358                                   7.25                            0              0          0              0.375
17175579                             358                                     8                             0              0          0              0.375
17181968                             359                                   6.125                           0              0          0              0.375
17182752                             359                                    7.5                            0              0          0              0.375
17201800                             358                                   6.25                            0              0          0              0.375
17202128                             359                                   8.25                            0              0          0              0.375
17203881                             358                                   5.75                            0              0          0              0.375
17203916                             359                                   7.875                           0              0          0              0.375
17219613                             359                                   7.25                            0              0          0              0.375
17155125                             357                                    8.5                            0              0          0              0.375
17156318                             357                                   6.625                           0              0          0              0.375
17156319                             358                                    6.5                            0              0          0              0.375
17156326                             358                                   7.25                            0              0          0              0.375
17198188                             357                                     7                             0              0          0              0.25
17198919                             358                                   5.875                           0              0          0              0.375
17202557                             358                                   6.875                           0              0          0              0.375
17206465                             358                                   6.375                           0              0          0              0.375
17206481                             358                                    6.5                            0              0          0              0.375
17206537                             358                                    6.5                            0              0          0              0.375
17206565                             358                                   6.375                           0              0          0              0.375
17206588                             358                                    6.5                            0              0          0              0.375
17206591                             358                                   6.25                            0              0          0              0.375
17206606                             357                                   6.25                            0              0          0              0.375
17206623                             358                                   5.75                            0              0          0              0.375
17206624                             358                                    6.5                            0              0          0              0.375
17206627                             358                                   6.25                            0              0          0              0.375
17206632                             358                                     6                             0              0          0              0.375
17206645                             358                                   6.125                           0              0          0              0.375
17206657                             358                                   5.25                            0              0          0              0.375
17206727                             358                                   6.25                            0              0          0              0.375
17206728                             358                                   5.125                           0              0          0              0.375
17206745                             358                                   6.125                           0              0          0              0.375
17206807                             358                                   6.125                           0              0          0              0.375
17206820                             358                                    6.5                            0              0          0              0.375
17206826                             358                                   6.375                           0              0          0              0.375
17206834                             358                                   6.375                           0              0          0              0.375
17215744                             358                                   7.125                           0              0          0              0.375
17230312                             359                                   6.75                            0              0          0              0.375
17230316                             359                                   7.125                           0              0          0              0.375
17230320                             359                                   7.75                            0              0          0              0.375
17057201                             359                                   8.375                           0              0          0              0.375
17058877                             358                                     7                             0              0          0              0.375
17058912                             358                                   1.375                           0              0          0              0.375
17058967                             358                                   1.375                           0              0          0              0.375
17060402                             359                                   7.25                            0              0          0              0.375
17060420                             358                                   1.375                           0              0          0              0.375
17057110                             358                                   1.375                           0              0          0              0.375
17051498                             358                                   6.875                           0              0          0              0.375
17051695                             358                                   1.375                           0              0          0              0.375
17047778                             358                                   1.375                           0              0          0              0.375
17052884                             358                                   1.375                           0              0          0              0.375
17054946                             358                                   1.375                           0              0          0              0.375
17054950                             358                                   1.375                           0              0          0              0.375
17047828                             359                                     7                             0              0          0              0.375
17041642                             358                                   6.625                           0              0          0              0.375
17043462                             359                                   7.375                           0              0          0              0.375
15904934                             342                                   8.125                           0              0          0              0.375
15662895                             458                                   8.125                           0              0          0              0.375
16610344                             351                                     8                             0              0          0              0.375
16641650                             351                                   7.729                           0              0          0              0.375
16641748                             472                                   8.125                           0              0          0              0.375
16667575                             352                                     8                             0              0          0              0.375
16667544                             472                                   8.104                           0              0          0              0.375
16675150                             352                                   7.875                           0              0          0              0.375
16667579                             352                                   8.125                           0              0          0              0.375
16691647                             352                                   8.125                           0              0          0              0.375
16691676                             352                                   7.625                           0              0          0              0.375
16691691                             352                                   8.125                           0              0          0              0.375
16691696                             350                                   7.854                           0              0          0              0.375
16724237                             353                                   8.25                            0              0          0              0.375
16707299                             353                                   8.125                           0              0          0              0.375
16707260                             473                                   8.104                           0              0          0              0.375
16710299                             353                                     8                             0              0          0              0.375
16724244                             473                                     8                             0              0          0              0.375
16784515                             353                                   8.125                           0              0          0              0.375
16710326                             353                                   8.125                           0              0          0              0.375
16732173                             473                                   8.125                           0              0          0              0.375
16732200                             353                                   8.125                           0              0          0              0.375
16814867                             354                                   8.125                           0              0          0              0.375
16814869                             354                                   8.125                           0              0          0              0.375
17028127                             476                                   7.25                            0              0          0              0.375
16633078                             352                                     8                             0              0          0              0.375
16646639                             353                                   8.125                           0              0          0              0.375
16646713                             472                                   8.25                            0              0          0              0.375
16648326                             472                                   8.375                           0              0          0              0.375
16656850                             352                                   8.125                           0              0          0              0.375
16658476                             353                                   8.375                           0              0          0              0.375
16662029                             353                                   8.125                           0              0          0              0.375
16662603                             473                                   8.125                           0              0          0              0.375
16664380                             472                                   8.375                           0              0          0              0.375
16665931                             352                                   8.375                           0              0          0              0.375
16543955                             471                                   8.375                           0              0          0              0.375
16597526                             472                                   8.125                           0              0          0              0.375
16680356                             354                                   8.25                            0              0          0              0.375
16681621                             354                                   8.375                           0              0          0              0.375
16681635                             353                                   8.125                           0              0          0              0.375
16684047                             473                                   8.375                           0              0          0              0.375
16684188                             473                                   8.375                           0              0          0              0.375
16684856                             473                                   8.375                           0              0          0              0.375
16692135                             473                                   8.375                           0              0          0              0.375
16692686                             354                                   8.375                           0              0          0              0.375




--------------------------------------------------------------------------------




LOAN_SEQ                           CURRENT_GROSS_COUPON                                       CITY1                               STATE          ZIP_CODE
17169246                                   6.5                                               El Monte                              CA              91732
17088778                                   8.25                                              Adelanto                              CA              92301
17128755                                   7.5                                               Lynwood                               CA              90262
17206094                                  8.375                                            Lehigh Acres                            FL              33972
16662111                                   7.25                                              Aventura                              FL              33180
17066358                                  6.875                                               PEORIA                               AZ              85383
17167260                                  7.125                                              La Mesa                               CA              91941
17182716                                  6.875                                            HYATTSVILLE                             MD              20784
16851936                                   8.75                                             Carmichael                             CA              95608
16852021                                   9.95                                              Everett                               WA              98208
16852138                                  8.375                                               Carson                               CA              90745
16852941                                  8.375                                             Mount Dora                             FL              32757
16853029                                    8                                                 KELSO                                WA              98626
16849503                                   8.75                                             PITTSBURG                              CA              94565
16849219                                   8.5                                                ORANGE                               CA              92869
16849148                                   8.75                                             SKY FOREST                             CA              92385
16307873                                  8.375                                            Los Angeles                             CA              90003
16693070                                   7.75                                              Arcadia                               CA              91006
16721656                                  8.125                                            San Antonio                             TX              78254
16847923                                   8.5                                             San Leandro                             CA              94577
16844699                                   8.5                                              Sacramento                             CA              95815
16839822                                   8.5                                              Inglewood                              CA              90305
16840195                                  8.375                                                Kent                                WA              98031
16840202                                   8.5                                                Tucson                               AZ              85737
16835951                                   8.75                                               Miami                                FL              33138
16838575                                   8.5                                               Murrieta                              CA              92563
16839122                                   8.75                                          West Hills Area                           CA              91307
16832765                                  8.375                                            LOS ANGELES                             CA              90031
16833003                                   8.5                                             Los Angeles                             CA              90005
16833185                                   8.5                                               Gilbert                               AZ              85234
16835574                                   8.75                                          Lake Havasu City                          AZ              86406
17001953                                  7.625                                             OLIVEHURST                             CA              95961
16823749                                   8.25                                           San Bernardino                           CA              92404
16824420                                  8.625                                             San Diego                              CA              92105
16806967                                  8.125                                              Lakewood                              WA              98499
16807164                                  8.625                                             Las Vegas                              NV              89103
16807206                                   8.75                                              CHANDLER                              AZ              85249
16807249                                   8.5                                             Delray Beach                            FL              33483
16809484                                   8.5                                              Las Vegas                              NV              89148
16809562                                   8.5                                              Santa Ana                              CA              92703
16809612                                  8.375                                            Penn Valley                             CA              95946
16813615                                   8.5                                             Myrtle Beach                            SC              29577
16813776                                   8.75                                             Henderson                              NV              89014
16813951                                   8.5                                                Tacoma                               WA              98445
16814097                                   8.75                                            North Miami                             FL              33181
16788597                                   8.75                                              Lynnwood                              WA              98087
16788879                                  8.375                                              Chicago                               IL              60630
16790563                                   8.75                                              Highland                              CA              92346
16790663                                   8.5                                              Burlingame                             CA              94010
16790789                                   8.75                                              Modesto                               CA              95351
16790847                                  8.125                                            Albuquerque                             NM              87120
16791201                                   8.75                                             LAS VEGAS                              NV              89113
16798780                                   8.25                                             Foresthill                             CA              95631
16798937                                    8                                                Richmond                              VA              23225
16801927                                  8.125                                             Sacramento                             CA              95823
16781406                                    8                                                 Fresno                               CA              93726
16784719                                  8.375                                               Nipomo                               CA              93444
16788403                                  8.625                                            Saint Joseph                            MI              49085
16781067                                  7.625                                               Ocean                                NJ              7712
16776884                                  8.875                                             Janesville                             CA              96114
16776995                                  8.125                                           Silver Spring                            MD              20904
16777035                                   8.75                                           Cathedral City                           CA              92234
16777067                                   8.75                                             MILWAUKIE                              OR              97222
16778694                                   8.75                                           Columbia Falls                           MT              59912
16778815                                   8.75                                             ANCHORAGE                              AK              99516
16771872                                   8.75                                               Nipomo                               CA              93444
16772581                                    8                                               Riverview                              FL              33569
16768175                                   8.5                                             Canoga Park                             CA              91303
16770811                                   8.75                                              Le Grand                              CA              95333
16732067                                   8.5                                               Santa Fe                              NM              87507
16767968                                  8.375                                             Kissimmee                              FL              34741
16729685                                   8.75                                              Waipahu                               HI              96797
16729418                                  8.375                                             El Centro                              CA              92243
16729589                                  8.625                                             Englewood                              FL              34224
16729599                                  8.125                                           West Palm Bch                            FL              33409
16728864                                   8.75                                               Corona                               CA              92883
16728881                                   8.5                                             Los Angeles                             CA              90006
16728772                                   8.25                                             Las Vegas                              NV              89147
16728363                                   8.25                                            San Clemente                            CA              92673
16718862                                  8.125                                            GARDEN CITY                             SC              29576
16717397                                   8.5                                              Las Vegas                              NV              89104
16713731                                   8.95                                          West Palm Beach                           FL              33407
16713928                                   8.5                                              Sacramento                             CA              95827
16710981                                  8.625                                            Jacksonville                            FL              32211
16697687                                   8.5                                               Valrico                               FL              33594
16685342                                   8.75                                             SAN DIEGO                              CA              92114
17146127                                  7.375                                           NATIONAL CITY                            CA              91950
17255600                                   1.75                                              SAN JOSE                              CA              95135
17255623                                   1.75                                             CUPERTINO                              CA              95014
17255612                                   2.75                                          NORTH HOLLYWOOD                           CA              91606
17256771                                   1.75                                              SAN JOSE                              CA              95135
17256743                                   1.75                                              SAN JOSE                              CA              95135
17264492                                   1.75                                              SARATOGA                              CA              95070
17256821                                  2.125                                            WINDSOR MILL                            MD              21244
17058659                                    9                                                SAN JOSE                              CA              95123
17028155                                   8.5                                               DEFIANCE                              MO              63341
16564205                                   7.5                                            San Bernardino                           CA              92405
17230602                                  7.875                                             Sacramento                             CA              95814
17032622                                  7.375                                               Ramona                               CA              92065
17027426                                   7.5                                                McLean                               VA              22101
17016240                                   1.75                                               Lomita                               CA              90717
17020891                                   1.75                                              San Jose                              CA              95148
17014498                                   1.75                                              San Jose                              CA              95129
16997869                                   6.75                                              Carlsbad                              CA              92009
17001469                                   8.5                                            Spokane Valley                           WA              99037
16852456                                   7.75                                             IRVINGTON                              NJ              71112
17147252                                   7.75                                           PEMBROKE PINES                           FL              33029
17089409                                   7.5                                             SUTTER CREEK                            CA              95685
17089428                                  8.125                                            LOS ANGELES                             CA              90011
17076084                                   7.75                                              PHOENIX                               AZ              85037
17076085                                    8                                                 NORCO                                CA              92860
17076086                                  7.875                                               LAUREL                               MD              20724
17076088                                   8.25                                              BURBANK                               CA              91506
17076089                                  8.375                                            LOS ANGELES                             CA              91344
17076091                                   7.75                                            QUARTZ HILL                             CA              93536
17076045                                  7.875                                              DANBURY                               CT              6810
17076046                                  8.125                                           BONITA SPRINGS                           FL              34135
17076048                                   7.75                                             ELIZABETH                              NJ              7202
17076049                                  8.125                                               LORTON                               VA              22079
17076050                                  7.875                                              VALRICO                               FL              33594
17076051                                  7.625                                             ELLENWOOD                              GA              30294
17076053                                  7.875                                               BOWIE                                MD              20716
17076056                                    7                                              COLLEGE PARK                            GA              30349
17076060                                   7.75                                          NEW PORT RICHEY                           FL              34654
17076061                                  7.125                                             VILLA RICA                             GA              30180
17076064                                   7.5                                              LA PUENTE                              CA              91746
17076068                                  8.125                                     LOS ANGELES (WILMINGTON A                      CA              90744
17076069                                  7.625                                            SANTA MARIA                             CA              93455
17076071                                  7.375                                              MANTECA                               CA              95336
17076073                                  7.625                                            CHULA VISTA                             CA              91910
17076074                                   7.75                                             RIVERSIDE                              CA              92507
17076075                                  7.875                                             SANTA ROSA                             CA              95401
17076076                                  8.375                                            CHULA VISTA                             CA              91910
17076077                                  6.625                                            CHULA VISTA                             CA              91915
17076081                                   7.5                                              OCEANSIDE                              CA              92056
17076083                                  7.875                                          NORTH HOLLYWOOD                           CA              91605
17243389                                   7.5                                               KAHULUI                               HI              96732
17246147                                  7.375                                              Sapphire                              NC              28774
17246154                                  7.625                                              Sapphire                              NC              28774
17238821                                   7.5                                             LAKE FOREST                             CA              92630
17238830                                  7.625                                            Chevy Chase                             MD              20815
17243209                                   7.5                                            AMERICAN FORK                            UT              84003
17243213                                  7.125                                             BRENTWOOD                              CA              94513
17243218                                  6.625                                              Portland                              OR              97230
17243227                                  6.875                                               TUCSON                               AZ              85741
17229010                                   8.5                                               NO PORT                               FL              34286
17230220                                  6.375                                           NEWPORT BEACH                            CA              92660
17230246                                  8.375                                              LATHROP                               CA              95330
17230296                                   6.5                                             SIMI VALLEY                             CA              93065
17231112                                  7.375                                            Los Angeles                             CA              91364
17217945                                  8.375                                             SUN RIVER                              OR              97707
17217976                                  7.875                                              BUCKEYE                               AZ              85396
17218912                                  8.375                                              LONGVIEW                              WA              98632
17218929                                   8.5                                                LEHIGH                               FL              33936
17218954                                  8.375                                             SOUTH GATE                             CA              90280
17218962                                   7.25                                            NORTH HILLS                             CA              91343
17218970                                   8.5                                            MORENO VALLEY                            CA              92551
17219524                                    7                                                 Norco                                CA              92860
17219531                                   8.5                                              ENGLEWOOD                              FL              34224
17219583                                  6.375                                            HARBOR CITY                             CA              90710
17221815                                  7.875                                            Los Angeles                             CA              91325
17224437                                  6.375                                             Hollywood                              FL              33024
17224440                                  6.875                                              ANTIOCH                               CA              94509
17226593                                    7                                                ALAMEDA                               CA              94502
17226639                                   8.25                                            LEHIGH ACRES                            FL              33972
17228913                                   8.25                                               LEHIGH                               FL              33972
17208358                                  6.875                                             Pleasanton                             CA              94588
17214372                                  7.125                                              Pahrump                               NV              89048
17214379                                  7.875                                             Riverside                              CA              92508
17215697                                   8.25                                             Hagerstown                             MD              21742
17215720                                   7.25                                            Carson City                             NV              89705
17215721                                   7.25                                               ORANGE                               CA              92868
17217066                                  7.375                                              Danville                              CA              94506
17217067                                  6.875                                              CONCORD                               CA              94519
17217068                                  7.625                                             LAS VEGAS                              NV              89120
17217069                                  6.875                                             CAMARILLO                              CA              93010
17217076                                   7.5                                             Walnut Creek                            CA              94596
17217859                                    8                                                 Folsom                               CA              95630
17217872                                   8.25                                            LEHIGH ACRES                            FL              33972
17217874                                  7.375                                               Chino                                CA              91710
17217875                                  7.375                                            LOS ANGELES                             CA              90022
17217877                                   7.75                                              Fontana                               CA              92335
17217898                                  7.875                                               OXNARD                               CA              93033
17207389                                   7.5                                              San Diego                              CA              92114
17207453                                  7.625                                             CLEARWATER                             FL              33761
17208224                                  6.875                                             HOLLYWOOD                              FL              33027
17204069                                  8.625                                            LOS ANGELES                             CA              90302
17206062                                  7.625                                              LATHROP                               CA              95330
17206067                                  7.875                                              NORWALK                               CT              6854
17206091                                  6.875                                           DEVORE HEIGHTS                           CA              92407
17206116                                  6.625                                             NORTH BEND                             OR              97459
17206117                                   7.5                                              LONG BEACH                             CA              90802
17206138                                  7.625                                             LAS VEGAS                              NV              89142
17054910                                   8.75                                              Oakland                               CA              94605
17057147                                    1                                              Palm Harbor                             FL              34683
17060413                                   8.5                                            Moreno Valley                            CA              92557
17206933                                   6.5                                             SHERMAN OAKS                            CA              91423
17206934                                   6.5                                               LAKEWOOD                              CA              90713
17206787                                  6.875                                              LAHAINA                               HI              96761
17206883                                  6.375                                               HOOVER                               AL              35244
17206463                                   6.75                                              BIG SKY                               MT              59716
17206712                                  6.375                                           SURFSIDE BEACH                           SC              29575
17206717                                  6.375                                             SAINT PAUL                             MN              55105
17206802                                   6.75                                              SANTA FE                              NM              87507
17206721                                   6.5                                                MIAMI                                FL              33196
17205671                                  7.375                                            Watsonville                             CA              95076
17206483                                  6.375                                               ENCINO                               CA              91436
17206816                                  6.125                                              BEAUFORT                              SC              29902
17206577                                   6.75                                            LAKE GEORGE                             NY              12845
17249964                                    1                                              KANSAS CITY                             MO              64158
17206583                                  6.875                                             WASHINGTON                             DC              20002
17206755                                   6.5                                             FOREST GROVE                            OR              97116
17214780                                  7.625                                                Mesa                                AZ              85207
17202688                                    8                                                 Austin                               TX              78704
17231282                                    2                                                Anaheim                               CA              92807
17159819                                   1.75                                             Palo Alto                              CA              94306
17234040                                  8.375                                               Loomis                               CA              95650
17206501                                  7.125                                              BIG SKY                               MT              59716
17206611                                   6.5                                             CHERRY HILL                             NJ              8002
17052772                                   8.75                                           Moreno Valley                            CA              92553
17027352                                   8.75                                             Pittsburg                              CA              94565
17027470                                   8.25                                             Vacaville                              CA              95688
17032787                                   8.5                                               Edwards                               CO              81632
17032880                                  8.625                                               Vista                                CA              92083
17034393                                   8.5                                            San Bernardino                           CA              92401
17042911                                   8.5                                              SAN RAFAEL                             CA              94903
17042935                                   7.5                                                Folsom                               CA              95630
17043248                                   8.5                                               Fremont                               CA              94536
17047905                                  8.375                                              La Habra                              CA              90631
17016232                                   8.5                                               San Jose                              CA              95121
17016241                                   8.5                                           Huntington Beach                          CA              92648
17020890                                   8.5                                              San Bruno                              CA              94066
17020371                                   8.5                                               Phoenix                               AZ              85007
17020980                                   8.5                                               Richmond                              CA              94804
17013410                                  8.125                                               Peoria                               AZ              85383
17012446                                   8.5                                               SOLVANG                               CA              93463
17012476                                   8.25                                             Riverside                              CA              92585
17013319                                  8.125                                             Sacramento                             CA              95841
17004586                                   8.5                                             SOLANA BEACH                            CA              92075
17001407                                   8.5                                             Lake Forest                             IL              60045
17003025                                   8.5                                            Newport Beach                            CA              92660
17004434                                   8.5                                            Cathedral City                           CA              92234
17004481                                  8.375                                            Victorville                             CA              92395
16997787                                   8.25                                               Tampa                                FL              33610
17001505                                   8.5                                               Petaluma                              CA              94954
16994865                                   8.5                                                 Napa                                CA              94559
16994557                                   8.5                                             LAKE FOREST                             IL              60045
16994560                                   8.5                                              Lake Bluff                             IL              60044
16994928                                   8.5                                            Laguna Niguel                            CA              92677
16991110                                   8.5                                                Irvine                               CA              92614
16994803                                   8.5                                               Tiburon                               CA              94920
16852581                                   8.5                                           Stevenson Ranch                           CA              91381
16845463                                   8.25                                          University Place                          WA              98466
16847423                                   8.5                                               Vallejo                               CA              94591
16848795                                  8.625                                               Graham                               WA              98338
16851495                                  8.625                                              Stockton                              CA              95204
16839509                                  8.625                                            Los Angeles                             CA              90063
16832615                                   8.5                                               Cranston                              RI              2910
17228103                                   6.5                                             LOS ANGELES                             CA              91335
17228104                                   7.5                                              MORRISTOWN                             NJ              7960
17228105                                   7.28                                             WASHINGTON                             UT              84780
17228108                                  7.605                                             KEY LARGO                              FL              33037
17228109                                   9.55                                     LOS ANGELES WOODLAND HILL                      CA              91364
17228110                                    7                                                 PERRIS                               CA              92571
17228114                                  7.825                                             HOMESTEAD                              FL              33032
17228115                                   6.95                                             ORANGEVALE                             CA              95662
17228116                                   8.29                                              VALLEJO                               CA              94590
17228117                                    8                                               WASHINGTON                             DC              20019
17228118                                   8.5                                                MIAMI                                FL              33130
17228119                                  7.875                                               TACOMA                               WA              98408
17228120                                   7.8                                            POMPANO BEACH                            FL              33068
17228121                                  7.125                                              KAPOLEI                               HI              96707
17228122                                   6.55                                            CHULA VISTA                             CA              91915
17228124                                   7.25                                               RIALTO                               CA              92377
17228125                                   6.99                                             LA PUENTE                              CA              91744
17228126                                   6.75                                              BURBANK                               CA              91504
17228128                                  7.875                                             MOSS BEACH                             CA              94038
17228129                                   6.25                                              LINCOLN                               CA              95648
17228130                                   7.28                                           SURFSIDE BEACH                           SC              29575
17228131                                  7.775                                              ORLANDO                               FL              32811
17228132                                  7.915                                            LOS ANGELES                             CA              90001
17228133                                  7.125                                            GARDEN GROVE                            CA              92841
17228134                                   8.2                                                TRACY                                CA              95376
17228135                                   7.03                                               MONROE                               NC              28110
17228136                                   7.25                                             WELLINGTON                             FL              33414
17228137                                   6.99                                               POMONA                               CA              91768
17228139                                   7.03                                              DELTONA                               FL              32738
17228140                                   6.99                                         DESERT HOT SPRINGS                         CA              92240
17228141                                   6.95                                             HOLLISTER                              CA              95023
17228142                                   8.3                                               ORLANDO                               FL              32819
17228143                                   8.67                                            MIAMI LAKES                             FL              33018
17228144                                   5.75                                                COBB                                CA              95426
17228145                                   7.95                                              SALINAS                               CA              93905
17228146                                   7.95                                               MARINA                               CA              93933
17228147                                   7.75                                             HOMESTEAD                              FL              33032
17228148                                   7.75                                           MORENO VALLEY                            CA              92553
17228149                                   7.99                                             LAS VEGAS                              NV              89109
17228150                                   8.25                                            WOODINVILLLE                            WA              98077
17228151                                   7.25                                              MURRIETA                              CA              92562
17228152                                   6.55                                              ANAHEIM                               CA              92804
17228153                                   8.6                                               PHOENIX                               AZ              85019
17228154                                   7.25                                              HAYWARD                               CA              94545
17228156                                   9.67                                               MIAMI                                FL              33127
17228157                                    7                                             COCONUT CREEK                            FL              33073
17228158                                   6.5                                               SALINAS                               CA              93905
17228160                                  9.375                                               MIAMI                                FL              33183
17228161                                   6.75                                           BEVERLY HILLS                            CA              90212
17228162                                  8.375                                              WHITTIER                              CA              90606
17228163                                  5.875                                            COVINA AREA                             CA              91722
17228164                                   6.99                                                HILO                                HI              96720
17228165                                   7.5                                            BOYNTON BEACH                            FL              33436
17228166                                  7.125                                             SACRAMENTO                             CA              95829
17228167                                   8.54                                              BROOKLYN                              NY              11212
17228168                                   6.8                                                DINUBA                               CA              93618
17228169                                   5.99                                              STOCKTON                              CA              95207
17228170                                    7                                                STOCKTON                              CA              95207
17228171                                  7.875                                              STAMFORD                              CT              6902
17228173                                   6.75                                           MERCER ISLAND                            WA              98040
17228174                                   8.2                                               FAIRFAX                               VA              22033
17228175                                  7.875                                               RENTON                               WA              98058
17228176                                  8.014                                             EWA BEACH                              HI              96706
17228177                                   6.06                                              KILAUEA                               HI              96754
17228178                                   8.2                                              SANTA ANA                              CA              92701
17228098                                   6.25                                          RANCHO CUCAMONGA                          CA              91730
17228099                                  7.625                                              LAKESIDE                              CA              92040
17228101                                  7.375                                              FREMONT                               CA              94555
17228102                                  7.625                                               CORONA                               CA              92881
17228094                                   8.5                                              SACRAMENTO                             CA              95843
17228095                                  7.375                                              BEAUMONT                              CA              92223
17228096                                   7.25                                              PALMDALE                              CA              93552
17228097                                    9                                               LAS VEGAS                              NV              89135
17228082                                  7.625                                               POMONA                               CA              91768
17228083                                   7.14                                               CARSON                               CA              90745
17228084                                   7.25                                             RIVERSIDE                              CA              92504
17228085                                  7.375                                              ARTESIA                               CA              90701
17228078                                  8.875                                              FONTANA                               CA              92336
17228079                                  6.875                                          RANCHO CUCAMONGA                          CA              91737
17228081                                  7.375                                            BAKERSFIELD                             CA              93313
17228070                                   7.25                                               MALIBU                               CA              90265
17228071                                   6.5                                               SUN CITY                              AZ              85351
17228072                                   7.75                                            SAN JACINTO                             CA              92583
17228073                                   8.5                                             LOCUST GROVE                            VA              22508
17228074                                   7.75                                           CATHEDRAL CITY                           CA              92234
17228075                                   6.75                                          WEST HILLS AREA                           CA              91307
17228076                                   7.75                                               RIALTO                               CA              92377
17228077                                   6.5                                               PARADISE                              CA              95969
17228056                                  8.875                                              LAKEWOOD                              CA              90715
17228057                                   8.5                                         SAN JUAN CAPISTRANO                         CA              92675
17228058                                  7.125                                             HOLLYWOOD                              FL              33019
17228061                                   8.2                                             LEMON GROVE                             CA              91945
17228063                                  8.125                                             LONG BEACH                             CA              90802
17228064                                  6.875                                              MURRIETA                              CA              92563
17228065                                  7.875                                              COMPTON                               CA              90220
17228066                                   8.99                                         SUNNY ISLES BEACH                          FL              33160
17228067                                  8.125                                              TORRANCE                              CA              90501
17228068                                   8.5                                              HOLLYWOOD                              FL              33019
17228069                                   6.75                                             LONG BEACH                             CA              90803
17228051                                   7.5                                           HUNTINGTON BEACH                          CA              92646
17228053                                   7.75                                              MODESTO                               CA              95358
17228054                                   7.55                                             SANTA ANA                              CA              92707
17228055                                    8                                            NORTH LAS VEGAS                           NV              89084
16323859                                   7.75                                              Ellenton                              FL              34222
17228046                                  7.125                                               SONOMA                               CA              95476
17228047                                   8.5                                            MORENO VALLEY                            CA              92557
17228048                                  8.125                                           IMPERIAL BEACH                           CA              91932
17228049                                    7                                              LOS ANGELES                             CA              90023
17256831                                    1                                             BULLHEAD CITY                            AZ              86442
17256734                                    8                                               JAMESTOWN                              ND              58401
17256799                                  8.125                                            NEWPORT NEWS                            VA              23607
17028137                                  8.375                                              SOMERSET                              NJ              8873
17028165                                    9                                                TRENTON                               SC              29847
17028144                                  8.375                                              LINVILLE                              NC              28646
17028140                                  8.154                                              BETHESDA                              MD              20816
17028170                                  8.625                                          WEST PALM BEACH                           FL              33407
17058646                                  8.654                                             HAUPPAUGE                              NY              11788
17028179                                    8                                               EXCELSIOR                              MN              55331
17028187                                  8.154                                             ANNAPOLIS                              MD              21401
17058666                                   8.75                                             SAN RAMON                              CA              94582
17058662                                    9                                                OAKLAND                               CA              94605
17256729                                  8.625                                           MISSION VIEJO                            CA              92691
17255635                                  8.654                                             GOLD RIVER                             CA              95670
17255601                                    2                                                MIRAMAR                               FL              33023
17255639                                  8.625                                           WESLEY CHAPEL                            FL              33543
17255630                                   8.5                                                BURIEN                               WA              98166
17255602                                  8.375                                           BOYNTON BEACH                            FL              33435
17255606                                   8.25                                           NICHOLASVILLE                            KY              40356
17255611                                   7.75                                              REDLANDS                              CA              92373
17255638                                  8.654                                               MIAMI                                FL              33169
17255629                                   8.75                                              SURPRISE                              AZ              85379
17255633                                   7.5                                               HOUSTON                               TX              77008
17255622                                  8.625                                             ST. CLOUD                              FL              34771
17255604                                  8.654                                               MIAMI                                FL              33143
17255647                                  8.625                                               HIGLEY                               AZ              85236
17256747                                  8.625                                            MARY ESTHER                             FL              32569
17255598                                  7.875                                            GREAT FALLS                             VA              22066
17256796                                  8.375                                              MERRICK                               NY              11566
17255636                                  7.875                                              NORFOLK                               VA              23502
17256730                                  8.625                                              MILFORD                               DE              19963
17256759                                  8.375                                               EASTON                               PA              18040
17255625                                    8                                                GREELEY                               CO              80634
17256767                                  8.154                                             ANCHORAGE                              AK              99502
17256785                                  8.625                                              SHAKOPEE                              MN              55379
17255643                                   8.25                                             KISSIMMEE                              FL              34747
17255642                                   8.25                                             KISSIMMEE                              FL              34747
17256792                                  8.625                                             LOGANVILLE                             GA              30052
17256741                                  8.125                                               NEWARK                               NJ              7107
17256813                                  8.625                                               RENTON                               WA              98059
17256766                                  8.375                                              MASCOTTE                              FL              34753
16691775                                  7.604                                               HUDSON                               OH              44236
16732294                                   8.25                                              JOHNSTON                              RI              2919
16784524                                  8.375                                             LAKEVILLE                              MN              55044
16784547                                    9                                                COLUMBIA                              MO              65203
16814899                                  8.375                                             PENSACOLA                              FL              32534
16784521                                  8.375                                             WASHINGTON                             DC              20020
16848704                                  8.375                                               AKRON                                OH              44319
16814914                                  8.125                                               ALTON                                IL              62002
16848712                                  8.479                                            SHARON HILL                             PA              19079
16848701                                   8.5                                             AUBURN HILLS                            MI              48326
16848715                                   8.5                                             TOUGHKENAMON                            PA              19374
16848722                                  7.829                                               WARREN                               MI              48091
16666525                                  8.625                                            Tallahassee                             FL              32311
16655705                                  8.625                                          North Las Vegas                           NV              89084
16392216                                  9.375                                               MC RAE                               AR              72102
17228022                                   6.5                                             LOS ANGELES                             CA              91335
17228023                                  7.625                                            VICTORVILLE                             CA              92394
17228024                                   7.25                                            CANOGA PARK                             CA              91304
17228026                                  7.875                                            LOS ANGELES                             CA              90031
17228030                                  8.625                                              MANASSAS                              VA              20109
17228031                                  7.999                                               MOJAVE                               CA              93501
17228032                                   7.5                                               LYNWOOD                               CA              90262
17228033                                  6.875                                             RIVERSIDE                              CA              92505
17228036                                   8.75                                            COLLEGEVILLE                            PA              19426
17228037                                   7.6                                             SIMI VALLEY                             CA              93065
17228039                                   7.65                                              HONOLULU                              HI              96816
17228040                                  7.375                                            LOS ANGELES                             CA              90002
17228041                                   7.99                                            LOS ANGELES                             CA              90744
17228043                                  7.125                                              FONTANA                               CA              92336
17228044                                    8                                                COMPTON                               CA              90221
17228086                                  8.875                                              MANTECA                               CA              95336
17228087                                    8                                                LA HABRA                              CA              90631
17228088                                   8.5                                                NOVATO                               CA              94947
17228089                                   7.5                                               PASADENA                              CA              91106
17228090                                   6.25                                               DUBLIN                               CA              94568
17228091                                  8.375                                           THOUSAND OAKS                            CA              91320
17228092                                  7.625                                             PATTERSON                              CA              95363
17228093                                   7.5                                            MORENO VALLEY                            CA              92553
17156313                                  7.875                                            WEST COVINA                             CA              91790
17201312                                  8.625                                          FORT WASHINGTON                           MD              20744
17202559                                  7.125                                           WOODLAND HILLS                           CA              91364
17206496                                   6.5                                                HOLLY                                MI              48442
17206538                                  6.625                                               DESTIN                               FL              32541
17206564                                   6.75                                               CONROE                               TX              77301
17206599                                  6.875                                             LEXINGTON                              KY              40514
17206613                                  6.875                                           ROSLYN HEIGHTS                           NY              11577
17206631                                   5.75                                              DECATUR                               AL              35603
17206653                                   6.75                                              SALINAS                               CA              93907
17206672                                   6.25                                         RANDOLPH TOWNSHIP                          NJ              7869
17206683                                  6.875                                            SUISUN CITY                             CA              94585
17206705                                   5.5                                               FERNLEY                               NV              89408
17206713                                  6.875                                                MESA                                AZ              85203
17206828                                  6.375                                           STATEN ISLAND                            NY              10303
17206862                                  6.875                                              STAFFORD                              VA              22554
17206876                                   5.5                                               GLENDALE                              AZ              85306
17206914                                  6.375                                           HENDERSONVILLE                           TN              37075
17207584                                    7                                                 BLAINE                               MN              55449
17207597                                  7.125                                                LEHI                                UT              84043
17208507                                  8.125                                            FALLS CHURCH                            VA              22041
17218999                                   7.25                                              MIRAMAR                               FL              33029
17219001                                   7.5                                                 BREA                                CA              92821
17219002                                   7.75                                            LOS ANGELES                             CA              90048
17219003                                   8.25                                               DORAL                                FL              33178
17219004                                  8.625                                              BERKELEY                              CA              94705
17219005                                   7.25                                              STOCKTON                              CA              95212
17219006                                   7.5                                             QUEEN CREEK                             AZ              85243
17230309                                   8.25                                             PALM COAST                             FL              32164
17230311                                   7.75                                              VALLEJO                               CA              94589
17230315                                   7.25                                              PETALUMA                              CA              94952
17230319                                   8.5                                              PLANTATION                             FL              33317
17230321                                   8.5                                             ORANGE PARK                             FL              32073
17230324                                  7.625                                            SAN LORENZO                             CA              94580
17155143                                    8                                                ROMOLAND                              CA              92585
17155153                                   7.75                                              MODESTO                               CA              95354
17243221                                    8                                                 OXNARD                               CA              93033
17076079                                   6.25                                             SAN DIEGO                              CA              92104
17147102                                  7.875                                             SAN DIEGO                              CA              92113
17214381                                    8                                                Mukilteo                              WA              98275
17214384                                  8.375                                               Miami                                FL              33179
17224439                                    7                                                 Carmel                               CA              93923
17231082                                   7.75                                              Roanoke                               VA              24019
17053573                                   7.75                                              HAYWARD                               CA              94541
17130542                                  7.125                                             Las Vegas                              NV              89135
17130546                                   7.5                                               JACKSON                               MI              49201
17130696                                  8.375                                            LAKE FOREST                             CA              92630
17130840                                   7.5                                              Camarillo                              CA              93010
17131102                                   7.75                                           Mammoth Lakes                            CA              93546
17133088                                  8.375                                              Whittier                              CA              90602
17146117                                   7.5                                             Kansas City                             MO              64155
17146230                                  6.875                                             Wilmington                             CA              90744
17148591                                  7.375                                             Fort Bragg                             CA              95437
17149015                                    7                                              Imperial Bch                            CA              91932
17151524                                  8.125                                               Oviedo                               FL              32765
17151575                                  6.875                                          Rancho Cucamonga                          CA              91730
17152866                                    7                                              San Leandro                             CA              94577
17152869                                  7.125                                             Kennewick                              WA              99337
17152943                                   6.5                                               GARDENA                               CA              90249
17152976                                  8.375                                             RIVERSIDE                              CA              92503
17153081                                   7.5                                                Saugus                               MA              1906
17245823                                    1                                            North Las Vegas                           NV              89084
17141825                                  8.375                                               Severn                               MD              21144
17168678                                   7.5                                              Covington                              VA              24426
17170682                                  7.625                                             San Pablo                              CA              94806
17170702                                   1.75                                              Danville                              CA              94506
17172262                                   1.75                                              Fremont                               CA              94539
17172168                                  6.875                                              Hesperia                              CA              92345
17175158                                   1.75                                             Cupertino                              CA              95014
17178396                                    1                                                Oakland                               CA              94619
17181684                                  6.875                                            Los Angeles                             CA              90065
17181725                                   7.25                                               Oviedo                               FL              32765
17200716                                    1                                              Aliso Viejo                             CA              92656
17202741                                   1.75                                             Los Altos                              CA              94024
17202616                                   6.75                                             Annapolis                              MD              21403
17205790                                   1.75                                              SEASIDE                               CA              93955
17206992                                    7                                              Apple Valley                            MN              55124
17207154                                  7.375                                             Shoreline                              WA              98177
17207928                                    7                                                Hayward                               CA              94544
17214743                                  7.375                                             Deer Park                              WA              99006
17214785                                   1.75                                             Pleasanton                             CA              94566
17215494                                    7                                                Seattle                               WA              98105
17216712                                   1.75                                             Cupertino                              CA              95014
17217675                                  7.875                                              Richmond                              CA              94803
17217683                                  7.625                                            Queen Creek                             AZ              85242
17217729                                  7.875                                             San Diego                              CA              92114
17219214                                   7.5                                                Upland                               CA              91784
17219220                                   8.25                                            Lake Forest                             CA              92630
17219256                                    1                                              Santa Clara                             CA              95050
17221521                                  7.375                                            Canoga Park                             CA              91303
17221571                                  7.125                                               Corona                               CA              92883
17221575                                    7                                               Providence                             RI              2903
17221581                                   7.75                                           VALLEY CENTER                            CA              92082
17224132                                   7.5                                         San Juan Capistrano                         CA              92675
17224005                                  7.875                                              Palmdale                              CA              93551
17224219                                  7.625                                              Houston                               TX              77095
17229473                                  8.125                                               Tempe                                AZ              85281
17229482                                  7.875                                           Crystal Falls                            MI              49920
17233947                                    1                                                  Brea                                CA              92821
17233977                                  7.625                                              VALLEJO                               CA              94591
17234023                                   8.5                                              Montgomery                             MN              56069
17234024                                  8.125                                               Renton                               WA              98059
17234038                                  7.875                                             Long Beach                             CA              90806
17242787                                   7.75                                            Garden Ridge                            TX              78266
17242879                                   7.5                                            San Francisco                            CA              94127
17244004                                   7.5                                               Franklin                              MA              2038
17244012                                  7.625                                            College Park                            MD              20740
17244383                                    1                                             Cathedral City                           CA              92234
17128130                                   7.25                                              CARLSBAD                              CA              92008
17055822                                   6.75                                            RUTHER GLEN                             VA              22546
17059492                                   6.25                                             CROSSROADS                             TX              76227
17060738                                  5.875                                              MURRIETA                              CA              92563
17113380                                  8.125                                               Tucson                               AZ              85706
17113381                                   7.25                                              Chandler                              AZ              85224
17113390                                   8.5                                               Cypress                               CA              90630
17113572                                  8.375                                            Jacksonville                            FL              32257
17113573                                  8.375                                            Los Angeles                             CA              90018
17113590                                   8.75                                              Oakland                               CA              94605
17113591                                   8.75                                            Los Angeles                             CA              90011
17113629                                   8.5                                           Rancho Cucamonga                          CA              91739
17113653                                   8.5                                               Vallejo                               CA              94591
17113707                                   8.25                                              Burbank                               CA              91506
17128559                                  8.375                                           Highland Beach                           FL              33487
17128697                                   8.75                                               Miami                                FL              33186
17128711                                   8.5                                                Duarte                               CA              91010
17128747                                   8.75                                            Santa Clara                             CA              95054
17128801                                   8.75                                            CHULA VISTA                             CA              91915
17088733                                   8.75                                              SAN JOSE                              CA              95112
17089145                                   8.75                                              ALTADENA                              CA              91001
17089173                                   8.75                                             Bellflower                             CA              90706
17089242                                  7.125                                              Fontana                               CA              92337
17089320                                   8.5                                              RIVERSIDE                              CA              92503
17089324                                   8.75                                               PERRIS                               CA              92571
16714605                                   7.25                                                Brea                                CA              92821
16685698                                  7.625                                              San Jose                              CA              95124
17057581                                   8.25                                            LOS ANGELES                             CA              90039
17057966                                   7.5                                            MORENO VALLEY                            CA              92551
17059397                                  7.875                                              CORNING                               CA              96021
17060836                                  6.875                                                BEND                                OR              97701
17066759                                  6.875                                            PORT ORCHARD                            WA              98367
17075751                                   7.25                                                BEND                                OR              97701
17033271                                   7.5                                               NORWALK                               CA              90650
17033446                                  8.375                                          PRINCE FREDERICK                          MD              20678
17034544                                   7.5                                               WOODBURY                              MN              55129
17034904                                  8.375                                          APACHE JUNCTION                           AZ              85218
17042553                                  8.375                                              SAN JOSE                              CA              95133
17042781                                  7.125                                              Decatur                               FL              30033
17043836                                  7.125                                             RIVERVIEW                              FL              33569
17052015                                  8.375                                             LAS VEGAS                              NV              89166
17000450                                   7.75                                             Kissimmee                              FL              34744
16665901                                   7.25                                               Merced                               CA              95340
17167393                                   7.25                                             NASHVILLE                              TN              37215
17100410                                   8.5                                            SUN CITY WEST                            AZ              85375
17100425                                   8.75                                              MURRIETA                              CA              92563
17100429                                  8.375                                               APTOS                                CA              95003
17100433                                   7.25                                             LAS VEGAS                              NV              89148
17156346                                  6.875                                            BRIGHAM CITY                            UT              84302
17156403                                  7.875                                            HARRISVILLE                             UT              84414
17156404                                   8.5                                             SAN LORENZO                             CA              94580
17156408                                   8.75                                             LAS VEGAS                              NV              89148
17156409                                   8.5                                              OAK HARBOR                             WA              98277
17156410                                   7.75                                             RIVERSIDE                              CA              92504
17156412                                  8.125                                             LAS VEGAS                              NV              89146
17156413                                   8.5                                              LAS VEGAS                              NV              89149
17156414                                    8                                                 TEMPE                                AZ              85282
17156416                                   8.25                                                RENO                                NV              89506
17156417                                   8.5                                               FONTANA                               CA              92336
17156419                                  8.375                                           SILVER SPRINGS                           NV              89429
17156423                                   8.5                                              BEAVERTON                              OR              97008
17156427                                   8.5                                                 MESA                                AZ              85207
17156430                                    8                                               LAS VEGAS                              NV              89123
17156433                                    8                                               LAS VEGAS                              NV              89123
17156434                                   8.75                                              STAFFORD                              VA              22554
17156437                                   8.5                                              LOS LUNAS                              NM              87031
17156438                                   8.5                                             BAKERSFIELD                             CA              93306
17156445                                   8.5                                               DANVILLE                              CA              94506
17156447                                   8.5                                             GARDEN GROVE                            CA              92843
17076059                                  6.125                                            SAINT CLOUD                             FL              34772
17217029                                  8.375                                           NEWPORT BEACH                            CA              92663
17217808                                   8.75                                             Edgewater                              MD              21037
17218958                                  8.375                                               Sylmar                               CA              91342
17219542                                   8.5                                               San Jose                              CA              95123
17219584                                   8.5                                              Inglewood                              CA              90304
17219604                                   8.75                                              Wildomar                              CA              92595
17224512                                    8                                              LOS ANGELES                             CA              91331
17226575                                   8.75                                            LAGUNA HILLS                            CA              92653
17226679                                    8                                                VALENCIA                              CA              91381
17231086                                   8.5                                                Chino                                CA              91710
17231759                                   8.5                                               STOCKTON                              CA              95209
17145988                                   8.5                                        Rancho Santa Margarita                       CA              92688
17146089                                  8.375                                              Avondale                              AZ              85323
17148478                                    8                                               PALM COAST                             FL              32137
17148516                                  8.125                                              Orlando                               FL              32811
17148604                                  8.375                                              Vallejo                               CA              94589
17148783                                   8.75                                              Milpitas                              CA              95035
17148819                                   8.75                                             Las Vegas                              NV              89123
17151510                                  8.625                                              LAWNDALE                              CA              90260
17151548                                   8.75                                              Anaheim                               CA              92807
17151749                                   8.75                                             La Puente                              CA              91744
17151755                                   8.75                                          East Los Angeles                          CA              90022
17152890                                   8.25                                             Las Vegas                              NV              89122
17152951                                   8.5                                            Mountain House                           CA              95391
17152975                                   7.25                                           Salt Lake City                           UT              84119
17153006                                   7.5                                      San Diego (San Ysidro Are                      CA              92173
17154606                                   8.5                                               Phoenix                               AZ              85029
17154609                                  8.125                                             Las Vegas                              NV              89169
17154649                                   8.5                                               Miramar                               FL              33029
17154662                                   8.75                                              KEY WEST                              FL              33040
17154729                                  8.375                                              Hercules                              CA              94547
17154739                                  8.375                                               Corona                               CA              92879
17154740                                   8.5                                               SEATTLE                               WA              98117
17154751                                   8.5                                            Granada Hills                            CA              91344
17154759                                    8                                               Santa Ana                              CA              92707
17155811                                   7.75                                            Centreville                             VA              20120
17155827                                  8.375                                            Victorville                             CA              92392
17160254                                   8.5                                               Glendale                              AZ              85304
17160347                                   8.5                                               Beaumont                              CA              92223
17160386                                  6.625                                            SPRINGFIELD                             VA              22150
17167293                                   8.75                                               COVINA                               CA              91722
17167316                                  8.375                                               Miami                                FL              33147
17168981                                   8.25                                            Grants Pass                             OR              97526
17169014                                  8.375                                             Escondido                              CA              92025
17169040                                   7.75                                              Mc Lean                               VA              22102
17169184                                   8.75                                              Pacoima                               CA              91331
17169212                                  7.875                                              LEESBURG                              VA              20176
17171352                                   8.25                                          North Saint Paul                          MN              55109
17171401                                  7.875                                             Villa Park                             IL              60181
17171439                                   8.5                                        Port Jefferson Station                       NY              11776
17171673                                   8.75                                          RUNNING SPRINGS                           CA              92382
17171687                                  8.375                                            Los Angeles                             CA              90003
17172545                                    8                                                Pasadena                              CA              91107
17172636                                    7                                              Los Angeles                             CA              90026
17172671                                  7.625                                            SPRINGFIELD                             VA              22150
17172759                                   8.5                                              Elk Grove                              CA              95624
17175451                                  8.125                                            Chula Vista                             CA              91914
17175515                                   8.5                                              West Hills                             CA              91304
17175537                                   8.75                                             SACRAMENTO                             CA              95824
17175586                                   8.5                                               Whittier                              CA              90603
17180366                                   8.5                                             LOS ANGELES                             CA              90036
17181954                                   8.5                                                Azusa                                CA              91702
17181983                                   8.5                                               Orlando                               FL              32807
17181986                                   8.5                                               Miramar                               FL              33029
17182000                                   8.5                                             Queen Creek                             AZ              85242
17182030                                   8.75                                             Las Vegas                              NV              89156
17182719                                   8.5                                               Pasadena                              CA              91107
17182748                                  7.875                                             Las Vegas                              NV              89104
17182790                                  7.875                                              WHITTIER                              CA              90601
17201875                                   8.5                                             LOS ANGELES                             CA              91331
17202219                                   8.75                                             Henderson                              NV              89052
17206106                                   8.25                                               Upland                               CA              91786
17207421                                   8.5                                              Santa Rosa                             CA              95405
17208191                                    8                                               Santa Ana                              CA              92701
17208226                                  8.375                                          South Lake Tahoe                          CA              96150
17208230                                   8.25                                          North Las Vegas                           NV              89084
17208317                                   8.5                                             Lehigh Acres                            FL              33936
17208323                                   8.25                                             LAS VEGAS                              NV              89117
17208324                                   8.25                                        South San Francisco                         CA              94080
17214312                                  7.625                                              Windsor                               CA              95492
17214387                                    8                                               Annandale                              VA              22003
17215068                                    8                                               La Puente                              CA              91744
17215077                                   8.5                                                Miami                                FL              33185
17130671                                   8.75                                            Lehigh Acres                            FL              33972
17130995                                   8.75                                             Inglewood                              CA              90301
17131011                                   8.5                                               San Jose                              CA              95125
17131040                                   8.75                                            LOS ANGELES                             CA              90037
17132958                                  8.375                                               Pomona                               CA              91766
17132980                                   8.5                                           Huntington Park                           CA              90255
17133018                                   8.75                                              Orlando                               FL              32814
17133236                                   8.75                                              LAHAINA                               HI              96761
17133271                                   8.5                                           Hacienda Heights                          CA              91745
17133278                                   8.75                                              ANAHEIM                               CA              92801
17133304                                   8.75                                              OLYMPIA                               WA              98506
17245791                                  6.625                                              Fontana                               CA              92335
17245802                                    1                                                STOCKTON                              CA              95219
17245811                                    2                                            Rancho Cucamonga                          CA              91701
17245842                                   7.25                                               Nipomo                               CA              93444
17245888                                   7.5                                           Huntington Beach                          CA              92646
17245908                                    2                                                Gilbert                               AZ              85296
17246602                                   9.25                                             Lake Worth                             FL              33463
17246617                                    1                                               Los Altos                              CA              94024
17246619                                    1                                              Santa Clara                             CA              95054
17246622                                    1                                                San Jose                              CA              95148
17246624                                    1                                               Sunnyvale                              CA              94086
17246625                                    1                                                San Jose                              CA              95117
17246685                                  7.625                                               MIAMI                                FL              33180
17246702                                  7.875                                             San Diego                              CA              92129
17246717                                    1                                               Las Vegas                              NV              89143
17247484                                    1                                                NORWALK                               CA              90650
17202696                                   8.5                                               San Jose                              CA              95110
17202718                                   1.75                                              San Jose                              CA              95132
17202738                                   7.25                                            Panama City                             FL              32404
17203628                                   1.75                                             Sunnyvale                              CA              94086
17203698                                    8                                                Phoenix                               AZ              85019
17205737                                   8.5                                               Buckeye                               AZ              85396
17205781                                  8.625                                               Oxnard                               CA              93033
17205788                                   1.75                                              BELMONT                               CA              94002
17205711                                   7.75                                               Mclean                               VA              22101
17205809                                   8.75                                           National City                            CA              91950
17205828                                  7.375                                              Temecula                              CA              92590
17205841                                   1.75                                              Fremont                               CA              94539
17207044                                   1.75                                             Daly City                              CA              94015
17206974                                    2                                              Harbor City                             CA              90710
17207142                                   8.75                                        San Juan Capistrano                         CA              92645
17207146                                   8.5                                             Los Angeles                             CA              91352
17207740                                   8.75                                             La Quinta                              CA              92253
17207861                                    2                                                Phoenix                               AZ              85042
17207894                                  7.375                                             Riverbank                              CA              95367
17207905                                   8.75                                          FOUNTAIN VALLEY                           CA              92708
17207763                                   8.75                                             Inglewood                              CA              90305
17213922                                  7.875                                           SAN BERNARDINO                           CA              92407
17214084                                   7.25                                            ST AUGUSTINE                            FL              32092
17214085                                    2                                               San Diego                              CA              92139
17214759                                    2                                              Yucca Valley                            CA              92284
17214773                                  7.375                                              Phoenix                               AZ              85044
17214819                                  7.625                                              Orlando                               FL              32822
17215286                                   6.5                                               Modesto                               CA              95356
17215497                                   8.5                                              LONG BEACH                             CA              90815
17215229                                  7.125                                             San Diego                              CA              92105
17215562                                    2                                                La Mesa                               CA              91941
17215581                                  8.125                                             Sacramento                             CA              95822
17215248                                   7.25                                              Olympia                               WA              98506
17215645                                  8.125                                          North Las Vegas                           NV              89086
17215646                                   8.75                                        South San Francisco                         CA              94080
17216641                                   7.25                                              Waldorf                               MD              20603
17216790                                   7.75                                           Fountain Hills                           AZ              85268
17218507                                   8.5                                              Long Beach                             CA              90808
17218537                                    8                                              Canyon Lake                             CA              92587
17218598                                  7.375                                               Parker                               CO              80138
17218599                                    1                                                 Orange                               CA              92867
17219136                                  8.125                                             HOBE SOUND                             FL              33455
17219161                                    1                                             Mission Viejo                            CA              92691
17219168                                   6.5                                               Edmonds                               WA              98020
17219179                                  6.625                                           Carmel Valley                            CA              93924
17219191                                    8                                               Santa Ana                              CA              92703
17219246                                  7.875                                               Corona                               CA              92883
17219097                                    1                                               Las Vegas                              NV              89183
17221482                                    1                                                 Tacoma                               WA              98406
17221508                                  8.125                                            San Antonio                             TX              78255
17221546                                    1                                               RIVERSIDE                              CA              92504
17221568                                    1                                                Murrieta                              CA              92563
17224128                                    1                                                Phoenix                               AZ              85023
17224151                                   8.75                                              SUPRISE                               AZ              85387
17224180                                    1                                               Washington                             DC              20011
17224023                                    1                                                 Tucson                               AZ              85704
17224228                                    1                                                 Merced                               CA              95340
17226401                                    1                                              Lake Forest                             CA              92630
17226445                                  7.125                                              BURBANK                               CA              91505
17226558                                   2.75                                              San Jose                              CA              95132
17226563                                   2.75                                            San Lorenzo                             CA              94580
17228673                                    2                                                Waldorf                               MD              20603
17229583                                    1                                              Lake Forest                             CA              92630
17229600                                   7.5                                          San Juan Bautista                          CA              95045
17229614                                  7.875                                            Chula Vista                             CA              91915
17229618                                  8.375                                             Pittsburg                              CA              94565
17230540                                  7.625                                           SAN FRANCISCO                            CA              94124
17231475                                    1                                             Mission Viejo                            CA              92691
17233923                                    7                                                 Corona                               CA              92878
17233952                                  7.625                                              Anaheim                               CA              92804
17234012                                   6.75                                               COVINA                               CA              91724
17242778                                   6.75                                            Land O Lakes                            FL              34638
17242810                                    8                                             Bermuda Dunes                            CA              92203
17242819                                    1                                                Miramar                               FL              33027
17242854                                  7.875                                             Oceanside                              CA              92056
17242895                                    1                                            Huntington Beach                          CA              92646
17242925                                    1                                               Henderson                              NV              89012
17244018                                   8.5                                             Simi Valley                             CA              93065
17244030                                    1                                               San Rafael                             CA              94901
17244108                                  8.125                                             San Diego                              CA              92106
17244434                                    3                                            West Valley City                          UT              84120
17244534                                  7.125                                                Napa                                CA              94558
17245755                                    2                                             Moreno Valley                            CA              92551
17245769                                  7.375                                           East Falmouth                            MA              2536
17245776                                  7.125                                              Phoenix                               AZ              85018
17170633                                    1                                                 Renton                               WA              98058
17172196                                   1.75                                              Fremont                               CA              94539
17172197                                   1.75                                              San Jose                              CA              95120
17172233                                    1                                                Ventura                               CA              93001
17172182                                  7.125                                               Tucson                               AZ              85711
17172291                                   1.75                                              FREMONT                               CA              94539
17175171                                   8.25                                              Surprise                              AZ              85379
17175215                                   8.5                                           NORTH LAS VEGAS                           NV              89084
17178405                                   8.75                                              Woodbury                              NJ              8096
17178431                                   1.75                                             Palo Alto                              CA              94303
17181678                                   8.5                                             Los Angeles                             CA              90042
17182391                                   8.5                                             Stony Brook                             NY              11790
17182362                                   7.75                                              Kinnelon                              NJ              7405
17182342                                  8.375                                             Buena Park                             CA              90620
17182475                                   1.75                                              Martinez                              CA              94553
17200631                                   8.5                                                Downey                               CA              90242
17200741                                    1                                                Compton                               CA              90220
17201545                                   8.5                                              Washington                             DC              20019
17201553                                    7                                              Harbor City                             CA              90710
17159853                                  6.875                                             Vancouver                              WA              98663
17159908                                  6.625                                           Fredericksburg                           VA              22407
17166497                                   8.5                                               Stanton                               CA              90680
17168522                                   8.75                                              Fontana                               CA              92337
17013889                                   8.75                                              SAN JOSE                              CA              95123
17112893                                   8.75                                             San Diego                              CA              92173
17113021                                    1                                                Stockton                              CA              95212
16996709                                  8.875                                            ALBUQUERQUE                             NM              87121
17172648                                  7.875                                            N LAS VEGAS                             NV              89031
17066689                                  7.375                                             WASHINGTON                             UT              84780
17011027                                   7.75                                             Santa Rosa                             CA              95405
17246756                                  7.875                                              Hesperia                              CA              92345
17221433                                  7.875                                          Huntington Beach                          CA              92648
17130997                                   7.25                                     Los Angeles (SYLMAR AREA)                      CA              91342
16851064                                  6.875                                             Flagstaff                              AZ              86001
17113394                                  7.125                                              San Jose                              CA              95122
17113680                                   8.25                                               DENVER                               CO              80239
17113722                                   7.25                                              Richmond                              CA              94801
17113727                                  7.875                                              ANAHEIM                               CA              92805
16714119                                  7.375                                               Reseda                               CA              91335
16706595                                   7.5                                           RANCHO CUCAMONGA                          CA              91701
17264487                                   7.25                                          NEW PORT RICHEY                           FL              34654
17256777                                  6.875                                             WINCHESTER                             CA              92596
17256797                                  6.875                                            BARNESVILLE                             MN              56514
17256788                                  7.375                                              ORLANDO                               FL              32822
17256802                                    7                                                BISMARCK                              ND              58503
17264496                                   8.25                                            SPRING HILL                             FL              34606
17256737                                  6.875                                            NORTH AURORA                            IL              60542
17256820                                   7.75                                            ALBUQUERQUE                             NM              87102
17256817                                    7                                            FORT WASHINGTON                           MD              20744
17256834                                   7.75                                              RICHMOND                              VA              23236
17256819                                   7.75                                            GAITHERSBURG                            MD              20886
17256810                                   6.25                                             LAS VEGAS                              NV              89178
17264495                                  7.625                                              PORTLAND                              OR              97213
17256773                                  7.875                                              AVENTURA                              FL              33160
17256783                                  6.625                                              ABINGTON                              MA              2351
17264489                                   8.25                                             RIVERSIDE                              CA              92505
17264479                                   7.25                                              BISMARCK                              ND              58501
17256800                                  7.875                                                MESA                                AZ              85203
17256744                                   7.25                                             BALTIMORE                              MD              21212
17264481                                  7.375                                            GARDEN GROVE                            CA              92845
17264482                                   6.5                                                ALBANY                               NY              12205
17264486                                   7.25                                             VERO BEACH                             FL              32962
17255645                                  8.375                                             WORCESTER                              MA              1605
17256763                                    7                                                 NAPLES                               FL              34116
17255634                                   7.75                                            CASSELBERRY                             FL              32707
17256740                                   8.25                                             PLANTATION                             FL              33317
17256798                                   7.75                                              STERLING                              VA              20164
17255618                                   7.5                                              SAMMAMISH                              WA              98075
17255644                                   7.5                                            SALT LAKE CITY                           UT              84118
17255646                                  7.375                                              CHICAGO                               IL              60652
17256732                                    7                                                 NEWTON                               MA              2465
17255627                                   7.5                                              RICHFIELD                              MN              55423
17255631                                  7.625                                             MUNDELEIN                              IL              60060
17256780                                  6.375                                             LAS VEGAS                              NV              89129
17255640                                  6.375                                            LAGUNA HILLS                            CA              92653
17256775                                   7.5                                              ARLINGTON                              VA              22204
17255607                                   7.5                                              WATERTOWN                              SD              57201
17255620                                    8                                                 TUCSON                               AZ              85705
17255613                                    8                                               HOLLYWOOD                              FL              33024
17256790                                  7.625                                            ARIZONA CITY                            AZ              85223
17256758                                  6.625                                             PARK RIDGE                             IL              60068
17255615                                  7.625                                               OVIEDO                               FL              32766
17255608                                  7.375                                                RENO                                NV              89523
17255603                                  7.625                                               OLNEY                                MD              20832
17255632                                  7.875                                          HUNTINGTON BEACH                          CA              92649
17255637                                   7.75                                              CUMMING                               GA              30041
17175668                                   7.25                                            LEHIGH ACRES                            FL              33971
17255599                                  6.875                                             NORTHRIDGE                             CA              91326
17255617                                  6.625                                              CHESTER                               NJ              7930
17255628                                  6.875                                           SAN FRANCISCO                            CA              94109
17255610                                   7.75                                             WEST FARGO                             ND              58078
17255605                                   6.5                                             PICO RIVERA                             CA              90660
17255641                                  7.875                                              BISMARCK                              ND              58504
17255621                                  7.125                                            SAINT LOUIS                             MO              63109
17255624                                  7.375                                             RIVERSIDE                              CA              92504
17255619                                  7.125                                               DURHAM                               NC              27707
17255626                                   7.75                                             SAN DIEGO                              CA              92105
17255597                                   7.25                                              MOORHEAD                              MN              56560
16791362                                  7.875                                              TAUNTON                               MA              2780
16825857                                   6.75                                             TEMPLETON                              MA              1436
16965795                                  7.125                                               NAPLES                               FL              34112
17052684                                  7.625                                             CAPE CORAL                             FL              33990
17228059                                  9.125                                             HOMESTEAD                              FL              33035
17228127                                  9.125                                              EVERETT                               WA              98208
16810735                                   8.5                                               GLENDALE                              CA              91206
16828257                                   7.25                                          JOSHUA TREE AREA                          CA              92252
17256718                                  8.125                                             CAPE CORAL                             FL              33990
17120279                                  8.625                                             KISSIMMEE                              FL              34747
17028133                                   8.5                                             HILTON HEAD                             SC              29928
17028129                                   8.5                                              PITTSBURG                              CA              94565
17058638                                   8.5                                               MAYWOOD                               NJ              7607
17204000                                   7.5                                               TORRANCE                              CA              90503
17182088                                  7.375                                               Tracy                                CA              95377
17182760                                  7.875                                             Las Vegas                              NV              89110
17182771                                  7.125                                            Rohnert Park                            CA              94928
17182812                                    7                                                HOLUALOA                              HI              96725
17182819                                   6.5                                               MURRIETA                              CA              92563
17182827                                  7.625                                               Chino                                CA              91710
17182831                                   7.75                                            West Covina                             CA              91792
17182840                                    8                                               Bellflower                             CA              90706
17182849                                  8.125                                             Las Vegas                              NV              89115
17200954                                    8                                               Santa Ana                              CA              92704
17201803                                   6.5                                               Salinas                               CA              93906
17201813                                  7.125                                               VENICE                               FL              34293
17201823                                  6.875                                              Rosemead                              CA              91770
17201840                                   7.75                                             LA PUENTE                              CA              91746
17201845                                   7.5                                             SAN JACINTO                             CA              92583
17201849                                  7.375                                              Show Low                              AZ              85901
17201856                                  8.625                                                MESA                                AZ              85202
17201857                                  6.875                                             SAN DIEGO                              CA              92128
17202205                                  7.875                                               OXNARD                               CA              93033
17202249                                  7.875                                            SANTA MONICA                            CA              90404
17202259                                   7.75                                            LOS ANGELES                             CA              90003
17203876                                    8                                                Valrico                               FL              33594
17155880                                  7.875                                              Manassas                              VA              20111
17155881                                   7.25                                              GILBERT                               AZ              85296
17171537                                   7.25                                             Oceanside                              CA              92054
17160233                                   6.75                                            CHULA VISTA                             CA              91914
17160234                                  7.625                                              Murrieta                              CA              92562
17160238                                  8.125                                              Dumfries                              VA              22025
17160272                                   7.75                                             San Diego                              CA              92154
17160281                                  7.625                                             PRINEVILLE                             OR              97754
17160320                                  8.125                                              PORTLAND                              OR              97211
17160336                                   6.5                                                Chino                                CA              91710
17171594                                   6.75                                          Highland Springs                          VA              23075
17171626                                    8                                                 Tampa                                FL              33602
17160363                                   7.5                                         San Juan Capistrano                         CA              92675
17160365                                    7                                                FONTANA                               CA              92336
17160380                                  7.375                                               Colton                               CA              92324
17171678                                  6.875                                             Wilmington                             CA              90744
17172541                                  8.125                                              Orlando                               FL              32808
17172628                                   8.5                                              LAS VEGAS                              NV              89109
17172661                                  7.375                                              CONCORD                               CA              94521
17172745                                   7.75                                              Burbank                               CA              91506
17167159                                    8                                              South Jordan                            UT              84095
17167162                                   7.75                                              LEESBURG                              VA              20176
17167239                                   7.75                                              HAMPTON                               VA              23663
17167240                                  6.875                                              Pasadena                              CA              91106
17167244                                   7.75                                              Whittier                              CA              90601
17167271                                   8.25                                                BEAR                                DE              19701
17167279                                  7.875                                             Alexandria                             VA              22309
17167296                                  7.375                                               MIAMI                                FL              33186
17167306                                  6.875                                              El Cajon                              CA              92021
17167314                                  6.625                                              TORRANCE                              CA              90277
17167327                                   7.5                                              LAS VEGAS                              NV              89128
17175480                                  7.125                                             SANTA CRUZ                             CA              95062
17175482                                   7.75                                               SANTEE                               CA              92071
17175504                                   7.75                                              Lincoln                               NE              68516
17175564                                   7.5                                                Fresno                               CA              93720
17175566                                  7.125                                              Stockton                              CA              95209
17175569                                   7.5                                              Mira Loma                              CA              91752
17175570                                    8                                              VICTORVILLE                             CA              92392
17167329                                  6.875                                              ANTIOCH                               CA              94509
17167332                                   7.5                                           DE LEON SPRINGS                           FL              32130
17167343                                  8.125                                          North Las Vegas                           NV              89031
17167365                                  7.875                                              Everett                               WA              98204
17167367                                   7.5                                             Garden Grove                            CA              92841
17167394                                  7.375                                               COVINA                               CA              91724
17168972                                  8.375                                            Springfield                             VA              22152
17168980                                   7.75                                            Watsonville                             CA              95076
17169020                                   7.75                                            Jersey City                             NJ              7305
17169028                                   7.5                                              SANTA ROSA                             CA              95401
17169034                                   7.25                                              Hanford                               CA              93230
17169039                                  8.125                                              Phoenix                               AZ              85041
17169053                                  6.625                                            Los Angeles                             CA              90047
17169057                                    7                                              Walnut Creek                            CA              94598
17169063                                  6.875                                              Visalia                               CA              93291
17169070                                  7.125                                             BALTIMORE                              MD              21207
17175582                                   7.25                                              SEATTLE                               WA              98126
17175597                                    7                                               Fullerton                              CA              92835
17175618                                  8.125                                            VICTORVILLE                             CA              92392
17180365                                  8.125                                              Orlando                               FL              32808
17180374                                  8.125                                              Orlando                               FL              32808
17169096                                  7.625                                              Roberts                               WI              54023
17169097                                    8                                                Mukilteo                              WA              98275
17169156                                  7.625                                             LAS VEGAS                              NV              89123
17169205                                   6.75                                          NORTH LAS VEGAS                           NV              89032
17169241                                   6.75                                             Scottsdale                             AZ              85262
17180396                                   7.5                                             VICTORVILLE                             CA              92392
17152993                                    7                                                  Bend                                OR              97702
17152994                                  6.875                                               Indio                                CA              92201
17153007                                  6.875                                               TUSTIN                               CA              92782
17153009                                  7.125                                           Granite Falls                            WA              98252
17153010                                    7                                            Rancho Santa Fe                           CA              92091
17153012                                    7                                             Mission Viejo                            CA              92691
17153016                                   6.5                                             Chula Vista                             CA              91913
17153018                                   7.5                                                SMYRNA                               DE              19977
17153019                                   7.25                                               Gilroy                               CA              95020
17153023                                  7.625                                             BETHLEHEM                              PA              18017
17153034                                   7.25                                            SAINT CLOUD                             FL              34772
17153036                                   6.5                                                Vista                                CA              92084
17153070                                   7.25                                              Lynnwood                              WA              98037
17154578                                  8.375                                             Halethorpe                             MD              21227
17154591                                   7.25                                              WHITTIER                              CA              90603
17154594                                  7.875                                             LA PUENTE                              CA              91744
17154677                                  7.375                                             Ellenwood                              GA              30294
17154743                                  6.875                                              Redmond                               OR              97756
17154744                                  7.625                                               Corona                               CA              92883
17152812                                  6.375                                               Orange                               CA              92865
17152819                                   6.99                                             San Marcos                             CA              92069
17152829                                  7.375                                             Carmichael                             CA              95608
17152832                                    8                                               LONG BEACH                             CA              90813
17155820                                    7                                                 Reseda                               CA              91335
17155823                                  7.125                                               Tampa                                FL              33629
17155840                                  7.125                                              Huntley                               IL              60142
17152849                                   7.25                                            Los Angeles                             CA              90011
17152867                                  6.875                                            Los Angeles                             CA              90061
17152889                                    8                                               ALEXANDRIA                             VA              22307
17151587                                  7.875                                              Orlando                               FL              32821
17151599                                  8.375                                              Orlando                               FL              32835
17151615                                   7.5                                            BEVERLY HILLS                            CA              90211
17151624                                   7.5                                            MORENO VALLEY                            CA              92553
17151523                                   7.5                                              Alexandria                             VA              22310
17151539                                   6.49                                             GROSSE ILE                             MI              48138
17146123                                  7.375                                             Hawthorne                              CA              90250
17146128                                  7.625                                               PARKER                               CO              80134
17146223                                  6.875                                               LEMONT                               IL              60439
17146238                                   7.25                                              COMPTON                               CA              90221
17148471                                   7.75                                            GARDEN GROVE                            CA              92843
17148482                                  7.875                                              SAN JOSE                              CA              95121
17148521                                  8.125                                               Doral                                FL              33178
17148588                                  7.875                                              HAYWARD                               CA              94541
17148621                                   7.25                                              GILBERT                               AZ              85297
17148634                                   7.75                                             ESCONDIDO                              CA              92026
17148675                                    8                                                SLINGER                               WI              53086
17148706                                   6.5                                            VIRGINIA BEACH                           VA              23464
17148721                                  6.625                                             WASHINGTON                             UT              84780
17148874                                  7.875                                               BONITA                               CA              91902
17148898                                   7.5                                               STANTON                               CA              90680
17148963                                  7.875                                           LAKE ELSINORE                            CA              92530
17133011                                   7.75                                              Sunrise                               FL              33325
17133022                                  7.375                                              PHOENIX                               AZ              85028
17133025                                  8.375                                             Union City                             CA              94587
17133056                                   7.25                                                YUMA                                AZ              85365
17133065                                  8.375                                              Oakland                               CA              94607
17133068                                  7.375                                           San Francisco                            CA              94110
17133071                                   7.5                                               Leesburg                              VA              20175
17133080                                  7.625                                            Los Angeles                             CA              90001
17146048                                    7                                                COMPTON                               CA              90221
17146065                                  6.625                                             Daly City                              CA              94015
17146074                                   7.75                                               TAMPA                                FL              33609
17146076                                   7.75                                           Winter Springs                           FL              32708
17146100                                    7                                                KENDALL                               FL              33176
17133092                                   7.25                                           MIAMI GARDENS                            FL              33056
17133097                                   6.5                                           Brooklyn Center                           MN              55429
17133100                                   7.75                                            Park Rapids                             MN              56470
17133101                                  7.625                                               WILTON                               CA              95693
17133113                                    7                                                 NOVATO                               CA              94947
17133234                                  7.125                                              DUNSMUIR                              CA              96025
17133260                                    7                                                PETALUMA                              CA              94952
17133291                                  7.375                                              Portland                              OR              97209
17133327                                  7.625                                          Rancho Cucamonga                          CA              91730
17128860                                  7.875                                               Orange                               CA              92869
17128862                                    7                                                Portland                              OR              97233
17128868                                   7.5                                                 BEND                                OR              97702
17130536                                    8                                               PISCATAWAY                             NJ              8854
17130552                                  7.875                                              Palmdale                              CA              93550
17130559                                  7.375                                               DOWNEY                               CA              90242
17130579                                   7.25                                             LAS VEGAS                              NV              89131
17130585                                  8.375                                               Doral                                FL              33178
17130593                                   6.5                                                POMONA                               CA              91766
17130599                                  8.375                                               Doral                                FL              33178
17130607                                  7.875                                              ORLANDO                               FL              32837
17130622                                    7                                                 Hudson                               FL              34667
17130648                                   7.5                                              San Diego                              CA              92136
17130652                                  7.375                                           San Bernardino                           CA              92405
17130739                                    8                                               ELK GROVE                              CA              95758
17130740                                  7.875                                             SUN VALLEY                             CA              91352
17130743                                   7.25                                             Santa Rosa                             CA              95403
17130754                                   7.5                                            Tarpon Springs                           FL              34688
17130768                                   7.75                                              BEL AIR                               MD              21014
17130828                                  6.375                                             PITTSBURG                              CA              94565
17130855                                   8.25                                               VENICE                               CA              90291
17130872                                  7.625                                            JOSHUA TREE                             CA              92252
17130898                                  8.375                                              ALAMEDA                               CA              94501
17130910                                    8                                                WAIKOLOA                              HI              96738
17130915                                   6.75                                             LONG BEACH                             CA              90815
17130920                                    7                                               BRENTWOOD                              CA              94513
17130923                                    7                                                COMPTON                               CA              90221
17130930                                    7                                             MISSION VIEJO                            CA              92691
17130976                                   7.5                                              CAPE CORAL                             FL              33904
17130981                                  7.375                                               W LINN                               OR              97068
17131004                                   7.5                                              San Rafael                             CA              94901
17131007                                    7                                              Victorville                             CA              92394
17131010                                  6.875                                            Watsonville                             CA              95076
17131056                                  7.375                                             RIVERSIDE                              CA              92504
17131060                                  7.625                                             ELK GROVE                              CA              95624
17131104                                   7.5                                               Richmond                              CA              94804
17132975                                   7.75                                          Rancho Cucamonga                          CA              91739
17247493                                    1                                               Daly City                              CA              94015
17247499                                    1                                                Gardena                               CA              90249
17247564                                   7.75                                             Saint Paul                             MN              55105
17247581                                  5.875                                               Oxnard                               CA              93033
17247603                                  8.375                                            Taylorsville                            UT              84118
17247619                                    1                                                Fontana                               CA              92336
17247646                                  7.125                                              Murrieta                              CA              92563
17247658                                   7.5                                              Santa Ana                              CA              92704
17247661                                  8.125                                             Oceanside                              CA              92054
17247681                                    1                                               PATTERSON                              CA              95363
17248409                                  6.875                                                Stow                                MA              1775
17248414                                  6.875                                              Coronado                              CA              92118
17249984                                    1                                                 Rescue                               CA              95672
17249995                                    1                                                 Laveen                               AZ              85339
17250004                                   7.75                                               Madera                               CA              93637
17251436                                   7.25                                              La Habra                              CA              90631
17251485                                    2                                              Forestville                             CA              95436
17251502                                    2                                          North Hollywood Area                        CA              91601
17252619                                   7.75                                              Highland                              CA              92346
17255251                                   6.75                                              Windsor                               CA              95492
17255964                                    1                                                Menifee                               CA              92584
17256035                                    8                                                  Reno                                NV              89509
17256914                                    1                                                 Corona                               CA              92883
17245809                                    1                                             Spring Valley                            CA              91977
17245813                                  10.375                                          RIVIERA BEACH                            FL              33404
17245835                                    1                                               El Centro                              CA              92243
17245840                                  7.625                                               Corona                               CA              92880
17245846                                    1                                               Lancaster                              CA              93536
17245851                                   7.5                                               Portland                              OR              97266
17245885                                   7.5                                            SANTA CLARITA                            CA              91321
17246585                                   7.75                                           MOUNT PLEASANT                           SC              29464
17246688                                  7.875                                               Duarte                               CA              91010
17246733                                    1                                                Portland                              OR              97220
17246747                                  8.125                                            Los Angeles                             CA              90046
17247468                                    1                                               Daly City                              CA              94014
17247479                                    1                                                  Bell                                CA              90201
17224212                                  7.625                                              Houston                               TX              77095
17224234                                   7.75                                              Surprise                              AZ              85374
17226431                                  6.875                                          WEST PALM BEACH                           FL              33412
17226440                                   7.75                                              Orlando                               FL              32832
17226466                                  8.125                                           Moreno Valley                            CA              92551
17231351                                    1                                             THOUSAND OAKS                            CA              91360
17226476                                  7.125                                             San Diego                              CA              92102
17226482                                    1                                               Oceanside                              CA              92054
17231412                                   7.25                                             La Puente                              CA              91744
17231429                                    8                                                Sanford                               FL              32773
17231434                                  7.625                                              Ontario                               CA              91764
17231460                                    2                                               San Diego                              CA              92126
17231470                                    1                                              LOS ANGELES                             CA              91303
17233930                                  7.125                                           Newport Beach                            CA              92661
17233961                                   6.75                                            CHULA VISTA                             CA              91910
17233967                                   7.25                                                Reno                                NV              89511
17234032                                   6.75                                              Seattle                               WA              98117
17233869                                    3                                                Richmond                              CA              94801
17228597                                    1                                               Las Vegas                              NV              89122
17242804                                   6.75                                             Santa Ana                              CA              92704
17242813                                    1                                              Los Angeles                             CA              90032
17242818                                   7.75                                          North Hollywood                           CA              91606
17242827                                    8                                                Millbrae                              CA              94030
17242830                                   7.75                                            West Covina                             CA              91792
17228616                                    1                                                 POMONA                               CA              91767
17228649                                   7.5                                              Santa Rosa                             CA              95407
17228663                                  7.625                                        Ladera Ranch (Area)                         CA              92694
17228697                                    1                                               Santa Ana                              CA              92704
17229452                                    2                                               Inglewood                              CA              90305
17229508                                    1                                               SAN DIEGO                              CA              92114
17229513                                  7.875                                           Flowery Branch                           GA              30542
17229514                                    2                                               SACRAMENTO                             CA              95831
17242890                                    8                                              Los Angeles                             CA              90043
17242903                                   8.5                                              INGLEWOOD                              CA              90302
17242908                                    2                                              Culver City                             CA              90232
17242909                                    2                                                Culpeper                              VA              22701
17243963                                    8                                                 Oxnard                               CA              93035
17243968                                  8.875                                             Saint Paul                             MN              55116
17244050                                    1                                               Henderson                              NV              89044
17229541                                   2.75                                           Tarpon Springs                           FL              34689
17229549                                    2                                                Everett                               WA              98203
17229566                                  7.875                                           Cathedral City                           CA              92234
17229936                                   8.25                                             Riverside                              CA              92507
17229957                                   8.5                                               Orlando                               FL              32808
17229905                                   7.25                                              Anaheim                               CA              92804
17229979                                  7.625                                              Carlsbad                              CA              92011
17229982                                  6.625                                             Yerington                              NV              89447
17229996                                    1                                                Norwalk                               CA              90650
17230003                                  7.875                                             Fullerton                              CA              92835
17244070                                    1                                               Des Moines                             WA              98198
17244408                                  7.375                                              Bothell                               WA              98011
17244475                                   7.5                                               Phoenix                               AZ              85041
17244491                                    1                                                Highland                              UT              84003
17244333                                  7.875                                           National City                            CA              91950
17230014                                  7.125                                             Las Vegas                              NV              89106
17230029                                   8.25                                              Phoenix                               AZ              85027
17230055                                   7.5                                               Bonsall                               CA              92003
17230535                                   7.75                                            Miami Shores                            FL              33138
17230561                                  7.125                                             Scottsdale                             AZ              85260
17230576                                    2                                               San Diego                              CA              92113
17230598                                    1                                               San Diego                              CA              92104
17230603                                   7.5                                              Riverside                              CA              92504
17230623                                    1                                               Buena Park                             CA              90620
17224152                                  6.625                                              PUYALLUP                              WA              98374
17224200                                  7.375                                            Minneapolis                             MN              55412
17221592                                    2                                                COMPTON                               CA              90222
17221598                                   7.75                                             St. Helens                             OR              97051
17224103                                   7.5                                             Queen Creek                             AZ              85242
17224111                                   7.5                                              Sacramento                             CA              95828
17224112                                  6.875                                            DELRAY BEACH                            FL              33446
17224140                                    2                                             San Francisco                            CA              94110
17221512                                  8.375                                          Bakersfield Area                          CA              93307
17221529                                   7.5                                           Rancho Santa Fe                           CA              92067
17221535                                  8.125                                            HUNTERSVILLE                            NC              28078
17221549                                  7.625                                              Magnolia                              TX              77355
17221560                                   8.5                                              Henderson                              NV              89015
17221561                                   1.75                                             San Ramon                              CA              94582
17218601                                    2                                                Murrieta                              CA              92562
17218390                                    1                                                Lynnwood                              WA              98087
17219172                                    8                                               Arlington                              WA              98223
17219202                                  6.875                                             San Diego                              CA              92037
17219222                                    1                                                BUCKEYE                               AZ              85396
17219260                                  9.625                                            Springfield                             OR              97478
17219263                                  7.625                                              Chandler                              AZ              85248
17221500                                  7.375                                          Manhattan Beach                           CA              90266
17221502                                    8                                                Glenview                              IL              60025
17221503                                    1                                              LOS ANGELES                             CA              91351
17204160                                  7.875                                             Daly City                              CA              94015
17204163                                    1                                              Morgan Hill                             CA              95037
17204179                                   1.75                                               Corona                               CA              92880
17204192                                    7                                            Huntington Beach                          CA              92648
17204196                                   1.75                                              Piedmont                              CA              94610
17204209                                   1.75                                             Pleasanton                             CA              94588
17204212                                   1.75                                             Cupertino                              CA              95014
17204220                                   8.5                                               Maywood                               CA              90270
17215512                                  8.125                                               Alamo                                CA              94507
17215514                                  8.375                                          South Lake Tahoe                          CA              96150
17215521                                  7.875                                             Washington                             DC              20001
17215524                                   7.75                                           Santa Clarita                            CA              91321
17215548                                   8.75                                              Corcoran                              CA              93212
17215551                                   1.75                                             Sunnyvale                              CA              94087
17215555                                   1.75                                              Fremont                               CA              94539
17215556                                  8.375                                               Otsego                               MN              55301
17204223                                   1.75                                              San Jose                              CA              95138
17204224                                   10.5                                               Aiken                                SC              29803
17204226                                  7.875                                          Fountain Valley                           CA              92708
17204235                                   1.75                                              San Jose                              CA              95117
17204236                                   1.75                                            Santa Clara                             CA              95051
17204238                                    9                                             San Bernardino                           CA              92405
17204243                                   1.75                                             SAN RAMON                              CA              94582
17204252                                   1.75                                             Sunnyvale                              CA              94086
17205727                                   1.75                                             SUNNYVALE                              CA              94087
17205729                                   1.75                                            SANTA CLARA                             CA              95051
17205744                                   8.75                                             Centennial                             CO              80112
17205749                                    1                                               Washington                             DC              20011
17205761                                  8.125                                              Glendale                              CA              91205
17205765                                   1.75                                             CUPERTINO                              CA              95014
17205767                                   1.75                                             Los Altos                              CA              94022
17205768                                   1.75                                             San Ramon                              CA              94583
17205769                                   1.75                                              FREMONT                               CA              94539
17205771                                   1.75                                              FREMONT                               CA              94539
17205779                                   1.75                                             San Ramon                              CA              94582
17205793                                   1.75                                           MOUNTAIN HOUSE                           CA              95391
17205803                                   1.75                                             San Mateo                              CA              94402
17205817                                  9.375                                               Vienna                               VA              22180
17205836                                   1.75                                              San Jose                              CA              95129
17215566                                    1                                             Hermosa Beach                            CA              90254
17215577                                  7.625                                            Hyattsville                             MD              20783
17215598                                   1.75                                              Fremont                               CA              94539
17215605                                    1                                                 Corona                               CA              92880
17215628                                   1.75                                             San Bruno                              CA              94066
17215639                                  7.875                                              Richmond                              CA              94801
17216668                                   7.75                                              Orlando                               FL              32810
17216676                                    2                                                Pasadena                              CA              91104
17216688                                   7.75                                            LOS ANGELES                             CA              91324
17216703                                   1.75                                              Danville                              CA              94506
17216705                                   1.75                                             CUPERTINO                              CA              95014
17216706                                   8.75                                             Fair Oaks                              CA              95628
17206958                                  7.625                                             Loma Linda                             CA              92354
17207054                                   1.75                                              Milpitas                              CA              95035
17207066                                   1.75                                             Palo Alto                              CA              94306
17207082                                   1.75                                              Danville                              CA              94506
17216733                                   7.25                                              Puyallup                              WA              98375
17216734                                  7.625                                           Lake Elsinore                            CA              92532
17216742                                    1                                               El Mirage                              AZ              85335
17207129                                   1.75                                             Los Altos                              CA              94022
17207181                                   8.5                                            Santa Clarita                            CA              91387
17207828                                  7.625                                            Palm Desert                             CA              92260
17207846                                  7.875                                             Fall City                              WA              98024
17216786                                    1                                             Moreno Valley                            CA              92555
17217654                                    8                                                Whittier                              CA              90606
17217659                                   7.75                                              Phoenix                               AZ              85032
17217676                                    1                                                Anaheim                               CA              92805
17207883                                    1                                             Daytona Beach                            FL              32114
17207942                                    8                                             Moreno Valley                            CA              92555
17213971                                   7.5                                                Savage                               MN              55378
17213976                                    7                                              Los Angeles                             CA              91342
17213986                                    7                                                 Largo                                FL              33773
17213920                                    7                                             San Bernardino                           CA              92407
17213999                                  8.375                                              Oakland                               CA              94605
17214007                                  7.375                                            Apple Valley                            CA              92308
17214038                                  7.125                                              Millbrae                              CA              94030
17214074                                   8.25                                              TEMECULA                              CA              92592
17214716                                  8.875                                             Kissimmee                              FL              34747
17214760                                  7.375                                           Big Bear City                            CA              92314
17214781                                   8.75                                           Mount Pleasant                           SC              29464
17214806                                  8.125                                               RAHWAY                               NJ              7065
17214808                                   8.5                                               TRENTON                               NJ              8611
17214825                                   1.75                                              San Jose                              CA              95129
17214833                                   8.5                                              San Diego                              CA              92154
17217688                                   8.5                                              Lake Worth                             FL              33461
17217726                                  8.375                                             Fullerton                              CA              92833
17217736                                  7.875                                            Springfield                             GA              31329
17217748                                   7.5                                               Paradise                              CA              95969
17215481                                  10.375                                             Orlando                               FL              32808
17215484                                  10.375                                             Orlando                               FL              32808
17215493                                   1.75                                             Pleasanton                             CA              94566
17217785                                    1                                              Apple Valley                            CA              92307
17218489                                   8.25                                            Baldwin Park                            CA              91706
17218494                                    2                                                Visalia                               CA              93292
17218521                                    2                                                Temecula                              CA              92591
17182469                                   7.75                                              Poulsbo                               WA              98370
17182478                                  6.875                                               Santee                               CA              92071
17182486                                   1.75                                               Moraga                               CA              94556
17182489                                  7.625                                            Albertville                             MN              55301
17170680                                   1.75                                            Santa Clara                             CA              95054
17170688                                   1.75                                             Sunnyvale                              CA              94087
17170693                                   1.75                                              San Jose                              CA              95123
17170698                                   1.75                                              SAN JOSE                              CA              95132
17170707                                   1.75                                              San Jose                              CA              95131
17170717                                   1.75                                             Cupertino                              CA              95014
17170718                                   1.75                                            Santa Clara                             CA              95051
17172198                                   1.75                                              Milpitas                              CA              95035
17172199                                   1.75                                              Fremont                               CA              94539
17172203                                   1.75                                              San Jose                              CA              95128
17172208                                    7                                             Fountain Hills                           AZ              85268
17172212                                   8.25                                              Bluffton                              SC              29909
17172214                                  7.625                                            Jacksonville                            FL              32225
17172238                                   1.75                                              SAN JOSE                              CA              95129
17182503                                  7.125                                             San Diego                              CA              92154
17182505                                   7.75                                              ALAMEDA                               CA              94501
17182507                                   7.75                                             Buena Park                             CA              90621
17182512                                   7.25                                               Sonoma                               CA              95476
17200635                                  7.375                                           Lake Elsinore                            CA              92530
17200647                                  8.875                                               Naples                               FL              34120
17200649                                   7.5                                               ORLANDO                               FL              32835
17200668                                    7                                             Big Bear Lake                            CA              92315
17200673                                    2                                               Saint Paul                             MN              55106
17200704                                  7.375                                          Huntington Park                           CA              90255
17200736                                    8                                                Glendale                              CA              91202
17200619                                  7.875                                              Stamford                              CT              6905
17172268                                   1.75                                              Fremont                               CA              94536
17172278                                  7.375                                             Scottsdale                             AZ              85262
17172287                                  7.625                                             Escondido                              CA              92025
17172289                                  7.875                                              GILBERT                               AZ              85297
17172294                                  7.375                                            Bloomington                             CA              92316
17175132                                   7.25                                            EAST BOSTON                             MA              2128
17175147                                  6.875                                              Redlands                              CA              92374
17200738                                  7.375                                             Sunnyvale                              CA              94087
17201462                                   7.5                                            Bonita Springs                           FL              34135
17201464                                   7.25                                              Goodyear                              AZ              85338
17201404                                   7.25                                            Mill Valley                             CA              94941
17175180                                   1.75                                             Palo Alto                              CA              94306
17175106                                  7.375                                           Upper Marlboro                           MD              20772
17175193                                    1                                              SAND SPRINGS                            OK              74063
17175200                                   8.5                                            BROOKLYN PARK                            MN              55443
17175112                                    7                                               Germantown                             MD              20874
17175218                                  8.125                                              Temecula                              CA              92592
17175223                                   1.75                                               GILROY                               CA              95020
17175228                                   1.75                                               ALBANY                               CA              94706
17175231                                   1.75                                              San Jose                              CA              95120
17201536                                   7.25                                            Green Valley                            AZ              85614
17201548                                   7.75                                               Dania                                FL              33004
17201578                                  7.125                                             Cave Creek                             AZ              85331
17201579                                  8.125                                               Durham                               CA              95938
17202649                                  7.875                                              Madison                               WI              53704
17202673                                   7.75                                              Oakland                               CA              94606
17202678                                  6.875                                               Ocoee                                FL              34761
17202690                                    8                                                 Austin                               TX              78704
17202695                                   7.25                                              Temecula                              CA              92592
17202704                                    1                                              Los Angeles                             CA              91401
17202740                                  7.125                                            Philadelphia                            PA              19123
17202743                                   7.75                                           Pembroke Pines                           FL              33025
17202752                                   1.75                                              FREMONT                               CA              94536
17202756                                   1.75                                             SUNNYVALE                              CA              94087
17202759                                    1                                                Gardena                               CA              90249
17178394                                  6.875                                           Cliffside Park                           NJ              7010
17178407                                   1.75                                             Cupertino                              CA              95014
17178411                                   1.75                                              San Jose                              CA              95121
17178420                                   1.75                                              Fremont                               CA              94555
17203535                                   7.5                                                 Orem                                UT              84058
17203545                                   7.25                                            Maple Grove                             MN              55311
17203546                                   8.25                                            Chino Hills                             CA              91709
17203549                                   1.75                                              San Jose                              CA              95136
17203557                                  7.625                                              Martinez                              CA              94553
17203569                                   1.75                                              San Jose                              CA              95129
17203572                                   1.75                                              San Jose                              CA              95135
17203573                                   7.5                                               Chandler                              AZ              85224
17203586                                    1                                              Albuquerque                             NM              87122
17203590                                   8.75                                             Woodbridge                             NJ              7095
17178435                                   1.75                                            FOSTER CITY                             CA              94404
17178440                                   1.75                                              San Jose                              CA              95148
17178441                                  7.625                                              Phoenix                               AZ              85016
17178442                                   1.75                                              SAN JOSE                              CA              95131
17178445                                   7.25                                              Phoenix                               AZ              85037
17178467                                   1.75                                               Walnut                               CA              91789
17203595                                   1.75                                             Pleasanton                             CA              94566
17203603                                   8.5                                             Salton City                             CA              92275
17203606                                   1.75                                            Santa Clara                             CA              95051
17203607                                   1.75                                            Santa Clara                             CA              95051
17203609                                   7.75                                                Mesa                                AZ              85204
17203611                                   1.75                                              Carlsbad                              CA              92008
17203617                                  8.125                                               Ocoee                                FL              34761
17203627                                  7.375                                            Bakersfield                             CA              93306
17203629                                   1.75                                              Fremont                               CA              94555
17203631                                   1.75                                              San Jose                              CA              95131
17203642                                   1.75                                              Fremont                               CA              94539
17203645                                    1                                               Fullerton                              CA              92835
17203647                                  8.125                                          Los Angeles Area                          CA              90022
17178371                                   7.25                                               Soquel                               CA              95073
17178486                                   1.75                                             Sunnyvale                              CA              94087
17178497                                  6.875                                              Hamilton                              VA              20158
17178511                                   1.75                                             San Ramon                              CA              94582
17178520                                   1.75                                             Cupertino                              CA              95014
17181658                                  7.125                                             Chesapeake                             VA              23320
17181671                                   1.75                                              Fremont                               CA              94539
17181672                                   1.75                                              Fremont                               CA              94539
17181683                                  6.875                                             Santa Ana                              CA              92707
17181690                                    7                                                ANAHEIM                               CA              92804
17181702                                  7.875                                           Spring Valley                            CA              91977
17181727                                   1.75                                              San Jose                              CA              95121
17181734                                   7.5                                              Hackensack                             NJ              7601
17181735                                    7                                                Oakville                              CT              6779
17203674                                  6.875                                              Randolph                              MN              55065
17203676                                   1.75                                              Fremont                               CA              94539
17203677                                  7.625                                               Merced                               CA              95340
17203678                                   1.75                                             Union City                             CA              94587
17203680                                   1.75                                              Fremont                               CA              94539
17203683                                   1.75                                              FREMONT                               CA              94539
17204128                                   1.75                                             Cupertino                              CA              95014
17181747                                   7.75                                              Woodbury                              MN              55129
17182417                                    2                                               Washington                             DC              20017
17182363                                   8.5                                               Visalia                               CA              93277
17074993                                  7.625                                            Pflugerville                            TX              78660
17064818                                  8.125                                              Bothell                               WA              98011
17075238                                   1.75                                             Burlingame                             CA              94010
17076336                                  8.125                                            Los Angeles                             CA              90044
17076600                                   7.5                                             Lake Forest                             CA              92630
17077663                                  7.125                                              Hayward                               CA              94541
17077794                                   1.75                                            Redwood City                            CA              94061
17077826                                    7                                              CHULA VISTA                             CA              91911
17065940                                   1.75                                             Belvedere                              CA              94920
17170645                                  7.125                                               Covina                               CA              91724
17170658                                   1.75                                              San Jose                              CA              95129
17170660                                   1.75                                              Fremont                               CA              94539
17170666                                   1.75                                              SARATOGA                              CA              95070
17170672                                   1.75                                               Newark                               CA              94560
17066165                                   1.75                                              Fremont                               CA              94539
16785111                                  7.875                                            Los Angeles                             CA              90017
16780414                                   8.5                                               AGUANGA                               CA              92536
17060857                                    8                                               Riverside                              CA              92503
16704184                                   7.75                                              Mc Henry                              IL              60050
17128714                                   7.5                                             CANYON LAKE                             CA              92587
17128787                                  7.375                                             Santa Ana                              CA              92706
17128790                                   7.25                                              Temecula                              CA              92591
17128799                                    8                                               LIVERMORE                              CA              94550
17128808                                   7.5                                              HYATTSTOWN                             MD              20871
17128818                                   7.25                                             LOUISVILLE                             KY              40208
17166469                                   7.25                                           San Francisco                            CA              94112
17166569                                   7.5                                           New Port Richey                           FL              34653
17166584                                  7.875                                            Chula Vista                             CA              91914
17166590                                   6.75                                          North Hollywood                           CA              91605
17166478                                    7                                                  Reno                                NV              89511
17166482                                   1.75                                              San Jose                              CA              95120
17166483                                   1.75                                              San Jose                              CA              95120
17166650                                   1.75                                             Cupertino                              CA              95014
17166658                                   7.5                                              San Diego                              CA              92101
17168601                                   1.75                                             SUNNYVALE                              CA              94087
17168602                                  8.125                                              CALIMESA                              CA              92320
17168523                                  7.625                                             Calabasas                              CA              91302
17168631                                  7.125                                             Las Vegas                              NV              89131
17168655                                   1.75                                           Castro Valley                            CA              94546
17168667                                  7.125                                             Las Vegas                              NV              89131
17168534                                  7.125                                              HOLMDEL                               NJ              7733
17168682                                   1.75                                            Santa Clara                             CA              95054
17168689                                   1.75                                              Fremont                               CA              94536
17168690                                  6.625                                             Fallbrook                              CA              92028
17168695                                   1.75                                        South San Francisco                         CA              94080
17168727                                   7.25                                              Fontana                               CA              92337
17168732                                  6.875                                          San Luis Obispo                           CA              93405
17170562                                   1.75                                              San Jose                              CA              95120
17170563                                   1.75                                             Palo Alto                              CA              94306
17170565                                   1.75                                             Pleasanton                             CA              94566
17170600                                   1.75                                              Milpitas                              CA              95035
17170601                                    1                                               Las Vegas                              NV              89103
17170608                                   6.75                                             San Diego                              CA              92116
17170618                                   1.75                                             Los Altos                              CA              94024
17170623                                   1.75                                              SAN JOSE                              CA              95130
17170626                                   1.75                                            REDWOOD CITY                            CA              94065
17170628                                   1.75                                             SUNNYVALE                              CA              94087
17170630                                   1.75                                            FOSTER CITY                             CA              94404
17170631                                   1.75                                             Cupertino                              CA              95014
17170634                                   1.75                                              Milpitas                              CA              95035
17170636                                   1.75                                              Milpitas                              CA              95035
17155322                                  7.125                                            Yorba Linda                             CA              92886
17155256                                   7.25                                           Panorama City                            CA              91402
17155331                                   7.25                                             San Diego                              CA              92131
17155337                                   1.75                                              San Jose                              CA              95138
17155345                                  8.875                                              Atlanta                               GA              30317
17155284                                  7.125                                              Sterling                              VA              20165
17155408                                  7.125                                             San Diego                              CA              92127
17155411                                    7                                                Glendale                              AZ              85310
17155418                                  7.375                                               Salem                                OR              97305
17155419                                  7.125                                              Bokeelia                              FL              33922
17155425                                  8.875                                               Maybee                               MI              48159
17159877                                  6.875                                              CARLSBAD                              CA              92009
17159881                                  7.125                                            Hyattsville                             MD              20785
17159897                                  7.375                                             Las Vegas                              NV              89121
17159779                                   1.75                                              San Jose                              CA              95120
17159907                                   7.75                                              Newberg                               OR              97132
17159912                                   1.75                                             Cupertino                              CA              95014
17159916                                  7.875                                           Moreno Valley                            CA              92555
17159923                                  7.125                                             Las Vegas                              NV              89183
17159926                                   1.75                                              Fremont                               CA              94539
17166547                                    2                                               Washington                             DC              20002
17154255                                    7                                                Chandler                              AZ              85249
17154277                                   1.75                                             Los Altos                              CA              94022
17154278                                  7.125                                              Burbank                               CA              91504
17154286                                   1.75                                             Sunnyvale                              CA              94087
17154289                                   1.75                                               Orinda                               CA              94563
17152495                                   7.25                                             Palm Beach                             FL              33480
17154171                                   1.75                                            Santa Clara                             CA              95054
17154181                                   1.75                                             Sunnyvale                              CA              94086
17154183                                   1.75                                        South San Francisco                         CA              94080
17154186                                   1.75                                              Fremont                               CA              94555
17154187                                   1.75                                              FREMONT                               CA              94555
17154196                                  7.375                                            LA CRESCENTA                            CA              91214
17154208                                   1.75                                             Cupertino                              CA              95014
17154213                                   1.75                                            El Sobrante                             CA              94803
17154215                                   1.75                                            Canoga Park                             CA              91303
17154227                                  7.375                                               Vista                                CA              92084
17154230                                   1.75                                              Fremont                               CA              94539
17154233                                   1.75                                              San Jose                              CA              95135
17154234                                   8.25                                           Port Charlotte                           FL              33948
17154242                                    8                                              Los Angeles                             CA              90059
17132450                                  7.625                                            SOUTH RIDING                            VA              20152
17132455                                   1.75                                             Palo Alto                              CA              94306
17132472                                    7                                                Ham Lake                              MN              55304
17141752                                    7                                                Enumclaw                              WA              98022
17148219                                    2                                                San Jose                              CA              95127
17148254                                  6.375                                               Bandon                               OR              97411
17148270                                    7                                               SANTA ROSA                             CA              95404
17149396                                  7.875                                              Stamford                              CT              6905
17149715                                  6.625                                             Yankeetown                             FL              34498
17150065                                   6.75                                              Phoenix                               AZ              85085
17150096                                  7.875                                               Aynor                                SC              29511
17149417                                   7.25                                            MILL VALLEY                             CA              94941
17152425                                   1.75                                               Corona                               CA              92880
17152442                                   7.5                                              Snohomish                              WA              98296
17152374                                  7.875                                              leander                               TX              78641
17152458                                  6.875                                            Apple Valley                            CA              92308
17152484                                  7.625                                            Chula Vista                             CA              91910
17152486                                  8.875                                              Orlando                               FL              32835
17129956                                  7.875                                             HEALDSBURG                             CA              95448
17130038                                  6.875                                              Gilbert                               AZ              85234
17129807                                  6.875                                              Hanford                               CA              93230
17129840                                  8.125                                               Seatac                               WA              98188
17129852                                  7.625                                             LAKE WORTH                             FL              33467
17129864                                   7.5                                              San Diego                              CA              92107
17129885                                    2                                                Visalia                               CA              93291
17129710                                  7.375                                            PICO RIVERA                             CA              90660
17128608                                  8.375                                              Orlando                               FL              32828
17128614                                    8                                                Margate                               FL              33063
17128624                                    8                                                Margate                               FL              33063
17128658                                    7                                                GILBERT                               AZ              85297
17113730                                   7.5                                              Las Vegas                              NV              89148
17128563                                  6.125                                             Santa Cruz                             CA              95060
17113555                                   7.25                                              COMMERCE                              CA              90040
17113559                                   7.25                                            PALM SPRINGS                            CA              92262
17113580                                   7.25                                            Pico Rivera                             CA              90660
17113663                                  5.875                                              WALDORF                               MD              20603
17113679                                  6.875                                              MARTINEZ                              CA              94553
17113690                                   7.25                                            WEST COVINA                             CA              91790
17113719                                  7.375                                             Hawthorne                              CA              90250
17113418                                   7.75                                             PALO ALTO                              CA              94303
17113423                                   6.49                                              PALMDALE                              CA              93551
17113457                                  6.875                                            KANSAS CITY                             MO              64131
17113470                                  7.125                                             Fort Myers                             FL              33913
17113510                                   6.5                                             FLORAL CITY                             FL              34436
17113513                                  7.875                                             Sacramento                             CA              95834
17113518                                   7.25                                             Escondido                              CA              92026
17113534                                  6.875                                             SOUTH GATE                             CA              90280
17089218                                   7.5                                               Clifton                               NJ              7011
17089247                                   7.5                                               El Monte                              CA              91733
17089263                                   7.5                                            West Hollywood                           CA              90046
17089331                                   6.5                                               Issaquah                              WA              98027
17113372                                  6.375                                              San Jose                              CA              95118
17113385                                    7                                               Sacramento                             CA              95820
17113387                                  7.375                                               Ukiah                                CA              95482
17113400                                   7.75                                              Antioch                               CA              94509
16732338                                   8.5                                             SAINT JOHNS                             AZ              85936
16732352                                   8.25                                             LAS VEGAS                              NV              89107
17004732                                   8.5                                               MIRAMAR                               FL              33027
17005127                                   8.75                                             GREENFIELD                             CA              93927
16995197                                   7.75                                               Venice                               FL              34293
16995201                                  8.375                                            Orange Park                             FL              32065
16991435                                   8.5                                               Torrance                              CA              90503
16990037                                  7.625                                             LAKE VILLA                             IL              60046
17078668                                   7.25                                               Oakley                               CA              94561
17078819                                   8.75                                              HAYWARD                               CA              94541
17079059                                  8.625                                            Chula Vista                             CA              91913
16984673                                   8.75                                             Davenport                              FL              33897
16978875                                   7.5                                               Concord                               CA              94519
16979344                                   8.75                                               Miami                                FL              33176
16979562                                   8.75                                              Salinas                               CA              93905
16968794                                   8.5                                              Riverside                              CA              92509
16970356                                   8.75                                              Glendale                              AZ              85308
16968539                                   8.75                                            Saint George                            UT              84770
16691766                                    8                                                ATLANTA                               GA              30342
17088746                                   7.5                                             CAMERON PARK                            CA              95682
17088797                                  8.375                                             LANCASTER                              CA              93536
17088846                                  6.875                                          Royal Palm Beach                          FL              33411
17088894                                   7.5                                             CHINO HILLS                             CA              91709
17089056                                  7.375                                               Fresno                               CA              93727
16963160                                   8.75                                            HARBOR CITY                             CA              90710
17088687                                  6.875                                              OAKLAND                               CA              94621
17078891                                  7.375                                            SAINT GEORGE                            UT              84790
17078868                                  7.375                                            San Antonio                             TX              78257
17078598                                   8.25                                              Hayward                               CA              94544
16963039                                  8.375                                             Sebastopol                             CA              95472
17016442                                   7.75                                              Piedmont                              CA              94610
17057870                                  7.625                                              MOORPARK                              CA              93021
17059400                                   7.5                                                FRIANT                               CA              93626
17170613                                   1.75                                             CUPERTINO                              CA              95014
17170690                                   1.75                                              MILPITAS                              CA              95035
17170694                                   1.75                                             San Diego                              CA              92130
17172194                                  6.875                                           BROOKLYN PARK                            MN              55444
17175191                                   1.75                                              Fremont                               CA              94539
17175242                                   1.75                                             Cupertino                              CA              95014
17178414                                   1.75                                             PALO ALTO                              CA              94303
17178419                                   1.75                                             Cupertino                              CA              95014
17181722                                   1.75                                               Newark                               CA              94560
17200699                                    2                                                 Dublin                               CA              94568
17202573                                   7.5                                                Lithia                               FL              33547
17202746                                  7.875                                             South Gate                             CA              90280
17203548                                   1.75                                           San Francisco                            CA              94122
17203556                                   1.75                                             Sunnyvale                              CA              94087
17203605                                   1.75                                            Santa Clara                             CA              95050
17203654                                   1.75                                              San Jose                              CA              95121
17204151                                  7.875                                              Danville                              CA              94526
17205756                                   1.75                                              Fremont                               CA              94539
17205764                                  9.875                                             Washington                             DC              20018
17205776                                   1.75                                        South San Francisco                         CA              94080
17205825                                  7.375                                               Tucson                               AZ              85743
17205844                                   8.25                                             Lake Worth                             FL              33461
17207086                                   7.75                                            San Antonio                             TX              78258
17207839                                  6.875                                             Calipatria                             CA              92233
17207742                                   7.75                                            Los Angeles                             CA              90004
17207857                                   8.25                                              Oakland                               CA              94605
17207890                                  7.875                                              Raymond                               ME              4071
17214729                                  7.875                                              Maitland                              FL              32751
17214832                                    2                                            Fort Lauderdale                           FL              33332
17215480                                    1                                                 Newark                               CA              94560
17215520                                    1                                              Los Angeles                             CA              91326
17215532                                   1.75                                           Mountain View                            CA              94040
17215636                                   6.75                                            Chula Vista                             CA              91911
17216716                                   7.75                                           Sun City West                            AZ              85375
17130948                                  8.125                                            LEHIGH ACRES                            FL              33971
17133299                                   7.5                                               Portland                              OR              97239
17198166                                  7.125                                              EL CAJON                              CA              92019
17198907                                  7.875                                     Mount Arlington (Landing)                      NJ              7850
17198908                                    7                                             San Francisco                            CA              94102
17198916                                   7.25                                             San Diego                              CA              92173
17202561                                  6.875                                             PARAMOUNT                              CA              90723
17206480                                    7                                              MIDDLE RIVER                            MD              21220
17206490                                  7.125                                             ALLENTOWN                              PA              18102
17206492                                    6                                                SAN JOSE                              CA              95112
17206497                                  5.875                                          RANCHO CUCAMONGA                          CA              91739
17206516                                    7                                               CHARLOTTE                              NC              28277
17206527                                  6.125                                              MEMPHIS                               TN              38120
17206531                                   6.75                                             QUEENSBURY                             NY              12804
17206555                                  6.625                                              HEISKELL                              TN              37754
17206559                                  6.625                                              SURPRISE                              AZ              85388
17206566                                  6.875                                              SATSUMA                               FL              32189
17206597                                   6.5                                              JONESVILLE                             NC              28642
17206600                                  6.875                                            YADKINVILLE                             NC              27055
17206617                                  6.875                                               HAYES                                VA              23072
17206621                                    7                                                 TOLEDO                               IL              62468
17206634                                  6.875                                              WAIANAE                               HI              96792
17206650                                  6.625                                              NORFOLK                               VA              23505
17206679                                   6.75                                             ELK GROVE                              CA              95758
17206685                                   5.75                                              SAN JOSE                              CA              95131
17206714                                  6.625                                              CHICAGO                               IL              60628
17206725                                   6.5                                             BATON ROUGE                             LA              70810
17206753                                   6.5                                                MULINO                               OR              97042
17206797                                    7                                               LAS VEGAS                              NV              89147
17206869                                   6.75                                             OLD BRIDGE                             NJ              8859
17206917                                  6.125                                               LAUREL                               MD              20723
17207621                                   6.75                                               TOOELE                               UT              84074
17207658                                  7.875                                              SEATTLE                               WA              98112
17207659                                  7.375                                             RIVERSIDE                              CA              92503
17215753                                  6.625                                              COLUMBIA                              MD              21045
17218995                                  6.375                                              FONTANA                               CA              92335
17218996                                  7.625                                              MAPLETON                              UT              84664
17230314                                   7.5                                            DISCOVERY BAY                            CA              94514
17230317                                  7.625                                              ONTARIO                               CA              91761
17230318                                   8.25                                              COALINGA                              CA              93210
17230323                                  8.375                                             WELLINGTON                             FL              33414
17156450                                   7.25                                              SAN JOSE                              CA              95120
17156451                                  8.125                                               SPARKS                               NV              89434
17201040                                   8.75                                             LAS VEGAS                              NV              89147
17201048                                   8.75                                              REDMOND                               WA              98053
17201049                                   8.25                                              PHOENIX                               AZ              85032
17201050                                  7.625                                              GLENDALE                              AZ              85304
17201053                                  8.375                                              MODESTO                               CA              95355
17201056                                   8.25                                              STOCKTON                              CA              95215
17201059                                   8.5                                               SALINAS                               CA              93907
17201063                                  8.125                                            KELSEYVILLE                             CA              95451
17201065                                   8.5                                            LAKE ELSINORE                            CA              92530
17201066                                   8.75                                              ANTIOCH                               CA              94509
17201067                                  7.875                                              CHANDLER                              AZ              85249
17201070                                    8                                              BALDWIN PARK                            CA              91706
17201073                                  8.625                                         SOUTH SAN FRANCISC                         CA              94080
17201077                                  8.375                                            LOS ANGELES                             CA              90044
17201078                                  7.875                                              PRESCOTT                              AZ              86301
17201079                                  8.375                                             LAFAYETTE                              CA              94549
17201083                                  8.625                                               AUBURN                               WA              98092
17201087                                   8.75                                            LOS ANGELES                             CA              90047
17201091                                  8.625                                             LONG BEACH                             CA              90805
17201093                                   8.75                                            SANTA MONICA                            CA              90405
17201094                                   8.5                                            MORENO VALLEY                            CA              92555
17201095                                  8.625                                               WASCO                                CA              93280
17201097                                  8.375                                              ANAHEIM                               CA              92807
17201101                                  8.625                                             SANTA ANA                              CA              92703
17201102                                  7.875                                           MONTEREY PARK                            CA              91754
17201103                                  8.125                                            ALISO VIEJO                             CA              92656
17201107                                  8.375                                             SACRAMENTO                             CA              95832
17201108                                  8.375                                            EAGLE POINT                             OR              97524
17201109                                  8.375                                              OAKLAND                               CA              94608
17201110                                  8.625                                             RIVERSIDE                              CA              92504
17201114                                  8.625                                              GLENDALE                              CA              91214
17201115                                  8.625                                             MONTCLAIR                              CA              91763
17201116                                  8.375                                               PERRIS                               CA              92571
17201118                                  8.625                                              BANNING                               CA              92220
17201121                                   8.5                                               ANAHEIM                               CA              92804
17201123                                   8.5                                                OXNARD                               CA              93030
17201128                                   8.75                                             MONTEBELLO                             CA              90640
17201129                                   8.75                                           MONTEREY PARK                            CA              91754
17201131                                  8.625                                            RESEDA AREA                             CA              91335
17201134                                   7.75                                          WILMINGTON AREA                           CA              90744
17201135                                  7.625                                         SANTA CLARITA AREA                         CA              91390
17201137                                   8.75                                             BUENA PARK                             CA              90620
17201141                                   7.75                                            BALDWIN PARK                            CA              91706
17201142                                   8.75                                            SIMI VALLEY                             CA              93065
17201143                                  8.625                                            PALM SPRINGS                            CA              92262
17201144                                  8.375                                            LOS ANGELES                             CA              90042
17201146                                   8.75                                            LOS ANGELES                             CA              90003
17201148                                  8.625                                               DOWNEY                               CA              90240
17201149                                   8.25                                           SANTA CLARITA                            CA              91350
17201152                                  8.375                                            LOS ANGELES                             CA              90008
17201155                                   8.5                                                AZUSA                                CA              91702
17201158                                  8.375                                             LAS VEGAS                              NV              89145
17201161                                   8.75                                              CHICAGO                               IL              60622
17201162                                   8.75                                              CHICAGO                               IL              60622
17201170                                  8.625                                            SAINT GEORGE                            UT              84790
17201171                                   8.25                                             HEBER CITY                             UT              84032
17201172                                   8.75                                             CLEARFIELD                             UT              84015
17201176                                  8.625                                           MIAMI SPRINGS                            FL              33166
17201177                                   8.75                                               DENVER                               CO              80205
17201178                                  8.375                                          SARATOGA SPRINGS                          UT              84045
17201183                                   8.75                                            GAITHERSBURG                            MD              20878
17201185                                   8.5                                               FREEPORT                              FL              32439
17201186                                   8.25                                           BOYNTON BEACH                            FL              33426
17201187                                  7.875                                              ATLANTA                               GA              30315
17201188                                  8.625                                               MARVIN                               NC              28173
17201189                                  8.625                                           SILVER SPRING                            MD              20901
17201190                                  8.125                                             HAGERSTOWN                             MD              21740
17201201                                  8.125                                           WESLEY CHAPEL                            FL              33544
17201206                                   8.75                                              MIRAMAR                               FL              33029
17201208                                    8                                                OLYMPIA                               WA              98502
17201209                                   8.5                                               EVERETT                               WA              98204
17201210                                  8.625                                              ESTACADA                              OR              97023
17201213                                   8.75                                            SAN LEANDRO                             CA              94577
17201214                                   8.75                                            LOS ANGELES                             CA              90022
17201215                                   8.75                                              COMPTON                               CA              90221
17201217                                  8.375                                             EARLIMART                              CA              93219
17201218                                  8.375                                             HENDERSON                              NV              89002
17201221                                   8.75                                               ENCINO                               CA              91316
17201223                                   8.75                                              PACOIMA                               CA              91331
17201224                                   8.75                                             LAS VEGAS                              NV              89101
17201225                                   8.75                                               YAKIMA                               WA              98902
17201226                                   8.75                                             SAN MARTIN                             CA              95046
17201227                                   8.75                                            LOS ANGELES                             CA              90026
17201229                                  8.375                                              MOLALLA                               OR              97038
17201230                                   8.75                                             LONG BEACH                             CA              90810
17201231                                  8.375                                               KEIZER                               OR              97303
17201232                                   8.75                                            LADERA RANCH                            CA              92694
17201234                                   8.75                                            LOS ANGELES                             CA              90065
17201235                                   8.75                                          NORTH LAS VEGAS                           NV              89031
17201236                                  8.375                                              GLENDALE                              CA              91201
17201237                                   8.75                                              PASADENA                              CA              91103
17201238                                  8.375                                              SPANAWAY                              WA              98387
17201239                                  8.125                                            PORT HUENEME                            CA              93041
17201243                                  8.625                                               TUCSON                               AZ              85705
17201247                                  7.625                                           MISSION VIEJO                            CA              92692
17201249                                  8.375                                              STOCKTON                              CA              95206
17201250                                   8.5                                           FORT LAUDERDALE                           FL              33308
17201252                                   8.75                                              ORLANDO                               FL              32807
17201253                                   8.75                                         SOUTH SAN FRANCISC                         CA              94080
17201255                                   8.75                                               FRESNO                               CA              93722
17201256                                  8.125                                             LAS VEGAS                              NV              89108
17201258                                   8.75                                             PITTSBURG                              CA              94565
17201259                                   8.75                                              ORLANDO                               FL              32807
17201260                                   8.5                                             LOS ANGELES                             CA              90047
17201261                                   8.75                                              OAKLAND                               CA              94605
17201263                                  8.375                                              SAN JOSE                              CA              95148
17201268                                   8.25                                              ORLANDO                               FL              32817
17201271                                  8.625                                              SAN JOSE                              CA              95122
17201272                                   8.5                                                CORONA                               CA              92879
17201274                                   8.75                                             SACRAMENTO                             CA              95823
17201275                                  8.125                                              RICHMOND                              CA              94801
17201279                                  8.625                                           CASTLE VALLEY                            UT              84532
17201280                                   8.75                                               FRESNO                               CA              93720
17201282                                   8.75                                              HAYWARD                               CA              94545
17201283                                   8.75                                               TRACY                                CA              95377
17201297                                   8.75                                            SIMI VALLEY                             CA              93063
17201301                                   8.25                                         HACIENDA HEIGHTS A                         CA              91745
17201315                                  8.375                                             EWA BEACH                              HI              96706
17201316                                   8.75                                             PEARL CITY                             HI              96782
17201317                                   8.75                                             EWA BEACH                              HI              96706
17201319                                  8.375                                             OAK HARBOR                             WA              98277
17201320                                   8.5                                               MILILANI                              HI              96789
17201321                                   8.25                                            KAILUA KONA                             HI              96740
17201323                                  8.375                                               KEAAU                                HI              96749
17201324                                  8.375                                            WHITE WATER                             CA              92282
17201325                                  7.875                                              PRATHER                               CA              93651
17201327                                   8.75                                         LOS ANGELES (TORRA                         CA              90501
17201328                                  7.875                                           MORENO VALLEY                            CA              92553
17201329                                   8.75                                            LOS ANGELES                             CA              90044
17201331                                  8.375                                             LA PUENTE                              CA              91744
17201335                                  8.625                                             SANTA ANA                              CA              92707
17201336                                   8.75                                            LOS ANGELES                             CA              90031
17201337                                   8.75                                             PARAMOUNT                              CA              90723
17201339                                   8.75                                             LAS VEGAS                              NV              89122
17201340                                   8.75                                           FOOTHILL RANCH                           CA              92610
17201341                                  8.375                                                BEND                                OR              97702
17201342                                   8.75                                               IRVINE                               CA              92620
17201345                                  8.625                                              COMPTON                               CA              90220
17201348                                   8.75                                              NORWALK                               CA              90650
17201352                                   8.75                                              WAILUKU                               HI              96793
17201354                                  8.375                                               CORONA                               CA              92879
17201361                                   8.75                                             RIVERSIDE                              CA              92507
17201366                                   8.75                                              SAN JOSE                              CA              95148
17201368                                  8.125                                             DOS PALOS                              CA              93620
17113613                                  7.375                                              WHITTIER                              CA              90604
17128535                                   7.75                                               LEHIGH                               FL              33972
17128555                                   7.75                                            LEHIGH ACRES                            FL              33972
17231246                                  7.375                                             CAPE CORAL                             FL              33904
17231247                                   7.5                                              BOCA RATON                             FL              33433
17231248                                   7.5                                              GREENSBORO                             GA              30642
17231250                                   8.5                                            SAN BERNARDINO                           CA              92408
17231251                                  8.125                                            TAYLORSVILLE                            UT              84118
17208501                                  7.875                                             OPA LOCKA                              FL              33056
17215745                                   7.5                                                DAYTON                               NV              89403
17218998                                  7.625                                            LOS ANGELES                             CA              90063
17207570                                  7.625                                             SANTA ANA                              CA              92704
17207572                                    8                                                SAN JOSE                              CA              95138
17207573                                  8.375                                              FONTANA                               CA              92336
17207575                                  8.375                                             HAWTHORNE                              CA              90250
17207576                                  8.625                                             WINCHESTER                             CA              92596
17207578                                  7.875                                              MILPITAS                              CA              95035
17207583                                   6.75                                            BAKERSFIELD                             CA              93314
17207619                                   7.5                                             COPPEROPOLIS                            CA              95228
17215741                                   7.75                                              NEWTOWN                               CT              6470
17215742                                  7.875                                           ST PETERSBURG                            FL              33704
17215743                                   7.5                                                DENVER                               CO              80205
17215746                                  7.375                                            FRAZIER PARK                            CA              93225
17215747                                  7.875                                              POULSBO                               WA              98370
17215748                                  7.125                                              RICHMOND                              CA              94804
17215750                                   8.25                                               POMONA                               CA              91766
17215751                                   7.25                                               NOVATO                               CA              94947
17215752                                   7.75                                              VISALIA                               CA              93291
17215754                                  8.375                                            CASTLE ROCK                             CO              80104
17215755                                  7.625                                             RIVERSIDE                              CA              92509
17215756                                   8.5                                              LAS VEGAS                              NV              89110
17219000                                  7.375                                            LOS ANGELES                             CA              90026
17230310                                   7.75                                               TAMPA                                FL              33606
17207604                                  6.625                                              ONTARIO                               CA              91764
17207605                                   7.5                                              LAS VEGAS                              NV              89104
17207606                                    7                                             WOODLAND HILLS                           CA              91367
17207608                                  7.625                                              MURRIETA                              CA              92562
17207611                                  6.875                                              PORTLAND                              OR              97211
17207613                                  7.125                                          COLORADO SPRINGS                          CO              80923
17207614                                   7.75                                              SOLEDAD                               CA              93960
17207615                                  6.625                                           KLAMATH FALLS                            OR              97601
17207616                                   7.5                                             LOS ANGELES                             CA              90003
17207618                                   7.25                                             PATTERSON                              CA              95363
17207620                                   6.75                                             VACAVILLE                              CA              95687
17207622                                  7.875                                               MARINA                               CA              93933
17207623                                  7.125                                              STOCKTON                              CA              95205
17207656                                    7                                               KISSIMMEE                              FL              34758
17207660                                   7.5                                                NORCO                                CA              92860
17207661                                   7.5                                             LOS ANGELES                             CA              90011
17208499                                  7.375                                               CORONA                               CA              92881
17208504                                  7.625                                              LINCOLN                               CA              95648
17208505                                  8.375                                             WASHINGTON                             DC              20009
17208506                                  7.875                                         ALTAMONTE SPRINGS                          FL              32701
17208510                                  7.875                                          PORT SAINT LUCIE                          FL              34984
17208512                                   7.75                                            SAN JACINTO                             CA              92583
17208513                                    8                                               SAN DIEGO                              CA              92173
17209882                                    7                                                 TEMPE                                AZ              85284
17209886                                   7.5                                             CHARLESTOWN                             MA              2129
17207599                                  7.625                                             HILLSBORO                              OR              97123
17207600                                  7.125                                              ALTADENA                              CA              91001
17207602                                   6.5                                                OAKLEY                               CA              94561
17207603                                  7.375                                             PATTERSON                              CA              95363
17207585                                  7.625                                             SAN DIEGO                              CA              92114
17207586                                   8.5                                              LAS VEGAS                              NV              89178
17207587                                   7.25                                              ORLANDO                               FL              32837
17207590                                  7.625                                              GRESHAM                               OR              97030
17207591                                   7.5                                            NATIONAL CITY                            CA              91950
17207592                                   7.5                                               ORLANDO                               FL              32825
17207594                                  7.875                                             LIVERMORE                              CA              94550
17207595                                   7.25                                              MARICOPA                              AZ              85239
17207596                                  6.875                                             LIVERMORE                              CA              94551
17207598                                   7.25                                               PROVO                                UT              84604
17207580                                   7.75                                               DELHI                                CA              95315
17207581                                   7.75                                              SEMINOLE                              FL              33772
17207582                                   8.75                                               VENICE                               FL              34293
17206882                                   6.25                                              STAMFORD                              CT              6902
17206884                                  6.625                                               WARREN                               NJ              7059
17206885                                   5.5                                               PORTLAND                              OR              97211
17206887                                  5.875                                               CLOVIS                               NM              88101
17206889                                   6.75                                          SAINT PETERSBURG                          FL              33714
17206890                                  6.375                                       CHESTERFIELD TOWNSHIP                        MI              48047
17206891                                   6.75                                             COVINGTON                              VA              24426
17206892                                   6.75                                             CUMBERLAND                             RI              2864
17206893                                  6.375                                             BRAINTREE                              MA              2184
17206894                                   6.5                                                MARION                               NC              28752
17206895                                   6.25                                              PHOENIX                               AZ              85027
17206896                                    7                                                 OTTAWA                               IL              61350
17206897                                   6.75                                           VIRGINIA BEACH                           VA              23456
17206898                                   6.75                                             COVESVILLE                             VA              22931
17206899                                   6.25                                            SPOTSYLVANIA                            VA              22553
17206900                                   6.75                                              PALM BAY                              FL              32909
17206901                                   5.5                                              INGLEWOOD                              CA              90305
17206902                                   6.75                                            ORANGE PARK                             FL              32073
17206904                                  6.625                                              PLYMOUTH                              MI              48170
17206905                                  6.375                                          SHELBY TOWNSHIP                           MI              48316
17206906                                  6.625                                              LEESBURG                              FL              34748
17206907                                    6                                                 NATICK                               MA              1760
17206908                                   6.75                                             CHARLOTTE                              NC              28210
17206909                                  6.875                                              SAN JOSE                              CA              95125
17206910                                  6.375                                              MARLBORO                              NJ              7746
17206911                                   6.75                                            GRANTS PASS                             OR              97526
17206912                                   5.75                                           KLAMATH FALLS                            OR              97603
17206913                                  6.875                                             OCEAN CITY                             MD              21842
17206915                                   6.5                                               MONMOUTH                              OR              97361
17206916                                   6.75                                             ROSEVILLE                              CA              95678
17206918                                  6.625                                            PHILADELPHIA                            PA              19111
17206919                                   6.25                                            YORBA LINDA                             CA              92887
17206920                                  6.625                                             CHARLOTTE                              NC              28209
17206921                                   6.25                                        RANCHO PALOS VERDES                         CA              90275
17206922                                  6.875                                            GREEN VALLEY                            AZ              85614
17206923                                  6.625                                            WILLINGBORO                             NJ              8046
17206924                                   6.75                                        BLOOMFIELD TOWNSHIP                         MI              48304
17206925                                  5.875                                            SPRING HILL                             FL              34606
17206926                                   6.5                                                 MESA                                AZ              85202
17206927                                   6.25                                              ROSEDALE                              MD              21237
17206928                                  6.375                                            GREENCASTLE                             PA              17225
17206929                                  6.875                                             EL MIRAGE                              AZ              85335
17206930                                  6.625                                              MERIDIAN                              ID              83642
17206932                                  5.875                                              SANFORD                               MI              48657
17206935                                    7                                               WASHINGTON                             DC              20011
17206937                                  6.875                                              CHICAGO                               IL              60629
17206938                                  7.125                                             SMITHFIELD                             VA              23430
17206939                                  6.625                                               MIAMI                                FL              33156
17206940                                    7                                                LARAMIE                               WY              82070
17206941                                   6.5                                              HAGERSTOWN                             MD              21740
17206942                                   6.5                                              LANCASTER                              CA              93535
17206943                                  6.625                                               DAPHNE                               AL              36526
17206944                                  6.875                                         FORT WALTON BEACH                          FL              32548
17206945                                  7.125                                               PEORIA                               AZ              85383
17206946                                  6.625                                                CARY                                NC              27511
17206948                                   6.5                                               ROANOKE                               VA              24019
17206949                                  6.875                                               CONROE                               TX              77304
17206950                                  6.625                                           WYANDANCH HGTS                           NY              11798
17206951                                   6.75                                                MESA                                AZ              85207
17206952                                    6                                               MOUNT AIRY                             MD              21771
17206861                                   6.75                                             AUBURNDALE                             FL              33823
17206863                                  5.875                                             FLORISSANT                             MO              63034
17206864                                   6.25                                             BRANDYWINE                             MD              20613
17206865                                   6.75                                           POMPTON PLAINS                           NJ              7444
17206866                                   6.5                                             ORMOND BEACH                            FL              32174
17206867                                  6.125                                             NORTHVILLE                             MI              48168
17206868                                   6.5                                            COEUR D ALENE                            ID              83814
17206870                                  6.875                                            BEAN STATION                            TN              37708
17206871                                  6.375                                              BERKLEY                               MI              48072
17206872                                   6.75                                             KNOXVILLE                              TN              37918
17206873                                  6.625                                            SPRINGFIELD                             OR              97478
17206874                                  6.375                                            PENN VALLEY                             CA              95946
17206875                                  6.125                                             KALAMAZOO                              MI              49048
17206877                                  6.375                                            TINTON FALLS                            NJ              7724
17206878                                   6.5                                             WESTMINSTER                             SC              29693
17206880                                   5.75                                              ONTARIO                               CA              91762
17206881                                  6.375                                              TOWANDA                               PA              18848
17206715                                   6.5                                                PEORIA                               AZ              85382
17206716                                  6.875                                           OKLAHOMA CITY                            OK              73013
17206719                                  6.125                                              FAIRHOPE                              AL              36532
17206720                                    6                                              SOUTH JORDAN                            UT              84095
17206722                                   6.75                                             CLEARWATER                             FL              33755
17206723                                  6.125                                             HAWTHORNE                              CA              90250
17206724                                   6.5                                               MILILANI                              HI              96789
17206726                                  6.875                                            WHITE PLAINS                            MD              20695
17206729                                  5.875                                             MILWAUKIE                              OR              97267
17206730                                   6.5                                              EAST TAWAS                             MI              48730
17206731                                   6.75                                               BISHOP                               GA              30621
17206733                                   6.5                                                MILTON                               DE              19968
17206734                                    7                                            MADISON HEIGHTS                           MI              48071
17206735                                  6.625                                          CLINTON TOWNSHIP                          MI              48038
17206736                                  6.875                                            SCHENECTADY                             NY              12304
17206737                                  6.625                                           HADDON HEIGHTS                           NJ              8035
17206738                                   6.5                                            DOWNERS GROVE                            IL              60516
17206739                                   5.5                                             JERSEY CITY                             NJ              7304
17206740                                  5.875                                              COVENTRY                              RI              2816
17206741                                    6                                                 BOWIE                                MD              20721
17206742                                  6.375                                              KAMUELA                               HI              96743
17206743                                   6.5                                               MURRIETA                              CA              92562
17206744                                  6.375                                             COARSEGOLD                             CA              93614
17206747                                  6.625                                             COOKEVILLE                             TN              38501
17206748                                  6.625                                             ANNAPOLIS                              MD              21401
17206749                                   6.5                                              CAPE CORAL                             FL              33990
17206750                                  6.875                                               PERRIS                               CA              92570
17206751                                   6.75                                              SAN JOSE                              CA              95119
17206752                                   6.25                                           MOUNT PLEASANT                           SC              29466
17206754                                   6.5                                                SUPPLY                               NC              28462
17206756                                   6.25                                            ALBUQUERQUE                             NM              87102
17206757                                  6.125                                              KANEOHE                               HI              96744
17206758                                   6.5                                               CARLISLE                              PA              17013
17206760                                  6.625                                           PORT CHARLOTTE                           FL              33952
17206761                                  6.875                                            ROCKY POINT                             NY              11778
17206762                                   6.5                                               TAMAQUA                               PA              18252
17206763                                   6.75                                              FLORENCE                              AL              35633
17206764                                  6.625                                           MIAMI GARDENS                            FL              33055
17206766                                  6.375                                          DISTRICT HEIGHTS                          MD              20747
17206767                                   6.5                                             ZEPHYRHILLS                             FL              33544
17206768                                   6.5                                                VILLAS                               NJ              8251
17206769                                  6.125                                             KERHONKSON                             NY              12446
17206770                                   5.5                                               PALMDALE                              CA              93552
17206771                                  6.875                                               CRETE                                IL              60417
17206772                                   6.25                                           PINELLAS PARK                            FL              33781
17206773                                  6.875                                              JACKSON                               TN              38305
17206774                                   5.75                                              ATLANTA                               GA              30331
17206775                                   6.5                                            SALT LAKE CITY                           UT              84109
17206776                                  6.875                                               ANKENY                               IA              50021
17206777                                  6.875                                               DAVIE                                FL              33314
17206778                                  6.875                                             NORTH EAST                             PA              16428
17206779                                  6.875                                             BRIDGEPORT                             CT              6610
17206780                                   6.25                                               DOVER                                FL              33527
17206781                                  6.375                                            SOLANA BEACH                            CA              92075
17206782                                  6.875                                             LAS VEGAS                              NV              89130
17206784                                   6.5                                             LOS ANGELES                             CA              90045
17206785                                   6.5                                              HOLLYWOOD                              FL              33024
17206788                                   6.5                                                 BALL                                LA              71405
17206789                                   6.75                                            PHILADELPHIA                            PA              19131
17206791                                  6.875                                             LAKEHILLS                              TX              78063
17206792                                  6.625                                              LAKELAND                              FL              33815
17206793                                   6.25                                             LONG BEACH                             CA              90808
17206794                                   6.25                                               NEWARK                               DE              19711
17206795                                   6.5                                               ESCANABA                              MI              49829
17206796                                  6.375                                              RALEIGH                               NC              27613
17206800                                  6.125                                              CONYERS                               GA              30094
17206801                                  6.875                                           CRESCENT CITY                            CA              95531
17206803                                   6.5                                            MOREHEAD CITY                            NC              28557
17206805                                    6                                         PORT JEFFERSON STATION                       NY              11776
17206806                                   6.5                                            ORION TOWNSHIP                           MI              48362
17206808                                    7                                              LINCOLNVILLE                            ME              4849
17206809                                   6.5                                               GLADWIN                               MI              48624
17206810                                  6.875                                             GROVELAND                              FL              34736
17206814                                   6.5                                               REUNION                               FL              34747
17206815                                   6.5                                               REUNION                               FL              34747
17206817                                  6.125                                              HAMILTON                              MT              59840
17206818                                   6.5                                             SPANISH FORK                            UT              84660
17206821                                  6.125                                           ATLANTIC CITY                            NJ              8401
17206822                                  6.375                                                MESA                                AZ              85210
17206823                                  6.875                                             INVERNESS                              FL              34452
17206824                                  6.375                                             ESCONDIDO                              CA              92026
17206827                                    7                                                TUALATIN                              OR              97062
17206829                                   6.75                                               POWELL                               TN              37849
17206830                                    7                                                COLUMBUS                              GA              31904
17206831                                   6.75                                              FAIRMONT                              NC              28340
17206832                                   5.75                                             WATERTOWN                              MN              55388
17206835                                  6.375                                              OREFIELD                              PA              18069
17206836                                   6.75                                              LAUGHLIN                              NV              89029
17206837                                  6.625                                            BAKERSFIELD                             CA              93314
17206838                                  6.625                                              GALLATIN                              TN              37066
17206839                                   6.75                                              WHITTIER                              CA              90605
17206841                                    6                                                  ALMA                                CO              80420
17206843                                   6.75                                              VISALIA                               CA              93292
17206844                                  6.875                                       EAST WINDSOR TOWNSHIP                        NJ              8520
17206846                                   6.25                                             CHARLOTTE                              NC              28273
17206847                                   6.75                                            STAFFORD TWP                            NJ              8050
17206848                                  5.875                                              MONTROSS                              VA              22520
17206849                                  6.125                                             PINE BROOK                             NJ              7058
17206850                                   6.5                                             SANTA MARIA                             CA              93455
17206851                                  6.125                                             WASHINGTON                             DC              20037
17206853                                   5.5                                                 APEX                                NC              27502
17206854                                  6.375                                            SAN LEANDRO                             CA              94578
17206856                                  6.375                                               EDMOND                               OK              73003
17206857                                   6.75                                            FORT PIERCE                             FL              34982
17206858                                  6.625                                             NASHVILLE                              TN              37221
17206859                                   6.5                                             MOUNT LAUREL                            NJ              8054
17206860                                   6.75                                             MANAHAWKIN                             NJ              8050
17206618                                    6                                               SOUTHFIELD                             MI              48034
17206619                                  6.375                                               DALLAS                               GA              30132
17206620                                   6.75                                             RIVERBANK                              CA              95367
17206622                                   6.5                                               BRIGHTON                              CO              80601
17206625                                    6                                               MORGANTOWN                             KY              42261
17206626                                  6.375                                             GERMANTOWN                             NY              12526
17206628                                   5.5                                              LIVINGSTON                             NJ              7039
17206629                                   5.75                                               AUSTIN                               TX              78717
17206633                                  6.875                                            JERSEY CITY                             NJ              7306
17206635                                   6.5                                              HOLLY TWP                              MI              48442
17206636                                   6.5                                                EASTON                               MA              2356
17206637                                   5.5                                               NEW YORK                              NY              10011
17206640                                   6.75                                              DUNSMUIR                              CA              96025
17206641                                    7                                              PORT RICHEY                             FL              34668
17206643                                  6.375                                             LEOMINSTER                             MA              1453
17206644                                    6                                           HUNTINGTON STATION                         NY              11746
17206646                                  6.625                                             MIDDLETOWN                             NY              10941
17206647                                  6.375                                               TUCSON                               AZ              85746
17206648                                   6.25                                              WALDORF                               MD              20603
17206649                                  5.875                                             MAPLEWOOD                              NJ              7040
17206651                                   6.25                                               NORMAL                               IL              61761
17206652                                   6.75                                               BREWER                               ME              4412
17206654                                  5.875                                            W BLOOMFIELD                            MI              48322
17206656                                   6.5                                             SPOTSYLVANIA                            VA              22553
17206658                                  6.375                                            GREENS FORK                             IN              47345
17206659                                  6.875                                               MIAMI                                FL              33176
17206660                                  6.625                                             PALM COAST                             FL              32135
17206662                                    6                                               CORNELIUS                              NC              28031
17206665                                   6.75                                             PLAINFIELD                             IN              46168
17206666                                  6.875                                           FREDERICKSBURG                           VA              22407
17206667                                   6.75                                             GLOUCESTER                             MA              1930
17206668                                   6.75                                              HONOLULU                              HI              96822
17206669                                  6.375                                            SAN JACINTO                             CA              92582
17206670                                  5.625                                            JACKSONVILLE                            FL              32256
17206671                                  5.875                                             LAFAYETTE                              LA              70503
17206673                                  6.375                                              WESTERLY                              RI              2891
17206674                                    7                                              NOBLESVILLE                             IN              46060
17206675                                   6.5                                               MAMMOUTH                              CA              93546
17206676                                   5.5                                             WHITE PLAINS                            MD              20695
17206678                                   6.5                                                LAWTON                               OK              73505
17206684                                  6.375                                          ROWLAND HEIGHTS                           CA              91748
17206686                                  5.875                                             SUGAR LAND                             TX              77478
17206688                                  6.375                                             CITRONELLE                             AL              36522
17206690                                  6.125                                         HILTON HEAD ISLAND                         SC              29928
17206691                                   6.5                                              LAS VEGAS                              NV              89128
17206692                                   6.25                                              SHERIDAN                              WY              82801
17206694                                  6.875                                             HOMESTEAD                              FL              33035
17206695                                  6.625                                               DRIGGS                               ID              83422
17206696                                  6.875                                           WOODLAND PARK                            CO              80863
17206698                                    7                                                 MONETT                               MO              65708
17206699                                  6.375                                              NORCROSS                              GA              30092
17206700                                   6.75                                            EAST HAMPTON                            NY              11937
17206701                                   6.5                                               ELK TWP.                              PA              19363
17206702                                  6.375                                             CLARKDALE                              AZ              86324
17206703                                   5.5                                              SAN DIEGO                              CA              92121
17206704                                   6.5                                              MARYSVILLE                             MI              48040
17206706                                  6.625                                         GREENWELL SPRINGS                          LA              70739
17206707                                  6.375                                             CAMPOBELLO                             SC              29322
17206708                                  6.875                                              ROSELLE                               IL              60172
17206709                                   6.5                                               LEMOORE                               CA              93245
17206711                                  6.875                                             MAPLEWOOD                              NJ              7040
17206587                                  6.375                                               MERCED                               CA              95340
17206589                                  6.375                                              SCITUATE                              MA              2066
17206592                                   6.75                                            BOSSIER CITY                            LA              71111
17206593                                  6.875                                              CHICAGO                               IL              60617
17206594                                    7                                               SAN MANUEL                             AZ              85631
17206595                                   6.5                                             LOS ANGELES                             CA              90018
17206596                                   6.25                                         EAST GRAND RAPIDS                          MI              49506
17206598                                   6.5                                             LOS ANGELES                             CA              90034
17206601                                    7                                           LAWRENCE TOWNSHIP                          NJ              8648
17206602                                  6.375                                             BRENTWOOD                              CA              94513
17206603                                   6.5                                              ROYAL OAK                              MI              48067
17206604                                   6.75                                               EUREKA                               CA              95501
17206607                                   5.75                                                CLAY                                MI              48001
17206609                                   5.5                                            BEVERLY HILLS                            CA              90210
17206610                                   5.5                                               STAFFORD                              VA              22554
17206612                                  6.875                                               CAMDEN                               TN              38320
17206614                                   6.75                                                RENO                                NV              89511
17206615                                  6.875                                             NORTH OAKS                             MN              55127
17206616                                  6.375                                              KINGMAN                               AZ              86401
17206556                                   6.25                                           NORTH LAWRENCE                           OH              44666
17206558                                   6.5                                              SCOTTSDALE                             AZ              85255
17206561                                  6.375                                             FORT MYERS                             FL              33905
17206563                                    7                                                  ARP                                 TX              75750
17206567                                  6.875                                              CORTLAND                              OH              44410
17206568                                    7                                              MAPLE SHADE                             NJ              8052
17206569                                   6.5                                               LANTANA                               FL              33462
17206570                                   5.5                                                GALENA                               OH              43021
17206571                                  6.875                                            RUTHER GLEN                             VA              22546
17206572                                   6.75                                            GOLD CANYON                             AZ              85218
17206573                                   6.75                                                MESA                                AZ              85207
17206574                                   6.75                                              CHANDLER                              AZ              85224
17206575                                    6                                                DANBURY                               CT              6811
17206576                                  5.875                                            SAINT LOUIS                             MO              63130
17206578                                  6.875                                              LIBERTY                               SC              29657
17206579                                   5.75                                           SPRING VALLEY                            CA              91977
17206580                                  6.625                                               KEARNY                               NJ              7032
17206581                                   6.75                                              LOVELAND                              OH              45140
17206582                                  6.875                                              ATLANTA                               GA              30324
17206584                                  6.375                                               PAMPA                                TX              79065
17206585                                   6.75                                              COLUMBIA                              NC              27925
17206542                                   6.5                                                EDINA                                MN              55423
17206543                                  6.875                                              LAKEWOOD                              CA              90712
17206544                                   6.5                                               ATLANTA                               GA              30308
17206545                                   5.75                                               CANTON                               MI              48187
17206546                                  6.625                                             SMITHFIELD                             VA              23430
17206547                                  6.125                                               AUBURN                               AL              36832
17206548                                  6.875                                              LEBANON                               IN              46052
17206550                                   6.75                                            NEWPORT NEWS                            VA              23608
17206552                                  6.125                                              BEL AIR                               MD              21015
17206554                                   5.75                                               NAPLES                               FL              34119
17206520                                  6.875                                             FT. MEYERS                             FL              33908
17206522                                   6.5                                                 RENO                                NV              89512
17206523                                  6.875                                           COLUMBIA CITY                            OR              97018
17206524                                   6.75                                             BALTIMORE                              MD              21230
17206525                                  6.375                                             LAS VEGAS                              NV              89149
17206528                                   6.75                                            CEDAR RAPIDS                            IA              52404
17206529                                   6.75                                            PHILADELPHIA                            PA              19146
17206530                                  6.625                                               DACULA                               GA              30019
17206532                                    7                                                BARTLETT                              TN              38135
17206534                                  6.375                                               TOLEDO                               OH              43613
17206535                                    7                                                 NEWNAN                               GA              30263
17206536                                    7                                              OWINGS MILLS                            MD              21117
17206539                                   5.5                                            MORENO VALLEY                            CA              92555
17206540                                  5.625                                         GREENWOOD TOWNSHIP                         MI              48625
17206541                                   6.25                                            SALT SPRINGS                            FL              32134
17207562                                  8.125                                              PHOENIX                               AZ              85043
17207563                                   7.75                                             LAS VEGAS                              NV              89107
17207565                                   8.5                                              LAS VEGAS                              NV              89118
17207566                                  8.125                                                RENO                                NV              89509
17207567                                  8.625                                              WAIPAHU                               HI              96797
17207568                                   8.5                                                DAVIS                                CA              95616
17207569                                   7.75                                              STOCKTON                              CA              95209
17206514                                   6.75                                               EUGENE                               OR              97405
17206517                                   6.75                                            CENTERVILLE                             OH              45459
17206518                                  6.875                                             SAN DIEGO                              CA              92106
17206466                                   6.5                                             WHITE PLAINS                            MD              20695
17206467                                   5.75                                              CHICAGO                               IL              60618
17206468                                    7                                           PANAMA CITY BEACH                          FL              32047
17206470                                    6                                              WAKE FOREST                             NC              27587
17206471                                  6.875                                              CHICAGO                               IL              60631
17206472                                  6.875                                               MONROE                               NY              10950
17206473                                   6.75                                             ISLAMORADA                             FL              33036
17206474                                   6.25                                             LAS VEGAS                              NV              89147
17206475                                  6.375                                           SAN FRANCISCO                            CA              94112
17206476                                   5.75                                             BALTIMORE                              MD              21230
17206477                                    6                                          SAINT SIMONS ISLAND                         GA              31522
17206478                                    6                                         RANCHO SANTA MARGARITA                       CA              92688
17206479                                   6.5                                              SMITHTOWN                              NY              11787
17206482                                  6.625                                              WINDSOR                               CT              6095
17206484                                   6.75                                             GRAND BAY                              AL              36541
17206485                                  6.875                                              VALLEJO                               CA              94591
17206488                                  7.125                                           CRAWFORDSVILLE                           IN              47933
17206489                                    7                                              JACKSONVILLE                            FL              32224
17206493                                   6.5                                              STARLIGHT                              PA              18461
17206494                                  7.125                                            THOMASVILLE                             AL              36784
17206495                                  5.625                                            JACKSONVILLE                            FL              32246
17206498                                  5.625                                             LOS GATOS                              CA              95030
17206500                                  6.875                                           ST. PETERSBURG                           FL              33704
17206502                                  6.875                                             SOUTHPORT                              NC              28461
17206503                                   5.5                                              LAS VEGAS                              NV              89121
17206504                                  6.875                                              ATLANTA                               GA              30314
17206505                                   6.75                                               SOLON                                OH              44139
17206506                                  6.875                                            KAILUA KONA                             HI              96740
17206508                                   6.5                                                SPRING                               TX              77388
17206509                                  6.875                                               POWELL                               TN              37849
17206512                                    7                                                 MIAMI                                FL              33157
17206513                                    6                                               JIM THORPE                             PA              18229
17202556                                   6.5                                              CHESAPEAKE                             VA              23324
17202560                                    7                                                PALMDALE                              CA              93550
17202562                                  7.375                                              STANTON                               CA              90680
17202563                                  7.125                                            SAN CLEMENTE                            CA              92673
17202564                                  7.375                                            THREE FORKS                             MT              59752
17202565                                   6.75                                          RANCHO CUCAMONGA                          CA              91730
17202566                                  6.625                                            SAN CLEMENTE                            CA              92673
17202567                                    7                                                MENIFEE                               CA              92584
17198210                                  7.625                                            BONNEY LAKE                             WA              98391
17198909                                  7.625                                            Gainesville                             GA              30506
17198911                                  7.125                                              Lakewood                              CA              90713
17198912                                   7.75                                              ROMOLAND                              CA              92585
17198913                                  7.875                                             Lancaster                              CA              93535
17198914                                   7.75                                             Paramount                              CA              90723
17198915                                   8.25                                            San Leandro                             CA              94577
17198918                                   8.25                                               Athens                               AL              35613
17201257                                   8.75                                             BRENTWOOD                              CA              94513
17201262                                   8.25                                            SAN LEANDRO                             CA              94577
17201266                                  8.375                                             PLEASANTON                             CA              94588
17201136                                   8.75                                              TORRANCE                              CA              90505
17113053                                  7.875                                            Chula Vista                             CA              91913
17104616                                    7                                               LAS VEGAS                              NV              89166
17113140                                   8.75                                             LONG BEACH                             CA              90805
17127797                                  7.875                                              La Habra                              CA              90631
17127825                                  7.125                                           Newport Beach                            CA              92625
17128136                                  6.875                                             WELLINGTON                             FL              33414
17128229                                  8.375                                            West Covina                             CA              91790
16652274                                   8.75                                              STOCKTON                              CA              95209
16685431                                   8.25                                             PITTSBURG                              CA              94565
16685429                                  8.375                                           WEST MELBOURNE                           FL              32904
17075975                                   7.75                                              DEL SUR                               CA              93534
17076026                                    8                                               ROSEVILLE                              CA              95747
17076030                                   7.5                                               SAN JOSE                              CA              95117
17076818                                  7.125                                              Sapphire                              NC              28774
17076903                                   8.25                                             San Diego                              CA              92102
17076934                                   8.25                                              ANDERSON                              CA              96007
17076945                                   7.25                                            N LAS VEGAS                             NV              89084
17076958                                  8.125                                             San Diego                              CA              92114
17076987                                    7                                          SAN JUAN CAPISTRANO                         CA              92675
17077060                                   6.5                                                Corona                               CA              92880
17077089                                  7.125                                            TYBEE ISLAND                            GA              31328
17077094                                  7.375                                             Cape Coral                             FL              33914
17077137                                  7.375                                             CHELTENHAM                             MD              20623
17077171                                  7.375                                               MIAMI                                FL              33185
17077221                                  8.125                                               RIPON                                CA              95366
17077263                                  7.125                                               CANBY                                OR              97013
17078253                                   7.5                                                Naples                               FL              34109
17065215                                  6.625                                              WADDELL                               AZ              85355
17065217                                  7.875                                            Indian Wells                            CA              92210
17065236                                   6.75                                              BAYPORT                               NY              11705
17065239                                   7.75                                              STOCKTON                              CA              95219
17065256                                   7.75                                            JACKSONVILLE                            FL              32244
17065270                                   8.25                                               Madera                               CA              93637
17065373                                  7.875                                             CALISTOGA                              CA              94515
17066408                                  7.625                                              SEATTLE                               WA              98144
17066413                                  7.875                                                Hilo                                HI              96720
17066417                                  7.125                                           NEWPORT BEACH                            CA              92660
17066420                                  6.875                                             BALTIMORE                              MD              21239
17075555                                  6.875                                              Tarzana                               CA              91356
17066570                                    7                                                Kapolei                               HI              96707
17066577                                    7                                               Sacramento                             CA              95831
17075645                                   7.5                                            ATLANTIC CITY                            NJ              8401
17075754                                  7.125                                       Rolling Hills Estates                        CA              90274
17075807                                  6.875                                              FONTANA                               CA              92336
17075828                                  7.875                                              HOMELAND                              CA              92585
17066596                                    8                                               FREDERICK                              MD              21704
17066646                                   7.25                                             HIGHLANDS                              NJ              7732
17075894                                   7.25                                                BEND                                OR              97702
17075902                                  6.875                                              ORLANDO                               FL              32819
17075907                                  7.375                                               Selma                                CA              93662
17066692                                  7.625                                              STOCKTON                              CA              95210
17066697                                    7                                               Inglewood                              CA              90301
17066707                                  8.125                                              Milpitas                              CA              95035
17066730                                   7.25                                             SAN DIEGO                              CA              92114
17075466                                   7.25                                             LAS VEGAS                              NV              89110
17075490                                   6.5                                             TEMPLE CITY                             CA              91780
17075507                                  6.875                                              Fremont                               CA              94536
17075520                                  6.875                                              Hayward                               CA              94546
17056096                                  6.875                                               Eugene                               OR              97404
17056098                                   7.5                                                 ELMA                                WA              98541
17056114                                  7.125                                           PANORAMA CITY                            CA              91402
17057607                                  7.375                                               AUBREY                               TX              76227
17057641                                  7.625                                              MARGATE                               FL              33063
17057719                                   7.25                                            CHURCH HILL                             TN              37642
17059511                                   6.75                                             SACRAMENTO                             CA              95841
17059542                                  7.625                                           RANCHO CORDOVA                           CA              95670
17059557                                  8.375                                             LAS VEGAS                              NV              89129
17059632                                  7.125                                              Portland                              OR              97219
17057826                                   8.25                                            CHULA VISTA                             CA              91914
17057845                                  7.875                                            LAKE FOREST                             CA              92630
17057847                                   6.75                                              PHOENIX                               AZ              85041
17057986                                   7.5                                            MORENO VALLEY                            CA              92553
17060596                                  6.875                                             RIDGEFIELD                             WA              98642
17060612                                   7.25                                             BETHLEHEM                              PA              18015
17060682                                  7.875                                            LEHIGH ACRES                            FL              33972
17060684                                  7.875                                            LEHIGH ACRES                            FL              33972
17059237                                  6.875                                           PORT CHARLOTTE                           FL              33980
17059285                                    8                                               Long Beach                             CA              90807
17059331                                  8.125                                            COLLEGE PARK                            MD              20740
17060866                                  7.375                                               PAHALA                               HI              96777
17065161                                  8.125                                              SAVANNAH                              GA              31401
17065177                                  6.875                                             ELK GROVE                              CA              95758
17065187                                   7.75                                              PACIFICA                              CA              94044
17059342                                   7.25                                             COACHELLA                              CA              92236
17059434                                  7.625                                           TRABUCO CANYON                           CA              92679
17052199                                   7.25                                             CHANTILLY                              VA              20152
17052211                                  7.625                                             UNION CITY                             CA              94587
17052257                                   7.75                                               DORAL                                FL              33178
17052282                                   7.25                                             Hawthorne                              CA              90250
17053291                                    8                                                WALDORF                               MD              20601
17053356                                   6.75                                           Newport Beach                            CA              92663
17048258                                  7.875                                             Greenfield                             CA              93927
17048262                                   7.25                                               CERES                                CA              95307
17053406                                    8                                                SEATTLE                               WA              98101
17053422                                  7.875                                              GLENDALE                              CA              91205
17055589                                  7.625                                              PHOENIX                               AZ              85027
17055606                                   8.25                                             San Bruno                              CA              94066
17051806                                  8.375                                              OROVILLE                              CA              95966
17051842                                  7.625                                              LARKSPUR                              CA              94904
17055653                                    8                                              LEHIGH ACRES                            FL              33972
17055661                                   7.25                                            CHULA VISTA                             CA              91914
17055691                                  7.125                                            PILOT POINT                             TX              76258
17051950                                   7.5                                               Murrieta                              CA              92563
17051961                                   7.75                                                Bend                                OR              97701
17051963                                  7.125                                             KISSIMMEE                              FL              34759
17055728                                  7.125                                              FORTUNA                               CA              95540
17055746                                    8                                               Las Vegas                              NV              89178
17055803                                   7.75                                           PEMBROKE PINES                           FL              33024
17055880                                   6.25                                               CORONA                               CA              92880
17055939                                   6.75                                         BAINBRIDGE ISLAND                          WA              98110
17055940                                   7.5                                              BLACKWOOD                              NJ              8012
17056000                                   6.5                                               CALEXICO                              CA              92231
17056044                                  7.625                                              SHAWNEE                               OK              74804
17056049                                  7.375                                             REMINGTON                              VA              22734
17052054                                   8.25                                               MARINA                               CA              93933
17042493                                   7.75                                             Las Vegas                              NV              89183
17042520                                  7.375                                            HAVASU CITY                             AZ              86403
17042532                                  7.375                                              LYNNWOOD                              WA              98037
17042548                                   7.75                                          HAWAIIAN GARDENS                          CA              90716
17042568                                   7.25                                              OAKLAND                               CA              94611
17042780                                  7.625                                              PHOENIX                               AZ              85037
17043808                                  7.375                                             WASHINGTON                             DC              20001
17043841                                   7.25                                             PINE BROOK                             NJ              7058
17043844                                  7.375                                            VIRGINIA BCH                            VA              23454
17043878                                  7.625                                            CHULA VISTA                             CA              91913
17043902                                  7.625                                                MESA                                AZ              85213
17043990                                  6.875                                               Ukiah                                CA              95482
17044098                                  7.625                                            Simi Valley                             CA              93065
17047931                                   7.25                                              San Luis                              AZ              85349
17047939                                  7.625                                              MEMPHIS                               TN              38135
17047947                                  6.875                                          FORT LAUDERDALE                           FL              33305
17047949                                   7.5                                               WAILUKU                               HI              96793
17047960                                   7.25                                             KANNAPOLIS                             NC              28081
17047997                                    7                                                SAN JOSE                              CA              95127
17033716                                   7.5                                            MOUNTAIN GREEN                           UT              84050
17034479                                   7.75                                             LAS VEGAS                              NV              89139
17034508                                   7.5                                               NORCROSS                              GA              30092
17034515                                   7.25                                               DAVIE                                FL              33325
17034630                                   7.5                                               Portland                              OR              97202
17034654                                  7.375                                              CHICAGO                               IL              60655
17034660                                   7.5                                               Volcano                               HI              96785
17034862                                  7.875                                               Tampa                                FL              33610
17033329                                  8.125                                             FAIRFIELD                              CA              94534
17033347                                  7.375                                             WINCHESTER                             CA              92596
17033409                                  6.875                                              STANWOOD                              WA              98292
17033185                                   6.75                                              Phoenix                               AZ              85053
17022126                                  7.625                                               NEWARK                               NJ              7106
17022135                                   7.75                                             Barrington                             IL              60010
17022176                                  7.375                                               PEORIA                               AZ              85383
17022233                                    8                                                 Sutter                               CA              95982
17022253                                  7.375                                          West Sacramento                           CA              95691
17027631                                   6.25                                              LACLEDE                               ID              83841
17027667                                    8                                                Palmdale                              CA              93550
17027672                                  7.875                                              PALMDALE                              CA              93551
17027724                                  7.875                                              Rio Oso                               CA              95674
17027752                                  7.625                                              TORRANCE                              CA              90502
17021953                                  7.875                                             BELVEDERE                              CA              94920
17021976                                    8                                             Moreno Valley                            CA              92551
17022006                                  7.875                                            LOS ANGELES                             CA              90022
17016509                                  6.875                                      HIGH ROLLS MOUNTAIN PARK                      NM              88325
17021090                                    7                                             MOUNTAIN VIEW                            CA              94041
17014917                                  7.375                                              Phoenix                               AZ              85053
17014922                                   7.25                                               VENICE                               FL              34293
17015113                                   7.75                                             LAS VEGAS                              NV              89139
17013546                                  7.625                                             HENDERSON                              NV              89014
17013691                                  7.625                                             Cape Coral                             FL              33114
17014840                                   7.75                                              FREMONT                               CA              94536
17012925                                  7.625                                          LOS ANGELES AREA                          CA              90059
17012887                                   6.75                                              MODESTO                               CA              95355
17009200                                    8                                               Fairfield                              CA              94533
17009303                                  7.625                                             Las Vegas                              NV              89139
17011001                                    7                                                  VALE                                OR              97918
16990160                                    7                                            Hawaiian Gardens                          CA              90716
16985239                                    7                                              WOODINVILLE                             WA              98072
16984785                                  7.375                                             Las Vegas                              NV              89178
16984846                                  7.625                                              Portland                              OR              97220
16985110                                  7.375                                             BELLINGHAM                             MA              2019
16970657                                  7.125                                               MIAMI                                FL              33186
16968500                                  6.875                                              PETALUMA                              CA              94952
16963116                                  7.375                                           Boynton Beach                            FL              33437
16859071                                   7.75                                                Bend                                OR              97702
16788433                                   8.25                                              Minooka                               IL              60447
16781342                                   7.25                                              PHOENIX                               AZ              85032
17076078                                   7.25                                            CHULA VISTA                             CA              91914
17147217                                  8.125                                             DALY CITY                              CA              94015
17147225                                   7.5                                            FREDERICKSBURG                           VA              22405
17155137                                   7.5                                               IMPERIAL                              CA              92251
17156324                                  7.875                                            STEVENSVILLE                            MD              21666
17156339                                  7.625                                             KAYSVILLE                              UT              84037
17151756                                   7.5                                                Saugus                               CA              91350
17152881                                  7.375                                            San Gabriel                             CA              91776
17152960                                  7.375                                          North Las Vegas                           NV              89115
17208228                                   7.25                                             Fort Myers                             FL              33908
17215053                                    7                                                EVERETT                               WA              98201
17215710                                   7.75                                             ASHEVILLE                              NC              28805
17217973                                  7.875                                           Moreno Valley                            CA              92555
17218901                                   7.5                                              SAN BRUNO                              CA              94066
17219541                                  7.625                                              Stockton                              CA              95212
17155839                                   7.25                                            Porterville                             CA              93257
17160252                                   7.5                                                Davie                                FL              33317
17219571                                   8.5                                                RIALTO                               CA              92376
17219615                                    8                                              Los Angeles                             CA              90004
17243204                                  8.375                                             SAN DIEGO                              CA              92104
17243244                                   6.5                                               VALLEJO                               CA              94589
17167325                                   7.75                                             SANTA ANA                              CA              92707
17169183                                  7.875                                              PHOENIX                               MD              21131
17169193                                   7.75                                           Mission Viejo                            CA              92691
17181977                                   7.25                                            LOS ANGELES                             CA              90063
17182028                                   7.5                                              LONG BEACH                             CA              90806
17200942                                  8.625                                              Concord                               CA              94519
17077126                                  7.875                                              SAN JOSE                              CA              95117
17077186                                   7.75                                              BUCKEYE                               AZ              85396
17077310                                  7.125                                             Vancouver                              WA              98683
17078215                                  7.875                                             BIRMINGHAM                             AL              35215
17207557                                   8.5                                              SEAL BEACH                             CA              90740
17207558                                    8                                               HENDERSON                              NV              89101
17207560                                  7.875                                              MURRIETA                              CA              92562
17198207                                   8.5                                               SEATTLE                               WA              98168
17198209                                  8.375                                             VANCOUVER                              WA              98685
17198213                                   1.5                                               LONGVIEW                              WA              98632
17206551                                  6.875                                              HERNDON                               VA              20170
17206560                                    6                                              RUSSELLVILLE                            TN              37860
17206590                                   5.5                                                TURNER                               OR              97392
17206630                                   6.5                                              ALEXANDRIA                             VA              22303
17206661                                   6.5                                               THORNTON                              CO              80241
17206680                                  6.375                                              FAIRFAX                               VA              22033
17206689                                    7                                               ALEXANDRIA                             VA              22309
17206759                                  6.125                                               ESSEX                                MD              21221
17206765                                   5.5                                              WOONSOCKET                             RI              2895
17206799                                  6.375                                               TEMPLE                               TX              76502
17206811                                  5.875                                             SUSANVILLE                             CA              96130
17206812                                  5.875                                           CRESCENT CITY                            CA              95531
17206833                                    7                                                 MONROE                               GA              30656
17206842                                    7                                              JACKSONVILLE                            FL              32257
17206903                                    7                                                 BRICK                                NJ              8723
17207543                                    8                                                RIVERTON                              UT              84096
17207544                                   8.75                                           PACIFIC GROVE                            CA              93950
17207547                                   8.75                                             LAS VEGAS                              NV              89156
17207548                                   8.5                                               LAHAINA                               HI              96761
17207551                                   8.25                                              TOLLESON                              AZ              85353
17207552                                   8.5                                               SAN JOSE                              CA              95127
17207554                                  7.875                                               OXNARD                               CA              93035
17207555                                  8.125                                              LAKEWOOD                              CA              90715
17207556                                   8.5                                               FONTANA                               CA              92336
17156380                                   7.75                                              GILBERT                               AZ              85296
17156354                                  7.625                                                LEHI                                UT              84043
17156355                                  7.625                                              PORTLAND                              OR              97236
17156356                                  7.375                                              MODESTO                               CA              95351
17156314                                  7.375                                          KILL DEVIL HILLS                          NC              27948
17156315                                  7.375                                            BAKERSFIELD                             CA              93309
17156316                                  7.875                                            BAKERSFIELD                             CA              93308
17156320                                  6.875                                               IRVINE                               CA              92612
17156321                                  6.625                                               OXNARD                               CA              93035
17156323                                  6.875                                              CHICAGO                               IL              60647
17156328                                   7.5                                               BURBANK                               CA              91505
17156329                                  7.875                                          NEW PORT RICHEY                           FL              34655
17156330                                  7.625                                              DELTONA                               FL              32738
17156332                                   7.25                                            CAMERON PARK                            CA              95682
17156333                                  7.625                                              PALMDALE                              CA              93551
17156334                                  7.625                                         (STUDIO CITY AREA)                         CA              91604
17156336                                  6.125                                            BAKERSFIELD                             CA              93312
17156337                                  7.625                                           ST. PETERSBURG                           FL              33703
17156338                                    8                                                SAN JOSE                              CA              95116
17156342                                   7.25                                              MODESTO                               CA              95350
17156343                                  6.875                                              SAN JOSE                              CA              95131
17156344                                   7.75                                             BRENTWOOD                              CA              94513
17156345                                    8                                                 VISTA                                CA              92084
17156347                                   7.75                                              ABSECON                               NJ              8201
17156348                                  6.625                                              PORTLAND                              OR              97233
17156349                                  7.625                                                LEHI                                UT              84043
17156350                                   6.75                                             LAS VEGAS                              NV              89113
17156351                                  7.625                                               SUMNER                               WA              98390
17156352                                   6.5                                                OCALA                                FL              34476
17156353                                  7.625                                               TAMPA                                FL              33611
17155130                                  8.375                                            CORONA AREA                             CA              92880
17155132                                   7.75                                              ONTARIO                               CA              91762
17155134                                  8.375                                              SAN JOSE                              CA              95123
17155135                                  7.125                                             LIVERMORE                              CA              94550
17155136                                   6.75                                            KAILUA-KONA                             HI              96740
17155138                                   7.5                                              PITTSBURG                              CA              94565
17155141                                  7.375                                             SAN DIEGO                              CA              92127
17155142                                   7.5                                              SAN DIEGO                              CA              92130
17155144                                  6.875                                           COCONUT CREEK                            FL              33073
17155145                                  8.125                                               CORONA                               CA              92880
17155146                                   6.25                                              PORTLAND                              OR              97203
17155149                                  7.625                                             FULLERTON                              CA              92832
17155150                                  7.375                                              CYPRESS                               CA              90630
17155151                                  7.375                                            FRENCH CAMP                             CA              95231
17155152                                   7.75                                               PERRIS                               CA              92570
17155122                                   7.25                                             SAYREVILLE                             NJ              8859
17155124                                   7.5                                             CENTREVILLE                             VA              20121
17169143                                   6.5                                             AGOURA HILLS                            CA              91301
17169180                                  8.375                                               Lorton                               VA              22079
17169239                                  7.625                                               COVINA                               CA              91723
17175614                                   7.5                                               San Jose                              CA              95119
17182025                                  8.125                                               Oviedo                               FL              32765
17182730                                   6.75                                               Cotati                               CA              94928
17201827                                  7.875                                            Casselberry                             FL              32707
17204013                                   7.5                                             WALLINGFORD                             CT              6492
17206127                                   7.99                                              Chicago                               IL              60639
16643252                                   8.25                                               OXNARD                               CA              93035
16641426                                  8.625                                             BALTIMORE                              MD              21206
16643243                                    8                                               LAS VEGAS                              NV              89122
16595679                                   8.75                                         SAINT CLAIR SHORES                         MI              48080
16772806                                  8.625                                             Cape Coral                             FL              33990
16731186                                  8.625                                            LOS ANGELES                             CA              90033
16727961                                   8.5                                               Beaumont                              CA              92223
17169026                                   7.75                                             Frederick                              MD              21702
17088231                                  7.875                                             Woodbridge                             VA              22192
17088214                                   7.75                                              Goodyear                              AZ              85338
17088218                                   7.25                                           North Andover                            MA              1845
17207455                                  7.375                                            REDWOOD CITY                            CA              94063
17230574                                  7.875                                              Gonzales                              CA              93926
17230575                                   1.75                                             PARAMOUNT                              CA              90723
17230579                                  10.375                                             Shakopee                              MN              55379
17230606                                  7.875                                            N. Las Vegas                            NV              89084
17231367                                    1                                               Union City                             CA              94587
17231420                                  8.375                                           Boynton Beach                            FL              33435
17231472                                    1                                                Valencia                              CA              91354
17233962                                    1                                                Temecula                              CA              92591
17242789                                    2                                              Tallahassee                             FL              32310
17244068                                  8.125                                      West Hills (Los Angeles)                      CA              91304
17251471                                    2                                                  Mesa                                AZ              85207
17216766                                    1                                               Los Gatos                              CA              95032
17218477                                   8.75                                            Lehigh Acres                            FL              33971
17218491                                   7.5                                              Boca Raton                             FL              33431
17221541                                  7.875                                             Charlotte                              NC              28216
17221543                                    1                                               Carmichael                             CA              95608
17224178                                    1                                                Manassas                              VA              20110
17224222                                   7.75                                              El Cajon                              CA              92020
17226402                                    2                                              Bakersfield                             CA              93312
17226446                                   7.5                                             Sun Priaire                             WI              53590
17226547                                   6.75                                             SAN DIEGO                              CA              92101
17226554                                    8                                               SANTA ANA                              CA              92703
17228688                                  8.375                                              Fontana                               CA              92336
17229520                                   7.75                                              Wildomar                              CA              92595
17229552                                   8.5                                              San Diego                              CA              92131
17229590                                  8.875                                               Dallas                               TX              75220
17229942                                   8.5                                               Temecula                              CA              92592
17229981                                  7.875                                              Old Lyme                              CT              6371
17229877                                  6.875                                            Los Angeles                             CA              90016
17078159                                   8.5                                               Glendora                              CA              91740
17078388                                   8.75                                           Boynton Beach                            FL              33435
17078472                                   8.75                                               ORANGE                               CA              92869
17057829                                   8.5                                               Brisbane                              CA              94005
17057950                                   8.75                                             Opa Locka                              FL              33054
17060567                                   7.5                                               DANVILLE                              CA              94526
17060583                                   8.25                                            LEHIGH ACRES                            FL              33971
17060587                                    7                                                 Burke                                VA              22015
17060640                                   8.5                                               San Jose                              CA              95120
17060711                                  8.375                                              FONTANA                               CA              92336
17060740                                   8.75                                              GARDENA                               CA              90248
17066725                                  7.625                                              PETALUMA                              CA              94954
17066741                                   8.25                                            CARPINTERIA                             CA              93013
17066758                                   8.5                                           Rancho Cucamonga                          CA              91737
17075410                                  8.375                                              Glendale                              CA              91206
17075632                                   8.75                                            PICO RIVERA                             CA              90660
17075652                                   8.75                                             ELK GROVE                              CA              95624
17075830                                   8.75                                            Chino Hills                             CA              91709
17075969                                   8.5                                             Chino Hills                             CA              91709
17076906                                   8.75                                             San Mateo                              CA              94401
17065335                                  7.875                                               MERCED                               CA              95340
17065449                                   8.75                                               Downey                               CA              90242
17022234                                   8.5                                             Chino Hills                             CA              91709
17027692                                  7.875                                               PERRIS                               CA              92571
17027782                                  8.375                                      Unincorporated (Santa Cl                      CA              91390
17027783                                    8                                                San Jose                              CA              95133
17033417                                  6.625                                              WAUKESHA                              WI              53188
17033576                                    8                                                CLINTON                               MD              20735
17034500                                   8.75                                             Riverside                              CA              92503
17034703                                  8.875                                              Phoenix                               AZ              85021
17042691                                   8.75                                            GAINESVILLE                             VA              20155
17042766                                  8.125                                             Washington                             DC              20012
17043815                                    8                                                PASADENA                              MD              21122
17044061                                   8.75                                             LONG BEACH                             CA              90810
17048109                                   8.75                                            Corona Area                             CA              92880
17051847                                   8.75                                              Manassas                              VA              20111
17052246                                   8.5                                           Rancho Cucamonga                          CA              91730
17052252                                   8.75                                              Burbank                               CA              91505
17052263                                   8.75                                             Fallbrook                              CA              92028
17052285                                  8.125                                              San Jose                              CA              95110
17053387                                   8.5                                               Leesburg                              VA              20176
17053404                                    8                                               Paramount                              CA              90723
17055616                                  8.375                                            Los Angeles                             CA              90019
17055751                                   8.5                                            Daytona Beach                            FL              32124
17055937                                    8                                                Petaluma                              CA              94954
17057518                                   8.5                                              LAS VEGAS                              NV              89178
17064720                                   7.75                                             San Diego                              CA              92129
17065885                                   8.5                                              SAHUARITA                              AZ              85629
17075164                                  7.625                                               Tracy                                CA              95376
17128153                                  6.375                                              Oakland                               CA              94609
17150132                                  7.125                                              Midpines                              CA              95345
17159921                                  7.125                                              Hialeah                               FL              33015
17013862                                   8.75                                             Winchester                             CA              92596
17014717                                  8.375                                              ATLANTA                               GA              30309
17016349                                   8.75                                             LA PUENTE                              CA              91746
17013639                                   8.75                                              San Jose                              CA              95116
17013665                                   8.5                                               Oldsmar                               FL              34677
17011362                                   7.75                                              SAN JOSE                              CA              95127
17012759                                   8.25                                          Huntington Park                           CA              90255
17228080                                  7.875                                             LA MIRADA                              CA              90638
17021468                                  7.875                                            CHULA VISTA                             CA              91910
17009074                                   8.5                                              Placentia                              CA              92870
17009141                                   8.75                                             COACHELLA                              CA              92236
17009256                                   8.5                                              Pittsburg                              CA              94565
17009307                                   8.75                                              Brandon                               FL              33511
17012969                                   8.5                                                Parker                               CO              80134
16991707                                   6.25                                              Hamilton                              NJ              8619
17000173                                  8.375                                              PHOENIX                               AZ              85016
17003361                                  7.375                                               Miami                                FL              33187
17003540                                   7.75                                              Phoenix                               AZ              85041
16974209                                   7.75                                             Las Vegas                              NV              89141
17088789                                  6.625                                             WOODBRIDGE                             VA              22192
17089129                                  8.375                                             HENDERSON                              NV              89044
17089291                                   6.75                                               TRACY                                CA              95377
17113465                                   6.25                                            BLOOMINGTON                             CA              92316
17059620                                   7.5                                              KISSIMMEE                              FL              34744
17060611                                  6.875                                               MIAMI                                FL              33186
17065329                                  6.375                                            CAMERON PARK                            CA              95682
17066504                                  8.125                                             NORTH PORT                             FL              34287
17066510                                  8.125                                             North Port                             FL              34287
16849549                                  7.375                                              PORTLAND                              OR              97211
17075459                                  7.625                                             RIO LINDA                              CA              95673
17075515                                  7.875                                             SANTA ANA                              CA              92707
17075955                                   7.5                                             LOS ANGELES                             CA              90732
17076863                                  6.375                                              SALINAS                               CA              93906
17076935                                  7.125                                             CAMARILLO                              CA              93010
17078983                                    7                                                 Tigard                               OR              97223
17078988                                   7.5                                              Milwaukie                              OR              97222
17022122                                   8.75                                             Winchester                             CA              92596
17027898                                  8.375                                              HAYWARD                               CA              94544
17033579                                   8.25                                              Oakland                               CA              94603
17043931                                  7.875                                              San Jose                              CA              95128
17048314                                  7.125                                              PUYALLUP                              WA              98375
17048362                                   7.5                                              Hillsboro                              OR              97123
17052203                                   7.5                                               MABLETON                              GA              30126
17021881                                  6.875                                            Chula Vista                             CA              91915
17004746                                   7.5                                                Kihei                                HI              96753
17034633                                   7.75                                            LOS ANGELES                             CA              90038
17055610                                    7                                             W SPRINGFIELD                            MA              1089
17057925                                  7.375                                            LOS ANGELES                             CA              90037
17065247                                   7.25                                               Kapaa                                HI              96746
17066512                                   7.25                                               MIAMI                                FL              33165
17128604                                  8.375                                             Kissimmee                              FL              34743
17256716                                   6.75                                               GURNEE                               IL              60031
17256720                                   8.25                                              CHICAGO                               IL              60613
17256724                                   6.75                                              CUMMING                               GA              30040
17256717                                  7.875                                            BELLE TERRE                             NY              11777
17075245                                    2                                                 FRESNO                               CA              93702
17150112                                   7.5                                               Phoenix                               AZ              85033
17150150                                  6.875                                               Duarte                               CA              91010
17155372                                   6.75                                             San Diego                              CA              92123
17159925                                    8                                                 Tempe                                AZ              85284
17166599                                   6.75                                               Sedona                               AZ              86351
17166495                                    7                                              Walnut Creek                            CA              94598
17168517                                   1.75                                            Lake Forest                             IL              60045
17170676                                   1.75                                           Castro Valley                            CA              94552
17170687                                   1.75                                             SUNNYVALE                              CA              94087
17172200                                   1.75                                              Fremont                               CA              94539
17175189                                   1.75                                              SALINAS                               CA              93905
17175196                                   1.75                                              FREMONT                               CA              94536
17175237                                   1.75                                              Hercules                              CA              94547
17175239                                   1.75                                              San Jose                              CA              95129
17178446                                   1.75                                             Cupertino                              CA              95014
17182346                                  7.375                                              Cerritos                              CA              90703
17204101                                   7.25                                              Chicago                               IL              60614
17204203                                   1.75                                             Pleasanton                             CA              94588
17205820                                   1.75                                             Union City                             CA              94587
17207083                                   1.75                                             Union City                             CA              94587
17207826                                    8                                              San Antonio                             TX              78260
17207748                                   7.5                                              SAN DIEGO                              CA              92117
17216735                                   1.75                                             San Ramon                              CA              94582
17216616                                    2                                               Washington                             DC              20011
17217718                                    1                                               San Rafael                             CA              94903
17218510                                    2                                              Spring Hill                             FL              34608
17218392                                    1                                                Stockton                              CA              95206
17219156                                    2                                               Paramount                              CA              90723
17219204                                  7.875                                             Worcester                              MA              1604
17228633                                    1                                                 Sanger                               CA              93657
17229492                                    8                                                  Alta                                CA              95701
17229391                                    1                                                 Newark                               CA              94560
17229585                                    1                                                ANAHEIM                               CA              92806
17229980                                  8.125                                              Phoenix                               AZ              85023
17230051                                   7.75                                           Whittier Area                            CA              90601
17230524                                   1.75                                          West Palm Beach                           FL              33411
17230645                                  7.875                                           St. Augustine                            FL              32092
17230652                                  6.875                                             Pittsburg                              CA              94565
17230658                                  7.875                                           Big Bear Lake                            CA              92315
17231410                                   7.5                                              Scottsdale                             AZ              85257
17233975                                    1                                                 Merced                               CA              95348
17233983                                    1                                               San Diego                              CA              92113
17234009                                  8.125                                              Goodyear                              AZ              85338
17234028                                    8                                              Bakersfield                             CA              93307
17242923                                   8.5                                                 Mesa                                AZ              85213
17243979                                    2                                                 Higley                               AZ              85236
17244385                                    8                                                Antioch                               CA              94509
17244350                                  7.125                                            Catonsville                             MD              21228
17244503                                    1                                              LOS ANGELES                             CA              90022
17244519                                   7.5                                            Covina (Area)                            CA              91722
17245915                                    8                                             Imperial Beach                           CA              91932
17246600                                    1                                              San Antonio                             TX              78258
17247456                                   8.25                                               Naples                               FL              34112
17247540                                    2                                                 Miami                                FL              33182
17251424                                   2.75                                              Griffin                               GA              30224
17252654                                    1                                                  Novi                                MI              48377
17133004                                   7.5                                              BUENA PARK                             CA              90621
17133095                                  6.875                                              Hesperia                              CA              92345
17133115                                    7                                               LAS VEGAS                              NV              89133
17146236                                   7.75                                             Las Vegas                              NV              89115
17153013                                  6.875                                             Guadalupe                              CA              93434
17153017                                  6.875                                               Eagle                                CO              81631
17153028                                   7.75                                               Sedona                               AZ              86336
17154661                                  6.875                                               Weston                               FL              33332
17155862                                    7                                              Gardnerville                            NV              89410
17155885                                    7                                               Alabaster                              AL              35007
17160263                                  7.625                                              COOS BAY                              OR              97420
17167354                                    7                                                 DARIEN                               IL              60561
17169017                                   7.75                                              Maywood                               NJ              7607
17171564                                  7.625                                            Queen Creek                             AZ              85243
17175579                                  8.375                                              Orlando                               FL              32824
17181968                                   6.5                                             LOCUST GROVE                            VA              22508
17182752                                  7.875                                           Neptune Beach                            FL              32266
17201800                                  6.625                                              Norwalk                               CA              90650
17202128                                  8.625                                            Key Biscayne                            FL              33149
17203881                                  6.125                                            Los Angeles                             CA              90043
17203916                                   8.25                                            E PALO ALTO                             CA              94303
17219613                                  7.625                                               Corona                               CA              92882
17155125                                  8.875                                          STERLING HEIGHTS                          MI              48312
17156318                                    7                                               LOS BANOS                              CA              93635
17156319                                  6.875                                            HARBOR CITY                             CA              90710
17156326                                  7.625                                               EAGLE                                CO              81631
17198188                                   7.25                                            SANTA MARIA                             CA              93455
17198919                                   6.25                                            Los Angeles                             CA              90031
17202557                                   7.25                                             SUN VALLEY                             CA              91352
17206465                                   6.75                                         CARTHAGE TOWNSHIP                          NC              28327
17206481                                  6.875                                             MELBOURNE                              FL              32935
17206537                                  6.875                                            STOCKBRIDGE                             GA              30281
17206565                                   6.75                                               JASPER                               AL              35504
17206588                                  6.875                                             GERMANTOWN                             MD              20874
17206591                                  6.625                                            FOREST GROVE                            OR              97116
17206606                                  6.625                                               MCBAIN                               MI              49657
17206623                                  6.125                                              MEMPHIS                               TN              38104
17206624                                  6.875                                              KITTERY                               ME              3904
17206627                                  6.625                                             LAKE NAOMI                             PA              18350
17206632                                  6.375                                             SAN ANGELO                             TX              76904
17206645                                   6.5                                              OAK CREEK                              WI              53154
17206657                                  5.625                                           BOYNTON BEACH                            FL              33426
17206727                                  6.625                                            HACKETTSTOWN                            NJ              7840
17206728                                   5.5                                               BERTHOUD                              CO              80513
17206745                                   6.5                                                NAPLES                               FL              34103
17206807                                   6.5                                                PINSON                               AL              35126
17206820                                  6.875                                             TEMPLETON                              CA              93465
17206826                                   6.75                                             ATASCADERO                             CA              93422
17206834                                   6.75                                               PEORIA                               AZ              85383
17215744                                   7.5                                              FREDERICK                              MD              21703
17230312                                  7.125                                             CHANTILLY                              VA              20152
17230316                                   7.5                                                 BEND                                OR              97701
17230320                                  8.125                                              NOKOMIS                               FL              34275
17057201                                   8.75                                             Princeton                              NJ              8540
17058877                                  7.375                                               Sanger                               CA              93657
17058912                                   1.75                                             ENCINITAS                              CA              92024
17058967                                   1.75                                            San Leandro                             CA              94579
17060402                                  7.625                                          Fort Lauderdale                           FL              33304
17060420                                   1.75                                           Mountain View                            CA              94043
17057110                                   1.75                                             San Rafael                             CA              94901
17051498                                   7.25                                             Las Vegas                              NV              89117
17051695                                   1.75                                             Union City                             CA              94587
17047778                                   1.75                                              San Jose                              CA              95148
17052884                                   1.75                                             Palo Alto                              CA              94303
17054946                                   1.75                                              San Jose                              CA              95148
17054950                                   1.75                                             Pleasanton                             CA              94588
17047828                                  7.375                                            WESTMINSTER                             MD              21158
17041642                                    7                                                PHOENIX                               AZ              85035
17043462                                   7.75                                               Miami                                FL              33165
15904934                                   8.5                                               STOCKTON                              CA              95203
15662895                                   8.5                                              SACRAMENTO                             CA              95835
16610344                                  8.375                                               EDINA                                MN              55435
16641650                                  8.104                                             BRIDGEPORT                             CT              6608
16641748                                   8.5                                                ORANGE                               CA              92865
16667575                                  8.375                                             ENGLEWOOD                              FL              34224
16667544                                  8.479                                              CLAYTON                               NC              27527
16675150                                   8.25                                            THOMASVILLE                             NC              27360
16667579                                   8.5                                             GRAND RAPIDS                            MI              49507
16691647                                   8.5                                               ORLANDO                               FL              32824
16691676                                    8                                                ASHBURN                               VA              20147
16691691                                   8.5                                               PHOENIX                               AZ              85003
16691696                                  8.229                                              ONTARIO                               CA              91762
16724237                                  8.625                                              CHICAGO                               IL              60614
16707299                                   8.5                                               REDDING                               CA              96003
16707260                                  8.479                                            FAYETTEVILLE                            GA              30214
16710299                                  8.375                                              GREELEY                               CO              80634
16724244                                  8.375                                              FRANKLIN                              NC              28734
16784515                                   8.5                                              SCOTTSDALE                             AZ              85255
16710326                                   8.5                                                AUBURN                               WA              98001
16732173                                   8.5                                              LAS VEGAS                              NV              89138
16732200                                   8.5                                           WEST PALM BEACH                           FL              33407
16814867                                   8.5                                              HOLLYWOOD                              FL              33026
16814869                                   8.5                                               HIALEAH                               FL              33015
17028127                                  7.625                                               EAGAN                                MN              55123
16633078                                  8.375                                            Garden Grove                            CA              92840
16646639                                   8.5                                               Central                               UT              84722
16646713                                  8.625                                               Oxnard                               CA              93030
16648326                                   8.75                                              El Cajon                              CA              92020
16656850                                   8.5                                             Williams Bay                            WI              53191
16658476                                   8.75                                             Greensboro                             NC              27407
16662029                                   8.5                                            Santa Clarita                            CA              91387
16662603                                   8.5                                              Fairfield                              CA              94533
16664380                                   8.75                                             Sacramento                             CA              95820
16665931                                   8.75                                             Frederick                              MD              21704
16543955                                   8.75                                              Stockton                              CA              95209
16597526                                   8.5                                               Key West                              FL              33040
16680356                                  8.625                                            Casselberry                             FL              32707
16681621                                   8.75                                             Inglewood                              CA              90305
16681635                                   8.5                                              Las Vegas                              NV              89110
16684047                                   8.75                                              Oakland                               CA              94603
16684188                                   8.75                                            Chula Vista                             CA              91911
16684856                                   8.75                                           Discovery Bay                            CA              94514
16692135                                   8.75                                             Baltimore                              MD              21230
16692686                                   8.75                                              Wildomar                              CA              92595




--------------------------------------------------------------------------------




LOAN_SEQ                        PROPTYPE                    MATURITY_DATE                  ORIGINAL_BALANCE                  FIRST_PAY_DATE
17169246                      Single Family                    20370401                         230000                          20070501
17088778                      Single Family                    20370401                         252000                          20070501
17128755                      Single Family                    20370401                         376000                          20070501
17206094                      Single Family                    20370501                         208800                          20070601
16662111                       Condominium                     20361201                         230750                          20070101
17066358                           PUD                         20370301                         485000                          20070401
17167260                      Single Family                    20370401                         300000                          20070501
17182716                      Single Family                    20370501                         227000                          20070601
16851936                      Single Family                    20370101                         375000                          20070201
16852021                      Single Family                    20470101                         303200                          20070201
16852138                      Single Family                    20470101                         448000                          20070201
16852941                      Single Family                    20470101                         564000                          20070201
16853029                      Single Family                    20370101                         296000                          20070201
16849503                      Single Family                    20370101                         372000                          20070201
16849219                      Single Family                    20470101                         560000                          20070201
16849148                      Single Family                    20370201                         543750                          20070301
16307873                      Single Family                    20360701                         296000                          20060801
16693070                      Single Family                    20370401                         525000                          20070501
16721656                           PUD                         20370201                         135000                          20070301
16847923                      Single Family                    20370101                         500000                          20070201
16844699                      Single Family                    20370101                         272000                          20070201
16839822                       Condominium                     20370101                         340500                          20070201
16840195                           PUD                         20470101                         336000                          20070201
16840202                           PUD                         20470101                         527200                          20070201
16835951                      Single Family                    20370101                         270000                          20070201
16838575                           PUD                         20470101                         319200                          20070201
16839122                      Single Family                    20470101                         630000                          20070201
16832765                       Condominium                     20370201                         331778                          20070301
16833003                       Condominium                     20370101                         488000                          20070201
16833185                      Single Family                    20470201                         216000                          20070301
16835574                      Single Family                    20370101                         192000                          20070201
17001953                      Single Family                    20370201                         165600                          20070301
16823749                      Single Family                    20470101                         263000                          20070201
16824420                       2-4 Family                      20470101                         445000                          20070201
16806967                      Single Family                    20370101                        1150000                          20070201
16807164                      Single Family                    20461001                         248000                          20061101
16807206                           PUD                         20370101                         564800                          20070201
16807249                           PUD                         20470101                         400000                          20070201
16809484                           PUD                         20470101                         500000                          20070201
16809562                      Single Family                    20370101                         402000                          20070201
16809612                           PUD                         20470101                         492600                          20070201
16813615                      Single Family                    20370101                         650000                          20070201
16813776                           PUD                         20370101                         358000                          20070201
16813951                      Single Family                    20361201                         248200                          20070101
16814097                       Condominium                     20470101                         281250                          20070201
16788597                      Single Family                    20370101                         304000                          20070201
16788879                      Single Family                    20370101                         301000                          20070201
16790563                      Single Family                    20361201                         240000                          20070101
16790663                      Single Family                    20470101                         900000                          20070201
16790789                      Single Family                    20370101                         650000                          20070201
16790847                           PUD                         20370301                         500000                          20070401
16791201                           PUD                         20470101                         499200                          20070201
16798780                      Single Family                    20470101                         512000                          20070201
16798937                      Single Family                    20370101                         175500                          20070201
16801927                      Single Family                    20470101                         320000                          20070201
16781406                      Single Family                    20370101                         220000                          20070201
16784719                      Single Family                    20361201                         376000                          20070101
16788403                      Single Family                    20361201                         222800                          20070101
16781067                      Single Family                    20361201                         998000                          20070101
16776884                      Single Family                    20460901                         229500                          20061001
16776995                       Condominium                     20361201                         271200                          20070101
16777035                      Single Family                    20461201                         350000                          20070101
16777067                      Single Family                    20470101                         324000                          20070201
16778694                      Single Family                    20370101                        1500000                          20070201
16778815                      Single Family                    20370101                         360000                          20070201
16771872                      Single Family                    20470101                         650000                          20070201
16772581                      Single Family                    20470101                         247500                          20070201
16768175                       2-4 Family                      20461201                         440000                          20070101
16770811                       2-4 Family                      20370101                         317000                          20070201
16732067                      Single Family                    20361201                         264000                          20070101
16767968                       Condominium                     20370201                         141120                          20070301
16729685                      Single Family                    20461201                         462000                          20070101
16729418                      Single Family                    20361201                         294400                          20070101
16729589                      Single Family                    20361201                         515000                          20070101
16729599                      Single Family                    20361101                         148500                          20061201
16728864                           PUD                         20370101                         704000                          20070201
16728881                       Condominium                     20361201                         424000                          20070101
16728772                      Single Family                    20361201                         398700                          20070101
16728363                      Single Family                    20461201                         900000                          20070101
16718862                      Single Family                    20361201                        1000000                          20070101
16717397                      Single Family                    20361201                         240000                          20070101
16713731                           PUD                         20361101                         185400                          20061201
16713928                      Single Family                    20361201                         280000                          20070101
16710981                      Single Family                    20361201                         92000                           20070101
16697687                      Single Family                    20361101                         150000                          20061201
16685342                      Single Family                    20361101                         440000                          20061201
17146127                      Single Family                    20370401                         265000                          20070501
17255600                      Single Family                    20370401                         650000                          20070501
17255623                      Single Family                    20370401                         869000                          20070501
17255612                      Single Family                    20470401                         424000                          20070501
17256771                      Single Family                    20370401                         725000                          20070501
17256743                      Single Family                    20370401                         706300                          20070501
17264492                      Single Family                    20370401                        1333500                          20070501
17256821                       Condominium                     20370401                         138750                          20070501
17058659                      Single Family                    20370301                         588000                          20070401
17028155                           PUD                         20370201                         524000                          20070301
16564205                      Single Family                    20360901                         276000                          20061001
17230602                      Single Family                    20370601                         412000                          20070701
17032622                      Single Family                    20370501                         525000                          20070601
17027426                      Single Family                    20370501                        1476800                          20070601
17016240                           PUD                         20370401                         590000                          20070501
17020891                      Single Family                    20370401                         650000                          20070501
17014498                      Single Family                    20370401                         650000                          20070501
16997869                      Single Family                    20370501                         576000                          20070601
17001469                      Single Family                    20370501                         107200                          20070601
16852456                      Single Family                    20370401                         173600                          20070501
17147252                           PUD                         20370301                         420000                          20070401
17089409                      Single Family                    20370301                         248000                          20070401
17089428                      Single Family                    20370301                         440000                          20070401
17076084                           PUD                         20370201                         188000                          20070301
17076085                      Single Family                    20370201                         432000                          20070301
17076086                           PUD                         20370201                         248000                          20070301
17076088                      Single Family                    20370201                         496000                          20070301
17076089                       Condominium                     20370301                         267960                          20070401
17076091                      Single Family                    20370201                         513200                          20070301
17076045                      Single Family                    20370301                         279200                          20070401
17076046                      Single Family                    20370301                         237600                          20070401
17076048                       2-4 Family                      20370301                         292000                          20070401
17076049                       Condominium                     20370301                         239200                          20070401
17076050                           PUD                         20370301                         273500                          20070401
17076051                           PUD                         20370301                         188680                          20070401
17076053                      Single Family                    20370301                         272000                          20070401
17076056                           PUD                         20370301                         170948                          20070401
17076060                      Single Family                    20370301                         207192                          20070401
17076061                           PUD                         20370301                         162156                          20070401
17076064                      Single Family                    20370301                         460000                          20070401
17076068                      Single Family                    20370301                         404000                          20070401
17076069                      Single Family                    20370301                         271500                          20070401
17076071                      Single Family                    20370301                         272000                          20070401
17076073                       Condominium                     20370301                         256800                          20070401
17076074                       Condominium                     20370301                         151900                          20070401
17076075                           PUD                         20370301                         287200                          20070401
17076076                      Single Family                    20370301                         528000                          20070401
17076077                           PUD                         20370301                         480000                          20070401
17076081                           PUD                         20370301                         360000                          20070401
17076083                           PUD                         20361201                         511960                          20070101
17243389                           PUD                         20370501                         560000                          20070601
17246147                           PUD                         20370401                         299000                          20070501
17246154                           PUD                         20370501                         560000                          20070601
17238821                           PUD                         20370501                         500000                          20070601
17238830                       Condominium                     20370501                         171000                          20070601
17243209                       2-4 Family                      20370501                         204000                          20070601
17243213                      Single Family                    20370401                         365625                          20070501
17243218                      Single Family                    20370401                         161600                          20070501
17243227                      Single Family                    20370501                         260000                          20070601
17229010                      Single Family                    20370501                         264000                          20070601
17230220                      Single Family                    20370501                        1010000                          20070601
17230246                      Single Family                    20370501                         500000                          20070601
17230296                           PUD                         20370501                         575000                          20070601
17231112                      Single Family                    20370501                         476500                          20070601
17217945                           PUD                         20370501                         340000                          20070601
17217976                           PUD                         20370501                         322750                          20070601
17218912                      Single Family                    20370501                         160000                          20070601
17218929                      Single Family                    20370501                         220000                          20070601
17218954                      Single Family                    20370501                         473000                          20070601
17218962                      Single Family                    20370501                         360000                          20070601
17218970                           PUD                         20370501                         316000                          20070601
17219524                      Single Family                    20370501                         516000                          20070601
17219531                      Single Family                    20370501                         200000                          20070601
17219583                      Single Family                    20370501                         417000                          20070601
17221815                       Condominium                     20370501                         520000                          20070601
17224437                      Single Family                    20370501                         216000                          20070601
17224440                      Single Family                    20370501                         528000                          20070601
17226593                           PUD                         20370501                         470000                          20070601
17226639                      Single Family                    20370501                         253600                          20070601
17228913                      Single Family                    20370501                         248800                          20070601
17208358                      Single Family                    20370501                         445250                          20070601
17214372                      Single Family                    20370401                         344000                          20070501
17214379                      Single Family                    20370501                         381000                          20070601
17215697                      Single Family                    20370501                         260000                          20070601
17215720                      Single Family                    20370501                         189150                          20070601
17215721                      Single Family                    20370501                         492000                          20070601
17217066                           PUD                         20370501                         923000                          20070601
17217067                      Single Family                    20370501                         400000                          20070601
17217068                           PUD                         20370501                         273000                          20070601
17217069                      Single Family                    20370501                         350000                          20070601
17217076                      Single Family                    20370501                         935350                          20070601
17217859                           PUD                         20370501                         480000                          20070601
17217872                      Single Family                    20370501                         253600                          20070601
17217874                      Single Family                    20370501                         238000                          20070601
17217875                      Single Family                    20370501                         316000                          20070601
17217877                      Single Family                    20370501                         336000                          20070601
17217898                      Single Family                    20370501                         420000                          20070601
17207389                      Single Family                    20370501                         380000                          20070601
17207453                           PUD                         20370501                         151000                          20070601
17208224                           PUD                         20370501                         280000                          20070601
17204069                       2-4 Family                      20370501                         440000                          20070601
17206062                      Single Family                    20370501                         500000                          20070601
17206067                       Condominium                     20370401                         260000                          20070501
17206091                      Single Family                    20370501                         271000                          20070601
17206116                      Single Family                    20370501                         170000                          20070601
17206117                       Condominium                     20370501                         303100                          20070601
17206138                           PUD                         20370501                         215600                          20070601
17054910                      Single Family                    20470301                         420000                          20070401
17057147                           PUD                         20470601                         260000                          20070701
17060413                      Single Family                    20370401                         360000                          20070501
17206933                       Condominium                     20370401                         524450                          20070501
17206934                      Single Family                    20370501                         555200                          20070601
17206787                           PUD                         20370401                         525500                          20070501
17206883                           PUD                         20370401                         247500                          20070501
17206463                           PUD                         20370101                        1777000                          20070201
17206712                           PUD                         20370401                         195500                          20070501
17206717                      Single Family                    20370401                         260000                          20070501
17206802                      Single Family                    20370401                         252500                          20070501
17206721                      Single Family                    20370401                         199975                          20070501
17205671                      Single Family                    20370501                         616000                          20070601
17206483                      Single Family                    20370401                         309000                          20070501
17206816                      Single Family                    20370401                         248900                          20070501
17206577                      Single Family                    20370401                        1195000                          20070501
17249964                      Single Family                    20370601                         178540                          20070701
17206583                      Single Family                    20370401                         565400                          20070501
17206755                      Single Family                    20370401                         213750                          20070501
17214780                      Single Family                    20370601                         360000                          20070701
17202688                       2-4 Family                      20370501                         224000                          20070601
17231282                           PUD                         20370601                         215000                          20070701
17159819                      Single Family                    20370601                         900000                          20070701
17234040                      Single Family                    20370601                         608400                          20070701
17206501                       Condominium                     20370401                        1294300                          20070501
17206611                      Single Family                    20370401                         210000                          20070501
17052772                      Single Family                    20370401                         284000                          20070501
17027352                      Single Family                    20370301                         400000                          20070401
17027470                      Single Family                    20470301                         920000                          20070401
17032787                           PUD                         20370301                         650000                          20070401
17032880                      Single Family                    20470301                         440000                          20070401
17034393                      Single Family                    20370401                         308000                          20070501
17042911                      Single Family                    20470301                         620000                          20070401
17042935                      Single Family                    20370501                         428000                          20070601
17043248                      Single Family                    20370301                         420000                          20070401
17047905                      Single Family                    20370401                         490000                          20070501
17016232                      Single Family                    20370301                         590000                          20070401
17016241                           PUD                         20370301                         619000                          20070401
17020890                      Single Family                    20370301                         490000                          20070401
17020371                       2-4 Family                      20370401                         220000                          20070501
17020980                       Condominium                     20370301                         360000                          20070401
17013410                           PUD                         20470301                         279000                          20070401
17012446                           PUD                         20370301                         770000                          20070401
17012476                           PUD                         20370301                         376000                          20070401
17013319                      Single Family                    20470401                         456000                          20070501
17004586                       Condominium                     20470401                         500000                          20070501
17001407                      Single Family                    20370301                         650000                          20070401
17003025                      Single Family                    20370301                        1197500                          20070401
17004434                      Single Family                    20370301                         272000                          20070401
17004481                      Single Family                    20470301                         256000                          20070401
16997787                      Single Family                    20470401                         158000                          20070501
17001505                      Single Family                    20370301                         639500                          20070401
16994865                           PUD                         20370301                         422000                          20070401
16994557                      Single Family                    20370301                         775000                          20070401
16994560                      Single Family                    20370301                         783000                          20070401
16994928                           PUD                         20370301                         664000                          20070401
16991110                           PUD                         20370301                         776000                          20070401
16994803                      Single Family                    20370301                        1315000                          20070401
16852581                           PUD                         20370301                         758000                          20070401
16845463                           PUD                         20370201                         628000                          20070301
16847423                      Single Family                    20470301                         376000                          20070401
16848795                      Single Family                    20370201                         360000                          20070301
16851495                      Single Family                    20370201                         468000                          20070301
16839509                       2-4 Family                      20370201                         457500                          20070301
16832615                      Single Family                    20370201                         256000                          20070301
17228103                      Single Family                    20370401                         542000                          20070501
17228104                       Condominium                     20370201                         308000                          20070301
17228105                           PUD                         20361201                         500000                          20070101
17228108                      Single Family                    20370301                         994400                          20070401
17228109                      Single Family                    20370201                         588000                          20070301
17228110                      Single Family                    20370201                         300000                          20070301
17228114                      Single Family                    20370301                         276000                          20070401
17228115                      Single Family                    20370201                         371920                          20070301
17228116                      Single Family                    20370201                         359200                          20070301
17228117                      Single Family                    20370301                         237040                          20070401
17228118                       Condominium                     20370301                         442500                          20070401
17228119                      Single Family                    20370301                         255920                          20070401
17228120                      Single Family                    20370301                         133500                          20070401
17228121                           PUD                         20370401                         420000                          20070501
17228122                           PUD                         20370301                         491250                          20070401
17228124                      Single Family                    20370301                         368000                          20070401
17228125                      Single Family                    20370401                         330000                          20070501
17228126                      Single Family                    20370401                         500000                          20070501
17228128                      Single Family                    20370301                         616000                          20070401
17228129                      Single Family                    20370301                         372000                          20070401
17228130                      Single Family                    20370401                         201500                          20070501
17228131                       Condominium                     20370401                         231200                          20070501
17228132                       2-4 Family                      20370401                         504000                          20070501
17228133                      Single Family                    20370301                         428000                          20070401
17228134                      Single Family                    20370301                         335200                          20070401
17228135                           PUD                         20370401                         107300                          20070501
17228136                       Condominium                     20370401                         160000                          20070501
17228137                      Single Family                    20370401                         498750                          20070501
17228139                      Single Family                    20370401                         146200                          20070501
17228140                      Single Family                    20370301                         300000                          20070401
17228141                      Single Family                    20370301                         436000                          20070401
17228142                      Single Family                    20370301                         220000                          20070401
17228143                      Single Family                    20370401                         360000                          20070501
17228144                      Single Family                    20370401                         267000                          20070501
17228145                      Single Family                    20370401                         416250                          20070501
17228146                       Condominium                     20370401                         403200                          20070501
17228147                      Single Family                    20370301                         288000                          20070401
17228148                      Single Family                    20370401                         372000                          20070501
17228149                       Condominium                     20370401                         280000                          20070501
17228150                      Single Family                    20370401                         340800                          20070501
17228151                      Single Family                    20370401                         324800                          20070501
17228152                           PUD                         20370401                         422500                          20070501
17228153                      Single Family                    20370401                         178400                          20070501
17228154                      Single Family                    20370401                         480000                          20070501
17228156                       2-4 Family                      20370401                         272000                          20070501
17228157                           PUD                         20370401                         153000                          20070501
17228158                      Single Family                    20370401                         429000                          20070501
17228160                       Condominium                     20370401                         140250                          20070501
17228161                      Single Family                    20370401                        1600000                          20070501
17228162                      Single Family                    20370401                         399000                          20070501
17228163                      Single Family                    20370401                         314930                          20070501
17228164                      Single Family                    20370401                         320000                          20070501
17228165                      Single Family                    20370401                         234000                          20070501
17228166                      Single Family                    20370401                         316500                          20070501
17228167                       2-4 Family                      20370401                         450000                          20070501
17228168                      Single Family                    20370401                         153300                          20070501
17228169                      Single Family                    20370401                         275000                          20070501
17228170                      Single Family                    20370401                         269000                          20070501
17228171                       2-4 Family                      20370401                         560000                          20070501
17228173                      Single Family                    20370401                         635000                          20070501
17228174                       Condominium                     20370401                         171500                          20070501
17228175                           PUD                         20370401                         390500                          20070501
17228176                      Single Family                    20370401                         309440                          20070501
17228177                       Condominium                     20370401                        1500000                          20070501
17228178                       Condominium                     20370401                         240000                          20070501
17228098                       Condominium                     20370401                         296000                          20070501
17228099                      Single Family                    20370301                         388800                          20070401
17228101                      Single Family                    20370401                         544000                          20070501
17228102                           PUD                         20370101                         440000                          20070201
17228094                      Single Family                    20370401                         341850                          20070501
17228095                      Single Family                    20370301                         543000                          20070401
17228096                           PUD                         20370301                         366200                          20070401
17228097                           PUD                         20370401                         799999                          20070501
17228082                      Single Family                    20370301                         316000                          20070401
17228083                      Single Family                    20370301                         300000                          20070401
17228084                      Single Family                    20370301                         286000                          20070401
17228085                       Condominium                     20370101                         388000                          20070201
17228078                      Single Family                    20370301                         332000                          20070401
17228079                      Single Family                    20370401                         230000                          20070501
17228081                      Single Family                    20370301                         206844                          20070401
17228070                       Condominium                     20370401                         749950                          20070501
17228071                           PUD                         20370401                         153600                          20070501
17228072                      Single Family                    20370301                         328000                          20070401
17228073                           PUD                         20370301                         352000                          20070401
17228074                      Single Family                    20370301                         292000                          20070401
17228075                      Single Family                    20370301                         560000                          20070401
17228076                      Single Family                    20370301                         416000                          20070401
17228077                      Single Family                    20370401                         235000                          20070501
17228056                      Single Family                    20370301                         380000                          20070401
17228057                           PUD                         20370301                         393700                          20070401
17228058                      Single Family                    20370301                         354400                          20070401
17228061                      Single Family                    20370301                         185000                          20070401
17228063                       Condominium                     20370301                         388000                          20070401
17228064                           PUD                         20370301                         480000                          20070401
17228065                      Single Family                    20370301                         383200                          20070401
17228066                       Condominium                     20370301                         744000                          20070401
17228067                      Single Family                    20370301                         584000                          20070401
17228068                       Condominium                     20370301                         272000                          20070401
17228069                      Single Family                    20370301                         435000                          20070401
17228051                      Single Family                    20370201                         588000                          20070301
17228053                      Single Family                    20370101                         312000                          20070201
17228054                      Single Family                    20370301                         446200                          20070401
17228055                       Condominium                     20370301                         196000                          20070401
16323859                           PUD                         20360701                         368800                          20060801
17228046                      Single Family                    20370301                        1151500                          20070401
17228047                      Single Family                    20370201                         332000                          20070301
17228048                       2-4 Family                      20370201                         456000                          20070301
17228049                       2-4 Family                      20370201                         330000                          20070301
17256831                           PUD                         20370401                         248000                          20070501
17256734                      Single Family                    20370401                         118350                          20070501
17256799                      Single Family                    20370401                         70000                           20070501
17028137                      Single Family                    20370201                         239500                          20070301
17028165                      Single Family                    20370201                         148500                          20070301
17028144                           PUD                         20470201                        1500000                          20070301
17028140                      Single Family                    20370201                         555000                          20070301
17028170                      Single Family                    20470201                         428000                          20070301
17058646                      Single Family                    20370201                         510000                          20070301
17028179                      Single Family                    20370201                         600000                          20070301
17028187                      Single Family                    20370301                         234000                          20070401
17058666                      Single Family                    20370301                         649000                          20070401
17058662                           PUD                         20370301                         650000                          20070401
17256729                      Single Family                    20370401                         424000                          20070501
17255635                      Single Family                    20370401                         384000                          20070501
17255601                      Single Family                    20370401                         268000                          20070501
17255639                           PUD                         20470401                         196000                          20070501
17255630                      Single Family                    20470401                         328000                          20070501
17255602                      Single Family                    20370401                         193600                          20070501
17255606                      Single Family                    20370401                         212000                          20070501
17255611                      Single Family                    20370401                         500000                          20070501
17255638                      Single Family                    20370401                         223200                          20070501
17255629                      Single Family                    20370401                         168000                          20070501
17255633                           PUD                         20370401                         191900                          20070501
17255622                      Single Family                    20370401                         188000                          20070501
17255604                      Single Family                    20470401                         381900                          20070501
17255647                           PUD                         20370401                         190000                          20070501
17256747                      Single Family                    20470401                         132000                          20070501
17255598                      Single Family                    20370401                        1481250                          20070501
17256796                      Single Family                    20370401                         472000                          20070501
17255636                      Single Family                    20370401                         160000                          20070501
17256730                      Single Family                    20370401                         121600                          20070501
17256759                           PUD                         20370401                         440000                          20070501
17255625                           PUD                         20370401                         127500                          20070501
17256767                           PUD                         20370401                         480000                          20070501
17256785                           PUD                         20370401                         252800                          20070501
17255643                           PUD                         20370401                         450000                          20070501
17255642                           PUD                         20370401                         450000                          20070501
17256792                      Single Family                    20370401                         136000                          20070501
17256741                      Single Family                    20370401                         240000                          20070501
17256813                      Single Family                    20470401                         304000                          20070501
17256766                           PUD                         20370401                         188000                          20070501
16691775                      Single Family                    20361101                         380800                          20061201
16732294                      Single Family                    20361101                         436000                          20061201
16784524                      Single Family                    20461201                         693750                          20070101
16784547                      Single Family                    20361201                         360000                          20070101
16814899                      Single Family                    20361201                         102000                          20070101
16784521                      Single Family                    20461201                         206250                          20070101
16848704                      Single Family                    20370101                         184000                          20070201
16814914                       2-4 Family                      20361201                         89100                           20070101
16848712                        Townhouse                      20370101                         88000                           20070201
16848701                      Single Family                    20370101                         176000                          20070201
16848715                      Single Family                    20370101                         284000                          20070201
16848722                      Single Family                    20370101                         98250                           20070201
16666525                      Single Family                    20361201                         160000                          20070101
16655705                       Condominium                     20470101                         147200                          20070201
16392216                      Single Family                    20360101                         176400                          20060201
17228022                      Single Family                    20361101                         363700                          20061201
17228023                      Single Family                    20361101                         267920                          20061201
17228024                       Condominium                     20361201                         174400                          20070101
17228026                       Condominium                     20370101                         388541                          20070201
17228030                           PUD                         20370101                         312000                          20070201
17228031                      Single Family                    20370301                         140000                          20070401
17228032                      Single Family                    20370201                         396000                          20070301
17228033                           PUD                         20370201                         532000                          20070301
17228036                           PUD                         20370301                         240000                          20070401
17228037                      Single Family                    20370201                         364000                          20070301
17228039                      Single Family                    20370301                         581250                          20070401
17228040                      Single Family                    20370301                         296000                          20070401
17228041                      Single Family                    20370301                         464000                          20070401
17228043                      Single Family                    20370201                         260000                          20070301
17228044                      Single Family                    20370201                         312000                          20070301
17228086                      Single Family                    20370401                         241800                          20070501
17228087                       Condominium                     20370301                         240000                          20070401
17228088                      Single Family                    20370301                         716000                          20070401
17228089                       Condominium                     20370401                         298800                          20070501
17228090                      Single Family                    20370301                         560000                          20070401
17228091                      Single Family                    20370301                         449200                          20070401
17228092                      Single Family                    20370301                         456500                          20070401
17228093                      Single Family                    20370401                         315200                          20070501
17156313                           PUD                         20370401                         422400                          20070501
17201312                      Single Family                    20360901                         294400                          20061001
17202559                      Single Family                    20370401                         590000                          20070501
17206496                       Condominium                     20370401                         136650                          20070501
17206538                           PUD                         20370401                         612000                          20070501
17206564                       2-4 Family                      20370301                         124650                          20070401
17206599                      Single Family                    20370401                         283500                          20070501
17206613                      Single Family                    20370401                         720000                          20070501
17206631                      Single Family                    20370401                         126700                          20070501
17206653                      Single Family                    20370401                         127000                          20070501
17206672                      Single Family                    20370401                         396700                          20070501
17206683                      Single Family                    20370401                         206350                          20070501
17206705                      Single Family                    20370401                         292700                          20070501
17206713                      Single Family                    20370401                         292500                          20070501
17206828                           PUD                         20370401                         184000                          20070501
17206862                           PUD                         20370401                         436500                          20070501
17206876                           PUD                         20370401                         150000                          20070501
17206914                           PUD                         20370401                         325675                          20070501
17207584                           PUD                         20370401                         197472                          20070501
17207597                      Single Family                    20370401                         180000                          20070501
17208507                      Single Family                    20370401                         468800                          20070501
17218999                           PUD                         20370501                         840000                          20070601
17219001                      Single Family                    20370501                         270000                          20070601
17219002                      Single Family                    20370501                        1000000                          20070601
17219003                           PUD                         20370501                         303750                          20070601
17219004                      Single Family                    20370501                         862500                          20070601
17219005                      Single Family                    20370501                         373850                          20070601
17219006                           PUD                         20370501                         92600                           20070601
17230309                      Single Family                    20370501                         200000                          20070601
17230311                      Single Family                    20370501                         368000                          20070601
17230315                      Single Family                    20370501                         400000                          20070601
17230319                      Single Family                    20370501                         540000                          20070601
17230321                           PUD                         20370501                         220800                          20070601
17230324                      Single Family                    20370501                         455000                          20070601
17155143                           PUD                         20370101                         285500                          20070201
17155153                      Single Family                    20370301                         350000                          20070401
17243221                       Condominium                     20370501                         237600                          20070601
17076079                       2-4 Family                      20370301                         445250                          20070401
17147102                      Single Family                    20370301                         344000                          20070401
17214381                           PUD                         20370401                         612600                          20070501
17214384                       Condominium                     20370301                         161600                          20070401
17224439                      Single Family                    20370401                        1150000                          20070501
17231082                      Single Family                    20370401                         158400                          20070501
17053573                      Single Family                    20370201                         417000                          20070301
17130542                           PUD                         20370401                         236000                          20070501
17130546                      Single Family                    20370401                         220000                          20070501
17130696                      Single Family                    20370401                         605600                          20070501
17130840                      Single Family                    20370401                         308750                          20070501
17131102                      Single Family                    20370301                         750000                          20070401
17133088                      Single Family                    20370301                         600000                          20070401
17146117                      Single Family                    20370401                         134700                          20070501
17146230                      Single Family                    20370401                         340000                          20070501
17148591                      Single Family                    20370501                         610000                          20070601
17149015                      Single Family                    20370401                         428000                          20070501
17151524                       Condominium                     20370401                         198720                          20070501
17151575                           PUD                         20370401                         217500                          20070501
17152866                      Single Family                    20370401                         270000                          20070501
17152869                      Single Family                    20370401                         314500                          20070501
17152943                      Single Family                    20370401                         391000                          20070501
17152976                      Single Family                    20370401                         348000                          20070501
17153081                      Single Family                    20370401                         312000                          20070501
17245823                           PUD                         20370601                         130000                          20070701
17141825                      Single Family                    20370501                         324000                          20070601
17168678                      Single Family                    20370501                         110800                          20070601
17170682                      Single Family                    20370501                         335000                          20070601
17170702                           PUD                         20370601                         495000                          20070701
17172262                      Single Family                    20370601                         648000                          20070701
17172168                      Single Family                    20370401                         247200                          20070501
17175158                       Condominium                     20370601                         492000                          20070701
17178396                      Single Family                    20470601                         364000                          20070701
17181684                      Single Family                    20370501                         300000                          20070601
17181725                           PUD                         20370501                         100000                          20070601
17200716                           PUD                         20470601                         340000                          20070701
17202741                      Single Family                    20370601                         980000                          20070701
17202616                      Single Family                    20370601                         408000                          20070701
17205790                      Single Family                    20370601                         600000                          20070701
17206992                           PUD                         20370501                         289000                          20070601
17207154                      Single Family                    20370501                         340000                          20070601
17207928                      Single Family                    20370501                         130000                          20070601
17214743                      Single Family                    20370501                         500000                          20070601
17214785                           PUD                         20370601                         598900                          20070701
17215494                       2-4 Family                      20370501                         440000                          20070601
17216712                      Single Family                    20370601                         592000                          20070701
17217675                           PUD                         20370601                         640000                          20070701
17217683                           PUD                         20370601                         180000                          20070701
17217729                      Single Family                    20370601                         408000                          20070701
17219214                      Single Family                    20370501                         576000                          20070601
17219220                      Single Family                    20370601                         547200                          20070701
17219256                           PUD                         20370601                         626500                          20070701
17221521                      Single Family                    20370601                         450000                          20070701
17221571                           PUD                         20370601                         650000                          20070701
17221575                       2-4 Family                      20370501                         205000                          20070601
17221581                      Single Family                    20370601                         508000                          20070701
17224132                       Condominium                     20370601                         394800                          20070701
17224005                      Single Family                    20370601                         364000                          20070701
17224219                           PUD                         20370601                         95996                           20070701
17229473                      Single Family                    20370601                         164000                          20070701
17229482                      Single Family                    20370601                         265000                          20070701
17233947                           PUD                         20470601                         500000                          20070701
17233977                      Single Family                    20370601                         500500                          20070701
17234023                      Single Family                    20370601                         149600                          20070701
17234024                      Single Family                    20370601                         855615                          20070701
17234038                       2-4 Family                      20370601                         465000                          20070701
17242787                           PUD                         20370601                         779500                          20070701
17242879                      Single Family                    20370601                         616000                          20070701
17244004                      Single Family                    20370601                         256200                          20070701
17244012                      Single Family                    20370601                         344000                          20070701
17244383                           PUD                         20370601                         333600                          20070701
17128130                      Single Family                    20370501                         335000                          20070601
17055822                           PUD                         20370401                         220000                          20070501
17059492                           PUD                         20370501                         417000                          20070601
17060738                           PUD                         20370401                         325000                          20070501
17113380                      Single Family                    20470401                         180000                          20070501
17113381                      Single Family                    20470401                         190000                          20070501
17113390                      Single Family                    20370301                         568000                          20070401
17113572                      Single Family                    20370401                         206250                          20070501
17113573                      Single Family                    20370401                         385000                          20070501
17113590                      Single Family                    20470401                         324000                          20070501
17113591                       2-4 Family                      20370401                         492000                          20070501
17113629                      Single Family                    20370501                         500000                          20070601
17113653                           PUD                         20370401                         480000                          20070501
17113707                      Single Family                    20370401                         650000                          20070501
17128559                          CO-OP                        20370401                         336000                          20070501
17128697                      Single Family                    20370401                         360000                          20070501
17128711                      Single Family                    20470401                         380000                          20070501
17128747                           PUD                         20470401                         491200                          20070501
17128801                       Condominium                     20370401                         363600                          20070501
17088733                      Single Family                    20470401                         568000                          20070501
17089145                      Single Family                    20470401                         397500                          20070501
17089173                      Single Family                    20470401                         428000                          20070501
17089242                      Single Family                    20370401                         299700                          20070501
17089320                           PUD                         20470401                         631000                          20070501
17089324                      Single Family                    20470401                         396000                          20070501
16714605                           PUD                         20361201                         462500                          20070101
16685698                       Condominium                     20361101                         308000                          20061201
17057581                      Single Family                    20370301                         476000                          20070401
17057966                      Single Family                    20370401                         340000                          20070501
17059397                      Single Family                    20370401                         521250                          20070501
17060836                      Single Family                    20370401                         417000                          20070501
17066759                      Single Family                    20370401                         384000                          20070501
17075751                        Townhouse                      20370401                         172000                          20070501
17033271                      Single Family                    20370401                         417000                          20070501
17033446                      Single Family                    20370301                         519200                          20070401
17034544                      Single Family                    20370401                         435200                          20070501
17034904                           PUD                         20370401                         937500                          20070501
17042553                      Single Family                    20370301                         740000                          20070401
17042781                           PUD                         20370301                         209850                          20070401
17043836                      Single Family                    20370401                         164000                          20070501
17052015                      Single Family                    20370301                         220000                          20070401
17000450                           PUD                         20370301                         257050                          20070401
16665901                      Single Family                    20361001                         224000                          20061101
17167393                      Single Family                    20370501                        1152126                          20070601
17100410                           PUD                         20470201                         436000                          20070301
17100425                      Single Family                    20470301                         560000                          20070401
17100429                      Single Family                    20370301                         550000                          20070401
17100433                           PUD                         20370301                         432000                          20070401
17156346                      Single Family                    20370401                         128800                          20070501
17156403                           PUD                         20370301                         177600                          20070401
17156404                      Single Family                    20470401                         400000                          20070501
17156408                           PUD                         20370301                         400000                          20070401
17156409                      Single Family                    20370401                         315000                          20070501
17156410                           PUD                         20370301                         650000                          20070401
17156412                       Condominium                     20470401                         138000                          20070501
17156413                           PUD                         20370401                         228000                          20070501
17156414                      Single Family                    20370401                         292000                          20070501
17156416                           PUD                         20470301                         340000                          20070401
17156417                      Single Family                    20470401                         524000                          20070501
17156419                      Single Family                    20370301                         80000                           20070401
17156423                      Single Family                    20470401                         249600                          20070501
17156427                           PUD                         20370401                         428000                          20070501
17156430                           PUD                         20370401                         225000                          20070501
17156433                           PUD                         20370401                         225000                          20070501
17156434                      Single Family                    20470401                         431200                          20070501
17156437                      Single Family                    20470401                         384000                          20070501
17156438                      Single Family                    20370401                         220000                          20070501
17156445                           PUD                         20370401                         500000                          20070501
17156447                      Single Family                    20370401                         512000                          20070501
17076059                           PUD                         20370301                         218700                          20070401
17217029                      Single Family                    20470501                        1037375                          20070601
17217808                      Single Family                    20370501                         247500                          20070601
17218958                      Single Family                    20470501                         340000                          20070601
17219542                       Condominium                     20470501                         356000                          20070601
17219584                       2-4 Family                      20370501                         300000                          20070601
17219604                           PUD                         20370501                         454392                          20070601
17224512                      Single Family                    20370501                         390000                          20070601
17226575                      Single Family                    20370501                         488000                          20070601
17226679                       Condominium                     20370501                         520000                          20070601
17231086                      Single Family                    20370501                         472000                          20070601
17231759                      Single Family                    20370501                         262500                          20070601
17145988                       Condominium                     20370401                         236000                          20070501
17146089                           PUD                         20370401                         461000                          20070501
17148478                      Single Family                    20370401                         172000                          20070501
17148516                       Condominium                     20370401                         142320                          20070501
17148604                      Single Family                    20470301                         373500                          20070401
17148783                      Single Family                    20470401                         520000                          20070501
17148819                           PUD                         20370401                         224000                          20070501
17151510                       2-4 Family                      20370501                         565000                          20070601
17151548                       Condominium                     20370401                         322500                          20070501
17151749                      Single Family                    20470401                         408000                          20070501
17151755                      Single Family                    20470401                         360000                          20070501
17152890                           PUD                         20370401                         186200                          20070501
17152951                      Single Family                    20370401                         567500                          20070501
17152975                      Single Family                    20370401                         110400                          20070501
17153006                       2-4 Family                      20370401                         482000                          20070501
17154606                      Single Family                    20370401                         139000                          20070501
17154609                      Single Family                    20470401                         252000                          20070501
17154649                           PUD                         20470401                         523580                          20070501
17154662                      Single Family                    20370401                         608000                          20070501
17154729                           PUD                         20370401                         564000                          20070501
17154739                      Single Family                    20470401                         445000                          20070501
17154740                      Single Family                    20470401                         480000                          20070501
17154751                      Single Family                    20370401                         463200                          20070501
17154759                      Single Family                    20470401                         409000                          20070501
17155811                      Single Family                    20370401                         650000                          20070501
17155827                      Single Family                    20370401                         266810                          20070501
17160254                      Single Family                    20370401                         211500                          20070501
17160347                      Single Family                    20470401                         363280                          20070501
17160386                      Single Family                    20370401                         557700                          20070501
17167293                      Single Family                    20470401                         245000                          20070501
17167316                      Single Family                    20470401                         200000                          20070501
17168981                      Single Family                    20370401                         333750                          20070501
17169014                      Single Family                    20370401                         348000                          20070501
17169040                           PUD                         20370401                        1050000                          20070501
17169184                      Single Family                    20370501                         251597                          20070601
17169212                           PUD                         20470501                         528000                          20070601
17171352                      Single Family                    20370401                         155200                          20070501
17171401                      Single Family                    20370401                         206250                          20070501
17171439                      Single Family                    20370401                         508000                          20070501
17171673                      Single Family                    20470401                         266400                          20070501
17171687                       2-4 Family                      20370401                         460000                          20070501
17172545                      Single Family                    20370401                         423750                          20070501
17172636                      Single Family                    20370401                         500000                          20070501
17172671                        Townhouse                      20370501                         324800                          20070601
17172759                      Single Family                    20370401                         532000                          20070501
17175451                           PUD                         20370401                         813000                          20070501
17175515                      Single Family                    20470401                         650000                          20070501
17175537                      Single Family                    20370501                         182000                          20070601
17175586                      Single Family                    20370401                         431200                          20070501
17180366                      Single Family                    20370401                         920000                          20070501
17181954                      Single Family                    20370401                         396000                          20070501
17181983                           PUD                         20370501                         196000                          20070601
17181986                           PUD                         20470501                         751250                          20070601
17182000                      Single Family                    20370401                         579600                          20070501
17182030                           PUD                         20470401                         158400                          20070501
17182719                      Single Family                    20370401                         465600                          20070501
17182748                      Single Family                    20370401                         240000                          20070501
17182790                      Single Family                    20370401                         395000                          20070501
17201875                      Single Family                    20370401                         440000                          20070501
17202219                           PUD                         20470501                         356250                          20070601
17206106                      Single Family                    20370501                         504000                          20070601
17207421                      Single Family                    20370501                         364800                          20070601
17208191                      Single Family                    20370501                         512000                          20070601
17208226                           PUD                         20370501                         316000                          20070601
17208230                           PUD                         20470501                         432000                          20070601
17208317                      Single Family                    20370501                         214160                          20070601
17208323                           PUD                         20370501                         337600                          20070601
17208324                       Condominium                     20370501                         459000                          20070601
17214312                      Single Family                    20470501                         460000                          20070601
17214387                      Single Family                    20370401                         450000                          20070501
17215068                      Single Family                    20370501                         392000                          20070601
17215077                      Single Family                    20470501                         439200                          20070601
17130671                      Single Family                    20370501                         230000                          20070601
17130995                       2-4 Family                      20470401                         532500                          20070501
17131011                       Condominium                     20470401                         520000                          20070501
17131040                      Single Family                    20370401                         424000                          20070501
17132958                      Single Family                    20370401                         260000                          20070501
17132980                       2-4 Family                      20370401                         380000                          20070501
17133018                           PUD                         20370401                         487500                          20070501
17133236                       2-4 Family                      20370401                         500000                          20070501
17133271                      Single Family                    20370401                         350000                          20070501
17133278                      Single Family                    20370401                         495200                          20070501
17133304                      Single Family                    20370501                         363750                          20070601
17245791                       2-4 Family                      20370601                         290000                          20070701
17245802                      Single Family                    20470601                         500000                          20070701
17245811                      Single Family                    20470601                         270000                          20070701
17245842                      Single Family                    20370601                         492000                          20070701
17245888                      Single Family                    20370601                         220000                          20070701
17245908                           PUD                         20370601                         222400                          20070701
17246602                           PUD                         20370601                         296000                          20070701
17246617                      Single Family                    20370601                        1435000                          20070701
17246619                       Condominium                     20370601                         536000                          20070701
17246622                      Single Family                    20370601                         890000                          20070701
17246624                      Single Family                    20370601                         654000                          20070701
17246625                      Single Family                    20370601                         680000                          20070701
17246685                           PUD                         20370601                         680000                          20070701
17246702                       Condominium                     20370601                         188000                          20070701
17246717                           PUD                         20470601                         400000                          20070701
17247484                           PUD                         20370601                         368000                          20070701
17202696                       2-4 Family                      20370501                         653000                          20070601
17202718                      Single Family                    20370601                         380000                          20070701
17202738                      Single Family                    20370601                         285600                          20070701
17203628                       Condominium                     20370601                         547000                          20070701
17203698                      Single Family                    20370501                         188000                          20070601
17205737                           PUD                         20370501                         651200                          20070601
17205781                      Single Family                    20470501                         460000                          20070601
17205788                      Single Family                    20370601                         768000                          20070701
17205711                      Single Family                    20370601                        1715000                          20070701
17205809                       Condominium                     20370501                         428000                          20070601
17205828                      Single Family                    20370601                         609000                          20070701
17205841                      Single Family                    20370601                        1000000                          20070701
17207044                      Single Family                    20370601                         576000                          20070701
17206974                       Condominium                     20470601                         438750                          20070701
17207142                       Condominium                     20370501                         315000                          20070601
17207146                      Single Family                    20370501                         444000                          20070601
17207740                      Single Family                    20370501                         577500                          20070601
17207861                      Single Family                    20470601                         176000                          20070701
17207894                      Single Family                    20370601                         261600                          20070701
17207905                           PUD                         20370501                         496000                          20070601
17207763                      Single Family                    20470501                         390200                          20070601
17213922                      Single Family                    20370501                         248500                          20070601
17214084                           PUD                         20370601                         396000                          20070701
17214085                      Single Family                    20470601                         453750                          20070701
17214759                      Single Family                    20370601                         183750                          20070701
17214773                      Single Family                    20370601                         242400                          20070701
17214819                      Single Family                    20370601                         160000                          20070701
17215286                      Single Family                    20370601                         400000                          20070701
17215497                      Single Family                    20370601                         440000                          20070701
17215229                      Single Family                    20370501                         173000                          20070601
17215562                       Condominium                     20470601                         228000                          20070701
17215581                      Single Family                    20370601                         248000                          20070701
17215248                      Single Family                    20370501                         220000                          20070601
17215645                           PUD                         20370501                         334400                          20070601
17215646                      Single Family                    20470501                         800000                          20070601
17216641                      Single Family                    20370601                         524000                          20070701
17216790                      Single Family                    20370601                         328000                          20070701
17218507                      Single Family                    20470501                         500000                          20070601
17218537                      Single Family                    20370501                         202500                          20070601
17218598                           PUD                         20370601                         331000                          20070701
17218599                      Single Family                    20470601                         648750                          20070701
17219136                      Single Family                    20470501                         412000                          20070601
17219161                      Single Family                    20470601                         500000                          20070701
17219168                      Single Family                    20370601                         203000                          20070701
17219179                      Single Family                    20370601                         650000                          20070701
17219191                      Single Family                    20370601                         488000                          20070701
17219246                      Single Family                    20370601                        1000000                          20070701
17219097                           PUD                         20470601                         224000                          20070701
17221482                      Single Family                    20370601                         260000                          20070701
17221508                           PUD                         20370601                         244000                          20070701
17221546                      Single Family                    20370601                         340000                          20070701
17221568                      Single Family                    20470601                         510000                          20070701
17224128                       Condominium                     20470601                         152000                          20070701
17224151                           PUD                         20470501                         404000                          20070601
17224180                      Single Family                    20470601                         332000                          20070701
17224023                      Single Family                    20370601                         574300                          20070701
17224228                      Single Family                    20470601                         288000                          20070701
17226401                           PUD                         20470601                         648000                          20070701
17226445                      Single Family                    20370601                         355000                          20070701
17226558                      Single Family                    20470601                         519000                          20070701
17226563                      Single Family                    20470601                         456000                          20070701
17228673                           PUD                         20470601                         480000                          20070701
17229583                       Condominium                     20470601                         359200                          20070701
17229600                      Single Family                    20370601                         457000                          20070701
17229614                      Single Family                    20370601                         650000                          20070701
17229618                      Single Family                    20370601                         320000                          20070701
17230540                      Single Family                    20370601                         394500                          20070701
17231475                       Condominium                     20370601                         308000                          20070701
17233923                      Single Family                    20370601                         187000                          20070701
17233952                      Single Family                    20370601                         512000                          20070701
17234012                      Single Family                    20370601                         371000                          20070701
17242778                           PUD                         20370601                         213750                          20070701
17242810                      Single Family                    20370601                         312000                          20070701
17242819                           PUD                         20370601                         500000                          20070701
17242854                      Single Family                    20370601                         350000                          20070701
17242895                       Condominium                     20470601                         420000                          20070701
17242925                           PUD                         20470601                         232800                          20070701
17244018                      Single Family                    20370601                         388000                          20070701
17244030                       2-4 Family                      20370601                         648750                          20070701
17244108                      Single Family                    20370601                         780000                          20070701
17244434                       2-4 Family                      20370601                         260000                          20070701
17244534                      Single Family                    20370601                         363750                          20070701
17245755                      Single Family                    20470601                         301000                          20070701
17245769                      Single Family                    20370601                        1000000                          20070701
17245776                      Single Family                    20370601                         500000                          20070701
17170633                      Single Family                    20470601                         356250                          20070701
17172196                           PUD                         20370601                         499000                          20070701
17172197                      Single Family                    20370601                         450000                          20070701
17172233                      Single Family                    20370601                         500000                          20070701
17172182                      Single Family                    20370601                         120000                          20070701
17172291                      Single Family                    20370601                         560000                          20070701
17175171                           PUD                         20470501                         275000                          20070601
17175215                           PUD                         20370501                         212000                          20070601
17178405                      Single Family                    20370501                         220000                          20070601
17178431                      Single Family                    20370601                         860000                          20070701
17181678                      Single Family                    20470501                         468000                          20070601
17182391                       Condominium                     20370501                         240750                          20070601
17182362                           PUD                         20370601                         801500                          20070701
17182342                      Single Family                    20470501                         305000                          20070601
17182475                           PUD                         20370601                         400000                          20070701
17200631                      Single Family                    20370501                         408000                          20070601
17200741                       2-4 Family                      20370601                         408000                          20070701
17201545                        Townhouse                      20470501                         234400                          20070601
17201553                      Single Family                    20370601                         319000                          20070701
17159853                      Single Family                    20370501                         115000                          20070601
17159908                      Single Family                    20370401                         168000                          20070501
17166497                       2-4 Family                      20470501                         243000                          20070601
17168522                      Single Family                    20470501                         200000                          20070601
17013889                       Condominium                     20370201                         191000                          20070301
17112893                      Single Family                    20370501                         448000                          20070601
17113021                      Single Family                    20470601                         323200                          20070701
16996709                      Single Family                    20370101                         102050                          20070201
17172648                           PUD                         20370401                         327600                          20070501
17066689                      Single Family                    20370401                         200000                          20070501
17011027                           PUD                         20370201                         407300                          20070301
17246756                      Single Family                    20370601                         272000                          20070701
17221433                           PUD                         20370501                         578400                          20070601
17130997                      Single Family                    20370401                         364000                          20070501
16851064                           PUD                         20370101                         400000                          20070201
17113394                       Condominium                     20370301                         324000                          20070401
17113680                      Single Family                    20370401                         131200                          20070501
17113722                      Single Family                    20370301                         388000                          20070401
17113727                       2-4 Family                      20370401                         508000                          20070501
16714119                      Single Family                    20361201                         300000                          20070101
16706595                       Condominium                     20361101                         176000                          20061201
17264487                      Single Family                    20370401                         225000                          20070501
17256777                           PUD                         20370401                         287350                          20070501
17256797                      Single Family                    20370401                         180000                          20070501
17256788                      Single Family                    20370401                         183200                          20070501
17256802                      Single Family                    20370401                         160000                          20070501
17264496                      Single Family                    20370401                         247950                          20070501
17256737                       Condominium                     20370401                         179450                          20070501
17256820                           PUD                         20370401                         140000                          20070501
17256817                      Single Family                    20370401                         336800                          20070501
17256834                      Single Family                    20370401                         296000                          20070501
17256819                           PUD                         20370401                         300000                          20070501
17256810                           PUD                         20370401                         437850                          20070501
17264495                      Single Family                    20370401                         374600                          20070501
17256773                       Condominium                     20370401                         840000                          20070501
17256783                      Single Family                    20370401                         340800                          20070501
17264489                           PUD                         20370401                         648000                          20070501
17264479                      Single Family                    20370401                         150000                          20070501
17256800                      Single Family                    20370401                         100000                          20070501
17256744                      Single Family                    20370401                         158000                          20070501
17264481                      Single Family                    20370401                         487500                          20070501
17264482                      Single Family                    20370401                         124500                          20070501
17264486                      Single Family                    20370401                         194000                          20070501
17255645                      Single Family                    20370401                         279750                          20070501
17256763                      Single Family                    20370401                         176000                          20070501
17255634                       Condominium                     20370401                         143900                          20070501
17256740                      Single Family                    20370401                         360000                          20070501
17256798                           PUD                         20370401                         419500                          20070501
17255618                           PUD                         20370401                         636000                          20070501
17255644                      Single Family                    20370401                         135000                          20070501
17255646                      Single Family                    20370401                         204000                          20070501
17256732                      Single Family                    20370401                         692000                          20070501
17255627                      Single Family                    20370401                         191200                          20070501
17255631                      Single Family                    20370401                         187200                          20070501
17256780                           PUD                         20370401                         600000                          20070501
17255640                      Single Family                    20370401                         668750                          20070501
17256775                      Single Family                    20370401                         311200                          20070501
17255607                           PUD                         20370401                         176000                          20070501
17255620                      Single Family                    20370401                         147200                          20070501
17255613                      Single Family                    20370401                         230400                          20070501
17256790                      Single Family                    20370401                         180800                          20070501
17256758                      Single Family                    20370401                         568000                          20070501
17255615                           PUD                         20370401                         232000                          20070501
17255608                           PUD                         20370401                         380000                          20070501
17255603                      Single Family                    20370401                         626400                          20070501
17255632                       Condominium                     20370401                         448000                          20070501
17255637                           PUD                         20370401                         273000                          20070501
17175668                      Single Family                    20370401                         207500                          20070501
17255599                      Single Family                    20370401                         403000                          20070501
17255617                      Single Family                    20370401                         384000                          20070501
17255628                       Condominium                     20370401                         365000                          20070501
17255610                           PUD                         20370401                         272000                          20070501
17255605                       Condominium                     20370401                         225000                          20070501
17255641                      Single Family                    20370401                         114150                          20070501
17255621                      Single Family                    20370401                         151000                          20070501
17255624                      Single Family                    20370401                         445000                          20070501
17255619                      Single Family                    20370401                         79500                           20070501
17255626                      Single Family                    20370401                         323300                          20070501
17255597                      Single Family                    20370401                         169600                          20070501
16791362                      Single Family                    20361201                         281600                          20070101
16825857                      Single Family                    20361201                         204800                          20070101
16965795                       Condominium                     20370101                         300000                          20070201
17052684                      Single Family                    20370301                         182400                          20070401
17228059                        Townhouse                      20370301                         140000                          20070401
17228127                      Single Family                    20370401                         248000                          20070501
16810735                       Condominium                     20361201                         315000                          20070101
16828257                      Single Family                    20361101                         120000                          20061201
17256718                      Single Family                    20470401                         188000                          20070501
17120279                           PUD                         20370301                         279500                          20070401
17028133                           PUD                         20470201                         332000                          20070301
17028129                       Condominium                     20370201                         252000                          20070301
17058638                      Single Family                    20370301                         240000                          20070401
17204000                       Condominium                     20370501                         417000                          20070601
17182088                      Single Family                    20370401                         428000                          20070501
17182760                      Single Family                    20370501                         205600                          20070601
17182771                      Single Family                    20370501                         458500                          20070601
17182812                           PUD                         20370401                         482000                          20070501
17182819                      Single Family                    20370401                         245000                          20070501
17182827                      Single Family                    20370401                         351200                          20070501
17182831                       Condominium                     20370501                         293600                          20070601
17182840                      Single Family                    20370501                         384000                          20070601
17182849                           PUD                         20370401                         276000                          20070501
17200954                      Single Family                    20370501                         500000                          20070601
17201803                      Single Family                    20370401                         378000                          20070501
17201813                           PUD                         20370501                         334000                          20070601
17201823                      Single Family                    20370401                         485000                          20070501
17201840                      Single Family                    20370501                         338000                          20070601
17201845                      Single Family                    20370501                         205000                          20070601
17201849                           PUD                         20370401                         400000                          20070501
17201856                      Single Family                    20370501                         179900                          20070601
17201857                      Single Family                    20370501                         350000                          20070601
17202205                      Single Family                    20370501                         480000                          20070601
17202249                       2-4 Family                      20370501                         700000                          20070601
17202259                       2-4 Family                      20370501                         447000                          20070601
17203876                           PUD                         20370401                         146320                          20070501
17155880                      Single Family                    20370401                         264000                          20070501
17155881                      Single Family                    20370401                         513500                          20070501
17171537                      Single Family                    20370401                         261500                          20070501
17160233                           PUD                         20370401                         975000                          20070501
17160234                      Single Family                    20370401                         584000                          20070501
17160238                           PUD                         20370401                         240000                          20070501
17160272                       Condominium                     20370401                         292000                          20070501
17160281                      Single Family                    20370501                         408000                          20070601
17160320                      Single Family                    20370501                         161000                          20070601
17160336                      Single Family                    20370401                         410000                          20070501
17171594                      Single Family                    20370401                         109600                          20070501
17171626                       Condominium                     20370501                         212556                          20070601
17160363                           PUD                         20370401                         492000                          20070501
17160365                      Single Family                    20370501                         404000                          20070601
17160380                      Single Family                    20370401                         350000                          20070501
17171678                      Single Family                    20370401                         396750                          20070501
17172541                       Condominium                     20370401                         179920                          20070501
17172628                       Condominium                     20370501                         667150                          20070601
17172661                       Condominium                     20370501                         160000                          20070601
17172745                      Single Family                    20370401                         686000                          20070501
17167159                           PUD                         20370101                         224000                          20070201
17167162                           PUD                         20370501                         452000                          20070601
17167239                      Single Family                    20370401                         129600                          20070501
17167240                       2-4 Family                      20370401                         395000                          20070501
17167244                      Single Family                    20370401                         736000                          20070501
17167271                      Single Family                    20370501                         145000                          20070601
17167279                       Condominium                     20370401                         183500                          20070501
17167296                           PUD                         20370501                         280000                          20070601
17167306                       Condominium                     20370501                         302000                          20070601
17167314                      Single Family                    20370401                         754000                          20070501
17167327                      Single Family                    20370401                         234400                          20070501
17175480                       2-4 Family                      20370401                         417000                          20070501
17175482                      Single Family                    20370401                         532000                          20070501
17175504                      Single Family                    20370501                         149600                          20070601
17175564                      Single Family                    20370401                         440800                          20070501
17175566                      Single Family                    20370401                         293600                          20070501
17175569                      Single Family                    20370501                         525600                          20070601
17175570                      Single Family                    20370401                         312000                          20070501
17167329                      Single Family                    20370401                         300000                          20070501
17167332                      Single Family                    20370301                         257400                          20070401
17167343                      Single Family                    20370401                         264000                          20070501
17167365                       Condominium                     20370401                         162800                          20070501
17167367                      Single Family                    20370401                         389000                          20070501
17167394                       Condominium                     20370401                         330000                          20070501
17168972                           PUD                         20370401                         312000                          20070501
17168980                      Single Family                    20370401                         617000                          20070501
17169020                       2-4 Family                      20370401                         400400                          20070501
17169028                      Single Family                    20370401                         580000                          20070501
17169034                      Single Family                    20370401                         160000                          20070501
17169039                      Single Family                    20370401                         160000                          20070501
17169053                       2-4 Family                      20370401                         406250                          20070501
17169057                       Condominium                     20370401                         116000                          20070501
17169063                      Single Family                    20370501                         126400                          20070601
17169070                      Single Family                    20370501                         189000                          20070601
17175582                      Single Family                    20370401                         200000                          20070501
17175597                      Single Family                    20370501                         309000                          20070601
17175618                      Single Family                    20370401                         271200                          20070501
17180365                       Condominium                     20370401                         178320                          20070501
17180374                       Condominium                     20370401                         175920                          20070501
17169096                      Single Family                    20370501                         231200                          20070601
17169097                           PUD                         20370401                         600000                          20070501
17169156                           PUD                         20370501                         192500                          20070601
17169205                      Single Family                    20370501                         186800                          20070601
17169241                      Single Family                    20370501                         700000                          20070601
17180396                      Single Family                    20370501                         280000                          20070601
17152993                      Single Family                    20370401                         366000                          20070501
17152994                      Single Family                    20370401                         246000                          20070501
17153007                           PUD                         20370401                        1260000                          20070501
17153009                      Single Family                    20370401                         198650                          20070501
17153010                           PUD                         20370401                         770000                          20070501
17153012                       Condominium                     20370401                         249000                          20070501
17153016                           PUD                         20370401                         385300                          20070501
17153018                      Single Family                    20370401                         258200                          20070501
17153019                      Single Family                    20370401                         650000                          20070501
17153023                      Single Family                    20370401                         219200                          20070501
17153034                           PUD                         20370401                         280000                          20070501
17153036                      Single Family                    20370401                         315000                          20070501
17153070                           PUD                         20370401                         450000                          20070501
17154578                      Single Family                    20370401                         228000                          20070501
17154591                      Single Family                    20370401                         428000                          20070501
17154594                      Single Family                    20370401                         448000                          20070501
17154677                        Townhouse                      20370401                         425100                          20070501
17154743                      Single Family                    20370401                         162000                          20070501
17154744                           PUD                         20370501                        1291500                          20070601
17152812                      Single Family                    20370401                         405000                          20070501
17152819                      Single Family                    20370301                         432000                          20070401
17152829                      Single Family                    20370401                         742400                          20070501
17152832                       2-4 Family                      20370501                         452000                          20070601
17155820                      Single Family                    20370401                         215000                          20070501
17155823                      Single Family                    20370401                         228000                          20070501
17155840                      Single Family                    20370501                         321100                          20070601
17152849                      Single Family                    20370401                         360000                          20070501
17152867                      Single Family                    20370401                         190000                          20070501
17152889                      Single Family                    20370501                         440000                          20070601
17151587                       Condominium                     20370401                         166320                          20070501
17151599                       Condominium                     20370401                         139120                          20070501
17151615                      Single Family                    20370401                         975000                          20070501
17151624                      Single Family                    20370401                         240000                          20070501
17151523                           PUD                         20370301                         372000                          20070401
17151539                      Single Family                    20370401                         180000                          20070501
17146123                           PUD                         20370401                         447200                          20070501
17146128                           PUD                         20370501                         404000                          20070601
17146223                      Single Family                    20370401                         390000                          20070501
17146238                       2-4 Family                      20370401                         170000                          20070501
17148471                      Single Family                    20370401                         468000                          20070501
17148482                      Single Family                    20370401                         524000                          20070501
17148521                           PUD                         20370401                         306792                          20070501
17148588                      Single Family                    20370401                         413000                          20070501
17148621                      Single Family                    20370401                         331040                          20070501
17148634                      Single Family                    20370401                         407200                          20070501
17148675                       Condominium                     20370401                         108800                          20070501
17148706                      Single Family                    20370501                         146900                          20070601
17148721                           PUD                         20370401                         218000                          20070501
17148874                      Single Family                    20370401                         480000                          20070501
17148898                      Single Family                    20370401                         392000                          20070501
17148963                      Single Family                    20370401                         469700                          20070501
17133011                       Condominium                     20370401                         222400                          20070501
17133022                           PUD                         20370401                         835000                          20070501
17133025                      Single Family                    20370301                         951977                          20070401
17133056                      Single Family                    20370401                         200000                          20070501
17133065                      Single Family                    20370301                         328000                          20070401
17133068                      Single Family                    20370401                         512000                          20070501
17133071                           PUD                         20370301                         999000                          20070401
17133080                       2-4 Family                      20370401                         400000                          20070501
17146048                       2-4 Family                      20370401                         241000                          20070501
17146065                      Single Family                    20370401                         600000                          20070501
17146074                      Single Family                    20370501                         170000                          20070601
17146076                      Single Family                    20370401                         152800                          20070501
17146100                      Single Family                    20370401                         440000                          20070501
17133092                      Single Family                    20370301                         211000                          20070401
17133097                      Single Family                    20370301                         241000                          20070401
17133100                      Single Family                    20370301                         230400                          20070401
17133101                      Single Family                    20370401                         355000                          20070501
17133113                           PUD                         20370401                         355000                          20070501
17133234                      Single Family                    20370501                         85000                           20070601
17133260                      Single Family                    20370401                         260000                          20070501
17133291                       Condominium                     20370401                         408000                          20070501
17133327                           PUD                         20370401                         416000                          20070501
17128860                      Single Family                    20370401                         599250                          20070501
17128862                      Single Family                    20370401                         188000                          20070501
17128868                           PUD                         20370401                         369000                          20070501
17130536                      Single Family                    20370501                         428000                          20070601
17130552                      Single Family                    20370401                         250000                          20070501
17130559                      Single Family                    20370401                         514000                          20070501
17130579                           PUD                         20370401                         360000                          20070501
17130585                       Condominium                     20370401                         233550                          20070501
17130593                      Single Family                    20370401                         315000                          20070501
17130599                       Condominium                     20370401                         235992                          20070501
17130607                           PUD                         20370501                         440000                          20070601
17130622                      Single Family                    20370401                         202000                          20070501
17130648                       Condominium                     20370301                         300000                          20070401
17130652                      Single Family                    20370301                         288000                          20070401
17130739                      Single Family                    20370401                         325000                          20070501
17130740                      Single Family                    20370401                         492000                          20070501
17130743                           PUD                         20370401                         223200                          20070501
17130754                      Single Family                    20370401                         511200                          20070501
17130768                      Single Family                    20370401                         200000                          20070501
17130828                      Single Family                    20370401                         828000                          20070501
17130855                      Single Family                    20370501                         688000                          20070601
17130872                      Single Family                    20370401                         260000                          20070501
17130898                      Single Family                    20370401                         367200                          20070501
17130910                       Condominium                     20370401                         360000                          20070501
17130915                      Single Family                    20370401                         288000                          20070501
17130920                           PUD                         20370401                         404000                          20070501
17130923                      Single Family                    20370401                         292500                          20070501
17130930                           PUD                         20370401                         457000                          20070501
17130976                      Single Family                    20370401                         650000                          20070501
17130981                           PUD                         20370401                         202000                          20070501
17131004                      Single Family                    20370401                         682500                          20070501
17131007                      Single Family                    20370401                         208000                          20070501
17131010                      Single Family                    20370401                         678000                          20070501
17131056                      Single Family                    20370401                         368000                          20070501
17131060                      Single Family                    20370401                         344000                          20070501
17131104                      Single Family                    20370401                         340000                          20070501
17132975                      Single Family                    20370401                         937500                          20070501
17247493                      Single Family                    20470601                         500000                          20070701
17247499                      Single Family                    20370601                         330000                          20070701
17247564                      Single Family                    20370601                         340000                          20070701
17247581                           PUD                         20370601                         369000                          20070701
17247603                      Single Family                    20370601                         144000                          20070701
17247619                      Single Family                    20370601                         448000                          20070701
17247646                      Single Family                    20370601                         311000                          20070701
17247658                      Single Family                    20370601                         504000                          20070701
17247661                           PUD                         20370601                         496000                          20070701
17247681                      Single Family                    20470601                         445000                          20070701
17248409                      Single Family                    20370601                         227500                          20070701
17248414                      Single Family                    20370601                         785000                          20070701
17249984                      Single Family                    20370601                         340000                          20070701
17249995                           PUD                         20370601                         228000                          20070701
17250004                      Single Family                    20370601                         272000                          20070701
17251436                       Condominium                     20370601                         304000                          20070701
17251485                      Single Family                    20370601                         160000                          20070701
17251502                      Single Family                    20370601                         465000                          20070701
17252619                      Single Family                    20370601                         280000                          20070701
17255251                      Single Family                    20370601                         352500                          20070701
17255964                      Single Family                    20370601                         435200                          20070701
17256035                      Single Family                    20370601                         780000                          20070701
17256914                      Single Family                    20470601                         408800                          20070701
17245809                      Single Family                    20370601                         435000                          20070701
17245813                       Condominium                     20370601                         458000                          20070701
17245835                      Single Family                    20370601                         217500                          20070701
17245840                      Single Family                    20370601                         452000                          20070701
17245846                      Single Family                    20370601                         412000                          20070701
17245851                      Single Family                    20370601                         145600                          20070701
17245885                      Single Family                    20370601                         446000                          20070701
17246585                           PUD                         20370601                         325000                          20070701
17246688                      Single Family                    20370601                         383000                          20070701
17246733                      Single Family                    20470601                         296800                          20070701
17246747                      Single Family                    20370601                         790000                          20070701
17247468                      Single Family                    20470601                         760000                          20070701
17247479                       2-4 Family                      20370601                         500000                          20070701
17224212                           PUD                         20370601                         95996                           20070701
17224234                           PUD                         20370601                         175200                          20070701
17226431                      Single Family                    20370601                         211250                          20070701
17226440                           PUD                         20370601                         272000                          20070701
17226466                      Single Family                    20370601                         314400                          20070701
17231351                      Single Family                    20470601                         825000                          20070701
17226476                      Single Family                    20370601                         262500                          20070701
17226482                           PUD                         20470601                         528000                          20070701
17231412                      Single Family                    20370601                         344000                          20070701
17231429                      Single Family                    20370601                         169000                          20070701
17231434                      Single Family                    20370601                         335000                          20070701
17231460                      Single Family                    20370601                         412500                          20070701
17231470                      Single Family                    20470601                         468000                          20070701
17233930                      Single Family                    20370601                         376000                          20070701
17233961                       Condominium                     20370601                         272000                          20070701
17233967                           PUD                         20370601                         251000                          20070701
17234032                      Single Family                    20370601                         341000                          20070701
17233869                       2-4 Family                      20370601                         528000                          20070701
17228597                           PUD                         20370601                         96000                           20070701
17242804                      Single Family                    20370601                         401000                          20070701
17242813                      Single Family                    20470601                         328000                          20070701
17242818                      Single Family                    20370601                         492000                          20070701
17242827                       Condominium                     20370601                         396000                          20070701
17242830                       Condominium                     20370601                         287500                          20070701
17228616                      Single Family                    20370601                         348000                          20070701
17228649                      Single Family                    20370601                         440000                          20070701
17228663                           PUD                         20370601                         999950                          20070701
17228697                      Single Family                    20470601                         320000                          20070701
17229452                           PUD                         20470601                         500000                          20070701
17229508                      Single Family                    20370601                         452000                          20070701
17229513                      Single Family                    20370601                         160300                          20070701
17229514                      Single Family                    20370601                         336000                          20070701
17242890                       2-4 Family                      20370601                         450000                          20070701
17242903                      Single Family                    20370601                         448000                          20070701
17242908                      Single Family                    20370601                         500000                          20070701
17242909                           PUD                         20470601                         246400                          20070701
17243963                      Single Family                    20370601                         999999                          20070701
17243968                      Single Family                    20370601                         216000                          20070701
17244050                           PUD                         20470601                         368000                          20070701
17229541                           PUD                         20470601                         493000                          20070701
17229549                      Single Family                    20470601                         262500                          20070701
17229566                      Single Family                    20370601                         284000                          20070701
17229936                      Single Family                    20370601                         285000                          20070701
17229957                       Condominium                     20370601                         192800                          20070701
17229905                      Single Family                    20370601                         387779                          20070701
17229979                           PUD                         20370601                         940000                          20070701
17229982                      Single Family                    20370601                         144000                          20070701
17229996                      Single Family                    20470601                         352000                          20070701
17230003                       Condominium                     20370601                         300000                          20070701
17244070                           PUD                         20370601                         252760                          20070701
17244408                       Condominium                     20370601                         253000                          20070701
17244475                           PUD                         20370601                         220000                          20070701
17244491                      Single Family                    20370601                         228000                          20070701
17244333                      Single Family                    20370601                         408000                          20070701
17230014                      Single Family                    20370601                         176000                          20070701
17230029                      Single Family                    20370601                         161250                          20070701
17230055                      Single Family                    20370601                         250000                          20070701
17230535                      Single Family                    20370601                         880000                          20070701
17230561                      Single Family                    20370601                         872000                          20070701
17230576                       2-4 Family                      20370601                         468000                          20070701
17230598                      Single Family                    20470601                         882850                          20070701
17230603                      Single Family                    20370601                         217000                          20070701
17230623                      Single Family                    20370601                         452000                          20070701
17224152                      Single Family                    20370601                         280000                          20070701
17224200                      Single Family                    20370601                         136000                          20070701
17221592                      Single Family                    20370601                         242000                          20070701
17221598                        Townhouse                      20370601                         119900                          20070701
17224103                           PUD                         20370501                         416000                          20070601
17224111                      Single Family                    20370601                         275000                          20070701
17224112                           PUD                         20370601                         990000                          20070701
17224140                      Single Family                    20470601                         461500                          20070701
17221512                      Single Family                    20370601                         172000                          20070701
17221529                      Single Family                    20370501                        1100000                          20070601
17221535                      Single Family                    20370501                         220000                          20070601
17221549                           PUD                         20370501                         960000                          20070601
17221560                           PUD                         20370601                         360000                          20070701
17221561                      Single Family                    20370601                         700000                          20070701
17218601                      Single Family                    20370601                         478500                          20070701
17218390                       Condominium                     20370601                         196000                          20070701
17219172                           PUD                         20370601                         246400                          20070701
17219202                           PUD                         20370601                         507500                          20070701
17219222                           PUD                         20470601                         650000                          20070701
17219260                      Single Family                    20370601                         234400                          20070701
17219263                           PUD                         20370601                         350000                          20070701
17221500                      Single Family                    20370601                        1235000                          20070701
17221502                      Single Family                    20370601                         650000                          20070701
17221503                      Single Family                    20370601                         488000                          20070701
17204160                       Condominium                     20370501                         288000                          20070601
17204163                      Single Family                    20370601                         742500                          20070701
17204179                      Single Family                    20370601                         350000                          20070701
17204192                           PUD                         20370501                         390000                          20070601
17204196                      Single Family                    20370601                         875000                          20070701
17204209                      Single Family                    20370601                         800000                          20070701
17204212                      Single Family                    20370501                         800000                          20070601
17204220                       2-4 Family                      20370601                         500000                          20070701
17215512                           PUD                         20370601                        1841000                          20070701
17215514                      Single Family                    20370501                         309600                          20070601
17215521                        Townhouse                      20370601                         265000                          20070701
17215524                      Single Family                    20370501                         378000                          20070601
17215548                      Single Family                    20370501                         135200                          20070601
17215551                      Single Family                    20370601                         680000                          20070701
17215555                      Single Family                    20370501                         958400                          20070601
17215556                      Single Family                    20370501                         263120                          20070601
17204223                           PUD                         20370601                         504000                          20070701
17204224                      Single Family                    20370501                         92000                           20070601
17204226                           PUD                         20370501                         595000                          20070601
17204235                           PUD                         20370601                         440000                          20070701
17204236                      Single Family                    20370601                         560000                          20070701
17204238                      Single Family                    20370501                         241600                          20070601
17204243                      Single Family                    20370601                         880000                          20070701
17204252                      Single Family                    20370601                         500000                          20070701
17205727                           PUD                         20370601                         476000                          20070701
17205729                      Single Family                    20370601                         629000                          20070701
17205744                           PUD                         20370501                         266400                          20070601
17205749                        Townhouse                      20470601                         266250                          20070701
17205761                       2-4 Family                      20370501                         580000                          20070601
17205765                      Single Family                    20370601                         700000                          20070701
17205767                      Single Family                    20470601                        1370000                          20070701
17205768                      Single Family                    20370601                         720000                          20070701
17205769                      Single Family                    20370601                         980000                          20070701
17205771                      Single Family                    20370601                         462000                          20070701
17205779                      Single Family                    20370601                         713800                          20070701
17205793                      Single Family                    20370601                         472000                          20070701
17205803                      Single Family                    20370601                        1000000                          20070701
17205817                      Single Family                    20370501                         412000                          20070601
17205836                      Single Family                    20370601                         668000                          20070701
17215566                       Condominium                     20370601                         570500                          20070701
17215577                      Single Family                    20370601                         268500                          20070701
17215598                           PUD                         20370601                         693400                          20070701
17215605                      Single Family                    20470601                         689200                          20070701
17215628                      Single Family                    20370601                         616000                          20070701
17215639                      Single Family                    20370501                         280000                          20070601
17216668                      Single Family                    20370601                         180000                          20070701
17216676                       2-4 Family                      20370601                         487500                          20070701
17216688                      Single Family                    20370601                         550000                          20070701
17216703                           PUD                         20370601                         666400                          20070701
17216705                      Single Family                    20370601                         990000                          20070701
17216706                      Single Family                    20370501                         384000                          20070601
17206958                      Single Family                    20370501                         384000                          20070601
17207054                      Single Family                    20370601                         630000                          20070701
17207066                      Single Family                    20370601                         825000                          20070701
17207082                           PUD                         20370601                         999999                          20070701
17216733                           PUD                         20370501                         292000                          20070601
17216734                      Single Family                    20370601                         472000                          20070701
17216742                           PUD                         20470601                         177600                          20070701
17207129                      Single Family                    20370601                         605000                          20070701
17207181                      Single Family                    20370501                         476000                          20070601
17207828                           PUD                         20370501                         450000                          20070601
17207846                      Single Family                    20370501                         244800                          20070601
17216786                           PUD                         20370601                         473489                          20070701
17217654                      Single Family                    20370501                         352000                          20070601
17217659                      Single Family                    20370501                         195000                          20070601
17217676                      Single Family                    20370601                         460000                          20070701
17207883                           PUD                         20370601                         266400                          20070701
17207942                      Single Family                    20370501                         412000                          20070601
17213971                      Single Family                    20370601                         296000                          20070701
17213976                       Condominium                     20370601                         412500                          20070701
17213986                           PUD                         20370601                         167200                          20070701
17213920                      Single Family                    20370501                         240000                          20070601
17213999                      Single Family                    20370501                         889600                          20070601
17214007                      Single Family                    20370601                         189000                          20070701
17214038                      Single Family                    20370501                         415000                          20070601
17214074                      Single Family                    20370601                         328000                          20070701
17214716                      Single Family                    20370501                         179920                          20070601
17214760                      Single Family                    20370601                         240000                          20070701
17214781                           PUD                         20370501                         173600                          20070601
17214806                       2-4 Family                      20370601                         364800                          20070701
17214808                       2-4 Family                      20370601                         268000                          20070701
17214825                      Single Family                    20370601                         663000                          20070701
17214833                           PUD                         20370501                         391200                          20070601
17217688                        Townhouse                      20370601                         243920                          20070701
17217726                      Single Family                    20370501                         440000                          20070601
17217736                      Single Family                    20370601                         169600                          20070701
17217748                      Single Family                    20370601                         360000                          20070701
17215481                      Single Family                    20370501                         144000                          20070601
17215484                      Single Family                    20370501                         136000                          20070601
17215493                           PUD                         20370601                         523500                          20070701
17217785                      Single Family                    20370601                         224000                          20070701
17218489                      Single Family                    20370601                         359250                          20070701
17218494                      Single Family                    20370601                         195000                          20070701
17218521                      Single Family                    20470601                         234450                          20070701
17182469                      Single Family                    20370501                         175000                          20070601
17182478                      Single Family                    20370501                         353000                          20070601
17182486                           PUD                         20370601                         750000                          20070701
17182489                      Single Family                    20370501                         336000                          20070601
17170680                           PUD                         20370601                         764000                          20070701
17170688                           PUD                         20370601                         729000                          20070701
17170693                      Single Family                    20370601                         401900                          20070701
17170698                      Single Family                    20370501                         550400                          20070601
17170707                      Single Family                    20370501                         580000                          20070601
17170717                      Single Family                    20370601                         450000                          20070701
17170718                           PUD                         20370501                         480000                          20070601
17172198                           PUD                         20370601                         522000                          20070701
17172199                      Single Family                    20370601                         748000                          20070701
17172203                      Single Family                    20370501                         644000                          20070601
17172208                      Single Family                    20370501                         290250                          20070601
17172212                           PUD                         20370501                         156000                          20070601
17172214                           PUD                         20370501                         840000                          20070601
17172238                      Single Family                    20370601                         440000                          20070701
17182503                      Single Family                    20370601                         235000                          20070701
17182505                       Condominium                     20370501                         180000                          20070601
17182507                      Single Family                    20370501                         384000                          20070601
17182512                      Single Family                    20370501                         510000                          20070601
17200635                      Single Family                    20370601                         213000                          20070701
17200647                           PUD                         20370501                         420792                          20070601
17200649                       Condominium                     20370501                         211000                          20070601
17200668                      Single Family                    20370501                         479000                          20070601
17200673                       2-4 Family                      20370601                         221250                          20070701
17200704                       2-4 Family                      20370501                         350000                          20070601
17200736                      Single Family                    20370501                        1000000                          20070601
17200619                      Single Family                    20370601                         620000                          20070701
17172268                      Single Family                    20370601                         842000                          20070701
17172278                           PUD                         20370501                        1000000                          20070601
17172287                      Single Family                    20370501                         315000                          20070601
17172289                           PUD                         20370501                         625800                          20070601
17172294                      Single Family                    20370501                         320000                          20070601
17175132                       2-4 Family                      20370501                         371000                          20070601
17175147                      Single Family                    20370501                         290000                          20070601
17200738                      Single Family                    20370501                         380000                          20070601
17201462                           PUD                         20370501                         440000                          20070601
17201464                           PUD                         20370501                         492000                          20070601
17201404                      Single Family                    20370501                         470000                          20070601
17175180                      Single Family                    20370601                         810000                          20070701
17175106                           PUD                         20370501                         490000                          20070601
17175193                           PUD                         20470601                         288000                          20070701
17175200                       Condominium                     20370501                         180608                          20070601
17175112                           PUD                         20370501                         480000                          20070601
17175218                      Single Family                    20370501                         388000                          20070601
17175223                      Single Family                    20370601                         517000                          20070701
17175228                      Single Family                    20370601                         600000                          20070701
17175231                      Single Family                    20370601                         659000                          20070701
17201536                           PUD                         20370501                         270000                          20070601
17201548                       Condominium                     20370601                         229600                          20070701
17201578                      Single Family                    20370501                         404500                          20070601
17201579                           PUD                         20370501                         760000                          20070601
17202649                      Single Family                    20370501                         153600                          20070601
17202673                       2-4 Family                      20370501                         523000                          20070601
17202678                           PUD                         20370501                         304000                          20070601
17202690                       2-4 Family                      20370501                         224000                          20070601
17202695                      Single Family                    20370501                         328000                          20070601
17202704                      Single Family                    20370601                         480000                          20070701
17202740                       2-4 Family                      20370501                         260000                          20070601
17202743                       Condominium                     20370601                         248000                          20070701
17202752                           PUD                         20370601                         630000                          20070701
17202756                      Single Family                    20370601                         390000                          20070701
17202759                      Single Family                    20470601                         431200                          20070701
17178394                      Single Family                    20370501                         400000                          20070601
17178407                      Single Family                    20370601                        1187000                          20070701
17178411                           PUD                         20370601                         437000                          20070701
17178420                       Condominium                     20370501                         372000                          20070601
17203535                           PUD                         20370501                         232000                          20070601
17203545                      Single Family                    20370501                         200000                          20070601
17203546                      Single Family                    20370601                         340000                          20070701
17203549                      Single Family                    20370601                         450000                          20070701
17203557                        Townhouse                      20370501                         367250                          20070601
17203569                      Single Family                    20370601                         588000                          20070701
17203572                      Single Family                    20370501                         700000                          20070601
17203573                           PUD                         20370501                         203200                          20070601
17203586                      Single Family                    20470601                        1190000                          20070701
17203590                      Single Family                    20370501                         208000                          20070601
17178435                      Single Family                    20370601                         545000                          20070701
17178440                      Single Family                    20370501                        1000000                          20070601
17178441                      Single Family                    20370501                         437000                          20070601
17178442                           PUD                         20370601                         507000                          20070701
17178445                      Single Family                    20370501                         174000                          20070601
17178467                      Single Family                    20370601                         417000                          20070701
17203595                      Single Family                    20370601                         564000                          20070701
17203603                      Single Family                    20370501                         196000                          20070601
17203606                      Single Family                    20370501                         546000                          20070601
17203607                      Single Family                    20370501                         588000                          20070601
17203609                      Single Family                    20370601                         168000                          20070701
17203611                           PUD                         20370601                         500000                          20070701
17203617                           PUD                         20370501                         260000                          20070601
17203627                      Single Family                    20370601                         148000                          20070701
17203629                           PUD                         20370601                         640000                          20070701
17203631                      Single Family                    20370601                         560000                          20070701
17203642                      Single Family                    20370601                         630000                          20070701
17203645                      Single Family                    20370601                         648000                          20070701
17203647                      Single Family                    20370601                         305000                          20070701
17178371                       2-4 Family                      20370501                         542500                          20070601
17178486                       2-4 Family                      20370501                         500000                          20070601
17178497                      Single Family                    20370501                         570000                          20070601
17178511                      Single Family                    20370501                         731000                          20070601
17178520                      Single Family                    20370601                         840000                          20070701
17181658                           PUD                         20370501                         506900                          20070601
17181671                      Single Family                    20370601                         750000                          20070701
17181672                           PUD                         20370501                         828500                          20070601
17181683                      Single Family                    20370501                         410000                          20070601
17181690                      Single Family                    20370501                         508000                          20070601
17181702                      Single Family                    20370501                         448000                          20070601
17181727                      Single Family                    20370601                         944000                          20070701
17181734                      Single Family                    20370501                         345000                          20070601
17181735                      Single Family                    20370501                         202000                          20070601
17203674                      Single Family                    20370501                         448000                          20070601
17203676                      Single Family                    20370601                         742000                          20070701
17203677                      Single Family                    20370501                         244800                          20070601
17203678                      Single Family                    20370601                         570000                          20070701
17203680                      Single Family                    20370601                         368000                          20070701
17203683                      Single Family                    20370601                         990000                          20070701
17204128                      Single Family                    20370601                         550000                          20070701
17181747                           PUD                         20370501                         352000                          20070601
17182417                      Single Family                    20370601                         363750                          20070701
17182363                      Single Family                    20370601                         224000                          20070701
17074993                      Single Family                    20370501                         128000                          20070601
17064818                       Condominium                     20370401                         204000                          20070501
17075238                      Single Family                    20370501                        1340000                          20070601
17076336                       2-4 Family                      20370401                         435000                          20070501
17076600                       Condominium                     20370401                         332000                          20070501
17077663                      Single Family                    20370401                         560000                          20070501
17077794                       2-4 Family                      20370501                         499000                          20070601
17077826                      Single Family                    20370601                         604500                          20070701
17065940                      Single Family                    20470401                        1500000                          20070501
17170645                       Condominium                     20370501                         227500                          20070601
17170658                      Single Family                    20370601                         797000                          20070701
17170660                      Single Family                    20370501                         750000                          20070601
17170666                      Single Family                    20370601                         770000                          20070701
17170672                           PUD                         20370501                         329000                          20070601
17066165                           PUD                         20370401                         636000                          20070501
16785111                       Condominium                     20370201                         358480                          20070301
16780414                      Single Family                    20361201                         392000                          20070101
17060857                      Single Family                    20370401                         320000                          20070501
16704184                      Single Family                    20361201                         143200                          20070101
17128714                           PUD                         20370401                         960000                          20070501
17128787                      Single Family                    20370401                         665400                          20070501
17128790                           PUD                         20370401                         300000                          20070501
17128799                      Single Family                    20370401                         748800                          20070501
17128808                      Single Family                    20370401                         304000                          20070501
17128818                      Single Family                    20370401                         188000                          20070501
17166469                      Single Family                    20370501                         450000                          20070601
17166569                      Single Family                    20370501                         111000                          20070601
17166584                      Single Family                    20370501                         623000                          20070601
17166590                      Single Family                    20370501                         250000                          20070601
17166478                           PUD                         20370401                         186400                          20070501
17166482                      Single Family                    20370501                         500000                          20070601
17166483                      Single Family                    20370501                         477000                          20070601
17166650                      Single Family                    20370501                         644000                          20070601
17166658                       Condominium                     20370501                         412500                          20070601
17168601                           PUD                         20370501                         780000                          20070601
17168602                      Single Family                    20370501                         220000                          20070601
17168523                      Single Family                    20370501                         650000                          20070601
17168631                           PUD                         20370501                         210000                          20070601
17168655                      Single Family                    20370501                         478000                          20070601
17168667                           PUD                         20370501                         266000                          20070601
17168534                      Single Family                    20370501                        1000000                          20070601
17168682                           PUD                         20370501                         800000                          20070601
17168689                      Single Family                    20370501                         480000                          20070601
17168690                      Single Family                    20370501                         720000                          20070601
17168695                      Single Family                    20370601                         560000                          20070701
17168727                      Single Family                    20370501                         313000                          20070601
17168732                      Single Family                    20370501                         416000                          20070601
17170562                      Single Family                    20370501                         647000                          20070601
17170563                      Single Family                    20370601                         625000                          20070701
17170565                      Single Family                    20370501                         450000                          20070601
17170600                      Single Family                    20370601                         488000                          20070701
17170601                      Single Family                    20470601                         244000                          20070701
17170608                      Single Family                    20370501                         367500                          20070601
17170618                      Single Family                    20370501                         950000                          20070601
17170623                      Single Family                    20370601                         588000                          20070701
17170626                           PUD                         20370601                         720000                          20070701
17170628                      Single Family                    20370601                         931000                          20070701
17170630                      Single Family                    20370501                         698200                          20070601
17170631                      Single Family                    20370601                         960000                          20070701
17170634                      Single Family                    20370601                         635760                          20070701
17170636                       Condominium                     20370501                         480000                          20070601
17155322                      Single Family                    20370501                        1575000                          20070601
17155256                      Single Family                    20370401                         420000                          20070501
17155331                       Condominium                     20370501                         180000                          20070601
17155337                           PUD                         20370501                         820000                          20070601
17155345                      Single Family                    20370501                         144800                          20070601
17155284                           PUD                         20370501                         462400                          20070601
17155408                       Condominium                     20370501                         90000                           20070601
17155411                           PUD                         20370501                         601000                          20070601
17155418                      Single Family                    20370501                         142000                          20070601
17155419                      Single Family                    20370501                         315000                          20070601
17155425                      Single Family                    20370501                         195000                          20070601
17159877                       Condominium                     20370501                         372000                          20070601
17159881                        Townhouse                      20370501                         155000                          20070601
17159897                      Single Family                    20370501                         169000                          20070601
17159779                      Single Family                    20370501                         500000                          20070601
17159907                       2-4 Family                      20370501                         224000                          20070601
17159912                      Single Family                    20370501                         506000                          20070601
17159916                      Single Family                    20370501                         376000                          20070601
17159923                           PUD                         20370501                         220000                          20070601
17159926                           PUD                         20370501                         502400                          20070601
17166547                        Townhouse                      20470601                         290000                          20070701
17154255                           PUD                         20370501                         230000                          20070601
17154277                      Single Family                    20370501                         765000                          20070601
17154278                      Single Family                    20370501                         637500                          20070601
17154286                      Single Family                    20370501                         533000                          20070601
17154289                      Single Family                    20370501                         590000                          20070601
17152495                       Condominium                     20370501                         491750                          20070601
17154171                           PUD                         20370501                         731000                          20070601
17154181                      Single Family                    20370501                         644000                          20070601
17154183                      Single Family                    20370501                         513000                          20070601
17154186                      Single Family                    20370501                         400000                          20070601
17154187                      Single Family                    20370501                         480000                          20070601
17154196                      Single Family                    20370501                         599000                          20070601
17154208                      Single Family                    20370501                         900000                          20070601
17154213                      Single Family                    20370601                         400000                          20070701
17154215                       Condominium                     20370501                         392000                          20070601
17154227                      Single Family                    20370601                         800000                          20070701
17154230                      Single Family                    20370501                         500000                          20070601
17154233                      Single Family                    20370601                         662000                          20070701
17154234                      Single Family                    20370501                         160000                          20070601
17154242                       2-4 Family                      20370501                         353500                          20070601
17132450                           PUD                         20370501                         320000                          20070601
17132455                      Single Family                    20370501                         450000                          20070601
17132472                      Single Family                    20370401                         375000                          20070501
17141752                      Single Family                    20370401                         230000                          20070501
17148219                      Single Family                    20470601                         450000                          20070701
17148254                           PUD                         20370501                         201000                          20070601
17148270                      Single Family                    20370401                         550000                          20070501
17149396                      Single Family                    20370501                         506000                          20070601
17149715                      Single Family                    20370501                         284000                          20070601
17150065                           PUD                         20370501                         515000                          20070601
17150096                      Single Family                    20370501                         305000                          20070601
17149417                      Single Family                    20370501                         650000                          20070601
17152425                      Single Family                    20370501                         567000                          20070601
17152442                      Single Family                    20370501                         360000                          20070601
17152374                           PUD                         20370501                         184000                          20070601
17152458                      Single Family                    20370501                         176000                          20070601
17152484                      Single Family                    20370501                         960000                          20070601
17152486                       Condominium                     20370501                         113520                          20070601
17129956                       2-4 Family                      20370401                         417000                          20070501
17130038                           PUD                         20370501                         415000                          20070601
17129807                      Single Family                    20370501                         221000                          20070601
17129840                      Single Family                    20370501                         223200                          20070601
17129852                           PUD                         20370501                         195000                          20070601
17129864                       Condominium                     20370501                         384000                          20070601
17129885                      Single Family                    20470601                         116250                          20070701
17129710                      Single Family                    20370501                         230000                          20070601
17128608                           PUD                         20370401                         415466                          20070501
17128614                       Condominium                     20370401                         129430                          20070501
17128624                       Condominium                     20370401                         136430                          20070501
17128658                      Single Family                    20370401                         261040                          20070501
17113730                           PUD                         20370301                         344000                          20070401
17128563                      Single Family                    20370401                         175500                          20070501
17113555                      Single Family                    20370401                         341250                          20070501
17113559                       Condominium                     20370301                         150000                          20070401
17113580                      Single Family                    20370401                         325000                          20070501
17113663                        Townhouse                      20370501                         208800                          20070601
17113679                      Single Family                    20370401                         260000                          20070501
17113690                      Single Family                    20370401                         417000                          20070501
17113719                           PUD                         20370301                         452000                          20070401
17113418                      Single Family                    20370301                         560000                          20070401
17113423                      Single Family                    20370401                         295000                          20070501
17113457                           PUD                         20370401                         196000                          20070501
17113470                           PUD                         20370401                         372300                          20070501
17113510                      Single Family                    20370401                         310000                          20070501
17113513                      Single Family                    20370301                         392000                          20070401
17113518                       Condominium                     20370301                         256000                          20070401
17113534                      Single Family                    20370401                         320000                          20070501
17089218                       2-4 Family                      20370401                         329960                          20070501
17089247                       2-4 Family                      20370401                         520000                          20070501
17089263                       Condominium                     20370401                         440000                          20070501
17089331                      Single Family                    20370401                         350000                          20070501
17113372                      Single Family                    20370301                         526000                          20070401
17113385                      Single Family                    20370301                         181600                          20070401
17113387                      Single Family                    20370301                         345200                          20070401
17113400                      Single Family                    20370301                         492000                          20070401
16732338                      Single Family                    20461101                         160000                          20061201
16732352                      Single Family                    20361101                         200000                          20061201
17004732                           PUD                         20370301                         536000                          20070401
17005127                      Single Family                    20470301                         412000                          20070401
16995197                       Condominium                     20370201                         205000                          20070301
16995201                           PUD                         20470301                         500000                          20070401
16991435                       Condominium                     20370201                         520000                          20070301
16990037                      Single Family                    20370301                         743000                          20070401
17078668                      Single Family                    20370301                         555000                          20070401
17078819                      Single Family                    20370401                         470400                          20070501
17079059                      Single Family                    20470401                         500000                          20070501
16984673                       Condominium                     20370201                         161000                          20070301
16978875                      Single Family                    20370201                         451200                          20070301
16979344                       Condominium                     20370401                         132000                          20070501
16979562                      Single Family                    20470201                         412500                          20070301
16968794                      Single Family                    20370301                         280000                          20070401
16970356                           PUD                         20470201                         531000                          20070301
16968539                       2-4 Family                      20370201                         326250                          20070301
16691766                      Single Family                    20361101                        1470000                          20061201
17088746                      Single Family                    20370401                         315200                          20070501
17088797                      Single Family                    20370401                         509000                          20070501
17088846                      Single Family                    20370401                         315000                          20070501
17088894                      Single Family                    20370401                         255000                          20070501
17089056                      Single Family                    20370401                         188000                          20070501
16963160                      Single Family                    20470101                         500000                          20070201
17088687                      Single Family                    20370401                         368000                          20070501
17078891                        Townhouse                      20370401                         127120                          20070501
17078868                           PUD                         20370401                         320000                          20070501
17078598                      Single Family                    20370401                         494400                          20070501
16963039                      Single Family                    20370101                         650000                          20070201
17016442                      Single Family                    20370301                         679000                          20070401
17057870                      Single Family                    20370401                         925700                          20070501
17059400                      Single Family                    20370301                         560000                          20070401
17170613                      Single Family                    20370601                         676000                          20070701
17170690                       Condominium                     20370501                         465000                          20070601
17170694                           PUD                         20370601                         545000                          20070701
17172194                        Townhouse                      20370401                         144000                          20070501
17175191                      Single Family                    20370501                         495000                          20070601
17175242                      Single Family                    20370601                         650000                          20070701
17178414                      Single Family                    20370601                        1100000                          20070701
17178419                           PUD                         20370601                         780000                          20070701
17181722                           PUD                         20370501                         480000                          20070601
17200699                      Single Family                    20470601                         532500                          20070701
17202573                           PUD                         20370501                         232000                          20070601
17202746                      Single Family                    20370601                         400000                          20070701
17203548                      Single Family                    20370601                         650000                          20070701
17203556                      Single Family                    20370601                         718000                          20070701
17203605                      Single Family                    20370501                         550000                          20070601
17203654                           PUD                         20370601                         542000                          20070701
17204151                      Single Family                    20370601                         620000                          20070701
17205756                      Single Family                    20370601                         700000                          20070701
17205764                       Condominium                     20370601                         240000                          20070701
17205776                           PUD                         20370601                         700000                          20070701
17205825                           PUD                         20370601                         372800                          20070701
17205844                           PUD                         20370601                         189520                          20070701
17207086                           PUD                         20370501                         300000                          20070601
17207839                      Single Family                    20370501                         208000                          20070601
17207742                      Single Family                    20370601                         670000                          20070701
17207857                       2-4 Family                      20370501                         600000                          20070601
17207890                      Single Family                    20370601                         205500                          20070701
17214729                           PUD                         20370601                         261000                          20070701
17214832                           PUD                         20470601                         393750                          20070701
17215480                           PUD                         20370601                         770000                          20070701
17215520                      Single Family                    20370601                         886000                          20070701
17215532                           PUD                         20370601                         700000                          20070701
17215636                       Condominium                     20370501                         175000                          20070601
17216716                      Single Family                    20370601                         342400                          20070701
17130948                       2-4 Family                      20370401                         253600                          20070501
17133299                       Condominium                     20370401                         276480                          20070501
17198166                       Condominium                     20370201                         257520                          20070301
17198907                      Single Family                    20370401                         227500                          20070501
17198908                       2-4 Family                      20370401                         765000                          20070501
17198916                      Single Family                    20370401                         365000                          20070501
17202561                       Condominium                     20370401                         230000                          20070501
17206480                        Townhouse                      20370401                         180400                          20070501
17206490                      Single Family                    20370301                         91575                           20070401
17206492                      Single Family                    20370401                         660000                          20070501
17206497                      Single Family                    20370401                         615000                          20070501
17206516                      Single Family                    20370401                         297000                          20070501
17206527                      Single Family                    20370501                         108500                          20070601
17206531                      Single Family                    20370401                         162000                          20070501
17206555                      Single Family                    20370401                         221000                          20070501
17206559                           PUD                         20370401                         186000                          20070501
17206566                      Single Family                    20370401                         190000                          20070501
17206597                      Single Family                    20370401                         172500                          20070501
17206600                      Single Family                    20370401                         118750                          20070501
17206617                      Single Family                    20370401                         180900                          20070501
17206621                      Single Family                    20370401                         249000                          20070501
17206634                      Single Family                    20370401                         360000                          20070501
17206650                      Single Family                    20370401                         123000                          20070501
17206679                           PUD                         20370401                         310250                          20070501
17206685                      Single Family                    20370501                         697500                          20070601
17206714                      Single Family                    20370401                         127400                          20070501
17206725                      Single Family                    20370401                         592700                          20070501
17206753                      Single Family                    20370401                         145000                          20070501
17206797                           PUD                         20370401                         250750                          20070501
17206869                      Single Family                    20370401                         297100                          20070501
17206917                       Condominium                     20370401                         179000                          20070501
17207621                      Single Family                    20370501                         196500                          20070601
17207658                      Single Family                    20370401                         600000                          20070501
17207659                      Single Family                    20370401                         253500                          20070501
17215753                        Townhouse                      20370501                         175700                          20070601
17218995                      Single Family                    20370501                         359000                          20070601
17218996                      Single Family                    20370501                         160000                          20070601
17230314                      Single Family                    20370501                         326000                          20070601
17230317                           PUD                         20370501                         386250                          20070601
17230318                      Single Family                    20370501                         196000                          20070601
17230323                           PUD                         20370501                         508000                          20070601
17156450                      Single Family                    20370401                         525000                          20070501
17156451                           PUD                         20370401                         320000                          20070501
17201040                      Single Family                    20361101                         303500                          20061201
17201048                           PUD                         20370301                         523000                          20070401
17201049                           PUD                         20370301                         199500                          20070401
17201050                           PUD                         20370301                         351405                          20070401
17201053                      Single Family                    20370301                         249600                          20070401
17201056                      Single Family                    20370201                         214500                          20070301
17201059                      Single Family                    20370301                         616000                          20070401
17201063                      Single Family                    20370301                         325000                          20070401
17201065                      Single Family                    20361001                         227500                          20061101
17201066                      Single Family                    20370101                         303750                          20070201
17201067                           PUD                         20370201                         327200                          20070301
17201070                      Single Family                    20370301                         275000                          20070401
17201073                      Single Family                    20370301                         600000                          20070401
17201077                       Condominium                     20370301                         262500                          20070401
17201078                           PUD                         20370301                         585000                          20070401
17201079                      Single Family                    20370301                        1000000                          20070401
17201083                           PUD                         20370201                         320000                          20070301
17201087                      Single Family                    20370301                         360000                          20070401
17201091                      Single Family                    20370201                         360000                          20070301
17201093                       Condominium                     20370301                         611250                          20070401
17201094                      Single Family                    20370301                         400000                          20070401
17201095                      Single Family                    20370301                         204000                          20070401
17201097                       Condominium                     20370301                         404000                          20070401
17201101                      Single Family                    20370301                         480000                          20070401
17201102                      Single Family                    20370301                         428000                          20070401
17201103                       Condominium                     20370301                         458000                          20070401
17201107                      Single Family                    20370301                         380000                          20070401
17201108                      Single Family                    20370301                         295200                          20070401
17201109                      Single Family                    20370301                         462400                          20070401
17201110                      Single Family                    20370301                         510000                          20070401
17201114                      Single Family                    20370301                         562500                          20070401
17201115                      Single Family                    20370301                         400000                          20070401
17201116                      Single Family                    20370301                         290000                          20070401
17201118                      Single Family                    20370401                         264000                          20070501
17201121                      Single Family                    20361201                         373000                          20070101
17201123                      Single Family                    20370101                         225000                          20070201
17201128                      Single Family                    20370201                         455000                          20070301
17201129                      Single Family                    20370301                         417000                          20070401
17201131                      Single Family                    20370301                         525000                          20070401
17201134                      Single Family                    20370301                         305000                          20070401
17201135                      Single Family                    20370301                         626500                          20070401
17201137                      Single Family                    20370301                         479200                          20070401
17201141                      Single Family                    20370301                         310000                          20070401
17201142                      Single Family                    20370301                         656000                          20070401
17201143                      Single Family                    20370401                         180000                          20070501
17201144                       2-4 Family                      20370301                         440000                          20070401
17201146                       2-4 Family                      20370401                         456000                          20070501
17201148                      Single Family                    20370401                         592000                          20070501
17201149                      Single Family                    20370301                         348000                          20070401
17201152                      Single Family                    20370301                         800000                          20070401
17201155                           PUD                         20370301                         450000                          20070401
17201158                       Condominium                     20370301                         168000                          20070401
17201161                       Condominium                     20370301                         301000                          20070401
17201162                       Condominium                     20370301                         269500                          20070401
17201170                      Single Family                    20370201                         272000                          20070301
17201171                      Single Family                    20370401                         338400                          20070501
17201172                           PUD                         20370201                         95000                           20070301
17201176                      Single Family                    20370301                         440000                          20070401
17201177                      Single Family                    20370401                         131200                          20070501
17201178                      Single Family                    20370401                         170400                          20070501
17201183                           PUD                         20370201                         316800                          20070301
17201185                           PUD                         20370301                         460000                          20070401
17201186                      Single Family                    20370301                         235900                          20070401
17201187                      Single Family                    20370301                         114400                          20070401
17201188                      Single Family                    20370301                         494760                          20070401
17201189                      Single Family                    20370301                         418400                          20070401
17201190                           PUD                         20370301                         447200                          20070401
17201201                           PUD                         20370301                         243800                          20070401
17201206                           PUD                         20370401                         749500                          20070501
17201208                           PUD                         20370301                         248000                          20070401
17201209                       Condominium                     20370301                         125950                          20070401
17201210                      Single Family                    20370301                         414400                          20070401
17201213                      Single Family                    20370201                         728000                          20070301
17201214                       2-4 Family                      20370301                         428000                          20070401
17201215                      Single Family                    20370301                         340000                          20070401
17201217                      Single Family                    20370301                         160000                          20070401
17201218                           PUD                         20370301                         207000                          20070401
17201221                       Condominium                     20370301                         324000                          20070401
17201223                      Single Family                    20370301                         430000                          20070401
17201224                      Single Family                    20370301                         138700                          20070401
17201225                      Single Family                    20370301                         156000                          20070401
17201226                      Single Family                    20370301                         966000                          20070401
17201227                      Single Family                    20370301                         640000                          20070401
17201229                      Single Family                    20370301                         176000                          20070401
17201230                      Single Family                    20370401                         175000                          20070501
17201231                      Single Family                    20370301                         137600                          20070401
17201232                           PUD                         20370301                         569600                          20070401
17201234                       2-4 Family                      20370301                         516000                          20070401
17201235                      Single Family                    20370301                         276000                          20070401
17201236                      Single Family                    20370301                         540000                          20070401
17201237                       2-4 Family                      20370301                         550000                          20070401
17201238                      Single Family                    20370401                         232000                          20070501
17201239                      Single Family                    20370301                         385000                          20070401
17201243                       Condominium                     20370201                         100000                          20070301
17201247                       Condominium                     20370201                         411000                          20070301
17201249                      Single Family                    20370301                         204000                          20070401
17201250                       Condominium                     20370201                         120000                          20070301
17201252                      Single Family                    20370301                         108000                          20070401
17201253                      Single Family                    20370401                         814400                          20070501
17201255                      Single Family                    20370301                         209500                          20070401
17201256                           PUD                         20370301                         236000                          20070401
17201258                      Single Family                    20370301                         344000                          20070401
17201259                      Single Family                    20370301                         96800                           20070401
17201260                      Single Family                    20370301                         440000                          20070401
17201261                       2-4 Family                      20370301                         496000                          20070401
17201263                      Single Family                    20370301                         640000                          20070401
17201268                      Single Family                    20370301                         180000                          20070401
17201271                      Single Family                    20370401                         484000                          20070501
17201272                       Condominium                     20370301                         352000                          20070401
17201274                      Single Family                    20370301                         252000                          20070401
17201275                      Single Family                    20370401                         359000                          20070501
17201279                      Single Family                    20370201                         209500                          20070301
17201280                      Single Family                    20370301                         439000                          20070401
17201282                      Single Family                    20370301                         544000                          20070401
17201283                      Single Family                    20370201                         420000                          20070301
17201297                      Single Family                    20361201                         592000                          20070101
17201301                           PUD                         20370301                         355000                          20070401
17201315                      Single Family                    20370301                         540000                          20070401
17201316                      Single Family                    20370201                         444000                          20070301
17201317                           PUD                         20370301                         360000                          20070401
17201319                           PUD                         20370301                         356000                          20070401
17201320                           PUD                         20370301                         612000                          20070401
17201321                      Single Family                    20370301                         475000                          20070401
17201323                      Single Family                    20370401                         280000                          20070501
17201324                      Single Family                    20361201                         276350                          20070101
17201325                      Single Family                    20370401                         444500                          20070501
17201327                      Single Family                    20370201                         344000                          20070301
17201328                      Single Family                    20370201                         327000                          20070301
17201329                       2-4 Family                      20370301                         460000                          20070401
17201331                       2-4 Family                      20370301                         488000                          20070401
17201335                      Single Family                    20370301                         516500                          20070401
17201336                       2-4 Family                      20370401                         376000                          20070501
17201337                       2-4 Family                      20370301                         325000                          20070401
17201339                           PUD                         20370301                         314400                          20070401
17201340                           PUD                         20370301                         647500                          20070401
17201341                      Single Family                    20370301                         324000                          20070401
17201342                       Condominium                     20370401                         700000                          20070501
17201345                       Condominium                     20370301                         403000                          20070401
17201348                      Single Family                    20370301                         450000                          20070401
17201352                      Single Family                    20370401                         728000                          20070501
17201354                       Condominium                     20370401                         220000                          20070501
17201361                       2-4 Family                      20370301                         376000                          20070401
17201366                      Single Family                    20370301                         552000                          20070401
17201368                      Single Family                    20370401                         199200                          20070501
17113613                      Single Family                    20370401                         391200                          20070501
17128535                      Single Family                    20370501                         253600                          20070601
17128555                      Single Family                    20370501                         253600                          20070601
17231246                       Condominium                     20370501                         211500                          20070601
17231247                       Condominium                     20370501                         270000                          20070601
17231248                           PUD                         20370501                         788000                          20070601
17231250                       2-4 Family                      20370501                         450000                          20070601
17231251                      Single Family                    20370301                         153000                          20070401
17208501                      Single Family                    20370401                         190400                          20070501
17215745                           PUD                         20370401                         247800                          20070501
17218998                       2-4 Family                      20370501                         331800                          20070601
17207570                      Single Family                    20370501                         504000                          20070601
17207572                      Single Family                    20370401                         528800                          20070501
17207573                      Single Family                    20370401                         472000                          20070501
17207575                       2-4 Family                      20370401                         572000                          20070501
17207576                      Single Family                    20470401                         350400                          20070501
17207578                      Single Family                    20370401                         440000                          20070501
17207583                      Single Family                    20370301                         361600                          20070401
17207619                           PUD                         20370401                         376800                          20070501
17215741                      Single Family                    20370401                         438750                          20070501
17215742                       2-4 Family                      20370401                         456000                          20070501
17215743                       Condominium                     20370501                         254400                          20070601
17215746                      Single Family                    20370501                         247000                          20070601
17215747                      Single Family                    20370501                         216000                          20070601
17215748                      Single Family                    20370401                         370000                          20070501
17215750                      Single Family                    20370501                         200000                          20070601
17215751                      Single Family                    20370401                         417000                          20070501
17215752                      Single Family                    20370401                         355352                          20070501
17215754                           PUD                         20370501                         488000                          20070601
17215755                      Single Family                    20370501                         375000                          20070601
17215756                      Single Family                    20370401                         236000                          20070501
17219000                      Single Family                    20370501                         383500                          20070601
17230310                           PUD                         20370501                         275920                          20070601
17207604                      Single Family                    20370401                         315000                          20070501
17207605                       Condominium                     20370401                         132000                          20070501
17207606                       Condominium                     20370401                         245000                          20070501
17207608                           PUD                         20370401                         528000                          20070501
17207611                      Single Family                    20370501                         263920                          20070601
17207613                           PUD                         20370401                         166400                          20070501
17207614                      Single Family                    20370501                         436000                          20070601
17207615                      Single Family                    20370401                         90000                           20070501
17207616                      Single Family                    20370401                         368000                          20070501
17207618                      Single Family                    20370401                         338400                          20070501
17207620                      Single Family                    20370401                         268000                          20070501
17207622                      Single Family                    20370401                         517500                          20070501
17207623                      Single Family                    20370401                         140000                          20070501
17207656                           PUD                         20370401                         192000                          20070501
17207660                      Single Family                    20370401                         337000                          20070501
17207661                       2-4 Family                      20370401                         182000                          20070501
17208499                       Condominium                     20370401                         316000                          20070501
17208504                           PUD                         20370401                         443000                          20070501
17208505                        Townhouse                      20370401                         800000                          20070501
17208506                      Single Family                    20370401                         201880                          20070501
17208510                      Single Family                    20370401                         248000                          20070501
17208512                      Single Family                    20370401                         220000                          20070501
17208513                      Single Family                    20370401                         408000                          20070501
17209882                           PUD                         20370401                         298400                          20070501
17209886                      Single Family                    20370401                         436000                          20070501
17207599                      Single Family                    20370401                         232000                          20070501
17207600                       2-4 Family                      20370401                         369000                          20070501
17207602                      Single Family                    20370401                         310000                          20070501
17207603                      Single Family                    20370401                         363000                          20070501
17207585                      Single Family                    20370401                         360000                          20070501
17207586                           PUD                         20370401                         293298                          20070501
17207587                           PUD                         20370401                         228000                          20070501
17207590                           PUD                         20370401                         147908                          20070501
17207591                      Single Family                    20370401                         337500                          20070501
17207592                      Single Family                    20370401                         188000                          20070501
17207594                      Single Family                    20370401                         999950                          20070501
17207595                           PUD                         20370401                         338000                          20070501
17207596                      Single Family                    20370401                         560000                          20070501
17207598                       Condominium                     20370401                         91200                           20070501
17207580                      Single Family                    20370301                         224000                          20070401
17207581                      Single Family                    20370301                         166000                          20070401
17207582                      Single Family                    20370401                         245600                          20070501
17206882                      Single Family                    20370501                         624000                          20070601
17206884                      Single Family                    20370401                         615000                          20070501
17206885                      Single Family                    20370401                         292500                          20070501
17206887                      Single Family                    20370401                         97000                           20070501
17206889                       2-4 Family                      20370401                         202700                          20070501
17206890                      Single Family                    20370401                         188500                          20070501
17206891                      Single Family                    20370401                         86800                           20070501
17206892                      Single Family                    20370401                         215400                          20070501
17206893                      Single Family                    20370401                         280000                          20070501
17206894                      Single Family                    20370501                         128000                          20070601
17206895                      Single Family                    20370401                         169200                          20070501
17206896                      Single Family                    20370401                         175500                          20070501
17206897                      Single Family                    20370401                         295100                          20070501
17206898                      Single Family                    20370401                         150000                          20070501
17206899                           PUD                         20370501                         397150                          20070601
17206900                      Single Family                    20370401                         148900                          20070501
17206901                      Single Family                    20370401                         350000                          20070501
17206902                           PUD                         20370401                         177050                          20070501
17206904                      Single Family                    20370401                         200000                          20070501
17206905                      Single Family                    20370501                         244650                          20070601
17206906                           PUD                         20370401                         160000                          20070501
17206907                      Single Family                    20370401                         700000                          20070501
17206908                           PUD                         20370401                         94500                           20070501
17206909                      Single Family                    20370401                         503500                          20070501
17206910                      Single Family                    20370401                         295000                          20070501
17206911                      Single Family                    20370401                         153900                          20070501
17206912                           PUD                         20370401                         257700                          20070501
17206913                       Condominium                     20370401                         160000                          20070501
17206915                      Single Family                    20370401                         143500                          20070501
17206916                      Single Family                    20370401                         280000                          20070501
17206918                      Single Family                    20370401                         127500                          20070501
17206919                           PUD                         20370401                         563000                          20070501
17206920                      Single Family                    20370401                         211700                          20070501
17206921                      Single Family                    20370401                         591600                          20070501
17206922                           PUD                         20370401                         155800                          20070501
17206923                      Single Family                    20370401                         139675                          20070501
17206924                      Single Family                    20370401                         632000                          20070501
17206925                      Single Family                    20370401                         140000                          20070501
17206926                           PUD                         20370401                         303300                          20070501
17206927                      Single Family                    20370401                         146850                          20070501
17206928                      Single Family                    20370401                         236000                          20070501
17206929                           PUD                         20370401                         161250                          20070501
17206930                           PUD                         20370401                         132900                          20070501
17206932                      Single Family                    20370401                         172550                          20070501
17206935                      Single Family                    20370401                         75100                           20070501
17206937                      Single Family                    20370401                         126700                          20070501
17206938                      Single Family                    20370401                         244800                          20070501
17206939                      Single Family                    20370401                         843750                          20070501
17206940                      Single Family                    20370401                         126000                          20070501
17206941                      Single Family                    20370401                         137125                          20070501
17206942                      Single Family                    20370401                         150000                          20070501
17206943                      Single Family                    20370501                         197500                          20070601
17206944                      Single Family                    20370401                         155225                          20070501
17206945                           PUD                         20370401                         450000                          20070501
17206946                           PUD                         20370401                         402000                          20070501
17206948                      Single Family                    20370401                         87000                           20070501
17206949                      Single Family                    20370401                         486000                          20070501
17206950                      Single Family                    20370401                         506000                          20070501
17206951                      Single Family                    20370401                         216000                          20070501
17206952                      Single Family                    20370301                         522000                          20070401
17206861                      Single Family                    20370401                         134100                          20070501
17206863                           PUD                         20370401                         179150                          20070501
17206864                      Single Family                    20370401                         123000                          20070501
17206865                      Single Family                    20370401                         625000                          20070501
17206866                      Single Family                    20370401                         110000                          20070501
17206867                      Single Family                    20370401                         519100                          20070501
17206868                      Single Family                    20370401                         142000                          20070501
17206870                      Single Family                    20370501                         83900                           20070601
17206871                      Single Family                    20370401                         144000                          20070501
17206872                      Single Family                    20370401                         82500                           20070501
17206873                      Single Family                    20370401                         230325                          20070501
17206874                           PUD                         20370401                         290000                          20070501
17206875                      Single Family                    20370401                         139500                          20070501
17206877                      Single Family                    20370401                         150000                          20070501
17206878                           PUD                         20370401                         281250                          20070501
17206880                      Single Family                    20370401                         304500                          20070501
17206881                      Single Family                    20370401                         157000                          20070501
17206715                           PUD                         20370401                         180000                          20070501
17206716                      Single Family                    20370401                         162000                          20070501
17206719                      Single Family                    20370401                         89000                           20070501
17206720                           PUD                         20370401                         307800                          20070501
17206722                           PUD                         20370401                         492575                          20070501
17206723                       Condominium                     20370401                         364850                          20070501
17206724                      Single Family                    20370401                         256000                          20070501
17206726                           PUD                         20370401                         340000                          20070501
17206729                           PUD                         20370401                         243750                          20070501
17206730                      Single Family                    20370401                         74925                           20070501
17206731                           PUD                         20370401                         282000                          20070501
17206733                      Single Family                    20370401                         152950                          20070501
17206734                      Single Family                    20370401                         88650                           20070501
17206735                      Single Family                    20370401                         207900                          20070501
17206736                       2-4 Family                      20370501                         76000                           20070601
17206737                      Single Family                    20370401                         202500                          20070501
17206738                           PUD                         20370401                         510000                          20070501
17206739                       2-4 Family                      20370401                         426000                          20070501
17206740                      Single Family                    20370401                         207900                          20070501
17206741                           PUD                         20370401                         251200                          20070501
17206742                      Single Family                    20370401                         275400                          20070501
17206743                      Single Family                    20370401                         620000                          20070501
17206744                      Single Family                    20370401                         359300                          20070501
17206747                      Single Family                    20370401                         137500                          20070501
17206748                      Single Family                    20370401                         420900                          20070501
17206749                      Single Family                    20370401                         166000                          20070501
17206750                      Single Family                    20370401                         390700                          20070501
17206751                      Single Family                    20370401                         225000                          20070501
17206752                           PUD                         20370401                         249000                          20070501
17206754                           PUD                         20370401                         182000                          20070501
17206756                      Single Family                    20370501                         119700                          20070601
17206757                       Condominium                     20370401                         348000                          20070501
17206758                      Single Family                    20370401                         145000                          20070501
17206760                      Single Family                    20370401                         108375                          20070501
17206761                      Single Family                    20370401                         280000                          20070501
17206762                      Single Family                    20370401                         122400                          20070501
17206763                      Single Family                    20370401                         100000                          20070501
17206764                           PUD                         20370501                         235200                          20070601
17206766                      Single Family                    20370401                         308000                          20070501
17206767                           PUD                         20370401                         190000                          20070501
17206768                      Single Family                    20370401                         123000                          20070501
17206769                      Single Family                    20370401                         180000                          20070501
17206770                      Single Family                    20370401                         300000                          20070501
17206771                       2-4 Family                      20370401                         146250                          20070501
17206772                           PUD                         20370401                         105600                          20070501
17206773                      Single Family                    20370501                         110700                          20070601
17206774                           PUD                         20370401                         168350                          20070501
17206775                       Condominium                     20370401                         117500                          20070501
17206776                      Single Family                    20370401                         251500                          20070501
17206777                      Single Family                    20370401                         153600                          20070501
17206778                      Single Family                    20370401                         117800                          20070501
17206779                      Single Family                    20370401                         171000                          20070501
17206780                      Single Family                    20370401                         513900                          20070501
17206781                      Single Family                    20370401                         789450                          20070501
17206782                       Condominium                     20370401                         156000                          20070501
17206784                      Single Family                    20370401                         450000                          20070501
17206785                      Single Family                    20370401                         232800                          20070501
17206788                      Single Family                    20370401                         185200                          20070501
17206789                        Townhouse                      20370401                         83700                           20070501
17206791                      Single Family                    20370401                         91000                           20070501
17206792                           PUD                         20370401                         420000                          20070501
17206793                      Single Family                    20370401                         644000                          20070501
17206794                       Condominium                     20370401                         164400                          20070501
17206795                      Single Family                    20370401                         146400                          20070501
17206796                           PUD                         20370401                         437475                          20070501
17206800                           PUD                         20370401                         290900                          20070501
17206801                      Single Family                    20370401                         122200                          20070501
17206803                      Single Family                    20370501                         195000                          20070601
17206805                      Single Family                    20370401                         175750                          20070501
17206806                      Single Family                    20370401                         115000                          20070501
17206808                      Single Family                    20370401                         276000                          20070501
17206809                      Single Family                    20370401                         160000                          20070501
17206810                           PUD                         20370401                         141400                          20070501
17206814                           PUD                         20370401                         316000                          20070501
17206815                           PUD                         20370401                         426000                          20070501
17206817                      Single Family                    20370401                         119000                          20070501
17206818                      Single Family                    20370501                         400000                          20070601
17206821                      Single Family                    20370401                         150000                          20070501
17206822                      Single Family                    20370401                         163500                          20070501
17206823                      Single Family                    20370401                         119975                          20070501
17206824                      Single Family                    20370401                         332000                          20070501
17206827                      Single Family                    20370401                         314400                          20070501
17206829                      Single Family                    20370401                         120000                          20070501
17206830                      Single Family                    20370401                         155000                          20070501
17206831                      Single Family                    20370401                         150000                          20070501
17206832                      Single Family                    20370401                         170850                          20070501
17206835                      Single Family                    20370401                         176000                          20070501
17206836                      Single Family                    20370401                         207000                          20070501
17206837                      Single Family                    20370401                         349900                          20070501
17206838                      Single Family                    20370401                         93000                           20070501
17206839                      Single Family                    20370401                         372000                          20070501
17206841                      Single Family                    20370401                         158700                          20070501
17206843                      Single Family                    20370401                         277200                          20070501
17206844                      Single Family                    20370401                         314500                          20070501
17206846                      Single Family                    20370401                         155600                          20070501
17206847                       2-4 Family                      20370501                         229725                          20070601
17206848                           PUD                         20370401                         116300                          20070501
17206849                      Single Family                    20370401                         679150                          20070501
17206850                      Single Family                    20370401                         551675                          20070501
17206851                       Condominium                     20370401                         340000                          20070501
17206853                           PUD                         20370401                         236000                          20070501
17206854                           PUD                         20370401                         516000                          20070501
17206856                      Single Family                    20370401                         119600                          20070501
17206857                       Condominium                     20370401                         172150                          20070501
17206858                      Single Family                    20370401                         191400                          20070501
17206859                      Single Family                    20370401                         186250                          20070501
17206860                       2-4 Family                      20370401                         221825                          20070501
17206618                       Condominium                     20370401                         62000                           20070501
17206619                      Single Family                    20370401                         194200                          20070501
17206620                      Single Family                    20370401                         271500                          20070501
17206622                           PUD                         20370401                         171000                          20070501
17206625                      Single Family                    20370401                         225000                          20070501
17206626                      Single Family                    20370401                         320000                          20070501
17206628                      Single Family                    20370401                         737500                          20070501
17206629                           PUD                         20370401                         183425                          20070501
17206633                       Condominium                     20370401                         144000                          20070501
17206635                      Single Family                    20370401                         319000                          20070501
17206636                      Single Family                    20370401                         343800                          20070501
17206637                       Condominium                     20370401                        1193325                          20070501
17206640                       2-4 Family                      20370401                         282750                          20070501
17206641                           PUD                         20370401                         300000                          20070501
17206643                      Single Family                    20370401                         200000                          20070501
17206644                      Single Family                    20370401                         195200                          20070501
17206646                      Single Family                    20370401                         236000                          20070501
17206647                           PUD                         20370401                         161900                          20070501
17206648                           PUD                         20370401                         300600                          20070501
17206649                      Single Family                    20370401                         495500                          20070501
17206651                      Single Family                    20370401                         166100                          20070501
17206652                       2-4 Family                      20370401                         162100                          20070501
17206654                           PUD                         20370401                         530700                          20070501
17206656                           PUD                         20370401                         348000                          20070501
17206658                      Single Family                    20370401                         136900                          20070501
17206659                       Condominium                     20370401                         158400                          20070501
17206660                      Single Family                    20370401                         106300                          20070501
17206662                           PUD                         20370501                         351550                          20070601
17206665                           PUD                         20370401                         192000                          20070501
17206666                           PUD                         20370401                         296500                          20070501
17206667                       2-4 Family                      20370401                         86025                           20070501
17206668                      Single Family                    20370401                         712500                          20070501
17206669                      Single Family                    20370401                         329150                          20070501
17206670                           PUD                         20370401                         229500                          20070501
17206671                      Single Family                    20370401                         145000                          20070501
17206673                      Single Family                    20370401                         496000                          20070501
17206674                           PUD                         20370401                         107950                          20070501
17206675                       Condominium                     20370401                         150000                          20070501
17206676                      Single Family                    20370401                         175000                          20070501
17206678                      Single Family                    20370401                         80000                           20070501
17206684                      Single Family                    20370401                         271500                          20070501
17206686                           PUD                         20370401                         108000                          20070501
17206688                      Single Family                    20370401                         214650                          20070501
17206690                       Condominium                     20370401                         365550                          20070501
17206691                           PUD                         20370401                         330650                          20070501
17206692                      Single Family                    20370401                         217600                          20070501
17206694                       Condominium                     20370401                         150300                          20070501
17206695                      Single Family                    20370401                         236250                          20070501
17206696                      Single Family                    20370401                         179400                          20070501
17206698                      Single Family                    20370401                         157600                          20070501
17206699                       Condominium                     20370401                         114250                          20070501
17206700                      Single Family                    20370401                         999800                          20070501
17206701                      Single Family                    20370401                         382000                          20070501
17206702                      Single Family                    20370401                         341600                          20070501
17206703                       Condominium                     20370401                         300000                          20070501
17206704                      Single Family                    20370401                         156750                          20070501
17206706                      Single Family                    20370401                         151000                          20070501
17206707                      Single Family                    20370401                         368000                          20070501
17206708                       Condominium                     20370401                         184000                          20070501
17206709                      Single Family                    20370401                         200000                          20070501
17206711                      Single Family                    20370401                         394425                          20070501
17206587                      Single Family                    20370401                         326750                          20070501
17206589                      Single Family                    20370301                         885000                          20070401
17206592                           PUD                         20370401                         323900                          20070501
17206593                      Single Family                    20370401                         164000                          20070501
17206594                      Single Family                    20370401                         99300                           20070501
17206595                      Single Family                    20370401                         693750                          20070501
17206596                      Single Family                    20370401                         163400                          20070501
17206598                       2-4 Family                      20370401                         578500                          20070501
17206601                      Single Family                    20370401                         399000                          20070501
17206602                      Single Family                    20370401                         816000                          20070501
17206603                      Single Family                    20370401                         222875                          20070501
17206604                      Single Family                    20370401                         146000                          20070501
17206607                      Single Family                    20370401                         199000                          20070501
17206609                      Single Family                    20370401                        1415100                          20070501
17206610                           PUD                         20370401                         392800                          20070501
17206612                      Single Family                    20370401                         111600                          20070501
17206614                      Single Family                    20370401                         457500                          20070501
17206615                           PUD                         20370401                         422100                          20070501
17206616                      Single Family                    20370401                         424300                          20070501
17206556                      Single Family                    20370301                         272000                          20070401
17206558                      Single Family                    20370401                         300700                          20070501
17206561                      Single Family                    20370401                         149000                          20070501
17206563                           PUD                         20370301                         399950                          20070401
17206567                      Single Family                    20370301                         185250                          20070401
17206568                       2-4 Family                      20370401                         172000                          20070501
17206569                      Single Family                    20370501                         215800                          20070601
17206570                      Single Family                    20370301                         328500                          20070401
17206571                           PUD                         20370401                         233800                          20070501
17206572                      Single Family                    20370401                         188250                          20070501
17206573                      Single Family                    20370401                         170250                          20070501
17206574                      Single Family                    20370401                         185250                          20070501
17206575                      Single Family                    20370401                         204000                          20070501
17206576                      Single Family                    20370401                         113000                          20070501
17206578                      Single Family                    20370401                         105200                          20070501
17206579                       Condominium                     20370401                         149800                          20070501
17206580                       2-4 Family                      20370401                         476200                          20070501
17206581                      Single Family                    20370301                         275000                          20070401
17206582                       Condominium                     20370401                         152000                          20070501
17206584                      Single Family                    20370401                         157000                          20070501
17206585                      Single Family                    20370401                         75025                           20070501
17206542                      Single Family                    20370401                         184000                          20070501
17206543                      Single Family                    20370401                         400375                          20070501
17206544                       Condominium                     20370401                         186500                          20070501
17206545                           PUD                         20370501                         262600                          20070601
17206546                      Single Family                    20370401                         282000                          20070501
17206547                      Single Family                    20370401                         197900                          20070501
17206548                           PUD                         20370401                         120650                          20070501
17206550                           PUD                         20370401                         159675                          20070501
17206552                      Single Family                    20370401                         449000                          20070501
17206554                           PUD                         20370401                         232500                          20070501
17206520                       Condominium                     20370401                         262000                          20070501
17206522                      Single Family                    20370401                         348475                          20070501
17206523                      Single Family                    20370401                         229500                          20070501
17206524                        Townhouse                      20370401                         272200                          20070501
17206525                       Condominium                     20370401                         162000                          20070501
17206528                      Single Family                    20370401                         90375                           20070501
17206529                      Single Family                    20370401                         207800                          20070501
17206530                      Single Family                    20370401                         185450                          20070501
17206532                      Single Family                    20370301                         112500                          20070401
17206534                      Single Family                    20370301                         185600                          20070401
17206535                      Single Family                    20370401                         204250                          20070501
17206536                           PUD                         20370301                         243200                          20070401
17206539                           PUD                         20370401                         286650                          20070501
17206540                      Single Family                    20370401                         113700                          20070501
17206541                      Single Family                    20370401                         258650                          20070501
17207562                      Single Family                    20370401                         161600                          20070501
17207563                      Single Family                    20370401                         260000                          20070501
17207565                           PUD                         20370401                         266300                          20070501
17207566                           PUD                         20470401                         261600                          20070501
17207567                      Single Family                    20370401                         424000                          20070501
17207568                      Single Family                    20470401                         500000                          20070501
17207569                           PUD                         20370401                         324000                          20070501
17206514                      Single Family                    20370301                         850000                          20070401
17206517                      Single Family                    20370301                         142700                          20070401
17206518                      Single Family                    20370401                         408000                          20070501
17206466                           PUD                         20370401                         344700                          20070501
17206467                       Condominium                     20370401                         248900                          20070501
17206468                       Condominium                     20370401                         249600                          20070501
17206470                           PUD                         20370401                         363125                          20070501
17206471                       Condominium                     20370401                         209600                          20070501
17206472                      Single Family                    20370401                         280000                          20070501
17206473                      Single Family                    20370401                         728600                          20070501
17206474                      Single Family                    20370401                         322000                          20070501
17206475                      Single Family                    20370401                         226900                          20070501
17206476                        Townhouse                      20370301                         343800                          20070401
17206477                           PUD                         20370401                         308725                          20070501
17206478                           PUD                         20370401                         568400                          20070501
17206479                      Single Family                    20370401                         410000                          20070501
17206482                      Single Family                    20370301                         202650                          20070401
17206484                      Single Family                    20370301                         261500                          20070401
17206485                      Single Family                    20370401                         292825                          20070501
17206488                      Single Family                    20370401                         95000                           20070501
17206489                           PUD                         20370401                         400000                          20070501
17206493                      Single Family                    20370501                         123900                          20070601
17206494                      Single Family                    20370301                         246000                          20070401
17206495                           PUD                         20370401                         157500                          20070501
17206498                      Single Family                    20370401                         313000                          20070501
17206500                      Single Family                    20370401                         352500                          20070501
17206502                           PUD                         20370401                         233300                          20070501
17206503                           PUD                         20370401                         194000                          20070501
17206504                       2-4 Family                      20370401                         149200                          20070501
17206505                      Single Family                    20370301                         310250                          20070401
17206506                       Condominium                     20370401                         328000                          20070501
17206508                           PUD                         20370401                         348825                          20070501
17206509                           PUD                         20370401                         137600                          20070501
17206512                      Single Family                    20370401                         458250                          20070501
17206513                      Single Family                    20370401                         114900                          20070501
17202556                      Single Family                    20370401                         82500                           20070501
17202560                       Condominium                     20370401                         135000                          20070501
17202562                       Condominium                     20370401                         251000                          20070501
17202563                           PUD                         20370401                         350000                          20070501
17202564                      Single Family                    20370401                         155000                          20070501
17202565                      Single Family                    20370401                         352000                          20070501
17202566                       Condominium                     20370301                         478000                          20070401
17202567                      Single Family                    20370401                         308000                          20070501
17198210                      Single Family                    20361001                         269600                          20061101
17198909                           PUD                         20370201                         502000                          20070301
17198911                      Single Family                    20370401                         504000                          20070501
17198912                      Single Family                    20370401                         316000                          20070501
17198913                      Single Family                    20370401                         250000                          20070501
17198914                      Single Family                    20370401                         326000                          20070501
17198915                      Single Family                    20370401                         491200                          20070501
17198918                           PUD                         20370301                         224800                          20070401
17201257                      Single Family                    20370301                         735000                          20070401
17201262                      Single Family                    20370301                         311250                          20070401
17201266                      Single Family                    20370301                         375000                          20070401
17201136                      Single Family                    20370301                         318000                          20070401
17113053                       Condominium                     20370501                         276000                          20070601
17104616                      Single Family                    20370501                         276000                          20070601
17113140                      Single Family                    20370501                         416000                          20070601
17127797                      Single Family                    20370401                         456000                          20070501
17127825                      Single Family                    20370401                         837500                          20070501
17128136                           PUD                         20370501                         495920                          20070601
17128229                      Single Family                    20370501                         424000                          20070601
16652274                      Single Family                    20461001                         340000                          20061101
16685431                      Single Family                    20361001                         368000                          20061101
16685429                           PUD                         20361001                         269000                          20061101
17075975                       2-4 Family                      20370401                         272000                          20070501
17076026                      Single Family                    20370301                         372100                          20070401
17076030                           PUD                         20370401                         636710                          20070501
17076818                           PUD                         20370401                         280000                          20070501
17076903                      Single Family                    20370301                         362400                          20070401
17076934                      Single Family                    20370401                         128000                          20070501
17076945                           PUD                         20370401                         506000                          20070501
17076958                      Single Family                    20370401                         360000                          20070501
17076987                       Condominium                     20370401                         150000                          20070501
17077060                      Single Family                    20370401                         360000                          20070501
17077089                      Single Family                    20370301                         215200                          20070401
17077094                      Single Family                    20370301                         300000                          20070401
17077137                      Single Family                    20370401                         448000                          20070501
17077171                           PUD                         20370401                         255000                          20070501
17077221                      Single Family                    20370401                         552000                          20070501
17077263                      Single Family                    20370401                         260000                          20070501
17078253                       Condominium                     20370301                         230800                          20070401
17065215                           PUD                         20370401                         175300                          20070501
17065217                           PUD                         20370301                        1241250                          20070401
17065236                       2-4 Family                      20370401                         490750                          20070501
17065239                           PUD                         20370301                         404000                          20070401
17065256                      Single Family                    20370401                         127200                          20070501
17065270                      Single Family                    20370401                         263240                          20070501
17065373                      Single Family                    20370301                         420000                          20070401
17066408                      Single Family                    20370301                         324000                          20070401
17066413                      Single Family                    20370401                         420000                          20070501
17066417                      Single Family                    20370401                         255750                          20070501
17066420                      Single Family                    20370401                         138000                          20070501
17075555                       Condominium                     20370401                         468000                          20070501
17066570                       Condominium                     20370301                         399920                          20070401
17066577                      Single Family                    20370301                         364000                          20070401
17075645                      Single Family                    20370401                         192000                          20070501
17075754                      Single Family                    20370401                         764000                          20070501
17075807                      Single Family                    20370401                         202000                          20070501
17075828                      Single Family                    20370301                         452000                          20070401
17066596                           PUD                         20370301                         509952                          20070401
17066646                      Single Family                    20370401                         400000                          20070501
17075894                           PUD                         20370401                         284700                          20070501
17075902                           PUD                         20370401                         448800                          20070501
17075907                      Single Family                    20370301                         200000                          20070401
17066692                      Single Family                    20370401                         296000                          20070501
17066697                      Single Family                    20370401                         216500                          20070501
17066707                      Single Family                    20370401                         545600                          20070501
17066730                      Single Family                    20370401                         392000                          20070501
17075466                      Single Family                    20370401                         300000                          20070501
17075490                           PUD                         20370401                         400000                          20070501
17075507                      Single Family                    20370401                         381000                          20070501
17075520                       Condominium                     20370401                         287000                          20070501
17056096                      Single Family                    20370401                         192000                          20070501
17056098                      Single Family                    20370301                         125100                          20070401
17056114                       Condominium                     20370301                         280000                          20070401
17057607                      Single Family                    20370301                         81199                           20070401
17057641                           PUD                         20370401                         256000                          20070501
17057719                      Single Family                    20370401                         172000                          20070501
17059511                      Single Family                    20370401                         240000                          20070501
17059542                      Single Family                    20370301                         312000                          20070401
17059557                      Single Family                    20370401                         342200                          20070501
17059632                      Single Family                    20370401                         186500                          20070501
17057826                           PUD                         20370401                         650000                          20070501
17057845                           PUD                         20370301                         524000                          20070401
17057847                           PUD                         20370301                         268766                          20070401
17057986                      Single Family                    20370301                         280000                          20070401
17060596                           PUD                         20370401                         347200                          20070501
17060612                      Single Family                    20370401                         248000                          20070501
17060682                      Single Family                    20370301                         253600                          20070401
17060684                      Single Family                    20370301                         253600                          20070401
17059237                      Single Family                    20370401                         100000                          20070501
17059285                      Single Family                    20370401                         535000                          20070501
17059331                      Single Family                    20370401                         336000                          20070501
17060866                      Single Family                    20370401                         105950                          20070501
17065161                       2-4 Family                      20370401                         417000                          20070501
17065177                      Single Family                    20370301                         326400                          20070401
17065187                      Single Family                    20370401                         937500                          20070501
17059342                      Single Family                    20370401                         175000                          20070501
17059434                       Condominium                     20370401                         288000                          20070501
17052199                           PUD                         20370301                         563500                          20070401
17052211                      Single Family                    20370401                         390400                          20070501
17052257                       Condominium                     20370301                         177400                          20070401
17052282                      Single Family                    20370301                         408000                          20070401
17053291                           PUD                         20370301                         252000                          20070401
17053356                           PUD                         20370401                         585000                          20070501
17048258                      Single Family                    20370401                         288000                          20070501
17048262                      Single Family                    20370401                         435086                          20070501
17053406                       Condominium                     20370401                         327950                          20070501
17053422                       Condominium                     20370301                         310320                          20070401
17055589                      Single Family                    20370401                         348000                          20070501
17055606                      Single Family                    20370301                         700000                          20070401
17051806                      Single Family                    20370301                         176000                          20070401
17051842                      Single Family                    20370401                        1820000                          20070501
17055653                      Single Family                    20370301                         253600                          20070401
17055661                           PUD                         20370401                         905350                          20070501
17055691                      Single Family                    20370401                         465071                          20070501
17051950                      Single Family                    20370501                         120000                          20070601
17051961                      Single Family                    20370401                         684000                          20070501
17051963                      Single Family                    20370401                         120000                          20070501
17055728                      Single Family                    20370301                         228000                          20070401
17055746                           PUD                         20370301                         287900                          20070401
17055803                      Single Family                    20370401                         272000                          20070501
17055880                      Single Family                    20370401                         467500                          20070501
17055939                      Single Family                    20370401                         305300                          20070501
17055940                       Condominium                     20370401                         148000                          20070501
17056000                      Single Family                    20370301                         199000                          20070401
17056044                      Single Family                    20370401                         74160                           20070501
17056049                      Single Family                    20370401                         288000                          20070501
17052054                      Single Family                    20370401                         417000                          20070501
17042493                           PUD                         20370401                         177500                          20070501
17042520                      Single Family                    20370401                         197000                          20070501
17042532                      Single Family                    20370401                         160000                          20070501
17042548                       2-4 Family                      20370301                         448000                          20070401
17042568                      Single Family                    20370401                         450000                          20070501
17042780                      Single Family                    20370301                         172800                          20070401
17043808                      Single Family                    20370401                         319200                          20070501
17043841                      Single Family                    20370401                         415000                          20070501
17043844                      Single Family                    20370401                         274000                          20070501
17043878                           PUD                         20370401                         480000                          20070501
17043902                      Single Family                    20370301                         276000                          20070401
17043990                      Single Family                    20370201                         284000                          20070301
17044098                       Condominium                     20370201                         248000                          20070301
17047931                      Single Family                    20370301                         100000                          20070401
17047939                      Single Family                    20370401                         193500                          20070501
17047947                      Single Family                    20370401                         204000                          20070501
17047949                       Condominium                     20370401                         260000                          20070501
17047960                      Single Family                    20370501                         215000                          20070601
17047997                      Single Family                    20370401                         238200                          20070501
17033716                           PUD                         20370401                         440000                          20070501
17034479                           PUD                         20370401                         301471                          20070501
17034508                           PUD                         20370401                         275200                          20070501
17034515                      Single Family                    20370401                         210000                          20070501
17034630                      Single Family                    20370401                         174400                          20070501
17034654                       2-4 Family                      20370401                         312000                          20070501
17034660                      Single Family                    20370201                         120000                          20070301
17034862                      Single Family                    20370401                         124800                          20070501
17033329                      Single Family                    20370201                         488750                          20070301
17033347                      Single Family                    20370401                         380000                          20070501
17033409                      Single Family                    20370401                         299700                          20070501
17033185                      Single Family                    20370301                         226400                          20070401
17022126                      Single Family                    20370401                         224000                          20070501
17022135                      Single Family                    20370201                         296000                          20070301
17022176                           PUD                         20370301                         244780                          20070401
17022233                      Single Family                    20370301                         252000                          20070401
17022253                      Single Family                    20370401                         296000                          20070501
17027631                      Single Family                    20370401                         280000                          20070501
17027667                      Single Family                    20370201                         300000                          20070301
17027672                      Single Family                    20370301                         449600                          20070401
17027724                      Single Family                    20370401                         312000                          20070501
17027752                       Condominium                     20370401                         256000                          20070501
17021953                      Single Family                    20370201                        1890000                          20070301
17021976                      Single Family                    20370301                         348000                          20070401
17022006                      Single Family                    20370401                         376000                          20070501
17016509                      Single Family                    20370301                         153600                          20070401
17021090                      Single Family                    20370401                         518000                          20070501
17014917                      Single Family                    20370301                         180000                          20070401
17014922                           PUD                         20370401                         125000                          20070501
17015113                           PUD                         20370301                         319495                          20070401
17013546                           PUD                         20370201                         172000                          20070301
17013691                      Single Family                    20370301                         266000                          20070401
17014840                           PUD                         20370401                         325000                          20070501
17012925                      Single Family                    20370401                         375200                          20070501
17012887                      Single Family                    20370401                         375100                          20070501
17009200                           PUD                         20370301                         730040                          20070401
17009303                      Single Family                    20370401                         291000                          20070501
17011001                      Single Family                    20370301                         228000                          20070401
16990160                      Single Family                    20370401                         267000                          20070501
16985239                           PUD                         20370301                         520000                          20070401
16984785                           PUD                         20370401                         483840                          20070501
16984846                      Single Family                    20370201                         171500                          20070301
16985110                      Single Family                    20370301                         224800                          20070401
16970657                      Single Family                    20370101                         204000                          20070201
16968500                           PUD                         20370101                         988000                          20070201
16963116                        Townhouse                      20370301                         211950                          20070401
16859071                           PUD                         20370401                         343840                          20070501
16788433                        Townhouse                      20361201                         138800                          20070101
16781342                      Single Family                    20370101                         204800                          20070201
17076078                           PUD                         20370301                         447000                          20070401
17147217                      Single Family                    20370301                         506250                          20070401
17147225                      Single Family                    20370301                         263200                          20070401
17155137                      Single Family                    20370301                         245600                          20070401
17156324                           PUD                         20370301                         392000                          20070401
17156339                      Single Family                    20370401                         316320                          20070501
17151756                      Single Family                    20370401                         430000                          20070501
17152881                      Single Family                    20370401                         310000                          20070501
17152960                           PUD                         20370401                         280000                          20070501
17208228                       Condominium                     20370501                         320000                          20070601
17215053                      Single Family                    20370401                         182000                          20070501
17215710                      Single Family                    20370501                         179200                          20070601
17217973                      Single Family                    20370501                         401250                          20070601
17218901                       2-4 Family                      20370501                         603100                          20070601
17219541                      Single Family                    20370501                         396000                          20070601
17155839                      Single Family                    20370401                         238500                          20070501
17160252                       Condominium                     20370401                         181200                          20070501
17219571                      Single Family                    20370501                         341000                          20070601
17219615                      Single Family                    20370501                         568000                          20070601
17243204                       2-4 Family                      20370501                         524000                          20070601
17243244                      Single Family                    20370501                         380800                          20070601
17167325                      Single Family                    20370301                         433000                          20070401
17169183                      Single Family                    20370501                         571200                          20070601
17169193                           PUD                         20370401                         486250                          20070501
17181977                       2-4 Family                      20370401                         395500                          20070501
17182028                      Single Family                    20370501                         253000                          20070601
17200942                      Single Family                    20370501                         448000                          20070601
17077126                      Single Family                    20370301                         620000                          20070401
17077186                           PUD                         20370401                         619000                          20070501
17077310                      Single Family                    20370401                         223200                          20070501
17078215                      Single Family                    20370401                         104000                          20070501
17207557                      Single Family                    20370401                         648000                          20070501
17207558                      Single Family                    20370401                         144000                          20070501
17207560                      Single Family                    20470401                         493950                          20070501
17198207                      Single Family                    20370301                         246400                          20070401
17198209                      Single Family                    20361201                         233600                          20070101
17198213                      Single Family                    20361201                         174250                          20070101
17206551                           PUD                         20370401                         160000                          20070501
17206560                      Single Family                    20370301                         274300                          20070401
17206590                      Single Family                    20370501                         160000                          20070601
17206630                      Single Family                    20370401                         350000                          20070501
17206661                           PUD                         20370401                         208400                          20070501
17206680                           PUD                         20370401                         132000                          20070501
17206689                      Single Family                    20370401                         529000                          20070501
17206759                      Single Family                    20370401                         168000                          20070501
17206765                       2-4 Family                      20370401                         202625                          20070501
17206799                      Single Family                    20370401                         132050                          20070501
17206811                      Single Family                    20370401                         83600                           20070501
17206812                      Single Family                    20370401                         98000                           20070501
17206833                      Single Family                    20370401                         141325                          20070501
17206842                       Condominium                     20370401                         168300                          20070501
17206903                      Single Family                    20370501                         223000                          20070601
17207543                      Single Family                    20370101                         160000                          20070201
17207544                      Single Family                    20470301                         487500                          20070401
17207547                           PUD                         20370201                         180000                          20070301
17207548                      Single Family                    20370401                         650000                          20070501
17207551                           PUD                         20470301                         258000                          20070401
17207552                      Single Family                    20470401                         528000                          20070501
17207554                           PUD                         20470401                         450000                          20070501
17207555                      Single Family                    20470401                         416000                          20070501
17207556                           PUD                         20370401                         552000                          20070501
17156380                           PUD                         20370301                         364800                          20070401
17156354                           PUD                         20370401                         158400                          20070501
17156355                      Single Family                    20370401                         195200                          20070501
17156356                      Single Family                    20370401                         192000                          20070501
17156314                      Single Family                    20370401                         325000                          20070501
17156315                      Single Family                    20370401                         218000                          20070501
17156316                      Single Family                    20370401                         127000                          20070501
17156320                           PUD                         20370401                         548400                          20070501
17156321                       Condominium                     20370301                         417000                          20070401
17156323                       2-4 Family                      20370401                         220000                          20070501
17156328                      Single Family                    20370401                         567500                          20070501
17156329                      Single Family                    20370301                         112989                          20070401
17156330                      Single Family                    20370401                         87400                           20070501
17156332                      Single Family                    20370401                         495200                          20070501
17156333                      Single Family                    20370301                         359200                          20070401
17156334                      Single Family                    20370401                         720000                          20070501
17156336                      Single Family                    20370401                         260000                          20070501
17156337                      Single Family                    20370301                         172000                          20070401
17156338                           PUD                         20370401                         453600                          20070501
17156342                      Single Family                    20370401                         297600                          20070501
17156343                           PUD                         20370401                         276000                          20070501
17156344                      Single Family                    20370401                         491800                          20070501
17156345                      Single Family                    20370401                         448000                          20070501
17156347                       Condominium                     20370401                         136000                          20070501
17156348                      Single Family                    20370401                         200800                          20070501
17156349                           PUD                         20370401                         158400                          20070501
17156350                           PUD                         20370401                         360000                          20070501
17156351                       2-4 Family                      20370401                         345600                          20070501
17156352                           PUD                         20370401                         271000                          20070501
17156353                           PUD                         20370401                         292000                          20070501
17155130                      Single Family                    20370301                         474400                          20070401
17155132                      Single Family                    20370301                         340000                          20070401
17155134                      Single Family                    20370301                         621000                          20070401
17155135                      Single Family                    20370301                         589600                          20070401
17155136                      Single Family                    20370301                         440000                          20070401
17155138                      Single Family                    20370301                         345000                          20070401
17155141                       Condominium                     20370101                         356250                          20070201
17155142                       Condominium                     20370101                         349200                          20070201
17155144                           PUD                         20370201                         294800                          20070301
17155145                      Single Family                    20370201                         598370                          20070301
17155146                       Condominium                     20370301                         110400                          20070401
17155149                      Single Family                    20370301                         496000                          20070401
17155150                           PUD                         20370301                         416000                          20070401
17155151                      Single Family                    20370301                         275000                          20070401
17155152                      Single Family                    20370301                         300000                          20070401
17155122                      Single Family                    20370401                         232000                          20070501
17155124                           PUD                         20370401                         342800                          20070501
17169143                           PUD                         20370501                         350000                          20070601
17169180                           PUD                         20370401                         340000                          20070501
17169239                      Single Family                    20370401                         432000                          20070501
17175614                           PUD                         20370501                         430000                          20070601
17182025                       Condominium                     20370401                         202720                          20070501
17182730                       Condominium                     20370401                         224000                          20070501
17201827                      Single Family                    20370501                         600000                          20070601
17204013                      Single Family                    20370501                         100000                          20070601
17206127                      Single Family                    20370301                         276800                          20070401
16643252                           PUD                         20360901                         684204                          20061001
16641426                      Single Family                    20360801                         135200                          20060901
16643243                           PUD                         20460901                         221050                          20061001
16595679                      Single Family                    20360901                         202500                          20061001
16772806                      Single Family                    20470101                         238000                          20070201
16731186                      Single Family                    20370101                         360000                          20070201
16727961                      Single Family                    20461201                         660000                          20070101
17169026                           PUD                         20370401                         224000                          20070501
17088231                      Single Family                    20370501                        1383000                          20070601
17088214                      Single Family                    20370401                         251250                          20070501
17088218                      Single Family                    20370401                         399920                          20070501
17207455                       Condominium                     20370401                         190000                          20070501
17230574                      Single Family                    20370601                         480000                          20070701
17230575                       2-4 Family                      20470601                         468000                          20070701
17230579                      Single Family                    20370601                         166400                          20070701
17230606                           PUD                         20370601                         450000                          20070701
17231367                      Single Family                    20370601                         504000                          20070701
17231420                      Single Family                    20370601                         168750                          20070701
17231472                           PUD                         20370601                         495000                          20070701
17233962                           PUD                         20470601                         476000                          20070701
17242789                      Single Family                    20470601                         105000                          20070701
17244068                      Single Family                    20370601                         560000                          20070701
17251471                           PUD                         20370601                         464000                          20070701
17216766                      Single Family                    20370601                         900000                          20070701
17218477                      Single Family                    20370601                         208000                          20070701
17218491                      Single Family                    20370601                         368000                          20070701
17221541                           PUD                         20370601                         147200                          20070701
17221543                      Single Family                    20470601                         377000                          20070701
17224178                           PUD                         20470601                         500000                          20070701
17224222                      Single Family                    20370601                         608000                          20070701
17226402                      Single Family                    20470601                         468000                          20070701
17226446                      Single Family                    20370601                         175200                          20070701
17226547                       Condominium                     20370601                         699200                          20070701
17226554                      Single Family                    20370601                         440000                          20070701
17228688                      Single Family                    20370601                         536000                          20070701
17229520                      Single Family                    20370601                         350400                          20070701
17229552                      Single Family                    20370601                         476000                          20070701
17229590                      Single Family                    20370601                         990000                          20070701
17229942                      Single Family                    20370601                         328000                          20070701
17229981                      Single Family                    20370601                         448000                          20070701
17229877                       Condominium                     20370601                         192000                          20070701
17078159                      Single Family                    20470301                         404000                          20070401
17078388                      Single Family                    20370401                         220000                          20070501
17078472                      Single Family                    20370401                         522000                          20070501
17057829                       2-4 Family                      20370401                         650000                          20070501
17057950                      Single Family                    20370301                         152000                          20070401
17060567                      Single Family                    20370301                         650000                          20070401
17060583                      Single Family                    20370501                         220000                          20070601
17060587                           PUD                         20370401                         376000                          20070501
17060640                           PUD                         20470401                         570400                          20070501
17060711                      Single Family                    20470401                         440600                          20070501
17060740                      Single Family                    20370301                         412000                          20070401
17066725                           PUD                         20370401                         392000                          20070501
17066741                      Single Family                    20470401                         712500                          20070501
17066758                      Single Family                    20370401                         380000                          20070501
17075410                       Condominium                     20370401                         140000                          20070501
17075632                      Single Family                    20470401                         408000                          20070501
17075652                      Single Family                    20370501                         650000                          20070601
17075830                      Single Family                    20370301                         452000                          20070401
17075969                      Single Family                    20370401                         428000                          20070501
17076906                       2-4 Family                      20470401                        1000000                          20070501
17065335                      Single Family                    20370401                         272000                          20070501
17065449                      Single Family                    20470401                         392000                          20070501
17022234                      Single Family                    20470301                         396000                          20070401
17027692                      Single Family                    20470301                         289600                          20070401
17027782                      Single Family                    20370301                         548000                          20070401
17027783                      Single Family                    20370401                         507200                          20070501
17033417                      Single Family                    20370401                         200000                          20070501
17033576                      Single Family                    20370301                         400000                          20070401
17034500                      Single Family                    20370301                         308000                          20070401
17034703                      Single Family                    20370201                         198000                          20070301
17042691                           PUD                         20370301                         569600                          20070401
17042766                      Single Family                    20370401                         285000                          20070501
17043815                           PUD                         20370501                         568000                          20070601
17044061                      Single Family                    20370301                         385600                          20070401
17048109                      Single Family                    20370301                         483600                          20070401
17051847                           PUD                         20470301                         286400                          20070401
17052246                           PUD                         20470301                         516000                          20070401
17052252                       Condominium                     20470301                         264000                          20070401
17052263                      Single Family                    20470301                         434400                          20070401
17052285                       Condominium                     20370301                         413600                          20070401
17053387                       Condominium                     20370401                         180000                          20070501
17053404                      Single Family                    20370301                         300000                          20070401
17055616                      Single Family                    20370301                         822500                          20070401
17055751                           PUD                         20370301                         227422                          20070401
17055937                      Single Family                    20470401                         540000                          20070501
17057518                           PUD                         20470501                         608000                          20070601
17064720                      Single Family                    20370501                         564800                          20070601
17065885                        Townhouse                      20370401                         125520                          20070501
17075164                      Single Family                    20370401                         407110                          20070501
17128153                       2-4 Family                      20370501                         446500                          20070601
17150132                      Single Family                    20370401                         355500                          20070501
17159921                           PUD                         20370601                         204000                          20070701
17013862                       Condominium                     20470301                         300000                          20070401
17014717                       Condominium                     20370401                         152000                          20070501
17016349                      Single Family                    20370301                         304000                          20070401
17013639                      Single Family                    20370301                         500000                          20070401
17013665                           PUD                         20370301                         340000                          20070401
17011362                      Single Family                    20370301                         788000                          20070401
17012759                       2-4 Family                      20370301                         483000                          20070401
17228080                      Single Family                    20370201                         484000                          20070301
17021468                      Single Family                    20370201                         472000                          20070301
17009074                       2-4 Family                      20470301                         693750                          20070401
17009141                      Single Family                    20370301                         231200                          20070401
17009256                      Single Family                    20470301                         372000                          20070401
17009307                           PUD                         20370301                         248000                          20070401
17012969                           PUD                         20370301                        1346250                          20070401
16991707                      Single Family                    20370301                         416000                          20070401
17000173                      Single Family                    20370401                         995000                          20070501
17003361                      Single Family                    20370301                         375000                          20070401
17003540                      Single Family                    20370301                         236000                          20070401
16974209                           PUD                         20370301                         265850                          20070401
17088789                           PUD                         20370401                         364000                          20070501
17089129                           PUD                         20370301                         486900                          20070401
17089291                      Single Family                    20370301                         438750                          20070401
17113465                      Single Family                    20370301                         250000                          20070401
17059620                           PUD                         20370301                         294582                          20070401
17060611                      Single Family                    20370401                         396000                          20070501
17065329                      Single Family                    20370401                         275000                          20070501
17066504                      Single Family                    20370301                         232000                          20070401
17066510                      Single Family                    20370301                         232000                          20070401
16849549                      Single Family                    20370301                         109000                          20070401
17075459                      Single Family                    20370401                         374000                          20070501
17075515                       Condominium                     20370301                         304000                          20070401
17075955                       Condominium                     20370401                         293000                          20070501
17076863                      Single Family                    20370401                         350000                          20070501
17076935                      Single Family                    20370401                         415000                          20070501
17078983                      Single Family                    20370401                         280000                          20070501
17078988                      Single Family                    20370401                         199600                          20070501
17022122                      Single Family                    20370101                         375200                          20070201
17027898                      Single Family                    20370301                         500000                          20070401
17033579                      Single Family                    20370401                         400000                          20070501
17043931                      Single Family                    20370301                         554850                          20070401
17048314                           PUD                         20370301                         249215                          20070401
17048362                           PUD                         20370401                         208000                          20070501
17052203                      Single Family                    20370401                         95000                           20070501
17021881                           PUD                         20370401                         630000                          20070501
17004746                      Single Family                    20370401                        1400000                          20070501
17034633                       2-4 Family                      20370401                         500000                          20070501
17055610                      Single Family                    20370401                         93000                           20070501
17057925                       2-4 Family                      20370301                         462000                          20070401
17065247                       Condominium                     20370301                         375000                          20070401
17066512                      Single Family                    20370401                         280000                          20070501
17128604                           PUD                         20370401                         232000                          20070501
17256716                           PUD                         20370401                         207000                          20070501
17256720                       Condominium                     20370401                         248000                          20070501
17256724                           PUD                         20370401                         540000                          20070501
17256717                      Single Family                    20370401                         982500                          20070501
17075245                      Single Family                    20470601                         172800                          20070701
17150112                      Single Family                    20370401                         162750                          20070501
17150150                      Single Family                    20370401                         313000                          20070501
17155372                       Condominium                     20370501                         238000                          20070601
17159925                      Single Family                    20370601                         540000                          20070701
17166599                      Single Family                    20370501                         108000                          20070601
17166495                      Single Family                    20370401                         440000                          20070501
17168517                      Single Family                    20370501                         765000                          20070601
17170676                           PUD                         20370501                         636000                          20070601
17170687                      Single Family                    20370601                         970000                          20070701
17172200                      Single Family                    20370601                         460000                          20070701
17175189                      Single Family                    20370601                         505000                          20070701
17175196                       Condominium                     20370501                         384000                          20070601
17175237                           PUD                         20370601                         504000                          20070701
17175239                      Single Family                    20370601                         564000                          20070701
17178446                           PUD                         20370601                         604000                          20070701
17182346                      Single Family                    20370501                         662000                          20070601
17204101                       Condominium                     20370501                         297000                          20070601
17204203                           PUD                         20370601                         599000                          20070701
17205820                      Single Family                    20370601                         557500                          20070701
17207083                      Single Family                    20370601                         470000                          20070701
17207826                           PUD                         20370601                         175000                          20070701
17207748                      Single Family                    20370601                         205000                          20070701
17216735                      Single Family                    20370601                         600000                          20070701
17216616                      Single Family                    20470601                         305500                          20070701
17217718                      Single Family                    20470601                         735750                          20070701
17218510                      Single Family                    20370601                         125250                          20070701
17218392                      Single Family                    20370601                         216000                          20070701
17219156                      Single Family                    20470601                         356000                          20070701
17219204                       2-4 Family                      20370601                         208000                          20070701
17228633                      Single Family                    20470601                         216000                          20070701
17229492                      Single Family                    20370601                         282500                          20070701
17229391                      Single Family                    20370601                         500000                          20070701
17229585                        Townhouse                      20470601                         360000                          20070701
17229980                           PUD                         20370601                         199689                          20070701
17230051                      Single Family                    20370601                         352000                          20070701
17230524                           PUD                         20370601                         451000                          20070701
17230645                           PUD                         20370601                         301235                          20070701
17230652                      Single Family                    20370601                         352000                          20070701
17230658                      Single Family                    20370601                         515000                          20070701
17231410                      Single Family                    20370601                         244000                          20070701
17233975                      Single Family                    20470601                         212500                          20070701
17233983                      Single Family                    20470601                         404000                          20070701
17234009                           PUD                         20370601                         225600                          20070701
17234028                      Single Family                    20370601                         236000                          20070701
17242923                           PUD                         20370601                         168000                          20070701
17243979                           PUD                         20370601                         205600                          20070701
17244385                      Single Family                    20370601                         460000                          20070701
17244350                        Townhouse                      20370601                         381500                          20070701
17244503                      Single Family                    20370601                         408000                          20070701
17244519                      Single Family                    20370601                         231100                          20070701
17245915                       Condominium                     20370601                         220750                          20070701
17246600                      Single Family                    20370601                         574700                          20070701
17247456                           PUD                         20370601                         420000                          20070701
17247540                       Condominium                     20370601                         191250                          20070701
17251424                      Single Family                    20370601                         57600                           20070701
17252654                           PUD                         20370601                         223000                          20070701
17133004                           PUD                         20370401                         240000                          20070501
17133095                      Single Family                    20370301                         208000                          20070401
17133115                           PUD                         20370401                         212000                          20070501
17146236                      Single Family                    20370401                         192000                          20070501
17153013                      Single Family                    20370401                         276800                          20070501
17153017                           PUD                         20370401                         665000                          20070501
17153028                           PUD                         20370401                         490000                          20070501
17154661                           PUD                         20370401                         377000                          20070501
17155862                      Single Family                    20370501                         314000                          20070601
17155885                           PUD                         20370501                         279000                          20070601
17160263                      Single Family                    20370501                         175000                          20070601
17167354                      Single Family                    20370501                         224000                          20070601
17169017                       2-4 Family                      20370401                         496000                          20070501
17171564                           PUD                         20370401                         184900                          20070501
17175579                       Condominium                     20370401                         179900                          20070501
17181968                           PUD                         20370501                         400000                          20070601
17182752                      Single Family                    20370501                        1657250                          20070601
17201800                      Single Family                    20370401                         255000                          20070501
17202128                       Condominium                     20370501                        1275000                          20070601
17203881                      Single Family                    20370401                         185000                          20070501
17203916                      Single Family                    20370501                         448000                          20070601
17219613                      Single Family                    20370501                         415000                          20070601
17155125                      Single Family                    20370301                         209600                          20070401
17156318                      Single Family                    20370301                         283000                          20070401
17156319                      Single Family                    20370401                         495000                          20070501
17156326                           PUD                         20370401                         411000                          20070501
17198188                           PUD                         20370301                         468000                          20070401
17198919                      Single Family                    20370401                         380250                          20070501
17202557                       Condominium                     20370401                         308000                          20070501
17206465                      Single Family                    20370401                         193600                          20070501
17206481                           PUD                         20370401                         276200                          20070501
17206537                      Single Family                    20370401                         90000                           20070501
17206565                           PUD                         20370401                         493825                          20070501
17206588                           PUD                         20370401                         297000                          20070501
17206591                      Single Family                    20370401                         212300                          20070501
17206606                      Single Family                    20370301                         155000                          20070401
17206623                      Single Family                    20370401                         138300                          20070501
17206624                       2-4 Family                      20370401                         261250                          20070501
17206627                           PUD                         20370401                         225000                          20070501
17206632                      Single Family                    20370401                         83375                           20070501
17206645                      Single Family                    20370401                         252500                          20070501
17206657                           PUD                         20370401                         238000                          20070501
17206727                      Single Family                    20370401                         702000                          20070501
17206728                           PUD                         20370401                         223700                          20070501
17206745                       Condominium                     20370401                         787500                          20070501
17206807                      Single Family                    20370401                         120900                          20070501
17206820                      Single Family                    20370401                         420000                          20070501
17206826                      Single Family                    20370401                         328050                          20070501
17206834                           PUD                         20370401                         370000                          20070501
17215744                           PUD                         20370401                         288000                          20070501
17230312                           PUD                         20370501                         784000                          20070601
17230316                      Single Family                    20370501                         150000                          20070601
17230320                      Single Family                    20370501                        1060000                          20070601
17057201                      Single Family                    20370501                         552000                          20070601
17058877                      Single Family                    20370401                         204000                          20070501
17058912                      Single Family                    20370401                        1085000                          20070501
17058967                      Single Family                    20370401                         445000                          20070501
17060402                      Single Family                    20370501                        1094000                          20070601
17060420                           PUD                         20370401                         455000                          20070501
17057110                       2-4 Family                      20370401                         550000                          20070501
17051498                      Single Family                    20370401                         170000                          20070501
17051695                           PUD                         20370401                         744000                          20070501
17047778                      Single Family                    20370401                         708000                          20070501
17052884                      Single Family                    20370401                         950000                          20070501
17054946                      Single Family                    20370401                         715000                          20070501
17054950                           PUD                         20370401                         564000                          20070501
17047828                           PUD                         20370501                         532000                          20070601
17041642                      Single Family                    20370401                         161600                          20070501
17043462                      Single Family                    20370501                         600000                          20070601
15904934                      Single Family                    20351201                         330000                          20060101
15662895                      Single Family                    20450801                         324000                          20050901
16610344                       Condominium                     20360901                         200000                          20061001
16641650                       2-4 Family                      20360901                         225000                          20061001
16641748                           PUD                         20461001                         464000                          20061101
16667575                      Single Family                    20361001                         189600                          20061101
16667544                           PUD                         20461001                         520000                          20061101
16675150                      Single Family                    20361001                         172500                          20061101
16667579                      Single Family                    20361001                         71250                           20061101
16691647                           PUD                         20361001                         372000                          20061101
16691676                           PUD                         20361001                         596000                          20061101
16691691                      Single Family                    20361001                         640000                          20061101
16691696                      Single Family                    20360801                         360000                          20060901
16724237                       Condominium                     20361101                         356800                          20061201
16707299                      Single Family                    20361101                         428000                          20061201
16707260                      Single Family                    20461101                         368000                          20061201
16710299                           PUD                         20361101                         153600                          20061201
16724244                      Single Family                    20461101                         136000                          20061201
16784515                           PUD                         20361101                         374400                          20061201
16710326                      Single Family                    20361101                         320000                          20061201
16732173                           PUD                         20461101                         392000                          20061201
16732200                      Single Family                    20361101                         216000                          20061201
16814867                           PUD                         20361201                         208000                          20070101
16814869                       2-4 Family                      20361201                         436000                          20070101
17028127                      Single Family                    20470201                         548000                          20070301
16633078                      Single Family                    20361001                         492000                          20061101
16646639                      Single Family                    20361101                         140500                          20061201
16646713                      Single Family                    20461001                         552000                          20061101
16648326                      Single Family                    20461001                         312000                          20061101
16656850                      Single Family                    20361001                         468000                          20061101
16658476                      Single Family                    20361101                         118400                          20061201
16662029                           PUD                         20361101                         650000                          20061201
16662603                      Single Family                    20461101                         420000                          20061201
16664380                      Single Family                    20461001                         241920                          20061101
16665931                      Single Family                    20361001                         452000                          20061101
16543955                      Single Family                    20460901                         428000                          20061001
16597526                      Single Family                    20461001                         650000                          20061101
16680356                           PUD                         20361201                         244000                          20070101
16681621                      Single Family                    20361201                         375000                          20070101
16681635                      Single Family                    20361101                         176250                          20061201
16684047                      Single Family                    20461101                         337500                          20061201
16684188                      Single Family                    20461101                         568000                          20061201
16684856                      Single Family                    20461101                         497000                          20061201
16692135                        Townhouse                      20461101                         164500                          20061201
16692686                      Single Family                    20361201                         388000                          20070101




--------------------------------------------------------------------------------




LOAN_SEQ                     LOAN_TO_VALUE                         MI                              MERS_ID1                  MARGIN
17169246                      46.93999863                        No MI                             1.00E+17                   2.25
17088778                          80                             No MI                             1.00E+17                   2.25
17128755                          80                             No MI                             1.00E+17                   2.25
17206094                          80                             No MI                             1.00E+17                   2.25
16662111                          65                             No MI                             1.00E+17                   2.25
17066358                      74.73000336                        No MI                             1.00E+17                   2.25
17167260                      69.76999664                        No MI                             1.00E+17                   2.25
17182716                      60.52999878                        No MI                             1.00E+17                   2.25
16851936                          75                             No MI                             1.00E+17                   3.75
16852021                          80                             No MI                             1.00E+17                   3.5
16852138                      73.44000244                        No MI                             1.00E+17                  3.375
16852941                          80                             No MI                             1.00E+17                   3.75
16853029                          80                             No MI                             1.00E+17                    3
16849503                      79.15000153                        No MI                             1.00E+17                   3.75
16849219                          80                             No MI                             1.00E+17                   3.5
16849148                          75                             No MI                             1.00E+17                   3.75
16307873                          80                             No MI                             1.00E+17                  3.375
16693070                      77.77999878                        No MI                             1.00E+17                   2.25
16721656                          80                             No MI                             1.00E+17                  3.125
16847923                      71.43000031                        No MI                             1.00E+17                   3.5
16844699                      78.83999634                        No MI                             1.00E+17                   3.5
16839822                          75                             No MI                             1.00E+17                   3.5
16840195                          70                             No MI                             1.00E+17                   3.75
16840202                          80                             No MI                             1.00E+17                   3.5
16835951                          75                             No MI                             1.00E+17                   3.75
16838575                          80                             No MI                             1.00E+17                   3.5
16839122                      75.90000153                        No MI                             1.00E+17                   3.75
16832765                          80                             No MI                             1.00E+17                  3.375
16833003                          80                             No MI                             1.00E+17                   3.5
16833185                          80                             No MI                             1.00E+17                   3.5
16835574                          80                             No MI                             1.00E+17                   3.75
17001953                          80                             No MI                             1.00E+17                   2.25
16823749                      78.98000336                        No MI                             1.00E+17                   3.25
16824420                      76.06999969                        No MI                             1.00E+17                  3.625
16806967                      73.01999664                        No MI                             1.00E+17                  3.125
16807164                          80                             No MI                             1.00E+17                  3.575
16807206                          80                             No MI                                                        3.75
16807249                          80                             No MI                             1.00E+17                   3.5
16809484                      78.12999725                        No MI                             1.00E+17                   3.5
16809562                      64.31999969                        No MI                             1.00E+17                   3.5
16809612                      77.56999969                        No MI                             1.00E+17                  3.375
16813615                      77.01000214                        No MI                             1.00E+17                   3.5
16813776                         89.5                         Republic MIC                         1.00E+17                   3.75
16813951                          85                        Radian Guaranty                        1.00E+17                   3.5
16814097                          75                             No MI                             1.00E+17                   3.75
16788597                          80                             No MI                             1.00E+17                   3.75
16788879                          70                             No MI                             1.00E+17                  3.375
16790563                          80                             No MI                             1.00E+17                   3.75
16790663                          72                             No MI                             1.00E+17                   3.5
16790789                      68.41999817                        No MI                             1.00E+17                   3.75
16790847                      78.83999634                        No MI                             1.00E+17                  3.125
16791201                          80                             No MI                             1.00E+17                   3.75
16798780                          80                             No MI                             1.00E+17                   3.25
16798937                          90                        United Guaranty                        1.00E+17                    3
16801927                          80                             No MI                             1.00E+17                    3
16781406                          80                             No MI                             1.00E+17                    3
16784719                          80                             No MI                             1.00E+17                  3.375
16788403                          80                             No MI                             1.00E+17                  3.625
16781067                      79.83999634                        No MI                             1.00E+17                  2.625
16776884                      88.26999664                         PMI                              1.00E+17                   3.75
16776995                          80                             No MI                             1.00E+17                  3.125
16777035                      72.91999817                        No MI                             1.00E+17                   3.75
16777067                          80                             No MI                             1.00E+17                   3.75
16778694                      42.66999817                        No MI                             1.00E+17                   3.75
16778815                          80                             No MI                             1.00E+17                   3.5
16771872                          52                             No MI                             1.00E+17                   3.75
16772581                      78.56999969                        No MI                             1.00E+17                    3
16768175                      74.58000183                        No MI                             1.00E+17                   3.5
16770811                      74.58999634                        No MI                             1.00E+17                   3.75
16732067                          80                             No MI                             1.00E+17                   3.5
16767968                          80                             No MI                             1.00E+17                  3.375
16729685                          70                             No MI                             1.00E+17                   3.75
16729418                          80                             No MI                             1.00E+17                  3.375
16729589                      60.59000015                        No MI                             1.00E+17                  3.625
16729599                          90                              PMI                              1.00E+17                  3.125
16728864                          80                             No MI                             1.00E+17                   3.75
16728881                          80                             No MI                             1.00E+17                   3.5
16728772                          90                              PMI                              1.00E+17                   3.25
16728363                          75                             No MI                             1.00E+17                   3.25
16718862                      60.61000061                        No MI                             1.00E+17                  3.125
16717397                          80                             No MI                             1.00E+17                   3.5
16713731                          90                         GE Capital MI                         1.00E+17                  2.625
16713928                      79.55000305                        No MI                             1.00E+17                   3.5
16710981                          80                             No MI                             1.00E+17                  3.625
16697687                      74.80999756                        No MI                             1.00E+17                   3.5
16685342                          80                             No MI                             1.00E+17                   3.75
17146127                      59.54999924                        No MI                             1.00E+17                   2.25
17255600                      35.70999908                        No MI                             1.00E+17                    4
17255623                      67.26000214                        No MI                             1.00E+17                    4
17255612                          80                             No MI                             1.00E+17                  4.125
17256771                      55.34000015                        No MI                             1.00E+17                    4
17256743                      52.31999969                        No MI                             1.00E+17                    4
17264492                          75                             No MI                             1.00E+17                    4
17256821                          75                             No MI                             1.00E+17                    4
17058659                      70.83999634                        No MI                             1.00E+17                    4
17028155                          80                             No MI                             1.00E+17                   3.5
16564205                          80                             No MI                             1.00E+17                   2.25
17230602                          80                             No MI                             1.00E+17                   2.25
17032622                          75                             No MI                             1.00E+17                   2.25
17027426                          65                             No MI                             1.00E+17                   2.25
17016240                      65.55999756                        No MI                             1.00E+17                   3.5
17020891                      79.26999664                        No MI                             1.00E+17                   3.5
17014498                      54.61999893                        No MI                             1.00E+17                   3.5
16997869                          80                             No MI                             1.00E+17                   2.25
17001469                          80                             No MI                             1.00E+17                   2.25
16852456                          80                             No MI                             1.00E+17                   2.25
17147252                          80                             No MI                             1.00E+17                   2.25
17089409                          80                             No MI                             1.00E+17                   2.25
17089428                          80                             No MI                             1.00E+17                   2.25
17076084                          80                             No MI                             1.00E+17                   2.25
17076085                          80                             No MI                             1.00E+17                   2.25
17076086                          80                             No MI                             1.00E+17                   2.25
17076088                          80                             No MI                                                        2.25
17076089                          80                             No MI                             1.00E+17                   2.25
17076091                      79.98999786                        No MI                             1.00E+17                   2.25
17076045                          80                             No MI                             1.00E+17                   2.25
17076046                          80                             No MI                             1.00E+17                   2.25
17076048                          80                             No MI                             1.00E+17                   2.25
17076049                          80                             No MI                             1.00E+17                   2.25
17076050                      79.27999878                        No MI                             1.00E+17                   2.25
17076051                          80                             No MI                             1.00E+17                   2.25
17076053                          80                             No MI                             1.00E+17                   2.25
17076056                          80                             No MI                             1.00E+17                   2.25
17076060                          80                             No MI                             1.00E+17                   2.25
17076061                          80                             No MI                             1.00E+17                   2.25
17076064                          80                             No MI                             1.00E+17                   2.25
17076068                          80                             No MI                             1.00E+17                   2.25
17076069                      61.70000076                        No MI                             1.00E+17                   2.25
17076071                          80                             No MI                             1.00E+17                   2.25
17076073                          80                             No MI                             1.00E+17                   2.25
17076074                      79.98999786                        No MI                             1.00E+17                   2.25
17076075                          80                             No MI                             1.00E+17                   2.25
17076076                          80                             No MI                             1.00E+17                   2.25
17076077                      49.22999954                        No MI                             1.00E+17                   2.25
17076081                          80                             No MI                             1.00E+17                   2.25
17076083                          80                             No MI                             1.00E+17                   2.25
17243389                          80                             No MI                             1.00E+17                   2.25
17246147                      71.19000244                        No MI                             1.00E+17                   2.25
17246154                          80                             No MI                             1.00E+17                   2.25
17238821                      67.56999969                        No MI                             1.00E+17                   2.25
17238830                          57                             No MI                             1.00E+17                   2.25
17243209                          80                             No MI                             1.00E+17                   2.25
17243213                          75                             No MI                             1.00E+17                   2.25
17243218                          80                             No MI                             1.00E+17                   2.25
17243227                          80                             No MI                             1.00E+17                   2.25
17229010                          80                             No MI                             1.00E+17                   2.25
17230220                      55.38999939                        No MI                             1.00E+17                   2.25
17230246                      76.33999634                        No MI                             1.00E+17                   2.25
17230296                      64.61000061                        No MI                             1.00E+17                   2.25
17231112                      54.02000046                        No MI                             1.00E+17                   2.25
17217945                          80                             No MI                             1.00E+17                   2.25
17217976                      79.98999786                        No MI                             1.00E+17                   2.25
17218912                      78.05000305                        No MI                             1.00E+17                   2.25
17218929                          80                             No MI                             1.00E+17                   2.25
17218954                      77.54000092                        No MI                             1.00E+17                   2.25
17218962                      53.33000183                        No MI                             1.00E+17                   2.25
17218970                          80                             No MI                             1.00E+17                   2.25
17219524                          80                             No MI                             1.00E+17                   2.25
17219531                          80                             No MI                             1.00E+17                   2.25
17219583                      78.68000031                        No MI                             1.00E+17                   2.25
17221815                          80                             No MI                             1.00E+17                   2.25
17224437                      62.61000061                        No MI                             1.00E+17                   2.25
17224440                          80                             No MI                             1.00E+17                   2.25
17226593                      50.38000107                        No MI                             1.00E+17                   2.25
17226639                          80                             No MI                             1.00E+17                   3.25
17228913                          80                             No MI                             1.00E+17                   3.25
17208358                          65                             No MI                             1.00E+17                   2.25
17214372                          80                             No MI                             1.00E+17                   2.25
17214379                      73.26999664                        No MI                             1.00E+17                   2.25
17215697                      69.33000183                        No MI                             1.00E+17                   2.25
17215720                          65                             No MI                             1.00E+17                   2.25
17215721                          80                             No MI                             1.00E+17                   2.25
17217066                      68.37000275                        No MI                             1.00E+17                   2.25
17217067                         62.5                            No MI                             1.00E+17                   2.25
17217068                          70                             No MI                             1.00E+17                   2.25
17217069                          56                             No MI                             1.00E+17                   2.25
17217076                          65                             No MI                             1.00E+17                   2.25
17217859                          80                             No MI                             1.00E+17                   2.25
17217872                          80                             No MI                             1.00E+17                   2.25
17217874                         59.5                            No MI                             1.00E+17                   2.25
17217875                      63.20000076                        No MI                             1.00E+17                   2.25
17217877                          80                             No MI                             1.00E+17                   2.25
17217898                         79.25                           No MI                             1.00E+17                   2.25
17207389                      72.37999725                        No MI                             1.00E+17                   2.25
17207453                      55.93000031                        No MI                             1.00E+17                   2.25
17208224                          80                             No MI                             1.00E+17                   2.25
17204069                          80                             No MI                             1.00E+17                   2.25
17206062                      79.37000275                        No MI                             1.00E+17                   2.25
17206067                          80                             No MI                             1.00E+17                   2.25
17206091                         67.75                           No MI                             1.00E+17                   2.25
17206116                      66.16999817                        No MI                             1.00E+17                   2.25
17206117                      78.51999664                        No MI                             1.00E+17                   2.25
17206138                          70                             No MI                             1.00E+17                   2.75
17054910                          80                             No MI                             1.00E+17                   3.75
17057147                          80                             No MI                             1.00E+17                  3.375
17060413                          80                             No MI                             1.00E+17                   3.5
17206933                      76.79000092                        No MI                             1.00E+17                   2.25
17206934                          80                             No MI                             1.00E+17                   2.25
17206787                      71.79000092                        No MI                             1.00E+17                   2.25
17206883                      92.51999664                   Radian Guaranty                        1.00E+17                   2.25
17206463                      63.45999908                        No MI                             1.00E+17                   2.25
17206712                      64.73999786                        No MI                             1.00E+17                   2.25
17206717                          80                             No MI                             1.00E+17                   2.25
17206802                      89.22000122                   Radian Guaranty                        1.00E+17                   2.25
17206721                      45.65999985                        No MI                             1.00E+17                   2.25
17205671                          80                             No MI                             1.00E+17                   2.25
17206483                      26.68000031                        No MI                             1.00E+17                   2.25
17206816                          95                        Radian Guaranty                        1.00E+17                   2.25
17206577                      56.90000153                        No MI                             1.00E+17                   2.25
17249964                          79                             No MI                             1.00E+17                   3.75
17206583                      88.33999634                   Radian Guaranty                        1.00E+17                   2.25
17206755                          75                             No MI                             1.00E+17                   2.25
17214780                      78.26000214                        No MI                             1.00E+17                   2.25
17202688                          80                             No MI                             1.00E+17                   2.25
17231282                      27.38999939                        No MI                                                        3.75
17159819                          75                             No MI                             1.00E+17                   3.5
17234040                          80                             No MI                             1.00E+17                   2.25
17206501                          70                             No MI                             1.00E+17                   2.25
17206611                      66.45999908                        No MI                             1.00E+17                   2.25
17052772                          80                             No MI                             1.00E+17                   3.75
17027352                          80                             No MI                             1.00E+17                   3.75
17027470                          80                             No MI                             1.00E+17                   3.25
17032787                      74.87999725                        No MI                             1.00E+17                   3.5
17032880                          80                             No MI                             1.00E+17                  3.625
17034393                          80                             No MI                             1.00E+17                   3.5
17042911                          80                             No MI                             1.00E+17                   3.5
17042935                          80                             No MI                             1.00E+17                   2.25
17043248                      68.84999847                        No MI                             1.00E+17                   3.5
17047905                      78.40000153                        No MI                             1.00E+17                  3.375
17016232                      77.62999725                        No MI                             1.00E+17                   3.5
17016241                      47.61999893                        No MI                             1.00E+17                   3.5
17020890                      68.05999756                        No MI                             1.00E+17                   3.5
17020371                          80                             No MI                             1.00E+17                   3.5
17020980                          80                             No MI                             1.00E+17                   3.5
17013410                      73.41999817                        No MI                             1.00E+17                  3.125
17012446                          70                             No MI                             1.00E+17                   3.5
17012476                          80                             No MI                             1.00E+17                   3.25
17013319                          80                             No MI                             1.00E+17                  3.125
17004586                         62.5                            No MI                             1.00E+17                   3.5
17001407                      38.24000168                        No MI                             1.00E+17                   3.5
17003025                      57.02000046                        No MI                             1.00E+17                   3.5
17004434                          80                             No MI                             1.00E+17                   3.5
17004481                          80                             No MI                             1.00E+17                  3.375
16997787                      79.80000305                        No MI                             1.00E+17                   3.25
17001505                      79.94000244                        No MI                             1.00E+17                   3.5
16994865                      64.91999817                        No MI                             1.00E+17                   3.5
16994557                      79.90000153                        No MI                             1.00E+17                   3.5
16994560                         43.5                            No MI                             1.00E+17                   3.5
16994928                      60.36000061                        No MI                             1.00E+17                   3.5
16991110                      70.55000305                        No MI                             1.00E+17                   3.5
16994803                      59.77000046                        No MI                             1.00E+17                   3.5
16852581                      75.80000305                        No MI                             1.00E+17                   3.5
16845463                          80                             No MI                             1.00E+17                   3.25
16847423                          80                             No MI                             1.00E+17                   3.5
16848795                          80                             No MI                             1.00E+17                  3.625
16851495                          80                             No MI                             1.00E+17                  3.625
16839509                          75                             No MI                             1.00E+17                  3.625
16832615                          80                             No MI                             1.00E+17                   3.5
17228103                      76.33999634                        No MI                             1.00E+17                   2.75
17228104                          80                             No MI                             1.00E+17                   2.75
17228105                          80                             No MI                             1.00E+17                   2.75
17228108                          80                             No MI                             1.00E+17                   2.75
17228109                          80                             No MI                             1.00E+17                   2.75
17228110                          80                             No MI                             1.00E+17                   2.75
17228114                          75                             No MI                             1.00E+17                   2.75
17228115                          80                             No MI                             1.00E+17                   2.75
17228116                          80                             No MI                             1.00E+17                   2.75
17228117                          80                             No MI                             1.00E+17                   2.75
17228118                          75                             No MI                             1.00E+17                   2.75
17228119                          80                             No MI                             1.00E+17                   2.75
17228120                          75                             No MI                             1.00E+17                   2.75
17228121                          80                             No MI                             1.00E+17                    4
17228122                          75                             No MI                             1.00E+17                   2.75
17228124                          80                             No MI                             1.00E+17                   3.75
17228125                      74.16000366                        No MI                             1.00E+17                   2.75
17228126                          80                             No MI                             1.00E+17                   2.75
17228128                          80                             No MI                             1.00E+17                   2.75
17228129                          80                             No MI                             1.00E+17                   2.75
17228130                      69.48000336                        No MI                             1.00E+17                   2.75
17228131                          80                             No MI                             1.00E+17                   2.75
17228132                          80                             No MI                             1.00E+17                   2.75
17228133                          80                             No MI                             1.00E+17                    3
17228134                          80                             No MI                             1.00E+17                   2.75
17228135                      70.58999634                        No MI                             1.00E+17                   2.75
17228136                          80                             No MI                             1.00E+17                   2.75
17228137                          75                             No MI                             1.00E+17                  3.875
17228139                      73.47000122                        No MI                             1.00E+17                   2.75
17228140                          80                             No MI                             1.00E+17                   2.75
17228141                          80                             No MI                             1.00E+17                   2.75
17228142                          80                             No MI                             1.00E+17                   2.75
17228143                          80                             No MI                             1.00E+17                   6.25
17228144                      64.95999908                        No MI                             1.00E+17                   2.75
17228145                          75                             No MI                             1.00E+17                   2.75
17228146                          80                             No MI                             1.00E+17                   2.75
17228147                          75                             No MI                             1.00E+17                   2.75
17228148                          80                             No MI                             1.00E+17                   2.75
17228149                          80                             No MI                             1.00E+17                   2.75
17228150                          80                             No MI                             1.00E+17                    3
17228151                      79.61000061                        No MI                             1.00E+17                  3.875
17228152                      64.01999664                        No MI                             1.00E+17                   2.75
17228153                          80                             No MI                             1.00E+17                   2.75
17228154                          80                             No MI                             1.00E+17                    3
17228156                          80                             No MI                             1.00E+17                   2.75
17228157                      37.77999878                        No MI                             1.00E+17                   2.75
17228158                      75.26000214                        No MI                             1.00E+17                   2.75
17228160                          75                             No MI                             1.00E+17                   2.75
17228161                      56.13999939                        No MI                             1.00E+17                   2.75
17228162                         71.25                           No MI                             1.00E+17                   2.75
17228163                          70                             No MI                             1.00E+17                   2.75
17228164                          80                             No MI                             1.00E+17                   2.75
17228165                          75                             No MI                             1.00E+17                    4
17228166                          75                             No MI                             1.00E+17                   2.75
17228167                          75                             No MI                             1.00E+17                   2.75
17228168                          70                             No MI                             1.00E+17                   2.75
17228169                      59.77999878                        No MI                             1.00E+17                   3.5
17228170                      68.97000122                        No MI                             1.00E+17                   2.75
17228171                          80                             No MI                             1.00E+17                    4
17228173                      48.84999847                        No MI                             1.00E+17                   2.75
17228174                      74.56999969                        No MI                             1.00E+17                   2.75
17228175                      78.09999847                        No MI                             1.00E+17                   2.75
17228176                          80                             No MI                             1.00E+17                    3
17228177                      26.09000015                        No MI                             1.00E+17                   2.75
17228178                          80                             No MI                             1.00E+17                   2.75
17228098                          80                             No MI                             1.00E+17                   2.75
17228099                          80                             No MI                             1.00E+17                   2.25
17228101                          80                             No MI                             1.00E+17                   4.5
17228102                          80                             No MI                             1.00E+17                   2.25
17228094                      79.98999786                        No MI                             1.00E+17                   2.75
17228095                      79.98999786                        No MI                             1.00E+17                   2.25
17228096                      79.98999786                        No MI                             1.00E+17                   2.25
17228097                          80                             No MI                             1.00E+17                   2.75
17228082                          80                             No MI                             1.00E+17                   2.75
17228083                      54.54999924                        No MI                             1.00E+17                   4.5
17228084                      67.13999939                        No MI                             1.00E+17                   2.75
17228085                          80                             No MI                             1.00E+17                   2.25
17228078                          80                             No MI                             1.00E+17                    4
17228079                      47.41999817                        No MI                             1.00E+17                   2.75
17228081                          80                             No MI                             1.00E+17                   2.75
17228070                      68.18000031                        No MI                             1.00E+17                   2.75
17228071                          80                             No MI                             1.00E+17                   2.75
17228072                      79.04000092                        No MI                             1.00E+17                   2.75
17228073                          80                             No MI                             1.00E+17                   2.75
17228074                          80                             No MI                             1.00E+17                   2.75
17228075                          80                             No MI                             1.00E+17                   2.75
17228076                          80                             No MI                             1.00E+17                   2.75
17228077                          50                             No MI                             1.00E+17                   2.75
17228056                          80                             No MI                             1.00E+17                   3.5
17228057                      71.58000183                        No MI                             1.00E+17                   2.75
17228058                          80                             No MI                             1.00E+17                   2.75
17228061                      42.52999878                        No MI                             1.00E+17                   2.75
17228063                      79.18000031                        No MI                             1.00E+16                   2.75
17228064                          80                             No MI                             1.00E+17                   2.75
17228065                          80                             No MI                             1.00E+17                   2.75
17228066                          80                             No MI                             1.01E+17                   2.75
17228067                          80                             No MI                             1.00E+17                    3
17228068                          80                             No MI                             1.00E+17                   2.75
17228069                      43.40999985                        No MI                             1.00E+17                   2.75
17228051                          80                             No MI                                                        2.75
17228053                          80                             No MI                             1.00E+17                   2.25
17228054                      74.98999786                        No MI                             1.00E+17                   2.75
17228055                      79.02999878                        No MI                             1.00E+17                   2.75
16323859                          80                             No MI                             1.00E+17                   2.25
17228046                          70                             No MI                             1.00E+17                   2.75
17228047                          80                             No MI                             1.00E+17                   2.75
17228048                          80                             No MI                             1.00E+17                   2.75
17228049                          60                             No MI                             1.00E+17                    4
17256831                          80                             No MI                             1.00E+17                   3.5
17256734                      79.43000031                        No MI                             1.00E+17                    3
17256799                      63.63999939                        No MI                             1.00E+17                  3.125
17028137                      79.83000183                        No MI                             1.00E+17                   3.4
17028165                          90                      Mortgage Guaranty In                     1.00E+17                    4
17028144                      70.58999634                        No MI                             1.00E+17                   3.4
17028140                      34.68999863                        No MI                             1.00E+17                  3.125
17028170                          80                             No MI                             1.00E+17                  3.625
17058646                      74.44999695                        No MI                             1.00E+17                  3.625
17028179                          80                             No MI                             1.00E+17                    3
17028187                          60                             No MI                             1.00E+17                  3.125
17058666                      74.59999847                        No MI                             1.00E+17                   3.75
17058662                      68.56999969                        No MI                             1.00E+17                    4
17256729                      70.66999817                        No MI                             1.00E+17                  3.625
17255635                      78.05000305                        No MI                             1.00E+17                  3.625
17255601                          80                             No MI                             1.00E+17                   3.5
17255639                          80                             No MI                             1.00E+17                  3.625
17255630                          80                             No MI                             1.00E+17                   3.5
17255602                          80                             No MI                             1.00E+17                  3.375
17255606                          80                             No MI                             1.00E+17                   3.25
17255611                          80                             No MI                             1.00E+17                   2.75
17255638                          80                             No MI                             1.00E+17                  3.625
17255629                          80                             No MI                             1.00E+17                  3.375
17255633                      79.98999786                        No MI                             1.00E+17                   2.25
17255622                      78.33000183                        No MI                             1.00E+17                  3.625
17255604                      53.04000092                        No MI                             1.00E+17                  3.625
17255647                      55.88000107                        No MI                             1.00E+17                  3.625
17256747                      76.30000305                        No MI                             1.00E+17                  3.625
17255598                          75                             No MI                             1.00E+17                   2.25
17256796                          80                             No MI                             1.00E+17                   2.25
17255636                      65.44000244                        No MI                             1.00E+17                  2.875
17256730                      78.44999695                        No MI                             1.00E+17                  3.625
17256759                          80                             No MI                             1.00E+17                  3.375
17255625                          75                             No MI                             1.00E+17                    3
17256767                          80                             No MI                             1.00E+17                  3.125
17256785                          80                             No MI                             1.00E+17                  3.625
17255643                          75                             No MI                             1.00E+17                   3.25
17255642                          75                             No MI                             1.00E+17                   3.25
17256792                          80                             No MI                             1.00E+17                  3.625
17256741                          80                             No MI                             1.00E+17                  3.125
17256813                          80                             No MI                             1.00E+17                  3.625
17256766                      70.41000366                        No MI                             1.00E+17                  3.375
16691775                          80                             No MI                             1.00E+17                  2.575
16732294                          80                             No MI                             1.00E+17                   3.25
16784524                          75                             No MI                             1.00E+17                  3.325
16784547                          80                             No MI                             1.00E+17                  3.975
16814899                      78.45999908                        No MI                             1.00E+17                  3.325
16784521                          75                             No MI                             1.00E+17                  3.325
16848704                          80                             No MI                             1.00E+17                  3.325
16814914                          90                      Mortgage Guaranty In                     1.00E+17                  3.075
16848712                          80                             No MI                             1.00E+17                   3.45
16848701                          80                             No MI                             1.00E+17                   3.45
16848715                          80                             No MI                             1.00E+17                   3.45
16848722                          75                             No MI                             1.00E+17                   2.8
16666525                          80                             No MI                             1.00E+17                  3.625
16655705                          80                             No MI                             1.00E+17                  3.625
16392216                          72                             No MI                             1.00E+17                   4.09
17228022                      74.98999786                        No MI                             1.00E+17                   2.75
17228023                          80                             No MI                             1.00E+17                   2.75
17228024                          80                             No MI                             1.00E+17                   3.25
17228026                          80                             No MI                             1.00E+17                   2.75
17228030                          80                             No MI                             1.00E+17                   2.75
17228031                          70                             No MI                             1.00E+17                   2.75
17228032                          80                             No MI                             1.00E+17                   2.75
17228033                          80                             No MI                             1.00E+17                   2.75
17228036                          80                             No MI                             1.00E+17                   2.75
17228037                      61.68999863                        No MI                             1.01E+15                   2.75
17228039                          75                             No MI                             1.00E+17                   2.75
17228040                          80                             No MI                             1.00E+17                   2.75
17228041                          80                             No MI                             1.00E+17                   2.25
17228043                          65                             No MI                             1.00E+17                    4
17228044                          80                             No MI                             1.00E+17                   2.75
17228086                          75                             No MI                             1.00E+17                   2.75
17228087                          80                             No MI                             1.00E+17                   2.75
17228088                          80                             No MI                             1.00E+17                   2.75
17228089                          80                             No MI                             1.00E+17                   2.25
17228090                          80                             No MI                             1.00E+17                   2.75
17228091                          80                             No MI                             1.00E+17                   2.75
17228092                      76.08000183                        No MI                             1.00E+17                   2.75
17228093                          80                             No MI                             1.00E+17                   2.75
17156313                          80                             No MI                             1.00E+17                   2.25
17201312                          80                             No MI                             1.00E+17                   3.6
17202559                      49.79000092                        No MI                             1.00E+17                   2.25
17206496                      78.98999786                        No MI                             1.00E+17                   2.25
17206538                      89.73999786                   Radian Guaranty                        1.00E+17                   2.25
17206564                          90                        Radian Guaranty                        1.00E+17                   2.25
17206599                          90                        Radian Guaranty                        1.00E+17                   2.25
17206613                          75                             No MI                             1.00E+17                   2.25
17206631                      83.36000061                   Radian Guaranty                        1.00E+17                   2.25
17206653                      23.09000015                        No MI                             1.00E+17                   2.25
17206672                      56.66999817                        No MI                             1.00E+17                   2.25
17206683                      43.43999863                        No MI                             1.00E+17                   2.25
17206705                      78.88999939                        No MI                             1.00E+17                   2.25
17206713                          90                        Radian Guaranty                        1.00E+17                   2.25
17206828                      58.40999985                        No MI                             1.00E+17                   2.25
17206862                      86.94999695                   Radian Guaranty                        1.00E+17                   2.25
17206876                      76.91999817                        No MI                             1.00E+17                   2.25
17206914                      52.11000061                        No MI                             1.00E+17                   2.25
17207584                          80                             No MI                             1.00E+17                   2.25
17207597                          80                             No MI                             1.00E+17                   2.25
17208507                          80                             No MI                             1.00E+17                   2.25
17218999                          80                             No MI                             1.00E+17                   2.25
17219001                      38.56999969                        No MI                             1.00E+17                   2.25
17219002                      64.59999847                        No MI                             1.00E+17                   2.25
17219003                          75                             No MI                             1.00E+17                   2.25
17219004                          75                             No MI                             1.00E+17                   2.25
17219005                      79.98999786                        No MI                             1.00E+17                   2.25
17219006                      77.41999817                        No MI                             1.00E+17                   2.25
17230309                          80                             No MI                             1.00E+17                   2.25
17230311                          80                             No MI                             1.00E+17                   2.25
17230315                      68.37999725                        No MI                             1.00E+17                   2.25
17230319                      79.41000366                        No MI                             1.00E+17                   2.25
17230321                          80                             No MI                             1.00E+17                   2.25
17230324                      78.44999695                        No MI                             1.00E+17                   2.25
17155143                      79.98999786                        No MI                             1.00E+17                   2.25
17155153                      89.73999786                   United Guaranty                        1.00E+17                   2.75
17243221                      78.94000244                        No MI                             1.00E+17                   2.25
17076079                          65                             No MI                             1.00E+17                   2.25
17147102                          80                             No MI                             1.00E+17                   2.25
17214381                          80                             No MI                             1.00E+17                   2.25
17214384                          80                             No MI                             1.00E+17                   2.25
17224439                      62.15999985                        No MI                             1.00E+17                   2.25
17231082                          90                              PMI                              1.00E+17                   2.25
17053573                      79.43000031                        No MI                             1.00E+17                   2.25
17130542                          80                             No MI                             1.00E+17                   2.25
17130546                          80                             No MI                             1.00E+17                   2.25
17130696                          80                             No MI                             1.00E+17                   2.25
17130840                      52.77999878                        No MI                             1.00E+17                   2.25
17131102                          75                             No MI                             1.00E+17                   2.25
17133088                          80                             No MI                             1.00E+17                   2.25
17146117                      94.86000061                         PMI                              1.00E+17                   2.25
17146230                          80                             No MI                             1.00E+17                   2.25
17148591                      74.84999847                        No MI                             1.00E+17                   2.25
17149015                          80                             No MI                             1.00E+17                   2.25
17151524                          80                             No MI                             1.00E+17                   2.25
17151575                      61.27000046                        No MI                             1.00E+17                   2.25
17152866                          45                             No MI                             1.00E+17                   2.25
17152869                      74.16999817                        No MI                             1.00E+17                   2.25
17152943                          68                             No MI                             1.00E+17                   2.25
17152976                          80                             No MI                             1.00E+17                   2.25
17153081                          80                             No MI                             1.00E+17                   2.25
17245823                      43.33000183                        No MI                             1.00E+17                    3
17141825                      78.63999939                        No MI                             1.00E+17                   2.25
17168678                          80                             No MI                             1.00E+17                   2.25
17170682                      74.44000244                        No MI                             1.00E+17                   2.25
17170702                      53.79999924                        No MI                             1.00E+17                   3.5
17172262                      68.94000244                        No MI                             1.00E+17                   3.5
17172168                      74.91000366                        No MI                             1.00E+17                   2.25
17175158                      79.34999847                        No MI                             1.00E+17                   3.5
17178396                          80                             No MI                             1.00E+17                   3.75
17181684                      53.56999969                        No MI                             1.00E+17                   2.25
17181725                      38.61000061                        No MI                             1.00E+17                   2.25
17200716                          80                             No MI                             1.00E+17                   3.75
17202741                      72.58999634                        No MI                             1.00E+17                  3.375
17202616                          80                             No MI                             1.00E+17                   2.25
17205790                      68.97000122                        No MI                             1.00E+17                   3.5
17206992                      78.11000061                        No MI                             1.00E+17                   2.25
17207154                          80                             No MI                             1.00E+17                   2.25
17207928                      23.20999908                        No MI                             1.00E+17                   2.25
17214743                      58.13999939                        No MI                             1.00E+17                   2.25
17214785                      60.49000168                        No MI                             1.00E+17                   3.5
17215494                      57.52000046                        No MI                             1.00E+17                   2.25
17216712                      61.66999817                        No MI                             1.00E+17                   3.5
17217675                      77.11000061                        No MI                             1.00E+17                   2.25
17217683                          80                             No MI                             1.00E+17                   2.25
17217729                          80                             No MI                             1.00E+17                   2.25
17219214                          80                             No MI                             1.00E+17                   2.25
17219220                          80                             No MI                             1.00E+17                   2.25
17219256                      68.47000122                        No MI                             1.00E+17                   3.5
17221521                      78.26000214                        No MI                             1.00E+17                   2.25
17221571                      68.41999817                        No MI                             1.00E+17                   2.25
17221575                      61.18999863                        No MI                             1.00E+17                   2.25
17221581                          80                             No MI                             1.00E+17                   2.25
17224132                          80                             No MI                             1.00E+17                   2.25
17224005                          80                             No MI                             1.00E+17                   2.25
17224219                          80                             No MI                             1.00E+17                   2.25
17229473                          80                             No MI                             1.00E+17                   2.25
17229482                      57.61000061                        No MI                             1.00E+17                   2.25
17233947                      73.52999878                        No MI                             1.00E+17                  3.375
17233977                      68.09999847                        No MI                             1.00E+17                   2.25
17234023                          80                             No MI                             1.00E+17                   2.25
17234024                          80                             No MI                             1.00E+17                   2.25
17234038                          75                             No MI                             1.00E+17                   2.25
17242787                      76.05000305                        No MI                             1.00E+17                   2.25
17242879                          80                             No MI                             1.00E+17                   2.25
17244004                          70                             No MI                             1.00E+17                   2.25
17244012                          80                             No MI                             1.00E+17                   2.25
17244383                          80                             No MI                             1.00E+17                   3.5
17128130                      48.54999924                        No MI                             1.00E+17                   2.25
17055822                          80                             No MI                             1.00E+17                   2.25
17059492                      66.19000244                        No MI                             1.00E+17                   2.25
17060738                      71.12000275                        No MI                                                        2.25
17113380                          80                             No MI                             1.00E+17                  3.125
17113381                      79.83000183                        No MI                             1.00E+17                   2.25
17113390                          80                             No MI                             1.00E+17                   3.5
17113572                          75                             No MI                             1.00E+17                  3.375
17113573                      64.05999756                        No MI                             1.00E+17                  3.375
17113590                          80                             No MI                             1.00E+17                   3.75
17113591                          80                             No MI                             1.00E+17                   3.75
17113629                          80                             No MI                             1.00E+17                   3.5
17113653                          80                             No MI                             1.00E+17                   3.5
17113707                      76.47000122                        No MI                             1.00E+17                   3.25
17128559                          80                             No MI                             1.00E+17                  3.375
17128697                          80                             No MI                             1.00E+17                   3.75
17128711                      68.22000122                        No MI                             1.00E+17                   3.5
17128747                          80                             No MI                             1.00E+17                   3.75
17128801                      79.98000336                        No MI                             1.00E+17                   3.75
17088733                          80                             No MI                             1.00E+17                   3.75
17089145                          75                             No MI                             1.00E+17                   3.75
17089173                          80                             No MI                             1.00E+17                   3.75
17089242                      72.22000122                        No MI                             1.00E+17                   2.25
17089320                      72.27999878                        No MI                             1.00E+17                   3.5
17089324                          80                             No MI                             1.00E+17                   3.75
16714605                      65.59999847                        No MI                             1.00E+17                   2.25
16685698                          80                             No MI                             1.00E+17                   2.25
17057581                          80                             No MI                             1.00E+17                   2.25
17057966                      73.91000366                        No MI                             1.00E+17                   2.25
17059397                          75                             No MI                             1.00E+17                   2.25
17060836                         69.5                            No MI                             1.00E+17                   2.25
17066759                          80                             No MI                             1.00E+17                   2.25
17075751                          80                             No MI                             1.00E+17                   2.25
17033271                      78.68000031                        No MI                             1.00E+17                   2.25
17033446                          80                             No MI                             1.00E+17                   2.25
17034544                          80                             No MI                             1.00E+17                   2.25
17034904                          75                             No MI                             1.00E+17                   2.25
17042553                          80                             No MI                             1.00E+17                   2.25
17042781                      84.98999786                     Republic MIC                         1.00E+17                   2.25
17043836                          80                             No MI                             1.00E+17                   2.25
17052015                          80                             No MI                             1.00E+17                   2.25
17000450                      89.98999786                         PMI                              1.00E+17                   2.25
16665901                          80                             No MI                             1.00E+17                   2.25
17167393                          70                             No MI                             1.00E+17                   2.25
17100410                          80                             No MI                             1.00E+17                   3.5
17100425                          80                             No MI                             1.00E+17                   3.75
17100429                      63.58000183                        No MI                             1.00E+17                  3.375
17100433                          80                             No MI                             1.00E+17                   2.25
17156346                          80                             No MI                             1.00E+17                   2.25
17156403                          80                             No MI                             1.00E+17                  2.875
17156404                      75.47000122                        No MI                             1.00E+17                   3.5
17156408                      76.91999817                        No MI                             1.00E+17                  3.725
17156409                      74.12000275                        No MI                             1.00E+17                   3.5
17156410                      59.09000015                        No MI                             1.00E+17                   2.75
17156412                          75                             No MI                             1.00E+17                  3.125
17156413                          80                             No MI                             1.00E+17                   3.5
17156414                          80                             No MI                             1.00E+17                    3
17156416                      77.26999664                        No MI                             1.00E+17                   3.25
17156417                          80                             No MI                             1.00E+17                   3.5
17156419                      66.66999817                        No MI                             1.00E+17                  3.325
17156423                      79.87000275                        No MI                             1.00E+17                   3.5
17156427                          80                             No MI                             1.00E+17                   3.5
17156430                      73.76999664                        No MI                             1.00E+17                    3
17156433                      73.76999664                        No MI                             1.00E+17                    3
17156434                          80                             No MI                             1.00E+17                   3.75
17156437                          80                             No MI                             1.00E+17                   3.5
17156438                          80                             No MI                             1.00E+17                   3.5
17156445                      76.33999634                        No MI                             1.00E+17                   3.5
17156447                          80                             No MI                             1.00E+17                   3.5
17076059                      79.98999786                        No MI                             1.00E+17                   2.25
17217029                      66.87999725                        No MI                             1.00E+17                  3.375
17217808                          75                             No MI                             1.00E+17                   3.75
17218958                      61.25999832                        No MI                             1.00E+17                  3.375
17219542                          80                             No MI                             1.00E+17                   3.5
17219584                      55.56000137                        No MI                             1.00E+17                   3.5
17219604                          80                             No MI                             1.00E+17                   3.75
17224512                          75                             No MI                             1.00E+17                    3
17226575                          80                             No MI                             1.00E+17                   3.75
17226679                          80                             No MI                             1.00E+17                    3
17231086                          80                             No MI                             1.00E+17                   3.5
17231759                          75                             No MI                             1.00E+17                   3.5
17145988                          80                             No MI                             1.00E+17                   3.5
17146089                      78.80000305                        No MI                             1.00E+17                  3.375
17148478                          80                             No MI                             1.00E+17                    3
17148516                          80                             No MI                             1.00E+17                   2.25
17148604                      77.01000214                        No MI                             1.00E+17                  3.375
17148783                          80                             No MI                             1.00E+17                   3.75
17148819                          80                             No MI                             1.00E+17                   3.75
17151510                      77.93000031                        No MI                             1.00E+17                  3.625
17151548                          75                             No MI                             1.00E+17                   3.75
17151749                          80                             No MI                             1.00E+17                   3.5
17151755                          75                             No MI                             1.00E+17                   3.75
17152890                      79.98999786                        No MI                             1.00E+17                   3.25
17152951                          80                             No MI                             1.00E+17                   3.5
17152975                          80                             No MI                             1.00E+17                   2.25
17153006                      76.51000214                        No MI                             1.00E+17                   2.25
17154606                      73.16000366                        No MI                             1.00E+17                   3.5
17154609                          80                             No MI                             1.00E+17                  3.125
17154649                          80                             No MI                             1.00E+17                   3.5
17154662                          80                             No MI                             1.00E+17                   3.75
17154729                          80                             No MI                             1.00E+17                  3.375
17154739                      72.36000061                        No MI                             1.00E+17                  3.375
17154740                      73.84999847                        No MI                             1.00E+17                   3.5
17154751                      71.26000214                        No MI                             1.00E+17                   3.5
17154759                      75.73999786                        No MI                             1.00E+17                    3
17155811                      65.86000061                        No MI                             1.00E+17                   2.25
17155827                          80                             No MI                             1.00E+17                  3.375
17160254                      79.83999634                        No MI                             1.00E+17                   3.5
17160347                      55.88999939                        No MI                             1.00E+17                   3.5
17160386                          65                             No MI                             1.00E+17                   2.25
17167293                      56.31999969                        No MI                             1.00E+17                   3.75
17167316                          80                             No MI                             1.00E+17                  3.375
17168981                          75                             No MI                             1.00E+17                   3.25
17169014                      75.65000153                        No MI                             1.00E+17                  3.375
17169040                          60                             No MI                             1.00E+17                   2.25
17169184                      48.38000107                        No MI                             1.00E+17                   3.75
17169212                          80                             No MI                             1.00E+17                  2.875
17171352                          80                             No MI                             1.00E+17                   3.25
17171401                          75                             No MI                             1.00E+17                  2.875
17171439                          80                             No MI                             1.00E+17                   3.5
17171673                          80                             No MI                             1.00E+17                   3.75
17171687                          80                             No MI                             1.00E+17                  3.375
17172545                          75                             No MI                             1.00E+17                    3
17172636                      55.56000137                        No MI                             1.00E+17                   2.25
17172671                          80                             No MI                             1.00E+17                   2.25
17172759                          80                             No MI                             1.00E+17                   3.5
17175451                         67.75                           No MI                             1.00E+17                  3.125
17175515                      78.79000092                        No MI                             1.00E+17                   3.5
17175537                          65                             No MI                             1.00E+17                   3.75
17175586                          80                             No MI                             1.00E+17                   3.5
17180366                          80                             No MI                             1.00E+17                   3.5
17181954                          80                             No MI                             1.00E+17                   3.5
17181983                          80                             No MI                             1.00E+17                   3.5
17181986                          80                             No MI                             1.00E+17                   3.5
17182000                          70                             No MI                             1.00E+17                   3.5
17182030                          80                             No MI                             1.00E+17                   3.75
17182719                          80                             No MI                             1.00E+17                   3.5
17182748                          80                             No MI                             1.00E+17                  2.875
17182790                      58.95999908                        No MI                             1.00E+17                   2.9
17201875                          80                             No MI                             1.00E+17                   3.5
17202219                          75                             No MI                             1.00E+17                   3.75
17206106                          80                             No MI                             1.00E+17                   3.25
17207421                          80                             No MI                             1.00E+17                   3.5
17208191                          80                             No MI                             1.00E+17                    3
17208226                          80                             No MI                             1.00E+17                  3.375
17208230                          80                             No MI                             1.00E+17                   3.25
17208317                      77.58999634                        No MI                             1.00E+17                   3.5
17208323                          80                             No MI                             1.00E+17                   3.25
17208324                      79.97000122                        No MI                             1.00E+17                   3.25
17214312                      79.30999756                        No MI                             1.00E+17                  2.625
17214387                      78.94999695                        No MI                             1.00E+17                   2.25
17215068                          80                             No MI                             1.00E+17                    3
17215077                          80                             No MI                             1.00E+17                   3.5
17130671                      74.91999817                        No MI                             1.00E+17                   3.75
17130995                      69.97000122                        No MI                             1.00E+17                   3.75
17131011                          80                             No MI                             1.00E+17                   3.5
17131040                          80                             No MI                             1.00E+17                   3.75
17132958                      56.52000046                        No MI                             1.00E+17                  3.375
17132980                      69.08999634                        No MI                             1.00E+17                   3.5
17133018                          75                             No MI                             1.00E+17                   3.75
17133236                      45.45000076                        No MI                             1.00E+17                   3.75
17133271                      68.62999725                        No MI                             1.00E+17                   3.5
17133278                      79.87000275                        No MI                             1.00E+17                   3.75
17133304                          75                             No MI                             1.00E+17                   3.75
17245791                          58                             No MI                             1.00E+17                   2.25
17245802                      78.73999786                        No MI                             1.00E+17                  3.625
17245811                          60                             No MI                             1.00E+17                   3.75
17245842                          80                             No MI                             1.00E+17                   2.25
17245888                      30.67000008                        No MI                             1.00E+17                   2.25
17245908                          80                             No MI                             1.00E+17                  3.375
17246602                          80                             No MI                             1.00E+17                   2.25
17246617                      57.40000153                        No MI                             1.00E+17                   3.5
17246619                          80                             No MI                             1.00E+17                   3.5
17246622                      59.72999954                        No MI                             1.00E+17                   3.5
17246624                      76.94000244                        No MI                             1.00E+17                   3.5
17246625                          80                             No MI                             1.00E+17                   3.25
17246685                          80                             No MI                             1.00E+17                   2.25
17246702                      69.62999725                        No MI                             1.00E+17                   2.25
17246717                          80                             No MI                             1.00E+17                   3.75
17247484                          80                             No MI                             1.00E+17                   3.5
17202696                      76.81999969                        No MI                             1.00E+17                   3.5
17202718                      56.29999924                        No MI                             1.00E+17                   3.5
17202738                          80                             No MI                             1.00E+17                   2.25
17203628                      74.93000031                        No MI                             1.00E+17                   3.5
17203698                          80                             No MI                             1.00E+17                    3
17205737                          80                             No MI                             1.00E+17                   3.5
17205781                          80                             No MI                             1.00E+17                  3.625
17205788                      79.18000031                        No MI                             1.00E+17                   3.5
17205711                      64.72000122                        No MI                             1.00E+17                   2.25
17205809                          80                             No MI                             1.00E+17                   3.75
17205828                          70                             No MI                             1.00E+17                   2.25
17205841                      42.54999924                        No MI                             1.00E+17                   3.5
17207044                          80                             No MI                             1.00E+17                   3.5
17206974                          75                             No MI                             1.00E+17                   3.75
17207142                          75                             No MI                             1.00E+17                   3.75
17207146                          80                             No MI                             1.00E+17                   3.5
17207740                          70                             No MI                             1.00E+17                   3.75
17207861                      79.63999939                        No MI                             1.00E+17                   3.25
17207894                          80                             No MI                             1.00E+17                   2.25
17207905                          80                             No MI                             1.00E+17                   3.75
17207763                      75.76999664                        No MI                             1.00E+17                   3.75
17213922                          70                             No MI                             1.00E+17                   2.25
17214084                          80                             No MI                             1.00E+17                   2.25
17214085                          75                             No MI                             1.00E+17                   3.75
17214759                          75                             No MI                             1.00E+17                   3.75
17214773                          80                             No MI                             1.00E+17                   2.25
17214819                      78.81999969                        No MI                             1.00E+17                   2.25
17215286                      62.88999939                        No MI                             1.00E+17                   2.25
17215497                          80                             No MI                             1.00E+17                   2.25
17215229                      36.65000153                        No MI                             1.01E+17                   2.25
17215562                          80                             No MI                             1.00E+17                   3.5
17215581                          80                             No MI                             1.00E+17                   2.25
17215248                          80                             No MI                             1.00E+17                   2.25
17215645                          80                             No MI                             1.00E+17                  3.125
17215646                          80                             No MI                             1.00E+17                   3.75
17216641                          80                             No MI                             1.00E+17                   2.25
17216790                          80                             No MI                             1.00E+17                   2.25
17218507                          80                             No MI                             1.00E+17                   3.5
17218537                          75                             No MI                             1.00E+17                    3
17218598                      78.80999756                        No MI                             1.00E+17                   2.25
17218599                          75                             No MI                             1.00E+17                    3
17219136                          80                             No MI                             1.00E+17                  3.125
17219161                      78.12999725                        No MI                             1.00E+17                   3.75
17219168                      52.59000015                        No MI                             1.00E+17                   2.25
17219179                      46.09999847                        No MI                             1.00E+17                   2.25
17219191                          80                             No MI                             1.00E+17                   2.25
17219246                      74.34999847                        No MI                             1.00E+17                   2.25
17219097                          80                             No MI                             1.00E+17                   3.5
17221482                          80                             No MI                             1.00E+17                   3.5
17221508                          80                             No MI                             1.00E+17                   2.25
17221546                          80                             No MI                             1.00E+17                   3.25
17221568                      77.26999664                        No MI                             1.00E+17                   3.25
17224128                          80                             No MI                             1.00E+17                   3.25
17224151                      79.22000122                        No MI                             1.00E+17                   3.75
17224180                          80                             No MI                             1.00E+17                   3.5
17224023                      79.87000275                        No MI                             1.00E+17                   3.5
17224228                          80                             No MI                             1.00E+17                   3.75
17226401                          80                             No MI                             1.00E+17                   3.5
17226445                      54.61999893                        No MI                             1.00E+17                   2.25
17226558                      74.13999939                        No MI                             1.00E+17                   3.75
17226563                      77.94999695                        No MI                             1.00E+17                   3.75
17228673                          80                             No MI                             1.00E+17                  2.875
17229583                          80                             No MI                             1.00E+17                   3.75
17229600                      79.90000153                        No MI                             1.00E+17                   2.25
17229614                      77.83999634                        No MI                             1.00E+17                   2.25
17229618                          80                             No MI                             1.00E+17                   2.25
17230540                      63.11999893                        No MI                             1.00E+17                   2.25
17231475                          80                             No MI                             1.00E+17                   3.75
17233923                      35.95999908                        No MI                             1.00E+17                   2.25
17233952                          80                             No MI                             1.00E+17                   2.25
17234012                      74.94999695                        No MI                             1.00E+17                   2.25
17242778                          75                             No MI                             1.00E+17                   2.25
17242810                          80                             No MI                             1.00E+17                   2.25
17242819                      74.62999725                        No MI                             1.00E+17                   3.5
17242854                          70                             No MI                             1.00E+17                   2.25
17242895                          80                             No MI                             1.00E+17                   3.75
17242925                          80                             No MI                             1.00E+17                   3.5
17244018                          80                             No MI                             1.00E+17                   2.25
17244030                          75                             No MI                             1.00E+17                   3.5
17244108                          80                             No MI                             1.00E+17                   2.25
17244434                          80                             No MI                             1.00E+17                   3.5
17244534                          75                             No MI                             1.00E+17                   2.25
17245755                      79.20999908                        No MI                             1.00E+17                   3.75
17245769                      69.69000244                        No MI                             1.00E+17                   2.25
17245776                      50.50999832                        No MI                             1.00E+17                   2.25
17170633                          75                             No MI                             1.00E+17                   3.5
17172196                      46.63999939                        No MI                             1.00E+17                   3.5
17172197                      43.27000046                        No MI                             1.00E+17                   3.5
17172233                          80                             No MI                             1.00E+17                  3.625
17172182                          80                             No MI                             1.00E+17                   2.25
17172291                      65.87999725                        No MI                             1.00E+17                   3.5
17175171                      66.26999664                        No MI                             1.00E+17                   3.25
17175215                          80                             No MI                             1.00E+17                   3.5
17178405                          80                             No MI                             1.00E+17                   2.25
17178431                      65.65000153                        No MI                             1.00E+17                   3.5
17181678                          80                             No MI                             1.00E+17                   3.5
17182391                          75                             No MI                             1.00E+17                   3.5
17182362                          70                             No MI                             1.00E+17                   2.25
17182342                      54.95000076                        No MI                             1.00E+17                  3.375
17182475                      66.66999817                        No MI                             1.00E+17                  3.375
17200631                      72.86000061                        No MI                             1.00E+17                   3.5
17200741                          80                             No MI                             1.00E+17                  3.625
17201545                          80                             No MI                             1.00E+17                   3.5
17201553                      49.08000183                        No MI                             1.00E+17                   2.25
17159853                      46.93999863                        No MI                             1.00E+17                   2.25
17159908                          80                             No MI                             1.00E+17                   2.25
17166497                      42.25999832                        No MI                             1.00E+17                   3.5
17168522                          80                             No MI                             1.00E+17                   3.75
17013889                      54.88999939                        No MI                             1.00E+17                   3.75
17112893                          80                             No MI                             1.00E+17                   3.75
17113021                          80                             No MI                             1.00E+17                   3.75
16996709                          65                             No MI                             1.00E+17                   3.85
17172648                          80                             No MI                             1.00E+17                   2.25
17066689                          80                             No MI                             1.00E+17                   2.25
17011027                      75.43000031                        No MI                             1.00E+17                   2.25
17246756                          80                             No MI                             1.00E+17                   2.25
17221433                          80                             No MI                             1.00E+17                   2.25
17130997                          80                             No MI                             1.00E+17                   2.25
16851064                          80                             No MI                             1.00E+17                   2.25
17113394                          80                             No MI                             1.00E+17                   2.25
17113680                          80                             No MI                             1.00E+17                   2.25
17113722                          80                             No MI                             1.00E+17                   2.25
17113727                      72.56999969                        No MI                             1.00E+17                   2.25
16714119                      61.86000061                        No MI                             1.00E+17                   2.25
16706595                          80                             No MI                             1.00E+17                   2.75
17264487                          75                             No MI                             1.00E+17                   2.25
17256777                      74.44000244                        No MI                             1.00E+17                   2.25
17256797                          80                             No MI                             1.00E+17                   2.25
17256788                          80                             No MI                             1.00E+17                   2.25
17256802                      71.11000061                        No MI                             1.00E+17                   2.25
17264496                          95                      Mortgage Guaranty In                     1.00E+17                   2.25
17256737                          95                      Mortgage Guaranty In                     1.00E+17                   2.25
17256820                      74.47000122                        No MI                             1.00E+17                   2.25
17256817                          80                             No MI                             1.00E+17                   2.25
17256834                          80                             No MI                             1.00E+17                   2.25
17256819                          80                             No MI                             1.00E+17                   2.25
17256810                      79.98999786                        No MI                             1.00E+17                   2.25
17264495                          80                             No MI                             1.00E+17                   2.25
17256773                          80                             No MI                             1.00E+17                   2.25
17256783                          80                             No MI                             1.00E+17                   2.25
17264489                          80                             No MI                             1.00E+17                   2.25
17264479                      72.12000275                        No MI                             1.00E+17                   2.25
17256800                      45.04999924                        No MI                             1.00E+17                   2.25
17256744                          79                             No MI                             1.00E+17                   2.25
17264481                      74.08999634                        No MI                             1.00E+17                   2.25
17264482                      55.33000183                        No MI                             1.00E+17                   2.25
17264486                      68.55000305                        No MI                             1.00E+17                   2.25
17255645                          80                             No MI                             1.00E+17                   2.25
17256763                      60.68999863                        No MI                             1.00E+17                   2.25
17255634                      79.98999786                        No MI                             1.00E+17                   2.25
17256740                      64.29000092                        No MI                             1.00E+17                   2.25
17256798                      76.26999664                        No MI                             1.00E+17                   2.25
17255618                          80                             No MI                             1.00E+17                   2.25
17255644                      79.41000366                        No MI                             1.00E+17                   2.25
17255646                      72.86000061                        No MI                             1.00E+17                   2.25
17256732                      79.81999969                        No MI                             1.00E+17                   2.25
17255627                      79.66999817                        No MI                             1.00E+17                   2.25
17255631                      85.08999634                 Mortgage Guaranty In                     1.00E+17                   2.25
17256780                      70.18000031                        No MI                             1.00E+17                   2.25
17255640                      54.59000015                        No MI                             1.00E+17                   2.25
17256775                      78.58999634                        No MI                             1.00E+17                   2.25
17255607                          80                             No MI                             1.00E+17                   2.25
17255620                      79.61000061                        No MI                             1.00E+17                   2.25
17255613                          80                             No MI                             1.00E+17                   2.25
17256790                          80                             No MI                             1.00E+17                   2.25
17256758                      51.63999939                        No MI                             1.00E+17                   2.25
17255615                          80                             No MI                             1.00E+17                   2.25
17255608                          80                             No MI                             1.00E+17                   2.25
17255603                          72                             No MI                             1.00E+17                   2.25
17255632                          80                             No MI                             1.00E+17                   2.25
17255637                      74.79000092                        No MI                             1.00E+17                   2.25
17175668                      79.98999786                        No MI                             1.00E+17                   2.25
17255599                      46.86000061                        No MI                             1.00E+17                   2.25
17255617                      55.65000153                        No MI                             1.00E+17                   2.25
17255628                      61.97000122                        No MI                             1.00E+17                   2.25
17255610                      77.70999908                        No MI                             1.00E+17                   2.25
17255605                      64.29000092                        No MI                             1.00E+17                   2.25
17255641                         72.25                           No MI                             1.00E+17                   2.25
17255621                      79.47000122                        No MI                             1.00E+17                   2.25
17255624                      66.41999817                        No MI                             1.00E+17                   2.25
17255619                      53.36000061                        No MI                             1.00E+17                   2.25
17255626                      76.43000031                        No MI                             1.00E+17                   2.25
17255597                          80                             No MI                             1.00E+17                   2.25
16791362                      70.36000061                        No MI                             1.00E+17                   2.25
16825857                      78.76999664                        No MI                             1.00E+17                   2.25
16965795                      56.59999847                        No MI                             1.00E+17                   2.25
17052684                          80                             No MI                             1.00E+17                   2.25
17228059                          80                             No MI                             1.00E+17                   2.75
17228127                          80                             No MI                             1.00E+17                   2.75
16810735                      74.12000275                        No MI                             1.00E+17                   3.45
16828257                          75                             No MI                             1.00E+17                   2.25
17256718                          80                             No MI                             1.00E+17                  3.125
17120279                          65                             No MI                             1.00E+17                  3.625
17028133                          80                             No MI                             1.00E+17                   3.5
17028129                          80                             No MI                             1.00E+17                   3.45
17058638                          60                             No MI                             1.00E+17                   3.5
17204000                      78.68000031                        No MI                             1.00E+17                   2.25
17182088                          80                             No MI                             1.00E+17                   2.25
17182760                          80                             No MI                             1.00E+17                   2.75
17182771                          70                             No MI                             1.00E+17                   2.25
17182812                      67.12999725                        No MI                             1.00E+17                   2.25
17182819                      50.52000046                        No MI                             1.00E+17                   2.25
17182827                          80                             No MI                             1.00E+17                   2.25
17182831                          80                             No MI                             1.00E+17                   2.25
17182840                          80                             No MI                             1.00E+17                   2.25
17182849                          80                             No MI                             1.00E+17                   2.25
17200954                      72.45999908                        No MI                             1.00E+17                   2.25
17201803                          70                             No MI                             1.00E+17                   2.25
17201813                      79.90000153                        No MI                             1.00E+17                   2.25
17201823                      66.44000244                        No MI                             1.00E+17                   2.75
17201840                          80                             No MI                             1.00E+17                   2.25
17201845                      61.18999863                        No MI                             1.00E+17                   2.25
17201849                          80                             No MI                             1.00E+17                   2.25
17201856                      79.98999786                        No MI                             1.00E+17                   2.25
17201857                      69.30999756                        No MI                             1.00E+17                   2.25
17202205                          80                             No MI                             1.00E+17                   2.25
17202249                          70                             No MI                             1.00E+17                   2.25
17202259                      73.27999878                        No MI                             1.00E+17                   2.25
17203876                          80                             No MI                             1.00E+17                   2.25
17155880                          80                             No MI                             1.00E+17                   2.25
17155881                          65                             No MI                             1.00E+17                   2.25
17171537                      54.47999954                        No MI                             1.00E+17                   2.25
17160233                          78                             No MI                             1.00E+17                   2.25
17160234                          80                             No MI                             1.00E+17                   2.25
17160238                          80                             No MI                             1.00E+17                   2.25
17160272                      78.91999817                        No MI                             1.00E+17                   2.75
17160281                          80                             No MI                             1.00E+17                   2.25
17160320                      72.19999695                        No MI                             1.00E+17                   2.25
17160336                      55.40999985                        No MI                             1.00E+17                   2.25
17171594                          80                             No MI                             1.00E+17                   2.25
17171626                          80                             No MI                             1.00E+17                   2.25
17160363                          80                             No MI                             1.00E+17                   2.25
17160365                          80                             No MI                             1.00E+17                   2.25
17160380                      58.33000183                        No MI                             1.00E+17                   2.25
17171678                          75                             No MI                             1.00E+17                   2.25
17172541                          80                             No MI                             1.00E+17                   2.25
17172628                          75                             No MI                             1.00E+17                   2.25
17172661                      56.13999939                        No MI                             1.00E+17                   2.25
17172745                          70                             No MI                             1.00E+17                   2.25
17167159                          80                             No MI                             1.00E+17                   2.25
17167162                      75.33000183                        No MI                             1.00E+17                   2.25
17167239                          80                             No MI                             1.00E+17                   2.25
17167240                      61.24000168                        No MI                             1.00E+17                   2.25
17167244                          80                             No MI                             1.00E+17                   2.25
17167271                      54.31000137                        No MI                             1.00E+17                   2.25
17167279                      78.08999634                        No MI                             1.00E+17                   2.25
17167296                          70                             No MI                             1.00E+17                   2.25
17167306                      78.44000244                        No MI                             1.00E+17                   2.25
17167314                      62.83000183                        No MI                             1.00E+17                   2.25
17167327                          80                             No MI                             1.00E+17                   2.75
17175480                      41.70000076                        No MI                             1.00E+17                   2.25
17175482                          80                             No MI                             1.00E+17                   2.25
17175504                          80                             No MI                             1.00E+17                   2.25
17175564                          80                             No MI                             1.00E+17                   2.25
17175566                      79.77999878                        No MI                             1.00E+17                   2.25
17175569                      71.94999695                        No MI                             1.00E+17                   2.25
17175570                          80                             No MI                             1.00E+17                   2.25
17167329                          75                             No MI                             1.00E+17                   2.25
17167332                          65                             No MI                             1.00E+17                   2.25
17167343                          80                             No MI                             1.00E+17                   2.25
17167365                          80                             No MI                             1.00E+17                   2.25
17167367                      60.77999878                        No MI                             1.00E+17                   2.25
17167394                      79.51999664                        No MI                             1.00E+17                   2.25
17168972                          80                             No MI                             1.00E+17                   2.25
17168980                      79.97000122                        No MI                             1.00E+17                   2.25
17169020                          80                             No MI                             1.00E+17                   2.25
17169028                          80                             No MI                             1.00E+17                   2.25
17169034                          80                             No MI                             1.00E+17                   2.25
17169039                      77.66999817                        No MI                             1.00E+17                   2.25
17169053                      66.05999756                        No MI                             1.00E+17                   2.25
17169057                      38.02999878                        No MI                             1.00E+17                   2.25
17169063                          80                             No MI                             1.00E+17                   2.25
17169070                      74.12000275                        No MI                             1.00E+17                   2.25
17175582                      54.79000092                        No MI                             1.00E+17                   2.25
17175597                      22.88999939                        No MI                             1.00E+17                   2.25
17175618                          80                             No MI                             1.00E+17                   2.25
17180365                          80                             No MI                             1.00E+17                   2.25
17180374                          80                             No MI                             1.00E+17                   2.25
17169096                         79.75                           No MI                             1.00E+17                   2.25
17169097                      79.98999786                        No MI                             1.00E+17                   2.25
17169156                          70                             No MI                             1.00E+17                   2.25
17169205                          80                             No MI                             1.00E+17                   2.75
17169241                      59.31999969                        No MI                             1.00E+17                   2.75
17180396                      77.77999878                        No MI                             1.00E+17                   2.25
17152993                          80                             No MI                             1.00E+17                   2.25
17152994                         61.5                            No MI                             1.00E+17                   2.25
17153007                          70                             No MI                             1.00E+17                   2.25
17153009                      59.29999924                        No MI                             1.00E+17                   2.25
17153010                      63.11000061                        No MI                             1.00E+17                   2.25
17153012                      75.44999695                        No MI                             1.00E+17                   2.25
17153016                      72.01999664                        No MI                             1.00E+17                   2.25
17153018                          80                             No MI                             1.00E+17                   2.25
17153019                      71.43000031                        No MI                             1.00E+17                   2.25
17153023                          80                             No MI                             1.00E+17                   2.25
17153034                      72.91999817                        No MI                             1.00E+17                   2.25
17153036                      64.29000092                        No MI                             1.00E+17                   2.25
17153070                          75                             No MI                             1.00E+17                   2.25
17154578                          80                             No MI                             1.00E+17                   2.25
17154591                          80                             No MI                             1.00E+17                   2.25
17154594                          80                             No MI                             1.00E+17                   2.25
17154677                      79.91000366                        No MI                             1.00E+17                   2.25
17154743                      69.83000183                        No MI                             1.00E+17                   2.25
17154744                         61.5                            No MI                             1.00E+17                   2.25
17152812                      53.00999832                        No MI                             1.00E+17                   2.25
17152819                          80                             No MI                             1.00E+17                   2.25
17152829                          80                             No MI                             1.00E+17                   2.25
17152832                          80                             No MI                             1.00E+17                   2.25
17155820                      44.79000092                        No MI                             1.00E+17                   2.25
17155823                          80                             No MI                             1.00E+17                   2.25
17155840                      71.36000061                        No MI                             1.00E+17                   2.25
17152849                          80                             No MI                             1.00E+17                   2.25
17152867                      44.18999863                        No MI                             1.00E+17                   2.25
17152889                          80                             No MI                             1.00E+17                   2.25
17151587                          80                             No MI                             1.00E+17                   2.25
17151599                          80                             No MI                             1.00E+17                   2.25
17151615                      69.40000153                        No MI                             1.00E+17                   2.25
17151624                          75                             No MI                             1.00E+17                   2.25
17151523                          80                             No MI                             1.00E+17                   2.25
17151539                          45                             No MI                             1.00E+17                   2.25
17146123                          80                             No MI                             1.00E+17                   2.25
17146128                          80                             No MI                             1.00E+17                   2.25
17146223                          65                             No MI                             1.00E+17                   2.25
17146238                      40.56999969                        No MI                             1.00E+17                   2.25
17148471                          80                             No MI                             1.00E+17                   2.25
17148482                      78.20999908                        No MI                             1.00E+17                   2.25
17148521                          80                             No MI                             1.00E+17                   2.25
17148588                      71.20999908                        No MI                             1.00E+17                   2.25
17148621                          80                             No MI                             1.00E+17                   2.25
17148634                          80                             No MI                             1.00E+17                   2.25
17148675                          80                             No MI                             1.00E+17                   2.25
17148706                      68.38999939                        No MI                             1.00E+17                   2.25
17148721                          80                             No MI                             1.00E+17                   2.25
17148874                          80                             No MI                             1.00E+17                   2.25
17148898                          80                             No MI                             1.00E+17                   2.25
17148963                          77                             No MI                             1.00E+17                   2.25
17133011                          80                             No MI                             1.00E+17                   2.25
17133022                      64.23000336                        No MI                             1.00E+17                   2.75
17133025                          80                             No MI                             1.00E+17                   2.25
17133056                      66.66999817                        No MI                             1.00E+17                   2.25
17133065                          80                             No MI                             1.00E+17                   2.25
17133068                      56.25999832                        No MI                             1.00E+17                   2.25
17133071                      78.66000366                        No MI                             1.00E+17                   2.25
17133080                      66.66999817                        No MI                             1.00E+17                   2.75
17146048                      56.70999908                        No MI                             1.00E+17                   2.25
17146065                          80                             No MI                             1.00E+17                   2.25
17146074                      73.91000366                        No MI                             1.00E+17                   2.25
17146076                          80                             No MI                             1.00E+17                   2.25
17146100                      42.31000137                        No MI                             1.00E+17                   2.25
17133092                      79.62000275                        No MI                             1.00E+17                   2.25
17133097                      52.97000122                        No MI                             1.00E+17                   2.25
17133100                          80                             No MI                             1.00E+17                   2.25
17133101                      52.20999908                        No MI                             1.00E+17                   2.25
17133113                      63.38999939                        No MI                             1.00E+17                   2.25
17133234                         47.75                           No MI                             1.00E+17                   2.25
17133260                      42.97999954                        No MI                             1.00E+17                   2.25
17133291                          80                             No MI                             1.00E+17                   2.25
17133327                          80                             No MI                             1.00E+17                   2.25
17128860                      71.76999664                        No MI                             1.00E+17                   2.25
17128862                          80                             No MI                             1.00E+17                   2.25
17128868                      75.30999756                        No MI                             1.00E+17                   2.25
17130536                          80                             No MI                             1.00E+17                   2.25
17130552                      76.91999817                        No MI                             1.00E+17                   2.25
17130559                      77.41000366                        No MI                             1.00E+17                   2.25
17130579                          80                             No MI                             1.00E+17                   2.25
17130585                      79.98999786                        No MI                             1.00E+17                   2.25
17130593                          70                             No MI                             1.00E+17                   2.25
17130599                          80                             No MI                             1.00E+17                   2.25
17130607                          80                             No MI                             1.00E+17                   2.25
17130622                      63.13000107                        No MI                             1.00E+17                   2.25
17130648                          80                             No MI                             1.00E+17                   2.25
17130652                      77.83999634                        No MI                             1.00E+17                   2.25
17130739                      76.47000122                        No MI                             1.00E+17                   2.25
17130740                          80                             No MI                             1.00E+17                   2.25
17130743                          80                             No MI                             1.00E+17                   2.25
17130754                          80                             No MI                             1.00E+17                   2.25
17130768                      47.38999939                        No MI                             1.00E+17                   2.25
17130828                      73.59999847                        No MI                             1.00E+17                   2.25
17130855                          80                             No MI                             1.00E+17                   2.25
17130872                          80                             No MI                             1.00E+17                   2.25
17130898                          80                             No MI                             1.00E+17                   2.25
17130910                          80                             No MI                             1.00E+17                   2.25
17130915                      56.20000076                        No MI                             1.00E+17                   2.25
17130920                          80                             No MI                             1.00E+17                   2.25
17130923                      63.59000015                        No MI                             1.00E+17                   2.25
17130930                      55.06000137                        No MI                             1.00E+17                   2.25
17130976                      76.47000122                        No MI                             1.00E+17                   2.25
17130981                      76.23000336                        No MI                             1.00E+17                   2.25
17131004                          75                             No MI                             1.00E+17                   2.25
17131007                          80                             No MI                             1.00E+17                   2.25
17131010                      54.90000153                        No MI                             1.00E+17                   2.25
17131056                          80                             No MI                             1.00E+17                   2.25
17131060                          80                             No MI                             1.00E+17                   2.25
17131104                          80                             No MI                             1.00E+17                   2.25
17132975                          75                             No MI                             1.00E+17                   2.25
17247493                      65.79000092                        No MI                             1.00E+17                  3.375
17247499                      63.45999908                        No MI                             1.00E+17                   3.75
17247564                          80                             No MI                             1.00E+17                   2.25
17247581                      78.51000214                        No MI                             1.00E+17                   2.25
17247603                          80                             No MI                             1.00E+17                   2.25
17247619                          80                             No MI                             1.00E+17                  3.625
17247646                      66.16999817                        No MI                             1.00E+17                   2.25
17247658                          80                             No MI                             1.00E+17                   2.25
17247661                          80                             No MI                             1.00E+17                   2.25
17247681                      77.38999939                        No MI                             1.00E+17                   3.75
17248409                      44.34999847                        No MI                             1.00E+17                   2.25
17248414                      35.68000031                        No MI                             1.00E+17                   2.25
17249984                          80                             No MI                             1.00E+17                  3.125
17249995                          80                             No MI                             1.00E+17                    3
17250004                          80                             No MI                             1.00E+17                   2.25
17251436                          80                             No MI                             1.00E+17                   2.25
17251485                      55.16999817                        No MI                             1.00E+17                  3.625
17251502                      73.80999756                        No MI                             1.00E+17                   3.75
17252619                      71.79000092                        No MI                             1.00E+17                   2.25
17255251                          75                             No MI                             1.00E+17                   2.25
17255964                          80                             No MI                             1.00E+17                   3.75
17256035                          80                             No MI                             1.00E+17                   2.25
17256914                          80                             No MI                             1.00E+17                   3.5
17245809                          75                             No MI                             1.00E+17                   3.5
17245813                          80                             No MI                             1.00E+17                   2.25
17245835                          75                             No MI                             1.00E+17                   3.75
17245840                      79.16000366                        No MI                             1.00E+17                   2.25
17245846                          80                             No MI                             1.00E+17                   3.25
17245851                          80                             No MI                             1.00E+17                   2.25
17245885                      78.94000244                        No MI                             1.00E+17                   2.25
17246585                      39.38999939                        No MI                             1.00E+17                   2.25
17246688                      72.94999695                        No MI                             1.00E+17                   2.25
17246733                          80                             No MI                             1.00E+17                   3.75
17246747                          79                             No MI                             1.00E+17                   2.25
17247468                          80                             No MI                             1.00E+17                   3.75
17247479                      78.73999786                        No MI                             1.00E+17                   3.25
17224212                          80                             No MI                             1.00E+17                   2.25
17224234                          80                             No MI                             1.00E+17                   2.25
17226431                          65                             No MI                             1.00E+17                   2.25
17226440                          80                             No MI                             1.00E+17                   2.25
17226466                          80                             No MI                             1.00E+17                   2.25
17231351                          75                             No MI                             1.00E+17                  3.125
17226476                          75                             No MI                             1.00E+17                   2.25
17226482                          80                             No MI                             1.00E+17                   3.75
17231412                          80                             No MI                             1.00E+17                   2.25
17231429                      76.81999969                        No MI                             1.00E+17                   2.25
17231434                      77.01000214                        No MI                             1.00E+17                   2.25
17231460                          75                             No MI                             1.00E+17                   3.75
17231470                          80                             No MI                             1.00E+17                  3.625
17233930                      29.48999977                        No MI                             1.00E+17                   2.25
17233961                          80                             No MI                             1.00E+17                   2.25
17233967                      53.18000031                        No MI                             1.00E+17                   2.25
17234032                      69.73000336                        No MI                             1.00E+17                   2.25
17233869                          80                             No MI                             1.00E+17                   3.75
17228597                          40                             No MI                             1.00E+17                  2.875
17242804                      63.65000153                        No MI                             1.00E+17                   2.25
17242813                          80                             No MI                             1.00E+17                   3.5
17242818                          80                             No MI                             1.00E+17                   2.25
17242827                          80                             No MI                             1.00E+17                   2.25
17242830                      77.69999695                        No MI                             1.00E+17                   2.25
17228616                          80                             No MI                             1.00E+17                  3.375
17228649                          80                             No MI                             1.00E+17                   2.25
17228663                      71.43000031                        No MI                             1.00E+17                   2.25
17228697                      54.24000168                        No MI                             1.00E+17                   3.25
17229452                      71.94000244                        No MI                             1.00E+17                   3.75
17229508                          80                             No MI                             1.00E+17                   3.75
17229513                          70                             No MI                             1.00E+17                   2.25
17229514                          80                             No MI                             1.00E+17                  3.625
17242890                          75                             No MI                             1.00E+17                   2.25
17242903                          80                             No MI                             1.00E+17                   2.25
17242908                      74.06999969                        No MI                             1.00E+17                   3.75
17242909                          80                             No MI                             1.00E+17                   2.75
17243963                          80                             No MI                             1.00E+17                   2.25
17243968                          80                             No MI                             1.00E+17                   2.25
17244050                          80                             No MI                             1.00E+17                   3.75
17229541                      66.62000275                        No MI                             1.00E+17                   3.75
17229549                          75                             No MI                             1.00E+17                   3.5
17229566                          80                             No MI                             1.00E+17                   2.25
17229936                          75                             No MI                             1.00E+17                   2.25
17229957                          80                             No MI                             1.00E+17                   2.25
17229905                      70.51000214                        No MI                             1.00E+17                   2.25
17229979                          80                             No MI                             1.00E+17                   2.25
17229982                      33.49000168                        No MI                             1.00E+17                   2.25
17229996                          80                             No MI                             1.00E+17                   3.75
17230003                          80                             No MI                             1.00E+17                   2.25
17244070                          80                             No MI                             1.00E+17                  3.125
17244408                      79.05999756                        No MI                             1.00E+17                   2.25
17244475                          80                             No MI                             1.00E+17                   2.25
17244491                          80                             No MI                             1.00E+17                  3.375
17244333                          80                             No MI                             1.00E+17                   2.25
17230014                          80                             No MI                             1.00E+17                   2.25
17230029                          75                             No MI                             1.00E+17                   2.25
17230055                      58.13999939                        No MI                             1.00E+17                   2.25
17230535                          80                             No MI                             1.00E+17                   2.25
17230561                          80                             No MI                             1.00E+17                   2.25
17230576                      76.72000122                        No MI                             1.00E+17                    3
17230598                      74.81999969                        No MI                             1.00E+17                   3.5
17230603                          70                             No MI                             1.00E+17                   2.25
17230623                          80                             No MI                             1.00E+17                   3.5
17224152                          80                             No MI                             1.00E+17                   2.25
17224200                          80                             No MI                             1.00E+17                   2.25
17221592                         59.75                           No MI                             1.00E+17                  3.625
17221598                      79.98999786                        No MI                             1.00E+17                   2.25
17224103                      70.51000214                        No MI                             1.00E+17                   2.25
17224111                      79.70999908                        No MI                             1.00E+17                   2.25
17224112                      61.88000107                        No MI                             1.00E+17                   2.25
17224140                      56.97999954                        No MI                             1.00E+17                   3.75
17221512                          80                             No MI                             1.00E+17                   2.25
17221529                          44                             No MI                             1.00E+17                   2.25
17221535                          80                             No MI                             1.00E+17                   2.25
17221549                          80                             No MI                             1.00E+17                   2.25
17221560                          80                             No MI                             1.00E+17                   2.25
17221561                          70                             No MI                             1.00E+17                   3.5
17218601                      68.36000061                        No MI                             1.00E+17                   3.5
17218390                          80                             No MI                             1.00E+17                   3.75
17219172                          80                             No MI                             1.00E+17                   2.25
17219202                          70                             No MI                             1.00E+17                   2.25
17219222                         79.75                           No MI                             1.00E+17                  3.375
17219260                          80                             No MI                             1.00E+17                   2.25
17219263                          80                             No MI                             1.00E+17                   2.25
17221500                          65                             No MI                             1.00E+17                   2.25
17221502                      79.26999664                        No MI                             1.00E+17                   2.25
17221503                          80                             No MI                             1.00E+17                  3.125
17204160                          80                             No MI                             1.00E+17                   2.25
17204163                      70.70999908                        No MI                             1.00E+17                   3.5
17204179                      53.84999847                        No MI                             1.00E+17                   3.5
17204192                      59.09000015                        No MI                             1.00E+17                   2.25
17204196                      79.55000305                        No MI                             1.00E+17                   3.5
17204209                      78.43000031                        No MI                             1.00E+17                   3.5
17204212                      59.79000092                        No MI                             1.00E+17                  3.375
17204220                          80                             No MI                             1.00E+17                   2.25
17215512                          70                             No MI                             1.00E+17                   2.25
17215514                          80                             No MI                             1.00E+17                   2.25
17215521                      74.65000153                        No MI                             1.00E+17                   2.25
17215524                      73.40000153                        No MI                             1.00E+17                   2.25
17215548                          80                             No MI                             1.00E+17                   2.25
17215551                      61.81999969                        No MI                             1.00E+17                   3.5
17215555                          80                             No MI                             1.00E+17                   3.5
17215556                          80                             No MI                             1.00E+17                   2.25
17204223                          70                             No MI                             1.00E+17                   3.5
17204224                          80                             No MI                             1.00E+17                   2.25
17204226                          70                             No MI                             1.00E+17                   2.25
17204235                          80                             No MI                             1.00E+17                   3.5
17204236                      67.47000122                        No MI                             1.00E+17                   3.5
17204238                          80                             No MI                             1.00E+17                   2.25
17204243                      69.83999634                        No MI                             1.00E+17                   3.25
17204252                      64.09999847                        No MI                             1.00E+17                   3.5
17205727                          70                             No MI                             1.00E+17                   3.5
17205729                      78.62999725                        No MI                             1.00E+17                   3.5
17205744                          80                             No MI                             1.00E+17                   2.25
17205749                          75                             No MI                             1.00E+17                   3.5
17205761                          80                             No MI                             1.00E+17                   2.25
17205765                      43.20999908                        No MI                             1.00E+17                   3.5
17205767                      65.23999786                        No MI                             1.00E+17                   3.5
17205768                      66.98000336                        No MI                             1.00E+17                   3.5
17205769                          70                             No MI                             1.00E+17                   3.5
17205771                          70                             No MI                             1.00E+17                   3.5
17205779                      72.83999634                        No MI                             1.00E+17                   3.5
17205793                      78.01999664                        No MI                             1.00E+17                   3.5
17205803                      47.61999893                        No MI                             1.00E+17                  3.375
17205817                          80                             No MI                             1.00E+17                   2.25
17205836                          80                             No MI                             1.00E+17                   3.5
17215566                          70                             No MI                             1.00E+17                   3.5
17215577                      65.01000214                        No MI                             1.00E+17                   2.25
17215598                      73.76999664                        No MI                             1.00E+17                   3.5
17215605                          80                             No MI                             1.00E+17                   3.25
17215628                          70                             No MI                             1.00E+17                   3.5
17215639                          70                             No MI                             1.00E+17                   2.25
17216668                          80                             No MI                             1.00E+17                   2.25
17216676                          75                             No MI                             1.00E+17                   3.5
17216688                          80                             No MI                             1.00E+17                   2.25
17216703                      74.04000092                        No MI                             1.00E+17                   3.5
17216705                      56.54000092                        No MI                             1.00E+17                   3.5
17216706                          80                             No MI                             1.00E+17                   2.25
17206958                      56.88999939                        No MI                             1.00E+17                   2.25
17207054                      74.12000275                        No MI                             1.00E+17                  3.375
17207066                      58.09999847                        No MI                             1.00E+17                   3.5
17207082                      78.37000275                        No MI                             1.00E+17                   3.5
17216733                          80                             No MI                             1.00E+17                   2.25
17216734                          80                             No MI                             1.00E+17                   2.25
17216742                          80                             No MI                             1.00E+17                   3.5
17207129                      43.84000015                        No MI                             1.00E+17                   3.5
17207181                          80                             No MI                             1.00E+17                   2.25
17207828                      68.18000031                        No MI                             1.00E+17                   2.25
17207846                          80                             No MI                             1.00E+17                   2.25
17216786                          80                             No MI                             1.00E+17                   3.5
17217654                          80                             No MI                             1.00E+17                   2.25
17217659                      74.43000031                        No MI                             1.00E+17                   2.25
17217676                          80                             No MI                             1.00E+17                  3.375
17207883                          80                             No MI                             1.00E+17                   3.5
17207942                          80                             No MI                             1.00E+17                   2.25
17213971                          80                             No MI                             1.00E+17                   2.25
17213976                          75                             No MI                             1.00E+17                   2.25
17213986                          80                             No MI                             1.00E+17                   2.25
17213920                          80                             No MI                             1.00E+17                   2.25
17213999                          80                             No MI                             1.00E+17                   2.25
17214007                          70                             No MI                             1.00E+17                   2.25
17214038                      49.70000076                        No MI                             1.00E+17                   2.25
17214074                          80                             No MI                             1.00E+17                   2.25
17214716                          80                             No MI                             1.00E+17                   2.25
17214760                      78.69000244                        No MI                             1.00E+17                   2.25
17214781                          80                             No MI                             1.00E+17                   2.25
17214806                          80                             No MI                             1.00E+17                   2.25
17214808                          80                             No MI                             1.00E+17                   2.25
17214825                      69.05999756                        No MI                             1.00E+17                   3.5
17214833                          80                             No MI                             1.00E+17                   2.25
17217688                          80                             No MI                             1.00E+17                   2.25
17217726                      76.51999664                        No MI                             1.00E+17                   2.25
17217736                          80                             No MI                             1.00E+17                   2.25
17217748                          80                             No MI                             1.00E+17                   2.25
17215481                          80                             No MI                             1.00E+17                   2.25
17215484                          80                             No MI                             1.00E+17                   2.25
17215493                      79.91999817                        No MI                             1.00E+17                   3.5
17217785                          80                             No MI                             1.00E+17                  2.625
17218489                          75                             No MI                             1.00E+17                   2.25
17218494                          75                             No MI                             1.00E+17                  3.375
17218521                      52.45000076                        No MI                             1.00E+17                   3.25
17182469                          70                             No MI                             1.00E+17                   2.25
17182478                      66.59999847                        No MI                             1.00E+17                   2.25
17182486                      59.06000137                        No MI                             1.00E+17                   3.5
17182489                      78.13999939                        No MI                             1.00E+17                   2.25
17170680                      77.95999908                        No MI                             1.00E+17                   3.5
17170688                      78.38999939                        No MI                             1.00E+17                   3.5
17170693                         58.25                           No MI                             1.00E+17                  3.125
17170698                          80                             No MI                             1.00E+17                   3.5
17170707                      66.66999817                        No MI                             1.00E+17                   3.5
17170717                      39.13000107                        No MI                             1.00E+17                   3.5
17170718                      73.84999847                        No MI                             1.00E+17                   3.5
17172198                         43.5                            No MI                             1.00E+17                   3.5
17172199                      50.54000092                        No MI                             1.00E+17                   3.5
17172203                          70                             No MI                             1.00E+17                   3.5
17172208                          75                             No MI                             1.00E+17                   2.25
17172212                          80                             No MI                             1.00E+17                   2.25
17172214                          80                             No MI                             1.00E+17                   2.25
17172238                      56.40999985                        No MI                             1.00E+17                   3.5
17182503                      61.36000061                        No MI                             1.00E+17                   2.25
17182505                      58.06000137                        No MI                             1.00E+17                   2.25
17182507                      62.95000076                        No MI                             1.00E+17                   2.25
17182512                      61.08000183                        No MI                             1.00E+17                   2.25
17200635                      67.62000275                        No MI                             1.00E+17                   2.25
17200647                          80                             No MI                             1.00E+17                   2.25
17200649                      68.73000336                        No MI                             1.00E+17                   2.25
17200668                      58.06000137                        No MI                             1.00E+17                   2.25
17200673                          75                             No MI                             1.00E+17                   3.5
17200704                      57.84999847                        No MI                             1.00E+17                   2.25
17200736                      74.06999969                        No MI                             1.00E+17                   2.25
17200619                      79.48999786                        No MI                             1.00E+17                   2.25
17172268                      69.91999817                        No MI                             1.00E+17                   3.5
17172278                      69.93000031                        No MI                             1.00E+17                   2.25
17172287                      73.26000214                        No MI                             1.00E+17                   2.25
17172289                      79.98999786                        No MI                             1.00E+17                   2.25
17172294                          80                             No MI                             1.00E+17                   2.25
17175132                          70                             No MI                             1.00E+17                   2.25
17175147                      64.44000244                        No MI                             1.00E+17                   2.25
17200738                      63.33000183                        No MI                             1.00E+17                   2.25
17201462                          80                             No MI                             1.00E+17                   2.25
17201464                          80                             No MI                             1.00E+17                   2.25
17201404                      48.59999847                        No MI                             1.00E+17                   2.25
17175180                      49.09000015                        No MI                             1.00E+17                   3.5
17175106                      78.40000153                        No MI                             1.00E+17                   2.25
17175193                          80                             No MI                             1.00E+17                   3.5
17175200                          80                             No MI                             1.00E+17                   2.25
17175112                          80                             No MI                             1.00E+17                   2.25
17175218                          80                             No MI                             1.00E+17                   2.25
17175223                      64.62999725                        No MI                             1.00E+17                  3.375
17175228                      66.66999817                        No MI                             1.00E+17                   3.5
17175231                      61.29999924                        No MI                             1.00E+17                   3.5
17201536                          75                             No MI                             1.00E+17                   2.25
17201548                          80                             No MI                             1.00E+17                   2.25
17201578                      71.58999634                        No MI                             1.00E+17                   2.25
17201579                          80                             No MI                             1.00E+17                   2.25
17202649                          80                             No MI                             1.00E+17                   2.25
17202673                      78.65000153                        No MI                             1.00E+17                   2.25
17202678                      74.15000153                        No MI                             1.00E+17                   2.25
17202690                          80                             No MI                             1.00E+17                   2.25
17202695                          80                             No MI                             1.00E+17                   2.25
17202704                          80                             No MI                             1.00E+17                   3.5
17202740                          65                             No MI                             1.00E+17                   2.25
17202743                      79.48999786                        No MI                             1.00E+17                   2.25
17202752                          70                             No MI                             1.00E+17                   3.5
17202756                         48.75                           No MI                             1.00E+17                   3.5
17202759                          80                             No MI                             1.00E+17                  3.125
17178394                      65.56999969                        No MI                             1.00E+17                   2.25
17178407                      43.95999908                        No MI                             1.00E+17                   3.5
17178411                      53.29000092                        No MI                             1.00E+17                  3.125
17178420                      58.13000107                        No MI                             1.00E+17                   3.5
17203535                          80                             No MI                             1.00E+17                   2.25
17203545                      48.18999863                        No MI                             1.00E+17                   2.25
17203546                          80                             No MI                             1.00E+17                   2.25
17203549                      58.81999969                        No MI                             1.00E+17                   3.5
17203557                      71.30999756                        No MI                             1.00E+17                   2.25
17203569                      68.37000275                        No MI                             1.00E+17                  3.375
17203572                      57.84999847                        No MI                             1.00E+17                   3.25
17203573                          80                             No MI                             1.00E+17                   2.25
17203586                          70                             No MI                             1.00E+17                   3.5
17203590                          80                             No MI                             1.00E+17                   2.25
17178435                      67.27999878                        No MI                             1.00E+17                   3.5
17178440                      68.97000122                        No MI                             1.00E+17                   3.5
17178441                      72.83000183                        No MI                             1.00E+17                   2.25
17178442                      73.48000336                        No MI                             1.00E+17                   3.5
17178445                      78.37999725                        No MI                             1.00E+17                   2.25
17178467                      60.43000031                        No MI                             1.00E+17                  3.375
17203595                      78.87999725                        No MI                             1.00E+17                   3.5
17203603                          80                             No MI                             1.00E+17                   2.25
17203606                          70                             No MI                             1.00E+17                  3.375
17203607                          70                             No MI                             1.00E+17                  3.375
17203609                          70                             No MI                             1.00E+17                   2.25
17203611                      48.08000183                        No MI                             1.00E+17                  3.125
17203617                          80                             No MI                             1.00E+17                   2.25
17203627                          80                             No MI                             1.00E+17                   2.25
17203629                          80                             No MI                             1.00E+17                   3.5
17203631                      62.91999817                        No MI                             1.00E+17                   3.5
17203642                      66.31999969                        No MI                             1.00E+17                   3.25
17203645                          80                             No MI                             1.00E+17                  2.875
17203647                      75.12000275                        No MI                             1.00E+17                   2.25
17178371                          70                             No MI                             1.00E+17                   2.25
17178486                      52.63000107                        No MI                             1.00E+17                   3.5
17178497                      67.05999756                        No MI                             1.00E+17                   2.25
17178511                      58.47999954                        No MI                             1.00E+17                   3.5
17178520                      68.84999847                        No MI                             1.00E+17                   3.5
17181658                      64.98999786                        No MI                             1.00E+17                   2.25
17181671                      68.18000031                        No MI                             1.00E+17                   3.5
17181672                      79.66000366                        No MI                             1.00E+17                   3.5
17181683                      63.08000183                        No MI                             1.00E+17                   2.25
17181690                          80                             No MI                             1.00E+17                   2.25
17181702                          80                             No MI                             1.00E+17                   2.25
17181727                      42.90999985                        No MI                             1.00E+17                  3.375
17181734                      88.45999908                   Radian Guaranty                        1.00E+17                   2.25
17181735                      67.33000183                        No MI                             1.00E+17                   2.25
17203674                          80                             No MI                             1.00E+17                   2.25
17203676                      77.69999695                        No MI                             1.00E+17                   3.5
17203677                          80                             No MI                             1.00E+17                   2.25
17203678                      77.02999878                        No MI                             1.00E+17                   3.5
17203680                      36.25999832                        No MI                             1.00E+17                   3.5
17203683                      68.04000092                        No MI                             1.00E+17                   3.5
17204128                      56.11999893                        No MI                             1.00E+17                   3.5
17181747                          80                             No MI                             1.00E+17                   2.25
17182417                          75                             No MI                             1.00E+17                   3.5
17182363                          80                             No MI                             1.00E+17                   2.25
17074993                          80                             No MI                             1.00E+17                   2.25
17064818                          80                             No MI                             1.00E+17                   2.25
17075238                      69.61000061                        No MI                             1.00E+17                   3.5
17076336                      79.08999634                        No MI                             1.00E+17                   2.25
17076600                          80                             No MI                             1.00E+17                   2.25
17077663                          70                             No MI                             1.00E+17                   2.25
17077794                      47.97999954                        No MI                             1.00E+17                   3.5
17077826                          78                             No MI                             1.00E+17                   2.25
17065940                      57.68999863                        No MI                             1.00E+17                   3.5
17170645                          70                             No MI                             1.00E+17                   2.25
17170658                      66.41999817                        No MI                             1.00E+17                   3.5
17170660                         70.75                           No MI                             1.00E+17                   3.5
17170666                          70                             No MI                             1.00E+17                   3.5
17170672                      48.38000107                        No MI                             1.00E+17                  3.375
17066165                          80                             No MI                             1.00E+17                  3.375
16785111                          80                             No MI                             1.00E+17                  2.875
16780414                          80                             No MI                             1.00E+17                   3.5
17060857                          80                             No MI                             1.00E+17                   2.25
16704184                          80                             No MI                             1.00E+17                   2.25
17128714                          80                             No MI                             1.00E+17                   2.25
17128787                      74.76000214                        No MI                             1.00E+17                   2.25
17128790                          80                             No MI                             1.00E+17                   2.25
17128799                          80                             No MI                             1.00E+17                   2.25
17128808                          80                             No MI                             1.00E+17                   2.25
17128818                          80                             No MI                             1.00E+17                   2.25
17166469                          75                             No MI                             1.00E+17                   2.25
17166569                          75                             No MI                             1.00E+17                   2.25
17166584                          70                             No MI                             1.00E+17                   2.25
17166590                      51.54999924                        No MI                             1.00E+17                   2.25
17166478                          80                             No MI                             1.00E+17                   2.25
17166482                      54.34999847                        No MI                                                        3.5
17166483                      36.68999863                        No MI                                                       3.375
17166650                          70                             No MI                             1.00E+17                   3.5
17166658                      71.23999786                        No MI                             1.00E+17                   2.25
17168601                          75                             No MI                             1.00E+17                   3.5
17168602                      78.56999969                        No MI                             1.00E+17                   2.25
17168523                      59.09000015                        No MI                             1.00E+17                   2.25
17168631                          70                             No MI                             1.00E+17                   2.25
17168655                      75.27999878                        No MI                             1.00E+17                   3.5
17168667                          70                             No MI                             1.00E+17                   2.25
17168534                         62.5                            No MI                             1.00E+17                   2.25
17168682                          64                             No MI                             1.00E+17                   3.5
17168689                      54.54999924                        No MI                             1.00E+17                   3.5
17168690                          80                             No MI                             1.00E+17                   2.25
17168695                          70                             No MI                             1.00E+17                   3.5
17168727                      77.27999878                        No MI                             1.00E+17                   2.25
17168732                          80                             No MI                             1.00E+17                   2.25
17170562                      65.34999847                        No MI                             1.00E+17                   3.5
17170563                      60.09999847                        No MI                             1.00E+17                   3.5
17170565                      52.93999863                        No MI                             1.00E+17                   3.5
17170600                      68.73000336                        No MI                             1.00E+17                   3.5
17170601                          80                             No MI                             1.00E+17                   3.75
17170608                      59.75999832                        No MI                             1.00E+17                   2.25
17170618                         59.75                           No MI                             1.00E+17                   3.5
17170623                      72.58999634                        No MI                             1.00E+17                   3.5
17170626                         59.5                            No MI                             1.00E+17                   3.5
17170628                      71.62000275                        No MI                             1.00E+17                   3.5
17170630                      60.70999908                        No MI                             1.00E+17                   3.5
17170631                          80                             No MI                             1.00E+17                   3.5
17170634                      79.47000122                        No MI                             1.00E+17                   3.5
17170636                      74.41999817                        No MI                             1.00E+17                   3.5
17155322                      64.94999695                        No MI                             1.00E+17                   2.25
17155256                          75                             No MI                             1.00E+17                   2.25
17155331                          75                             No MI                             1.00E+17                   2.25
17155337                      57.34000015                        No MI                             1.00E+17                   3.5
17155345                          80                             No MI                             1.00E+17                   2.25
17155284                          80                             No MI                             1.00E+17                   2.25
17155408                      41.86000061                        No MI                             1.00E+17                   2.25
17155411                      76.84999847                        No MI                             1.00E+17                   2.25
17155418                      66.05000305                        No MI                             1.00E+17                   2.25
17155419                      58.33000183                        No MI                             1.00E+17                   2.25
17155425                          75                             No MI                             1.00E+17                   2.25
17159877                          80                             No MI                             1.00E+17                   2.25
17159881                      68.27999878                        No MI                             1.00E+17                   2.25
17159897                      76.81999969                        No MI                             1.00E+17                   2.25
17159779                      43.47999954                        No MI                                                        3.25
17159907                          80                             No MI                             1.00E+17                   2.25
17159912                      51.11000061                        No MI                             1.00E+17                  3.375
17159916                          80                             No MI                             1.00E+17                   2.25
17159923                          80                             No MI                             1.00E+17                   2.25
17159926                         79.75                           No MI                             1.00E+17                   3.5
17166547                      41.43000031                        No MI                             1.00E+17                   3.5
17154255                      57.63999939                        No MI                             1.00E+17                   2.25
17154277                      60.24000168                        No MI                             1.00E+17                   3.5
17154278                          75                             No MI                             1.00E+17                   2.25
17154286                      57.93000031                        No MI                             1.00E+17                   3.5
17154289                      21.85000038                        No MI                             1.00E+17                   3.25
17152495                      78.68000031                        No MI                             1.00E+17                   2.25
17154171                      66.44999695                        No MI                             1.00E+17                   3.5
17154181                          70                             No MI                             1.00E+17                   3.5
17154183                      61.06999969                        No MI                             1.00E+17                   3.5
17154186                      55.40000153                        No MI                             1.00E+17                   3.5
17154187                      73.84999847                        No MI                             1.00E+17                   3.5
17154196                      60.20000076                        No MI                             1.00E+17                   2.25
17154208                      66.66999817                        No MI                             1.00E+17                   3.5
17154213                         62.5                            No MI                             1.00E+17                   3.5
17154215                          70                             No MI                             1.00E+17                   3.5
17154227                          80                             No MI                             1.00E+17                   2.25
17154230                          50                             No MI                             1.00E+17                   3.5
17154233                      71.18000031                        No MI                             1.00E+17                   3.5
17154234                          80                             No MI                             1.00E+17                   2.25
17154242                      79.44000244                        No MI                             1.00E+17                   2.25
17132450                          80                             No MI                             1.00E+17                   2.25
17132455                      47.36999893                        No MI                             1.00E+17                  3.375
17132472                         62.5                            No MI                             1.00E+17                   2.25
17141752                      68.66000366                        No MI                             1.00E+17                   2.25
17148219                          75                             No MI                             1.00E+17                   3.5
17148254                      33.77999878                        No MI                             1.00E+17                   2.25
17148270                      36.66999817                        No MI                             1.00E+17                   2.25
17149396                          80                             No MI                                                        2.25
17149715                      71.90000153                        No MI                             1.00E+17                   2.25
17150065                      65.44999695                        No MI                             1.00E+17                   2.25
17150096                         74.75                           No MI                             1.00E+17                   2.25
17149417                          65                             No MI                             1.00E+17                   2.25
17152425                          70                             No MI                             1.00E+17                   3.5
17152442                          80                             No MI                             1.00E+17                   2.25
17152374                          80                             No MI                             1.00E+17                   2.25
17152458                         61.75                           No MI                             1.00E+17                   2.25
17152484                          80                             No MI                             1.00E+17                   2.25
17152486                          80                             No MI                             1.00E+17                   2.25
17129956                      66.72000122                        No MI                             1.00E+17                   2.25
17130038                      63.84999847                        No MI                             1.00E+17                   2.25
17129807                      78.93000031                        No MI                             1.00E+17                   2.25
17129840                          80                             No MI                             1.00E+17                   2.25
17129852                      77.37999725                        No MI                             1.00E+17                   2.25
17129864                          80                             No MI                             1.00E+17                   2.25
17129885                          75                             No MI                             1.00E+17                   3.75
17129710                          50                             No MI                             1.00E+17                   2.25
17128608                          80                             No MI                             1.00E+17                   2.25
17128614                          70                             No MI                             1.00E+17                   2.25
17128624                          70                             No MI                             1.00E+17                   2.25
17128658                          80                             No MI                             1.00E+17                   2.25
17113730                          80                             No MI                             1.00E+17                   2.25
17128563                      22.64999962                        No MI                             1.00E+17                   2.25
17113555                          75                             No MI                             1.00E+17                   2.25
17113559                      66.66999817                        No MI                             1.00E+17                   2.25
17113580                      59.09000015                        No MI                             1.00E+17                   2.25
17113663                          80                             No MI                             1.00E+17                   2.25
17113679                      70.26999664                        No MI                             1.00E+17                   2.25
17113690                      79.43000031                        No MI                             1.00E+17                   2.25
17113719                          80                             No MI                             1.00E+17                   2.25
17113418                          80                             No MI                             1.00E+17                   2.25
17113423                      53.83000183                        No MI                             1.00E+17                   2.25
17113457                      84.12000275                   Radian Guaranty                        1.00E+17                   2.25
17113470                      79.91999817                        No MI                             1.00E+17                   2.25
17113510                      61.93999863                        No MI                             1.00E+17                   2.25
17113513                          80                             No MI                             1.00E+17                   2.25
17113518                      77.58000183                        No MI                             1.00E+17                   2.25
17113534                      67.37000275                        No MI                             1.00E+17                   2.25
17089218                          80                             No MI                             1.00E+17                   2.25
17089247                          80                             No MI                             1.00E+17                   2.25
17089263                          80                             No MI                             1.00E+17                   2.25
17089331                      63.63999939                        No MI                             1.00E+17                   2.25
17113372                          80                             No MI                             1.00E+17                   2.25
17113385                          80                             No MI                             1.00E+17                   2.25
17113387                          80                             No MI                             1.00E+17                   2.25
17113400                          80                             No MI                             1.00E+17                   2.25
16732338                          80                             No MI                             1.00E+17                   3.5
16732352                          80                             No MI                             1.00E+17                   3.25
17004732                          80                             No MI                             1.00E+17                   3.5
17005127                          80                             No MI                             1.00E+17                   3.75
16995197                      61.00999832                        No MI                             1.00E+17                   2.75
16995201                      72.98999786                        No MI                             1.00E+17                  3.375
16991435                          80                             No MI                             1.00E+17                   3.5
16990037                      64.61000061                        No MI                             1.00E+17                   2.25
17078668                      79.29000092                        No MI                             1.00E+17                   2.25
17078819                          80                             No MI                             1.00E+17                   3.75
17079059                      76.33999634                        No MI                             1.00E+17                  3.625
16984673                          70                             No MI                             1.00E+17                   3.75
16978875                          80                             No MI                             1.00E+17                   2.5
16979344                          80                             No MI                             1.00E+17                   3.75
16979562                      76.38999939                        No MI                             1.00E+17                   3.75
16968794                      66.66999817                        No MI                             1.00E+17                   3.5
16970356                          90                        United Guaranty                        1.00E+17                   3.75
16968539                          75                             No MI                             1.00E+17                   3.75
16691766                          70                             No MI                             1.00E+17                   2.95
17088746                          80                             No MI                             1.00E+17                   2.25
17088797                          80                             No MI                             1.00E+17                   2.25
17088846                      65.91999817                        No MI                             1.00E+17                   2.25
17088894                         50.5                            No MI                             1.00E+17                   2.25
17089056                      73.44000244                        No MI                             1.00E+17                   2.25
16963160                      79.11000061                        No MI                             1.00E+17                   3.75
17088687                      79.13999939                        No MI                             1.00E+17                   2.25
17078891                          80                             No MI                             1.00E+17                   2.25
17078868                          80                             No MI                             1.00E+17                   2.25
17078598                          80                             No MI                             1.00E+17                   2.25
16963039                      68.77999878                        No MI                             1.00E+17                   3.5
17016442                          70                             No MI                             1.00E+17                   2.25
17057870                      79.98999786                        No MI                             1.00E+17                   2.25
17059400                          70                             No MI                             1.00E+17                   2.25
17170613                      60.09000015                        No MI                             1.00E+17                   3.5
17170690                          75                             No MI                             1.00E+17                   3.5
17170694                      58.59999847                        No MI                             1.00E+17                   3.5
17172194                          80                             No MI                             1.00E+17                   2.25
17175191                      53.79999924                        No MI                             1.00E+17                   3.25
17175242                      57.52000046                        No MI                             1.00E+17                  3.375
17178414                      50.93000031                        No MI                             1.00E+17                   3.5
17178419                      54.93000031                        No MI                             1.00E+17                   3.5
17181722                      75.58999634                        No MI                             1.00E+17                   3.5
17200699                          75                             No MI                             1.00E+17                   3.25
17202573                          80                             No MI                             1.00E+17                   2.25
17202746                          80                             No MI                             1.00E+17                   2.25
17203548                         60.75                           No MI                             1.00E+17                   3.5
17203556                      73.26999664                        No MI                             1.00E+17                   3.5
17203605                      61.79999924                        No MI                             1.00E+17                   3.25
17203654                      63.02000046                        No MI                             1.00E+17                   3.25
17204151                      53.90999985                        No MI                             1.00E+17                   2.25
17205756                      29.40999985                        No MI                             1.00E+17                   3.5
17205764                          80                             No MI                             1.00E+17                   2.25
17205776                      54.68999863                        No MI                             1.00E+17                   3.5
17205825                          80                             No MI                             1.00E+17                   2.25
17205844                      79.97000122                        No MI                             1.00E+17                   2.25
17207086                          75                             No MI                             1.00E+17                   2.25
17207839                          80                             No MI                             1.00E+17                   2.25
17207742                      78.81999969                        No MI                             1.00E+17                   2.25
17207857                          75                             No MI                             1.00E+17                   2.25
17207890                          75                             No MI                             1.00E+17                   2.25
17214729                      89.37999725                   Radian Guaranty                        1.00E+17                   2.25
17214832                          75                             No MI                             1.00E+17                    3
17215480                          70                             No MI                             1.00E+17                   3.5
17215520                      77.72000122                        No MI                             1.00E+17                   3.25
17215532                      67.30999756                        No MI                             1.00E+17                   3.5
17215636                      56.45000076                        No MI                             1.00E+17                   2.25
17216716                          80                             No MI                             1.00E+17                   2.25
17130948                          80                             No MI                             1.00E+17                   2.25
17133299                          80                             No MI                             1.00E+17                   2.25
17198166                          80                             No MI                             1.00E+17                   2.75
17198907                      63.36999893                        No MI                             1.00E+17                   2.25
17198908                      69.55000305                        No MI                             1.00E+17                   2.25
17198916                      77.66000366                        No MI                             1.00E+17                   2.25
17202561                      69.69999695                        No MI                             1.00E+17                   2.25
17206480                      87.15000153                   Radian Guaranty                        1.00E+17                   2.25
17206490                      87.20999908                   Radian Guaranty                        1.00E+17                   2.25
17206492                          75                             No MI                             1.00E+17                   2.25
17206497                          75                             No MI                             1.00E+17                   2.25
17206516                          90                        Radian Guaranty                        1.00E+17                   2.25
17206527                      80.97000122                   Radian Guaranty                        1.00E+17                   2.25
17206531                      54.91999817                        No MI                             1.00E+17                   2.25
17206555                          85                        Radian Guaranty                        1.00E+17                   2.25
17206559                      78.48000336                        No MI                             1.00E+17                   2.25
17206566                      79.16999817                        No MI                             1.00E+17                   2.25
17206597                      79.68000031                        No MI                             1.00E+17                   2.25
17206600                          95                        Radian Guaranty                        1.00E+17                   2.25
17206617                      75.37999725                        No MI                             1.00E+17                   2.25
17206621                      79.05000305                        No MI                             1.00E+17                   2.25
17206634                          75                             No MI                             1.00E+17                   2.25
17206650                      78.58999634                        No MI                             1.00E+17                   2.25
17206679                          85                        Radian Guaranty                        1.00E+17                   2.25
17206685                          75                             No MI                             1.00E+17                   2.25
17206714                      78.63999939                        No MI                             1.00E+17                   2.25
17206725                      54.38000107                        No MI                             1.00E+17                   2.25
17206753                      43.27999878                        No MI                             1.00E+17                   2.25
17206797                      89.55000305                   Radian Guaranty                        1.00E+17                   2.25
17206869                      89.48999786                   Radian Guaranty                        1.00E+17                   2.25
17206917                      74.58000183                        No MI                             1.00E+17                   2.25
17207621                      78.59999847                        No MI                             1.00E+17                   2.25
17207658                          75                             No MI                             1.00E+17                   2.25
17207659                      66.70999908                        No MI                             1.00E+17                   2.25
17215753                          70                             No MI                             1.00E+17                   2.25
17218995                      74.01999664                        No MI                             1.00E+17                   2.25
17218996                          80                             No MI                             1.00E+17                   2.25
17230314                      65.19999695                        No MI                             1.00E+17                   2.25
17230317                         77.25                           No MI                             1.00E+17                   2.25
17230318                      79.66999817                        No MI                             1.00E+17                   2.25
17230323                          80                             No MI                             1.00E+17                   2.25
17156450                         52.5                            No MI                             1.00E+17                   2.25
17156451                          80                             No MI                             1.00E+17                  3.075
17201040                      76.63999939                        No MI                             1.00E+17                  3.675
17201048                      76.34999847                        No MI                             1.00E+17                   3.75
17201049                          75                             No MI                             1.00E+17                   3.2
17201050                          95                              PMI                              1.00E+17                   2.55
17201053                          80                             No MI                             1.00E+17                   3.4
17201056                          65                             No MI                             1.00E+17                  3.263
17201059                          80                             No MI                             1.00E+17                  3.517
17201063                      78.76999664                        No MI                             1.00E+17                   3.1
17201065                          70                             No MI                             1.00E+17                   3.53
17201066                          75                             No MI                             1.00E+17                   3.75
17201067                          80                             No MI                             1.00E+17                  2.813
17201070                      63.22000122                        No MI                             1.00E+17                  2.975
17201073                          80                             No MI                             1.00E+17                   3.65
17201077                          70                             No MI                             1.00E+17                   3.35
17201078                      77.79000092                        No MI                             1.00E+17                   2.85
17201079                      64.51999664                        No MI                             1.00E+17                   3.3
17201083                          80                             No MI                             1.00E+17                   3.6
17201087                          80                             No MI                             1.00E+17                   3.75
17201091                          80                             No MI                             1.00E+17                   3.65
17201093                          75                             No MI                             1.00E+17                   3.75
17201094                          80                             No MI                             1.00E+17                  3.517
17201095                          80                             No MI                             1.00E+17                  3.633
17201097                          80                             No MI                             1.00E+17                   3.35
17201101                          80                             No MI                             1.00E+17                  3.625
17201102                          80                             No MI                             1.00E+17                   2.8
17201103                      75.08000183                        No MI                             1.00E+17                   3.1
17201107                          80                             No MI                             1.00E+17                   3.35
17201108                          80                             No MI                             1.00E+17                  3.288
17201109                          80                             No MI                             1.00E+17                  3.375
17201110                          75                             No MI                             1.00E+17                  3.633
17201114                          75                             No MI                             1.00E+17                  3.633
17201115                          80                             No MI                             1.00E+17                  3.642
17201116                      78.37999725                        No MI                             1.00E+17                   3.35
17201118                          80                             No MI                             1.00E+17                  3.633
17201121                      73.86000061                        No MI                             1.00E+17                  3.525
17201123                      40.54000092                        No MI                             1.00E+17                  3.525
17201128                      77.77999878                        No MI                             1.00E+17                   3.75
17201129                      79.43000031                        No MI                             1.00E+17                   3.75
17201131                          75                             No MI                             1.00E+17                  3.633
17201134                      63.54000092                        No MI                             1.00E+17                   2.7
17201135                      78.30999756                        No MI                             1.00E+17                   2.65
17201137                          80                             No MI                             1.00E+17                   3.75
17201141                      69.51000214                        No MI                             1.00E+17                   2.75
17201142                          80                             No MI                             1.00E+17                   3.75
17201143                      76.59999847                        No MI                             1.00E+17                  3.633
17201144                          80                             No MI                             1.00E+17                   3.4
17201146                          80                             No MI                             1.00E+17                   3.75
17201148                          80                             No MI                             1.00E+17                  3.633
17201149                          80                             No MI                             1.00E+17                   3.25
17201152                      74.41999817                        No MI                             1.00E+17                   3.4
17201155                      78.26000214                        No MI                             1.00E+17                  3.517
17201158                          80                             No MI                             1.00E+17                   3.3
17201161                          70                             No MI                             1.00E+17                   3.75
17201162                          70                             No MI                             1.00E+17                   3.75
17201170                          80                             No MI                             1.00E+17                   3.65
17201171                          80                             No MI                             1.00E+17                   3.25
17201172                      79.16999817                        No MI                             1.00E+17                   3.75
17201176                          80                             No MI                             1.00E+17                  3.633
17201177                          80                             No MI                             1.00E+17                   3.75
17201178                      63.11000061                        No MI                             1.00E+17                   3.3
17201183                          80                             No MI                             1.00E+17                   3.75
17201185                          80                             No MI                             1.00E+17                   3.5
17201186                      79.97000122                        No MI                             1.00E+17                   3.2
17201187                          80                             No MI                             1.00E+17                   2.85
17201188                          70                             No MI                             1.00E+17                  3.633
17201189                          80                             No MI                             1.00E+17                   3.65
17201190                          80                             No MI                             1.00E+17                   3.15
17201201                      75.01999664                        No MI                             1.00E+17                   3.15
17201206                      77.26999664                        No MI                             1.00E+17                   3.75
17201208                      78.11000061                        No MI                             1.00E+17                  2.913
17201209                      74.97000122                        No MI                             1.00E+17                  3.517
17201210                          80                             No MI                             1.00E+17                   3.65
17201213                          80                             No MI                             1.00E+17                   3.75
17201214                          80                             No MI                             1.00E+17                   3.75
17201215                          80                             No MI                             1.00E+17                   3.75
17201217                      78.05000305                        No MI                             1.00E+17                   3.4
17201218                          90                        United Guaranty                        1.00E+17                   3.4
17201221                          80                             No MI                             1.00E+17                   3.75
17201223                      74.77999878                        No MI                             1.00E+17                   3.75
17201224                      74.97000122                        No MI                             1.00E+17                   3.75
17201225                          80                             No MI                             1.00E+17                   3.75
17201226                          75                             No MI                             1.00E+17                   3.75
17201227                          80                             No MI                             1.00E+17                   3.75
17201229                          80                             No MI                             1.00E+17                   3.4
17201230                      40.22999954                        No MI                             1.00E+17                   3.75
17201231                          80                             No MI                             1.00E+17                   3.4
17201232                          80                             No MI                             1.00E+17                   3.75
17201234                          75                             No MI                             1.00E+17                   3.75
17201235                          80                             No MI                             1.00E+17                   3.75
17201236                          80                             No MI                             1.00E+17                   3.4
17201237                      79.70999908                        No MI                             1.00E+17                   3.75
17201238                          80                             No MI                             1.00E+17                   3.3
17201239                          70                             No MI                             1.00E+17                   3.1
17201243                          80                             No MI                             1.00E+17                   3.6
17201247                      69.66000366                        No MI                             1.00E+17                   2.6
17201249                          80                             No MI                             1.00E+17                  3.288
17201250                         51.5                            No MI                             1.00E+17                  3.458
17201252                         67.5                            No MI                             1.00E+17                   3.75
17201253                          80                             No MI                             1.00E+17                   3.75
17201255                      72.73999786                        No MI                             1.00E+17                   3.75
17201256                          80                             No MI                             1.00E+17                   3.15
17201258                          80                             No MI                             1.00E+17                   3.75
17201259                      66.30000305                        No MI                             1.00E+17                   3.75
17201260                          80                             No MI                             1.00E+17                  3.517
17201261                          80                             No MI                             1.00E+17                   3.75
17201263                          80                             No MI                             1.00E+17                   3.35
17201268                      61.02000046                        No MI                             1.00E+17                   3.2
17201271                          80                             No MI                             1.00E+17                   3.65
17201272                          80                             No MI                             1.00E+17                   3.45
17201274                          80                             No MI                             1.00E+17                   3.75
17201275                      88.63999939                         PMI                              1.00E+17                   3.15
17201279                      66.51000214                        No MI                                                       3.633
17201280                      71.97000122                        No MI                                                        3.75
17201282                          80                             No MI                             1.01E+17                   3.75
17201283                          80                             No MI                             1.00E+17                   3.75
17201297                          80                             No MI                             1.00E+17                   3.75
17201301                      78.88999939                        No MI                             1.01E+17                   3.2
17201315                          80                             No MI                             1.00E+17                   3.3
17201316                          80                             No MI                             1.00E+17                   3.75
17201317                          80                             No MI                             1.00E+17                   3.75
17201319                          80                             No MI                             1.00E+17                   3.4
17201320                          80                             No MI                             1.00E+17                  3.517
17201321                      57.22999954                        No MI                             1.00E+17                   3.25
17201323                          80                             No MI                             1.00E+17                   3.35
17201324                      74.98999786                        No MI                             1.00E+17                   3.35
17201325                          70                             No MI                             1.00E+17                   2.85
17201327                      69.77999878                        No MI                             1.00E+17                   3.75
17201328                      86.05000305                         PMI                              1.00E+17                   2.85
17201329                          80                             No MI                             1.00E+17                   3.75
17201331                          80                             No MI                             1.00E+17                   3.4
17201335                      79.45999908                        No MI                             1.00E+17                  3.633
17201336                      69.62999725                        No MI                             1.00E+17                   3.75
17201337                      55.08000183                        No MI                             1.00E+17                   3.75
17201339                          80                             No MI                             1.00E+17                   3.75
17201340                          70                             No MI                             1.00E+17                   3.75
17201341                      79.80000305                        No MI                             1.00E+17                   3.3
17201342                          80                             No MI                             1.00E+17                   3.75
17201345                          65                             No MI                             1.00E+17                  3.633
17201348                      77.58999634                        No MI                             1.00E+17                   3.75
17201352                          80                             No MI                             1.00E+17                   3.75
17201354                          88                              PMI                              1.00E+17                   3.4
17201361                          80                             No MI                             1.00E+17                   3.75
17201366                          80                             No MI                             1.00E+17                   3.75
17201368                          80                             No MI                             1.00E+17                  3.075
17113613                          80                             No MI                             1.00E+17                   2.25
17128535                          80                             No MI                             1.00E+17                   2.25
17128555                          80                             No MI                             1.00E+17                   2.25
17231246                          90                              PMI                              1.00E+17                   2.25
17231247                      85.70999908                     Republic MIC                         1.00E+17                   2.25
17231248                          80                             No MI                             1.00E+17                   2.25
17231250                          90                        United Guaranty                        1.00E+17                   2.25
17231251                          85                        United Guaranty                        1.00E+17                   2.25
17208501                      74.95999908                        No MI                             1.00E+17                   2.25
17215745                      78.66999817                        No MI                             1.00E+17                   2.25
17218998                      65.05999756                        No MI                             1.00E+17                   2.25
17207570                      79.37000275                        No MI                             1.00E+17                  2.625
17207572                          80                             No MI                             1.00E+17                    3
17207573                          80                             No MI                             1.00E+17                  3.375
17207575                      73.80999756                        No MI                             1.00E+17                  3.375
17207576                          80                             No MI                             1.00E+17                  3.625
17207578                      78.56999969                        No MI                             1.00E+17                  2.875
17207583                          80                             No MI                             1.00E+17                   2.25
17207619                          80                             No MI                             1.00E+17                   2.25
17215741                          75                             No MI                             1.00E+17                   2.25
17215742                          80                             No MI                             1.00E+17                   2.25
17215743                          80                             No MI                             1.00E+17                   2.25
17215746                      74.84999847                        No MI                             1.00E+17                   2.25
17215747                          80                             No MI                             1.00E+17                   2.25
17215748                      68.76999664                        No MI                             1.00E+17                   2.25
17215750                      71.43000031                        No MI                             1.00E+17                   2.25
17215751                      61.31999969                        No MI                             1.00E+17                   2.25
17215752                          80                             No MI                             1.00E+17                   2.25
17215754                          80                             No MI                             1.00E+17                   2.25
17215755                      79.95999908                        No MI                             1.00E+17                   2.25
17215756                          80                             No MI                             1.00E+17                   2.25
17219000                      48.84999847                        No MI                             1.00E+17                   2.25
17230310                          80                             No MI                             1.00E+17                   2.25
17207604                      58.33000183                        No MI                             1.00E+17                   2.25
17207605                          80                             No MI                             1.00E+17                   2.25
17207606                      43.99000168                        No MI                             1.00E+17                   2.25
17207608                          80                             No MI                             1.00E+17                   2.25
17207611                          80                             No MI                             1.00E+17                   2.25
17207613                          80                             No MI                             1.00E+17                   2.25
17207614                          80                             No MI                             1.00E+17                   2.25
17207615                      47.36999893                        No MI                             1.00E+17                   2.25
17207616                          80                             No MI                             1.00E+17                   2.25
17207618                          80                             No MI                             1.00E+17                   2.25
17207620                      68.72000122                        No MI                             1.00E+17                   2.25
17207622                          75                             No MI                             1.00E+17                   2.25
17207623                      53.84999847                        No MI                             1.00E+17                   2.25
17207656                      85.70999908                         PMI                              1.00E+17                   2.25
17207660                      79.29000092                        No MI                             1.00E+17                   2.25
17207661                      36.40000153                        No MI                             1.00E+17                   2.25
17208499                          80                             No MI                             1.00E+17                   2.25
17208504                      64.66999817                        No MI                             1.00E+17                   2.25
17208505                      78.05000305                        No MI                             1.00E+17                   2.25
17208506                          80                             No MI                             1.00E+17                   2.25
17208510                      75.05999756                        No MI                             1.00E+17                   2.25
17208512                      78.56999969                        No MI                             1.00E+17                   2.25
17208513                          80                             No MI                             1.00E+17                   2.25
17209882                          80                             No MI                             1.00E+17                   2.25
17209886                          80                             No MI                             1.00E+17                   2.25
17207599                          80                             No MI                             1.00E+17                   2.25
17207600                      49.86000061                        No MI                             1.00E+17                   2.25
17207602                      45.59000015                        No MI                             1.00E+17                   2.25
17207603                      56.72000122                        No MI                             1.00E+17                   2.25
17207585                          80                             No MI                             1.00E+17                   2.25
17207586                          80                             No MI                             1.00E+17                   2.25
17207587                          80                             No MI                             1.00E+17                   2.25
17207590                          80                             No MI                             1.00E+17                   2.25
17207591                      78.66999817                        No MI                             1.00E+17                   2.25
17207592                          80                             No MI                             1.00E+17                   2.25
17207594                      76.33000183                        No MI                             1.00E+17                   2.25
17207595                      77.87999725                        No MI                             1.00E+17                   2.25
17207596                          80                             No MI                             1.00E+17                   2.25
17207598                          80                             No MI                             1.00E+17                   2.25
17207580                          80                             No MI                             1.00E+17                   2.25
17207581                      79.80999756                        No MI                             1.00E+17                   2.25
17207582                      79.73999786                        No MI                             1.00E+17                   2.25
17206882                          80                             No MI                             1.00E+17                   2.25
17206884                      49.20000076                        No MI                             1.00E+17                   2.25
17206885                      53.18000031                        No MI                             1.00E+17                   2.25
17206887                      52.56999969                        No MI                             1.00E+17                   2.25
17206889                      66.45999908                        No MI                             1.00E+17                   2.25
17206890                      87.26999664                   Radian Guaranty                        1.00E+17                   2.25
17206891                      89.94999695                   Radian Guaranty                        1.00E+17                   2.25
17206892                      79.77999878                        No MI                             1.00E+17                   2.25
17206893                      78.65000153                        No MI                             1.00E+17                   2.25
17206894                          80                             No MI                             1.00E+17                   2.25
17206895                          72                             No MI                             1.00E+17                   2.25
17206896                          90                        Radian Guaranty                        1.00E+17                   2.25
17206897                      72.86000061                        No MI                             1.00E+17                   2.25
17206898                          75                             No MI                             1.00E+17                   2.25
17206899                      61.09999847                        No MI                             1.00E+17                   2.25
17206900                      67.68000031                        No MI                             1.00E+17                   2.25
17206901                      59.22000122                        No MI                             1.00E+17                   2.25
17206902                      93.18000031                   Radian Guaranty                        1.00E+17                   2.25
17206904                          80                             No MI                             1.00E+17                   2.25
17206905                      94.83000183                   Radian Guaranty                        1.00E+17                   2.25
17206906                      74.41999817                        No MI                             1.00E+17                   2.25
17206907                      74.47000122                        No MI                             1.00E+17                   2.25
17206908                          90                        Radian Guaranty                        1.00E+17                   2.25
17206909                      64.80000305                        No MI                             1.00E+17                   2.25
17206910                      29.79999924                        No MI                             1.00E+17                   2.25
17206911                      19.12000084                        No MI                             1.00E+17                   2.25
17206912                      83.12999725                   Radian Guaranty                        1.00E+17                   2.25
17206913                      44.43999863                        No MI                             1.00E+17                   2.25
17206915                      94.22000122                   Radian Guaranty                        1.00E+17                   2.25
17206916                          80                             No MI                             1.00E+17                   2.25
17206918                          75                             No MI                             1.00E+17                   2.25
17206919                      84.02999878                   Radian Guaranty                        1.00E+17                   2.25
17206920                      60.49000168                        No MI                             1.00E+17                   2.25
17206921                      40.79999924                        No MI                             1.00E+17                   2.25
17206922                          95                        Radian Guaranty                        1.00E+17                   2.25
17206923                      82.16000366                   Radian Guaranty                        1.00E+17                   2.25
17206924                          80                             No MI                             1.00E+17                   2.25
17206925                          80                             No MI                             1.00E+17                   2.25
17206926                      75.83000183                        No MI                             1.00E+17                   2.25
17206927                      47.68000031                        No MI                             1.00E+17                   2.25
17206928                          80                             No MI                             1.00E+17                   2.25
17206929                          75                             No MI                             1.00E+17                   2.25
17206930                      66.44999695                        No MI                             1.00E+17                   2.25
17206932                      76.01000214                        No MI                             1.00E+17                   2.25
17206935                      21.10000038                        No MI                             1.00E+17                   2.25
17206937                      55.09000015                        No MI                             1.00E+17                   2.25
17206938                      73.62000275                        No MI                             1.00E+17                   2.25
17206939                          75                             No MI                             1.00E+17                   2.25
17206940                      84.55999756                   Radian Guaranty                        1.00E+17                   2.25
17206941                      59.65000153                        No MI                             1.00E+17                   2.25
17206942                      46.58000183                        No MI                             1.00E+17                   2.25
17206943                      78.37000275                        No MI                             1.00E+17                   2.25
17206944                      73.77999878                        No MI                             1.00E+17                   2.25
17206945                      66.66999817                        No MI                             1.00E+17                   2.25
17206946                      72.55999756                        No MI                             1.00E+17                   2.25
17206948                      48.33000183                        No MI                             1.00E+17                   2.25
17206949                          90                        Radian Guaranty                        1.00E+17                   2.25
17206950                      74.95999908                        No MI                             1.00E+17                   2.25
17206951                          75                             No MI                             1.00E+17                   2.25
17206952                      68.68000031                        No MI                             1.00E+17                   2.25
17206861                          90                        Radian Guaranty                        1.00E+17                   2.25
17206863                      78.91999817                        No MI                             1.00E+17                   2.25
17206864                      47.31000137                        No MI                             1.00E+17                   2.25
17206865                      69.44999695                        No MI                             1.00E+17                   2.25
17206866                      58.81999969                        No MI                             1.00E+17                   2.25
17206867                      76.90000153                        No MI                             1.00E+17                   2.25
17206868                      76.76000214                        No MI                             1.00E+17                   2.25
17206870                      67.12000275                        No MI                             1.00E+17                   2.25
17206871                      86.23000336                   Radian Guaranty                        1.00E+17                   2.25
17206872                      76.38999939                        No MI                             1.00E+17                   2.25
17206873                      87.58000183                   Radian Guaranty                        1.00E+17                   2.25
17206874                      78.37999725                        No MI                             1.00E+17                   2.25
17206875                          90                        Radian Guaranty                        1.00E+17                   2.25
17206877                      56.81999969                        No MI                             1.00E+17                   2.25
17206878                          75                             No MI                             1.00E+17                   2.25
17206880                      66.19999695                        No MI                             1.00E+17                   2.25
17206881                      89.70999908                   Radian Guaranty                        1.00E+17                   2.25
17206715                          80                             No MI                             1.00E+17                   2.25
17206716                          90                        Radian Guaranty                        1.00E+17                   2.25
17206719                      55.65999985                        No MI                             1.00E+17                   2.25
17206720                          90                        Radian Guaranty                        1.00E+17                   2.25
17206722                      75.77999878                        No MI                             1.00E+17                   2.25
17206723                      81.98999786                   Radian Guaranty                        1.00E+17                   2.25
17206724                      39.38000107                        No MI                             1.00E+17                   2.25
17206726                          80                             No MI                             1.00E+17                   2.25
17206729                      46.88000107                        No MI                             1.00E+17                   2.25
17206730                      69.37999725                        No MI                             1.00E+17                   2.25
17206731                      53.20999908                        No MI                             1.00E+17                   2.25
17206733                      74.61000061                        No MI                             1.00E+17                   2.25
17206734                          90                        Radian Guaranty                        1.00E+17                   2.25
17206735                          90                        Radian Guaranty                        1.00E+17                   2.25
17206736                          80                             No MI                             1.00E+17                   2.25
17206737                          90                        Radian Guaranty                        1.00E+17                   2.25
17206738                      79.69000244                        No MI                             1.00E+17                   2.25
17206739                      73.19999695                        No MI                             1.00E+17                   2.25
17206740                          90                        Radian Guaranty                        1.00E+17                   2.25
17206741                      44.06999969                        No MI                             1.00E+17                   2.25
17206742                      69.37000275                        No MI                             1.00E+17                   2.25
17206743                          80                             No MI                             1.00E+17                   2.25
17206744                      68.69999695                        No MI                             1.00E+17                   2.25
17206747                      78.56999969                        No MI                             1.00E+17                   2.25
17206748                      70.15000153                        No MI                             1.00E+17                   2.25
17206749                      77.20999908                        No MI                             1.00E+17                   2.25
17206750                      85.87000275                   Radian Guaranty                        1.00E+17                   2.25
17206751                         37.5                            No MI                             1.00E+17                   2.25
17206752                      63.84999847                        No MI                             1.00E+17                   2.25
17206754                      58.70999908                        No MI                             1.00E+17                   2.25
17206756                      78.23999786                        No MI                             1.00E+17                   2.25
17206757                         71.75                           No MI                             1.00E+17                   2.25
17206758                      74.36000061                        No MI                             1.00E+17                   2.25
17206760                          75                             No MI                             1.00E+17                   2.25
17206761                          80                             No MI                             1.00E+17                   2.25
17206762                      64.41999817                        No MI                             1.00E+17                   2.25
17206763                      68.02999878                        No MI                             1.00E+17                   2.25
17206764                      69.58999634                        No MI                             1.00E+17                   2.25
17206766                          80                             No MI                             1.00E+17                   2.25
17206767                      79.16999817                        No MI                             1.00E+17                   2.25
17206768                      55.90999985                        No MI                             1.00E+17                   2.25
17206769                          80                             No MI                             1.00E+17                   2.25
17206770                          80                             No MI                             1.00E+17                   2.25
17206771                          90                        Radian Guaranty                        1.00E+17                   2.25
17206772                      71.58999634                        No MI                             1.00E+17                   2.25
17206773                          90                        Radian Guaranty                        1.00E+17                   2.25
17206774                      94.97000122                   Radian Guaranty                        1.00E+17                   2.25
17206775                      85.13999939                   Radian Guaranty                        1.00E+17                   2.25
17206776                      89.81999969                   Radian Guaranty                        1.00E+17                   2.25
17206777                          80                             No MI                             1.00E+17                   2.25
17206778                      87.26000214                   Radian Guaranty                        1.00E+17                   2.25
17206779                          90                        Radian Guaranty                        1.00E+17                   2.25
17206780                          90                        Radian Guaranty                        1.00E+17                   2.25
17206781                      78.94999695                        No MI                             1.00E+17                   2.25
17206782                          75                             No MI                             1.00E+17                   2.25
17206784                      60.88999939                        No MI                             1.00E+17                   2.25
17206785                          80                             No MI                             1.00E+17                   2.25
17206788                      94.97000122                   Radian Guaranty                        1.00E+17                   2.25
17206789                          90                        Radian Guaranty                        1.00E+17                   2.25
17206791                      57.59000015                        No MI                             1.00E+17                   2.25
17206792                          80                             No MI                             1.00E+17                   2.25
17206793                          80                             No MI                             1.00E+17                   2.25
17206794                      93.94000244                   Radian Guaranty                        1.00E+17                   2.25
17206795                          80                             No MI                             1.00E+17                   2.25
17206796                      63.86000061                        No MI                             1.00E+17                   2.25
17206800                      94.76000214                   Radian Guaranty                        1.00E+17                   2.25
17206801                      57.63999939                        No MI                             1.00E+17                   2.25
17206803                      66.77999878                        No MI                             1.00E+17                   2.25
17206805                         47.5                            No MI                             1.00E+17                   2.25
17206806                      77.69999695                        No MI                             1.00E+17                   2.25
17206808                          80                             No MI                             1.00E+17                   2.25
17206809                      73.05999756                        No MI                             1.00E+17                   2.25
17206810                      72.51000214                        No MI                             1.00E+17                   2.25
17206814                      63.33000183                        No MI                             1.00E+17                   2.25
17206815                      79.91999817                        No MI                             1.00E+17                   2.25
17206817                      68.38999939                        No MI                             1.00E+17                   2.25
17206818                          80                             No MI                             1.00E+17                   2.25
17206821                      32.61000061                        No MI                             1.00E+17                   2.25
17206822                          75                             No MI                             1.00E+17                   2.25
17206823                      79.98000336                        No MI                             1.00E+17                   2.25
17206824                      77.20999908                        No MI                             1.00E+17                   2.25
17206827                          80                             No MI                             1.00E+17                   2.25
17206829                          80                             No MI                             1.00E+17                   2.25
17206830                      89.59999847                   Radian Guaranty                        1.00E+17                   2.25
17206831                      69.76999664                        No MI                             1.00E+17                   2.25
17206832                      39.27999878                        No MI                             1.00E+17                   2.25
17206835                      70.40000153                        No MI                             1.00E+17                   2.25
17206836                          90                        Radian Guaranty                        1.00E+17                   2.25
17206837                      89.72000122                   Radian Guaranty                        1.00E+17                   2.25
17206838                      65.48999786                        No MI                             1.00E+17                   2.25
17206839                          80                             No MI                             1.00E+17                   2.25
17206841                      79.34999847                        No MI                             1.00E+17                   2.25
17206843                          80                             No MI                             1.00E+17                   2.25
17206844                      79.81999969                        No MI                             1.00E+17                   2.25
17206846                      88.91000366                   Radian Guaranty                        1.00E+17                   2.25
17206847                      63.86999893                        No MI                             1.00E+17                   2.25
17206848                      38.25999832                        No MI                             1.00E+17                   2.25
17206849                      47.15999985                        No MI                             1.00E+17                   2.25
17206850                      84.87000275                   Radian Guaranty                        1.00E+17                   2.25
17206851                      60.18000031                        No MI                             1.00E+17                   2.25
17206853                      82.23000336                   Radian Guaranty                        1.00E+17                   2.25
17206854                      77.36000061                        No MI                             1.00E+17                   2.25
17206856                      74.51999664                        No MI                             1.00E+17                   2.25
17206857                      89.98999786                   Radian Guaranty                        1.00E+17                   2.25
17206858                      88.81999969                   Radian Guaranty                        1.00E+17                   2.25
17206859                      77.59999847                        No MI                             1.00E+17                   2.25
17206860                      65.26000214                        No MI                             1.00E+17                   2.25
17206618                      50.40999985                        No MI                             1.00E+17                   2.25
17206619                      93.81999969                   Radian Guaranty                        1.00E+17                   2.25
17206620                      83.02999878                   Radian Guaranty                        1.00E+17                   2.25
17206622                          95                        Radian Guaranty                        1.00E+17                   2.25
17206625                          90                        Radian Guaranty                        1.00E+17                   2.25
17206626                      75.29000092                        No MI                             1.00E+17                   2.25
17206628                      70.23999786                        No MI                             1.00E+17                   2.25
17206629                      74.87000275                        No MI                             1.00E+17                   2.25
17206633                          80                             No MI                             1.00E+17                   2.25
17206635                      74.70999908                        No MI                             1.00E+17                   2.25
17206636                      76.40000153                        No MI                             1.00E+17                   2.25
17206637                      66.30000305                        No MI                             1.00E+17                   2.25
17206640                          65                             No MI                             1.00E+17                   2.25
17206641                          80                             No MI                             1.00E+17                   2.25
17206643                          80                             No MI                             1.00E+17                   2.25
17206644                      47.61000061                        No MI                             1.00E+17                   2.25
17206646                          80                             No MI                             1.00E+17                   2.25
17206647                      89.98999786                   Radian Guaranty                        1.00E+17                   2.25
17206648                          90                        Radian Guaranty                        1.00E+17                   2.25
17206649                      65.19999695                        No MI                             1.00E+17                   2.25
17206651                      94.37999725                   Radian Guaranty                        1.00E+17                   2.25
17206652                      88.58000183                   Radian Guaranty                        1.00E+17                   2.25
17206654                      79.20999908                        No MI                             1.00E+17                   2.25
17206656                      82.86000061                   Radian Guaranty                        1.00E+17                   2.25
17206658                      73.20999908                        No MI                             1.00E+17                   2.25
17206659                      61.27999878                        No MI                             1.00E+17                   2.25
17206660                      49.43999863                        No MI                             1.00E+17                   2.25
17206662                      72.48000336                        No MI                             1.00E+17                   2.25
17206665                          80                             No MI                             1.00E+17                   2.25
17206666                      68.94999695                        No MI                             1.00E+17                   2.25
17206667                      28.68000031                        No MI                             1.00E+17                   2.25
17206668                          75                             No MI                             1.00E+17                   2.25
17206669                      78.37000275                        No MI                             1.00E+17                   2.25
17206670                      74.26999664                        No MI                             1.00E+17                   2.25
17206671                      78.37999725                        No MI                             1.00E+17                   2.25
17206673                          80                             No MI                             1.00E+17                   2.25
17206674                      88.48000336                   Radian Guaranty                        1.00E+17                   2.25
17206675                      23.80999947                        No MI                             1.00E+17                   2.25
17206676                      41.66999817                        No MI                             1.00E+17                   2.25
17206678                      82.47000122                   Radian Guaranty                        1.00E+17                   2.25
17206684                         50.75                           No MI                             1.00E+17                   2.25
17206686                          90                        Radian Guaranty                        1.00E+17                   2.25
17206688                          90                        Radian Guaranty                        1.00E+17                   2.25
17206690                      62.49000168                        No MI                             1.00E+17                   2.25
17206691                          85                        Radian Guaranty                        1.00E+17                   2.25
17206692                          80                             No MI                             1.00E+17                   2.25
17206694                      74.41000366                        No MI                             1.00E+17                   2.25
17206695                          75                             No MI                             1.00E+17                   2.25
17206696                      85.43000031                   Radian Guaranty                        1.00E+17                   2.25
17206698                      92.11000061                   Radian Guaranty                        1.00E+17                   2.25
17206699                      85.90000153                   Radian Guaranty                        1.00E+17                   2.25
17206700                      43.47000122                        No MI                             1.00E+17                   2.25
17206701                      89.87999725                   Radian Guaranty                        1.00E+17                   2.25
17206702                      79.80000305                        No MI                             1.00E+17                   2.25
17206703                      65.22000122                        No MI                             1.00E+17                   2.25
17206704                          95                        Radian Guaranty                        1.00E+17                   2.25
17206706                      89.87999725                   Radian Guaranty                        1.00E+17                   2.25
17206707                          80                             No MI                             1.00E+17                   2.25
17206708                          80                             No MI                             1.00E+17                   2.25
17206709                      66.66999817                        No MI                             1.00E+17                   2.25
17206711                      89.63999939                   Radian Guaranty                        1.00E+17                   2.25
17206587                      84.87000275                   Radian Guaranty                        1.00E+17                   2.25
17206589                      68.08000183                        No MI                             1.00E+17                   2.25
17206592                          90                        Radian Guaranty                        1.00E+17                   2.25
17206593                          80                             No MI                             1.00E+17                   2.25
17206594                      70.93000031                        No MI                             1.00E+17                   2.25
17206595                          75                             No MI                             1.00E+17                   2.25
17206596                      46.54999924                        No MI                             1.00E+17                   2.25
17206598                          65                             No MI                             1.00E+17                   2.25
17206601                      88.66999817                   Radian Guaranty                        1.00E+17                   2.25
17206602                          80                             No MI                             1.00E+17                   2.25
17206603                      68.58000183                        No MI                             1.00E+17                   2.25
17206604                      56.36999893                        No MI                             1.00E+17                   2.25
17206607                      56.06000137                        No MI                             1.00E+17                   2.25
17206609                      58.95999908                        No MI                             1.00E+17                   2.25
17206610                          80                             No MI                             1.00E+17                   2.25
17206612                          90                        Radian Guaranty                        1.00E+17                   2.25
17206614                          75                             No MI                             1.00E+17                   2.25
17206615                      55.38999939                        No MI                             1.00E+17                   2.25
17206616                      67.34999847                        No MI                             1.00E+17                   2.25
17206556                      86.62000275                   Radian Guaranty                        1.00E+17                   2.25
17206558                      64.94999695                        No MI                             1.00E+17                   2.25
17206561                         74.5                            No MI                             1.00E+17                   2.25
17206563                      72.72000122                        No MI                             1.00E+17                   2.25
17206567                          95                        Radian Guaranty                        1.00E+17                   2.25
17206568                      61.43000031                        No MI                             1.00E+17                   2.25
17206569                      87.37000275                   Radian Guaranty                        1.00E+17                   2.25
17206570                      93.86000061                   Radian Guaranty                        1.00E+17                   2.25
17206571                      88.23000336                   Radian Guaranty                        1.00E+17                   2.25
17206572                          75                             No MI                             1.00E+17                   2.25
17206573                          75                             No MI                             1.00E+17                   2.25
17206574                          75                             No MI                             1.00E+17                   2.25
17206575                          75                             No MI                             1.00E+17                   2.25
17206576                      83.69999695                   Radian Guaranty                        1.00E+17                   2.25
17206578                      89.15000153                   Radian Guaranty                        1.00E+17                   2.25
17206579                      49.93000031                        No MI                             1.00E+17                   2.25
17206580                      82.81999969                   Radian Guaranty                        1.00E+17                   2.25
17206581                      94.83000183                   Radian Guaranty                        1.00E+17                   2.25
17206582                      74.15000153                        No MI                             1.00E+17                   2.25
17206584                      88.19999695                   Radian Guaranty                        1.00E+17                   2.25
17206585                      59.54000092                        No MI                             1.00E+17                   2.25
17206542                          80                             No MI                             1.00E+17                   2.25
17206543                      76.26000214                        No MI                             1.00E+17                   2.25
17206544                         61.75                           No MI                             1.00E+17                   2.25
17206545                      79.58000183                        No MI                             1.00E+17                   2.25
17206546                          80                             No MI                             1.00E+17                   2.25
17206547                          90                        Radian Guaranty                        1.00E+17                   2.25
17206548                          95                        Radian Guaranty                        1.00E+17                   2.25
17206550                      66.52999878                        No MI                             1.00E+17                   2.25
17206552                      87.18000031                   Radian Guaranty                        1.00E+17                   2.25
17206554                      54.06999969                        No MI                             1.00E+17                   2.25
17206520                      77.98000336                        No MI                             1.00E+17                   2.25
17206522                      79.02999878                        No MI                             1.00E+17                   2.25
17206523                          90                        Radian Guaranty                        1.00E+17                   2.25
17206524                         89.25                      Radian Guaranty                        1.00E+17                   2.25
17206525                         67.5                            No MI                             1.00E+17                   2.25
17206528                      79.98000336                        No MI                             1.00E+17                   2.25
17206529                      66.18000031                        No MI                             1.00E+17                   2.25
17206530                      89.16000366                   Radian Guaranty                        1.00E+17                   2.25
17206532                          90                        Radian Guaranty                        1.00E+17                   2.25
17206534                          80                             No MI                             1.00E+17                   2.25
17206535                          95                        Radian Guaranty                        1.00E+17                   2.25
17206536                          80                             No MI                             1.00E+17                   2.25
17206539                      89.58000183                   Radian Guaranty                        1.00E+17                   2.25
17206540                      94.98999786                   Radian Guaranty                        1.00E+17                   2.25
17206541                      65.65000153                        No MI                             1.00E+17                   2.25
17207562                          80                             No MI                             1.00E+17                  3.125
17207563                          80                             No MI                             1.00E+17                   2.75
17207565                      79.48999786                        No MI                             1.00E+17                   3.5
17207566                          80                             No MI                             1.00E+17                  3.125
17207567                          80                             No MI                             1.00E+17                  3.625
17207568                      70.41999817                        No MI                             1.00E+17                   3.5
17207569                          80                             No MI                             1.00E+17                   2.75
17206514                      73.27999878                        No MI                             1.00E+17                   2.25
17206517                      77.55000305                        No MI                             1.00E+17                   2.25
17206518                          80                             No MI                             1.00E+17                   2.25
17206466                          90                        Radian Guaranty                        1.00E+17                   2.25
17206467                      94.81999969                   Radian Guaranty                        1.00E+17                   2.25
17206468                          80                             No MI                             1.00E+17                   2.25
17206470                          95                        Radian Guaranty                        1.00E+17                   2.25
17206471                      79.84999847                        No MI                             1.00E+17                   2.25
17206472                          70                             No MI                             1.00E+17                   2.25
17206473                      72.86000061                        No MI                             1.00E+17                   2.25
17206474                      89.44000244                   Radian Guaranty                        1.00E+17                   2.25
17206475                      26.37999916                        No MI                             1.00E+17                   2.25
17206476                          90                        Radian Guaranty                        1.00E+17                   2.25
17206477                          49                             No MI                             1.00E+17                   2.25
17206478                      87.44999695                   Radian Guaranty                        1.00E+17                   2.25
17206479                      68.33000183                        No MI                             1.00E+17                   2.25
17206482                      88.11000061                   Radian Guaranty                        1.00E+17                   2.25
17206484                      65.37999725                        No MI                             1.00E+17                   2.25
17206485                      66.55000305                        No MI                             1.00E+17                   2.25
17206488                          95                        Radian Guaranty                        1.00E+17                   2.25
17206489                      87.91000366                   Radian Guaranty                        1.00E+17                   2.25
17206493                          59                             No MI                             1.00E+17                   2.25
17206494                      89.44999695                   Radian Guaranty                        1.00E+17                   2.25
17206495                          70                             No MI                             1.00E+17                   2.25
17206498                      24.07999992                        No MI                             1.00E+17                   2.25
17206500                          75                             No MI                             1.00E+17                   2.25
17206502                      44.02000046                        No MI                             1.00E+17                   2.25
17206503                      74.62000275                        No MI                             1.00E+17                   2.25
17206504                      82.88999939                   Radian Guaranty                        1.00E+17                   2.25
17206505                          85                        Radian Guaranty                        1.00E+17                   2.25
17206506                          80                             No MI                             1.00E+17                   2.25
17206508                      77.51999664                        No MI                             1.00E+17                   2.25
17206509                      89.98999786                   Radian Guaranty                        1.00E+17                   2.25
17206512                          75                             No MI                             1.00E+17                   2.25
17206513                          80                             No MI                             1.00E+17                   2.25
17202556                          50                             No MI                             1.00E+17                   2.25
17202560                      65.84999847                        No MI                             1.00E+17                   2.25
17202562                      74.93000031                        No MI                             1.00E+17                   2.25
17202563                      47.61999893                        No MI                             1.00E+17                   2.25
17202564                      47.68999863                        No MI                             1.00E+17                   2.25
17202565                          80                             No MI                             1.00E+17                   2.25
17202566                      58.29000092                        No MI                             1.00E+17                   2.25
17202567                         55.5                            No MI                             1.00E+17                   2.25
17198210                          80                             No MI                             1.00E+17                   2.25
17198909                      73.81999969                        No MI                             1.00E+17                   2.25
17198911                          80                             No MI                             1.00E+17                   2.25
17198912                      77.06999969                        No MI                             1.00E+17                   2.25
17198913                      72.45999908                        No MI                             1.00E+17                   2.25
17198914                      77.62000275                        No MI                             1.00E+17                   2.25
17198915                          80                             No MI                             1.00E+17                   2.25
17198918                          80                             No MI                             1.00E+17                   2.25
17201257                      75.76999664                        No MI                             1.00E+17                   3.75
17201262                      65.52999878                        No MI                             1.00E+17                   3.25
17201266                      50.68000031                        No MI                             1.00E+17                  3.375
17201136                      41.02999878                        No MI                             1.00E+17                   3.75
17113053                          80                             No MI                             1.00E+17                   2.25
17104616                          80                             No MI                                                        2.25
17113140                          80                             No MI                             1.00E+17                   2.25
17127797                          80                             No MI                             1.00E+17                   2.25
17127825                      52.34000015                        No MI                             1.00E+17                   2.25
17128136                          80                             No MI                             1.00E+17                   2.25
17128229                          80                             No MI                             1.00E+17                   2.25
16652274                          80                             No MI                             1.00E+17                   3.75
16685431                          80                             No MI                             1.00E+17                   3.25
16685429                      87.62000275                         PMI                              1.00E+17                  3.375
17075975                          80                             No MI                             1.00E+17                   2.25
17076026                      79.98999786                        No MI                             1.00E+17                   2.25
17076030                          80                             No MI                             1.00E+17                   2.25
17076818                      78.87000275                        No MI                             1.00E+17                   2.25
17076903                          80                             No MI                             1.00E+17                   2.25
17076934                          80                             No MI                             1.00E+17                   2.25
17076945                          80                             No MI                             1.00E+17                   2.25
17076958                          80                             No MI                             1.00E+17                   2.25
17076987                      39.79000092                        No MI                             1.00E+17                   2.75
17077060                      64.29000092                        No MI                             1.00E+17                   2.25
17077089                          80                             No MI                             1.00E+17                   2.25
17077094                          80                             No MI                             1.00E+17                   2.25
17077137                      79.86000061                        No MI                             1.00E+17                   2.25
17077171                          75                             No MI                             1.00E+17                   2.25
17077221                          80                             No MI                             1.00E+17                   2.25
17077263                      77.61000061                        No MI                             1.00E+17                   2.25
17078253                          80                             No MI                             1.00E+17                   2.25
17065215                      79.98000336                        No MI                             1.00E+17                   2.25
17065217                          75                             No MI                             1.00E+17                   2.25
17065236                          65                             No MI                             1.00E+17                   2.25
17065239                          80                             No MI                             1.00E+17                   2.25
17065256                          80                             No MI                             1.00E+17                   2.25
17065270                          80                             No MI                             1.00E+17                   2.25
17065373                      79.40000153                        No MI                             1.00E+17                   2.25
17066408                          80                             No MI                             1.00E+17                   2.25
17066413                          80                             No MI                             1.00E+17                   2.25
17066417                         16.5                            No MI                             1.00E+17                   2.25
17066420                          80                             No MI                             1.00E+17                   2.25
17075555                          80                             No MI                             1.00E+17                   2.25
17066570                          80                             No MI                             1.00E+17                   2.25
17066577                          80                             No MI                             1.00E+17                   2.25
17075645                      59.08000183                        No MI                             1.00E+17                   2.25
17075754                      50.59999847                        No MI                             1.00E+17                   2.25
17075807                      40.97000122                        No MI                             1.00E+17                   2.25
17075828                          80                             No MI                             1.00E+17                   2.25
17066596                          80                             No MI                             1.00E+17                   2.25
17066646                      52.29000092                        No MI                             1.00E+17                   2.25
17075894                      79.98999786                        No MI                             1.00E+17                   2.25
17075902                          80                             No MI                             1.00E+17                   2.25
17075907                          80                             No MI                             1.00E+17                   2.25
17066692                          80                             No MI                             1.00E+17                   2.25
17066697                      42.04000092                        No MI                             1.00E+17                   2.25
17066707                          80                             No MI                             1.00E+17                   2.25
17066730                          80                             No MI                             1.00E+17                   2.25
17075466                          80                             No MI                             1.00E+17                   2.25
17075490                      64.51999664                        No MI                             1.00E+17                   2.25
17075507                      69.91000366                        No MI                             1.00E+17                   2.25
17075520                          70                             No MI                             1.00E+17                   2.25
17056096                          80                             No MI                             1.00E+17                   2.25
17056098                      79.98999786                        No MI                             1.00E+17                   2.25
17056114                          80                             No MI                             1.00E+17                   2.25
17057607                      68.80999756                        No MI                             1.00E+17                   2.25
17057641                          80                             No MI                             1.00E+17                   2.25
17057719                      57.33000183                        No MI                             1.00E+17                   2.25
17059511                          80                             No MI                             1.00E+17                   2.25
17059542                          80                             No MI                             1.00E+17                   2.25
17059557                          80                             No MI                             1.00E+17                   2.25
17059632                      71.45999908                        No MI                             1.00E+17                   2.25
17057826                         79.75                           No MI                             1.00E+17                   2.25
17057845                          80                             No MI                             1.00E+17                   2.25
17057847                          80                             No MI                             1.00E+17                   2.75
17057986                          80                             No MI                             1.00E+17                   2.25
17060596                      79.98999786                        No MI                             1.00E+17                   2.25
17060612                      79.73999786                        No MI                             1.00E+17                   2.25
17060682                          80                             No MI                             1.00E+17                   2.25
17060684                          80                             No MI                             1.00E+17                   2.25
17059237                      52.22000122                        No MI                             1.00E+17                   2.25
17059285                      73.79000092                        No MI                             1.00E+17                   2.25
17059331                          80                             No MI                             1.00E+17                   2.25
17060866                          65                             No MI                             1.00E+17                   2.25
17065161                      78.23999786                        No MI                             1.00E+17                   2.25
17065177                          80                             No MI                             1.00E+17                   2.25
17065187                          75                             No MI                             1.00E+17                   2.25
17059342                          57                             No MI                             1.00E+17                   2.25
17059434                          80                             No MI                             1.00E+17                   2.25
17052199                          70                             No MI                             1.00E+17                   2.25
17052211                          80                             No MI                             1.00E+17                   2.25
17052257                          80                             No MI                             1.00E+17                   2.25
17052282                          80                             No MI                             1.00E+17                   2.25
17053291                          80                             No MI                             1.00E+17                   2.25
17053356                      50.86999893                        No MI                             1.00E+17                   2.25
17048258                          80                             No MI                             1.00E+17                   2.25
17048262                          80                             No MI                             1.00E+17                   2.25
17053406                          80                             No MI                             1.00E+17                   2.25
17053422                          80                             No MI                             1.00E+17                   2.25
17055589                          80                             No MI                             1.00E+17                   2.25
17055606                          80                             No MI                             1.00E+17                   2.25
17051806                      76.51999664                        No MI                             1.00E+17                   2.25
17051842                          70                             No MI                             1.00E+17                   2.25
17055653                          80                             No MI                             1.00E+17                   2.25
17055661                      78.73000336                        No MI                             1.00E+17                   2.25
17055691                      58.13000107                        No MI                             1.00E+17                   2.25
17051950                          24                             No MI                             1.00E+17                   2.25
17051961                          80                             No MI                             1.00E+17                   2.25
17051963                         58.25                           No MI                             1.00E+17                   2.25
17055728                          80                             No MI                             1.00E+17                   2.25
17055746                          80                             No MI                             1.00E+17                   2.25
17055803                          80                             No MI                             1.00E+17                   2.25
17055880                          80                             No MI                             1.00E+17                   2.25
17055939                      49.24000168                        No MI                             1.00E+17                   2.25
17055940                      77.88999939                        No MI                             1.00E+17                   2.25
17056000                      49.13999939                        No MI                             1.00E+17                   2.25
17056044                          80                             No MI                             1.00E+17                   2.25
17056049                          80                             No MI                             1.00E+17                   2.25
17052054                      78.37999725                        No MI                             1.00E+17                   2.25
17042493                      74.58000183                        No MI                             1.00E+17                   2.25
17042520                      67.93000031                        No MI                             1.00E+17                   2.25
17042532                      48.47999954                        No MI                             1.00E+17                   2.25
17042548                          80                             No MI                             1.00E+17                   2.25
17042568                      51.13999939                        No MI                             1.00E+17                   2.25
17042780                      79.77999878                        No MI                             1.00E+17                   2.25
17043808                          80                             No MI                             1.00E+17                   2.25
17043841                      79.80999756                        No MI                             1.00E+17                   2.25
17043844                      78.29000092                        No MI                             1.00E+17                   2.25
17043878                      78.05000305                        No MI                             1.00E+17                   2.25
17043902                          80                             No MI                             1.00E+17                   2.25
17043990                          80                             No MI                             1.00E+17                   2.25
17044098                          80                             No MI                             1.00E+17                   2.25
17047931                      64.94000244                        No MI                             1.00E+17                   2.25
17047939                      78.98000336                        No MI                             1.00E+17                   2.25
17047947                          80                             No MI                             1.00E+17                   2.25
17047949                          80                             No MI                             1.00E+17                   2.25
17047960                         68.25                           No MI                             1.00E+17                   2.25
17047997                      35.29000092                        No MI                             1.00E+17                   2.25
17033716                          80                             No MI                             1.00E+17                   2.25
17034479                          80                             No MI                             1.00E+17                   2.25
17034508                          80                             No MI                             1.00E+17                   2.25
17034515                          60                             No MI                             1.00E+17                   2.25
17034630                          80                             No MI                             1.00E+17                   2.25
17034654                      73.41000366                        No MI                             1.00E+17                   2.25
17034660                      47.06000137                        No MI                             1.00E+17                   2.25
17034862                          80                             No MI                             1.00E+17                   2.25
17033329                          80                             No MI                             1.00E+17                   2.25
17033347                          80                             No MI                             1.00E+17                   2.25
17033409                      78.87000275                        No MI                             1.00E+17                   2.25
17033185                          80                             No MI                             1.00E+17                   2.25
17022126                      75.68000031                        No MI                             1.00E+17                   2.25
17022135                          80                             No MI                             1.00E+17                   2.25
17022176                          80                             No MI                             1.00E+17                   2.25
17022233                          80                             No MI                             1.00E+17                   2.25
17022253                          80                             No MI                             1.00E+17                   2.25
17027631                          80                             No MI                             1.00E+17                   2.25
17027667                          80                             No MI                             1.00E+17                   2.75
17027672                      79.98999786                        No MI                             1.00E+17                   2.25
17027724                          80                             No MI                             1.00E+17                   2.25
17027752                          80                             No MI                             1.00E+17                   2.25
17021953                         67.5                            No MI                             1.00E+17                   2.25
17021976                          80                             No MI                             1.00E+17                   2.25
17022006                          80                             No MI                             1.00E+17                   2.25
17016509                          80                             No MI                             1.00E+17                   2.25
17021090                      61.66999817                        No MI                             1.00E+17                   2.25
17014917                      78.26000214                        No MI                             1.00E+17                   2.25
17014922                      24.27000046                        No MI                             1.00E+17                   2.25
17015113                          80                             No MI                             1.00E+17                   2.25
17013546                      91.01000214                 Mortgage Guaranty In                     1.00E+17                   2.25
17013691                      46.25999832                        No MI                             1.00E+17                   2.25
17014840                      67.70999908                        No MI                             1.00E+17                   2.25
17012925                          80                             No MI                             1.00E+17                   2.25
17012887                      79.98999786                        No MI                             1.00E+17                   2.25
17009200                          80                             No MI                             1.00E+17                   2.25
17009303                          80                             No MI                             1.00E+17                   2.25
17011001                          80                             No MI                             1.00E+17                   2.25
16990160                          60                             No MI                             1.00E+17                   2.25
16985239                      56.52000046                        No MI                             1.00E+17                   2.25
16984785                          80                             No MI                             1.00E+17                   2.25
16984846                      74.56999969                        No MI                             1.00E+17                   2.25
16985110                          80                             No MI                             1.00E+17                   2.25
16970657                      56.66999817                        No MI                             1.00E+17                   2.25
16968500                          80                             No MI                             1.00E+17                   2.25
16963116                      79.98000336                        No MI                             1.00E+17                   2.25
16859071                          80                             No MI                             1.00E+17                   2.25
16788433                          80                             No MI                                                        2.25
16781342                          80                             No MI                             1.00E+17                   2.25
17076078                      77.73999786                        No MI                             1.00E+17                   2.25
17147217                          75                             No MI                             1.00E+17                   2.25
17147225                          80                             No MI                             1.00E+17                   2.25
17155137                          80                             No MI                             1.00E+17                   2.25
17156324                      75.81999969                        No MI                             1.00E+17                   2.25
17156339                          80                             No MI                             1.00E+17                   2.25
17151756                         68.25                           No MI                             1.00E+17                   2.25
17152881                      78.48000336                        No MI                             1.00E+17                   2.25
17152960                      79.55000305                        No MI                             1.00E+17                   2.25
17208228                          80                             No MI                             1.00E+17                   2.25
17215053                      79.48000336                        No MI                             1.00E+17                   2.25
17215710                          80                             No MI                             1.00E+17                   2.25
17217973                          75                             No MI                             1.00E+17                   2.25
17218901                      64.84999847                        No MI                             1.00E+17                   2.25
17219541                          80                             No MI                             1.00E+17                   2.25
17155839                          90                      Mortgage Guaranty In                     1.00E+17                   2.25
17160252                          80                             No MI                             1.00E+17                   2.25
17219571                      79.30000305                        No MI                             1.00E+17                   2.25
17219615                          80                             No MI                             1.00E+17                   2.25
17243204                          80                             No MI                             1.00E+17                   2.25
17243244                          80                             No MI                             1.00E+17                   2.25
17167325                      74.66000366                        No MI                             1.00E+17                   2.25
17169183                          80                             No MI                             1.00E+17                   2.25
17169193                      76.56999969                        No MI                             1.00E+17                   2.25
17181977                          70                             No MI                             1.00E+17                   2.25
17182028                          55                             No MI                             1.00E+17                   2.25
17200942                          80                             No MI                             1.00E+17                   2.25
17077126                          80                             No MI                             1.00E+17                   2.25
17077186                      76.69999695                        No MI                             1.00E+17                   2.25
17077310                          80                             No MI                             1.00E+17                   2.25
17078215                          80                             No MI                             1.00E+17                   2.25
17207557                          80                             No MI                             1.00E+17                   3.5
17207558                          80                             No MI                             1.00E+17                    3
17207560                      74.83999634                        No MI                             1.00E+17                  2.875
17198207                          80                             No MI                             1.00E+17                   3.5
17198209                          80                             No MI                             1.00E+17                  3.375
17198213                          85                        Radian Guaranty                        1.00E+17                   2.7
17206551                          50                             No MI                             1.00E+17                   2.25
17206560                      78.37000275                        No MI                             1.00E+17                   2.25
17206590                      41.56000137                        No MI                             1.00E+17                   2.25
17206630                      68.98000336                        No MI                             1.00E+17                   2.25
17206661                      89.83000183                   Radian Guaranty                        1.00E+17                   2.25
17206680                      37.08000183                        No MI                             1.00E+17                   2.25
17206689                      79.98999786                        No MI                             1.00E+17                   2.25
17206759                      79.62000275                        No MI                             1.00E+17                   2.25
17206765                      84.43000031                   Radian Guaranty                        1.00E+17                   2.25
17206799                          95                        Radian Guaranty                        1.00E+17                   2.25
17206811                      57.65999985                        No MI                             1.00E+17                   2.25
17206812                      59.38999939                        No MI                             1.00E+17                   2.25
17206833                      61.45000076                        No MI                             1.00E+17                   2.25
17206842                          90                        Radian Guaranty                        1.00E+17                   2.25
17206903                      81.08999634                   Radian Guaranty                        1.00E+17                   2.25
17207543                      71.11000061                        No MI                             1.00E+17                    3
17207544                          75                             No MI                             1.00E+17                   3.75
17207547                          75                             No MI                             1.00E+17                   3.75
17207548                      73.02999878                        No MI                             1.00E+17                   3.5
17207551                      79.37999725                        No MI                             1.00E+17                   3.25
17207552                      79.40000153                        No MI                             1.00E+17                   3.5
17207554                      78.94999695                        No MI                             1.00E+17                  2.875
17207555                          80                             No MI                             1.00E+17                  3.125
17207556                          80                             No MI                             1.00E+17                   3.5
17156380                          80                             No MI                             1.00E+17                   2.25
17156354                          80                             No MI                             1.00E+17                   2.25
17156355                          80                             No MI                             1.00E+17                   2.25
17156356                          80                             No MI                             1.00E+17                   2.25
17156314                      78.30999756                        No MI                             1.00E+17                   2.25
17156315                      79.26999664                        No MI                             1.00E+17                   2.25
17156316                      79.37999725                        No MI                             1.00E+17                   2.25
17156320                      64.90000153                        No MI                             1.00E+17                   2.25
17156321                      64.15000153                        No MI                             1.00E+17                   2.25
17156323                      50.56999969                        No MI                             1.00E+17                   2.25
17156328                      70.94000244                        No MI                             1.00E+17                   2.25
17156329                          80                             No MI                             1.00E+17                   2.25
17156330                      79.95999908                        No MI                             1.00E+17                   2.25
17156332                          80                             No MI                             1.00E+17                   2.25
17156333                          80                             No MI                             1.00E+17                   2.25
17156334                          80                             No MI                             1.00E+17                   2.25
17156336                          80                             No MI                             1.00E+17                   2.25
17156337                          80                             No MI                             1.00E+17                   2.25
17156338                          80                             No MI                             1.00E+17                   2.25
17156342                          80                             No MI                             1.00E+16                   2.25
17156343                      55.20000076                        No MI                             1.00E+17                   2.25
17156344                          80                             No MI                             1.00E+17                   2.25
17156345                          80                             No MI                             1.00E+17                   2.25
17156347                          80                             No MI                             1.00E+17                   2.25
17156348                          80                             No MI                             1.00E+17                   2.25
17156349                          80                             No MI                             1.00E+17                   2.25
17156350                          80                             No MI                             1.00E+17                   2.25
17156351                          80                             No MI                             1.00E+17                   2.25
17156352                      87.41999817                         PMI                              1.00E+17                   2.25
17156353                          80                             No MI                             1.00E+17                   2.25
17155130                          80                             No MI                             1.00E+17                   2.25
17155132                          80                             No MI                             1.00E+17                   2.25
17155134                          75                             No MI                             1.00E+17                   2.25
17155135                          80                             No MI                             1.00E+17                   2.25
17155136                          80                             No MI                             1.00E+17                   2.25
17155138                      63.29999924                        No MI                             1.00E+17                   2.25
17155141                      79.98999786                        No MI                             1.00E+17                   2.25
17155142                          80                             No MI                             1.00E+17                   2.25
17155144                      79.98999786                        No MI                             1.00E+17                   2.25
17155145                          80                             No MI                             1.00E+17                   2.25
17155146                          80                             No MI                             1.00E+17                   2.25
17155149                          80                             No MI                             1.00E+17                   2.25
17155150                          80                             No MI                             1.01E+17                   2.25
17155151                      63.22000122                        No MI                             1.01E+17                   2.25
17155152                          80                             No MI                             1.00E+17                   2.25
17155122                          80                             No MI                             1.00E+17                   2.25
17155124                          80                             No MI                             1.00E+17                   2.25
17169143                          35                             No MI                             1.00E+17                   2.25
17169180                          80                             No MI                             1.00E+17                   2.25
17169239                          80                             No MI                             1.00E+17                   2.25
17175614                      56.95000076                        No MI                             1.00E+17                   2.25
17182025                          80                             No MI                             1.00E+17                   2.25
17182730                      71.11000061                        No MI                             1.00E+17                   2.25
17201827                          80                             No MI                             1.00E+17                   2.25
17204013                      41.66999817                        No MI                             1.00E+17                   2.25
17206127                          80                             No MI                             1.00E+17                   2.25
16643252                          75                             No MI                             1.00E+17                  3.275
16641426                      69.69000244                        No MI                             1.00E+17                  3.625
16643243                      69.98999786                        No MI                             1.00E+17                  3.025
16595679                          75                             No MI                             1.00E+17                   3.75
16772806                          85                          Republic MIC                         1.00E+17                  3.625
16731186                          80                             No MI                             1.00E+17                  3.625
16727961                          80                             No MI                             1.00E+17                   3.5
17169026                          80                             No MI                             1.00E+17                   2.25
17088231                          75                             No MI                             1.00E+17                   2.25
17088214                      79.41000366                        No MI                             1.00E+17                   2.25
17088218                          80                             No MI                             1.00E+17                   2.25
17207455                          40                             No MI                             1.00E+17                   2.25
17230574                          80                             No MI                             1.00E+17                   2.25
17230575                      74.29000092                        No MI                             1.00E+17                  3.625
17230579                          80                             No MI                             1.00E+17                   2.25
17230606                          75                             No MI                             1.00E+17                   2.25
17231367                      69.51999664                        No MI                             1.00E+17                   3.25
17231420                          75                             No MI                             1.00E+17                   2.25
17231472                      79.19999695                        No MI                             1.00E+17                   3.5
17233962                          80                             No MI                             1.00E+17                   3.75
17242789                          75                             No MI                             1.00E+17                   3.75
17244068                          80                             No MI                             1.00E+17                   2.25
17251471                          80                             No MI                             1.00E+17                   3.25
17216766                      51.43000031                        No MI                             1.00E+17                   3.25
17218477                          80                             No MI                             1.00E+17                   2.25
17218491                          80                             No MI                             1.00E+17                   2.25
17221541                      78.72000122                        No MI                             1.00E+17                   2.25
17221543                      78.54000092                        No MI                             1.00E+17                  3.375
17224178                          80                             No MI                             1.00E+17                   3.5
17224222                          80                             No MI                             1.00E+17                   2.25
17226402                          80                             No MI                             1.00E+17                   3.75
17226446                          80                             No MI                             1.00E+17                   2.25
17226547                          80                             No MI                             1.00E+17                   2.25
17226554                          80                             No MI                             1.00E+17                   2.25
17228688                          80                             No MI                             1.00E+17                   2.25
17229520                          80                             No MI                             1.00E+17                   2.25
17229552                          80                             No MI                             1.00E+17                   2.25
17229590                          75                             No MI                             1.00E+17                   2.25
17229942                          80                             No MI                             1.00E+17                   2.25
17229981                      72.84999847                        No MI                             1.00E+17                   2.25
17229877                      52.59999847                        No MI                             1.00E+17                   2.25
17078159                          80                             No MI                             1.00E+17                   3.5
17078388                          80                             No MI                             1.00E+17                   3.75
17078472                      77.33000183                        No MI                             1.00E+17                   3.75
17057829                      72.62999725                        No MI                             1.00E+17                   3.5
17057950                      72.37999725                        No MI                             1.00E+17                   3.75
17060567                      72.22000122                        No MI                             1.00E+17                   2.25
17060583                      77.19000244                        No MI                             1.00E+17                   3.25
17060587                          80                             No MI                             1.00E+17                   2.25
17060640                      74.98999786                        No MI                             1.00E+17                   3.5
17060711                      79.98999786                        No MI                             1.00E+17                  3.375
17060740                          80                             No MI                             1.00E+17                   3.75
17066725                          80                             No MI                             1.00E+17                   2.25
17066741                          75                             No MI                             1.00E+17                   3.25
17066758                      79.16999817                        No MI                             1.00E+17                   3.5
17075410                      38.36000061                        No MI                             1.00E+17                  3.375
17075632                          80                             No MI                             1.00E+17                   3.75
17075652                      79.26999664                        No MI                             1.00E+17                   3.5
17075830                          80                             No MI                             1.00E+17                   3.75
17075969                          80                             No MI                             1.00E+17                   3.5
17076906                      64.51999664                        No MI                             1.00E+17                   3.75
17065335                          80                             No MI                             1.00E+17                   2.25
17065449                          80                             No MI                             1.00E+17                   3.75
17022234                      79.19999695                        No MI                             1.00E+17                   3.5
17027692                      79.77999878                        No MI                             1.00E+17                  2.875
17027782                          80                             No MI                             1.00E+17                  3.375
17027783                          80                             No MI                             1.00E+17                   2.25
17033417                          80                             No MI                             1.00E+17                   2.25
17033576                          80                             No MI                             1.00E+17                   2.25
17034500                          80                             No MI                             1.00E+17                   3.75
17034703                          88                      Mortgage Guaranty In                     1.00E+17                   3.84
17042691                          80                             No MI                             1.00E+17                   3.75
17042766                      54.81000137                        No MI                             1.00E+17                  3.125
17043815                          80                             No MI                             1.00E+17                   2.25
17044061                      75.61000061                        No MI                             1.00E+17                   3.75
17048109                          80                             No MI                             1.00E+17                   3.75
17051847                          80                             No MI                             1.00E+17                   3.75
17052246                          80                             No MI                             1.00E+17                   3.5
17052252                          80                             No MI                             1.00E+17                   3.75
17052263                          80                             No MI                             1.00E+17                   3.75
17052285                          80                             No MI                             1.00E+17                  3.125
17053387                          75                             No MI                             1.00E+17                   3.5
17053404                      71.43000031                        No MI                             1.00E+17                    3
17055616                          70                             No MI                             1.00E+17                  3.375
17055751                          80                             No MI                             1.00E+17                   3.5
17055937                          72                             No MI                             1.00E+17                    3
17057518                          80                             No MI                             1.00E+17                   3.5
17064720                          80                             No MI                             1.00E+17                   2.25
17065885                          80                             No MI                             1.00E+17                   2.25
17075164                          80                             No MI                             1.00E+17                   2.25
17128153                         60.75                           No MI                             1.00E+17                   2.25
17150132                          75                             No MI                             1.00E+17                   2.25
17159921                          85                              PMI                              1.00E+17                   2.25
17013862                          80                             No MI                             1.00E+17                   3.75
17014717                          80                             No MI                             1.00E+17                   2.25
17016349                      69.88999939                        No MI                             1.00E+17                   3.75
17013639                      74.62999725                        No MI                                                        3.75
17013665                      77.62999725                        No MI                             1.00E+17                   3.5
17011362                          80                             No MI                             1.00E+17                   2.25
17012759                          70                             No MI                             1.00E+17                   3.25
17228080                          80                             No MI                             1.00E+17                  2.875
17021468                          80                             No MI                             1.00E+17                   2.25
17009074                          75                             No MI                             1.00E+17                   3.5
17009141                          80                             No MI                             1.00E+17                   3.75
17009256                          80                             No MI                             1.00E+17                   3.5
17009307                          80                             No MI                             1.00E+17                   3.75
17012969                          75                             No MI                             1.00E+17                   2.25
16991707                      72.98000336                        No MI                             1.00E+17                   2.25
17000173                      79.59999847                        No MI                             1.00E+17                   2.25
17003361                      66.61000061                        No MI                             1.00E+17                   2.25
17003540                         77.25                           No MI                             1.00E+17                   2.25
16974209                      79.98999786                        No MI                             1.00E+17                   2.25
17088789                          80                             No MI                             1.00E+17                   2.25
17089129                          80                             No MI                             1.00E+17                   2.25
17089291                          75                             No MI                             1.00E+17                   2.25
17113465                      58.13999939                        No MI                             1.00E+17                   2.25
17059620                          80                             No MI                             1.00E+17                   2.25
17060611                          80                             No MI                             1.00E+17                   2.25
17065329                      64.70999908                        No MI                             1.00E+17                   2.25
17066504                          80                             No MI                             1.00E+17                   2.25
17066510                          80                             No MI                             1.00E+17                   2.25
16849549                         31.5                            No MI                             1.00E+17                   2.25
17075459                          80                             No MI                             1.00E+17                   2.25
17075515                          80                             No MI                             1.00E+17                   2.25
17075955                      77.11000061                        No MI                             1.00E+17                   2.25
17076863                      52.24000168                        No MI                             1.00E+17                   2.75
17076935                         69.75                           No MI                             1.00E+17                   2.25
17078983                          80                             No MI                             1.00E+17                   2.25
17078988                          80                             No MI                             1.00E+17                   2.25
17022122                          80                             No MI                             1.00E+17                   2.25
17027898                          80                             No MI                             1.00E+17                   2.25
17033579                          80                             No MI                             1.00E+17                   2.25
17043931                      77.05999756                        No MI                             1.00E+17                   2.25
17048314                          80                             No MI                             1.00E+17                   2.25
17048362                          80                             No MI                             1.00E+17                   2.25
17052203                      58.63999939                        No MI                             1.00E+17                   2.25
17021881                          60                             No MI                             1.00E+17                   2.25
17004746                          56                             No MI                             1.00E+17                   2.25
17034633                      70.41999817                        No MI                             1.00E+17                   2.25
17055610                      63.27000046                        No MI                             1.00E+17                   2.25
17057925                          77                             No MI                             1.00E+17                   2.25
17065247                      58.13999939                        No MI                             1.00E+17                   2.25
17066512                      60.86999893                        No MI                             1.00E+17                   2.25
17128604                          80                             No MI                             1.00E+17                   2.25
17256716                      72.88999939                        No MI                             1.00E+17                   2.25
17256720                          80                             No MI                             1.00E+17                   2.25
17256724                      79.41000366                        No MI                             1.00E+17                   2.25
17256717                          75                             No MI                             1.00E+17                   2.25
17075245                          80                             No MI                             1.00E+17                   3.25
17150112                          75                             No MI                             1.00E+17                   2.25
17150150                      61.97999954                        No MI                             1.00E+17                   2.25
17155372                          80                             No MI                             1.00E+17                   2.25
17159925                          80                             No MI                             1.00E+17                   2.25
17166599                          18                             No MI                             1.00E+17                   2.25
17166495                      61.27999878                        No MI                             1.00E+17                   2.25
17168517                      20.12999916                        No MI                             1.00E+17                   3.5
17170676                      77.55999756                        No MI                             1.00E+17                   3.5
17170687                      73.20999908                        No MI                             1.00E+17                   3.5
17172200                      45.54000092                        No MI                             1.00E+17                   3.5
17175189                      68.23999786                        No MI                             1.00E+17                  3.375
17175196                          80                             No MI                             1.00E+17                   3.5
17175237                      63.79999924                        No MI                             1.00E+17                   3.5
17175239                      64.83000183                        No MI                             1.00E+17                   3.5
17178446                      43.13999939                        No MI                             1.00E+17                  3.375
17182346                          80                             No MI                             1.00E+17                   2.25
17204101                      48.68999863                        No MI                             1.00E+17                   2.25
17204203                      79.97000122                        No MI                             1.00E+17                   3.5
17205820                      78.51999664                        No MI                             1.00E+17                   3.5
17207083                      69.62999725                        No MI                             1.00E+17                   3.5
17207826                      73.22000122                        No MI                             1.00E+17                   2.25
17207748                      30.37000084                        No MI                             1.01E+17                   2.25
17216735                      63.15999985                        No MI                             1.00E+17                   3.5
17216616                      73.97000122                        No MI                             1.00E+17                   3.75
17217718                          75                             No MI                             1.00E+17                  3.375
17218510                          75                             No MI                             1.00E+17                   3.5
17218392                          80                             No MI                             1.00E+17                   3.5
17219156                      74.16999817                        No MI                             1.00E+17                   3.25
17219204                          80                             No MI                             1.00E+17                   2.25
17228633                          80                             No MI                             1.00E+17                   3.75
17229492                      79.58000183                        No MI                             1.00E+17                   2.25
17229391                      72.45999908                        No MI                             1.01E+17                   3.75
17229585                          80                             No MI                             1.00E+17                   3.5
17229980                      79.98000336                        No MI                             1.00E+17                   2.25
17230051                      56.40999985                        No MI                             1.00E+17                   2.25
17230524                      71.81999969                        No MI                             1.00E+17                   3.75
17230645                          80                             No MI                             1.00E+17                   2.25
17230652                          80                             No MI                             1.00E+17                   2.25
17230658                      79.97000122                        No MI                             1.00E+17                   2.25
17231410                          80                             No MI                             1.00E+17                   2.25
17233975                      75.88999939                        No MI                             1.00E+17                  3.625
17233983                          80                             No MI                             1.00E+17                   3.75
17234009                          80                             No MI                             1.00E+17                   2.25
17234028                      79.73000336                        No MI                             1.00E+17                   2.25
17242923                          80                             No MI                             1.00E+17                   2.25
17243979                          80                             No MI                             1.00E+17                   3.25
17244385                          80                             No MI                             1.00E+17                   2.25
17244350                      78.66000366                        No MI                             1.00E+17                   2.25
17244503                          80                             No MI                             1.00E+17                   3.75
17244519                      50.24000168                        No MI                             1.00E+17                   2.25
17245915                      79.98000336                        No MI                             1.00E+17                   2.25
17246600                      70.94999695                        No MI                             1.00E+17                   2.75
17247456                          80                             No MI                             1.00E+17                   2.25
17247540                          75                             No MI                             1.00E+17                   3.75
17251424                          80                             No MI                             1.00E+17                   3.5
17252654                      79.93000031                        No MI                             1.00E+17                   3.25
17133004                      53.93000031                        No MI                             1.00E+17                   2.25
17133095                          80                             No MI                             1.00E+17                   2.25
17133115                      74.38999939                        No MI                             1.00E+17                   2.25
17146236                          60                             No MI                             1.00E+17                   2.25
17153013                          80                             No MI                             1.00E+17                   2.25
17153017                      51.15000153                        No MI                             1.00E+17                   2.25
17153028                          70                             No MI                             1.00E+17                   2.25
17154661                          65                             No MI                             1.00E+17                   2.25
17155862                          80                             No MI                             1.00E+17                   2.25
17155885                      87.19000244                    GE Capital MI                         1.00E+17                   2.25
17160263                      89.73999786                    GE Capital MI                         1.00E+17                   2.25
17167354                      79.15000153                        No MI                             1.00E+17                   2.25
17169017                          80                             No MI                             1.00E+17                   2.25
17171564                      71.94999695                        No MI                             1.00E+17                   2.75
17175579                      78.95999908                        No MI                             1.00E+17                   2.25
17181968                      66.66999817                        No MI                             1.00E+17                   2.25
17182752                      48.09000015                        No MI                             1.00E+17                   2.25
17201800                          50                             No MI                             1.00E+17                   2.25
17202128                          75                             No MI                             1.00E+17                   2.25
17203881                      37.75999832                        No MI                             1.00E+17                   2.25
17203916                          80                             No MI                             1.00E+17                   2.25
17219613                      56.84999847                        No MI                             1.00E+17                   2.25
17155125                      78.80000305                        No MI                             1.00E+17                   2.25
17156318                      69.87999725                        No MI                             1.00E+17                   2.25
17156319                      69.95999908                        No MI                             1.00E+17                   2.25
17156326                      78.29000092                        No MI                             1.00E+17                   2.25
17198188                          80                             No MI                             1.00E+17                   2.25
17198919                          65                             No MI                             1.00E+17                   2.25
17202557                          80                             No MI                             1.00E+17                   2.25
17206465                          80                             No MI                             1.00E+17                   2.25
17206481                      89.97000122                   Radian Guaranty                        1.00E+17                   2.25
17206537                      79.72000122                        No MI                             1.00E+17                   2.25
17206565                      73.59999847                        No MI                             1.00E+17                   2.25
17206588                          90                        Radian Guaranty                        1.00E+17                   2.25
17206591                      74.48999786                        No MI                             1.00E+17                   2.25
17206606                      71.09999847                        No MI                             1.00E+17                   2.25
17206623                      89.23000336                   Radian Guaranty                        1.00E+17                   2.25
17206624                          95                        Radian Guaranty                        1.00E+17                   2.25
17206627                          90                        Radian Guaranty                        1.00E+17                   2.25
17206632                      86.84999847                   Radian Guaranty                        1.00E+17                   2.25
17206645                      82.79000092                   Radian Guaranty                        1.00E+17                   2.25
17206657                      79.33000183                        No MI                             1.00E+17                   2.25
17206727                      76.30000305                        No MI                             1.00E+17                   2.25
17206728                      63.90999985                        No MI                             1.00E+17                   2.25
17206745                          75                             No MI                             1.00E+17                   2.25
17206807                          93                        Radian Guaranty                        1.00E+17                   2.25
17206820                          80                             No MI                             1.00E+17                   2.25
17206826                      64.31999969                        No MI                             1.00E+17                   2.25
17206834                      70.48999786                        No MI                             1.00E+17                   2.25
17215744                          80                             No MI                             1.00E+17                   2.25
17230312                      79.58999634                        No MI                             1.00E+17                   2.25
17230316                         57.25                           No MI                             1.00E+17                   2.25
17230320                      63.27999878                        No MI                             1.00E+17                   2.25
17057201                          80                             No MI                             1.00E+17                   2.25
17058877                          80                             No MI                             1.00E+17                   2.25
17058912                          70                             No MI                             1.00E+17                   3.5
17058967                      68.45999908                        No MI                             1.00E+17                   3.5
17060402                      74.16999817                        No MI                             1.00E+17                   2.25
17060420                      65.94000244                        No MI                             1.00E+17                   3.5
17057110                      64.70999908                        No MI                             1.00E+17                   3.25
17051498                      57.63000107                        No MI                             1.00E+17                   2.25
17051695                          80                             No MI                             1.00E+17                   3.5
17047778                          80                             No MI                             1.00E+17                   3.5
17052884                      69.84999847                        No MI                             1.00E+17                   3.5
17054946                      68.09999847                        No MI                             1.00E+17                   3.5
17054950                      77.79000092                        No MI                             1.00E+17                   3.5
17047828                          80                             No MI                             1.00E+17                   2.25
17041642                          80                             No MI                             1.00E+17                   2.25
17043462                          80                             No MI                             1.00E+17                   2.25
15904934                          75                             No MI                             1.00E+16                   3.45
15662895                          80                             No MI                             1.00E+17                   3.5
16610344                      79.37000275                        No MI                             1.00E+17                  3.325
16641650                      72.58000183                        No MI                             1.00E+17                  3.075
16641748                          80                             No MI                             1.00E+17                   3.45
16667575                          80                             No MI                             1.00E+17                  3.325
16667544                          80                             No MI                             1.00E+17                   3.45
16675150                      79.86000061                        No MI                             1.00E+17                   3.2
16667579                          75                             No MI                             1.00E+17                   3.45
16691647                          80                             No MI                             1.00E+17                   3.45
16691676                          80                             No MI                             1.00E+17                   2.95
16691691                          80                             No MI                             1.00E+17                   3.45
16691696                          75                             No MI                             1.00E+17                   3.2
16724237                          80                             No MI                             1.00E+17                   3.6
16707299                          80                             No MI                             1.00E+17                   3.45
16707260                          80                             No MI                             1.00E+17                   3.45
16710299                          80                             No MI                             1.00E+17                  3.325
16724244                          80                             No MI                             1.00E+17                   3.4
16784515                          80                             No MI                             1.00E+17                   3.45
16710326                          80                             No MI                             1.00E+17                   3.45
16732173                          80                             No MI                             1.00E+17                   3.45
16732200                          90                      Mortgage Guaranty In                     1.00E+17                   3.45
16814867                          80                             No MI                             1.00E+17                   3.45
16814869                          80                             No MI                             1.00E+17                   3.45
17028127                          80                             No MI                             1.00E+17                  2.625
16633078                          80                             No MI                             1.00E+17                  3.375
16646639                      88.91999817                     Republic MIC                         1.00E+17                   3.5
16646713                          80                             No MI                             1.00E+17                  3.625
16648326                          80                             No MI                             1.00E+17                   3.75
16656850                          90                         GE Capital MI                         1.00E+17                   3.5
16658476                          80                             No MI                             1.00E+17                   3.5
16662029                      76.47000122                        No MI                             1.00E+17                   3.5
16662603                          80                             No MI                             1.00E+17                   3.5
16664380                      79.88999939                        No MI                             1.00E+17                   3.75
16665931                          80                             No MI                             1.00E+17                   3.75
16543955                          80                             No MI                             1.00E+17                   3.75
16597526                      64.68000031                        No MI                             1.00E+17                   3.5
16680356                          80                             No MI                             1.00E+17                  3.625
16681621                          75                             No MI                             1.00E+17                   3.75
16681635                          75                             No MI                             1.00E+17                   3.5
16684047                          75                             No MI                             1.00E+17                   3.75
16684188                          80                             No MI                             1.00E+17                   3.75
16684856                          70                             No MI                             1.00E+17                   3.75
16692135                          70                             No MI                             1.00E+17                   3.75
16692686                          80                             No MI                             1.00E+17                   3.75




--------------------------------------------------------------------------------




LOAN_SEQ                        NEXT_RATE_ADJ_DATE1                 MAX_RATE          MIN_RATE             PER_RATE_CAP                 LIEN
17169246                             20120401                         11.5              2.25                     1                   First Lien
17088778                             20120401                        13.25              2.25                     1                   First Lien
17128755                             20120401                         12.5              2.25                     1                   First Lien
17206094                             20120501                        13.375             2.25                     1                   First Lien
16662111                             20111201                        12.25              2.25                     1                   First Lien
17066358                             20120301                        11.875             2.25                     1                   First Lien
17167260                             20120401                        12.125             2.25                     1                   First Lien
17182716                             20120501                        11.875             2.25                     1                   First Lien
16851936                             20070701                         9.95              3.75                    99                   First Lien
16852021                             20070701                         9.95               3.5                    99                   First Lien
16852138                             20070701                         9.95              3.375                   99                   First Lien
16852941                             20070701                         9.95              3.75                    99                   First Lien
16853029                             20070701                         9.95                3                     99                   First Lien
16849503                             20070701                         9.95              3.75                    99                   First Lien
16849219                             20070701                         9.95               3.5                    99                   First Lien
16849148                             20070701                         9.95              3.75                    99                   First Lien
16307873                             20070701                         9.95              3.375                   99                   First Lien
16693070                             20120401                        12.75              2.25                     1                   First Lien
16721656                             20070701                         9.95              3.125                   99                   First Lien
16847923                             20070701                         9.95               3.5                    99                   First Lien
16844699                             20070701                         9.95               3.5                    99                   First Lien
16839822                             20070701                         9.95               3.5                    99                   First Lien
16840195                             20070701                         9.95              3.75                    99                   First Lien
16840202                             20070701                         9.95               3.5                    99                   First Lien
16835951                             20070701                         9.95              3.75                    99                   First Lien
16838575                             20070701                         9.95               3.5                    99                   First Lien
16839122                             20070701                         9.95              3.75                    99                   First Lien
16832765                             20070701                         9.95              3.375                   99                   First Lien
16833003                             20070701                         9.95               3.5                    99                   First Lien
16833185                             20070701                         9.95               3.5                    99                   First Lien
16835574                             20070701                         9.95              3.75                    99                   First Lien
17001953                             20120201                        12.625             2.25                     1                   First Lien
16823749                             20070701                         9.95              3.25                    99                   First Lien
16824420                             20070701                         9.95              3.625                   99                   First Lien
16806967                             20070701                         9.95              3.125                   99                   First Lien
16807164                             20070701                         9.95              3.575                   99                   First Lien
16807206                             20070701                         9.95              3.75                    99                   First Lien
16807249                             20070701                         9.95               3.5                    99                   First Lien
16809484                             20070701                         9.95               3.5                    99                   First Lien
16809562                             20070701                         9.95               3.5                    99                   First Lien
16809612                             20070701                         9.95              3.375                   99                   First Lien
16813615                             20070701                         9.95               3.5                    99                   First Lien
16813776                             20070701                         9.95              3.75                    99                   First Lien
16813951                             20070701                         9.95               3.5                    99                   First Lien
16814097                             20070701                         9.95              3.75                    99                   First Lien
16788597                             20070701                         9.95              3.75                    99                   First Lien
16788879                             20070701                         9.95              3.375                   99                   First Lien
16790563                             20070701                         9.95              3.75                    99                   First Lien
16790663                             20070701                         9.95               3.5                    99                   First Lien
16790789                             20070701                         9.95              3.75                    99                   First Lien
16790847                             20070701                         9.95              3.125                   99                   First Lien
16791201                             20070701                         9.95              3.75                    99                   First Lien
16798780                             20070701                         9.95              3.25                    99                   First Lien
16798937                             20070701                         9.95                3                     99                   First Lien
16801927                             20070701                         9.95                3                     99                   First Lien
16781406                             20070701                         9.95                3                     99                   First Lien
16784719                             20070701                         9.95              3.375                   99                   First Lien
16788403                             20070701                         9.95              3.625                   99                   First Lien
16781067                             20070701                         9.95              2.625                   99                   First Lien
16776884                             20070701                         9.95              3.75                    99                   First Lien
16776995                             20070701                         9.95              3.125                   99                   First Lien
16777035                             20070701                         9.95              3.75                    99                   First Lien
16777067                             20070701                         9.95              3.75                    99                   First Lien
16778694                             20070701                         9.95              3.75                    99                   First Lien
16778815                             20070701                         9.95               3.5                    99                   First Lien
16771872                             20070701                         9.95              3.75                    99                   First Lien
16772581                             20070701                         9.95                3                     99                   First Lien
16768175                             20070701                         9.95               3.5                    99                   First Lien
16770811                             20070701                         9.95              3.75                    99                   First Lien
16732067                             20070701                         9.95               3.5                    99                   First Lien
16767968                             20070701                         9.95              3.375                   99                   First Lien
16729685                             20070701                         9.95              3.75                    99                   First Lien
16729418                             20070701                         9.95              3.375                   99                   First Lien
16729589                             20070701                         9.95              3.625                   99                   First Lien
16729599                             20070701                         9.95              3.125                   99                   First Lien
16728864                             20070701                         9.95              3.75                    99                   First Lien
16728881                             20070701                         9.95               3.5                    99                   First Lien
16728772                             20070701                         9.95              3.25                    99                   First Lien
16728363                             20070701                         9.95              3.25                    99                   First Lien
16718862                             20070701                         9.95              3.125                   99                   First Lien
16717397                             20070701                         9.95               3.5                    99                   First Lien
16713731                             20070701                         9.95              2.625                   99                   First Lien
16713928                             20070701                         9.95               3.5                    99                   First Lien
16710981                             20070701                         9.95              3.625                   99                   First Lien
16697687                             20070701                         9.95               3.5                    99                   First Lien
16685342                             20070701                         9.95              3.75                    99                   First Lien
17146127                             20120401                        12.375             2.25                     1                   First Lien
17255600                             20070701                         9.95                4                     99                   First Lien
17255623                             20070701                         9.95                4                     99                   First Lien
17255612                             20070701                         9.95              4.125                   99                   First Lien
17256771                             20070701                         9.95                4                     99                   First Lien
17256743                             20070701                         9.95                4                     99                   First Lien
17264492                             20070701                         9.95                4                     99                   First Lien
17256821                             20070701                         9.95                4                     99                   First Lien
17058659                             20070701                         9.95                4                     99                   First Lien
17028155                             20070701                         9.95               3.5                    99                   First Lien
16564205                             20110901                         12.5              2.25                     1                   First Lien
17230602                             20120601                        12.875             2.25                     1                   First Lien
17032622                             20120501                        12.375             2.25                     1                   First Lien
17027426                             20120501                         12.5              2.25                     1                   First Lien
17016240                             20070701                         9.95               3.5                    99                   First Lien
17020891                             20070701                         9.95               3.5                    99                   First Lien
17014498                             20070701                         9.95               3.5                    99                   First Lien
16997869                             20120501                        11.75              2.25                     1                   First Lien
17001469                             20120501                         13.5              2.25                     1                   First Lien
16852456                             20120401                        12.75              2.25                     1                   First Lien
17147252                             20120301                        12.75              2.25                     1                   First Lien
17089409                             20120301                         12.5              2.25                     1                   First Lien
17089428                             20120301                        13.125             2.25                     1                   First Lien
17076084                             20120201                        12.75              2.25                     1                   First Lien
17076085                             20120201                          13               2.25                     1                   First Lien
17076086                             20120201                        12.875             2.25                     1                   First Lien
17076088                             20120201                        13.25              2.25                     1                   First Lien
17076089                             20120301                        13.375             2.25                     1                   First Lien
17076091                             20120201                        12.75              2.25                     1                   First Lien
17076045                             20120301                        12.875             2.25                     1                   First Lien
17076046                             20120301                        13.125             2.25                     1                   First Lien
17076048                             20120301                        12.75              2.25                     1                   First Lien
17076049                             20120301                        13.125             2.25                     1                   First Lien
17076050                             20120301                        12.875             2.25                     1                   First Lien
17076051                             20120301                        12.625             2.25                     1                   First Lien
17076053                             20120301                        12.875             2.25                     1                   First Lien
17076056                             20120301                          12               2.25                     1                   First Lien
17076060                             20120301                        12.75              2.25                     1                   First Lien
17076061                             20120301                        12.125             2.25                     1                   First Lien
17076064                             20120301                         12.5              2.25                     1                   First Lien
17076068                             20120301                        13.125             2.25                     1                   First Lien
17076069                             20120301                        12.625             2.25                     1                   First Lien
17076071                             20120301                        12.375             2.25                     1                   First Lien
17076073                             20120301                        12.625             2.25                     1                   First Lien
17076074                             20120301                        12.75              2.25                     1                   First Lien
17076075                             20120301                        12.875             2.25                     1                   First Lien
17076076                             20120301                        13.375             2.25                     1                   First Lien
17076077                             20120301                        11.625             2.25                     1                   First Lien
17076081                             20120301                         12.5              2.25                     1                   First Lien
17076083                             20111201                        12.875             2.25                     1                   First Lien
17243389                             20120501                         12.5              2.25                     1                   First Lien
17246147                             20120401                        12.375             2.25                     1                   First Lien
17246154                             20120501                        12.625             2.25                     1                   First Lien
17238821                             20120501                         12.5              2.25                     1                   First Lien
17238830                             20120501                        12.625             2.25                     1                   First Lien
17243209                             20120501                         12.5              2.25                     1                   First Lien
17243213                             20120401                        12.125             2.25                     1                   First Lien
17243218                             20120401                        11.625             2.25                     1                   First Lien
17243227                             20120501                        11.875             2.25                     1                   First Lien
17229010                             20120501                         13.5              2.25                     1                   First Lien
17230220                             20120501                        11.375             2.25                     1                   First Lien
17230246                             20120501                        13.375             2.25                     1                   First Lien
17230296                             20120501                         11.5              2.25                     1                   First Lien
17231112                             20120501                        12.375             2.25                     1                   First Lien
17217945                             20120501                        13.375             2.25                     1                   First Lien
17217976                             20120501                        12.875             2.25                     1                   First Lien
17218912                             20120501                        13.375             2.25                     1                   First Lien
17218929                             20120501                         13.5              2.25                     1                   First Lien
17218954                             20120501                        13.375             2.25                     1                   First Lien
17218962                             20120501                        12.25              2.25                     1                   First Lien
17218970                             20120501                         13.5              2.25                     1                   First Lien
17219524                             20120501                          12               2.25                     1                   First Lien
17219531                             20120501                         13.5              2.25                     1                   First Lien
17219583                             20120501                        11.375             2.25                     1                   First Lien
17221815                             20120501                        12.875             2.25                     1                   First Lien
17224437                             20120501                        11.375             2.25                     1                   First Lien
17224440                             20120501                        11.875             2.25                     1                   First Lien
17226593                             20120501                          12               2.25                     1                   First Lien
17226639                             20120501                        13.25              3.25                     1                   First Lien
17228913                             20120501                        13.25              3.25                     1                   First Lien
17208358                             20120501                        11.875             2.25                     1                   First Lien
17214372                             20120401                        12.125             2.25                     1                   First Lien
17214379                             20120501                        12.875             2.25                     1                   First Lien
17215697                             20120501                        13.25              2.25                     1                   First Lien
17215720                             20120501                        12.25              2.25                     1                   First Lien
17215721                             20120501                        12.25              2.25                     1                   First Lien
17217066                             20120501                        12.375             2.25                     1                   First Lien
17217067                             20120501                        11.875             2.25                     1                   First Lien
17217068                             20120501                        12.625             2.25                     1                   First Lien
17217069                             20120501                        11.875             2.25                     1                   First Lien
17217076                             20120501                         12.5              2.25                     1                   First Lien
17217859                             20120501                          13               2.25                     1                   First Lien
17217872                             20120501                        13.25              2.25                     1                   First Lien
17217874                             20120501                        12.375             2.25                     1                   First Lien
17217875                             20120501                        12.375             2.25                     1                   First Lien
17217877                             20120501                        12.75              2.25                     1                   First Lien
17217898                             20120501                        12.875             2.25                     1                   First Lien
17207389                             20120501                         12.5              2.25                     1                   First Lien
17207453                             20120501                        12.625             2.25                     1                   First Lien
17208224                             20120501                        11.875             2.25                     1                   First Lien
17204069                             20120501                        13.625             2.25                     1                   First Lien
17206062                             20120501                        12.625             2.25                     1                   First Lien
17206067                             20120401                        12.875             2.25                     1                   First Lien
17206091                             20120501                        11.875             2.25                     1                   First Lien
17206116                             20120501                        11.625             2.25                     1                   First Lien
17206117                             20120501                         12.5              2.25                     1                   First Lien
17206138                             20120501                        12.625             2.75                     1                   First Lien
17054910                             20070701                         9.95              3.75                    99                   First Lien
17057147                             20070701                         9.95              3.375                   99                   First Lien
17060413                             20070701                         9.95               3.5                    99                   First Lien
17206933                             20120401                         11.5              2.25                     1                   First Lien
17206934                             20120501                         11.5              2.25                     1                   First Lien
17206787                             20140401                        11.875             2.25                     1                   First Lien
17206883                             20140401                        11.375             2.25                     1                   First Lien
17206463                             20120101                        11.75              2.25                     1                   First Lien
17206712                             20120401                        11.375             2.25                     1                   First Lien
17206717                             20120401                        11.375             2.25                     1                   First Lien
17206802                             20120401                        11.75              2.25                     1                   First Lien
17206721                             20140401                         11.5              2.25                     1                   First Lien
17205671                             20120501                        12.375             2.25                     1                   First Lien
17206483                             20140401                        11.375             2.25                     1                   First Lien
17206816                             20120401                        11.125             2.25                     1                   First Lien
17206577                             20120401                        11.75              2.25                     1                   First Lien
17249964                             20070701                         9.95              3.75                    99                   First Lien
17206583                             20120401                        11.875             2.25                     1                   First Lien
17206755                             20120401                         11.5              2.25                     1                   First Lien
17214780                             20120601                        12.625             2.25                     1                   First Lien
17202688                             20120501                          13               2.25                     1                   First Lien
17231282                             20070701                         9.95              3.75                    99                   First Lien
17159819                             20070901                         9.95               3.5                    99                   First Lien
17234040                             20120601                        13.375             2.25                     1                   First Lien
17206501                             20120401                        12.125             2.25                     1                   First Lien
17206611                             20120401                         11.5              2.25                     1                   First Lien
17052772                             20070701                         9.95              3.75                    99                   First Lien
17027352                             20070701                         9.95              3.75                    99                   First Lien
17027470                             20070701                         9.95              3.25                    99                   First Lien
17032787                             20070701                         9.95               3.5                    99                   First Lien
17032880                             20070701                         9.95              3.625                   99                   First Lien
17034393                             20070701                         9.95               3.5                    99                   First Lien
17042911                             20070701                         9.95               3.5                    99                   First Lien
17042935                             20120501                         12.5              2.25                     1                   First Lien
17043248                             20070701                         9.95               3.5                    99                   First Lien
17047905                             20070701                         9.95              3.375                   99                   First Lien
17016232                             20070701                         9.95               3.5                    99                   First Lien
17016241                             20070701                         9.95               3.5                    99                   First Lien
17020890                             20070701                         9.95               3.5                    99                   First Lien
17020371                             20070701                         9.95               3.5                    99                   First Lien
17020980                             20070701                         9.95               3.5                    99                   First Lien
17013410                             20070701                         9.95              3.125                   99                   First Lien
17012446                             20070701                         9.95               3.5                    99                   First Lien
17012476                             20070701                         9.95              3.25                    99                   First Lien
17013319                             20070701                         9.95              3.125                   99                   First Lien
17004586                             20070701                         9.95               3.5                    99                   First Lien
17001407                             20070701                         9.95               3.5                    99                   First Lien
17003025                             20070701                         9.95               3.5                    99                   First Lien
17004434                             20070701                         9.95               3.5                    99                   First Lien
17004481                             20070701                         9.95              3.375                   99                   First Lien
16997787                             20070701                         9.95              3.25                    99                   First Lien
17001505                             20070701                         9.95               3.5                    99                   First Lien
16994865                             20070701                         9.95               3.5                    99                   First Lien
16994557                             20070701                         9.95               3.5                    99                   First Lien
16994560                             20070701                         9.95               3.5                    99                   First Lien
16994928                             20070701                         9.95               3.5                    99                   First Lien
16991110                             20070701                         9.95               3.5                    99                   First Lien
16994803                             20070701                         9.95               3.5                    99                   First Lien
16852581                             20070701                         9.95               3.5                    99                   First Lien
16845463                             20070701                         9.95              3.25                    99                   First Lien
16847423                             20070701                         9.95               3.5                    99                   First Lien
16848795                             20070701                         9.95              3.625                   99                   First Lien
16851495                             20070701                         9.95              3.625                   99                   First Lien
16839509                             20070701                         9.95              3.625                   99                   First Lien
16832615                             20070701                         9.95               3.5                    99                   First Lien
17228103                             20120401                         11.5              2.75                     1                   First Lien
17228104                             20120201                         12.5              2.75                     1                   First Lien
17228105                             20111201                        12.28              2.75                     1                   First Lien
17228108                             20120301                        12.605             2.75                     1                   First Lien
17228109                             20120201                        14.55              2.75                     1                   First Lien
17228110                             20120201                          12               2.75                     1                   First Lien
17228114                             20120301                        12.825             2.75                     1                   First Lien
17228115                             20120201                        11.95              2.75                     1                   First Lien
17228116                             20120201                        13.29              2.75                     1                   First Lien
17228117                             20120301                          13               2.75                     1                   First Lien
17228118                             20120301                         13.5              2.75                     1                   First Lien
17228119                             20120301                        12.875             2.75                     1                   First Lien
17228120                             20120301                         12.8              2.75                     1                   First Lien
17228121                             20120401                        12.125               4                      1                   First Lien
17228122                             20120301                        11.55              2.75                     1                   First Lien
17228124                             20120301                        12.25              3.75                     1                   First Lien
17228125                             20120401                        11.99              2.75                     1                   First Lien
17228126                             20120401                        11.75              2.75                     1                   First Lien
17228128                             20120301                        12.875             2.75                     1                   First Lien
17228129                             20120301                        11.25              2.75                     1                   First Lien
17228130                             20120401                        12.28              2.75                     1                   First Lien
17228131                             20120401                        12.775             2.75                     1                   First Lien
17228132                             20120401                        12.915             2.75                     1                   First Lien
17228133                             20120301                        12.125               3                      1                   First Lien
17228134                             20120301                         13.2              2.75                     1                   First Lien
17228135                             20120401                        12.03              2.75                     1                   First Lien
17228136                             20120401                        12.25              2.75                     1                   First Lien
17228137                             20120401                        11.99              3.875                    1                   First Lien
17228139                             20120401                        12.03              2.75                     1                   First Lien
17228140                             20120301                        11.99              2.75                     1                   First Lien
17228141                             20120301                        11.95              2.75                     1                   First Lien
17228142                             20120301                         13.3              2.75                     1                   First Lien
17228143                             20120401                        13.67              6.25                     1                   First Lien
17228144                             20120401                        10.75              2.75                     1                   First Lien
17228145                             20120401                        12.95              2.75                     1                   First Lien
17228146                             20120401                        12.95              2.75                     1                   First Lien
17228147                             20120301                        12.75              2.75                     1                   First Lien
17228148                             20120401                        12.75              2.75                     1                   First Lien
17228149                             20120401                        12.99              2.75                     1                   First Lien
17228150                             20120401                        13.25                3                      1                   First Lien
17228151                             20120401                        12.25              3.875                    1                   First Lien
17228152                             20120401                        11.55              2.75                     1                   First Lien
17228153                             20120401                         13.6              2.75                     1                   First Lien
17228154                             20120401                        12.25                3                      1                   First Lien
17228156                             20120401                        14.67              2.75                     1                   First Lien
17228157                             20120401                          12               2.75                     1                   First Lien
17228158                             20120401                         11.5              2.75                     1                   First Lien
17228160                             20120401                        14.375             2.75                     1                   First Lien
17228161                             20120401                        11.75              2.75                     1                   First Lien
17228162                             20120401                        13.375             2.75                     1                   First Lien
17228163                             20120401                        10.875             2.75                     1                   First Lien
17228164                             20120401                        11.99              2.75                     1                   First Lien
17228165                             20120401                         12.5                4                      1                   First Lien
17228166                             20120401                        12.125             2.75                     1                   First Lien
17228167                             20120401                        13.54              2.75                     1                   First Lien
17228168                             20120401                         11.8              2.75                     1                   First Lien
17228169                             20120401                        10.99               3.5                     1                   First Lien
17228170                             20120401                          12               2.75                     1                   First Lien
17228171                             20120401                        12.875               4                      1                   First Lien
17228173                             20120401                        11.75              2.75                     1                   First Lien
17228174                             20120401                         13.2              2.75                     1                   First Lien
17228175                             20120401                        12.875             2.75                     1                   First Lien
17228176                             20120401                        13.014               3                      1                   First Lien
17228177                             20120401                        11.06              2.75                     1                   First Lien
17228178                             20120401                         13.2              2.75                     1                   First Lien
17228098                             20120401                        11.25              2.75                     1                   First Lien
17228099                             20120301                        12.625             2.25                     1                   First Lien
17228101                             20120401                        12.375              4.5                     1                   First Lien
17228102                             20120101                        12.625             2.25                     1                   First Lien
17228094                             20120401                         13.5              2.75                     1                   First Lien
17228095                             20120301                        12.375             2.25                     1                   First Lien
17228096                             20120301                        12.25              2.25                     1                   First Lien
17228097                             20120401                          14               2.75                     1                   First Lien
17228082                             20120301                        12.625             2.75                     1                   First Lien
17228083                             20120301                        12.14               4.5                     1                   First Lien
17228084                             20120301                        12.25              2.75                     1                   First Lien
17228085                             20120101                        12.375             2.25                     1                   First Lien
17228078                             20120301                        13.875               4                      1                   First Lien
17228079                             20120401                        11.875             2.75                     1                   First Lien
17228081                             20120301                        12.375             2.75                     1                   First Lien
17228070                             20120401                        12.25              2.75                     1                   First Lien
17228071                             20120401                         11.5              2.75                     1                   First Lien
17228072                             20120301                        12.75              2.75                     1                   First Lien
17228073                             20120301                         13.5              2.75                     1                   First Lien
17228074                             20120301                        12.75              2.75                     1                   First Lien
17228075                             20120301                        11.75              2.75                     1                   First Lien
17228076                             20120301                        12.75              2.75                     1                   First Lien
17228077                             20120401                         11.5              2.75                     1                   First Lien
17228056                             20120301                        13.875              3.5                     1                   First Lien
17228057                             20120301                         13.5              2.75                     1                   First Lien
17228058                             20120301                        12.125             2.75                     1                   First Lien
17228061                             20120301                         13.2              2.75                     1                   First Lien
17228063                             20120301                        13.125             2.75                     1                   First Lien
17228064                             20120301                        11.875             2.75                     1                   First Lien
17228065                             20120301                        12.875             2.75                     1                   First Lien
17228066                             20120301                        13.99              2.75                     1                   First Lien
17228067                             20120301                        13.125               3                      1                   First Lien
17228068                             20120301                         13.5              2.75                     1                   First Lien
17228069                             20120301                        11.75              2.75                     1                   First Lien
17228051                             20120201                         12.5              2.75                     1                   First Lien
17228053                             20120101                        12.75              2.25                     1                   First Lien
17228054                             20120301                        12.55              2.75                     1                   First Lien
17228055                             20120301                          13               2.75                     1                   First Lien
16323859                             20110701                        12.75              2.25                     1                   First Lien
17228046                             20120301                        12.125             2.75                     1                   First Lien
17228047                             20120201                         13.5              2.75                     1                   First Lien
17228048                             20120201                        13.125             2.75                     1                   First Lien
17228049                             20120201                          12                 4                      1                   First Lien
17256831                             20070701                         9.95               3.5                    99                   First Lien
17256734                             20070701                         9.95                3                     99                   First Lien
17256799                             20070701                         9.95              3.125                   99                   First Lien
17028137                             20070701                         9.95               3.4                    99                   First Lien
17028165                             20070701                         9.95                4                     99                   First Lien
17028144                             20070701                         9.95               3.4                    99                   First Lien
17028140                             20070701                         9.95              3.125                   99                   First Lien
17028170                             20070701                         9.95              3.625                   99                   First Lien
17058646                             20070701                         9.95              3.625                   99                   First Lien
17028179                             20070701                         9.95                3                     99                   First Lien
17028187                             20070701                         9.95              3.125                   99                   First Lien
17058666                             20070701                         9.95              3.75                    99                   First Lien
17058662                             20070701                         9.95                4                     99                   First Lien
17256729                             20070701                         9.95              3.625                   99                   First Lien
17255635                             20070701                         9.95              3.625                   99                   First Lien
17255601                             20070701                         9.95               3.5                    99                   First Lien
17255639                             20070701                         9.95              3.625                   99                   First Lien
17255630                             20070701                         9.95               3.5                    99                   First Lien
17255602                             20070701                         9.95              3.375                   99                   First Lien
17255606                             20070701                         9.95              3.25                    99                   First Lien
17255611                             20070701                         9.95              2.75                    99                   First Lien
17255638                             20070701                         9.95              3.625                   99                   First Lien
17255629                             20070701                         9.95              3.375                   99                   First Lien
17255633                             20120401                         12.5              2.25                     1                   First Lien
17255622                             20070701                         9.95              3.625                   99                   First Lien
17255604                             20070701                         9.95              3.625                   99                   First Lien
17255647                             20070701                         9.95              3.625                   99                   First Lien
17256747                             20070701                         9.95              3.625                   99                   First Lien
17255598                             20120401                        12.875             2.25                     1                   First Lien
17256796                             20120401                        13.375             2.25                     1                   First Lien
17255636                             20070701                          10               2.875                   99                   First Lien
17256730                             20070701                         9.95              3.625                   99                   First Lien
17256759                             20070701                         9.95              3.375                   99                   First Lien
17255625                             20070701                         9.95                3                     99                   First Lien
17256767                             20070701                         9.95              3.125                   99                   First Lien
17256785                             20070701                         9.95              3.625                   99                   First Lien
17255643                             20070701                         9.95              3.25                    99                   First Lien
17255642                             20070701                         9.95              3.25                    99                   First Lien
17256792                             20070701                         9.5               3.625                   99                   First Lien
17256741                             20070701                         9.95              3.125                   99                   First Lien
17256813                             20070701                         9.95              3.625                   99                   First Lien
17256766                             20070701                         9.95              3.375                   99                   First Lien
16691775                             20070701                         9.95              2.575                   99                   First Lien
16732294                             20070701                         9.95              3.25                    99                   First Lien
16784524                             20070701                         9.95              3.325                   99                   First Lien
16784547                             20070701                         9.95              3.975                   99                   First Lien
16814899                             20070701                         9.95              3.325                   99                   First Lien
16784521                             20070701                         9.95              3.325                   99                   First Lien
16848704                             20070701                         9.95              3.325                   99                   First Lien
16814914                             20070701                         9.95              3.075                   99                   First Lien
16848712                             20070701                         9.95              3.45                    99                   First Lien
16848701                             20070701                         9.95              3.45                    99                   First Lien
16848715                             20070701                         9.95              3.45                    99                   First Lien
16848722                             20070701                         9.95               2.8                    99                   First Lien
16666525                             20070701                         9.95              3.625                   99                   First Lien
16655705                             20070701                         9.95              3.625                   99                   First Lien
16392216                             20070701                        9.999              4.09                    99                   First Lien
17228022                             20111101                         11.5              2.75                     1                   First Lien
17228023                             20111101                        12.625             2.75                     1                   First Lien
17228024                             20111201                        12.25              3.25                     1                   First Lien
17228026                             20120101                        12.875             2.75                     1                   First Lien
17228030                             20120101                        13.625             2.75                     1                   First Lien
17228031                             20120301                        12.999             2.75                     1                   First Lien
17228032                             20120201                         12.5              2.75                     1                   First Lien
17228033                             20120201                        11.875             2.75                     1                   First Lien
17228036                             20120301                        13.75              2.75                     1                   First Lien
17228037                             20120201                         12.6              2.75                     1                   First Lien
17228039                             20120301                        12.65              2.75                     1                   First Lien
17228040                             20120301                        12.375             2.75                     1                   First Lien
17228041                             20120301                        12.99              2.25                     1                   First Lien
17228043                             20120201                        12.125               4                      1                   First Lien
17228044                             20120201                          13               2.75                     1                   First Lien
17228086                             20120401                        13.875             2.75                     1                   First Lien
17228087                             20120301                          13               2.75                     1                   First Lien
17228088                             20120301                         13.5              2.75                     1                   First Lien
17228089                             20120401                         12.5              2.25                     1                   First Lien
17228090                             20120301                        11.25              2.75                     1                   First Lien
17228091                             20120301                        13.375             2.75                     1                   First Lien
17228092                             20120301                        12.625             2.75                     1                   First Lien
17228093                             20120401                         12.5              2.75                     1                   First Lien
17156313                             20120401                        12.875             2.25                     1                   First Lien
17201312                             20070701                         9.95               3.6                    99                   First Lien
17202559                             20120401                        12.125             2.25                     1                   First Lien
17206496                             20140401                         11.5              2.25                     1                   First Lien
17206538                             20120401                        11.625             2.25                     1                   First Lien
17206564                             20120301                        11.75              2.25                     1                   First Lien
17206599                             20120401                        11.875             2.25                     1                   First Lien
17206613                             20120401                        11.875             2.25                     1                   First Lien
17206631                             20140401                        10.75              2.25                     1                   First Lien
17206653                             20140401                        11.75              2.25                     1                   First Lien
17206672                             20120401                        11.25              2.25                     1                   First Lien
17206683                             20120401                        11.875             2.25                     1                   First Lien
17206705                             20120401                         10.5              2.25                     1                   First Lien
17206713                             20140401                        11.875             2.25                     1                   First Lien
17206828                             20140401                        11.375             2.25                     1                   First Lien
17206862                             20120401                        11.875             2.25                     1                   First Lien
17206876                             20140401                         10.5              2.25                     1                   First Lien
17206914                             20120401                        11.375             2.25                     1                   First Lien
17207584                             20120401                          12               2.25                     1                   First Lien
17207597                             20120401                        12.125             2.25                     1                   First Lien
17208507                             20120401                        13.125             2.25                     1                   First Lien
17218999                             20120501                        12.25              2.25                     1                   First Lien
17219001                             20120501                         12.5              2.25                     1                   First Lien
17219002                             20120501                        12.75              2.25                     1                   First Lien
17219003                             20120501                        13.25              2.25                     1                   First Lien
17219004                             20120501                        13.625             2.25                     1                   First Lien
17219005                             20120501                        12.25              2.25                     1                   First Lien
17219006                             20120501                         12.5              2.25                     1                   First Lien
17230309                             20120501                        13.25              2.25                     1                   First Lien
17230311                             20120501                        12.75              2.25                     1                   First Lien
17230315                             20120501                        12.25              2.25                     1                   First Lien
17230319                             20120501                         13.5              2.25                     1                   First Lien
17230321                             20120501                         13.5              2.25                     1                   First Lien
17230324                             20120501                        12.625             2.25                     1                   First Lien
17155143                             20120101                          13               2.25                     1                   First Lien
17155153                             20120301                        12.75              2.75                     1                   First Lien
17243221                             20120501                          13               2.25                     1                   First Lien
17076079                             20120301                        11.25              2.25                     1                   First Lien
17147102                             20120301                        12.875             2.25                     1                   First Lien
17214381                             20120401                          13               2.25                     1                   First Lien
17214384                             20120301                        13.375             2.25                     1                   First Lien
17224439                             20120401                          12               2.25                     1                   First Lien
17231082                             20120401                        12.75              2.25                     1                   First Lien
17053573                             20120201                        12.75              2.25                     1                   First Lien
17130542                             20120401                        12.125             2.25                     1                   First Lien
17130546                             20120401                         12.5              2.25                     1                   First Lien
17130696                             20120401                        13.375             2.25                     1                   First Lien
17130840                             20120401                         12.5              2.25                     1                   First Lien
17131102                             20120301                        12.75              2.25                     1                   First Lien
17133088                             20120301                        13.375             2.25                     1                   First Lien
17146117                             20120401                         12.5              2.25                     1                   First Lien
17146230                             20120401                        11.875             2.25                     1                   First Lien
17148591                             20120501                        12.375             2.25                     1                   First Lien
17149015                             20120401                          12               2.25                     1                   First Lien
17151524                             20120401                        13.125             2.25                     1                   First Lien
17151575                             20120401                        11.875             2.25                     1                   First Lien
17152866                             20120401                          12               2.25                     1                   First Lien
17152869                             20120401                        12.125             2.25                     1                   First Lien
17152943                             20120401                         11.5              2.25                     1                   First Lien
17152976                             20120401                        13.375             2.25                     1                   First Lien
17153081                             20120401                         12.5              2.25                     1                   First Lien
17245823                             20070701                         9.95                3                     99                   First Lien
17141825                             20120501                        13.375             2.25                     1                   First Lien
17168678                             20120501                         12.5              2.25                     1                   First Lien
17170682                             20120501                        12.625             2.25                     1                   First Lien
17170702                             20070901                         9.95               3.5                    99                   First Lien
17172262                             20070901                         9.95               3.5                    99                   First Lien
17172168                             20120401                        11.875             2.25                     1                   First Lien
17175158                             20070901                         9.95               3.5                    99                   First Lien
17178396                             20070701                         9.95              3.75                    99                   First Lien
17181684                             20120501                        11.875             2.25                     1                   First Lien
17181725                             20120501                        12.25              2.25                     1                   First Lien
17200716                             20070701                         9.95              3.75                    99                   First Lien
17202741                             20070901                         9.95              3.375                   99                   First Lien
17202616                             20120601                        11.75              2.25                     1                   First Lien
17205790                             20070901                         9.95               3.5                    99                   First Lien
17206992                             20120501                          12               2.25                     1                   First Lien
17207154                             20120501                        12.375             2.25                     1                   First Lien
17207928                             20120501                          12               2.25                     1                   First Lien
17214743                             20120501                        12.375             2.25                     1                   First Lien
17214785                             20070901                         9.95               3.5                    99                   First Lien
17215494                             20120501                          12               2.25                     1                   First Lien
17216712                             20070901                         9.95               3.5                    99                   First Lien
17217675                             20120601                        12.875             2.25                     1                   First Lien
17217683                             20120601                        12.625             2.25                     1                   First Lien
17217729                             20120601                        12.875             2.25                     1                   First Lien
17219214                             20120501                         12.5              2.25                     1                   First Lien
17219220                             20120601                        13.25              2.25                     1                   First Lien
17219256                             20070701                         9.95               3.5                    99                   First Lien
17221521                             20120601                        12.375             2.25                     1                   First Lien
17221571                             20120601                        12.125             2.25                     1                   First Lien
17221575                             20120501                          12               2.25                     1                   First Lien
17221581                             20120601                        12.75              2.25                     1                   First Lien
17224132                             20120601                         12.5              2.25                     1                   First Lien
17224005                             20120601                        12.875             2.25                     1                   First Lien
17224219                             20120601                        12.625             2.25                     1                   First Lien
17229473                             20120601                        13.125             2.25                     1                   First Lien
17229482                             20120601                        12.875             2.25                     1                   First Lien
17233947                             20070701                         9.95              3.375                   99                   First Lien
17233977                             20120601                        12.625             2.25                     1                   First Lien
17234023                             20120601                         13.5              2.25                     1                   First Lien
17234024                             20120601                        13.125             2.25                     1                   First Lien
17234038                             20120601                        12.875             2.25                     1                   First Lien
17242787                             20120601                        12.75              2.25                     1                   First Lien
17242879                             20120601                         12.5              2.25                     1                   First Lien
17244004                             20120601                         12.5              2.25                     1                   First Lien
17244012                             20120601                        12.625             2.25                     1                   First Lien
17244383                             20070701                         9.95               3.5                    99                   First Lien
17128130                             20120501                        12.25              2.25                     1                   First Lien
17055822                             20120401                        11.75              2.25                     1                   First Lien
17059492                             20120501                        11.25              2.25                     1                   First Lien
17060738                             20120401                        10.875             2.25                     1                   First Lien
17113380                             20070701                         9.95              3.125                   99                   First Lien
17113381                             20070701                         9.95              2.25                    99                   First Lien
17113390                             20070701                         9.95               3.5                    99                   First Lien
17113572                             20070701                         9.95              3.375                   99                   First Lien
17113573                             20070701                         9.95              3.375                   99                   First Lien
17113590                             20070701                         9.95              3.75                    99                   First Lien
17113591                             20070701                         9.95              3.75                    99                   First Lien
17113629                             20070701                         9.95               3.5                    99                   First Lien
17113653                             20070701                         9.95               3.5                    99                   First Lien
17113707                             20070701                         9.95              3.25                    99                   First Lien
17128559                             20070701                         9.95              3.375                   99                   First Lien
17128697                             20070701                         9.95              3.75                    99                   First Lien
17128711                             20070701                         9.95               3.5                    99                   First Lien
17128747                             20070701                         9.95              3.75                    99                   First Lien
17128801                             20070701                         9.95              3.75                    99                   First Lien
17088733                             20070701                         9.95              3.75                    99                   First Lien
17089145                             20070701                         9.95              3.75                    99                   First Lien
17089173                             20070701                         9.95              3.75                    99                   First Lien
17089242                             20120401                        12.125             2.25                     1                   First Lien
17089320                             20070701                         9.95               3.5                    99                   First Lien
17089324                             20070701                         9.95              3.75                    99                   First Lien
16714605                             20111201                        12.25              2.25                     1                   First Lien
16685698                             20111101                        12.625             2.25                     1                   First Lien
17057581                             20120301                        13.25              2.25                     1                   First Lien
17057966                             20120401                         12.5              2.25                     1                   First Lien
17059397                             20120401                        12.875             2.25                     1                   First Lien
17060836                             20120401                        11.875             2.25                     1                   First Lien
17066759                             20120401                        11.875             2.25                     1                   First Lien
17075751                             20120401                        12.25              2.25                     1                   First Lien
17033271                             20120401                         12.5              2.25                     1                   First Lien
17033446                             20120301                        13.375             2.25                     1                   First Lien
17034544                             20120401                         12.5              2.25                     1                   First Lien
17034904                             20120401                        13.375             2.25                     1                   First Lien
17042553                             20120301                        13.375             2.25                     1                   First Lien
17042781                             20120301                        12.125             2.25                     1                   First Lien
17043836                             20120401                        12.125             2.25                     1                   First Lien
17052015                             20120301                        13.375             2.25                     1                   First Lien
17000450                             20120301                        12.75              2.25                     1                   First Lien
16665901                             20111001                        12.25              2.25                     1                   First Lien
17167393                             20120501                        12.25              2.25                     1                   First Lien
17100410                             20070701                         9.95               3.5                    99                   First Lien
17100425                             20070701                         9.95              3.75                    99                   First Lien
17100429                             20070701                         9.95              3.375                   99                   First Lien
17100433                             20070701                         9.95              2.25                    99                   First Lien
17156346                             20120401                        11.875             2.25                     1                   First Lien
17156403                             20070701                         9.95              2.875                   99                   First Lien
17156404                             20070701                         9.95               3.5                    99                   First Lien
17156408                             20070701                         9.95              3.725                   99                   First Lien
17156409                             20070701                         9.95               3.5                    99                   First Lien
17156410                             20070701                         9.95              2.75                    99                   First Lien
17156412                             20070701                         9.95              3.125                   99                   First Lien
17156413                             20070701                         9.95               3.5                    99                   First Lien
17156414                             20070701                         9.95                3                     99                   First Lien
17156416                             20070701                         9.95              3.25                    99                   First Lien
17156417                             20070701                         9.95               3.5                    99                   First Lien
17156419                             20070701                         9.95              3.325                   99                   First Lien
17156423                             20070701                         9.95               3.5                    99                   First Lien
17156427                             20070701                         9.95               3.5                    99                   First Lien
17156430                             20070701                         9.95                3                     99                   First Lien
17156433                             20070701                         9.95                3                     99                   First Lien
17156434                             20070701                         9.95              3.75                    99                   First Lien
17156437                             20070701                         9.95               3.5                    99                   First Lien
17156438                             20070701                         9.95               3.5                    99                   First Lien
17156445                             20070701                         9.95               3.5                    99                   First Lien
17156447                             20070701                         9.95               3.5                    99                   First Lien
17076059                             20120301                        11.125             2.25                     1                   First Lien
17217029                             20070701                         9.95              3.375                   99                   First Lien
17217808                             20070701                         9.95              3.75                    99                   First Lien
17218958                             20070701                         9.95              3.375                   99                   First Lien
17219542                             20070701                         9.95               3.5                    99                   First Lien
17219584                             20070701                         9.95               3.5                    99                   First Lien
17219604                             20070701                         9.95              3.75                    99                   First Lien
17224512                             20070701                         9.95                3                     99                   First Lien
17226575                             20070701                         9.95              3.75                    99                   First Lien
17226679                             20070701                         9.95                3                     99                   First Lien
17231086                             20070701                         9.95               3.5                    99                   First Lien
17231759                             20070701                         9.95               3.5                    99                   First Lien
17145988                             20070701                         9.95               3.5                    99                   First Lien
17146089                             20070701                         9.95              3.375                   99                   First Lien
17148478                             20070701                         9.95                3                     99                   First Lien
17148516                             20120401                        13.125             2.25                     1                   First Lien
17148604                             20070701                         9.95              3.375                   99                   First Lien
17148783                             20070701                         9.95              3.75                    99                   First Lien
17148819                             20070701                         9.95              3.75                    99                   First Lien
17151510                             20070701                         9.95              3.625                   99                   First Lien
17151548                             20070701                         9.95              3.75                    99                   First Lien
17151749                             20070701                         9.95               3.5                    99                   First Lien
17151755                             20070701                         9.95              3.75                    99                   First Lien
17152890                             20070701                         9.95              3.25                    99                   First Lien
17152951                             20070701                         9.95               3.5                    99                   First Lien
17152975                             20120401                        12.25              2.25                     1                   First Lien
17153006                             20120401                         12.5              2.25                     1                   First Lien
17154606                             20070701                         9.95               3.5                    99                   First Lien
17154609                             20070701                         9.95              3.125                   99                   First Lien
17154649                             20070701                         9.95               3.5                    99                   First Lien
17154662                             20070701                         9.95              3.75                    99                   First Lien
17154729                             20070701                         9.95              3.375                   99                   First Lien
17154739                             20070701                         9.95              3.375                   99                   First Lien
17154740                             20070701                         9.95               3.5                    99                   First Lien
17154751                             20070701                         9.95               3.5                    99                   First Lien
17154759                             20070701                         9.95                3                     99                   First Lien
17155811                             20120401                        12.75              2.25                     1                   First Lien
17155827                             20070701                         9.95              3.375                   99                   First Lien
17160254                             20070701                         9.95               3.5                    99                   First Lien
17160347                             20070701                         9.95               3.5                    99                   First Lien
17160386                             20120401                        11.625             2.25                     1                   First Lien
17167293                             20070701                         9.95              3.75                    99                   First Lien
17167316                             20070701                         9.95              3.375                   99                   First Lien
17168981                             20070701                         9.95              3.25                    99                   First Lien
17169014                             20070701                         9.95              3.375                   99                   First Lien
17169040                             20120401                        12.75              2.25                     1                   First Lien
17169184                             20070701                         9.95              3.75                    99                   First Lien
17169212                             20070701                         9.95              2.875                   99                   First Lien
17171352                             20070701                         9.95              3.25                    99                   First Lien
17171401                             20070701                         9.95              2.875                   99                   First Lien
17171439                             20070701                         9.95               3.5                    99                   First Lien
17171673                             20070701                         9.95              3.75                    99                   First Lien
17171687                             20070701                         9.95              3.375                   99                   First Lien
17172545                             20070701                         9.95                3                     99                   First Lien
17172636                             20120401                          12               2.25                     1                   First Lien
17172671                             20120501                        12.625             2.25                     1                   First Lien
17172759                             20070701                         9.95               3.5                    99                   First Lien
17175451                             20070701                         9.95              3.125                   99                   First Lien
17175515                             20070701                         9.95               3.5                    99                   First Lien
17175537                             20070701                         9.95              3.75                    99                   First Lien
17175586                             20070701                         9.95               3.5                    99                   First Lien
17180366                             20070701                         9.95               3.5                    99                   First Lien
17181954                             20070701                         9.95               3.5                    99                   First Lien
17181983                             20070701                         9.95               3.5                    99                   First Lien
17181986                             20070701                         9.95               3.5                    99                   First Lien
17182000                             20070701                         9.95               3.5                    99                   First Lien
17182030                             20070701                         9.95              3.75                    99                   First Lien
17182719                             20070701                         9.95               3.5                    99                   First Lien
17182748                             20070701                         9.95              2.875                   99                   First Lien
17182790                             20070701                         9.95               2.9                    99                   First Lien
17201875                             20070701                         9.95               3.5                    99                   First Lien
17202219                             20070701                         9.95              3.75                    99                   First Lien
17206106                             20070701                         9.95              3.25                    99                   First Lien
17207421                             20070701                         9.95               3.5                    99                   First Lien
17208191                             20070701                         9.95                3                     99                   First Lien
17208226                             20070701                         9.95              3.375                   99                   First Lien
17208230                             20070701                         9.95              3.25                    99                   First Lien
17208317                             20070701                         9.95               3.5                    99                   First Lien
17208323                             20070701                         9.95              3.25                    99                   First Lien
17208324                             20070701                         9.95              3.25                    99                   First Lien
17214312                             20070701                         9.95              2.625                   99                   First Lien
17214387                             20120401                          13               2.25                     1                   First Lien
17215068                             20070701                         9.95                3                     99                   First Lien
17215077                             20070701                         9.95               3.5                    99                   First Lien
17130671                             20070701                         9.95              3.75                    99                   First Lien
17130995                             20070701                         9.95              3.75                    99                   First Lien
17131011                             20070701                         9.95               3.5                    99                   First Lien
17131040                             20070701                         9.95              3.75                    99                   First Lien
17132958                             20070701                         9.95              3.375                   99                   First Lien
17132980                             20070701                         9.95               3.5                    99                   First Lien
17133018                             20070701                         9.95              3.75                    99                   First Lien
17133236                             20070701                         9.95              3.75                    99                   First Lien
17133271                             20070701                         9.95               3.5                    99                   First Lien
17133278                             20070701                         9.95              3.75                    99                   First Lien
17133304                             20070701                         9.95              3.75                    99                   First Lien
17245791                             20120601                        11.625             2.25                     1                   First Lien
17245802                             20070701                         9.95              3.625                   99                   First Lien
17245811                             20070701                         9.95              3.75                    99                   First Lien
17245842                             20120601                        12.25              2.25                     1                   First Lien
17245888                             20120601                         12.5              2.25                     1                   First Lien
17245908                             20070701                         9.95              3.375                   99                   First Lien
17246602                             20120601                        14.25              2.25                     1                   First Lien
17246617                             20070701                         9.95               3.5                    99                   First Lien
17246619                             20070701                         9.95               3.5                    99                   First Lien
17246622                             20070701                         9.95               3.5                    99                   First Lien
17246624                             20070701                         9.95               3.5                    99                   First Lien
17246625                             20070701                         9.95              3.25                    99                   First Lien
17246685                             20120601                        12.625             2.25                     1                   First Lien
17246702                             20120601                        12.875             2.25                     1                   First Lien
17246717                             20070701                         9.95              3.75                    99                   First Lien
17247484                             20070701                         9.95               3.5                    99                   First Lien
17202696                             20070701                         9.95               3.5                    99                   First Lien
17202718                             20070901                         9.95               3.5                    99                   First Lien
17202738                             20120601                        12.25              2.25                     1                   First Lien
17203628                             20070901                         9.95               3.5                    99                   First Lien
17203698                             20070701                         9.95                3                     99                   First Lien
17205737                             20070701                         9.95               3.5                    99                   First Lien
17205781                             20070701                         9.95              3.625                   99                   First Lien
17205788                             20070901                         9.95               3.5                    99                   First Lien
17205711                             20120601                        12.75              2.25                     1                   First Lien
17205809                             20070701                         9.95              3.75                    99                   First Lien
17205828                             20120601                        12.375             2.25                     1                   First Lien
17205841                             20070901                         9.95               3.5                    99                   First Lien
17207044                             20070901                         9.95               3.5                    99                   First Lien
17206974                             20070701                         9.95              3.75                    99                   First Lien
17207142                             20070701                         9.95              3.75                    99                   First Lien
17207146                             20070701                         9.95               3.5                    99                   First Lien
17207740                             20070701                         9.95              3.75                    99                   First Lien
17207861                             20070701                         9.95              3.25                    99                   First Lien
17207894                             20120601                        12.375             2.25                     1                   First Lien
17207905                             20070701                         9.95              3.75                    99                   First Lien
17207763                             20070701                         9.95              3.75                    99                   First Lien
17213922                             20120501                        12.875             2.25                     1                   First Lien
17214084                             20120601                        12.25              2.25                     1                   First Lien
17214085                             20070701                         9.95              3.75                    99                   First Lien
17214759                             20070701                         9.95              3.75                    99                   First Lien
17214773                             20120601                        12.375             2.25                     1                   First Lien
17214819                             20120601                        12.625             2.25                     1                   First Lien
17215286                             20120601                         11.5              2.25                     1                   First Lien
17215497                             20120601                         13.5              2.25                     1                   First Lien
17215229                             20120501                        12.125             2.25                     1                   First Lien
17215562                             20070701                         9.95               3.5                    99                   First Lien
17215581                             20120601                        13.125             2.25                     1                   First Lien
17215248                             20120501                        12.25              2.25                     1                   First Lien
17215645                             20070701                         9.95              3.125                   99                   First Lien
17215646                             20070701                         9.95              3.75                    99                   First Lien
17216641                             20120601                        12.25              2.25                     1                   First Lien
17216790                             20120601                        12.75              2.25                     1                   First Lien
17218507                             20070701                         9.95               3.5                    99                   First Lien
17218537                             20070701                         9.95                3                     99                   First Lien
17218598                             20120601                        12.375             2.25                     1                   First Lien
17218599                             20070701                         9.95                3                     99                   First Lien
17219136                             20070701                         9.95              3.125                   99                   First Lien
17219161                             20070701                         9.95              3.75                    99                   First Lien
17219168                             20120601                         11.5              2.25                     1                   First Lien
17219179                             20120601                        11.625             2.25                     1                   First Lien
17219191                             20120601                          13               2.25                     1                   First Lien
17219246                             20120601                        12.875             2.25                     1                   First Lien
17219097                             20070701                         9.95               3.5                    99                   First Lien
17221482                             20070701                         9.95               3.5                    99                   First Lien
17221508                             20120601                        13.125             2.25                     1                   First Lien
17221546                             20070701                         9.95              3.25                    99                   First Lien
17221568                             20070701                         9.95              3.25                    99                   First Lien
17224128                             20070701                         9.95              3.25                    99                   First Lien
17224151                             20070701                         9.95              3.75                    99                   First Lien
17224180                             20070701                         9.95               3.5                    99                   First Lien
17224023                             20070701                         9.95               3.5                    99                   First Lien
17224228                             20070701                         9.95              3.75                    99                   First Lien
17226401                             20070701                         9.95               3.5                    99                   First Lien
17226445                             20120601                        12.125             2.25                     1                   First Lien
17226558                             20070901                         9.95              3.75                    99                   First Lien
17226563                             20070901                         9.95              3.75                    99                   First Lien
17228673                             20070701                         9.95              2.875                   99                   First Lien
17229583                             20070701                         9.95              3.75                    99                   First Lien
17229600                             20120601                         12.5              2.25                     1                   First Lien
17229614                             20120601                        12.875             2.25                     1                   First Lien
17229618                             20120601                        13.375             2.25                     1                   First Lien
17230540                             20120601                        12.625             2.25                     1                   First Lien
17231475                             20070701                         9.95              3.75                    99                   First Lien
17233923                             20120601                          12               2.25                     1                   First Lien
17233952                             20120601                        12.625             2.25                     1                   First Lien
17234012                             20120601                        11.75              2.25                     1                   First Lien
17242778                             20120601                        11.75              2.25                     1                   First Lien
17242810                             20120601                          13               2.25                     1                   First Lien
17242819                             20070701                         9.95               3.5                    99                   First Lien
17242854                             20120601                        12.875             2.25                     1                   First Lien
17242895                             20070701                         9.95              3.75                    99                   First Lien
17242925                             20070701                         9.95               3.5                    99                   First Lien
17244018                             20120601                         13.5              2.25                     1                   First Lien
17244030                             20070701                         9.95               3.5                    99                   First Lien
17244108                             20120601                        13.125             2.25                     1                   First Lien
17244434                             20070701                         9.95               3.5                    99                   First Lien
17244534                             20120601                        12.125             2.25                     1                   First Lien
17245755                             20070701                         9.95              3.75                    99                   First Lien
17245769                             20120601                        12.375             2.25                     1                   First Lien
17245776                             20120601                        12.125             2.25                     1                   First Lien
17170633                             20070701                         9.95               3.5                    99                   First Lien
17172196                             20070901                         9.95               3.5                    99                   First Lien
17172197                             20070901                         9.95               3.5                    99                   First Lien
17172233                             20070701                         9.95              3.625                   99                   First Lien
17172182                             20120601                        12.125             2.25                     1                   First Lien
17172291                             20070901                         9.95               3.5                    99                   First Lien
17175171                             20070701                         9.95              3.25                    99                   First Lien
17175215                             20070701                         9.95               3.5                    99                   First Lien
17178405                             20120501                        13.75              2.25                     1                   First Lien
17178431                             20070901                         9.95               3.5                    99                   First Lien
17181678                             20070701                         9.95               3.5                    99                   First Lien
17182391                             20070701                         9.95               3.5                    99                   First Lien
17182362                             20120601                        12.75              2.25                     1                   First Lien
17182342                             20070701                         9.95              3.375                   99                   First Lien
17182475                             20070901                         9.95              3.375                   99                   First Lien
17200631                             20070701                         9.95               3.5                    99                   First Lien
17200741                             20070701                         9.95              3.625                   99                   First Lien
17201545                             20070701                         9.95               3.5                    99                   First Lien
17201553                             20120601                          12               2.25                     1                   First Lien
17159853                             20120501                        11.875             2.25                     1                   First Lien
17159908                             20120401                        11.625             2.25                     1                   First Lien
17166497                             20070701                         9.95               3.5                    99                   First Lien
17168522                             20070701                         9.95              3.75                    99                   First Lien
17013889                             20070701                         9.95              3.75                    99                   First Lien
17112893                             20070701                         9.95              3.75                    99                   First Lien
17113021                             20070701                         9.95              3.75                    99                   First Lien
16996709                             20070701                         9.95              3.85                    99                   First Lien
17172648                             20120401                        12.875             2.25                     1                   First Lien
17066689                             20120401                        12.375             2.25                     1                   First Lien
17011027                             20120201                        12.75              2.25                     1                   First Lien
17246756                             20120601                        12.875             2.25                     1                   First Lien
17221433                             20120501                        12.875             2.25                     1                   First Lien
17130997                             20120401                        12.25              2.25                     1                   First Lien
16851064                             20120101                        11.875             2.25                     1                   First Lien
17113394                             20120301                        12.125             2.25                     1                   First Lien
17113680                             20120401                        13.25              2.25                     1                   First Lien
17113722                             20120301                        12.25              2.25                     1                   First Lien
17113727                             20120401                        12.875             2.25                     1                   First Lien
16714119                             20111201                        12.375             2.25                     1                   First Lien
16706595                             20111101                         12.5              2.75                     1                   First Lien
17264487                             20120401                        12.25              2.25                     1                   First Lien
17256777                             20120401                        11.875             2.25                     1                   First Lien
17256797                             20120401                        11.875             2.25                     1                   First Lien
17256788                             20120401                        12.375             2.25                     1                   First Lien
17256802                             20120401                          12               2.25                     1                   First Lien
17264496                             20120401                        13.25              2.25                     1                   First Lien
17256737                             20120401                        11.875             2.25                     1                   First Lien
17256820                             20120401                        12.75              2.25                     1                   First Lien
17256817                             20120401                          12               2.25                     1                   First Lien
17256834                             20120401                        12.75              2.25                     1                   First Lien
17256819                             20120401                        12.75              2.25                     1                   First Lien
17256810                             20120401                        11.25              2.25                     1                   First Lien
17264495                             20120401                        12.625             2.25                     1                   First Lien
17256773                             20120401                        12.875             2.25                     1                   First Lien
17256783                             20120401                        11.625             2.25                     1                   First Lien
17264489                             20120401                        13.25              2.25                     1                   First Lien
17264479                             20120401                        12.25              2.25                     1                   First Lien
17256800                             20120401                        12.875             2.25                     1                   First Lien
17256744                             20120401                        12.25              2.25                     1                   First Lien
17264481                             20120401                        12.375             2.25                     1                   First Lien
17264482                             20120401                         11.5              2.25                     1                   First Lien
17264486                             20120401                        12.25              2.25                     1                   First Lien
17255645                             20120401                        13.375             2.25                     1                   First Lien
17256763                             20120401                          12               2.25                     1                   First Lien
17255634                             20120401                        12.75              2.25                     1                   First Lien
17256740                             20120401                        13.25              2.25                     1                   First Lien
17256798                             20120401                        12.75              2.25                     1                   First Lien
17255618                             20120401                         12.5              2.25                     1                   First Lien
17255644                             20120401                         12.5              2.25                     1                   First Lien
17255646                             20120401                        12.375             2.25                     1                   First Lien
17256732                             20120401                          12               2.25                     1                   First Lien
17255627                             20120401                         12.5              2.25                     1                   First Lien
17255631                             20120401                        12.625             2.25                     1                   First Lien
17256780                             20120401                        11.375             2.25                     1                   First Lien
17255640                             20120401                        11.375             2.25                     1                   First Lien
17256775                             20120401                         12.5              2.25                     1                   First Lien
17255607                             20120401                         12.5              2.25                     1                   First Lien
17255620                             20120401                          13               2.25                     1                   First Lien
17255613                             20120401                          13               2.25                     1                   First Lien
17256790                             20120401                        12.625             2.25                     1                   First Lien
17256758                             20120401                        11.625             2.25                     1                   First Lien
17255615                             20120401                        12.625             2.25                     1                   First Lien
17255608                             20120401                        12.375             2.25                     1                   First Lien
17255603                             20120401                        12.625             2.25                     1                   First Lien
17255632                             20120401                        12.875             2.25                     1                   First Lien
17255637                             20120401                        12.75              2.25                     1                   First Lien
17175668                             20120401                        12.25              2.25                     1                   First Lien
17255599                             20120401                        11.875             2.25                     1                   First Lien
17255617                             20120401                        11.625             2.25                     1                   First Lien
17255628                             20120401                        11.875             2.25                     1                   First Lien
17255610                             20120401                        12.75              2.25                     1                   First Lien
17255605                             20120401                         11.5              2.25                     1                   First Lien
17255641                             20120401                        12.875             2.25                     1                   First Lien
17255621                             20120401                        12.125             2.25                     1                   First Lien
17255624                             20120401                        12.375             2.25                     1                   First Lien
17255619                             20120401                        12.125             2.25                     1                   First Lien
17255626                             20120401                        12.75              2.25                     1                   First Lien
17255597                             20120401                        12.25              2.25                     1                   First Lien
16791362                             20111201                        12.875             2.25                     1                   First Lien
16825857                             20111201                        11.75              2.25                     1                   First Lien
16965795                             20120101                        12.125             2.25                     1                   First Lien
17052684                             20120301                        12.625             2.25                     1                   First Lien
17228059                             20120301                        14.125             2.75                     1                   First Lien
17228127                             20120401                        14.125             2.75                     1                   First Lien
16810735                             20070701                         9.95              3.45                    99                   First Lien
16828257                             20070701                         9.95              2.25                    99                   First Lien
17256718                             20070701                         9.95              3.125                   99                   First Lien
17120279                             20070701                         9.95              3.625                   99                   First Lien
17028133                             20070701                         9.95               3.5                    99                   First Lien
17028129                             20070701                         9.95              3.45                    99                   First Lien
17058638                             20070701                         9.95               3.5                    99                   First Lien
17204000                             20120501                         12.5              2.25                     1                   First Lien
17182088                             20120401                        12.375             2.25                     1                   First Lien
17182760                             20120501                        12.875             2.75                     1                   First Lien
17182771                             20120501                        12.125             2.25                     1                   First Lien
17182812                             20120401                          12               2.25                     1                   First Lien
17182819                             20120401                         11.5              2.25                     1                   First Lien
17182827                             20120401                        12.625             2.25                     1                   First Lien
17182831                             20120501                        12.75              2.25                     1                   First Lien
17182840                             20120501                          13               2.25                     1                   First Lien
17182849                             20120401                        13.125             2.25                     1                   First Lien
17200954                             20120501                          13               2.25                     1                   First Lien
17201803                             20120401                         11.5              2.25                     1                   First Lien
17201813                             20120501                        12.125             2.25                     1                   First Lien
17201823                             20120401                        11.875             2.75                     1                   First Lien
17201840                             20120501                        12.75              2.25                     1                   First Lien
17201845                             20120501                         12.5              2.25                     1                   First Lien
17201849                             20120401                        12.375             2.25                     1                   First Lien
17201856                             20120501                        13.625             2.25                     1                   First Lien
17201857                             20120501                        11.875             2.25                     1                   First Lien
17202205                             20120501                        12.875             2.25                     1                   First Lien
17202249                             20120501                        12.875             2.25                     1                   First Lien
17202259                             20120501                        12.75              2.25                     1                   First Lien
17203876                             20120401                          13               2.25                     1                   First Lien
17155880                             20120401                        12.875             2.25                     1                   First Lien
17155881                             20120401                        12.25              2.25                     1                   First Lien
17171537                             20120401                        12.25              2.25                     1                   First Lien
17160233                             20120401                        11.75              2.25                     1                   First Lien
17160234                             20120401                        12.625             2.25                     1                   First Lien
17160238                             20120401                        13.125             2.25                     1                   First Lien
17160272                             20120401                        12.75              2.75                     1                   First Lien
17160281                             20120501                        12.625             2.25                     1                   First Lien
17160320                             20120501                        13.125             2.25                     1                   First Lien
17160336                             20120401                         11.5              2.25                     1                   First Lien
17171594                             20120401                        11.75              2.25                     1                   First Lien
17171626                             20120501                          13               2.25                     1                   First Lien
17160363                             20120401                         12.5              2.25                     1                   First Lien
17160365                             20120501                          12               2.25                     1                   First Lien
17160380                             20120401                        12.375             2.25                     1                   First Lien
17171678                             20120401                        11.875             2.25                     1                   First Lien
17172541                             20120401                        13.125             2.25                     1                   First Lien
17172628                             20120501                         13.5              2.25                     1                   First Lien
17172661                             20120501                        12.375             2.25                     1                   First Lien
17172745                             20120401                        12.75              2.25                     1                   First Lien
17167159                             20120101                          13               2.25                     1                   First Lien
17167162                             20120501                        12.75              2.25                     1                   First Lien
17167239                             20120401                        12.75              2.25                     1                   First Lien
17167240                             20120401                        11.875             2.25                     1                   First Lien
17167244                             20120401                        12.75              2.25                     1                   First Lien
17167271                             20120501                        13.25              2.25                     1                   First Lien
17167279                             20120401                        12.875             2.25                     1                   First Lien
17167296                             20120501                        12.375             2.25                     1                   First Lien
17167306                             20120501                        11.875             2.25                     1                   First Lien
17167314                             20120401                        11.625             2.25                     1                   First Lien
17167327                             20120401                         12.5              2.75                     1                   First Lien
17175480                             20120401                        12.125             2.25                     1                   First Lien
17175482                             20120401                        12.75              2.25                     1                   First Lien
17175504                             20120501                        12.75              2.25                     1                   First Lien
17175564                             20120401                         12.5              2.25                     1                   First Lien
17175566                             20120401                        12.125             2.25                     1                   First Lien
17175569                             20120501                         12.5              2.25                     1                   First Lien
17175570                             20120401                          13               2.25                     1                   First Lien
17167329                             20120401                        11.875             2.25                     1                   First Lien
17167332                             20120301                         12.5              2.25                     1                   First Lien
17167343                             20120401                        13.125             2.25                     1                   First Lien
17167365                             20120401                        12.875             2.25                     1                   First Lien
17167367                             20120401                         12.5              2.25                     1                   First Lien
17167394                             20120401                        12.375             2.25                     1                   First Lien
17168972                             20120401                        13.375             2.25                     1                   First Lien
17168980                             20120401                        12.75              2.25                     1                   First Lien
17169020                             20120401                        12.75              2.25                     1                   First Lien
17169028                             20120401                         12.5              2.25                     1                   First Lien
17169034                             20120401                        12.25              2.25                     1                   First Lien
17169039                             20120401                        13.125             2.25                     1                   First Lien
17169053                             20120401                        11.625             2.25                     1                   First Lien
17169057                             20120401                          12               2.25                     1                   First Lien
17169063                             20120501                        11.875             2.25                     1                   First Lien
17169070                             20120501                        12.125             2.25                     1                   First Lien
17175582                             20120401                        12.25              2.25                     1                   First Lien
17175597                             20120501                          12               2.25                     1                   First Lien
17175618                             20120401                        13.125             2.25                     1                   First Lien
17180365                             20120401                        13.125             2.25                     1                   First Lien
17180374                             20120401                        13.125             2.25                     1                   First Lien
17169096                             20120501                        12.625             2.25                     1                   First Lien
17169097                             20120401                          13               2.25                     1                   First Lien
17169156                             20120501                        12.625             2.25                     1                   First Lien
17169205                             20120501                        11.75              2.75                     1                   First Lien
17169241                             20120501                        11.75              2.75                     1                   First Lien
17180396                             20120501                         12.5              2.25                     1                   First Lien
17152993                             20120401                          12               2.25                     1                   First Lien
17152994                             20120401                        11.875             2.25                     1                   First Lien
17153007                             20120401                        11.875             2.25                     1                   First Lien
17153009                             20120401                        12.125             2.25                     1                   First Lien
17153010                             20120401                          12               2.25                     1                   First Lien
17153012                             20120401                          12               2.25                     1                   First Lien
17153016                             20120401                         11.5              2.25                     1                   First Lien
17153018                             20120401                         12.5              2.25                     1                   First Lien
17153019                             20120401                        12.25              2.25                     1                   First Lien
17153023                             20120401                        12.625             2.25                     1                   First Lien
17153034                             20120401                        12.25              2.25                     1                   First Lien
17153036                             20120401                         11.5              2.25                     1                   First Lien
17153070                             20120401                        12.25              2.25                     1                   First Lien
17154578                             20120401                        13.375             2.25                     1                   First Lien
17154591                             20120401                        12.25              2.25                     1                   First Lien
17154594                             20120401                        12.875             2.25                     1                   First Lien
17154677                             20120401                        12.375             2.25                     1                   First Lien
17154743                             20120401                        11.875             2.25                     1                   First Lien
17154744                             20120501                        12.625             2.25                     1                   First Lien
17152812                             20120401                        11.375             2.25                     1                   First Lien
17152819                             20120301                        11.99              2.25                     1                   First Lien
17152829                             20120401                        12.375             2.25                     1                   First Lien
17152832                             20120501                          13               2.25                     1                   First Lien
17155820                             20120401                          12               2.25                     1                   First Lien
17155823                             20120401                        12.125             2.25                     1                   First Lien
17155840                             20120501                        12.125             2.25                     1                   First Lien
17152849                             20120401                        12.25              2.25                     1                   First Lien
17152867                             20120401                        11.875             2.25                     1                   First Lien
17152889                             20120501                          13               2.25                     1                   First Lien
17151587                             20120401                        12.875             2.25                     1                   First Lien
17151599                             20120401                        13.375             2.25                     1                   First Lien
17151615                             20120401                         12.5              2.25                     1                   First Lien
17151624                             20120401                         12.5              2.25                     1                   First Lien
17151523                             20120301                         12.5              2.25                     1                   First Lien
17151539                             20120401                        11.49              2.25                     1                   First Lien
17146123                             20120401                        12.375             2.25                     1                   First Lien
17146128                             20120501                        12.625             2.25                     1                   First Lien
17146223                             20120401                        11.875             2.25                     1                   First Lien
17146238                             20120401                        12.25              2.25                     1                   First Lien
17148471                             20120401                        12.75              2.25                     1                   First Lien
17148482                             20120401                        12.875             2.25                     1                   First Lien
17148521                             20120401                        13.125             2.25                     1                   First Lien
17148588                             20120401                        12.875             2.25                     1                   First Lien
17148621                             20120401                        12.25              2.25                     1                   First Lien
17148634                             20120401                        12.75              2.25                     1                   First Lien
17148675                             20120401                          13               2.25                     1                   First Lien
17148706                             20120501                         11.5              2.25                     1                   First Lien
17148721                             20120401                        11.625             2.25                     1                   First Lien
17148874                             20120401                        12.875             2.25                     1                   First Lien
17148898                             20120401                         12.5              2.25                     1                   First Lien
17148963                             20120401                        12.875             2.25                     1                   First Lien
17133011                             20120401                        12.75              2.25                     1                   First Lien
17133022                             20120401                        12.375             2.75                     1                   First Lien
17133025                             20120301                        13.375             2.25                     1                   First Lien
17133056                             20120401                        12.25              2.25                     1                   First Lien
17133065                             20120301                        13.375             2.25                     1                   First Lien
17133068                             20120401                        12.375             2.25                     1                   First Lien
17133071                             20120301                         12.5              2.25                     1                   First Lien
17133080                             20120401                        12.625             2.75                     1                   First Lien
17146048                             20120401                          12               2.25                     1                   First Lien
17146065                             20120401                        11.625             2.25                     1                   First Lien
17146074                             20120501                        12.75              2.25                     1                   First Lien
17146076                             20120401                        12.75              2.25                     1                   First Lien
17146100                             20120401                          12               2.25                     1                   First Lien
17133092                             20120301                        12.25              2.25                     1                   First Lien
17133097                             20120301                         11.5              2.25                     1                   First Lien
17133100                             20120301                        12.75              2.25                     1                   First Lien
17133101                             20120401                        12.625             2.25                     1                   First Lien
17133113                             20120401                          12               2.25                     1                   First Lien
17133234                             20120501                        12.125             2.25                     1                   First Lien
17133260                             20120401                          12               2.25                     1                   First Lien
17133291                             20120401                        12.375             2.25                     1                   First Lien
17133327                             20120401                        12.625             2.25                     1                   First Lien
17128860                             20120401                        12.875             2.25                     1                   First Lien
17128862                             20120401                          12               2.25                     1                   First Lien
17128868                             20120401                         12.5              2.25                     1                   First Lien
17130536                             20120501                          13               2.25                     1                   First Lien
17130552                             20120401                        12.875             2.25                     1                   First Lien
17130559                             20120401                        12.375             2.25                     1                   First Lien
17130579                             20120401                        12.25              2.25                     1                   First Lien
17130585                             20120401                        13.375             2.25                     1                   First Lien
17130593                             20120401                         11.5              2.25                     1                   First Lien
17130599                             20120401                        13.375             2.25                     1                   First Lien
17130607                             20120501                        12.875             2.25                     1                   First Lien
17130622                             20120401                          12               2.25                     1                   First Lien
17130648                             20120301                         12.5              2.25                     1                   First Lien
17130652                             20120301                        12.375             2.25                     1                   First Lien
17130739                             20120401                          13               2.25                     1                   First Lien
17130740                             20120401                        12.875             2.25                     1                   First Lien
17130743                             20120401                        12.25              2.25                     1                   First Lien
17130754                             20120401                         12.5              2.25                     1                   First Lien
17130768                             20120401                        12.75              2.25                     1                   First Lien
17130828                             20120401                        11.375             2.25                     1                   First Lien
17130855                             20120501                        13.25              2.25                     1                   First Lien
17130872                             20120401                        12.625             2.25                     1                   First Lien
17130898                             20120401                        13.375             2.25                     1                   First Lien
17130910                             20120401                          13               2.25                     1                   First Lien
17130915                             20120401                        11.75              2.25                     1                   First Lien
17130920                             20120401                          12               2.25                     1                   First Lien
17130923                             20120401                          12               2.25                     1                   First Lien
17130930                             20120401                          12               2.25                     1                   First Lien
17130976                             20120401                         12.5              2.25                     1                   First Lien
17130981                             20120401                        12.375             2.25                     1                   First Lien
17131004                             20120401                         12.5              2.25                     1                   First Lien
17131007                             20120401                          12               2.25                     1                   First Lien
17131010                             20120401                        11.875             2.25                     1                   First Lien
17131056                             20120401                        12.375             2.25                     1                   First Lien
17131060                             20120401                        12.625             2.25                     1                   First Lien
17131104                             20120401                         12.5              2.25                     1                   First Lien
17132975                             20120401                        12.75              2.25                     1                   First Lien
17247493                             20070701                         9.95              3.375                   99                   First Lien
17247499                             20070701                         9.95              3.75                    99                   First Lien
17247564                             20120601                        12.75              2.25                     1                   First Lien
17247581                             20120601                        10.875             2.25                     1                   First Lien
17247603                             20120601                        13.375             2.25                     1                   First Lien
17247619                             20070701                         9.95              3.625                   99                   First Lien
17247646                             20120601                        12.125             2.25                     1                   First Lien
17247658                             20120601                         12.5              2.25                     1                   First Lien
17247661                             20120601                        13.125             2.25                     1                   First Lien
17247681                             20070701                         9.95              3.75                    99                   First Lien
17248409                             20120601                        11.875             2.25                     1                   First Lien
17248414                             20120601                        11.875             2.25                     1                   First Lien
17249984                             20070701                         9.95              3.125                   99                   First Lien
17249995                             20070701                         9.95                3                     99                   First Lien
17250004                             20120601                        12.75              2.25                     1                   First Lien
17251436                             20120601                        12.25              2.25                     1                   First Lien
17251485                             20070701                         9.95              3.625                   99                   First Lien
17251502                             20070701                         9.95              3.75                    99                   First Lien
17252619                             20120601                        12.75              2.25                     1                   First Lien
17255251                             20120601                        11.75              2.25                     1                   First Lien
17255964                             20070701                         9.95              3.75                    99                   First Lien
17256035                             20120601                          13               2.25                     1                   First Lien
17256914                             20070701                         9.95               3.5                    99                   First Lien
17245809                             20070701                         9.95               3.5                    99                   First Lien
17245813                             20120601                        15.375             2.25                     1                   First Lien
17245835                             20070701                         9.95              3.75                    99                   First Lien
17245840                             20120601                        12.625             2.25                     1                   First Lien
17245846                             20070701                         9.95              3.25                    99                   First Lien
17245851                             20120601                         12.5              2.25                     1                   First Lien
17245885                             20120601                         12.5              2.25                     1                   First Lien
17246585                             20120601                        12.75              2.25                     1                   First Lien
17246688                             20120601                        12.875             2.25                     1                   First Lien
17246733                             20070701                         9.95              3.75                    99                   First Lien
17246747                             20120601                        13.125             2.25                     1                   First Lien
17247468                             20070701                         9.95              3.75                    99                   First Lien
17247479                             20070701                         9.95              3.25                    99                   First Lien
17224212                             20120601                        12.625             2.25                     1                   First Lien
17224234                             20120601                        12.75              2.25                     1                   First Lien
17226431                             20120601                        11.875             2.25                     1                   First Lien
17226440                             20120601                        12.75              2.25                     1                   First Lien
17226466                             20120601                        13.125             2.25                     1                   First Lien
17231351                             20070701                         9.95              3.125                   99                   First Lien
17226476                             20120601                        12.125             2.25                     1                   First Lien
17226482                             20070701                         9.95              3.75                    99                   First Lien
17231412                             20120601                        12.25              2.25                     1                   First Lien
17231429                             20120601                          13               2.25                     1                   First Lien
17231434                             20120601                        12.625             2.25                     1                   First Lien
17231460                             20070701                         9.95              3.75                    99                   First Lien
17231470                             20070701                         9.95              3.625                   99                   First Lien
17233930                             20120601                        12.125             2.25                     1                   First Lien
17233961                             20120601                        11.75              2.25                     1                   First Lien
17233967                             20120601                        12.25              2.25                     1                   First Lien
17234032                             20120601                        11.75              2.25                     1                   First Lien
17233869                             20070701                         9.95              3.75                    99                   First Lien
17228597                             20070701                         9.95              2.875                   99                   First Lien
17242804                             20120601                        11.75              2.25                     1                   First Lien
17242813                             20070701                         9.95               3.5                    99                   First Lien
17242818                             20120601                        12.75              2.25                     1                   First Lien
17242827                             20120601                          13               2.25                     1                   First Lien
17242830                             20120601                        12.75              2.25                     1                   First Lien
17228616                             20070701                         9.95              3.375                   99                   First Lien
17228649                             20120601                         12.5              2.25                     1                   First Lien
17228663                             20120601                        12.625             2.25                     1                   First Lien
17228697                             20070701                         9.95              3.25                    99                   First Lien
17229452                             20070701                         9.95              3.75                    99                   First Lien
17229508                             20070701                         9.95              3.75                    99                   First Lien
17229513                             20120601                        12.875             2.25                     1                   First Lien
17229514                             20070701                         9.95              3.625                   99                   First Lien
17242890                             20120601                          13               2.25                     1                   First Lien
17242903                             20120601                         13.5              2.25                     1                   First Lien
17242908                             20070701                         9.95              3.75                    99                   First Lien
17242909                             20070701                         9.95              2.75                    99                   First Lien
17243963                             20120601                          13               2.25                     1                   First Lien
17243968                             20120601                        13.875             2.25                     1                   First Lien
17244050                             20070701                         9.95              3.75                    99                   First Lien
17229541                             20070901                         9.95              3.75                    99                   First Lien
17229549                             20070701                         9.95               3.5                    99                   First Lien
17229566                             20120601                        12.875             2.25                     1                   First Lien
17229936                             20120601                        13.25              2.25                     1                   First Lien
17229957                             20120601                         13.5              2.25                     1                   First Lien
17229905                             20120601                        12.25              2.25                     1                   First Lien
17229979                             20120601                        12.625             2.25                     1                   First Lien
17229982                             20120601                        11.625             2.25                     1                   First Lien
17229996                             20070701                         9.95              3.75                    99                   First Lien
17230003                             20120601                        12.875             2.25                     1                   First Lien
17244070                             20070701                         9.95              3.125                   99                   First Lien
17244408                             20120601                        12.375             2.25                     1                   First Lien
17244475                             20120601                         12.5              2.25                     1                   First Lien
17244491                             20070701                         9.95              3.375                   99                   First Lien
17244333                             20120601                        12.875             2.25                     1                   First Lien
17230014                             20120601                        12.125             2.25                     1                   First Lien
17230029                             20120601                        13.25              2.25                     1                   First Lien
17230055                             20120601                         12.5              2.25                     1                   First Lien
17230535                             20120601                        12.75              2.25                     1                   First Lien
17230561                             20120601                        12.125             2.25                     1                   First Lien
17230576                             20070701                         9.95                3                     99                   First Lien
17230598                             20070701                         9.95               3.5                    99                   First Lien
17230603                             20120601                         12.5              2.25                     1                   First Lien
17230623                             20070701                         9.95               3.5                    99                   First Lien
17224152                             20120601                        11.625             2.25                     1                   First Lien
17224200                             20120601                        12.375             2.25                     1                   First Lien
17221592                             20070701                         9.95              3.625                   99                   First Lien
17221598                             20120601                        12.75              2.25                     1                   First Lien
17224103                             20120501                         12.5              2.25                     1                   First Lien
17224111                             20120601                         12.5              2.25                     1                   First Lien
17224112                             20120601                        11.875             2.25                     1                   First Lien
17224140                             20070701                         9.95              3.75                    99                   First Lien
17221512                             20120601                        13.375             2.25                     1                   First Lien
17221529                             20120501                         12.5              2.25                     1                   First Lien
17221535                             20120501                        13.125             2.25                     1                   First Lien
17221549                             20120501                        12.625             2.25                     1                   First Lien
17221560                             20120601                         13.5              2.25                     1                   First Lien
17221561                             20070901                         9.95               3.5                    99                   First Lien
17218601                             20070701                         9.95               3.5                    99                   First Lien
17218390                             20070701                         9.95              3.75                    99                   First Lien
17219172                             20120601                          13               2.25                     1                   First Lien
17219202                             20120601                        11.875             2.25                     1                   First Lien
17219222                             20070701                         9.95              3.375                   99                   First Lien
17219260                             20120601                        14.625             2.25                     1                   First Lien
17219263                             20120601                        12.625             2.25                     1                   First Lien
17221500                             20120601                        12.375             2.25                     1                   First Lien
17221502                             20120601                          13               2.25                     1                   First Lien
17221503                             20070701                         9.95              3.125                   99                   First Lien
17204160                             20120501                        12.875             2.25                     1                   First Lien
17204163                             20070701                         9.95               3.5                    99                   First Lien
17204179                             20070901                         9.95               3.5                    99                   First Lien
17204192                             20120501                          12               2.25                     1                   First Lien
17204196                             20070901                         9.95               3.5                    99                   First Lien
17204209                             20070901                         9.95               3.5                    99                   First Lien
17204212                             20070801                         9.95              3.375                   99                   First Lien
17204220                             20120601                         13.5              2.25                     1                   First Lien
17215512                             20120601                        13.125             2.25                     1                   First Lien
17215514                             20120501                        13.375             2.25                     1                   First Lien
17215521                             20120601                        12.875             2.25                     1                   First Lien
17215524                             20120501                        12.75              2.25                     1                   First Lien
17215548                             20120501                        13.75              2.25                     1                   First Lien
17215551                             20070901                         9.95               3.5                    99                   First Lien
17215555                             20070801                         9.95               3.5                    99                   First Lien
17215556                             20120501                        13.375             2.25                     1                   First Lien
17204223                             20070901                         9.95               3.5                    99                   First Lien
17204224                             20120501                         15.5              2.25                     1                   First Lien
17204226                             20120501                        12.875             2.25                     1                   First Lien
17204235                             20070901                         9.95               3.5                    99                   First Lien
17204236                             20070901                         9.95               3.5                    99                   First Lien
17204238                             20120501                          14               2.25                     1                   First Lien
17204243                             20070901                         9.95              3.25                    99                   First Lien
17204252                             20070901                         9.95               3.5                    99                   First Lien
17205727                             20070901                         9.95               3.5                    99                   First Lien
17205729                             20070901                         9.95               3.5                    99                   First Lien
17205744                             20120501                        13.75              2.25                     1                   First Lien
17205749                             20070701                         9.95               3.5                    99                   First Lien
17205761                             20120501                        13.125             2.25                     1                   First Lien
17205765                             20070901                         9.95               3.5                    99                   First Lien
17205767                             20070901                         9.95               3.5                    99                   First Lien
17205768                             20070901                         9.95               3.5                    99                   First Lien
17205769                             20070901                         9.95               3.5                    99                   First Lien
17205771                             20070901                         9.95               3.5                    99                   First Lien
17205779                             20070901                         9.95               3.5                    99                   First Lien
17205793                             20070901                         9.95               3.5                    99                   First Lien
17205803                             20070901                         9.95              3.375                   99                   First Lien
17205817                             20120501                        14.375             2.25                     1                   First Lien
17205836                             20070901                         9.95               3.5                    99                   First Lien
17215566                             20070701                         9.95               3.5                    99                   First Lien
17215577                             20120601                        12.625             2.25                     1                   First Lien
17215598                             20070901                         9.95               3.5                    99                   First Lien
17215605                             20070701                         9.95              3.25                    99                   First Lien
17215628                             20070901                         9.95               3.5                    99                   First Lien
17215639                             20120501                        12.875             2.25                     1                   First Lien
17216668                             20120601                        12.75              2.25                     1                   First Lien
17216676                             20070701                         9.95               3.5                    99                   First Lien
17216688                             20120601                        12.75              2.25                     1                   First Lien
17216703                             20070901                         9.95               3.5                    99                   First Lien
17216705                             20070901                         9.95               3.5                    99                   First Lien
17216706                             20120501                        13.75              2.25                     1                   First Lien
17206958                             20120501                        12.625             2.25                     1                   First Lien
17207054                             20070901                         9.95              3.375                   99                   First Lien
17207066                             20070901                         9.95               3.5                    99                   First Lien
17207082                             20070901                         9.95               3.5                    99                   First Lien
17216733                             20120501                        12.25              2.25                     1                   First Lien
17216734                             20120601                        12.625             2.25                     1                   First Lien
17216742                             20070701                         9.95               3.5                    99                   First Lien
17207129                             20070901                         9.95               3.5                    99                   First Lien
17207181                             20120501                         13.5              2.25                     1                   First Lien
17207828                             20120501                        12.625             2.25                     1                   First Lien
17207846                             20120501                        12.875             2.25                     1                   First Lien
17216786                             20070701                         9.95               3.5                    99                   First Lien
17217654                             20120501                          13               2.25                     1                   First Lien
17217659                             20120501                        12.75              2.25                     1                   First Lien
17217676                             20070701                         9.95              3.375                   99                   First Lien
17207883                             20070701                         9.95               3.5                    99                   First Lien
17207942                             20120501                          13               2.25                     1                   First Lien
17213971                             20120601                         12.5              2.25                     1                   First Lien
17213976                             20120601                          12               2.25                     1                   First Lien
17213986                             20120601                          12               2.25                     1                   First Lien
17213920                             20120501                          12               2.25                     1                   First Lien
17213999                             20120501                        13.375             2.25                     1                   First Lien
17214007                             20120601                        12.375             2.25                     1                   First Lien
17214038                             20120501                        12.125             2.25                     1                   First Lien
17214074                             20120601                        13.25              2.25                     1                   First Lien
17214716                             20120501                        13.875             2.25                     1                   First Lien
17214760                             20120601                        12.375             2.25                     1                   First Lien
17214781                             20120501                        13.75              2.25                     1                   First Lien
17214806                             20120601                        13.125             2.25                     1                   First Lien
17214808                             20120601                         13.5              2.25                     1                   First Lien
17214825                             20070901                         9.95               3.5                    99                   First Lien
17214833                             20120501                         13.5              2.25                     1                   First Lien
17217688                             20120601                         13.5              2.25                     1                   First Lien
17217726                             20120501                        13.375             2.25                     1                   First Lien
17217736                             20120601                        12.875             2.25                     1                   First Lien
17217748                             20120601                         12.5              2.25                     1                   First Lien
17215481                             20120501                        15.375             2.25                     1                   First Lien
17215484                             20120501                        15.375             2.25                     1                   First Lien
17215493                             20070901                         9.95               3.5                    99                   First Lien
17217785                             20070701                         9.95              2.625                   99                   First Lien
17218489                             20120601                        13.25              2.25                     1                   First Lien
17218494                             20070701                         9.95              3.375                   99                   First Lien
17218521                             20070701                         9.95              3.25                    99                   First Lien
17182469                             20120501                        12.75              2.25                     1                   First Lien
17182478                             20120501                        11.875             2.25                     1                   First Lien
17182486                             20070901                         9.95               3.5                    99                   First Lien
17182489                             20120501                        12.625             2.25                     1                   First Lien
17170680                             20070901                         9.95               3.5                    99                   First Lien
17170688                             20070901                         9.95               3.5                    99                   First Lien
17170693                             20070901                         9.95              3.125                   99                   First Lien
17170698                             20070801                         9.95               3.5                    99                   First Lien
17170707                             20070801                         9.95               3.5                    99                   First Lien
17170717                             20070901                         9.95               3.5                    99                   First Lien
17170718                             20070801                         9.95               3.5                    99                   First Lien
17172198                             20070901                         9.95               3.5                    99                   First Lien
17172199                             20070901                         9.95               3.5                    99                   First Lien
17172203                             20070801                         9.95               3.5                    99                   First Lien
17172208                             20120501                          12               2.25                     1                   First Lien
17172212                             20120501                        13.25              2.25                     1                   First Lien
17172214                             20120501                        12.625             2.25                     1                   First Lien
17172238                             20070901                         9.95               3.5                    99                   First Lien
17182503                             20120601                        12.125             2.25                     1                   First Lien
17182505                             20120501                        12.75              2.25                     1                   First Lien
17182507                             20120501                        12.75              2.25                     1                   First Lien
17182512                             20120501                        12.25              2.25                     1                   First Lien
17200635                             20120601                        12.375             2.25                     1                   First Lien
17200647                             20120501                        13.875             2.25                     1                   First Lien
17200649                             20120501                         12.5              2.25                     1                   First Lien
17200668                             20120501                          12               2.25                     1                   First Lien
17200673                             20070701                         9.95               3.5                    99                   First Lien
17200704                             20120501                        12.375             2.25                     1                   First Lien
17200736                             20120501                          13               2.25                     1                   First Lien
17200619                             20120601                        12.875             2.25                     1                   First Lien
17172268                             20070901                         9.95               3.5                    99                   First Lien
17172278                             20120501                        12.375             2.25                     1                   First Lien
17172287                             20120501                        12.625             2.25                     1                   First Lien
17172289                             20120501                        12.875             2.25                     1                   First Lien
17172294                             20120501                        12.375             2.25                     1                   First Lien
17175132                             20120501                        12.25              2.25                     1                   First Lien
17175147                             20120501                        11.875             2.25                     1                   First Lien
17200738                             20120501                        12.375             2.25                     1                   First Lien
17201462                             20120501                         12.5              2.25                     1                   First Lien
17201464                             20120501                        12.25              2.25                     1                   First Lien
17201404                             20120501                        12.25              2.25                     1                   First Lien
17175180                             20070901                         9.95               3.5                    99                   First Lien
17175106                             20120501                        12.375             2.25                     1                   First Lien
17175193                             20070701                         9.95               3.5                    99                   First Lien
17175200                             20120501                         13.5              2.25                     1                   First Lien
17175112                             20120501                          12               2.25                     1                   First Lien
17175218                             20120501                        13.125             2.25                     1                   First Lien
17175223                             20070901                         9.95              3.375                   99                   First Lien
17175228                             20070901                         9.95               3.5                    99                   First Lien
17175231                             20070901                         9.95               3.5                    99                   First Lien
17201536                             20120501                        12.25              2.25                     1                   First Lien
17201548                             20120601                        12.75              2.25                     1                   First Lien
17201578                             20120501                        12.125             2.25                     1                   First Lien
17201579                             20120501                        13.125             2.25                     1                   First Lien
17202649                             20120501                        12.875             2.25                     1                   First Lien
17202673                             20120501                        12.75              2.25                     1                   First Lien
17202678                             20120501                        11.875             2.25                     1                   First Lien
17202690                             20120501                          13               2.25                     1                   First Lien
17202695                             20120501                        12.25              2.25                     1                   First Lien
17202704                             20070701                         9.95               3.5                    99                   First Lien
17202740                             20120501                        12.125             2.25                     1                   First Lien
17202743                             20120601                        12.75              2.25                     1                   First Lien
17202752                             20070901                         9.95               3.5                    99                   First Lien
17202756                             20070901                         9.95               3.5                    99                   First Lien
17202759                             20070701                         9.95              3.125                   99                   First Lien
17178394                             20120501                        11.875             2.25                     1                   First Lien
17178407                             20070901                         9.95               3.5                    99                   First Lien
17178411                             20070901                         9.95              3.125                   99                   First Lien
17178420                             20070801                         9.95               3.5                    99                   First Lien
17203535                             20120501                         12.5              2.25                     1                   First Lien
17203545                             20120501                        12.25              2.25                     1                   First Lien
17203546                             20120601                        13.25              2.25                     1                   First Lien
17203549                             20070901                         9.95               3.5                    99                   First Lien
17203557                             20120501                        12.625             2.25                     1                   First Lien
17203569                             20070901                         9.95              3.375                   99                   First Lien
17203572                             20070801                         9.95              3.25                    99                   First Lien
17203573                             20120501                         12.5              2.25                     1                   First Lien
17203586                             20070701                         9.95               3.5                    99                   First Lien
17203590                             20120501                        13.75              2.25                     1                   First Lien
17178435                             20070901                         9.95               3.5                    99                   First Lien
17178440                             20070801                         9.95               3.5                    99                   First Lien
17178441                             20120501                        12.625             2.25                     1                   First Lien
17178442                             20070901                         9.95               3.5                    99                   First Lien
17178445                             20120501                        12.25              2.25                     1                   First Lien
17178467                             20070901                         9.95              3.375                   99                   First Lien
17203595                             20070901                         9.95               3.5                    99                   First Lien
17203603                             20120501                         13.5              2.25                     1                   First Lien
17203606                             20070801                         9.95              3.375                   99                   First Lien
17203607                             20070801                         9.95              3.375                   99                   First Lien
17203609                             20120601                        12.75              2.25                     1                   First Lien
17203611                             20070901                         9.95              3.125                   99                   First Lien
17203617                             20120501                        13.125             2.25                     1                   First Lien
17203627                             20120601                        12.375             2.25                     1                   First Lien
17203629                             20070901                         9.95               3.5                    99                   First Lien
17203631                             20070901                         9.95               3.5                    99                   First Lien
17203642                             20070901                         9.95              3.25                    99                   First Lien
17203645                             20070701                         9.95              2.875                   99                   First Lien
17203647                             20120601                        13.125             2.25                     1                   First Lien
17178371                             20120501                        12.25              2.25                     1                   First Lien
17178486                             20070801                         9.95               3.5                    99                   First Lien
17178497                             20120501                        11.875             2.25                     1                   First Lien
17178511                             20070801                         9.95               3.5                    99                   First Lien
17178520                             20070901                         9.95               3.5                    99                   First Lien
17181658                             20120501                        12.125             2.25                     1                   First Lien
17181671                             20070901                         9.95               3.5                    99                   First Lien
17181672                             20070801                         9.95               3.5                    99                   First Lien
17181683                             20120501                        11.875             2.25                     1                   First Lien
17181690                             20120501                          12               2.25                     1                   First Lien
17181702                             20120501                        12.875             2.25                     1                   First Lien
17181727                             20070901                         9.95              3.375                   99                   First Lien
17181734                             20120501                         12.5              2.25                     1                   First Lien
17181735                             20120501                          12               2.25                     1                   First Lien
17203674                             20120501                        11.875             2.25                     1                   First Lien
17203676                             20070901                         9.95               3.5                    99                   First Lien
17203677                             20120501                        12.625             2.25                     1                   First Lien
17203678                             20070901                         9.95               3.5                    99                   First Lien
17203680                             20070901                         9.95               3.5                    99                   First Lien
17203683                             20070901                         9.95               3.5                    99                   First Lien
17204128                             20070901                         9.95               3.5                    99                   First Lien
17181747                             20120501                        12.75              2.25                     1                   First Lien
17182417                             20070701                         9.95               3.5                    99                   First Lien
17182363                             20120601                         13.5              2.25                     1                   First Lien
17074993                             20120501                        12.625             2.25                     1                   First Lien
17064818                             20120401                        13.125             2.25                     1                   First Lien
17075238                             20070801                         9.95               3.5                    99                   First Lien
17076336                             20120401                        13.125             2.25                     1                   First Lien
17076600                             20120401                         12.5              2.25                     1                   First Lien
17077663                             20120401                        12.125             2.25                     1                   First Lien
17077794                             20070801                         9.95               3.5                    99                   First Lien
17077826                             20120601                          12               2.25                     1                   First Lien
17065940                             20070701                         9.95               3.5                    99                   First Lien
17170645                             20120501                        12.125             2.25                     1                   First Lien
17170658                             20070901                         9.95               3.5                    99                   First Lien
17170660                             20070801                         9.95               3.5                    99                   First Lien
17170666                             20070901                         9.95               3.5                    99                   First Lien
17170672                             20070801                         9.95              3.375                   99                   First Lien
17066165                             20070701                         9.95              3.375                   99                   First Lien
16785111                             20070701                         9.95              2.875                   99                   First Lien
16780414                             20070701                         9.95               3.5                    99                   First Lien
17060857                             20120401                          13               2.25                     1                   First Lien
16704184                             20111201                        12.75              2.25                     1                   First Lien
17128714                             20120401                         12.5              2.25                     1                   First Lien
17128787                             20120401                        12.375             2.25                     1                   First Lien
17128790                             20120401                        12.25              2.25                     1                   First Lien
17128799                             20120401                          13               2.25                     1                   First Lien
17128808                             20120401                         12.5              2.25                     1                   First Lien
17128818                             20120401                        12.25              2.25                     1                   First Lien
17166469                             20120501                        12.25              2.25                     1                   First Lien
17166569                             20120501                         12.5              2.25                     1                   First Lien
17166584                             20120501                        12.875             2.25                     1                   First Lien
17166590                             20120501                        11.75              2.25                     1                   First Lien
17166478                             20120401                          12               2.25                     1                   First Lien
17166482                             20070801                         9.95               3.5                    99                   First Lien
17166483                             20070801                         9.95              3.375                   99                   First Lien
17166650                             20070801                         9.95               3.5                    99                   First Lien
17166658                             20120501                         12.5              2.25                     1                   First Lien
17168601                             20070801                         9.95               3.5                    99                   First Lien
17168602                             20120501                        13.125             2.25                     1                   First Lien
17168523                             20120501                        12.625             2.25                     1                   First Lien
17168631                             20120501                        12.125             2.25                     1                   First Lien
17168655                             20070801                         9.95               3.5                    99                   First Lien
17168667                             20120501                        12.125             2.25                     1                   First Lien
17168534                             20120501                        12.125             2.25                     1                   First Lien
17168682                             20070801                         9.95               3.5                    99                   First Lien
17168689                             20070801                         9.95               3.5                    99                   First Lien
17168690                             20120501                        11.625             2.25                     1                   First Lien
17168695                             20070901                         9.95               3.5                    99                   First Lien
17168727                             20120501                        12.25              2.25                     1                   First Lien
17168732                             20120501                        11.875             2.25                     1                   First Lien
17170562                             20070801                         9.95               3.5                    99                   First Lien
17170563                             20070901                         9.95               3.5                    99                   First Lien
17170565                             20070801                         9.95               3.5                    99                   First Lien
17170600                             20070901                         9.95               3.5                    99                   First Lien
17170601                             20070701                         9.95              3.75                    99                   First Lien
17170608                             20120501                        11.75              2.25                     1                   First Lien
17170618                             20070801                         9.95               3.5                    99                   First Lien
17170623                             20070901                         9.95               3.5                    99                   First Lien
17170626                             20070901                         9.95               3.5                    99                   First Lien
17170628                             20070901                         9.95               3.5                    99                   First Lien
17170630                             20070801                         9.95               3.5                    99                   First Lien
17170631                             20070901                         9.95               3.5                    99                   First Lien
17170634                             20070901                         9.95               3.5                    99                   First Lien
17170636                             20070801                         9.95               3.5                    99                   First Lien
17155322                             20120501                        12.125             2.25                     1                   First Lien
17155256                             20120401                        12.25              2.25                     1                   First Lien
17155331                             20120501                        12.25              2.25                     1                   First Lien
17155337                             20070801                         9.95               3.5                    99                   First Lien
17155345                             20120501                        13.875             2.25                     1                   First Lien
17155284                             20120501                        12.125             2.25                     1                   First Lien
17155408                             20120501                        12.125             2.25                     1                   First Lien
17155411                             20120501                          12               2.25                     1                   First Lien
17155418                             20120501                        12.375             2.25                     1                   First Lien
17155419                             20120501                        12.125             2.25                     1                   First Lien
17155425                             20120501                        13.875             2.25                     1                   First Lien
17159877                             20120501                        11.875             2.25                     1                   First Lien
17159881                             20120501                        12.125             2.25                     1                   First Lien
17159897                             20120501                        12.375             2.25                     1                   First Lien
17159779                             20070801                         9.95              3.25                    99                   First Lien
17159907                             20120501                        12.75              2.25                     1                   First Lien
17159912                             20070801                         9.95              3.375                   99                   First Lien
17159916                             20120501                        12.875             2.25                     1                   First Lien
17159923                             20120501                        12.125             2.25                     1                   First Lien
17159926                             20070801                         9.95               3.5                    99                   First Lien
17166547                             20070701                         9.95               3.5                    99                   First Lien
17154255                             20120501                          12               2.25                     1                   First Lien
17154277                             20070801                         9.95               3.5                    99                   First Lien
17154278                             20120501                        12.125             2.25                     1                   First Lien
17154286                             20070801                         9.95               3.5                    99                   First Lien
17154289                             20070801                         9.95              3.25                    99                   First Lien
17152495                             20120501                        12.25              2.25                     1                   First Lien
17154171                             20070801                         9.95               3.5                    99                   First Lien
17154181                             20070801                         9.95               3.5                    99                   First Lien
17154183                             20070801                         9.95               3.5                    99                   First Lien
17154186                             20070801                         9.95               3.5                    99                   First Lien
17154187                             20070801                         9.95               3.5                    99                   First Lien
17154196                             20120501                        12.375             2.25                     1                   First Lien
17154208                             20070801                         9.95               3.5                    99                   First Lien
17154213                             20070901                         9.95               3.5                    99                   First Lien
17154215                             20070801                         9.95               3.5                    99                   First Lien
17154227                             20120601                        12.375             2.25                     1                   First Lien
17154230                             20070801                         9.95               3.5                    99                   First Lien
17154233                             20070901                         9.95               3.5                    99                   First Lien
17154234                             20120501                        13.25              2.25                     1                   First Lien
17154242                             20120501                          13               2.25                     1                   First Lien
17132450                             20120501                        12.625             2.25                     1                   First Lien
17132455                             20070801                         9.95              3.375                   99                   First Lien
17132472                             20120401                          12               2.25                     1                   First Lien
17141752                             20120401                          12               2.25                     1                   First Lien
17148219                             20070701                         9.95               3.5                    99                   First Lien
17148254                             20120501                        11.375             2.25                     1                   First Lien
17148270                             20120401                          12               2.25                     1                   First Lien
17149396                             20120501                        12.875             2.25                     1                   First Lien
17149715                             20120501                        11.625             2.25                     1                   First Lien
17150065                             20120501                        11.75              2.25                     1                   First Lien
17150096                             20120501                        12.875             2.25                     1                   First Lien
17149417                             20120501                        12.25              2.25                     1                   First Lien
17152425                             20070801                         9.95               3.5                    99                   First Lien
17152442                             20120501                         12.5              2.25                     1                   First Lien
17152374                             20120501                        12.875             2.25                     1                   First Lien
17152458                             20120501                        11.875             2.25                     1                   First Lien
17152484                             20120501                        12.625             2.25                     1                   First Lien
17152486                             20120501                        13.875             2.25                     1                   First Lien
17129956                             20120401                        12.875             2.25                     1                   First Lien
17130038                             20120501                        11.875             2.25                     1                   First Lien
17129807                             20120501                        11.875             2.25                     1                   First Lien
17129840                             20120501                        13.125             2.25                     1                   First Lien
17129852                             20120501                        12.625             2.25                     1                   First Lien
17129864                             20120501                         12.5              2.25                     1                   First Lien
17129885                             20070701                         9.95              3.75                    99                   First Lien
17129710                             20120501                        12.375             2.25                     1                   First Lien
17128608                             20120401                        13.375             2.25                     1                   First Lien
17128614                             20120401                          13               2.25                     1                   First Lien
17128624                             20120401                          13               2.25                     1                   First Lien
17128658                             20120401                          12               2.25                     1                   First Lien
17113730                             20120301                         12.5              2.25                     1                   First Lien
17128563                             20120401                        11.125             2.25                     1                   First Lien
17113555                             20120401                        12.25              2.25                     1                   First Lien
17113559                             20120301                        12.25              2.25                     1                   First Lien
17113580                             20120401                        12.25              2.25                     1                   First Lien
17113663                             20120501                        10.875             2.25                     1                   First Lien
17113679                             20120401                        11.875             2.25                     1                   First Lien
17113690                             20120401                        12.25              2.25                     1                   First Lien
17113719                             20120301                        12.375             2.25                     1                   First Lien
17113418                             20120301                        12.75              2.25                     1                   First Lien
17113423                             20120401                        11.49              2.25                     1                   First Lien
17113457                             20120401                        11.875             2.25                     1                   First Lien
17113470                             20120401                        12.125             2.25                     1                   First Lien
17113510                             20120401                         11.5              2.25                     1                   First Lien
17113513                             20120301                        12.875             2.25                     1                   First Lien
17113518                             20120301                        12.25              2.25                     1                   First Lien
17113534                             20120401                        11.875             2.25                     1                   First Lien
17089218                             20120401                         12.5              2.25                     1                   First Lien
17089247                             20120401                         12.5              2.25                     1                   First Lien
17089263                             20120401                         12.5              2.25                     1                   First Lien
17089331                             20120401                         11.5              2.25                     1                   First Lien
17113372                             20120301                        11.375             2.25                     1                   First Lien
17113385                             20120301                          12               2.25                     1                   First Lien
17113387                             20120301                        12.375             2.25                     1                   First Lien
17113400                             20120301                        12.75              2.25                     1                   First Lien
16732338                             20070701                         9.95               3.5                    99                   First Lien
16732352                             20070701                         9.95              3.25                    99                   First Lien
17004732                             20070701                         9.95               3.5                    99                   First Lien
17005127                             20070701                         9.95              3.75                    99                   First Lien
16995197                             20070701                         9.95              2.75                    99                   First Lien
16995201                             20070701                         9.95              3.375                   99                   First Lien
16991435                             20070701                         9.95               3.5                    99                   First Lien
16990037                             20120301                        12.625             2.25                     1                   First Lien
17078668                             20070701                         9.95              2.25                    99                   First Lien
17078819                             20070701                         9.95              3.75                    99                   First Lien
17079059                             20070701                         9.95              3.625                   99                   First Lien
16984673                             20070701                         9.95              3.75                    99                   First Lien
16978875                             20070701                         9.95               2.5                    99                   First Lien
16979344                             20070701                         9.95              3.75                    99                   First Lien
16979562                             20070701                         9.95              3.75                    99                   First Lien
16968794                             20070701                         9.95               3.5                    99                   First Lien
16970356                             20070701                         9.95              3.75                    99                   First Lien
16968539                             20070701                         9.95              3.75                    99                   First Lien
16691766                             20070701                         9.95              2.95                    99                   First Lien
17088746                             20120401                         12.5              2.25                     1                   First Lien
17088797                             20120401                        13.375             2.25                     1                   First Lien
17088846                             20120401                        11.875             2.25                     1                   First Lien
17088894                             20120401                         12.5              2.25                     1                   First Lien
17089056                             20120401                        12.375             2.25                     1                   First Lien
16963160                             20070701                         9.95              3.75                    99                   First Lien
17088687                             20120401                        11.875             2.25                     1                   First Lien
17078891                             20120401                        12.375             2.25                     1                   First Lien
17078868                             20120401                        12.375             2.25                     1                   First Lien
17078598                             20120401                        13.25              2.25                     1                   First Lien
16963039                             20070701                         9.95               3.5                    99                   First Lien
17016442                             20120301                        12.75              2.25                     1                   First Lien
17057870                             20120401                        12.625             2.25                     1                   First Lien
17059400                             20120301                         12.5              2.25                     1                   First Lien
17170613                             20070901                         9.95               3.5                    99                   First Lien
17170690                             20070801                         9.95               3.5                    99                   First Lien
17170694                             20070901                         9.95               3.5                    99                   First Lien
17172194                             20120401                        11.875             2.25                     1                   First Lien
17175191                             20070801                         9.95              3.25                    99                   First Lien
17175242                             20070901                         9.95              3.375                   99                   First Lien
17178414                             20070901                         9.95               3.5                    99                   First Lien
17178419                             20070901                         9.95               3.5                    99                   First Lien
17181722                             20070801                         9.95               3.5                    99                   First Lien
17200699                             20070701                         9.95              3.25                    99                   First Lien
17202573                             20120501                         12.5              2.25                     1                   First Lien
17202746                             20120601                        12.875             2.25                     1                   First Lien
17203548                             20070901                         9.95               3.5                    99                   First Lien
17203556                             20070901                         9.95               3.5                    99                   First Lien
17203605                             20070801                         9.95              3.25                    99                   First Lien
17203654                             20070901                         9.95              3.25                    99                   First Lien
17204151                             20120601                        12.875             2.25                     1                   First Lien
17205756                             20070901                         9.95               3.5                    99                   First Lien
17205764                             20120601                        14.875             2.25                     1                   First Lien
17205776                             20070901                         9.95               3.5                    99                   First Lien
17205825                             20120601                        12.375             2.25                     1                   First Lien
17205844                             20120601                        13.25              2.25                     1                   First Lien
17207086                             20120501                        12.75              2.25                     1                   First Lien
17207839                             20120501                        11.875             2.25                     1                   First Lien
17207742                             20120601                        12.75              2.25                     1                   First Lien
17207857                             20120501                        13.25              2.25                     1                   First Lien
17207890                             20120601                        12.875             2.25                     1                   First Lien
17214729                             20120601                        12.875             2.25                     1                   First Lien
17214832                             20070701                         9.95                3                     99                   First Lien
17215480                             20070701                         9.95               3.5                    99                   First Lien
17215520                             20070701                         9.95              3.25                    99                   First Lien
17215532                             20070901                         9.95               3.5                    99                   First Lien
17215636                             20120501                        11.75              2.25                     1                   First Lien
17216716                             20120601                        12.75              2.25                     1                   First Lien
17130948                             20120401                        13.125             2.25                     1                   First Lien
17133299                             20120401                         12.5              2.25                     1                   First Lien
17198166                             20120201                        12.125             2.75                     1                   First Lien
17198907                             20120401                        12.875             2.25                     1                   First Lien
17198908                             20120401                          12               2.25                     1                   First Lien
17198916                             20120401                        12.25              2.25                     1                   First Lien
17202561                             20120401                        11.875             2.25                     1                   First Lien
17206480                             20120401                          12               2.25                     1                   First Lien
17206490                             20120301                        12.125             2.25                     1                   First Lien
17206492                             20120401                          11               2.25                     1                   First Lien
17206497                             20140401                        10.875             2.25                     1                   First Lien
17206516                             20120401                          12               2.25                     1                   First Lien
17206527                             20140501                        11.125             2.25                     1                   First Lien
17206531                             20140401                        11.75              2.25                     1                   First Lien
17206555                             20120401                        11.625             2.25                     1                   First Lien
17206559                             20120401                        11.625             2.25                     1                   First Lien
17206566                             20120401                        11.875             2.25                     1                   First Lien
17206597                             20120401                         11.5              2.25                     1                   First Lien
17206600                             20120401                        11.875             2.25                     1                   First Lien
17206617                             20120401                        11.875             2.25                     1                   First Lien
17206621                             20120401                          12               2.25                     1                   First Lien
17206634                             20120401                        11.875             2.25                     1                   First Lien
17206650                             20120401                        11.625             2.25                     1                   First Lien
17206679                             20140401                        11.75              2.25                     1                   First Lien
17206685                             20120501                        10.75              2.25                     1                   First Lien
17206714                             20120401                        11.625             2.25                     1                   First Lien
17206725                             20120401                         11.5              2.25                     1                   First Lien
17206753                             20120401                         11.5              2.25                     1                   First Lien
17206797                             20140401                          12               2.25                     1                   First Lien
17206869                             20120401                        11.75              2.25                     1                   First Lien
17206917                             20120401                        11.125             2.25                     1                   First Lien
17207621                             20120501                        11.75              2.25                     1                   First Lien
17207658                             20120401                        12.875             2.25                     1                   First Lien
17207659                             20120401                        12.375             2.25                     1                   First Lien
17215753                             20120501                        11.625             2.25                     1                   First Lien
17218995                             20120501                        11.375             2.25                     1                   First Lien
17218996                             20120501                        12.625             2.25                     1                   First Lien
17230314                             20120501                         12.5              2.25                     1                   First Lien
17230317                             20120501                        12.625             2.25                     1                   First Lien
17230318                             20120501                        13.25              2.25                     1                   First Lien
17230323                             20120501                        13.375             2.25                     1                   First Lien
17156450                             20070701                         9.95              2.25                    99                   First Lien
17156451                             20070701                         9.95              3.075                   99                   First Lien
17201040                             20070701                         9.95              3.675                   99                   First Lien
17201048                             20070701                          12               3.75                    99                   First Lien
17201049                             20070701                        11.95               3.2                    99                   First Lien
17201050                             20070701                        11.95              2.55                    99                   First Lien
17201053                             20070701                        11.95               3.4                    99                   First Lien
17201056                             20070701                        11.95              3.263                   99                   First Lien
17201059                             20070701                        11.95              3.517                   99                   First Lien
17201063                             20070701                        11.95               3.1                    99                   First Lien
17201065                             20070701                         9.95              3.53                    99                   First Lien
17201066                             20070701                        11.95              3.75                    99                   First Lien
17201067                             20070701                        11.95              2.813                   99                   First Lien
17201070                             20070701                        11.95              2.975                   99                   First Lien
17201073                             20070701                        11.95              3.65                    99                   First Lien
17201077                             20070701                        11.95              3.35                    99                   First Lien
17201078                             20070701                        11.95              2.85                    99                   First Lien
17201079                             20070701                        11.95               3.3                    99                   First Lien
17201083                             20070701                        11.95               3.6                    99                   First Lien
17201087                             20070701                        11.95              3.75                    99                   First Lien
17201091                             20070701                        11.95              3.65                    99                   First Lien
17201093                             20070701                        11.95              3.75                    99                   First Lien
17201094                             20070701                        11.95              3.517                   99                   First Lien
17201095                             20070701                        11.95              3.633                   99                   First Lien
17201097                             20070701                        11.95              3.35                    99                   First Lien
17201101                             20070701                        11.95              3.625                   99                   First Lien
17201102                             20070701                        11.95               2.8                    99                   First Lien
17201103                             20070701                        11.95               3.1                    99                   First Lien
17201107                             20070701                        11.95              3.35                    99                   First Lien
17201108                             20070701                        11.95              3.288                   99                   First Lien
17201109                             20070701                        11.95              3.375                   99                   First Lien
17201110                             20070701                        11.95              3.633                   99                   First Lien
17201114                             20070701                        11.95              3.633                   99                   First Lien
17201115                             20070701                        11.95              3.642                   99                   First Lien
17201116                             20070701                        11.95              3.35                    99                   First Lien
17201118                             20070701                        11.95              3.633                   99                   First Lien
17201121                             20070701                        11.95              3.525                   99                   First Lien
17201123                             20070701                        11.95              3.525                   99                   First Lien
17201128                             20070701                        11.95              3.75                    99                   First Lien
17201129                             20070701                        11.95              3.75                    99                   First Lien
17201131                             20070701                        11.95              3.633                   99                   First Lien
17201134                             20070701                        11.95               2.7                    99                   First Lien
17201135                             20070701                        11.95              2.65                    99                   First Lien
17201137                             20070701                        11.95              3.75                    99                   First Lien
17201141                             20070701                        11.95              2.75                    99                   First Lien
17201142                             20070701                        11.95              3.75                    99                   First Lien
17201143                             20070701                        11.95              3.633                   99                   First Lien
17201144                             20070701                        11.95               3.4                    99                   First Lien
17201146                             20070701                        11.95              3.75                    99                   First Lien
17201148                             20070701                        11.95              3.633                   99                   First Lien
17201149                             20070701                        11.95              3.25                    99                   First Lien
17201152                             20070701                        11.95               3.4                    99                   First Lien
17201155                             20070701                        11.95              3.517                   99                   First Lien
17201158                             20070701                        11.95               3.3                    99                   First Lien
17201161                             20070701                        11.95              3.75                    99                   First Lien
17201162                             20070701                        11.95              3.75                    99                   First Lien
17201170                             20070701                        11.95              3.65                    99                   First Lien
17201171                             20070701                        11.95              3.25                    99                   First Lien
17201172                             20070701                        11.95              3.75                    99                   First Lien
17201176                             20070701                        11.95              3.633                   99                   First Lien
17201177                             20070701                        11.95              3.75                    99                   First Lien
17201178                             20070701                        11.95               3.3                    99                   First Lien
17201183                             20070701                        11.95              3.75                    99                   First Lien
17201185                             20070701                        11.95               3.5                    99                   First Lien
17201186                             20070701                        11.95               3.2                    99                   First Lien
17201187                             20070701                        11.95              2.85                    99                   First Lien
17201188                             20070701                        11.95              3.633                   99                   First Lien
17201189                             20070701                        11.95              3.65                    99                   First Lien
17201190                             20070701                        11.95              3.15                    99                   First Lien
17201201                             20070701                        11.95              3.15                    99                   First Lien
17201206                             20070701                        11.95              3.75                    99                   First Lien
17201208                             20070701                         9.95              2.913                   99                   First Lien
17201209                             20070701                        11.95              3.517                   99                   First Lien
17201210                             20070701                        11.95              3.65                    99                   First Lien
17201213                             20070701                        11.95              3.75                    99                   First Lien
17201214                             20070701                        11.95              3.75                    99                   First Lien
17201215                             20070701                        11.95              3.75                    99                   First Lien
17201217                             20070701                        11.95               3.4                    99                   First Lien
17201218                             20070701                        11.95               3.4                    99                   First Lien
17201221                             20070701                        11.95              3.75                    99                   First Lien
17201223                             20070701                        11.95              3.75                    99                   First Lien
17201224                             20070701                        11.95              3.75                    99                   First Lien
17201225                             20070701                        11.95              3.75                    99                   First Lien
17201226                             20070701                        11.95              3.75                    99                   First Lien
17201227                             20070701                        11.95              3.75                    99                   First Lien
17201229                             20070701                        11.95               3.4                    99                   First Lien
17201230                             20070701                        11.95              3.75                    99                   First Lien
17201231                             20070701                        11.95               3.4                    99                   First Lien
17201232                             20070701                        11.95              3.75                    99                   First Lien
17201234                             20070701                        11.95              3.75                    99                   First Lien
17201235                             20070701                        11.95              3.75                    99                   First Lien
17201236                             20070701                        11.95               3.4                    99                   First Lien
17201237                             20070701                        11.95              3.75                    99                   First Lien
17201238                             20070701                        11.95               3.3                    99                   First Lien
17201239                             20070701                        11.95               3.1                    99                   First Lien
17201243                             20070701                        11.95               3.6                    99                   First Lien
17201247                             20070701                        11.95               2.6                    99                   First Lien
17201249                             20070701                        11.95              3.288                   99                   First Lien
17201250                             20070701                        11.95              3.458                   99                   First Lien
17201252                             20070701                        11.95              3.75                    99                   First Lien
17201253                             20070701                        11.95              3.75                    99                   First Lien
17201255                             20070701                        11.95              3.75                    99                   First Lien
17201256                             20070701                        11.95              3.15                    99                   First Lien
17201258                             20070701                        11.95              3.75                    99                   First Lien
17201259                             20070701                        11.95              3.75                    99                   First Lien
17201260                             20070701                        11.95              3.517                   99                   First Lien
17201261                             20070701                        11.95              3.75                    99                   First Lien
17201263                             20070701                        11.95              3.35                    99                   First Lien
17201268                             20070701                        11.95               3.2                    99                   First Lien
17201271                             20070701                        11.95              3.65                    99                   First Lien
17201272                             20070701                        11.95              3.45                    99                   First Lien
17201274                             20070701                        11.95              3.75                    99                   First Lien
17201275                             20070701                        11.95              3.15                    99                   First Lien
17201279                             20070701                        11.95              3.633                   99                   First Lien
17201280                             20070701                        11.95              3.75                    99                   First Lien
17201282                             20070701                        11.95              3.75                    99                   First Lien
17201283                             20070701                        11.95              3.75                    99                   First Lien
17201297                             20070701                         9.95              3.75                    99                   First Lien
17201301                             20070701                        11.95               3.2                    99                   First Lien
17201315                             20070701                        11.95               3.3                    99                   First Lien
17201316                             20070701                        11.95              3.75                    99                   First Lien
17201317                             20070701                        11.95              3.75                    99                   First Lien
17201319                             20070701                        11.95               3.4                    99                   First Lien
17201320                             20070701                        11.95              3.517                   99                   First Lien
17201321                             20070701                        11.95              3.25                    99                   First Lien
17201323                             20070701                        11.95              3.35                    99                   First Lien
17201324                             20070701                         9.95              3.35                    99                   First Lien
17201325                             20070701                        11.95              2.85                    99                   First Lien
17201327                             20070701                        11.95              3.75                    99                   First Lien
17201328                             20070701                        11.95              2.85                    99                   First Lien
17201329                             20070701                        11.95              3.75                    99                   First Lien
17201331                             20070701                        11.95               3.4                    99                   First Lien
17201335                             20070701                        11.95              3.633                   99                   First Lien
17201336                             20070701                        11.95              3.75                    99                   First Lien
17201337                             20070701                        11.95              3.75                    99                   First Lien
17201339                             20070701                        11.95              3.75                    99                   First Lien
17201340                             20070701                        11.95              3.75                    99                   First Lien
17201341                             20070701                        11.95               3.3                    99                   First Lien
17201342                             20070701                        11.95              3.75                    99                   First Lien
17201345                             20070701                        11.95              3.633                   99                   First Lien
17201348                             20070701                        11.95              3.75                    99                   First Lien
17201352                             20070701                        11.95              3.75                    99                   First Lien
17201354                             20070701                        11.95               3.4                    99                   First Lien
17201361                             20070701                        11.95              3.75                    99                   First Lien
17201366                             20070701                        11.95              3.75                    99                   First Lien
17201368                             20070701                        11.95              3.075                   99                   First Lien
17113613                             20120401                        12.375             2.25                     1                   First Lien
17128535                             20120501                        12.75              2.25                     1                   First Lien
17128555                             20120501                        12.75              2.25                     1                   First Lien
17231246                             20120501                        12.375             2.25                     1                   First Lien
17231247                             20120501                         12.5              2.25                     1                   First Lien
17231248                             20120501                         12.5              2.25                     1                   First Lien
17231250                             20120501                         13.5              2.25                     1                   First Lien
17231251                             20120301                        13.125             2.25                     1                   First Lien
17208501                             20120401                        12.875             2.25                     1                   First Lien
17215745                             20120401                         12.5              2.25                     1                   First Lien
17218998                             20120501                        12.625             2.25                     1                   First Lien
17207570                             20070701                         9.95              2.625                   99                   First Lien
17207572                             20070701                         9.95                3                     99                   First Lien
17207573                             20070701                         9.95              3.375                   99                   First Lien
17207575                             20070701                         9.95              3.375                   99                   First Lien
17207576                             20070701                         9.95              3.625                   99                   First Lien
17207578                             20070701                         9.95              2.875                   99                   First Lien
17207583                             20120301                        11.75              2.25                     1                   First Lien
17207619                             20120401                         12.5              2.25                     1                   First Lien
17215741                             20120401                        12.75              2.25                     1                   First Lien
17215742                             20120401                        12.875             2.25                     1                   First Lien
17215743                             20120501                         12.5              2.25                     1                   First Lien
17215746                             20120501                        12.375             2.25                     1                   First Lien
17215747                             20120501                        12.875             2.25                     1                   First Lien
17215748                             20120401                        12.125             2.25                     1                   First Lien
17215750                             20120501                        13.25              2.25                     1                   First Lien
17215751                             20120401                        12.25              2.25                     1                   First Lien
17215752                             20120401                        12.75              2.25                     1                   First Lien
17215754                             20120501                        13.375             2.25                     1                   First Lien
17215755                             20120501                        12.625             2.25                     1                   First Lien
17215756                             20120401                         13.5              2.25                     1                   First Lien
17219000                             20120501                        12.375             2.25                     1                   First Lien
17230310                             20120501                        12.75              2.25                     1                   First Lien
17207604                             20120401                        11.625             2.25                     1                   First Lien
17207605                             20120401                         12.5              2.25                     1                   First Lien
17207606                             20120401                          12               2.25                     1                   First Lien
17207608                             20120401                        12.625             2.25                     1                   First Lien
17207611                             20120501                        11.875             2.25                     1                   First Lien
17207613                             20120401                        12.125             2.25                     1                   First Lien
17207614                             20120501                        12.75              2.25                     1                   First Lien
17207615                             20120401                        11.625             2.25                     1                   First Lien
17207616                             20120401                         12.5              2.25                     1                   First Lien
17207618                             20120401                        12.25              2.25                     1                   First Lien
17207620                             20120401                        11.75              2.25                     1                   First Lien
17207622                             20120401                        12.875             2.25                     1                   First Lien
17207623                             20120401                        12.125             2.25                     1                   First Lien
17207656                             20120401                          12               2.25                     1                   First Lien
17207660                             20120401                         12.5              2.25                     1                   First Lien
17207661                             20120401                         12.5              2.25                     1                   First Lien
17208499                             20120401                        12.375             2.25                     1                   First Lien
17208504                             20120401                        12.625             2.25                     1                   First Lien
17208505                             20120401                        13.375             2.25                     1                   First Lien
17208506                             20120401                        12.875             2.25                     1                   First Lien
17208510                             20120401                        12.875             2.25                     1                   First Lien
17208512                             20120401                        12.75              2.25                     1                   First Lien
17208513                             20120401                          13               2.25                     1                   First Lien
17209882                             20120401                          12               2.25                     1                   First Lien
17209886                             20120401                         12.5              2.25                     1                   First Lien
17207599                             20120401                        12.625             2.25                     1                   First Lien
17207600                             20120401                        12.125             2.25                     1                   First Lien
17207602                             20120401                         11.5              2.25                     1                   First Lien
17207603                             20120401                        12.375             2.25                     1                   First Lien
17207585                             20120401                        12.625             2.25                     1                   First Lien
17207586                             20120401                         13.5              2.25                     1                   First Lien
17207587                             20120401                        12.25              2.25                     1                   First Lien
17207590                             20120401                        12.625             2.25                     1                   First Lien
17207591                             20120401                         12.5              2.25                     1                   First Lien
17207592                             20120401                         12.5              2.25                     1                   First Lien
17207594                             20120401                        12.875             2.25                     1                   First Lien
17207595                             20120401                        12.25              2.25                     1                   First Lien
17207596                             20120401                        11.875             2.25                     1                   First Lien
17207598                             20120401                        12.25              2.25                     1                   First Lien
17207580                             20120301                        12.75              2.25                     1                   First Lien
17207581                             20120301                        12.75              2.25                     1                   First Lien
17207582                             20120401                        13.75              2.25                     1                   First Lien
17206882                             20120501                        11.25              2.25                     1                   First Lien
17206884                             20120401                        11.625             2.25                     1                   First Lien
17206885                             20120401                         10.5              2.25                     1                   First Lien
17206887                             20120401                        10.875             2.25                     1                   First Lien
17206889                             20140401                        11.75              2.25                     1                   First Lien
17206890                             20140401                        11.375             2.25                     1                   First Lien
17206891                             20140401                        11.75              2.25                     1                   First Lien
17206892                             20120401                        11.75              2.25                     1                   First Lien
17206893                             20120401                        11.375             2.25                     1                   First Lien
17206894                             20120501                         11.5              2.25                     1                   First Lien
17206895                             20140401                        11.25              2.25                     1                   First Lien
17206896                             20120401                          12               2.25                     1                   First Lien
17206897                             20120401                        11.75              2.25                     1                   First Lien
17206898                             20120401                        11.75              2.25                     1                   First Lien
17206899                             20140501                        11.25              2.25                     1                   First Lien
17206900                             20120401                        11.75              2.25                     1                   First Lien
17206901                             20140401                         10.5              2.25                     1                   First Lien
17206902                             20120401                        11.75              2.25                     1                   First Lien
17206904                             20120401                        11.625             2.25                     1                   First Lien
17206905                             20140501                        11.375             2.25                     1                   First Lien
17206906                             20120401                        11.625             2.25                     1                   First Lien
17206907                             20120401                          11               2.25                     1                   First Lien
17206908                             20120401                        11.75              2.25                     1                   First Lien
17206909                             20120401                        11.875             2.25                     1                   First Lien
17206910                             20120401                        11.375             2.25                     1                   First Lien
17206911                             20140401                        11.75              2.25                     1                   First Lien
17206912                             20120401                        10.75              2.25                     1                   First Lien
17206913                             20120401                        11.875             2.25                     1                   First Lien
17206915                             20120401                         11.5              2.25                     1                   First Lien
17206916                             20120401                        11.75              2.25                     1                   First Lien
17206918                             20120401                        11.625             2.25                     1                   First Lien
17206919                             20140401                        11.25              2.25                     1                   First Lien
17206920                             20120401                        11.625             2.25                     1                   First Lien
17206921                             20120401                        11.25              2.25                     1                   First Lien
17206922                             20120401                        11.875             2.25                     1                   First Lien
17206923                             20120401                        11.625             2.25                     1                   First Lien
17206924                             20120401                        11.75              2.25                     1                   First Lien
17206925                             20140401                        10.875             2.25                     1                   First Lien
17206926                             20120401                         11.5              2.25                     1                   First Lien
17206927                             20120401                        11.25              2.25                     1                   First Lien
17206928                             20140401                        11.375             2.25                     1                   First Lien
17206929                             20120401                        11.875             2.25                     1                   First Lien
17206930                             20120401                        11.625             2.25                     1                   First Lien
17206932                             20140401                        10.875             2.25                     1                   First Lien
17206935                             20120401                          12               2.25                     1                   First Lien
17206937                             20120401                        11.875             2.25                     1                   First Lien
17206938                             20140401                        12.125             2.25                     1                   First Lien
17206939                             20120401                        11.625             2.25                     1                   First Lien
17206940                             20140401                          12               2.25                     1                   First Lien
17206941                             20120401                         11.5              2.25                     1                   First Lien
17206942                             20120401                         11.5              2.25                     1                   First Lien
17206943                             20120501                        11.625             2.25                     1                   First Lien
17206944                             20120401                        11.875             2.25                     1                   First Lien
17206945                             20120401                        12.125             2.25                     1                   First Lien
17206946                             20120401                        11.625             2.25                     1                   First Lien
17206948                             20120401                         11.5              2.25                     1                   First Lien
17206949                             20120401                        11.875             2.25                     1                   First Lien
17206950                             20140401                        11.625             2.25                     1                   First Lien
17206951                             20120401                        11.75              2.25                     1                   First Lien
17206952                             20120301                          11               2.25                     1                   First Lien
17206861                             20120401                        11.75              2.25                     1                   First Lien
17206863                             20140401                        10.875             2.25                     1                   First Lien
17206864                             20120401                        11.25              2.25                     1                   First Lien
17206865                             20140401                        11.75              2.25                     1                   First Lien
17206866                             20120401                         11.5              2.25                     1                   First Lien
17206867                             20120401                        11.125             2.25                     1                   First Lien
17206868                             20120401                         11.5              2.25                     1                   First Lien
17206870                             20140501                        11.875             2.25                     1                   First Lien
17206871                             20120401                        11.375             2.25                     1                   First Lien
17206872                             20120401                        11.75              2.25                     1                   First Lien
17206873                             20120401                        11.625             2.25                     1                   First Lien
17206874                             20120401                        11.375             2.25                     1                   First Lien
17206875                             20140401                        11.125             2.25                     1                   First Lien
17206877                             20120401                        11.375             2.25                     1                   First Lien
17206878                             20120401                         11.5              2.25                     1                   First Lien
17206880                             20120401                        10.75              2.25                     1                   First Lien
17206881                             20120401                        11.375             2.25                     1                   First Lien
17206715                             20120401                         11.5              2.25                     1                   First Lien
17206716                             20120401                        11.875             2.25                     1                   First Lien
17206719                             20140401                        11.125             2.25                     1                   First Lien
17206720                             20120401                          11               2.25                     1                   First Lien
17206722                             20120401                        11.75              2.25                     1                   First Lien
17206723                             20120401                        11.125             2.25                     1                   First Lien
17206724                             20120401                         11.5              2.25                     1                   First Lien
17206726                             20120401                        11.875             2.25                     1                   First Lien
17206729                             20140401                        10.875             2.25                     1                   First Lien
17206730                             20120401                         11.5              2.25                     1                   First Lien
17206731                             20120401                        11.75              2.25                     1                   First Lien
17206733                             20120401                         11.5              2.25                     1                   First Lien
17206734                             20120401                          12               2.25                     1                   First Lien
17206735                             20120401                        11.625             2.25                     1                   First Lien
17206736                             20120501                        11.875             2.25                     1                   First Lien
17206737                             20120401                        11.625             2.25                     1                   First Lien
17206738                             20120401                         11.5              2.25                     1                   First Lien
17206739                             20120401                         10.5              2.25                     1                   First Lien
17206740                             20120401                        10.875             2.25                     1                   First Lien
17206741                             20140401                          11               2.25                     1                   First Lien
17206742                             20120401                        11.375             2.25                     1                   First Lien
17206743                             20120401                         11.5              2.25                     1                   First Lien
17206744                             20120401                        11.375             2.25                     1                   First Lien
17206747                             20120401                        11.625             2.25                     1                   First Lien
17206748                             20120401                        11.625             2.25                     1                   First Lien
17206749                             20120401                         11.5              2.25                     1                   First Lien
17206750                             20120401                        11.875             2.25                     1                   First Lien
17206751                             20140401                        11.75              2.25                     1                   First Lien
17206752                             20120401                        11.25              2.25                     1                   First Lien
17206754                             20120401                         11.5              2.25                     1                   First Lien
17206756                             20120501                        11.25              2.25                     1                   First Lien
17206757                             20120401                        11.125             2.25                     1                   First Lien
17206758                             20120401                         11.5              2.25                     1                   First Lien
17206760                             20140401                        11.625             2.25                     1                   First Lien
17206761                             20120401                        11.875             2.25                     1                   First Lien
17206762                             20140401                         11.5              2.25                     1                   First Lien
17206763                             20120401                        11.75              2.25                     1                   First Lien
17206764                             20140501                        11.625             2.25                     1                   First Lien
17206766                             20120401                        11.375             2.25                     1                   First Lien
17206767                             20140401                         11.5              2.25                     1                   First Lien
17206768                             20120401                         11.5              2.25                     1                   First Lien
17206769                             20120401                        11.125             2.25                     1                   First Lien
17206770                             20120401                         10.5              2.25                     1                   First Lien
17206771                             20120401                        11.875             2.25                     1                   First Lien
17206772                             20140401                        11.25              2.25                     1                   First Lien
17206773                             20120501                        11.875             2.25                     1                   First Lien
17206774                             20120401                        10.75              2.25                     1                   First Lien
17206775                             20120401                         11.5              2.25                     1                   First Lien
17206776                             20140401                        11.875             2.25                     1                   First Lien
17206777                             20120401                        11.875             2.25                     1                   First Lien
17206778                             20120401                        11.875             2.25                     1                   First Lien
17206779                             20140401                        11.875             2.25                     1                   First Lien
17206780                             20120401                        11.25              2.25                     1                   First Lien
17206781                             20120401                        11.375             2.25                     1                   First Lien
17206782                             20140401                        11.875             2.25                     1                   First Lien
17206784                             20120401                         11.5              2.25                     1                   First Lien
17206785                             20120401                         11.5              2.25                     1                   First Lien
17206788                             20140401                         11.5              2.25                     1                   First Lien
17206789                             20140401                        11.75              2.25                     1                   First Lien
17206791                             20120401                        11.875             2.25                     1                   First Lien
17206792                             20120401                        11.625             2.25                     1                   First Lien
17206793                             20140401                        11.25              2.25                     1                   First Lien
17206794                             20120401                        11.25              2.25                     1                   First Lien
17206795                             20120401                         11.5              2.25                     1                   First Lien
17206796                             20120401                        11.375             2.25                     1                   First Lien
17206800                             20120401                        11.125             2.25                     1                   First Lien
17206801                             20140401                        11.875             2.25                     1                   First Lien
17206803                             20120501                         11.5              2.25                     1                   First Lien
17206805                             20120401                          11               2.25                     1                   First Lien
17206806                             20140401                         11.5              2.25                     1                   First Lien
17206808                             20120401                          12               2.25                     1                   First Lien
17206809                             20120401                         11.5              2.25                     1                   First Lien
17206810                             20120401                        11.875             2.25                     1                   First Lien
17206814                             20140401                         11.5              2.25                     1                   First Lien
17206815                             20140401                         11.5              2.25                     1                   First Lien
17206817                             20120401                        11.125             2.25                     1                   First Lien
17206818                             20120501                         11.5              2.25                     1                   First Lien
17206821                             20120401                        11.125             2.25                     1                   First Lien
17206822                             20120401                        11.375             2.25                     1                   First Lien
17206823                             20140401                        11.875             2.25                     1                   First Lien
17206824                             20120401                        11.375             2.25                     1                   First Lien
17206827                             20120401                          12               2.25                     1                   First Lien
17206829                             20120401                        11.75              2.25                     1                   First Lien
17206830                             20120401                          12               2.25                     1                   First Lien
17206831                             20140401                        11.75              2.25                     1                   First Lien
17206832                             20140401                        10.75              2.25                     1                   First Lien
17206835                             20120401                        11.375             2.25                     1                   First Lien
17206836                             20120401                        11.75              2.25                     1                   First Lien
17206837                             20120401                        11.625             2.25                     1                   First Lien
17206838                             20120401                        11.625             2.25                     1                   First Lien
17206839                             20120401                        11.75              2.25                     1                   First Lien
17206841                             20120401                          11               2.25                     1                   First Lien
17206843                             20140401                        11.75              2.25                     1                   First Lien
17206844                             20140401                        11.875             2.25                     1                   First Lien
17206846                             20120401                        11.25              2.25                     1                   First Lien
17206847                             20120501                        11.75              2.25                     1                   First Lien
17206848                             20140401                        10.875             2.25                     1                   First Lien
17206849                             20120401                        11.125             2.25                     1                   First Lien
17206850                             20120401                         11.5              2.25                     1                   First Lien
17206851                             20140401                        11.125             2.25                     1                   First Lien
17206853                             20120401                         10.5              2.25                     1                   First Lien
17206854                             20120401                        11.375             2.25                     1                   First Lien
17206856                             20140401                        11.375             2.25                     1                   First Lien
17206857                             20120401                        11.75              2.25                     1                   First Lien
17206858                             20120401                        11.625             2.25                     1                   First Lien
17206859                             20120401                         11.5              2.25                     1                   First Lien
17206860                             20120401                        11.75              2.25                     1                   First Lien
17206618                             20140401                          11               2.25                     1                   First Lien
17206619                             20120401                        11.375             2.25                     1                   First Lien
17206620                             20120401                        11.75              2.25                     1                   First Lien
17206622                             20120401                         11.5              2.25                     1                   First Lien
17206625                             20120401                          11               2.25                     1                   First Lien
17206626                             20120401                        11.375             2.25                     1                   First Lien
17206628                             20120401                         10.5              2.25                     1                   First Lien
17206629                             20120401                        10.75              2.25                     1                   First Lien
17206633                             20120401                        11.875             2.25                     1                   First Lien
17206635                             20120401                         11.5              2.25                     1                   First Lien
17206636                             20120401                         11.5              2.25                     1                   First Lien
17206637                             20120401                         10.5              2.25                     1                   First Lien
17206640                             20140401                        11.75              2.25                     1                   First Lien
17206641                             20120401                          12               2.25                     1                   First Lien
17206643                             20140401                        11.375             2.25                     1                   First Lien
17206644                             20120401                          11               2.25                     1                   First Lien
17206646                             20120401                        11.625             2.25                     1                   First Lien
17206647                             20120401                        11.375             2.25                     1                   First Lien
17206648                             20120401                        11.25              2.25                     1                   First Lien
17206649                             20120401                        10.875             2.25                     1                   First Lien
17206651                             20120401                        11.25              2.25                     1                   First Lien
17206652                             20120401                        11.75              2.25                     1                   First Lien
17206654                             20140401                        10.875             2.25                     1                   First Lien
17206656                             20120401                         11.5              2.25                     1                   First Lien
17206658                             20120401                        11.375             2.25                     1                   First Lien
17206659                             20120401                        11.875             2.25                     1                   First Lien
17206660                             20120401                        11.625             2.25                     1                   First Lien
17206662                             20140501                          11               2.25                     1                   First Lien
17206665                             20140401                        11.75              2.25                     1                   First Lien
17206666                             20120401                        11.875             2.25                     1                   First Lien
17206667                             20120401                        11.75              2.25                     1                   First Lien
17206668                             20120401                        11.75              2.25                     1                   First Lien
17206669                             20140401                        11.375             2.25                     1                   First Lien
17206670                             20140401                        10.625             2.25                     1                   First Lien
17206671                             20140401                        10.875             2.25                     1                   First Lien
17206673                             20120401                        11.375             2.25                     1                   First Lien
17206674                             20120401                          12               2.25                     1                   First Lien
17206675                             20140401                         11.5              2.25                     1                   First Lien
17206676                             20120401                         10.5              2.25                     1                   First Lien
17206678                             20120401                         11.5              2.25                     1                   First Lien
17206684                             20120401                        11.375             2.25                     1                   First Lien
17206686                             20120401                        10.875             2.25                     1                   First Lien
17206688                             20140401                        11.375             2.25                     1                   First Lien
17206690                             20140401                        11.125             2.25                     1                   First Lien
17206691                             20120401                         11.5              2.25                     1                   First Lien
17206692                             20140401                        11.25              2.25                     1                   First Lien
17206694                             20120401                        11.875             2.25                     1                   First Lien
17206695                             20120401                        11.625             2.25                     1                   First Lien
17206696                             20120401                        11.875             2.25                     1                   First Lien
17206698                             20140401                          12               2.25                     1                   First Lien
17206699                             20120401                        11.375             2.25                     1                   First Lien
17206700                             20120401                        11.75              2.25                     1                   First Lien
17206701                             20140401                         11.5              2.25                     1                   First Lien
17206702                             20120401                        11.375             2.25                     1                   First Lien
17206703                             20120401                         10.5              2.25                     1                   First Lien
17206704                             20120401                         11.5              2.25                     1                   First Lien
17206706                             20140401                        11.625             2.25                     1                   First Lien
17206707                             20120401                        11.375             2.25                     1                   First Lien
17206708                             20120401                        11.875             2.25                     1                   First Lien
17206709                             20120401                         11.5              2.25                     1                   First Lien
17206711                             20120401                        11.875             2.25                     1                   First Lien
17206587                             20120401                        11.375             2.25                     1                   First Lien
17206589                             20120301                        11.375             2.25                     1                   First Lien
17206592                             20140401                        11.75              2.25                     1                   First Lien
17206593                             20120401                        11.875             2.25                     1                   First Lien
17206594                             20120401                          12               2.25                     1                   First Lien
17206595                             20120401                         11.5              2.25                     1                   First Lien
17206596                             20140401                        11.25              2.25                     1                   First Lien
17206598                             20140401                         11.5              2.25                     1                   First Lien
17206601                             20120401                          12               2.25                     1                   First Lien
17206602                             20120401                        11.375             2.25                     1                   First Lien
17206603                             20120401                         11.5              2.25                     1                   First Lien
17206604                             20120401                        11.75              2.25                     1                   First Lien
17206607                             20140401                        10.75              2.25                     1                   First Lien
17206609                             20140401                         10.5              2.25                     1                   First Lien
17206610                             20140401                         10.5              2.25                     1                   First Lien
17206612                             20120401                        11.875             2.25                     1                   First Lien
17206614                             20120401                        11.75              2.25                     1                   First Lien
17206615                             20140401                        11.875             2.25                     1                   First Lien
17206616                             20120401                        11.375             2.25                     1                   First Lien
17206556                             20120301                        11.25              2.25                     1                   First Lien
17206558                             20120401                         11.5              2.25                     1                   First Lien
17206561                             20120401                        11.375             2.25                     1                   First Lien
17206563                             20140301                          12               2.25                     1                   First Lien
17206567                             20120301                        11.875             2.25                     1                   First Lien
17206568                             20140401                          12               2.25                     1                   First Lien
17206569                             20120501                         11.5              2.25                     1                   First Lien
17206570                             20120301                         10.5              2.25                     1                   First Lien
17206571                             20140401                        11.875             2.25                     1                   First Lien
17206572                             20120401                        11.75              2.25                     1                   First Lien
17206573                             20120401                        11.75              2.25                     1                   First Lien
17206574                             20120401                        11.75              2.25                     1                   First Lien
17206575                             20120401                          11               2.25                     1                   First Lien
17206576                             20120401                        10.875             2.25                     1                   First Lien
17206578                             20120401                        11.875             2.25                     1                   First Lien
17206579                             20120401                        10.75              2.25                     1                   First Lien
17206580                             20120401                        11.625             2.25                     1                   First Lien
17206581                             20120301                        11.75              2.25                     1                   First Lien
17206582                             20120401                        11.875             2.25                     1                   First Lien
17206584                             20120401                        11.375             2.25                     1                   First Lien
17206585                             20120401                        11.75              2.25                     1                   First Lien
17206542                             20140401                         11.5              2.25                     1                   First Lien
17206543                             20120401                        11.875             2.25                     1                   First Lien
17206544                             20140401                         11.5              2.25                     1                   First Lien
17206545                             20120501                        10.75              2.25                     1                   First Lien
17206546                             20120401                        11.625             2.25                     1                   First Lien
17206547                             20120401                        11.125             2.25                     1                   First Lien
17206548                             20140401                        11.875             2.25                     1                   First Lien
17206550                             20120401                        11.75              2.25                     1                   First Lien
17206552                             20120401                        11.125             2.25                     1                   First Lien
17206554                             20120401                        10.75              2.25                     1                   First Lien
17206520                             20120401                        11.875             2.25                     1                   First Lien
17206522                             20140401                         11.5              2.25                     1                   First Lien
17206523                             20140401                        11.875             2.25                     1                   First Lien
17206524                             20120401                        11.75              2.25                     1                   First Lien
17206525                             20120401                        11.375             2.25                     1                   First Lien
17206528                             20120401                        11.75              2.25                     1                   First Lien
17206529                             20140401                        11.75              2.25                     1                   First Lien
17206530                             20120401                        11.625             2.25                     1                   First Lien
17206532                             20140301                          12               2.25                     1                   First Lien
17206534                             20120301                        11.375             2.25                     1                   First Lien
17206535                             20120401                          12               2.25                     1                   First Lien
17206536                             20120301                          12               2.25                     1                   First Lien
17206539                             20120401                         10.5              2.25                     1                   First Lien
17206540                             20120401                        10.625             2.25                     1                   First Lien
17206541                             20120401                        11.25              2.25                     1                   First Lien
17207562                             20070701                         9.95              3.125                   99                   First Lien
17207563                             20070701                         9.95              2.75                    99                   First Lien
17207565                             20070701                         9.95               3.5                    99                   First Lien
17207566                             20070701                         9.95              3.125                   99                   First Lien
17207567                             20070701                         9.95              3.625                   99                   First Lien
17207568                             20070701                         9.95               3.5                    99                   First Lien
17207569                             20070701                         9.95              2.75                    99                   First Lien
17206514                             20120301                        11.75              2.25                     1                   First Lien
17206517                             20140301                        11.75              2.25                     1                   First Lien
17206518                             20120401                        11.875             2.25                     1                   First Lien
17206466                             20120401                         11.5              2.25                     1                   First Lien
17206467                             20120401                        10.75              2.25                     1                   First Lien
17206468                             20120401                          12               2.25                     1                   First Lien
17206470                             20120401                          11               2.25                     1                   First Lien
17206471                             20120401                        11.875             2.25                     1                   First Lien
17206472                             20120401                        11.875             2.25                     1                   First Lien
17206473                             20120401                        11.75              2.25                     1                   First Lien
17206474                             20120401                        11.25              2.25                     1                   First Lien
17206475                             20140401                        11.375             2.25                     1                   First Lien
17206476                             20120301                        10.75              2.25                     1                   First Lien
17206477                             20120401                          11               2.25                     1                   First Lien
17206478                             20120401                          11               2.25                     1                   First Lien
17206479                             20120401                         11.5              2.25                     1                   First Lien
17206482                             20120301                        11.625             2.25                     1                   First Lien
17206484                             20120301                        11.75              2.25                     1                   First Lien
17206485                             20120401                        11.875             2.25                     1                   First Lien
17206488                             20120401                        12.125             2.25                     1                   First Lien
17206489                             20120401                          12               2.25                     1                   First Lien
17206493                             20140501                         11.5              2.25                     1                   First Lien
17206494                             20120301                        12.125             2.25                     1                   First Lien
17206495                             20120401                        10.625             2.25                     1                   First Lien
17206498                             20140401                        10.625             2.25                     1                   First Lien
17206500                             20120401                        11.875             2.25                     1                   First Lien
17206502                             20120401                        11.875             2.25                     1                   First Lien
17206503                             20120401                         10.5              2.25                     1                   First Lien
17206504                             20120401                        11.875             2.25                     1                   First Lien
17206505                             20120301                        11.75              2.25                     1                   First Lien
17206506                             20140401                        11.875             2.25                     1                   First Lien
17206508                             20140401                         11.5              2.25                     1                   First Lien
17206509                             20140401                        11.875             2.25                     1                   First Lien
17206512                             20120401                          12               2.25                     1                   First Lien
17206513                             20120401                          11               2.25                     1                   First Lien
17202556                             20120401                         11.5              2.25                     1                   First Lien
17202560                             20120401                          12               2.25                     1                   First Lien
17202562                             20120401                        12.375             2.25                     1                   First Lien
17202563                             20120401                        12.125             2.25                     1                   First Lien
17202564                             20120401                        12.375             2.25                     1                   First Lien
17202565                             20120401                        11.75              2.25                     1                   First Lien
17202566                             20120301                        11.625             2.25                     1                   First Lien
17202567                             20120401                          12               2.25                     1                   First Lien
17198210                             20111001                        12.625             2.25                     1                   First Lien
17198909                             20120201                        12.625             2.25                     1                   First Lien
17198911                             20120401                        12.125             2.25                     1                   First Lien
17198912                             20120401                        12.75              2.25                     1                   First Lien
17198913                             20120401                        12.875             2.25                     1                   First Lien
17198914                             20120401                        12.75              2.25                     1                   First Lien
17198915                             20120401                        13.25              2.25                     1                   First Lien
17198918                             20120301                        13.25              2.25                     1                   First Lien
17201257                             20070701                        11.95              3.75                    99                   First Lien
17201262                             20070701                        11.95              3.25                    99                   First Lien
17201266                             20070701                        11.95              3.375                   99                   First Lien
17201136                             20070701                        11.95              3.75                    99                   First Lien
17113053                             20120501                        12.875             2.25                     1                   First Lien
17104616                             20120501                          12               2.25                     1                   First Lien
17113140                             20120501                        13.75              2.25                     1                   First Lien
17127797                             20120401                        12.875             2.25                     1                   First Lien
17127825                             20120401                        12.125             2.25                     1                   First Lien
17128136                             20120501                        11.875             2.25                     1                   First Lien
17128229                             20120501                        13.375             2.25                     1                   First Lien
16652274                             20070701                         9.95              3.75                    99                   First Lien
16685431                             20070701                         9.95              3.25                    99                   First Lien
16685429                             20070701                         9.95              3.375                   99                   First Lien
17075975                             20120401                        12.75              2.25                     1                   First Lien
17076026                             20120301                          13               2.25                     1                   First Lien
17076030                             20120401                         12.5              2.25                     1                   First Lien
17076818                             20120401                        12.125             2.25                     1                   First Lien
17076903                             20120301                        13.25              2.25                     1                   First Lien
17076934                             20120401                        13.25              2.25                     1                   First Lien
17076945                             20120401                        12.25              2.25                     1                   First Lien
17076958                             20120401                        13.125             2.25                     1                   First Lien
17076987                             20120401                          12               2.75                     1                   First Lien
17077060                             20120401                         11.5              2.25                     1                   First Lien
17077089                             20120301                        12.125             2.25                     1                   First Lien
17077094                             20120301                        12.375             2.25                     1                   First Lien
17077137                             20120401                        12.375             2.25                     1                   First Lien
17077171                             20120401                        12.375             2.25                     1                   First Lien
17077221                             20120401                        13.125             2.25                     1                   First Lien
17077263                             20120401                        12.125             2.25                     1                   First Lien
17078253                             20120301                         12.5              2.25                     1                   First Lien
17065215                             20120401                        11.625             2.25                     1                   First Lien
17065217                             20120301                        12.875             2.25                     1                   First Lien
17065236                             20120401                        11.75              2.25                     1                   First Lien
17065239                             20120301                        12.75              2.25                     1                   First Lien
17065256                             20120401                        12.75              2.25                     1                   First Lien
17065270                             20120401                        13.25              2.25                     1                   First Lien
17065373                             20120301                        12.875             2.25                     1                   First Lien
17066408                             20120301                        12.625             2.25                     1                   First Lien
17066413                             20120401                        12.875             2.25                     1                   First Lien
17066417                             20120401                        12.125             2.25                     1                   First Lien
17066420                             20120401                        11.875             2.25                     1                   First Lien
17075555                             20120401                        11.875             2.25                     1                   First Lien
17066570                             20120301                          12               2.25                     1                   First Lien
17066577                             20120301                          12               2.25                     1                   First Lien
17075645                             20120401                         12.5              2.25                     1                   First Lien
17075754                             20120401                        12.125             2.25                     1                   First Lien
17075807                             20120401                        11.875             2.25                     1                   First Lien
17075828                             20120301                        12.875             2.25                     1                   First Lien
17066596                             20120301                          13               2.25                     1                   First Lien
17066646                             20120401                        12.25              2.25                     1                   First Lien
17075894                             20120401                        12.25              2.25                     1                   First Lien
17075902                             20120401                        11.875             2.25                     1                   First Lien
17075907                             20120301                        12.375             2.25                     1                   First Lien
17066692                             20120401                        12.625             2.25                     1                   First Lien
17066697                             20120401                          12               2.25                     1                   First Lien
17066707                             20120401                        13.125             2.25                     1                   First Lien
17066730                             20120401                        12.25              2.25                     1                   First Lien
17075466                             20120401                        12.25              2.25                     1                   First Lien
17075490                             20120401                         11.5              2.25                     1                   First Lien
17075507                             20120401                        11.875             2.25                     1                   First Lien
17075520                             20120401                        11.875             2.25                     1                   First Lien
17056096                             20120401                        11.875             2.25                     1                   First Lien
17056098                             20120301                         12.5              2.25                     1                   First Lien
17056114                             20120301                        12.125             2.25                     1                   First Lien
17057607                             20120301                        12.375             2.25                     1                   First Lien
17057641                             20120401                        12.625             2.25                     1                   First Lien
17057719                             20120401                        12.25              2.25                     1                   First Lien
17059511                             20120401                        11.75              2.25                     1                   First Lien
17059542                             20120301                        12.625             2.25                     1                   First Lien
17059557                             20120401                        13.375             2.25                     1                   First Lien
17059632                             20120401                        12.125             2.25                     1                   First Lien
17057826                             20120401                        13.25              2.25                     1                   First Lien
17057845                             20120301                        12.875             2.25                     1                   First Lien
17057847                             20120301                        11.75              2.75                     1                   First Lien
17057986                             20120301                         12.5              2.25                     1                   First Lien
17060596                             20120401                        11.875             2.25                     1                   First Lien
17060612                             20120401                        12.25              2.25                     1                   First Lien
17060682                             20120301                        12.875             2.25                     1                   First Lien
17060684                             20120301                        12.875             2.25                     1                   First Lien
17059237                             20120401                        11.875             2.25                     1                   First Lien
17059285                             20120401                          13               2.25                     1                   First Lien
17059331                             20120401                        13.125             2.25                     1                   First Lien
17060866                             20120401                        12.375             2.25                     1                   First Lien
17065161                             20120401                        13.125             2.25                     1                   First Lien
17065177                             20120301                        11.875             2.25                     1                   First Lien
17065187                             20120401                        12.75              2.25                     1                   First Lien
17059342                             20120401                        12.25              2.25                     1                   First Lien
17059434                             20120401                        12.625             2.25                     1                   First Lien
17052199                             20120301                        12.25              2.25                     1                   First Lien
17052211                             20120401                        12.625             2.25                     1                   First Lien
17052257                             20120301                        12.75              2.25                     1                   First Lien
17052282                             20120301                        12.25              2.25                     1                   First Lien
17053291                             20120301                          13               2.25                     1                   First Lien
17053356                             20120401                        11.75              2.25                     1                   First Lien
17048258                             20120401                        12.875             2.25                     1                   First Lien
17048262                             20120401                        12.25              2.25                     1                   First Lien
17053406                             20120401                          13               2.25                     1                   First Lien
17053422                             20120301                        12.875             2.25                     1                   First Lien
17055589                             20120401                        12.625             2.25                     1                   First Lien
17055606                             20120301                        13.25              2.25                     1                   First Lien
17051806                             20120301                        13.375             2.25                     1                   First Lien
17051842                             20120401                        12.625             2.25                     1                   First Lien
17055653                             20120301                          13               2.25                     1                   First Lien
17055661                             20120401                        12.25              2.25                     1                   First Lien
17055691                             20120401                        12.125             2.25                     1                   First Lien
17051950                             20120501                         12.5              2.25                     1                   First Lien
17051961                             20120401                        12.75              2.25                     1                   First Lien
17051963                             20120401                        12.125             2.25                     1                   First Lien
17055728                             20120301                        12.125             2.25                     1                   First Lien
17055746                             20120301                          13               2.25                     1                   First Lien
17055803                             20120401                        12.75              2.25                     1                   First Lien
17055880                             20120401                        11.25              2.25                     1                   First Lien
17055939                             20120401                        11.75              2.25                     1                   First Lien
17055940                             20120401                         12.5              2.25                     1                   First Lien
17056000                             20120301                         11.5              2.25                     1                   First Lien
17056044                             20120401                        12.625             2.25                     1                   First Lien
17056049                             20120401                        12.375             2.25                     1                   First Lien
17052054                             20120401                        13.25              2.25                     1                   First Lien
17042493                             20120401                        12.75              2.25                     1                   First Lien
17042520                             20120401                        12.375             2.25                     1                   First Lien
17042532                             20120401                        12.375             2.25                     1                   First Lien
17042548                             20120301                        12.75              2.25                     1                   First Lien
17042568                             20120401                        12.25              2.25                     1                   First Lien
17042780                             20120301                        12.625             2.25                     1                   First Lien
17043808                             20120401                        12.375             2.25                     1                   First Lien
17043841                             20120401                        12.25              2.25                     1                   First Lien
17043844                             20120401                        12.375             2.25                     1                   First Lien
17043878                             20120401                        12.625             2.25                     1                   First Lien
17043902                             20120301                        12.625             2.25                     1                   First Lien
17043990                             20120201                        11.875             2.25                     1                   First Lien
17044098                             20120201                        12.625             2.25                     1                   First Lien
17047931                             20120301                        12.25              2.25                     1                   First Lien
17047939                             20120401                        12.625             2.25                     1                   First Lien
17047947                             20120401                        11.875             2.25                     1                   First Lien
17047949                             20120401                         12.5              2.25                     1                   First Lien
17047960                             20120501                        12.25              2.25                     1                   First Lien
17047997                             20120401                          12               2.25                     1                   First Lien
17033716                             20120401                         12.5              2.25                     1                   First Lien
17034479                             20120401                        12.75              2.25                     1                   First Lien
17034508                             20120401                         12.5              2.25                     1                   First Lien
17034515                             20120401                        12.25              2.25                     1                   First Lien
17034630                             20120401                         12.5              2.25                     1                   First Lien
17034654                             20120401                        12.375             2.25                     1                   First Lien
17034660                             20120201                         12.5              2.25                     1                   First Lien
17034862                             20120401                        12.875             2.25                     1                   First Lien
17033329                             20120201                        13.125             2.25                     1                   First Lien
17033347                             20120401                        12.375             2.25                     1                   First Lien
17033409                             20120401                        11.875             2.25                     1                   First Lien
17033185                             20120301                        11.75              2.25                     1                   First Lien
17022126                             20120401                        12.625             2.25                     1                   First Lien
17022135                             20120201                        12.75              2.25                     1                   First Lien
17022176                             20120301                        12.375             2.25                     1                   First Lien
17022233                             20120301                          13               2.25                     1                   First Lien
17022253                             20120401                        12.375             2.25                     1                   First Lien
17027631                             20120401                        11.25              2.25                     1                   First Lien
17027667                             20120201                          13               2.75                     1                   First Lien
17027672                             20120301                        12.875             2.25                     1                   First Lien
17027724                             20120401                        12.875             2.25                     1                   First Lien
17027752                             20120401                        12.625             2.25                     1                   First Lien
17021953                             20120201                        12.875             2.25                     1                   First Lien
17021976                             20120301                          13               2.25                     1                   First Lien
17022006                             20120401                        12.875             2.25                     1                   First Lien
17016509                             20120301                        11.875             2.25                     1                   First Lien
17021090                             20120401                          12               2.25                     1                   First Lien
17014917                             20120301                        12.375             2.25                     1                   First Lien
17014922                             20120401                        12.25              2.25                     1                   First Lien
17015113                             20120301                        12.75              2.25                     1                   First Lien
17013546                             20120201                        12.625             2.25                     1                   First Lien
17013691                             20120301                        12.625             2.25                     1                   First Lien
17014840                             20120401                        12.75              2.25                     1                   First Lien
17012925                             20120401                        12.625             2.25                     1                   First Lien
17012887                             20120401                        11.75              2.25                     1                   First Lien
17009200                             20120301                          13               2.25                     1                   First Lien
17009303                             20120401                        12.625             2.25                     1                   First Lien
17011001                             20120301                          12               2.25                     1                   First Lien
16990160                             20120401                          12               2.25                     1                   First Lien
16985239                             20120301                          12               2.25                     1                   First Lien
16984785                             20120401                        12.375             2.25                     1                   First Lien
16984846                             20120201                        12.625             2.25                     1                   First Lien
16985110                             20120301                        12.375             2.25                     1                   First Lien
16970657                             20120101                        12.125             2.25                     1                   First Lien
16968500                             20120101                        11.875             2.25                     1                   First Lien
16963116                             20120301                        12.375             2.25                     1                   First Lien
16859071                             20120401                        12.75              2.25                     1                   First Lien
16788433                             20111201                        13.25              2.25                     1                   First Lien
16781342                             20120101                        12.25              2.25                     1                   First Lien
17076078                             20120301                        12.25              2.25                     1                   First Lien
17147217                             20120301                        13.125             2.25                     1                   First Lien
17147225                             20120301                         12.5              2.25                     1                   First Lien
17155137                             20120301                         12.5              2.25                     1                   First Lien
17156324                             20120301                        12.875             2.25                     1                   First Lien
17156339                             20120401                        12.625             2.25                     1                   First Lien
17151756                             20120401                         12.5              2.25                     1                   First Lien
17152881                             20120401                        12.375             2.25                     1                   First Lien
17152960                             20120401                        12.375             2.25                     1                   First Lien
17208228                             20120501                        12.25              2.25                     1                   First Lien
17215053                             20120401                          12               2.25                     1                   First Lien
17215710                             20120501                        12.75              2.25                     1                   First Lien
17217973                             20120501                        12.875             2.25                     1                   First Lien
17218901                             20120501                         12.5              2.25                     1                   First Lien
17219541                             20120501                        12.625             2.25                     1                   First Lien
17155839                             20120401                        12.25              2.25                     1                   First Lien
17160252                             20120401                         12.5              2.25                     1                   First Lien
17219571                             20120501                         13.5              2.25                     1                   First Lien
17219615                             20120501                          13               2.25                     1                   First Lien
17243204                             20120501                        13.375             2.25                     1                   First Lien
17243244                             20120501                         11.5              2.25                     1                   First Lien
17167325                             20120301                        12.75              2.25                     1                   First Lien
17169183                             20120501                        12.875             2.25                     1                   First Lien
17169193                             20120401                        12.75              2.25                     1                   First Lien
17181977                             20120401                        12.25              2.25                     1                   First Lien
17182028                             20120501                         12.5              2.25                     1                   First Lien
17200942                             20120501                        13.625             2.25                     1                   First Lien
17077126                             20120301                        12.875             2.25                     1                   First Lien
17077186                             20120401                        12.75              2.25                     1                   First Lien
17077310                             20120401                        12.125             2.25                     1                   First Lien
17078215                             20120401                        12.875             2.25                     1                   First Lien
17207557                             20070701                         9.95               3.5                    99                   First Lien
17207558                             20070701                         9.95                3                     99                   First Lien
17207560                             20070701                         9.95              2.875                   99                   First Lien
17198207                             20070701                         9.95               3.5                    99                   First Lien
17198209                             20070701                         9.95              3.375                   99                   First Lien
17198213                             20070701                         9.95               2.7                    99                   First Lien
17206551                             20120401                        11.875             2.25                     1                   First Lien
17206560                             20120301                          11               2.25                     1                   First Lien
17206590                             20140501                         10.5              2.25                     1                   First Lien
17206630                             20140401                         11.5              2.25                     1                   First Lien
17206661                             20120401                         11.5              2.25                     1                   First Lien
17206680                             20120401                        11.375             2.25                     1                   First Lien
17206689                             20120401                          12               2.25                     1                   First Lien
17206759                             20140401                        11.125             2.25                     1                   First Lien
17206765                             20140401                         10.5              2.25                     1                   First Lien
17206799                             20120401                        11.375             2.25                     1                   First Lien
17206811                             20140401                        10.875             2.25                     1                   First Lien
17206812                             20140401                        10.875             2.25                     1                   First Lien
17206833                             20120401                          12               2.25                     1                   First Lien
17206842                             20120401                          12               2.25                     1                   First Lien
17206903                             20120501                          12               2.25                     1                   First Lien
17207543                             20070701                         9.95                3                     99                   First Lien
17207544                             20070701                         9.95              3.75                    99                   First Lien
17207547                             20070701                         9.95              3.75                    99                   First Lien
17207548                             20070701                         9.95               3.5                    99                   First Lien
17207551                             20070701                         9.95              3.25                    99                   First Lien
17207552                             20070701                         9.95               3.5                    99                   First Lien
17207554                             20070701                         9.95              2.875                   99                   First Lien
17207555                             20070701                         9.95              3.125                   99                   First Lien
17207556                             20070701                         9.95               3.5                    99                   First Lien
17156380                             20120301                        12.75              2.25                     1                   First Lien
17156354                             20120401                        12.625             2.25                     1                   First Lien
17156355                             20120401                        12.625             2.25                     1                   First Lien
17156356                             20120401                        12.375             2.25                     1                   First Lien
17156314                             20120401                        12.375             2.25                     1                   First Lien
17156315                             20120401                        12.375             2.25                     1                   First Lien
17156316                             20120401                        12.875             2.25                     1                   First Lien
17156320                             20120401                        11.875             2.25                     1                   First Lien
17156321                             20120301                        11.625             2.25                     1                   First Lien
17156323                             20120401                        11.875             2.25                     1                   First Lien
17156328                             20120401                         12.5              2.25                     1                   First Lien
17156329                             20120301                        12.875             2.25                     1                   First Lien
17156330                             20120401                        12.625             2.25                     1                   First Lien
17156332                             20120401                        12.25              2.25                     1                   First Lien
17156333                             20120301                        12.625             2.25                     1                   First Lien
17156334                             20120401                        12.625             2.25                     1                   First Lien
17156336                             20120401                        11.125             2.25                     1                   First Lien
17156337                             20120301                        12.625             2.25                     1                   First Lien
17156338                             20120401                          13               2.25                     1                   First Lien
17156342                             20120401                        12.25              2.25                     1                   First Lien
17156343                             20120401                        11.875             2.25                     1                   First Lien
17156344                             20120401                        12.75              2.25                     1                   First Lien
17156345                             20120401                          13               2.25                     1                   First Lien
17156347                             20120401                        12.75              2.25                     1                   First Lien
17156348                             20120401                        11.625             2.25                     1                   First Lien
17156349                             20120401                        12.625             2.25                     1                   First Lien
17156350                             20120401                        11.75              2.25                     1                   First Lien
17156351                             20120401                        12.625             2.25                     1                   First Lien
17156352                             20120401                         11.5              2.25                     1                   First Lien
17156353                             20120401                        12.625             2.25                     1                   First Lien
17155130                             20120301                        13.375             2.25                     1                   First Lien
17155132                             20120301                        12.75              2.25                     1                   First Lien
17155134                             20120301                        13.375             2.25                     1                   First Lien
17155135                             20120301                        12.125             2.25                     1                   First Lien
17155136                             20120301                        11.75              2.25                     1                   First Lien
17155138                             20120301                         12.5              2.25                     1                   First Lien
17155141                             20120101                        12.375             2.25                     1                   First Lien
17155142                             20120101                         12.5              2.25                     1                   First Lien
17155144                             20120201                        11.875             2.25                     1                   First Lien
17155145                             20120201                        13.125             2.25                     1                   First Lien
17155146                             20120301                        11.25              2.25                     1                   First Lien
17155149                             20120301                        12.625             2.25                     1                   First Lien
17155150                             20120301                        12.375             2.25                     1                   First Lien
17155151                             20120301                        12.375             2.25                     1                   First Lien
17155152                             20120301                        12.75              2.25                     1                   First Lien
17155122                             20120401                        12.25              2.25                     1                   First Lien
17155124                             20120401                         12.5              2.25                     1                   First Lien
17169143                             20120501                         11.5              2.25                     1                   First Lien
17169180                             20120401                        13.375             2.25                     1                   First Lien
17169239                             20120401                        12.625             2.25                     1                   First Lien
17175614                             20120501                         12.5              2.25                     1                   First Lien
17182025                             20120401                        13.125             2.25                     1                   First Lien
17182730                             20120401                        11.75              2.25                     1                   First Lien
17201827                             20120501                        12.875             2.25                     1                   First Lien
17204013                             20120501                         12.5              2.25                     1                   First Lien
17206127                             20120301                        12.99              2.25                     1                   First Lien
16643252                             20070701                         9.95              3.275                   99                   First Lien
16641426                             20070701                         9.95              3.625                   99                   First Lien
16643243                             20070701                         9.95              3.025                   99                   First Lien
16595679                             20070701                         9.95              3.75                    99                   First Lien
16772806                             20070701                         9.95              3.625                   99                   First Lien
16731186                             20070701                         9.95              3.625                   99                   First Lien
16727961                             20070701                         9.95               3.5                    99                   First Lien
17169026                             20120401                        12.75              2.25                     1                   First Lien
17088231                             20120501                        12.875             2.25                     1                   First Lien
17088214                             20120401                        12.75              2.25                     1                   First Lien
17088218                             20120401                        12.25              2.25                     1                   First Lien
17207455                             20120401                        12.375             2.25                     1                   First Lien
17230574                             20120601                        12.875             2.25                     1                   First Lien
17230575                             20070901                         9.95              3.625                   99                   First Lien
17230579                             20120601                        15.375             2.25                     1                   First Lien
17230606                             20120601                        12.875             2.25                     1                   First Lien
17231367                             20070701                         9.95              3.25                    99                   First Lien
17231420                             20120601                        13.375             2.25                     1                   First Lien
17231472                             20070701                         9.95               3.5                    99                   First Lien
17233962                             20070701                         9.95              3.75                    99                   First Lien
17242789                             20070701                         9.95              3.75                    99                   First Lien
17244068                             20120601                        13.125             2.25                     1                   First Lien
17251471                             20070701                         9.95              3.25                    99                   First Lien
17216766                             20070701                         9.95              3.25                    99                   First Lien
17218477                             20120601                        13.75              2.25                     1                   First Lien
17218491                             20120601                         12.5              2.25                     1                   First Lien
17221541                             20120601                        12.875             2.25                     1                   First Lien
17221543                             20070701                         9.95              3.375                   99                   First Lien
17224178                             20070701                         9.95               3.5                    99                   First Lien
17224222                             20120601                        12.75              2.25                     1                   First Lien
17226402                             20070701                         9.95              3.75                    99                   First Lien
17226446                             20120601                         12.5              2.25                     1                   First Lien
17226547                             20120601                        11.75              2.25                     1                   First Lien
17226554                             20120601                          13               2.25                     1                   First Lien
17228688                             20120601                        13.375             2.25                     1                   First Lien
17229520                             20120601                        12.75              2.25                     1                   First Lien
17229552                             20120601                         13.5              2.25                     1                   First Lien
17229590                             20120601                        13.875             2.25                     1                   First Lien
17229942                             20120601                         13.5              2.25                     1                   First Lien
17229981                             20120601                        12.875             2.25                     1                   First Lien
17229877                             20120601                        11.875             2.25                     1                   First Lien
17078159                             20070701                         9.95               3.5                    99                   First Lien
17078388                             20070701                         9.95              3.75                    99                   First Lien
17078472                             20070701                         9.95              3.75                    99                   First Lien
17057829                             20070701                         9.95               3.5                    99                   First Lien
17057950                             20070701                         9.95              3.75                    99                   First Lien
17060567                             20120301                         12.5              2.25                     1                   First Lien
17060583                             20070701                         9.95              3.25                    99                   First Lien
17060587                             20120401                          12               2.25                     1                   First Lien
17060640                             20070701                         9.95               3.5                    99                   First Lien
17060711                             20070701                         9.95              3.375                   99                   First Lien
17060740                             20070701                         9.95              3.75                    99                   First Lien
17066725                             20120401                        12.625             2.25                     1                   First Lien
17066741                             20070701                         9.95              3.25                    99                   First Lien
17066758                             20070701                         9.95               3.5                    99                   First Lien
17075410                             20070701                         9.95              3.375                   99                   First Lien
17075632                             20070701                         9.95              3.75                    99                   First Lien
17075652                             20070701                         9.95               3.5                    99                   First Lien
17075830                             20070701                         9.95              3.75                    99                   First Lien
17075969                             20070701                         9.95               3.5                    99                   First Lien
17076906                             20070701                         9.95              3.75                    99                   First Lien
17065335                             20120401                        12.875             2.25                     1                   First Lien
17065449                             20070701                         9.95              3.75                    99                   First Lien
17022234                             20070701                         9.95               3.5                    99                   First Lien
17027692                             20070701                         9.95              2.875                   99                   First Lien
17027782                             20070701                         9.95              3.375                   99                   First Lien
17027783                             20120401                          13               2.25                     1                   First Lien
17033417                             20120401                        11.625             2.25                     1                   First Lien
17033576                             20070701                         9.95              2.25                    99                   First Lien
17034500                             20070701                         9.95              3.75                    99                   First Lien
17034703                             20070701                         9.95              3.84                    99                   First Lien
17042691                             20070701                         9.95              3.75                    99                   First Lien
17042766                             20070701                         9.95              3.125                   99                   First Lien
17043815                             20120501                          13               2.25                     1                   First Lien
17044061                             20070701                         9.95              3.75                    99                   First Lien
17048109                             20070701                         9.95              3.75                    99                   First Lien
17051847                             20070701                         9.95              3.75                    99                   First Lien
17052246                             20070701                         9.95               3.5                    99                   First Lien
17052252                             20070701                         9.95              3.75                    99                   First Lien
17052263                             20070701                         9.95              3.75                    99                   First Lien
17052285                             20070701                         9.95              3.125                   99                   First Lien
17053387                             20070701                         9.95               3.5                    99                   First Lien
17053404                             20070701                         9.95                3                     99                   First Lien
17055616                             20070701                         9.95              3.375                   99                   First Lien
17055751                             20070701                         9.95               3.5                    99                   First Lien
17055937                             20070701                         9.95                3                     99                   First Lien
17057518                             20070701                         9.95               3.5                    99                   First Lien
17064720                             20120501                        12.75              2.25                     1                   First Lien
17065885                             20120401                         13.5              2.25                     1                   First Lien
17075164                             20120401                        12.625             2.25                     1                   First Lien
17128153                             20120501                        11.375             2.25                     1                   First Lien
17150132                             20120401                        12.125             2.25                     1                   First Lien
17159921                             20120601                        12.125             2.25                     1                   First Lien
17013862                             20070701                         9.95              3.75                    99                   First Lien
17014717                             20120401                        13.375             2.25                     1                   First Lien
17016349                             20070701                         9.95              3.75                    99                   First Lien
17013639                             20070701                         9.95              3.75                    99                   First Lien
17013665                             20070701                         9.95               3.5                    99                   First Lien
17011362                             20120301                        12.75              2.25                     1                   First Lien
17012759                             20070701                         9.95              3.25                    99                   First Lien
17228080                             20120201                        12.875             2.875                    1                   First Lien
17021468                             20120201                        12.875             2.25                     1                   First Lien
17009074                             20070701                         9.95               3.5                    99                   First Lien
17009141                             20070701                         9.95              3.75                    99                   First Lien
17009256                             20070701                         9.95               3.5                    99                   First Lien
17009307                             20070701                         9.95              3.75                    99                   First Lien
17012969                             20120301                         13.5              2.25                     1                   First Lien
16991707                             20120301                        11.25              2.25                     1                   First Lien
17000173                             20120401                        13.375             2.25                     1                   First Lien
17003361                             20120301                        12.375             2.25                     1                   First Lien
17003540                             20120301                        12.75              2.25                     1                   First Lien
16974209                             20120301                        12.75              2.25                     1                   First Lien
17088789                             20120401                        11.625             2.25                     1                   First Lien
17089129                             20120301                        13.375             2.25                     1                   First Lien
17089291                             20120301                        11.75              2.25                     1                   First Lien
17113465                             20120301                        11.25              2.25                     1                   First Lien
17059620                             20120301                         12.5              2.25                     1                   First Lien
17060611                             20120401                        11.875             2.25                     1                   First Lien
17065329                             20120401                        11.375             2.25                     1                   First Lien
17066504                             20120301                        13.125             2.25                     1                   First Lien
17066510                             20120301                        13.125             2.25                     1                   First Lien
16849549                             20120301                        12.375             2.25                     1                   First Lien
17075459                             20120401                        12.625             2.25                     1                   First Lien
17075515                             20120301                        12.875             2.25                     1                   First Lien
17075955                             20120401                         12.5              2.25                     1                   First Lien
17076863                             20120401                        11.375             2.75                     1                   First Lien
17076935                             20120401                        12.125             2.25                     1                   First Lien
17078983                             20120401                          12               2.25                     1                   First Lien
17078988                             20120401                         12.5              2.25                     1                   First Lien
17022122                             20120101                        13.75              2.25                     1                   First Lien
17027898                             20120301                        13.375             2.25                     1                   First Lien
17033579                             20120401                        13.25              2.25                     1                   First Lien
17043931                             20120301                        12.875             2.25                     1                   First Lien
17048314                             20120301                        12.125             2.25                     1                   First Lien
17048362                             20120401                         12.5              2.25                     1                   First Lien
17052203                             20120401                         12.5              2.25                     1                   First Lien
17021881                             20120401                        11.875             2.25                     1                   First Lien
17004746                             20120401                         12.5              2.25                     1                   First Lien
17034633                             20120401                        12.75              2.25                     1                   First Lien
17055610                             20120401                          12               2.25                     1                   First Lien
17057925                             20120301                        12.375             2.25                     1                   First Lien
17065247                             20120301                        12.25              2.25                     1                   First Lien
17066512                             20120401                        12.25              2.25                     1                   First Lien
17128604                             20120401                        13.375             2.25                     1                   First Lien
17256716                             20120401                        11.75              2.25                     1                   First Lien
17256720                             20120401                        13.25              2.25                     1                   First Lien
17256724                             20120401                        11.75              2.25                     1                   First Lien
17256717                             20120401                        12.875             2.25                     1                   First Lien
17075245                             20070701                         9.95              3.25                    99                   First Lien
17150112                             20120401                         12.5              2.25                     1                   First Lien
17150150                             20120401                        11.875             2.25                     1                   First Lien
17155372                             20120501                        11.75              2.25                     1                   First Lien
17159925                             20120601                          13               2.25                     1                   First Lien
17166599                             20120501                        11.75              2.25                     1                   First Lien
17166495                             20120401                          12               2.25                     1                   First Lien
17168517                             20070801                         9.95               3.5                    99                   First Lien
17170676                             20070801                         9.95               3.5                    99                   First Lien
17170687                             20070901                         9.95               3.5                    99                   First Lien
17172200                             20070901                         9.95               3.5                    99                   First Lien
17175189                             20070901                         9.95              3.375                   99                   First Lien
17175196                             20070801                         9.95               3.5                    99                   First Lien
17175237                             20070901                         9.95               3.5                    99                   First Lien
17175239                             20070901                         9.95               3.5                    99                   First Lien
17178446                             20070901                         9.95              3.375                   99                   First Lien
17182346                             20120501                        12.375             2.25                     1                   First Lien
17204101                             20120501                        12.25              2.25                     1                   First Lien
17204203                             20070901                         9.95               3.5                    99                   First Lien
17205820                             20070901                         9.95               3.5                    99                   First Lien
17207083                             20070901                         9.95               3.5                    99                   First Lien
17207826                             20120601                          13               2.25                     1                   First Lien
17207748                             20120601                         12.5              2.25                     1                   First Lien
17216735                             20070901                         9.95               3.5                    99                   First Lien
17216616                             20070701                         9.95              3.75                    99                   First Lien
17217718                             20070701                         9.95              3.375                   99                   First Lien
17218510                             20070701                         9.95               3.5                    99                   First Lien
17218392                             20070701                         9.95               3.5                    99                   First Lien
17219156                             20070701                         9.95              3.25                    99                   First Lien
17219204                             20120601                        12.875             2.25                     1                   First Lien
17228633                             20070701                         9.95              3.75                    99                   First Lien
17229492                             20120601                          13               2.25                     1                   First Lien
17229391                             20070701                         9.95              3.75                    99                   First Lien
17229585                             20070701                         9.95               3.5                    99                   First Lien
17229980                             20120601                        13.125             2.25                     1                   First Lien
17230051                             20120601                        12.75              2.25                     1                   First Lien
17230524                             20070901                         9.95              3.75                    99                   First Lien
17230645                             20120601                        12.875             2.25                     1                   First Lien
17230652                             20120601                        11.875             2.25                     1                   First Lien
17230658                             20120601                        12.875             2.25                     1                   First Lien
17231410                             20120601                         12.5              2.25                     1                   First Lien
17233975                             20070701                         9.95              3.625                   99                   First Lien
17233983                             20070701                         9.95              3.75                    99                   First Lien
17234009                             20120601                        13.125             2.25                     1                   First Lien
17234028                             20120601                          13               2.25                     1                   First Lien
17242923                             20120601                         13.5              2.25                     1                   First Lien
17243979                             20070701                         9.95              3.25                    99                   First Lien
17244385                             20120601                          13               2.25                     1                   First Lien
17244350                             20120601                        12.125             2.25                     1                   First Lien
17244503                             20070701                         9.95              3.75                    99                   First Lien
17244519                             20120601                         12.5              2.25                     1                   First Lien
17245915                             20120601                          13               2.25                     1                   First Lien
17246600                             20070701                         9.95              2.75                    99                   First Lien
17247456                             20120601                        13.25              2.25                     1                   First Lien
17247540                             20070701                         9.95              3.75                    99                   First Lien
17251424                             20070901                         9.95               3.5                    99                   First Lien
17252654                             20070701                         9.95              3.25                    99                   First Lien
17133004                             20120401                         12.5              2.25                     1                   First Lien
17133095                             20120301                        11.875             2.25                     1                   First Lien
17133115                             20120401                          12               2.25                     1                   First Lien
17146236                             20120401                        12.75              2.25                     1                   First Lien
17153013                             20120401                        11.875             2.25                     1                   First Lien
17153017                             20120401                        11.875             2.25                     1                   First Lien
17153028                             20120401                        12.75              2.25                     1                   First Lien
17154661                             20120401                        11.875             2.25                     1                   First Lien
17155862                             20120501                          12               2.25                     1                   First Lien
17155885                             20120501                          12               2.25                     1                   First Lien
17160263                             20120501                        12.625             2.25                     1                   First Lien
17167354                             20120501                          12               2.25                     1                   First Lien
17169017                             20120401                        12.75              2.25                     1                   First Lien
17171564                             20120401                        12.625             2.75                     1                   First Lien
17175579                             20120401                        13.375             2.25                     1                   First Lien
17181968                             20120501                         11.5              2.25                     1                   First Lien
17182752                             20120501                        12.875             2.25                     1                   First Lien
17201800                             20120401                        11.625             2.25                     1                   First Lien
17202128                             20120501                        13.625             2.25                     1                   First Lien
17203881                             20120401                        11.125             2.25                     1                   First Lien
17203916                             20120501                        13.25              2.25                     1                   First Lien
17219613                             20120501                        12.625             2.25                     1                   First Lien
17155125                             20120301                        13.875             2.25                     1                   First Lien
17156318                             20120301                          12               2.25                     1                   First Lien
17156319                             20120401                        11.875             2.25                     1                   First Lien
17156326                             20120401                        12.625             2.25                     1                   First Lien
17198188                             20120301                        12.25              2.25                     1                   First Lien
17198919                             20120401                        11.25              2.25                     1                   First Lien
17202557                             20120401                        12.25              2.25                     1                   First Lien
17206465                             20120401                        11.75              2.25                     1                   First Lien
17206481                             20140401                        11.875             2.25                     1                   First Lien
17206537                             20120401                        11.875             2.25                     1                   First Lien
17206565                             20120401                        11.75              2.25                     1                   First Lien
17206588                             20120401                        11.875             2.25                     1                   First Lien
17206591                             20140401                        11.625             2.25                     1                   First Lien
17206606                             20120301                        11.625             2.25                     1                   First Lien
17206623                             20140401                        11.125             2.25                     1                   First Lien
17206624                             20120401                        11.875             2.25                     1                   First Lien
17206627                             20120401                        11.625             2.25                     1                   First Lien
17206632                             20120401                        11.375             2.25                     1                   First Lien
17206645                             20120401                         11.5              2.25                     1                   First Lien
17206657                             20120401                        10.625             2.25                     1                   First Lien
17206727                             20140401                        11.625             2.25                     1                   First Lien
17206728                             20120401                         10.5              2.25                     1                   First Lien
17206745                             20120401                         11.5              2.25                     1                   First Lien
17206807                             20120401                         11.5              2.25                     1                   First Lien
17206820                             20140401                        11.875             2.25                     1                   First Lien
17206826                             20140401                        11.75              2.25                     1                   First Lien
17206834                             20120401                        11.75              2.25                     1                   First Lien
17215744                             20120401                         12.5              2.25                     1                   First Lien
17230312                             20120501                        12.125             2.25                     1                   First Lien
17230316                             20120501                         12.5              2.25                     1                   First Lien
17230320                             20120501                        13.125             2.25                     1                   First Lien
17057201                             20120501                        13.75              2.25                     1                   First Lien
17058877                             20120401                        12.375             2.25                     1                   First Lien
17058912                             20070701                         9.95               3.5                    99                   First Lien
17058967                             20070701                         9.95               3.5                    99                   First Lien
17060402                             20120501                        12.625             2.25                     1                   First Lien
17060420                             20070701                         9.95               3.5                    99                   First Lien
17057110                             20070701                         9.95              3.25                    99                   First Lien
17051498                             20120401                        12.25              2.25                     1                   First Lien
17051695                             20070701                         9.95               3.5                    99                   First Lien
17047778                             20070701                         9.95               3.5                    99                   First Lien
17052884                             20070701                         9.95               3.5                    99                   First Lien
17054946                             20070701                         9.95               3.5                    99                   First Lien
17054950                             20070701                         9.95               3.5                    99                   First Lien
17047828                             20120501                        12.375             2.25                     1                   First Lien
17041642                             20120401                          12               2.25                     1                   First Lien
17043462                             20120501                        12.75              2.25                     1                   First Lien
15904934                             20070701                         9.95              3.45                    99                   First Lien
15662895                             20070701                          12                3.5                    99                   First Lien
16610344                             20070701                         9.95              3.325                   99                   First Lien
16641650                             20070701                         9.95              3.075                   99                   First Lien
16641748                             20070701                         9.95              3.45                    99                   First Lien
16667575                             20070701                         9.95              3.325                   99                   First Lien
16667544                             20070701                         9.95              3.45                    99                   First Lien
16675150                             20070701                         9.95               3.2                    99                   First Lien
16667579                             20070701                         9.95              3.45                    99                   First Lien
16691647                             20070701                         9.95              3.45                    99                   First Lien
16691676                             20070701                         9.95              2.95                    99                   First Lien
16691691                             20070701                         9.95              3.45                    99                   First Lien
16691696                             20070701                         9.95               3.2                    99                   First Lien
16724237                             20070701                         9.95               3.6                    99                   First Lien
16707299                             20070701                         9.95              3.45                    99                   First Lien
16707260                             20070701                         9.95              3.45                    99                   First Lien
16710299                             20070701                         9.95              3.325                   99                   First Lien
16724244                             20070701                         9.95               3.4                    99                   First Lien
16784515                             20070701                         9.95              3.45                    99                   First Lien
16710326                             20070701                         9.95              3.45                    99                   First Lien
16732173                             20070701                         9.95              3.45                    99                   First Lien
16732200                             20070701                         9.95              3.45                    99                   First Lien
16814867                             20070701                         9.95              3.45                    99                   First Lien
16814869                             20070701                         9.95              3.45                    99                   First Lien
17028127                             20070701                         9.95              2.625                   99                   First Lien
16633078                             20070701                         9.95              3.375                   99                   First Lien
16646639                             20070701                         9.95               3.5                    99                   First Lien
16646713                             20070701                         9.95              3.625                   99                   First Lien
16648326                             20070701                         9.95              3.75                    99                   First Lien
16656850                             20070701                         9.95               3.5                    99                   First Lien
16658476                             20070701                         9.95               3.5                    99                   First Lien
16662029                             20070701                         9.95               3.5                    99                   First Lien
16662603                             20070701                         9.95               3.5                    99                   First Lien
16664380                             20070701                         9.95              3.75                    99                   First Lien
16665931                             20070701                         9.95              3.75                    99                   First Lien
16543955                             20070701                         9.95              3.75                    99                   First Lien
16597526                             20070701                         9.95               3.5                    99                   First Lien
16680356                             20070701                         9.95              3.625                   99                   First Lien
16681621                             20070701                         9.95              3.75                    99                   First Lien
16681635                             20070701                         9.95               3.5                    99                   First Lien
16684047                             20070701                         9.95              3.75                    99                   First Lien
16684188                             20070701                         9.95              3.75                    99                   First Lien
16684856                             20070701                         9.95              3.75                    99                   First Lien
16692135                             20070701                         9.95              3.75                    99                   First Lien
16692686                             20070701                         9.95              3.75                    99                   First Lien




--------------------------------------------------------------------------------




LOAN_SEQ                  BALLOON          IO_FLAG         IO_PERIOD             HYBRID_PERIOD                AMORT_TERM1
17169246                    No               YES             10YRIO                    60                         360
17088778                    No               YES             10YRIO                    60                         360
17128755                    No               YES             10YRIO                    60                         360
17206094                    No               YES             10YRIO                    60                         360
16662111                    No               YES             10YRIO                    60                         360
17066358                    No               YES             10YRIO                    60                         360
17167260                    No               YES             10YRIO                    60                         360
17182716                    No               YES             10YRIO                    60                         360
16851936                    No               NO              NONIO                     1                          360
16852021                    No               NO              NONIO                     1                          480
16852138                    No               NO              NONIO                     1                          480
16852941                    No               NO              NONIO                     1                          480
16853029                    No               NO              NONIO                     1                          360
16849503                    No               NO              NONIO                     1                          360
16849219                    No               NO              NONIO                     1                          480
16849148                    No               NO              NONIO                     1                          360
16307873                    No               NO              NONIO                     1                          360
16693070                    No               YES             10YRIO                    60                         360
16721656                    No               NO              NONIO                     1                          360
16847923                    No               NO              NONIO                     1                          360
16844699                    No               NO              NONIO                     1                          360
16839822                    No               NO              NONIO                     1                          360
16840195                    No               NO              NONIO                     1                          480
16840202                    No               NO              NONIO                     1                          480
16835951                    No               NO              NONIO                     1                          360
16838575                    No               NO              NONIO                     1                          480
16839122                    No               NO              NONIO                     1                          480
16832765                    No               NO              NONIO                     1                          360
16833003                    No               NO              NONIO                     1                          360
16833185                    No               NO              NONIO                     1                          480
16835574                    No               NO              NONIO                     1                          360
17001953                    No               YES             10YRIO                    60                         360
16823749                    No               NO              NONIO                     1                          480
16824420                    No               NO              NONIO                     1                          480
16806967                    No               NO              NONIO                     1                          360
16807164                    No               NO              NONIO                     1                          480
16807206                    No               NO              NONIO                     1                          360
16807249                    No               NO              NONIO                     1                          480
16809484                    No               NO              NONIO                     1                          480
16809562                    No               NO              NONIO                     1                          360
16809612                    No               NO              NONIO                     1                          480
16813615                    No               NO              NONIO                     1                          360
16813776                    No               NO              NONIO                     1                          360
16813951                    No               NO              NONIO                     1                          360
16814097                    No               NO              NONIO                     1                          480
16788597                    No               NO              NONIO                     1                          360
16788879                    No               NO              NONIO                     1                          360
16790563                    No               NO              NONIO                     1                          360
16790663                    No               NO              NONIO                     1                          480
16790789                    No               NO              NONIO                     1                          360
16790847                    No               NO              NONIO                     1                          360
16791201                    No               NO              NONIO                     1                          480
16798780                    No               NO              NONIO                     1                          480
16798937                    No               NO              NONIO                     1                          360
16801927                    No               NO              NONIO                     1                          480
16781406                    No               NO              NONIO                     1                          360
16784719                    No               NO              NONIO                     1                          360
16788403                    No               NO              NONIO                     1                          360
16781067                    No               NO              NONIO                     1                          360
16776884                    No               NO              NONIO                     1                          480
16776995                    No               NO              NONIO                     1                          360
16777035                    No               NO              NONIO                     1                          480
16777067                    No               NO              NONIO                     1                          480
16778694                    No               NO              NONIO                     1                          360
16778815                    No               NO              NONIO                     1                          360
16771872                    No               NO              NONIO                     1                          480
16772581                    No               NO              NONIO                     1                          480
16768175                    No               NO              NONIO                     1                          480
16770811                    No               NO              NONIO                     1                          360
16732067                    No               NO              NONIO                     1                          360
16767968                    No               NO              NONIO                     1                          360
16729685                    No               NO              NONIO                     1                          480
16729418                    No               NO              NONIO                     1                          360
16729589                    No               NO              NONIO                     1                          360
16729599                    No               NO              NONIO                     1                          360
16728864                    No               NO              NONIO                     1                          360
16728881                    No               NO              NONIO                     1                          360
16728772                    No               NO              NONIO                     1                          360
16728363                    No               NO              NONIO                     1                          480
16718862                    No               NO              NONIO                     1                          360
16717397                    No               NO              NONIO                     1                          360
16713731                    No               NO              NONIO                     1                          360
16713928                    No               NO              NONIO                     1                          360
16710981                    No               NO              NONIO                     1                          360
16697687                    No               NO              NONIO                     1                          360
16685342                    No               NO              NONIO                     1                          360
17146127                    No               YES             10YRIO                    60                         360
17255600                    No               NO              NONIO                     3                          360
17255623                    No               NO              NONIO                     1                          360
17255612                    No               NO              NONIO                     3                          480
17256771                    No               NO              NONIO                     3                          360
17256743                    No               NO              NONIO                     3                          360
17264492                    No               NO              NONIO                     3                          360
17256821                    No               NO              NONIO                     1                          360
17058659                    No               NO              NONIO                     3                          360
17028155                    No               NO              NONIO                     1                          360
16564205                    No               YES             10YRIO                    60                         360
17230602                    No               YES             10YRIO                    60                         360
17032622                    No               YES             10YRIO                    60                         360
17027426                    No               YES             10YRIO                    60                         360
17016240                    No               NO              NONIO                     3                          360
17020891                    No               NO              NONIO                     3                          360
17014498                    No               NO              NONIO                     3                          360
16997869                    No               YES             10YRIO                    60                         360
17001469                    No               YES             10YRIO                    60                         360
16852456                    No               YES             10YRIO                    60                         360
17147252                    No               YES             10YRIO                    60                         360
17089409                    No               YES             10YRIO                    60                         360
17089428                    No               YES             10YRIO                    60                         360
17076084                    No               YES             10YRIO                    60                         360
17076085                    No               YES             10YRIO                    60                         360
17076086                    No               YES             10YRIO                    60                         360
17076088                    No               YES             10YRIO                    60                         360
17076089                    No               YES             10YRIO                    60                         360
17076091                    No               YES             10YRIO                    60                         360
17076045                    No               YES             10YRIO                    60                         360
17076046                    No               YES             10YRIO                    60                         360
17076048                    No               YES             10YRIO                    60                         360
17076049                    No               YES             10YRIO                    60                         360
17076050                    No               YES             10YRIO                    60                         360
17076051                    No               YES             10YRIO                    60                         360
17076053                    No               YES             10YRIO                    60                         360
17076056                    No               YES             10YRIO                    60                         360
17076060                    No               YES             10YRIO                    60                         360
17076061                    No               YES             10YRIO                    60                         360
17076064                    No               YES             10YRIO                    60                         360
17076068                    No               YES             10YRIO                    60                         360
17076069                    No               YES             10YRIO                    60                         360
17076071                    No               YES             10YRIO                    60                         360
17076073                    No               YES             10YRIO                    60                         360
17076074                    No               YES             10YRIO                    60                         360
17076075                    No               YES             10YRIO                    60                         360
17076076                    No               YES             10YRIO                    60                         360
17076077                    No               YES             10YRIO                    60                         360
17076081                    No               YES             10YRIO                    60                         360
17076083                    No               YES             10YRIO                    60                         360
17243389                    No               YES             10YRIO                    60                         360
17246147                    No               YES             10YRIO                    60                         360
17246154                    No               YES             10YRIO                    60                         360
17238821                    No               YES             10YRIO                    60                         360
17238830                    No               YES             10YRIO                    60                         360
17243209                    No               YES             10YRIO                    60                         360
17243213                    No               YES             10YRIO                    60                         360
17243218                    No               YES             10YRIO                    60                         360
17243227                    No               YES             10YRIO                    60                         360
17229010                    No               YES             10YRIO                    60                         360
17230220                    No               YES             10YRIO                    60                         360
17230246                    No               YES             10YRIO                    60                         360
17230296                    No               YES             10YRIO                    60                         360
17231112                    No               YES             10YRIO                    60                         360
17217945                    No               YES             10YRIO                    60                         360
17217976                    No               YES             10YRIO                    60                         360
17218912                    No               YES             10YRIO                    60                         360
17218929                    No               YES             10YRIO                    60                         360
17218954                    No               YES             10YRIO                    60                         360
17218962                    No               YES             10YRIO                    60                         360
17218970                    No               YES             10YRIO                    60                         360
17219524                    No               YES             10YRIO                    60                         360
17219531                    No               YES             10YRIO                    60                         360
17219583                    No               YES             10YRIO                    60                         360
17221815                    No               YES             10YRIO                    60                         360
17224437                    No               YES             10YRIO                    60                         360
17224440                    No               YES             10YRIO                    60                         360
17226593                    No               YES             10YRIO                    60                         360
17226639                    No               YES             10YRIO                    60                         360
17228913                    No               YES             10YRIO                    60                         360
17208358                    No               YES             10YRIO                    60                         360
17214372                    No               YES             10YRIO                    60                         360
17214379                    No               YES             10YRIO                    60                         360
17215697                    No               YES             10YRIO                    60                         360
17215720                    No               YES             10YRIO                    60                         360
17215721                    No               YES             10YRIO                    60                         360
17217066                    No               YES             10YRIO                    60                         360
17217067                    No               YES             10YRIO                    60                         360
17217068                    No               YES             10YRIO                    60                         360
17217069                    No               YES             10YRIO                    60                         360
17217076                    No               YES             10YRIO                    60                         360
17217859                    No               YES             10YRIO                    60                         360
17217872                    No               YES             10YRIO                    60                         360
17217874                    No               YES             10YRIO                    60                         360
17217875                    No               YES             10YRIO                    60                         360
17217877                    No               YES             10YRIO                    60                         360
17217898                    No               YES             10YRIO                    60                         360
17207389                    No               YES             10YRIO                    60                         360
17207453                    No               YES             10YRIO                    60                         360
17208224                    No               YES             10YRIO                    60                         360
17204069                    No               YES             10YRIO                    60                         360
17206062                    No               YES             10YRIO                    60                         360
17206067                    No               YES             10YRIO                    60                         360
17206091                    No               YES             10YRIO                    60                         360
17206116                    No               YES             10YRIO                    60                         360
17206117                    No               YES             10YRIO                    60                         360
17206138                    No               YES             10YRIO                    60                         360
17054910                    No               NO              NONIO                     1                          480
17057147                    No               NO              NONIO                     1                          480
17060413                    No               NO              NONIO                     1                          360
17206933                    No               YES             10YRIO                    60                         360
17206934                    No               YES             10YRIO                    60                         360
17206787                    No               YES             10YRIO                    84                         360
17206883                    No               YES             10YRIO                    84                         360
17206463                    No               YES             10YRIO                    60                         360
17206712                    No               YES             10YRIO                    60                         360
17206717                    No               YES             10YRIO                    60                         360
17206802                    No               YES             10YRIO                    60                         360
17206721                    No               YES             10YRIO                    84                         360
17205671                    No               YES             10YRIO                    60                         360
17206483                    No               YES             10YRIO                    84                         360
17206816                    No               YES             10YRIO                    60                         360
17206577                    No               YES             10YRIO                    60                         360
17249964                    No               NO              NONIO                     1                          360
17206583                    No               YES             10YRIO                    60                         360
17206755                    No               YES             10YRIO                    60                         360
17214780                    No               YES             10YRIO                    60                         360
17202688                    No               YES             10YRIO                    60                         360
17231282                    No               NO              NONIO                     1                          360
17159819                    No               NO              NONIO                     3                          360
17234040                    No               YES             10YRIO                    60                         360
17206501                    No               YES             10YRIO                    60                         360
17206611                    No               YES             10YRIO                    60                         360
17052772                    No               NO              NONIO                     1                          360
17027352                    No               NO              NONIO                     1                          360
17027470                    No               NO              NONIO                     1                          480
17032787                    No               NO              NONIO                     1                          360
17032880                    No               NO              NONIO                     1                          480
17034393                    No               NO              NONIO                     1                          360
17042911                    No               NO              NONIO                     1                          480
17042935                    No               YES             10YRIO                    60                         360
17043248                    No               NO              NONIO                     3                          360
17047905                    No               NO              NONIO                     1                          360
17016232                    No               NO              NONIO                     3                          360
17016241                    No               NO              NONIO                     3                          360
17020890                    No               NO              NONIO                     3                          360
17020371                    No               NO              NONIO                     1                          360
17020980                    No               NO              NONIO                     3                          360
17013410                    No               NO              NONIO                     1                          480
17012446                    No               NO              NONIO                     3                          360
17012476                    No               NO              NONIO                     1                          360
17013319                    No               NO              NONIO                     1                          480
17004586                    No               NO              NONIO                     1                          480
17001407                    No               NO              NONIO                     3                          360
17003025                    No               NO              NONIO                     3                          360
17004434                    No               NO              NONIO                     1                          360
17004481                    No               NO              NONIO                     1                          480
16997787                    No               NO              NONIO                     1                          480
17001505                    No               NO              NONIO                     3                          360
16994865                    No               NO              NONIO                     3                          360
16994557                    No               NO              NONIO                     3                          360
16994560                    No               NO              NONIO                     3                          360
16994928                    No               NO              NONIO                     3                          360
16991110                    No               NO              NONIO                     3                          360
16994803                    No               NO              NONIO                     3                          360
16852581                    No               NO              NONIO                     3                          360
16845463                    No               NO              NONIO                     1                          360
16847423                    No               NO              NONIO                     1                          480
16848795                    No               NO              NONIO                     1                          360
16851495                    No               NO              NONIO                     1                          360
16839509                    No               NO              NONIO                     1                          360
16832615                    No               NO              NONIO                     1                          360
17228103                    No               YES             10YRIO                    60                         360
17228104                    No               YES             10YRIO                    60                         360
17228105                    No               YES             10YRIO                    60                         360
17228108                    No               YES             10YRIO                    60                         360
17228109                    No               YES             10YRIO                    60                         360
17228110                    No               YES             10YRIO                    60                         360
17228114                    No               YES             10YRIO                    60                         360
17228115                    No               YES             10YRIO                    60                         360
17228116                    No               YES             10YRIO                    60                         360
17228117                    No               YES             10YRIO                    60                         360
17228118                    No               YES             10YRIO                    60                         360
17228119                    No               YES             10YRIO                    60                         360
17228120                    No               YES             10YRIO                    60                         360
17228121                    No               YES             10YRIO                    60                         360
17228122                    No               YES             10YRIO                    60                         360
17228124                    No               YES             10YRIO                    60                         360
17228125                    No               YES             10YRIO                    60                         360
17228126                    No               YES             10YRIO                    60                         360
17228128                    No               YES             10YRIO                    60                         360
17228129                    No               YES             10YRIO                    60                         360
17228130                    No               YES             10YRIO                    60                         360
17228131                    No               YES             10YRIO                    60                         360
17228132                    No               YES             10YRIO                    60                         360
17228133                    No               YES             10YRIO                    60                         360
17228134                    No               YES             10YRIO                    60                         360
17228135                    No               YES             10YRIO                    60                         360
17228136                    No               YES             10YRIO                    60                         360
17228137                    No               YES             10YRIO                    60                         360
17228139                    No               YES             10YRIO                    60                         360
17228140                    No               YES             10YRIO                    60                         360
17228141                    No               YES             10YRIO                    60                         360
17228142                    No               YES             10YRIO                    60                         360
17228143                    No               YES             10YRIO                    60                         360
17228144                    No               YES             10YRIO                    60                         360
17228145                    No               YES             10YRIO                    60                         360
17228146                    No               YES             10YRIO                    60                         360
17228147                    No               YES             10YRIO                    60                         360
17228148                    No               YES             10YRIO                    60                         360
17228149                    No               YES             10YRIO                    60                         360
17228150                    No               YES             10YRIO                    60                         360
17228151                    No               YES             10YRIO                    60                         360
17228152                    No               YES             10YRIO                    60                         360
17228153                    No               YES             10YRIO                    60                         360
17228154                    No               YES             10YRIO                    60                         360
17228156                    No               YES             10YRIO                    60                         360
17228157                    No               YES             10YRIO                    60                         360
17228158                    No               YES             10YRIO                    60                         360
17228160                    No               YES             10YRIO                    60                         360
17228161                    No               YES             10YRIO                    60                         360
17228162                    No               YES             10YRIO                    60                         360
17228163                    No               YES             10YRIO                    60                         360
17228164                    No               YES             10YRIO                    60                         360
17228165                    No               YES             10YRIO                    60                         360
17228166                    No               YES             10YRIO                    60                         360
17228167                    No               YES             10YRIO                    60                         360
17228168                    No               YES             10YRIO                    60                         360
17228169                    No               YES             10YRIO                    60                         360
17228170                    No               YES             10YRIO                    60                         360
17228171                    No               YES             10YRIO                    60                         360
17228173                    No               YES             10YRIO                    60                         360
17228174                    No               YES             10YRIO                    60                         360
17228175                    No               YES             10YRIO                    60                         360
17228176                    No               YES             10YRIO                    60                         360
17228177                    No               YES             10YRIO                    60                         360
17228178                    No               YES             10YRIO                    60                         360
17228098                    No               YES             10YRIO                    60                         360
17228099                    No               YES             10YRIO                    60                         360
17228101                    No               YES             10YRIO                    60                         360
17228102                    No               YES             10YRIO                    60                         360
17228094                    No               YES             10YRIO                    60                         360
17228095                    No               YES             10YRIO                    60                         360
17228096                    No               YES             10YRIO                    60                         360
17228097                    No               YES             10YRIO                    60                         360
17228082                    No               YES             10YRIO                    60                         360
17228083                    No               YES             10YRIO                    60                         360
17228084                    No               YES             10YRIO                    60                         360
17228085                    No               YES             10YRIO                    60                         360
17228078                    No               YES             10YRIO                    60                         360
17228079                    No               YES             10YRIO                    60                         360
17228081                    No               YES             10YRIO                    60                         360
17228070                    No               YES             10YRIO                    60                         360
17228071                    No               YES             10YRIO                    60                         360
17228072                    No               YES             10YRIO                    60                         360
17228073                    No               YES             10YRIO                    60                         360
17228074                    No               YES             10YRIO                    60                         360
17228075                    No               YES             10YRIO                    60                         360
17228076                    No               YES             10YRIO                    60                         360
17228077                    No               YES             10YRIO                    60                         360
17228056                    No               YES             10YRIO                    60                         360
17228057                    No               YES             10YRIO                    60                         360
17228058                    No               YES             10YRIO                    60                         360
17228061                    No               YES             10YRIO                    60                         360
17228063                    No               YES             10YRIO                    60                         360
17228064                    No               YES             10YRIO                    60                         360
17228065                    No               YES             10YRIO                    60                         360
17228066                    No               YES             10YRIO                    60                         360
17228067                    No               YES             10YRIO                    60                         360
17228068                    No               YES             10YRIO                    60                         360
17228069                    No               YES             10YRIO                    60                         360
17228051                    No               YES             10YRIO                    60                         360
17228053                    No               YES             10YRIO                    60                         360
17228054                    No               YES             10YRIO                    60                         360
17228055                    No               YES             10YRIO                    60                         360
16323859                    No               YES             10YRIO                    60                         360
17228046                    No               YES             10YRIO                    60                         360
17228047                    No               YES             10YRIO                    60                         360
17228048                    No               YES             10YRIO                    60                         360
17228049                    No               YES             10YRIO                    60                         360
17256831                    No               NO              NONIO                     1                          360
17256734                    No               NO              NONIO                     1                          360
17256799                    No               NO              NONIO                     1                          360
17028137                    No               NO              NONIO                     1                          360
17028165                    No               NO              NONIO                     3                          360
17028144                    No               NO              NONIO                     1                          480
17028140                    No               NO              NONIO                     1                          360
17028170                    No               NO              NONIO                     1                          480
17058646                    No               NO              NONIO                     1                          360
17028179                    No               NO              NONIO                     1                          360
17028187                    No               NO              NONIO                     1                          360
17058666                    No               NO              NONIO                     3                          360
17058662                    No               NO              NONIO                     3                          360
17256729                    No               NO              NONIO                     1                          360
17255635                    No               NO              NONIO                     1                          360
17255601                    No               NO              NONIO                     1                          360
17255639                    No               NO              NONIO                     1                          480
17255630                    No               NO              NONIO                     1                          480
17255602                    No               NO              NONIO                     1                          360
17255606                    No               NO              NONIO                     1                          360
17255611                    No               NO              NONIO                     1                          360
17255638                    No               NO              NONIO                     1                          360
17255629                    No               NO              NONIO                     1                          360
17255633                    No               YES             10YRIO                    60                         360
17255622                    No               NO              NONIO                     1                          360
17255604                    No               NO              NONIO                     1                          480
17255647                    No               NO              NONIO                     1                          360
17256747                    No               NO              NONIO                     1                          480
17255598                    No               YES             10YRIO                    60                         360
17256796                    No               YES             10YRIO                    60                         360
17255636                    No               NO              NONIO                     1                          360
17256730                    No               NO              NONIO                     1                          360
17256759                    No               NO              NONIO                     1                          360
17255625                    No               NO              NONIO                     1                          360
17256767                    No               NO              NONIO                     1                          360
17256785                    No               NO              NONIO                     1                          360
17255643                    No               NO              NONIO                     1                          360
17255642                    No               NO              NONIO                     1                          360
17256792                    No               NO              NONIO                     1                          360
17256741                    No               NO              NONIO                     1                          360
17256813                    No               NO              NONIO                     1                          480
17256766                    No               NO              NONIO                     1                          360
16691775                    No               NO              NONIO                     1                          360
16732294                    No               NO              NONIO                     1                          360
16784524                    No               NO              NONIO                     1                          480
16784547                    No               NO              NONIO                     3                          360
16814899                    No               NO              NONIO                     1                          360
16784521                    No               NO              NONIO                     1                          480
16848704                    No               NO              NONIO                     1                          360
16814914                    No               NO              NONIO                     1                          360
16848712                    No               NO              NONIO                     1                          360
16848701                    No               NO              NONIO                     1                          360
16848715                    No               NO              NONIO                     1                          360
16848722                    No               NO              NONIO                     1                          360
16666525                    No               NO              NONIO                     1                          360
16655705                    No               NO              NONIO                     1                          480
16392216                    No               NO              NONIO                     1                          360
17228022                    No               YES             10YRIO                    60                         360
17228023                    No               YES             10YRIO                    60                         360
17228024                    No               YES             10YRIO                    60                         360
17228026                    No               YES             10YRIO                    60                         360
17228030                    No               YES             10YRIO                    60                         360
17228031                    No               YES             10YRIO                    60                         360
17228032                    No               YES             10YRIO                    60                         360
17228033                    No               YES             10YRIO                    60                         360
17228036                    No               YES             10YRIO                    60                         360
17228037                    No               YES             10YRIO                    60                         360
17228039                    No               YES             10YRIO                    60                         360
17228040                    No               YES             10YRIO                    60                         360
17228041                    No               YES             10YRIO                    60                         360
17228043                    No               YES             10YRIO                    60                         360
17228044                    No               YES             10YRIO                    60                         360
17228086                    No               YES             10YRIO                    60                         360
17228087                    No               YES             10YRIO                    60                         360
17228088                    No               YES             10YRIO                    60                         360
17228089                    No               YES             10YRIO                    60                         360
17228090                    No               YES             10YRIO                    60                         360
17228091                    No               YES             10YRIO                    60                         360
17228092                    No               YES             10YRIO                    60                         360
17228093                    No               YES             10YRIO                    60                         360
17156313                    No               YES             5YRIO                     60                         360
17201312                    No               NO              NONIO                     1                          360
17202559                    No               YES             10YRIO                    60                         360
17206496                    No               YES             10YRIO                    84                         360
17206538                    No               YES             10YRIO                    60                         360
17206564                    No               YES             10YRIO                    60                         360
17206599                    No               YES             10YRIO                    60                         360
17206613                    No               YES             10YRIO                    60                         360
17206631                    No               YES             10YRIO                    84                         360
17206653                    No               YES             10YRIO                    84                         360
17206672                    No               YES             10YRIO                    60                         360
17206683                    No               YES             10YRIO                    60                         360
17206705                    No               YES             10YRIO                    60                         360
17206713                    No               YES             10YRIO                    84                         360
17206828                    No               YES             10YRIO                    84                         360
17206862                    No               YES             10YRIO                    60                         360
17206876                    No               YES             10YRIO                    84                         360
17206914                    No               YES             10YRIO                    60                         360
17207584                    No               YES             5YRIO                     60                         360
17207597                    No               YES             5YRIO                     60                         360
17208507                    No               YES             10YRIO                    60                         360
17218999                    No               YES             10YRIO                    60                         360
17219001                    No               YES             10YRIO                    60                         360
17219002                    No               YES             10YRIO                    60                         360
17219003                    No               YES             10YRIO                    60                         360
17219004                    No               YES             10YRIO                    60                         360
17219005                    No               YES             10YRIO                    60                         360
17219006                    No               YES             10YRIO                    60                         360
17230309                    No               YES             10YRIO                    60                         360
17230311                    No               YES             10YRIO                    60                         360
17230315                    No               YES             10YRIO                    60                         360
17230319                    No               YES             10YRIO                    60                         360
17230321                    No               YES             10YRIO                    60                         360
17230324                    No               YES             10YRIO                    60                         360
17155143                    No               YES             10YRIO                    60                         360
17155153                    No               YES             10YRIO                    60                         360
17243221                    No               YES             10YRIO                    60                         360
17076079                    No               YES             10YRIO                    60                         360
17147102                    No               YES             10YRIO                    60                         360
17214381                    No               YES             10YRIO                    60                         360
17214384                    No               YES             10YRIO                    60                         360
17224439                    No               YES             10YRIO                    60                         360
17231082                    No               YES             10YRIO                    60                         360
17053573                    No               YES             10YRIO                    60                         360
17130542                    No               YES             10YRIO                    60                         360
17130546                    No               YES             10YRIO                    60                         360
17130696                    No               YES             10YRIO                    60                         360
17130840                    No               YES             10YRIO                    60                         360
17131102                    No               YES             10YRIO                    60                         360
17133088                    No               YES             10YRIO                    60                         360
17146117                    No               YES             10YRIO                    60                         360
17146230                    No               YES             10YRIO                    60                         360
17148591                    No               YES             10YRIO                    60                         360
17149015                    No               YES             10YRIO                    60                         360
17151524                    No               YES             10YRIO                    60                         360
17151575                    No               YES             10YRIO                    60                         360
17152866                    No               YES             10YRIO                    60                         360
17152869                    No               YES             10YRIO                    60                         360
17152943                    No               YES             10YRIO                    60                         360
17152976                    No               YES             10YRIO                    60                         360
17153081                    No               YES             10YRIO                    60                         360
17245823                    No               NO              NONIO                     1                          360
17141825                    No               YES             10YRIO                    60                         360
17168678                    No               YES             10YRIO                    60                         360
17170682                    No               YES             10YRIO                    60                         360
17170702                    No               NO              NONIO                     3                          360
17172262                    No               NO              NONIO                     3                          360
17172168                    No               YES             10YRIO                    60                         360
17175158                    No               NO              NONIO                     3                          360
17178396                    No               NO              NONIO                     1                          480
17181684                    No               YES             10YRIO                    60                         360
17181725                    No               YES             10YRIO                    60                         360
17200716                    No               NO              NONIO                     1                          480
17202741                    No               NO              NONIO                     3                          360
17202616                    No               YES             10YRIO                    60                         360
17205790                    No               NO              NONIO                     3                          360
17206992                    No               YES             10YRIO                    60                         360
17207154                    No               YES             10YRIO                    60                         360
17207928                    No               YES             10YRIO                    60                         360
17214743                    No               YES             10YRIO                    60                         360
17214785                    No               NO              NONIO                     3                          360
17215494                    No               YES             10YRIO                    60                         360
17216712                    No               NO              NONIO                     3                          360
17217675                    No               YES             10YRIO                    60                         360
17217683                    No               YES             10YRIO                    60                         360
17217729                    No               YES             10YRIO                    60                         360
17219214                    No               YES             10YRIO                    60                         360
17219220                    No               YES             10YRIO                    60                         360
17219256                    No               NO              NONIO                     1                          360
17221521                    No               YES             10YRIO                    60                         360
17221571                    No               YES             10YRIO                    60                         360
17221575                    No               YES             10YRIO                    60                         360
17221581                    No               YES             10YRIO                    60                         360
17224132                    No               YES             10YRIO                    60                         360
17224005                    No               YES             10YRIO                    60                         360
17224219                    No               YES             10YRIO                    60                         360
17229473                    No               YES             10YRIO                    60                         360
17229482                    No               YES             10YRIO                    60                         360
17233947                    No               NO              NONIO                     1                          480
17233977                    No               YES             10YRIO                    60                         360
17234023                    No               YES             10YRIO                    60                         360
17234024                    No               YES             10YRIO                    60                         360
17234038                    No               YES             10YRIO                    60                         360
17242787                    No               YES             10YRIO                    60                         360
17242879                    No               YES             10YRIO                    60                         360
17244004                    No               YES             10YRIO                    60                         360
17244012                    No               YES             10YRIO                    60                         360
17244383                    No               NO              NONIO                     1                          360
17128130                    No               YES             10YRIO                    60                         360
17055822                    No               YES             10YRIO                    60                         360
17059492                    No               YES             10YRIO                    60                         360
17060738                    No               YES             10YRIO                    60                         360
17113380                    No               NO              NONIO                     1                          480
17113381                    No               NO              NONIO                     1                          480
17113390                    No               NO              NONIO                     1                          360
17113572                    No               NO              NONIO                     1                          360
17113573                    No               NO              NONIO                     1                          360
17113590                    No               NO              NONIO                     1                          480
17113591                    No               NO              NONIO                     1                          360
17113629                    No               NO              NONIO                     1                          360
17113653                    No               NO              NONIO                     1                          360
17113707                    No               NO              NONIO                     1                          360
17128559                    No               NO              NONIO                     1                          360
17128697                    No               NO              NONIO                     1                          360
17128711                    No               NO              NONIO                     1                          480
17128747                    No               NO              NONIO                     1                          480
17128801                    No               NO              NONIO                     1                          360
17088733                    No               NO              NONIO                     1                          480
17089145                    No               NO              NONIO                     1                          480
17089173                    No               NO              NONIO                     1                          480
17089242                    No               YES             10YRIO                    60                         360
17089320                    No               NO              NONIO                     1                          480
17089324                    No               NO              NONIO                     1                          480
16714605                    No               YES             10YRIO                    60                         360
16685698                    No               YES             10YRIO                    60                         360
17057581                    No               YES             10YRIO                    60                         360
17057966                    No               YES             10YRIO                    60                         360
17059397                    No               YES             10YRIO                    60                         360
17060836                    No               YES             10YRIO                    60                         360
17066759                    No               YES             10YRIO                    60                         360
17075751                    No               YES             10YRIO                    60                         360
17033271                    No               YES             10YRIO                    60                         360
17033446                    No               YES             10YRIO                    60                         360
17034544                    No               YES             10YRIO                    60                         360
17034904                    No               YES             10YRIO                    60                         360
17042553                    No               YES             10YRIO                    60                         360
17042781                    No               YES             10YRIO                    60                         360
17043836                    No               YES             10YRIO                    60                         360
17052015                    No               YES             10YRIO                    60                         360
17000450                    No               YES             10YRIO                    60                         360
16665901                    No               YES             10YRIO                    60                         360
17167393                    No               YES             10YRIO                    60                         360
17100410                    No               NO              NONIO                     1                          480
17100425                    No               NO              NONIO                     1                          480
17100429                    No               NO              NONIO                     1                          360
17100433                    No               NO              NONIO                     1                          360
17156346                    No               YES             10YRIO                    60                         360
17156403                    No               NO              NONIO                     1                          360
17156404                    No               NO              NONIO                     1                          480
17156408                    No               NO              NONIO                     1                          360
17156409                    No               NO              NONIO                     1                          360
17156410                    No               NO              NONIO                     1                          360
17156412                    No               NO              NONIO                     1                          480
17156413                    No               NO              NONIO                     1                          360
17156414                    No               NO              NONIO                     1                          360
17156416                    No               NO              NONIO                     1                          480
17156417                    No               NO              NONIO                     1                          480
17156419                    No               NO              NONIO                     1                          360
17156423                    No               NO              NONIO                     1                          480
17156427                    No               NO              NONIO                     1                          360
17156430                    No               NO              NONIO                     1                          360
17156433                    No               NO              NONIO                     1                          360
17156434                    No               NO              NONIO                     1                          480
17156437                    No               NO              NONIO                     1                          480
17156438                    No               NO              NONIO                     1                          360
17156445                    No               NO              NONIO                     1                          360
17156447                    No               NO              NONIO                     1                          360
17076059                    No               YES             10YRIO                    60                         360
17217029                    No               NO              NONIO                     1                          480
17217808                    No               NO              NONIO                     1                          360
17218958                    No               NO              NONIO                     1                          480
17219542                    No               NO              NONIO                     1                          480
17219584                    No               NO              NONIO                     1                          360
17219604                    No               NO              NONIO                     1                          360
17224512                    No               NO              NONIO                     1                          360
17226575                    No               NO              NONIO                     1                          360
17226679                    No               NO              NONIO                     1                          360
17231086                    No               NO              NONIO                     1                          360
17231759                    No               NO              NONIO                     1                          360
17145988                    No               NO              NONIO                     1                          360
17146089                    No               NO              NONIO                     1                          360
17148478                    No               NO              NONIO                     1                          360
17148516                    No               YES             10YRIO                    60                         360
17148604                    No               NO              NONIO                     1                          480
17148783                    No               NO              NONIO                     1                          480
17148819                    No               NO              NONIO                     1                          360
17151510                    No               NO              NONIO                     1                          360
17151548                    No               NO              NONIO                     1                          360
17151749                    No               NO              NONIO                     1                          480
17151755                    No               NO              NONIO                     1                          480
17152890                    No               NO              NONIO                     1                          360
17152951                    No               NO              NONIO                     1                          360
17152975                    No               YES             10YRIO                    60                         360
17153006                    No               YES             10YRIO                    60                         360
17154606                    No               NO              NONIO                     1                          360
17154609                    No               NO              NONIO                     1                          480
17154649                    No               NO              NONIO                     1                          480
17154662                    No               NO              NONIO                     1                          360
17154729                    No               NO              NONIO                     1                          360
17154739                    No               NO              NONIO                     1                          480
17154740                    No               NO              NONIO                     1                          480
17154751                    No               NO              NONIO                     1                          360
17154759                    No               NO              NONIO                     1                          480
17155811                    No               YES             10YRIO                    60                         360
17155827                    No               NO              NONIO                     1                          360
17160254                    No               NO              NONIO                     1                          360
17160347                    No               NO              NONIO                     1                          480
17160386                    No               YES             10YRIO                    60                         360
17167293                    No               NO              NONIO                     1                          480
17167316                    No               NO              NONIO                     1                          480
17168981                    No               NO              NONIO                     1                          360
17169014                    No               NO              NONIO                     1                          360
17169040                    No               YES             10YRIO                    60                         360
17169184                    No               NO              NONIO                     1                          360
17169212                    No               NO              NONIO                     1                          480
17171352                    No               NO              NONIO                     1                          360
17171401                    No               NO              NONIO                     1                          360
17171439                    No               NO              NONIO                     1                          360
17171673                    No               NO              NONIO                     1                          480
17171687                    No               NO              NONIO                     1                          360
17172545                    No               NO              NONIO                     1                          360
17172636                    No               YES             10YRIO                    60                         360
17172671                    No               YES             10YRIO                    60                         360
17172759                    No               NO              NONIO                     1                          360
17175451                    No               NO              NONIO                     1                          360
17175515                    No               NO              NONIO                     1                          480
17175537                    No               NO              NONIO                     1                          360
17175586                    No               NO              NONIO                     1                          360
17180366                    No               NO              NONIO                     1                          360
17181954                    No               NO              NONIO                     1                          360
17181983                    No               NO              NONIO                     1                          360
17181986                    No               NO              NONIO                     1                          480
17182000                    No               NO              NONIO                     1                          360
17182030                    No               NO              NONIO                     1                          480
17182719                    No               NO              NONIO                     1                          360
17182748                    No               NO              NONIO                     1                          360
17182790                    No               NO              NONIO                     1                          360
17201875                    No               NO              NONIO                     1                          360
17202219                    No               NO              NONIO                     1                          480
17206106                    No               NO              NONIO                     1                          360
17207421                    No               NO              NONIO                     1                          360
17208191                    No               NO              NONIO                     1                          360
17208226                    No               NO              NONIO                     1                          360
17208230                    No               NO              NONIO                     1                          480
17208317                    No               NO              NONIO                     1                          360
17208323                    No               NO              NONIO                     1                          360
17208324                    No               NO              NONIO                     1                          360
17214312                    No               NO              NONIO                     1                          480
17214387                    No               YES             10YRIO                    60                         360
17215068                    No               NO              NONIO                     1                          360
17215077                    No               NO              NONIO                     1                          480
17130671                    No               NO              NONIO                     1                          360
17130995                    No               NO              NONIO                     1                          480
17131011                    No               NO              NONIO                     1                          480
17131040                    No               NO              NONIO                     1                          360
17132958                    No               NO              NONIO                     1                          360
17132980                    No               NO              NONIO                     1                          360
17133018                    No               NO              NONIO                     1                          360
17133236                    No               NO              NONIO                     1                          360
17133271                    No               NO              NONIO                     1                          360
17133278                    No               NO              NONIO                     1                          360
17133304                    No               NO              NONIO                     1                          360
17245791                    No               YES             10YRIO                    60                         360
17245802                    No               NO              NONIO                     1                          480
17245811                    No               NO              NONIO                     1                          480
17245842                    No               YES             10YRIO                    60                         360
17245888                    No               YES             10YRIO                    60                         360
17245908                    No               NO              NONIO                     1                          360
17246602                    No               YES             10YRIO                    60                         360
17246617                    No               NO              NONIO                     1                          360
17246619                    No               NO              NONIO                     1                          360
17246622                    No               NO              NONIO                     1                          360
17246624                    No               NO              NONIO                     1                          360
17246625                    No               NO              NONIO                     1                          360
17246685                    No               YES             10YRIO                    60                         360
17246702                    No               YES             10YRIO                    60                         360
17246717                    No               NO              NONIO                     1                          480
17247484                    No               NO              NONIO                     1                          360
17202696                    No               NO              NONIO                     1                          360
17202718                    No               NO              NONIO                     3                          360
17202738                    No               YES             10YRIO                    60                         360
17203628                    No               NO              NONIO                     3                          360
17203698                    No               NO              NONIO                     1                          360
17205737                    No               NO              NONIO                     1                          360
17205781                    No               NO              NONIO                     1                          480
17205788                    No               NO              NONIO                     3                          360
17205711                    No               YES             10YRIO                    60                         360
17205809                    No               NO              NONIO                     1                          360
17205828                    No               YES             10YRIO                    60                         360
17205841                    No               NO              NONIO                     3                          360
17207044                    No               NO              NONIO                     3                          360
17206974                    No               NO              NONIO                     1                          480
17207142                    No               NO              NONIO                     1                          360
17207146                    No               NO              NONIO                     1                          360
17207740                    No               NO              NONIO                     1                          360
17207861                    No               NO              NONIO                     1                          480
17207894                    No               YES             10YRIO                    60                         360
17207905                    No               NO              NONIO                     1                          360
17207763                    No               NO              NONIO                     1                          480
17213922                    No               YES             10YRIO                    60                         360
17214084                    No               YES             10YRIO                    60                         360
17214085                    No               NO              NONIO                     1                          480
17214759                    No               NO              NONIO                     1                          360
17214773                    No               YES             10YRIO                    60                         360
17214819                    No               YES             10YRIO                    60                         360
17215286                    No               YES             10YRIO                    60                         360
17215497                    No               YES             10YRIO                    60                         360
17215229                    No               YES             10YRIO                    60                         360
17215562                    No               NO              NONIO                     1                          480
17215581                    No               YES             10YRIO                    60                         360
17215248                    No               YES             10YRIO                    60                         360
17215645                    No               NO              NONIO                     1                          360
17215646                    No               NO              NONIO                     1                          480
17216641                    No               YES             10YRIO                    60                         360
17216790                    No               YES             10YRIO                    60                         360
17218507                    No               NO              NONIO                     1                          480
17218537                    No               NO              NONIO                     1                          360
17218598                    No               YES             10YRIO                    60                         360
17218599                    No               NO              NONIO                     1                          480
17219136                    No               NO              NONIO                     1                          480
17219161                    No               NO              NONIO                     1                          480
17219168                    No               YES             10YRIO                    60                         360
17219179                    No               YES             10YRIO                    60                         360
17219191                    No               YES             10YRIO                    60                         360
17219246                    No               YES             10YRIO                    60                         360
17219097                    No               NO              NONIO                     1                          480
17221482                    No               NO              NONIO                     1                          360
17221508                    No               YES             10YRIO                    60                         360
17221546                    No               NO              NONIO                     1                          360
17221568                    No               NO              NONIO                     1                          480
17224128                    No               NO              NONIO                     1                          480
17224151                    No               NO              NONIO                     1                          480
17224180                    No               NO              NONIO                     1                          480
17224023                    No               NO              NONIO                     1                          360
17224228                    No               NO              NONIO                     1                          480
17226401                    No               NO              NONIO                     1                          480
17226445                    No               YES             10YRIO                    60                         360
17226558                    No               NO              NONIO                     3                          480
17226563                    No               NO              NONIO                     3                          480
17228673                    No               NO              NONIO                     1                          480
17229583                    No               NO              NONIO                     1                          480
17229600                    No               YES             10YRIO                    60                         360
17229614                    No               YES             10YRIO                    60                         360
17229618                    No               YES             10YRIO                    60                         360
17230540                    No               YES             10YRIO                    60                         360
17231475                    No               NO              NONIO                     1                          360
17233923                    No               YES             10YRIO                    60                         360
17233952                    No               YES             10YRIO                    60                         360
17234012                    No               YES             10YRIO                    60                         360
17242778                    No               YES             10YRIO                    60                         360
17242810                    No               YES             10YRIO                    60                         360
17242819                    No               NO              NONIO                     1                          360
17242854                    No               YES             10YRIO                    60                         360
17242895                    No               NO              NONIO                     1                          480
17242925                    No               NO              NONIO                     1                          480
17244018                    No               YES             10YRIO                    60                         360
17244030                    No               NO              NONIO                     1                          360
17244108                    No               YES             10YRIO                    60                         360
17244434                    No               NO              NONIO                     1                          360
17244534                    No               YES             10YRIO                    60                         360
17245755                    No               NO              NONIO                     1                          480
17245769                    No               YES             10YRIO                    60                         360
17245776                    No               YES             10YRIO                    60                         360
17170633                    No               NO              NONIO                     1                          480
17172196                    No               NO              NONIO                     3                          360
17172197                    No               NO              NONIO                     3                          360
17172233                    No               NO              NONIO                     1                          360
17172182                    No               YES             10YRIO                    60                         360
17172291                    No               NO              NONIO                     3                          360
17175171                    No               NO              NONIO                     1                          480
17175215                    No               NO              NONIO                     1                          360
17178405                    No               YES             10YRIO                    60                         360
17178431                    No               NO              NONIO                     3                          360
17181678                    No               NO              NONIO                     1                          480
17182391                    No               NO              NONIO                     1                          360
17182362                    No               YES             10YRIO                    60                         360
17182342                    No               NO              NONIO                     1                          480
17182475                    No               NO              NONIO                     3                          360
17200631                    No               NO              NONIO                     1                          360
17200741                    No               NO              NONIO                     1                          360
17201545                    No               NO              NONIO                     1                          480
17201553                    No               YES             10YRIO                    60                         360
17159853                    No               YES             10YRIO                    60                         360
17159908                    No               YES             10YRIO                    60                         360
17166497                    No               NO              NONIO                     1                          480
17168522                    No               NO              NONIO                     1                          480
17013889                    No               NO              NONIO                     1                          360
17112893                    No               NO              NONIO                     1                          360
17113021                    No               NO              NONIO                     1                          480
16996709                    No               NO              NONIO                     1                          360
17172648                    No               YES             10YRIO                    60                         360
17066689                    No               YES             10YRIO                    60                         360
17011027                    No               YES             10YRIO                    60                         360
17246756                    No               YES             10YRIO                    60                         360
17221433                    No               YES             10YRIO                    60                         360
17130997                    No               YES             10YRIO                    60                         360
16851064                    No               YES             10YRIO                    60                         360
17113394                    No               YES             10YRIO                    60                         360
17113680                    No               YES             10YRIO                    60                         360
17113722                    No               YES             10YRIO                    60                         360
17113727                    No               YES             10YRIO                    60                         360
16714119                    No               YES             10YRIO                    60                         360
16706595                    No               YES             10YRIO                    60                         360
17264487                    No               YES             10YRIO                    60                         360
17256777                    No               YES             10YRIO                    60                         360
17256797                    No               YES             10YRIO                    60                         360
17256788                    No               YES             10YRIO                    60                         360
17256802                    No               YES             10YRIO                    60                         360
17264496                    No               YES             10YRIO                    60                         360
17256737                    No               YES             10YRIO                    60                         360
17256820                    No               YES             10YRIO                    60                         360
17256817                    No               YES             10YRIO                    60                         360
17256834                    No               YES             10YRIO                    60                         360
17256819                    No               YES             10YRIO                    60                         360
17256810                    No               YES             10YRIO                    60                         360
17264495                    No               YES             10YRIO                    60                         360
17256773                    No               YES             10YRIO                    60                         360
17256783                    No               YES             10YRIO                    60                         360
17264489                    No               YES             10YRIO                    60                         360
17264479                    No               YES             10YRIO                    60                         360
17256800                    No               YES             10YRIO                    60                         360
17256744                    No               YES             10YRIO                    60                         360
17264481                    No               YES             10YRIO                    60                         360
17264482                    No               YES             10YRIO                    60                         360
17264486                    No               YES             5YRIO                     60                         360
17255645                    No               YES             10YRIO                    60                         360
17256763                    No               YES             10YRIO                    60                         360
17255634                    No               YES             10YRIO                    60                         360
17256740                    No               YES             10YRIO                    60                         360
17256798                    No               YES             10YRIO                    60                         360
17255618                    No               YES             10YRIO                    60                         360
17255644                    No               YES             10YRIO                    60                         360
17255646                    No               YES             10YRIO                    60                         360
17256732                    No               YES             10YRIO                    60                         360
17255627                    No               YES             10YRIO                    60                         360
17255631                    No               YES             10YRIO                    60                         360
17256780                    No               YES             10YRIO                    60                         360
17255640                    No               YES             10YRIO                    60                         360
17256775                    No               YES             10YRIO                    60                         360
17255607                    No               YES             10YRIO                    60                         360
17255620                    No               YES             10YRIO                    60                         360
17255613                    No               YES             10YRIO                    60                         360
17256790                    No               YES             10YRIO                    60                         360
17256758                    No               YES             10YRIO                    60                         360
17255615                    No               YES             10YRIO                    60                         360
17255608                    No               YES             10YRIO                    60                         360
17255603                    No               YES             10YRIO                    60                         360
17255632                    No               YES             10YRIO                    60                         360
17255637                    No               YES             10YRIO                    60                         360
17175668                    No               YES             10YRIO                    60                         360
17255599                    No               YES             10YRIO                    60                         360
17255617                    No               YES             10YRIO                    60                         360
17255628                    No               YES             10YRIO                    60                         360
17255610                    No               YES             10YRIO                    60                         360
17255605                    No               YES             10YRIO                    60                         360
17255641                    No               YES             10YRIO                    60                         360
17255621                    No               YES             10YRIO                    60                         360
17255624                    No               YES             10YRIO                    60                         360
17255619                    No               YES             10YRIO                    60                         360
17255626                    No               YES             10YRIO                    60                         360
17255597                    No               YES             10YRIO                    60                         360
16791362                    No               YES             10YRIO                    60                         360
16825857                    No               YES             10YRIO                    60                         360
16965795                    No               YES             10YRIO                    60                         360
17052684                    No               YES             10YRIO                    60                         360
17228059                    No               YES             10YRIO                    60                         360
17228127                    No               YES             10YRIO                    60                         360
16810735                    No               NO              NONIO                     1                          360
16828257                    No               NO              NONIO                     1                          360
17256718                    No               NO              NONIO                     1                          480
17120279                    No               NO              NONIO                     1                          360
17028133                    No               NO              NONIO                     1                          480
17028129                    No               NO              NONIO                     1                          360
17058638                    No               NO              NONIO                     1                          360
17204000                    No               YES             10YRIO                    60                         360
17182088                    No               YES             10YRIO                    60                         360
17182760                    No               YES             10YRIO                    60                         360
17182771                    No               YES             10YRIO                    60                         360
17182812                    No               YES             10YRIO                    60                         360
17182819                    No               YES             10YRIO                    60                         360
17182827                    No               YES             10YRIO                    60                         360
17182831                    No               YES             10YRIO                    60                         360
17182840                    No               YES             10YRIO                    60                         360
17182849                    No               YES             10YRIO                    60                         360
17200954                    No               YES             10YRIO                    60                         360
17201803                    No               YES             10YRIO                    60                         360
17201813                    No               YES             10YRIO                    60                         360
17201823                    No               YES             10YRIO                    60                         360
17201840                    No               YES             10YRIO                    60                         360
17201845                    No               YES             10YRIO                    60                         360
17201849                    No               YES             10YRIO                    60                         360
17201856                    No               YES             10YRIO                    60                         360
17201857                    No               YES             10YRIO                    60                         360
17202205                    No               YES             10YRIO                    60                         360
17202249                    No               YES             10YRIO                    60                         360
17202259                    No               YES             10YRIO                    60                         360
17203876                    No               YES             10YRIO                    60                         360
17155880                    No               YES             10YRIO                    60                         360
17155881                    No               YES             10YRIO                    60                         360
17171537                    No               YES             10YRIO                    60                         360
17160233                    No               YES             10YRIO                    60                         360
17160234                    No               YES             10YRIO                    60                         360
17160238                    No               YES             10YRIO                    60                         360
17160272                    No               YES             10YRIO                    60                         360
17160281                    No               YES             10YRIO                    60                         360
17160320                    No               YES             10YRIO                    60                         360
17160336                    No               YES             10YRIO                    60                         360
17171594                    No               YES             10YRIO                    60                         360
17171626                    No               YES             10YRIO                    60                         360
17160363                    No               YES             10YRIO                    60                         360
17160365                    No               YES             10YRIO                    60                         360
17160380                    No               YES             10YRIO                    60                         360
17171678                    No               YES             10YRIO                    60                         360
17172541                    No               YES             10YRIO                    60                         360
17172628                    No               YES             10YRIO                    60                         360
17172661                    No               YES             10YRIO                    60                         360
17172745                    No               YES             10YRIO                    60                         360
17167159                    No               YES             10YRIO                    60                         360
17167162                    No               YES             10YRIO                    60                         360
17167239                    No               YES             10YRIO                    60                         360
17167240                    No               YES             10YRIO                    60                         360
17167244                    No               YES             10YRIO                    60                         360
17167271                    No               YES             10YRIO                    60                         360
17167279                    No               YES             10YRIO                    60                         360
17167296                    No               YES             10YRIO                    60                         360
17167306                    No               YES             10YRIO                    60                         360
17167314                    No               YES             10YRIO                    60                         360
17167327                    No               YES             10YRIO                    60                         360
17175480                    No               YES             10YRIO                    60                         360
17175482                    No               YES             10YRIO                    60                         360
17175504                    No               YES             10YRIO                    60                         360
17175564                    No               YES             10YRIO                    60                         360
17175566                    No               YES             10YRIO                    60                         360
17175569                    No               YES             10YRIO                    60                         360
17175570                    No               YES             10YRIO                    60                         360
17167329                    No               YES             10YRIO                    60                         360
17167332                    No               YES             10YRIO                    60                         360
17167343                    No               YES             10YRIO                    60                         360
17167365                    No               YES             10YRIO                    60                         360
17167367                    No               YES             10YRIO                    60                         360
17167394                    No               YES             10YRIO                    60                         360
17168972                    No               YES             10YRIO                    60                         360
17168980                    No               YES             10YRIO                    60                         360
17169020                    No               YES             10YRIO                    60                         360
17169028                    No               YES             10YRIO                    60                         360
17169034                    No               YES             10YRIO                    60                         360
17169039                    No               YES             10YRIO                    60                         360
17169053                    No               YES             10YRIO                    60                         360
17169057                    No               YES             10YRIO                    60                         360
17169063                    No               YES             10YRIO                    60                         360
17169070                    No               YES             10YRIO                    60                         360
17175582                    No               YES             10YRIO                    60                         360
17175597                    No               YES             10YRIO                    60                         360
17175618                    No               YES             10YRIO                    60                         360
17180365                    No               YES             10YRIO                    60                         360
17180374                    No               YES             10YRIO                    60                         360
17169096                    No               YES             10YRIO                    60                         360
17169097                    No               YES             10YRIO                    60                         360
17169156                    No               YES             10YRIO                    60                         360
17169205                    No               YES             10YRIO                    60                         360
17169241                    No               YES             10YRIO                    60                         360
17180396                    No               YES             10YRIO                    60                         360
17152993                    No               YES             10YRIO                    60                         360
17152994                    No               YES             10YRIO                    60                         360
17153007                    No               YES             10YRIO                    60                         360
17153009                    No               YES             10YRIO                    60                         360
17153010                    No               YES             10YRIO                    60                         360
17153012                    No               YES             10YRIO                    60                         360
17153016                    No               YES             10YRIO                    60                         360
17153018                    No               YES             10YRIO                    60                         360
17153019                    No               YES             10YRIO                    60                         360
17153023                    No               YES             10YRIO                    60                         360
17153034                    No               YES             10YRIO                    60                         360
17153036                    No               YES             10YRIO                    60                         360
17153070                    No               YES             10YRIO                    60                         360
17154578                    No               YES             10YRIO                    60                         360
17154591                    No               YES             10YRIO                    60                         360
17154594                    No               YES             10YRIO                    60                         360
17154677                    No               YES             10YRIO                    60                         360
17154743                    No               YES             10YRIO                    60                         360
17154744                    No               YES             10YRIO                    60                         360
17152812                    No               YES             10YRIO                    60                         360
17152819                    No               YES             10YRIO                    60                         360
17152829                    No               YES             10YRIO                    60                         360
17152832                    No               YES             10YRIO                    60                         360
17155820                    No               YES             10YRIO                    60                         360
17155823                    No               YES             10YRIO                    60                         360
17155840                    No               YES             10YRIO                    60                         360
17152849                    No               YES             10YRIO                    60                         360
17152867                    No               YES             10YRIO                    60                         360
17152889                    No               YES             10YRIO                    60                         360
17151587                    No               YES             10YRIO                    60                         360
17151599                    No               YES             10YRIO                    60                         360
17151615                    No               YES             10YRIO                    60                         360
17151624                    No               YES             10YRIO                    60                         360
17151523                    No               YES             10YRIO                    60                         360
17151539                    No               YES             10YRIO                    60                         360
17146123                    No               YES             10YRIO                    60                         360
17146128                    No               YES             10YRIO                    60                         360
17146223                    No               YES             10YRIO                    60                         360
17146238                    No               YES             10YRIO                    60                         360
17148471                    No               YES             10YRIO                    60                         360
17148482                    No               YES             10YRIO                    60                         360
17148521                    No               YES             10YRIO                    60                         360
17148588                    No               YES             10YRIO                    60                         360
17148621                    No               YES             10YRIO                    60                         360
17148634                    No               YES             10YRIO                    60                         360
17148675                    No               YES             10YRIO                    60                         360
17148706                    No               YES             10YRIO                    60                         360
17148721                    No               YES             10YRIO                    60                         360
17148874                    No               YES             10YRIO                    60                         360
17148898                    No               YES             10YRIO                    60                         360
17148963                    No               YES             10YRIO                    60                         360
17133011                    No               YES             10YRIO                    60                         360
17133022                    No               YES             10YRIO                    60                         360
17133025                    No               YES             10YRIO                    60                         360
17133056                    No               YES             10YRIO                    60                         360
17133065                    No               YES             10YRIO                    60                         360
17133068                    No               YES             10YRIO                    60                         360
17133071                    No               YES             10YRIO                    60                         360
17133080                    No               YES             10YRIO                    60                         360
17146048                    No               YES             10YRIO                    60                         360
17146065                    No               YES             10YRIO                    60                         360
17146074                    No               YES             10YRIO                    60                         360
17146076                    No               YES             10YRIO                    60                         360
17146100                    No               YES             10YRIO                    60                         360
17133092                    No               YES             10YRIO                    60                         360
17133097                    No               YES             10YRIO                    60                         360
17133100                    No               YES             10YRIO                    60                         360
17133101                    No               YES             10YRIO                    60                         360
17133113                    No               YES             10YRIO                    60                         360
17133234                    No               YES             10YRIO                    60                         360
17133260                    No               YES             10YRIO                    60                         360
17133291                    No               YES             10YRIO                    60                         360
17133327                    No               YES             10YRIO                    60                         360
17128860                    No               YES             10YRIO                    60                         360
17128862                    No               YES             10YRIO                    60                         360
17128868                    No               YES             10YRIO                    60                         360
17130536                    No               YES             10YRIO                    60                         360
17130552                    No               YES             10YRIO                    60                         360
17130559                    No               YES             10YRIO                    60                         360
17130579                    No               YES             10YRIO                    60                         360
17130585                    No               YES             10YRIO                    60                         360
17130593                    No               YES             10YRIO                    60                         360
17130599                    No               YES             10YRIO                    60                         360
17130607                    No               YES             10YRIO                    60                         360
17130622                    No               YES             10YRIO                    60                         360
17130648                    No               YES             10YRIO                    60                         360
17130652                    No               YES             10YRIO                    60                         360
17130739                    No               YES             10YRIO                    60                         360
17130740                    No               YES             10YRIO                    60                         360
17130743                    No               YES             10YRIO                    60                         360
17130754                    No               YES             10YRIO                    60                         360
17130768                    No               YES             10YRIO                    60                         360
17130828                    No               YES             10YRIO                    60                         360
17130855                    No               YES             10YRIO                    60                         360
17130872                    No               YES             10YRIO                    60                         360
17130898                    No               YES             10YRIO                    60                         360
17130910                    No               YES             10YRIO                    60                         360
17130915                    No               YES             10YRIO                    60                         360
17130920                    No               YES             10YRIO                    60                         360
17130923                    No               YES             10YRIO                    60                         360
17130930                    No               YES             10YRIO                    60                         360
17130976                    No               YES             10YRIO                    60                         360
17130981                    No               YES             10YRIO                    60                         360
17131004                    No               YES             10YRIO                    60                         360
17131007                    No               YES             10YRIO                    60                         360
17131010                    No               YES             10YRIO                    60                         360
17131056                    No               YES             10YRIO                    60                         360
17131060                    No               YES             10YRIO                    60                         360
17131104                    No               YES             10YRIO                    60                         360
17132975                    No               YES             10YRIO                    60                         360
17247493                    No               NO              NONIO                     1                          480
17247499                    No               NO              NONIO                     1                          360
17247564                    No               YES             10YRIO                    60                         360
17247581                    No               YES             10YRIO                    60                         360
17247603                    No               YES             10YRIO                    60                         360
17247619                    No               NO              NONIO                     1                          360
17247646                    No               YES             10YRIO                    60                         360
17247658                    No               YES             10YRIO                    60                         360
17247661                    No               YES             10YRIO                    60                         360
17247681                    No               NO              NONIO                     1                          480
17248409                    No               YES             10YRIO                    60                         360
17248414                    No               YES             10YRIO                    60                         360
17249984                    No               NO              NONIO                     1                          360
17249995                    No               NO              NONIO                     1                          360
17250004                    No               YES             10YRIO                    60                         360
17251436                    No               YES             10YRIO                    60                         360
17251485                    No               NO              NONIO                     1                          360
17251502                    No               NO              NONIO                     1                          360
17252619                    No               YES             10YRIO                    60                         360
17255251                    No               YES             10YRIO                    60                         360
17255964                    No               NO              NONIO                     1                          360
17256035                    No               YES             10YRIO                    60                         360
17256914                    No               NO              NONIO                     1                          480
17245809                    No               NO              NONIO                     1                          360
17245813                    No               YES             10YRIO                    60                         360
17245835                    No               NO              NONIO                     1                          360
17245840                    No               YES             10YRIO                    60                         360
17245846                    No               NO              NONIO                     1                          360
17245851                    No               YES             10YRIO                    60                         360
17245885                    No               YES             10YRIO                    60                         360
17246585                    No               YES             10YRIO                    60                         360
17246688                    No               YES             10YRIO                    60                         360
17246733                    No               NO              NONIO                     1                          480
17246747                    No               YES             10YRIO                    60                         360
17247468                    No               NO              NONIO                     1                          480
17247479                    No               NO              NONIO                     1                          360
17224212                    No               YES             10YRIO                    60                         360
17224234                    No               YES             10YRIO                    60                         360
17226431                    No               YES             10YRIO                    60                         360
17226440                    No               YES             10YRIO                    60                         360
17226466                    No               YES             10YRIO                    60                         360
17231351                    No               NO              NONIO                     1                          480
17226476                    No               YES             10YRIO                    60                         360
17226482                    No               NO              NONIO                     1                          480
17231412                    No               YES             10YRIO                    60                         360
17231429                    No               YES             10YRIO                    60                         360
17231434                    No               YES             10YRIO                    60                         360
17231460                    No               NO              NONIO                     1                          360
17231470                    No               NO              NONIO                     1                          480
17233930                    No               YES             10YRIO                    60                         360
17233961                    No               YES             10YRIO                    60                         360
17233967                    No               YES             10YRIO                    60                         360
17234032                    No               YES             10YRIO                    60                         360
17233869                    No               NO              NONIO                     1                          360
17228597                    No               NO              NONIO                     1                          360
17242804                    No               YES             10YRIO                    60                         360
17242813                    No               NO              NONIO                     1                          480
17242818                    No               YES             10YRIO                    60                         360
17242827                    No               YES             10YRIO                    60                         360
17242830                    No               YES             10YRIO                    60                         360
17228616                    No               NO              NONIO                     1                          360
17228649                    No               YES             10YRIO                    60                         360
17228663                    No               YES             10YRIO                    60                         360
17228697                    No               NO              NONIO                     1                          480
17229452                    No               NO              NONIO                     1                          480
17229508                    No               NO              NONIO                     1                          360
17229513                    No               YES             10YRIO                    60                         360
17229514                    No               NO              NONIO                     1                          360
17242890                    No               YES             10YRIO                    60                         360
17242903                    No               YES             10YRIO                    60                         360
17242908                    No               NO              NONIO                     1                          360
17242909                    No               NO              NONIO                     1                          480
17243963                    No               YES             10YRIO                    60                         360
17243968                    No               YES             10YRIO                    60                         360
17244050                    No               NO              NONIO                     1                          480
17229541                    No               NO              NONIO                     3                          480
17229549                    No               NO              NONIO                     1                          480
17229566                    No               YES             10YRIO                    60                         360
17229936                    No               YES             10YRIO                    60                         360
17229957                    No               YES             10YRIO                    60                         360
17229905                    No               YES             10YRIO                    60                         360
17229979                    No               YES             10YRIO                    60                         360
17229982                    No               YES             10YRIO                    60                         360
17229996                    No               NO              NONIO                     1                          480
17230003                    No               YES             10YRIO                    60                         360
17244070                    No               NO              NONIO                     1                          360
17244408                    No               YES             10YRIO                    60                         360
17244475                    No               YES             10YRIO                    60                         360
17244491                    No               NO              NONIO                     1                          360
17244333                    No               YES             10YRIO                    60                         360
17230014                    No               YES             10YRIO                    60                         360
17230029                    No               YES             10YRIO                    60                         360
17230055                    No               YES             10YRIO                    60                         360
17230535                    No               YES             10YRIO                    60                         360
17230561                    No               YES             10YRIO                    60                         360
17230576                    No               NO              NONIO                     1                          360
17230598                    No               NO              NONIO                     1                          480
17230603                    No               YES             10YRIO                    60                         360
17230623                    No               NO              NONIO                     1                          360
17224152                    No               YES             10YRIO                    60                         360
17224200                    No               YES             10YRIO                    60                         360
17221592                    No               NO              NONIO                     1                          360
17221598                    No               YES             10YRIO                    60                         360
17224103                    No               YES             10YRIO                    60                         360
17224111                    No               YES             10YRIO                    60                         360
17224112                    No               YES             10YRIO                    60                         360
17224140                    No               NO              NONIO                     1                          480
17221512                    No               YES             10YRIO                    60                         360
17221529                    No               YES             10YRIO                    60                         360
17221535                    No               YES             10YRIO                    60                         360
17221549                    No               YES             10YRIO                    60                         360
17221560                    No               YES             10YRIO                    60                         360
17221561                    No               NO              NONIO                     3                          360
17218601                    No               NO              NONIO                     1                          360
17218390                    No               NO              NONIO                     1                          360
17219172                    No               YES             10YRIO                    60                         360
17219202                    No               YES             10YRIO                    60                         360
17219222                    No               NO              NONIO                     1                          480
17219260                    No               YES             10YRIO                    60                         360
17219263                    No               YES             10YRIO                    60                         360
17221500                    No               YES             10YRIO                    60                         360
17221502                    No               YES             10YRIO                    60                         360
17221503                    No               NO              NONIO                     1                          360
17204160                    No               YES             10YRIO                    60                         360
17204163                    No               NO              NONIO                     1                          360
17204179                    No               NO              NONIO                     3                          360
17204192                    No               YES             10YRIO                    60                         360
17204196                    No               NO              NONIO                     3                          360
17204209                    No               NO              NONIO                     3                          360
17204212                    No               NO              NONIO                     3                          360
17204220                    No               YES             10YRIO                    60                         360
17215512                    No               YES             10YRIO                    60                         360
17215514                    No               YES             10YRIO                    60                         360
17215521                    No               YES             10YRIO                    60                         360
17215524                    No               YES             10YRIO                    60                         360
17215548                    No               YES             10YRIO                    60                         360
17215551                    No               NO              NONIO                     3                          360
17215555                    No               NO              NONIO                     3                          360
17215556                    No               YES             10YRIO                    60                         360
17204223                    No               NO              NONIO                     3                          360
17204224                    No               YES             10YRIO                    60                         360
17204226                    No               YES             10YRIO                    60                         360
17204235                    No               NO              NONIO                     3                          360
17204236                    No               NO              NONIO                     3                          360
17204238                    No               YES             10YRIO                    60                         360
17204243                    No               NO              NONIO                     3                          360
17204252                    No               NO              NONIO                     3                          360
17205727                    No               NO              NONIO                     3                          360
17205729                    No               NO              NONIO                     3                          360
17205744                    No               YES             10YRIO                    60                         360
17205749                    No               NO              NONIO                     1                          480
17205761                    No               YES             10YRIO                    60                         360
17205765                    No               NO              NONIO                     3                          360
17205767                    No               NO              NONIO                     3                          480
17205768                    No               NO              NONIO                     3                          360
17205769                    No               NO              NONIO                     3                          360
17205771                    No               NO              NONIO                     3                          360
17205779                    No               NO              NONIO                     3                          360
17205793                    No               NO              NONIO                     3                          360
17205803                    No               NO              NONIO                     3                          360
17205817                    No               YES             10YRIO                    60                         360
17205836                    No               NO              NONIO                     3                          360
17215566                    No               NO              NONIO                     1                          360
17215577                    No               YES             10YRIO                    60                         360
17215598                    No               NO              NONIO                     3                          360
17215605                    No               NO              NONIO                     1                          480
17215628                    No               NO              NONIO                     3                          360
17215639                    No               YES             10YRIO                    60                         360
17216668                    No               YES             10YRIO                    60                         360
17216676                    No               NO              NONIO                     1                          360
17216688                    No               YES             10YRIO                    60                         360
17216703                    No               NO              NONIO                     3                          360
17216705                    No               NO              NONIO                     3                          360
17216706                    No               YES             10YRIO                    60                         360
17206958                    No               YES             10YRIO                    60                         360
17207054                    No               NO              NONIO                     3                          360
17207066                    No               NO              NONIO                     3                          360
17207082                    No               NO              NONIO                     3                          360
17216733                    No               YES             10YRIO                    60                         360
17216734                    No               YES             10YRIO                    60                         360
17216742                    No               NO              NONIO                     1                          480
17207129                    No               NO              NONIO                     3                          360
17207181                    No               YES             10YRIO                    60                         360
17207828                    No               YES             10YRIO                    60                         360
17207846                    No               YES             10YRIO                    60                         360
17216786                    No               NO              NONIO                     1                          360
17217654                    No               YES             10YRIO                    60                         360
17217659                    No               YES             10YRIO                    60                         360
17217676                    No               NO              NONIO                     1                          360
17207883                    No               NO              NONIO                     1                          360
17207942                    No               YES             10YRIO                    60                         360
17213971                    No               YES             10YRIO                    60                         360
17213976                    No               YES             10YRIO                    60                         360
17213986                    No               YES             10YRIO                    60                         360
17213920                    No               YES             10YRIO                    60                         360
17213999                    No               YES             10YRIO                    60                         360
17214007                    No               YES             10YRIO                    60                         360
17214038                    No               YES             10YRIO                    60                         360
17214074                    No               YES             10YRIO                    60                         360
17214716                    No               YES             10YRIO                    60                         360
17214760                    No               YES             10YRIO                    60                         360
17214781                    No               YES             10YRIO                    60                         360
17214806                    No               YES             10YRIO                    60                         360
17214808                    No               YES             10YRIO                    60                         360
17214825                    No               NO              NONIO                     3                          360
17214833                    No               YES             10YRIO                    60                         360
17217688                    No               YES             10YRIO                    60                         360
17217726                    No               YES             10YRIO                    60                         360
17217736                    No               YES             10YRIO                    60                         360
17217748                    No               YES             10YRIO                    60                         360
17215481                    No               YES             10YRIO                    60                         360
17215484                    No               YES             10YRIO                    60                         360
17215493                    No               NO              NONIO                     3                          360
17217785                    No               NO              NONIO                     1                          360
17218489                    No               YES             10YRIO                    60                         360
17218494                    No               NO              NONIO                     1                          360
17218521                    No               NO              NONIO                     1                          480
17182469                    No               YES             10YRIO                    60                         360
17182478                    No               YES             10YRIO                    60                         360
17182486                    No               NO              NONIO                     3                          360
17182489                    No               YES             10YRIO                    60                         360
17170680                    No               NO              NONIO                     3                          360
17170688                    No               NO              NONIO                     3                          360
17170693                    No               NO              NONIO                     3                          360
17170698                    No               NO              NONIO                     3                          360
17170707                    No               NO              NONIO                     3                          360
17170717                    No               NO              NONIO                     3                          360
17170718                    No               NO              NONIO                     3                          360
17172198                    No               NO              NONIO                     3                          360
17172199                    No               NO              NONIO                     3                          360
17172203                    No               NO              NONIO                     3                          360
17172208                    No               YES             10YRIO                    60                         360
17172212                    No               YES             10YRIO                    60                         360
17172214                    No               YES             10YRIO                    60                         360
17172238                    No               NO              NONIO                     3                          360
17182503                    No               YES             10YRIO                    60                         360
17182505                    No               YES             10YRIO                    60                         360
17182507                    No               YES             10YRIO                    60                         360
17182512                    No               YES             10YRIO                    60                         360
17200635                    No               YES             10YRIO                    60                         360
17200647                    No               YES             10YRIO                    60                         360
17200649                    No               YES             10YRIO                    60                         360
17200668                    No               YES             10YRIO                    60                         360
17200673                    No               NO              NONIO                     1                          360
17200704                    No               YES             10YRIO                    60                         360
17200736                    No               YES             10YRIO                    60                         360
17200619                    No               YES             10YRIO                    60                         360
17172268                    No               NO              NONIO                     3                          360
17172278                    No               YES             10YRIO                    60                         360
17172287                    No               YES             10YRIO                    60                         360
17172289                    No               YES             10YRIO                    60                         360
17172294                    No               YES             10YRIO                    60                         360
17175132                    No               YES             10YRIO                    60                         360
17175147                    No               YES             10YRIO                    60                         360
17200738                    No               YES             10YRIO                    60                         360
17201462                    No               YES             10YRIO                    60                         360
17201464                    No               YES             10YRIO                    60                         360
17201404                    No               YES             10YRIO                    60                         360
17175180                    No               NO              NONIO                     3                          360
17175106                    No               YES             10YRIO                    60                         360
17175193                    No               NO              NONIO                     1                          480
17175200                    No               YES             10YRIO                    60                         360
17175112                    No               YES             10YRIO                    60                         360
17175218                    No               YES             10YRIO                    60                         360
17175223                    No               NO              NONIO                     3                          360
17175228                    No               NO              NONIO                     3                          360
17175231                    No               NO              NONIO                     3                          360
17201536                    No               YES             10YRIO                    60                         360
17201548                    No               YES             10YRIO                    60                         360
17201578                    No               YES             10YRIO                    60                         360
17201579                    No               YES             10YRIO                    60                         360
17202649                    No               YES             10YRIO                    60                         360
17202673                    No               YES             10YRIO                    60                         360
17202678                    No               YES             10YRIO                    60                         360
17202690                    No               YES             10YRIO                    60                         360
17202695                    No               YES             10YRIO                    60                         360
17202704                    No               NO              NONIO                     1                          360
17202740                    No               YES             10YRIO                    60                         360
17202743                    No               YES             10YRIO                    60                         360
17202752                    No               NO              NONIO                     3                          360
17202756                    No               NO              NONIO                     3                          360
17202759                    No               NO              NONIO                     1                          480
17178394                    No               YES             10YRIO                    60                         360
17178407                    No               NO              NONIO                     3                          360
17178411                    No               NO              NONIO                     3                          360
17178420                    No               NO              NONIO                     3                          360
17203535                    No               YES             10YRIO                    60                         360
17203545                    No               YES             10YRIO                    60                         360
17203546                    No               YES             10YRIO                    60                         360
17203549                    No               NO              NONIO                     3                          360
17203557                    No               YES             10YRIO                    60                         360
17203569                    No               NO              NONIO                     3                          360
17203572                    No               NO              NONIO                     3                          360
17203573                    No               YES             10YRIO                    60                         360
17203586                    No               NO              NONIO                     1                          480
17203590                    No               YES             10YRIO                    60                         360
17178435                    No               NO              NONIO                     3                          360
17178440                    No               NO              NONIO                     3                          360
17178441                    No               YES             10YRIO                    60                         360
17178442                    No               NO              NONIO                     3                          360
17178445                    No               YES             10YRIO                    60                         360
17178467                    No               NO              NONIO                     3                          360
17203595                    No               NO              NONIO                     3                          360
17203603                    No               YES             10YRIO                    60                         360
17203606                    No               NO              NONIO                     3                          360
17203607                    No               NO              NONIO                     3                          360
17203609                    No               YES             10YRIO                    60                         360
17203611                    No               NO              NONIO                     3                          360
17203617                    No               YES             10YRIO                    60                         360
17203627                    No               YES             10YRIO                    60                         360
17203629                    No               NO              NONIO                     3                          360
17203631                    No               NO              NONIO                     3                          360
17203642                    No               NO              NONIO                     3                          360
17203645                    No               NO              NONIO                     1                          360
17203647                    No               YES             10YRIO                    60                         360
17178371                    No               YES             10YRIO                    60                         360
17178486                    No               NO              NONIO                     3                          360
17178497                    No               YES             10YRIO                    60                         360
17178511                    No               NO              NONIO                     3                          360
17178520                    No               NO              NONIO                     3                          360
17181658                    No               YES             10YRIO                    60                         360
17181671                    No               NO              NONIO                     3                          360
17181672                    No               NO              NONIO                     3                          360
17181683                    No               YES             10YRIO                    60                         360
17181690                    No               YES             10YRIO                    60                         360
17181702                    No               YES             10YRIO                    60                         360
17181727                    No               NO              NONIO                     3                          360
17181734                    No               YES             10YRIO                    60                         360
17181735                    No               YES             10YRIO                    60                         360
17203674                    No               YES             10YRIO                    60                         360
17203676                    No               NO              NONIO                     3                          360
17203677                    No               YES             10YRIO                    60                         360
17203678                    No               NO              NONIO                     3                          360
17203680                    No               NO              NONIO                     3                          360
17203683                    No               NO              NONIO                     3                          360
17204128                    No               NO              NONIO                     3                          360
17181747                    No               YES             10YRIO                    60                         360
17182417                    No               NO              NONIO                     1                          360
17182363                    No               YES             10YRIO                    60                         360
17074993                    No               YES             10YRIO                    60                         360
17064818                    No               YES             10YRIO                    60                         360
17075238                    No               NO              NONIO                     3                          360
17076336                    No               YES             10YRIO                    60                         360
17076600                    No               YES             10YRIO                    60                         360
17077663                    No               YES             10YRIO                    60                         360
17077794                    No               NO              NONIO                     3                          360
17077826                    No               YES             10YRIO                    60                         360
17065940                    No               NO              NONIO                     3                          480
17170645                    No               YES             10YRIO                    60                         360
17170658                    No               NO              NONIO                     3                          360
17170660                    No               NO              NONIO                     3                          360
17170666                    No               NO              NONIO                     3                          360
17170672                    No               NO              NONIO                     3                          360
17066165                    No               NO              NONIO                     3                          360
16785111                    No               NO              NONIO                     1                          360
16780414                    No               NO              NONIO                     1                          360
17060857                    No               YES             10YRIO                    60                         360
16704184                    No               YES             10YRIO                    60                         360
17128714                    No               YES             10YRIO                    60                         360
17128787                    No               YES             10YRIO                    60                         360
17128790                    No               YES             10YRIO                    60                         360
17128799                    No               YES             10YRIO                    60                         360
17128808                    No               YES             10YRIO                    60                         360
17128818                    No               YES             10YRIO                    60                         360
17166469                    No               YES             10YRIO                    60                         360
17166569                    No               YES             10YRIO                    60                         360
17166584                    No               YES             10YRIO                    60                         360
17166590                    No               YES             10YRIO                    60                         360
17166478                    No               YES             10YRIO                    60                         360
17166482                    No               NO              NONIO                     3                          360
17166483                    No               NO              NONIO                     3                          360
17166650                    No               NO              NONIO                     3                          360
17166658                    No               YES             10YRIO                    60                         360
17168601                    No               NO              NONIO                     3                          360
17168602                    No               YES             10YRIO                    60                         360
17168523                    No               YES             10YRIO                    60                         360
17168631                    No               YES             10YRIO                    60                         360
17168655                    No               NO              NONIO                     3                          360
17168667                    No               YES             10YRIO                    60                         360
17168534                    No               YES             10YRIO                    60                         360
17168682                    No               NO              NONIO                     3                          360
17168689                    No               NO              NONIO                     3                          360
17168690                    No               YES             10YRIO                    60                         360
17168695                    No               NO              NONIO                     3                          360
17168727                    No               YES             10YRIO                    60                         360
17168732                    No               YES             10YRIO                    60                         360
17170562                    No               NO              NONIO                     3                          360
17170563                    No               NO              NONIO                     3                          360
17170565                    No               NO              NONIO                     3                          360
17170600                    No               NO              NONIO                     3                          360
17170601                    No               NO              NONIO                     1                          480
17170608                    No               YES             10YRIO                    60                         360
17170618                    No               NO              NONIO                     3                          360
17170623                    No               NO              NONIO                     3                          360
17170626                    No               NO              NONIO                     3                          360
17170628                    No               NO              NONIO                     3                          360
17170630                    No               NO              NONIO                     3                          360
17170631                    No               NO              NONIO                     3                          360
17170634                    No               NO              NONIO                     3                          360
17170636                    No               NO              NONIO                     3                          360
17155322                    No               YES             10YRIO                    60                         360
17155256                    No               YES             10YRIO                    60                         360
17155331                    No               YES             10YRIO                    60                         360
17155337                    No               NO              NONIO                     3                          360
17155345                    No               YES             10YRIO                    60                         360
17155284                    No               YES             10YRIO                    60                         360
17155408                    No               YES             10YRIO                    60                         360
17155411                    No               YES             10YRIO                    60                         360
17155418                    No               YES             10YRIO                    60                         360
17155419                    No               YES             10YRIO                    60                         360
17155425                    No               YES             10YRIO                    60                         360
17159877                    No               YES             10YRIO                    60                         360
17159881                    No               YES             10YRIO                    60                         360
17159897                    No               YES             10YRIO                    60                         360
17159779                    No               NO              NONIO                     3                          360
17159907                    No               YES             10YRIO                    60                         360
17159912                    No               NO              NONIO                     3                          360
17159916                    No               YES             10YRIO                    60                         360
17159923                    No               YES             10YRIO                    60                         360
17159926                    No               NO              NONIO                     3                          360
17166547                    No               NO              NONIO                     1                          480
17154255                    No               YES             10YRIO                    60                         360
17154277                    No               NO              NONIO                     3                          360
17154278                    No               YES             10YRIO                    60                         360
17154286                    No               NO              NONIO                     3                          360
17154289                    No               NO              NONIO                     3                          360
17152495                    No               YES             10YRIO                    60                         360
17154171                    No               NO              NONIO                     3                          360
17154181                    No               NO              NONIO                     3                          360
17154183                    No               NO              NONIO                     3                          360
17154186                    No               NO              NONIO                     3                          360
17154187                    No               NO              NONIO                     3                          360
17154196                    No               YES             10YRIO                    60                         360
17154208                    No               NO              NONIO                     3                          360
17154213                    No               NO              NONIO                     3                          360
17154215                    No               NO              NONIO                     3                          360
17154227                    No               YES             10YRIO                    60                         360
17154230                    No               NO              NONIO                     3                          360
17154233                    No               NO              NONIO                     3                          360
17154234                    No               YES             10YRIO                    60                         360
17154242                    No               YES             10YRIO                    60                         360
17132450                    No               YES             10YRIO                    60                         360
17132455                    No               NO              NONIO                     3                          360
17132472                    No               YES             10YRIO                    60                         360
17141752                    No               YES             10YRIO                    60                         360
17148219                    No               NO              NONIO                     1                          480
17148254                    No               YES             10YRIO                    60                         360
17148270                    No               YES             10YRIO                    60                         360
17149396                    No               YES             10YRIO                    60                         360
17149715                    No               YES             10YRIO                    60                         360
17150065                    No               YES             10YRIO                    60                         360
17150096                    No               YES             10YRIO                    60                         360
17149417                    No               YES             10YRIO                    60                         360
17152425                    No               NO              NONIO                     3                          360
17152442                    No               YES             10YRIO                    60                         360
17152374                    No               YES             10YRIO                    60                         360
17152458                    No               YES             10YRIO                    60                         360
17152484                    No               YES             10YRIO                    60                         360
17152486                    No               YES             10YRIO                    60                         360
17129956                    No               YES             10YRIO                    60                         360
17130038                    No               YES             10YRIO                    60                         360
17129807                    No               YES             10YRIO                    60                         360
17129840                    No               YES             10YRIO                    60                         360
17129852                    No               YES             10YRIO                    60                         360
17129864                    No               YES             10YRIO                    60                         360
17129885                    No               NO              NONIO                     1                          480
17129710                    No               YES             10YRIO                    60                         360
17128608                    No               YES             10YRIO                    60                         360
17128614                    No               YES             10YRIO                    60                         360
17128624                    No               YES             10YRIO                    60                         360
17128658                    No               YES             10YRIO                    60                         360
17113730                    No               YES             10YRIO                    60                         360
17128563                    No               YES             10YRIO                    60                         360
17113555                    No               YES             10YRIO                    60                         360
17113559                    No               YES             10YRIO                    60                         360
17113580                    No               YES             10YRIO                    60                         360
17113663                    No               YES             10YRIO                    60                         360
17113679                    No               YES             10YRIO                    60                         360
17113690                    No               YES             10YRIO                    60                         360
17113719                    No               YES             10YRIO                    60                         360
17113418                    No               YES             10YRIO                    60                         360
17113423                    No               YES             10YRIO                    60                         360
17113457                    No               YES             10YRIO                    60                         360
17113470                    No               YES             10YRIO                    60                         360
17113510                    No               YES             10YRIO                    60                         360
17113513                    No               YES             10YRIO                    60                         360
17113518                    No               YES             10YRIO                    60                         360
17113534                    No               YES             10YRIO                    60                         360
17089218                    No               YES             10YRIO                    60                         360
17089247                    No               YES             10YRIO                    60                         360
17089263                    No               YES             10YRIO                    60                         360
17089331                    No               YES             10YRIO                    60                         360
17113372                    No               YES             10YRIO                    60                         360
17113385                    No               YES             10YRIO                    60                         360
17113387                    No               YES             10YRIO                    60                         360
17113400                    No               YES             10YRIO                    60                         360
16732338                    No               NO              NONIO                     1                          480
16732352                    No               NO              NONIO                     1                          360
17004732                    No               NO              NONIO                     1                          360
17005127                    No               NO              NONIO                     1                          480
16995197                    No               NO              NONIO                     1                          360
16995201                    No               NO              NONIO                     1                          480
16991435                    No               NO              NONIO                     1                          360
16990037                    No               YES             10YRIO                    60                         360
17078668                    No               NO              NONIO                     1                          360
17078819                    No               NO              NONIO                     1                          360
17079059                    No               NO              NONIO                     1                          480
16984673                    No               NO              NONIO                     1                          360
16978875                    No               NO              NONIO                     1                          360
16979344                    No               NO              NONIO                     1                          360
16979562                    No               NO              NONIO                     1                          480
16968794                    No               NO              NONIO                     1                          360
16970356                    No               NO              NONIO                     1                          480
16968539                    No               NO              NONIO                     1                          360
16691766                    No               NO              NONIO                     1                          360
17088746                    No               YES             10YRIO                    60                         360
17088797                    No               YES             10YRIO                    60                         360
17088846                    No               YES             10YRIO                    60                         360
17088894                    No               YES             10YRIO                    60                         360
17089056                    No               YES             10YRIO                    60                         360
16963160                    No               NO              NONIO                     1                          480
17088687                    No               YES             10YRIO                    60                         360
17078891                    No               YES             10YRIO                    60                         360
17078868                    No               YES             10YRIO                    60                         360
17078598                    No               YES             10YRIO                    60                         360
16963039                    No               NO              NONIO                     1                          360
17016442                    No               YES             10YRIO                    60                         360
17057870                    No               YES             10YRIO                    60                         360
17059400                    No               YES             10YRIO                    60                         360
17170613                    No               NO              NONIO                     3                          360
17170690                    No               NO              NONIO                     3                          360
17170694                    No               NO              NONIO                     3                          360
17172194                    No               YES             10YRIO                    60                         360
17175191                    No               NO              NONIO                     3                          360
17175242                    No               NO              NONIO                     3                          360
17178414                    No               NO              NONIO                     3                          360
17178419                    No               NO              NONIO                     3                          360
17181722                    No               NO              NONIO                     3                          360
17200699                    No               NO              NONIO                     1                          480
17202573                    No               YES             10YRIO                    60                         360
17202746                    No               YES             10YRIO                    60                         360
17203548                    No               NO              NONIO                     3                          360
17203556                    No               NO              NONIO                     3                          360
17203605                    No               NO              NONIO                     3                          360
17203654                    No               NO              NONIO                     3                          360
17204151                    No               YES             10YRIO                    60                         360
17205756                    No               NO              NONIO                     3                          360
17205764                    No               YES             10YRIO                    60                         360
17205776                    No               NO              NONIO                     3                          360
17205825                    No               YES             10YRIO                    60                         360
17205844                    No               YES             10YRIO                    60                         360
17207086                    No               YES             10YRIO                    60                         360
17207839                    No               YES             10YRIO                    60                         360
17207742                    No               YES             10YRIO                    60                         360
17207857                    No               YES             10YRIO                    60                         360
17207890                    No               YES             10YRIO                    60                         360
17214729                    No               YES             10YRIO                    60                         360
17214832                    No               NO              NONIO                     1                          480
17215480                    No               NO              NONIO                     1                          360
17215520                    No               NO              NONIO                     1                          360
17215532                    No               NO              NONIO                     3                          360
17215636                    No               YES             10YRIO                    60                         360
17216716                    No               YES             10YRIO                    60                         360
17130948                    No               YES             10YRIO                    60                         360
17133299                    No               YES             10YRIO                    60                         360
17198166                    No               YES             10YRIO                    60                         360
17198907                    No               YES             10YRIO                    60                         360
17198908                    No               YES             10YRIO                    60                         360
17198916                    No               YES             10YRIO                    60                         360
17202561                    No               YES             10YRIO                    60                         360
17206480                    No               YES             10YRIO                    60                         360
17206490                    No               YES             10YRIO                    60                         360
17206492                    No               YES             10YRIO                    60                         360
17206497                    No               YES             10YRIO                    84                         360
17206516                    No               YES             10YRIO                    60                         360
17206527                    No               YES             10YRIO                    84                         360
17206531                    No               YES             10YRIO                    84                         360
17206555                    No               YES             10YRIO                    60                         360
17206559                    No               YES             10YRIO                    60                         360
17206566                    No               YES             10YRIO                    60                         360
17206597                    No               YES             10YRIO                    60                         360
17206600                    No               YES             10YRIO                    60                         360
17206617                    No               YES             10YRIO                    60                         360
17206621                    No               YES             10YRIO                    60                         360
17206634                    No               YES             10YRIO                    60                         360
17206650                    No               YES             10YRIO                    60                         360
17206679                    No               YES             10YRIO                    84                         360
17206685                    No               YES             10YRIO                    60                         360
17206714                    No               YES             10YRIO                    60                         360
17206725                    No               YES             10YRIO                    60                         360
17206753                    No               YES             10YRIO                    60                         360
17206797                    No               YES             10YRIO                    84                         360
17206869                    No               YES             10YRIO                    60                         360
17206917                    No               YES             10YRIO                    60                         360
17207621                    No               YES             5YRIO                     60                         360
17207658                    No               YES             10YRIO                    60                         360
17207659                    No               YES             10YRIO                    60                         360
17215753                    No               YES             10YRIO                    60                         360
17218995                    No               YES             10YRIO                    60                         360
17218996                    No               YES             10YRIO                    60                         360
17230314                    No               YES             10YRIO                    60                         360
17230317                    No               YES             10YRIO                    60                         360
17230318                    No               YES             10YRIO                    60                         360
17230323                    No               YES             10YRIO                    60                         360
17156450                    No               NO              NONIO                     1                          360
17156451                    No               NO              NONIO                     1                          360
17201040                    Yes              NO              NONIO                     1                          480
17201048                    Yes              NO              NONIO                     1                          480
17201049                    Yes              NO              NONIO                     1                          480
17201050                    No               NO              NONIO                     1                          360
17201053                    No               NO              NONIO                     1                          360
17201056                    No               NO              NONIO                     1                          360
17201059                    Yes              NO              NONIO                     1                          480
17201063                    No               NO              NONIO                     1                          360
17201065                    Yes              NO              NONIO                     1                          480
17201066                    Yes              NO              NONIO                     1                          480
17201067                    No               NO              NONIO                     1                          360
17201070                    No               NO              NONIO                     1                          360
17201073                    Yes              NO              NONIO                     1                          480
17201077                    No               NO              NONIO                     1                          360
17201078                    No               NO              NONIO                     1                          360
17201079                    No               NO              NONIO                     1                          360
17201083                    No               NO              NONIO                     1                          360
17201087                    Yes              NO              NONIO                     1                          480
17201091                    No               NO              NONIO                     1                          360
17201093                    Yes              NO              NONIO                     1                          480
17201094                    No               NO              NONIO                     1                          360
17201095                    No               NO              NONIO                     1                          360
17201097                    Yes              NO              NONIO                     1                          480
17201101                    No               NO              NONIO                     1                          360
17201102                    No               NO              NONIO                     1                          360
17201103                    No               NO              NONIO                     1                          360
17201107                    No               NO              NONIO                     1                          360
17201108                    No               NO              NONIO                     1                          360
17201109                    No               NO              NONIO                     1                          360
17201110                    No               NO              NONIO                     1                          360
17201114                    Yes              NO              NONIO                     1                          480
17201115                    No               NO              NONIO                     1                          360
17201116                    Yes              NO              NONIO                     1                          480
17201118                    No               NO              NONIO                     1                          360
17201121                    Yes              NO              NONIO                     1                          480
17201123                    Yes              NO              NONIO                     1                          480
17201128                    No               NO              NONIO                     1                          360
17201129                    Yes              NO              NONIO                     1                          480
17201131                    No               NO              NONIO                     1                          360
17201134                    No               NO              NONIO                     1                          360
17201135                    No               NO              NONIO                     1                          360
17201137                    No               NO              NONIO                     1                          360
17201141                    No               NO              NONIO                     1                          360
17201142                    No               NO              NONIO                     1                          360
17201143                    No               NO              NONIO                     1                          360
17201144                    Yes              NO              NONIO                     1                          480
17201146                    No               NO              NONIO                     1                          360
17201148                    No               NO              NONIO                     1                          360
17201149                    Yes              NO              NONIO                     1                          480
17201152                    No               NO              NONIO                     1                          360
17201155                    Yes              NO              NONIO                     1                          480
17201158                    No               NO              NONIO                     1                          360
17201161                    Yes              NO              NONIO                     1                          480
17201162                    Yes              NO              NONIO                     1                          480
17201170                    No               NO              NONIO                     1                          360
17201171                    No               NO              NONIO                     1                          360
17201172                    No               NO              NONIO                     1                          360
17201176                    Yes              NO              NONIO                     1                          480
17201177                    Yes              NO              NONIO                     1                          480
17201178                    No               NO              NONIO                     1                          360
17201183                    No               NO              NONIO                     1                          360
17201185                    No               NO              NONIO                     1                          360
17201186                    No               NO              NONIO                     1                          360
17201187                    No               NO              NONIO                     1                          360
17201188                    No               NO              NONIO                     1                          360
17201189                    No               NO              NONIO                     1                          360
17201190                    No               NO              NONIO                     1                          360
17201201                    No               NO              NONIO                     1                          360
17201206                    No               NO              NONIO                     1                          360
17201208                    Yes              NO              NONIO                     1                          480
17201209                    No               NO              NONIO                     1                          360
17201210                    No               NO              NONIO                     1                          360
17201213                    Yes              NO              NONIO                     1                          480
17201214                    Yes              NO              NONIO                     1                          480
17201215                    Yes              NO              NONIO                     1                          480
17201217                    No               NO              NONIO                     1                          360
17201218                    Yes              NO              NONIO                     1                          480
17201221                    No               NO              NONIO                     1                          360
17201223                    No               NO              NONIO                     1                          360
17201224                    No               NO              NONIO                     1                          360
17201225                    No               NO              NONIO                     1                          360
17201226                    No               NO              NONIO                     1                          360
17201227                    No               NO              NONIO                     1                          360
17201229                    Yes              NO              NONIO                     1                          480
17201230                    Yes              NO              NONIO                     1                          480
17201231                    Yes              NO              NONIO                     1                          480
17201232                    No               NO              NONIO                     1                          360
17201234                    No               NO              NONIO                     1                          360
17201235                    No               NO              NONIO                     1                          360
17201236                    No               NO              NONIO                     1                          360
17201237                    Yes              NO              NONIO                     1                          480
17201238                    Yes              NO              NONIO                     1                          480
17201239                    No               NO              NONIO                     1                          360
17201243                    No               NO              NONIO                     1                          360
17201247                    No               NO              NONIO                     1                          360
17201249                    No               NO              NONIO                     1                          360
17201250                    Yes              NO              NONIO                     1                          480
17201252                    Yes              NO              NONIO                     1                          480
17201253                    Yes              NO              NONIO                     1                          480
17201255                    No               NO              NONIO                     1                          360
17201256                    No               NO              NONIO                     1                          360
17201258                    Yes              NO              NONIO                     1                          480
17201259                    Yes              NO              NONIO                     1                          480
17201260                    No               NO              NONIO                     1                          360
17201261                    No               NO              NONIO                     1                          360
17201263                    Yes              NO              NONIO                     1                          480
17201268                    Yes              NO              NONIO                     1                          480
17201271                    No               NO              NONIO                     1                          360
17201272                    No               NO              NONIO                     1                          360
17201274                    No               NO              NONIO                     1                          360
17201275                    Yes              NO              NONIO                     1                          480
17201279                    No               NO              NONIO                     1                          360
17201280                    Yes              NO              NONIO                     1                          480
17201282                    No               NO              NONIO                     1                          360
17201283                    Yes              NO              NONIO                     1                          480
17201297                    Yes              NO              NONIO                     1                          480
17201301                    No               NO              NONIO                     1                          360
17201315                    No               NO              NONIO                     1                          360
17201316                    No               NO              NONIO                     1                          360
17201317                    No               NO              NONIO                     1                          360
17201319                    No               NO              NONIO                     1                          360
17201320                    Yes              NO              NONIO                     1                          480
17201321                    No               NO              NONIO                     1                          360
17201323                    No               NO              NONIO                     1                          360
17201324                    No               NO              NONIO                     1                          360
17201325                    No               NO              NONIO                     1                          360
17201327                    No               NO              NONIO                     1                          360
17201328                    No               NO              NONIO                     1                          360
17201329                    No               NO              NONIO                     1                          360
17201331                    No               NO              NONIO                     1                          360
17201335                    No               NO              NONIO                     1                          360
17201336                    No               NO              NONIO                     1                          360
17201337                    No               NO              NONIO                     1                          360
17201339                    No               NO              NONIO                     1                          360
17201340                    No               NO              NONIO                     1                          360
17201341                    Yes              NO              NONIO                     1                          480
17201342                    No               NO              NONIO                     1                          360
17201345                    Yes              NO              NONIO                     1                          480
17201348                    No               NO              NONIO                     1                          360
17201352                    Yes              NO              NONIO                     1                          480
17201354                    No               NO              NONIO                     1                          360
17201361                    No               NO              NONIO                     1                          360
17201366                    No               NO              NONIO                     1                          360
17201368                    No               NO              NONIO                     1                          360
17113613                    No               YES             10YRIO                    60                         360
17128535                    No               YES             10YRIO                    60                         360
17128555                    No               YES             10YRIO                    60                         360
17231246                    No               YES             10YRIO                    60                         360
17231247                    No               YES             10YRIO                    60                         360
17231248                    No               YES             10YRIO                    60                         360
17231250                    No               YES             10YRIO                    60                         360
17231251                    No               YES             10YRIO                    60                         360
17208501                    No               YES             10YRIO                    60                         360
17215745                    No               YES             10YRIO                    60                         360
17218998                    No               YES             10YRIO                    60                         360
17207570                    No               NO              NONIO                     1                          360
17207572                    No               NO              NONIO                     1                          360
17207573                    No               NO              NONIO                     1                          360
17207575                    No               NO              NONIO                     1                          360
17207576                    No               NO              NONIO                     1                          480
17207578                    No               NO              NONIO                     1                          360
17207583                    No               YES             5YRIO                     60                         360
17207619                    No               YES             5YRIO                     60                         360
17215741                    No               YES             10YRIO                    60                         360
17215742                    No               YES             10YRIO                    60                         360
17215743                    No               YES             10YRIO                    60                         360
17215746                    No               YES             10YRIO                    60                         360
17215747                    No               YES             10YRIO                    60                         360
17215748                    No               YES             10YRIO                    60                         360
17215750                    No               YES             10YRIO                    60                         360
17215751                    No               YES             10YRIO                    60                         360
17215752                    No               YES             10YRIO                    60                         360
17215754                    No               YES             10YRIO                    60                         360
17215755                    No               YES             10YRIO                    60                         360
17215756                    No               YES             10YRIO                    60                         360
17219000                    No               YES             10YRIO                    60                         360
17230310                    No               YES             10YRIO                    60                         360
17207604                    No               YES             5YRIO                     60                         360
17207605                    No               YES             5YRIO                     60                         360
17207606                    No               YES             5YRIO                     60                         360
17207608                    No               YES             10YRIO                    60                         360
17207611                    No               YES             5YRIO                     60                         360
17207613                    No               YES             10YRIO                    60                         360
17207614                    No               YES             5YRIO                     60                         360
17207615                    No               YES             5YRIO                     60                         360
17207616                    No               YES             5YRIO                     60                         360
17207618                    No               YES             5YRIO                     60                         360
17207620                    No               YES             10YRIO                    60                         360
17207622                    No               YES             5YRIO                     60                         360
17207623                    No               YES             5YRIO                     60                         360
17207656                    No               YES             10YRIO                    60                         360
17207660                    No               YES             10YRIO                    60                         360
17207661                    No               YES             10YRIO                    60                         360
17208499                    No               YES             10YRIO                    60                         360
17208504                    No               YES             10YRIO                    60                         360
17208505                    No               YES             10YRIO                    60                         360
17208506                    No               YES             10YRIO                    60                         360
17208510                    No               YES             10YRIO                    60                         360
17208512                    No               YES             10YRIO                    60                         360
17208513                    No               YES             10YRIO                    60                         360
17209882                    No               YES             10YRIO                    60                         360
17209886                    No               YES             10YRIO                    60                         360
17207599                    No               YES             5YRIO                     60                         360
17207600                    No               YES             5YRIO                     60                         360
17207602                    No               YES             5YRIO                     60                         360
17207603                    No               YES             5YRIO                     60                         360
17207585                    No               YES             5YRIO                     60                         360
17207586                    No               YES             5YRIO                     60                         360
17207587                    No               YES             5YRIO                     60                         360
17207590                    No               YES             5YRIO                     60                         360
17207591                    No               YES             5YRIO                     60                         360
17207592                    No               YES             5YRIO                     60                         360
17207594                    No               YES             5YRIO                     60                         360
17207595                    No               YES             5YRIO                     60                         360
17207596                    No               YES             5YRIO                     60                         360
17207598                    No               YES             5YRIO                     60                         360
17207580                    No               YES             5YRIO                     60                         360
17207581                    No               YES             5YRIO                     60                         360
17207582                    No               YES             5YRIO                     60                         360
17206882                    No               YES             10YRIO                    60                         360
17206884                    No               YES             10YRIO                    60                         360
17206885                    No               YES             10YRIO                    60                         360
17206887                    No               YES             10YRIO                    60                         360
17206889                    No               YES             10YRIO                    84                         360
17206890                    No               YES             10YRIO                    84                         360
17206891                    No               YES             10YRIO                    84                         360
17206892                    No               YES             10YRIO                    60                         360
17206893                    No               YES             10YRIO                    60                         360
17206894                    No               YES             10YRIO                    60                         360
17206895                    No               YES             10YRIO                    84                         360
17206896                    No               YES             10YRIO                    60                         360
17206897                    No               YES             10YRIO                    60                         360
17206898                    No               YES             10YRIO                    60                         360
17206899                    No               YES             10YRIO                    84                         360
17206900                    No               YES             10YRIO                    60                         360
17206901                    No               YES             10YRIO                    84                         360
17206902                    No               YES             10YRIO                    60                         360
17206904                    No               YES             10YRIO                    60                         360
17206905                    No               YES             10YRIO                    84                         360
17206906                    No               YES             10YRIO                    60                         360
17206907                    No               YES             10YRIO                    60                         360
17206908                    No               YES             10YRIO                    60                         360
17206909                    No               YES             10YRIO                    60                         360
17206910                    No               YES             10YRIO                    60                         360
17206911                    No               YES             10YRIO                    84                         360
17206912                    No               YES             10YRIO                    60                         360
17206913                    No               YES             10YRIO                    60                         360
17206915                    No               YES             10YRIO                    60                         360
17206916                    No               YES             10YRIO                    60                         360
17206918                    No               YES             10YRIO                    60                         360
17206919                    No               YES             10YRIO                    84                         360
17206920                    No               YES             10YRIO                    60                         360
17206921                    No               YES             10YRIO                    60                         360
17206922                    No               YES             10YRIO                    60                         360
17206923                    No               YES             10YRIO                    60                         360
17206924                    No               YES             10YRIO                    60                         360
17206925                    No               YES             10YRIO                    84                         360
17206926                    No               YES             10YRIO                    60                         360
17206927                    No               YES             10YRIO                    60                         360
17206928                    No               YES             10YRIO                    84                         360
17206929                    No               YES             10YRIO                    60                         360
17206930                    No               YES             10YRIO                    60                         360
17206932                    No               YES             10YRIO                    84                         360
17206935                    No               YES             10YRIO                    60                         360
17206937                    No               YES             10YRIO                    60                         360
17206938                    No               YES             10YRIO                    84                         360
17206939                    No               YES             10YRIO                    60                         360
17206940                    No               YES             10YRIO                    84                         360
17206941                    No               YES             10YRIO                    60                         360
17206942                    No               YES             10YRIO                    60                         360
17206943                    No               YES             10YRIO                    60                         360
17206944                    No               YES             10YRIO                    60                         360
17206945                    No               YES             10YRIO                    60                         360
17206946                    No               YES             10YRIO                    60                         360
17206948                    No               YES             10YRIO                    60                         360
17206949                    No               YES             10YRIO                    60                         360
17206950                    No               YES             10YRIO                    84                         360
17206951                    No               YES             10YRIO                    60                         360
17206952                    No               YES             10YRIO                    60                         360
17206861                    No               YES             10YRIO                    60                         360
17206863                    No               YES             10YRIO                    84                         360
17206864                    No               YES             10YRIO                    60                         360
17206865                    No               YES             10YRIO                    84                         360
17206866                    No               YES             10YRIO                    60                         360
17206867                    No               YES             10YRIO                    60                         360
17206868                    No               YES             10YRIO                    60                         360
17206870                    No               YES             10YRIO                    84                         360
17206871                    No               YES             10YRIO                    60                         360
17206872                    No               YES             10YRIO                    60                         360
17206873                    No               YES             10YRIO                    60                         360
17206874                    No               YES             10YRIO                    60                         360
17206875                    No               YES             10YRIO                    84                         360
17206877                    No               YES             10YRIO                    60                         360
17206878                    No               YES             10YRIO                    60                         360
17206880                    No               YES             10YRIO                    60                         360
17206881                    No               YES             10YRIO                    60                         360
17206715                    No               YES             10YRIO                    60                         360
17206716                    No               YES             10YRIO                    60                         360
17206719                    No               YES             10YRIO                    84                         360
17206720                    No               YES             10YRIO                    60                         360
17206722                    No               YES             10YRIO                    60                         360
17206723                    No               YES             10YRIO                    60                         360
17206724                    No               YES             10YRIO                    60                         360
17206726                    No               YES             10YRIO                    60                         360
17206729                    No               YES             10YRIO                    84                         360
17206730                    No               YES             10YRIO                    60                         360
17206731                    No               YES             10YRIO                    60                         360
17206733                    No               YES             10YRIO                    60                         360
17206734                    No               YES             10YRIO                    60                         360
17206735                    No               YES             10YRIO                    60                         360
17206736                    No               YES             10YRIO                    60                         360
17206737                    No               YES             10YRIO                    60                         360
17206738                    No               YES             10YRIO                    60                         360
17206739                    No               YES             10YRIO                    60                         360
17206740                    No               YES             10YRIO                    60                         360
17206741                    No               YES             10YRIO                    84                         360
17206742                    No               YES             10YRIO                    60                         360
17206743                    No               YES             10YRIO                    60                         360
17206744                    No               YES             10YRIO                    60                         360
17206747                    No               YES             10YRIO                    60                         360
17206748                    No               YES             10YRIO                    60                         360
17206749                    No               YES             10YRIO                    60                         360
17206750                    No               YES             10YRIO                    60                         360
17206751                    No               YES             10YRIO                    84                         360
17206752                    No               YES             10YRIO                    60                         360
17206754                    No               YES             10YRIO                    60                         360
17206756                    No               YES             10YRIO                    60                         360
17206757                    No               YES             10YRIO                    60                         360
17206758                    No               YES             10YRIO                    60                         360
17206760                    No               YES             10YRIO                    84                         360
17206761                    No               YES             10YRIO                    60                         360
17206762                    No               YES             10YRIO                    84                         360
17206763                    No               YES             10YRIO                    60                         360
17206764                    No               YES             10YRIO                    84                         360
17206766                    No               YES             10YRIO                    60                         360
17206767                    No               YES             10YRIO                    84                         360
17206768                    No               YES             10YRIO                    60                         360
17206769                    No               YES             10YRIO                    60                         360
17206770                    No               YES             10YRIO                    60                         360
17206771                    No               YES             10YRIO                    60                         360
17206772                    No               YES             10YRIO                    84                         360
17206773                    No               YES             10YRIO                    60                         360
17206774                    No               YES             10YRIO                    60                         360
17206775                    No               YES             10YRIO                    60                         360
17206776                    No               YES             10YRIO                    84                         360
17206777                    No               YES             10YRIO                    60                         360
17206778                    No               YES             10YRIO                    60                         360
17206779                    No               YES             10YRIO                    84                         360
17206780                    No               YES             10YRIO                    60                         360
17206781                    No               YES             10YRIO                    60                         360
17206782                    No               YES             10YRIO                    84                         360
17206784                    No               YES             10YRIO                    60                         360
17206785                    No               YES             10YRIO                    60                         360
17206788                    No               YES             10YRIO                    84                         360
17206789                    No               YES             10YRIO                    84                         360
17206791                    No               YES             10YRIO                    60                         360
17206792                    No               YES             10YRIO                    60                         360
17206793                    No               YES             10YRIO                    84                         360
17206794                    No               YES             10YRIO                    60                         360
17206795                    No               YES             10YRIO                    60                         360
17206796                    No               YES             10YRIO                    60                         360
17206800                    No               YES             10YRIO                    60                         360
17206801                    No               YES             10YRIO                    84                         360
17206803                    No               YES             10YRIO                    60                         360
17206805                    No               YES             10YRIO                    60                         360
17206806                    No               YES             10YRIO                    84                         360
17206808                    No               YES             10YRIO                    60                         360
17206809                    No               YES             10YRIO                    60                         360
17206810                    No               YES             10YRIO                    60                         360
17206814                    No               YES             10YRIO                    84                         360
17206815                    No               YES             10YRIO                    84                         360
17206817                    No               YES             10YRIO                    60                         360
17206818                    No               YES             10YRIO                    60                         360
17206821                    No               YES             10YRIO                    60                         360
17206822                    No               YES             10YRIO                    60                         360
17206823                    No               YES             10YRIO                    84                         360
17206824                    No               YES             10YRIO                    60                         360
17206827                    No               YES             10YRIO                    60                         360
17206829                    No               YES             10YRIO                    60                         360
17206830                    No               YES             10YRIO                    60                         360
17206831                    No               YES             10YRIO                    84                         360
17206832                    No               YES             10YRIO                    84                         360
17206835                    No               YES             10YRIO                    60                         360
17206836                    No               YES             10YRIO                    60                         360
17206837                    No               YES             10YRIO                    60                         360
17206838                    No               YES             10YRIO                    60                         360
17206839                    No               YES             10YRIO                    60                         360
17206841                    No               YES             10YRIO                    60                         360
17206843                    No               YES             10YRIO                    84                         360
17206844                    No               YES             10YRIO                    84                         360
17206846                    No               YES             10YRIO                    60                         360
17206847                    No               YES             10YRIO                    60                         360
17206848                    No               YES             10YRIO                    84                         360
17206849                    No               YES             10YRIO                    60                         360
17206850                    No               YES             10YRIO                    60                         360
17206851                    No               YES             10YRIO                    84                         360
17206853                    No               YES             10YRIO                    60                         360
17206854                    No               YES             10YRIO                    60                         360
17206856                    No               YES             10YRIO                    84                         360
17206857                    No               YES             10YRIO                    60                         360
17206858                    No               YES             10YRIO                    60                         360
17206859                    No               YES             10YRIO                    60                         360
17206860                    No               YES             10YRIO                    60                         360
17206618                    No               YES             10YRIO                    84                         360
17206619                    No               YES             10YRIO                    60                         360
17206620                    No               YES             10YRIO                    60                         360
17206622                    No               YES             10YRIO                    60                         360
17206625                    No               YES             10YRIO                    60                         360
17206626                    No               YES             10YRIO                    60                         360
17206628                    No               YES             10YRIO                    60                         360
17206629                    No               YES             10YRIO                    60                         360
17206633                    No               YES             10YRIO                    60                         360
17206635                    No               YES             10YRIO                    60                         360
17206636                    No               YES             10YRIO                    60                         360
17206637                    No               YES             10YRIO                    60                         360
17206640                    No               YES             10YRIO                    84                         360
17206641                    No               YES             10YRIO                    60                         360
17206643                    No               YES             10YRIO                    84                         360
17206644                    No               YES             10YRIO                    60                         360
17206646                    No               YES             10YRIO                    60                         360
17206647                    No               YES             10YRIO                    60                         360
17206648                    No               YES             10YRIO                    60                         360
17206649                    No               YES             10YRIO                    60                         360
17206651                    No               YES             10YRIO                    60                         360
17206652                    No               YES             10YRIO                    60                         360
17206654                    No               YES             10YRIO                    84                         360
17206656                    No               YES             10YRIO                    60                         360
17206658                    No               YES             10YRIO                    60                         360
17206659                    No               YES             10YRIO                    60                         360
17206660                    No               YES             10YRIO                    60                         360
17206662                    No               YES             10YRIO                    84                         360
17206665                    No               YES             10YRIO                    84                         360
17206666                    No               YES             10YRIO                    60                         360
17206667                    No               YES             10YRIO                    60                         360
17206668                    No               YES             10YRIO                    60                         360
17206669                    No               YES             10YRIO                    84                         360
17206670                    No               YES             10YRIO                    84                         360
17206671                    No               YES             10YRIO                    84                         360
17206673                    No               YES             10YRIO                    60                         360
17206674                    No               YES             10YRIO                    60                         360
17206675                    No               YES             10YRIO                    84                         360
17206676                    No               YES             10YRIO                    60                         360
17206678                    No               YES             10YRIO                    60                         360
17206684                    No               YES             10YRIO                    60                         360
17206686                    No               YES             10YRIO                    60                         360
17206688                    No               YES             10YRIO                    84                         360
17206690                    No               YES             10YRIO                    84                         360
17206691                    No               YES             10YRIO                    60                         360
17206692                    No               YES             10YRIO                    84                         360
17206694                    No               YES             10YRIO                    60                         360
17206695                    No               YES             10YRIO                    60                         360
17206696                    No               YES             10YRIO                    60                         360
17206698                    No               YES             10YRIO                    84                         360
17206699                    No               YES             10YRIO                    60                         360
17206700                    No               YES             10YRIO                    60                         360
17206701                    No               YES             10YRIO                    84                         360
17206702                    No               YES             10YRIO                    60                         360
17206703                    No               YES             10YRIO                    60                         360
17206704                    No               YES             10YRIO                    60                         360
17206706                    No               YES             10YRIO                    84                         360
17206707                    No               YES             10YRIO                    60                         360
17206708                    No               YES             10YRIO                    60                         360
17206709                    No               YES             10YRIO                    60                         360
17206711                    No               YES             10YRIO                    60                         360
17206587                    No               YES             10YRIO                    60                         360
17206589                    No               YES             10YRIO                    60                         360
17206592                    No               YES             10YRIO                    84                         360
17206593                    No               YES             10YRIO                    60                         360
17206594                    No               YES             10YRIO                    60                         360
17206595                    No               YES             10YRIO                    60                         360
17206596                    No               YES             10YRIO                    84                         360
17206598                    No               YES             10YRIO                    84                         360
17206601                    No               YES             10YRIO                    60                         360
17206602                    No               YES             10YRIO                    60                         360
17206603                    No               YES             10YRIO                    60                         360
17206604                    No               YES             10YRIO                    60                         360
17206607                    No               YES             10YRIO                    84                         360
17206609                    No               YES             10YRIO                    84                         360
17206610                    No               YES             10YRIO                    84                         360
17206612                    No               YES             10YRIO                    60                         360
17206614                    No               YES             10YRIO                    60                         360
17206615                    No               YES             10YRIO                    84                         360
17206616                    No               YES             10YRIO                    60                         360
17206556                    No               YES             10YRIO                    60                         360
17206558                    No               YES             10YRIO                    60                         360
17206561                    No               YES             10YRIO                    60                         360
17206563                    No               YES             10YRIO                    84                         360
17206567                    No               YES             10YRIO                    60                         360
17206568                    No               YES             10YRIO                    84                         360
17206569                    No               YES             10YRIO                    60                         360
17206570                    No               YES             10YRIO                    60                         360
17206571                    No               YES             10YRIO                    84                         360
17206572                    No               YES             10YRIO                    60                         360
17206573                    No               YES             10YRIO                    60                         360
17206574                    No               YES             10YRIO                    60                         360
17206575                    No               YES             10YRIO                    60                         360
17206576                    No               YES             10YRIO                    60                         360
17206578                    No               YES             10YRIO                    60                         360
17206579                    No               YES             10YRIO                    60                         360
17206580                    No               YES             10YRIO                    60                         360
17206581                    No               YES             10YRIO                    60                         360
17206582                    No               YES             10YRIO                    60                         360
17206584                    No               YES             10YRIO                    60                         360
17206585                    No               YES             10YRIO                    60                         360
17206542                    No               YES             10YRIO                    84                         360
17206543                    No               YES             10YRIO                    60                         360
17206544                    No               YES             10YRIO                    84                         360
17206545                    No               YES             10YRIO                    60                         360
17206546                    No               YES             10YRIO                    60                         360
17206547                    No               YES             10YRIO                    60                         360
17206548                    No               YES             10YRIO                    84                         360
17206550                    No               YES             10YRIO                    60                         360
17206552                    No               YES             10YRIO                    60                         360
17206554                    No               YES             10YRIO                    60                         360
17206520                    No               YES             10YRIO                    60                         360
17206522                    No               YES             10YRIO                    84                         360
17206523                    No               YES             10YRIO                    84                         360
17206524                    No               YES             10YRIO                    60                         360
17206525                    No               YES             10YRIO                    60                         360
17206528                    No               YES             10YRIO                    60                         360
17206529                    No               YES             10YRIO                    84                         360
17206530                    No               YES             10YRIO                    60                         360
17206532                    No               YES             10YRIO                    84                         360
17206534                    No               YES             10YRIO                    60                         360
17206535                    No               YES             10YRIO                    60                         360
17206536                    No               YES             10YRIO                    60                         360
17206539                    No               YES             10YRIO                    60                         360
17206540                    No               YES             10YRIO                    60                         360
17206541                    No               YES             10YRIO                    60                         360
17207562                    No               NO              NONIO                     1                          360
17207563                    No               NO              NONIO                     1                          360
17207565                    No               NO              NONIO                     1                          360
17207566                    No               NO              NONIO                     1                          480
17207567                    No               NO              NONIO                     1                          360
17207568                    No               NO              NONIO                     1                          480
17207569                    No               NO              NONIO                     1                          360
17206514                    No               YES             10YRIO                    60                         360
17206517                    No               YES             10YRIO                    84                         360
17206518                    No               YES             10YRIO                    60                         360
17206466                    No               YES             10YRIO                    60                         360
17206467                    No               YES             10YRIO                    60                         360
17206468                    No               YES             10YRIO                    60                         360
17206470                    No               YES             10YRIO                    60                         360
17206471                    No               YES             10YRIO                    60                         360
17206472                    No               YES             10YRIO                    60                         360
17206473                    No               YES             10YRIO                    60                         360
17206474                    No               YES             10YRIO                    60                         360
17206475                    No               YES             10YRIO                    84                         360
17206476                    No               YES             10YRIO                    60                         360
17206477                    No               YES             10YRIO                    60                         360
17206478                    No               YES             10YRIO                    60                         360
17206479                    No               YES             10YRIO                    60                         360
17206482                    No               YES             10YRIO                    60                         360
17206484                    No               YES             10YRIO                    60                         360
17206485                    No               YES             10YRIO                    60                         360
17206488                    No               YES             10YRIO                    60                         360
17206489                    No               YES             10YRIO                    60                         360
17206493                    No               YES             10YRIO                    84                         360
17206494                    No               YES             10YRIO                    60                         360
17206495                    No               YES             10YRIO                    60                         360
17206498                    No               YES             10YRIO                    84                         360
17206500                    No               YES             10YRIO                    60                         360
17206502                    No               YES             10YRIO                    60                         360
17206503                    No               YES             10YRIO                    60                         360
17206504                    No               YES             10YRIO                    60                         360
17206505                    No               YES             10YRIO                    60                         360
17206506                    No               YES             10YRIO                    84                         360
17206508                    No               YES             10YRIO                    84                         360
17206509                    No               YES             10YRIO                    84                         360
17206512                    No               YES             10YRIO                    60                         360
17206513                    No               YES             10YRIO                    60                         360
17202556                    No               YES             10YRIO                    60                         360
17202560                    No               YES             10YRIO                    60                         360
17202562                    No               YES             10YRIO                    60                         360
17202563                    No               YES             10YRIO                    60                         360
17202564                    No               YES             10YRIO                    60                         360
17202565                    No               YES             10YRIO                    60                         360
17202566                    No               YES             10YRIO                    60                         360
17202567                    No               YES             10YRIO                    60                         360
17198210                    No               YES             10YRIO                    60                         360
17198909                    No               YES             10YRIO                    60                         360
17198911                    No               YES             10YRIO                    60                         360
17198912                    No               YES             10YRIO                    60                         360
17198913                    No               YES             10YRIO                    60                         360
17198914                    No               YES             10YRIO                    60                         360
17198915                    No               YES             10YRIO                    60                         360
17198918                    No               YES             10YRIO                    60                         360
17201257                    Yes              NO              NONIO                     1                          480
17201262                    No               NO              NONIO                     1                          360
17201266                    No               NO              NONIO                     1                          360
17201136                    No               NO              NONIO                     1                          360
17113053                    No               YES             10YRIO                    60                         360
17104616                    No               YES             10YRIO                    60                         360
17113140                    No               YES             10YRIO                    60                         360
17127797                    No               YES             10YRIO                    60                         360
17127825                    No               YES             10YRIO                    60                         360
17128136                    No               YES             10YRIO                    60                         360
17128229                    No               YES             10YRIO                    60                         360
16652274                    No               NO              NONIO                     1                          480
16685431                    No               NO              NONIO                     1                          360
16685429                    No               NO              NONIO                     1                          360
17075975                    No               YES             10YRIO                    60                         360
17076026                    No               YES             10YRIO                    60                         360
17076030                    No               YES             10YRIO                    60                         360
17076818                    No               YES             10YRIO                    60                         360
17076903                    No               YES             10YRIO                    60                         360
17076934                    No               YES             10YRIO                    60                         360
17076945                    No               YES             10YRIO                    60                         360
17076958                    No               YES             10YRIO                    60                         360
17076987                    No               YES             10YRIO                    60                         360
17077060                    No               YES             10YRIO                    60                         360
17077089                    No               YES             10YRIO                    60                         360
17077094                    No               YES             10YRIO                    60                         360
17077137                    No               YES             10YRIO                    60                         360
17077171                    No               YES             10YRIO                    60                         360
17077221                    No               YES             10YRIO                    60                         360
17077263                    No               YES             10YRIO                    60                         360
17078253                    No               YES             10YRIO                    60                         360
17065215                    No               YES             10YRIO                    60                         360
17065217                    No               YES             10YRIO                    60                         360
17065236                    No               YES             10YRIO                    60                         360
17065239                    No               YES             10YRIO                    60                         360
17065256                    No               YES             10YRIO                    60                         360
17065270                    No               YES             10YRIO                    60                         360
17065373                    No               YES             10YRIO                    60                         360
17066408                    No               YES             10YRIO                    60                         360
17066413                    No               YES             10YRIO                    60                         360
17066417                    No               YES             10YRIO                    60                         360
17066420                    No               YES             10YRIO                    60                         360
17075555                    No               YES             10YRIO                    60                         360
17066570                    No               YES             10YRIO                    60                         360
17066577                    No               YES             10YRIO                    60                         360
17075645                    No               YES             10YRIO                    60                         360
17075754                    No               YES             10YRIO                    60                         360
17075807                    No               YES             10YRIO                    60                         360
17075828                    No               YES             10YRIO                    60                         360
17066596                    No               YES             10YRIO                    60                         360
17066646                    No               YES             10YRIO                    60                         360
17075894                    No               YES             10YRIO                    60                         360
17075902                    No               YES             10YRIO                    60                         360
17075907                    No               YES             10YRIO                    60                         360
17066692                    No               YES             10YRIO                    60                         360
17066697                    No               YES             10YRIO                    60                         360
17066707                    No               YES             10YRIO                    60                         360
17066730                    No               YES             10YRIO                    60                         360
17075466                    No               YES             10YRIO                    60                         360
17075490                    No               YES             10YRIO                    60                         360
17075507                    No               YES             10YRIO                    60                         360
17075520                    No               YES             10YRIO                    60                         360
17056096                    No               YES             10YRIO                    60                         360
17056098                    No               YES             10YRIO                    60                         360
17056114                    No               YES             10YRIO                    60                         360
17057607                    No               YES             10YRIO                    60                         360
17057641                    No               YES             10YRIO                    60                         360
17057719                    No               YES             10YRIO                    60                         360
17059511                    No               YES             10YRIO                    60                         360
17059542                    No               YES             10YRIO                    60                         360
17059557                    No               YES             10YRIO                    60                         360
17059632                    No               YES             10YRIO                    60                         360
17057826                    No               YES             10YRIO                    60                         360
17057845                    No               YES             10YRIO                    60                         360
17057847                    No               YES             10YRIO                    60                         360
17057986                    No               YES             10YRIO                    60                         360
17060596                    No               YES             10YRIO                    60                         360
17060612                    No               YES             10YRIO                    60                         360
17060682                    No               YES             10YRIO                    60                         360
17060684                    No               YES             10YRIO                    60                         360
17059237                    No               YES             10YRIO                    60                         360
17059285                    No               YES             10YRIO                    60                         360
17059331                    No               YES             10YRIO                    60                         360
17060866                    No               YES             10YRIO                    60                         360
17065161                    No               YES             10YRIO                    60                         360
17065177                    No               YES             10YRIO                    60                         360
17065187                    No               YES             10YRIO                    60                         360
17059342                    No               YES             10YRIO                    60                         360
17059434                    No               YES             10YRIO                    60                         360
17052199                    No               YES             10YRIO                    60                         360
17052211                    No               YES             10YRIO                    60                         360
17052257                    No               YES             10YRIO                    60                         360
17052282                    No               YES             10YRIO                    60                         360
17053291                    No               YES             10YRIO                    60                         360
17053356                    No               YES             10YRIO                    60                         360
17048258                    No               YES             10YRIO                    60                         360
17048262                    No               YES             10YRIO                    60                         360
17053406                    No               YES             10YRIO                    60                         360
17053422                    No               YES             10YRIO                    60                         360
17055589                    No               YES             10YRIO                    60                         360
17055606                    No               YES             10YRIO                    60                         360
17051806                    No               YES             10YRIO                    60                         360
17051842                    No               YES             10YRIO                    60                         360
17055653                    No               YES             10YRIO                    60                         360
17055661                    No               YES             10YRIO                    60                         360
17055691                    No               YES             10YRIO                    60                         360
17051950                    No               YES             10YRIO                    60                         360
17051961                    No               YES             10YRIO                    60                         360
17051963                    No               YES             10YRIO                    60                         360
17055728                    No               YES             10YRIO                    60                         360
17055746                    No               YES             10YRIO                    60                         360
17055803                    No               YES             10YRIO                    60                         360
17055880                    No               YES             10YRIO                    60                         360
17055939                    No               YES             10YRIO                    60                         360
17055940                    No               YES             10YRIO                    60                         360
17056000                    No               YES             10YRIO                    60                         360
17056044                    No               YES             10YRIO                    60                         360
17056049                    No               YES             10YRIO                    60                         360
17052054                    No               YES             10YRIO                    60                         360
17042493                    No               YES             10YRIO                    60                         360
17042520                    No               YES             10YRIO                    60                         360
17042532                    No               YES             10YRIO                    60                         360
17042548                    No               YES             10YRIO                    60                         360
17042568                    No               YES             10YRIO                    60                         360
17042780                    No               YES             10YRIO                    60                         360
17043808                    No               YES             10YRIO                    60                         360
17043841                    No               YES             10YRIO                    60                         360
17043844                    No               YES             10YRIO                    60                         360
17043878                    No               YES             10YRIO                    60                         360
17043902                    No               YES             10YRIO                    60                         360
17043990                    No               YES             10YRIO                    60                         360
17044098                    No               YES             10YRIO                    60                         360
17047931                    No               YES             10YRIO                    60                         360
17047939                    No               YES             10YRIO                    60                         360
17047947                    No               YES             10YRIO                    60                         360
17047949                    No               YES             10YRIO                    60                         360
17047960                    No               YES             10YRIO                    60                         360
17047997                    No               YES             10YRIO                    60                         360
17033716                    No               YES             10YRIO                    60                         360
17034479                    No               YES             10YRIO                    60                         360
17034508                    No               YES             10YRIO                    60                         360
17034515                    No               YES             10YRIO                    60                         360
17034630                    No               YES             10YRIO                    60                         360
17034654                    No               YES             10YRIO                    60                         360
17034660                    No               YES             10YRIO                    60                         360
17034862                    No               YES             10YRIO                    60                         360
17033329                    No               YES             10YRIO                    60                         360
17033347                    No               YES             10YRIO                    60                         360
17033409                    No               YES             10YRIO                    60                         360
17033185                    No               YES             10YRIO                    60                         360
17022126                    No               YES             10YRIO                    60                         360
17022135                    No               YES             10YRIO                    60                         360
17022176                    No               YES             10YRIO                    60                         360
17022233                    No               YES             10YRIO                    60                         360
17022253                    No               YES             10YRIO                    60                         360
17027631                    No               YES             10YRIO                    60                         360
17027667                    No               YES             10YRIO                    60                         360
17027672                    No               YES             10YRIO                    60                         360
17027724                    No               YES             10YRIO                    60                         360
17027752                    No               YES             10YRIO                    60                         360
17021953                    No               YES             10YRIO                    60                         360
17021976                    No               YES             10YRIO                    60                         360
17022006                    No               YES             10YRIO                    60                         360
17016509                    No               YES             10YRIO                    60                         360
17021090                    No               YES             10YRIO                    60                         360
17014917                    No               YES             10YRIO                    60                         360
17014922                    No               YES             10YRIO                    60                         360
17015113                    No               YES             10YRIO                    60                         360
17013546                    No               YES             10YRIO                    60                         360
17013691                    No               YES             10YRIO                    60                         360
17014840                    No               YES             10YRIO                    60                         360
17012925                    No               YES             10YRIO                    60                         360
17012887                    No               YES             10YRIO                    60                         360
17009200                    No               YES             10YRIO                    60                         360
17009303                    No               YES             10YRIO                    60                         360
17011001                    No               YES             10YRIO                    60                         360
16990160                    No               YES             10YRIO                    60                         360
16985239                    No               YES             10YRIO                    60                         360
16984785                    No               YES             10YRIO                    60                         360
16984846                    No               YES             10YRIO                    60                         360
16985110                    No               YES             10YRIO                    60                         360
16970657                    No               YES             10YRIO                    60                         360
16968500                    No               YES             10YRIO                    60                         360
16963116                    No               YES             10YRIO                    60                         360
16859071                    No               YES             10YRIO                    60                         360
16788433                    No               YES             10YRIO                    60                         360
16781342                    No               YES             10YRIO                    60                         360
17076078                    No               YES             10YRIO                    60                         360
17147217                    No               YES             10YRIO                    60                         360
17147225                    No               YES             10YRIO                    60                         360
17155137                    No               YES             10YRIO                    60                         360
17156324                    No               YES             10YRIO                    60                         360
17156339                    No               YES             10YRIO                    60                         360
17151756                    No               YES             10YRIO                    60                         360
17152881                    No               YES             10YRIO                    60                         360
17152960                    No               YES             10YRIO                    60                         360
17208228                    No               YES             10YRIO                    60                         360
17215053                    No               YES             10YRIO                    60                         360
17215710                    No               YES             10YRIO                    60                         360
17217973                    No               YES             10YRIO                    60                         360
17218901                    No               YES             10YRIO                    60                         360
17219541                    No               YES             10YRIO                    60                         360
17155839                    No               YES             10YRIO                    60                         360
17160252                    No               YES             10YRIO                    60                         360
17219571                    No               YES             10YRIO                    60                         360
17219615                    No               YES             10YRIO                    60                         360
17243204                    No               YES             10YRIO                    60                         360
17243244                    No               YES             10YRIO                    60                         360
17167325                    No               YES             10YRIO                    60                         360
17169183                    No               YES             10YRIO                    60                         360
17169193                    No               YES             10YRIO                    60                         360
17181977                    No               YES             10YRIO                    60                         360
17182028                    No               YES             10YRIO                    60                         360
17200942                    No               YES             10YRIO                    60                         360
17077126                    No               YES             10YRIO                    60                         360
17077186                    No               YES             10YRIO                    60                         360
17077310                    No               YES             10YRIO                    60                         360
17078215                    No               YES             10YRIO                    60                         360
17207557                    No               NO              NONIO                     1                          360
17207558                    No               NO              NONIO                     1                          360
17207560                    No               NO              NONIO                     1                          480
17198207                    No               NO              NONIO                     1                          360
17198209                    No               NO              NONIO                     1                          360
17198213                    No               NO              NONIO                     1                          360
17206551                    No               YES             10YRIO                    60                         360
17206560                    No               YES             10YRIO                    60                         360
17206590                    No               YES             10YRIO                    84                         360
17206630                    No               YES             10YRIO                    84                         360
17206661                    No               YES             10YRIO                    60                         360
17206680                    No               YES             10YRIO                    60                         360
17206689                    No               YES             10YRIO                    60                         360
17206759                    No               YES             10YRIO                    84                         360
17206765                    No               YES             10YRIO                    84                         360
17206799                    No               YES             10YRIO                    60                         360
17206811                    No               YES             10YRIO                    84                         360
17206812                    No               YES             10YRIO                    84                         360
17206833                    No               YES             10YRIO                    60                         360
17206842                    No               YES             10YRIO                    60                         360
17206903                    No               YES             10YRIO                    60                         360
17207543                    No               NO              NONIO                     1                          360
17207544                    No               NO              NONIO                     1                          480
17207547                    No               NO              NONIO                     1                          360
17207548                    No               NO              NONIO                     1                          360
17207551                    No               NO              NONIO                     1                          480
17207552                    No               NO              NONIO                     1                          480
17207554                    No               NO              NONIO                     1                          480
17207555                    No               NO              NONIO                     1                          480
17207556                    No               NO              NONIO                     1                          360
17156380                    No               YES             10YRIO                    60                         360
17156354                    No               YES             5YRIO                     60                         360
17156355                    No               YES             10YRIO                    60                         360
17156356                    No               YES             10YRIO                    60                         360
17156314                    No               YES             10YRIO                    60                         360
17156315                    No               YES             10YRIO                    60                         360
17156316                    No               YES             10YRIO                    60                         360
17156320                    No               YES             5YRIO                     60                         360
17156321                    No               YES             10YRIO                    60                         360
17156323                    No               YES             10YRIO                    60                         360
17156328                    No               YES             10YRIO                    60                         360
17156329                    No               YES             10YRIO                    60                         360
17156330                    No               YES             10YRIO                    60                         360
17156332                    No               YES             10YRIO                    60                         360
17156333                    No               YES             10YRIO                    60                         360
17156334                    No               YES             10YRIO                    60                         360
17156336                    No               YES             10YRIO                    60                         360
17156337                    No               YES             10YRIO                    60                         360
17156338                    No               YES             10YRIO                    60                         360
17156342                    No               YES             10YRIO                    60                         360
17156343                    No               YES             10YRIO                    60                         360
17156344                    No               YES             10YRIO                    60                         360
17156345                    No               YES             10YRIO                    60                         360
17156347                    No               YES             10YRIO                    60                         360
17156348                    No               YES             10YRIO                    60                         360
17156349                    No               YES             5YRIO                     60                         360
17156350                    No               YES             10YRIO                    60                         360
17156351                    No               YES             10YRIO                    60                         360
17156352                    No               YES             10YRIO                    60                         360
17156353                    No               YES             10YRIO                    60                         360
17155130                    No               YES             10YRIO                    60                         360
17155132                    No               YES             10YRIO                    60                         360
17155134                    No               YES             10YRIO                    60                         360
17155135                    No               YES             10YRIO                    60                         360
17155136                    No               YES             10YRIO                    60                         360
17155138                    No               YES             10YRIO                    60                         360
17155141                    No               YES             10YRIO                    60                         360
17155142                    No               YES             10YRIO                    60                         360
17155144                    No               YES             10YRIO                    60                         360
17155145                    No               YES             10YRIO                    60                         360
17155146                    No               YES             10YRIO                    60                         360
17155149                    No               YES             10YRIO                    60                         360
17155150                    No               YES             10YRIO                    60                         360
17155151                    No               YES             10YRIO                    60                         360
17155152                    No               YES             10YRIO                    60                         360
17155122                    No               YES             10YRIO                    60                         360
17155124                    No               YES             10YRIO                    60                         360
17169143                    No               YES             10YRIO                    60                         360
17169180                    No               YES             10YRIO                    60                         360
17169239                    No               YES             10YRIO                    60                         360
17175614                    No               YES             10YRIO                    60                         360
17182025                    No               YES             10YRIO                    60                         360
17182730                    No               YES             10YRIO                    60                         360
17201827                    No               YES             10YRIO                    60                         360
17204013                    No               YES             10YRIO                    60                         360
17206127                    No               YES             10YRIO                    60                         360
16643252                    No               NO              NONIO                     1                          360
16641426                    No               NO              NONIO                     1                          360
16643243                    No               NO              NONIO                     1                          480
16595679                    No               NO              NONIO                     1                          360
16772806                    No               NO              NONIO                     1                          480
16731186                    No               NO              NONIO                     1                          360
16727961                    No               NO              NONIO                     1                          480
17169026                    No               YES             10YRIO                    60                         360
17088231                    No               YES             10YRIO                    60                         360
17088214                    No               YES             10YRIO                    60                         360
17088218                    No               YES             10YRIO                    60                         360
17207455                    No               YES             10YRIO                    60                         360
17230574                    No               YES             10YRIO                    60                         360
17230575                    No               NO              NONIO                     3                          480
17230579                    No               YES             10YRIO                    60                         360
17230606                    No               YES             10YRIO                    60                         360
17231367                    No               NO              NONIO                     1                          360
17231420                    No               YES             10YRIO                    60                         360
17231472                    No               NO              NONIO                     1                          360
17233962                    No               NO              NONIO                     1                          480
17242789                    No               NO              NONIO                     1                          480
17244068                    No               YES             10YRIO                    60                         360
17251471                    No               NO              NONIO                     1                          360
17216766                    No               NO              NONIO                     1                          360
17218477                    No               YES             10YRIO                    60                         360
17218491                    No               YES             10YRIO                    60                         360
17221541                    No               YES             10YRIO                    60                         360
17221543                    No               NO              NONIO                     1                          480
17224178                    No               NO              NONIO                     1                          480
17224222                    No               YES             10YRIO                    60                         360
17226402                    No               NO              NONIO                     1                          480
17226446                    No               YES             10YRIO                    60                         360
17226547                    No               YES             10YRIO                    60                         360
17226554                    No               YES             10YRIO                    60                         360
17228688                    No               YES             10YRIO                    60                         360
17229520                    No               YES             10YRIO                    60                         360
17229552                    No               YES             10YRIO                    60                         360
17229590                    No               YES             10YRIO                    60                         360
17229942                    No               YES             10YRIO                    60                         360
17229981                    No               YES             10YRIO                    60                         360
17229877                    No               YES             10YRIO                    60                         360
17078159                    No               NO              NONIO                     1                          480
17078388                    No               NO              NONIO                     1                          360
17078472                    No               NO              NONIO                     1                          360
17057829                    No               NO              NONIO                     1                          360
17057950                    No               NO              NONIO                     1                          360
17060567                    No               YES             10YRIO                    60                         360
17060583                    No               NO              NONIO                     1                          360
17060587                    No               YES             10YRIO                    60                         360
17060640                    No               NO              NONIO                     1                          480
17060711                    No               NO              NONIO                     1                          480
17060740                    No               NO              NONIO                     1                          360
17066725                    No               YES             10YRIO                    60                         360
17066741                    No               NO              NONIO                     1                          480
17066758                    No               NO              NONIO                     1                          360
17075410                    No               NO              NONIO                     1                          360
17075632                    No               NO              NONIO                     1                          480
17075652                    No               NO              NONIO                     1                          360
17075830                    No               NO              NONIO                     1                          360
17075969                    No               NO              NONIO                     1                          360
17076906                    No               NO              NONIO                     1                          480
17065335                    No               YES             10YRIO                    60                         360
17065449                    No               NO              NONIO                     1                          480
17022234                    No               NO              NONIO                     1                          480
17027692                    No               NO              NONIO                     1                          480
17027782                    No               NO              NONIO                     1                          360
17027783                    No               YES             10YRIO                    60                         360
17033417                    No               YES             10YRIO                    60                         360
17033576                    No               NO              NONIO                     1                          360
17034500                    No               NO              NONIO                     1                          360
17034703                    No               NO              NONIO                     1                          360
17042691                    No               NO              NONIO                     1                          360
17042766                    No               NO              NONIO                     1                          360
17043815                    No               YES             10YRIO                    60                         360
17044061                    No               NO              NONIO                     1                          360
17048109                    No               NO              NONIO                     1                          360
17051847                    No               NO              NONIO                     1                          480
17052246                    No               NO              NONIO                     1                          480
17052252                    No               NO              NONIO                     1                          480
17052263                    No               NO              NONIO                     1                          480
17052285                    No               NO              NONIO                     1                          360
17053387                    No               NO              NONIO                     1                          360
17053404                    No               NO              NONIO                     1                          360
17055616                    No               NO              NONIO                     1                          360
17055751                    No               NO              NONIO                     1                          360
17055937                    No               NO              NONIO                     1                          480
17057518                    No               NO              NONIO                     1                          480
17064720                    No               YES             10YRIO                    60                         360
17065885                    No               YES             10YRIO                    60                         360
17075164                    No               YES             10YRIO                    60                         360
17128153                    No               YES             10YRIO                    60                         360
17150132                    No               YES             10YRIO                    60                         360
17159921                    No               YES             10YRIO                    60                         360
17013862                    No               NO              NONIO                     1                          480
17014717                    No               YES             10YRIO                    60                         360
17016349                    No               NO              NONIO                     1                          360
17013639                    No               NO              NONIO                     1                          360
17013665                    No               NO              NONIO                     1                          360
17011362                    No               YES             10YRIO                    60                         360
17012759                    No               NO              NONIO                     1                          360
17228080                    No               YES             10YRIO                    60                         360
17021468                    No               YES             10YRIO                    60                         360
17009074                    No               NO              NONIO                     1                          480
17009141                    No               NO              NONIO                     1                          360
17009256                    No               NO              NONIO                     1                          480
17009307                    No               NO              NONIO                     1                          360
17012969                    No               YES             10YRIO                    60                         360
16991707                    No               YES             10YRIO                    60                         360
17000173                    No               YES             10YRIO                    60                         360
17003361                    No               YES             10YRIO                    60                         360
17003540                    No               YES             10YRIO                    60                         360
16974209                    No               YES             10YRIO                    60                         360
17088789                    No               YES             10YRIO                    60                         360
17089129                    No               YES             10YRIO                    60                         360
17089291                    No               YES             10YRIO                    60                         360
17113465                    No               YES             10YRIO                    60                         360
17059620                    No               YES             10YRIO                    60                         360
17060611                    No               YES             10YRIO                    60                         360
17065329                    No               YES             10YRIO                    60                         360
17066504                    No               YES             10YRIO                    60                         360
17066510                    No               YES             10YRIO                    60                         360
16849549                    No               YES             10YRIO                    60                         360
17075459                    No               YES             10YRIO                    60                         360
17075515                    No               YES             10YRIO                    60                         360
17075955                    No               YES             10YRIO                    60                         360
17076863                    No               YES             10YRIO                    60                         360
17076935                    No               YES             10YRIO                    60                         360
17078983                    No               YES             10YRIO                    60                         360
17078988                    No               YES             10YRIO                    60                         360
17022122                    No               YES             10YRIO                    60                         360
17027898                    No               YES             10YRIO                    60                         360
17033579                    No               YES             10YRIO                    60                         360
17043931                    No               YES             10YRIO                    60                         360
17048314                    No               YES             10YRIO                    60                         360
17048362                    No               YES             10YRIO                    60                         360
17052203                    No               YES             10YRIO                    60                         360
17021881                    No               YES             10YRIO                    60                         360
17004746                    No               YES             10YRIO                    60                         360
17034633                    No               YES             10YRIO                    60                         360
17055610                    No               YES             10YRIO                    60                         360
17057925                    No               YES             10YRIO                    60                         360
17065247                    No               YES             10YRIO                    60                         360
17066512                    No               YES             10YRIO                    60                         360
17128604                    No               YES             10YRIO                    60                         360
17256716                    No               YES             10YRIO                    60                         360
17256720                    No               YES             10YRIO                    60                         360
17256724                    No               YES             10YRIO                    60                         360
17256717                    No               YES             10YRIO                    60                         360
17075245                    No               NO              NONIO                     1                          480
17150112                    No               YES             10YRIO                    60                         360
17150150                    No               YES             10YRIO                    60                         360
17155372                    No               YES             10YRIO                    60                         360
17159925                    No               YES             10YRIO                    60                         360
17166599                    No               YES             10YRIO                    60                         360
17166495                    No               YES             10YRIO                    60                         360
17168517                    No               NO              NONIO                     3                          360
17170676                    No               NO              NONIO                     3                          360
17170687                    No               NO              NONIO                     3                          360
17172200                    No               NO              NONIO                     3                          360
17175189                    No               NO              NONIO                     3                          360
17175196                    No               NO              NONIO                     3                          360
17175237                    No               NO              NONIO                     3                          360
17175239                    No               NO              NONIO                     3                          360
17178446                    No               NO              NONIO                     3                          360
17182346                    No               YES             10YRIO                    60                         360
17204101                    No               YES             10YRIO                    60                         360
17204203                    No               NO              NONIO                     3                          360
17205820                    No               NO              NONIO                     3                          360
17207083                    No               NO              NONIO                     3                          360
17207826                    No               YES             10YRIO                    60                         360
17207748                    No               YES             10YRIO                    60                         360
17216735                    No               NO              NONIO                     3                          360
17216616                    No               NO              NONIO                     1                          480
17217718                    No               NO              NONIO                     1                          480
17218510                    No               NO              NONIO                     1                          360
17218392                    No               NO              NONIO                     1                          360
17219156                    No               NO              NONIO                     1                          480
17219204                    No               YES             10YRIO                    60                         360
17228633                    No               NO              NONIO                     1                          480
17229492                    No               YES             10YRIO                    60                         360
17229391                    No               NO              NONIO                     1                          360
17229585                    No               NO              NONIO                     1                          480
17229980                    No               YES             10YRIO                    60                         360
17230051                    No               YES             10YRIO                    60                         360
17230524                    No               NO              NONIO                     3                          360
17230645                    No               YES             10YRIO                    60                         360
17230652                    No               YES             10YRIO                    60                         360
17230658                    No               YES             10YRIO                    60                         360
17231410                    No               YES             10YRIO                    60                         360
17233975                    No               NO              NONIO                     1                          480
17233983                    No               NO              NONIO                     1                          480
17234009                    No               YES             10YRIO                    60                         360
17234028                    No               YES             10YRIO                    60                         360
17242923                    No               YES             10YRIO                    60                         360
17243979                    No               NO              NONIO                     1                          360
17244385                    No               YES             10YRIO                    60                         360
17244350                    No               YES             10YRIO                    60                         360
17244503                    No               NO              NONIO                     1                          360
17244519                    No               YES             10YRIO                    60                         360
17245915                    No               YES             10YRIO                    60                         360
17246600                    No               NO              NONIO                     1                          360
17247456                    No               YES             10YRIO                    60                         360
17247540                    No               NO              NONIO                     1                          360
17251424                    No               NO              NONIO                     3                          360
17252654                    No               NO              NONIO                     1                          360
17133004                    No               YES             10YRIO                    60                         360
17133095                    No               YES             10YRIO                    60                         360
17133115                    No               YES             10YRIO                    60                         360
17146236                    No               YES             10YRIO                    60                         360
17153013                    No               YES             10YRIO                    60                         360
17153017                    No               YES             10YRIO                    60                         360
17153028                    No               YES             10YRIO                    60                         360
17154661                    No               YES             10YRIO                    60                         360
17155862                    No               YES             10YRIO                    60                         360
17155885                    No               YES             10YRIO                    60                         360
17160263                    No               YES             10YRIO                    60                         360
17167354                    No               YES             10YRIO                    60                         360
17169017                    No               YES             10YRIO                    60                         360
17171564                    No               YES             10YRIO                    60                         360
17175579                    No               YES             10YRIO                    60                         360
17181968                    No               YES             10YRIO                    60                         360
17182752                    No               YES             10YRIO                    60                         360
17201800                    No               YES             10YRIO                    60                         360
17202128                    No               YES             10YRIO                    60                         360
17203881                    No               YES             10YRIO                    60                         360
17203916                    No               YES             10YRIO                    60                         360
17219613                    No               YES             10YRIO                    60                         360
17155125                    No               YES             10YRIO                    60                         360
17156318                    No               YES             10YRIO                    60                         360
17156319                    No               YES             5YRIO                     60                         360
17156326                    No               YES             10YRIO                    60                         360
17198188                    No               YES             10YRIO                    60                         360
17198919                    No               YES             10YRIO                    60                         360
17202557                    No               YES             10YRIO                    60                         360
17206465                    No               YES             10YRIO                    60                         360
17206481                    No               YES             10YRIO                    84                         360
17206537                    No               YES             10YRIO                    60                         360
17206565                    No               YES             10YRIO                    60                         360
17206588                    No               YES             10YRIO                    60                         360
17206591                    No               YES             10YRIO                    84                         360
17206606                    No               YES             10YRIO                    60                         360
17206623                    No               YES             10YRIO                    84                         360
17206624                    No               YES             10YRIO                    60                         360
17206627                    No               YES             10YRIO                    60                         360
17206632                    No               YES             10YRIO                    60                         360
17206645                    No               YES             10YRIO                    60                         360
17206657                    No               YES             10YRIO                    60                         360
17206727                    No               YES             10YRIO                    84                         360
17206728                    No               YES             10YRIO                    60                         360
17206745                    No               YES             10YRIO                    60                         360
17206807                    No               YES             10YRIO                    60                         360
17206820                    No               YES             10YRIO                    84                         360
17206826                    No               YES             10YRIO                    84                         360
17206834                    No               YES             10YRIO                    60                         360
17215744                    No               YES             10YRIO                    60                         360
17230312                    No               YES             10YRIO                    60                         360
17230316                    No               YES             10YRIO                    60                         360
17230320                    No               YES             10YRIO                    60                         360
17057201                    No               YES             10YRIO                    60                         360
17058877                    No               YES             10YRIO                    60                         360
17058912                    No               NO              NONIO                     3                          360
17058967                    No               NO              NONIO                     3                          360
17060402                    No               YES             10YRIO                    60                         360
17060420                    No               NO              NONIO                     3                          360
17057110                    No               NO              NONIO                     3                          360
17051498                    No               YES             10YRIO                    60                         360
17051695                    No               NO              NONIO                     3                          360
17047778                    No               NO              NONIO                     3                          360
17052884                    No               NO              NONIO                     3                          360
17054946                    No               NO              NONIO                     3                          360
17054950                    No               NO              NONIO                     3                          360
17047828                    No               YES             10YRIO                    60                         360
17041642                    No               YES             10YRIO                    60                         360
17043462                    No               YES             10YRIO                    60                         360
15904934                    No               NO              NONIO                     1                          360
15662895                    No               NO              NONIO                     1                          480
16610344                    No               NO              NONIO                     1                          360
16641650                    No               NO              NONIO                     1                          360
16641748                    No               NO              NONIO                     1                          480
16667575                    No               NO              NONIO                     1                          360
16667544                    No               NO              NONIO                     1                          480
16675150                    No               NO              NONIO                     1                          360
16667579                    No               NO              NONIO                     1                          360
16691647                    No               NO              NONIO                     1                          360
16691676                    No               NO              NONIO                     1                          360
16691691                    No               NO              NONIO                     1                          360
16691696                    No               NO              NONIO                     1                          360
16724237                    No               NO              NONIO                     3                          360
16707299                    No               NO              NONIO                     1                          360
16707260                    No               NO              NONIO                     1                          480
16710299                    No               NO              NONIO                     1                          360
16724244                    No               NO              NONIO                     1                          480
16784515                    No               NO              NONIO                     2                          360
16710326                    No               NO              NONIO                     1                          360
16732173                    No               NO              NONIO                     1                          480
16732200                    No               NO              NONIO                     1                          360
16814867                    No               NO              NONIO                     1                          360
16814869                    No               NO              NONIO                     1                          360
17028127                    No               NO              NONIO                     1                          480
16633078                    No               NO              NONIO                     1                          360
16646639                    No               NO              NONIO                     1                          360
16646713                    No               NO              NONIO                     1                          480
16648326                    No               NO              NONIO                     1                          480
16656850                    No               NO              NONIO                     1                          360
16658476                    No               NO              NONIO                     1                          360
16662029                    No               NO              NONIO                     1                          360
16662603                    No               NO              NONIO                     1                          480
16664380                    No               NO              NONIO                     1                          480
16665931                    No               NO              NONIO                     1                          360
16543955                    No               NO              NONIO                     1                          480
16597526                    No               NO              NONIO                     1                          480
16680356                    No               NO              NONIO                     1                          360
16681621                    No               NO              NONIO                     1                          360
16681635                    No               NO              NONIO                     1                          360
16684047                    No               NO              NONIO                     1                          480
16684188                    No               NO              NONIO                     1                          480
16684856                    No               NO              NONIO                     1                          480
16692135                    No               NO              NONIO                     1                          480
16692686                    No               NO              NONIO                     1                          360




--------------------------------------------------------------------------------




LOAN_SEQ                  PORTFOLIO           PREPAY          PP_DESC              PP_HARD_SOFT            GROUP               NEG_AMORT_FLAG1
17169246                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17088778                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17128755                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17206094                     AFL2               No             No PP                   NoPP                  II                     NEGAM
16662111                     AFL2              Yes             36MPP                   Hard                  II                     NEGAM
17066358                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17167260                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17182716                     AFL2               No             No PP                   NoPP                  II                     NEGAM
16851936                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
16852021                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
16852138                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
16852941                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
16853029                     DARM              Yes             36MPP                   Hard                  I                      NEGAM
16849503                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
16849219                     AFL2              Yes             12MPP                   Hard                  I                      NEGAM
16849148                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
16307873                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
16693070                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
16721656                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
16847923                     AFL2               No             No PP                   NoPP                  I                      NEGAM
16844699                     DARM              Yes             36MPP                   Hard                  I                      NEGAM
16839822                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
16840195                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
16840202                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
16835951                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
16838575                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
16839122                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
16832765                     AFL2              Yes             12MPP                   Hard                  I                      NEGAM
16833003                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
16833185                     AFL2              Yes             12MPP                   Hard                  I                      NEGAM
16835574                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17001953                     AFL2               No             No PP                   NoPP                  II                     NEGAM
16823749                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
16824420                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
16806967                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
16807164                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
16807206                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
16807249                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
16809484                     AFL2              Yes             12MPP                   Hard                  I                      NEGAM
16809562                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
16809612                     DARM              Yes             36MPP                   Hard                  I                      NEGAM
16813615                     AFL2              Yes             12MPP                   Hard                  I                      NEGAM
16813776                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
16813951                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
16814097                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
16788597                     DARM              Yes             36MPP                   Hard                  I                      NEGAM
16788879                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
16790563                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
16790663                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
16790789                     AFL2              Yes             36MPP                 Soft/Unk                I                      NEGAM
16790847                     AFL2               No             No PP                   NoPP                  I                      NEGAM
16791201                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
16798780                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
16798937                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
16801927                     AFL2              Yes             12MPP                   Hard                  I                      NEGAM
16781406                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
16784719                     AFL2              Yes             12MPP                   Hard                  I                      NEGAM
16788403                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
16781067                     AFL2               No             No PP                   NoPP                  I                      NEGAM
16776884                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
16776995                     AFL2              Yes             12MPP                   Hard                  I                      NEGAM
16777035                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
16777067                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
16778694                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
16778815                     AFL2               No             No PP                   NoPP                  I                      NEGAM
16771872                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
16772581                     AFL2              Yes             12MPP                   Hard                  I                      NEGAM
16768175                     AFL2              Yes             12MPP                   Hard                  I                      NEGAM
16770811                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
16732067                     DARM               No             No PP                   NoPP                  I                      NEGAM
16767968                     AFL2               No             No PP                   NoPP                  I                      NEGAM
16729685                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
16729418                     AFL2               No             No PP                   NoPP                  I                      NEGAM
16729589                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
16729599                     AFL2               No             No PP                   NoPP                  I                      NEGAM
16728864                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
16728881                     DARM              Yes             12MPP                   Hard                  I                      NEGAM
16728772                     AFL2              Yes             12MPP                   Hard                  I                      NEGAM
16728363                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
16718862                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
16717397                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
16713731                     AFL2              Yes             12MPP                   Hard                  I                      NEGAM
16713928                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
16710981                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
16697687                     AFL2              Yes             12MPP                   Hard                  I                      NEGAM
16685342                     BMTA              Yes             36MPP                   Hard                  I                      NEGAM
17146127                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17255600                     MBMT               No             No PP                   NoPP                  I                      NEGAM
17255623                     MBMT               No             No PP                   NoPP                  I                      NEGAM
17255612                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17256771                     MBMT               No             No PP                   NoPP                  I                      NEGAM
17256743                     MBMT               No             No PP                   NoPP                  I                      NEGAM
17264492                     MBMT               No             No PP                   NoPP                  I                      NEGAM
17256821                     MBMT               No             No PP                   NoPP                  I                      NEGAM
17058659                     BMTA               No             No PP                   NoPP                  I                      NEGAM
17028155                     BMTA               No             No PP                   NoPP                  I                      NEGAM
16564205                     WALN               No             No PP                   NoPP                  II                     NEGAM
17230602                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17032622                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17027426                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17016240                     WALN               No             No PP                   NoPP                  I                      NEGAM
17020891                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17014498                     WALN               No             No PP                   NoPP                  I                      NEGAM
16997869                     WALN              Yes             24MPP                  Combo                  II                     NEGAM
17001469                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
16852456                     WALN               No             No PP                   NoPP                  II                     NEGAM
17147252                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17089409                     ALT               Yes             12MPP                   Hard                  II                     NEGAM
17089428                     ALT               Yes             36MPP                  Combo                  II                     NEGAM
17076084                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17076085                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17076086                     ALT               Yes             12MPP                   Hard                  II                     NEGAM
17076088                     ALT               Yes             12MPP                   Hard                  II                     NEGAM
17076089                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17076091                     ALT               Yes             12MPP                   Hard                  II                     NEGAM
17076045                     ALT               Yes             12MPP                   Hard                  II                     NEGAM
17076046                     ALT               Yes             12MPP                   Hard                  II                     NEGAM
17076048                     ALT                No             No PP                   NoPP                  II                     NEGAM
17076049                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17076050                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17076051                     ALT                No             No PP                   NoPP                  II                     NEGAM
17076053                     ALT                No             No PP                   NoPP                  II                     NEGAM
17076056                     ALT                No             No PP                   NoPP                  II                     NEGAM
17076060                     ALT                No             No PP                   NoPP                  II                     NEGAM
17076061                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17076064                     ALT               Yes             12MPP                   Hard                  II                     NEGAM
17076068                     ALT               Yes             12MPP                   Hard                  II                     NEGAM
17076069                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17076071                     ALT               Yes             12MPP                   Hard                  II                     NEGAM
17076073                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17076074                     ALT               Yes             12MPP                   Hard                  II                     NEGAM
17076075                     ALT               Yes             12MPP                   Hard                  II                     NEGAM
17076076                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17076077                     ALT               Yes             12MPP                   Hard                  II                     NEGAM
17076081                     ALT                No             No PP                   NoPP                  II                     NEGAM
17076083                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17243389                     AFL2              Yes             12MPP                   Hard                  II                     NEGAM
17246147                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17246154                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17238821                     AFL2              Yes             36MPP                   Hard                  II                     NEGAM
17238830                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17243209                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17243213                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17243218                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17243227                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17229010                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17230220                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17230246                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17230296                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17231112                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17217945                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17217976                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17218912                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17218929                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17218954                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17218962                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17218970                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17219524                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17219531                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17219583                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17221815                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17224437                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17224440                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17226593                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17226639                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17228913                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17208358                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17214372                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17214379                     AFL2              Yes             36MPP                   Hard                  II                     NEGAM
17215697                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17215720                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17215721                     AFL2              Yes             36MPP                   Hard                  II                     NEGAM
17217066                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17217067                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17217068                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17217069                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17217076                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17217859                     AFL2              Yes             6MPP                    Hard                  II                     NEGAM
17217872                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17217874                     AFL2              Yes             6MPP                    Hard                  II                     NEGAM
17217875                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17217877                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17217898                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17207389                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17207453                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17208224                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17204069                     AFL2              Yes             6MPP                    Hard                  II                     NEGAM
17206062                     AFL2              Yes             36MPP                   Hard                  II                     NEGAM
17206067                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17206091                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17206116                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17206117                     AFL2              Yes             36MPP                   Hard                  II                     NEGAM
17206138                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17054910                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17057147                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17060413                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17206933                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206934                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206787                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206883                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206463                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206712                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206717                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206802                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206721                     ALT                No             No PP                   NoPP                  II                     NEGAM
17205671                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17206483                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206816                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206577                     ALT                No             No PP                   NoPP                  II                     NEGAM
17249964                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17206583                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206755                     ALT                No             No PP                   NoPP                  II                     NEGAM
17214780                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17202688                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17231282                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17159819                     WALN               No             No PP                   NoPP                  I                      NEGAM
17234040                     WALN              Yes             4MPP                    Hard                  II                     NEGAM
17206501                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206611                     ALT                No             No PP                   NoPP                  II                     NEGAM
17052772                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17027352                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17027470                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17032787                     WALN               No             No PP                   NoPP                  I                      NEGAM
17032880                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17034393                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17042911                     WALN               No             No PP                   NoPP                  I                      NEGAM
17042935                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17043248                     WALN               No             No PP                   NoPP                  I                      NEGAM
17047905                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17016232                     WALN               No             No PP                   NoPP                  I                      NEGAM
17016241                     WALN               No             No PP                   NoPP                  I                      NEGAM
17020890                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17020371                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17020980                     WALN               No             No PP                   NoPP                  I                      NEGAM
17013410                     WALN               No             No PP                   NoPP                  I                      NEGAM
17012446                     WALN               No             No PP                   NoPP                  I                      NEGAM
17012476                     WALN               No             No PP                   NoPP                  I                      NEGAM
17013319                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17004586                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17001407                     WALN               No             No PP                   NoPP                  I                      NEGAM
17003025                     WALN               No             No PP                   NoPP                  I                      NEGAM
17004434                     WALN               No             No PP                   NoPP                  I                      NEGAM
17004481                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
16997787                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17001505                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
16994865                     WALN               No             No PP                   NoPP                  I                      NEGAM
16994557                     WALN               No             No PP                   NoPP                  I                      NEGAM
16994560                     WALN               No             No PP                   NoPP                  I                      NEGAM
16994928                     WALN               No             No PP                   NoPP                  I                      NEGAM
16991110                     WALN               No             No PP                   NoPP                  I                      NEGAM
16994803                     WALN               No             No PP                   NoPP                  I                      NEGAM
16852581                     WALN               No             No PP                   NoPP                  I                      NEGAM
16845463                     WALN              Yes             12MPP                   Hard                  I                      NEGAM
16847423                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
16848795                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
16851495                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
16839509                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
16832615                     WALN              Yes             12MPP                   Hard                  I                      NEGAM
17228103                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17228104                     ALT                No             No PP                   NoPP                  II                     NEGAM
17228105                     ALT                No             No PP                   NoPP                  II                     NEGAM
17228108                     ALT               Yes             24MPP                   Hard                  II                     NEGAM
17228109                     ALT               Yes             60MPP                   Hard                  II                     NEGAM
17228110                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17228114                     ALT                No             No PP                   NoPP                  II                     NEGAM
17228115                     ALT               Yes             12MPP                   Hard                  II                     NEGAM
17228116                     ALT               Yes             24MPP                   Hard                  II                     NEGAM
17228117                     ALT               Yes             24MPP                   Hard                  II                     NEGAM
17228118                     ALT               Yes             12MPP                   Hard                  II                     NEGAM
17228119                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17228120                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17228121                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17228122                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17228124                     ALT               Yes             36MPP                 Soft/Unk                II                     NEGAM
17228125                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17228126                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17228128                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17228129                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17228130                     ALT               Yes             12MPP                 Soft/Unk                II                     NEGAM
17228131                     ALT               Yes             24MPP                 Soft/Unk                II                     NEGAM
17228132                     ALT               Yes             12MPP                   Hard                  II                     NEGAM
17228133                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17228134                     ALT               Yes             24MPP                   Hard                  II                     NEGAM
17228135                     ALT                No             No PP                   NoPP                  II                     NEGAM
17228136                     ALT               Yes             36MPP                 Soft/Unk                II                     NEGAM
17228137                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17228139                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17228140                     ALT               Yes             12MPP                   Hard                  II                     NEGAM
17228141                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17228142                     ALT                No             No PP                   NoPP                  II                     NEGAM
17228143                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17228144                     ALT               Yes             36MPP                 Soft/Unk                II                     NEGAM
17228145                     ALT               Yes             12MPP                   Hard                  II                     NEGAM
17228146                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17228147                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17228148                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17228149                     ALT               Yes             12MPP                   Hard                  II                     NEGAM
17228150                     ALT               Yes             12MPP                   Hard                  II                     NEGAM
17228151                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17228152                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17228153                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17228154                     ALT               Yes             12MPP                   Hard                  II                     NEGAM
17228156                     ALT               Yes             24MPP                   Hard                  II                     NEGAM
17228157                     ALT               Yes             36MPP                 Soft/Unk                II                     NEGAM
17228158                     ALT               Yes             12MPP                   Hard                  II                     NEGAM
17228160                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17228161                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17228162                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17228163                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17228164                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17228165                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17228166                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17228167                     ALT                No             No PP                   NoPP                  II                     NEGAM
17228168                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17228169                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17228170                     ALT               Yes             12MPP                   Hard                  II                     NEGAM
17228171                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17228173                     ALT               Yes             24MPP                 Soft/Unk                II                     NEGAM
17228174                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17228175                     ALT               Yes             12MPP                   Hard                  II                     NEGAM
17228176                     ALT               Yes             36MPP                 Soft/Unk                II                     NEGAM
17228177                     ALT                No             No PP                   NoPP                  II                     NEGAM
17228178                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17228098                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17228099                     ALT               Yes             12MPP                   Hard                  II                     NEGAM
17228101                     ALT                No             No PP                   NoPP                  II                     NEGAM
17228102                     ALT               Yes             12MPP                   Hard                  II                     NEGAM
17228094                     ALT               Yes             12MPP                   Hard                  II                     NEGAM
17228095                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17228096                     ALT                No             No PP                   NoPP                  II                     NEGAM
17228097                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17228082                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17228083                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17228084                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17228085                     ALT               Yes             36MPP                  Combo                  II                     NEGAM
17228078                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17228079                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17228081                     ALT                No             No PP                   NoPP                  II                     NEGAM
17228070                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17228071                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17228072                     ALT               Yes             12MPP                   Hard                  II                     NEGAM
17228073                     ALT               Yes             24MPP                   Hard                  II                     NEGAM
17228074                     ALT                No             No PP                   NoPP                  II                     NEGAM
17228075                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17228076                     ALT                No             No PP                   NoPP                  II                     NEGAM
17228077                     ALT                No             No PP                   NoPP                  II                     NEGAM
17228056                     ALT               Yes             12MPP                   Hard                  II                     NEGAM
17228057                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17228058                     ALT               Yes             24MPP                   Hard                  II                     NEGAM
17228061                     ALT                No             No PP                   NoPP                  II                     NEGAM
17228063                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17228064                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17228065                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17228066                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17228067                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17228068                     ALT               Yes             24MPP                   Hard                  II                     NEGAM
17228069                     ALT               Yes             12MPP                   Hard                  II                     NEGAM
17228051                     ALT               Yes             12MPP                   Hard                  II                     NEGAM
17228053                     ALT               Yes             12MPP                   Hard                  II                     NEGAM
17228054                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17228055                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
16323859                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17228046                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17228047                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17228048                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17228049                     ALT                No             No PP                   NoPP                  II                     NEGAM
17256831                     MBMT              Yes             12MPP                   Hard                  I                      NEGAM
17256734                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17256799                     BMTA              Yes             36MPP                   Hard                  I                      NEGAM
17028137                     BMTA               No             No PP                   NoPP                  I                      NEGAM
17028165                     BMTA               No             No PP                   NoPP                  I                      NEGAM
17028144                     BMTA               No             No PP                   NoPP                  I                      NEGAM
17028140                     BMTA               No             No PP                   NoPP                  I                      NEGAM
17028170                     BMTA              Yes             36MPP                  Combo                  I                      NEGAM
17058646                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17028179                     BMTA              Yes             36MPP                   Hard                  I                      NEGAM
17028187                     BMTA               No             No PP                   NoPP                  I                      NEGAM
17058666                     BMTA               No             No PP                   NoPP                  I                      NEGAM
17058662                     BMTA               No             No PP                   NoPP                  I                      NEGAM
17256729                     MBMT              Yes             36MPP                 Soft/Unk                I                      NEGAM
17255635                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17255601                     MBMT               No             No PP                   NoPP                  I                      NEGAM
17255639                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17255630                     MBMT              Yes             12MPP                   Hard                  I                      NEGAM
17255602                     MBMT              Yes             12MPP                   Hard                  I                      NEGAM
17255606                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17255611                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17255638                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17255629                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17255633                     ALT               Yes             36MPP                 Soft/Unk                II                     NEGAM
17255622                     MBMT              Yes             36MPP                 Soft/Unk                I                      NEGAM
17255604                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17255647                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17256747                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17255598                     ALT               Yes             36MPP                  Combo                  II                     NEGAM
17256796                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17255636                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17256730                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17256759                     MBMT               No             No PP                   NoPP                  I                      NEGAM
17255625                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17256767                     BMTA               No             No PP                   NoPP                  I                      NEGAM
17256785                     MBMT              Yes             36MPP                 Soft/Unk                I                      NEGAM
17255643                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17255642                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17256792                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17256741                     MBMT               No             No PP                   NoPP                  I                      NEGAM
17256813                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17256766                     MBMT              Yes             12MPP                   Hard                  I                      NEGAM
16691775                     BMTA              Yes             36MPP                   Hard                  I                      NEGAM
16732294                     BMTA               No             No PP                   NoPP                  I                      NEGAM
16784524                     BMTA              Yes             36MPP                 Soft/Unk                I                      NEGAM
16784547                     BMTA              Yes             36MPP                   Hard                  I                      NEGAM
16814899                     BMTA              Yes             36MPP                   Hard                  I                      NEGAM
16784521                     BMTA              Yes             36MPP                   Hard                  I                      NEGAM
16848704                     BMTA              Yes             36MPP                   Hard                  I                      NEGAM
16814914                     BMTA              Yes             36MPP                   Hard                  I                      NEGAM
16848712                     BMTA              Yes             36MPP                   Hard                  I                      NEGAM
16848701                     BMTA              Yes             36MPP                   Hard                  I                      NEGAM
16848715                     BMTA              Yes             36MPP                   Hard                  I                      NEGAM
16848722                     BMTA              Yes             36MPP                   Hard                  I                      NEGAM
16666525                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
16655705                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
16392216                     BMTA              Yes             36MPP                   Hard                  I                      NEGAM
17228022                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17228023                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17228024                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17228026                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17228030                     ALT               Yes             24MPP                   Hard                  II                     NEGAM
17228031                     ALT               Yes             36MPP                  Combo                  II                     NEGAM
17228032                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17228033                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17228036                     ALT               Yes             24MPP                   Hard                  II                     NEGAM
17228037                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17228039                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17228040                     ALT               Yes             12MPP                   Hard                  II                     NEGAM
17228041                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17228043                     ALT                No             No PP                   NoPP                  II                     NEGAM
17228044                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17228086                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17228087                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17228088                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17228089                     ALT               Yes             12MPP                   Hard                  II                     NEGAM
17228090                     ALT               Yes             12MPP                   Hard                  II                     NEGAM
17228091                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17228092                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17228093                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17156313                     ALT               Yes             36MPP                 Soft/Unk                II                     NEGAM
17201312                     BMTA              Yes             36MPP                   Hard                  I                      NEGAM
17202559                     ALT               Yes             12MPP                   Hard                  II                     NEGAM
17206496                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206538                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206564                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206599                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206613                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206631                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206653                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206672                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206683                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206705                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206713                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206828                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206862                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206876                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206914                     ALT                No             No PP                   NoPP                  II                     NEGAM
17207584                     ALT                No             No PP                   NoPP                  II                     NEGAM
17207597                     ALT               Yes             36MPP                 Soft/Unk                II                     NEGAM
17208507                     ALT               Yes             36MPP                 Soft/Unk                II                     NEGAM
17218999                     ALT               Yes             36MPP                 Soft/Unk                II                     NEGAM
17219001                     ALT                No             No PP                   NoPP                  II                     NEGAM
17219002                     ALT               Yes             36MPP                 Soft/Unk                II                     NEGAM
17219003                     ALT                No             No PP                   NoPP                  II                     NEGAM
17219004                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17219005                     ALT                No             No PP                   NoPP                  II                     NEGAM
17219006                     ALT               Yes             36MPP                 Soft/Unk                II                     NEGAM
17230309                     ALT               Yes             36MPP                  Combo                  II                     NEGAM
17230311                     ALT                No             No PP                   NoPP                  II                     NEGAM
17230315                     ALT               Yes             36MPP                  Combo                  II                     NEGAM
17230319                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17230321                     ALT               Yes             36MPP                  Combo                  II                     NEGAM
17230324                     ALT                No             No PP                   NoPP                  II                     NEGAM
17155143                     ALT                No             No PP                   NoPP                  II                     NEGAM
17155153                     ALT                No             No PP                   NoPP                  II                     NEGAM
17243221                     AFL2              Yes             12MPP                   Hard                  II                     NEGAM
17076079                     ALT                No             No PP                   NoPP                  II                     NEGAM
17147102                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17214381                     AFL2              Yes             12MPP                   Hard                  II                     NEGAM
17214384                     AFL2              Yes             36MPP                   Hard                  II                     NEGAM
17224439                     AFL2              Yes             36MPP                   Hard                  II                     NEGAM
17231082                     AFL2              Yes             36MPP                   Hard                  II                     NEGAM
17053573                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17130542                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17130546                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17130696                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17130840                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17131102                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17133088                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17146117                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17146230                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17148591                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17149015                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17151524                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17151575                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17152866                     AFL2              Yes             36MPP                   Hard                  II                     NEGAM
17152869                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17152943                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17152976                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17153081                     AFL2              Yes             12MPP                   Hard                  II                     NEGAM
17245823                     WALN              Yes             24MPP                   Hard                  I                      NEGAM
17141825                     WALN               No             No PP                   NoPP                  II                     NEGAM
17168678                     WALN               No             No PP                   NoPP                  II                     NEGAM
17170682                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17170702                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17172262                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17172168                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17175158                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17178396                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17181684                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17181725                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17200716                     WALN              Yes             24MPP                   Hard                  I                      NEGAM
17202741                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17202616                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17205790                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17206992                     WALN              Yes             36MPP                 Soft/Unk                II                     NEGAM
17207154                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17207928                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17214743                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17214785                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17215494                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17216712                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17217675                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17217683                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17217729                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17219214                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17219220                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17219256                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17221521                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17221571                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17221575                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17221581                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17224132                     WALN              Yes             24MPP                  Combo                  II                     NEGAM
17224005                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17224219                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17229473                     WALN              Yes             24MPP                  Combo                  II                     NEGAM
17229482                     WALN               No             No PP                   NoPP                  II                     NEGAM
17233947                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17233977                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17234023                     WALN              Yes             36MPP                 Soft/Unk                II                     NEGAM
17234024                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17234038                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17242787                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17242879                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17244004                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17244012                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17244383                     WALN              Yes             12MPP                   Hard                  I                      NEGAM
17128130                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17055822                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17059492                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17060738                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17113380                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17113381                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17113390                     AFL2              Yes             12MPP                   Hard                  I                      NEGAM
17113572                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17113573                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17113590                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17113591                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17113629                     AFL2              Yes             12MPP                   Hard                  I                      NEGAM
17113653                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17113707                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17128559                     AFL2              Yes             12MPP                   Hard                  I                      NEGAM
17128697                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17128711                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17128747                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17128801                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17088733                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17089145                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17089173                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17089242                     AFL2              Yes             36MPP                   Hard                  II                     NEGAM
17089320                     AFL2              Yes             12MPP                   Hard                  I                      NEGAM
17089324                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
16714605                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
16685698                     DARM               No             No PP                   NoPP                  II                     NEGAM
17057581                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17057966                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17059397                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17060836                     AFL2              Yes             6MPP                    Hard                  II                     NEGAM
17066759                     AFL2              Yes             6MPP                    Hard                  II                     NEGAM
17075751                     AFL2              Yes             6MPP                    Hard                  II                     NEGAM
17033271                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17033446                     AFL2              Yes             6MPP                    Hard                  II                     NEGAM
17034544                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17034904                     AFL2              Yes             6MPP                    Hard                  II                     NEGAM
17042553                     AFL2              Yes             36MPP                   Hard                  II                     NEGAM
17042781                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17043836                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17052015                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17000450                     AFL2               No             No PP                   NoPP                  II                     NEGAM
16665901                     DARM               No             No PP                   NoPP                  II                     NEGAM
17167393                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17100410                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17100425                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17100429                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17100433                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17156346                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17156403                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17156404                     MBMT              Yes             12MPP                   Hard                  I                      NEGAM
17156408                     MBMT              Yes             12MPP                   Hard                  I                      NEGAM
17156409                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17156410                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17156412                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17156413                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17156414                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17156416                     MBMT              Yes             12MPP                   Hard                  I                      NEGAM
17156417                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17156419                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17156423                     MBMT               No             No PP                   NoPP                  I                      NEGAM
17156427                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17156430                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17156433                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17156434                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17156437                     MBMT               No             No PP                   NoPP                  I                      NEGAM
17156438                     MBMT              Yes             12MPP                   Hard                  I                      NEGAM
17156445                     MBMT              Yes             12MPP                   Hard                  I                      NEGAM
17156447                     MBMT              Yes             12MPP                   Hard                  I                      NEGAM
17076059                     ALT                No             No PP                   NoPP                  II                     NEGAM
17217029                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17217808                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17218958                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17219542                     AFL2              Yes             12MPP                   Hard                  I                      NEGAM
17219584                     AFL2              Yes             12MPP                   Hard                  I                      NEGAM
17219604                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17224512                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17226575                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17226679                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17231086                     AFL2              Yes             12MPP                   Hard                  I                      NEGAM
17231759                     AFL2              Yes             12MPP                   Hard                  I                      NEGAM
17145988                     AFL2              Yes             12MPP                   Hard                  I                      NEGAM
17146089                     AFL2              Yes             12MPP                   Hard                  I                      NEGAM
17148478                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17148516                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17148604                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17148783                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17148819                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17151510                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17151548                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17151749                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17151755                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17152890                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17152951                     AFL2              Yes             12MPP                   Hard                  I                      NEGAM
17152975                     AFL2              Yes             36MPP                   Hard                  II                     NEGAM
17153006                     AFL2              Yes             36MPP                   Hard                  II                     NEGAM
17154606                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17154609                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17154649                     AFL2              Yes             12MPP                   Hard                  I                      NEGAM
17154662                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17154729                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17154739                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17154740                     AFL2               No             No PP                   NoPP                  I                      NEGAM
17154751                     AFL2              Yes             12MPP                   Hard                  I                      NEGAM
17154759                     AFL2              Yes             12MPP                   Hard                  I                      NEGAM
17155811                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17155827                     AFL2              Yes             12MPP                   Hard                  I                      NEGAM
17160254                     AFL2               No             No PP                   NoPP                  I                      NEGAM
17160347                     AFL2               No             No PP                   NoPP                  I                      NEGAM
17160386                     AFL2              Yes             36MPP                   Hard                  II                     NEGAM
17167293                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17167316                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17168981                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17169014                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17169040                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17169184                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17169212                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17171352                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17171401                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17171439                     AFL2              Yes             12MPP                   Hard                  I                      NEGAM
17171673                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17171687                     AFL2               No             No PP                   NoPP                  I                      NEGAM
17172545                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17172636                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17172671                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17172759                     AFL2              Yes             12MPP                   Hard                  I                      NEGAM
17175451                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17175515                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17175537                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17175586                     AFL2              Yes             12MPP                   Hard                  I                      NEGAM
17180366                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17181954                     AFL2              Yes             12MPP                   Hard                  I                      NEGAM
17181983                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17181986                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17182000                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17182030                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17182719                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17182748                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17182790                     AFL2              Yes             12MPP                   Hard                  I                      NEGAM
17201875                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17202219                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17206106                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17207421                     AFL2               No             No PP                   NoPP                  I                      NEGAM
17208191                     AFL2              Yes             12MPP                   Hard                  I                      NEGAM
17208226                     AFL2              Yes             12MPP                   Hard                  I                      NEGAM
17208230                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17208317                     AFL2              Yes             12MPP                   Hard                  I                      NEGAM
17208323                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17208324                     AFL2              Yes             12MPP                   Hard                  I                      NEGAM
17214312                     AFL2              Yes             36MPP                 Soft/Unk                I                      NEGAM
17214387                     AFL2              Yes             12MPP                   Hard                  II                     NEGAM
17215068                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17215077                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17130671                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17130995                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17131011                     AFL2              Yes             12MPP                   Hard                  I                      NEGAM
17131040                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17132958                     AFL2              Yes             12MPP                   Hard                  I                      NEGAM
17132980                     AFL2              Yes             12MPP                   Hard                  I                      NEGAM
17133018                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17133236                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17133271                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17133278                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17133304                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17245791                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17245802                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17245811                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17245842                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17245888                     WALN              Yes             4MPP                    Hard                  II                     NEGAM
17245908                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17246602                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17246617                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17246619                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17246622                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17246624                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17246625                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17246685                     WALN              Yes             24MPP                  Combo                  II                     NEGAM
17246702                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17246717                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17247484                     WALN              Yes             24MPP                   Hard                  I                      NEGAM
17202696                     WALN              Yes             12MPP                   Hard                  I                      NEGAM
17202718                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17202738                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17203628                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17203698                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17205737                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17205781                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17205788                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17205711                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17205809                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17205828                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17205841                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17207044                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17206974                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17207142                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17207146                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17207740                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17207861                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17207894                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17207905                     WALN              Yes             24MPP                   Hard                  I                      NEGAM
17207763                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17213922                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17214084                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17214085                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17214759                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17214773                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17214819                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17215286                     WALN              Yes             4MPP                    Hard                  II                     NEGAM
17215497                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17215229                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17215562                     WALN              Yes             12MPP                   Hard                  I                      NEGAM
17215581                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17215248                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17215645                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17215646                     WALN              Yes             24MPP                   Hard                  I                      NEGAM
17216641                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17216790                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17218507                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17218537                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17218598                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17218599                     WALN              Yes             24MPP                   Hard                  I                      NEGAM
17219136                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17219161                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17219168                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17219179                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17219191                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17219246                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17219097                     WALN              Yes             12MPP                   Hard                  I                      NEGAM
17221482                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17221508                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17221546                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17221568                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17224128                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17224151                     WALN              Yes             24MPP                   Hard                  I                      NEGAM
17224180                     WALN               No             No PP                   NoPP                  I                      NEGAM
17224023                     WALN              Yes             12MPP                   Hard                  I                      NEGAM
17224228                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17226401                     WALN              Yes             12MPP                   Hard                  I                      NEGAM
17226445                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17226558                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17226563                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17228673                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17229583                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17229600                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17229614                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17229618                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17230540                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17231475                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17233923                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17233952                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17234012                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17242778                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17242810                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17242819                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17242854                     WALN              Yes             4MPP                    Hard                  II                     NEGAM
17242895                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17242925                     WALN              Yes             12MPP                   Hard                  I                      NEGAM
17244018                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17244030                     WALN              Yes             12MPP                   Hard                  I                      NEGAM
17244108                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17244434                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17244534                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17245755                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17245769                     WALN               No             No PP                   NoPP                  II                     NEGAM
17245776                     WALN              Yes             4MPP                    Hard                  II                     NEGAM
17170633                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17172196                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17172197                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17172233                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17172182                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17172291                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17175171                     WALN              Yes             12MPP                   Hard                  I                      NEGAM
17175215                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17178405                     WALN               No             No PP                   NoPP                  II                     NEGAM
17178431                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17181678                     WALN              Yes             12MPP                   Hard                  I                      NEGAM
17182391                     WALN               No             No PP                   NoPP                  I                      NEGAM
17182362                     WALN               No             No PP                   NoPP                  II                     NEGAM
17182342                     WALN              Yes             12MPP                   Hard                  I                      NEGAM
17182475                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17200631                     WALN              Yes             12MPP                   Hard                  I                      NEGAM
17200741                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17201545                     WALN              Yes             12MPP                   Hard                  I                      NEGAM
17201553                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17159853                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17159908                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17166497                     WALN              Yes             12MPP                   Hard                  I                      NEGAM
17168522                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17013889                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17112893                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17113021                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
16996709                     ALT                No             No PP                   NoPP                  I                      NEGAM
17172648                     AFL2              Yes             36MPP                   Hard                  II                     NEGAM
17066689                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17011027                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17246756                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17221433                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17130997                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
16851064                     AFL2              Yes             12MPP                   Hard                  II                     NEGAM
17113394                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17113680                     AFL2              Yes             6MPP                    Hard                  II                     NEGAM
17113722                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17113727                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
16714119                     DARM               No             No PP                   NoPP                  II                     NEGAM
16706595                     DARM               No             No PP                   NoPP                  II                     NEGAM
17264487                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17256777                     ALT               Yes             12MPP                   Hard                  II                     NEGAM
17256797                     ALT               Yes             36MPP                 Soft/Unk                II                     NEGAM
17256788                     ALT               Yes             12MPP                   Hard                  II                     NEGAM
17256802                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17264496                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17256737                     ALT                No             No PP                   NoPP                  II                     NEGAM
17256820                     ALT                No             No PP                   NoPP                  II                     NEGAM
17256817                     ALT                No             No PP                   NoPP                  II                     NEGAM
17256834                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17256819                     ALT                No             No PP                   NoPP                  II                     NEGAM
17256810                     ALT                No             No PP                   NoPP                  II                     NEGAM
17264495                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17256773                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17256783                     ALT                No             No PP                   NoPP                  II                     NEGAM
17264489                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17264479                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17256800                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17256744                     ALT                No             No PP                   NoPP                  II                     NEGAM
17264481                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17264482                     ALT               Yes             12MPP                   Hard                  II                     NEGAM
17264486                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17255645                     ALT                No             No PP                   NoPP                  II                     NEGAM
17256763                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17255634                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17256740                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17256798                     ALT               Yes             12MPP                   Hard                  II                     NEGAM
17255618                     ALT                No             No PP                   NoPP                  II                     NEGAM
17255644                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17255646                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17256732                     ALT                No             No PP                   NoPP                  II                     NEGAM
17255627                     ALT               Yes             36MPP                 Soft/Unk                II                     NEGAM
17255631                     ALT                No             No PP                   NoPP                  II                     NEGAM
17256780                     ALT               Yes             12MPP                   Hard                  II                     NEGAM
17255640                     ALT               Yes             12MPP                   Hard                  II                     NEGAM
17256775                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17255607                     ALT               Yes             36MPP                 Soft/Unk                II                     NEGAM
17255620                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17255613                     ALT               Yes             36MPP                 Soft/Unk                II                     NEGAM
17256790                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17256758                     ALT                No             No PP                   NoPP                  II                     NEGAM
17255615                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17255608                     ALT               Yes             12MPP                   Hard                  II                     NEGAM
17255603                     ALT                No             No PP                   NoPP                  II                     NEGAM
17255632                     ALT               Yes             36MPP                 Soft/Unk                II                     NEGAM
17255637                     ALT               Yes             12MPP                   Hard                  II                     NEGAM
17175668                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17255599                     ALT               Yes             12MPP                   Hard                  II                     NEGAM
17255617                     ALT                No             No PP                   NoPP                  II                     NEGAM
17255628                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17255610                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17255605                     ALT               Yes             36MPP                  Combo                  II                     NEGAM
17255641                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17255621                     ALT               Yes             36MPP                 Soft/Unk                II                     NEGAM
17255624                     ALT               Yes             12MPP                   Hard                  II                     NEGAM
17255619                     ALT                No             No PP                   NoPP                  II                     NEGAM
17255626                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17255597                     ALT               Yes             36MPP                 Soft/Unk                II                     NEGAM
16791362                     ALT                No             No PP                   NoPP                  II                     NEGAM
16825857                     ALT                No             No PP                   NoPP                  II                     NEGAM
16965795                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17052684                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17228059                     ALT               Yes             12MPP                   Hard                  II                     NEGAM
17228127                     ALT               Yes             12MPP                   Hard                  II                     NEGAM
16810735                     BMTA              Yes             36MPP                   Hard                  I                      NEGAM
16828257                     BMTA              Yes             36MPP                   Hard                  I                      NEGAM
17256718                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17120279                     BMTA              Yes             36MPP                   Hard                  I                      NEGAM
17028133                     BMTA              Yes             12MPP                   Hard                  I                      NEGAM
17028129                     BMTA              Yes             36MPP                 Soft/Unk                I                      NEGAM
17058638                     BMTA               No             No PP                   NoPP                  I                      NEGAM
17204000                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17182088                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17182760                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17182771                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17182812                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17182819                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17182827                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17182831                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17182840                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17182849                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17200954                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17201803                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17201813                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17201823                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17201840                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17201845                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17201849                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17201856                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17201857                     AFL2              Yes             36MPP                   Hard                  II                     NEGAM
17202205                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17202249                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17202259                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17203876                     AFL2              Yes             36MPP                   Hard                  II                     NEGAM
17155880                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17155881                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17171537                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17160233                     AFL2              Yes             36MPP                   Hard                  II                     NEGAM
17160234                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17160238                     AFL2              Yes             36MPP                   Hard                  II                     NEGAM
17160272                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17160281                     AFL2              Yes             6MPP                    Hard                  II                     NEGAM
17160320                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17160336                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17171594                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17171626                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17160363                     AFL2              Yes             36MPP                   Hard                  II                     NEGAM
17160365                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17160380                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17171678                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17172541                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17172628                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17172661                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17172745                     AFL2              Yes             36MPP                   Hard                  II                     NEGAM
17167159                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17167162                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17167239                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17167240                     AFL2              Yes             12MPP                   Hard                  II                     NEGAM
17167244                     AFL2              Yes             36MPP                   Hard                  II                     NEGAM
17167271                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17167279                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17167296                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17167306                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17167314                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17167327                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17175480                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17175482                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17175504                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17175564                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17175566                     AFL2              Yes             12MPP                   Hard                  II                     NEGAM
17175569                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17175570                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17167329                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17167332                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17167343                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17167365                     AFL2              Yes             36MPP                   Hard                  II                     NEGAM
17167367                     AFL2              Yes             36MPP                   Hard                  II                     NEGAM
17167394                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17168972                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17168980                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17169020                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17169028                     AFL2              Yes             12MPP                   Hard                  II                     NEGAM
17169034                     AFL2              Yes             36MPP                   Hard                  II                     NEGAM
17169039                     AFL2              Yes             12MPP                   Hard                  II                     NEGAM
17169053                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17169057                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17169063                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17169070                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17175582                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17175597                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17175618                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17180365                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17180374                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17169096                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17169097                     AFL2              Yes             12MPP                   Hard                  II                     NEGAM
17169156                     AFL2              Yes             12MPP                   Hard                  II                     NEGAM
17169205                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17169241                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17180396                     AFL2              Yes             36MPP                   Hard                  II                     NEGAM
17152993                     AFL2              Yes             12MPP                   Hard                  II                     NEGAM
17152994                     AFL2              Yes             36MPP                   Hard                  II                     NEGAM
17153007                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17153009                     AFL2              Yes             12MPP                   Hard                  II                     NEGAM
17153010                     AFL2              Yes             36MPP                   Hard                  II                     NEGAM
17153012                     AFL2              Yes             36MPP                   Hard                  II                     NEGAM
17153016                     AFL2              Yes             36MPP                   Hard                  II                     NEGAM
17153018                     AFL2              Yes             36MPP                   Hard                  II                     NEGAM
17153019                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17153023                     AFL2              Yes             36MPP                   Hard                  II                     NEGAM
17153034                     AFL2              Yes             6MPP                    Hard                  II                     NEGAM
17153036                     AFL2              Yes             12MPP                   Hard                  II                     NEGAM
17153070                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17154578                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17154591                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17154594                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17154677                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17154743                     AFL2              Yes             6MPP                    Hard                  II                     NEGAM
17154744                     AFL2              Yes             12MPP                   Hard                  II                     NEGAM
17152812                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17152819                     AFL2              Yes             36MPP                   Hard                  II                     NEGAM
17152829                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17152832                     AFL2              Yes             36MPP                   Hard                  II                     NEGAM
17155820                     AFL2              Yes             36MPP                   Hard                  II                     NEGAM
17155823                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17155840                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17152849                     AFL2              Yes             36MPP                   Hard                  II                     NEGAM
17152867                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17152889                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17151587                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17151599                     AFL2              Yes             12MPP                   Hard                  II                     NEGAM
17151615                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17151624                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17151523                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17151539                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17146123                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17146128                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17146223                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17146238                     AFL2              Yes             36MPP                   Hard                  II                     NEGAM
17148471                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17148482                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17148521                     AFL2              Yes             36MPP                   Hard                  II                     NEGAM
17148588                     AFL2              Yes             36MPP                   Hard                  II                     NEGAM
17148621                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17148634                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17148675                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17148706                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17148721                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17148874                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17148898                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17148963                     AFL2              Yes             36MPP                   Hard                  II                     NEGAM
17133011                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17133022                     AFL2              Yes             6MPP                  Soft/Unk                II                     NEGAM
17133025                     AFL2              Yes             6MPP                    Hard                  II                     NEGAM
17133056                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17133065                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17133068                     AFL2              Yes             12MPP                   Hard                  II                     NEGAM
17133071                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17133080                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17146048                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17146065                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17146074                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17146076                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17146100                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17133092                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17133097                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17133100                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17133101                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17133113                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17133234                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17133260                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17133291                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17133327                     AFL2              Yes             36MPP                   Hard                  II                     NEGAM
17128860                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17128862                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17128868                     AFL2              Yes             6MPP                    Hard                  II                     NEGAM
17130536                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17130552                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17130559                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17130579                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17130585                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17130593                     AFL2              Yes             36MPP                   Hard                  II                     NEGAM
17130599                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17130607                     AFL2              Yes             36MPP                   Hard                  II                     NEGAM
17130622                     AFL2              Yes             12MPP                   Hard                  II                     NEGAM
17130648                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17130652                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17130739                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17130740                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17130743                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17130754                     AFL2              Yes             36MPP                   Hard                  II                     NEGAM
17130768                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17130828                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17130855                     AFL2              Yes             36MPP                   Hard                  II                     NEGAM
17130872                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17130898                     AFL2              Yes             12MPP                   Hard                  II                     NEGAM
17130910                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17130915                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17130920                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17130923                     AFL2              Yes             24MPP                   Hard                  II                     NEGAM
17130930                     AFL2              Yes             36MPP                   Hard                  II                     NEGAM
17130976                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17130981                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17131004                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17131007                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17131010                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17131056                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17131060                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17131104                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17132975                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17247493                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17247499                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17247564                     WALN              Yes             36MPP                 Soft/Unk                II                     NEGAM
17247581                     WALN               No             No PP                   NoPP                  II                     NEGAM
17247603                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17247619                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17247646                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17247658                     WALN               No             No PP                   NoPP                  II                     NEGAM
17247661                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17247681                     WALN              Yes             24MPP                   Hard                  I                      NEGAM
17248409                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17248414                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17249984                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17249995                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17250004                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17251436                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17251485                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17251502                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17252619                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17255251                     WALN              Yes             4MPP                    Hard                  II                     NEGAM
17255964                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17256035                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17256914                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17245809                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17245813                     WALN               No             No PP                   NoPP                  II                     NEGAM
17245835                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17245840                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17245846                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17245851                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17245885                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17246585                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17246688                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17246733                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17246747                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17247468                     WALN              Yes             24MPP                   Hard                  I                      NEGAM
17247479                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17224212                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17224234                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17226431                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17226440                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17226466                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17231351                     WALN              Yes             12MPP                   Hard                  I                      NEGAM
17226476                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17226482                     WALN              Yes             24MPP                   Hard                  I                      NEGAM
17231412                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17231429                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17231434                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17231460                     WALN              Yes             24MPP                   Hard                  I                      NEGAM
17231470                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17233930                     WALN               No             No PP                   NoPP                  II                     NEGAM
17233961                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17233967                     WALN               No             No PP                   NoPP                  II                     NEGAM
17234032                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17233869                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17228597                     WALN              Yes             24MPP                   Hard                  I                      NEGAM
17242804                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17242813                     WALN              Yes             12MPP                   Hard                  I                      NEGAM
17242818                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17242827                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17242830                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17228616                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17228649                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17228663                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17228697                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17229452                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17229508                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17229513                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17229514                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17242890                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17242903                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17242908                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17242909                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17243963                     WALN              Yes             4MPP                    Hard                  II                     NEGAM
17243968                     WALN              Yes             36MPP                 Soft/Unk                II                     NEGAM
17244050                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17229541                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17229549                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17229566                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17229936                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17229957                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17229905                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17229979                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17229982                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17229996                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17230003                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17244070                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17244408                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17244475                     WJLN              Yes             12MPP                   Hard                  II                     NEGAM
17244491                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17244333                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17230014                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17230029                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17230055                     WALN              Yes             4MPP                    Hard                  II                     NEGAM
17230535                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17230561                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17230576                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17230598                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17230603                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17230623                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17224152                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17224200                     WALN              Yes             12MPP                 Soft/Unk                II                     NEGAM
17221592                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17221598                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17224103                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17224111                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17224112                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17224140                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17221512                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17221529                     WALN              Yes             4MPP                    Hard                  II                     NEGAM
17221535                     WALN              Yes             24MPP                  Combo                  II                     NEGAM
17221549                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17221560                     WALN              Yes             24MPP                  Combo                  II                     NEGAM
17221561                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17218601                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17218390                     WALN              Yes             24MPP                   Hard                  I                      NEGAM
17219172                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17219202                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17219222                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17219260                     WALN              Yes             4MPP                    Hard                  II                     NEGAM
17219263                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17221500                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17221502                     WALN               No             No PP                   NoPP                  II                     NEGAM
17221503                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17204160                     WALN              Yes             24MPP                  Combo                  II                     NEGAM
17204163                     WALN              Yes             24MPP                   Hard                  I                      NEGAM
17204179                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17204192                     WALN              Yes             4MPP                    Hard                  II                     NEGAM
17204196                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17204209                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17204212                     WALN               No             No PP                   NoPP                  I                      NEGAM
17204220                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17215512                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17215514                     WALN              Yes             4MPP                    Hard                  II                     NEGAM
17215521                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17215524                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17215548                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17215551                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17215555                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17215556                     WALN              Yes             36MPP                 Soft/Unk                II                     NEGAM
17204223                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17204224                     WALN               No             No PP                   NoPP                  II                     NEGAM
17204226                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17204235                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17204236                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17204238                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17204243                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17204252                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17205727                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17205729                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17205744                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17205749                     WALN               No             No PP                   NoPP                  I                      NEGAM
17205761                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17205765                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17205767                     WALN               No             No PP                   NoPP                  I                      NEGAM
17205768                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17205769                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17205771                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17205779                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17205793                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17205803                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17205817                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17205836                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17215566                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17215577                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17215598                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17215605                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17215628                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17215639                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17216668                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17216676                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17216688                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17216703                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17216705                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17216706                     WALN               No             No PP                   NoPP                  II                     NEGAM
17206958                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17207054                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17207066                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17207082                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17216733                     WALN               No             No PP                   NoPP                  II                     NEGAM
17216734                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17216742                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17207129                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17207181                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17207828                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17207846                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17216786                     WALN              Yes             12MPP                   Hard                  I                      NEGAM
17217654                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17217659                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17217676                     WALN              Yes             12MPP                   Hard                  I                      NEGAM
17207883                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17207942                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17213971                     WALN              Yes             36MPP                 Soft/Unk                II                     NEGAM
17213976                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17213986                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17213920                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17213999                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17214007                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17214038                     WALN              Yes             24MPP                  Combo                  II                     NEGAM
17214074                     WALN               No             No PP                   NoPP                  II                     NEGAM
17214716                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17214760                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17214781                     WALN               No             No PP                   NoPP                  II                     NEGAM
17214806                     WALN               No             No PP                   NoPP                  II                     NEGAM
17214808                     WALN               No             No PP                   NoPP                  II                     NEGAM
17214825                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17214833                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17217688                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17217726                     WALN              Yes             24MPP                  Combo                  II                     NEGAM
17217736                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17217748                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17215481                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17215484                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17215493                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17217785                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17218489                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17218494                     WALN              Yes             24MPP                   Hard                  I                      NEGAM
17218521                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17182469                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17182478                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17182486                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17182489                     WALN              Yes             36MPP                 Soft/Unk                II                     NEGAM
17170680                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17170688                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17170693                     WALN               No             No PP                   NoPP                  I                      NEGAM
17170698                     WALN               No             No PP                   NoPP                  I                      NEGAM
17170707                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17170717                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17170718                     WALN               No             No PP                   NoPP                  I                      NEGAM
17172198                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17172199                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17172203                     WALN               No             No PP                   NoPP                  I                      NEGAM
17172208                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17172212                     WALN               No             No PP                   NoPP                  II                     NEGAM
17172214                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17172238                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17182503                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17182505                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17182507                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17182512                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17200635                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17200647                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17200649                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17200668                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17200673                     WALN               No             No PP                   NoPP                  I                      NEGAM
17200704                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17200736                     WALN               No             No PP                   NoPP                  II                     NEGAM
17200619                     WALN               No             No PP                   NoPP                  II                     NEGAM
17172268                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17172278                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17172287                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17172289                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17172294                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17175132                     WALN               No             No PP                   NoPP                  II                     NEGAM
17175147                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17200738                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17201462                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17201464                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17201404                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17175180                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17175106                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17175193                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17175200                     WALN              Yes             24MPP                 Soft/Unk                II                     NEGAM
17175112                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17175218                     WALN               No             No PP                   NoPP                  II                     NEGAM
17175223                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17175228                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17175231                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17201536                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17201548                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17201578                     WALN              Yes             4MPP                    Hard                  II                     NEGAM
17201579                     WALN              Yes             4MPP                    Hard                  II                     NEGAM
17202649                     WALN               No             No PP                   NoPP                  II                     NEGAM
17202673                     WALN               No             No PP                   NoPP                  II                     NEGAM
17202678                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17202690                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17202695                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17202704                     WALN              Yes             12MPP                   Hard                  I                      NEGAM
17202740                     WALN              Yes             24MPP                  Combo                  II                     NEGAM
17202743                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17202752                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17202756                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17202759                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17178394                     WALN               No             No PP                   NoPP                  II                     NEGAM
17178407                     WALN               No             No PP                   NoPP                  I                      NEGAM
17178411                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17178420                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17203535                     WALN               No             No PP                   NoPP                  II                     NEGAM
17203545                     WALN              Yes             4MPP                  Soft/Unk                II                     NEGAM
17203546                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17203549                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17203557                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17203569                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17203572                     WALN               No             No PP                   NoPP                  I                      NEGAM
17203573                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17203586                     WALN               No             No PP                   NoPP                  I                      NEGAM
17203590                     WALN               No             No PP                   NoPP                  II                     NEGAM
17178435                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17178440                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17178441                     WALN              Yes             4MPP                    Hard                  II                     NEGAM
17178442                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17178445                     WALN              Yes             24MPP                  Combo                  II                     NEGAM
17178467                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17203595                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17203603                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17203606                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17203607                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17203609                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17203611                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17203617                     WALN              Yes             24MPP                  Combo                  II                     NEGAM
17203627                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17203629                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17203631                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17203642                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17203645                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17203647                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17178371                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17178486                     WALN               No             No PP                   NoPP                  I                      NEGAM
17178497                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17178511                     WALN               No             No PP                   NoPP                  I                      NEGAM
17178520                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17181658                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17181671                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17181672                     WALN               No             No PP                   NoPP                  I                      NEGAM
17181683                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17181690                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17181702                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17181727                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17181734                     WALN               No             No PP                   NoPP                  II                     NEGAM
17181735                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17203674                     WALN              Yes             36MPP                 Soft/Unk                II                     NEGAM
17203676                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17203677                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17203678                     WALN               No             No PP                   NoPP                  I                      NEGAM
17203680                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17203683                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17204128                     WALN               No             No PP                   NoPP                  I                      NEGAM
17181747                     WALN              Yes             12MPP                 Soft/Unk                II                     NEGAM
17182417                     WALN               No             No PP                   NoPP                  I                      NEGAM
17182363                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17074993                     WALN              Yes             24MPP                  Combo                  II                     NEGAM
17064818                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17075238                     WALN               No             No PP                   NoPP                  I                      NEGAM
17076336                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17076600                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17077663                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17077794                     WALN               No             No PP                   NoPP                  I                      NEGAM
17077826                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17065940                     WALN               No             No PP                   NoPP                  I                      NEGAM
17170645                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17170658                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17170660                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17170666                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17170672                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17066165                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
16785111                     WALN               No             No PP                   NoPP                  I                      NEGAM
16780414                     WALN              Yes             12MPP                   Hard                  I                      NEGAM
17060857                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
16704184                     DARM               No             No PP                   NoPP                  II                     NEGAM
17128714                     AFL2              Yes             36MPP                   Hard                  II                     NEGAM
17128787                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17128790                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17128799                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17128808                     AFL2              Yes             36MPP                   Hard                  II                     NEGAM
17128818                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17166469                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17166569                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17166584                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17166590                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17166478                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17166482                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17166483                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17166650                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17166658                     WALN              Yes             4MPP                    Hard                  II                     NEGAM
17168601                     WALN               No             No PP                   NoPP                  I                      NEGAM
17168602                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17168523                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17168631                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17168655                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17168667                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17168534                     WALN               No             No PP                   NoPP                  II                     NEGAM
17168682                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17168689                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17168690                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17168695                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17168727                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17168732                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17170562                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17170563                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17170565                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17170600                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17170601                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17170608                     WALN               No             No PP                   NoPP                  II                     NEGAM
17170618                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17170623                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17170626                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17170628                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17170630                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17170631                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17170634                     WALN               No             No PP                   NoPP                  I                      NEGAM
17170636                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17155322                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17155256                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17155331                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17155337                     WALN               No             No PP                   NoPP                  I                      NEGAM
17155345                     WALN               No             No PP                   NoPP                  II                     NEGAM
17155284                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17155408                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17155411                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17155418                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17155419                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17155425                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17159877                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17159881                     WALN               No             No PP                   NoPP                  II                     NEGAM
17159897                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17159779                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17159907                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17159912                     WALN               No             No PP                   NoPP                  I                      NEGAM
17159916                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17159923                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17159926                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17166547                     WALN               No             No PP                   NoPP                  I                      NEGAM
17154255                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17154277                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17154278                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17154286                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17154289                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17152495                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17154171                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17154181                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17154183                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17154186                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17154187                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17154196                     WALN               No             No PP                   NoPP                  II                     NEGAM
17154208                     WALN               No             No PP                   NoPP                  I                      NEGAM
17154213                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17154215                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17154227                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17154230                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17154233                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17154234                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17154242                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17132450                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17132455                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17132472                     WALN              Yes             4MPP                  Soft/Unk                II                     NEGAM
17141752                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17148219                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17148254                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17148270                     WALN               No             No PP                   NoPP                  II                     NEGAM
17149396                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17149715                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17150065                     WALN              Yes             4MPP                    Hard                  II                     NEGAM
17150096                     WALN              Yes             24MPP                  Combo                  II                     NEGAM
17149417                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17152425                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17152442                     WALN               No             No PP                   NoPP                  II                     NEGAM
17152374                     WALN               No             No PP                   NoPP                  II                     NEGAM
17152458                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17152484                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17152486                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17129956                     WALN              Yes             4MPP                    Hard                  II                     NEGAM
17130038                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17129807                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17129840                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17129852                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17129864                     WALN              Yes             24MPP                  Combo                  II                     NEGAM
17129885                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17129710                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17128608                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17128614                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17128624                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17128658                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17113730                     AFL2              Yes             36MPP                   Hard                  II                     NEGAM
17128563                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17113555                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17113559                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17113580                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17113663                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17113679                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17113690                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17113719                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17113418                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17113423                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17113457                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17113470                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17113510                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17113513                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17113518                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17113534                     AFL2              Yes             36MPP                   Hard                  II                     NEGAM
17089218                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17089247                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17089263                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17089331                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17113372                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17113385                     AFL2              Yes             36MPP                   Hard                  II                     NEGAM
17113387                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17113400                     AFL2               No             No PP                   NoPP                  II                     NEGAM
16732338                     BMTA              Yes             36MPP                   Hard                  I                      NEGAM
16732352                     BMTA              Yes             36MPP                   Hard                  I                      NEGAM
17004732                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17005127                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
16995197                     AFL2               No             No PP                   NoPP                  I                      NEGAM
16995201                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
16991435                     DARM              Yes             36MPP                   Hard                  I                      NEGAM
16990037                     DARM               No             No PP                   NoPP                  II                     NEGAM
17078668                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17078819                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17079059                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
16984673                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
16978875                     AFL2              Yes             12MPP                   Hard                  I                      NEGAM
16979344                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
16979562                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
16968794                     AFL2              Yes             12MPP                   Hard                  I                      NEGAM
16970356                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
16968539                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
16691766                     BMTA              Yes             36MPP                   Hard                  I                      NEGAM
17088746                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17088797                     AFL2              Yes             36MPP                   Hard                  II                     NEGAM
17088846                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17088894                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17089056                     AFL2               No             No PP                   NoPP                  II                     NEGAM
16963160                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17088687                     AFL2              Yes             6MPP                    Hard                  II                     NEGAM
17078891                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17078868                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17078598                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
16963039                     AFL2              Yes             12MPP                   Hard                  I                      NEGAM
17016442                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17057870                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17059400                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17170613                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17170690                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17170694                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17172194                     WALN              Yes             24MPP                 Soft/Unk                II                     NEGAM
17175191                     WALN               No             No PP                   NoPP                  I                      NEGAM
17175242                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17178414                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17178419                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17181722                     WALN               No             No PP                   NoPP                  I                      NEGAM
17200699                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17202573                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17202746                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17203548                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17203556                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17203605                     WALN              Yes             12MPP                   Hard                  I                      NEGAM
17203654                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17204151                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17205756                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17205764                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17205776                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17205825                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17205844                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17207086                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17207839                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17207742                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17207857                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17207890                     WALN               No             No PP                   NoPP                  II                     NEGAM
17214729                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17214832                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17215480                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17215520                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17215532                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17215636                     WALN               No             No PP                   NoPP                  II                     NEGAM
17216716                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17130948                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17133299                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17198166                     CENP               No             No PP                   NoPP                  II                     NEGAM
17198907                     ALT                No             No PP                   NoPP                  II                     NEGAM
17198908                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17198916                     ALT               Yes             12MPP                   Hard                  II                     NEGAM
17202561                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17206480                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206490                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206492                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206497                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206516                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206527                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206531                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206555                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206559                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206566                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206597                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206600                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206617                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206621                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206634                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206650                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206679                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206685                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206714                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206725                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206753                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206797                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206869                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206917                     ALT                No             No PP                   NoPP                  II                     NEGAM
17207621                     ALT               Yes             36MPP                 Soft/Unk                II                     NEGAM
17207658                     ALT               Yes             12MPP                   Hard                  II                     NEGAM
17207659                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17215753                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17218995                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17218996                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17230314                     ALT               Yes             36MPP                  Combo                  II                     NEGAM
17230317                     ALT                No             No PP                   NoPP                  II                     NEGAM
17230318                     ALT                No             No PP                   NoPP                  II                     NEGAM
17230323                     ALT               Yes             36MPP                  Combo                  II                     NEGAM
17156450                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17156451                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17201040                     BMTA              Yes             36MPP                   Hard                  I                      NEGAM
17201048                     MBMT               No             No PP                   NoPP                  I                      NEGAM
17201049                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17201050                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17201053                     MBMT              Yes             36MPP                 Soft/Unk                I                      NEGAM
17201056                     MBMT              Yes             12MPP                   Hard                  I                      NEGAM
17201059                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17201063                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17201065                     BMTA              Yes             24MPP                   Hard                  I                      NEGAM
17201066                     BMTA              Yes             36MPP                   Hard                  I                      NEGAM
17201067                     MBMT              Yes             24MPP                   Hard                  I                      NEGAM
17201070                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17201073                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17201077                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17201078                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17201079                     MBMT              Yes             12MPP                   Hard                  I                      NEGAM
17201083                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17201087                     MBMT              Yes             24MPP                   Hard                  I                      NEGAM
17201091                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17201093                     MBMT              Yes             36MPP                 Soft/Unk                I                      NEGAM
17201094                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17201095                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17201097                     MBMT              Yes             36MPP                 Soft/Unk                I                      NEGAM
17201101                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17201102                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17201103                     MBMT              Yes             12MPP                   Hard                  I                      NEGAM
17201107                     MBMT              Yes             36MPP                 Soft/Unk                I                      NEGAM
17201108                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17201109                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17201110                     MBMT              Yes             36MPP                 Soft/Unk                I                      NEGAM
17201114                     MBMT              Yes             36MPP                 Soft/Unk                I                      NEGAM
17201115                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17201116                     MBMT              Yes             24MPP                   Hard                  I                      NEGAM
17201118                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17201121                     BMTA              Yes             36MPP                   Hard                  I                      NEGAM
17201123                     BMTA              Yes             36MPP                   Hard                  I                      NEGAM
17201128                     MBMT              Yes             12MPP                   Hard                  I                      NEGAM
17201129                     MBMT              Yes             12MPP                   Hard                  I                      NEGAM
17201131                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17201134                     MBMT              Yes             24MPP                   Hard                  I                      NEGAM
17201135                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17201137                     MBMT              Yes             24MPP                   Hard                  I                      NEGAM
17201141                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17201142                     MBMT              Yes             12MPP                   Hard                  I                      NEGAM
17201143                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17201144                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17201146                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17201148                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17201149                     MBMT              Yes             36MPP                 Soft/Unk                I                      NEGAM
17201152                     MBMT              Yes             36MPP                 Soft/Unk                I                      NEGAM
17201155                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17201158                     MBMT              Yes             24MPP                   Hard                  I                      NEGAM
17201161                     MBMT               No             No PP                   NoPP                  I                      NEGAM
17201162                     MBMT               No             No PP                   NoPP                  I                      NEGAM
17201170                     MBMT              Yes             24MPP                   Hard                  I                      NEGAM
17201171                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17201172                     MBMT              Yes             6MPP                    Hard                  I                      NEGAM
17201176                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17201177                     MBMT              Yes             12MPP                   Hard                  I                      NEGAM
17201178                     MBMT              Yes             6MPP                    Hard                  I                      NEGAM
17201183                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17201185                     MBMT              Yes             24MPP                   Hard                  I                      NEGAM
17201186                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17201187                     MBMT              Yes             24MPP                   Hard                  I                      NEGAM
17201188                     MBMT              Yes             6MPP                    Hard                  I                      NEGAM
17201189                     MBMT               No             No PP                   NoPP                  I                      NEGAM
17201190                     MBMT              Yes             24MPP                   Hard                  I                      NEGAM
17201201                     MBMT              Yes             12MPP                   Hard                  I                      NEGAM
17201206                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17201208                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17201209                     MBMT              Yes             6MPP                    Hard                  I                      NEGAM
17201210                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17201213                     MBMT              Yes             36MPP                 Soft/Unk                I                      NEGAM
17201214                     MBMT              Yes             24MPP                   Hard                  I                      NEGAM
17201215                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17201217                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17201218                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17201221                     MBMT              Yes             24MPP                   Hard                  I                      NEGAM
17201223                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17201224                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17201225                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17201226                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17201227                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17201229                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17201230                     MBMT              Yes             24MPP                   Hard                  I                      NEGAM
17201231                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17201232                     MBMT              Yes             24MPP                   Hard                  I                      NEGAM
17201234                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17201235                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17201236                     MBMT              Yes             36MPP                 Soft/Unk                I                      NEGAM
17201237                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17201238                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17201239                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17201243                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17201247                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17201249                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17201250                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17201252                     MBMT              Yes             24MPP                   Hard                  I                      NEGAM
17201253                     MBMT              Yes             24MPP                   Hard                  I                      NEGAM
17201255                     MBMT              Yes             12MPP                   Hard                  I                      NEGAM
17201256                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17201258                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17201259                     MBMT              Yes             24MPP                 Soft/Unk                I                      NEGAM
17201260                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17201261                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17201263                     MBMT              Yes             36MPP                 Soft/Unk                I                      NEGAM
17201268                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17201271                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17201272                     MBMT              Yes             12MPP                 Soft/Unk                I                      NEGAM
17201274                     MBMT              Yes             24MPP                   Hard                  I                      NEGAM
17201275                     MBMT              Yes             12MPP                 Soft/Unk                I                      NEGAM
17201279                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17201280                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17201282                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17201283                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17201297                     BMTA              Yes             36MPP                   Hard                  I                      NEGAM
17201301                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17201315                     MBMT              Yes             24MPP                   Hard                  I                      NEGAM
17201316                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17201317                     MBMT              Yes             12MPP                   Hard                  I                      NEGAM
17201319                     MBMT              Yes             24MPP                   Hard                  I                      NEGAM
17201320                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17201321                     MBMT               No             No PP                   NoPP                  I                      NEGAM
17201323                     MBMT               No             No PP                   NoPP                  I                      NEGAM
17201324                     BMTA              Yes             6MPP                    Hard                  I                      NEGAM
17201325                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17201327                     MBMT              Yes             12MPP                   Hard                  I                      NEGAM
17201328                     BMTA              Yes             36MPP                   Hard                  I                      NEGAM
17201329                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17201331                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17201335                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17201336                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17201337                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17201339                     MBMT              Yes             12MPP                   Hard                  I                      NEGAM
17201340                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17201341                     MBMT              Yes             24MPP                   Hard                  I                      NEGAM
17201342                     MBMT              Yes             12MPP                   Hard                  I                      NEGAM
17201345                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17201348                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17201352                     MBMT               No             No PP                   NoPP                  I                      NEGAM
17201354                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17201361                     MBMT              Yes             24MPP                   Hard                  I                      NEGAM
17201366                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17201368                     MBMT              Yes             24MPP                   Hard                  I                      NEGAM
17113613                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17128535                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17128555                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17231246                     ALT                No             No PP                   NoPP                  II                     NEGAM
17231247                     ALT                No             No PP                   NoPP                  II                     NEGAM
17231248                     ALT                No             No PP                   NoPP                  II                     NEGAM
17231250                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17231251                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17208501                     ALT                No             No PP                   NoPP                  II                     NEGAM
17215745                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17218998                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17207570                     MBMT              Yes             36MPP                  Combo                  I                      NEGAM
17207572                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17207573                     MBMT              Yes             12MPP                   Hard                  I                      NEGAM
17207575                     MBMT              Yes             36MPP                 Soft/Unk                I                      NEGAM
17207576                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17207578                     MBMT              Yes             36MPP                  Combo                  I                      NEGAM
17207583                     ALT               Yes             36MPP                 Soft/Unk                II                     NEGAM
17207619                     ALT               Yes             12MPP                   Hard                  II                     NEGAM
17215741                     ALT                No             No PP                   NoPP                  II                     NEGAM
17215742                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17215743                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17215746                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17215747                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17215748                     ALT                No             No PP                   NoPP                  II                     NEGAM
17215750                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17215751                     ALT                No             No PP                   NoPP                  II                     NEGAM
17215752                     ALT               Yes             36MPP                 Soft/Unk                II                     NEGAM
17215754                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17215755                     ALT                No             No PP                   NoPP                  II                     NEGAM
17215756                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17219000                     ALT                No             No PP                   NoPP                  II                     NEGAM
17230310                     ALT               Yes             36MPP                  Combo                  II                     NEGAM
17207604                     ALT               Yes             36MPP                 Soft/Unk                II                     NEGAM
17207605                     ALT               Yes             36MPP                 Soft/Unk                II                     NEGAM
17207606                     ALT                No             No PP                   NoPP                  II                     NEGAM
17207608                     ALT                No             No PP                   NoPP                  II                     NEGAM
17207611                     ALT               Yes             36MPP                 Soft/Unk                II                     NEGAM
17207613                     ALT               Yes             36MPP                  Combo                  II                     NEGAM
17207614                     ALT               Yes             36MPP                 Soft/Unk                II                     NEGAM
17207615                     ALT                No             No PP                   NoPP                  II                     NEGAM
17207616                     ALT               Yes             12MPP                   Hard                  II                     NEGAM
17207618                     ALT                No             No PP                   NoPP                  II                     NEGAM
17207620                     ALT               Yes             36MPP                  Combo                  II                     NEGAM
17207622                     ALT               Yes             12MPP                   Hard                  II                     NEGAM
17207623                     ALT               Yes             36MPP                 Soft/Unk                II                     NEGAM
17207656                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17207660                     ALT               Yes             12MPP                   Hard                  II                     NEGAM
17207661                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17208499                     ALT               Yes             36MPP                 Soft/Unk                II                     NEGAM
17208504                     ALT               Yes             36MPP                 Soft/Unk                II                     NEGAM
17208505                     ALT                No             No PP                   NoPP                  II                     NEGAM
17208506                     ALT                No             No PP                   NoPP                  II                     NEGAM
17208510                     ALT               Yes             36MPP                 Soft/Unk                II                     NEGAM
17208512                     ALT               Yes             36MPP                 Soft/Unk                II                     NEGAM
17208513                     ALT               Yes             36MPP                 Soft/Unk                II                     NEGAM
17209882                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17209886                     ALT                No             No PP                   NoPP                  II                     NEGAM
17207599                     ALT               Yes             36MPP                 Soft/Unk                II                     NEGAM
17207600                     ALT               Yes             36MPP                 Soft/Unk                II                     NEGAM
17207602                     ALT               Yes             12MPP                   Hard                  II                     NEGAM
17207603                     ALT               Yes             12MPP                   Hard                  II                     NEGAM
17207585                     ALT               Yes             36MPP                 Soft/Unk                II                     NEGAM
17207586                     ALT               Yes             12MPP                   Hard                  II                     NEGAM
17207587                     ALT               Yes             36MPP                 Soft/Unk                II                     NEGAM
17207590                     ALT               Yes             36MPP                 Soft/Unk                II                     NEGAM
17207591                     ALT               Yes             12MPP                   Hard                  II                     NEGAM
17207592                     ALT               Yes             36MPP                  Combo                  II                     NEGAM
17207594                     ALT                No             No PP                   NoPP                  II                     NEGAM
17207595                     ALT               Yes             36MPP                 Soft/Unk                II                     NEGAM
17207596                     ALT               Yes             12MPP                   Hard                  II                     NEGAM
17207598                     ALT               Yes             36MPP                 Soft/Unk                II                     NEGAM
17207580                     ALT                No             No PP                   NoPP                  II                     NEGAM
17207581                     ALT                No             No PP                   NoPP                  II                     NEGAM
17207582                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206882                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206884                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206885                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206887                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206889                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206890                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206891                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206892                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206893                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206894                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206895                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206896                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206897                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206898                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206899                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206900                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206901                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206902                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206904                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206905                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206906                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206907                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206908                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206909                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206910                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206911                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206912                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206913                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206915                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206916                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206918                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206919                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206920                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206921                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206922                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206923                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206924                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206925                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206926                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206927                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206928                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206929                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206930                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206932                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206935                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206937                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206938                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206939                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206940                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206941                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206942                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206943                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206944                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206945                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206946                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206948                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206949                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206950                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206951                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206952                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206861                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206863                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206864                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206865                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206866                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206867                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206868                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206870                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206871                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206872                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206873                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206874                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206875                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206877                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206878                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206880                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206881                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206715                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206716                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206719                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206720                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206722                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206723                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206724                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206726                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206729                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206730                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206731                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206733                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206734                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206735                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206736                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206737                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206738                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206739                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206740                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206741                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206742                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206743                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206744                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206747                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206748                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206749                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206750                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206751                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206752                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206754                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206756                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206757                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206758                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206760                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206761                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206762                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206763                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206764                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206766                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206767                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206768                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206769                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206770                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206771                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206772                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206773                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206774                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206775                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206776                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206777                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206778                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206779                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206780                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206781                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206782                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206784                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206785                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206788                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206789                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206791                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206792                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206793                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206794                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206795                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206796                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206800                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206801                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206803                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206805                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206806                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206808                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206809                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206810                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206814                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206815                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206817                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206818                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206821                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206822                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206823                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206824                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206827                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206829                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206830                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206831                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206832                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206835                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206836                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206837                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206838                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206839                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206841                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206843                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206844                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206846                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206847                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206848                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206849                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206850                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206851                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206853                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206854                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206856                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206857                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206858                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206859                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206860                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206618                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206619                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206620                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206622                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206625                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206626                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206628                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206629                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206633                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206635                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206636                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206637                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206640                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206641                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206643                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206644                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206646                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206647                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206648                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206649                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206651                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206652                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206654                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206656                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206658                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206659                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206660                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206662                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206665                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206666                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206667                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206668                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206669                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206670                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206671                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206673                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206674                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206675                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206676                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206678                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206684                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206686                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206688                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206690                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206691                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206692                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206694                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206695                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206696                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206698                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206699                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206700                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206701                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206702                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206703                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206704                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206706                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206707                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206708                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206709                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206711                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206587                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206589                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206592                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206593                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206594                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206595                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206596                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206598                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206601                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206602                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206603                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206604                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206607                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206609                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206610                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206612                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206614                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206615                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206616                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206556                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206558                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206561                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206563                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206567                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206568                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206569                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206570                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206571                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206572                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206573                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206574                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206575                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206576                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206578                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206579                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206580                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206581                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206582                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206584                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206585                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206542                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206543                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206544                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206545                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206546                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206547                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206548                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206550                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206552                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206554                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206520                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206522                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206523                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206524                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206525                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206528                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206529                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206530                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206532                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206534                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206535                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206536                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206539                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206540                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206541                     ALT                No             No PP                   NoPP                  II                     NEGAM
17207562                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17207563                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17207565                     MBMT              Yes             12MPP                   Hard                  I                      NEGAM
17207566                     MBMT              Yes             12MPP                   Hard                  I                      NEGAM
17207567                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17207568                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17207569                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17206514                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206517                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206518                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206466                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206467                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206468                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206470                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206471                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206472                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206473                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206474                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206475                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206476                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206477                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206478                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206479                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206482                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206484                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206485                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206488                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206489                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206493                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206494                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206495                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206498                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206500                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206502                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206503                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206504                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206505                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206506                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206508                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206509                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206512                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206513                     ALT                No             No PP                   NoPP                  II                     NEGAM
17202556                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17202560                     ALT               Yes             24MPP                   Hard                  II                     NEGAM
17202562                     ALT               Yes             24MPP                   Hard                  II                     NEGAM
17202563                     ALT               Yes             24MPP                 Soft/Unk                II                     NEGAM
17202564                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17202565                     ALT               Yes             12MPP                   Hard                  II                     NEGAM
17202566                     ALT               Yes             12MPP                   Hard                  II                     NEGAM
17202567                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17198210                     CENP               No             No PP                   NoPP                  II                     NEGAM
17198909                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17198911                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17198912                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17198913                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17198914                     ALT               Yes             12MPP                   Hard                  II                     NEGAM
17198915                     ALT               Yes             12MPP                   Hard                  II                     NEGAM
17198918                     ALT                No             No PP                   NoPP                  II                     NEGAM
17201257                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17201262                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17201266                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17201136                     MBMT              Yes             24MPP                   Hard                  I                      NEGAM
17113053                     WALN              Yes             24MPP                  Combo                  II                     NEGAM
17104616                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17113140                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17127797                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17127825                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17128136                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17128229                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
16652274                     BMTA              Yes             36MPP                   Hard                  I                      NEGAM
16685431                     BMTA              Yes             12MPP                   Hard                  I                      NEGAM
16685429                     BMTA              Yes             36MPP                   Hard                  I                      NEGAM
17075975                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17076026                     AFL2              Yes             12MPP                   Hard                  II                     NEGAM
17076030                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17076818                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17076903                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17076934                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17076945                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17076958                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17076987                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17077060                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17077089                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17077094                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17077137                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17077171                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17077221                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17077263                     AFL2              Yes             12MPP                   Hard                  II                     NEGAM
17078253                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17065215                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17065217                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17065236                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17065239                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17065256                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17065270                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17065373                     AFL2              Yes             36MPP                   Hard                  II                     NEGAM
17066408                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17066413                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17066417                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17066420                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17075555                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17066570                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17066577                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17075645                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17075754                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17075807                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17075828                     AFL2              Yes             36MPP                   Hard                  II                     NEGAM
17066596                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17066646                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17075894                     AFL2              Yes             6MPP                    Hard                  II                     NEGAM
17075902                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17075907                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17066692                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17066697                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17066707                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17066730                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17075466                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17075490                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17075507                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17075520                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17056096                     AFL2              Yes             12MPP                   Hard                  II                     NEGAM
17056098                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17056114                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17057607                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17057641                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17057719                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17059511                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17059542                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17059557                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17059632                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17057826                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17057845                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17057847                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17057986                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17060596                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17060612                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17060682                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17060684                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17059237                     AFL2              Yes             12MPP                   Hard                  II                     NEGAM
17059285                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17059331                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17060866                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17065161                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17065177                     AFL2              Yes             6MPP                    Hard                  II                     NEGAM
17065187                     AFL2              Yes             6MPP                    Hard                  II                     NEGAM
17059342                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17059434                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17052199                     DARM               No             No PP                   NoPP                  II                     NEGAM
17052211                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17052257                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17052282                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17053291                     AFL2              Yes             6MPP                    Hard                  II                     NEGAM
17053356                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17048258                     AFL2              Yes             12MPP                   Hard                  II                     NEGAM
17048262                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17053406                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17053422                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17055589                     AFL2              Yes             12MPP                   Hard                  II                     NEGAM
17055606                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17051806                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17051842                     AFL2              Yes             6MPP                    Hard                  II                     NEGAM
17055653                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17055661                     AFL2              Yes             12MPP                   Hard                  II                     NEGAM
17055691                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17051950                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17051961                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17051963                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17055728                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17055746                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17055803                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17055880                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17055939                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17055940                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17056000                     AFL2              Yes             6MPP                    Hard                  II                     NEGAM
17056044                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17056049                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17052054                     AFL2              Yes             12MPP                   Hard                  II                     NEGAM
17042493                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17042520                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17042532                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17042548                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17042568                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17042780                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17043808                     AFL2              Yes             6MPP                  Soft/Unk                II                     NEGAM
17043841                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17043844                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17043878                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17043902                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17043990                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17044098                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17047931                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17047939                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17047947                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17047949                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17047960                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17047997                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17033716                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17034479                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17034508                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17034515                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17034630                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17034654                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17034660                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17034862                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17033329                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17033347                     AFL2              Yes             36MPP                   Hard                  II                     NEGAM
17033409                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17033185                     AFL2              Yes             12MPP                   Hard                  II                     NEGAM
17022126                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17022135                     AFL2              Yes             6MPP                    Hard                  II                     NEGAM
17022176                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17022233                     AFL2              Yes             36MPP                   Hard                  II                     NEGAM
17022253                     AFL2              Yes             6MPP                    Hard                  II                     NEGAM
17027631                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17027667                     DARM              Yes             36MPP                  Combo                  II                     NEGAM
17027672                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17027724                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17027752                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17021953                     DARM               No             No PP                   NoPP                  II                     NEGAM
17021976                     AFL2              Yes             6MPP                    Hard                  II                     NEGAM
17022006                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17016509                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17021090                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17014917                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17014922                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17015113                     AFL2              Yes             6MPP                    Hard                  II                     NEGAM
17013546                     AFL2              Yes             36MPP                   Hard                  II                     NEGAM
17013691                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17014840                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17012925                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17012887                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17009200                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17009303                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17011001                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
16990160                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
16985239                     AFL2               No             No PP                   NoPP                  II                     NEGAM
16984785                     AFL2              Yes             12MPP                   Hard                  II                     NEGAM
16984846                     DARM               No             No PP                   NoPP                  II                     NEGAM
16985110                     AFL2               No             No PP                   NoPP                  II                     NEGAM
16970657                     AFL2              Yes             36MPP                   Hard                  II                     NEGAM
16968500                     AFL2              Yes             6MPP                    Hard                  II                     NEGAM
16963116                     AFL2               No             No PP                   NoPP                  II                     NEGAM
16859071                     AFL2               No             No PP                   NoPP                  II                     NEGAM
16788433                     DARM               No             No PP                   NoPP                  II                     NEGAM
16781342                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17076078                     ALT               Yes             12MPP                   Hard                  II                     NEGAM
17147217                     ALT                No             No PP                   NoPP                  II                     NEGAM
17147225                     ALT                No             No PP                   NoPP                  II                     NEGAM
17155137                     ALT               Yes             36MPP                 Soft/Unk                II                     NEGAM
17156324                     ALT               Yes             36MPP                 Soft/Unk                II                     NEGAM
17156339                     ALT               Yes             12MPP                   Hard                  II                     NEGAM
17151756                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17152881                     AFL2              Yes             36MPP                   Hard                  II                     NEGAM
17152960                     AFL2              Yes             36MPP                   Hard                  II                     NEGAM
17208228                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17215053                     AFL2              Yes             6MPP                    Hard                  II                     NEGAM
17215710                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17217973                     AFL2              Yes             36MPP                   Hard                  II                     NEGAM
17218901                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17219541                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17155839                     AFL2              Yes             24MPP                   Hard                  II                     NEGAM
17160252                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17219571                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17219615                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17243204                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17243244                     AFL2              Yes             12MPP                   Hard                  II                     NEGAM
17167325                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17169183                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17169193                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17181977                     AFL2              Yes             36MPP                   Hard                  II                     NEGAM
17182028                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17200942                     AFL2              Yes             12MPP                   Hard                  II                     NEGAM
17077126                     AFL2              Yes             12MPP                   Hard                  II                     NEGAM
17077186                     AFL2              Yes             24MPP                  Combo                  II                     NEGAM
17077310                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17078215                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17207557                     MBMT              Yes             12MPP                   Hard                  I                      NEGAM
17207558                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17207560                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17198207                     CENP              Yes             12MPP                   Hard                  I                      NEGAM
17198209                     CENP              Yes             12MPP                   Hard                  I                      NEGAM
17198213                     CENP              Yes             12MPP                   Hard                  I                      NEGAM
17206551                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206560                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206590                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206630                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206661                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206680                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206689                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206759                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206765                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206799                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206811                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206812                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206833                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206842                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206903                     ALT                No             No PP                   NoPP                  II                     NEGAM
17207543                     BMTA              Yes             36MPP                   Hard                  I                      NEGAM
17207544                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17207547                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17207548                     MBMT               No             No PP                   NoPP                  I                      NEGAM
17207551                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17207552                     MBMT              Yes             12MPP                   Hard                  I                      NEGAM
17207554                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17207555                     MBMT              Yes             36MPP                   Hard                  I                      NEGAM
17207556                     MBMT              Yes             12MPP                   Hard                  I                      NEGAM
17156380                     ALT                No             No PP                   NoPP                  II                     NEGAM
17156354                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17156355                     ALT               Yes             36MPP                 Soft/Unk                II                     NEGAM
17156356                     ALT               Yes             36MPP                 Soft/Unk                II                     NEGAM
17156314                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17156315                     ALT                No             No PP                   NoPP                  II                     NEGAM
17156316                     ALT               Yes             12MPP                   Hard                  II                     NEGAM
17156320                     ALT               Yes             36MPP                 Soft/Unk                II                     NEGAM
17156321                     ALT                No             No PP                   NoPP                  II                     NEGAM
17156323                     ALT                No             No PP                   NoPP                  II                     NEGAM
17156328                     ALT               Yes             12MPP                   Hard                  II                     NEGAM
17156329                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17156330                     ALT               Yes             36MPP                 Soft/Unk                II                     NEGAM
17156332                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17156333                     ALT                No             No PP                   NoPP                  II                     NEGAM
17156334                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17156336                     ALT                No             No PP                   NoPP                  II                     NEGAM
17156337                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17156338                     ALT               Yes             12MPP                   Hard                  II                     NEGAM
17156342                     ALT               Yes             12MPP                   Hard                  II                     NEGAM
17156343                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17156344                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17156345                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17156347                     ALT                No             No PP                   NoPP                  II                     NEGAM
17156348                     ALT               Yes             36MPP                 Soft/Unk                II                     NEGAM
17156349                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17156350                     ALT               Yes             12MPP                   Hard                  II                     NEGAM
17156351                     ALT               Yes             12MPP                   Hard                  II                     NEGAM
17156352                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17156353                     ALT               Yes             12MPP                   Hard                  II                     NEGAM
17155130                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17155132                     ALT               Yes             12MPP                   Hard                  II                     NEGAM
17155134                     ALT               Yes             12MPP                   Hard                  II                     NEGAM
17155135                     ALT               Yes             12MPP                   Hard                  II                     NEGAM
17155136                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17155138                     ALT               Yes             36MPP                 Soft/Unk                II                     NEGAM
17155141                     ALT                No             No PP                   NoPP                  II                     NEGAM
17155142                     ALT                No             No PP                   NoPP                  II                     NEGAM
17155144                     ALT               Yes             12MPP                   Hard                  II                     NEGAM
17155145                     ALT               Yes             12MPP                   Hard                  II                     NEGAM
17155146                     ALT                No             No PP                   NoPP                  II                     NEGAM
17155149                     ALT               Yes             12MPP                   Hard                  II                     NEGAM
17155150                     ALT               Yes             12MPP                   Hard                  II                     NEGAM
17155151                     ALT               Yes             12MPP                   Hard                  II                     NEGAM
17155152                     ALT               Yes             36MPP                 Soft/Unk                II                     NEGAM
17155122                     ALT                No             No PP                   NoPP                  II                     NEGAM
17155124                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17169143                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17169180                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17169239                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17175614                     AFL2              Yes             6MPP                    Hard                  II                     NEGAM
17182025                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17182730                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17201827                     AFL2              Yes             36MPP                   Hard                  II                     NEGAM
17204013                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17206127                     AFL2              Yes             12MPP                   Hard                  II                     NEGAM
16643252                     BMTA              Yes             12MPP                   Hard                  I                      NEGAM
16641426                     BMTA              Yes             36MPP                   Hard                  I                      NEGAM
16643243                     BMTA              Yes             12MPP                   Hard                  I                      NEGAM
16595679                     BMTA              Yes             36MPP                   Hard                  I                      NEGAM
16772806                     WALN               No             No PP                   NoPP                  I                      NEGAM
16731186                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
16727961                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17169026                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17088231                     WALN              Yes             24MPP                  Combo                  II                     NEGAM
17088214                     WALN               No             No PP                   NoPP                  II                     NEGAM
17088218                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17207455                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17230574                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17230575                     WALN              Yes             24MPP                   Hard                  I                      NEGAM
17230579                     WALN              Yes             36MPP                 Soft/Unk                II                     NEGAM
17230606                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17231367                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17231420                     WALN               No             No PP                   NoPP                  II                     NEGAM
17231472                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17233962                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17242789                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17244068                     WALN              Yes             4MPP                    Hard                  II                     NEGAM
17251471                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17216766                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17218477                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17218491                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17221541                     WALN               No             No PP                   NoPP                  II                     NEGAM
17221543                     WALN              Yes             24MPP                   Hard                  I                      NEGAM
17224178                     WALN              Yes             24MPP                   Hard                  I                      NEGAM
17224222                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17226402                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17226446                     WALN               No             No PP                   NoPP                  II                     NEGAM
17226547                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17226554                     WALN              Yes             24MPP                  Combo                  II                     NEGAM
17228688                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17229520                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17229552                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17229590                     WALN               No             No PP                   NoPP                  II                     NEGAM
17229942                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17229981                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17229877                     WALN               No             No PP                   NoPP                  II                     NEGAM
17078159                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17078388                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17078472                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17057829                     AFL2              Yes             12MPP                   Hard                  I                      NEGAM
17057950                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17060567                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17060583                     AFL2              Yes             12MPP                   Hard                  I                      NEGAM
17060587                     AFL2              Yes             12MPP                   Hard                  II                     NEGAM
17060640                     AFL2              Yes             12MPP                   Hard                  I                      NEGAM
17060711                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17060740                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17066725                     AFL2              Yes             6MPP                    Hard                  II                     NEGAM
17066741                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17066758                     AFL2              Yes             12MPP                   Hard                  I                      NEGAM
17075410                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17075632                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17075652                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17075830                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17075969                     AFL2               No             No PP                   NoPP                  I                      NEGAM
17076906                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17065335                     AFL2              Yes             36MPP                   Hard                  II                     NEGAM
17065449                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17022234                     AFL2              Yes             12MPP                   Hard                  I                      NEGAM
17027692                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17027782                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17027783                     AFL2              Yes             36MPP                   Hard                  II                     NEGAM
17033417                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17033576                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17034500                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17034703                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17042691                     DARM              Yes             36MPP                   Hard                  I                      NEGAM
17042766                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17043815                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17044061                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17048109                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17051847                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17052246                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17052252                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17052263                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17052285                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17053387                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17053404                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17055616                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17055751                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17055937                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17057518                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17064720                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17065885                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17075164                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17128153                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17150132                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17159921                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17013862                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17014717                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17016349                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17013639                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17013665                     AFL2               No             No PP                   NoPP                  I                      NEGAM
17011362                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17012759                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17228080                     ALT               Yes             36MPP                 Soft/Unk                II                     NEGAM
17021468                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17009074                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17009141                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17009256                     AFL2               No             No PP                   NoPP                  I                      NEGAM
17009307                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
17012969                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
16991707                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17000173                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17003361                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17003540                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
16974209                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17088789                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17089129                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17089291                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17113465                     DARM               No             No PP                   NoPP                  II                     NEGAM
17059620                     AFL2              Yes             6MPP                    Hard                  II                     NEGAM
17060611                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17065329                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17066504                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17066510                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
16849549                     DARM              Yes             36MPP                  Combo                  II                     NEGAM
17075459                     AFL2              Yes             12MPP                   Hard                  II                     NEGAM
17075515                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17075955                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17076863                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17076935                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17078983                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17078988                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17022122                     AFL2              Yes             36MPP                   Hard                  II                     NEGAM
17027898                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17033579                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17043931                     AFL2              Yes             12MPP                   Hard                  II                     NEGAM
17048314                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17048362                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17052203                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17021881                     WALN              Yes             4MPP                    Hard                  II                     NEGAM
17004746                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17034633                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17055610                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17057925                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17065247                     DARM              Yes             36MPP                  Combo                  II                     NEGAM
17066512                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17128604                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17256716                     ALT                No             No PP                   NoPP                  II                     NEGAM
17256720                     ALT                No             No PP                   NoPP                  II                     NEGAM
17256724                     ALT               Yes             36MPP                  Combo                  II                     NEGAM
17256717                     ALT               Yes             12MPP                   Hard                  II                     NEGAM
17075245                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17150112                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17150150                     WALN              Yes             24MPP                  Combo                  II                     NEGAM
17155372                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17159925                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17166599                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17166495                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17168517                     WALN               No             No PP                   NoPP                  I                      NEGAM
17170676                     WALN               No             No PP                   NoPP                  I                      NEGAM
17170687                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17172200                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17175189                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17175196                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17175237                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17175239                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17178446                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17182346                     WALN               No             No PP                   NoPP                  II                     NEGAM
17204101                     WALN               No             No PP                   NoPP                  II                     NEGAM
17204203                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17205820                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17207083                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17207826                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17207748                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17216735                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17216616                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17217718                     WALN              Yes             12MPP                   Hard                  I                      NEGAM
17218510                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17218392                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17219156                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17219204                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17228633                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17229492                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17229391                     WALN              Yes             24MPP                   Hard                  I                      NEGAM
17229585                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17229980                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17230051                     WALN              Yes             24MPP                  Combo                  II                     NEGAM
17230524                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17230645                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17230652                     WALN              Yes             4MPP                    Hard                  II                     NEGAM
17230658                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17231410                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17233975                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17233983                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17234009                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17234028                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17242923                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17243979                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17244385                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17244350                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17244503                     WALN              Yes             24MPP                   Hard                  I                      NEGAM
17244519                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17245915                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17246600                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17247456                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17247540                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17251424                     WALN              Yes             36MPP                   Hard                  I                      NEGAM
17252654                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17133004                     AFL2              Yes             6MPP                    Hard                  II                     NEGAM
17133095                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17133115                     AFL2              Yes             36MPP                   Hard                  II                     NEGAM
17146236                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17153013                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17153017                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17153028                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17154661                     AFL2              Yes             36MPP                   Hard                  II                     NEGAM
17155862                     AFL2              Yes             36MPP                   Hard                  II                     NEGAM
17155885                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17160263                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17167354                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17169017                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17171564                     AFL2              Yes             12MPP                   Hard                  II                     NEGAM
17175579                     AFL2              Yes             36MPP                   Hard                  II                     NEGAM
17181968                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17182752                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17201800                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17202128                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17203881                     AFL2              Yes             36MPP                  Combo                  II                     NEGAM
17203916                     AFL2              Yes             36MPP                   Hard                  II                     NEGAM
17219613                     AFL2               No             No PP                   NoPP                  II                     NEGAM
17155125                     ALT               Yes             36MPP                 Soft/Unk                II                     NEGAM
17156318                     ALT                No             No PP                   NoPP                  II                     NEGAM
17156319                     ALT                No             No PP                   NoPP                  II                     NEGAM
17156326                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17198188                     CENP               No             No PP                   NoPP                  II                     NEGAM
17198919                     ALT                No             No PP                   NoPP                  II                     NEGAM
17202557                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17206465                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206481                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206537                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206565                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206588                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206591                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206606                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206623                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206624                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206627                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206632                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206645                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206657                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206727                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206728                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206745                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206807                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206820                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206826                     ALT                No             No PP                   NoPP                  II                     NEGAM
17206834                     ALT                No             No PP                   NoPP                  II                     NEGAM
17215744                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17230312                     ALT               Yes             36MPP                  Combo                  II                     NEGAM
17230316                     ALT               Yes             36MPP                  Combo                  II                     NEGAM
17230320                     ALT               Yes             36MPP                   Hard                  II                     NEGAM
17057201                     WALN               No             No PP                   NoPP                  II                     NEGAM
17058877                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17058912                     WALN               No             No PP                   NoPP                  I                      NEGAM
17058967                     WALN               No             No PP                   NoPP                  I                      NEGAM
17060402                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17060420                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17057110                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17051498                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17051695                     WALN               No             No PP                   NoPP                  I                      NEGAM
17047778                     WALN               No             No PP                   NoPP                  I                      NEGAM
17052884                     WALN              Yes             4MPP                    Hard                  I                      NEGAM
17054946                     WALN               No             No PP                   NoPP                  I                      NEGAM
17054950                     WALN               No             No PP                   NoPP                  I                      NEGAM
17047828                     WALN              Yes             36MPP                  Combo                  II                     NEGAM
17041642                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
17043462                     WALN              Yes             12MPP                   Hard                  II                     NEGAM
15904934                     RPCH              Yes             36MPP                   Hard                  I                      NEGAM
15662895                     RPCH              Yes             36MPP                 Soft/Unk                I                      NEGAM
16610344                     BMTA              Yes             36MPP                 Soft/Unk                I                      NEGAM
16641650                     BMTA              Yes             36MPP                   Hard                  I                      NEGAM
16641748                     BMTA              Yes             36MPP                   Hard                  I                      NEGAM
16667575                     BMTA              Yes             36MPP                   Hard                  I                      NEGAM
16667544                     BMTA              Yes             30MPP                   Hard                  I                      NEGAM
16675150                     BMTA              Yes             30MPP                   Hard                  I                      NEGAM
16667579                     BMTA              Yes             36MPP                   Hard                  I                      NEGAM
16691647                     BMTA              Yes             36MPP                   Hard                  I                      NEGAM
16691676                     BMTA              Yes             36MPP                   Hard                  I                      NEGAM
16691691                     BMTA              Yes             36MPP                   Hard                  I                      NEGAM
16691696                     BMTA              Yes             36MPP                   Hard                  I                      NEGAM
16724237                     BMTA              Yes             36MPP                   Hard                  I                      NEGAM
16707299                     BMTA              Yes             36MPP                 Soft/Unk                I                      NEGAM
16707260                     BMTA              Yes             36MPP                   Hard                  I                      NEGAM
16710299                     BMTA              Yes             36MPP                   Hard                  I                      NEGAM
16724244                     BMTA               No             No PP                   NoPP                  I                      NEGAM
16784515                     BMTA              Yes             36MPP                   Hard                  I                      NEGAM
16710326                     BMTA              Yes             36MPP                   Hard                  I                      NEGAM
16732173                     BMTA              Yes             36MPP                   Hard                  I                      NEGAM
16732200                     BMTA              Yes             36MPP                   Hard                  I                      NEGAM
16814867                     BMTA              Yes             36MPP                   Hard                  I                      NEGAM
16814869                     BMTA              Yes             36MPP                   Hard                  I                      NEGAM
17028127                     BMTA              Yes             36MPP                   Hard                  I                      NEGAM
16633078                     DARM              Yes             36MPP                   Hard                  I                      NEGAM
16646639                     AFL2              Yes             12MPP                   Hard                  I                      NEGAM
16646713                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
16648326                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
16656850                     DARM              Yes             12MPP                   Hard                  I                      NEGAM
16658476                     AFL2              Yes             12MPP                   Hard                  I                      NEGAM
16662029                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
16662603                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
16664380                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
16665931                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
16543955                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
16597526                     AFL2               No             No PP                   NoPP                  I                      NEGAM
16680356                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
16681621                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
16681635                     AFL2              Yes             12MPP                   Hard                  I                      NEGAM
16684047                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
16684188                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
16684856                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
16692135                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM
16692686                     AFL2              Yes             36MPP                   Hard                  I                      NEGAM




--------------------------------------------------------------------------------




                                                                                                                              EXHIBIT C

                                                     RESERVED




--------------------------------------------------------------------------------




                                                                                                                              EXHIBIT D

                                         REQUEST FOR RELEASE OF DOCUMENTS

To:      Wells Fargo Bank, National Association
         1015 10th Avenue
         Minneapolis, Minnesota  55414

RE:      Custodial Agreement,  dated as of June 29, 2007 among Structured Asset Mortgage  Investments II Inc., as company,  Wells Fargo
         Bank,  National  Association  as trustee and  custodian and EMC Mortgage  Corporation,  as servicer,  in connection  with Bear
         Stearns Mortgage Funding Trust 2007-AR5, Mortgage Pass-Through Certificates, Series 2007-AR5

         In connection with the administration of the Mortgage Loans held by you pursuant to the above-captioned  Custodial  Agreement,
we request the release,  and hereby  acknowledge  receipt,  of the Mortgage File for the Mortgage Loan described  below, for the reason
indicated.

Mortgage Loan Number:

Mortgagor Name, Address & Zip Code:

Reason for Requesting Documents (check one):

_____             1.       Mortgage Paid in Full and proceeds have been deposited into the Custodial Account

_____             2.       Foreclosure

_____             3.       Substitution

_____             4.       Other Liquidation

_____             5.       Nonliquidation                     Reason:

_____             6.       California Mortgage Loan paid in full


                                                              By:_________________________________________________
                                                                  (authorized signer)

                                                              Issuer:
                                                              Address:

                                                              Date:




--------------------------------------------------------------------------------




                                                                                                                              EXHIBIT E

                                                      FORM OF TRANSFER AFFIDAVIT

                                                                                              Affidavit  pursuant to Section 860E(e)(4)
                                                                                              of the  Internal Revenue Code of 1986, as
                                                                                              amended, and for other purposes

STATE OF          )
                  )ss:
COUNTY OF         )

         [NAME OF OFFICER], being first duly sworn, deposes and says:

         1.       That he is [Title of Officer] of [Name of Investor]  (record or beneficial owner of the Bear Stearns Mortgage Funding
Trust  2007-AR5,  Mortgage  Pass-Through  Certificates,  Series  2007-AR5,  Class R  Certificates  (the "Class R  Certificates"))  (the
"Owner"),  a [savings  institution]  [corporation]  duly  organized  and  existing  under the laws of [the State of _____]  [the United
States], on behalf of which he makes this affidavit.

         2.       That the Owner (i) is not and will not be as of  [Closing  Date][date  of  purchase]  a  "disqualified  organization"
within the  meaning of Section  860E(e)(5)  of the  Internal  Revenue  Code of 1986,  as amended  (the  "Code") or an  "electing  large
partnership"  within the meaning of Section 775 of the Code,  (ii) will endeavor to remain other than a disqualified  organization  and
an electing large  partnership  for so long as it retains its ownership in the Class R Certificates  and (iii) is acquiring the Class R
Certificates  for its own  account or for the  account of another  Owner from which it has  received  an  affidavit  and  agreement  in
substantially the same form as this affidavit and agreement.  (For this purpose, a "disqualified  organization" means an electing large
partnership  under  Section  775 of the  Code,  the  United  States,  any  state  or  political  subdivision  thereof,  any  agency  or
instrumentality  of any of the foregoing (other than an  instrumentality  all of the activities of which are subject to tax and, except
for the Federal  Home Loan  Mortgage  Corporation,  a majority of whose board of  directors  is not  selected by any such  governmental
entity) or any  foreign  government,  international  organization  or any  agency or  instrumentality  of such  foreign  government  or
organization,  any rural electric or telephone  cooperative,  or any organization  (other than certain farmers'  cooperatives)  that is
generally exempt from federal income tax unless such organization is subject to the tax on unrelated business taxable income).

         3.       That the  Owner  is aware  (i) of the tax  that  would  be  imposed  on  transfers  of the  Class R  Certificates  to
disqualified  organizations  or electing large  partnerships  under the Code, that applies to all transfers of the Class R Certificates
after March 31, 1988; (ii) that such tax would be on the transferor (or, with respect to transfers to electing large  partnerships,  on
each such  partnership),  or, if such  transfer  is through an agent  (which  person  includes a broker,  nominee or  middleman)  for a
disqualified  organization,  on the agent; (iii) that the person (other than with respect to transfers to electing large  partnerships)
otherwise  liable for the tax shall be relieved of liability for the tax if the  transferee  furnishes to such person an affidavit that
the transferee is not a disqualified  organization  and, at the time of transfer,  such person does not have actual  knowledge that the
affidavit is false;  and (iv) that the Class R Certificates  may be  "noneconomic  residual  interests"  within the meaning of Treasury
regulations  promulgated  pursuant to the Code and that the  transferor of a noneconomic  residual  interest will remain liable for any
taxes due with  respect to the income on such  residual  interest,  unless no  significant  purpose of the  transfer  was to impede the
assessment or collection of tax.

                  4.       That the Owner is aware of the tax imposed on a  "pass-through  entity"  holding the Class R Certificates if
either the  pass-through  entity is an electing  large  partnership  under Section 775 of the Code or if at any time during the taxable
year of the pass-through  entity a disqualified  organization is the record holder of an interest in such entity.  (For this purpose, a
"pass through entity"  includes a regulated  investment  company,  a real estate  investment trust or common trust fund, a partnership,
trust or estate, and certain cooperatives.)

                  5.       That the Owner is aware that the Trustee will not register the transfer of any Class R  Certificates  unless
the transferee,  or the transferee's  agent,  delivers to it an affidavit and agreement,  among other things, in substantially the same
form as this  affidavit  and  agreement.  The Owner  expressly  agrees  that it will not  consummate  any such  transfer if it knows or
believes that any of the representations contained in such affidavit and agreement are false.

                  6.       That the Owner has  reviewed  the  restrictions  set forth on the face of the Class R  Certificates  and the
provisions  of Section  5.05 of the  Pooling and  Servicing  Agreement  under which the Class R  Certificates  were  issued.  The Owner
expressly agrees to be bound by and to comply with such restrictions and provisions.

                  7.       That the Owner consents to any additional  restrictions or arrangements  that shall be deemed necessary upon
advice of counsel to  constitute a  reasonable  arrangement  to ensure that the Class§R  Certificates  will only be owned,  directly or
indirectly, by an Owner that is not a disqualified organization.

                  8.       The Owner's Taxpayer Identification Number is # _______________.

                  9.       This  affidavit  and  agreement  relates only to the Class R  Certificates  held by the Owner and not to any
other holder of the Class R  Certificates.  The Owner  understands  that the  liabilities  described  herein relate only to the Class R
Certificates.

                  10.      That no purpose of the Owner relating to the transfer of any of the Class R Certificates  by the Owner is or
will be to impede the  assessment  or  collection  of any tax;  in making this  representation,  the Owner  warrants  that the Owner is
familiar with (i) Treasury  Regulation  Section 1.860E-1 (c) and recent amendments  thereto,  effective as of August 19, 2002, and (ii)
the preamble describing the adoption of the amendments to such regulation, which is attached hereto as Exhibit 1.

                  11.      That the Owner has no present  knowledge  or  expectation  that it will be unable to pay any  United  States
taxes owed by it so long as any of the Certificates  remain  outstanding.  In this regard,  the Owner hereby  represents to and for the
benefit of the person from whom it acquired the Class R Certificates  that the Owner intends to pay taxes  associated with holding such
Class R Certificates  as they become due, fully  understanding  that it may incur tax liabilities in excess of any cash flows generated
by the Class R Certificates.

                  12.      That the Owner has no  present  knowledge  or  expectation  that it will  become  insolvent  or subject to a
bankruptcy proceeding for so long as any of the Class R Certificates remain outstanding.

                  13.      The Owner is a citizen or resident of the United States, a corporation,  partnership or other entity created
or organized  in, or under the laws of, the United  States or any  political  subdivision  thereof,  or an estate or trust whose income
from sources  without the United States is includable in gross income for United States federal  income tax purposes  regardless of its
connection with the conduct of a trade or business within the United States.

                  14.      The Owner hereby agrees that it will not cause income from the Class R Certificates  to be attributable to a
foreign  permanent  establishment or fixed base (within the meaning of an applicable  income tax treaty) of the Owner or another United
States taxpayer.

                  15.      (a)      The Purchaser hereby certifies,  represents and warrants to, and covenants with the Company and the
Trustee that the following statements in (1) or (2) are accurate:

                           (1)     The  Certificates  (i) are not being  acquired  by,  and will not be  transferred  to,  any
employee  benefit  plan  within the  meaning  of section  3(3) of the  Employee  Retirement  Income  Security  Act of 1974,  as amended
("ERISA"),  or other retirement  arrangement,  including individual retirement accounts and annuities,  Keogh plans and bank collective
investment funds and insurance  company general or separate accounts in which such plans,  accounts or arrangements are invested,  that
is subject to Section  406 of ERISA or  Section 4975  of the  Internal  Revenue  Code of 1986 (the  "Code")  (any of the  foregoing,  a
"Plan"), (ii) are not being acquired with "plan assets" of a Plan within the meaning of the Department of Labor ("DOL") regulation,  29
C.F.R.  § 2510.3-101 or otherwise  under ERISA,  and (iii) will not be  transferred  to any entity that is deemed to be investing  plan
assets within the meaning of the DOL regulation, 29 C.F.R. § 2510.3-101 or otherwise under ERISA;

                           (2)      The purchase of the  Certificates  is  permissible  under  applicable  law, will not  constitute or
result in any  prohibited  transaction  under  ERISA or Section  4975 of the Code,  will not  subject the Company or the Trustee to any
obligation  in  addition  to those  undertaken  in the  Pooling  and  Servicing  Agreement  and,  with  respect to each source of funds
("Source") being used by the Purchaser to acquire the Certificates,  each of the following statements is accurate: (a) the Purchaser is
an insurance  company;  (b) the Source is assets of the  Purchaser's  "general  account;"  (c) the  conditions  set forth in Prohibited
Transaction  Class  Exemption  ("PTCE")  95-60  issued by the DOL have  been  satisfied  and the  purchase,  holding  and  transfer  of
Certificates  by or on behalf of the Purchaser  are exempt under PTCE 95-60;  and (d) the amount of reserves and  liabilities  for such
general  account  contracts held by or on behalf of any Plan does not exceed 10% of the total reserves and  liabilities of such general
account plus surplus as of the date hereof (for  purposes of this  clause,  all Plans  maintained  by the same  employer (or  affiliate
thereof) or employee organization are deemed to be a single Plan) in connection with its purchase and holding of such Certificates; or

                  (b)      The Owner will provide the Trustee and the Company with an opinion of counsel  acceptable to and in form and
substance  satisfactory  to the Trustee  and the Company to the effect that the  purchase  of the  Certificates  is  permissible  under
applicable  law, will not constitute or result in any  non-exempt  prohibited  transaction  under ERISA or Section 4975 of the Code and
will not subject the Trustee or the Company to any  obligation  or  liability  (including  obligations  or  liabilities  under ERISA or
Section 4975 of the Code) in addition to those undertaken in the Pooling and Servicing Agreement.

                  In addition, the Owner hereby certifies,  represents and warrants to, and covenants with, the Company and the Trustee
that the Owner will not transfer such  Certificates to any Plan or person unless either such Plan or person meets the  requirements set
forth in either (a) or (b) above.

                  Capitalized  terms used but not  defined  herein  shall have the  meanings  assigned  in the  Pooling  and  Servicing
Agreement.

         IN WITNESS WHEREOF,  the Investor has caused this instrument to be executed on its behalf,  pursuant to authority of its Board
of Directors, by its [Title of Officer] this ____ day  of  _________, 20__.

                                                     [NAME OF INVESTOR]

                                                     By:_________________________________________________________
                                                           [Name of Officer]
                                                           [Title of Officer]
                                                           [Address of Investor for receipt of distributions]
                                                           [Address of Investor for receipt of tax information]



--------------------------------------------------------------------------------



         Personally  appeared  before me the  above-named  [Name of Officer],  known or proved to me to be the same person who executed
the foregoing  instrument  and to be the [Title of Officer] of the Investor,  and  acknowledged  to me that he executed the same as his
free act and deed and the free act and deed of the Investor.

         Subscribed and sworn before me this ___ day of _________, 20___.

NOTARY PUBLIC

COUNTY OF

STATE OF


My commission expires the ___ day of ___________________, 20___.




--------------------------------------------------------------------------------




                                                                                                                            EXHIBIT F-1

                                     FORM OF INVESTMENT LETTER (NON-RULE 144A)


                                                         ______________,200___


Structured Asset Mortgage Investments II Inc.
383 Madison Avenue
New York, New York 10179

Wells Fargo Bank, National Association
Sixth Street and Marquette Avenue
Minneapolis, Minnesota  55479

Attention: Bear Stearns Mortgage Funding Trust 2007-AR5

                  Re:      Bear Stearns Mortgage Funding Trust 2007-AR5
                           Mortgage Pass-Through Certificates, Series 2007-AR5

Ladies and Gentlemen:

         ______________ (the "Purchaser")  intends to purchase from ______________ (the "Seller")  $_________ initial Current Principal
Amount of Mortgage Pass-Through  Certificates,  Series 2007-AR5,  Class _____ (the "Certificates"),  issued pursuant to the Pooling and
Servicing Agreement (the "Pooling and Servicing  Agreement"),  dated as of June 1, 2007 among Structured Asset Mortgage  Investments II
Inc., as depositor (the "Seller"),  EMC Mortgage  Corporation,  as servicer and seller and Wells Fargo Bank, National  Association,  as
trustee  (the  "Trustee").  All terms used  herein and not  otherwise  defined  shall have the  meanings  set forth in the  Pooling and
Servicing Agreement.  The Purchaser hereby certifies, represents and warrants to, and covenants with, the Seller and the Trustee that:

                           1.       The Purchaser  understands  that (a) the  Certificates  have not been and will not be registered or
                  qualified  under the  Securities Act of 1933, as amended (the "Act") or any state  securities  law, (b) the Seller is
                  not required to so register or qualify the  Certificates,  (c) the  Certificates may be resold only if registered and
                  qualified  pursuant  to the  provisions  of the  Act or any  state  securities  law,  or if an  exemption  from  such
                  registration and qualification is available,  (d) the Pooling and Servicing Agreement contains restrictions regarding
                  the transfer of the Certificates and (e) the Certificates will bear a legend to the foregoing effect.

                           2.       The Purchaser is acquiring the  Certificates for its own account for investment only and not with a
                  view to or for sale in  connection  with any  distribution  thereof in any manner  that would  violate the Act or any
                  applicable state securities laws.

                           3.       The Purchaser is (a) a substantial,  sophisticated institutional investor having such knowledge and
                  experience in financial and business matters,  and, in particular,  in such matters related to securities  similar to
                  the Certificates,  such that it is capable of evaluating the merits and risks of investment in the Certificates,  (b)
                  able to bear the economic  risks of such an investment and (c) an  "accredited  investor"  within the meaning of Rule
                  501 (a) promulgated pursuant to the Act.

                           4.       The Purchaser  has been  furnished  with,  and has had an  opportunity  to review (a) a copy of the
                  Pooling and Servicing  Agreement and (b) such other information  concerning the Certificates,  the Mortgage Loans and
                  the Seller as has been  requested by the Purchaser  from the Seller or the Seller and is relevant to the  Purchaser's
                  decision to purchase the  Certificates.  The Purchaser has had any questions arising from such review answered by the
                  Seller or the Seller to the satisfaction of the Purchaser.

                           5.       The  Purchaser  has not and will not nor has it  authorized  or will it authorize any person to (a)
                  offer, pledge,  sell, dispose of or otherwise transfer any Certificate,  any interest in any Certificate or any other
                  similar  security to any person in any manner,  (b)  solicit any offer to buy or to accept a pledge,  disposition  of
                  other transfer of any  Certificate,  any interest in any Certificate or any other similar security from any person in
                  any manner, (c) otherwise  approach or negotiate with respect to any Certificate,  any interest in any Certificate or
                  any other  similar  security  with any person in any manner,  (d) make any general  solicitation  by means of general
                  advertising  or in any other  manner or (e) take any other  action,  that (as to any of (a) through (e) above)  would
                  constitute a distribution  of any  Certificate  under the Act, that would render the disposition of any Certificate a
                  violation of Section 5 of the Act or any state  securities law, or that would require  registration or  qualification
                  pursuant thereto.  The Purchaser will not sell or otherwise  transfer any of the  Certificates,  except in compliance
                  with the provisions of the Pooling and Servicing Agreement.

                           [6.      The Purchaser (if the  Certificate is not rated at least "BBB-" or its equivalent by Fitch Ratings,
                  Standard & Poor's Rating Services, a division of The McGraw-Hill  Companies,  Inc., Moody's Investors Service,  Inc.,
                  DBRS Limited or DBRS, Inc.):

                                    (a)     is not an employee benefit or other plan subject to the prohibited transaction provisions
                  of the Employee Retirement Income Security Act of 1974, as amended ("ERISA"), or Section 4975 of the Internal
                  Revenue Code of 1986, as amended (a "Plan"), or any other person (including an investment manager, a named fiduciary
                  or a trustee of any Plan) acting, directly or indirectly, on behalf of or purchasing any Certificate with "plan
                  assets" of any Plan within the meaning of the Department of Labor ("DOL") regulation at 29 C.F.R. § 2510.3-101; or

                                    (b)    is an insurance company, the source of funds to be used by it to purchase the Certificates
                  is an "insurance company general account" (within the meaning of DOL Prohibited Transaction Class Exemption ("PTCE")
                  95-60), and the purchase is being made in reliance upon the availability of the exemptive relief afforded under
                  Sections I and III of PTCE 95-60.]

         In addition, the Purchaser hereby certifies, represents and warrants to, and covenants with, the Company and the Trustee
that the Purchaser will not transfer such Certificates to any Plan or person unless such Plan or person meets the requirements set
forth in either 6(a) or (b) above.



                                                                              Very truly yours,



                                                                               [PURCHASER]



                                                                               By:__________________________________________________
                                                                                   Name:
                                                                                   Title:




--------------------------------------------------------------------------------




                                                                                                                            EXHIBIT F-2


                                              FORM OF RULE 144A INVESTMENT REPRESENTATION

                                        Description of Rule 144A Securities, including numbers:

                                        _______________________________________________________

                                        _______________________________________________________

                                        _______________________________________________________

                                        _______________________________________________________


                  The undersigned seller, as registered holder (the "Seller"),  intends to transfer the Rule 144A Securities  described
above to the undersigned buyer (the "Buyer").

                  1.       In  connection  with such  transfer and in accordance  with the  agreements  pursuant to which the Rule 144A
Securities  were issued,  the Seller  hereby  certifies  the  following  facts:  Neither the Seller nor anyone acting on its behalf has
offered,  transferred,  pledged,  sold or otherwise  disposed of the Rule 144A Securities,  any interest in the Rule 144A Securities or
any other  similar  security  to, or  solicited  any offer to buy or accept a transfer,  pledge or other  disposition  of the Rule 144A
Securities,  any interest in the Rule 144A  Securities or any other similar  security from, or otherwise  approached or negotiated with
respect to the Rule 144A  Securities,  any interest in the Rule 144A  Securities or any other similar  security with, any person in any
manner,  or made any general  solicitation  by means of general  advertising  or in any other manner,  or taken any other action,  that
would  constitute a distribution  of the Rule 144A  Securities  under the Securities Act of 1933, as amended (the "1933 Act"),  or that
would render the  disposition  of the Rule 144A  Securities a violation of Section 5 of the 1933 Act or require  registration  pursuant
thereto,  and that the  Seller has not  offered  the Rule 144A  Securities  to any  person  other than the Buyer or another  "qualified
institutional buyer" as defined in Rule 144A under the 1933 Act.

                  2.       The Buyer  warrants and  represents  to, and covenants  with,  the Seller,  the Trustee and the Servicer (as
defined to the Pooling and Servicing  Agreement,  dated as of June 1, 2007 (the  "Agreement"),  among the Company,  EMC and Wells Fargo
Bank, National Association, as trustee (the "Trustee")) as follows:

                           a.       The Buyer understands that the Rule 144A Securities have not been registered  under the 1933 Act or
the securities laws of any state.

                           b.       The Buyer considers itself a substantial, sophisticated institutional investor      having     such
knowledge and experience in financial and business matters that it is  capable of evaluating  the merits and risks of investment in the
Rule 144A Securities.

                           c.       The Buyer has been furnished with all information regarding the       Rule 144A  Securities that it
has requested from the Seller, the Trustee or the Servicer.

                           d.       Neither  the Buyer nor anyone  acting on its  behalf has  offered,  transferred,  pledged,  sold or
         otherwise  disposed of the Rule 144A  Securities,  any interest in the Rule 144A Securities or any other similar  security to,
         or solicited any offer to buy or accept a transfer,  pledge or other disposition of the Rule 144A Securities,  any interest in
         the Rule 144A  Securities or any other similar  security from, or otherwise  approached or negotiated with respect to the Rule
         144A  Securities,  any interest in the Rule 144A Securities or any other similar  security with, any person in any manner,  or
         made any general  solicitation by means of general  advertising or in any other manner, or taken any other action,  that would
         constitute a  distribution  of the Rule 144A  Securities  under the 1933 Act or that would render the  disposition of the Rule
         144A Securities a violation of Section 5 of the 1933 Act or require  registration  pursuant thereto,  nor will it act, nor has
         it authorized or will it authorize any person to act, in such manner with respect to the Rule 144A Securities.

                           e.       The Buyer is a "qualified  institutional buyer" as that term is defined in Rule 144A under the 1933
         Act and has completed  either of the forms of  certification  to that effect  attached hereto as Annex 1 or Annex 2. The Buyer
         is aware that the sale to it is being made in reliance  on Rule 144A.  The Buyer is  acquiring  the Rule 144A  Securities  for
         its own account or the accounts of other qualified  institutional  buyers,  understands  that such Rule 144A Securities may be
         resold,  pledged or transferred only (i) to a person reasonably believed to be a qualified  institutional buyer that purchases
         for its own account or for the account of a qualified  institutional buyer to whom notice is given that the resale,  pledge or
         transfer is being made in reliance on Rule 144A, or (ii) pursuant to another exemption from registration under the 1933 Act.

                  3.       [The Buyer (if the Rule 144A  Securities  are not rated at least "BBB-" or its  equivalent by Fitch Ratings,
Standard & Poor's Rating Services,  a division of The McGraw-Hill  Companies,  Inc., Moody's Investors  Service,  Inc., DBRS Limited or
DBRS, Inc.):

                           a.       is not an employee  benefit or other plan subject to the prohibited  transaction  provisions of the
         Employee  Retirement Income Security Act of 1974, as amended ("ERISA"),  or Section 4975 of the Internal Revenue Code of 1986,
         as amended (a "Plan"),  or any other person  (including an  investment  manager,  a named  fiduciary or a trustee of any Plan)
         acting,  directly or indirectly,  on behalf of or purchasing any Certificate with "plan assets" of any Plan within the meaning
         of the Department of Labor ("DOL") regulation at 29 C.F.R. § 2510.3-101; or

                           b.       is an insurance  company,  the source of funds to be used by it to purchase the  Certificates is an
         "insurance  company general account" (within the meaning of DOL Prohibited  Transaction Class Exemption  ("PTCE") 95-60),  and
         the purchase is being made in reliance upon the  availability  of the exemptive  relief  afforded  under Sections I and III of
         PTCE 95-60.

                  4.]      This document may be executed in one or more  counterparts  and by the different  parties hereto on separate
counterparts,  each of which, when so executed,  shall be deemed to be an original; such counterparts,  together,  shall constitute one
and the same document.

                  IN WITNESS WHEREOF, each of the parties has executed this document as of the date set forth below.


___________________________________________________                             ___________________________________________________
Print Name of Seller                                                            Print Name of Buyer
By:________________________________________________                             By:________________________________________________
    Name:                                                                           Name:
    Title:                                                                          Title:
Taxpayer Identification                                                         Taxpayer Identification:
No.________________________________________________                             No:________________________________________________
Date:______________________________________________                             Date:______________________________________________




--------------------------------------------------------------------------------




                                                                                                                 ANNEX 1 TO EXHIBIT F-2


                                       QUALIFIED INSTITUTIONAL BUYER STATUS UNDER SEC RULE 144A

                                        [For Buyers Other Than Registered Investment Companies]

                  The undersigned hereby certifies as follows in connection with the Rule 144A Investment  Representation to which this
Certification is attached:

                  1.       As indicated  below,  the undersigned is the President,  Chief Financial  Officer,  Senior Vice President or
other executive officer of the Buyer.

                  2.       In connection with purchases by the Buyer,  the Buyer is a "qualified  institutional  buyer" as that term is
defined in Rule 144A under the  Securities  Act of 1933 ("Rule 144A")  because (i) the Buyer owned and/or  invested on a  discretionary
basis  $________________________ in securities (except for the excluded securities referred to below) as of the end of the Buyer's most
recent  fiscal  year  (such amount being  calculated  in accordance with  Rule 144A)  and  (ii) the Buyer satisfies the criteria in the
category marked below.

         Corporation,  etc.  The Buyer is a  corporation  (other than a bank,  savings and loan  association  or similar  institution),
         Massachusetts  or similar  business  trust,  partnership,  or charitable  organization  described in Section  501(c)(3) of the
         Internal Revenue Code.

         Bank.  The Buyer (a) is a national  bank or  banking  institution  organized  under the laws of any  State,  territory  or the
         District  of  Columbia,  the  business  of which is  substantially  confined  to  banking  and is  supervised  by the State or
         territorial  banking  commission or similar  official or is a foreign bank or equivalent  institution,  and (b) has an audited
         net worth of at least  $25,000,000 as demonstrated  in its latest annual  financial  statements,  a copy of which is attached
         hereto.

         Savings  and  Loan.  The Buyer (a) is a  savings  and loan  association,  building  and loan  association,  cooperative  bank,
         homestead  association  or similar  institution,  which is  supervised  and  examined by a State or Federal  authority  having
         supervision over any such  institutions or is a foreign savings and loan association or equivalent  institution and (b) has an
         audited net worth of at least $25,000,000 as demonstrated in its latest annual financial statements.

         Broker-Dealer.  The Buyer is a dealer registered pursuant to Section 15 of the Securities Exchange Act of 1934.

         Insurance  Company.  The Buyer is an insurance  company  whose  primary and  predominant  business  activity is the writing of
         insurance  or the  reinsuring  of risks  underwritten  by  insurance  companies  and which is  subject to  supervision  by the
         insurance commissioner or a similar official or agency of a State or territory or the District of Columbia.

         State or Local Plan. The Buyer is a plan  established  and maintained by a State,  its political  subdivisions,  or any agency
         or instrumentality of the State or its political subdivisions, for the benefit of its employees.

         ERISA Plan. The Buyer is an employee  benefit plan within the meaning of Title I of the Employee  Retirement  Income  Security
         Act of 1974.

         Investment Adviser.   The Buyer is an investment adviser registered under the Investment Advisers Act of 1940.

         SBIC. The Buyer is a Small Business  Investment  Company  licensed by the U.S.  Small  Business  Administration  under Section
         301(c) or (d) of the Small Business Investment Act of 1958.

         Business  Development  Company.  The  Buyer is a  business  development  company  as  defined  in  Section  202(a)(22)  of the
         Investment Advisers Act of 1940.

         Trust Fund.  The Buyer is a trust fund whose trustee is a bank or trust company and whose  participants  are  exclusively  (a)
         plans  established and maintained by a State, its political  subdivisions,  or any agency or  instrumentality  of the State or
         its political  subdivisions,  for the benefit of its employees, or (b) employee benefit plans within the meaning of Title I of
         the  Employee  Retirement  Income  Security  Act of 1974,  but is not a trust fund that  includes as  participants  individual
         retirement accounts or H.R. 10 plans.

                  3.       The term  "securities"  as used herein does not include (i) securities of issuers that are  affiliated  with
the Buyer,  (ii) securities that are part of an unsold allotment to or subscription by the Buyer, if the Buyer is a dealer,  (iii) bank
deposit notes and certificates of deposit, (iv) loan participations,  (v) repurchase  agreements,  (vi) securities owned but subject to
a repurchase agreement and (vii) currency, interest rate and commodity swaps.

                  4.       For purposes of determining  the aggregate  amount of securities  owned and/or  invested on a  discretionary
basis by the Buyer,  the Buyer used the cost of such  securities to the Buyer and did not include any of the securities  referred to in
the preceding  paragraph.  Further,  in determining such aggregate amount, the Buyer may have included securities owned by subsidiaries
of the Buyer, but only if such  subsidiaries are consolidated  with the Buyer in its financial  statements  prepared in accordance with
generally  accepted  accounting  principles  and if the  investments  of such  subsidiaries  are managed  under the Buyer's  direction.
However,  such securities were not included if the Buyer is a  majority-owned,  consolidated  subsidiary of another  enterprise and the
Buyer is not itself a reporting company under the Securities Exchange Act of 1934.

                  5.       The Buyer  acknowledges  that it is familiar with Rule 144A and understands  that the seller to it and other
parties  related to the  Certificates  are relying and will continue to rely on the statements made herein because one or more sales to
the Buyer may be in reliance on Rule 144A.



______        ______        Will the Buyer be purchasing the Rule 144A
Yes           No            Securities only for the Buyer's own account?

                  6.       If the answer to the foregoing  question is "no", the Buyer agrees that, in connection  with any purchase of
securities  sold to the Buyer for the account of a third party  (including  any separate  account) in reliance on Rule 144A,  the Buyer
will only  purchase for the account of a third party that at the time is a "qualified  institutional  buyer" within the meaning of Rule
144A.  In  addition,  the Buyer agrees that the Buyer will not  purchase  securities  for a third party unless the Buyer has obtained a
current  representation  letter from such third party or taken other appropriate steps  contemplated by Rule 144A to conclude that such
third party independently meets the definition of "qualified institutional buyer" set forth in Rule 144A.

                  7.       The Buyer  will  notify  each of the  parties  to which  this  certification  is made of any  changes in the
information  and  conclusions  herein.  Until such notice is given,  the Buyer's  purchase of Rule 144A  Securities  will  constitute a
reaffirmation of this certification as of the date of such purchase.



                                                     _______________________________________________
                                                     Print Name of Buyer


                                                     By:    ________________________________________
                                                            Name:
                                                            Title:


                                                     Date:__________________________________________




--------------------------------------------------------------------------------




                                                                                                                            EXHIBIT F-3


                                               FORM OF TRANSFEROR REPRESENTATION LETTER


                                                                                                                             ____, 20__

Structured Asset Mortgage Investments II Inc.
383 Madison Avenue
New York, New York 10179


Wells Fargo Bank, National Association
Sixth Street and Marquette Avenue
Minneapolis, Minnesota  55479

Attention: Bear Stearns Mortgage Funding Trust 2007-AR5


                  Re:      Mortgage Pass-Through Certificates, Series 2007-AR5

Ladies and Gentlemen:

                  In connection with the sale by ______________ (the "Seller") to _____________  (the "Purchaser") of $________________
Initial Current Principal Amount of Mortgage Pass-Through  Certificates,  Series 2007-AR5 (the "Certificates")  pursuant to the Pooling
and  Servicing  Agreement,  dated as of June 1,  2007  (the  "Pooling  and  Servicing  Agreement"),  among  Structured  Asset  Mortgage
Investments II Inc. (the "Company"),  EMC Mortgage  Corporation  ("EMC") and Wells Fargo Bank,  National  Association,  as trustee (the
"Trustee").  The Seller hereby certifies, represents and warrants to, and covenants with, the Company and the Trustee that:

                  Neither  the  Seller nor  anyone  acting on its behalf has (a)  offered,  pledged,  sold,  disposed  of or  otherwise
transferred  any  Certificate,  any interest in any  Certificate  or any other  similar  security to any person in any manner,  (b) has
solicited any offer to buy or to accept a pledge,  disposition or other transfer of any  Certificate,  any interest in any  Certificate
or any other  similar  security  from any  person in any  manner,  (c) has  otherwise  approached  or  negotiated  with  respect to any
Certificate,  any interest in any  Certificate  or any other similar  security with any person in any manner,  (d) has made any general
solicitation  by means of  general  advertising  or in any other  manner,  or (e) has taken  any other  action,  that (as to any of (a)
through (e) above) would  constitute a  distribution  of the  Certificates  under the  Securities  Act of 1933 (the "Act"),  that would
render the  disposition  of any  Certificate  a violation of Section 5 of the Act or any state  securities  law, or that would  require
registration  or  qualification  pursuant  thereto.  The Seller will not act, in any manner set forth in the  foregoing  sentence  with
respect to any Certificate.  The Seller has not and will not sell or otherwise  transfer any of the Certificates,  except in compliance
with the provisions of the Pooling and Servicing Agreement.


                                                     Very truly yours,

                                                     ________________________________________________
                                                     (Seller)



                                                     By:_____________________________________________
                                                              Name:
                                                              Title:




--------------------------------------------------------------------------------




                                                                                                                              EXHIBIT G


                                                      FORM OF CUSTODIAL AGREEMENT


                  THIS  CUSTODIAL  AGREEMENT (as amended and  supplemented  from time to time, the  "Agreement"),  dated as of June 29,
2007,  by and among WELLS FARGO BANK,  NATIONAL  ASSOCIATION,  as trustee  (including  its  successors  under the Pooling and Servicing
Agreement  defined below,  the "Trustee"),  STRUCTURED ASSET MORTGAGE  INVESTMENTS II INC., as company  (together with any successor in
interest,  the  "Company"),  EMC MORTGAGE  CORPORATION,  as servicer  (together  with any successor in interest or successor  under the
Pooling and Servicing Agreement referred to below, the "Servicer") and WELLS FARGO BANK, NATIONAL  ASSOCIATION,  as custodian (together
with any successor in interest or any successor appointed hereunder, the "Custodian").

                                                           WITNESSETH THAT:

                  WHEREAS, the Company,  the Servicer and the Trustee have entered into a Pooling and Servicing Agreement,  dated as of
June 1, 2007,  relating to the issuance of Bear Stearns Mortgage Funding Trust 2007-AR5,  Mortgage  Pass-Through  Certificates,  Series
2007-AR5 (as in effect on the date of this agreement,  the "Original Pooling and Servicing  Agreement," and as amended and supplemented
from time to time, the "Pooling and Servicing Agreement"); and

                  WHEREAS,  the  Custodian  has  agreed to act as agent for the  Trustee  on behalf of the  Certificateholders  for the
purposes of receiving and holding certain  documents and other  instruments  delivered by the Company or the Servicer under the Pooling
and Servicing Agreement, all upon the terms and conditions and subject to the limitations hereinafter set forth;

                  NOW, THEREFORE,  in consideration of the premises and the mutual covenants and agreements  hereinafter set forth, the
Trustee the Company, the Servicer and the Custodian hereby agree as follows:

                                                              ARTICLE I.
                                                              DEFINITIONS

                  Capitalized  terms used in this  Agreement  and not defined  herein shall have the meanings  assigned in the Original
Pooling and Servicing Agreement, unless otherwise required by the context herein.

                                                              ARTICLE II.
                                                     CUSTODY OF MORTGAGE DOCUMENTS

                  Section 2.1.      Custodian to Act as Agent:  Acceptance of Mortgage  Files.  The  Custodian,  as the duly  appointed
agent of the Trustee for these purposes,  acknowledges  (subject to any exceptions  noted in the Initial  Certification  referred to in
Section 2.3(a) receipt of the Mortgage Files relating to the Mortgage Loans  identified on the schedule  attached hereto (the "Mortgage
Files") and declares that it holds and will hold such  Mortgage  Files as agent for the Trustee,  in trust,  for the use and benefit of
all present and future Certificateholders.

                  Section 2.2.      Recordation of  Assignments.  If any Mortgage File includes one or more  assignments of Mortgage to
the Trustee in a state which is  specifically  excluded  from the Opinion of Counsel  delivered  by the Company to the Trustee  (with a
copy to the Custodian)  pursuant to the provisions of Section 2.01 of the Pooling and Servicing  Agreement,  each such assignment shall
be  delivered  by the  Custodian to the Company for the purpose of recording  it in the  appropriate  public  office for real  property
records,  and the Company,  at no expense to the Custodian,  shall promptly cause to be recorded in the  appropriate  public office for
real  property  records each such  assignment of Mortgage and,  upon receipt  thereof from such public  office,  shall return each such
assignment of Mortgage to the Custodian.

                  Section 2.3.      Review of Mortgage Files.

                  (1)      On or prior to the Closing  Date, in  accordance  with Section 2.02 of the Pooling and Servicing  Agreement,
the  Custodian  shall  deliver to the  Company  and the  Trustee an Initial  Certification  in the form  annexed  hereto as Exhibit One
evidencing  receipt  (subject to any exceptions noted therein) of a Mortgage File for each of the Mortgage Loans listed on the Schedule
attached hereto (the "Mortgage Loan Schedule").

                  (2)      Within 90 days of the Closing Date, the Custodian agrees, for the benefit of Certificateholders,  to review,
in accordance  with the provisions of Section 2.02 of the Pooling and Servicing  Agreement,  each such  document,  and shall deliver to
the Company,  the Servicer and the Trustee an Interim  Certification  in the form annexed  hereto as Exhibit Two to the effect that all
such  documents have been executed and received and that such  documents  relate to the Mortgage Loans  identified on the Mortgage Loan
Schedule,  except for any exceptions listed on Schedule A attached to such Interim Certification.  The Custodian shall be under no duty
or obligation to inspect,  review or examine said documents,  instruments,  certificates or other papers to determine that the same are
genuine,  enforceable,  or appropriate for the represented purpose or that they have actually been recorded or that they are other than
what they purport to be on their face.

                  (3)      Not later than 180 days after the Closing Date,  the Custodian  shall review the Mortgage  Files as provided
in Section 2.02 of the Pooling and Servicing  Agreement and deliver to the Company,  the Servicer and the Trustee a Final Certification
in the form annexed hereto as Exhibit Three evidencing the completeness of the Mortgage Files.

                  (4)      In  reviewing  the  Mortgage  Files as  provided  herein and in the  Pooling and  Servicing  Agreement,  the
Custodian shall make no representation  as to and shall not be responsible to verify (i) the validity,  legality,  enforceability,  due
authorization,  recordability,  sufficiency  or  genuineness  of any of the  documents  included  in any  Mortgage  File  or  (ii)  the
collectibility, insurability, effectiveness or suitability of any of the documents in any Mortgage File.

         Upon receipt of written request from the Trustee,  the Custodian  shall as soon as practicable  supply the Trustee with a list
of all of the documents relating to the Mortgage Loans missing from  the Mortgage Files.

                  Section 2.4.      Notification of Breaches of  Representations  and Warranties.  Upon discovery by the Custodian of a
breach of any  representation  or warranty  made by the Company as set forth in the Pooling and Servicing  Agreement  with respect to a
Mortgage  Loan  relating to a Mortgage  File,  the  Custodian  shall give prompt  written  notice to the Company,  the Servicer and the
Trustee.

                  Section 2.5.      Custodian to Cooperate:  Release of Mortgage Files. Upon receipt of written notice from the Trustee
that the Mortgage Loan Seller has repurchased a Mortgage Loan pursuant to Article II of the Pooling and Servicing  Agreement,  and that
the purchase price therefore has been deposited in the Custodial  Account or the  Distribution  Account,  then the Custodian  agrees to
promptly release to the Mortgage Loan Seller the related Mortgage File.

                  Upon the Custodian's  receipt of a request for release (a "Request for Release")  substantially  in the form attached
to the Pooling and  Servicing  Agreement  as Exhibit D signed by a  Servicing  Officer of the  Servicer  stating  that it has  received
payment in full of a Mortgage  Loan or that payment in full will be escrowed in a manner  customary  for such  purposes,  the Custodian
agrees  promptly to release to the Servicer the related  Mortgage  File.  The Company  shall deliver to the Custodian and the Custodian
agrees to accept the Mortgage Note and other documents constituting the Mortgage File with respect to any Substitute Mortgage Loan.

                  From time to time as is  appropriate  for the servicing or  foreclosure  of any Mortgage  Loan,  including,  for this
purpose,  collection under any Primary Insurance Policy,  the Servicer shall deliver to the Custodian a Request for Release signed by a
Servicing  Officer  requesting  that possession of all of the Mortgage File be released to the Servicer and certifying as to the reason
for such release and that such release will not  invalidate any insurance  coverage  provided in respect of the Mortgage Loan under any
of the Insurance Policies.  Upon receipt of the foregoing,  the Custodian shall deliver the Mortgage File to the related Servicer.  The
Servicer  shall cause each Mortgage File or any document  therein so released to be returned to the Custodian  when the need  therefore
by the related  Servicer no longer exists,  unless (i) the Mortgage Loan has been liquidated and the Liquidation  Proceeds  relating to
the Mortgage Loan have been deposited in the Custodial  Account or the Distribution  Account or (ii) the Mortgage File or such document
has been delivered to an attorney,  or to a public  trustee or other public  official as required by law, for purposes of initiating or
pursuing legal action or other proceedings for the foreclosure of the Mortgaged Property either judicially or  non-judicially,  and the
Servicer has  delivered to the Custodian a certificate  of a Servicing  Officer  certifying as to the name and address of the Person to
which such Mortgage File or such document was delivered and the purpose or purposes of such delivery.

                  At any time that the  Servicer is required to deliver to the  Custodian a Request for  Release,  the  Servicer  shall
deliver  two copies of the  Request  for  Release if  delivered  in hard copy or the  Servicer  may  furnish  such  Request for Release
electronically  to the  Custodian,  in which  event the  Servicing  Officer  transmitting  the same shall be deemed to have  signed the
Request for Release.  In connection  with any Request for Release of a Mortgage File because of a repurchase of a Mortgage  Loan,  such
Request for Release shall be accompanied by an assignment of mortgage,  without  recourse,  representation or warranty from the Trustee
to the  Mortgage  Loan Seller and the related  Mortgage  Note shall be endorsed  without  recourse,  representation  or warranty by the
Trustee  (unless such Mortgage  Note was a MERS Loan and not endorsed to the Trustee) and be returned to the Mortgage  Loan Seller.  In
connection  with any  Request for  Release of a Mortgage  File  because of the  payment in full of a Mortgage  Loan,  such  Request for
Release  shall be  accompanied  by a certificate  of  satisfaction  or other  similar  instrument to be executed by or on behalf of the
Trustee and returned to the related Servicer.

                  Section 2.6.      Assumption  Agreements.  In the event that any  assumption  agreement,  substitution  of  liability
agreement or sale of servicing  agreement is entered  into with respect to any Mortgage  Loan subject to this  Agreement in  accordance
with the terms and provisions of the Pooling and Servicing  Agreement,  the Servicer shall notify the Custodian that such assumption or
substitution  agreement has been completed by forwarding to the Custodian the original of such  assumption or  substitution  agreement,
which shall be added to the related  Mortgage File and, for all purposes,  shall be considered a part of such Mortgage File to the same
extent as all other documents and instruments constituting parts thereof.

                                                             ARTICLE III.
                                                       CONCERNING THE CUSTODIAN

                  Section 3.1.      Custodian as Bailee and Agent of the  Trustee.  With respect to each  Mortgage  Note,  Mortgage and
other  documents  constituting  each Mortgage File which are delivered to the Custodian,  the Custodian is  exclusively  the bailee and
agent of the  Trustee and has no  instructions  to hold any  Mortgage  Note or  Mortgage  for the benefit of any person  other than the
Trustee and the  Certificateholders  and undertakes to perform such duties and only such duties as are  specifically  set forth in this
Agreement.  Except upon compliance with the provisions of Section 2.5 of this  Agreement,  no Mortgage Note,  Mortgage or Mortgage File
shall be delivered by the Custodian to the Company or the Servicer or otherwise released from the possession of the Custodian.

                  Section 3.2.      Reserved.

                  Section 3.3.      Custodian May Own  Certificates.  The Custodian in its  individual or any other capacity may become
the owner or pledgee of Certificates with the same rights it would have if it were not Custodian.

                  Section 3.4.      Custodian's Fees and Expenses.  The Trustee  covenants and agrees to pay to the Custodian from time
to time,  and the  Custodian  shall be entitled  to,  reasonable  compensation  for all  services  rendered by it in the  exercise  and
performance  of any of the powers  and duties  hereunder  of the  Custodian  pursuant  to an  agreement  between  the  Trustee  and the
Custodian,  and the Custodian  will be entitled to be paid or reimbursed by the Trust upon its request,  from amounts held by it in the
Distribution  Account,  for all reasonable  expenses,  disbursements  and advances incurred or made by the Custodian in accordance with
any of the provisions of this Agreement  (including the reasonable  compensation and the expenses and  disbursements of its counsel and
of all persons not regularly in its employ),  except any such expense,  disbursement or advance as may arise from its negligence or bad
faith or to the extent  that such cost or expense is  indemnified  by the Company or the Trust  pursuant  to the Pooling and  Servicing
Agreement.

                  Section 3.5.      Custodian May Resign;  Trustee May Remove Custodian.  The Custodian may resign from the obligations
and duties  hereby  imposed upon it as such  obligations  and duties  relate to its acting as Custodian  of the  Mortgage  Loans.  Upon
receiving  such notice of  resignation,  the Trustee  shall either take custody of the  Mortgage  Files itself and give prompt  written
notice thereof to the Company,  the Servicer and the Custodian,  or promptly appoint a successor  Custodian by written  instrument,  in
duplicate,  one copy of which instrument shall be delivered to the resigning Custodian and one copy to the successor Custodian.  If the
Trustee shall not have taken custody of the Mortgage  Files and no successor  Custodian  shall have been so appointed and have accepted
appointment  within 30 days  after the  giving of such  notice of  resignation,  the  resigning  Custodian  may  petition  any court of
competent jurisdiction for the appointment of a successor Custodian.

                  The Trustee may remove the Custodian at any time with the consent of the Servicer.  In such event,  the Trustee shall
appoint, or petition a court of competent  jurisdiction to appoint, a successor Custodian  hereunder.  Any successor Custodian shall be
a depository  institution  subject to  supervision or  examination  by federal or state  authority,  shall be able to satisfy the other
requirements contained in Section 3.7 and shall be unaffiliated with the Servicer or the Company.

                  Any  resignation  or removal of the  Custodian  and  appointment  of a  successor  Custodian  pursuant  to any of the
provisions of this Section 3.5 shall become  effective upon  acceptance of appointment  by the successor  Custodian.  The Trustee shall
give prompt notice to the Company and the Servicer of the  appointment  of any successor  Custodian.  No successor  Custodian  shall be
appointed by the Trustee without the prior approval of the Company and the Servicer.

                  Section 3.6.      Merger or  Consolidation  of  Custodian.  Any  Person  into  which the  Custodian  may be merged or
converted or with which it may be  consolidated,  or any Person  resulting from any merger,  conversion or  consolidation  to which the
Custodian  shall be a party,  or any Person  succeeding  to the business of the  Custodian,  shall be the  successor  of the  Custodian
hereunder,  without the execution or filing of any paper or any further act on the part of any of the parties  hereto,  anything herein
to the contrary  notwithstanding;  provided that such  successor is a depository  institution  subject to supervision or examination by
federal or state  authority  and is able to satisfy  the other  requirements  contained  in Section  3.7 and is  unaffiliated  with the
Servicer or the Company.

                  Section 3.7.      Representations  of  the  Custodian.  The  Custodian  hereby  represents  that  it is a  depository
institution  subject to  supervision or examination  by a federal or state  authority,  has a combined  capital and surplus of at least
$15,000,000 and is qualified to do business in the jurisdictions in which it will hold any Mortgage File.

                  Section 3.8.      Limitation  on  Liability.  Neither the Custodian  nor any of its  directors,  officers,  agents or
employees,  shall be liable for any action  taken or omitted to be taken by it or them  hereunder  or in  connection  herewith  in good
faith and reasonably  believed (which belief may be based upon the written opinion or advice of counsel  selected by it in the exercise
of reasonable  care) by it or them to be within the purview of this  Agreement,  except for its or their own  negligence,  lack of good
faith or willful  misconduct.  The  Custodian and any director,  officer,  employee or agent of the Custodian may rely in good faith on
any document of any kind prima facie properly  executed and submitted by any person with authority with respect to any related  matters
arising  hereunder.  In no event shall the Custodian or its directors,  officers,  agents and employees be held liable for any special,
indirect or  consequential  damages  resulting  from any action taken or omitted to be taken by it or them  hereunder or in  connection
herewith even if advised of the possibility of such damages.

                  Notwithstanding  anything herein to the contrary,  the Custodian  agrees to indemnify the Trust Fund, the Trustee and
each of  their  respective  employees,  representatives,  affiliates,  officers,  directors  and  agents  for any and all  liabilities,
obligations,  losses,  damages,  payments,  costs or expenses of any kind  whatsoever  that may be imposed on,  incurred by or asserted
against  the Trustee or Trust Fund or any such other  respective  Person,  due to any willful  misfeasance  or  negligent  or bad faith
performance or non-performance by the Custodian of its duties and responsibilities  under this Agreement;  provided,  however, that the
Custodian  shall not be liable to any of the  foregoing  Persons for any amount and any portion of any such amount  directly and solely
resulting from the willful  misfeasance,  bad faith or negligence of such person, and the Custodian's  reliance on written instructions
from the Trustee or the Servicer. The provisions of this Section 3.8 shall survive the termination of this Custodial Agreement.

                  The Custodian and its  directors,  officers,  employees and agents shall be entitled to  indemnification  and defense
from the Trust Fund for any loss,  liability or expense  incurred  (other than as a result of any willful  misfeasance  or negligent or
bad-faith  performance or  non-performance  on their part),  arising out of, or in connection with, the acceptance or administration of
the custodial  arrangement created hereunder,  including the costs and expenses of defending  themselves against any claim or liability
in connection with the exercise or performance of any of their powers or duties hereunder.


                                                              ARTICLE IV.
                                                     COMPLIANCE WITH REGULATION AB

                  Section 4.1.      Intent of the Parties;  Reasonableness.  The parties hereto  acknowledge and agree that the purpose
of this Article IV is to facilitate  compliance  by the Company and the Trustee with the  provisions of Regulation AB and related rules
and  regulations  of the  Commission.  The Company and the Trustee shall not exercise its right to request  delivery of  information or
other  performance  under these provisions other than in good faith, or for purposes other than compliance with the Securities Act, the
Exchange Act and the rules and  regulations  of the  Commission  under the  Securities  Act and the Exchange  Act.  Each of the parties
hereto  acknowledges  that  interpretations  of the  requirements  of Regulation AB may change over time,  whether due to  interpretive
guidance provided by the Commission or its staff,  consensus among participants in the mortgage-backed  securities  markets,  advice of
counsel,  or  otherwise,  and agrees to comply  with  requests  made by the  Company  and the  Trustee in good  faith for  delivery  of
information  under these provisions on the basis of evolving  interpretations  of Regulation AB to the extent  reasonably  practicable.
The  Custodian  shall  cooperate  reasonably  with the Company and the  Trustee to deliver to the Company and  (including  any of their
respective assignees or designees),  any and all disclosure,  statements,  reports,  certifications,  records and any other information
necessary  in the  reasonable,  good faith  determination  of the Company,  the  Servicer  and the Trustee to permit the  Company,  the
Servicer and the Trustee to comply with the provisions of Regulation AB.

                  Section 4.2.      Additional Representations and Warranties of the Custodian.

                  (1)      [Reserved]

                  (2)      The  Custodian  shall be deemed to  represent to the Company as of the date hereof and on each date on which
information  is provided to the Company under Section 4.3 that,  except as disclosed in writing to the Company prior to such date:  (i)
there are no aspects of its financial  condition that could have a material  adverse  effect on the  performance by it of its Custodian
obligations under this Agreement or any other  securitization  transaction as to which it is the custodian;  (ii) there are no material
legal  or  governmental  proceedings  pending  (or  known  to be  contemplated)  against  it;  and  (iii)  there  are no  affiliations,
relationships  or  transactions  relating to the  Custodian  with  respect to the Company or any  sponsor,  issuing  entity,  servicer,
trustee,  originator,  significant obligor, enhancement or support provider or other material transaction party (as such terms are used
in  Regulation  AB) relating to the  securitization  transaction  contemplated  by the Original  Pooling and  Servicing  Agreement,  as
identified by the Company to the Custodian in writing as of the Closing Date (each, a "Transaction Party").

                  (3)      If so requested by the Company on any date  following the Closing Date,  the  Custodian  shall,  within five
Business Days  following  such request,  confirm in writing the accuracy of the  representations  and warranties set forth in paragraph
(1) of this  section  or,  if any such  representation  and  warranty  is not  accurate  as of the date of such  confirmation,  provide
reasonably  adequate  disclosure of the pertinent facts, in writing,  to the requesting  party. Any such request from the Company shall
not be given more than once each calendar  quarter,  unless the Company shall have a reasonable  basis for a determination  that any of
the representations and warranties may not be accurate.

                  Section 4.3.      Additional  Information  to Be  Provided  by the  Custodian.  For so long as the  Certificates  are
outstanding,  for the purpose of  satisfying  the Company 's reporting  obligation  under the Exchange Act with respect to any class of
Certificates,  the Custodian  shall (a) notify the Company in writing of any material  litigation or governmental  proceedings  pending
against the  Custodian  that would be  material to  Certificateholders,  and (b) provide to the Company a written  description  of such
proceedings.  Any notices and  descriptions  required  under this Section 4.3 shall be given no later than five  Business Days prior to
the  Determination  Date  following the month in which the Custodian has knowledge of the occurrence of the relevant  event.  As of the
date the Company or the Servicer  files each Report on Form 10-D or Form 10-K with respect to the  Certificates,  the Custodian will be
deemed to represent that any information  previously  provided under this Section 4.3, if any, is materially  correct and does not have
any material omissions unless the Custodian has provided an update to such information.

                  Section 4.4.      Report on  Assessment of Compliance  and  Attestation.  On or before March 15 of each calendar year
beginning in 2008, the Custodian shall:

                  (a)      deliver  to the  Company,  the  Servicer  and the  Trustee  a  report  (in  form  and  substance  reasonably
satisfactory to the Company)  regarding the Custodian's  assessment of compliance  with the Servicing  Criteria  identified on Exhibit
Four hereto during the  immediately  preceding  calendar  year, as required  under Rules 13a-18 and 15d-18 of the Exchange Act and Item
1122 of  Regulation  AB. Such report  shall be  addressed  to the  Company and the Trustee and signed by an  authorized  officer of the
Custodian,  and shall address each of the Servicing  Criteria  specified on a certification  substantially  in the form of Exhibit Four
hereto; and

                   (b)     deliver to the  Company,  the  Servicer  and the Trustee a report of a  registered  public  accounting  firm
reasonably  acceptable  to the Company and the Trustee  that  attests to, and  reports on, the  assessment  of  compliance  made by the
Custodian and delivered  pursuant to the preceding  paragraph.  Such  attestation  shall be in  accordance  with Rules  1-02(a)(3)  and
2-02(g) of Regulation S-X under the Securities Act and the Exchange Act.

                  Section 4.5.      Indemnification; Remedies.

                  (1)      The Custodian  shall  indemnify the Company,  each affiliate of the Company,  the Servicer,  the Trustee and
each broker dealer acting as underwriter,  placement agent or initial  purchaser of the Certificates or each Person who controls any of
such parties  (within the meaning of Section 15 of the Securities  Act and Section 20 of the Exchange Act); and the respective  present
and former directors,  officers,  employees and agents of each of the foregoing,  and shall hold each of them harmless from and against
any losses, damages,  penalties,  fines,  forfeitures,  legal fees and expenses and related costs, judgments, and any other costs, fees
and expenses that any of them may sustain arising out of or based upon:

                  (i)      (A) any untrue  statement  of a material  fact  contained  or alleged to be  contained  in any  information,
report,  certification,  accountants'  attestation  or other  material  provided under this Article IV by or on behalf of the Custodian
(collectively,  the "Custodian Information"),  or (B) the omission or alleged omission to state in the Custodian Information a material
fact required to be stated in the  Custodian  Information  or necessary in order to make the  statements  therein,  in the light of the
circumstances under which they were made, not misleading; or

                  (ii)     any failure by the Custodian to deliver any information, report, certification,  accountants' attestation or
other material when and as required under this Article IV.

         (2)      In the case of any failure of performance described in clause (ii) of Section 4.5(1), the Custodian shall promptly
reimburse the Company for all costs reasonably incurred by the Company in order to obtain the information, report, certification,
accountants' letter or other material not delivered as required by the Custodian.

                                                              ARTICLE V.
                                                       MISCELLANEOUS PROVISIONS

                  Section 5.1       Notices. All notices,  requests,  consents and demands and other communications required under this
Agreement or pursuant to any other instrument or document  delivered  hereunder shall be in writing and, unless otherwise  specifically
provided,  may be delivered  personally,  by telegram or telex, or by registered or certified  mail,  postage  prepaid,  return receipt
requested,  at the addresses  specified on the signature  page hereof (unless  changed by the particular  party whose address is stated
herein by similar notice in writing), in which case the notice will be deemed delivered when received.

                  Section 5.2       Amendments.  No  modification  or amendment of or  supplement to this  Agreement  shall be valid or
effective  unless the same is in writing and signed by all parties hereto,  and none of the Company,  the Servicer or the Trustee shall
enter into any amendment  hereof except as permitted by the Pooling and  Servicing  Agreement.  The Trustee shall give prompt notice to
the  Custodian of any amendment or supplement  to the Pooling and  Servicing  Agreement and furnish the Custodian  with written  copies
thereof.

                  Section 5.3       GOVERNING  LAW. THIS  AGREEMENT  SHALL BE DEEMED A CONTRACT MADE UNDER THE LAWS OF THE STATE OF NEW
YORK WITHOUT GIVING EFFECT TO ITS CONFLICT OF LAW PRINCIPLES  (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL  OBLIGATIONS  LAW) AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

                  Section 5.4       Recordation of Agreement.  To the extent  permitted by applicable law, this Agreement is subject to
recordation  in all  appropriate  public offices for real property  records in all the counties or other  comparable  jurisdictions  in
which any or all of the properties  subject to the Mortgages are situated,  and in any other  appropriate  public  recording  office or
elsewhere,  such  recordation  to be effected by the Company and at the Trust=s  expense,  but only upon  direction  accompanied  by an
Opinion of Counsel  reasonably  satisfactory  to the Company to the effect that the  failure to effect  such  recordation  is likely to
materially and adversely affect the interests of the Certificateholders.

                  For the purpose of facilitating  the  recordation of this Agreement as herein  provided and for other purposes,  this
Agreement may be executed  simultaneously in any number of counterparts,  each of which counterparts shall be deemed to be an original,
and such counterparts shall constitute but one and the same instrument.

                  Section 5.5       Severability of Provisions.  If any one or more of the covenants,  agreements,  provisions or terms
of this Agreement  shall be for any reason  whatsoever  held invalid,  then such  covenants,  agreements,  provisions or terms shall be
deemed  severable  from the  remaining  covenants,  agreements,  provisions  or terms of this  Agreement and shall in no way affect the
validity or enforceability of the other provisions of this Agreement or of the Certificates or the rights of the holders thereof.




--------------------------------------------------------------------------------




                  IN WITNESS WHEREOF, this Agreement is executed as of the date first above written.


Address:                                                                       WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee

9062 Old Annapolis Road
Columbia, Maryland 21045                                                       By:_______________________________________________
                                                                                     Name:
Attention: Bear Stearns Mortgage Funding                                             Title:
Trust 2007-AR5
Telecopier: (410) 715-2380

Address:                                                                       STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

383 Madison Avenue                                                             By:_______________________________________________
New York, New York 10179                                                             Name:
                                                                                     Title:

Address:                                                                       EMC MORTGAGE CORPORATION,
                                                                               as Servicer
2780 Lake Vista Drive
Lewisville, Texas 75067                                                        By:_______________________________________________
Attention: General Counsel                                                           Name:
Telecopier: (469) 759-4714                                                           Title:

Address:                                                                       WELLS FARGO BANK, NATIONAL ASSOCIATION, as Custodian

1015 10th Avenue                                                               By:_______________________________________________
Minneapolis, Minnesota 55414                                                         Name:
Attention: Bear Stearns Mortgage Funding Trust 2007-AR5                              Title:
Telecopier: (612) 667-1068




--------------------------------------------------------------------------------




STATE OF MARYLAND       )
                        )ss.:
COUNTY OF HOWARD        )

                  On the 29th day of June, 2007,  before me, a notary public in and for said State,  personally  appeared  ___________,
known to me to be a ___________ of Wells Fargo Bank,  National  Association,  a national  banking  association that executed the within
instrument,  and also known to me to be the person who  executed  it on behalf of said  association  and  acknowledged  to me that such
association executed the within instrument.

                  IN WITNESS  WHEREOF,  I have hereunto set my hand and affixed my official  seal the day and year in this  certificate
first above written.

                                                                                _______________________________________________________
                                                                                                        Notary Public

[Notarial Seal]




--------------------------------------------------------------------------------




STATE OF MINNESOTA        )
                          ) ss.:
COUNTY OF HENNEPIN        )

                  On the 29th day of June, 2007,  before me, a notary public in and for said State,  personally  appeared  ___________,
known to me to be a ___________ of Wells Fargo Bank,  National  Association,  a national  banking  association that executed the within
instrument,  and also known to me to be the person who executed it on behalf of said national banking association,  and acknowledged to
me that such national banking association executed the within instrument.

                  IN WITNESS  WHEREOF,  I have hereunto set my hand and affixed my official  seal the day and year in this  certificate
first above written.

                                                                                _______________________________________________________
                                                                                                        Notary Public


[Notarial Seal]




--------------------------------------------------------------------------------




STATE OF NEW YORK          )
                           )ss.:
COUNTY OF NEW YORK         )


                  On the 29th day of June, 2007,  before me, a notary public in and for said State,  personally  appeared  ___________,
known to me to be a  ___________  of Structured  Asset  Mortgage  Investments  II Inc.,  one of the companies  that executed the within
instrument,  and also  known to me to be the  person  who  executed  it on behalf of said  company,  and  acknowledged  to me that such
corporation executed the within instrument.

                  IN WITNESS  WHEREOF,  I have hereunto set my hand and affixed my official  seal the day and year in this  certificate
first above written.

                                                                                _______________________________________________________
                                                                                                         Notary Public

[Notarial Seal]




--------------------------------------------------------------------------------




STATE OF TEXAS             )
                           )ss.:
COUNTY OF DALLAS           )


                  On the 29th day of June, 2007,  before me, a notary public in and for said State,  personally  appeared  ___________,
known to me to be an ___________ of EMC Mortgage Corporation,  a corporation that executed the within instrument,  and also known to me
to be the person  who  executed  it on behalf of said  corporation,  and  acknowledged  to me that such  national  banking  association
executed the within instrument.

                  IN WITNESS  WHEREOF,  I have hereunto set my hand and affixed my official  seal the day and year in this  certificate
first above written.

                                                                                _______________________________________________________
                                                                                                        Notary Public

[Notarial Seal]




--------------------------------------------------------------------------------




                                                              EXHIBIT ONE

                                                FORM OF CUSTODIAN INITIAL CERTIFICATION


                                                                       __, 20__



Wells Fargo Bank, National Association                                         Structured Asset Mortgage Investments II Inc.
9062 Old Annapolis Road                                                        383 Madison Avenue
Columbia, Maryland 21045                                                       New York, New York 10179

 EMC Mortgage Corporation
 2780 Lake Vista Drive
 Lewisville, TX 75067
 Attention: Janan Weeks
  Email: jweeks@bear.com
 Facsimile: (214) 626-3704


                  Re:      Custodial  Agreement,  dated as of June 29,  2007,  by and among  Wells Fargo  Bank,  National  Association,
                           Structured  Asset  Mortgage  Investments  II Inc.  and EMC  Mortgage  Corporation  relating to Bear Stearns
                           Mortgage Funding Trust 2007-AR5, Mortgage Pass-Through Certificates, Series  2007-AR5

Ladies and Gentlemen:

                  In  accordance  with  Section 2.3 of the  above-captioned  Custodial  Agreement,  and subject to Section  2.02 of the
Pooling and Servicing Agreement, the undersigned,  as Custodian,  hereby certifies that it has received a Mortgage File (which contains
an original  Mortgage Note or lost note affidavit) to the extent  required in Section 2.01 of the Pooling and Servicing  Agreement with
respect to each Mortgage Loan listed in the Mortgage Loan Schedule, with any exceptions listed on Schedule A attached hereto.

                  Capitalized words and phrases used herein shall have the respective  meanings assigned to them in the above-captioned
Custodial Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION


                                                              By:   ___________________________________
                                                                    Name:
                                                                    Title:




--------------------------------------------------------------------------------




                                                              EXHIBIT TWO

                                                FORM OF CUSTODIAN INTERIM CERTIFICATION

                                                                       _________, 20__



Wells Fargo Bank, National Association                                         Structured Asset Mortgage Investments II Inc.
9062 Old Annapolis Road                                                        383 Madison Avenue
Columbia, Maryland 21045                                                       New York, New York 10179

EMC Mortgage Corporation
2780 Lake Vista Drive
Lewisville, TX 75067
Attention: Janan Weeks
Email: jweeks@bear.com
Facsimile: (214) 626-3704


                  Re:      Custodial  Agreement,  dated as of June 29,  2007,  by and among  Wells Fargo  Bank,  National  Association,
                           Structured Asset Mortgage Investments II Inc and EMC Mortgage Corporation relating to Bear Stearns Mortgage
                           Funding Trust 2007-AR5, Mortgage Pass-Through Certificates, Series 2007-AR5

Ladies and Gentlemen:

                  In accordance with Section 2.3 of the above-captioned  Custodial  Agreement,  the undersigned,  as Custodian,  hereby
certifies that it has received a Mortgage File to the extent required  pursuant to Section 2.01 of the Pooling and Servicing  Agreement
with respect to each Mortgage Loan listed in the Mortgage  Loan  Schedule,  and it has reviewed the Mortgage File and the Mortgage Loan
Schedule and has  determined  that:  all required  documents  have been  executed and received and that such  documents  related to the
Mortgage Loans identified on the Mortgage Loan Schedule, with any exceptions listed on Schedule A attached hereto.

                  Capitalized words and phrases used herein shall have the respective  meanings assigned to them in the above-captioned
Custodial Agreement.


                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION


                                                              By:   ___________________________________
                                                                    Name:
                                                                    Title:




--------------------------------------------------------------------------------




                                                             EXHIBIT THREE

                                                 FORM OF CUSTODIAN FINAL CERTIFICATION

                                                                       __________, 20__



Wells Fargo Bank, National Association                                         Structured Asset Mortgage Investments II Inc.
9062 Old Annapolis Road                                                        383 Madison Avenue
Columbia, Maryland 21045                                                       New York, New York 10179

 EMC Mortgage Corporation
 2780 Lake Vista Drive
 Lewisville, TX 75067
 Attention: Janan Weeks
 Email: jweeks@bear.com
 Facsimile: (214) 626-3704


                  Re:      Custodial  Agreement,  dated as of June 29,  2007,  by and among  Wells Fargo  Bank,  National  Association,
                           Structured  Asset  Mortgage  Investments  II Inc.  and EMC  Mortgage  Corporation  relating to Bear Stearns
                           Mortgage Funding Trust 2007-AR5, Mortgage Pass-Through Certificates, Series 2007-AR5
Ladies and Gentlemen:

                  In accordance with Section 2.3 of the above-captioned  Custodial  Agreement,  the undersigned,  as Custodian,  hereby
certifies that it has received a Mortgage File to the extent required  pursuant to Section 2.01 of the Pooling and Servicing  Agreement
with respect to each Mortgage Loan listed in the Mortgage  Loan  Schedule,  and it has reviewed the Mortgage File and the Mortgage Loan
Schedule and has  determined  that:  all required  documents  have been  executed and received and that such  documents  related to the
Mortgage Loans identified on the Mortgage Loan Schedule  determined on the basis of the Mortgagor's  name,  original  principal balance
and loan number, with any exceptions listed on Schedule A attached hereto.

                  Capitalized words and phrases used herein shall have the respective  meanings assigned to them in the above-captioned
Custodial Agreement or in the Pooling and Servicing Agreement, as applicable.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION


                                                              By:   ___________________________________
                                                                    Name:
                                                                    Title:




--------------------------------------------------------------------------------




                                                             EXHIBIT FOUR

                                          FORM OF CERTIFICATION REGARDING SERVICING CRITERIA
                                              TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE


                                                                       __________, 20__




Wells Fargo Bank, National Association                                         Structured Asset Mortgage Investments II Inc.
9062 Old Annapolis Road                                                        383 Madison Avenue
Columbia, Maryland 21045                                                       New York, New York 10179

EMC Mortgage Corporation
2780 Lake Vista Drive
Lewisville, TX 75067
Attention: Janan Weeks
Email: jweeks@bear.com
Facsimile: (214) 626-3704


                  Re:      Custodial  Agreement,  dated as of June 29,  2007,  by and among  Wells Fargo  Bank,  National  Association,
                           Structured  Asset  Mortgage  Investments  II Inc.  and EMC  Mortgage  Corporation  relating to Bear Stearns
                           Mortgage Funding Trust 2007-AR5, Mortgage Pass-Through Certificates, Series 2007-AR5

Ladies and Gentlemen:

In  accordance  with Section 4.4 of the  above-captioned  Custodial  Agreement and subject to Section 3.17 of the Pooling and Servicing
Agreement,  the  undersigned,  as Custodian,  hereby certifies that the assessment of compliance to be delivered by the Custodian shall
address, at a minimum, the criteria identified below as "Applicable Servicing Criteria".

_________________________________________________________________________________________________________________________________________________
                                                                                                                             Applicable
                                                Servicing Criteria                                                       Servicing Criteria
_________________________________________________________________________________________________________________________________________________
          Reference                                                 Criteria
_________________________________________________________________________________________________________________________________________________
                                                        General Servicing Considerations
_________________________________________________________________________________________________________________________________________________
                               Policies and procedures are instituted to monitor any performance or other
                               triggers and events of default in accordance with the transaction agreements
1122(d)(1)(i)
_________________________________________________________________________________________________________________________________________________
                               If any material servicing activities are outsourced to third parties, policies and
                               procedures are instituted to monitor the third party's performance and compliance
1122(d)(1)(ii)                 with such servicing activities
_________________________________________________________________________________________________________________________________________________
                               Any requirements in the transaction agreements to maintain a back-up servicer for
1122(d)(1)(iii)                the pool assets are maintained.
_________________________________________________________________________________________________________________________________________________
                               A fidelity bond and errors and omissions policy is in effect on the party
                               participating in the servicing function throughout the reporting period in the
                               amount of coverage required by and otherwise in accordance with the terms of the
1122(d)(1)(iv)                 transaction agreements.
_________________________________________________________________________________________________________________________________________________

                                                       Cash Collection and Administration
_________________________________________________________________________________________________________________________________________________
                               Payments on pool assets are deposited into the appropriate custodial bank accounts
                               and related bank clearing accounts no more than two business days following
                               receipt and identification, or such other number of days specified in the
1122(d)(2)(i)                  transaction agreements.
_________________________________________________________________________________________________________________________________________________
                               Disbursements made via wire transfer on behalf of an obligor or to an investor are
1122(d)(2)(ii)                 made only by authorized personnel.
_________________________________________________________________________________________________________________________________________________
                               Advances of funds or guarantees regarding collections, cash flows or
                               distributions, and any interest or other fees charged for such advances are made,
                               reviewed and approved as specified in the transaction agreements.
1122(d)(2)(iii)
_________________________________________________________________________________________________________________________________________________
                               The related accounts for the transaction, such as cash reserve accounts or
                               accounts established as a form of overcollateralization, are separately maintained
                               (e.g., with respect to commingling of cash) as set forth in the transaction
1122(d)(2)(iv)                 agreements.
_________________________________________________________________________________________________________________________________________________
                               Each custodial account is maintained at a federally insured depository institution
                               as set forth in the transaction agreements.  For purposes of this criterion,
                               "federally insured depository institutions" with respect to a foreign financial
                               institution means a foreign financial institution that meets the requirements of
                               Rule 13k-1(b)(1) of the Securities Exchange Act.
1122(d)(2)(v)
_________________________________________________________________________________________________________________________________________________
1122(d)(2)(vi)                 Unissued checks are safeguarded so as to prevent unauthorized access.
_________________________________________________________________________________________________________________________________________________
                               Reconciliations are prepared on a monthly basis for all asset-backed securities
                               related bank accounts, including custodial accounts and related bank clearing
                               accounts. These reconciliations are (A) mathematically accurate; (B) prepared
                               within 30 calendar days after the bank statement cutoff date, or such other number
                               of days specified in the transaction agreements; (C) reviewed and approved by
                               someone other than the person who prepared the reconciliations; and (D) contain
                               explanations for reconciling items, These reconciling items are resolved within 90
                               calendar days of their original identification, or such other number of days
                               specified in the transaction agreements.
1122(d)(2)(vii)
_________________________________________________________________________________________________________________________________________________

                                                       Investor Remittances and Reporting
_________________________________________________________________________________________________________________________________________________
                               Reports to investors, including those to be filed with the Commission, are
                               maintained in accordance with the transaction agreements and applicable Commission
                               requirements. Specifically, such reports (A) are prepared in accordance with
                               timeframes and other terms set forth in the transaction agreements, (B) provide
                               information calculated in accordance with the terms specified in the transaction
                               agreements; (C) are filed with the Commission as required by its rules and
                               regulations; and (D) agree with investors; or the trustee's records as to the
                               total unpaid principal balance and number of pool assets serviced by the servicer.

1122(d)(3)(i)
_________________________________________________________________________________________________________________________________________________
                               Amounts due to investors are allocated and remitted in accordance with timeframes,
                               distribution priority and other terms set forth in the transaction agreements.
1122(d)(3)(ii)
_________________________________________________________________________________________________________________________________________________
                               Disbursements made to an investor are posted within two business days to the
                               servicer's investor records, or such other number of days specified in the
1122(d)(3)(iii)                transaction agreements.
_________________________________________________________________________________________________________________________________________________
                               Amounts remitted to investors per the investor reports agree with cancelled
                               checks, or other form of payment, or custodial bank statements.
1122(d)(3)(iv)
_________________________________________________________________________________________________________________________________________________

                                                            Pool Asset Administration
_________________________________________________________________________________________________________________________________________________
                               Collateral or security on pool assets is maintained as required by the transaction                v
1122(d)(4)(i)                  agreements or related asset pool documents.
_________________________________________________________________________________________________________________________________________________
                               Pool assets and related documents are safeguarded as required by the transaction                  v
1122(d)(4)(ii)                 agreements.
_________________________________________________________________________________________________________________________________________________
                               Any additions, removals or substitutions to the asset pool are made, reviewed and
                               approved in accordance with any conditions or requirements in the transaction
1122(d)(4)(iii)                agreements
_________________________________________________________________________________________________________________________________________________
                               Payments on pool assets, including any payoffs, made in accordance with the
                               related pool asset documents are posted to the servicer's obligor records
                               maintained no more than two business days after receipt, or such other number of
                               days specified in the transaction agreements, and allocated to principal, interest
                               or other items (e.g., escrow) in accordance with the related pool asset documents.
1122(d)(4)(iv)
_________________________________________________________________________________________________________________________________________________
                               The servicer's records regarding the pool assets agree with the servicer's records
1122(d)(4)(v)                  with respect to an obligor's unpaid principal balance.
_________________________________________________________________________________________________________________________________________________
                               Changes with respect to the terms or status of an obligor's pool asset (e.g., loan
                               modifications or re-agings) are made, reviewed and approved by authorized
                               personnel in accordance with the transaction agreements and related pool asset
1122(d)(4)(vi)                 documents.
_________________________________________________________________________________________________________________________________________________
                               Loss mitigation of recovery actions (e.g., forbearance plans, modifications and
                               deed in lieu of foreclosure, foreclosures and repossessions, as applicable) are
                               initiated, conducted and concluded in accordance with the timeframes or other
                               requirements established by the transaction documents.
1122(d)(4)(vii)
_________________________________________________________________________________________________________________________________________________
                               Records documenting collection efforts are maintained during the period a pool
                               asset is delinquent in accordance with the transaction agreements., Such records
                               are maintained in at least a monthly basis, or such other period specified in the
                               transaction agreements, and describe the entity's activities in monitoring
                               delinquent pool assets including, for example, phone calls, letters and payment
                               rescheduling plans in cases where delinquency is deemed temporary (e.g., illness
                               or unemployment).
1122(d)(4)(viii)
_________________________________________________________________________________________________________________________________________________
                               Adjustments to interest rates or rates of return for pool assets with  variable
1122(d)(4)(ix)                 rates are computed based on the related pool asset documents.
_________________________________________________________________________________________________________________________________________________
                               Regarding any funds held in trust for an obligor (such as escrow accounts); (A)
                               such funds are analyzed, in accordance with the obligor's pool asset documents, on
                               at least an annual basis, or such other period specified in the transaction
                               agreements; (B) interest on such funds is paid, or credited, to obligors in
                               accordance with applicable pool asset documents and state laws; and (C) such funds
                               are returned to the obligor within 3- calendar days of full repayment of the
                               related pool asset, or such other number of days specified in the transaction
                               agreements.
1122(d)(4)(x)
_________________________________________________________________________________________________________________________________________________
                               Payments made on behalf of an obligor (such as tax ore insurance payments) are
                               made on or before the related penalty or expiration dates, as indicated on the
                               appropriate bills or notices for such payments, provided that such support has
                               been received by the service at least 30 calendar days prior to these dates, or
                               such other number of days specified in the transaction agreements.
1122(d)(4)(xi)
_________________________________________________________________________________________________________________________________________________
                               Any late payment penalties in connection with any payment to be made on behalf of
                               an obligor are paid from the servicer's funds and not charged to the obligor,
                               unless the late payment was due to the obligor's error or omission.
1122(d)(4)(xii)
_________________________________________________________________________________________________________________________________________________
1122(d)(4)(xiii)               Disbursements made on behalf of an obligor are posted within two business days to
                               the obligor's records maintained by the servicer, or such other number of days
                               specified in the transaction agreements.
_________________________________________________________________________________________________________________________________________________
1122(d)(4)(xiv)                Delinquencies, charge-offs and uncollectible funds are recognized and recorded in
                               accordance with the transaction agreements.
_________________________________________________________________________________________________________________________________________________
1122(d)(4)(xv)                 Any external enhancement or other support, identified in item 1114(a)(1) through
                               (3) or item 1115 of Regulation AB, is maintained as set forth in the transaction
                               agreements.
_________________________________________________________________________________________________________________________________________________


                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION


                                                              By:   ___________________________________
                                                                    Name:
                                                                    Title:




--------------------------------------------------------------------------------




                                                                                                                              EXHIBIT H


                                               FORM OF MORTGAGE LOAN PURCHASE AGREEMENT


                                                                between



                                                       EMC MORTGAGE CORPORATION

                                                        as Mortgage Loan Seller



                                                                  and

                                             STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

                                                             as Purchaser



                                                              Dated as of

                                                             June 29, 2007


                                             Bear Stearns Mortgage Funding Trust 2007-AR5
                                          Mortgage Pass-Through Certificates, Series 2007-AR5


                                                          TABLE OF CONTENTS

                                                                                                                Page

Section 1.  Definitions...........................................................................................1
Section 2.  Purchase and Sale of the Mortgage Loans and Related Rights............................................3
Section 3.  Mortgage Loan Schedules...............................................................................3
Section 4.  Mortgage Loan Transfer................................................................................4
Section 5.  Examination of Mortgage Files.........................................................................5
Section 6.  Recordation of Assignments of Mortgage................................................................7
Section 7.  Representations and Warranties of Mortgage Loan Seller   Concerning the  Mortgage Loans  .............8
Section 8.  Representations and Warranties Concerning the Mortgage Loan Seller...................................14
Section 9.  Representations and Warranties Concerning the Purchaser..............................................15
Section 10. Conditions to Closing................................................................................16
Section 11. Fees and Expenses....................................................................................18
Section 12. Accountants' Letters.................................................................................18
Section 13. Indemnification......................................................................................19
Section 14. Notices..............................................................................................21
Section 15. Transfer of Mortgage Loans...........................................................................21
Section 16. Termination..........................................................................................21
Section 17. Representations, Warranties and Agreements to Survive Delivery.......................................21
Section 18. Severability.........................................................................................22
Section 19. Counterparts.........................................................................................22
Section 20. Amendment............................................................................................22
Section 21. GOVERNING LAW........................................................................................22
Section 22. Further Assurances...................................................................................22
Section 23. Successors and Assigns...............................................................................22
Section 24. The Mortgage Loan Seller and the Purchaser...........................................................23
Section 25. Entire Agreement.....................................................................................23
Section 26. No Partnership.......................................................................................23

Exhibit 1             Contents of Mortgage File                                                            Exh. 1-1
Exhibit 2             Mortgage Loan Schedule Information                                                   Exh. 2-1
Exhibit 3             Mortgage Loan Seller's Information                                                   Exh. 3-1
Exhibit 4             Purchaser's Information                                                              Exh. 4-1
Exhibit 5             Schedule of Lost Notes                                                               Exh. 5-1
Exhibit 6             Standard & Poor's LEVELS® Glossary, Version 5.7
                      Revised, Appendix E                                                                  Exh. 6-1

Schedule A            Required Ratings for Each Class of Offered Certificates                              Sch. A-1
Schedule B            Mortgage Loan Schedule                                                               Sch. B-1



                  MORTGAGE LOAN PURCHASE  AGREEMENT,  dated as of June 29, 2007, as amended and  supplemented by any and all amendments
hereto (collectively,  the "Agreement"),  by and between EMC MORTGAGE CORPORATION, a Delaware corporation (the "Mortgage Loan Seller"),
and STRUCTURED ASSET MORTGAGE INVESTMENT II INC., a Delaware corporation (the "Purchaser").

                  Upon the terms and  subject to the  conditions  of this  Agreement,  the  Mortgage  Loan  Seller  will sell,  and the
Purchaser will purchase,  certain  conventional,  adjustable rate,  first lien mortgage loans secured  primarily by one- to four-family
residential  properties  (collectively,  the "Mortgage Loans") as described herein. The Purchaser intends to deposit the Mortgage Loans
into a trust fund (the "Trust Fund") and create Bear Stearns  Mortgage  Funding Trust  2007-AR5,  Mortgage  Pass-Through  Certificates,
Series  2007-AR5  (the  "Certificates"),  under a pooling and  servicing  agreement,  to be dated as of June 1, 2007 (the "Pooling and
Servicing Agreement"),  among the Purchaser, as depositor,  Wells Fargo Bank, National Association,  as trustee (the "Trustee") and EMC
Mortgage Corporation, as servicer (in such capacity, the "Servicer"), and sponsor.

                  The Purchaser has filed with the Securities and Exchange  Commission (the  "Commission") a registration  statement on
Form S-3 (Number 333-140247) relating to its Mortgage  Pass-Through  Certificates and the offering of certain series thereof (including
certain classes of the  Certificates)  from time to time in accordance with Rule 415 under the Securities Act of 1933, as amended,  and
the rules and regulations of the Commission  promulgated  thereunder (the  "Securities  Act").  Such  registration  statement,  when it
became  effective under the Securities Act, and the prospectus  relating to the public offering of certain classes of the  Certificates
by the Purchaser  (the "Public  Offering"),  as from time to time each is amended or  supplemented  pursuant to the  Securities  Act or
otherwise,  are referred to herein as the "Registration  Statement" and the  "Prospectus,"  respectively.  The "Prospectus  Supplement"
shall mean that  supplement,  dated  April 27,  2007 to the  Prospectus,  dated  March 20,  2007,  relating  to certain  classes of the
Certificates.  With respect to the Public Offering of certain classes of the Certificates,  the Purchaser and Bear,  Stearns & Co. Inc.
("Bear  Stearns")  have entered into a terms  agreement  dated as of April 27, 2007 to an  underwriting  agreement  dated  February 26,
2007, between the Purchaser and Bear Stearns (collectively, the "Underwriting Agreement").

                  Now,  therefore,  in  consideration  of the premises and the mutual  agreements set forth herein,  the parties hereto
agree as follows:

                  (a)                   Definitions.  Certain terms are defined herein.  Capitalized  terms used herein but not defined
herein  shall have the meanings  specified in the Pooling and  Servicing  Agreement as in effect as of the date hereof.  The  following
other terms are defined as follows:

                  Acquisition Price: Cash in an amount agreed upon by the Mortgage Loan Seller and the Purchaser.

                  Bear Stearns: Bear, Stearns & Co. Inc.

                  Closing Date: June 29, 2007.

                  Cut-off Date: June 1, 2007.

                  Cut-off Date Balance: Approximately $1,131667,820.

                  Deleted Mortgage Loan:  A Mortgage Loan replaced or to be replaced by a Substitute Mortgage Loan.

                  Due Date:  With respect to each Mortgage Loan, the date in each month on which its Scheduled  Payment is due, if such
due date is the first day of a month,  and otherwise is deemed to be the first day of the following  month or such other date specified
in the related Servicing Agreement.

                  Moody's: Moody's Investors Service, Inc., or its successors in interest.

                  Mortgage:  The mortgage or deed of trust  creating a first lien on an interest in real  property  securing a Mortgage
Note.

                  Mortgage  File:  The items  referred to in Exhibit 1 pertaining  to a  particular  Mortgage  Loan and any  additional
documents required to be added to such documents pursuant to this Agreement or the Pooling and Servicing Agreement.

                  Mortgage Interest Rate: The annual rate of interest borne by a Mortgage Note as stated therein.

                  Mortgagor: The obligor(s) on a Mortgage Note.

                  Opinion of Counsel:  A written opinion of counsel,  who may be counsel for the Mortgage Loan Seller or the Purchaser,
reasonably acceptable to the Trustee.

                  Person: Any person or entity, including any individual,  corporation,  partnership, joint venture, association, joint
stock company, trust, unincorporated organization or government or any agency or political subdivision thereof.

                  Purchase  Price:  With respect to any Mortgage Loan (or any property  acquired with respect  thereto)  required to be
purchased by the  Mortgage  Loan Seller  pursuant to this  Agreement or Article II of the Pooling and  Servicing  Agreement,  an amount
equal to the sum of (i)(a) 100% of the  Outstanding  Principal  Balance of such Mortgage  Loan as of the date of repurchase  (or if the
related  Mortgaged  Property  was  acquired  with  respect  thereto,  100% of the  Outstanding  Principal  Balance  at the  date of the
acquisition),  plus (b) accrued but unpaid  interest on the  Outstanding  Principal  Balance at the  related  Mortgage  Interest  Rate,
through and including the last day of the month of repurchase,  and reduced by (c) any portion of the Servicing  Compensation,  Monthly
Advances and advances  payable to the  purchaser of the Mortgage  Loan and (ii) any costs and damages (if any) incurred by the Trust in
connection with any violation of such Mortgage Loan of any anti-predatory or abusive lending laws.

                  Rating Agencies: Standard & Poor's and Moody's, each a "Rating Agency."

                  Securities Act: The Securities Act of 1933, as amended.

                  Servicer: EMC Mortgage Corporation.

                  Standard & Poor's:  Standard & Poor's  Ratings  Services,  a  division  of The  McGraw-Hill  Companies,  Inc.  or its
successors in interest.

                  Substitute  Mortgage  Loan: A mortgage loan  substituted  for a Deleted  Mortgage Loan which must meet on the date of
such substitution the requirements  stated herein and in the Pooling and Servicing  Agreement;  upon such  substitution,  such mortgage
loan shall be a "Mortgage Loan" hereunder.

                  Value: The value of the Mortgaged  Property at the time of origination of the related Mortgage Loan, such value being
the lesser of (i) the value of such property set forth in an appraisal  accepted by the  applicable  originator of the Mortgage Loan or
(ii) the sales price of such property at the time of origination.

                  (b)                   Purchase and Sale of the Mortgage Loans and Related Rights.

                  (i)      Upon  satisfaction  of the  conditions  set forth in Section 10 hereof,  the Mortgage  Loan Seller agrees to
sell, and the Purchaser  agrees to purchase  Mortgage Loans having an aggregate  outstanding  principal  balance as of the Cut-off Date
equal to the Cut-off Date Balance.

                  (ii)     The  closing  for the  purchase  and sale of the  Mortgage  Loans and the  closing  for the  issuance of the
Certificates  will take place on the Closing Date at the office of the  Purchaser's  counsel in New York,  New York or such other place
as the parties shall agree.

                  (iii)    Upon the  satisfaction of the conditions set forth in Section 10 hereof,  on the Closing Date, the Purchaser
shall pay to the Mortgage Loan Seller the Acquisition  Price for the Mortgage Loans in immediately  available funds by wire transfer to
such account or accounts as shall be designated by the Mortgage Loan Seller.

                  (iv)     In addition to the  foregoing,  on the Closing Date the Mortgage Loan Seller assigns to the Purchaser all of
its right,  title and interest in the Servicing  Agreements  (other than its right to enforce the  representations  and  warranties set
forth therein).

                  (c)                   Mortgage  Loan  Schedules.  The Mortgage  Loan Seller  agrees to provide to the Purchaser as of
the date hereof a preliminary  listing of the Mortgage Loans (the "Preliminary  Mortgage Loan Schedule")  setting forth the information
listed on Exhibit 2 to this  Agreement  with respect to each of the Mortgage  Loans being sold by the  Mortgage  Loan Seller.  If there
are changes to the Preliminary  Mortgage Loan Schedule,  the Mortgage Loan Seller shall provide to the Purchaser as of the Closing Date
a final  schedule (the "Final  Mortgage  Loan  Schedule")  setting forth the  information  listed on Exhibit 2 to this  Agreement  with
respect to each of the  Mortgage  Loans being sold by the Mortgage  Loan Seller to the  Purchaser.  The Final  Mortgage  Loan  Schedule
shall be delivered  to the  Purchaser on the Closing  Date,  shall be attached to an amendment to this  Agreement to be executed on the
Closing  Date by the  parties  hereto  and shall be in form and  substance  mutually  agreed to by the  Mortgage  Loan  Seller  and the
Purchaser  (the  "Amendment").  If there are no changes to the  Preliminary  Mortgage  Loan  Schedule,  the  Preliminary  Mortgage Loan
Schedule shall be the Final Mortgage Loan Schedule for all purposes hereof.

                  (d)                   Mortgage Loan Transfer.

                  (i)      The  Purchaser  will be entitled to all scheduled  payments of principal and interest on the Mortgage  Loans
due after the Cut-off Date  (regardless  of when  actually  collected)  and all payments on the Mortgage  Loans,  other than  scheduled
principal  and interest,  received  after the Cut-off  Date.  The Mortgage  Loan Seller will be entitled to all  scheduled  payments of
principal and interest on the Mortgage Loans due on or before the Cut-off Date  (including  payments  collected after the Cut-off Date)
and all payments  thereon,  other than  scheduled  principal  and  interest,  received on or before the Cut-off  Date.  Such  principal
amounts and any  interest  thereon  belonging  to the Mortgage  Loan Seller as  described  above will not be included in the  aggregate
outstanding principal balance of the Mortgage Loans as of the Cut-off Date as set forth on the Final Mortgage Loan Schedule.

                  (ii)     Pursuant to various conveyance  documents to be executed on the Closing Date and pursuant to the Pooling and
Servicing  Agreement,  the Purchaser will assign on the Closing Date all of its right,  title and interest in and to the Mortgage Loans
to the Trustee for the benefit of the  Certificateholders.  In connection with the transfer and assignment of the Mortgage  Loans,  the
Mortgage  Loan Seller has  delivered  or will  deliver or cause to be  delivered  to the Trustee as  assignee of the  Purchaser  by the
Closing  Date or such later date as is agreed to by the  Purchaser  and the  Mortgage  Loan Seller  (each of the Closing  Date and such
later date is referred to as a "Mortgage File Delivery  Date"),  the items of each Mortgage File,  provided,  however,  that in lieu of
the foregoing,  the Mortgage Loan Seller may deliver the following  documents,  under the circumstances set forth below: (x) in lieu of
the original Mortgage,  assignments to the Trustee or intervening  assignments  thereof which have been delivered,  are being delivered
or will, upon receipt of recording  information  relating to the Mortgage  required to be included  thereon,  be delivered to recording
offices for recording and have not been returned to the Mortgage Loan Seller in time to permit their delivery as specified  above,  the
Mortgage  Loan Seller may deliver a true copy  thereof with a  certification  by the  Mortgage  Loan Seller,  on the face of such copy,
substantially  as follows:  "Certified to be a true and correct copy of the original,  which has been transmitted for recording" (y) in
lieu of the Mortgage,  assignments to the Trustee or  intervening  assignments  thereof,  if the  applicable  jurisdiction  retains the
originals of such  documents  (as evidenced by a  certification  from the Mortgage Loan Seller to such effect) the Mortgage Loan Seller
may deliver photocopies of such documents containing an original  certification by the judicial or other governmental  authority of the
jurisdiction  where such  documents  were  recorded;  and (z) in lieu of the  Mortgage  Notes  relating  to the  Mortgage  Loans,  each
identified in the list  delivered by the Mortgage Loan Seller to the Purchaser and the Trustee on the Closing Date and attached  hereto
as Exhibit 5, the Mortgage Loan Seller may deliver lost note  affidavits  and  indemnities  of the Mortgage  Loan Seller;  and provided
further,  however,  that in the case of Mortgage  Loans  which have been paid in full after the  Cut-off  Date and prior to the Closing
Date, the Mortgage Loan Seller,  in lieu of delivering the above  documents,  may deliver to the Trustee as assignee of the Purchaser a
certification  by the Mortgage  Loan Seller or the  Servicer to such effect.  The  Mortgage  Loan Seller  shall  deliver such  original
documents  (including any original  documents as to which certified  copies had previously been delivered) or such certified  copies to
the Trustee as assignee of the  Purchaser  promptly  after they are  received.  The  Mortgage  Loan Seller shall cause the Mortgage and
intervening  assignments,  if any, and the  assignment  of the Mortgage to be recorded not later than 180 days after the Closing  Date,
unless such assignment is not required to be recorded under the terms set forth in Section 6(i) hereof.

                  (iii)    The  Mortgage  Loan  Seller and the  Purchaser  acknowledge  hereunder  that all of the  Mortgage  Loans and
Purchaser's  rights  hereunder will be assigned  pursuant to the Pooling and Servicing  Agreement to the Trustee on the date hereof and
that the  Trustee  shall have the right to  enforce  directly  against  the  Mortgage  Loan  Seller all of the rights of the  Purchaser
hereunder.

                  (e)                   Examination of Mortgage Files.

                  (i)      On or before the Mortgage File  Delivery  Date,  the Mortgage Loan Seller will have made the Mortgage  Files
available to the Purchaser or its agent for  examination  which may be at the offices of the Trustee or the Mortgage Loan Seller and/or
the Mortgage  Loan Seller's  custodian.  The fact that the Purchaser or its agent has conducted or has failed to conduct any partial or
complete  examination of the Mortgage Files shall not affect the Purchaser's rights to demand cure,  repurchase,  substitution or other
relief as provided in this  Agreement.  In  furtherance  of the  foregoing,  the Mortgage  Loan Seller  shall make the  Mortgage  Files
available  to the  Purchaser  or its agent from time to time so as to permit  the  Purchaser  to confirm  the  Mortgage  Loan  Seller's
compliance  with the delivery and  recordation  requirements  of this Agreement and the Pooling and Servicing  Agreement.  In addition,
upon request of the  Purchaser,  the Mortgage  Loan Seller  agrees to provide to the  Purchaser,  Bear Stearns and to any  investors or
prospective  investors in the Certificates  information  regarding the Mortgage Loans and their  servicing,  to make the Mortgage Files
available to the Purchaser,  Bear Stearns and to such investors or prospective  investors  (which may be at the offices of the Mortgage
Loan Seller and/or the Mortgage Loan Seller's  custodian) and to make available  personnel  knowledgeable  about the Mortgage Loans for
discussions  with the Purchaser,  Bear Stearns and such  investors or prospective  investors,  upon  reasonable  request during regular
business  hours,  sufficient  to permit the  Purchaser,  Bear Stearns and such  investors  or  potential  investors to conduct such due
diligence as any such party reasonably believes is appropriate.

                  (ii)     Pursuant to the Pooling and  Servicing  Agreement,  on the Closing Date the Trustee,  for the benefit of the
Certificateholders,  will  review or cause the  Custodian  to review  items of the  Mortgage  Files as set forth on  Exhibit 1 and will
execute and deliver or cause the  Custodian to execute and deliver to the  Mortgage  Loan Seller an initial  certification  in the form
attached as Exhibit One to the Custodial Agreement.

                  (iii)    Pursuant to the Pooling and  Servicing  Agreement,  within 90 days of the  Closing  Date,  the Trustee  will
review or shall cause the  Custodian to review items of the Mortgage  Files as set forth on Exhibit 1 and will execute and deliver,  or
cause to be executed and delivered,  to the Mortgage Loan Seller and the Servicer an interim  certification  substantially  in the form
of Exhibit Two to the Custodial Agreement.

                  (iv)     Pursuant to the Pooling and  Servicing  Agreement,  within 180 days of the Closing Date (or, with respect to
any  Substitute  Mortgage Loan,  within five (5) Business Days after the receipt by the Trustee or Custodian  thereof) the Trustee will
review or cause the  Custodian to review items of the  Mortgage  Files as set forth on Exhibit 1 and will deliver to the Mortgage  Loan
Seller and the Servicer a final  certification  substantially in the form of Exhibit Three to the Custodial  Agreement.  If the Trustee
(or the  Custodian  as its agent) is unable to deliver a final  certification  with respect to the items listed in Exhibit 1 due to any
document that is missing,  has not been  executed,  is unrelated,  determined on the basis of the Mortgagor  name,  original  principal
balance and loan number,  to the Mortgage  Loans  identified in the Final Mortgage Loan Schedule or appears to be defective on its face
(a "Material  Defect"),  the Trustee or the Custodian,  shall  promptly  notify the Mortgage Loan Seller of such Material  Defect.  The
Mortgage Loan Seller shall  correct or cure any such  Material  Defect within ninety (90) days from the date of notice from the Trustee
or the Custodian,  as its agent,  of the Material  Defect and if the Mortgage Loan Seller does not correct or cure such Material Defect
within such period and such defect  materially and adversely  affects the interests of the  Certificateholders  in the related Mortgage
Loan, the Mortgage Loan Seller will, in accordance  with the terms of the Pooling and Servicing  Agreement,  within ninety (90) days of
the date of notice,  provide the Trustee  with a  Substitute  Mortgage  Loan (if within two years of the Closing  Date) or purchase the
related  Mortgage Loan at the applicable  Purchase Price;  provided that, if such defect would cause the Mortgage Loan to be other than
a "qualified  mortgage" as defined in Section  860G(a)(3) of the Code, any such cure,  repurchase or substitution  must occur within 90
days from the date such breach was discovered;  provided,  however, that if such defect relates solely to the inability of the Mortgage
Loan Seller to deliver the original security instrument or intervening  assignments  thereof, or a certified copy because the originals
of such documents,  or a certified copy, have not been returned by the applicable  jurisdiction,  the Mortgage Loan Seller shall not be
required to purchase such Mortgage Loan if the Mortgage Loan Seller  delivers such original  documents or certified  copy promptly upon
receipt, but in no event later than 360 days after the Closing Date. The foregoing  repurchase  obligation shall not apply in the event
that the  Mortgage  Loan Seller  cannot  deliver such  original or copy of any  document  submitted  for  recording to the  appropriate
recording  office in the  applicable  jurisdiction  because such  document  has not been  returned by such  office;  provided  that the
Mortgage  Loan Seller shall  instead  deliver a recording  receipt of such  recording  office or, if such receipt is not  available,  a
certificate of the Mortgage Loan Seller or the Servicing Officer  confirming that such documents have been accepted for recording,  and
delivery to the Purchaser and to the Trustee or the  Custodian,  as assignee of the  Purchaser,  shall be effected by the Mortgage Loan
Seller within thirty (30) days of its receipt of the original recorded document.

                  (v)      At the time of any  substitution,  the  Mortgage  Loan Seller  shall  deliver or cause to be  delivered  the
Substitute  Mortgage Loan, the related  Mortgage File and any other documents and payments  required to be delivered in connection with
a substitution  pursuant to the Pooling and Servicing Agreement.  At the time of any purchase or substitution,  pursuant to the Pooling
and  Servicing  Agreement,  the Trustee  shall (i) assign to the Mortgage Loan Seller and release or cause the Custodian to release the
documents  (including,  but not limited to, the Mortgage,  Mortgage Note and other  contents of the Mortgage File) in its possession or
in the possession of the Custodian  relating to the Deleted  Mortgage Loan and (ii) execute and deliver such instruments of transfer or
assignment,  in each case without  recourse,  as shall be necessary to vest in the Mortgage Loan Seller title to such Deleted  Mortgage
Loan.  The Mortgage Loan Seller and the Purchaser  shall amend the Mortgage  Loan  Schedule to reflect all  substitutions,  repurchases
and deletions.

                  (f)                   Recordation of Assignments of Mortgage.

                  (i)      The Mortgage Loan Seller shall,  promptly after the Closing Date, cause each Mortgage and each assignment of
Mortgage from the Mortgage Loan Seller to the Trustee,  and all unrecorded  intervening  assignments,  if any, delivered on or prior to
the Closing Date, to be recorded in all recording  offices in the  jurisdictions  where the related  Mortgaged  Properties are located;
provided,  however,  the Mortgage Loan Seller need not cause to be recorded any assignment which relates to a Mortgage Loan if (a) such
recordation  is not  required  by the Rating  Agencies or an Opinion of Counsel has been  provided to the  Trustee,  as assignee of the
Purchaser,  which states that the  recordation  of such  assignment is not  necessary to protect the Trustee's  interest in the related
Mortgage Loan or (b) MERS is identified on the Mortgage or a properly recorded  assignment of the Mortgage,  as the mortgagee of record
solely as nominee for the Mortgage Loan Seller and its successors and assigns; provided,  however,  notwithstanding the delivery of any
Opinion of Counsel,  each  assignment of Mortgage shall be submitted for recording by the Mortgage Loan Seller in the manner  described
above,  at no  expense  to the Trust  Fund or  Trustee,  upon the  earliest  to occur of (i)  reasonable  direction  by the  Holders of
Certificates  evidencing  Fractional Undivided Interests aggregating not less than 25% of the Trust, (ii) the occurrence of an Event of
Default,  (iii) the occurrence of a bankruptcy,  insolvency or foreclosure relating to the Mortgage Loan Seller and (iv) the occurrence
of a servicing transfer as described in Section 8.02 of the Pooling and Servicing Agreement.

                  While each such  Mortgage or  assignment is being  recorded,  if  necessary,  the Mortgage Loan Seller shall leave or
cause to be left with the Trustee,  as assignee of the Purchaser,  a certified copy of such Mortgage or assignment.  In the event that,
within 180 days of the Closing Date,  the Trustee has not been provided an Opinion of Counsel as described  above or received  evidence
of recording  with respect to each  Mortgage Loan as set forth above,  the failure to provide  evidence of recording or such Opinion of
Counsel (in the alternative,  if required) shall be considered a Material  Defect,  and the provisions of Section 5(iii) and (iv) shall
apply.  All customary  recording  fees and  reasonable  expenses  relating to the  recordation  of the  assignments  of Mortgage to the
Trustee or the Opinion of Counsel, as the case may be, shall be borne by the Mortgage Loan Seller.

                  (ii)     It is the express  intent of the parties  hereto that the  conveyance of the Mortgage  Loans by the Mortgage
Loan Seller to the Purchaser,  as contemplated  by this Agreement be, and be treated as, a sale. It is,  further,  not the intention of
the parties that such  conveyance be deemed the grant of a security  interest in the Mortgage  Loans by the Mortgage Loan Seller to the
Purchaser to secure a debt or other  obligation of the Mortgage Loan Seller.  However,  in the event that,  notwithstanding  the intent
of the  parties,  the  Mortgage  Loans are held by a court of competent  jurisdiction  to continue to be property of the Mortgage  Loan
Seller,  then (a) this Agreement shall be a security  agreement within the meaning of Article 8 and Article 9 of the applicable Uniform
Commercial  Code;  (b) the transfer of the Mortgage Loans provided for herein shall be deemed to be a grant by the Mortgage Loan Seller
to the Purchaser of a security  interest in, and the Mortgage Loan Seller hereby  grants to the  Purchaser,  to secure its  obligations
hereunder,  a security  interest in, all of the Mortgage  Loan Seller's  right,  title and interest in and to the Mortgage  Loans,  all
amounts  payable to the holders of the Mortgage Loans in accordance with the terms thereof,  all proceeds of the conversion,  voluntary
or  involuntary,  of the foregoing into cash,  instruments,  securities or other property and the proceeds  thereof.  The Mortgage Loan
Seller and the Purchaser  shall,  to the extent  consistent with this  Agreement,  take such actions as may be reasonably  necessary to
ensure that,  if this  Agreement  were deemed to create a security  interest in the Mortgage  Loans,  such security  interest  would be
deemed to be a perfected  security  interest of first priority under  applicable law and will be maintained as such throughout the term
of this Agreement.

                  (g)                   Representations  and  Warranties of Mortgage Loan Seller  Concerning  the Mortgage  Loans.  The
Mortgage  Loan Seller hereby  represents  and warrants to the Purchaser as of the Closing Date or such earlier date as may be specified
below with respect to each Mortgage Loan:

                  (i)      the information set forth in the Mortgage Loan Schedule hereto is true and correct in all material respects;

                  (ii)     immediately  prior to the transfer to the  Purchaser,  the  Mortgage  Loan Seller was the sole owner of each
Mortgage  and Mortgage  Note  relating to the Mortgage  Loans and is  conveying  the same free and clear of any and all liens,  claims,
encumbrances,  participation  interests,  equities,  pledges,  charges or security interests of any nature and the Mortgage Loan Seller
has full right and authority to sell or assign the same pursuant to this Agreement;

                  (iii)    each Mortgage Loan and any  prepayment  penalty  associated  with such Mortgage Loan at the time it was made
complied in all material respects with all applicable local,  state and federal laws and regulations,  including,  without  limitation,
usury, equal credit opportunity,  disclosure and recording laws and all applicable  anti-predatory,  abusive and fair lending laws; and
each Mortgage  Loan has been serviced in all material  respects in accordance  with all  applicable  local,  state and federal laws and
regulations,  including,  without  limitation,  usury,  equal credit  opportunity,  disclosure  and recording  laws and all  applicable
anti-predatory, abusive and fair lending laws and the terms of the related Mortgage Note, the Mortgage and other loan documents;

                  (iv)     there is no monetary  default  existing  under any  Mortgage or the  related  Mortgage  Note and there is no
material  event  which,  with the passage of time or with notice and the  expiration  of any grace or cure period,  would  constitute a
default,  breach or event of acceleration;  and neither the Mortgage Loan Seller, any of its affiliates nor any servicer of any related
Mortgage Loan has taken any action to waive any default,  breach or event of acceleration;  and no foreclosure  action is threatened or
has been commenced with respect to the Mortgage Loan;

                  (v)      the terms of the Mortgage Note and the Mortgage have not been impaired,  waived,  altered or modified in any
respect,  except by written  instruments,  (i) if required by law in the jurisdiction where the Mortgaged Property is located,  or (ii)
to protect the interests of the owner of such Mortgage Loan;

                  (vi)     no selection  procedure  reasonably  believed by the Mortgage  Loan Seller to be adverse to the interests of
the Certificateholders was utilized in selecting the Mortgage Loans;

                  (vii)    each  Mortgage is a valid and  enforceable  (subject to laws  relating to  creditors  rights  generally  and
principles  of equity)  first lien on the  property  securing the related  Mortgage  Note and each  Mortgaged  Property is owned by the
Mortgagor in fee simple  (except with respect to common areas in the case of  condominiums,  PUDs and de minimis  PUDs) or by leasehold
for a term longer than the term of the related  Mortgage,  subject only to (i) the lien of current real property taxes and assessments,
(ii) covenants,  conditions and restrictions,  rights of way,  easements and other matters of public record as of the date of recording
of such Mortgage,  such  exceptions  being  acceptable to mortgage  lending  institutions  generally or  specifically  reflected in the
appraisal  obtained in connection  with the  origination of the related  Mortgage Loan or referred to in the lender's  title  insurance
policy  delivered to the originator of the related  Mortgage Loan and (iii) other matters to which like properties are commonly subject
which do not materially interfere with the benefits of the security intended to be provided by such Mortgage;

                  (viii)   there is no  mechanics'  lien or claim for work,  labor or material  affecting  the premises  subject to any
Mortgage  which is or may be a lien prior to, or equal with,  the lien of such Mortgage  except those which are insured  against by the
title insurance policy referred to in (xiii) below;

                  (ix)     there was no delinquent tax or assessment  lien against the property  subject to any Mortgage,  except where
such lien was being contested in good faith and a stay had been granted against levying on the property;

                  (x)      there  is no valid  offset,  defense  or  counterclaim  to any  Mortgage  Note or  Mortgage,  including  the
obligation of the Mortgagor to pay the unpaid principal and interest on such Mortgage Note;

                  (xi)     the physical  property subject to any Mortgage is free of material damage and is in good repair and there is
no proceeding pending or threatened for the total or partial condemnation of any Mortgaged Property;

                  (xii)    the Mortgaged  Property and all improvements  thereon comply with all requirements of any applicable  zoning
and subdivision laws and ordinances;

                  (xiii)   a  lender's  title  insurance  policy  (on an ALTA or CLTA  form) or  binder,  or other  assurance  of title
customary in the relevant  jurisdiction  therefor in a form  acceptable  to Fannie Mae or Freddie Mac, was issued on the date that each
Mortgage  Loan was created by a title  insurance  company  which was  qualified  to do business in the  jurisdiction  where the related
Mortgaged  Property is located,  insuring the Mortgage Loan Seller and its successors and assigns that the Mortgage is a first priority
lien on the related  Mortgaged  Property in the original  principal  amount of the Mortgage  Loan. The Mortgage Loan Seller is the sole
insured  under such  lender's  title  insurance  policy,  and such  policy,  binder or assurance is valid and remains in full force and
effect,  and each such  policy,  binder or  assurance  shall  contain all  applicable  endorsements  including a negative  amortization
endorsement, if applicable;

                  (xiv)    at the time of origination,  each Mortgaged  Property was the subject of an appraisal which conformed to the
underwriting  requirements  of the  originator of the Mortgage Loan and the appraisal is in a form  acceptable to Fannie Mae or Freddie
Mac;

                  (xv)     the  improvements  on each Mortgaged  Property  securing a Mortgage Loan are insured (by an insurer which is
acceptable  to the Mortgage  Loan  Seller)  against loss by fire and such  hazards as are covered  under a standard  extended  coverage
endorsement  in the locale in which the  Mortgaged  Property is located,  in an amount which is not less than the lesser of the maximum
insurable value of the improvements  securing such Mortgage Loan or the outstanding  principal  balance of the Mortgage Loan, but in no
event in an amount less than an amount that is required to prevent the Mortgagor  from being deemed to be a co-insurer  thereunder;  if
the  improvement on the Mortgaged  Property is a condominium  unit, it is included under the coverage  afforded by a blanket policy for
the condominium  project;  if upon origination of the related Mortgage Loan, the improvements on the Mortgaged Property were in an area
identified as a federally  designated  flood area, a flood insurance  policy is in effect in an amount  representing  coverage not less
than the least of (i) the outstanding  principal  balance of the Mortgage Loan,  (ii) the restorable  cost of  improvements  located on
such  Mortgaged  Property or (iii) the maximum  coverage  available  under  federal  law; and each  Mortgage  obligates  the  Mortgagor
thereunder to maintain the insurance referred to above at the Mortgagor's cost and expense;

                  (xvi)    each Mortgage Loan constitutes a "qualified  mortgage" under Section  860G(a)(3)(A) of the Code and Treasury
Regulations  Section  1.860G-2(a)(1),  (2),  (4),  (5), (6), (7) and (9) without  reliance on the  provisions  of Treasury  Regulations
Section  1.860G-2(a)(3) or Treasury  Regulations  Section  1.860G-2(f)(2) or any other provision that would allow a Mortgage Loan to be
treated as a  "qualified  mortgage"  notwithstanding  its failure to meet the  requirements  of Section  860G(a)(3)(A)  of the Code and
Treasury Regulation Section 1.860G-2(a)(1), (2), (4), (5), (6), (7) and (9);

                  (xvii)   each Mortgage Loan was originated (a)§ by a savings and loan  association,  savings bank,  commercial  bank,
credit union,  insurance  company or similar  institution  that is supervised  and examined by a federal or state  authority,  (b) by a
mortgagee  approved by the  Secretary  of HUD pursuant to Sections  203 and 211 of the  National  Housing Act, as amended,  or (c) by a
mortgage  broker or  correspondent  lender in a manner such that the related  Mortgage  Loan would be regarded  for purposes of Section
3(a)(41) of the Securities  Exchange Act of 1934, as amended,  as having been  originated by an entity  described in clauses (a) or (b)
above;

                  (xviii)  none of the Mortgage  Loans are (a) loans  subject to 12 CFR Part 226.31,  12 CFR Part 226.32 or 12 CFR Part
226.34 of Regulation Z, the regulation  implementing  TILA, which  implements the Home Ownership and Equity  Protection Act of 1994, as
amended or (b) "high cost home,"  "covered"  (excluding  home loans  defined as "covered  home loans" in the New Jersey Home  Ownership
Security Act of 2002 that were  originated  between  November 26, 2003 and July 7, 2004),  "high risk home" or "predatory"  loans under
any  applicable  state,  federal  or local law (or a  similarly  classified  loan  using  different  terminology  under a law  imposing
heightened  regulatory scrutiny or additional legal liability for residential  mortgage loans having high interest rates, points and/or
fees);

                  (xix)    no Mortgage  Loan (a) is a "high cost loan" or "covered  loan" as  applicable  (as such terms are defined in
the then  current  version of Standard & Poor's  LEVELS®  Glossary in effect as of the date  hereof,  Appendix  E,  attached  hereto as
Exhibit 6) or (b) was originated on or after October 1, 2002 through March 6, 2003 and is governed by the Georgia Fair Lending Act;

                  (xx)     the information  set forth in Schedule A of the Prospectus  Supplement with respect to the Mortgage Loans is
true and correct in all material respects;

                  (xxi)    each Mortgage Loan was originated in accordance with the underwriting guidelines of the related originator;

                  (xxii)   each  original  Mortgage has been  recorded or is in the process of being  recorded in  accordance  with the
requirements  of Section 2.01 of the Pooling and Servicing  Agreement in the  appropriate  jurisdictions  wherein such  recordation  is
required to perfect the lien thereof for the benefit of the Purchaser and the Trustee as its assignee;

                  (xxiii)  the related  Mortgage File contains  each of the  documents  and  instruments  listed in Section 2.01 of the
Pooling and Servicing Agreement, subject to any exceptions, substitutions and qualifications as are set forth in such Section;

                  (xxiv)   the Mortgage Loans are currently being serviced in accordance with accepted servicing practices;

                  (xxv)    with respect to each Mortgage Loan that has a prepayment  penalty feature,  each such prepayment  penalty is
enforceable and will be enforced by the Mortgage Loan Seller and each prepayment  penalty is permitted  pursuant to federal,  state and
local law. In  addition,  with  respect to each  Mortgage  Loan (i) no Mortgage  Loan will  impose a  prepayment  penalty for a term in
excess of five years from the date such Mortgage Loan was originated and (ii) such  prepayment  penalty is at least equal to the lesser
of (A) the maximum amount  permitted  under  applicable law and (B) six months  interest at the related  Mortgage  Interest Rate on the
amount prepaid in excess of 20% of the original principal balance of such Mortgage Loan; and

         (xxvi)   if any of the Mortgage Loans are secured by a leasehold interest,  with respect to each leasehold  interest:  the use
of leasehold estates for residential  properties is an accepted  practice in the area where the related Mortgaged  Property is located;
residential  property in such area consisting of leasehold estates is readily marketable;  the lease is recorded and no party is in any
way in breach of any  provision  of such  lease;  the  leasehold  is in full force and  effect and is not  subject to any prior lien or
encumbrance  by which the leasehold  could be terminated or subject to any charge or penalty;  and the remaining term of the lease does
not terminate less than ten years after the maturity date of such Mortgage Loan.


                  It is understood  and agreed that the  representations  and  warranties set forth in this Section 7 will inure to the
benefit of the Purchaser,  its successors and assigns,  notwithstanding  any restrictive or qualified  endorsement on any Mortgage Note
or assignment of Mortgage or the  examination  of any Mortgage File.  Upon any  substitution  for a Mortgage Loan, the  representations
and  warranties  set forth above shall be deemed to be made by the Mortgage  Loan Seller as to any  Substitute  Mortgage Loan as of the
date of substitution.

                  Upon  discovery or receipt of notice by the Mortgage  Loan  Seller,  the  Purchaser or the Trustee of a breach of any
representation  or warranty of the Mortgage Loan Seller set forth in this Section 7 which  materially  and adversely  affects the value
of the interests of the  Purchaser,  the  Certificateholders  or the Trustee in any of the Mortgage  Loans,  the party  discovering  or
receiving notice of such breach shall give prompt written notice to the others.  In the case of any such breach of a representation  or
warranty set forth in this Section 7, within 90 days from the date of discovery by the Mortgage  Loan Seller,  or the date the Mortgage
Loan Seller is notified by the party  discovering or receiving  notice of such breach  (whichever  occurs  earlier),  the Mortgage Loan
Seller will (i) cure such breach in all material  respects,  (ii) purchase the affected Mortgage Loan at the applicable  Purchase Price
or (iii) if within two years of the Closing  Date,  substitute  a qualifying  Substitute  Mortgage  Loan in exchange for such  Mortgage
Loan;  provided that, (A) in the case of a breach of the  representation  and warranty  concerning the Mortgage Loan Schedule contained
in clause (i) of this Section 7, if such breach is material and relates to any field on the Mortgage  Loan  Schedule  which  identifies
any  Prepayment  Charge or (B) in the case of a breach of the  representation  contained in clause  (xviii) of this Section 7, then, in
each case, in lieu of purchasing  such  Mortgage  Loan from the Trust Fund at the Purchase  Price,  the Sponsor shall pay the amount of
the Prepayment Charge (net of any amount previously  collected by or paid to the Trust Fund in respect of such Prepayment  Charge) from
its own funds and without  reimbursement  thereof,  and the Sponsor shall have no  obligation  to  repurchase  or  substitute  for such
Mortgage  Loan.  The  obligations  of the Mortgage Loan Seller to cure,  purchase or substitute a qualifying  Substitute  Mortgage Loan
shall  constitute  the  Purchaser's,  the Trustee's and the  Certificateholder's  sole and exclusive  remedies  under this Agreement or
otherwise  respecting  a breach of  representations  or  warranties  hereunder  with  respect  to the  Mortgage  Loans,  except for the
obligation  of the  Mortgage  Loan  Seller to  indemnify  the  Purchaser  for any such breach as set forth in and limited by Section 13
hereof.

                  Any cause of action  against the Mortgage  Loan Seller or relating to or arising out of a breach by the Mortgage Loan
Seller of any  representations  and  warranties  made in this Section 7 shall accrue as to any Mortgage Loan upon (i) discovery of such
breach by the  Mortgage  Loan Seller or notice  thereof by the party  discovering  such breach and (ii)  failure by the  Mortgage  Loan
Seller to cure such breach,  purchase  such Mortgage  Loan or  substitute a qualifying  Substitute  Mortgage Loan pursuant to the terms
hereof.

                  (h)                   Representations  and Warranties  Concerning  the Mortgage Loan Seller.  As of the Closing Date,
the Mortgage Loan Seller represents and warrants to the Purchaser as to itself in the capacity indicated as follows:

                  (i)      the Mortgage Loan Seller (i) is a corporation  duly organized,  validly  existing and in good standing under
the laws of the  State of  Delaware  and (ii) is  qualified  and in good  standing  to do  business  in each  jurisdiction  where  such
qualification  is necessary,  except where the failure so to qualify would not reasonably be expected to have a material adverse effect
on the Mortgage Loan Seller's  business as presently  conducted or on the Mortgage Loan Seller's  ability to enter into this  Agreement
and to consummate the transactions contemplated hereby;

                  (ii)     the  Mortgage  Loan  Seller  has full  corporate  power to own its  property,  to carry on its  business  as
presently conducted and to enter into and perform its obligations under this Agreement;

                  (iii)    the execution and delivery by the Mortgage Loan Seller of this  Agreement  have been duly  authorized by all
necessary  action on the part of the  Mortgage  Loan  Seller;  and neither  the  execution  and  delivery  of this  Agreement,  nor the
consummation of the  transactions  herein  contemplated,  nor compliance with the provisions  hereof by the Mortgage Loan Seller,  will
conflict  with or  result in a breach  of, or  constitute  a  default  under,  any of the  provisions  of any law,  governmental  rule,
regulation,  judgment,  decree or order binding on the Mortgage Loan Seller or its properties or the charter or by-laws of the Mortgage
Loan Seller,  except those conflicts,  breaches or defaults which would not reasonably be expected to have a material adverse effect on
the Mortgage Loan Seller's ability to enter into this Agreement and to consummate the transactions contemplated hereby;

                  (iv)     the execution,  delivery and performance by the Mortgage Loan Seller of this Agreement and the  consummation
by the Mortgage  Loan Seller of the  transactions  contemplated  hereby do not require the consent or approval of, the giving of notice
to, the  registration  with,  or the taking of any other action in respect of, any state,  federal or other  governmental  authority or
agency, except those consents,  approvals,  notices,  registrations or other actions as have already been obtained,  given or made and,
in connection with the recordation of the Mortgages, powers of attorney or assignments of Mortgages not yet completed;

                  (v)      this  Agreement  has been duly  executed  and  delivered  by the  Mortgage  Loan  Seller and,  assuming  due
authorization,  execution  and delivery by the  Purchaser,  constitutes  a valid and binding  obligation  of the  Mortgage  Loan Seller
enforceable  against it in accordance  with its terms  (subject to applicable  bankruptcy  and  insolvency  laws and other similar laws
affecting the enforcement of the rights of creditors generally and general principles of equity);

                  (vi)     there are no actions,  suits or  proceedings  pending or, to the  knowledge  of the  Mortgage  Loan  Seller,
threatened against the Mortgage Loan Seller, before or by any court,  administrative  agency,  arbitrator or governmental body (i) with
respect to any of the  transactions  contemplated  by this  Agreement or (ii) with respect to any other matter which in the judgment of
the Mortgage Loan Seller could  reasonably  be expected to be determined  adversely to the Mortgage Loan Seller and will, if determined
adversely to the Mortgage Loan Seller,  materially and adversely  affect the Mortgage Loan Seller's  ability to perform its obligations
under this  Agreement;  and the Mortgage Loan Seller is not in default with respect to any order of any court,  administrative  agency,
arbitrator or governmental body so as to materially and adversely affect the transactions contemplated by this Agreement; and

                  (vii)    the  Mortgage  Loan  Seller's  Information  (identified  in Exhibit 3 hereof)  does not  include  any untrue
statement  of a  material  fact or omit to state a  material  fact  necessary  in order to make the  statements  made,  in light of the
circumstances under which they were made, not misleading.

                  (i)                   Representations  and  Warranties  Concerning  the  Purchaser.  As  of  the  Closing  Date,  the
Purchaser represents and warrants to the Mortgage Loan Seller as follows:

                  (i)      the Purchaser (i) is a corporation  duly organized,  validly existing and in good standing under the laws of
the State of Delaware  and (ii) is qualified  and in good  standing to do business in each  jurisdiction  where such  qualification  is
necessary,  except  where the  failure so to  qualify  would not  reasonably  be  expected  to have a  material  adverse  effect on the
Purchaser's  business  as  presently  conducted  or on the  Purchaser's  ability to enter into this  Agreement  and to  consummate  the
transactions contemplated hereby;

                  (ii)     the Purchaser has full corporate power to own its property,  to carry on its business as presently conducted
and to enter into and perform its obligations under this Agreement;

                  (iii)    the  execution and delivery by the Purchaser of this  Agreement  have been duly  authorized by all necessary
action  on the part of the  Purchaser;  and  neither  the  execution  and  delivery  of this  Agreement,  nor the  consummation  of the
transactions  herein  contemplated,  nor  compliance  with the provisions  hereof by the  Purchaser,  will conflict with or result in a
breach of, or constitute a default under, any of the provisions of any law, governmental rule,  regulation,  judgment,  decree or order
binding on the  Purchaser or its  properties  or the articles of  incorporation  or bylaws of the  Purchaser,  except those  conflicts,
breaches or defaults  which would not  reasonably be expected to have a material  adverse  effect on the  Purchaser's  ability to enter
into this Agreement and to consummate the transactions contemplated hereby;

                  (iv)     the  execution,  delivery and  performance by the Purchaser of this  Agreement and the  consummation  by the
Purchaser  of the  transactions  contemplated  hereby do not  require  the  consent  or  approval  of,  the  giving of notice  to,  the
registration  with,  or the taking of any other  action in respect of, any state,  federal or other  governmental  authority or agency,
except those consents, approvals, notices, registrations or other actions as have already been obtained, given or made;

                  (v)      this  Agreement  has been duly  executed and delivered by the  Purchaser  and,  assuming due  authorization,
execution and delivery by the Mortgage Loan Seller,  constitutes a valid and binding  obligation of the Purchaser  enforceable  against
it in  accordance  with its terms  (subject  to  applicable  bankruptcy  and  insolvency  laws and other  similar  laws  affecting  the
enforcement of the rights of creditors generally and general principles of equity);

                  (vi)     there are no  actions,  suits or  proceedings  pending or, to the  knowledge  of the  Purchaser,  threatened
against the Purchaser,  before or by any court,  administrative agency,  arbitrator or governmental body (i) with respect to any of the
transactions  contemplated  by this  Agreement or (ii) with respect to any other matter which in the judgment of the Purchaser  will be
determined  adversely  to the  Purchaser  and will if  determined  adversely  to the  Purchaser  materially  and  adversely  affect the
Purchaser's  ability to perform its obligations under this Agreement;  and the Purchaser is not in default with respect to any order of
any court,  administrative  agency,  arbitrator  or  governmental  body so as to  materially  and  adversely  affect  the  transactions
contemplated by this Agreement; and

                  (vii)    the  Purchaser's  Information  (identified  in Exhibit 4 hereof) does not include any untrue  statement of a
material fact or omit to state a material fact  necessary in order to make the  statements  made, in light of the  circumstances  under
which they were made, not misleading.

                  (j)                   Conditions to Closing.

         (A) The  obligations of the Purchaser  under this Agreement  will be subject to the  satisfaction,  on or prior to the Closing
Date, of the following conditions:

                                    (i) Each of the  obligations  of the Mortgage  Loan Seller  required to be performed at or prior to
         the Closing Date  pursuant to the terms of this  Agreement  shall have been duly  performed  and complied with in all material
         respects;  all of the  representations  and  warranties  of the Mortgage  Loan Seller under this  Agreement  shall be true and
         correct as of the date or dates specified in all material  respects;  and no event shall have occurred  which,  with notice or
         the passage of time,  would constitute a default under this Agreement;  and the Purchaser shall have received  certificates to
         that effect signed by authorized officers of the Mortgage Loan Seller.

                                    (ii) The Purchaser  shall have received all of the following  closing  documents,  in such forms as
         are agreed upon and  reasonably  acceptable to the  Purchaser,  duly executed by all  signatories  other than the Purchaser as
         required pursuant to the respective terms thereof:

                                    (a)     the Mortgage Loan Schedule;

                                    (b)     the Pooling and Servicing Agreement,  in form and substance reasonably  satisfactory to the
                  Trustee and the Purchaser, and all documents required thereby duly executed by all signatories;

                                    (c)     a  certificate  of an officer of the Mortgage  Loan Seller dated as of the Closing Date, in
                  a form  reasonably  acceptable  to the  Purchaser,  and  attached  thereto  copies of the  charter and by-laws of the
                  Mortgage Loan Seller and evidence as to the good standing of the Mortgage Loan Seller dated as of a recent date;

                                    (d)     one or more opinions of counsel from the Mortgage Loan Seller's  counsel  otherwise in form
                  and substance reasonably satisfactory to the Purchaser, the Trustee and each Rating Agency;

                                    (e)     a letter from each of the Rating Agencies  giving each Class of  Certificates  set forth on
                  Schedule A hereto the rating set forth therein; and

                                    (f)     such other documents,  certificates  (including additional  representations and warranties)
                  and  opinions  as may be  reasonably  necessary  to secure  the  intended  ratings  from each  Rating  Agency for the
                  Certificates.

                                    (iii) The Certificates to be sold to Bear Stearns  pursuant to the  Underwriting  Agreement and the
         Purchase Agreement, if applicable, shall have been issued and sold to Bear Stearns.

                                    (iv) The Mortgage Loan Seller shall have furnished to the Purchaser such other  certificates of its
         officers or others and such other  documents and opinions of counsel to evidence  fulfillment  of the  conditions set forth in
         this Agreement and the transactions contemplated hereby as the Purchaser and its counsel may reasonably request.

         (B) The  obligations of the Mortgage Loan Seller under this  Agreement  shall be subject to the  satisfaction,  on or prior to
the Closing Date, of the following conditions:

                                    (i) The  obligations  of the  Purchaser  required to be  performed by it on or prior to the Closing
         Date pursuant to the terms of this Agreement  shall have been duly performed and complied with in all material  respects,  and
         all of the  representations  and warranties of the Purchaser  under this  Agreement  shall be true and correct in all material
         respects as of the Closing Date, and no event shall have occurred  which would  constitute a breach by it of the terms of this
         Agreement,  and the Mortgage Loan Seller shall have received a certificate  to that effect signed by an authorized  officer of
         the Purchaser.

                                    (ii)  The  Mortgage  Loan  Seller  shall  have  received  copies  of all of the  following  closing
         documents,  in such forms as are agreed upon and  reasonably  acceptable  to the Mortgage  Loan Seller,  duly  executed by all
         signatories other than the Mortgage Loan Seller as required pursuant to the respective terms thereof:

                                    (a)     A  certificate  of an officer of the  Purchaser  dated as of the  Closing  Date,  in a form
                  reasonably  acceptable to the Mortgage Loan Seller,  and attached  thereto the written  consent of the shareholder of
                  the Purchaser  authorizing the transactions  contemplated by this Agreement and the Pooling and Servicing  Agreement,
                  together with copies of the  Purchaser's  articles of  incorporation,  bylaws and evidence as to the good standing of
                  the Purchaser dated as of a recent date;

                                    (b)     One or more  opinions  of  counsel  from the  Purchaser's  counsel  in form  and  substance
                  reasonably satisfactory to the Mortgage Loan Seller; and

                                    (c)     Such other documents,  certificates  (including additional  representations and warranties)
                  and  opinions  as may be  reasonably  necessary  to secure  the  intended  rating  from each  Rating  Agency  for the
                  Certificates.

                  (k)                   Fees and  Expenses.  Subject to Section 16 hereof,  the  Mortgage  Loan Seller shall pay on the
Closing  Date or such  later  date as may be agreed  to by the  Purchaser  (i) the fees and  expenses  of the  Mortgage  Loan  Seller's
attorneys  and the  reasonable  fees and expenses of the  Purchaser's  attorneys,  (ii) the fees and expenses of Deloitte & Touche LLP,
(iii) the fee for the use of Purchaser's  Registration  Statement based on the aggregate  original principal amount of the Certificates
and the filing fee of the  Commission as in effect on the date on which the  Registration  Statement was declared  effective,  (iv) the
fees and expenses including  counsel's fees and expenses in connection with any "blue sky" and legal investment  matters,  (v) the fees
and  expenses  of the  Trustee  which  shall  include  without  limitation  the  fees and  expenses  of the  Trustee  (and the fees and
disbursements  of its counsel) with respect to (A) legal and document  review of this Agreement,  the Pooling and Servicing  Agreement,
the  Certificates  and related  agreements,  (B)  attendance at the Closing and (C) review of the Mortgage Loans to be performed by the
Trustee,  (vi) the expenses for printing or otherwise  reproducing  the  Certificates,  the Prospectus  and the Prospectus  Supplement,
(vii) the fees and  expenses  of each  Rating  Agency  (both  initial  and  ongoing),  (viii)  the fees and  expenses  relating  to the
preparation  and  recordation  of mortgage  assignments  (including  intervening  assignments,  if any and if available,  to evidence a
complete  chain of title from the  originator  thereof to the  Trustee)  from the  Mortgage  Loan Seller to the Trustee or the expenses
relating to the  Opinion of Counsel  referred to in Section  6(i)  hereof,  as the case may be, and (ix)  Mortgage  File due  diligence
expenses and other  out-of-pocket  expenses incurred by the Purchaser in connection with the purchase of the Mortgage Loans and by Bear
Stearns in connection with the sale of the Certificates.

                  (l)                   Accountants' Letters.

                  (i)      Deloitte & Touche LLP will review the  characteristics  of a sample of the Mortgage  Loans  described in the
Final  Mortgage  Loan  Schedule and will compare  those  characteristics  to the  description  of the Mortgage  Loans  contained in the
Prospectus   Supplement  under  the  captions  "Summary  of  Prospectus  Supplement  -  The  Mortgage  Loans",  "-  The  Mortgage  Pool
Characteristics"  and  "Description of the Mortgage Loans" and in Schedule A thereto.  The Mortgage Loan Seller will cooperate with the
Purchaser in making  available all information  and taking all steps  reasonably  necessary to permit such  accountants to complete the
review and to deliver the letters  required of them under the Underwriting  Agreement.  Deloitte & Touche LLP will also confirm certain
calculations as set forth under the caption "Yield and Prepayment Considerations" in the Prospectus Supplement.

                  (ii)     To the extent statistical  information with respect to the Servicer's servicing portfolio is included in the
Prospectus  Supplement  under the caption "The  Servicer,"  a letter from the  certified  public  accountant  for the Servicer  will be
delivered to the Purchaser dated the date of the Prospectus  Supplement,  in the form previously  agreed to by the Mortgage Loan Seller
and the Purchaser, with respect to such statistical information.

                  (m)                   Indemnification.

                  (i)      The Mortgage Loan Seller shall  indemnify and hold  harmless the Purchaser and its  directors,  officers and
controlling  persons (as defined in Section 15 of the Securities Act) from and against any loss,  claim,  damage or liability or action
in respect  thereof,  to which they or any of them may become  subject,  under the Securities  Act or otherwise,  insofar as such loss,
claim,  damage,  liability  or action  arises out of, or is based upon (a) any untrue  statement  of a material  fact  contained in the
Mortgage Loan Seller's  Information  as identified in Exhibit 3, the omission to state in the  Prospectus  Supplement or Prospectus (or
any  amendment  thereof or  supplement  thereto  approved by the Mortgage  Loan Seller and in which  additional  Mortgage Loan Seller's
Information is identified),  in reliance upon and in conformity with Mortgage Loan Seller's  Information a material fact required to be
stated therein or necessary to make the statements  therein in light of the circumstances in which they were made, not misleading,  (b)
any  representation  or warranty assigned or made by the Mortgage Loan Seller in Section 7 or Section 8 hereof being, or alleged to be,
untrue or incorrect,  or (c) any failure by the Mortgage Loan Seller to perform its obligations under this Agreement;  and the Mortgage
Loan Seller shall  reimburse the Purchaser and each other  indemnified  party for any legal and other expenses  reasonably  incurred by
them in connection with investigating or defending or preparing to defend against any such loss, claim, damage, liability or action.

         The foregoing  indemnity  agreement is in addition to any liability  which the Mortgage Loan Seller  otherwise may have to the
Purchaser or any other such indemnified party.

                  (ii)     The Purchaser  shall  indemnify and hold  harmless the Mortgage  Loan Seller and its  respective  directors,
officers  and  controlling  persons  (as defined in Section 15 of the  Securities  Act) from and  against  any loss,  claim,  damage or
liability  or action in respect  thereof,  to which they or any of them may become  subject,  under the  Securities  Act or  otherwise,
insofar as such loss,  claim,  damage,  liability or action arises out of, or is based upon (a) any untrue statement of a material fact
contained in the Purchaser's  Information as identified in Exhibit 4, the omission to state in the Prospectus  Supplement or Prospectus
(or any  amendment  thereof or  supplement  thereto  approved by the  Purchaser  and in which  additional  Purchaser's  Information  is
identified),  in reliance upon and in conformity  with the  Purchaser's  Information,  a material fact required to be stated therein or
necessary  to make  the  statements  therein  in  light  of the  circumstances  in  which  they  were  made,  not  misleading,  (b) any
representation  or warranty made by the Purchaser in Section 9 hereof being, or alleged to be, untrue or incorrect,  or (c) any failure
by the Purchaser to perform its  obligations  under this Agreement;  and the Purchaser  shall  reimburse the Mortgage Loan Seller,  and
each other  indemnified  party for any legal and other  expenses  reasonably  incurred  by them in  connection  with  investigating  or
defending or preparing to defend any such loss, claim,  damage,  liability or action. The foregoing  indemnity agreement is in addition
to any liability which the Purchaser otherwise may have to the Mortgage Loan Seller, or any other such indemnified party,

                  (iii)    Promptly  after  receipt  by an  indemnified  party  under  subsection  (i) or (ii)  above of  notice of the
commencement of any action,  such indemnified  party shall, if a claim in respect thereof is to be made against the indemnifying  party
under such subsection,  notify each party against whom  indemnification is to be sought in writing of the commencement thereof (but the
failure so to notify an  indemnifying  party shall not relieve such  indemnified  party from any liability which it may have under this
Section 13 except to the extent that it has been  prejudiced  in any material  respect by such failure or from any  liability  which it
may have otherwise).  In case any such action is brought against any indemnified  party,  and it notifies an indemnifying  party of the
commencement  thereof,  the  indemnifying  party will be entitled  to  participate  therein  and, to the extent it may elect by written
notice delivered to the indemnified  party promptly (but, in any event,  within 30 days) after receiving the aforesaid notice from such
indemnified party, to assume the defense thereof with counsel reasonably  satisfactory to such indemnified party.  Notwithstanding  the
foregoing,  the  indemnified  party or parties  shall have the right to employ its or their own counsel in any such case,  but the fees
and expenses of such counsel shall be at the expense of such  indemnified  party or parties  unless (a) the  employment of such counsel
shall have been  authorized  in writing by one of the  indemnifying  parties in  connection  with the defense of such  action,  (b) the
indemnifying  parties  shall not have  employed  counsel to have charge of the defense of such action  within a  reasonable  time after
notice of  commencement  of the action,  or (c) such  indemnified  party or parties  shall have  reasonably  concluded  that there is a
conflict of interest  between  itself or themselves and the  indemnifying  party in the conduct of the defense of any claim or that the
interests of the indemnified  party or parties are not substantially  co-extensive with those of the indemnifying  party (in which case
the  indemnifying  parties  shall  not have the right to direct  the  defense  of such  action  on behalf of the  indemnified  party or
parties),  in any of which events such fees and expenses  shall be borne by the  indemnifying  parties;  (provided,  however,  that the
indemnifying  party shall be liable only for the fees and expenses of one counsel in addition to one local counsel in the  jurisdiction
involved.  Anything in this subsection to the contrary  notwithstanding,  an indemnifying  party shall not be liable for any settlement
or any claim or action effected without its written consent; provided, however, that such consent was not unreasonably withheld.

                  (iv)     If the  indemnification  provided for in paragraphs  (i) and (ii) of this Section 13 shall for any reason be
unavailable to an indemnified party in respect of any loss, claim, damage or liability,  or any action in respect thereof,  referred to
in Section 13, then the  indemnifying  party shall in lieu of  indemnifying  the  indemnified  party  contribute  to the amount paid or
payable  by such  indemnified  party as a result of such loss,  claim,  damage or  liability,  or action in  respect  thereof,  in such
proportion  as shall be  appropriate  to reflect the relative  benefits  received by the  Mortgage  Loan Seller on the one hand and the
Purchaser on the other from the purchase and sale of the Mortgage Loans, the offering of the  Certificates  and the other  transactions
contemplated  hereunder.  No person found liable for a fraudulent  misrepresentation  shall be entitled to contribution from any person
who is not also found liable for such fraudulent misrepresentation.

                  (v)      The parties hereto agree that reliance by an indemnified party on any publicly available  information or any
information or directions furnished by an indemnifying party shall not constitute  negligence,  bad faith or willful misconduct by such
indemnified party.

                  (n)                   Notices.  All  demands,  notices and  communications  hereunder  shall be in writing but may be
delivered by facsimile  transmission  subsequently  confirmed in writing.  Notices to the Mortgage Loan Seller shall be directed to EMC
Mortgage Corporation,  2780 Lake Vista Drive, Lewisville,  Texas 75067 (Telecopy: (214) 626-3751),  Attention: Conduit Seller Approval;
and notices to the Purchaser  shall be directed to Structured  Asset Mortgage  Investments II Inc., 383 Madison  Avenue,  New York, New
York 10179  (Telecopy:  (212) 272-7206),  Attention:  Baron  Silverstein;  or to any other address as may hereafter be furnished by one
party to the other party by like notice.  Any such demand,  notice or communication  hereunder shall be deemed to have been received on
the date  received at the premises of the addressee (as  evidenced,  in the case of registered or certified  mail, by the date noted on
the return  receipt)  provided  that it is received on a Business  Day during  normal  business  hours and,  if received  after  normal
business hours, then it shall be deemed to be received on the next Business Day.

                  (o)                   Transfer of Mortgage  Loans. As set forth in Section  4(iii),  the Purchaser  intends to assign
the  Mortgage  Loans and  certain of its rights and  obligations  under this  Agreement  to the  Trustee  pursuant  to the  Pooling and
Servicing  Agreement,  and the Mortgage Loan Seller  hereby  consents to any such  assignment.  Upon any such  assignment,  the Trustee
shall have the right to enforce  directly  against  the  Mortgage  Loan  Seller the rights of the  Purchaser  hereunder  that have been
assigned to the Trustee.  Notwithstanding  any such  assignment,  with respect to the Mortgage Loan Seller,  the Purchaser shall remain
entitled to the benefits set forth in Sections 11, 13 and 17.

                  (p)                   Termination.  This Agreement may be terminated  (a) by the Purchaser,  if the conditions to the
Purchaser's  obligation  to close set forth under Section 10(1) hereof are not fulfilled as and when required to be fulfilled or (b) by
the Mortgage Loan Seller,  if the  conditions  to the Mortgage  Loan Seller's  obligation to close set forth under Section 10(2) hereof
are not fulfilled as and when required to be fulfilled.  In the event of  termination  pursuant to clause (a), the Mortgage Loan Seller
shall pay, and in the event of  termination  pursuant to clause (b), the Purchaser  shall pay, all  reasonable  out-of-pocket  expenses
incurred by the other in connection with the transactions contemplated by this Agreement.

                  (q)                   Representations,   Warranties  and  Agreements  to  Survive  Delivery.   All   representations,
warranties and agreements  contained in this Agreement,  or contained in certificates of officers of the Mortgage Loan Seller submitted
pursuant  hereto,  shall  remain  operative  and in full force and effect  and shall  survive  delivery  of the  Mortgage  Loans to the
Purchaser  (and by the  Purchaser to the  Trustee).  Subsequent to the delivery of the Mortgage  Loans to the  Purchaser,  the Mortgage
Loan Seller's  representations  and  warranties  contained  herein with respect to the Mortgage  Loans shall be deemed to relate to the
Mortgage  Loans actually  delivered to the Purchaser and included in the Final Mortgage Loan Schedule and any Substitute  Mortgage Loan
and not to those Mortgage Loans deleted from the Preliminary  Mortgage Loan Schedule  pursuant to Section 3 hereof prior to the closing
of the transactions contemplated hereby or any Deleted Mortgage Loan.

                  (r)                   Severability.  If any  provision  of this  Agreement  shall  be  prohibited  or  invalid  under
applicable law, this Agreement shall be ineffective only to such extent, without invalidating the remainder of this Agreement.

                  (s)                   Counterparts.  This  Agreement  may be  executed  in  counterparts,  each of  which  will be an
original, but which together shall constitute one and the same agreement.

                  (t)                   Amendment.  This  Agreement  cannot be amended or  modified  in any  manner  without  the prior
written consent of each party.

                  (u)                   GOVERNING LAW. THIS  AGREEMENT  SHALL BE DEEMED TO HAVE BEEN MADE AND PERFORMED IN THE STATE OF
NEW YORK  WITHOUT  GIVING  EFFECT TO ITS CONFLICT OF LAWS  PRINCIPLES  (OTHER THAN  SECTIONS  5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS  LAW) AND SHALL BE INTERPRETED IN ACCORDANCE WITH THE LAWS OF SUCH STATE,  WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES OF
SUCH STATE.

                  (v)                   Further  Assurances.  Each of the parties  agrees to execute and deliver such  instruments  and
take such actions as another party may, from time to time,  reasonably  request in order to effectuate the purpose and to carry out the
terms of this Agreement including any amendments hereto which may be required by either Rating Agency.

                  (w)                   Successors  and  Assigns.  This  Agreement  shall  bind  and  inure  to the  benefit  of and be
enforceable by the Mortgage Loan Seller and the Purchaser and their  permitted  successors and assigns and, to the extent  specified in
Section 13 hereof,  Bear Stearns,  and their  directors,  officers and controlling  persons  (within the meaning of federal  securities
laws).  The Mortgage Loan Seller  acknowledges  and agrees that the Purchaser  may assign its rights under this  Agreement  (including,
without limitation,  with respect to the Mortgage Loan Seller's  representations  and warranties  respecting the Mortgage Loans) to the
Trustee.  Any person into which the Mortgage  Loan Seller may be merged or  consolidated  (or any person  resulting  from any merger or
consolidation  involving  the Mortgage  Loan  Seller),  any person  resulting  from a change in form of the Mortgage Loan Seller or any
person  succeeding  to the business of the Mortgage  Loan Seller,  shall be  considered  the  "successor"  of the Mortgage  Loan Seller
hereunder  and shall be  considered  a party hereto  without the  execution or filing of any paper or any further act or consent on the
part of any party  hereto.  Except as  provided in the two  preceding  sentences  and in Section 15 hereto,  this  Agreement  cannot be
assigned,  pledged or  hypothecated  by either party hereto without the written  consent of the other parties to this Agreement and any
such assignment or purported assignment shall be deemed null and void.

                  (x)                   The Mortgage Loan Seller and the  Purchaser.  The Mortgage  Loan Seller and the Purchaser  will
keep in full effect all rights as are necessary to perform their respective obligations under this Agreement.

                  (y)                   Entire Agreement.  This Agreement  contains the entire agreement and understanding  between the
parties  with  respect  to the  subject  matter  hereof,  and  supersedes  all prior and  contemporaneous  agreements,  understandings,
inducements and conditions, express or implied, oral or written, of any nature whatsoever with respect to the subject matter hereof.

                  (z)                   No Partnership.  Nothing herein  contained shall be deemed or construed to create a partnership
or joint venture between the parties hereto.


                                                          [Signatures Follow]




--------------------------------------------------------------------------------




         IN WITNESS  WHEREOF,  the parties  hereto have caused  their names to be signed  hereto by their  respective  duly  authorized
officers as of the date first above written.


                                                             EMC MORTGAGE CORPORATION


                                                             By:   _______________________________________
                                                                   Name:
                                                                   Title:


                                                             STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.


                                                             By:   _______________________________________
                                                                   Name:
                                                                   Title:




--------------------------------------------------------------------------------




                                                               EXHIBIT 1
                                                       CONTENTS OF MORTGAGE FILE

         With respect to each Mortgage  Loan,  the Mortgage File shall  include each of the following  items,  which shall be available
for  inspection by the Purchaser or its designee,  and which shall be delivered to the Purchaser or its designee  pursuant to the terms
of the Agreement:

         (1) The  original  Mortgage  Note,  endorsed  without  recourse to the order of the  Trustee and showing an unbroken  chain of
         endorsements from the original payee thereof to the Person endorsing it to the Trustee, or a lost note affidavit;

         (2) The  original  Mortgage  and, if the related  Mortgage  Loan is a MOM Loan,  noting the  presence of the MIN and  language
         indicating  that such Mortgage  Loan is a MOM Loan,  which shall have been  recorded (or if the original is not  available,  a
         copy),  with  evidence  of such  recording  indicated  thereon (or if the  original  Mortgage,  assignments  to the Trustee or
         intervening  assignments  thereof  which  have  been  delivered,  are being  delivered  or will,  upon  receipt  of  recording
         information  relating to the Mortgage  required to be included  thereon,  be delivered to recording  offices for recording and
         have not been  returned to the Mortgage Loan Seller in time to permit their  recording as specified in Section  2.01(b) of the
         Pooling and Servicing Agreement, shall be in recordable form);

         (3)  Unless  the  Mortgage  Loan is a MOM Loan,  a  certified  copy of the  assignment  (which may be in the form of a blanket
         assignment  if permitted  in the  jurisdiction  in which the  Mortgaged  Property is located) to "Wells  Fargo Bank,  National
         Association,  as Trustee",  with evidence of recording  with respect to each Mortgage Loan in the name of the Trustee  thereon
         (or if the original Mortgage,  assignments to the Trustee or intervening  assignments  thereof which have been delivered,  are
         being delivered or will, upon receipt of recording  information  relating to the Mortgage required to be included thereon,  be
         delivered to recording  offices for  recording  and have not been returned to the Mortgage Loan Seller in time to permit their
         delivery as specified in Section 2.01(b) of the Pooling and Servicing  Agreement,  the Mortgage Loan Seller may deliver a true
         copy  thereof  with a  certification  by the  Mortgage  Loan  Seller,  on the face of such  copy,  substantially  as  follows:
         "Certified to be a true and correct copy of the original, which has been transmitted for recording");

         (4) All intervening  assignments of the Mortgage,  if applicable and only to the extent  available to the Mortgage Loan Seller
         with evidence of recording thereon;

         (5) The original or a copy of the policy or certificate of primary mortgage guaranty  insurance,  to the extent available,  if
         any;

         (6) The original  policy of title  insurance or mortgagee's  certificate of title  insurance or commitment or binder for title
         insurance; and

         (7) The originals of all modification agreements, if applicable and available.




--------------------------------------------------------------------------------




                                                               EXHIBIT 2
                                                  MORTGAGE LOAN SCHEDULE INFORMATION

         The  Preliminary  and Final Mortgage Loan Schedules  shall set forth the following  information  with respect to each Mortgage
Loan:

                  a)       the city, state and zip code of the Mortgaged Property;

                  b)       the property type;

                  c)       the Mortgage Interest Rate;

                  d)       the Servicing Fee Rate;

                  e)       the LPMI Fee, if applicable;

                  f)       the Trustee Fee Rate, if applicable;

                  g)       the Net Rate;

                  h)       the maturity date;

                  i)       the stated original term to maturity;

                  j)       the stated remaining term to maturity;

                  k)       the original Principal Balance;

                  l)       the first payment date;

                  m)       the principal and interest payment in effect as of the Cut-off Date;

                  n)       the unpaid Principal Balance as of the Cut-off Date;

                  o)       the Loan-to-Value Ratio at origination;

                  p)       the insurer of any Primary Mortgage Insurance Policy;

                  q)       the MIN with respect to each MOM Loan;

                  r)       the Gross Margin, if applicable;

                  s)       the next Adjustment Date, if applicable;

                  t)       the Maximum Lifetime Mortgage Rate, if applicable;

                  u)       the Minimum Lifetime Mortgage Rate, if applicable;

                  v)       the Periodic Rate Cap, if applicable;

                  w)       the Loan Group, if applicable;

                  x)       a code indicating whether the Mortgage Loan is negatively amortizing;

                  y)       which Mortgage Loans adjust after an initial  fixed-rate period of one, two, three, five, seven or ten years
                           or any other period;

                  z)       the Prepayment Charge, if any;

                  aa)      lien position (e.g., first lien or second lien);

                  bb)      a code indicating whether the Mortgage Loan is has a balloon payment;

                  cc)      a code indicating whether the Mortgage Loan is an interest-only loan;

                  dd)      the interest-only term, if applicable;

                  ee)      the Mortgage Loan Seller; and

                  ff)      the original amortization term.

Such  schedule  also shall set forth for all of the  Mortgage  Loans,  the total  number of  Mortgage  Loans,  the total of each of the
amounts  described  under (m) and (i) above,  the  weighted  average by  principal  balance as of the Cut-off Date of each of the rates
described  under (c) through (h) above,  and the weighted  average  remaining  term to maturity by unpaid  principal  balance as of the
Cut-off Date.




--------------------------------------------------------------------------------




                                                               EXHIBIT 3
                                                  MORTGAGE LOAN SELLER'S INFORMATION

         All information in the Prospectus  Supplement described under the following Sections:  "SUMMARY OF PROSPECTUS SUPPLEMENT — The
Mortgage  Loans,"  and  "—  Mortgage  Pool   Characteristics",   "DESCRIPTION  OF  THE  MORTGAGE  LOANS"  and  "SCHEDULE  A  —  CERTAIN
CHARACTERISTICS OF THE MORTGAGE LOANS."




--------------------------------------------------------------------------------




                                                               EXHIBIT 4
                                                        PURCHASER'S INFORMATION

         All information in the Prospectus Supplement and the Prospectus, except the Mortgage Loan Seller's Information.




--------------------------------------------------------------------------------




                                                               EXHIBIT 5
                                                        SCHEDULE OF LOST NOTES

                                                       (Available Upon Request)




--------------------------------------------------------------------------------



                                                               EXHIBIT 6
                                  STANDARD & POOR'S LEVELS® GLOSSARY, VERSION 5.7 REVISED, APPENDIX E

APPENDIX E - Standard & Poor's Anti-Predatory Lending Categorization

Standard  & Poor's has  categorized  loans  governed  by  anti-predatory  lending  laws in the  Jurisdictions  listed  below into three
categories  based upon a combination of factors that include (a) the risk exposure  associated with the assignee  liability and (b) the
tests and thresholds  set forth in those laws.  Note that certain loans  classified by the relevant  statute as Covered are included in
Standard & Poor's High Cost Loan Category because they included  thresholds and tests that are typical of what is generally  considered
High Cost by the industry.


Standard & Poor's High Cost Loan Categorization

___________________________________________________________________________________________________________________________________________________________
            State/Jurisdiction                       Name of Anti-Predatory Lending Law/Effective Date           Category under Applicable Anti-Predatory
                                                                                                                                Lending Law
___________________________________________________________________________________________________________________________________________________________
Arkansas                                     Arkansas Home Loan Protection Act, Ark. Code Ann. §§ 23-53-101 et   High Cost Home Loan
                                             seq.

                                             Effective July 16, 2003
___________________________________________________________________________________________________________________________________________________________
Cleveland Heights, OH                        Ordinance No. 72-2003 (PSH), Mun. Code §§ 757.01 et seq.            Covered Loan

                                             Effective June 2, 2003
___________________________________________________________________________________________________________________________________________________________
Colorado                                     Consumer Equity Protection, Colo. Stat. Ann. §§ 5-3.5-101 et seq.   Covered Loan

                                             Effective for covered loans offered or entered into on or after
                                             January 1, 2003. Other provisions of the Act took effect on June
                                             7, 2002
___________________________________________________________________________________________________________________________________________________________
Connecticut                                  Connecticut Abusive Home Loan Lending Practices Act, Conn. Gen.     High Cost Home Loan
                                             Stat. §§ 36a-746 et seq.

                                             Effective October 1, 2001
___________________________________________________________________________________________________________________________________________________________
District of Columbia                         Home Loan Protection Act, D.C. Code §§ 26-1151.01 et seq.           Covered Loan

                                             Effective for loans closed on or after January 28, 2003
___________________________________________________________________________________________________________________________________________________________
Florida                                      Fair Lending Act, Fla. Stat. Ann. §§ 494.0078 et seq.               High Cost Home Loan

                                             Effective October 2, 2002
___________________________________________________________________________________________________________________________________________________________
Georgia (Oct. 1, 2002 - Mar. 6, 2003)        Georgia Fair Lending Act, Ga. Code Ann. §§ 7-6A-1 et seq.           High Cost Home Loan
___________________________________________________________________________________________________________________________________________________________
Georgia as amended (Mar. 7, 2003 -           Georgia Fair Lending Act, Ga. Code Ann. §§ 7-6A-1 et seq.           High Cost Home Loan
current)
                                             Effective for loans closed on or after March 7, 2003
___________________________________________________________________________________________________________________________________________________________
HOEPA Section 32                             Home Ownership and Equity Protection Act of 1994, 15 U.S.C. §       High Cost Loan
                                             1639, 12 C.F.R. §§ 226.32 and 226.34

                                             Effective October 1, 1995, amendments October 1, 2002
___________________________________________________________________________________________________________________________________________________________
Illinois                                     High Risk Home Loan Act, Ill. Comp. Stat. tit. 815, §§ 137/5 et     High Risk Home Loan
                                             seq.

                                             Effective January 1, 2004 (prior to this date, regulations under
                                             Residential Mortgage License Act effective from May 14, 2001)
___________________________________________________________________________________________________________________________________________________________

Indiana                                      Indiana Home Loan Practices Act, Ind. Code Ann. §§ 24-9-1-1 et      High Cost Home Loan
                                             seq.

                                             Effective for loans originated on or after January 1, 2005.
___________________________________________________________________________________________________________________________________________________________
Kansas                                       Consumer Credit Code, Kan. Stat. Ann. §§ 16a-1-101 et seq.          High Loan to Value Consumer Loan (id. §
                                                                                                                 16a-3-207) and;
                                             Sections 16a-1-301 and 16a-3-207 became effective April 14, 1999;
                                             Section 16a-3-308a became effective July 1, 1999
___________________________________________________________________________________________________________________________________________________________

                                                                                                                 High APR Consumer Loan (id. §
                                                                                                                 16a-3-308a)
___________________________________________________________________________________________________________________________________________________________
Kentucky                                     2003 KY H.B. 287 - High Cost Home Loan Act, Ky. Rev. Stat. §§       High Cost Home Loan
                                             360.100 et seq.

                                             Effective June 24, 2003
___________________________________________________________________________________________________________________________________________________________
Maine                                        Truth in Lending, Me. Rev. Stat. tit. 9-A, §§ 8-101 et seq.         High Rate High Fee Mortgage

                                             Effective September 29, 1995 and as amended from time to time
___________________________________________________________________________________________________________________________________________________________
Massachusetts                                Part 40 and Part 32, 209 C.M.R. §§ 32.00 et seq. and 209 C.M.R.     High Cost Home Loan
                                             §§ 40.01 et seq.

                                             Effective March 22, 2001 and amended from time to time
___________________________________________________________________________________________________________________________________________________________

                                             Massachusetts Predatory Home Loan Practices Act                     High Cost Home Mortgage Loan
                                             Mass. Gen. Laws ch. 183C,  §§ 1 et seq.

                                             Effective November 7, 2004
___________________________________________________________________________________________________________________________________________________________
Nevada                                       Assembly Bill No. 284, Nev. Rev. Stat. §§ 598D.010 et seq.          Home Loan

                                             Effective October 1, 2003
___________________________________________________________________________________________________________________________________________________________
New Jersey                                   New Jersey Home Ownership Security Act of 2002, N.J. Rev. Stat.     High Cost Home Loan
                                             §§ 46:10B-22 et seq.

                                             Effective for loans closed on or after November 27, 2003
___________________________________________________________________________________________________________________________________________________________
New Mexico                                   Home Loan Protection Act, N.M. Rev. Stat. §§ 58-21A-1 et seq.       High Cost Home Loan

                                             Effective as of January 1, 2004; Revised as of February 26, 2004
___________________________________________________________________________________________________________________________________________________________
New York                                     N.Y. Banking Law Article 6-l                                        High Cost Home Loan

                                             Effective for applications made on or after June 1, 2003
___________________________________________________________________________________________________________________________________________________________
North Carolina                               Restrictions and Limitations on High Cost Home Loans, N.C. Gen.     High Cost Home Loan
                                             Stat. §§ 24-1.1E et seq.

                                             Effective July 1, 2000; amended October 1, 2003 (adding open-end
                                             lines of credit)
___________________________________________________________________________________________________________________________________________________________
Ohio                                         H.B. 386 (codified in various sections of the Ohio Code), Ohio      Covered Loan
                                             Rev. Code Ann. §§ 1349.25 et seq.

                                             Effective May 24, 2002
___________________________________________________________________________________________________________________________________________________________
Oklahoma                                     Consumer Credit Code (codified in various sections of Title 14A)    Subsection 10 Mortgage

                                             Effective July 1, 2000; amended effective January 1, 2004
___________________________________________________________________________________________________________________________________________________________
South Carolina                               South Carolina High Cost and Consumer Home Loans Act, S.C. Code     High Cost Home Loan
                                             Ann. §§ 37-23-10 et seq.

                                             Effective for loans taken on or after January 1, 2004
___________________________________________________________________________________________________________________________________________________________
West Virginia                                West Virginia Residential Mortgage Lender, Broker and Servicer      West Virginia Mortgage Loan Act Loan
                                             Act, W. Va. Code Ann. §§ 31-17-1 et seq.
                                             Effective June 5, 2002
___________________________________________________________________________________________________________________________________________________________

Standard & Poor's Covered Loan Categorization

___________________________________________________________________________________________________________________________________________________________
            State/Jurisdiction                       Name of Anti-Predatory Lending Law/Effective Date           Category under Applicable Anti-Predatory
                                                                                                                                Lending Law
___________________________________________________________________________________________________________________________________________________________
Georgia (Oct. 1, 2002 - Mar. 6, 2003)        Georgia Fair Lending Act, Ga. Code Ann. §§ 7-6A-1 et seq.        Covered Loan

                                             Effective October 1, 2002 - March 6, 2003
___________________________________________________________________________________________________________________________________________________________
New Jersey                                   New Jersey Home Ownership Security Act of 2002, N.J. Rev. Stat.       Covered Home Loan
                                             §§ 46:10B-22 et seq.

                                             Effective November 27, 2003 - July 5, 2004
___________________________________________________________________________________________________________________________________________________________

Standard & Poor's Home Loan Categorization

___________________________________________________________________________________________________________________________________________________________
            State/Jurisdiction                       Name of Anti-Predatory Lending Law/Effective Date           Category under Applicable Anti-Predatory
                                                                                                                                Lending Law
___________________________________________________________________________________________________________________________________________________________
Georgia (Oct. 1, 2002 - Mar. 6, 2003)        Georgia Fair Lending Act, Ga. Code Ann. §§ 7-6A-1 et seq.           Home Loan

                                             Effective October 1, 2002 - March 6, 2003
___________________________________________________________________________________________________________________________________________________________
New Jersey                                   New Jersey Home Ownership Security                                            Home Loan
                                             Act of 2002, N.J. Rev. Stat. §§ 46:10B-22 et seq.

                                             Effective for loans closed on or after November 27, 2003
___________________________________________________________________________________________________________________________________________________________
New Mexico                                   Home Loan Protection Act, N.M. Rev. Stat. §§ 58-21A-1 et seq.       Home Loan

                                             Effective as of January 1, 2004; Revised as of February 26, 2004
___________________________________________________________________________________________________________________________________________________________
North Carolina                               Restrictions and Limitations on High Cost Home Loans, N.C. Gen.      Consumer Home Loan
                                             Stat. §§ 24-1.1E et seq.

                                             Effective July 1, 2000; amended October 1, 2003 (adding open-end
                                             lines of credit)
___________________________________________________________________________________________________________________________________________________________
South Carolina                               South Carolina High Cost and Consumer Home Loans Act, S.C. Code      Consumer Home Loan
                                             Ann. §§ 37-23-10 et seq.

                                             Effective for loans taken on or after January 1, 2004
___________________________________________________________________________________________________________________________________________________________




--------------------------------------------------------------------------------




                                                              SCHEDULE A
                                        REQUIRED RATINGS FOR EACH CLASS OF OFFERED CERTIFICATES


               Offered Certificates                             S&P                        Moody's
                   Class I-A-1A                                 AAA                          Aaa
            Grantor Trust Class I-A-1B                          AAA                          Aaa
                   Class I-A-2A                                 AAA                          Aaa
            Grantor Trust Class I-A-2B                          AAA                          Aaa
                    Class I-A-3                                 AAA                          Aaa
                    Class I-X-1                                 AAA                          Aaa
                    Class I-X-2                                 AAA                          Aaa
                   Class II-A-1                                 AAA                          Aaa
                   Class II-A-2                                 AAA                          Aaa
                   Class II-A-3                                 AAA                          Aaa
                    Class I-B-1                                 AA+                          Aaa
                    Class I-B-2                                  AA                          Aa1
                    Class I-B-3                                 AA-                          Aa1
                    Class I-B-4                                  A+                          Aa2
                    Class I-B-5                                  A                           Aa3
                    Class I-B-6                                  A-                          A1
                    Class I-B-7                                 BBB+                         A2
                    Class I-B-8                                 BBB                         Baa1
                    Class I-B-9                                 BBB-                        Baa2
                   Class II-B-1                                 AA+                          Aaa
                   Class II-B-2                                  AA                          Aa1
                   Class II-B-3                                  A                           Aa3
                   Class II-B-4                                 BBB+                         A2
                   Class II-B-5                                 BBB                          A3
                   Class II-B-6                                 BBB-                        Baa1


---------------------------------------------------------------------------------------------------------------------------------------
None of the above ratings has been lowered, qualified or withdrawn since the dates of issuance of such ratings by the Rating Agencies.




--------------------------------------------------------------------------------




                                                              SCHEDULE B
                                                        MORTGAGE LOAN SCHEDULE

                                      (A copy has been provided to the Purchaser and the Trustee)




--------------------------------------------------------------------------------




                                                                                                                              EXHIBIT I

                                               FORM OF TRUSTEE LIMITED POWER OF ATTORNEY


KNOW ALL MEN BY THESE PRESENTS,  that Wells Fargo Bank,  National  Association,  a banking  corporation,  having a place of business at
         9062 Old Annapolis  Road,  Columbia,  Maryland,  as Trustee (and in no personal or other  representative  capacity)  under the
         Pooling and Servicing  Agreement,  dated as of June 1, 2007, by and among Structured  Asset Mortgage  Investments II Inc., the
         Trustee and EMC Mortgage  Corporation  (as  amended,  restated,  supplemented  or otherwise  modified  from time to time,  the
         "Agreement";  capitalized terms not defined herein have the definitions assigned to such terms in the Agreement),  relating to
         the Bear Stearns  Mortgage  Funding Trust 2007-AR5,  Mortgage  Pass-Through  Certificates,  Series  2007-AR5,  hereby appoints
         _______________,  in its capacity as Servicer under the Agreement, as the Trustee's true and lawful Special  Attorney-in-Fact,
         in the  Trustee's  name,  place and stead and for the Trustee's  benefit,  but only in its capacity as Trustee  aforesaid,  to
         perform all acts and execute all  documents as may be  customary,  necessary  and  appropriate  to  effectuate  the  following
         enumerated  transactions  in respect of any mortgage,  deed of trust,  promissory  note or real estate owned from time to time
         owned  (beneficially or in title,  whether the Trustee is named therein as mortgagee or beneficiary or has become mortgagee or
         beneficiary by virtue of  endorsement,  assignment or other  conveyance) or held by or registered to the Trustee  (directly or
         through  custodians or nominees),  or in respect of which the Trustee has a security  interest or other lien,  all as provided
         under the  applicable  Agreement and only to the extent the  respective  Trustee has an interest  therein under the Agreement,
         and in respect of which the Servicer is acting as servicer pursuant to the Agreement (the "Mortgage Documents").

This appointment shall apply to the following enumerated transactions under the Agreement only:

1.       The modification or re-recording of any Mortgage Document for the purpose of correcting it to conform to the original intent
of the parties thereto or to correct title errors discovered after title insurance was issued and where such modification or
re-recording does not adversely affect the lien under the Mortgage Document as insured.

2.       The  subordination  of the lien under a Mortgage  Document to an easement in favor of a public  utility  company or a state or
federal agency or unit with powers of eminent domain including,  without limitation,  the execution of partial  satisfactions/releases,
partial reconveyances and the execution of requests to trustees to accomplish same.

3.       The conveyance of the properties  subject to a Mortgage  Document to the applicable  mortgage  insurer,  or the closing of the
title to the property to be acquired as real estate so owned, or conveyance of title to real estate so owned.

4.       The completion of loan assumption and modification agreements in respect of Mortgage Documents.

5.       The full or partial  satisfaction/release  of a Mortgage  Document or full  conveyance  upon payment and discharge of all sums
secured thereby, including, without limitation, cancellation of the related note.

6.       The  assignment  of any Mortgage  Document,  in  connection  with the  repurchase  of the mortgage  loan secured and evidenced
thereby.

7.       The full  assignment of a Mortgage  Document upon payment and discharge of all sums secured  thereby in  conjunction  with the
refinancing thereof, including, without limitation, the assignment of the related note.

8.       With respect to a Mortgage  Document,  the  foreclosure,  the taking of a deed in lieu of  foreclosure,  or the  completion of
judicial  or  non-judicial  foreclosure  or  termination,  cancellation  or  rescission  of any such  foreclosure,  including,  without
limitation, any and all of the following acts:

the substitution of trustee(s) serving under a deed of trust, in accordance with state law and the deed of trust;

         b.       the preparation and issuance of statements of breach or non-performance;

         c.       the preparation and filing of notices of default and/or notices of sale;

         d.       the cancellation/rescission of notices of default and/or notices of sale;

         e.       the taking of a deed in lieu of foreclosure; and

         f.       the  preparation  and  execution of such other  documents and  performance  of such other actions as may be necessary
                  under the terms of the Mortgage Document or state law to expeditiously  complete said transactions in paragraphs 8(a)
                  through 8(e), above.

9.       Demand,  sue for, recover,  collection and receive each and every sum of money,  debt,  account and interest (which now is, or
hereafter  shall become due and payable)  belonging to or claimed by the Trustee under the Mortgage  Documents,  and to use or take any
lawful means for recovery thereof by legal process or otherwise.

10.      Endorse on behalf of the Trustee all checks,  drafts and/or  negotiable  instruments made payable to the Trustee in respect of
the Mortgage Documents.

The Trustee  gives the Special  Attorney-in-Fact  full power and  authority to execute such  instruments  and to do and perform all and
every act and thing  necessary and proper to carry into effect the power or powers  granted by this Limited Power of Attorney,  subject
to the terms and  conditions  set forth in the Agreement  including the standard of care  applicable to the servicer in the  Agreement,
and hereby does ratify and confirm what such Special Attorney-in-Fact shall lawfully do or cause to be done by authority hereof.




--------------------------------------------------------------------------------




         IN WITNESS  WHEREOF,  the Trustee has caused its corporate name and seal to be hereto signed and affixed and these presents to
be acknowledged by its duly elected and authorized officer this ___ day of _________ , 20__.

                                                              Wells Fargo Bank, National Association,
                                                              as Trustee



                                                              By:      __________________________________________
                                                                       Name:
                                                                       Title:

WITNESS:                                             WITNESS:



_______________________________                      _______________________________
Name:                                                Name:
Title:                                               Title:






STATE OF NEW YORK
                            SS
COUNTY OF NEW YORK

         On  ______________,  20___,  before  me,  the  undersigned,  a  Notary  Public  in and for  said  state,  personally  appeared
__________________,  personally  known to me to be the  person  whose name is  subscribed  to the within  instrument,  and such  person
acknowledged to me that such person executed the within instrument in such person's  authorized  capacity as a Senior Vice President of
Wells Fargo Bank,  National  Association,  and that by such  signature  on the within  instrument  the entity upon behalf of which such
person acted executed the instrument.

         WITNESS my hand and official seal.


                                                     ______________________________
                                                     Notary Public




--------------------------------------------------------------------------------




                                                                                                                              EXHIBIT J

                                          FORM OF SUBSEQUENT MORTGAGE LOAN PURCHASE AGREEMENT

                                                           [TO BE PROVIDED]




--------------------------------------------------------------------------------




                                                                                                                              EXHIBIT K

                                                   LOAN LEVEL FORMAT FOR TAPE INPUT,
                                                       SERVICER PERIOD REPORTING

The format for the tape should be:

1.  Record length of 240
2.  Blocking factor of 07 records per block
3.  ASCII
4.  Unlabeled tape
5.  6250 or 1600 BPI (please indicate)

                                                                COBOL
Field Name                 Position         Length            "picture"


[Reserved]                 001-002          2                 "01"
Unit Code                  003-004          2                 "  "
Loan Number                005-014          10                X(10)
Borrower Name              015-034          20                X(20)
Old Payment Amount         035-045          11                S9(9)V9(02)
Old Loan Rate              046-051          6                 9(2)V9(04)
Servicer Fee Rate          052-057          6                 9(2)V9(04)
Servicer Ending Balance    058-068          11                S9(9)V9(02)
Servicer Next Due Date     069-076          8                 CCYYMMDD
Curtail Amt 1 - Before     077-087          11                S9(9)V9(02)
Curtail Date 1             088-095          8                 CCYYMMDD
Curtail Amt 1 - After      096-106          11                S9(9)V9(02)
Curtail Amt 2 - Before     107-117          11                S9(9)V9(02)
Curtail Date 2             118-125          8                 CCYYMMDD
Curtail Amt 2 - After      126-136          11                S9(9)V9(02)
Curtail Amt 3 - Before     137-147          11                S9(9)V9(02)
Curtail Date 3             148-155          8                 CCYYMMDD
Curtail Amt 3 - After      156-166          11                S9(9)V9(02)
New Payment Amount         167-177          11                S9(9)V9(02)
New Loan Rate              178-183          6                 9(2)V9(04)
Index Rate                 184-189          6                 9(2)V9(04)
Remaining Term             190-192          3                 9(3)
Liquidation Amount         193-203          11                S9(9)V9(02)
Action Code                204-205          2                 X(02)
Scheduled Principal        206-216          11                S9(9)V9(02)
Scheduled Interest         217-227          11                S9(9)V9(02)
Scheduled Ending Balance   228-238          11                S9(9)V9(02)
FILLER                     239-240          2                 X(02)



Trailer Record:

Number of Records          001-006          6                 9(06)
FILLER                     007-240          234               X(234)


Field Names and Descriptions:

Field Name                                  Description

[Reserved]                          Hard code as "01" used internally

Unit Code                           Hard code as "  " used internally

Loan Number                         Investor's loan number

Borrower Name                       Last name of borrower

Old Payment Amount                  P&I amount used for the applied payment

Old Loan Rate                       Gross interest rate used for the applied payment

Servicer Fee Rate                   Servicer's fee rate

Servicer Ending Balance             Ending actual balance after a payment has been applied

Servicer Next Due Date              Borrower's next due date for a payment

Curtailment Amount 1 - Before       Amount of curtailment applied before the payment

Curtailment Date 1                  Date of curtailment should coincide with the payment date
                                    applicable to the curtailment

Curtailment Amount 1 - After        Amount of curtailment applied after the payment

Curtailment Amount 2 - Before       Amount of curtailment applied before the payment

Curtailment Date 2                  Date of curtailment should coincide with the payment date
                                    applicable to the curtailment

Curtailment Amount 2 - After        Amount of curtailment applied after the payment

Curtailment Amount 3 - Before       Amount of curtailment applied before the payment

Curtailment Date 3                  Date of curtailment should coincide with the payment date
                                    applicable to the curtailment

Curtailment Amount 3 - After        Amount of curtailment applied after the payment

New Payment Amount                  For ARM, Equal, or Buydown loans, when a payment change
                                    occurs, this is the scheduled payment

New Loan Rate                       For ARM loans, when the gross interest rate change occurs,
                                    this is the scheduled rate

Index Rate                          For ARM loans, the index rate used in calculating the new
                                    gross interest rate

Remaining Term                      For ARM loans, the number of months left on the loan used
                                    to determine the new P&I amount

Liquidation Amount                  The payoff amount of the loan

Action Code                         For delinquent loans:
                                    12 -- Relief Provisions
                                    15 -- Bankruptcy/Litigation
                                    20 -- Referred for Deed-in-lieu, short sale
                                    30 -- Referred to attorney to begin foreclosure
                                    60 -- Loan Paid in full
                                    70 -- Real Estate Owned


Scheduled Principal                 Amount of principal from borrower payment due to bondholder

Scheduled Interest                  Amount of interest from borrower payment due to bondholder

Scheduled Ending Balance            Ending scheduled balance of loan

FILLER                              Should be filled with spaces




--------------------------------------------------------------------------------




                                                                                                                              EXHIBIT L

                                                  REPORTING DATA FOR DEFAULTED LOANS

Data  must be  submitted  to Wells  Fargo  Bank in an Excel  spreadsheet  format  with  fixed  field  names  and data  type.  The Excel
spreadsheet should be used as a template consistently every month when submitting data.

Table: Delinquency

         Name                                                 Type                                Size
         Servicer Loan #                                      Number (Double)                         8
         Investor Loan #                                      Number (Double)                         8
         Borrower Name                                        Text                                   20
         Address                                              Text                                   30
         State                                                Text                                    2
         Due Date                                             Date/Time                               8
         Action Code                                          Text                                    2
         FC Received                                          Date/Time                               8
         File Referred to Atty                                Date/Time                               8
         NOD                                                  Date/Time                               8
         Complaint Filed                                      Date/Time                               8
         Sale Published                                       Date/Time                               8
         Target Sale Date                                     Date/Time                               8
         Actual Sale Date                                     Date/Time                               8
         Loss Mit Approval Date                               Date/Time                               8
         Loss Mit Type                                        Text                                    5
         Loss Mit Estimated Completion Date                   Date/Time                               8
         Loss Mit Actual Completion Date                      Date/Time                               8
         Loss Mit Broken Plan Date                            Date/Time                               8
         BK Chapter                                           Text                                    6
         BK Filed Date                                        Date/Time                               8
         Post Petition Due                                    Date/Time                               8
         Motion for Relief                                    Date/Time                               8
         Lift of Stay                                         Date/Time                               8
         RFD                                                  Text                                   10
         Occupant Code                                        Text                                   10
         Eviction Start Date                                  Date/Time                               8
         Eviction Completed Date                              Date/Time                               8
         List Price                                           Currency                                8
         List Date                                            Date/Time                               8
         Accepted Offer Price                                 Currency                                8
         Accepted Offer Date                                  Date/Time                               8
         Estimated REO Closing Date                           Date/Time                               8
         Actual REO Sale Date                                 Date/Time                               8

o    Items in bold are  MANDATORY  FIELDS.  We must  receive  information  in those  fields  every  month in order for your file to be
     accepted.


The Action Code Field should show the applicable  numeric code to indicate that a special  action is being taken.  The Action Codes are
the following:

              12-Relief Provisions
              15-Bankruptcy/Litigation
              20-Referred for Deed-in-Lieu
              30-Referred fore Foreclosure
              60-Payoff
              65-Repurchase
              70-REO-Held for Sale
              71-Third Party Sale/Condemnation
              72-REO-Pending Conveyance-Pool Insurance claim filed

Wells  Fargo  Bank  will  accept  alternative  Action  Codes to those  above,  provided  that the Codes are  consistent  with  industry
standards.  If Action Codes other than those above are used,  the Servicer must supply Wells Fargo Bank with a  description  of each of
the Action Codes prior to sending the file.

Description of Action Codes:
Action Code 12 - To report a Mortgage  Loan for which the Borrower has been granted  relief for curing a  delinquency.  The Action Date
is the date the relief is expected to end.  For  military  indulgence,  it will be three months  after the  Borrower's  discharge  from
military service.

Action Code 15 - To report the  Borrower's  filing for  bankruptcy or  instituting  some other type of litigation  that will prevent or
delay  liquidation of the Mortgage Loan.  The Action Date will be either the date that any repayment plan (or  forbearance)  instituted
by the bankruptcy court will expire or an additional date by which the litigation should be resolved.

Action Code 20 - To report that the Borrower has agreed to a  deed-in-lieu  or an assignment  of the  property.  The Action Date is the
date the Servicer decided to pursue a deed-in-lieu or the assignment.

Action Code 30 - To report that the  decision has been made to foreclose  the Mortgage  Loan.  The Action Date is the date the Servicer
referred the case to the foreclosure attorney.

Action Code 60 - To report that a Mortgage Loan has been paid in full either at, or prior to, maturity.

Action Code 65 - To report that the Servicer is repurchasing the Mortgage Loan.

Action Code 70 - To report that a Mortgage  Loan has been  foreclosed or a  deed-in-lieu  of  foreclosure  has been  accepted,  and the
Servicer,  on behalf of the owner of the  Mortgage  Loan,  has acquired the property and may dispose of it. The Action Date is the date
of the foreclosure sale or, for deeds-in-lieu, the date the deed is recorded on behalf of the owner of the Mortgage Loan.

Action Code 71 - To report that a Mortgage Loan has been  foreclosed and a third party acquired the property,  or a total  condemnation
of the property has occurred.  The Action Date is the date of the foreclosure sale or the date the condemnation award was received.

Action Code 72 - To report that a Mortgage Loan has been  foreclosed,  or a  deed-in-lieu  has been  accepted,  and the property may be
conveyed to the mortgage  insurer and the pool insurance  claim has been filed.  The Action Date is the date of the  foreclosure  sale,
or, for deeds-in-lieu, the date of the deed for conventional mortgages.

The Loss Mit Type field should show the approved Loss Mitigation arrangement.  The following are acceptable:

         ASUM-       Approved Assumption
         BAP-        Borrower Assistance Program
         CO-         Charge Off
         DIL-        Deed-in-Lieu
         FFA-        Formal Forbearance Agreement
         MOD-        Loan Modification
         PRE-        Pre-Sale
         SS-         Short Sale
         MISC-       Anything else approved by the PMI or Pool Insurer

Wells Fargo Bank will accept  alternative  Loss  Mitigation  Types to those above,  provided  that they are  consistent  with  industry
standards.  If Loss  Mitigation  Types other than those above are used, the Servicer must supply Wells Fargo Bank with a description of
each of the Loss Mitigation Types prior to sending the file.

The Occupant Code field should show the current status of the property.  The acceptable codes are:
         Mortgagor
         Tenant
         Unknown
         Vacant




--------------------------------------------------------------------------------




                                                                                                                              EXHIBIT M

                                                               RESERVED




--------------------------------------------------------------------------------




                                                                                                                              EXHIBIT N

                                                       FORM OF CORRIDOR CONTRACT


                                                               SCHEDULE

                                                                to the
                                                                 ISDA®
                                         International Swaps and Derivatives Association, Inc.
                                                           MASTER AGREEMENT

                                                       dated as of June 29, 2007

between BEAR STEARNS  FINANCIAL  PRODUCTS INC., a corporation  organized under the laws of Delaware  ("Party A"), and WELLS FARGO BANK,
NATIONAL  ASSOCIATION,  NOT  INDIVIDUALLY,  BUT SOLELY AS TRUSTEE TO BEAR STEARNS MORTGAGE  FUNDING TRUST 2007-AR5,  a common law trust
organized under the laws of the State of New York ("Party B").

Reference  is hereby made to the  Pooling  and  Servicing  Agreement,  dated as of June 1, 2007,  among EMC  Mortgage  Corporation,  as
servicer  ("Servicer"),  Wells Fargo Bank,  National  Association,  as trustee "Trustee") and Structured Asset Mortgage  Investments II
Inc.,  as depositor ("Depositor") (the "Pooling and Servicing Agreement").

Part 1.  Termination Provisions.

For the purposes of this Agreement:-

(a)      "Specified Entity" will not apply to Party A or Party B for any purpose.

(b)      "Specified Transaction" will have the meaning specified in Section 14.

(c)      Events of Default.
-
         The statement  below that an Event of Default will apply to a specific  party means that upon the occurrence of such an Event of
         Default  with respect to such party,  the other party shall have the rights of a  Non-defaulting  Party under  Section 6 of this
         Agreement;  conversely,  the statement below that such event will not apply to a specific party means that the other party shall
         not have such rights.

         (i)      The  "Failure  to Pay or  Deliver"  provisions  of  Section  5(a)(i)  will  apply to Party A and will apply to Party B;
                  provided,  however,  that notwithstanding  anything to the contrary in Section 5(a)(i) or in Paragraph 7 any failure by
                  Party A to comply with or perform any  obligation to be complied with or performed by Party A under the Credit  Support
                  Annex shall not constitute an Event of Default under Section  5(a)(i) unless a Moody's Second Trigger  Downgrade  Event
                  has occurred and is  continuing  and at least 30 Local  Business Days have elapsed  since such Moody's  Second  Trigger
                  Downgrade Event first occurred.

         (ii)     The "Breach of Agreement" provisions of Section 5(a)(ii) will apply to Party A and will not apply to Party B.

         (iii)    The  "Credit  Support  Default"  provisions  of Section  5(a)(iii)  will apply to Party A and will not apply to Party B
                  except that  Section  5(a)(iii)(1)  will apply to Party B solely in respect of Party B's  obligations  under  Paragraph
                  3(b); provided, however, that notwithstanding anything to the contrary in Section 5(a)(iii)(1),  any failure by Party A
                  to comply with or perform any  obligation  to be complied  with or performed by Party A under the Credit  Support Annex
                  shall not constitute an Event of Default under Section  5(a)(iii)  unless a Moody's Second Trigger  Downgrade Event has
                  occurred  and is  continuing  and at least 30 Local  Business  Days have  elapsed  since such  Moody's  Second  Trigger
                  Downgrade Event first occurred.

         (iv)     The "Misrepresentation" provisions of Section 5(a)(iv) will apply to Party A and will not apply to Party B.

         (v)      The "Default under  Specified  Transaction"  provisions of Section  5(a)(v) will apply to Party A and will not apply to
                  Party B.

         (vi)     The "Cross  Default"  provisions of Section  5(a)(vi) will apply to Party A and will not apply to Party B. For purposes
                  of Section 5(a)(vi), solely with respect to Party A:

                  "Specified Indebtedness" will have the meaning specified in Section 14.

                  "Threshold Amount" means USD 100,000,000.

         (vii)    The "Bankruptcy"  provisions of Section  5(a)(vii) will apply to Party A and will apply to Party B; provided,  however,
                  that, for purposes of applying  Section  5(a)(vii) to Party B: (A) Section  5(a)(vii)(2)  shall not apply,  (B) Section
                  5(a)(vii)(3)  shall not apply to any  assignment,  arrangement  or  composition  that is effected by or pursuant to the
                  Pooling and Servicing  Agreement,  (C) Section 5(a)(vii)(4) shall not apply to a proceeding  instituted,  or a petition
                  presented, by Party A or any of its Affiliates (for purposes of Section 5(a)(vii)(4),  Affiliate shall have the meaning
                  set forth in Section 14,  notwithstanding  anything to the contrary in this Agreement),  (D) Section 5(a)(vii)(6) shall
                  not  apply to any  appointment  that is  effected  by or  pursuant  to the  Pooling  and  Servicing  Agreement,  or any
                  appointment  to which  Party B has not yet become  subject;  (E)  Section  5(a)(vii)  (7) shall not apply;  (F) Section
                  5(a)(vii)(8)  shall apply only to the extent of any event which has an effect  analogous to any of the events specified
                  in clauses (1), (3), (4), (5) or (6) of Section  5(a)(vii),  in each case as modified in this Part  1(c)(vii),  and (G)
                  Section 5(a)(vii)(9) shall not apply.

         (viii)   The "Merger Without Assumption" provisions of Section 5(a)(viii) will apply to Party A and will apply to Party B.

(d)      Termination Events.

         The  statement  below  that a  Termination  Event  will  apply to a specific  party  means  that upon the  occurrence  of such a
         Termination  Event, if such specific party is the Affected Party with respect to a Tax Event, the Burdened Party with respect to
         a Tax Event Upon Merger  (except as noted below) or the  non-Affected  Party with respect to a Credit Event Upon Merger,  as the
         case may be, such specific  party shall have the right to designate an Early  Termination  Date in accordance  with Section 6 of
         this  Agreement;  conversely,  the statement  below that such an event will not apply to a specific  party means that such party
         shall not have such right;  provided,  however,  with  respect to  "Illegality"  the  statement  that such event will apply to a
         specific  party means that upon the occurrence of such a Termination  Event with respect to such party,  either party shall have
         the right to designate an Early Termination Date in accordance with Section 6 of this Agreement.

         (i)      The "Illegality" provisions of Section 5(b)(i) will apply to Party A and will apply to Party B.

         (ii)     The "Tax Event" provisions of Section 5(b)(ii) will apply to Party A and will apply to Party B.

         (iii)    The "Tax Event Upon Merger"  provisions of Section  5(b)(iii) will apply to Party A and will apply to Party B, provided
                  that Party A shall not be  entitled  to  designate  an Early  Termination  Date by reason of a Tax Event upon Merger in
                  respect of which it is the Affected Party.

         (iv)     The "Credit Event Upon Merger" provisions of Section 5(b)(iv) will not apply to Party A and will not apply to Party B.

(e)      The "Automatic Early Termination" provision of Section 6(a) will not apply to Party A and will not apply to Party B.

(f)       Payments on Early Termination.  For the purpose of Section 6(e) of this Agreement:

         (i)      Market Quotation and the Second Method will apply, provided,  however, that,  notwithstanding  anything to the contrary
                  in this  Agreement,  if an Early  Termination  Date has been  designated as a result of a Derivative  Provider  Trigger
                  Event, the following provisions will apply:

                  (A)      Section  6(e) is  hereby  amended  by  inserting  on the first  line  thereof  the  words  "or is  effectively
                           designated" after "If an Early Termination Date occurs";

                  (B)      The  definition  of Market  Quotation in Section 14 shall be deleted in its  entirety  and  replaced  with the
                           following:

                           "Market  Quotation"  means,  with  respect  to one or more  Terminated  Transactions,  and a party  making the
                           determination,  an amount determined on the basis of one or more Firm Offers from Reference Market-makers that
                           are  Eligible  Replacements.  Each  Firm  Offer  will be (1)  for an  amount  that  would  be paid to  Party B
                           (expressed  as a  negative  number) or by Party B  (expressed  as a positive  number) in  consideration  of an
                           agreement  between Party B and such Reference  Market-maker to enter into a Replacement  Transaction,  and (2)
                           made on the basis that Unpaid Amounts in respect of the Terminated  Transaction or group of  Transactions  are
                           to be excluded  but,  without  limitation,  any payment or delivery  that would,  but for the  relevant  Early
                           Termination  Date, have been required  (assuming  satisfaction of each applicable  condition  precedent) after
                           that Early  Termination  Date are to be  included.  The party  making the  determination  (or its agent)  will
                           request each Reference  Market-maker  that is an Eligible  Replacement to provide its Firm Offer to the extent
                           reasonably  practicable as of the same day and time (without  regard to different time zones) on or as soon as
                           reasonably  practicable  after the designation or occurrence of the relevant Early  Termination  Date. The day
                           and time as of which those Firm  Offers are to be provided  (the "bid time") will be selected in good faith by
                           the party  obliged to make a  determination  under  Section  6(e),  and,  if each party is so  obliged,  after
                           consultation  with the other.  If at least one Firm Offer from an Approved  Replacement  (which,  if accepted,
                           would  determine the Market  Quotation)  is provided at the bid time,  the Market  Quotation  will be the Firm
                           Offer  (among such Firm Offers as specified  in clause (C) below)  actually  accepted by Party B no later than
                           the  Business  Day  immediately  preceding  the Early  Termination  Date.  If no Firm Offer  from an  Approved
                           Replacement  (which,  if accepted,  would determine the Market Quotation) is provided at the bid time, it will
                           be deemed that the Market Quotation in respect of such Terminated  Transaction or group of Transactions cannot
                           be determined.

                  (C)      If more than one Firm Offer from an Approved  Replacement  (which,  if accepted,  would  determine  the Market
                           Quotation)  is provided at the bid time,  Party B shall accept the Firm Offer  (among such Firm Offers)  which
                           would require  either (x) the lowest payment by Party B to the Reference  Market-maker,  to the extent Party B
                           would be  required  to make a payment  to the  Reference  Market-maker  or (y) the  highest  payment  from the
                           Reference  Market-maker  to Party B, to the extent the  Reference  Market-maker  would be  required  to make a
                           payment to Party B. If only one Firm Offer from an Approved  Replacement (which, if accepted,  would determine
                           the Market Quotation) is provided at the bid time, Party B shall accept such Firm Offer.

                  (D)      If Party B requests Party A in writing to obtain Market  Quotations,  Party A shall use its reasonable efforts
                           to do so.

                  (E)      If the  Settlement  Amount is a negative  number,  Section  6(e)(i)(3)  shall be deleted in its  entirety  and
                           replaced with the following:

                           "(3) Second Method and Market  Quotation.  If the Second Method and Market  Quotation apply, (I) Party B shall
                           pay to Party A an amount equal to the absolute  value of the  Settlement  Amount in respect of the  Terminated
                           Transactions,  (II) Party B shall pay to Party A the  Termination  Currency  Equivalent of the Unpaid  Amounts
                           owing to Party A and (III)  Party A shall pay to Party B the  Termination  Currency  Equivalent  of the Unpaid
                           Amounts owing to Party B; provided,  however,  that (x) the amounts  payable under the  immediately  preceding
                           clauses (II) and (III) shall be subject to netting in accordance  with Section 2(c) of this  Agreement and (y)
                           notwithstanding  any other  provision of this  Agreement,  any amount payable by Party A under the immediately
                           preceding  clause  (III)  shall not be netted  against  any amount  payable  by Party B under the  immediately
                           preceding clause (I)."

                  (F)      In  determining  whether  or not a Firm  Offer  satisfies  clause  (B)(y)  of the  definition  of  Replacement
                           Transaction and whether or not a proposed  transfer  satisfies clause (e)(B)(y) of the definition of Permitted
                           Transfer, Party B shall act in a commercially reasonable manner.

(g)      "Termination Currency" means USD.

(h)      Additional Termination Events.  Additional Termination Events will apply as provided in Part 5(c).

Part 2.  Tax Matters.

(a)      Tax Representations.

         (i)      Payer  Representations.  For the  purpose of  Section  3(e) of this  Agreement,  each of Party A and Party B make the
                  following representations:

                  (A)      Party A makes the following representation(s):

                           It is not required by any applicable law, as modified by the practice of any relevant  governmental  revenue
                           authority,  of any Relevant  Jurisdiction  to make any deduction or withholding for or on account of any Tax
                           from any payment (other than interest under Section 2(e),  6(d)(ii) or 6(e) of this Agreement) to be made by
                           it to the other party under this Agreement.

                           In making this representation, it may rely on:

                           (i)      the  accuracy  of any  representations  made by the other party  pursuant  to Section  3(f) of this
                                    Agreement;

                           (ii)     the  satisfaction of the agreement  contained in Section 4(a)(i) or 4(a)(iii) of this Agreement and
                                    the accuracy and  effectiveness  of any  document  provided by the other party  pursuant to Section
                                    4(a)(i) or 4(a)(iii) of this Agreement; and

                           (iii)    the  satisfaction  of the agreement of the other party contained in Section 4(d) of this Agreement,
                                    provided that it shall not be a breach of this  representation  where  reliance is placed on clause
                                    (ii) and the other party does not deliver a form or document  under Section  4(a)(iii) by reason of
                                    material prejudice to its legal or commercial position.


         (ii)     Payee Representations.  For the purpose of Section 3(f) of this Agreement:

                  (A)      Party A makes the following representation(s):

                           Party A is a  corporation  organized  under  the  laws of the  State  of  Delaware  and  its  U.S.  taxpayer
                           identification number is 13-3866307.

                  (B)      Party B makes the following representation(s):

                           It is a trust  organized  under the laws of the State of New York and  regarded  as a U.S.  Person  for U.S.
                           federal income tax purposes.

(b)      Tax Provisions.

         (i)      Gross Up.  Section  2(d)(i)(4)  shall not apply to Party B as X,  such that  Party B shall not be  required  to pay any
                  additional amounts referred to therein.

         (ii)     Indemnifiable Tax.  Notwithstanding the definition of "Indemnifiable Tax" in Section 14 of this Agreement, all Taxes in
                  relation  to  payments  by Party A shall be  Indemnifiable  Taxes  (including  any Tax  imposed in relation to a Credit
                  Support Document or in relation to any payment  thereunder) unless such Taxes (i) are assessed directly against Party B
                  and not by  deduction  or  withholding  by Party A or (ii) arise as a result of a Change in Tax Law (in which case such
                  Tax shall be an Indemnifiable  Tax only if such Tax satisfies the definition of  Indemnifiable  Tax provided in Section
                  14).  In relation to payments by Party B, no Tax shall be an Indemnifiable Tax.


Part 3.  Agreement to Deliver Documents.

 (a)     For the purpose of Section 4(a)(i), tax forms, documents, or certificates to be delivered are:

Party required to deliver     Form/Document/                                                      Date by which to
document                      Certificate                                                         be delivered

Party A                       An  original  properly   completed  and  executed  United  States   (i)  On  or  before  the  first   payment   date  under  this
                              Internal  Revenue  Service  Form W-9 (or any  successor  thereto)   Agreement,   including  any  Credit  Support  Document,  (ii)
                              with respect to any payments  received or to be received by Party   promptly upon the  reasonable  demand by Party B, (iii) prior
                              A  that   eliminates   U.S.   federal   withholding   and  backup   to  the   expiration  or   obsolescence   of  any  previously
                              withholding Tax on payments to Party A under this Agreement.        delivered  form,  and (iv) promptly upon actual  knowledge by
                                                                                                  the Trustee the information on any such previously  delivered
                                                                                                  form becoming inaccurate or incorrect.
Party B                       (i) An original  properly  completed  and executed  United States   (i)  On  or  before  the  first   payment   date  under  this
                              Internal  Revenue  Service  Form W-9 (or any  successor  thereto)   Agreement,  including any Credit  Support  Document,  (ii) in
                              with  respect to any  payments  received or to be received by the   the case of a tax  certification  form other than a Form W-9,
                              initial  beneficial  owner of payments to Party B that eliminates   before  December 31 of each third  succeeding  calendar year,
                              U.S. federal  withholding and backup  withholding Tax on payments   (iii)  promptly upon the  reasonable  demand by Party B, (iv)
                              to  Party  B under  this  Agreement,  and  (ii)  thereafter,  the   prior to the  expiration or  obsolescence  of any  previously
                              appropriate  tax  certification  form (i.e.,  IRS Form W-9 or IRS   delivered  form,  and (v) promptly  upon actual  knowledge by
                              Form W-8BEN,  W-8IMY,  W-8EXP or W-8ECI,  as  applicable  (or any   the Trustee the information on any such previously  delivered
                              successor form  thereto))  with respect to any payments  received   form becoming inaccurate or incorrect.
                              or to be received by the beneficial  owner of payments to Party B
                              under this Agreement from time to time.


(b)      For the purpose of Section 4(a)(ii), other documents to be delivered are:

Party required to deliver     Form/Document/                                                      Date by which to                                Covered by Section 3(d)
document                      Certificate                                                         be delivered                                    Representation

Party A and                   Any documents  required by the  receiving  party to evidence the    Upon the execution and delivery of this         Yes
Party B                       authority  of  the  delivering   party  or  its  Credit  Support    Agreement
                              Provider,  if any, for it to execute and deliver the  Agreement,
                              each Confirmation,  and any Credit Support Documents to which it
                              is a party,  and to evidence  the  authority  of the  delivering
                              party or its Credit Support  Provider to perform its obligations
                              under the Agreement,  each  Confirmation  and any Credit Support
                              Document, as the case may be

Party A and                   A certificate of an authorized  officer of the party, as to the     Upon the execution and delivery of this         Yes
Party B                       incumbency  and  authority  of the  respective  officers of the     Agreement
                              party  signing  the  Agreement,  each  Confirmation,   and  any
                              relevant Credit Support Document, as the case may be

Party A                       Annual  Report  of Party A  containing  consolidated  financial     Upon request by Party B                         Yes
                              statements   certified   by   independent    certified   public
                              accountants and prepared in accordance with generally  accepted
                              accounting  principles  in the  country  in  which  Party  A is
                              organized

Party A                       Quarterly   Financial   Statements   of   Party  A   containing     Upon request by Party B                         Yes
                              unaudited,  consolidated  financial  statements  of  Party  A's
                              fiscal quarter  prepared in accordance with generally  accepted
                              accounting  principles  in the  country  in  which  Party  A is
                              organized

Party A                       An   opinion  of   counsel   of  such   party   regarding   the     Upon the execution and delivery of this         No
                              enforceability   of  this   Agreement  in  a  form   reasonably     Agreement
                              satisfactory to the other party.

Party B                       An executed copy of the Pooling and Servicing Agreement             Promptly upon filing of such agreement with     No
                                                                                                  the U.S. Securities and Exchange Commission

Part 4.  Miscellaneous.

(a)      Address for Notices:  For the purposes of Section§12(a) of this Agreement:

         Address for notices or communications to Party A:

                  Address:          383 Madison Avenue, New York, New York 10179
                  Attention:        DPC Manager
                  Facsimile:        (212) 272-5823

                  with a copy to:

                  Address:          One Metrotech Center North, Brooklyn, New York 11201
                  Attention:        Derivative Operations  7th Floor
                  Facsimile:        (212) 272-1634

                  (For all purposes)

         Address for notices or communications to Party B:

                  Address:          Wells Fargo Bank National Association, 9062 Old Annapolis Rd
                                    Columbia MD, 21045
                  Attention:        Client Manager, BSMF 2007-AR5
                  Facsimile:        (410) 715-2380
                  Phone:            (410) 884-2000

                  (For all purposes)

(b)      Process Agent.  For the purpose of Section 13(c):

         Party A appoints as its Process Agent:  Not applicable.

         Party B appoints as its Process Agent:  Not applicable.

(c)      Offices.  The provisions of Section 10(a) will apply to this  Agreement;  neither Party A nor Party B has any Offices other than
         as set forth in the Notices Section.

(d)      Multibranch Party.  For the purpose of Section§10(c) of this Agreement:

         Party A is not a Multibranch Party.

         Party B is not a Multibranch Party.

(e)      Calculation Agent.  The Calculation Agent is Party A.

(f)      Credit Support Document.


         Party A:          The Credit Support Annex, and any guarantee in support of Party A's obligations under this Agreement.

         Party B:          The Credit Support Annex.

(g)      Credit Support Provider.

         Party A:          The guarantor under any guarantee in support of Party A's obligations under this Agreement.

         Party B:          None.

(h)      Governing  Law. The parties to this  Agreement  hereby agree that the law of the State of New York shall govern their rights and
         duties in whole  (including  any claim or  controversy  arising  out of or relating to this  Agreement),  without  regard to the
         conflict of law provisions thereof other than New York General Obligations Law Sections 5-1401 and 5-1402.

(i)      Netting of Payments.  Subparagraph (ii) of Section 2(c) will apply to each Transaction hereunder.

(j)      Affiliate.  Party A and Party B shall be deemed to have no Affiliates for purposes of this Agreement.

Part 5.  Other Provisions.

(a)      Definitions.  Unless  otherwise  specified in a  Confirmation,  this  Agreement  and each  Transaction  under this  Agreement are
         subject  to the  2000  ISDA  Definitions  as  published  and  copyrighted  in 2000 by the  International  Swaps  and  Derivatives
         Association,  Inc.  (the  "Definitions"),  and will be  governed in all  relevant  respects  by the  provisions  set forth in the
         Definitions,  without  regard  to any  amendment  to the  Definitions  subsequent  to the  date  hereof.  The  provisions  of the
         Definitions are hereby  incorporated by reference in and shall be deemed a part of this Agreement,  except that (i) references in
         the Definitions to a "Swap  Transaction"  shall be deemed references to a "Transaction" for purposes of this Agreement,  and (ii)
         references  to a  "Transaction"  in this  Agreement  shall be  deemed  references  to a "Cap  Transaction"  for  purposes  of the
         Definitions.  Each term  capitalized but not defined in this Agreement shall have the meaning assigned thereto in the Pooling and
         Servicing Agreement.

         Each reference  herein to a "Section"  (unless  specifically  referencing the Pooling and Servicing  Agreement) or to a "Section"
         "of this  Agreement"  will be  construed  as a reference to a Section of the ISDA Master  Agreement;  each herein  reference to a
         "Part" will be construed as a reference to the Schedule to the ISDA Master  Agreement;  each  reference  herein to a  "Paragraph"
         will be construed as a reference to a Paragraph of the Credit Support Annex.

(b)      Amendments to ISDA Master Agreement.

         (i)      Single Agreement.  Section 1(c) is hereby amended by the adding the words  "including,  for the avoidance of doubt, the
                  Credit Support Annex"  after the words "Master Agreement".

         (ii)     [Reserved.]

         (iii)    [Reserved.]

         (iv)     Representations.  Section 3 is hereby amended by adding at the end thereof the following subsection (g):

                  "(g)     Relationship Between Parties.

                           Each party represents to the other party on each date when it enters into a Transaction that:

                           (1)      Nonreliance.  (i) It is not relying on any  statement or  representation  of the other party  (whether
                                    written or oral) regarding any Transaction  hereunder,  other than the representations  expressly made
                                    in this Agreement or the Confirmation in respect of that  Transaction,  (ii) it has consulted with its
                                    own legal, regulatory, tax, business,  investment,  financial and accounting advisors to the extent it
                                    has deemed  necessary,  and it has made its own investment,  hedging and trading  decisions based upon
                                    its own judgment and upon any advice from such  advisors as it has deemed  necessary  and not upon any
                                    view expressed by the other party,  (iii) it is not relying on any communication  (written or oral) of
                                    the other party as investment advice or as a recommendation  to enter into this Transaction;  it being
                                    understood that information and  explanations  related to the terms and conditions of this Transaction
                                    shall not be considered  investment  advice or a recommendation  to enter into this  Transaction,  and
                                    (iv) it has not received from the other party any assurance or guaranty as to the expected  results of
                                    this Transaction.

                           (2)      Evaluation  and  Understanding.   (i)  It  has  the  capacity  to  evaluate  (internally  or  through
                                    independent  professional  advice) each  Transaction  and has made its own decision to enter into the
                                    Transaction  and (ii) it  understands  the  terms,  conditions  and risks of the  Transaction  and is
                                    willing and able to accept those terms and  conditions  and to assume those  risks,  financially  and
                                    otherwise.

                           (3)      Purpose.  It is  entering  into the  Transaction  for the  purposes  of managing  its  borrowings  or
                                    investments, hedging its underlying assets or liabilities or in connection with a line of business.

                           (4)      Status  of  Parties.  The other  party is not  acting as an agent,  fiduciary  or  advisor  for it in
                                    respect of the Transaction.

                           (5)      Eligible  Contract  Participant.  It is an "eligible  swap  participant"  as such term is defined in,
                                    Section  35.1(b)(2) of the regulations (17 C.F.R. 35) promulgated  under,  and an "eligible  contract
                                    participant" as defined in Section 1(a)(12) of the Commodity Exchange Act, as amended."

         (v)      Transfer to Avoid  Termination  Event.  Section  6(b)(ii) is hereby amended (i) by deleting in the first  paragraph the
                  words "or if a Tax Event Upon Merger occurs and the Burdened Party is the Affected  Party," and in the third  paragraph
                  the words ", which consent will not be withheld if such other  party's  policies in effect at such time would permit it
                  to enter into  transactions  with the transferee on the terms  proposed",  (ii) by deleting the words "to transfer" and
                  inserting  the words  "to  effect a  Permitted  Transfer"  in lieu  thereof,  and (iii)  adding at the end of the third
                  paragraph "; provided that the other party's consent shall not be required if such transfer is a Permitted Transfer."

         (vi)     Jurisdiction.  Section  13(b) is hereby  amended by: (i)  deleting in the second line of  subparagraph  (i) thereof the
                  word "non-",  (ii) deleting "; and" from the end of  subparagraph  (i) and  inserting  "." in lieu  thereof,  and (iii)
                  deleting the final paragraph thereof.

         (vii)    Local  Business Day. The  definition of Local Business Day in Section 14 is hereby amended by the addition of the words
                  "or any Credit Support  Document"  after "Section  2(a)(i)" and the addition of the words "or Credit Support  Document"
                  after "Confirmation".

(c)      Additional Termination Events.  The following Additional Termination Events will apply:

         (i)      Failure to Post  Collateral.  If Party A has failed to comply with or perform  any  obligation  to be  complied  with or
                  performed  by Party A in  accordance  with the Credit  Support  Annex and such failure has not given rise to an Event of
                  Default under  Section  5(a)(i) or Section  5(a)(iii),  then an  Additional  Termination  Event shall have occurred with
                  respect to Party A and Party A shall be the sole Affected Party with respect to such Additional Termination Event.

         (ii)     Second Rating  Trigger  Replacement.  The occurrence of any event  described in this Part 5(c)(ii)  shall  constitute an
                  Additional  Termination  Event with respect to Party A and Party A shall be the sole Affected Party with respect to such
                  Additional Termination Event.

                  (A)      A Moody's  Second  Trigger  Downgrade  Event has occurred and is continuing and at least 30 Local Business Days
                           have elapsed  since such Moody's  Second  Trigger  Downgrade  Event first  occurred,  and at least one Eligible
                           Replacement has made a Firm Offer that would,  assuming the occurrence of an Early  Termination  Date,  qualify
                           as a Market  Quotation  (on the basis that Part  1(f)(i)(A)  applies)  and which  remains  capable of  becoming
                           legally binding upon acceptance.

                  (B)      An S&P Required Ratings Downgrade Event has occurred and is continuing and at least 60
                           calendar days have elapsed since such S&P Required Ratings Downgrade Event first
                           occurred.


         (iii)     Amendment of the Pooling and  Servicing  Agreement.  If,  without the prior  written  consent  of Party  A, where  such
                  consent  is  required  under the  Pooling  and  Servicing  Agreement  (such  consent  not to be  unreasonably  withheld,
                  conditioned or delayed),  an amendment or  modification  is made to the Pooling and Servicing  Agreement which amendment
                  or  modification  could  reasonably be expected to have a material  adverse effect on the rights and interests  of Party
                  A under the Credit Support Annex, an Additional  Termination  Event shall have occurred with respect to Party B, Party B
                  shall be the sole Affected Party and all Transactions hereunder shall be Affected Transactions.

         (iv)     Failure to Comply with Regulation AB  Requirements.   If, (x) upon the occurrence of a Swap Disclosure Event (as defined
                  in Part 5(e) below) Party A has not complied with any of the  provisions  set forth in Part  5(e)(iii)  below within the
                  time period specified  therein or (y) Party A fails to provide updated Swap Financial  Disclosure within the time period
                  set forth in Part  5(e)(iii) and such failure is not remedied on or before the third Local  Business Day after notice of
                  such failure is given to Party A, then an Additional  Termination  Event shall have occurred with respect to Party A and
                  Party A shall be the sole Affected Party with respect to such Additional Termination Event]

         (v)      [Reserved.]


(d)      Required Ratings  Downgrade Event. If a Required Ratings  Downgrade Event has occurred and is continuing,  then Party A shall, at
         its own  expense,  use  commercially  reasonable  efforts to, as soon as  reasonably  practicable,  either (A) effect a Permitted
         Transfer or (B) procure an Eligible  Guarantee  by a guarantor  with credit  ratings at least equal to the S&P  Required  Ratings
         Threshold and the Moody's Second Trigger Threshold.

(e)      Compliance with Regulation AB.

         (i)      Party  A agrees  and acknowledges that Structured  Asset Mortgage  Investments  II Inc  ("Depositor") is  required under
                  Regulation AB under the  Securities Act of 1933, as amended,  and the  Securities  Exchange Act of 1934, as amended (the
                  "Exchange  Act")  ("Regulation  AB"),  to  disclose  certain  financial  information  regarding  Party A or its group of
                  affiliated  entities,  if  applicable,  depending on the aggregate  "significance  percentage" of this Agreement and any
                  other  derivative  contracts  between  Party A or its  group of  affiliated  entities,  if  applicable,  and Party B, as
                  calculated from time to time in accordance with Item 1115 of Regulation AB.

         (ii)     It  shall be a swap  disclosure event ("Swap  Disclosure  Event") if, on any Business  Day after the date hereof  for so
                  long as the Issuing Entity is required to file periodic  reports under the Exchange Act,  Depositor  requests from Party
                  A the  applicable  financial  information  described  in Item  1115 of  Regulation  AB  (such  request  to be based on a
                  reasonable  determination by Depositor,  in good faith, that such information is required under Regulation AB) (the "Cap
                  Financial Disclosure").

         (iii)    Upon the  occurrence of a Swap  Disclosure  Event,  Party  A, within  ten (10)  calendar days  and at  its own e xpense,
                  shall (1)(a)  either (i) provide to Depositor the current Cap Financial  Disclosure in an  EDGAR-compatible  format (for
                  example,  such  information  may be provided in Microsoft  Word® or Microsoft  Excel®  format but not in .pdf format) or
                  (ii) provide written consent to Depositor to  incorporation  by reference of such current Cap Financial  Disclosure that
                  are filed with the  Securities  and Exchange  Commission in the Exchange Act Reports of Depositor and (b) if applicable,
                  cause its outside  accounting  firm to provide its consent to filing or  incorporation  by reference in the Exchange Act
                  Reports  of  Depositor  of such  accounting  firm's  report  relating  to their  audits of such  current  Cap  Financial
                  Disclosure;  (2) secure another entity to replace Party A, by way of Permitted  Transfer,  as party to this Agreement on
                  terms  substantially  similar to this Agreement and subject to prior  notification  to the Swap Rating  Agencies,  which
                  entity (or a guarantor  therefor)  satisfies the Rating Agency Condition with respect to S&P and which entity is able to
                  comply with the  requirements of Item 1115 of Regulation AB; (3) subject to the Rating Agency  Condition with respect to
                  S&P,  obtain a guaranty of Party A's  obligations  under this  Agreement  from an  affiliate  of Party A that is able to
                  comply with the  financial  information  disclosure  requirements  of Item 1115 of Regulation  AB, such that  disclosure
                  provided in respect of the affiliate  will satisfy any  disclosure  requirements  applicable to the Swap  Provider,  and
                  cause such  affiliate to provide Cap Financial  Disclosure;  or (4) if sufficient  to satisfy the  requirements  of Item
                  1115 of Regulation  AB as  determined by Depositor in its  commercially  reasonable  discretion,  post  collateral in an
                  amount  sufficient  to reduce the  "significance  percentage"  for this  Agreement  and any other  derivative  contracts
                  between Party A or its group of affiliated  entities,  if  applicable,  and Party B.  If permitted by Regulation AB, any
                  required Cap Financial  Disclosure  may be provided by  incorporation  by reference  from reports filed  pursuant to the
                  Exchange Act.

         (iv)     If Party A provides Cap Financial  Disclosure  pursuant to Part 5(e)(iii)(1)  above,  Party A shall provide to Depositor
                  any updated Cap Financial  Disclosure with respect to Party A or any entity that consolidates  Party A within five Local
                  Business Days of the release of any such updated Cap Financial Disclosure.


         (v)      Each  of the  Trustee  and  Depositor  shall be an  express  third party  beneficiary  of this  Agreement as  if a party
                  hereto to the extent of the Trustee and Depositor's rights explicitly specified in this Part 5(e).

         (iv)     Party A agrees that,  in the event that Party A provides Cap  Financial  Disclosure  to the Depositor in accordance
                  with Part  5(e)(iii)(a) or causes its affiliate to provide Cap Financial  Disclosure to the Depositor in accordance with
                  Part  5(e)(iii)(c),  it will  indemnify and hold harmless the Depositor,  its  respective  directors or officers and any
                  person  controlling the Depositor,  from and against any and all losses,  claims,  damages and liabilities caused by any
                  untrue  statement or alleged untrue  statement of a material fact contained in such Swap Financial  Disclosure or caused
                  by any omission or alleged  omission to state in such Swap  Financial  Disclosure a material  fact required to be stated
                  therein or necessary to make the  statements  therein,  in light of the  circumstances  under which they were made,  not
                  misleading.

         (v)      Each of the Trustee and the Depositor shall be an express third party beneficiary of this Agreement as if a party hereto
                  to the extent of Trustee's and the Depositor's rights explicitly specified in this Part 5(e).

(f)      Transfers.

         (i)      Section 7 is hereby amended to read in its entirety as follows:

                  "Neither this Agreement nor any interest or obligation in or under this  Agreement may be  transferred  (whether by way
                  of security or otherwise)  by either party unless (a) the prior written  consent of the other party is obtained and (b)
                  the Rating Agency Condition has been satisfied with respect to S&P, except that:

                  (a)      Party A may make a Permitted  Transfer (1) pursuant to Section  6(b)(ii) (as amended herein) or Part 5(e), (2)
                           pursuant to a consolidation or amalgamation  with, or merger with or into, or transfer of all or substantially
                           all its assets to, another entity (but without  prejudice to any other right or remedy under this  Agreement),
                           or (3) at any time at which no  Relevant  Entity has credit  ratings at least  equal to the  Approved  Ratings
                           Threshold;

                  (b)      Party B may transfer its rights and obligations  hereunder in connection  with a transfer  pursuant to Section
                           9.08 of the Pooling and Servicing Agreement, and

                  (c)      a party may make  such a  transfer  of all or any part of its  interest  in any  amount  payable  to it from a
                           Defaulting Party under Section 6(e).

                  Any purported transfer that is not in compliance with this Section will be void.

         (ii)     If an  Eligible  Replacement  has made a Firm Offer  (which  remains an offer that will  become  legally  binding  upon
                  acceptance  by Party B) to be the  transferee  pursuant to a Permitted  Transfer,  Party B shall,  at Party A's written
                  request and at Party A's expense, take any reasonable steps required to be taken by Party B to effect such transfer.

(g)      Limited Recourse;  Non-Recourse.  Party A acknowledges and agrees that,  notwithstanding  any provision in this Agreement to the
         contrary,  the  obligations  of Party B hereunder are limited  recourse  obligations of Party B, payable solely from the Reserve
         Fund  and the  proceeds  thereof,  and  that  Party A will not have any  recourse  to any of the  directors,  officers,  agents,
         employees, shareholders or affiliates of Party B with respect to any claims, losses, damages, liabilities,  indemnities or other
         obligations  in  connection  with any  transactions  contemplated  hereby.  In the event that the Reserve  Fund and the proceeds
         thereof,  should be  insufficient  to satisfy all claims  outstanding  and following the realization of the Reserve Fund and the
         proceeds thereof,  any claims against or obligations of Party B under this Agreement or any other confirmation  thereunder still
         outstanding shall be extinguished and thereafter not revive.

(h)      [Reserved.]

(i)      Rating  Agency  Notifications.  Notwithstanding  any other  provision  of this  Agreement,  no Early  Termination  Date  shall be
         effectively  designated  hereunder by Party B and no transfer of any rights or obligations  under this Agreement shall be made by
         either party unless each Rating Agency has been provided prior written notice of such designation or transfer.

(j)      No Set-off.  Except as expressly  provided for in Section 2(c),  Section 6 or Part 1(f)(i)(D)  hereof,  and  notwithstanding  any
         other provision of this Agreement or any other existing or future  agreement,  each party  irrevocably  waives any and all rights
         it may have to set off,  net,  recoup or otherwise  withhold or suspend or condition  payment or  performance  of any  obligation
         between it and the other party  hereunder  against  any  obligation  between it and the other  party under any other  agreements.
         Section  6(e)  shall be  amended  by  deleting  the  following  sentence:  "The  amount,  if any,  payable in respect of an Early
         Termination Date and determined pursuant to this Section will be subject to any Set-off.".

(k)      Amendment.  Notwithstanding  any  provision to the  contrary in this  Agreement,  no  amendment of either this  Agreement or any
         Transaction  under this Agreement  shall be permitted by either party unless each of the Rating Agencies has been provided prior
         written notice of the same and the Rating Agency Condition is satisfied with respect to S&P.

(l)      Notice of Certain  Events or  Circumstances.  Each Party agrees,  upon  learning of the  occurrence or existence of any event or
         condition that  constitutes (or that with the giving of notice or passage of time or both would  constitute) an Event of Default
         or  Termination  Event with  respect to such party,  promptly to give the other Party and to each Rating  Agency  notice of such
         event or  condition;  provided  that failure to provide  notice of such event or condition  pursuant to this Part 5(l) shall not
         constitute an Event of Default or a Termination Event.

(m)      Proceedings.  No Relevant  Entity shall institute  against,  or cause any other person to institute  against,  or join any other
         person in  instituting  against the  Depositor,  or the trust formed  pursuant to the Pooling and  Servicing  Agreement,  in any
         bankruptcy,  reorganization,  arrangement, insolvency or liquidation proceedings or other proceedings under any federal or state
         bankruptcy  or similar law for a period of one year (or, if longer,  the  applicable  preference  period) and one day  following
         payment in full of the Certificates and any Notes.  This provision will survive the termination of this Agreement.

(n)      Trustee Liability  Limitations.  It is expressly  understood and agreed by the parties hereto that (a) this Agreement is executed
         by Wells  Fargo  Bank,  N.A.  ("Wells  Fargo")  not in its  individual  capacity,  but solely as Trustee  under the  Pooling  and
         Servicing  Agreement in the exercise of the powers and authority  conferred  and invested in it  thereunder;  (b)Wells  Fargo has
         been  directed  pursuant to the Pooling and  Servicing  Agreement  to enter into this  Agreement  and to perform its  obligations
         hereunder;  (c) each of the  representations,  undertakings  and agreements  herein made on behalf of the Wells Fargo is made and
         intended not as personal  representations  of Wells Fargo but is made and intended for the purpose of binding only the Trust; and
         (d) under no circumstances  shall Wells Fargo in its individual  capacity be personally liable for any payments  hereunder or for
         the breach or failure of any obligation, representation, warranty or covenant made or undertaken under this Agreement.

(o)      Severability.  If any term,  provision,  covenant,  or condition of this Agreement,  or the application  thereof to any party or
         circumstance,  shall  be held to be  invalid  or  unenforceable  (in  whole or in part) in any  respect,  the  remaining  terms,
         provisions,  covenants,  and  conditions  hereof shall  continue in full force and effect as if this Agreement had been executed
         with the invalid or unenforceable  portion  eliminated,  so long as this Agreement as so modified continues to express,  without
         material  change,  the original  intentions of the parties as to the subject  matter of this  Agreement and the deletion of such
         portion of this Agreement  will not  substantially  impair the respective  benefits or  expectations  of the parties;  provided,
         however, that this severability  provision shall not be applicable if any provision of Section 2, 5, 6, or 13 (or any definition
         or provision in Section 14 to the extent it relates to, or is used in or in connection  with any such Section)  shall be so held
         to be invalid or unenforceable.

         The parties  shall  endeavor to engage in good faith  negotiations  to replace any  invalid or  unenforceable  term,  provision,
         covenant or condition with a valid or enforceable term, provision,  covenant or condition, the economic effect of which comes as
         close as possible to that of the invalid or unenforceable term, provision, covenant or condition.

(p)      Agent for Party B. Party A  acknowledges  that the  Depositor has appointed the Trustee as agent under the Pooling and Servicing
         Agreement  to carry out certain  functions  on behalf of Party B, and that the Trustee  shall be entitled to give notices and to
         perform and satisfy the obligations of Party B hereunder on behalf of Party B.

(q)      [Reserved.]

(r)      Consent to Recording.  Each party hereto  consents to the  monitoring  or  recording,  at any time and from time to time, by the
         other  party of any and all  communications  between  trading,  marketing,  and  operations  personnel  of the parties and their
         Affiliates,  waives any further notice of such  monitoring or recording,  and agrees to notify such personnel of such monitoring
         or recording.

(s)      Waiver of Jury Trial.  Each party waives any right it may have to a trial by jury in respect of any suit,  action or  proceeding
         relating to this Agreement or any Credit Support Document.

(t)      Form of ISDA Master Agreement.  Party A and Party B hereby agree that the text of the body of the ISDA Master Agreement is
         intended to be the printed form of the ISDA Master Agreement (Multicurrency - Crossborder) as published and copyrighted in 1992
         by the International Swaps and Derivatives Association, Inc.


(u)      [Reserved.]

(v)      Capacity.  Party A represents to Party B on the date on which Party A enters into this Agreement that it is entering into the
         Agreement and the Transaction as principal and not as agent of any person.  Party B represents to Party A on the date on which
         Party B enters into this Agreement that Party B is executing the Agreement not in its individual capacity, but solely as
         trustee on behalf of  Bear Stearns Mortgage Funding Trust 2007-AR5.

(w)      [Reserved.]

(x)     [Reserved.]

         Limitation on Events of Default.  Notwithstanding  the  provisions of Sections 5 and 6, with respect to any  Transaction,  if at
         any time and so long as Party B has  satisfied  in full all its payment  obligations  under  Section  2(a)(i) in respect of each
         Transaction  with the reference  numbers  FXBSMF75C1 and FXBSMF75C2  (each, a "Cap  Transaction")  and has at the time no future
         payment obligations,  whether absolute or contingent, under such Section in respect of such Cap Transaction, then unless Party A
         is required pursuant to appropriate  proceedings to return to Party B or otherwise returns to Party B upon demand of Party B any
         portion of any such payment in respect of such Cap  Transaction,  (a) the occurrence of an event  described in Section 5(a) with
         respect to Party B shall not constitute an Event of Default or Potential  Event of Default with respect to Party B as Defaulting
         Party in respect of such Cap  Transaction and (b) Party A shall be entitled to designate an Early  Termination  Date pursuant to
         Section 6 in respect of such Cap  Transaction  only as a result of the  occurrence  of a  Termination  Event set forth in either
         Section 5(b)(i) or 5(b)(ii) with respect to Party A as the Affected  Party, or Section  5(b)(iii) with respect to Party A as the
         Burdened  Party.  For purposes of the  Transactions  identified by the reference  numbers  FXBSMF75C1  and  FXBSMF75C2,  Party A
         acknowledges  and agrees that Party B's only payment  obligation  under Section 2(a)(i) in respect of each Cap Transaction is to
         pay the related Fixed Amount on the related Fixed Amount Payer Payment Date.
(y)      [Reserved.]

(z)      Additional Definitions.

         As used in this  Agreement,  the following  terms shall have the meanings set forth below,  unless the context  clearly  requires
         otherwise:

         "Approved Ratings Threshold" means each of the S&P Approved Ratings Threshold and the Moody's First Trigger Ratings Threshold.


         "Approved Replacement" means, with respect to a Market Quotation, an entity making such Market Quotation, which entity would
         satisfy conditions (a), (b), (c) and (d) of the definition of Permitted Transfer (as determined by Party B in its sole
         discretion, acting in a commercially reasonable manner) if such entity were a Transferee, as defined in the definition of
         Permitted Transfer.


         "Derivative Provider Trigger Event" means (i) an Event of Default with respect to which Party A is a Defaulting Party, (ii) a
         Termination Event with respect to which Party A is the sole Affected Party or (iii) an Additional Termination Event with
         respect to which Party A is the sole Affected Party.


         "Eligible Guarantee" means an unconditional and irrevocable guarantee of all present and future payment obligations and
         obligations to post collateral of Party A under this Agreement (or, solely for purposes of the definition of Eligible
         Replacement, all present and future payment obligations and obligations to post collateral of such Eligible Replacement under
         this Agreement or its replacement, as applicable) which is provided by a guarantor as principal debtor rather than surety and
         which is directly enforceable by Party B, the form and substance of which guarantee are subject to the Rating Agency Condition
         with respect to S&P.


         "Eligible Replacement" means an entity (A) that lawfully could perform the obligations owing to Party B under this Agreement
         (or its replacement, as applicable), and (B) (I) (x) which has credit ratings from S&P at least equal to the S&P Required
         Ratings Threshold or (y) all present and future obligations of which entity owing to Party B under this Agreement (or its
         replacement, as applicable) are guaranteed pursuant to an Eligible Guarantee provided by a guarantor with credit ratings from
         S&P at least equal to the S&P Required Ratings Threshold, in either case if S&P is a Rating Agency, (II) (x) which has credit
         ratings from Moody's at least equal to the Moody's Second Trigger Ratings Threshold or (y) all present and future obligations
         of which entity owing to Party B under this Agreement (or its replacement, as applicable) are guaranteed pursuant to an
         Eligible Guarantee provided by a guarantor with credit ratings from Moody's at least equal to the Moody's Second Trigger
         Ratings Threshold, in either case if Moody's is a Rating Agency


         "Financial Institution" means a bank, broker/dealer, insurance company, structured investment company or derivative product
         company.


         "Firm Offer" means a quotation from an Eligible Replacement (i) in an amount equal to the actual amount payable by or to Party
         B in consideration of an agreement between Party B and such Eligible Replacement to replace Party A as the counterparty to this
         Agreement by way of novation or, if such novation is not possible, an agreement between Party B and such Eligible Replacement
         to enter into a Replacement Transaction (assuming that all Transactions hereunder become Terminated Transactions), and (ii)
         that constitutes an offer by such Eligible Replacement to replace Party A as the counterparty to this Agreement or enter a
         Replacement Transaction that will become legally binding upon such Eligible Replacement upon acceptance by Party B.


         "Moody's" means Moody's Investors Service, Inc., or any successor thereto.


         "Moody's First Trigger Ratings Threshold" means, with respect to Party A, the guarantor under an Eligible Guarantee, or an
         Eligible Replacement, (i) if such entity has a short-term unsecured and unsubordinated debt rating from Moody's, a long-term
         unsecured and unsubordinated debt rating or counterparty rating from Moody's of "A2" and a short-term unsecured and
         unsubordinated debt rating from Moody's of "Prime-1", or (ii) if such entity does not have a short-term unsecured and
         unsubordinated debt rating or counterparty rating from Moody's, a long-term unsecured and unsubordinated debt rating or
         counterparty rating from Moody's of "A1".


         "Moody's Second Trigger Downgrade Event" means that no Relevant Entity has credit ratings from Moody's at least equal to the
         Moody's Second Trigger Ratings Threshold.


         "Moody's Second Trigger Ratings Threshold" means, with respect to Party A, the guarantor under an Eligible Guarantee, or an
         Eligible Replacement, (i) if such entity has a short-term unsecured and unsubordinated debt rating from Moody's, a long-term
         unsecured and unsubordinated debt rating or counterparty rating from Moody's of "A3" and a short-term unsecured and
         unsubordinated debt rating from Moody's of "Prime-2", or (ii) if such entity does not have a short-term unsecured and
         unsubordinated debt rating from Moody's, a long-term unsecured and unsubordinated debt rating or counterparty rating from
         Moody's of "A3".


         "Permitted Transfer" means a transfer by novation by Party A, in the circumstances specified in this Agreement (including
         agreements incorporated by reference herein) as a Permitted Transfer, to a transferee (the "Transferee") of Party A's rights,
         liabilities, duties and obligations under this Agreement, with respect to which transfer each of the following conditions is
         satisfied: (a) the Transferee is an Eligible Replacement; (b) Party A and the Transferee are both "dealers in notional
         principal contracts" within the meaning of Treasury regulations section 1.1001-4 (in each case as certified by such entity);(c)
         as of the date of such transfer the Transferee would not be required to withhold or deduct on account of Tax from any payments
         under this Agreement or would be required to gross up for such Tax under Section 2(d)(i)(4); (d) an Event of Default or
         Termination Event would not occur as a result of such transfer; (e) the Transferee contracts with Party B pursuant to a written
         instrument (the "Transfer Agreement") (A) (i) on terms which are effective to transfer to the Transferee all, but not less than
         all, of Party A's rights, liabilities, duties and obligations under the Agreement and all relevant Transactions, which terms
         are identical to the terms of this Agreement, other than party names, dates relevant to the effective date of such transfer,
         tax representations (provided that the representations in Part 2(a)(i) are not modified) and any other representations
         regarding the status of the substitute counterparty of the type included in Part 5(b)(iv), Part 5(v)(i)(2) or Part 5(v)(ii),
         notice information and account details, and (ii) each Rating Agency has been given prior written notice of such transfer, or
         (B) (i) on terms that (x) have the effect of preserving for Party B the economic equivalent of all payment and delivery
         obligations (whether absolute or contingent and assuming the satisfaction of each applicable condition precedent) under this
         Agreement immediately before such transfer and (y) are, in all material respects, no less beneficial for Party B than the terms
         of this Agreement immediately before such transfer, as determined by Party B, and (ii) Moody's has been given prior written
         notice of such transfer and the Rating Agency Condition is satisfied with respect to S&P; (f) Party A will be responsible for
         any costs or expenses incurred in connection with such transfer (including any replacement cost of entering into a replacement
         transaction); and (g) such transfer otherwise complies with the terms of the Pooling and Servicing Agreement.


         "Rating Agency Condition" means, with respect to any particular proposed act or omission to act hereunder and each Rating
         Agency specified in connection with such proposed act or omission, that each such Rating Agency provides prior written
         confirmation that the proposed action or inaction would not cause a downgrade or withdrawal of the then-current rating of any
         Certificates or Notes.


         "Rating Agencies" mean, with respect to any date of determination, each of S&P and Moody's, to the extent that each such rating
         agency is then providing a rating for any of Bear Stearns Mortgage Funding Trust 2007-AR5, Mortgage Pass-Through Certificates,
         Series 2007-AR5 (the "Certificates") or any notes backed by any of the Certificates (the "Notes").


         "Relevant Entities" mean Party A and, to the extent applicable, a guarantor under an Eligible Guarantee.


         "Replacement Transaction" means, with respect to any Terminated Transaction or group of Terminated Transactions, a transaction
         or group of transactions that (A) has terms which would be effective to transfer to a transferee all, but not less than all, of
         Party A's rights, liabilities, duties and obligations under this Agreement and all relevant Transactions, which terms are
         identical to the terms of this Agreement, other than party names, dates relevant to the effective date of such transfer, tax
         representations (provided that the representations in Part 2(a)(i) are not modified) and any other representations regarding
         the status of the substitute counterparty of the type included in Part 5(b)(iv), Part 5(v)(i)(2) or Part 5(v)(ii), notice
         information and account details, save for the exclusion of provisions relating to Transactions that are not Terminated
         Transactions, or (B) (x) would have the effect of preserving for Party B the economic equivalent of any payment or delivery
         (whether the underlying obligation was absolute or contingent and assuming the satisfaction of each applicable condition
         precedent) under this Agreement in respect of such Terminated Transaction or group of Terminated Transactions that would, but
         for the occurrence of the relevant Early Termination Date, have been required after that date, and (y) has terms which are, in
         all material respects, no less beneficial for Party B than those of this Agreement (save for the exclusion of provisions
         relating to Transactions that are not Terminated Transactions), as determined by Party B.


         "Required Ratings Downgrade Event" means that no Relevant Entity has credit ratings at least equal to the Required Ratings
         Threshold. For purposes of determining whether a Required Ratings Downgrade Event has occurred, each Relevant Entity shall
         provide its credit ratings to Party B in writing, upon request of Party B.


         "Required Ratings Threshold" means each of the S&P Required Ratings Threshold and the Moody's Second Trigger Ratings Threshold.


         "S&P" means Standard & Poor's Rating Services, a division of The McGraw-Hill Companies, Inc., or any successor thereto.


         "S&P Approved Ratings Threshold" means, with respect to Party A, the guarantor under an Eligible Guarantee, or an Eligible
         Replacement, a short-term unsecured and unsubordinated debt rating of "A-1" from S&P, or, if such entity does not have a
         short-term unsecured and unsubordinated debt rating from S&P, a long-term unsecured and unsubordinated debt rating or
         counterparty rating of "A+" from S&P.


         "S&P Required Ratings Downgrade Event" means that no Relevant Entity has credit ratings from S&P at least equal to the S&P
         Required Ratings Threshold.


         "S&P Required Ratings Threshold" means, with respect to Party A, the guarantor under an Eligible Guarantee, or an Eligible
         Replacement, (I) if such entity is a Financial Institution, a short-term unsecured and unsubordinated debt rating of "A-2" from
         S&P, or, if such entity does not have a short-term unsecured and unsubordinated debt rating from S&P, a long-term unsecured and
         unsubordinated debt rating or counterparty rating of "BBB+" from S&P, or (II) if such entity is not a Financial Institution, a
         short-term unsecured and unsubordinated debt rating of "A-1" from S&P, or, if such entity does not have a short-term unsecured
         and unsubordinated debt rating from S&P, a long-term unsecured and unsubordinated debt rating or counterparty rating of "A+"
         from S&P.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Schedule by their duly authorized officers as of the date hereof.


                                            BEAR STEARNS FINANCIAL PRODUCTS INC.



                                            By:_____________________________________
                                                 Name:
                                                 Title:




                                            WELLS FARGO BANK,  NATIONAL  ASSOCIATION,  NOT  INDIVIDUALLY  BUT SOLELY AS TRUSTEE TO BEAR
                                            STEARNS MORTGAGE FUNDING TRUST 2007-AR5



                                            By:______________________________________
                                               Name:

                                               Title:




--------------------------------------------------------------------------------




                                                                                                                                ANNEX A



                                                                 ISDA®
                                                         CREDIT SUPPORT ANNEX
                                                        to the Schedule to the
                                                         ISDA Master Agreement
                                                   dated as of June 29, 2007 between
                       Bear Stearns Financial Products Inc. (hereinafter referred to as "Party A" or "Pledgor")
                                                                  and
Wells Fargo Bank, National Association, not individually, but solely as Trustee to Bear Stearns Mortgage Funding Trust 2007-AR5
(hereinafter referred to as "Party B" or "Secured Party")

For the avoidance of doubt, and notwithstanding anything to the contrary that may be contained in the Agreement, this Credit Support
Annex shall relate solely to the Transaction documented in the Confirmations dated June 29, 2007, between Party A and Party B,
Reference Numbers FXBSMF75C1 & FXBSMF75C2.


Paragraph 13.  Elections and Variables.

Security Interest for "Obligations".  The term "Obligations" as used in this Annex includes the following additional obligations:

         With respect to Party A: not applicable.
         With respect to Party B: not applicable.
Credit Support Obligations.

Delivery Amount, Return Amount and Credit Support Amount.

                                    "Delivery Amount" has the meaning specified in Paragraph 3(a), except that:


                           (I)      the words "upon a demand made by the Secured Party on or promptly following a Valuation
                                    Date" shall be deleted and replaced with the words "not later than the close of business
                                    on each Valuation Date",

                           (II)      the sentence beginning "Unless otherwise specified in Paragraph 13" and ending "(ii) the
                                    Value as of that Valuation Date of all Posted Credit Support held by the Secured Party."
                                    shall be deleted in its entirety and replaced with the following:
                                    "The "Delivery Amount" applicable to the Pledgor for any Valuation Date will equal the greater of

                                    (1)     the amount by which (a) the S&P Credit  Support  Amount for such Valuation Date exceeds (b)
                                            the S&P  Value,  as of such  Valuation  Date,  of all  Posted  Credit  Support  held by the
                                            Secured Party, and

                                    (2)     the amount by which (a) the Moody's  Credit  Support Amount for such Valuation Date exceeds
                                            (b) the Moody's  Value,  as of such  Valuation  Date, of all Posted Credit  Support held by
                                            the Secured Party.", and


                           (III)    if, on any Valuation Date, the Delivery Amount equals or exceeds the Pledgor's Minimum
                                    Transfer Amount, the Pledgor will Transfer to the Secured Party sufficient Eligible
                                    Credit Support to ensure that, immediately following such transfer, the Delivery Amount
                                    shall be zero.

                                    "Return Amount" has the meaning specified in Paragraph 3(b), except that:


                           (I)      the sentence beginning "Unless otherwise specified in Paragraph 13" and ending "(ii) the
                                    Credit Support Amount." shall be deleted in its entirety and replaced with the following:
                                    "The "Return  Amount"  applicable to the Secured Party for any Valuation Date will equal the lesser
                                    of

                                    (1)     the amount by which (a) the S&P Value,  as of such  Valuation  Date,  of all Posted  Credit
                                            Support  held by the  Secured  Party  exceeds  (b) the S&P Credit  Support  Amount for such
                                            Valuation Date, and

                                    (2)     the  amount by which (a) the  Moody's  Value,  as of such  Valuation  Date,  of all  Posted
                                            Credit  Support held by the Secured Party  exceeds (b) the Moody's  Credit  Support  Amount
                                            for such Valuation Date.", and


                            (II)    in no event shall the Secured Party be required to Transfer any Posted Credit Support
                                    under Paragraph 3(b) if, immediately following such transfer, the Delivery Amount would
                                    be greater than zero.

         "Credit  Support  Amount" shall not apply.  For purposes of calculating any Delivery Amount or Return Amount for any Valuation
                  Date,  reference shall be made to the S&P Credit Support Amount, the Moody's Credit Support Amount for such Valuation
                  Date, as provided in Paragraphs 13(b)(i)(A) and 13(b)(i)(B), above.

         Eligible  Collateral.  The items set forth on the schedule of Eligible  Collateral  attached as Schedule A hereto will qualify
                  as "Eligible Collateral" (for the avoidance of doubt, all Eligible Collateral to be denominated in USD).

         Other Eligible Support.

         The following items will qualify as "Other Eligible Support" for the party specified:

         Not applicable.

         Threshold.

         "Independent Amount" means zero with respect to Party A and Party B.

         "Moody's  Threshold"  means,  with respect to Party A and any Valuation  Date, if a Moody's First Trigger  Downgrade Event has
                  occurred and is continuing  and such Moody's First Trigger  Downgrade  Event has been  continuing (i) for at least 30
                  Local Business Days or (ii) since this Annex was executed, zero; otherwise, infinity.


         "S&P Threshold" means, with respect to Party A and any Valuation Date, if  an S&P Approved Ratings Downgrade Event
                  has occurred and is continuing and such S&P Approved Ratings Downgrade Event has been continuing (i) for at
                  least 10 Local Business Days or (ii) since this Annex was executed, zero; otherwise, infinity.
                  "Threshold" means, with respect to Party B and any Valuation Date, infinity.
         "Minimum  Transfer  Amount" means USD 100,000 with respect to Party A and Party B;  provided,  however,  that if the aggregate
                  Certificate  Principal  Balance of any Certificates and the aggregate  principal balance of any Notes rated by S&P is
                  at the time of any transfer less than USD 50,000,000, the "Minimum Transfer Amount" shall be USD 50,000.

         Rounding:  The Delivery Amount will be rounded up to the nearest  integral  multiple of USD 10,000.  The Return Amount will be
                  rounded down to the nearest integral multiple of USD 10,000.

Valuation and Timing.

"Valuation Agent" means Party A.

"Valuation Date" means each Local Business Day on which any of the S&P Threshold or the Moody's Threshold is zero.

"Valuation  Time" means the close of business in the city of the Valuation  Agent on the Local Business Day  immediately  preceding the
Valuation  Date or date of  calculation,  as  applicable;  provided  that the  calculations  of Value and  Exposure  will be made as of
approximately  the same time on the same date. The Valuation  Agent will notify each party (or the other party,  if the Valuation Agent
is a party) of its  calculations  not later than the  Notification  Time on the applicable  Valuation Date (or in the case of Paragraph
6(d), the Local Business Day following the day on which such relevant calculations are performed)."

"Notification Time" means 11:00 a.m., New York time, on a Local Business Day.

Conditions  Precedent and Secured Party's Rights and Remedies.  The following  Termination  Events will be a "Specified  Condition" for
the party  specified  (that party being the Affected Party if the  Termination  Event occurs with respect to that party):  With respect
to Party A and Party B: None.

Substitution.

"Substitution Date" has the meaning specified in Paragraph 4(d)(ii).

Consent.  If specified here as applicable,  then the Pledgor must obtain the Secured Party's consent for any  substitution  pursuant to
Paragraph 4(d):  Inapplicable.

Dispute Resolution.

"Resolution  Time" means 1:00 p.m.  New York time on the Local  Business Day  following  the date on which the notice of the dispute is
given under Paragraph 5.

Value.  Notwithstanding  anything to the contrary in Paragraph 12, for the purpose of Paragraphs  5(i)(C) and 5(ii),  the S&P Value and
Moody's Value, on any date, of Eligible Collateral other than Cash will be calculated as follows:

                  For Eligible  Collateral  other than Cash in the form of securities  listed in Schedule A: the sum of (A) the product
                  of (1)(x) the bid-side  quotation at the Valuation  Time for such  securities on the  principal  national  securities
                  exchange on which such  securities  are listed,  or (y) if such  securities  are not listed on a national  securities
                  exchange,  the arithmetic  mean of the bid-side  quotations for such  securities  quoted at the Valuation Time by any
                  three  principal  market  makers for such  securities  selected by the  Valuation  Agent,  provided  that if only two
                  bid-side quotations are obtained,  then the arithmetic mean of such two bid-side quotations will be used, and if only
                  one bid-side  quotation is obtained,  such  quotation  shall be used, or (z) if no such bid price is listed or quoted
                  for such date,  the bid price listed or quoted (as the case may be) at the Valuation  Time for the day next preceding
                  such date on which  such  prices  were  available  and (2) the  applicable  Valuation  Percentage  for such  Eligible
                  Collateral,  and (B) the  accrued  interest  on such  securities  (except to the extent  Transferred  to the  Pledgor
                  pursuant to Paragraph  6(d)(ii) or included in the applicable  price referred to in the immediately  preceding clause
                  (A)) as of such date.

                  For Cash, the amount thereof multiplied, in the case of the S&P Value, by the applicable S&P Valuation
                  Percentage.

Alternative.  The provisions of Paragraph 5 will apply.

Holding and Using Posted Collateral.

Eligibility to Hold Posted Collateral; Custodians.  Party B (or its Custodian) will be entitled to hold Posted Collateral pursuant to
Paragraph 6(b), provided that the following conditions applicable to it are satisfied:

                  (1)      it is not a Defaulting Party.

                  (2)      Posted Collateral consisting of Cash or certificated securities that cannot be paid or delivered by
                           book-entry may be held only in any state of the United States which has adopted the Uniform Commercial
                           Code, and

                  (3)      in the case of any Custodian for Party B, such Custodian (or, to the extent applicable, its parent company
                           or credit support provider) shall then have credit ratings from S&P at least equal to the Custodian
                           Required Rating Threshold. If at any time the Custodian does not have credit ratings from S&P at least
                           equal to the Custodian Required Rating Threshold, the Trustee must within 60 days obtain a replacement
                           Custodian with credit ratings from S&P at least equal to the Custodian Required Rating Threshold.
                           Initially, the Custodian for Party B is: Wells Fargo Bank, National Association

Use of Posted Collateral. The provisions of Paragraph 6(c) will not apply to Party B or its Custodian; provided, however, that if
Party A delivers Posted Collateral in book-entry form, then Paragraph 6(c)(ii) will apply to Party B and its Custodian, and Party B
and its Custodian shall have the rights specified in Paragraph 6(c)(ii).

Distributions and Interest Amount.

Interest Rate.  The "Interest Rate" will be the actual interest rate earned on Posted Collateral in the form of Cash that is held by
Party B or its Custodian. Posted Collateral in the form of Cash shall be invested in such overnight (or redeemable within two Local
Business Days of demand) Permitted Investments rated at least (x) AAAm or AAAm-G by S&P and (y) Prime-1 by Moody's or Aaa by Moody's,
as directed by Party A.  Gains and losses incurred in respect of any investment of Posted Collateral in the form of Cash in Permitted
Investments as directed by Party A shall be for the account of Party A.

Amendment of Paragraph 6(d)(i) - Distributions.  Paragraph 6(d)(i) shall be deleted in its entirety and replaced with the following:

"Distributions.  Subject to Paragraph 4(a), if Party B receives Distributions on a Local Business Day, it will Transfer to Party A
not later than the following Local Business Day any Distributions it receives to the extent that a Delivery Amount would not be
created or increased by that Transfer, as calculated by the Valuation Agent (and the date of calculation will be deemed to be a
Valuation Date for this purpose). "

Amendment  of  Paragraph  6(d)(ii) - Interest  Amount.  Clause  (d)(ii) of  Paragraph  6 shall be amended  and  restated to read in its
entirety as follows:

                  "(ii) Interest Amount.  In lieu of any interest, dividends or other amounts paid with respect to Posted Collateral
                  in the form of Cash (all of which may be retained by the Secured Party), the Secured Party will Transfer to the
                  Pledgor on the 20th day of each calendar month (or if such day is not a Local Business Day, the next Local Business
                  Day) the Interest Amount.  Any Interest Amount or portion thereof actually received by Party B, but not Transferred
                  pursuant to this Paragraph will constitute Posted Collateral in the form of Cash and will be subject to the security
                  interest granted under Paragraph 2.  For purposes of calculating the Interest Amount the amount of interest
                  calculated for each day of the interest period shall be compounded monthly."  Secured Party shall not be obligated
                  to transfer any Interest Amount unless and until it has received such amount.
Additional Representation(s).  There are no additional representations by either party.

Other Eligible Support and Other Posted Support.

"Value" with respect to Other Eligible Support and Other Posted Support means: not applicable.

"Transfer" with respect to Other Eligible Support and Other Posted Support means: not applicable.

Demands and Notices.  All demands,  specifications  and notices under this Annex will be made  pursuant to the Notices  Section of this
Agreement,  except that any demand,  specification  or notice shall be given to or made at the  following  addresses,  or at such other
address as the relevant  party may from time to time  designate by giving notice (in  accordance  with the terms of this  paragraph) to
the other party:

                           If to Party A, at the address specified pursuant to the Notices Section of this Agreement.

                           If to Party B, at the address specified pursuant to the Notices Section of this Agreement.

                           If to Party B's Custodian:  at the address designated in writing from time to time.

Address for Transfers.  Each Transfer  hereunder  shall be made to the address  specified  below or to an address  specified in writing
from time to time by the party to which such Transfer will be made.

                           Party A account details for holding collateral:

                  Citibank, N.A., New York
                  ABA Number: 021-0000-89, for the account of Bear, Stearns Securities Corp.
                  Account Number: 0925-3186, for further credit to Bear Stearns Financial Products Inc.
                  Sub-account  Number: 102-04654-1-3
                  Attention: Derivatives Department

                           Party B's Custodian account details for holding collateral:

                  Wells Fargo Bank, N.A.
                  ABA #121000248
                  Account Name: SAS Clearing
                  Account #3970771416
                  FCC to:  BSMF 2007-AR5, Posted Collateral Account #5316505

Other Provisions.

Posted Collateral Account.  Party B shall open and maintain a segregated  account,  and hold, record and identify all Posted Collateral
in such segregated account.

Agreement  as to Single  Secured  Party and Single  Pledgor.  Party A and Party B hereby  agree that,  notwithstanding  anything to the
contrary in this Annex,  (a) the term "Secured  Party" as used in this Annex means only Party B, (b) the term "Pledgor" as used in this
Annex means only Party A, (c) only Party A makes the pledge and grant in  Paragraph  2, the  acknowledgement  in the final  sentence of
Paragraph 8(a) and the representations in Paragraph 9.

Calculation  of Value.  Paragraph  4(c) is hereby  amended by deleting  the word  "Value" and  inserting  in lieu  thereof  "S&P Value,
Moody's Value".  Paragraph  4(d)(ii) is hereby amended by (A) deleting the words "a Value" and inserting in lieu thereof "an S&P Value,
Moody's  Value" and (B) deleting the words "the Value" and  inserting in lieu thereof "S&P Value,  Moody's  Value".  Paragraph 5 (flush
language) is hereby  amended by deleting the word "Value" and  inserting in lieu thereof "S&P Value,  Moody's  Value".  Paragraph  5(i)
(flush  language) is hereby amended by deleting the word "Value" and inserting in lieu thereof "S&P Value,  Moody's  Value".  Paragraph
5(i)(C) is hereby  amended by deleting  the word "the  Value,  if" and  inserting  in lieu  thereof  "any one or more of the S&P Value,
Moody's  Value,  as may be".  Paragraph  5(ii) is hereby  amended by (1)  deleting  the first  instance  of the words  "the  Value" and
inserting  in lieu  thereof "any one or more of the S&P Value,  Moody's  Value" and (2) deleting the second  instance of the words "the
Value" and inserting in lieu thereof "such disputed S&P Value,  Moody's  Value".  Each of Paragraph  8(b)(iv)(B) and Paragraph 11(a) is
hereby amended by deleting the word "Value" and inserting in lieu thereof "least of the S&P Value, Moody's Value".

Form of Annex.  Party A and Party B hereby agree that the text of Paragraphs 1 through 12,  inclusive,  of this Annex is intended to be
the printed form of ISDA Credit  Support Annex  (Bilateral  Form - ISDA  Agreements  Subject to New York Law Only version) as published
and copyrighted in 1994 by the International Swaps and Derivatives Association, Inc.

Events of Default.  Clause (iii) of Paragraph 7 shall not apply to Party B.

Expenses.  Notwithstanding  anything to the  contrary in Paragraph  10, the Pledgor will be  responsible  for, and will  reimburse  the
Secured Party for, all transfer and other taxes and other costs involved in maintenance and any Transfer of Eligible Collateral.

Withholding.  Paragraph  6(d)(ii) is hereby  amended by inserting  immediately  after "the Interest  Amount" in the fourth line thereof
the words "less any applicable withholding taxes."

          (ix)    Additional Definitions.  As used in this Annex:

                  "Custodian Required Rating Threshold" means, with respect to an entity, a short-term unsecured and unsubordinated
                  debt rating from S&P of "A-1," or, if such entity does not have a short-term unsecured and unsubordinated debt
                  rating from S&P, a long-term unsecured and unsubordinated debt rating or counterparty rating from S&P of "A+".

                  "DV01" means, with respect to a Transaction and any date of determination, the estimated change in the Secured
                  Party's Transaction Exposure with respect to such Transaction that would result from a one basis point change in the
                  relevant swap curve on such date, as determined by the Valuation Agent in good faith and in a commercially
                  reasonable manner in accordance with the relevant methodology customarily used by the Valuation Agent.  The
                  Valuation Agent shall, upon request of Party B, provide to Party B a statement showing in reasonable detail such
                  calculation.

                  "Exposure" has the meaning specified in Paragraph 12, except that §(1) after the word "Agreement" the words
                  "(assuming, for this purpose only, that Part 1(f)(i)(A-E) of the Schedule is deleted)" shall be inserted and (2) at
                  the end of the definition of Exposure, the words "without assuming§that the terms of such Replacement Transactions
                  are materially less beneficial for Party B than the terms of this Agreement" shall be added.

                  "Local Business Day" means, for purposes of this Annex: any day on which (A) commercial banks are open for business
                  (including dealings in foreign exchange and foreign currency deposits) in New York and the location of Party A,
                  Party B and any Custodian, and (B) in relation to a Transfer of Eligible Collateral, any day on which the clearance
                  system agreed between the parties for the delivery of Eligible Collateral is open for acceptance and execution of
                  settlement instructions (or in the case of a Transfer of Cash or other Eligible Collateral for which delivery is
                  contemplated by other means a day on which commercial banks are open for business (including dealings in foreign
                  exchange and foreign deposits) in New York and the location of Party A, Party B and any Custodian.

                  "Moody's Credit Support Amount" means, for any Valuation Date:

                  (A)      if the Moody's Threshold for such Valuation Date is zero and (i) it is not the case that a Moody's Second
                           Trigger Downgrade Event has occurred and is continuing or (ii) a Moody's Second Trigger Downgrade Event has
                           occurred and is continuing and less than 30 Local Business Days have elapsed since such Moody's Second
                           Trigger Downgrade Event first occurred, an amount equal to the greater of (x) zero and (y) the sum of the
                           Secured Party's Exposure and the aggregate of Moody's First Trigger Additional Amounts for all Transactions
                           and such Valuation Date;

                  (B)      if the Moody's Threshold for such Valuation Date is zero and if a Moody's Second Trigger Downgrade Event
                           has occurred and is continuing and at least 30 Local Business Days have elapsed since such Moody's Second
                           Trigger Downgrade Event first occurred, an amount equal to  the greatest of (x) zero, (y) the aggregate
                           amount of the Next Payments for all Next Payment Dates, and (z) the sum of the Secured Party's Exposure and
                           the aggregate of Moody's Second Trigger Additional Amounts for all Transactions and such Valuation Date; or

                  (C)      if the Moody's Threshold for such Valuation Date is infinity, zero.

                  "Moody's First Trigger Additional Amount" means, for any Valuation Date and any Transaction, the lesser of (x) the
                  product of the Moody's First Trigger DV01 Multiplier and DV01 for such Transaction and such Valuation Date and (y)
                  the product of (i) the Moody's First Trigger Notional Amount Multiplier, (ii) the Scale Factor, if any, for such
                  Transaction, or, if no Scale Factor is applicable for such Transaction, one and (iii) the Notional Amount for such
                  Transaction for the Calculation Period for such Transaction (each as defined in the related Confirmation) which
                  includes such Valuation Date.

                  "Moody's First Trigger Downgrade Event" means that no Relevant Entity has credit ratings from Moody's at least equal
                  to the Moody's First Trigger Ratings Threshold.

                  "Moody's First Trigger DV01 Multiplier" means 15.

                  "Moody's First Trigger Notional Amount Multiplier" means 2%.

                  "Moody's First Trigger Value" means, on any date and with respect to any Eligible Collateral other than Cash, the
                  bid price obtained by the Valuation Agent multiplied by the Moody's First Trigger Valuation Percentage for such
                  Eligible Collateral set forth in Schedule A.

                  "Moody's Second Trigger Additional Amount" means, for any Valuation Date and any Transaction,

                  (A)      if such Transaction is not a Transaction-Specific Hedge, the lesser of (i) the product of the
                           Moody's Second Trigger DV01 Multiplier and DV01 for such Transaction and such Valuation Date and
                           (ii) the product of (1) the Moody's Second Trigger Notional Amount Multiplier, (2) the Scale
                           Factor, if any, for such Transaction, or, if no Scale Factor is specified in such Transaction, one
                           and (3) the Notional Amount for such Transaction for the Calculation Period for such Transaction
                           (each as defined in the related Confirmation) which includes such Valuation Date; or

                  (B)      if such Transaction is a Transaction-Specific Hedge, the lesser of (i) the product of the Moody's
                           Second Trigger Transaction-Specific Hedge DV01 Multiplier and DV01 for such Transaction and such
                           Valuation Date and (ii) the product of (x) the Moody's Second Trigger Transaction-Specific Hedge
                           Notional Amount Multiplier, (y) the Scale Factor, if any, for such Transaction, or, if no Scale
                           Factor is applicable for such Transaction, one, and (z) the Notional Amount for such Transaction
                           for the Calculation Period for such Transaction (each as defined in the related Confirmation)
                           which includes such Valuation Date.

                  "Moody's Second Trigger DV01 Multiplier" means 50.

                  "Moody's Second Trigger Notional Amount Multiplier" means 8%.

                  "Moody's Second Trigger Transaction-Specific Hedge DV01 Multiplier" means 65.

                  "Moody's Second Trigger Transaction-Specific Hedge Notional Amount Multiplier" means 10%.

                  "Moody's Valuation Percentage" means, with respect to a Valuation Date and each item of Eligible Collateral,

                  (A)      if the Moody's Threshold for such Valuation Date is zero and (i) it is not the case that a Moody's Second
                           Trigger Downgrade Event has occurred and is continuing or (ii) a Moody's Second Trigger Downgrade Event has
                           occurred and is continuing and less than 30 Local Business Days have elapsed since such Moody's Second
                           Trigger Downgrade Event first occurred, the corresponding percentage for such Eligible Collateral in the
                           column headed "Moody's First Trigger Valuation Percentage", or

                  (B)      if a Moody's Second Trigger Downgrade Event has occurred and is continuing and at least 30 Local Business
                           Days have elapsed since such Moody's Second Trigger Downgrade Event first occurred, the corresponding
                           percentage for such Eligible Collateral in the column headed "Moody's Second Trigger Valuation Percentage.

                  "Moody's Value" means, on any date and with respect to any Eligible Collateral the product of (x) the bid price
                  obtained by the Valuation Agent and (y) the applicable Moody's Valuation Percentage for such Eligible Collateral set
                  forth in Schedule A.

                  "Next Payment" means, in respect of each Next Payment Date, the greater of (i) the aggregate amount of any payments
                  due to be made by Party A under Section 2(a) on such Next Payment Date less the aggregate amount of any payments due
                  to be made by Party B under Section 2(a) on such Next Payment Date (any such payments determined based on rates
                  prevailing the date of determination) and (ii) zero.

                  "Next Payment Date" means each date on which the next scheduled payment under any Transaction is due to be paid.
                  "Remaining Weighted Average Maturity" means, with respect to a Transaction, the expected weighted average maturity
                  for such Transaction as determined by the Valuation Agent.

                  "Replacement Transaction" for the purposes of this Annex, means, with respect to any Terminated Transaction or group
                  of Terminated Transactions, a transaction or group of transactions that would have the effect of preserving for the
                  Secured Party the economic equivalent of any payment or delivery (whether the underlying obligation was absolute or
                  contingent and assuming the satisfaction of each applicable condition precedent) by the parties under Section
                  2(a)(i) in respect of such Terminated Transaction or group of Terminated Transactions that would, but for the
                  occurrence of the relevant Early Termination Date, have been required after that date, without assuming that the
                  terms of such transaction or group of transactions are materially less beneficial for Party B than the terms of the
                  Terminated Transaction or group of Terminated Transactions.

                  "S&P Approved Ratings Downgrade Event" means that no Relevant Entity has credit ratings from S&P at least equal to
                  the S&P Approved Ratings Threshold.

                  "S&P Credit Support Amount" means, for any Valuation Date:
                  (A)      if the S&P Threshold for such Valuation Date is zero and it is not the case that an S&P Required Ratings
                           Downgrade Event has occurred and been continuing for at least 10 Local Business Days, an amount equal to
                           the greater of (x) zero and (y) than Secured Party's Exposure on such Valuation Date;
                  (B)      if the S&P Threshold for such Valuation Date is zero and it is the case that an S&P Required Ratings
                           Downgrade Event has occurred and been continuing for at least 10 Local Business Days, an amount equal to
                           the greater of (x) zero and (y) 125% of the Secured Party's Exposure on such Valuation Date; or
                   (C)     if the S&P Threshold for such Valuation Date is infinity, zero.

                   "S&P Valuation Percentage" means, with respect to a Valuation Date and each item of Eligible Collateral,
                  (A)      if the S&P Threshold for such Valuation Date is zero and it is not the case that an S&P Required Ratings
                           Downgrade Event has occurred and been continuing for at least 10 Local Business Days, the corresponding
                           percentage for such Eligible Collateral in the column headed "S&P Approved Ratings Valuation Percentage;"
                           or
                  (B)      if an S&P Required Ratings Downgrade Event has occurred and been continuing for at least 10 Local Business
                           Days, the corresponding percentage for such Eligible Collateral in the column headed "S&P Required Ratings
                           Valuation Percentage".

                  "S&P Value" means, on any date and with respect to any Eligible  Collateral,  (A) in the case of Eligible  Collateral
                  other than Cash,  the product of (x) the bid price obtained by the Valuation  Agent for such Eligible  Collateral and
                  (y) the applicable S&P Valuation  Percentage for such Eligible Collateral set forth in Schedule A and (B) in the case
                  of Cash, the amount thereof multiplied by the applicable S&P Valuation Percentage.

                  "Transaction Exposure" means, for any Transaction, Exposure determined as if such Transaction were the only
                  Transaction between the Secured Party and the Pledgor.

                  "Transaction-Specific Hedge" means any Transaction that is (i) an interest rate swap in respect of which (x) the
                  notional amount of the interest rate swap is "balance guaranteed" or (y) the notional amount of the interest rate
                  swap for any Calculation Period (as defined in the related Confirmation) otherwise is not a specific dollar amount
                  that is fixed at the inception of the Transaction, (ii) an interest rate cap, (iii) an interest rate floor or (iv)
                  an interest rate swaption.

                  "Valuation Percentage" shall mean, for purposes of determining the S&P Value or Moody's Value with respect to any
                  Eligible Collateral or Posted Collateral, the applicable S&P Valuation Percentage or Moody's Valuation Percentage
                  for such Eligible Collateral or Posted Collateral, respectively, in each case as set forth in Schedule A.

                  "Value" shall mean, in respect of any date, the related S&P Value and the related Moody's Value.

                                           [Remainder of this page intentionally left blank]




--------------------------------------------------------------------------------




         IN WITNESS WHEREOF, the parties have executed this Annex by their duly authorized representatives as of the date of the
Agreement.
BEAR STEARNS FINANCIAL PRODUCTS INC.                                            WELLS FARGO BANK, NATIONAL ASSOCIATION, NOT
                                                                                INDIVIDUALLY BUT SOLELY AS TRUSTEE TO BEAR
                                                                                STEARNS MORTGAGE FUNDING TRUST 2007-AR5



By:   _____________________________                                             By:   _____________________________
      Name                                                                            Name:
      Title:                                                                          Title:
      Date:                                                                           Date:





--------------------------------------------------------------------------------




                                                                              S&P                                         Moody's             Moody's
 ISDA Collateral                                                      Valuation Approved                              First Trigger       Second Trigger
Asset Definition                                                            Ratings          S&P Required Ratings      Valuation            Valuation
  (ICAD) Code                    Remaining Maturity in Years              Percentage         Valuation Percentage      Percentage           Percentage
_________________________________________________________________________________________________________________________________________________________

(A)  US-CASH                                 N/A                             100%                    80%                  100%                 100%
(B)  US-TBILL
     US-TNOTE
     US-TBOND
                                          1 or less                          98.9%                  79.1%                 100%                 100%
                               More than 1 but not more than 2                98%                   78.4%                 100%                 99%
                               More than 2 but not more than 3                98%                   78.4%                 100%                 98%
                               More than 3 but not more than 5                98%                   78.4%                 100%                 97%
                               More than 5 but not more than 7               93.7%                   75%                  100%                 96%
                               More than 7 but not more than 10              92.6%                  74.1%                 100%                 94%
                              More than 10 but not more than 20              91.1%                  72.9%                 100%                 90%
                                         More than 20                        88.6%                  70.9%                 100%                 88%
(C)  US-GNMA
     US-FNMA
     US-FHLMC
                                          1 or less                          98.5%                  78.8%                 100%                 99%
                               More than 1 but not more than 2                98%                   78.4%                 100%                 99%
                               More than 2 but not more than 3                98%                   78.4%                 100%                 98%
                               More than 3 but not more than 5                98%                   78.4%                 100%                 96%
                               More than 5 but not more than 7               92.6%                  74.1%                 100%                 93%
                               More than 7 but not more than 10              92.6%                  74.1%                 100%                 93%
                              More than 10 but not more than 20              87.7%                  70.2%                 100%                 89%
                                         More than 20                        84.4%                  67.5%                 100%                 87%


                                                                Eligible Collateral


         The ISDA Collateral Asset Definition (ICAD) Codes used in this Schedule A are taken from the Collateral Asset Definitions
         (First Edition - June 2003) as published and copyrighted in 2003 by the International Swaps and Derivatives Association, Inc.





[graphic.jpg]


                                                                                                     BEAR STEARNS FINANCIAL PRODUCTS INC.
                                                                                                                       383 MADISON AVENUE
                                                                                                                 NEW YORK, NEW YORK 10179
                                                                                                                             212-272-4009

DATE:                                   June 29, 2007

TO:                                     Wells Fargo Bank, National Association,  not individually but solely as Trustee to Bear Stearns
                                        Mortgage Funding Trust 2007-AR5
ATTENTION:                              Client Manager, BSMF 2007-AR5
TELEPHONE:                              410-884-2000
FACSIMILE:                              410-715-2380

FROM:                                   Derivatives Documentation
TELEPHONE:                              212-272-2711
FACSIMILE:                              212-272-9857

SUBJECT:                                             Mortgage Derivatives Confirmation



REFERENCE NUMBER(S):                    [__________]

The  purpose of this  letter  agreement  is to confirm  the terms and  conditions  of the  Transaction  entered  into on the Trade Date
specified  below (the  "Transaction")  between Bear Stearns  Financial  Products Inc. ("Bear  Stearns") and Wells Fargo Bank,  National
Association,  not  individually  but solely as Trustee to Bear Stearns  Mortgage  Funding  Trust  2007-AR5  ("Counterparty")  under the
Pooling and Servicing Agreement,  dated as of June 1, 2007, among EMC Mortgage Corporation,  as servicer ("Servicer") Wells Fargo Bank,
National Association,  as trustee "Trustee"),  Structured Asset Mortgage Investments II Inc., as depositor  ("Depositor") (the "Pooling
and  Servicing  Agreement").  This letter  agreement  constitutes  the sole and complete  "Confirmation,"  as referred to in the Master
Agreement specified below, with respect to this Transaction.

1.  This Confirmation is subject to and incorporates the 2000 ISDA Definitions (the  "Definitions"),  as published by the International
    Swaps and Derivatives Association, Inc. ("ISDA"). This Confirmation supplements,  forms a part of and is subject to the ISDA Master
    Agreement dated as of June 29, 2007 between Bear Stearns and Counterparty (the agreement,  as amended and supplemented from time to
    time,  being referred to herein as the "Master  Agreement").  All  provisions  contained in, or  incorporated  by reference to, the
    Master Agreement shall govern the Transaction  referenced in this Confirmation except as expressly modified herein. In the event of
    any  inconsistency  between the provisions of this Confirmation and the Definitions or Master  Agreement,  this Confirmation  shall
    prevail for the purpose of this Transaction.  Terms  capitalized but not defined herein shall have the meanings  attributed to them
    in the Pooling and Servicing Agreement.

2.     The terms of the particular Transaction to which this Confirmation relates are as follows:

       Type of Transaction:                 Corridor Rate Cap

       Notional Amount:                     With respect to any  Calculation  Period,  the lesser of (i) the Scheduled  Amount set forth
                                            for such period on the Schedule I attached hereto and (ii) the aggregate  Current  Principal
                                            Amount of the Class II-B  Certificates  immediately prior to the Distribution Date occurring
                                            in the calendar month in which such Calculation Period ends.

       Trade Date:                          June 27, 2007

       Effective Date:                      June 29, 2007

       Termination Date:                    June 25, 2012, subject to adjustment in accordance with the Business Day Convention

       Fixed Amount (Premium):

              Fixed Rate Payer:             Counterparty

              Fixed Rate Payer
              Payment Date:                 June 29, 2007

              Fixed Amount:                 USD [________]

       Floating Amounts:

              Floating Rate Payer:          Bear Stearns

              Cap Rate:                     The Cap Rate set forth for such Calculation Period on Schedule I

              Floating Rate Payer
              Period End Dates:             The 25th calendar day of each month during the Term of this  Transaction,  commencing  July
                                            25, 2007 and ending on the Termination  Date,  subject to adjustment in accordance with the
                                            Business Day Convention.

              Floating Rate Payer
              Payment Dates:                Early  Payment  shall be  applicable.  The  Floating  Rate Payer  Payment Date shall be one
                                            Business Day preceding each Floating Rate Payer Period End Date.

              Floating Rate Option:         USD-LIBOR-BBA;  provided,  however, that if the Floating Rate determined from such Floating
                                            Rate Option for any  Calculation  Period is greater than [____]% then the Floating Rate for
                                            such Calculation Period shall be deemed equal to [____]%

              Floating Amount:              To be determined in accordance with the following formula:

                                            The  greater of (i)  (Floating  Rate - Cap  Rate)*Notional  Amount*Floating  Rate Day Count
                                            Fraction, and (ii) zero.

              Designated Maturity:          One month

              Floating Rate Day
              Count Fraction:               Actual/360

              Reset Dates:                  The first day of each Calculation Period.

              Compounding:                  Inapplicable

       Business Days:                       New York

       Business Day Convention:             Modified Following

       Calculation Agent:                   Bear Stearns

3.     Additional Provisions:               On each Distribution  Date, the Trustee will make available on its website  www.ctslink.com
                                            a monthly statement  indicating the Current  Principal Amount of the [______]  Certificates
                                            for the related Distribution Date.


4.     Account Details:

         Payments to Bear Stearns:
                  Citibank, N.A., New York
                  ABA Number: 021-0000-89, for the account of
                  Bear, Stearns Securities Corp.
                  Account Number: 0925-3186, for further credit to
                  Bear Stearns Financial Products Inc.
                  Sub-account Number: 102-04654-1-3
                  Attention: Derivatives Department

         Payments to Counterparty:
                  Wells Fargo Bank
                  ABA Number: 121-000-248
                  Account Number: SAS Clearing
                  Account Name: #3970771416
                  FFC: BSMF 2007-AR5, Reserve Fund # 53165102
Additional Provisions:

Non-Reliance.  Each party represents to the other party that (a) it has not received and is not relying upon any legal, tax,  regulatory,
accounting  or other  advice  (whether  written or oral) of the other  party  regarding  this  Transaction,  other  than  representations
expressly made by that other party in this  Confirmation and in the Master Agreement and (b) in respect of this  Transaction,  (i) it has
the capacity to evaluate  (internally  or through  independent  professional  advice) this  Transaction  and has made its own decision to
enter  into this  Transaction  and (ii) it  understands  the terms,  conditions  and risks of this  Transaction  and is willing to assume
(financially and otherwise) those risks.  Counterparty  acknowledges  that Bear Stearns has advised  Counterparty to consult its own tax,
accounting and legal advisors in connection with this Transaction evidenced by this Confirmation and that the Counterparty has done so.

This  Confirmation may be executed in several  counterparts,  each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

Counterparty  hereby  agrees  to check  this  Confirmation  and to  confirm  that the  foregoing  correctly  sets  forth the terms of the
Transaction  by signing in the space  provided  below and  returning to Bear Stearns a facsimile of the  fully-executed  Confirmation  to
212-272-9857.  For inquiries  regarding U.S.  Transactions,  please contact Derivatives  Documentation by telephone at 212-272-2711.  For
all other  inquiries  please  contact  Derivatives  Documentation  by telephone at  353-1-402-6233.  Originals  will be provided for your
execution upon your request.

We are very pleased to have  executed this  Transaction  with you and we look forward to completing  other  transactions  with you in the
near future.




--------------------------------------------------------------------------------




Very truly yours,

BEAR STEARNS FINANCIAL PRODUCTS INC.



By:    ______________________________________
       Name:
       Title:

Counterparty,  acting through its duly authorized signatory,  hereby agrees to, accepts and confirms the terms of the foregoing as of the
Trade Date.

WELLS FARGO BANK, NATIONAL ASSOCIATION, NOT INDIVIDUALLY BUT SOLELY AS TRUSTEE TO BEAR STEARNS MORTGAGE FUNDING TRUST 2007-AR5



By:    ______________________________________
         Name:
       Title:




--------------------------------------------------------------------------------




                                                           SCHEDULE I
                      (all such dates subject to adjustment in accordance with the Business Day Convention)


                  _______________________________________________________________________________________________________________________________
                             From and including                   To but excluding              Scheduled Amount                Cap Rate
                                                                                                      (USD)                        (%)
                  _______________________________________________________________________________________________________________________________
                               Effective Date                       25-May-2007                    [________]                  [________]
                  _______________________________________________________________________________________________________________________________
                                25-May-2007                         25-Jun-2007                    [________]                  [________]
                  _______________________________________________________________________________________________________________________________
                                25-Jun-2007                         25-Jul-2007                    [________]                  [________]
                  _______________________________________________________________________________________________________________________________
                                25-Jul-2007                         25-Aug-2007                    [________]                  [________]
                  _______________________________________________________________________________________________________________________________
                                25-Aug-2007                         25-Sep-2007                    [________]                  [________]
                  _______________________________________________________________________________________________________________________________
                                25-Sep-2007                         25-Oct-2007                    [________]                  [________]
                  _______________________________________________________________________________________________________________________________
                                25-Oct-2007                         25-Nov-2007                    [________]                  [________]
                  _______________________________________________________________________________________________________________________________
                                25-Nov-2007                         25-Dec-2007                    [________]                  [________]
                  _______________________________________________________________________________________________________________________________
                                25-Dec-2007                         25-Jan-2008                    [________]                  [________]
                  _______________________________________________________________________________________________________________________________
                                25-Jan-2008                         25-Feb-2008                    [________]                  [________]
                  _______________________________________________________________________________________________________________________________
                                25-Feb-2008                         25-Mar-2008                    [________]                  [________]
                  _______________________________________________________________________________________________________________________________
                                25-Mar-2008                         25-Apr-2008                    [________]                  [________]
                  _______________________________________________________________________________________________________________________________
                                25-Apr-2008                         25-May-2008                    [________]                  [________]
                  _______________________________________________________________________________________________________________________________
                                25-May-2008                         25-Jun-2008                    [________]                  [________]
                  _______________________________________________________________________________________________________________________________
                                25-Jun-2008                         25-Jul-2008                    [________]                  [________]
                  _______________________________________________________________________________________________________________________________
                                25-Jul-2008                         25-Aug-2008                    [________]                  [________]
                  _______________________________________________________________________________________________________________________________
                                25-Aug-2008                         25-Sep-2008                    [________]                  [________]
                  _______________________________________________________________________________________________________________________________
                                25-Sep-2008                         25-Oct-2008                    [________]                  [________]
                  _______________________________________________________________________________________________________________________________
                                25-Oct-2008                         25-Nov-2008                    [________]                  [________]
                  _______________________________________________________________________________________________________________________________
                                25-Nov-2008                         25-Dec-2008                    [________]                  [________]
                  _______________________________________________________________________________________________________________________________
                                25-Dec-2008                         25-Jan-2009                    [________]                  [________]
                  _______________________________________________________________________________________________________________________________
                                25-Jan-2009                         25-Feb-2009                    [________]                  [________]
                  _______________________________________________________________________________________________________________________________
                                25-Feb-2009                         25-Mar-2009                    [________]                  [________]
                  _______________________________________________________________________________________________________________________________
                                25-Mar-2009                         25-Apr-2009                    [________]                  [________]
                  _______________________________________________________________________________________________________________________________
                                25-Apr-2009                         25-May-2009                    [________]                  [________]
                  _______________________________________________________________________________________________________________________________
                                25-May-2009                         25-Jun-2009                    [________]                  [________]
                  _______________________________________________________________________________________________________________________________
                                25-Jun-2009                         25-Jul-2009                    [________]                  [________]
                  _______________________________________________________________________________________________________________________________
                                25-Jul-2009                         25-Aug-2009                    [________]                  [________]
                  _______________________________________________________________________________________________________________________________
                                25-Aug-2009                         25-Sep-2009                    [________]                  [________]
                  _______________________________________________________________________________________________________________________________
                                25-Sep-2009                         25-Oct-2009                    [________]                  [________]
                  _______________________________________________________________________________________________________________________________
                                25-Oct-2009                         25-Nov-2009                    [________]                  [________]
                  _______________________________________________________________________________________________________________________________
                                25-Nov-2009                         25-Dec-2009                    [________]                  [________]
                  _______________________________________________________________________________________________________________________________
                                25-Dec-2009                         25-Jan-2010                    [________]                  [________]
                  _______________________________________________________________________________________________________________________________
                                25-Jan-2010                         25-Feb-2010                    [________]                  [________]
                  _______________________________________________________________________________________________________________________________
                                25-Feb-2010                         25-Mar-2010                    [________]                  [________]
                  _______________________________________________________________________________________________________________________________
                                25-Mar-2010                         25-Apr-2010                    [________]                  [________]
                  _______________________________________________________________________________________________________________________________
                                25-Apr-2010                         25-May-2010                    [________]                  [________]
                  _______________________________________________________________________________________________________________________________
                                25-May-2010                         25-Jun-2010                    [________]                  [________]
                  _______________________________________________________________________________________________________________________________
                                25-Jun-2010                         25-Jul-2010                    [________]                  [________]
                  _______________________________________________________________________________________________________________________________
                                25-Jul-2010                         25-Aug-2010                    [________]                  [________]
                  _______________________________________________________________________________________________________________________________
                                25-Aug-2010                         25-Sep-2010                    [________]                  [________]
                  _______________________________________________________________________________________________________________________________
                                25-Sep-2010                         25-Oct-2010                    [________]                  [________]
                  _______________________________________________________________________________________________________________________________
                                25-Oct-2010                         25-Nov-2010                    [________]                  [________]
                  _______________________________________________________________________________________________________________________________
                                25-Nov-2010                         25-Dec-2010                    [________]                  [________]
                  _______________________________________________________________________________________________________________________________
                                25-Dec-2010                         25-Jan-2011                    [________]                  [________]
                  _______________________________________________________________________________________________________________________________
                                25-Jan-2011                         25-Feb-2011                    [________]                  [________]
                  _______________________________________________________________________________________________________________________________
                                25-Feb-2011                         25-Mar-2011                    [________]                  [________]
                  _______________________________________________________________________________________________________________________________
                                25-Mar-2011                         25-Apr-2011                    [________]                  [________]
                  _______________________________________________________________________________________________________________________________
                                25-Apr-2011                         25-May-2011                    [________]                  [________]
                  _______________________________________________________________________________________________________________________________
                                25-May-2011                         25-Jun-2011                    [________]                  [________]
                  _______________________________________________________________________________________________________________________________
                                25-Jun-2011                         25-Jul-2011                    [________]                  [________]
                  _______________________________________________________________________________________________________________________________
                                25-Jul-2011                         25-Aug-2011                    [________]                  [________]
                  _______________________________________________________________________________________________________________________________
                                25-Aug-2011                         25-Sep-2011                    [________]                  [________]
                  _______________________________________________________________________________________________________________________________
                                25-Sep-2011                         25-Oct-2011                    [________]                  [________]
                  _______________________________________________________________________________________________________________________________
                                25-Oct-2011                         25-Nov-2011                    [________]                  [________]
                  _______________________________________________________________________________________________________________________________
                                25-Nov-2011                         25-Dec-2011                    [________]                  [________]
                  _______________________________________________________________________________________________________________________________
                                25-Dec-2011                         25-Jan-2012                    [________]                  [________]
                  _______________________________________________________________________________________________________________________________
                                25-Jan-2012                         25-Feb-2012                    [________]                  [________]
                  _______________________________________________________________________________________________________________________________
                                25-Feb-2012                         25-Mar-2012                    [________]                  [________]
                  _______________________________________________________________________________________________________________________________
                                25-Mar-2012                         25-Apr-2012                    [________]                  [________]
                  _______________________________________________________________________________________________________________________________
                                25-Apr-2012                         25-May-2012                    [________]                  [________]
                  _______________________________________________________________________________________________________________________________
                                25-May-2012                       Termination Date                 [________]                  [________]
                  _______________________________________________________________________________________________________________________________




--------------------------------------------------------------------------------




                                                                                                                              EXHIBIT O

                                                               RESERVED




--------------------------------------------------------------------------------




                                                                                                                              EXHIBIT P

                                    SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

                                                          (RMBS unless otherwise noted)

Definitions
Primary Servicer - transaction party having borrower contact; aggregator of pool assets
Back-up Servicer - named in the transaction (in the event a Back-up Servicer becomes the Primary Servicer, follow Primary Servicer
obligations)
Custodian - safe keeper of pool assets
Trustee - fiduciary of the transaction; waterfall calculator

Note: The definitions above describe the essential function that the party performs, rather than the party's title.  So, for example,
in a particular transaction, the trustee may perform the "paying agent" and "securities administrator" functions.

Where there are multiple checks for criteria the attesting party will identify in their management assertion that they are attesting
only to the portion of the distribution chain they are responsible for in the related transaction agreements.

         Key:
         X - obligation

         Where there are multiple  checks for criteria the attesting  party will identify in their  management  assertion that they are
attesting only to the portion of the distribution chain they are responsible for in the related transaction agreements.


________________________________________________________________________________________________________________________________________________
      Reg AB Reference                           Servicing Criteria                      Primary Servicer       Trustee           Custodian
________________________________________________________________________________________________________________________________________________
                              General Servicing Considerations
________________________________________________________________________________________________________________________________________________
1122(d)(1)(i)                 Policies and procedures are instituted to monitor any              X                 X
                              performance or other triggers and events of default in
                              accordance with the transaction agreements.
________________________________________________________________________________________________________________________________________________
1122(d)(1)(ii)                If any material servicing activities are outsourced to             X                 X
                              third parties, policies and procedures are instituted to
                              monitor the third party's performance and compliance
                              with such servicing activities.
________________________________________________________________________________________________________________________________________________
1122(d)(1)(iv)                A fidelity bond and errors and omissions policy is in              X
                              effect on the party participating in the servicing
                              function throughout the reporting period in the amount
                              of coverage required by and otherwise in accordance with
                              the terms of the transaction agreements.
________________________________________________________________________________________________________________________________________________
                              Cash Collection and Administration
________________________________________________________________________________________________________________________________________________
1122(d)(2)(i)                 Payments on pool assets are deposited into the                     X                 X
                              appropriate custodial bank accounts and related bank
                              clearing accounts no more than two business days
                              following receipt and identification, or such other
                              number of days specified in the transaction agreements.
________________________________________________________________________________________________________________________________________________
                              Disbursements made via wire transfer on behalf of an               X                 X
                              obligor or to an investor are made only by authorized
1122(d)(2)(ii)                personnel.
________________________________________________________________________________________________________________________________________________
                              Advances of funds or guarantees regarding collections,             X                 X
                              cash flows or distributions, and any interest or other
                              fees charged for such advances, are made, reviewed and
1122(d)(2)(iii)               approved as specified in the transaction agreements.
________________________________________________________________________________________________________________________________________________
                              The related accounts for the transaction, such as cash             X                 X
                              reserve accounts or accounts established as a form of
                              over collateralization, are separately maintained (e.g.,
                              with respect to commingling of cash) as set forth in the
1122(d)(2)(iv)                transaction agreements.
________________________________________________________________________________________________________________________________________________
                              Each custodial account is maintained at a federally                X                 X
                              insured depository institution as set forth in the
                              transaction agreements. For purposes of this criterion,
                              "federally insured depository institution" with respect
                              to a foreign financial institution means a foreign
                              financial institution that meets the requirements of
1122(d)(2)(v)                 Rule 13k-1(b)(1) of the Securities Exchange Act.
________________________________________________________________________________________________________________________________________________
                              Unissued checks are safeguarded so as to prevent                   X
1122(d)(2)(vi)                unauthorized access.
________________________________________________________________________________________________________________________________________________
1122(d)(2)(vii)               Reconciliations are prepared on a monthly basis for all            X                 X
                              asset-backed securities related bank accounts, including
                              custodial accounts and related bank clearing accounts.
                              These reconciliations are (A) mathematically accurate;
                              (B) prepared within 45 calendar days after the bank
                              statement cutoff date, or such other number of days
                              specified in the transaction agreements; (C) reviewed
                              and approved by someone other than the person who
                              prepared the reconciliation; and (D) contain
                              explanations for reconciling items.
________________________________________________________________________________________________________________________________________________
                              Investor Remittances and Reporting
________________________________________________________________________________________________________________________________________________
1122(d)(3)(i)                 Reports to investors, including those to be filed with             X                 X
                              the Commission, are maintained in accordance with the
                              transaction agreements and applicable Commission
                              requirements. Specifically, such reports (A) are
                              prepared in accordance with timeframes and other terms
                              set forth in the transaction agreements; (B) provide
                              information calculated in accordance with the terms
                              specified in the transaction agreements; (C) are filed
                              with the Commission as required by its rules and
                              regulations; and (D) agree with investors' or the
                              trustee's records as to the total unpaid principal
                              balance and number of Pool Assets serviced by the
                              Servicer.
________________________________________________________________________________________________________________________________________________
                              Amounts due to investors are allocated and remitted in             X                 X
                              accordance with timeframes, distribution priority and
1122(d)(3)(ii)                other terms set forth in the transaction agreements.
________________________________________________________________________________________________________________________________________________
                              Disbursements made to an investor are posted within two            X                 X
                              business days to the Servicer's investor records, or
                              such other number of days specified in the transaction
1122(d)(3)(iii)               agreements.
________________________________________________________________________________________________________________________________________________
                              Amounts remitted to investors per the investor reports             X                 X
                              agree with cancelled checks, or other form of payment,
1122(d)(3)(iv)                or custodial bank statements.
________________________________________________________________________________________________________________________________________________
                              Pool Asset Administration
________________________________________________________________________________________________________________________________________________
1122(d)(4)(i)                 Collateral or security on pool assets is maintained as             X                                    X
                              required by the transaction agreements or related pool
                              asset documents.
________________________________________________________________________________________________________________________________________________
1122(d)(4)(ii)                Pool assets  and related documents are safeguarded as              X                                    X
                              required by the transaction agreements
________________________________________________________________________________________________________________________________________________
1122(d)(4)(iii)               Any additions, removals or substitutions to the asset              X                 X
                              pool are made, reviewed and approved in accordance with
                              any conditions or requirements in the transaction
                              agreements.
________________________________________________________________________________________________________________________________________________
1122(d)(4)(iv)                Payments on pool assets, including any payoffs, made in            X
                              accordance with the related pool asset documents are
                              posted to the Servicer's obligor records maintained no
                              more than two business days after receipt and
                              identification, or such other number of days specified
                              in the transaction agreements, and allocated to
                              principal, interest or other items (e.g., escrow) in
                              accordance with the related pool asset documents.
________________________________________________________________________________________________________________________________________________
                              The Servicer's records regarding the pool assets agree             X
                              with the Servicer's records with respect to an obligor's
1122(d)(4)(v)                 unpaid principal balance.
________________________________________________________________________________________________________________________________________________
                              Changes with respect to the terms or status of an                  X
                              obligor's pool assets (e.g., loan modifications or
                              re-agings) are made, reviewed and approved by authorized
                              personnel in accordance with the transaction agreements
1122(d)(4)(vi)                and related pool asset documents.
________________________________________________________________________________________________________________________________________________
                              Loss mitigation or recovery actions (e.g., forbearance             X
                              plans, modifications and deeds in lieu of foreclosure,
                              foreclosures and repossessions, as applicable) are
                              initiated, conducted and concluded in accordance with
                              the timeframes or other requirements established by the
1122(d)(4)(vii)               transaction agreements.
________________________________________________________________________________________________________________________________________________
1122(d)(4)(viii)              Records documenting collection efforts are maintained              X
                              during the period a pool asset is delinquent in
                              accordance with the transaction agreements. Such records
                              are maintained on at least a monthly basis, or such
                              other period specified in the transaction agreements,
                              and describe the entity's activities in monitoring
                              delinquent pool assets including, for example, phone
                              calls, letters and payment rescheduling plans in cases
                              where delinquency is deemed temporary (e.g., illness or
                              unemployment).
________________________________________________________________________________________________________________________________________________
1122(d)(4)(ix)                Adjustments to interest rates or rates of return for               X
                              pool assets with variable rates are computed based on
                              the related pool asset documents.
________________________________________________________________________________________________________________________________________________
1122(d)(4)(x)                 Regarding any funds held in trust for an obligor (such             X
                              as escrow accounts): (A) such funds are analyzed, in
                              accordance with the obligor's pool asset documents, on
                              at least an annual basis, or such other period specified
                              in the transaction agreements; (B) interest on such
                              funds is paid, or credited, to obligors in accordance
                              with applicable pool asset documents and state laws; and
                              (C) such funds are returned to the obligor within 30
                              calendar days of full repayment of the related pool
                              assets, or such other number of days specified in the
                              transaction agreements.
________________________________________________________________________________________________________________________________________________
                              Payments made on behalf of an obligor (such as tax or              X
                              insurance payments) are made on or before the related
                              penalty or expiration dates, as indicated on the
                              appropriate bills or notices for such payments, provided
                              that such support has been received by the servicer at
                              least 30 calendar days prior to these dates, or such
                              other number of days specified in the transaction
1122(d)(4)(xi)                agreements.
________________________________________________________________________________________________________________________________________________
                              Any late payment penalties in connection with any                  X
                              payment to be made on behalf of an obligor are paid from
                              the Servicer's funds and not charged to the obligor,
                              unless the late payment was due to the obligor's error
1122(d)(4)(xii)               or omission.
________________________________________________________________________________________________________________________________________________
                              Disbursements made on behalf of an obligor are posted              X
                              within two business days to the obligor's records
                              maintained by the servicer, or such other number of days
1122(d)(4)(xiii)              specified in the transaction agreements.
________________________________________________________________________________________________________________________________________________
                              Delinquencies, charge-offs and uncollectible accounts              X
                              are recognized and recorded in accordance with the
1122(d)(4)(xiv)               transaction agreements.
________________________________________________________________________________________________________________________________________________
                              Any external enhancement or other support, identified in           X                 X
                              Item 1114(a)(1) through (3) or Item 1115 of Regulation
                              AB, is maintained as set forth in the transaction
1122(d)(4)(xv)                agreements.
________________________________________________________________________________________________________________________________________________

                                                     [NAME OF OWNER] [NAME OF SUBSERVICER]


                                                     Date:    _________________________

                                                     By:      _________________________
                                                              Name:
                                                              Title:




--------------------------------------------------------------------------------




                                                                                                                            EXHIBIT Q-1

                                                     FORM OF BACK-UP CERTIFICATION
                                            TO BE PROVIDED BY THE SERVICER TO THE DEPOSITOR

         Re:      The [    ] agreement dated as of [ ], 200[ ] (the "Agreement"), among [IDENTIFY PARTIES]

         I,  ____________________________,  the  _______________________  of  [NAME  OF  COMPANY]  (the  "Company"),  certify  to  [the
Purchaser],  [the Depositor],  and the [Servicer] [Trustee], and their officers, with the knowledge and intent that they will rely upon
this certification, that:


     1.  I have reviewed the servicer  compliance  statement of the Company provided in accordance with Item 1123 of Regulation AB (the
         "Compliance  Statement"),  the report on assessment of the Company's  compliance with the servicing criteria set forth in Item
         1122(d) of Regulation AB (the  "Servicing  Criteria"),  provided in accordance  with Rules 13a-18 and 15d-18 under  Securities
         Exchange Act of 1934,  as amended (the  "Exchange  Act") and Item 1122 of  Regulation  AB (the  "Servicing  Assessment"),  the
         registered  public  accounting  firm's  attestation  report  provided in  accordance  with Rules  13a-18 and 15d-18  under the
         Exchange  Act and  Section  1122(b)  of  Regulation  AB (the  "Attestation  Report"),  and all  servicing  reports,  officer's
         certificates  and other  information  relating to the servicing of the Mortgage  Loans by the Company  during 200[ ] that were
         delivered  by the Company to the  [Depositor]  [Servicer]  [Trustee]  pursuant to the  Agreement  (collectively,  the "Company
         Servicing Information");

     2.  Based on my  knowledge,  the Company  Servicing  Information,  taken as a whole,  does not contain any untrue  statement  of a
         material  fact or omit to state a material  fact  necessary to make the  statements  made,  in the light of the  circumstances
         under which such  statements  were made,  not misleading  with respect to the period of time covered by the Company  Servicing
         Information;

     3.  Based on my knowledge,  all of the Company  Servicing  Information  required to be provided by the Company under the Agreement
         has been provided to the [Depositor] [Servicer] [Trustee];

     4.  I am  responsible  for reviewing the  activities  performed by the Company as servicer  under the  Agreement,  and based on my
         knowledge  and the  compliance  review  conducted  in  preparing  the  Compliance  Statement  and except as  disclosed  in the
         Compliance  Statement,  the Servicing  Assessment or the Attestation  Report,  the Company has fulfilled its obligations under
         the Agreement in all material respects; and

     5.  The Compliance  Statement  required to be delivered by the Company  pursuant to this Agreement,  and the Servicing  Assessment
         and  Attestation  Report  required to be provided by the Company  and by any  Subservicer  and  Subcontractor  pursuant to the
         Agreement,  have been  provided to the  [Depositor]  [Servicer].  Any material  instances of  noncompliance  described in such
         reports  have been  disclosed to the  [Depositor]  [Servicer].  Any  material  instance of  noncompliance  with the  Servicing
         Criteria has been disclosed in such reports.


                                                                                Date:    ______________________________


                                                                                By:      ______________________________
                                                                                            Name:
                                                                                            Title:




--------------------------------------------------------------------------------




                                                                                                                            EXHIBIT Q-2


                                                     FORM OF BACK-UP CERTIFICATION
                                            TO BE PROVIDED BY THE TRUSTEE TO THE DEPOSITOR

         Re:      ________________________________  Trust 200_-____(the "Trust"),  Mortgage Pass-Through Certificates,  Series
         200_-____,   issued  pursuant  to  the  Pooling  and  Servicing  Agreement,   dated  as  of  ________,   200_,  among
         ____________________________,   as   Depositor,   Wells  Fargo  Bank,   National   Association,   as  [Trustee]   and
         ________________________________.

         The [Trustee]  hereby  certifies to the  Depositor,  and its officers,  directors and  affiliates,  and with the knowledge and
intent that they will rely upon this certification, that:

                  1.       I have  reviewed the annual  report on Form 10-K for the fiscal year [____] (the "Annual  Report"),  and all
reports on Form 10-D required to be filed in respect of period covered by the Annual Report  (collectively  with the Annual Report, the
"Reports"), of the Trust;

                  2.       To my knowledge,  (a) the Reports,  taken as a whole, do not contain any untrue statement of a material fact
or omit to state a material fact  necessary to make the  statements  made, in light of the  circumstances  under which such  statements
were made, not misleading  with respect to the period covered by the Annual Report,  and (b) the  [Trustee's]  assessment of compliance
and related  attestation  report referred to below, taken as a whole, do not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements made, in light of the  circumstances  under which such statements were made, not
misleading with respect to the period covered by such assessment of compliance and attestation report;

                  3.       To my knowledge,  the  distribution  information  required to be provided by the [Trustee] under the Pooling
and Servicing Agreement for inclusion in the Reports is included in the Reports;

                  4.       I am  responsible  for reviewing the activities  performed by the [Trustee]  under the Pooling and Servicing
Agreement,  and based on my knowledge  and the  compliance  review  conducted in preparing  the  compliance  statement of the [Trustee]
required by the Pooling and Servicing  Agreement,  and except as disclosed in the Reports,  the [Trustee] has fulfilled its obligations
under the Pooling and Servicing Agreement in all material respects; and

                  5.       The report on assessment of compliance with servicing criteria  applicable to the [Trustee] for asset-backed
securities  of the  [Trustee]  and each  Subcontractor  utilized by the  [Trustee]  and related  attestation  report on  assessment  of
compliance  with  servicing  criteria  applicable to it required to be included in the Annual  Report in  accordance  with Item 1122 of
Regulation AB and Exchange Act Rules 13a-18 and 15d-18 has been  included as an exhibit to the Annual  Report.  Any material  instances
of non-compliance are described in such report and have been disclosed in the Annual Report.

         In giving the  certifications  above,  the  [Trustee] has  reasonably  relied on  information  provided to it by the following
unaffiliated parties: [names of servicer(s), master servicer, subservicer, depositor, trustee, custodian(s)].


Date:___________________________________________


________________________________________________
[Signature]
[Title]




--------------------------------------------------------------------------------




                                                                                                                              EXHIBIT R

                                                   FORM 10-D, FORM 8-K AND FORM 10-K
                                                       REPORTING RESPONSIBILITY

As to each item described below, the entity indicated as the Responsible Party shall be primarily responsible for reporting the
information to the party identified as responsible for preparing the Securities Exchange Act Reports pursuant to Section
3.18(a)(iv).

Under Item 1 of Form 10-D: a) items marked "Monthly Statements to Certificateholders" are required to be included in the periodic
Distribution Date statement under Section 6.04 of the Pooling and Servicing Agreement, provided by the Trustee based on information
received from the Servicer; and b) items marked "Form 10-D report" are required to be in the Form 10-D report but not the Monthly
Statements to Certificateholders, provided by the party indicated.  Information under all other Items of Form 10-D is to be included
in the Form 10-D report and sent to the Trustee and the Depositor.

X = such party is the source of information.

All information will be sent to the Depositor and the Trustee.

   Form        Item           Description           Servicer               Trustee              Custodian           Depositor               Sponsor
____________________________________________________________________________________________________________________________________________________
10-D         Must be filed within 15 days of the distribution date for the asset-backed securities.
             1          Distribution and Pool
                        Performance Information
                        Item 1121(a) -
                        Distribution and Pool
                        Performance Information
                        (1) Any applicable                        X
                        record dates, accrual
                        dates, determination                      (Monthly Statements to
                        dates for calculating                     Certificateholders)
                        distributions and
                        actual distribution
                        dates for the
                        distribution period.
                        (2) Cash flows                            X
                        received and the
                        sources thereof for                       (Monthly Statements to
                        distributions, fees                       Certificateholders)
                        and expenses.
                        (3) Calculated amounts                    X
                        and distribution of
                        the flow of funds for                     (Monthly Statements to
                        the period itemized by                    Certificateholders)
                        type and priority of
                        payment, including:
                                (i) Fees or                       X
                        expenses accrued and
                        paid, with an                             (Monthly Statements to
                        identification of the                     Certificateholders)
                        general purpose of
                        such fees and the
                        party receiving such
                        fees or expenses.
                                (ii) Payments                     X
                        accrued or paid with
                        respect to enhancement                    (Monthly Statements to
                        or other support                          Certificateholders)
                        identified in Item
                        1114 of Regulation AB
                        (such as insurance
                        premiums or other
                        enhancement
                        maintenance fees),
                        with an identification
                        of the general purpose
                        of such payments and
                        the party receiving
                        such payments.
                                (iii)                             X
                        Principal, interest
                        and other                                 (Monthly Statements to
                        distributions accrued                     Certificateholders)
                        and paid on the
                        asset-backed
                        securities by type and
                        by class or series and
                        any principal or
                        interest shortfalls or
                        carryovers.
                                (iv) The                          X
                        amount of excess cash
                        flow or excess spread                     (Monthly Statements to
                        and the disposition of                    Certificateholders)
                        excess cash flow.
                        (4) Beginning and                         X
                        ending principal
                        balances of the                           (Monthly Statements to
                        asset-backed                              Certificateholders)
                        securities.
                        (5) Interest rates                        X
                        applicable to the pool
                        assets and the                            (Monthly Statements to
                        asset-backed                              Certificateholders)
                        securities, as
                        applicable. Consider
                        providing interest
                        rate information for
                        pool assets in
                        appropriate
                        distributional groups
                        or incremental ranges.
                        (6) Beginning and                         X
                        ending balances of
                        transaction accounts,                     (Monthly Statements to
                        such as reserve                           Certificateholders)
                        accounts, and material
                        account activity
                        during the period.
                        (7) Any amounts drawn                     X
                        on any credit
                        enhancement or other                      (Monthly Statements to
                        support identified in                     Certificateholders)
                        Item 1114 of
                        Regulation AB, as
                        applicable, and the
                        amount of coverage
                        remaining under any
                        such enhancement, if
                        known and applicable.
                        (8) Number and amount                     X                                           Updated pool
                        of pool assets at the                                                                 composition
                        beginning and ending                      (Monthly Statements to                      information fields to
                        of each period, and                       Certificateholders)                         be as specified by
                        updated pool                                                                          Depositor from time
                        composition                                                                           to time
                        information, such as
                        weighted average
                        coupon, weighted
                        average remaining
                        term, pool factors and
                        prepayment amounts.
                        (9) Delinquency and      X                X
                        loss information for
                        the period.                               (Monthly Statements to
                                                                  Certificateholders)
                        In addition, describe    X
                        any material changes
                        to the information
                        specified in Item
                        1100(b)(5) of
                        Regulation AB
                        regarding the pool
                        assets. (methodology)
                        (10) Information on      X                X
                        the amount, terms and
                        general purpose of any                    (Monthly Statements to
                        advances made or                          Certificateholders)
                        reimbursed during the
                        period, including the
                        general use of funds
                        advanced and the
                        general source of
                        funds for
                        reimbursements.
                        (11) Any material        X                X
                        modifications,
                        extensions or waivers                     (Monthly Statements to
                        to pool asset terms,                      Certificateholders)
                        fees, penalties or
                        payments during the
                        distribution period or
                        that have cumulatively
                        become material over
                        time.
                        (12) Material breaches   X                X*                                          X
                        of pool asset
                        representations or                        (if agreed upon by the
                        warranties or                             parties)
                        transaction covenants.
                        (13) Information on                       X
                        ratio, coverage or
                        other tests used for                      (Monthly Statements to
                        determining any early                     Certificateholders)
                        amortization,
                        liquidation or other
                        performance trigger
                        and whether the
                        trigger was met.
                        (14) Information                                                                      X
                        regarding any new
                        issuance of
                        asset-backed
                        securities backed by
                        the same asset pool,
                             [information        X                X                                           X
                             regarding] any
                             pool asset
                             changes (other
                             than in
                             connection with a
                             pool asset
                             converting into
                             cash in
                             accordance with
                             its terms), such
                             as additions or
                             removals in
                             connection with a
                             prefunding or
                             revolving period
                             and pool asset
                             substitutions and
                             repurchases (and
                             purchase rates,
                             if applicable),
                             and cash flows
                             available for
                             future purchases,
                             such as the
                             balances of any
                             prefunding or
                             revolving
                             accounts, if
                             applicable.
                             Disclose any                                                                     X                       X
                             material changes
                             in the
                             solicitation,
                             credit-granting,
                             underwriting,
                             origination,
                             acquisition or
                             pool selection
                             criteria or
                             procedures, as
                             applicable, used
                             to originate,
                             acquire or select
                             the new pool
                             assets.
                        Item 1121(b) -                                                                        X
                        Pre-Funding or
                        Revolving Period
                        Information

                        Updated pool
                        information as
                        required under Item
                        1121(b).
             2          Legal Proceedings
                        Item 1117 - Legal
                        proceedings pending
                        against the following
                        entities, or their
                        respective property,
                        that is material to
                        Certificateholders,
                        including proceedings
                        known to be
                        contemplated by
                        governmental
                        authorities:
                        Sponsor (Seller)                                                                                              X
                        Depositor                                                                             X
                        Trustee


                        Issuing entity                                                                        X
                        Master Servicer,         X
                        affiliated Servicer,
                        other Servicer
                        servicing 20% or more
                        of pool assets at time
                        of report, other
                        material servicers
                        Originator of 20% or                                                                  X
                        more of pool assets as
                        of the Cut-off Date
                        Custodian                                                             X
                        Sales of Securities
                        and Use of Proceeds
             3          Information from Item                                                                 X
                        2(a) of Part II of
                        Form 10-Q:

                        With respect to any
                        sale of securities by
                        the sponsor, depositor
                        or issuing entity,
                        that are backed by the
                        same asset pool or are
                        otherwise issued by
                        the issuing entity,
                        whether or not
                        registered, provide
                        the sales and use of
                        proceeds information
                        in Item 701 of
                        Regulation S-K.
                        Pricing information
                        can be omitted if
                        securities were not
                        registered.
                        Defaults Upon Senior
                        Securities
             4          Information from Item                     X
                        3 of Part II of Form
                        10-Q:

                        Report the occurrence
                        of any Event of
                        Default (after
                        expiration of any
                        grace period and
                        provision of any
                        required notice)
                        Submission of Matters
                        to a Vote of Security
                        Holders
             5          Information from Item                     X
                        4 of Part II of Form
                        10-Q
                        Significant Obligors
                        of Pool Assets
             6          Item 1112(b) -                                                                        X
                        Significant Obligor
                        Financial Information*
                        *This information need
                        only be reported on
                        the Form 10-D for the
                        distribution period in
                        which updated
                        information is
                        required pursuant to
                        the Item.
                        Significant
                        Enhancement Provider
                        Information
             7          Item 1114(b)(2) -
                        Credit Enhancement
                        Provider Financial
                        Information*
                             Determining                                                                      X
                             applicable
                             disclosure
                             threshold
                             Obtaining                                                                        X
                             required
                             financial
                             information or
                             effecting
                             incorporation by
                             reference
                        Item 1115(b) -
                        Derivative
                        Counterparty Financial
                        Information*
                             Determining                                                                      X
                             current maximum
                             probable exposure
                             Determining                          X
                             current
                             significance
                             percentage
                             Notify derivative                    X
                             counter-party of
                             significance
                             percentage and
                             requesting
                             required
                             financial
                             information
                             Obtain                                                                           X
                             required
                             financial
                             information or
                             effecting
                             incorporation by
                             reference
                        *This information need
                        only be reported on
                        the Form 10-D for the
                        distribution period in
                        which updated
                        information is
                        required pursuant to
                        the Items.
             8          Other Information
                        Disclose any
                        information required
                        to be reported on Form
                        8-K during the period
                        covered by the Form
                        10-D but not reported
             9          Exhibits
                        Distribution report                       X
                        Exhibits required by                                                                  X
                        Item 601 of Regulation
                        S-K, such as material
                        agreements
8-K
             1.01       Entry into a Material
                        Definitive Agreement
                        Disclosure is required   X                X                                           X                       X
                        regarding entry into
                        or amendment of any
                        definitive agreement
                        that is material to
                        the securitization,
                        even if depositor is
                        not a party.

                        Examples: servicing
                        agreement, custodial
                        agreement.

                        Note: disclosure not
                        required as to
                        definitive agreements
                        that are fully
                        disclosed in the
                        prospectus
             1.02       Termination of a         X                X                                           X                       X
                        Material Definitive
                        Agreement
                        Disclosure is required
                        regarding termination
                        of  any definitive
                        agreement that is
                        material to the
                        securitization (other
                        than expiration in
                        accordance with its
                        terms), even if
                        depositor is not a
                        party.


                        Examples: servicing
                        agreement, custodial
                        agreement.
             1.03       Bankruptcy or
                        Receivership
                        Disclosure is required   X                X                           X               X                       X
                        regarding the
                        bankruptcy or
                        receivership, if known
                        to the Master
                        Servicer, with respect
                        to any of the
                        following:

                        Sponsor (Seller),
                        Depositor, Master
                        Servicer, affiliated
                        Servicer, other
                        Servicer servicing 20%
                        or more of pool assets
                        at time of report,
                        other material
                        servicers, Certificate
                        Administrator,
                        Trustee, significant
                        obligor, credit
                        enhancer (10% or
                        more), derivatives
                        counterparty, Custodian
             2.04       Triggering Events that
                        Accelerate or Increase
                        a Direct Financial
                        Obligation or an
                        Obligation under an
                        Off-Balance Sheet
                        Arrangement
                        Includes an early        X                X
                        amortization,
                        performance trigger or
                        other event, including
                        event of default, that
                        would materially alter
                        the payment
                        priority/distribution
                        of cash
                        flows/amortization
                        schedule.

                        Disclosure will be
                        made of events other
                        than waterfall
                        triggers which are
                        disclosed in the
                        Monthly Statements to
                        Certificateholders
             3.03       Material Modification
                        to Rights of Security
                        Holders
                        Disclosure is required                    X                                           X
                        of any material
                        modification to
                        documents defining the
                        rights of
                        Certificateholders,
                        including the Pooling
                        and Servicing Agreement
             5.03       Amendments to Articles
                        of Incorporation or
                        Bylaws; Change in
                        Fiscal Year
                        Disclosure is required                                                                X
                        of any amendment "to
                        the governing
                        documents of the
                        issuing entity"
             5.06       Change in Shell
                        Company Status
                        [Not applicable to ABS                                                                X
                        issuers]
             6.01       ABS Informational and
                        Computational Material
                        [Not included in                                                                      X
                        reports to be filed
                        under Section 3.18]
             6.02       Change of Servicer or
                        Trustee
                        Requires disclosure of
                        any removal,
                        replacement,
                        substitution or
                        addition of any master
                        servicer, affiliated
                        servicer, other
                        servicer servicing 10%
                        or more of pool assets
                        at time of report,
                        other material
                        servicers, certificate
                        administrator or
                        trustee.
                        Reg AB disclosure        X
                        about any new servicer
                        is also required.
                        Reg AB disclosure                         X
                        about any new trustee
                        is also required.
             6.03       Change in Credit
                        Enhancement or Other
                        External Support
                        Covers termination of                     X                                           X
                        any enhancement in
                        manner other than by
                        its terms, the
                        addition of an
                        enhancement, or a
                        material change in the
                        enhancement provided.
                        Applies to external
                        credit enhancements as
                        well as derivatives.
                        Reg AB disclosure                                                                     X
                        about any new
                        enhancement provider
                        is also required.
             6.04       Failure to Make a                         X
                        Required Distribution
             6.05       Securities Act
                        Updating Disclosure
                        If any material pool                                                                  X
                        characteristic differs
                        by 5% or more at the
                        time of issuance of
                        the securities from
                        the description in the
                        final prospectus,
                        provide updated Reg AB
                        disclosure about the
                        actual asset pool.
                        If there are any new                                                                  X
                        servicers or
                        originators required
                        to be disclosed under
                        Regulation AB as a
                        result of the
                        foregoing, provide the
                        information called for
                        in Items 1108 and 1110
                        respectively.
             7.01       Regulation FD            X                X                           X               X
                        Disclosure
             8.01       Other Events
                        Any event, with                                                                       X
                        respect to which
                        information is not
                        otherwise called for
                        in Form 8-K, that the
                        registrant deems of
                        importance to security
                        holders.
             9.01       Financial Statements
                        and Exhibits

10-K
             9B         Other Information
                        Disclose any
                        information required
                        to be reported on Form
                        8-K during the fourth
                        quarter covered by the
                        Form 10-K but not
                        reported
             15         Exhibits and Financial
                        Statement Schedules
                        Item 1112(b) -                                                                        X
                        Significant Obligor
                        Financial Information
                        Item 1114(b)(2) -
                        Credit Enhancement
                        Provider Financial
                        Information
                            Determining                                                                       X
                            applicable
                            disclosure
                            threshold
                            Obtaining required                                                                X
                            financial
                            information or
                            effecting
                            incorporation by
                            reference
                        Item 1115(b) -
                        Derivative
                        Counterparty Financial
                        Information
                            Determining                                                                       X
                            current maximum
                            probable exposure
                            Determining                           X
                            current
                            significance
                            percentage
                            Notifying                             X
                            derivative
                            counterparty of
                            significance
                            percentage and
                            requesting
                            required financial
                            information
                            Obtaining required                                                                X
                            financial
                            information or
                            effecting
                            incorporation by
                            reference
                        Item 1117 - Legal
                        proceedings pending
                        against the following
                        entities, or their
                        respective property,
                        that is material to
                        Certificateholders,
                        including proceedings
                        known to be
                        contemplated by
                        governmental
                        authorities:
                        Sponsor (Seller)                                                                                              X
                        Depositor                                                                             X
                        Trustee
                        Issuing entity                                                                        X
                        Master Servicer,         X
                        affiliated Servicer,
                        other Servicer
                        servicing 20% or more
                        of pool assets at time
                        of report, other
                        material servicers
                        Originator of 20% or                                                                  X
                        more of pool assets as
                        of the Cut-off Date
                        Custodian                                                             X
                        Item 1119 -
                        Affiliations and
                        relationships between
                        the following
                        entities, or their
                        respective affiliates,
                        that are material to
                        Certificateholders:
                        Sponsor (Seller)                                                                                              X
                        Depositor                                                                             X
                        Trustee
                        Master Servicer,         X
                        affiliated Servicer,
                        other Servicer
                        servicing 20% or more
                        of pool assets at time
                        of report, other
                        material servicers
                        Originator                                                                            X
                        Custodian                                                             X
                        Credit                                                                                X
                        Enhancer/Support
                        Provider
                        Significant Obligor                                                                   X
                        Item 1122 - Assessment   X                X                           X
                        of Compliance with
                        Servicing Criteria
                        Item 1123 - Servicer     X
                        Compliance Statement




--------------------------------------------------------------------------------




                                                                                                                              EXHIBIT S

                                                   ADDITIONAL DISCLOSURE INFORMATION


Structured Asset Mortgage Investments II Inc.
383 Madison Avenue
New York, New York 10179
Fax: (212) 272-2000
E-mail: regabnotifications@bear.com

Wells Fargo Bank, National Association as Trustee
P.O.  Box 98
Columbia, Maryland 21045
Fax:  (410) 715-2380
E-mail: cts.sec.notifications@wellsfargo.com

Attn:  Corporate Trust Services - BSMF 2007-AR5 - SEC REPORT PROCESSING

RE:  **Additional Form [  ] Disclosure** Required

Ladies and Gentlemen:

         In accordance  with Section  3.18(a)(v) of the Pooling and Servicing  Agreement,  dated as of June 1, 2007,  among  Structured
Asset  Mortgage  Investments II Inc., as depositor,  EMC Mortgage  Corporation,  as seller and servicer and Wells Fargo Bank,  National
Association,  as trustee.  The Undersigned  hereby notifies you that certain events have come to our attention that [will][may] need to
be disclosed on Form [   ].

Description of Additional Form [   ] Disclosure:


List of Any Attachments hereto to be included in the Additional Form [  ] Disclosure:


         Any inquiries related to this notification should be directed to [   ], phone number:  [   ]; email address:  [§§§].


                                                              [NAME OF PARTY]


                                                              as [role]


                                                              By:      _________________________
                                                                       Name:
                                                                       Title:




--------------------------------------------------------------------------------




                                                                                                                             SCHEDULE A

                                                 COUPON STRIP RESERVE ACCOUNT SCHEDULE




--------------------------------------------------------------------------------




______________________________________________________________________________
                                             Balance of 40 Year
      Distribution Date                   Group I Loans at 16% CPR
______________________________________________________________________________
          July 2017                             27,365,297.37
______________________________________________________________________________
         August 2017                            26,927,220.32
______________________________________________________________________________
        September 2017                          26,495,813.27
______________________________________________________________________________
         October 2017                           26,070,955.21
______________________________________________________________________________
        November 2017                           25,652,570.60
______________________________________________________________________________
        December 2017                           25,240,563.00
______________________________________________________________________________
         January 2018                           24,834,837.38
______________________________________________________________________________
        February 2018                           24,435,300.34
______________________________________________________________________________
          March 2018                            24,041,859.60
______________________________________________________________________________
          April 2018                            23,654,415.28
______________________________________________________________________________
           May 2018                             23,272,892.86
______________________________________________________________________________
          June 2018                             22,897,165.94
______________________________________________________________________________
          July 2018                             22,527,095.10
______________________________________________________________________________
         August 2018                            22,162,700.84
______________________________________________________________________________
        September 2018                          21,803,898.05
______________________________________________________________________________
         October 2018                           21,450,602.87
______________________________________________________________________________
        November 2018                           21,102,732.70
______________________________________________________________________________
        December 2018                           20,760,205.56
______________________________________________________________________________
         January 2019                           20,422,941.26
______________________________________________________________________________
        February 2019                           20,090,878.24
______________________________________________________________________________
          March 2019                            19,763,921.23
______________________________________________________________________________
          April 2019                            19,441,982.95
______________________________________________________________________________
           May 2019                             19,124,967.16
______________________________________________________________________________
          June 2019                             18,812,775.46
______________________________________________________________________________
          July 2019                             18,505,207.27
______________________________________________________________________________
         August 2019                            18,202,379.48
______________________________________________________________________________
        September 2019                          17,904,235.78
______________________________________________________________________________
         October 2019                           17,610,705.42
______________________________________________________________________________
        November 2019                           17,321,704.21
______________________________________________________________________________
        December 2019                           17,037,177.47
______________________________________________________________________________
         January 2020                           16,757,057.55
______________________________________________________________________________
        February 2020                           16,481,278.66
______________________________________________________________________________
          March 2020                            16,209,761.28
______________________________________________________________________________
          April 2020                            15,942,426.64
______________________________________________________________________________
           May 2020                             15,679,205.58
______________________________________________________________________________
          June 2020                             15,419,998.70
______________________________________________________________________________
          July 2020                             15,164,618.15
______________________________________________________________________________
         August 2020                            14,913,206.76
______________________________________________________________________________
        September 2020                          14,665,704.44
______________________________________________________________________________
         October 2020                           14,422,051.98
______________________________________________________________________________
        November 2020                           14,182,179.22
______________________________________________________________________________
        December 2020                           13,946,040.15
______________________________________________________________________________
         January 2021                           13,713,578.20
______________________________________________________________________________
        February 2021                           13,484,738.34
______________________________________________________________________________
          March 2021                            13,259,454.31
______________________________________________________________________________
          April 2021                            13,037,660.03
______________________________________________________________________________
           May 2021                             12,819,298.49
______________________________________________________________________________
          June 2021                             12,604,278.85
______________________________________________________________________________
          July 2021                             12,392,461.79
______________________________________________________________________________
         August 2021                            12,183,955.68
______________________________________________________________________________
        September 2021                          11,978,700.25
______________________________________________________________________________
         October 2021                           11,776,656.23
______________________________________________________________________________
        November 2021                           11,577,765.19
______________________________________________________________________________
        December 2021                           11,381,988.45
______________________________________________________________________________
         January 2022                           11,189,269.36
______________________________________________________________________________
        February 2022                           10,999,571.42
______________________________________________________________________________
          March 2022                            10,812,839.47
______________________________________________________________________________
          April 2022                            10,629,019.88
______________________________________________________________________________
           May 2022                             10,448,057.10
______________________________________________________________________________
          June 2022                             10,269,893.24
______________________________________________________________________________
          July 2022                             10,094,407.28
______________________________________________________________________________
         August 2022                            9,921,681.92
______________________________________________________________________________
        September 2022                          9,751,667.01
______________________________________________________________________________
         October 2022                           9,584,329.48
______________________________________________________________________________
        November 2022                           9,419,620.70
______________________________________________________________________________
        December 2022                           9,257,508.14
______________________________________________________________________________
         January 2023                           9,097,944.64
______________________________________________________________________________
        February 2023                           8,940,891.98
______________________________________________________________________________
          March 2023                            8,786,319.24
______________________________________________________________________________
          April 2023                            8,634,168.18
______________________________________________________________________________
           May 2023                             8,484,406.10
______________________________________________________________________________
          June 2023                             8,336,973.32
______________________________________________________________________________
          July 2023                             8,191,778.88
______________________________________________________________________________
         August 2023                            8,048,884.81
______________________________________________________________________________
        September 2023                          7,908,249.38
______________________________________________________________________________
         October 2023                           7,769,844.75
______________________________________________________________________________
        November 2023                           7,633,630.46
______________________________________________________________________________
        December 2023                           7,499,579.17
______________________________________________________________________________
         January 2024                           7,367,651.64
______________________________________________________________________________
        February 2024                           7,237,821.94
______________________________________________________________________________
          March 2024                            7,110,051.91
______________________________________________________________________________
          April 2024                            6,984,305.14
______________________________________________________________________________
           May 2024                             6,860,543.24
______________________________________________________________________________
          June 2024                             6,738,727.41
______________________________________________________________________________
          July 2024                             6,618,776.32
______________________________________________________________________________
         August 2024                            6,500,740.74
______________________________________________________________________________
        September 2024                          6,384,585.96
______________________________________________________________________________
         October 2024                           6,270,288.55
______________________________________________________________________________
        November 2024                           6,157,814.88
______________________________________________________________________________
        December 2024                           6,047,141.92
______________________________________________________________________________
         January 2025                           5,938,237.09
______________________________________________________________________________
        February 2025                           5,831,078.52
______________________________________________________________________________
          March 2025                            5,725,639.31
______________________________________________________________________________
          April 2025                            5,621,879.71
______________________________________________________________________________
           May 2025                             5,519,776.53
______________________________________________________________________________
          June 2025                             5,419,289.29
______________________________________________________________________________
          July 2025                             5,320,359.31
______________________________________________________________________________
         August 2025                            5,223,018.73
______________________________________________________________________________
        September 2025                          5,127,247.52
______________________________________________________________________________
         October 2025                           5,033,021.55
______________________________________________________________________________
        November 2025                           4,940,312.89
______________________________________________________________________________
        December 2025                           4,849,102.16
______________________________________________________________________________
         January 2026                           4,759,362.28
______________________________________________________________________________
        February 2026                           4,671,074.85
______________________________________________________________________________
          March 2026                            4,584,213.57
______________________________________________________________________________
          April 2026                            4,498,753.25
______________________________________________________________________________
           May 2026                             4,414,667.37
______________________________________________________________________________
          June 2026                             4,331,929.37
______________________________________________________________________________
          July 2026                             4,250,486.52
______________________________________________________________________________
         August 2026                            4,170,365.27
______________________________________________________________________________
        September 2026                          4,091,548.74
______________________________________________________________________________
         October 2026                           4,014,013.40
______________________________________________________________________________
        November 2026                           3,937,739.56
______________________________________________________________________________
        December 2026                           3,862,710.88
______________________________________________________________________________
         January 2027                           3,788,904.94
______________________________________________________________________________
        February 2027                           3,716,303.06
______________________________________________________________________________
          March 2027                            3,644,889.70
______________________________________________________________________________
          April 2027                            3,574,638.46
______________________________________________________________________________
           May 2027                             3,505,530.29
______________________________________________________________________________
          June 2027                             3,437,541.84
______________________________________________________________________________
          July 2027                             3,370,635.30
______________________________________________________________________________
         August 2027                            3,304,826.78
______________________________________________________________________________
        September 2027                          3,240,102.05
______________________________________________________________________________
         October 2027                           3,176,441.63
______________________________________________________________________________
        November 2027                           3,113,829.06
______________________________________________________________________________
        December 2027                           3,052,248.05
______________________________________________________________________________
         January 2028                           2,991,682.64
______________________________________________________________________________
        February 2028                           2,932,117.23
______________________________________________________________________________
          March 2028                            2,873,536.30
______________________________________________________________________________
          April 2028                            2,815,918.91
______________________________________________________________________________
           May 2028                             2,759,251.70
______________________________________________________________________________
          June 2028                             2,703,515.88
______________________________________________________________________________
          July 2028                             2,648,682.71
______________________________________________________________________________
         August 2028                            2,594,760.99
______________________________________________________________________________
        September 2028                          2,541,736.58
______________________________________________________________________________
         October 2028                           2,489,593.46
______________________________________________________________________________
        November 2028                           2,438,320.04
______________________________________________________________________________
        December 2028                           2,387,902.75
______________________________________________________________________________
         January 2029                           2,338,326.31
______________________________________________________________________________
        February 2029                           2,289,579.70
______________________________________________________________________________
          March 2029                            2,241,649.97
______________________________________________________________________________
          April 2029                            2,194,520.31
______________________________________________________________________________
           May 2029                             2,148,179.55
______________________________________________________________________________
          June 2029                             2,102,611.17
______________________________________________________________________________
          July 2029                             2,057,795.75
______________________________________________________________________________
         August 2029                            2,013,734.47
______________________________________________________________________________
        September 2029                          1,970,415.62
______________________________________________________________________________
         October 2029                           1,927,829.29
______________________________________________________________________________
        November 2029                           1,885,962.45
______________________________________________________________________________
        December 2029                           1,844,803.86
______________________________________________________________________________
         January 2030                           1,804,342.49
______________________________________________________________________________
        February 2030                           1,764,569.00
______________________________________________________________________________
          March 2030                            1,725,471.17
______________________________________________________________________________
          April 2030                            1,687,037.15
______________________________________________________________________________
           May 2030                             1,649,256.33
______________________________________________________________________________
          June 2030                             1,612,117.06
______________________________________________________________________________
          July 2030                             1,575,604.60
______________________________________________________________________________
         August 2030                            1,539,716.98
______________________________________________________________________________
        September 2030                          1,504,444.44
______________________________________________________________________________
         October 2030                           1,469,777.35
______________________________________________________________________________
        November 2030                           1,435,706.25
______________________________________________________________________________
        December 2030                           1,402,220.58
______________________________________________________________________________
         January 2031                           1,369,312.36
______________________________________________________________________________
        February 2031                           1,336,972.58
______________________________________________________________________________
          March 2031                            1,305,192.29
______________________________________________________________________________
          April 2031                            1,273,961.01
______________________________________________________________________________
           May 2031                             1,243,271.04
______________________________________________________________________________
          June 2031                             1,213,112.26
______________________________________________________________________________
          July 2031                             1,183,474.94
______________________________________________________________________________
         August 2031                            1,154,353.73
______________________________________________________________________________
        September 2031                          1,125,741.49
______________________________________________________________________________
         October 2031                           1,097,629.27
______________________________________________________________________________
        November 2031                           1,070,010.13
______________________________________________________________________________
        December 2031                           1,042,875.38
______________________________________________________________________________
         January 2032                           1,016,217.42
______________________________________________________________________________
        February 2032                            990,029.58
______________________________________________________________________________
          March 2032                             964,303.63
______________________________________________________________________________
          April 2032                             939,032.04
______________________________________________________________________________
           May 2032                              914,207.64
______________________________________________________________________________
          June 2032                              889,823.15
______________________________________________________________________________
          July 2032                              865,871.13
______________________________________________________________________________
         August 2032                             842,345.71
______________________________________________________________________________
        September 2032                           819,240.17
______________________________________________________________________________
         October 2032                            796,547.86
______________________________________________________________________________
        November 2032                            774,262.23
______________________________________________________________________________
        December 2032                            752,376.84
______________________________________________________________________________
         January 2033                            730,885.33
______________________________________________________________________________
        February 2033                            709,780.87
______________________________________________________________________________
          March 2033                             689,057.90
______________________________________________________________________________
          April 2033                             668,710.40
______________________________________________________________________________
           May 2033                              648,731.88
______________________________________________________________________________
          June 2033                              629,117.11
______________________________________________________________________________
          July 2033                              609,860.20
______________________________________________________________________________
         August 2033                             590,954.89
______________________________________________________________________________
        September 2033                           572,395.59
______________________________________________________________________________
         October 2033                            554,177.27
______________________________________________________________________________
        November 2033                            536,294.02
______________________________________________________________________________
        December 2033                            518,740.50
______________________________________________________________________________
         January 2034                            501,511.03
______________________________________________________________________________
        February 2034                            484,600.87
______________________________________________________________________________
          March 2034                             468,004.93
______________________________________________________________________________
          April 2034                             451,718.04
______________________________________________________________________________
           May 2034                              435,735.76
______________________________________________________________________________
          June 2034                              420,053.23
______________________________________________________________________________
          July 2034                              404,667.15
______________________________________________________________________________
         August 2034                             389,570.53
______________________________________________________________________________
        September 2034                           374,758.76
______________________________________________________________________________
         October 2034                            360,227.27
______________________________________________________________________________
        November 2034                            345,971.57
______________________________________________________________________________
        December 2034                            331,986.95
______________________________________________________________________________
         January 2035                            318,269.37
______________________________________________________________________________
        February 2035                            304,814.25
______________________________________________________________________________
          March 2035                             291,617.41
______________________________________________________________________________
          April 2035                             278,675.05
______________________________________________________________________________
           May 2035                              265,983.37
______________________________________________________________________________
          June 2035                              253,538.72
______________________________________________________________________________
          July 2035                              241,339.11
______________________________________________________________________________
         August 2035                             229,377.57
______________________________________________________________________________
        September 2035                           217,650.06
______________________________________________________________________________
         October 2035                            206,152.82
______________________________________________________________________________
        November 2035                            194,882.16
______________________________________________________________________________
        December 2035                            183,834.43
______________________________________________________________________________
         January 2036                            173,005.88
______________________________________________________________________________
        February 2036                            162,393.12
______________________________________________________________________________
          March 2036                             151,992.53
______________________________________________________________________________
          April 2036                             141,801.23
______________________________________________________________________________
           May 2036                              131,816.04
______________________________________________________________________________
          June 2036                              122,033.97
______________________________________________________________________________
          July 2036                              112,454.07
______________________________________________________________________________
         August 2036                             103,069.60
______________________________________________________________________________
        September 2036                            93,877.32
______________________________________________________________________________
         October 2036                             84,874.18
______________________________________________________________________________
        November 2036                             76,057.15
______________________________________________________________________________
        December 2036                             67,442.66
______________________________________________________________________________
         January 2037                             59,027.61
______________________________________________________________________________
        February 2037                             50,788.79
______________________________________________________________________________
          March 2037                              42,732.05
______________________________________________________________________________
          April 2037                              35,507.73
______________________________________________________________________________
           May 2037                               29,069.84
______________________________________________________________________________
          June 2037                               24,395.03
______________________________________________________________________________




--------------------------------------------------------------------------------







